Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 1 of 812




                      Privilege Log
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 2 of 812
                                                                Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                             No. 2:18-cv-1115-RSL
                                                                                                                                FILENAME / EMAIL SUBJECT /                 Withhold /
BATES START BATES END   DATE SENT TO                                FROM                              CC                                                                              Basis for Withholding
                                                                                                                                DESCRIPTION                                Produce
                                                                                                                                                                           Produce in
CWASHAR00 CWASHAR00                                                                                                             Settlement Agreement                                    N/A
                                                                                                                                                                           Full
00001     00010

                                                                                                                                                                           Produce
                                                                                                                                Letter to Plaintiff in accordance with
CWASHAR00 CWASHAR00                                                                                                                                                        with         N/A
                                                                                                                                Settlement Agreement
00011     00013                                                                                                                                                            Redactions


                                                                                                                                Action memo for Under Secretary                         Deliberative -
                                                                                                                                                                           Produce
                                                                                                                                Thompson (T): Concluding the                            Predecisional Intra-
CWASHAR00 CWASHAR00                                                                                                                                                        with
                                                                                                                                Department's Settlement Agreement                       agency Discussion;
00014     00017                                                                                                                                                            Redactions
                                                                                                                                with Defense Distributed                                Attorney-Client Privilege

                                                                                                      Heidema, Sarah J        RE: Final: PM/AM/T - Concluding the          Produce      Deliberative -
                                     Carter, Rachel                 Miller, Michael F
CWASHAR00 CWASHAR00      7/27/2018                                                                    <HeidemaSJ@state.sgov.g Department’s Settlement with Defense         with         Predecisional Intra-
                                     <CarterR@state.sgov.gov>       <MillerMF@state.sgov.gov>
00018     00019                                                                                       ov>                     Distributed 201821192 UNCLASSIFIED           Redactions   agency Discussion

                                     PM-All-Users-DL <PM-All-Users- PM-Staffers Mailbox <PM-                                    PM Weekly Activity Report July 16 - July   Produce in
CWASHAR00 CWASHAR00      7/19/2018                                                                                                                                                      N/A
                                     DL@state.sgov.gov>             StaffersMailbox@state.sgov.gov>                             20, 2018                                   Full
00020     00020


                                                                                                      PM-Staffers Mailbox <PM-
                                   Litzenberger, Earle D
                                                                  PM-Staffers Mailbox <PM-            StaffersMailbox@state.sgo URGENT:For Lee: Updated AM to T          Produce in
CWASHAR00 CWASHAR00      7/26/2018 <LitzenbergerED@state.sgov.gov                                                                                                                       N/A
                                                                  StaffersMailbox@state.sgov.gov>     v.gov>; Carter, Rachel    regarding Defense Distributed Settlement Full
00021     00022                    >
                                                                                                      <CarterR@state.sgov.gov>



                                     PM-All-Users-DL <PM-All-Users- PM-Staffers Mailbox <PM-                                    PM Weekly Activity Report July 9 - July    Produce in
CWASHAR00 CWASHAR00      7/12/2018                                                                                                                                                      N/A
                                     DL@state.sgov.gov>             StaffersMailbox@state.sgov.gov>                             13, 2018                                   Full
00023     00023

                                                                                                                                                                           Produce in
CWASHAR00 CWASHAR00                                                                                                             Tab 2 - Menendez and Markey letters.pdf                 N/A
                                                                                                                                                                           Full
00024     00027




                                                                                                        1 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 3 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL

                                PM-DDTC-Staff-Assistants-DL
                                <PM-DDTC-Staff-
                                Assistants@state.sgov.gov>;
                                Heidema, Sarah J
                                <HeidemaSJ@state.sgov.gov>;
                                Hart, Robert L
                                                                                                   PM-Staffers Mailbox <PM-
                                <HartRL@state.sgov.gov>;                                                                     RE: Final: PM/AM/T - Concluding the
                                                                 PM-Staffers Mailbox <PM-          StaffersMailbox@state.sgo                                           Produce in
CWASHAR00 CWASHAR00   7/26/2018 Miller, Michael F                                                                            Department’s Settlement with Defense                   N/A
                                                                 StaffersMailbox@state.sgov.gov>   v.gov>; PM-CPA-DL <PM-                                              Full
00028     00028                 <MillerMF@state.sgov.gov>;                                                                   Distributed 201821192 UNCLASSIFIED
                                                                                                   CPA-DL@state.sgov.gov>
                                Davis, Terry L
                                <DavisTL2@state.sgov.gov>;
                                Shin, Jae E
                                <ShinJE@state.sgov.gov>;
                                Koelling, Richard W
                                <KoellingRW@state.sgov.gov>

                                PM-Staffers Mailbox <PM-
                                                               Paul, Joshua M                                                                                          Produce in
CWASHAR00 CWASHAR00   7/18/2018 StaffersMailbox@state.sgov.gov                                                              CPA WAR                                                 N/A
                                                               <PaulJM@state.sgov.gov>                                                                                 Full
00029     00029                 >

                                  PM-All-Users-DL <PM-All-Users- PM-Staffers Mailbox <PM-                                   PM Weekly Activity Report July 23 - July   Withhold in Contains classified
CWASHAR00 CWASHAR00   7/26/2018
                                  DL@state.sgov.gov>             StaffersMailbox@state.sgov.gov>                            27, 2018                                   Full        marking
00030     00030




                                                                                                     2 of 51
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 4 of 812
                                                         Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                      No. 2:18-cv-1115-RSL

                                PM-DDTC-Staff-Assistants-DL
                                <PM-DDTC-Staff-
                                Assistants@state.sgov.gov>;
                                Heidema, Sarah J
                                <HeidemaSJ@state.sgov.gov>;
                                Hart, Robert L
                                                                                                PM-Staffers Mailbox <PM-
                                <HartRL@state.sgov.gov>;
                                                              PM-Staffers Mailbox <PM-          StaffersMailbox@state.sgo PM Final: Concluding the Department’s   Produce in
CWASHAR00 CWASHAR00   7/26/2018 Miller, Michael F                                                                                                                              N/A
                                                              StaffersMailbox@state.sgov.gov>   v.gov>; PM-CPA-DL <PM- Settlement with Defense Distributed        Full
00031     00031                 <MillerMF@state.sgov.gov>;
                                                                                                CPA-DL@state.sgov.gov>
                                Davis, Terry L
                                <DavisTL2@state.sgov.gov>;
                                Shin, Jae E
                                <ShinJE@state.sgov.gov>;
                                Koelling, Richard W
                                <KoellingRW@state.sgov.gov>
                                                                                                                                                                               Deliberative -
                                                                                                                                                                               Predecisional Intra-
                                                                                                                          Information Memo for the Secretary: 3D Produce
                                                                                                                                                                               agency Discussion;
CWASHAR00 CWASHAR00 CWASHAR0                                                                                              Printable Firearms Plans Posted on     with
                                                                                                                                                                               Deliberative -
00032     00033     000033                                                                                                Internet Website                       Redactions
                                                                                                                                                                               Predecisional Draft
                                                                                                                                                                               Document
                                                                                                                                                                  Produce      Deliberative -
                                                                                                                          201308016 (S_109982) Tab - DDTC-- 3-D
CWASHAR00 CWASHAR00                                                                                                                                               with         Predecisional Intra-
                                                                                                                          Printed Gun Press Guidance.docx
00034     00040                                                                                                                                                   Redactions   agency Discussion
                                Rogers, Shana A                                                                           FW Final PMAMT - Concluding the
                                <RogersSA2@state.sgov.gov>;   Williams, Veronica X                                        Departments Settlement with Defense     Produce in
CWASHAR00 CWASHAR00   9/21/2018                                                                                                                                                N/A
                                Legal-PM-DL <Legal-PM-        <WilliamsVX@state.sgov.gov>                                 Distributed 201821192 UNCLASSIFIED      Full
00041     00041
                                DL@state.sgov.gov>                                                                        (10).msg
                                                                                                                          Action memo for Under Secretary
                                                                                                                                                                  Produce      Attorney Work Product;
                                                                                                                          Thompson (T): Concluding the
CWASHAR00 CWASHAR00                                                                                                                                               with         Attorney-Client
                                                                                                                          Department's Settlement Agreement
00042     00045                                                                                                                                                   Redactions   Privilege;
                                                                                                                          with Defense Distributed
                                Fabry, Steven F                                                                           FW Final PMAMT - Concluding the
                                <FabrySF@state.sgov.gov>;     Rogers, Shana A                                             Departments Settlement with Defense     Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                N/A
                                Freeman, Jeremy B             <RogersSA2@state.sgov.gov>                                  Distributed 201821192 UNCLASSIFIED      Full
00046     00047
                                <FreemanJB@state.sgov.gov>                                                                (11).msg



                                                                                                  3 of 51
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 5 of 812
                                                             Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                          No. 2:18-cv-1115-RSL
                                                                                                                            FW PMAMT - Concluding the
                                                                                                                                                                    Produce      Deliberative -
                                Freeman, Jeremy B                Fabry, Steven F                                            Departments Settlement with Defense
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                     with         Predecisional Intra-
                                <FreemanJB@state.sgov.gov>       <FabrySF@state.sgov.gov>                                   Distributed 201821192 UNCLASSIFIED
00048     00050                                                                                                                                                     Redactions   agency Discussion
                                                                                                                            (1).msg
                                                                                                 Freeman, Jeremy B
                                Dorosin, Joshua L                                                                           FW PMAMT - Concluding the
                                                                                                 <FreemanJB@state.sgov.g                                            Produce      Deliberative -
                                <DorosinJL@state.sgov.gov>;      Fabry, Steven F                                            Departments Settlement with Defense
CWASHAR00 CWASHAR00   7/27/2018                                                                  ov>; Rogers, Shana A                                               with         Predecisional Intra-
                                Wall, Amanda J                   <FabrySF@state.sgov.gov>                                   Distributed 201821192 UNCLASSIFIED
00051     00053                                                                                  <RogersSA2@state.sgov.go                                           Redactions   agency Discussion
                                <WallAJ@state.sgov.gov>                                                                     (13).msg
                                                                                                 v>
                                  Greenfield, Nicole M           Greenfield, Nicole M                                                                               Produce in
CWASHAR00 CWASHAR00   7/24/2018                                                                                             07-24-18 News Clips.msg                              N/A
                                  <GreenfieldNM@state.gov>       <GreenfieldNM@state.gov>                                                                           Full
00054     00059
                                                                                                                                                                    Produce in
CWASHAR00 CWASHAR00                                                                                                         Clips20180724.pdf                                    N/A
                                                                                                                                                                    Full
00060     00207
                                                                 Harris, Amanda M                                                                                   Produce in
CWASHAR00 CWASHAR00   7/24/2018 H <H@state.gov>                                                                             2 24 18 State news clips.msg                         N/A
                                                                 <HarrisAM@state.gov>                                                                               Full
00208     00208
                                                                                                                                                                    Produce in
CWASHAR00 CWASHAR00                                                                                                         Clips20180724.pdf                                    N/A
                                                                                                                                                                    Full
00209     00356
                                  Duncan, John D                 DC Bar SmartBrief                                          Availability of nonprofit's 3D gun      Produce in
CWASHAR00 CWASHAR00   7/25/2018                                                                                                                                                  N/A
                                  <DuncanJD@state.gov>           <dcbar@smartbrief.com>                                     blueprints legal starting in Aug .msg   Full
00357     00360
                                                                                                                            07-20-18 Letter to Secretary Pompeo     Produce in
CWASHAR00 CWASHAR00                                                                                                                                                              N/A
                                                                                                                            Regarding 3-D Printed Arms.pdf          Full
00361     00362
                                                                  What's New Now
                                  Duncan, Bruce E                                                                           Downloadable Gun Files Now Legal ...    Produce in
CWASHAR00 CWASHAR00   7/11/2018                                   <WhatsNewNow@eletters.whatsn                                                                                   N/A
                                  <DuncanB@state.gov>                                                                       (1).msg                                 Full
00363     00379                                                   ewnow.com>
                                                                  What's New Now
                                                                                                                            Downloadable Gun Files Now Legal ...    Produce in
CWASHAR00 CWASHAR00   7/11/2018 Hill, Eunice Y <HillEY@state.gov> <WhatsNewNow@eletters.whatsn                                                                                   N/A
                                                                                                                            (2).msg                                 Full
00380     00396                                                   ewnow.com>
                                  EUR-DPC-DL <EUR-DPC-           McCray, Sheila M                                                                                   Produce in
CWASHAR00 CWASHAR00   7/24/2018                                                                                             EUR-PRESS Clips.msg                                  N/A
                                  DL@state.gov>                  <McCraySM@state.gov>                                                                               Full
00397     00409




                                                                                                   4 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 6 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                                                                               PM-CPA <PM-
                                                                                               CPA@state.gov>; Brown,
                                                                                               Stanley L
                                                                                               <BrownSL@state.gov>;
                                                                                               O'Keefe, Kevin P
                                                                                               <OKeefeKP@state.gov>;
                                                                                               Miller, Michael F
                                                                                               <Millermf@state.gov>;
                                Steffens, Jessica L                                            Mak, Daniella
                                <SteffensJL@state.gov>; PM-                                    <MakD@state.gov>;
                                                               Marquis, Matthew R                                          Defense Distributed Settlement Alerts for Produce in
CWASHAR00 CWASHAR00   7/25/2018 Strategy <PM-                                                  Martin, Davette T                                                                  N/A
                                                               <MarquisMR@state.gov>                                       25 July 2018.msg                          Full
00410     00411                 Strategy@state.gov>; Legal-PM-                                 <MartinDT@state.gov>;
                                DL <Legal-PM-DL@state.gov>                                     Dudding, Maria
                                                                                               <DuddingM@state.gov>;
                                                                                               Litzenberger, Earle D (Lee)
                                                                                               <LitzenbergerED@state.go
                                                                                               v>; Nute, Kathryn M
                                                                                               <NuteKM3@state.gov>;
                                                                                               McVerry, James
                                                                                               <James.Mcverry.ctr@dla.m
                                                                                               il>
                                  Tucker, Maureen E             Heidema, Sarah J                                          FW Rep Engel Letter to Sec Pompeo on Produce in
CWASHAR00 CWASHAR00   7/24/2018                                                                                                                                                   N/A
                                  <TuckerME@state.gov>          <HeidemaSJ@state.gov>                                     3D Printed guns.msg                  Full
00412     00412
                                                                                                                          07-20-18 Letter to Secretary Pompeo       Produce in
CWASHAR00 CWASHAR00                                                                                                                                                               N/A
                                                                                                                          Regarding 3-D Printed Arms.pdf            Full
00413     00414
                                  Mull, Stephen D               Google Alerts <googlealerts-                                                                        Produce in
CWASHAR00 CWASHAR00   7/18/2018                                                                                           Google Alert - State Department (1).msg                 N/A
                                  <MullSD@state.gov>            noreply@google.com>                                                                                 Full
00415     00417
                                  Mull, Stephen D               Google Alerts <googlealerts-                                                                        Produce in
CWASHAR00 CWASHAR00   7/15/2018                                                                                           Google Alert - State Department (2).msg                 N/A
                                  <MullSD@state.gov>            noreply@google.com>                                                                                 Full
00418     00420
                                  Mull, Stephen D               Google Alerts <googlealerts-                                                                        Produce in
CWASHAR00 CWASHAR00   7/24/2018                                                                                           Google Alert - State Department.msg                     N/A
                                  <MullSD@state.gov>            noreply@google.com>                                                                                 Full
00421     00423
                                  Anderson, Rory E              Nextgov Today                                             No Personal Email at Work; Census         Produce in
CWASHAR00 CWASHAR00   7/19/2018                                                                                                                                                   N/A
                                  <AndersonRE1@state.gov>       <news@e.nextgov.com>                                      Fumbles 2020 Trial Run ... (1).msg        Full
00424     00426


                                                                                                 5 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 7 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL

                                                               Nextgov Today                                          No Personal Email at Work; Census    Produce in
CWASHAR00 CWASHAR00   7/19/2018 Core, Jim <CoreJA@state.gov>                                                                                                            N/A
                                                               <news@e.nextgov.com>                                   Fumbles 2020 Trial Run ... (2).msg   Full
00427     00429
                                  Simmons, Richard P           Nextgov Today                                          No Personal Email at Work; Census    Produce in
CWASHAR00 CWASHAR00   7/19/2018                                                                                                                                         N/A
                                  <SimmonsRP@state.gov>        <news@e.nextgov.com>                                   Fumbles 2020 Trial Run ... (3).msg   Full
00430     00432
                                  Butler, Jeffrey L            Nextgov Today                                          No Personal Email at Work; Census    Produce in
CWASHAR00 CWASHAR00   7/19/2018                                                                                                                                         N/A
                                  <ButlerJL3@state.gov>        <news@e.nextgov.com>                                   Fumbles 2020 Trial Run ... (4).msg   Full
00433     00435
                                  Nelson, Eric G               Nextgov Today                                          No Personal Email at Work; Census    Produce in
CWASHAR00 CWASHAR00   7/19/2018                                                                                                                                         N/A
                                  <NelsonEG@state.gov>         <news@e.nextgov.com>                                   Fumbles 2020 Trial Run ... (5).msg   Full
00436     00438
                                  Giuliano, Lysa C             Nextgov Today                                          No Personal Email at Work; Census    Produce in
CWASHAR00 CWASHAR00   7/19/2018                                                                                                                                         N/A
                                  <GiulianoLC@state.gov>       <news@e.nextgov.com>                                   Fumbles 2020 Trial Run ... (6).msg   Full
00439     00441
                                                                                                                                                           Produce in
CWASHAR00 CWASHAR00                                                                                                   Clips20180724.doc                                 N/A
                                                                                                                                                           Full
00442     00589




                                                                                                6 of 51
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 8 of 812
                                                               Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                            No. 2:18-cv-1115-RSL
                                                                                                  PM-All-Users <PM-All-
                                                                                                  Users@state.gov>; PM-
                                                                                                  Post-Officers-DL
                                                                                                  <PM_Post_Officers_DL@st
                                                                                                  ate.gov>; PM-POLAD-DL
                                                                                                  <PM-POLAD-
                                                                                                  DL@state.gov>; ISN-SCO-
                                                                                                  DL <ISN-SPC-
                                                                                                  DL@state.gov>; PM-CPA
                                                                                                  <PM-CPA@state.gov>; AVC-
                                                                                                  Press-DL <AVC-Press-
                                                                                                  DL@state.gov>; Fong, Isaac
                                                                                                  JY <FongIJY@state.gov>;
                                                                                                  Tucker, Maureen E
                                                                                                  <TuckerME@state.gov>;
                                  PM-Staffers Mailbox <PM-         Marquis, Matthew R                                        PM NEWS CLIPS FOR JULY 9-12 2018    Produce in
CWASHAR00 CWASHAR00   7/13/2018                                                                   Ricci, Anthony                                                              N/A
                                  StaffersMailbox@state.gov>       <MarquisMR@state.gov>                                     .msg                                Full
00590     00593                                                                                   <RicciA@state.gov>; Fabry,
                                                                                                  Steven F
                                                                                                  <FabrySF@state.gov>;
                                                                                                  Rogers, Shana A
                                                                                                  <RogersSA2@state.gov>;
                                                                                                  Abisellan, Eduardo
                                                                                                  <AbisellanE@state.gov>;
                                                                                                  Cooper, John M
                                                                                                  <CooperJM3@state.gov>;
                                                                                                  Sullivan, Jerry
                                                                                                  <SullivanJ@state.gov>;
                                                                                                  Saghieh, Luana
                                                                                                  <SaghiehL@state.gov>;
                                                                                                  Wyatt, James A
                                                                                                  <WyattJA@state gov>;
                                Brechbuhl, Thomas U
                                <BrechbuhlTU@state.gov>;                                                                                                                      Deliberative -
                                                                                                                                                                 Produce
                                Kenna, Lisa D                 Nauert, Heather N                                            RE menendez on State authorizing 3D                Predecisional Intra-
CWASHAR00 CWASHAR00   7/25/2018                                                                                                                                  with
                                <kennald@state.gov>; Buangan, <NauertHN@state.gov>                                         plastic guns (3).msg                               agency Discussion;
00594     00596                                                                                                                                                  Redactions
                                Richard L                                                                                                                                     Attorney-Client Privilege
                                <BuanganRL@state.gov>




                                                                                                    7 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 9 of 812
                                                         Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                      No. 2:18-cv-1115-RSL

                                                                                            Kenna, Lisa D                                                                 Deliberative -
                                                                                                                                                             Produce
                                Nauert, Heather N             Brechbuhl, Thomas U           <kennald@state.gov>;    Re menendez on State authorizing 3D                   Predecisional Intra-
CWASHAR00 CWASHAR00   7/25/2018                                                                                                                              with
                                <NauertHN@state.gov>          <BrechbuhlTU@state.gov>       Buangan, Richard L      plastic guns.msg                                      agency Discussion;
00597     00599                                                                                                                                              Redactions
                                                                                            <BuanganRL@state.gov>                                                         Attorney-Client Privilege


                                McKeeby, David I
                                <McKeebyDI@state.gov>;
                                Cavnar, Anna
                                <CavnarA@state.gov>; Fabry,
                                Steven F <FabrySF@state.gov>;
                                Wall, Amanda J
                                <WallAJ@state.gov>; PM-CPA                                                          RE Reporter hoping to talk about legal   Produce      Deliberative -
                                                                Mason, Julia N
CWASHAR00 CWASHAR00   7/13/2018 <PM-CPA@state.gov>; Cappiello,                                                      settlement with Defense Distributed      with         Predecisional Intra-
                                                                <MasonJN@state.gov>
00600     00602                 Cheryl A                                                                            (1).msg                                  Redactions   agency Discussion
                                <CappielloCA@state.gov>;
                                Thibodeau, Jessica K
                                <ThibodeauJK@state.gov>; Ricci,
                                Anthony <RicciA@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>




                                                                                              8 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 10 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL


                                Mason, Julia N
                                <MasonJN@state.gov>; Cavnar,
                                Anna <CavnarA@state.gov>;
                                Fabry, Steven F
                                <FabrySF@state.gov>; Wall,
                                Amanda J <WallAJ@state.gov>;                                                                                                                 Deliberative -
                                                                                                                       RE Reporter hoping to talk about legal   Produce
                                PM-CPA <PM-CPA@state.gov>; McKeeby, David I                                                                                                  Predecisional Intra-
CWASHAR00 CWASHAR00   7/13/2018                                                                                        settlement with Defense Distributed      with
                                Cappiello, Cheryl A             <McKeebyDI@state.gov>                                                                                        agency Discussion;
00603     00604                                                                                                        (2).msg                                  Redactions
                                <CappielloCA@state.gov>;                                                                                                                     Attorney-Client Privilege
                                Thibodeau, Jessica K
                                <ThibodeauJK@state.gov>; Ricci,
                                Anthony <RicciA@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>


                                                                                                                                                                             Deliberative -
                                                                                                                                                                Produce
                                                                                                                       0711 CONTINGENCY POINTS--DDTC--                       Predecisional Intra-
CWASHAR00 CWASHAR00                                                                                                                                             with
                                                                                                                       DEFENSE DISTRIBUTED.docx                              agency Discussion;
00605     00606                                                                                                                                                 Redactions
                                                                                                                                                                             Attorney-Client Privilege

                                  PA Press Duty                 Hsu, Tiffany                                           New York Times request re_ Cody Wilson Produce in
CWASHAR00 CWASHAR00   7/13/2018                                                                                                                                              N/A
                                  <PAPressDuty@state.gov>       <tiffany.hsu@nytimes.com>                              settlement.msg                         Full
00607     00607




                                                                                                 9 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 11 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL

                                Cavnar, Anna
                                <CavnarA@state.gov>; Fabry,
                                Steven F <FabrySF@state.gov>;
                                Wall, Amanda J
                                <WallAJ@state.gov>; Cappiello,
                                Cheryl A                                                                                                                                   Deliberative -
                                                                                                                     RE Reporter hoping to talk about legal   Produce
                                <CappielloCA@state.gov>;        Strike, Andrew P             PM-CPA <PM-                                                                   Predecisional Intra-
CWASHAR00 CWASHAR00    7/9/2018                                                                                      settlement with Defense Distributed      with
                                Thibodeau, Jessica K            <StrikeAP@state.gov>         CPA@state.gov>                                                                agency Discussion;
00608     00609                                                                                                      (4).msg                                  Redactions
                                <ThibodeauJK@state.gov>; Ricci,                                                                                                            Attorney-Client Privilege
                                Anthony <RicciA@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>; PM-
                                DTCP-RMA <PM-DTCP-
                                RMA@state.gov>


                                Mason, Julia N
                                <MasonJN@state.gov>;
                                McKeeby, David I
                                <McKeebyDI@state.gov>;
                                Cavnar, Anna
                                <CavnarA@state.gov>; Fabry,
                                                                                             Kildow, Cassandra                                                             Deliberative -
                                Steven F <FabrySF@state.gov>;                                                                                                Produce
                                                                Thibodeau, Jessica K         <KildowC@state.gov>;    RE Reporter hoping to talk about legal                Predecisional Intra-
CWASHAR00 CWASHAR00   7/13/2018 Wall, Amanda J                                                                                                               with
                                                                <ThibodeauJK@state.gov>      Loftus, Elizabeth       settlement with Defense Distributed.msg               agency Discussion;
00610     00612                 <WallAJ@state.gov>; PM-CPA                                                                                                   Redactions
                                                                                             <LoftusE@state.gov>                                                           Attorney-Client Privilege
                                <PM-CPA@state.gov>; Cappiello,
                                Cheryl A
                                <CappielloCA@state.gov>; Ricci,
                                Anthony <RicciA@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>


                                                                                                                     0711 CONTINGENCY POINTS--DDTC--          Produce in
CWASHAR00 CWASHAR00                                                                                                                                                        N/A
                                                                                                                     DEFENSE DISTRIBUTED.DOCX                 Full
00613     00614




                                                                                               10 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 12 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL

                                                                                                                       Russian Indictment They Used Criminal
                                  Backman, Thomas R                 CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <BackmanTR@state.gov>             <feedback@knowbe4.com>                                                                       Full
00615     00614                                                                                                        Democratic Party (1).msg

                                                                                                                       Russian Indictment They Used Criminal
                                  Rock, Dean J (U)                  CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <RockDJ@state.gov>                <feedback@knowbe4.com>                                                                       Full
00630     00644                                                                                                        Democratic Party (2).msg

                                                                                                                       Russian Indictment They Used Criminal
                                  Lawrence, Thomas W                CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <LawrenceTW@state.gov>            <feedback@knowbe4.com>                                                                       Full
00645     00659                                                                                                        Democratic Party (3).msg

                                                                                                                       Russian Indictment They Used Criminal
                                  McGee, Renee M                    CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <McGeeR@state.gov>                <feedback@knowbe4.com>                                                                       Full
00660     00674                                                                                                        Democratic Party (4).msg

                                                                                                                       Russian Indictment They Used Criminal
                                                                    CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018 Hill, Eunice Y <HillEY@state.gov>                                                      Tradecraft like Spearphishing To Hack The              N/A
                                                                    <feedback@knowbe4.com>                                                                       Full
00675     00689                                                                                                        Democratic Party (5).msg

                                                                                                                       Russian Indictment They Used Criminal
                                  Gittleson, Brett A                CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <GittlesonBA@state.gov>           <feedback@knowbe4.com>                                                                       Full
00690     00704                                                                                                        Democratic Party (6).msg

                                                                                                                       Russian Indictment They Used Criminal
                                  Naputi, Jesse T                   CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <NaputiJT@state.gov>              <feedback@knowbe4.com>                                                                       Full
00705     00719                                                                                                        Democratic Party (7).msg

                                                                                                                       Russian Indictment They Used Criminal
                                  Tien, Gene C                      CyberheistNews                                                                               Produce in
CWASHAR00 CWASHAR00   7/17/2018                                                                                        Tradecraft like Spearphishing To Hack The              N/A
                                  <TienGC@state.gov>                <feedback@knowbe4.com>                                                                       Full
00720     00734                                                                                                        Democratic Party.msg
                                CSO News Clips & Press
                                Guidance                    Helton, Candice H                                          State Department News Briefing for       Produce in
CWASHAR00 CWASHAR00   7/24/2018                                                                                                                                               N/A
                                <CSONewsClips&PressGuidance <HeltonCH@state.gov>                                       Tuesday July 24 2018.msg                 Full
00735     00899
                                @state.gov>
                                                                                                                                                                Produce in
CWASHAR00 CWASHAR00                                                                                                    StateClips180724b.doc                                  N/A
                                                                                                                                                                Full
00900     01047




                                                                                                 11 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 13 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                                                                                                      STATE DEPARTMENT NEWS CLIPS Trump
                                                                 Tel Aviv PD Press Section                                                                  Produce in
CWASHAR00 CWASHAR00   7/24/2018                                                                                       Stokes Iran Tensions With Threats ...                 N/A
                                                                 <TLVPDP@state.gov>                                                                         Full
01048     01208                                                                                                       (1).msg
                                                                                                                                                               Produce in
CWASHAR00 CWASHAR00                                                                                                   180727 External Relations.docx                        N/A
                                                                                                                                                               Full
01209     01213
                                PA Monitoring Group          PA Press Clips
                                                                                                                      AP - Texas company cleared to put 3D-    Produce in
CWASHAR00 CWASHAR00   7/27/2018 <PAMonitoringGroup@state.gov <PAPressMediaMonitors@state.go                                                                                 N/A
                                                                                                                      printed gun designs online.msg           Full
01214     01215                 >                            v>

                                RPPR_Policy
                                <RPPR_Policy@state.gov>;
                                R_Special Assistants
                                                               Williams, Lovisa A                                     Digital Diplomacy Newsletter - July 27   Produce in
CWASHAR00 CWASHAR00   7/27/2018 <R_SpecialAssistants@state.gov                                                                                                              N/A
                                                               <WilliamsLA@state.gov>                                 2018.msg                                 Full
01216     01216                 >; Moon, Judith A
                                <MoonJA3@state.gov>; Perez,
                                Lea <PerezL@state.gov>

                                                                                                                                                               Produce      Deliberative -
                                                                                                                      Digital Diplomacy Newsletter - July 27
CWASHAR00 CWASHAR00                                                                                                                                            with         Predecisional Intra-
                                                                                                                      2018.docx
01217     01221                                                                                                                                                Redactions   agency Discussion

                                  EAP-MorningPressClips <EAP-                                                                                                  Produce in
CWASHAR00 CWASHAR00   7/27/2018                                  Park, Jane J <ParkJJ2@state.gov>                     EAP Morning Press Clips 7-27-2018.msg                 N/A
                                  MorningPressClips@state.gov>                                                                                                 Full
01222     01222

                                                                                                                                                               Produce in
CWASHAR00 CWASHAR00                                                                                                   Clips20180727.doc                                     N/A
                                                                                                                                                               Full
01223     01384
                                                                                                                                                               Produce in
CWASHAR00 CWASHAR00                                                                                                   Clips20180727.pdf                                     N/A
                                                                                                                                                               Full
01385     01546
                                                                                                                                                               Produce
                                                                 Kenna, Lisa D                                        Fwd AP - Texas company cleared to put
CWASHAR00 CWASHAR00   7/27/2018 MKS <MKS@state.gov>                                                                                                            with         N/A
                                                                 <kennald@state.gov>                                  3D-printed gun designs online (5).msg
01547     01548                                                                                                                                                Redactions
                                                                                                                                                               Produce in
CWASHAR00 CWASHAR00                                                                                                   Clips20180727.doc                                     N/A
                                                                                                                                                               Full
01549     01710
                                                                                                                      Fwd CPA Media Monitoring WaPo
                                String, Marik A                  Miller, Michael F                                                                             Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                       Lawmakers are attempting to prevent                   N/A
                                <StringMA@state.gov>             <Millermf@state.gov>                                                                          Full
01711     01712                                                                                                       ....msg



                                                                                                    12 of 51
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 14 of 812
                                                              Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                           No. 2:18-cv-1115-RSL

                                  Mull, Stephen D                 Google Alerts <googlealerts-                                                                         Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                 Google Alert - State Department.msg                 N/A
                                  <MullSD@state.gov>              noreply@google.com>                                                                                  Full
01713     01715
                                                                                                                                                                       Produce
                                                                  Kenna, Lisa D                                                 Information on 3D Printed Firearms
CWASHAR00 CWASHAR00   7/27/2018            @state.gov>                                                                                                                 with         PII
                                                                  <kennald@state.gov>                                           Settlement (1).msg
01716     01716                                                                                                                                                        Redactions
                                                                                                                                Washington Post Op-Ed on 3d Printed    Produce in
CWASHAR00 CWASHAR00                                                                                                                                                                 N/A
                                                                                                                                Guns.docx                              Full
01717     01718
                                  Kenna, Lisa D                   Kenna, Lisa D                                                 Information on 3D Printed Firearms     Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                     N/A
                                  <kennald@state.gov>             <kennald@state.gov>                                           Settlement (2).msg                     Full
01719     01719
                                                                                                                                Washington Post Op-Ed on 3d Printed    Produce in
CWASHAR00 CWASHAR00                                                                                                                                                                 N/A
                                                                                                                                Guns.docx                              Full
01720     01721
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                       Produce      Predecisional Intra-
                                                                                                                                IM on 3D Printed Firearms
CWASHAR00 CWASHAR00                                                                                                                                                    with         agency Discussion;
                                                                                                                                Settlement.pdf
01722     01744                                                                                                                                                        Redactions   Attorney Work Product;
                                                                                                                                                                                    Attorney-Client Privilege

                                                                                                                                                                                    Deliberative -
                                                                                                      S_SpecialAssistants
                                                                                                                                                                       Produce      Predecisional Intra-
                                  Kenna, Lisa D                                                       <S_SpecialAssistants@stat Information on 3D Printed Firearms
CWASHAR00 CWASHAR00   7/27/2018                                   Hall, Travis J <HallTJ@state.gov>                                                                    with         agency Discussion;
                                  <kennald@state.gov>                                                 e.gov>; Buangan, Richard L Settlement (3).msg
01745     01746                                                                                                                                                        Redactions   Attorney Work Product;
                                                                                                      <BuanganRL@state.gov>
                                                                                                                                                                                    Attorney-Client Privilege

                                                                                                                                Washington Post Op-Ed on 3d Printed    Produce in
CWASHAR00 CWASHAR00                                                                                                                                                                 N/A
                                                                                                                                Guns.docx                              Full
01747     01748
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                       Produce      Predecisional Intra-
                                                                                                                                IM on 3D Printed Firearms
CWASHAR00 CWASHAR00                                                                                                                                                    with         agency Discussion;
                                                                                                                                Settlement.pdf
01749     01771                                                                                                                                                        Redactions   Attorney Work Product;
                                                                                                                                                                                    Attorney-Client Privilege

                                  IO Front Office users-DL                                                                                                             Produce in
CWASHAR00 CWASHAR00   7/27/2018                                   Kim, Caitlyn H <KimCH@state.gov>                              News Clips - Friday July 27 2018.msg                N/A
                                  <IOFrontOffice@state.gov>                                                                                                            Full
01772     01951




                                                                                                       13 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 15 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                                                                              PA Office Directors
                                Giuda, Michelle                                               <PAOfficeDirectors@state.
                                <GiudaM@state.gov>;                                           gov>; PAPlanning
                                Stevenson, Susan N             Young, Rainy                   <PAPlanning@state.gov>; OPE Weekly Report-Week Ahead 7-27-    Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                          N/A
                                <StevensonSN@state.gov>;       <youngrm@state.gov>            PA Special Assistants     18.msg                              Full
01952     01952
                                Wellner, Kathryn                                              <PASpecialAssistants@stat
                                <WellnerK@state.gov>                                          e.gov>; PAOPE-DL
                                                                                              <paope@state.gov>
                                                                                                                      OPE Weekly Report-Week Ahead 07-27-   Produce in
CWASHAR00 CWASHAR00                                                                                                                                                      N/A
                                                                                                                      18.docx                               Full
01953     01956
                                                               Marquis, Matthew R                                     PM CPA DAILY BULLETIN – July 27       Produce in
CWASHAR00 CWASHAR00   7/27/2018 PM-CPA <PM-CPA@state.gov>                                                                                                                N/A
                                                               <MarquisMR@state.gov>                                  2018.msg                              Full
01957     01959
                                                                                                                                                            Produce in
CWASHAR00 CWASHAR00                                                                                                   Clips20180727.doc                                  N/A
                                                                                                                                                            Full
01960     02121




                                                                                                14 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 16 of 812
                                                               Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                            No. 2:18-cv-1115-RSL
                                                                                                  PM-All-Users <PM-All-
                                                                                                  Users@state.gov>; PM-
                                                                                                  Post-Officers-DL
                                                                                                  <PM_Post_Officers_DL@st
                                                                                                  ate.gov>; PM-POLAD-DL
                                                                                                  <PM-POLAD-
                                                                                                  DL@state.gov>; ISN-SCO-
                                                                                                  DL <ISN-SPC-
                                                                                                  DL@state.gov>; PM-CPA
                                                                                                  <PM-CPA@state.gov>; AVC-
                                                                                                  Press-DL <AVC-Press-
                                                                                                  DL@state.gov>; Fong, Isaac
                                                                                                  JY <FongIJY@state.gov>;
                                                                                                  Tucker, Maureen E
                                                                                                  <TuckerME@state.gov>;
                                  PM-Staffers Mailbox <PM-         Marquis, Matthew R                                        PM NEWS CLIPS FOR JULY 23-27 2018   Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                   Ricci, Anthony                                                              N/A
                                  StaffersMailbox@state.gov>       <MarquisMR@state.gov>                                     .msg                                Full
02122     02126                                                                                   <RicciA@state.gov>; Fabry,
                                                                                                  Steven F
                                                                                                  <FabrySF@state.gov>;
                                                                                                  Rogers, Shana A
                                                                                                  <RogersSA2@state.gov>;
                                                                                                  Abisellan, Eduardo
                                                                                                  <AbisellanE@state.gov>;
                                                                                                  Cooper, John M
                                                                                                  <CooperJM3@state.gov>;
                                                                                                  Sullivan, Jerry
                                                                                                  <SullivanJ@state.gov>;
                                                                                                  Saghieh, Luana
                                                                                                  <SaghiehL@state.gov>;
                                                                                                  Wyatt, James A
                                                                                                  <WyattJA@state gov>;




                                                                                                    15 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 17 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL


                                Gilbert, Stephanie Snow
                                <GilbertSS@state.gov>;
                                Faulkner, Charles S
                                <FaulknerCS@state.gov>;
                                Sandel, Jessika S
                                <SandelJS@state.gov>; Farrell,
                                Kristen <FarrellKA@state.gov>;
                                                                                              H_SpecialAssistants
                                Weigold Schultz, Eva A           Rademacher, Paul R                                                                          Produce in
CWASHAR00 CWASHAR00   7/26/2018                                                               <H_SpecialAssistants@stat RE franRE Upcoming SFRC QFRs.msg                  N/A
                                <WeigoldEA@state.gov>; SES-      <Rademachpr@state.gov>                                                                      Full
02127     02128                                                                               e.gov>
                                Line_H_Tasking <SES-
                                Line_H_Tasking@state.gov>;
                                Bowers Ferreira, Allyson M
                                <BowersAM@state.gov>; Hix,
                                Heather G <HixHG@state.gov>;
                                Franco, Anthony J
                                <francoaj@state.gov>


                                                                                                                                                             Produce in
CWASHAR00 CWASHAR00                                                                                                   Menendez QFRs_Pompeo.docx                           N/A
                                                                                                                                                             Full
02129     02143
                                                                                                                                                             Produce in
CWASHAR00 CWASHAR00                                                                                                   Markey QFRs_Pompeo.docx                             N/A
                                                                                                                                                             Full
02144     02146
                                                                 USUN, PRESS                                          State Department News Clips - Friday   Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                           N/A
                                                                 <USUNPRESS@state.gov>                                July 27 2018.msg                       Full
02147     02327
                                  Paul, Joshua M                 McKeeby, David I             PM-CPA <PM-                                                    Produce in
CWASHAR00 CWASHAR00   5/11/2018                                                                                       PM CPA WEEKLY CHECK-IN 5-11.msg                     N/A
                                  <PaulJM@state.gov>             <McKeebyDI@state.gov>        CPA@state.gov>                                                 Full
02328     02331
                                                                                                                                                             Produce in
CWASHAR00 CWASHAR00                                                                                                   0508 WAR Tracker.docx                               N/A
                                                                                                                                                             Full
02332     02335
                                                                                                                                                             Produce in
CWASHAR00 CWASHAR00                                                                                                   0511 PM-CPA TASK FILE.pdf                           N/A
                                                                                                                                                             Full
02336     02337




                                                                                                16 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 18 of 812
                                                               Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                            No. 2:18-cv-1115-RSL

                                  Paul, Joshua M                   McKeeby, David I               PM-CPA <PM-                                                            Produce in
CWASHAR00 CWASHAR00   5/18/2018                                                                                              PM CPA WEEKLY CHECK-IN 5-18.msg                          N/A
                                  <PaulJM@state.gov>               <McKeebyDI@state.gov>          CPA@state.gov>                                                         Full
02338     02342
                                                                                                  PM-All-Users <PM-All-
                                                                                                  Users@state.gov>; PM-
                                                                                                  Post-Officers-DL
                                                                                                  <PM_Post_Officers_DL@st
                                                                                                  ate.gov>; PM-POLAD-DL
                                                                                                  <PM-POLAD-
                                                                                                  DL@state.gov>; ISN-SCO-
                                                                                                  DL <ISN-SPC-
                                                                                                  DL@state.gov>; PM-CPA
                                                                                                  <PM-CPA@state.gov>; AVC-
                                                                                                  Press-DL <AVC-Press-
                                                                                                  DL@state.gov>; Fong, Isaac
                                                                                                  JY <FongIJY@state.gov>;
                                                                                                  Tucker, Maureen E
                                                                                                  <TuckerME@state.gov>;
                                  PM-Staffers Mailbox <PM-         Marquis, Matthew R                                        PM NEWS CLIPS FOR MAY 7-11 2018             Produce in
CWASHAR00 CWASHAR00   5/11/2018                                                                   Ricci, Anthony                                                                      N/A
                                  StaffersMailbox@state.gov>       <MarquisMR@state.gov>                                     .msg                                        Full
02343     02347                                                                                   <RicciA@state.gov>; Fabry,
                                                                                                  Steven F
                                                                                                  <FabrySF@state.gov>;
                                                                                                  Rogers, Shana A
                                                                                                  <RogersSA2@state.gov>;
                                                                                                  Abisellan, Eduardo
                                                                                                  <AbisellanE@state.gov>;
                                                                                                  Cooper, John M
                                                                                                  <CooperJM3@state.gov>;
                                                                                                  Sullivan, Jerry
                                                                                                  <SullivanJ@state.gov>;
                                                                                                  Saghieh, Luana
                                                                                                  <SaghiehL@state.gov>;
                                                                                                  Wyatt, James A
                                                                                                  <WyattJA@state gov>;
                                DDTC Response Team
                                                           Mrs Phil Sawyer                                                   Phil in 06040_ please stop the release of   Produce in
CWASHAR00 CWASHAR00   7/24/2018 <DDTCResponseTeam@state.go                                                                                                                            N/A
                                                           <bounce@list.everytown.org>                                       downloadable guns.msg                       Full
02348     02348                 v>




                                                                                                    17 of 51
                                                        Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 19 of 812
                                                        Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                     No. 2:18-cv-1115-RSL
                                DDTC Response Team
                                                           Patti Rader                                             Patti in 98003_ please stop the release of Produce in
CWASHAR00 CWASHAR00   7/24/2018 <DDTCResponseTeam@state.go                                                                                                                 N/A
                                                           <bounce@list.everytown.org>                             downloadable guns.msg                      Full
02349     02349                 v>
                                                             Marquis, Matthew R                                    PM CPA DAILY BULLETIN – July 26           Produce in
CWASHAR00 CWASHAR00   7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                                                                  N/A
                                                             <MarquisMR@state.gov>                                 2018.msg                                  Full
02350     02352
                                                                                                                                                             Produce in
CWASHAR00 CWASHAR00                                                                                                PM-CPA-DAILYBULLETIN26JULY2018.docx                     N/A
                                                                                                                                                             Full
02353     02354
                                DDTC Response Team
                                                             Mrs Phil Sawyer                                       Phil in 06040_ please stop the release of Produce in
CWASHAR00 CWASHAR00   7/24/2018 <DDTCResponseTeam@state.go                                                                                                                 N/A
                                                             <bounce@list.everytown.org>                           downloadable guns.msg                     Full
02355     02355                 v>
                                DDTC Response Team
                                                             Patti Rader                                           Patti in 98003_ please stop the release of Produce in
CWASHAR00 CWASHAR00   7/24/2018 <DDTCResponseTeam@state.go                                                                                                                 N/A
                                                             <bounce@list.everytown.org>                           downloadable guns.msg                      Full
02356     02356                 v>
                                  Urena, Michael A           RAND Policy Currents                                  Four Ways 3D Printing May Threaten        Produce in
CWASHAR00 CWASHAR00   5/10/2018                                                                                                                                            N/A
                                  <UrenaMA@state.gov>        <rand@broadcaster.rand.org>                           Security (1).msg                          Full
02357     02361
                                                                                                                                                             Produce in
CWASHAR00 CWASHAR00                                                                                                Tab 2 - Menendez and Markey letters.pdf                 N/A
                                                                                                                                                             Full
02362     02365




                                                                                             18 of 51
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 20 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL
                                Everest_C
                                <Everest_C@state.sgov.gov>;
                                Everest_D
                                <Everest_D@state.sgov.gov>;
                                Everest_E
                                <Everest_E@state.sgov.gov>;
                                Everest_H
                                <Everest_H@state.sgov.gov>;
                                Everest_INR
                                <Everest_INR@state.sgov.gov>;
                                Everest_J
                                <Everest_J@state.sgov.gov>;
                                Everest_L
                                <Everest_L@state.sgov.gov>;
                                                                                                                     Final PM AM T - Concluding the
                                Everest_M
                                                               EverestMail                                           Department’s Settlement with Defense   Produce in
CWASHAR00 CWASHAR00   7/26/2018 <Everest_M@state.sgov.gov>;                                                                                                              N/A
                                                               <EverestMail@state.sgov.gov>                          Distributed 201821192 UNCLASSIFIED     Full
02366     02366                 Everest_P
                                                                                                                     (9).msg
                                <Everest_P@state.sgov.gov>;
                                Everest_PA
                                <Everest_PA@state.sgov.gov>;
                                Everest_PM
                                <Everest_PM@state.sgov.gov>;
                                Everest_R
                                <Everest_R@state.sgov.gov>;
                                Everest_S
                                <Everest_S@state.sgov.gov>;
                                SES_FrontOfficeOnly <SES-
                                FrontOfficeOnly@state.sgov.gov
                                >; SES-Line_Only <SES-
                                Line_Only@state.sgov.gov>;
                                Everest SP




                                                                                               19 of 51
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 21 of 812
                                                              Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                           No. 2:18-cv-1115-RSL

                                Kenna, Lisa D
                                <KennaLD@state.sgov.gov>;
                                McKinley, P. Michael
                                <McKinleyPM@state.sgov.gov>;
                                                                Weigold Schultz, Eva A                                                                               Produce in
CWASHAR00 CWASHAR00   7/27/2018 Buangan, Richard L                                                                          FLAGGING - 3D Gun Printing Issue .msg                 N/A
                                                                <WeigoldEA@state.sgov.gov>                                                                           Full
02367     02367                 <BuanganRL@state.sgov.gov>;
                                S_SpecialAssistants
                                <S_SpecialAssistants@state.sgov
                                .gov>

                                                                                                                           FW Package 201821192 Concluding the
                                Robinson, Maggie E                Dial, Cynthia L                                          Department’s Settlement with Defense      Produce in
CWASHAR00 CWASHAR00   7/26/2018                                                                                                                                                   N/A
                                <RobinsonE@state.sgov.gov>        <DialCL@state.sgov.gov>                                  Distributed has been forwarded on to      Full
02368     02368
                                                                                                                           T.msg
                                                                                                                           Information Memo for the Secretary:       Produce
CWASHAR00 CWASHAR00                                                                                                        Executing Settlement Terms for Defense    with         Attorney-Client Privilege
02369     02372                                                                                                            Distributed Litigation                    Redactions
                                                                                                  Everest_PM               New S ES 201821260 Voluntary Package
                                  SES-Line_Only <SES-             EverestMail                                                                                        Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                   <Everest_PM@state.sgov.g for S delivered on 27-Jul-2018 05 00 00                N/A
                                  Line_Only@state.sgov.gov>       <EverestMail@state.sgov.gov>                                                                       Full
02373     02373                                                                                   ov>                      PM (2).msg

                                  Fong, Isaac JY                  Mandelbaum, Adrienne R                                                                             Withhold in Contains classified
CWASHAR00 CWASHAR00   7/26/2018                                                                                             PA meeting notes july 26.msg
                                  <FongIJY@state.sgov.gov>        <MandelbaumAR@state.sgov.gov>                                                                      Full        marking
02374     02374

                                  Fong, Isaac JY                  Mandelbaum, Adrienne R                                                                             Produce in
CWASHAR00 CWASHAR00   7/13/2018                                                                                             PA meeting notes.msg                                  N/A
                                  <FongIJY@state.sgov.gov>        <MandelbaumAR@state.sgov.gov>                                                                      Full
02375     02375




                                                                                                   20 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 22 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL
                                                                                               Everest_C
                                                                                               <Everest_C@state.sgov.go
                                                                                               v>; Everest_H
                                                                                               <Everest_H@state.sgov.go
                                                                                               v>; Everest_INR
                                                                                               <Everest_INR@state.sgov.
                                                                                               gov>; Everest_L
                                                                                               <Everest_L@state.sgov.gov
                                                                                               >; Everest_P
                                                                                               <Everest_P@state.sgov.go
                                                                                                                           Package 201821192 Concluding the
                                                                                               v>; Everest_PA
                                  Everest_PM                    EverestMail                                                Department’s Settlement with Defense     Produce in
CWASHAR00 CWASHAR00   7/26/2018                                                                <Everest_PA@state.sgov.g                                                          N/A
                                  <Everest_PM@state.sgov.gov>   <EverestMail@state.sgov.gov>                               Distributed has been forwarded on to T   Full
02376     02376                                                                                ov>; Everest_PM
                                                                                                                           (10).msg
                                                                                               <Everest_PM@state.sgov.g
                                                                                               ov>; SES_FrontOfficeOnly
                                                                                               <SES-
                                                                                               FrontOfficeOnly@state.sgo
                                                                                               v.gov>; SES-Line_Only <SES-
                                                                                               Line_Only@state.sgov.gov
                                                                                               >; Everest_SP
                                                                                               <Everest_SP@state.sgov.g
                                                                                               ov>; PF-EverestE-
                                                                                               Mail@state.sgov.gov

                                                                                               Finney, Clarence N         Package 201821260 has been assigned to
                                Hartle, Keleigh M               EverestMail                    <FinneyCN@state.sgov.gov   Hartle Keleigh M on 27-Jul-2018 05 19 38 Produce in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                  N/A
                                <HartleKM@state.sgov.gov>       <EverestMail@state.sgov.gov>   >; Keene, Debra S          PM to PROCESS ELECTRONIC LOGGER'S Full
02377     02377
                                                                                               <KeeneD@state.sgov.gov>    WINDOW.msg




                                                                                                21 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 23 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL

                                                                                                  Thompson, Andrea L
                                                                                                  <ThompsonAL@state.sgov.
                                                                                                  gov>; Kaidanow, Tina S
                                                                                                  <KaidanowTS@state.sgov.
                                                                                                  gov>; Litzenberger, Earle D
                                                                                                  <LitzenbergerED@state.sg PM AM T - Concluding the Department’s Produce      Deliberative -
                                Miller, Michael F               Abisellan, Eduardo
CWASHAR00 CWASHAR00   7/27/2018                                                                   ov.gov>; Tucker, Maureen Settlement with Defense Distributed   with         Predecisional Intra-
                                <MillerMF@state.sgov.gov>       <AbisellanE@state.sgov.gov>
02378     02379                                                                                   E                           201821192 UNCLASSIFIED.msg         Redactions   agency Discussion
                                                                                                  <TuckerME@state.sgov.go
                                                                                                  v>; Chandler, Karen R
                                                                                                  <ChandlerKR@state.sgov.g
                                                                                                  ov>; Fabry, Steven F
                                                                                                  <FabrySF@state.sgov.gov>


                                                                                            Tucker, Maureen E
                                  Thompson, Andrea L          Mandelbaum, Adrienne R                                                                             Withhold in Contains classified
CWASHAR00 CWASHAR00   7/24/2018                                                             <TuckerME@state.sgov.go PM meeting notes July 20.msg
                                  <ThompsonAL@state.sgov.gov> <MandelbaumAR@state.sgov.gov>                                                                      Full        marking
02380     02380                                                                             v>

                                Abisellan, Eduardo
                                <AbisellanE@state.sgov.gov>;
                                                             Mandelbaum, Adrienne R                                                                              Withhold in Contains classified
CWASHAR00 CWASHAR00   7/20/2018 Brechwald, Matthew J (T)                                                                    PM meeting notes.msg
                                                             <MandelbaumAR@state.sgov.gov>                                                                       Full        marking
02381     02381                 <BrechwaldMJ2@state.sgov.gov
                                >

                                                                                                  PM-Staffers Mailbox <PM-
                                  PM-TWAR-DL <PM-TWAR-          PM-Staffers Mailbox <PM-                                                                         Produce in
CWASHAR00 CWASHAR00   7/19/2018                                                                   StaffersMailbox@state.sgo PM TWAR July 16 - 20 2018.msg                     N/A
                                  DL@state.sgov.gov>            StaffersMailbox@state.sgov.gov>                                                                  Full
02382     02382                                                                                   v.gov>

                                                                                                  PM-Staffers Mailbox <PM-
                                PM-TWAR-DL <PM-TWAR-            PM-Staffers Mailbox <PM-                                                                         Withhold in Contains classified
CWASHAR00 CWASHAR00   7/26/2018                                                                   StaffersMailbox@state.sgo PM TWAR July 23 - July 26 2018.msg
                                DL@state.sgov.gov>              StaffersMailbox@state.sgov.gov>                                                                  Full        marking
02383     02383                                                                                   v.gov>

                                PM-Staffers Mailbox <PM-
                                StaffersMailbox@state.sgov.gov PM-Staffers Mailbox <PM-                                                                          Produce in
CWASHAR00 CWASHAR00   7/12/2018                                                                                             PM TWAR July 9 - 13 2018.msg                      N/A
                                >; PM-TWAR-DL <PM-TWAR-        StaffersMailbox@state.sgov.gov>                                                                   Full
02384     02384
                                DL@state.sgov.gov>




                                                                                                   22 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 24 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                                                                                                              RE Final PM AM T - Concluding the
                                                                                                                                                                     Produce      Deliberative -
                                Abisellan, Eduardo              Miller, Michael F                                             Department’s Settlement with Defense
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                      with         Predecisional Intra-
                                <AbisellanE@state.sgov.gov>     <MillerMF@state.sgov.gov>                                     Distributed 201821192 UNCLASSIFIED
02385     02386                                                                                                                                                      Redactions   agency Discussion
                                                                                                                              (6).msg
                                                                                                Carter, Rachel
                                                                                                <CarterR@state.sgov.gov>;
                                                                                                                              RE Final PM AM T - Concluding the
                                                                                                Abisellan, Eduardo                                                   Produce      Deliberative -
                                Miller, Michael F               Weigold Schultz, Eva A                                        Department’s Settlement with Defense
CWASHAR00 CWASHAR00   7/27/2018                                                                 <AbisellanE@state.sgov.go                                            with         Predecisional Intra-
                                <MillerMF@state.sgov.gov>       <WeigoldEA@state.sgov.gov>                                    Distributed 201821192
02387     02388                                                                                 v>; Heidema, Sarah J                                                 Redactions   agency Discussion
                                                                                                                              UNCLASSIFIED.msg
                                                                                                <HeidemaSJ@state.sgov.g
                                                                                                ov>

                                                                                                Thompson, Andrea L
                                                                                                <ThompsonAL@state.sgov.
                                                                                                gov>; Kaidanow, Tina S
                                                                                                <KaidanowTS@state.sgov.
                                                                                                gov>; Litzenberger, Earle D
                                                                                                <LitzenbergerED@state.sg
                                                                                                ov.gov>; Tucker, Maureen
                                                                                                E
                                                                                                <TuckerME@state.sgov.go
                                                                                                v>; Chandler, Karen R         RE PM AM T - Concluding the
                                                                                                                                                                     Produce      Deliberative -
                                Abisellan, Eduardo              Miller, Michael F               <ChandlerKR@state.sgov.g      Department’s Settlement with Defense
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                      with         Predecisional Intra-
                                <AbisellanE@state.sgov.gov>     <MillerMF@state.sgov.gov>       ov>; Fabry, Steven F          Distributed 201821192
02389     02391                                                                                                                                                      Redactions   agency Discussion
                                                                                                <FabrySF@state.sgov.gov>      UNCLASSIFIED.msg
                                                                                                ; Rogers, Shana A
                                                                                                <RogersSA2@state.sgov.go
                                                                                                v>; Carter, Rachel
                                                                                                <CarterR@state.sgov.gov>;
                                                                                                Weigold Schultz, Eva A
                                                                                                <WeigoldEA@state.sgov.g
                                                                                                ov>; Heidema, Sarah J
                                                                                                <HeidemaSJ@state.sgov.g
                                                                                                ov>


                                  Tucker, Maureen E             Mandelbaum, Adrienne R                                                                               Withhold in Contains classified
CWASHAR00 CWASHAR00   7/20/2018                                                                                               RE PM meeting notes.msg
                                  <TuckerME@state.sgov.gov>     <MandelbaumAR@state.sgov.gov>                                                                        Full        marking
02392     02392



                                                                                                 23 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 25 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL

                                                                                                                                                                     Produce in
CWASHAR00 CWASHAR00                                                                                                        Tab 1 - Settlement Agreement.pdf                        N/A
                                                                                                                                                                     Full
02393     02402
                                                                                                                                                                     Produce in
CWASHAR00 CWASHAR00                                                                                                        Tab 2 - Menendez and Markey letters.pdf                 N/A
                                                                                                                                                                     Full
02403     02406
                                                                                                                                                                     Produce in
CWASHAR00 CWASHAR00                                                                                                        Tab 3 Letter to Defense Distributed.pdf                 N/A
                                                                                                                                                                     Full
02407     02409

                                PM-Staffers Mailbox <PM-                                                                                                                         Deliberative -
                                StaffersMailbox@state.sgov.gov                                                             FW: Final: PM/AM/T - Concluding the                   Predecisional Intra-
                                                               Carter, Rachel                                                                                        Withhold in
CWASHAR00 CWASHAR00   7/27/2018 >; Litzenberger, Earle D                                                                   Department’s Settlement with Defense                  agency Discussion;
                                                               <CarterR@state.sgov.gov>                                                                              Full
02410     02411                 <LitzenbergerED@state.sgov.gov                                                             Distributed 201821192 UNCLASSIFIED                    Contains classified
                                >                                                                                                                                                marking

                                                                                                                                                                                 Deliberative -
                                                                                                                                                                     Withhold in
CWASHAR00 CWASHAR00                                                                                                        Draft Temporary Modification                          Predecisional Draft
                                                                                                                                                                     Full
02412     02412                                                                                                                                                                  Document
                                                                                                                                                                                 Deliberative -
                                                                                                                                                                     Withhold in
CWASHAR00 CWASHAR00                                                                                                        Information Memo to S re DD.DOCX                      Predecisional Draft
                                                                                                                                                                     Full
02413     02415                                                                                                                                                                  Document
                                PM-Staffers Mailbox <PM-                                                                                                                     Deliberative -
                                                               Litzenberger, Earle D           Carter, Rachel           RE: URGENT:For Lee: Updated AM to T      Withhold in
CWASHAR00 CWASHAR00   7/26/2018 StaffersMailbox@state.sgov.gov                                                                                                               Predecisional Draft
                                                               <LitzenbergerED@state.sgov.gov> <CarterR@state.sgov.gov> regarding Defense Distributed Settlement Full
02416     02417                 >                                                                                                                                            Document
                                Carter, Rachel                                                                                                                                   Deliberative -
                                <CarterR@state.sgov.gov>;                                        PM-Staffers Mailbox <PM- RE: Final: PM/AM/T - Concluding the                    Predecisional Intra-
                                                               PM-Staffers Mailbox <PM-                                                                              Withhold in
CWASHAR00 CWASHAR00   7/27/2018 Litzenberger, Earle D                                            StaffersMailbox@state.sgo Department’s Settlement with Defense                  agency Discussion;
                                                               StaffersMailbox@state.sgov.gov>                                                                       Full
02418     02419                 <LitzenbergerED@state.sgov.gov                                   v.gov>                    Distributed 201821192 UNCLASSIFIED                    Contains classified
                                >                                                                                                                                                marking
                                                                                                 Heidema, Sarah J
                                                                                                 <HeidemaSJ@state.sgov.g
                                                                                                 ov>; Fabry, Steven F
                                                                                                                                                                                   Deliberative -
                                PM-Staffers Mailbox <PM-                                         <FabrySF@state.sgov.gov>
                                                               Hart, Robert L                                             RE: For drafter: IM to S regarding Defense Withhold in   Predecisional Draft
CWASHAR00 CWASHAR00   7/27/2018 StaffersMailbox@state.sgov.gov                                   ; Rogers, Shana A
                                                               <HartRL@state.sgov.gov>                                    Distributed settlement                     Full          Document; Contains
02420     02422                 >                                                                <RogersSA2@state.sgov.go
                                                                                                                                                                                   classified marking
                                                                                                 v>; Freeman, Jeremy B
                                                                                                 <FreemanJB@state.sgov.g
                                                                                                 ov>


                                                                                                  24 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 26 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                                                                                                                                                              Deliberative -
                                                                                                                                                                  Withhold in
CWASHAR00 CWASHAR00                                                                                                      Information Memo to S re DD.docx                     Predecisional Draft
                                                                                                                                                                  Full
02423     02425                                                                                                                                                               Document
                                                                                                                                                                  Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                      07 19 18 WAR.docx
                                                                                                                                                                  Full        marking
02426     02428
                                                                                                                                                                              Deliberative -
                                                                                               Freeman, Jeremy B
                                                                                                                                                                              Predecisional Draft
                                  Wall, Amanda J                Rogers, Shana A                <FreemanJB@state.sgov.g FW: For drafter: IM to S regarding         Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                               Document; Attorney
                                  <WallAJ@state.sgov.gov>       <RogersSA2@state.sgov.gov>     ov>; Fabry, Steven F     Defense Distributed settlement            Full
02429     02432                                                                                                                                                               Work Product; Contains
                                                                                               <FabrySF@state.sgov.gov>
                                                                                                                                                                              classified marking
                                                                                                                                                                               Deliberative -
                                                                                                                                                                   Withhold in
CWASHAR00 CWASHAR00                                                                                                     Information Memo to S re DD.docx                       Predecisional Draft
                                                                                                                                                                   Full
02433     02435                                                                                                                                                                Document
                                                                                                                                                                               Deliberative -
                                                                                                                                                                               Predecisional Intra-
                                PM-Staffers Mailbox <PM-                                       Litzenberger, Earle D                                                           agency Discussion;
                                                               Carter, Rachel                                           FW: Please flip: IM to S regarding Defense Withhold in
CWASHAR00 CWASHAR00   7/27/2018 StaffersMailbox@state.sgov.gov                                 <LitzenbergerED@state.sg                                                        Deliberative -
                                                               <CarterR@state.sgov.gov>                                 Distributed settlement                     Full
02436     02438                 >                                                              ov.gov>                                                                         Predecisional Draft
                                                                                                                                                                               Document; Contains
                                                                                                                                                                               classified marking
                                                                                                                                                                               Deliberative -
                                                                                                                                                                               Predecisional Intra-
                                                                                                                                                                   Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                     Information Memo to S re DD.docx
                                                                                                                                                                   Full        Deliberative -
02439     02442
                                                                                                                                                                               Predecisional Draft
                                                                                                                                                                               Document
                                                                                                                                                                               Deliberative -
                                                                                                                                                                               Predecisional Intra-
                                Rogers, Shana A                                                Freeman, Jeremy B
                                                                                                                                                                               agency Discussion;
                                <RogersSA2@state.sgov.gov>;     Wall, Amanda J                 <FreemanJB@state.sgov.g RE: For drafter: IM to S regarding Defense Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                Deliberative -
                                Dorosin, Joshua L               <WallAJ@state.sgov.gov>        ov>; Fabry, Steven F     Distributed settlement                     Full
02443     02446                                                                                                                                                                Predecisional Draft
                                <DorosinJL@state.sgov.gov>                                     <FabrySF@state.sgov.gov>
                                                                                                                                                                               Document; Contains
                                                                                                                                                                               classified marking
                                PM-Staffers Mailbox <PM-                                                                                                                      Deliberative -
                                                               Paul, Joshua M                                                                                     Withhold in
CWASHAR00 CWASHAR00   7/25/2018 StaffersMailbox@state.sgov.gov                                                           cpa war                                              Predecisional Intra-
                                                               <PaulJM@state.sgov.gov>                                                                            Full
02447     02447                 >                                                                                                                                             agency Discussion




                                                                                                 25 of 51
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 27 of 812
                                                             Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                          No. 2:18-cv-1115-RSL

                                                                                                                                                                       Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                          07 12 18 WAR.docx
                                                                                                                                                                       Full        marking
02448     02450
                                                                                                                                                                                    Deliberative -
                                  Carter, Rachel                 PM-Staffers Mailbox <PM-                                    FW: Please flip: IM to S regarding Defense Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                     Predecisional Intra-
                                  <CarterR@state.sgov.gov>       StaffersMailbox@state.sgov.gov>                             Distributed settlement                     Full
02451     02452                                                                                                                                                                     agency Discussion
                                                                                                                                                                                   Deliberative -
                                                                                                                                                                       Withhold in
CWASHAR00 CWASHAR00                                                                                                          Information Memo to S re DD.docx                      Predecisional Draft
                                                                                                                                                                       Full
02453     02455                                                                                                                                                                    Document
                                                                                                   Heidema, Sarah J
                                                                                                   <HeidemaSJ@state.sgov.g
                                                                                                   ov>; PM-DTCP-RMA <PM-
                                                                                                   DTCP-
                                                                                                   RMA@state.sgov.gov>;
                                                                                                                                                                                  Deliberative -
                                  Hart, Robert L                 PM-Staffers Mailbox <PM-          Miller, Michael F         PM Final: Executing Settlement Terms for Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                   Predecisional Intra-
                                  <HartRL@state.sgov.gov>        StaffersMailbox@state.sgov.gov>   <MillerMF@state.sgov.gov Defense Distributed Litigation            Full
02456     02456                                                                                                                                                                   agency Discussion
                                                                                                   >; PM-Staffers Mailbox
                                                                                                   <PM-
                                                                                                   StaffersMailbox@state.sgo
                                                                                                   v.gov>; PM-CPA-DL <PM-
                                                                                                   CPA-DL@state.sgov.gov>

                                                                                                   Abisellan, Eduardo
                                                                                                   <AbisellanE@state.sgov.go
                                                                                                   v>; Litzenberger, Earle D
                                                                                                   <LitzenbergerED@state.sg
                                                                                                   ov.gov>; PM-Staffers
                                                                                                   Mailbox <PM-                                                                     Deliberative -
                                S_SpecialAssistants                                                StaffersMailbox@state.sgo Updated Bootleg: IM to S: Executing                    Predecisional Intra-
                                                                Carter, Rachel                                                                                        Withhold in
CWASHAR00 CWASHAR00   7/27/2018 <S_SpecialAssistants@state.sgov                                    v.gov>; Weigold Schultz,  Settlement Terms for Defense Distributed               agency Discussion;
                                                                <CarterR@state.sgov.gov>                                                                              Full
02457     02458                 .gov>                                                              Eva A                     Litigation                                             Contains classified
                                                                                                   <WeigoldEA@state.sgov.g                                                          marking
                                                                                                   ov>; Kaidanow, Tina S
                                                                                                   <KaidanowTS@state.sgov.
                                                                                                   gov>; Miller, Michael F
                                                                                                   <MillerMF@state.sgov.gov
                                                                                                   >



                                                                                                    26 of 51
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 28 of 812
                                                              Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                           No. 2:18-cv-1115-RSL
                                                                                                                                                                                Deliberative -
                                                                                                                          Information Memo to S re DD_27 July       Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                             Predecisional Draft
                                                                                                                          1641.docx                                 Full
02459     02462                                                                                                                                                                 Document
                                                                                                                                                                                Deliberative -
                                                                                                                                                                    Withhold in
CWASHAR00 CWASHAR00                                                                                                       Tab 3 Letter to Defense Distributed.pdf               Predecisional Draft
                                                                                                                                                                    Full
02463     02465                                                                                                                                                                 Document

                                Kenna, Lisa D
                                <KennaLD@state.sgov.gov>;
                                McKinley, P. Michael
                                <McKinleyPM@state.sgov.gov>;                                                                                                                    Deliberative -
                                                                Weigold Schultz, Eva A                                                                              Withhold in
CWASHAR00 CWASHAR00   7/27/2018 Buangan, Richard L                                                                         FLAGGING - 3D Gun Printing Issue                     Predecisional Intra-
                                                                <WeigoldEA@state.sgov.gov>                                                                          Full
02466     02466                 <BuanganRL@state.sgov.gov>;                                                                                                                     agency Discussion
                                S_SpecialAssistants
                                <S_SpecialAssistants@state.sgov
                                .gov>

                                                                                                 Carter, Rachel
                                                                                                 <CarterR@state.sgov.gov>;
                                                                                                 Abisellan, Eduardo        RE: Final: PM/AM/T - Concluding the                  Deliberative -
                                  Miller, Michael F               Weigold Schultz, Eva A                                                                            Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                  <AbisellanE@state.sgov.go Department’s Settlement with Defense                 Predecisional Intra-
                                  <MillerMF@state.sgov.gov>       <WeigoldEA@state.sgov.gov>                                                                        Full
02467     02468                                                                                  v>; Heidema, Sarah J      Distributed 201821192 UNCLASSIFIED                   agency Discussion
                                                                                                 <HeidemaSJ@state.sgov.g
                                                                                                 ov>




                                                                                                   27 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 29 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL

                                                                                             Abisellan, Eduardo
                                                                                             <AbisellanE@state.sgov.go
                                                                                             v>; Litzenberger, Earle D
                                                                                             <LitzenbergerED@state.sg
                                                                                             ov.gov>; PM-Staffers
                                                                                             Mailbox <PM-
                                S_SpecialAssistants                                          StaffersMailbox@state.sgo L CLEARANCE: Updated Bootleg: IM to S:
                                                                Carter, Rachel                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018 <S_SpecialAssistants@state.sgov                              v.gov>; Weigold Schultz,  Executing Settlement Terms for Defense
                                                                <CarterR@state.sgov.gov>                                                                      Full        marking
02469     02470                 .gov>                                                        Eva A                     Distributed Litigation
                                                                                             <WeigoldEA@state.sgov.g
                                                                                             ov>; Kaidanow, Tina S
                                                                                             <KaidanowTS@state.sgov.
                                                                                             gov>; Miller, Michael F
                                                                                             <MillerMF@state.sgov.gov
                                                                                             >
                                                                                                                                                                            Deliberative -
                                                                                                                       Information Memo to S re DD_27 July      Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                         Predecisional Draft
                                                                                                                       1641_LCleared.docx                       Full
02471     02474                                                                                                                                                             Document
                                Miller, Michael F
                                <MillerMF@state.sgov.gov>;
                                                                                             PM-Staffers Mailbox <PM-
                                Hart, Robert L                  Carter, Rachel                                                                                  Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                              StaffersMailbox@state.sgo Information Memo to S re DD (2)                      N/A
                                <HartRL@state.sgov.gov>;        <CarterR@state.sgov.gov>                                                                        Full
02475     02475                                                                              v.gov>
                                Heidema, Sarah J
                                <HeidemaSJ@state.sgov.gov>
                                                                                                                                                                            Deliberative -
                                                                                                                                                                Withhold in
CWASHAR00 CWASHAR00                                                                                                    Information Memo to S re DD (2).docx                 Predecisional Draft
                                                                                                                                                                Full
02476     02479                                                                                                                                                             Document
                                                                                             Litzenberger, Earle D
                                  Kaidanow, Tina S              Carter, Rachel                                        FW: Please flip: IM to S regarding Defense Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018                                                              <LitzenbergerED@state.sg
                                  <KaidanowTS@state.sgov.gov>   <CarterR@state.sgov.gov>                              Distributed settlement                     Full        marking
02480     02481                                                                              ov.gov>
                                                                                                                                                                             Deliberative -
                                                                                                                                                                 Withhold in
CWASHAR00 CWASHAR00                                                                                                   Information Memo to S re DD.docx                       Predecisional Draft
                                                                                                                                                                 Full
02482     02484                                                                                                                                                              Document
                                                                                                                                                                             Deliberative -
                                                                                                                                                                 Withhold in
CWASHAR00 CWASHAR00                                                                                                   (FT_463400) 201821192-FD_Tab-1.pdf                     Predecisional Draft
                                                                                                                                                                 Full
02485     02485                                                                                                                                                              Document




                                                                                               28 of 51
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 30 of 812
                                                             Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                          No. 2:18-cv-1115-RSL
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                        Withhold in
CWASHAR00 CWASHAR00                                                                                                           (F_463399) 201821192-FD.pdf                           Predecisional Draft
                                                                                                                                                                        Full
02486     02489                                                                                                                                                                     Document
                                                                                                                                                                        Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                           07 26 18 WAR.docx
                                                                                                                                                                        Full        marking
02490     02492
                                  Carter, Rachel                 Kaidanow, Tina S                                             FW: Please flip: IM to S regarding Defense Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018
                                  <CarterR@state.sgov.gov>       <KaidanowTS@state.sgov.gov>                                  Distributed settlement                     Full        marking
02493     02495
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                        Withhold in
CWASHAR00 CWASHAR00                                                                                                           Information Memo to S re DD.docx                      Predecisional Draft
                                                                                                                                                                        Full
02496     02499                                                                                                                                                                     Document
                                                                                                   Heidema, Sarah J
                                                                                                   <HeidemaSJ@state.sgov.g
                                                                                                   ov>; Fabry, Steven F
                                                                                                   <FabrySF@state.sgov.gov>
                                                                                                                                                                                      Deliberative -
                                                                                                   ; Rogers, Shana A
                                                                                                                                                                                      Predecisional Intra-
                                                                                                   <RogersSA2@state.sgov.go
                                  Hart, Robert L                 PM-Staffers Mailbox <PM-                                    RE: For drafter: IM to S regarding Defense Withhold in   agency Discussion;
CWASHAR00 CWASHAR00   7/27/2018                                                                    v>; Freeman, Jeremy B
                                  <HartRL@state.sgov.gov>        StaffersMailbox@state.sgov.gov>                             Distributed settlement                     Full          Attorney-Client
02500     02503                                                                                    <FreemanJB@state.sgov.g
                                                                                                                                                                                      Privilege; Contains
                                                                                                   ov>; Carter, Rachel
                                                                                                                                                                                      classified marking
                                                                                                   <CarterR@state.sgov.gov>;
                                                                                                   PM-Staffers Mailbox <PM-
                                                                                                   StaffersMailbox@state.sgo
                                                                                                   v.gov>
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                        Withhold in
CWASHAR00 CWASHAR00                                                                                                           Information Memo to S re DD.DOCX                      Predecisional Draft
                                                                                                                                                                        Full
02504     02506                                                                                                                                                                     Document
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                        Withhold in
CWASHAR00 CWASHAR00                                                                                                           Tab 3 Letter to Defense Distributed.pdf               Predecisional Draft
                                                                                                                                                                        Full
02507     02509                                                                                                                                                                     Document
                                                                                                                                                                                    Deliberative -
                                Litzenberger, Earle D                                                                                                                               Predecisional Intra-
                                                               Carter, Rachel                                                 FW: Please flip: IM to S regarding        Withhold in
CWASHAR00 CWASHAR00   7/27/2018 <LitzenbergerED@state.sgov.gov                                                                                                                      agency Discussion;
                                                               <CarterR@state.sgov.gov>                                       Defense Distributed settlement            Full
02510     02512                 >                                                                                                                                                   Contains classified
                                                                                                                                                                                    marking
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                        Withhold in
CWASHAR00 CWASHAR00                                                                                                           Information Memo to S re DD.docx                      Predecisional Draft
                                                                                                                                                                        Full
02513     02516                                                                                                                                                                     Document


                                                                                                    29 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 31 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL

                                PM-Staffers Mailbox <PM-                                                                                                                        Deliberative -
                                                               Litzenberger, Earle D                                                                                Withhold in
CWASHAR00 CWASHAR00   7/19/2018 StaffersMailbox@state.sgov.gov                                                            07 19 18 WAR                                          Predecisional Intra-
                                                               <LitzenbergerED@state.sgov.gov>                                                                      Full
02517     02517                 >                                                                                                                                               agency Discussion
                                                                                                                                                                                Deliberative -
                                                                                                                                                                    Withhold in Predecisional Draft
CWASHAR00 CWASHAR00                                                                                                       07 19 18 WAR.dotx
                                                                                                                                                                    Full        Document; Contains
02518     02520
                                                                                                                                                                                classified marking

                                                                                                                          Temporary Modification of Category I of
CWASHAR00 CWASHAR00                                                                                                                                                 Duplicate    N/A
                                                                                                                          the United States Munitions List
02521     02521



                                                                                                                          Letter to Plaintiff in accordance with
CWASHAR00 CWASHAR00                                                                                                                                                 Duplicate    N/A
                                                                                                                          Settlement Agreement
02522     02524




CWASHAR00 CWASHAR00                                                                                                       Settlement Agreement                      Duplicate    N/A
02525     02534

                                                                                                                                                                                 Deliberative -
                                                                                                 Freeman, Jeremy B                                                               Predecisional Intra-
                                  Wall, Amanda J                Rogers, Shana A                  <FreemanJB@state.sgov.g FW For drafter IM to S regarding Defense Withhold in    agency Discussion;
CWASHAR00 CWASHAR00   7/27/2018
                                  <WallAJ@state.sgov.gov>       <RogersSA2@state.sgov.gov>       ov>; Fabry, Steven F     Distributed settlement (12).msg         Full           Attorney-Client
02535     02538
                                                                                                 <FabrySF@state.sgov.gov>                                                        Privilege; Contains
                                                                                                                                                                                 classified marking
                                                                                                                                                                                Deliberative -
                                                                                                                                                                                Predecisional Draft
                                                                                                                                                                    Withhold in
CWASHAR00 CWASHAR00                                                                                                       Information Memo to S re DD.docx                      Document; Attorney
                                                                                                                                                                    Full
02539     02541                                                                                                                                                                 Work Product; Attorney-
                                                                                                                                                                                Client Privilege




                                                                                                  30 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 32 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                  Predecisional Draft
                                                                                                                                                                      Withhold in
CWASHAR00 CWASHAR00                                                                                                         Tab 3 Letter to Defense Distributed.pdf               Document; Attorney
                                                                                                                                                                      Full
02542     02544                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                  Client Privilege

                                                                                                                                                                               Deliberative -
                                                                                                                                                                               Predecisional Intra-
                                Rogers, Shana A                                                   Freeman, Jeremy B
                                                                                                                                                                               agency Discussion;
                                <RogersSA2@state.sgov.gov>;     Wall, Amanda J                    <FreemanJB@state.sgov.g RE For drafter IM to S regarding Defense Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                Attorney Work Product;
                                Dorosin, Joshua L               <WallAJ@state.sgov.gov>           ov>; Fabry, Steven F     Distributed settlement (3).msg          Full
02545     02548                                                                                                                                                                Attorney-Client
                                <DorosinJL@state.sgov.gov>                                        <FabrySF@state.sgov.gov>
                                                                                                                                                                               Privilege; Contains
                                                                                                                                                                               classified marking
                                                                                                  Heidema, Sarah J
                                                                                                  <HeidemaSJ@state.sgov.g
                                                                                                  ov>; Fabry, Steven F
                                                                                                  <FabrySF@state.sgov.gov>
                                                                                                                                                                                   Deliberative -
                                                                                                  ; Rogers, Shana A
                                                                                                                                                                                   Predecisional Intra-
                                                                                                  <RogersSA2@state.sgov.go
                                  Hart, Robert L                PM-Staffers Mailbox <PM-                                    RE For drafter IM to S regarding Defense Withhold in   agency Discussion;
CWASHAR00 CWASHAR00   7/27/2018                                                                   v>; Freeman, Jeremy B
                                  <HartRL@state.sgov.gov>       StaffersMailbox@state.sgov.gov>                             Distributed settlement (5).msg           Full          Attorney-Client
02549     02552                                                                                   <FreemanJB@state.sgov.g
                                                                                                                                                                                   Privilege; Contains
                                                                                                  ov>; Carter, Rachel
                                                                                                                                                                                   classified marking
                                                                                                  <CarterR@state.sgov.gov>;
                                                                                                  PM-Staffers Mailbox <PM-
                                                                                                  StaffersMailbox@state.sgo
                                                                                                  v.gov>
                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                  Predecisional Draft
                                                                                                                                                                      Withhold in
CWASHAR00 CWASHAR00                                                                                                         Information Memo to S re DD.DOCX                      Document; Attorney
                                                                                                                                                                      Full
02553     02555                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                  Client Privilege




                                                                                                   31 of 51
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 33 of 812
                                                         Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                      No. 2:18-cv-1115-RSL
                                                                                            Heidema, Sarah J
                                                                                            <HeidemaSJ@state.sgov.g
                                                                                            ov>; Rogers, Shana A
                                                                                            <RogersSA2@state.sgov.go
                                                                                            v>; Freeman, Jeremy B                                                            Deliberative -
                                PM-Staffers Mailbox <PM-                                    <FreemanJB@state.sgov.g                                                          Predecisional Draft
                                StaffersMailbox@state.sgov.gov Fabry, Steven F              ov>; Carter, Rachel       RE For drafter IM to S regarding Defense Withhold in   Document; Attorney
CWASHAR00 CWASHAR00   7/27/2018
                                >; Hart, Robert L              <FabrySF@state.sgov.gov>     <CarterR@state.sgov.gov>; Distributed settlement (9).msg           Full          Work Product; Attorney-
02556     02559
                                <HartRL@state.sgov.gov>                                     Miller, Michael F                                                                Client Privilege; Contains
                                                                                            <MillerMF@state.sgov.gov                                                         classified marking
                                                                                            >; Dorosin, Joshua L
                                                                                            <DorosinJL@state.sgov.gov
                                                                                            >; Wall, Amanda J
                                                                                            <WallAJ@state.sgov.gov>
                                                                                                                                                                           Deliberative -
                                                                                                                                                                           Predecisional Draft
                                                                                                                                                               Withhold in
CWASHAR00 CWASHAR00                                                                                                   Information Memo to S re DD.docx                     Document; Attorney
                                                                                                                                                               Full
02560     02563                                                                                                                                                            Work Product; Attorney-
                                                                                                                                                                           Client Privilege

                                                                                            Tucker, Maureen E
                                                                                            <TuckerME@state.gov>;
                                                                                            Brechwald, Matthew J (T)                                                       Deliberative -
                                Thompson, Andrea L            Abisellan, Eduardo            <BrechwaldMJ2@state.gov Defense Distributed Settlement 3D          Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00   7/26/2018
                                <ThompsonAL@state.gov>        <AbisellanE@state.gov>        >; Miller, Michael F     Printing of Firearms.msg                  Full        agency Discussion;
02564     02566
                                                                                            <Millermf@state.gov>;                                                          Attorney-Client Privilege
                                                                                            Paul, Joshua M
                                                                                            <PaulJM@state.gov>

                                                                                                                                                                           Deliberative -
                                                                                                                      Defense Distributed - S contingency QA   Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00
                                                                                                                      (5).docx                                 Full        agency Discussion;
02567     02567
                                                                                                                                                                           Attorney-Client Privilege




                                                                                              32 of 51
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 34 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL
                                                                                                                                                                         Deliberative -
                                                                                                                                                                         Predecisional Intra-
                                                                                                                                                             Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                  EE DD Response.docx
                                                                                                                                                             Full        Deliberative -
02568     02569
                                                                                                                                                                         Predecisional Draft
                                                                                                                                                                         Document
                                Darrach, Tamara A
                                <DarrachTA@state.gov>; Urena,
                                Michael A
                                <UrenaMA@state.gov>;                                                                                                                     Deliberative -
                                Abisellan, Eduardo              Paul, Joshua M               PM-CPA <PM-             FW Clearance 1400 Draft Response to     Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00   7/25/2018
                                <AbisellanE@state.gov>; Rogers, <PaulJM@state.gov>           CPA@state.gov>          Engel on Pending Settlement.msg         Full        agency Discussion;
02570     02570
                                Shana A                                                                                                                                  Attorney-Client Privilege
                                <RogersSA2@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>
                                                                                                                                                                         Deliberative -
                                                                                                                                                                         Predecisional Intra-
                                                                                                                                                                         agency Discussion;
                                                                                                                                                             Withhold in
CWASHAR00 CWASHAR00                                                                                                  EE DD Response.docx                                 Deliberative -
                                                                                                                                                             Full
02571     02572                                                                                                                                                          Predecisional Draft
                                                                                                                                                                         Document; Attorney-
                                                                                                                                                                         Client Privilege

                                PM-CPA <PM-CPA@state.gov>;
                                Cappiello, Cheryl A
                                                                                                                                                                        Deliberative -
                                <CappielloCA@state.gov>;       Mason, Julia N                                        FW Reporter hoping to talk about legal Withhold in
CWASHAR00 CWASHAR00    7/9/2018                                                                                                                                         Predecisional Intra-
                                Thibodeau, Jessica K           <MasonJN@state.gov>                                   settlement with Defense Distributed.msg Full
02573     02573                                                                                                                                                         agency Discussion
                                <ThibodeauJK@state.gov>; Wall,
                                Amanda J <WallAJ@state.gov>




                                                                                               33 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 35 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                Urena, Michael A
                                <UrenaMA@state.gov>;
                                Darrach, Tamara A
                                <DarrachTA@state.gov>;
                                                                                                                                                                                    Deliberative -
                                Abisellan, Eduardo                Paul, Joshua M                      PM-CPA <PM-              RE Clearance 1400 Draft Response to      Withhold in
CWASHAR00 CWASHAR00   7/25/2018                                                                                                                                                     Predecisional Intra-
                                <AbisellanE@state.gov>; Rogers,   <PaulJM@state.gov>                  CPA@state.gov>           Engel on Pending Settlement.msg          Full
02574     02575                                                                                                                                                                     agency Discussion
                                Shana A
                                <RogersSA2@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>
                                Kottmyer, Alice M
                                                                                                      Freeman, Jeremy B
                                <KottmyerAM@state.gov>;
                                                                                                      <FreemanJB@state.gov>;                                                        Deliberative -
                                Rogers, Shana A
                                                                  DeBartolo, David M                  Kottmyer, Alice M       Re Emails to the Response team            Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00   7/26/2018 <RogersSA2@state.gov>; Fabry,
                                                                  <DeBartoloDM@state.gov>             <KottmyerAM@state.gov>; (Defense Distributed).msg                 Full        agency Discussion;
02576     02577                 Steven F <FabrySF@state.gov>;
                                                                                                      Cappiello, Cheryl A                                                           Attorney-Client Privilege
                                Loftus, Elizabeth
                                                                                                      <CappielloCA@state.gov>
                                <LoftusE@state.gov>
                                                                                                    P_StaffAssistants                                                              Deliberative -
                                                                                                                               FW For Clearance IM to S regarding      Withhold in
CWASHAR00 CWASHAR00   7/27/2018 Ravi, Sunil K <RaviSK@state.gov> Dial, Cynthia L <DialCL@state.gov> <P_StaffAssistants@state.g                                                     Predecisional Intra-
                                                                                                                               Defense Distributed settlement (10).msg Full
02578     02578                                                                                     ov>                                                                            agency Discussion
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                    Predecisional Draft
                                                                                                                               20180726_Defense Distributed --          Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                                 Document; Attorney
                                                                                                                               Information Memo S v3.docx               Full
02579     02581                                                                                                                                                                     Work Product; Attorney-
                                                                                                                                                                                    Client Privilege
                                                                                                                                                                                    Deliberative -
                                  Urena, Michael A                                                                             FW For Clearance IM to S regarding       Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                   Hart, Robert L <HartRL@state.gov>                                                                                 Predecisional Intra-
                                  <UrenaMA@state.gov>                                                                          Defense Distributed settlement (5).msg   Full
02582     02583                                                                                                                                                                     agency Discussion
                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                    Predecisional Draft
                                                                                                                               20180726_Defense Distributed --          Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                                 Document; Attorney
                                                                                                                               Information Memo S v3.docx               Full
02584     02586                                                                                                                                                                     Work Product; Attorney-
                                                                                                                                                                                    Client Privilege
                                                                                                                                                                                    Deliberative -
                                Urena, Michael A                  Smith, Vanessa R                    Hart, Robert L           FW For Clearance IM to S regarding       Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                                     Predecisional Intra-
                                <UrenaMA@state.gov>               <SmithVR@state.gov>                 <HartRL@state.gov>       Defense Distributed settlement (6).msg   Full
02587     02587                                                                                                                                                                     agency Discussion




                                                                                                       34 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 36 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                                                                                                                                                              Deliberative -
                                                                                                                                                                  Withhold in
CWASHAR00 CWASHAR00                                                                                                          Settlement Agreement.pdf                         Predecisional Draft
                                                                                                                                                                  Full
02588     02597                                                                                                                                                               Document
                                                                                                                                                                              Deliberative -
                                                                                                                                                                              Predecisional Draft
                                                                                                                             20180726_Defense Distributed --      Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                           Document; Attorney
                                                                                                                             Information Memo S RLH (003).docx    Full
02598     02600                                                                                                                                                               Work Product; Attorney-
                                                                                                                                                                              Client Privilege
                                                                                                                                                                              Deliberative -
                                  Urena, Michael A                                                                           FW For Clearance IM to S regarding   Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                 Hart, Robert L <HartRL@state.gov>                                                                             Predecisional Intra-
                                  <UrenaMA@state.gov>                                                                        Defense Distributed settlement.msg   Full
02601     02602                                                                                                                                                               agency Discussion
                                                                                                                                                                              Deliberative -
                                                                                                    Wenderoth, Valerie A                                                      Predecisional Intra-
                                  Dorosin, Joshua L             Cappiello, Cheryl A                                        RE additional issue in Defense         Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                     <WenderothVA@state.gov                                                    agency Discussion;
                                  <DorosinJL@state.gov>         <CappielloCA@state.gov>                                    Distributed case re emails (1).msg     Full
02603     02604                                                                                     >                                                                         Attorney Work Product;
                                                                                                                                                                              Attorney-Client Privilege

                                                                                                                                                                              Deliberative -
                                DeBartolo, David M
                                                                                                                                                                              Predecisional Intra-
                                <DeBartoloDM@state.gov>;        Cappiello, Cheryl A                 Kottmyer, Alice M      RE additional issue in Defense         Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                                                                                               agency Discussion;
                                Kottmyer, Alice M               <CappielloCA@state.gov>             <KottmyerAM@state.gov> Distributed case re emails (2).msg     Full
02605     02607                                                                                                                                                               Attorney Work Product;
                                <KottmyerAM@state.gov>
                                                                                                                                                                              Attorney-Client Privilege

                                                                                                                                                                              Deliberative -
                                                                                                    Wenderoth, Valerie A                                                      Predecisional Intra-
                                  Cappiello, Cheryl A           Dorosin, Joshua L                                          RE additional issue in Defense         Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                     <WenderothVA@state.gov                                                    agency Discussion;
                                  <CappielloCA@state.gov>       <DorosinJL@state.gov>                                      Distributed case re emails.msg         Full
02608     02609                                                                                     >                                                                         Attorney Work Product;
                                                                                                                                                                              Attorney-Client Privilege

                                                                                                                                                                              Deliberative -
                                                                                                                                                                              Predecisional Intra-
                                  Abisellan, Eduardo            Miller, Michael F                                            RE Defense Distributed Lett & Web    Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                               agency Discussion;
                                  <AbisellanE@state.gov>        <Millermf@state.gov>                                         Notice.msg                           Full
02610     02610                                                                                                                                                               Attorney Work Product;
                                                                                                                                                                              Attorney-Client Privilege




                                                                                                     35 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 37 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL



                                Paul, Joshua M
                                <PaulJM@state.gov>; Hart,
                                Robert L <HartRL@state.gov>;
                                Miller, Michael F
                                <Millermf@state.gov>; Shin, Jae
                                E <ShinJE@state.gov>; Davis,
                                Terry L <DavisTL@state.gov>;
                                Shufflebarger, Jamie
                                                                                                                                                                         Deliberative -
                                <ShufflebargerJ@state.gov>;     Heidema, Sarah J                                     RE For Clearance IM to S regarding      Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                          Predecisional Intra-
                                P_StaffAssistants               <HeidemaSJ@state.gov>                                Defense Distributed settlement (11).msg Full
02611     02611                                                                                                                                                          agency Discussion
                                <P_StaffAssistants@state.gov>;
                                SP_Staff Assistants
                                <SP_StaffAssistants@state.gov>;
                                Darrach, Tamara A
                                <DarrachTA@state.gov>;
                                Abisellan, Eduardo
                                <AbisellanE@state.gov>; Rogers,
                                Shana A <RogersSA2@state.gov>



                                                                                                                                                                          Deliberative -
                                                                                                                     20180726_Defense Distributed --          Withhold in Predecisional Draft
CWASHAR00 CWASHAR00
                                                                                                                     Information Memo S v3.docx               Full        Document; Attorney-
02612     02614
                                                                                                                                                                          Client Privilege

                                Hart, Robert L
                                <HartRL@state.gov>; Davis,
                                                                                                                                                                          Deliberative -
                                Terry L <DavisTL@state.gov>;    Shufflebarger, Jamie                                 RE For Clearance IM to S regarding       Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                           Predecisional Intra-
                                Abisellan, Eduardo              <ShufflebargerJ@state.gov>                           Defense Distributed settlement (2).msg   Full
02615     02615                                                                                                                                                           agency Discussion
                                <AbisellanE@state.gov>; Rogers,
                                Shana A <RogersSA2@state.gov>




                                                                                               36 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 38 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                Hart, Robert L
                                <HartRL@state.gov>; Davis,
                                Terry L <DavisTL@state.gov>;                                                                                                                  Deliberative -
                                                               Abisellan, Eduardo                                        RE For Clearance IM to S regarding       Withhold in
CWASHAR00 CWASHAR00   7/27/2018 Shufflebarger, Jamie                                                                                                                          Predecisional Intra-
                                                               <AbisellanE@state.gov>                                    Defense Distributed settlement (3).msg   Full
02616     02616                 <ShufflebargerJ@state.gov>;                                                                                                                   agency Discussion
                                Rogers, Shana A
                                <RogersSA2@state.gov>
                                                                                                                                                                              Deliberative -
                                  Hart, Robert L               Urena, Michael A                                          RE For Clearance IM to S regarding       Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                                                                               Predecisional Intra-
                                  <HartRL@state.gov>           <UrenaMA@state.gov>                                       Defense Distributed settlement.msg       Full
02617     02618                                                                                                                                                               agency Discussion
                                Weigold Schultz, Eva A                                        PM-Staffers Mailbox <PM-                                                        Deliberative -
                                                               Litzenberger, Earle D (Lee)                              RE Pls call me about Mattis call          Withhold in
CWASHAR00 CWASHAR00   7/27/2018 <WeigoldEA@state.gov>; Carter,                                StaffersMailbox@state.gov                                                       Predecisional Intra-
                                                               <LitzenbergerED@state.gov>                               sheet.msg                                 Full
02619     02619                 Rachel <CarterR@state.gov>                                    >                                                                               agency Discussion
                                                                                                                                                                              Deliberative -
                                                                                                                                                                              Predecisional Intra-
                                                                                                                                                                  Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                      0508 CPA Planning Calendar.docx
                                                                                                                                                                  Full        Deliberative -
02620     02633
                                                                                                                                                                              Predecisional Draft
                                                                                                                                                                              Document
                                                                                                                                                                              Deliberative -
                                                                                                                                                                              Predecisional Intra-
                                                                                                                                                                  Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                      0516 WAR Tracker.docx
                                                                                                                                                                  Full        Deliberative -
02634     02637
                                                                                                                                                                              Predecisional Draft
                                                                                                                                                                              Document
                                                                                                                                                                              Deliberative -
                                                                                                                                                                              Predecisional Intra-
                                                                                                                                                                  Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                      0518 PM-CPA TASK FILE.PDF
                                                                                                                                                                  Full        Deliberative -
02638     02639
                                                                                                                                                                              Predecisional Draft
                                                                                                                                                                              Document
                                Marquis, Matthew R                                                                                                                            Deliberative -
                                                               McKeeby, David I                                                                                   Withhold in
CWASHAR00 CWASHAR00   5/11/2018 <MarquisMR@state.gov>; PM-                                                               RE weekly clips (2).msg                              Predecisional Intra-
                                                               <McKeebyDI@state.gov>                                                                              Full
02640     02644                 CPA <PM-CPA@state.gov>                                                                                                                        agency Discussion




                                                                                                37 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 39 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                McKeeby, David I
                                <McKeebyDI@state.gov>;                                                                                                                            Deliberative -
                                                                Paul, Joshua M                                                                                        Withhold in
CWASHAR00 CWASHAR00   5/11/2018 Marquis, Matthew R                                                                            RE weekly clips.msg                                 Predecisional Intra-
                                                                <PaulJM@state.gov>                                                                                    Full
02645     02649                 <MarquisMR@state.gov>; PM-                                                                                                                        agency Discussion
                                CPA <PM-CPA@state.gov>

                                                                                                                                                                                  Deliberative -
                                                                                                    Wenderoth, Valerie A                                                          Predecisional Intra-
                                  Dorosin, Joshua L             Cappiello, Cheryl A                                        additional issue in Defense Distributed    Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                     <WenderothVA@state.gov                                                        agency Discussion;
                                  <DorosinJL@state.gov>         <CappielloCA@state.gov>                                    case re emails.msg                         Full
02650     02650                                                                                     >                                                                             Attorney Work Product;
                                                                                                                                                                                  Attorney-Client Privilege



                                Miller, Michael F
                                <Millermf@state.gov>; Heidema,
                                Sarah J <HeidemaSJ@state.gov>;
                                Shin, Jae E <ShinJE@state.gov>;
                                Davis, Terry L
                                <DavisTL@state.gov>; Paul,
                                Joshua M <PaulJM@state.gov>;
                                Shufflebarger, Jamie
                                                                                                                                                                                  Deliberative -
                                <ShufflebargerJ@state.gov>;                                                                   For Clearance IM to S regarding Defense Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                 Hart, Robert L <HartRL@state.gov>                                                                                 Predecisional Intra-
                                P_StaffAssistants                                                                             Distributed settlement.msg              Full
02651     02651                                                                                                                                                                   agency Discussion
                                <P_StaffAssistants@state.gov>;
                                SP_Staff Assistants
                                <SP_StaffAssistants@state.gov>;
                                Darrach, Tamara A
                                <DarrachTA@state.gov>;
                                Abisellan, Eduardo
                                <AbisellanE@state.gov>; Rogers,
                                Shana A <RogersSA2@state.gov>



                                                                                                                                                                                  Deliberative -
                                                                                                                                                                      Withhold in
CWASHAR00 CWASHAR00                                                                                                           Settlement Agreement.pdf                            Predecisional Draft
                                                                                                                                                                      Full
02652     02661                                                                                                                                                                   Document




                                                                                                     38 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 40 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL
                                                                                                                                                                          Deliberative -
                                                                                                                                                                          Predecisional Draft
                                                                                                                      20180726_Defense Distributed --         Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                       Document; Attorney
                                                                                                                      Information Memo S RLH (003).docx       Full
02662     02664                                                                                                                                                           Work Product; Attorney-
                                                                                                                                                                          Client Privilege

                                                                                                                                                                          Deliberative -
                                                                                             Wenderoth, Valerie A                                                         Predecisional Intra-
                                  Grosso, Elizabeth            Cappiello, Cheryl A                                  FW Emails to the Response team            Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                              <WenderothVA@state.gov                                                       agency Discussion;
                                  <GrossoE@state.gov>          <CappielloCA@state.gov>                              (Defense Distributed).msg                 Full
02665     02667                                                                              >                                                                            Attorney Work Product;
                                                                                                                                                                          Attorney-Client Privilege
                                                                                             P_StaffAssistants          FW FLASH CLEARANCE Action Memo to             Deliberative -
                                                                 Davis, Mavis A                                                                           Withhold in
CWASHAR00 CWASHAR00   7/26/2018 Ravi, Sunil K <RaviSK@state.gov>                             <P_StaffAssistants@state.g T regarding Defense Distributed               Predecisional Intra-
                                                                 <DavisM2@state.gov>                                                                      Full
02668     02668                                                                              ov>                        Settlement Items (21).msg                     agency Discussion
                                                                                                                                                                          Deliberative -
                                                                                                                      AM to T re Defense Distributed          Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00
                                                                                                                      Settlement.docx                         Full        agency Discussion;
02669     02671
                                                                                                                                                                          Attorney Work Product
                                                                                                                                                                           Deliberative -
                                                                                                                      Tab 1 DDTC Website                       Withhold in Predecisional Draft
CWASHAR00 CWASHAR00
                                                                                                                      Announcement.docx                        Full        Document; Attorney
02672     02672
                                                                                                                                                                           Work Product
                                                                                                                                                                           Deliberative -
                                                                                                                                                               Withhold in Predecisional Draft
CWASHAR00 CWASHAR00                                                                                                   Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                               Full        Document; Attorney
02673     02675
                                                                                                                                                                           Work Product
                                                                                                                                                                           Deliberative -
                                                                                                                                                               Withhold in
CWASHAR00 CWASHAR00                                                                                                   Tab 3 - Settlement Agreement.pdf                     Predecisional Draft
                                                                                                                                                               Full
02676     02685                                                                                                                                                            Document
                                                                                                                      FW FLASH CLEARANCE Action Memo to                    Deliberative -
                                  Urena, Michael A             Smith, Vanessa R              Hart, Robert L                                                    Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                                       T regarding Defense Distributed                      Predecisional Intra-
                                  <UrenaMA@state.gov>          <SmithVR@state.gov>           <HartRL@state.gov>                                                Full
02686     02686                                                                                                       Settlement Items (23).msg                            agency Discussion
                                                                                                                                                                           Deliberative -
                                                                                                                      AM to T re Defense Distributed           Withhold in Predecisional Draft
CWASHAR00 CWASHAR00
                                                                                                                      Settlement.docx                          Full        Document; Attorney
02687     02689
                                                                                                                                                                           Work Product




                                                                                               39 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 41 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL

                                                                                                                                                                             Deliberative -
                                                                                                                         Tab 1 DDTC Website                      Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00
                                                                                                                         Announcement.docx                       Full        agency Discussion;
02690     02690
                                                                                                                                                                             Attorney Work Product
                                                                                                                                                                              Deliberative -
                                                                                                                                                                  Withhold in Predecisional Draft
CWASHAR00 CWASHAR00                                                                                                      Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                  Full        Document; Attorney
02691     02693
                                                                                                                                                                              Work Product
                                                                                                                                                                              Deliberative -
                                                                                                                                                                  Withhold in
CWASHAR00 CWASHAR00                                                                                                      Tab 3 - Settlement Agreement.pdf                     Predecisional Draft
                                                                                                                                                                  Full
02694     02703                                                                                                                                                               Document
                                                                                               Davis, Mavis A
                                Ravi, Sunil K                                                                                                                                Deliberative -
                                                                Robinson, Maggie E             <DavisM2@state.gov>;      FW For Clearance IM to S regarding      Withhold in
CWASHAR00 CWASHAR00   7/26/2018 <RaviSK@state.gov>; Hart,                                                                                                                    Predecisional Intra-
                                                                <RobinsonME@state.gov>         Dial, Cynthia L           Defense Distributed settlement.msg      Full
02704     02704                 Robert L <HartRL@state.gov>                                                                                                                  agency Discussion
                                                                                               <DialCL@state.gov>
                                                                                                                                                                             Deliberative -
                                                                                                                                                                 Withhold in
CWASHAR00 CWASHAR00                                                                                                      Settlement Agreement.pdf                            Predecisional Draft
                                                                                                                                                                 Full
02705     02714                                                                                                                                                              Document
                                                                                                                                                                             Deliberative -
                                                                                                                                                                             Predecisional Draft
                                                                                                                         20180726_Defense Distributed --         Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                          Document; Attorney
                                                                                                                         Information Memo S RLH (003).docx       Full
02715     02717                                                                                                                                                              Work Product; Attorney-
                                                                                                                                                                             Client Privilege

                                                                                               Tucker, Maureen E                                                             Deliberative -
                                                                                               <TuckerME@state.gov>;                                                         Predecisional Draft
                                  Thompson, Andrea L            Abisellan, Eduardo                                      IM to S regarding Defense Distributed    Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                Brechwald, Matthew J (T)                                                      Document; Attorney
                                  <ThompsonAL@state.gov>        <AbisellanE@state.gov>                                  settlement (8).msg                       Full
02718     02719                                                                                <BrechwaldMJ2@state.gov                                                       Work Product; Attorney-
                                                                                               >                                                                             Client Privilege

                                                                                                                                                                             Deliberative -
                                                                                               Wenderoth, Valerie A                                                          Predecisional Intra-
                                  Cappiello, Cheryl A           Dorosin, Joshua L                                     RE additional issue in Defense             Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                <WenderothVA@state.gov                                                        agency Discussion;
                                  <CappielloCA@state.gov>       <DorosinJL@state.gov>                                 Distributed case re emails (9).msg         Full
02720     02720                                                                                >                                                                             Attorney Work Product;
                                                                                                                                                                             Attorney-Client Privilege




                                                                                                 40 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 42 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                                                                                                                                                          Deliberative -
                                                                                              Wenderoth, Valerie A                                                        Predecisional Intra-
                                  Dorosin, Joshua L             Cappiello, Cheryl A                                  RE additional issue in Defense           Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                               <WenderothVA@state.gov                                                      agency Discussion;
                                  <DorosinJL@state.gov>         <CappielloCA@state.gov>                              Distributed case re emails.msg           Full
02721     02722                                                                               >                                                                           Attorney Work Product;
                                                                                                                                                                          Attorney-Client Privilege

                                                                                                                                                                          Deliberative -
                                  Abisellan, Eduardo            Paul, Joshua M                Miller, Michael F        RE Defense Distributed Settlement 3D   Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00   7/26/2018
                                  <AbisellanE@state.gov>        <PaulJM@state.gov>            <Millermf@state.gov>     Printing of Firearms (1).msg           Full        agency Discussion;
02723     02726
                                                                                                                                                                          Attorney Work Product

                                                                                              Tucker, Maureen E
                                                                                              <TuckerME@state.gov>;
                                                                                              Brechwald, Matthew J (T)                                                    Deliberative -
                                Thompson, Andrea L              Abisellan, Eduardo            <BrechwaldMJ2@state.gov RE Defense Distributed Settlement 3D    Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00   7/26/2018
                                <ThompsonAL@state.gov>          <AbisellanE@state.gov>        >; Miller, Michael F     Printing of Firearms (25).msg          Full        agency Discussion;
02727     02729
                                                                                              <Millermf@state.gov>;                                                       Attorney-Client Privilege
                                                                                              Paul, Joshua M
                                                                                              <PaulJM@state.gov>

                                                                                                                                                                          Deliberative -
                                  Paul, Joshua M                Abisellan, Eduardo            Miller, Michael F        RE Defense Distributed Settlement 3D   Withhold in Predecisional Intra-
CWASHAR00 CWASHAR00   7/26/2018
                                  <PaulJM@state.gov>            <AbisellanE@state.gov>        <Millermf@state.gov>     Printing of Firearms.msg               Full        agency Discussion;
02730     02733
                                                                                                                                                                          Attorney Work Product

                                Cappiello, Cheryl A
                                <CappielloCA@state.gov>;                                      Freeman, Jeremy B
                                DeBartolo, David M                                            <FreemanJB@state.gov>;                                                      Deliberative -
                                <DeBartoloDM@state.gov>;                                      Kottmyer, Alice M                                                           Predecisional Intra-
                                                                Rogers, Shana A                                       RE Emails to the Response team          Withhold in
CWASHAR00 CWASHAR00   7/26/2018 Kottmyer, Alice M                                             <KottmyerAM@state.gov>;                                                     agency Discussion;
                                                                <RogersSA2@state.gov>                                 (Defense Distributed) (10).msg          Full
02734     02736                 <KottmyerAM@state.gov>;                                       Wenderoth, Valerie A                                                        Attorney Work Product;
                                Fabry, Steven F                                               <WenderothVA@state.gov                                                      Attorney-Client Privilege
                                <FabrySF@state.gov>; Loftus,                                  >
                                Elizabeth <LoftusE@state.gov>




                                                                                                41 of 51
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 43 of 812
                                                            Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                         No. 2:18-cv-1115-RSL
                                Cappiello, Cheryl A
                                <CappielloCA@state.gov>;                                       Freeman, Jeremy B
                                DeBartolo, David M                                             <FreemanJB@state.gov>;                                               Deliberative -
                                <DeBartoloDM@state.gov>;                                       Kottmyer, Alice M                                                    Predecisional Intra-
                                                                Rogers, Shana A                                        RE Emails to the Response team   Withhold in
CWASHAR00 CWASHAR00   7/26/2018 Kottmyer, Alice M                                              <KottmyerAM@state.gov>;                                              agency Discussion;
                                                                <RogersSA2@state.gov>                                  (Defense Distributed) (20).msg   Full
02737     02739                 <KottmyerAM@state.gov>;                                        Wenderoth, Valerie A                                                 Attorney Work Product;
                                Fabry, Steven F                                                <WenderothVA@state.gov                                               Attorney-Client Privilege
                                <FabrySF@state.gov>; Loftus,                                   >
                                Elizabeth <LoftusE@state.gov>
                                DeBartolo, David M
                                <DeBartoloDM@state.gov>;                                       Freeman, Jeremy B
                                Kottmyer, Alice M                                              <FreemanJB@state.gov>;                                               Deliberative -
                                <KottmyerAM@state.gov>;                                        Kottmyer, Alice M                                                    Predecisional Intra-
                                                              Cappiello, Cheryl A                                      RE Emails to the Response team   Withhold in
CWASHAR00 CWASHAR00   7/26/2018 Rogers, Shana A                                                <KottmyerAM@state.gov>;                                              agency Discussion;
                                                              <CappielloCA@state.gov>                                  (Defense Distributed) (22).msg   Full
02740     02742                 <RogersSA2@state.gov>; Fabry,                                  Wenderoth, Valerie A                                                 Attorney Work Product;
                                Steven F <FabrySF@state.gov>;                                  <WenderothVA@state.gov                                               Attorney-Client Privilege
                                Loftus, Elizabeth                                              >
                                <LoftusE@state.gov>

                                                                                                                                                                    Deliberative -
                                                                                               Wenderoth, Valerie A                                                 Predecisional Intra-
                                  Cappiello, Cheryl A           Grosso, Elizabeth                                     RE Emails to the Response team    Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                <WenderothVA@state.gov                                               agency Discussion;
                                  <CappielloCA@state.gov>       <GrossoE@state.gov>                                   (Defense Distributed).msg         Full
02743     02745                                                                                >                                                                    Attorney Work Product;
                                                                                                                                                                    Attorney-Client Privilege




                                                                                                 42 of 51
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 44 of 812
                                                               Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                            No. 2:18-cv-1115-RSL
                                Hart, Robert L
                                <HartRL@state.gov>; Miller,
                                Michael F
                                <Millermf@state.gov>; Shin, Jae
                                E <ShinJE@state.gov>; Hamilton,
                                Catherine E
                                <HamiltonCE@state.gov>; Paul,
                                Joshua M <PaulJM@state.gov>;
                                Shufflebarger, Jamie
                                <ShufflebargerJ@state.gov>;
                                                                                                                               RE FLASH CLEARANCE Action Memo to T                  Deliberative -
                                Urena, Michael A                                                       Heidema, Sarah J                                                 Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                 Ravi, Sunil K <RaviSK@state.gov>                               regarding Defense Distributed Settlement             Predecisional Intra-
                                <UrenaMA@state.gov>;                                                   <HeidemaSJ@state.gov>                                            Full
02746     02746                                                                                                                Items (11).msg                                       agency Discussion
                                Darrach, Tamara A
                                <DarrachTA@state.gov>; Tucker,
                                Maureen E
                                <TuckerME@state.gov>;
                                Abisellan, Eduardo
                                <AbisellanE@state.gov>; Rogers,
                                Shana A
                                <RogersSA2@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>

                                Hart, Robert L                                                                                 RE FLASH CLEARANCE Action Memo to T                  Deliberative -
                                                               Urena, Michael A                        Heidema, Sarah J                                                 Withhold in
CWASHAR00 CWASHAR00   7/26/2018 <HartRL@state.gov>; Miller,                                                                    regarding Defense Distributed Settlement             Predecisional Intra-
                                                               <UrenaMA@state.gov>                     <HeidemaSJ@state.gov>                                            Full
02747     02747                 Michael F <Millermf@state.gov>                                                                 Items (12).msg                                       agency Discussion
                                                                                                                               RE FLASH CLEARANCE Action Memo to T                  Deliberative -
                                  Shufflebarger, Jamie                                                                                                                  Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                    Hart, Robert L <HartRL@state.gov>                           regarding Defense Distributed Settlement             Predecisional Intra-
                                  <ShufflebargerJ@state.gov>                                                                                                            Full
02748     02748                                                                                                                Items (17).msg                                       agency Discussion




                                                                                                        43 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 45 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL
                                Hart, Robert L
                                <HartRL@state.gov>; Miller,
                                Michael F
                                <Millermf@state.gov>; Shin, Jae
                                E <ShinJE@state.gov>; Hamilton,
                                Catherine E
                                <HamiltonCE@state.gov>; Paul,
                                Joshua M <PaulJM@state.gov>;
                                Ravi, Sunil K
                                <RaviSK@state.gov>; Urena,
                                                                                                                         RE FLASH CLEARANCE Action Memo to T                  Deliberative -
                                Michael A                       Shufflebarger, Jamie             Heidema, Sarah J                                                 Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                                          regarding Defense Distributed Settlement             Predecisional Intra-
                                <UrenaMA@state.gov>;            <ShufflebargerJ@state.gov>       <HeidemaSJ@state.gov>                                            Full
02749     02749                                                                                                          Items (19).msg                                       agency Discussion
                                Darrach, Tamara A
                                <DarrachTA@state.gov>; Tucker,
                                Maureen E
                                <TuckerME@state.gov>;
                                Abisellan, Eduardo
                                <AbisellanE@state.gov>; Rogers,
                                Shana A
                                <RogersSA2@state.gov>;
                                Freeman, Jeremy B
                                <FreemanJB@state.gov>
                                                                                                 Davis, Mavis A
                                Robinson, Maggie E                                                                                                                            Deliberative -
                                                                                                 <DavisM2@state.gov>;    RE For Clearance IM to S regarding       Withhold in
CWASHAR00 CWASHAR00   7/26/2018 <RobinsonME@state.gov>; Hart, Ravi, Sunil K <RaviSK@state.gov>                                                                                Predecisional Intra-
                                                                                                 Dial, Cynthia L         Defense Distributed settlement.msg       Full
02750     02750                 Robert L <HartRL@state.gov>                                                                                                                   agency Discussion
                                                                                                 <DialCL@state.gov>
                                Taggart, Ross G
                                <TaggartRG@state.gov>;                                                                   RE For Your Review and Clearance - T
                                                                                                                                                                          Deliberative -
                                Sundlof, Meredith              Strike, Andrew P                  PM-CPA <PM-             Discussion with U S Chamber of       Withhold in
CWASHAR00 CWASHAR00   7/26/2018                                                                                                                                           Predecisional Intra-
                                <SundlofM@state.gov>;          <StrikeAP@state.gov>              CPA@state.gov>          Commerce - Remarks Q&A and Scenario- Full
02751     02751                                                                                                                                                           agency Discussion
                                Abisellan, Eduardo                                                                       Suspense Monday COB (15).msg
                                <AbisellanE@state.gov>




                                                                                                  44 of 51
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 46 of 812
                                                         Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                      No. 2:18-cv-1115-RSL
                                Sundlof, Meredith
                                <SundlofM@state.gov>; Outzen,
                                Richard H
                                <OutzenRH@state.gov>; Ravi,
                                Sunil K <RaviSK@state.gov>;
                                                                                                                    RE For Your Review and Clearance - T
                                Shufflebarger, Jamie                                                                                                                 Deliberative -
                                                              Taggart, Ross G                                       Discussion with U S Chamber of       Withhold in
CWASHAR00 CWASHAR00   7/26/2018 <ShufflebargerJ@state.gov>;                                                                                                          Predecisional Intra-
                                                              <TaggartRG@state.gov>                                 Commerce - Remarks Q&A and Scenario- Full
02752     02752                 Abisellan, Eduardo                                                                                                                   agency Discussion
                                                                                                                    Suspense Monday COB (16).msg
                                <AbisellanE@state.gov>;
                                Rubenstein, Jeffrey A
                                <RubensteinJA@state.gov>;
                                Strike, Andrew P
                                <StrikeAP@state.gov>
                                Taggart, Ross G
                                <TaggartRG@state.gov>;
                                Outzen, Richard H
                                <OutzenRH@state.gov>; Ravi,
                                Sunil K <RaviSK@state.gov>;
                                                                                                                    RE For Your Review and Clearance - T
                                Shufflebarger, Jamie                                                                                                                 Deliberative -
                                                              Sundlof, Meredith                                     Discussion with U S Chamber of       Withhold in
CWASHAR00 CWASHAR00   7/26/2018 <ShufflebargerJ@state.gov>;                                                                                                          Predecisional Intra-
                                                              <SundlofM@state.gov>                                  Commerce - Remarks Q&A and Scenario- Full
02753     02753                 Abisellan, Eduardo                                                                                                                   agency Discussion
                                                                                                                    Suspense Monday COB (18).msg
                                <AbisellanE@state.gov>;
                                Rubenstein, Jeffrey A
                                <RubensteinJA@state.gov>;
                                Strike, Andrew P
                                <StrikeAP@state.gov>
                                                                                                                                                                      Deliberative -
                                                                                                                    20180726 QA for T - CHAMBER OF        Withhold in
CWASHAR00 CWASHAR00                                                                                                                                                   Predecisional Draft
                                                                                                                    COMMERCE.docx                         Full
02754     02759                                                                                                                                                       Document
                                Strike, Andrew P
                                                                                                                    RE For Your Review and Clearance - T
                                <StrikeAP@state.gov>; Taggart,                                                                                                       Deliberative -
                                                               Sundlof, Meredith            PM-CPA <PM-             Discussion with U S Chamber of       Withhold in
CWASHAR00 CWASHAR00   7/26/2018 Ross G <TaggartRG@state.gov>;                                                                                                        Predecisional Intra-
                                                               <SundlofM@state.gov>         CPA@state.gov>          Commerce - Remarks Q&A and Scenario- Full
02760     02761                 Abisellan, Eduardo                                                                                                                   agency Discussion
                                                                                                                    Suspense Monday COB.msg
                                <AbisellanE@state.gov>




                                                                                              45 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 47 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                                                                                                                                                            Deliberative -
                                                                                                                                                                            Predecisional Intra-
                                                                                              Tucker, Maureen E
                                                                                                                                                                            agency Discussion;
                                                                                              <TuckerME@state.gov>;
                                  Abisellan, Eduardo            Thompson, Andrea L                                     RE IM to S regarding Defense Distributed Withhold in Deliberative -
CWASHAR00 CWASHAR00   7/26/2018                                                               Brechwald, Matthew J (T)
                                  <AbisellanE@state.gov>        <ThompsonAL@state.gov>                                 settlement.msg                           Full        Predecisional Draft
02762     02763                                                                               <BrechwaldMJ2@state.gov
                                                                                                                                                                            Document; Attorney
                                                                                              >
                                                                                                                                                                            Work Product; Attorney-
                                                                                                                                                                            Client Privilege
                                Hart, Robert L
                                <HartRL@state.gov>; Koelling,
                                Richard W
                                                                                                                                                                           Deliberative -
                                <KoellingRW@state.gov>;         Heidema, Sarah J                                                                               Withhold in
CWASHAR00 CWASHAR00    5/1/2018                                                                                         My to do list.msg                                  Predecisional Intra-
                                Morimoto, Sho J                 <HeidemaSJ@state.gov>                                                                          Full
02764     02764                                                                                                                                                            agency Discussion
                                <MorimotoSJ@state.gov>;
                                Memos, Nicholas
                                <MemosNI@state.gov>
                                                                                                                                                                           Deliberative -
                                                                                                                                                               Withhold in
CWASHAR00 CWASHAR00                                                                                                     To do 050118.docx                                  Predecisional Intra-
                                                                                                                                                               Full
02765     02765                                                                                                                                                            agency Discussion
                                                                                                                                                                           Deliberative -
                                  Paul, Joshua M                McKeeby, David I              PM-CPA <PM-                                                      Withhold in
CWASHAR00 CWASHAR00   4/27/2018                                                                                         PM CPA WEEKLY CHECK-IN 4-27.msg                    Predecisional Intra-
                                  <PaulJM@state.gov>            <McKeebyDI@state.gov>         CPA@state.gov>                                                   Full
02766     02769                                                                                                                                                            agency Discussion
                                                                                                                                                                           Deliberative -
                                                                                                                                                                           Predecisional Intra-
                                                                                                                                                               Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                     0424 CPA Planning Calendar.docx
                                                                                                                                                               Full        Deliberative -
02770     02782
                                                                                                                                                                           Predecisional Draft
                                                                                                                                                                           Document
                                                                                                                                                                           Deliberative -
                                                                                                                                                                           Predecisional Intra-
                                                                                                                                                               Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                     0424 WAR Tracker.docx
                                                                                                                                                               Full        Deliberative -
02783     02787
                                                                                                                                                                           Predecisional Draft
                                                                                                                                                                           Document
                                                                                                                                                                           Deliberative -
                                  Paul, Joshua M                McKeeby, David I              PM-CPA <PM-                                                      Withhold in
CWASHAR00 CWASHAR00    5/4/2018                                                                                         PM CPA WEEKLY CHECK-IN 5-04.msg                    Predecisional Intra-
                                  <PaulJM@state.gov>            <McKeebyDI@state.gov>         CPA@state.gov>                                                   Full
02788     02791                                                                                                                                                            agency Discussion




                                                                                                46 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 48 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL
                                                                                                                                                                          Deliberative -
                                                                                                                                                                          Predecisional Intra-
                                                                                                                                                              Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                         0501 CPA Planning Calendar.docx
                                                                                                                                                              Full        Deliberative -
02792     02804
                                                                                                                                                                          Predecisional Draft
                                                                                                                                                                          Document
                                                                                                                                                                          Deliberative -
                                                                                                                                                                          Predecisional Intra-
                                                                                                                                                              Withhold in agency Discussion;
CWASHAR00 CWASHAR00                                                                                                         0501 WAR Tracker.docx
                                                                                                                                                              Full        Deliberative -
02805     02808
                                                                                                                                                                          Predecisional Draft
                                                                                                                                                                          Document

                                Freeman, Jeremy B                                                  Monjay, Robert
                                                                                                                                                                          Deliberative -
                                <FreemanJB@state.gov>;                                             <MonjayR@state.gov>;
                                                                                                                                                                          Predecisional Intra-
                                Robinson, Stuart J. (CIV)                                          Cavnar, Anna                                               Withhold in
CWASHAR00 CWASHAR00   4/25/2018                                Hart, Robert L <HartRL@state.gov>                            RE Defense Distributed (13).msg               agency Discussion;
                                <Stuart.J.Robinson@usdoj.gov>;                                     <CavnarA@state.gov>;                                       Full
02809     02813                                                                                                                                                           Attorney Work Product;
                                Soskin, Eric (CIV)                                                 Heidema, Sarah J
                                                                                                                                                                          Attorney-Client Privilege
                                <Eric.Soskin@usdoj.gov>                                            <HeidemaSJ@state.gov>


                                Freeman, Jeremy B                                                                                                                         Deliberative -
                                <FreemanJB@state.gov>;                                                                                                                    Predecisional Intra-
                                                               Heidema, Sarah J                    Cavnar, Anna                                               Withhold in
CWASHAR00 CWASHAR00   4/24/2018 Monjay, Robert                                                                              RE Defense Distributed (15).msg               agency Discussion;
                                                               <HeidemaSJ@state.gov>               <CavnarA@state.gov>                                        Full
02814     02819                 <MonjayR@state.gov>; Hart,                                                                                                                Attorney Work Product;
                                Robert L <HartRL@state.gov>                                                                                                               Attorney-Client Privilege
                                                                                                   Monjay, Robert
                                                                                                                                                                          Deliberative -
                                                                                                   <MonjayR@state.gov>;
                                                                                                                                                                          Predecisional Intra-
                                  Hart, Robert L               Freeman, Jeremy B                   Heidema, Sarah J                                           Withhold in
CWASHAR00 CWASHAR00   4/20/2018                                                                                             RE Defense Distributed (21).msg               agency Discussion;
                                  <HartRL@state.gov>           <FreemanJB@state.gov>               <HeidemaSJ@state.gov>;                                     Full
02820     02824                                                                                                                                                           Attorney Work Product;
                                                                                                   Cavnar, Anna
                                                                                                                                                                          Attorney-Client Privilege
                                                                                                   <CavnarA@state.gov>
                                                                                                                                                                          Deliberative -
                                                                                                                                                                          Predecisional Draft
                                                                                                                                                              Withhold in
CWASHAR00 CWASHAR00                                                                                                         DDTC DD Counteroffer v8.docx                  Document; Attorney
                                                                                                                                                              Full
02825     02826                                                                                                                                                           Work Product; Attorney-
                                                                                                                                                                          Client Privilege




                                                                                                    47 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 49 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL


                                Soskin, Eric (CIV)
                                <Eric.Soskin@usdoj.gov>;                                                                                                                         Deliberative -
                                                                                                 Monjay, Robert
                                Cavnar, Anna                                                                                                                                     Predecisional Intra-
                                                               Freeman, Jeremy B                 <MonjayR@state.gov>;                                                Withhold in
CWASHAR00 CWASHAR00   4/19/2018 <CavnarA@state.gov>; Heidema,                                                              RE Defense Distributed (24).msg                       agency Discussion;
                                                               <FreemanJB@state.gov>             Hart, Robert L                                                      Full
02827     02830                 Sarah J <HeidemaSJ@state.gov>;                                                                                                                   Attorney Work Product;
                                                                                                 <HartRL@state.gov>
                                Robinson, Stuart J. (CIV)                                                                                                                        Attorney-Client Privilege
                                <Stuart.J.Robinson@usdoj.gov>



                                                                                                 S_SpecialAssistants
                                                                                                 <S_SpecialAssistants@stat
                                                                                                 e.sgov.gov>; Abisellan,
                                                                                                 Eduardo
                                                                                                 <AbisellanE@state.sgov.go
                                                                                                                           Bootleg IM to S Executing Settlement                  Deliberative -
                                  Weigold Schultz, Eva A       PM-Staffers Mailbox <PM-          v>; Litzenberger, Earle D                                           Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                                            Terms for Defense Distributed                         Predecisional Intra-
                                  <WeigoldEA@state.sgov.gov>   StaffersMailbox@state.sgov.gov>   <LitzenbergerED@state.sg                                            Full
02831     02831                                                                                                            Litigation.msg                                        agency Discussion
                                                                                                 ov.gov>; PM-Staffers
                                                                                                 Mailbox <PM-
                                                                                                 StaffersMailbox@state.sgo
                                                                                                 v.gov>; Carter, Rachel
                                                                                                 <CarterR@state.sgov.gov>


                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                 Predecisional Draft
                                                                                                                                                                     Withhold in
CWASHAR00 CWASHAR00                                                                                                        Information Memo to S re DD.docx                      Document; Attorney
                                                                                                                                                                     Full
02832     02834                                                                                                                                                                  Work Product; Attorney-
                                                                                                                                                                                 Client Privilege
                                                                                                                                                                                 Deliberative -
                                                                                                                                                                     Withhold in
CWASHAR00 CWASHAR00                                                                                                        Tab 1 - Settlement Agreement.pdf                      Predecisional Draft
                                                                                                                                                                     Full
02835     02844                                                                                                                                                                  Document
                                                                                                                                                                                 Deliberative -
                                                                                                                                                                     Withhold in Predecisional Draft
CWASHAR00 CWASHAR00                                                                                                        Tab 3 Letter to Defense Distributed.pdf
                                                                                                                                                                     Full        Document; Attorney
02845     02847
                                                                                                                                                                                 Work Product




                                                                                                  48 of 51
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 50 of 812
                                                              Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                           No. 2:18-cv-1115-RSL

                                  Galeckas, Cristiena J           Galeckas, Cristiena J                                      Daily Activity Report - Friday July 27   Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018
                                  <GaleckasCJ@state.sgov.gov>     <GaleckasCJ@state.sgov.gov>                                2018 (1).msg                             Full        marking
02848     02850

                                SES_Assistants
                                <SESAssistants@state.sgov.gov>;
                                SES_DutyDeputies <SES-
                                DutyDeputies-
                                DL@state.sgov.gov>;             Galeckas, Cristiena J                                        Daily Activity Report - Friday July 27   Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018
                                SES_SecretariatStaff            <GaleckasCJ@state.sgov.gov>                                  2018.msg                                 Full        marking
02851     02853
                                <SES_SecretariatStaff@state.sgo
                                v.gov>; S_SpecialAssistants
                                <S_SpecialAssistants@state.sgov
                                .gov>

                                Finney, Clarence N
                                <FinneyCN@state.sgov.gov>;        Mull, Ryan T                      Reaves, Stacey A                                                  Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018                                                                                              FAR for Thursday July 26 2018 (8).msg
                                Keene, Debra S                    <MullRT@state.sgov.gov>           <ReavesS@state.sgov.gov>                                          Full        marking
02854     02856
                                <KeeneD@state.sgov.gov>
                                                                                                                                                                                  Deliberative -
                                                                                                    PM-Staffers Mailbox <PM- FW L CLEARANCE Updated Bootleg IM                    Predecisional Intra-
                                  SES-Line_Only <SES-             PM-Staffers Mailbox <PM-                                                                            Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                     StaffersMailbox@state.sgo to S Executing Settlement Terms for                 agency Discussion;
                                  Line_Only@state.sgov.gov>       StaffersMailbox@state.sgov.gov>                                                                     Full
02857     02859                                                                                     v.gov>                    Defense Distributed Litigation.msg                  Contains classified
                                                                                                                                                                                  marking
                                                                                                                                                                      Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                          07 26 18 PM TWAR.docx
                                                                                                                                                                      Full        marking
02860     02864




                                                                                                     49 of 51
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 51 of 812
                                                          Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                       No. 2:18-cv-1115-RSL

                                                                                             Abisellan, Eduardo
                                                                                             <AbisellanE@state.sgov.go
                                                                                             v>; Litzenberger, Earle D
                                                                                             <LitzenbergerED@state.sg
                                                                                             ov.gov>; PM-Staffers
                                                                                             Mailbox <PM-                                                                   Deliberative -
                                S_SpecialAssistants                                          StaffersMailbox@state.sgo L CLEARANCE Updated Bootleg IM to S                  Predecisional Intra-
                                                                Carter, Rachel                                                                                  Withhold in
CWASHAR00 CWASHAR00   7/27/2018 <S_SpecialAssistants@state.sgov                              v.gov>; Weigold Schultz,  Executing Settlement Terms for Defense               agency Discussion;
                                                                <CarterR@state.sgov.gov>                                                                        Full
02865     02866                 .gov>                                                        Eva A                     Distributed Litigation.msg                           Contains classified
                                                                                             <WeigoldEA@state.sgov.g                                                        marking
                                                                                             ov>; Kaidanow, Tina S
                                                                                             <KaidanowTS@state.sgov.
                                                                                             gov>; Miller, Michael F
                                                                                             <MillerMF@state.sgov.gov
                                                                                             >

                                                                                                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                    July 26 PA notes.docx
                                                                                                                                                                Full        marking
02867     02868
                                                                                                                                                                            Deliberative -
                                                                                                                                                                Withhold in Predecisional Draft
CWASHAR00 CWASHAR00                                                                                                    July 12 PA notes.docx
                                                                                                                                                                Full        Document; Contains
02869     02871
                                                                                                                                                                            classified marking
                                                                                                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                    PM meeting july 20th.docx
                                                                                                                                                                Full        marking
02872     02873
                                                                                                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                    PM meeting july 20th.docx
                                                                                                                                                                Full        marking
02874     02875
                                                                                                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                    07 19 18 PM TWAR.docx
                                                                                                                                                                Full        marking
02876     02880
                                                                                                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                    07 26 18 PM TWAR.docx
                                                                                                                                                                Full        marking
02881     02885
                                                                                                                                                                Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                    07 11 2018 PM TWAR.docx
                                                                                                                                                                Full        marking
02886     02889




                                                                                               50 of 51
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 52 of 812
                                                           Department of State Supplemental Administrative Record Production (April 16, 2019)
                                                                                        No. 2:18-cv-1115-RSL
                                                                                                S_SpecialAssistants       RE Bootleg IM to S Executing                         Deliberative -
                                Weigold Schultz, Eva A          Fitzgerald, Sharyn C                                                                               Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                 <S_SpecialAssistants@stat Settlement Terms for Defense Distributed             Predecisional Intra-
                                <WeigoldEA@state.sgov.gov>      <FitzgeraldSC@state.sgov.gov>                                                                      Full
02890     02890                                                                                 e.sgov.gov>               Litigation.msg                                       agency Discussion
                                                                                                Abisellan, Eduardo
                                                                                                <AbisellanE@state.sgov.go
                                                                                                v>; Litzenberger, Earle D
                                                                                                <LitzenbergerED@state.sg
                                                                                                ov.gov>; PM-Staffers
                                Carter, Rachel                                                  Mailbox <PM-
                                <CarterR@state.sgov.gov>;                                       StaffersMailbox@state.sgo RE L CLEARANCE Updated Bootleg IM to
                                                                Fitzgerald, Sharyn C                                                                           Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018 S_SpecialAssistants                                             v.gov>; Weigold Schultz,  S Executing Settlement Terms for
                                                                <FitzgeraldSC@state.sgov.gov>                                                                  Full        marking
02891     02892                 <S_SpecialAssistants@state.sgov                                 Eva A                     Defense Distributed Litigation.msg
                                .gov>                                                           <WeigoldEA@state.sgov.g
                                                                                                ov>; Kaidanow, Tina S
                                                                                                <KaidanowTS@state.sgov.
                                                                                                gov>; Miller, Michael F
                                                                                                <MillerMF@state.sgov.gov
                                                                                                >

                                                                                                                                                                    Withhold in Contains classified
CWASHAR00 CWASHAR00                                                                                                       PM meeting july 20th.docx
                                                                                                                                                                    Full        marking
02893     02894
                                                                                                S_SpecialAssistants       RE Updated Bootleg IM to S Executing                 Deliberative -
                                  Weigold Schultz, Eva A        Fitzgerald, Sharyn C                                                                               Withhold in
CWASHAR00 CWASHAR00   7/27/2018                                                                 <S_SpecialAssistants@stat Settlement Terms for Defense Distributed             Predecisional Intra-
                                  <WeigoldEA@state.sgov.gov>    <FitzgeraldSC@state.sgov.gov>                                                                      Full
02895     02896                                                                                 e.sgov.gov>               Litigation.msg                                       agency Discussion
                                  Galeckas, Cristiena J         Galeckas, Cristiena J                                     S ES-S Current Status Report - Friday July Withhold in Contains classified
CWASHAR00 CWASHAR00   7/27/2018
                                  <GaleckasCJ@state.sgov.gov>   <GaleckasCJ@state.sgov.gov>                               27 2018.msg                                Full        marking
02897     02898




                                                                                                 51 of 51
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 53 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                                                     Produce in
WASHAR000 WASHAR000                                                                                                                          ECF No. 23 - Order.pdf
                                                                                                                                                                                     Full
0001      0007
                                                                                                          Carter, Rachel
                                     Kaidanow, Tina S                       Dearth, Anthony M
                                                                                                          <CarterR@state.gov>; Wrege, Karen
                                     <KaidanowTS@state.gov>;                </o=ExchangeLabs/ou=Exchan
                                                                                                          M <WregeKM@state.gov>;
                                     Litzenberger, Earle D (Lee)            ge Administrative Group                                         Defense Distributed Email Campaign       Produce in
WASHAR000 WASHAR000        7/25/2018                                                                      Pritchard, Edward W
                                     <LitzenbergerED@state.gov>; Paul,      (FYDIBOHF23SPDLT)/cn=Recipi                                     Directed at DDTC Response Team.msg       Full
0008      0009                                                                                            <PritchardEW@state.gov>;
                                     Joshua M <PaulJM@state.gov>; Miller,   ents/cn=abdbe9661e4c4f68be
                                                                                                          Willbrand, Ryan T
                                     Michael F <Millermf@state.gov>         7b23bb03f058cb-Dearth, Ant>
                                                                                                          <WillbrandRT@state.gov>

                                                                            Dearth, Anthony M
                                                                            </o=ExchangeLabs/ou=Exchan
                                                                            ge Administrative Group                                          FW Defense Distributed Email Campaign Produce in
WASHAR000 WASHAR000        7/25/2018 Carter, Rachel <CarterR@state.gov>                                                                  0
                                                                            (FYDIBOHF23SPDLT)/cn=Recipi                                      Directed at DDTC Response Team.msg    Full
0010      0011
                                                                            ents/cn=abdbe9661e4c4f68be
                                                                            7b23bb03f058cb-Dearth, Ant>
                                                                            Dearth, Anthony M
                                                                            </O=EXCHANGELABS/OU=EXC
                                                                            HANGE ADMINISTRATIVE
                                       Pritchard, Edward W                  GROUP                                                                                                    Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                                     0 RE 3D Response Team Events.msg
                                       <PritchardEW@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                               Full
0012      0014
                                                                            IENTS/CN=ABDBE9661E4C4F6
                                                                            8BE7B23BB03F058CB-DEARTH,
                                                                            ANT>
                                                                            Dearth, Anthony M
                                                                            </o=ExchangeLabs/ou=Exchan
                                                                            ge Administrative Group                                          RE Defense Distributed Email Campaign   Produce in
WASHAR000 WASHAR000        7/25/2018 Carter, Rachel <CarterR@state.gov>                                                                  0
                                                                            (FYDIBOHF23SPDLT)/cn=Recipi                                      Directed at DDTC Response Team.msg      Full
0015      0017
                                                                            ents/cn=abdbe9661e4c4f68be
                                                                            7b23bb03f058cb-Dearth, Ant>




                                                                                                      1 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 54 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                               Dearth, Anthony M                                                                                                      Deliberative -
                                                                               </o=ExchangeLabs/ou=Exchan                                                                                            Predecisional Intra-
                                                                                                           Miller, Michael F                                                           Produce
                                          Heidema, Sarah J                     ge Administrative Group                                        RE PM Final Defense Distributed offer of               agency Discussion;
WASHAR000 WASHAR000            4/5/2018                                                                    <Millermf@state.gov>; Hart, Robert                                          with
                                          <HeidemaSJ@state.gov>                (FYDIBOHF23SPDLT)/cn=Recipi                                    settlement (5).msg                                     Attorney Work Product;
0018      0024                                                                                             L <HartRL@state.gov>                                                        Redactions
                                                                               ents/cn=abdbe9661e4c4f68be                                                                                            Attorney-Client
                                                                               7b23bb03f058cb-Dearth, Ant>                                                                                           Privilege;



                                        Cavnar, Anna <CavnarA@state.gov>;
                                                                               Dearth, Anthony M                                                                                                      Deliberative -
                                        Heidema, Sarah J
                                                                               </o=ExchangeLabs/ou=Exchan                                                                                            Predecisional Intra-
                                        <HeidemaSJ@state.gov>; Hart, Robert                                                                                                             Produce
                                                                               ge Administrative Group     Miller, Michael F                   RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000            4/5/2018 L <HartRL@state.gov>; Freeman,                                                                                                                  with
                                                                               (FYDIBOHF23SPDLT)/cn=Recipi <Millermf@state.gov>                settlement (6).msg                                    Attorney Work Product;
0025      0031                          Jeremy B <FreemanJB@state.gov>;                                                                                                                 Redactions
                                                                               ents/cn=abdbe9661e4c4f68be                                                                                            Attorney-Client
                                        Fabry, Steven F <FabrySF@state.gov>;
                                                                               7b23bb03f058cb-Dearth, Ant>                                                                                           Privilege;
                                        Monjay, Robert <MonjayR@state.gov>



                                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                            22 USC 2717 Current.docx
                                                                                                                                                                                       Full
0032      0032



                                        Cavnar, Anna <CavnarA@state.gov>;
                                                                               Dearth, Anthony M                                                                                                      Deliberative -
                                        Heidema, Sarah J
                                                                               </o=ExchangeLabs/ou=Exchan                                                                                            Predecisional Intra-
                                        <HeidemaSJ@state.gov>; Hart, Robert                                                                                                             Produce
                                                                               ge Administrative Group     Miller, Michael F                   RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000            4/5/2018 L <HartRL@state.gov>; Freeman,                                                                                                                  with
                                                                               (FYDIBOHF23SPDLT)/cn=Recipi <Millermf@state.gov>                settlement (7).msg                                    Attorney Work Product;
0033      0040                          Jeremy B <FreemanJB@state.gov>;                                                                                                                 Redactions
                                                                               ents/cn=abdbe9661e4c4f68be                                                                                            Attorney-Client
                                        Fabry, Steven F <FabrySF@state.gov>;
                                                                               7b23bb03f058cb-Dearth, Ant>                                                                                           Privilege;
                                        Monjay, Robert <MonjayR@state.gov>




                                                                                                          2 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 55 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                          Dearth, Anthony M                                                                                                       Deliberative -
                                                                          </o=ExchangeLabs/ou=Exchan                                                                                             Predecisional Intra-
                                        Miller, Michael F                                                                                                                        Produce
                                                                          ge Administrative Group                                       RE PM Final Defense Distributed offer of                 agency Discussion;
WASHAR000 WASHAR000            4/5/2018 <Millermf@state.gov>; Heidema,                                Hart, Robert L <HartRL@state.gov>                                          with
                                                                          (FYDIBOHF23SPDLT)/cn=Recipi                                   settlement.msg                                           Attorney Work Product;
0041      0048                          Sarah J <HeidemaSJ@state.gov>                                                                                                            Redactions
                                                                          ents/cn=abdbe9661e4c4f68be                                                                                             Attorney-Client
                                                                          7b23bb03f058cb-Dearth, Ant>                                                                                            Privilege;

                                                                                                                                                                                   Produce in
WASHAR000 WASHAR000                                                                                                                       22 USC 2717 Current.docx
                                                                                                                                                                                   Full
0049      0049
                                                                                                       McKeeby, David I
                                                                                                       <McKeebyDI@state.gov>; Miller,
                                                                          Heidema, Sarah J             Michael F <Millermf@state.gov>;                                             Produce in
WASHAR000 WASHAR000        7/11/2018 Paul, Joshua M <PaulJM@state.gov>                                                                    Cody Wilson's claims on settlement.msg
                                                                          <HeidemaSJ@state.gov>        Hart, Robert L <HartRL@state.gov>;                                          Full
0050      0054
                                                                                                       Monjay, Robert
                                                                                                       <MonjayR@state.gov>

                                                                                                       PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Huffington Post
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R            DDTC-Directors-DL <PM-DDTC-        Gun Safety Groups Race To Stop           Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>         Directors-DL@state.gov>; Miller,   Company From Unleashing ‘The Age Of      Full
0055      0058                       PM-DL@state.gov>
                                                                                                       Michael F <Millermf@state.gov>     The Downloadable Gun’.msg

                                                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                          Motion to Intervene filing and NOA\096- Full
0059      0059
                                                                                                                                          4_2018.07.25 Proposed order.pdf

                                                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                          Motion to Intervene filing and NOA\096- Full
0060      0088
                                                                                                                                          2_2018.07.25 Exh B_Complaint.pdf

                                                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                          Motion to Intervene filing and NOA\096- Full
0089      0095
                                                                                                                                          5_Appendix of Facts ISO.pdf




                                                                                                     3 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 56 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
0096      0106                                                                                            NOA\097_2018.07.25 Joint Emergency
                                                                                                          Motion for TRO and PI.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
0107      0108                                                                                            NOA\099_2018.07.25_Notice of
                                                                                                          Appearance (D. Cabello).pdf
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
0109      0111                                                                                            NOA\098_2018.07.25 Emergency Motion
                                                                                                          for Hearing.pdf
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
0112      0113                                                                                            NOA\096_2018.07.25 Joint Emergency
                                                                                                          Motion for Leave to Intervene.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and NOA\098-
                                                                                                                                                    Full
0114      0114                                                                                            1_2018.07.25 Proposed order_ER Motion
                                                                                                          for Hearing.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                          Motion to Intervene filing and NOA\097- Full
0115      0116
                                                                                                          2_2018.07.25 proposed order.pdf




                                                                         4 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 57 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                        Brady Motion to Intervene filing and NOA-
                                                                                                                                        20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                        Motion to Intervene filing and NOA\096- Full
0117      0128
                                                                                                                                        1_2018.07.25 Exh A_Memo of Law.pdf

                                                                                                                                        Brady Motion to Intervene filing and NOA-
                                                                                                                                        20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                        Motion to Intervene filing and NOA\097- Full
0129      0137
                                                                                                                                        1_Exh A_Settlement Agrmt.pdf
                                                                                                                                        Brady Motion to Intervene filing and NOA-
                                                                                                                                        20180726T183612Z-001.zip?Brady
                                                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                                                     Motion to Intervene filing and NOA\096-
                                                                                                                                                                                  Full
0138      0146                                                                                                                          3_ 2018.07.25 Exh C_Settlement
                                                                                                                                        Agrmt.pdf
                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>;
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                       Kaidanow, Tina S                    Paul, Joshua M             Carter, Rachel                     DD Settlement Cong Pub State of         Produce in
WASHAR000 WASHAR000        7/25/2018
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>         <CarterR@state.gov>; Steffens,     Play.msg                                Full
0147      0148
                                                                                                      Jessica L <SteffensJL@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>




                                                                                                     5 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 58 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                                                                                      Brown, Stanley L
                                                                                                      <BrownSL@state.gov>; O'Keefe,
                                                                                                      Kevin P <OKeefeKP@state.gov>;
                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Mak,
                                     Steffens, Jessica L
                                                                                                      Daniella <MakD@state.gov>;
                                     <SteffensJL@state.gov>; PM-Strategy   Marquis, Matthew R                                           Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000        7/25/2018                                                                  Martin, Davette T
                                     <PM-Strategy@state.gov>; Legal-PM-    <MarquisMR@state.gov>                                        25 July 2018.msg                          Full
0149      0151                                                                                        <MartinDT@state.gov>; Dudding,
                                     DL <Legal-PM-DL@state.gov>
                                                                                                      Maria <DuddingM@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>; Nute,
                                                                                                      Kathryn M <NuteKM3@state.gov>;
                                                                                                      McVerry, James
                                                                                                      <James.Mcverry.ctr@dla.mil>
                                                                                                                                                                                  Produce       Attorney Work
                                                                                                                                         Defense Distributed - S contingency QA
WASHAR000 WASHAR000                                                                                                                                                               with         Product; Attorney-Client
                                                                                                                                         (5).docx
0152      0152                                                                                                                                                                    Redactions   Privilege;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>;
                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>; Abisellan,
                                                                                                      Eduardo <AbisellanE@state.gov>;
                                                                                                      Paul, Joshua M
                                                                                                      <PaulJM@state.gov>; Wrege, Karen
                                       Kaidanow, Tina S                    Miller, Michael F                                            Defense Distributed settlement close-     Produce in
WASHAR000 WASHAR000        7/27/2018                                                                  M <WregeKM@state.gov>; Tucker,
                                       <KaidanowTS@state.gov>              <Millermf@state.gov>                                         out.msg                                   Full
0153      0153                                                                                        Maureen E <TuckerME@state.gov>;
                                                                                                      String, Marik A
                                                                                                      <StringMA@state.gov>; Rogers,
                                                                                                      Shana A <RogersSA2@state.gov>;
                                                                                                      Fabry, Steven F
                                                                                                      <FabrySF@state.gov>; Hart, Robert
                                                                                                      L <HartRL@state.gov>




                                                                                                     6 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 59 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                     McKeeby, David I                                               PM-CPA <PM-CPA@state.gov>;
                                     <McKeebyDI@state.gov>; Hart, Robert                            Cavnar, Anna
                                     L <HartRL@state.gov>; Heidema, Sarah                           <CavnarA@state.gov>; Fabry,
                                     J <HeidemaSJ@state.gov>; Freeman,                              Steven F <FabrySF@state.gov>;
                                                                           Paul, Joshua M                                                                                          Produce in
WASHAR000 WASHAR000        7/25/2018 Jeremy B <FreemanJB@state.gov>;                                Darrach, Tamara A                   Flagging Multi-Senator Letter to DOJ.msg
                                                                           <PaulJM@state.gov>                                                                                      Full
0154      0155                       Rogers, Shana A                                                <DarrachTA@state.gov>; Carter,
                                     <RogersSA2@state.gov>; Shin, Jae E                             Rachel <CarterR@state.gov>;
                                     <ShinJE@state.gov>; Miller, Michael F                          Steffens, Jessica L
                                     <Millermf@state.gov>                                           <SteffensJL@state.gov>




                                     Heidema, Sarah J                                                                                   FW Activity in Case 1 15-cv-00372-RP
                                                                                                    Freeman, Jeremy B
                                     <HeidemaSJ@state.gov>; Hart, Robert Rogers, Shana A                                                Defense Distributed et al v United States Produce in
WASHAR000 WASHAR000        7/26/2018                                                                <FreemanJB@state.gov>; Fabry,
                                     L <HartRL@state.gov>; Miller, Michael <RogersSA2@state.gov>                                        Department of State et al Order Setting Full
0156      0157                                                                                      Steven F <FabrySF@state.gov>
                                     F <Millermf@state.gov>                                                                             Hearing on Motion.msg

                                                                                                                                        Defense Distributed Settlement Signed      Produce in
WASHAR000 WASHAR000
                                                                                                                                        4814-9819-4796_1.pdf                       Full
0158      0165
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert Miller, Michael F                                              FW Rep Engel Letter to Sec Pompeo on Produce in
WASHAR000 WASHAR000        7/20/2018                                                                Paul, Joshua M <PaulJM@state.gov>
                                     L <HartRL@state.gov>; Monjay, Robert <Millermf@state.gov>                                          3D Printed guns.msg                  Full
0166      0166
                                     <MonjayR@state.gov>

                                                                                                                                        07-20-18 Letter to Secretary Pompeo        Produce in
WASHAR000 WASHAR000
                                                                                                                                        Regarding 3-D Printed Arms.pdf             Full
0167      0168




                                                                                                   7 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 60 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Miller,
                                     Michael F <Millermf@state.gov>;
                                     Freeman, Jeremy B                    Paul, Joshua M                                                   FW Reported State Department          Produce in
WASHAR000 WASHAR000        7/27/2018                                                                    PM-CPA <PM-CPA@state.gov>
                                     <FreemanJB@state.gov>; Heidema,      <PaulJM@state.gov>                                               Spokesperson Statement on 3D Guns.msg Full
0169      0170
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>


                                                                                                                                           3d Gun Letter to Court re Settlement   Produce in
WASHAR000 WASHAR000
                                                                                                                                           Agreement (2).pdf                      Full
0171      0205
                                                                                                                                          New PM Tasker Q&A on the Defense
                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-
                                     DDTC Tasker DL                       PM-Staffers Mailbox <PM-                                        Distributed Protest Issue for PM A S    Produce in
WASHAR000 WASHAR000        7/24/2018                                                                    Staffers Mailbox <PM-
                                     <DDTCTaskerDL@state.gov>             StaffersMailbox@state.gov>                                      Nominee R Clarke Cooper's Hearing       Full
0206      0206                                                                                          StaffersMailbox@state.gov>
                                                                                                                                          TBD.msg
                                                                                                        Cavnar, Anna
                                                                                                        <CavnarA@state.gov>; Freeman,
                                                                                                        Jeremy B <FreemanJB@state.gov>;
                                                                                                        Fabry, Steven F
                                                                                                        <FabrySF@state.gov>; Monjay,
                                                                                                        Robert <MonjayR@state.gov>; Hart,
                                                                                                        Robert L <HartRL@state.gov>;                                              Produce       Deliberative -
                                       Heidema, Sarah J                   PM-Staffers Mailbox <PM-
WASHAR000 WASHAR000        4/12/2018                                                                    Miller, Michael F                 PDAS cleared DD offer.msg               with         Predecisional Intra-
                                       <HeidemaSJ@state.gov>              StaffersMailbox@state.gov>
0207      0207                                                                                          <Millermf@state.gov>; Dearth,                                             Redactions   agency Discussion;
                                                                                                        Anthony M
                                                                                                        <DearthAM@state.gov>; Koelling,
                                                                                                        Richard W
                                                                                                        <KoellingRW@state.gov>; PM-
                                                                                                        Staffers Mailbox <PM-
                                                                                                        StaffersMailbox@state.gov>




                                                                                                       8 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 61 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                      Paul, Joshua M                                                                              Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                              0 RE Temporary Suspension .msg
                                     <HeidemaSJ@state.gov>; Miller,        <PaulJM@state.gov>                                                                          Full
0208      0210
                                     Michael F <Millermf@state.gov>



                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Hart, Robert L
                                                                          Heidema, Sarah J                                                                             Produce in
WASHAR000 WASHAR000        7/27/2018 <HartRL@state.gov>; Rogers, Shana A                                                          0 RE 18 04 06 DOJ MTD pdf (1).msg
                                                                          <HeidemaSJ@state.gov>                                                                        Full
0211      0212                       <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>




                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Miller,
                                                                                                                                                                       Produce       Deliberative -
                                     Michael F <Millermf@state.gov>;       Paul, Joshua M
WASHAR000 WASHAR000        7/27/2018                                                                                              0 RE 18 04 06 DOJ MTD pdf.msg        with         Predecisional Intra-
                                     Rogers, Shana A                       <PaulJM@state.gov>
0213      0215                                                                                                                                                         Redactions   agency Discussion;
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>



                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                 S 121611 ltf CN.pdf
                                                                                                                                                                       Full
0216      0217
                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                 tc-engel-letter.pdf
                                                                                                                                                                       Full
0218      0219




                                                                                                   9 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 62 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                           Paul, Joshua M
                                     Fite, David (Foreign Relations)
                                                                           </O=EXCHANGELABS/OU=EXC
                                     <David_Fite@foreign.senate.gov>;
                                                                           HANGE ADMINISTRATIVE         McCormick, Jamie
                                     Rice, Edmund                                                                                             RE_ Request briefing on proposed ITAR
                                                                           GROUP                        <Jamie.McCormick@mail.house.gov                                               Produce in
WASHAR000 WASHAR000        7/20/2018 <Edmund.Rice@mail.house.gov>;                                                                            change on 3-D printing software for
                                                                           (FYDIBOHF23SPDLT)/CN=RECIP   >; Oliver, Stacie (Foreign Relations)                                         Full
0220      0222                       Miller, Michael F                                                                                        plastic firearms.msg
                                                                           IENTS/CN=FE0AF1773ED642DF    <Stacie_Oliver@foreign.senate.gov>
                                     <Millermf@state.gov>; Darrach,
                                                                           9120291EA0A8C588-PAUL,
                                     Tamara A <DarrachTA@state.gov>
                                                                           JOSHU>
                                                                           Paul, Joshua M
                                     Fite, David (Foreign Relations)
                                                                           </O=EXCHANGELABS/OU=EXC
                                     <David_Fite@foreign.senate.gov>;
                                                                           HANGE ADMINISTRATIVE         McCormick, Jamie
                                     'Rice, Edmund'                                                                                           RE_ Request briefing on proposed ITAR
                                                                           GROUP                        <Jamie.McCormick@mail.house.gov                                               Produce in
WASHAR000 WASHAR000        7/20/2018 <Edmund.Rice@mail.house.gov>;                                                                            change on 3-D printing software for
                                                                           (FYDIBOHF23SPDLT)/CN=RECIP   >; Oliver, Stacie (Foreign Relations)                                         Full
0223      0224                       Miller, Michael F                                                                                        plastic firearms.msg
                                                                           IENTS/CN=FE0AF1773ED642DF    <Stacie_Oliver@foreign.senate.gov>
                                     <Millermf@state.gov>; Darrach,
                                                                           9120291EA0A8C588-PAUL,
                                     Tamara A <DarrachTA@state.gov>
                                                                           JOSHU>

                                                                                                        Miller, Michael F                                                                           Deliberative -
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                        <Millermf@state.gov>; Monjay,                                                              Predecisional Intra-
                                     Heidema, Sarah J                                                                                                                                 Produce
                                                                          McKeeby, David I              Robert <MonjayR@state.gov>;     RE Cody Wilson's claims on settlement                      agency Discussion;
WASHAR000 WASHAR000        7/11/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                                                                              with
                                                                          <McKeebyDI@state.gov>         Rogers, Shana A                 (57).msg                                                   Attorney Work Product;
0225      0231                       L <HartRL@state.gov>; Paul, Joshua M                                                                                                             Redactions
                                                                                                        <RogersSA2@state.gov>; Freeman,                                                            Attorney-Client
                                     <PaulJM@state.gov>
                                                                                                        Jeremy B <FreemanJB@state.gov>                                                             Privilege;


                                                                                                        Miller, Michael F
                                                                                                        <Millermf@state.gov>; Heidema,
                                                                                                        Sarah J <HeidemaSJ@state.gov>;
                                                                                                        PM-CPA <PM-CPA@state.gov>;
                                       Kaidanow, Tina S                    Paul, Joshua M               Carter, Rachel                     RE DD Settlement Cong Pub State of         Produce in
WASHAR000 WASHAR000        7/25/2018
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>           <CarterR@state.gov>; Steffens,     Play (5).msg                               Full
0232      0233
                                                                                                        Jessica L <SteffensJL@state.gov>;
                                                                                                        Hart, Robert L <HartRL@state.gov>;
                                                                                                        Litzenberger, Earle D (Lee)
                                                                                                        <LitzenbergerED@state.gov>



                                                                                                    10 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 63 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>;
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                       Kaidanow, Tina S                    Paul, Joshua M             Carter, Rachel                     RE DD Settlement Cong Pub State of      Produce in
WASHAR000 WASHAR000        7/25/2018
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>         <CarterR@state.gov>; Steffens,     Play.msg                                Full
0234      0236
                                                                                                      Jessica L <SteffensJL@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>

                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                      Acceptance of Response.pdf
                                                                                                                                                                                 Full
0237      0237
                                     Heidema, Sarah J                                                 Hart, Robert L <HartRL@state.gov>;                                                         Attorney Work Product;
                                                                           Cavnar, Anna                                                  RE Defense Distributed - settlement
WASHAR000 WASHAR000        6/26/2018 <HeidemaSJ@state.gov>; Freeman,                                  Monjay, Robert                                                                           0 Attorney-Client
                                                                           <CavnarA@state.gov>                                           approved (69).msg
0238      0251                       Jeremy B <FreemanJB@state.gov>                                   <MonjayR@state.gov>                                                                        Privilege;
                                                                                                                                                                                 Produce         Deliberative -
                                                                           Heidema, Sarah J           Monjay, Robert
WASHAR000 WASHAR000        7/18/2018 Hart, Robert L <HartRL@state.gov>                                                                   RE Defense Distributed Case (40).msg    with           Predecisional Intra-
                                                                           <HeidemaSJ@state.gov>      <MonjayR@state.gov>
0252      0254                                                                                                                                                                   Redactions     agency Discussion;
                                     Heidema, Sarah J                                                                                                                            Produce         Deliberative -
                                                                         Monjay, Robert
WASHAR000 WASHAR000        7/18/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                               0 RE Defense Distributed Case.msg         with           Predecisional Intra-
                                                                         <MonjayR@state.gov>
0255      0257                       L <HartRL@state.gov>                                                                                                                        Redactions     agency Discussion;

                                                                                                                                         2018.07.24_Letter to Court re Settlement Produce in
WASHAR000 WASHAR000
                                                                                                                                         Agreement.pdf                            Full
0258      0292
                                                                                                                                                                                                 Deliberative -
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                                                         RE New PM Tasker Q&A on the Defense                    Predecisional Intra-
                                     Hart, Robert L <HartRL@state.gov>;                               Heidema, Sarah J                                                        Produce
                                                                           Freeman, Jeremy B                                             Distributed Protest Issue for PM A S                   agency Discussion;
WASHAR000 WASHAR000        7/25/2018 PM-Staffers Mailbox <PM-                                         <HeidemaSJ@state.gov>; Rogers,                                          with
                                                                           <FreemanJB@state.gov>                                         Nominee R Clarke Cooper's Hearing                      Attorney Work Product;
0293      0296                       StaffersMailbox@state.gov>; Carter,                              Shana A <RogersSA2@state.gov>                                           Redactions
                                                                                                                                         TBD.msg                                                Attorney-Client
                                     Rachel <CarterR@state.gov>
                                                                                                                                                                                                Privilege;




                                                                                                    11 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 64 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING


                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Hart, Robert
                                                                                                       Miller, Michael F                                                       Produce         Attorney Work
                                        L <HartRL@state.gov>; Freeman,       Cavnar, Anna                                             RE PM Final Defense Distributed offer of
WASHAR000 WASHAR000            4/5/2018                                                                <Millermf@state.gov>; Dearth,                                           with           Product; Attorney-Client
                                        Jeremy B <FreemanJB@state.gov>;      <CavnarA@state.gov>                                      settlement (100).msg
0297      0303                                                                                         Anthony M <DearthAM@state.gov>                                          Redactions     Privilege;
                                        Fabry, Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>



                                                                                                                                                                                               Deliberative -
                                        Hart, Robert L <HartRL@state.gov>;
                                                                                                                                                                                              Predecisional Intra-
                                        Freeman, Jeremy B                                                                                                                        Produce
                                                                           Cavnar, Anna                Heidema, Sarah J                 RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000            4/3/2018 <FreemanJB@state.gov>; Fabry,                                                                                                            with
                                                                           <CavnarA@state.gov>         <HeidemaSJ@state.gov>            settlement (101).msg                                  Attorney Work Product;
0304      0309                          Steven F <FabrySF@state.gov>;                                                                                                            Redactions
                                                                                                                                                                                              Attorney-Client
                                        Monjay, Robert <MonjayR@state.gov>
                                                                                                                                                                                              Privilege;

                                                                                                                                                                                               Deliberative -
                                        Hart, Robert L <HartRL@state.gov>;                                                                                                                    Predecisional Intra-
                                                                                                                                                                                 Produce
                                        Cavnar, Anna <CavnarA@state.gov>; Freeman, Jeremy B            Heidema, Sarah J                 RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000            4/2/2018                                                                                                                                          with
                                        Fabry, Steven F <FabrySF@state.gov>; <FreemanJB@state.gov>     <HeidemaSJ@state.gov>            settlement (102).msg                                  Attorney Work Product;
0310      0314                                                                                                                                                                   Redactions
                                        Monjay, Robert <MonjayR@state.gov>                                                                                                                    Attorney-Client
                                                                                                                                                                                              Privilege;
                                                                                                                                                                                               Deliberative -
                                                                                                                                                                                              Predecisional Intra-
                                     Hart, Robert L <HartRL@state.gov>;                                                                                                          Produce
                                                                            Freeman, Jeremy B          Heidema, Sarah J                 RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000        3/29/2018 Cavnar, Anna <CavnarA@state.gov>;                                                                                                           with
                                                                            <FreemanJB@state.gov>      <HeidemaSJ@state.gov>            settlement (103).msg                                  Attorney Work Product;
0315      0319                       Fabry, Steven F <FabrySF@state.gov>                                                                                                         Redactions
                                                                                                                                                                                              Attorney-Client
                                                                                                                                                                                              Privilege;
                                                                                                                                        Defense Distributed - Second Amended    Produce in
WASHAR000 WASHAR000
                                                                                                                                        Complaint.pdf                           Full
0320      0334




                                                                                                     12 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 65 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                    CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                                                                                      Freeman, Jeremy B                                                        Produce
                                        Hart, Robert L <HartRL@state.gov>;    Fabry, Steven F                                         RE PM Final Defense Distributed offer of            agency Discussion;
WASHAR000 WASHAR000        3/28/2018                                                                  <FreemanJB@state.gov>; Heidema,                                          with
                                        Cavnar, Anna <CavnarA@state.gov>      <FabrySF@state.gov>                                     settlement (104).msg                                Attorney Work Product;
0335      0338                                                                                        Sarah J <HeidemaSJ@state.gov>                                            Redactions
                                                                                                                                                                                          Attorney-Client
                                                                                                                                                                                          Privilege;
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                                                                                      Freeman, Jeremy B                                                        Produce
                                        Hart, Robert L <HartRL@state.gov>;    Cavnar, Anna                                            RE PM Final Defense Distributed offer of            agency Discussion;
WASHAR000 WASHAR000        3/28/2018                                                                  <FreemanJB@state.gov>; Heidema,                                          with
                                        Fabry, Steven F <FabrySF@state.gov>   <CavnarA@state.gov>                                     settlement (105).msg                                Attorney Work Product;
0339      0341                                                                                        Sarah J <HeidemaSJ@state.gov>                                            Redactions
                                                                                                                                                                                          Attorney-Client
                                                                                                                                                                                          Privilege;


                                        Cavnar, Anna <CavnarA@state.gov>;
                                                                                                                                                                                              Deliberative -
                                        Heidema, Sarah J
                                                                                                                                                                                             Predecisional Intra-
                                        <HeidemaSJ@state.gov>; Hart, Robert                                                                                                     Produce
                                                                             Dearth, Anthony M        Miller, Michael F                RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000            4/5/2018 L <HartRL@state.gov>; Freeman,                                                                                                          with
                                                                             <DearthAM@state.gov>     <Millermf@state.gov>             settlement (99).msg                                   Attorney Work Product;
0342      0349                          Jeremy B <FreemanJB@state.gov>;                                                                                                         Redactions
                                                                                                                                                                                             Attorney-Client
                                        Fabry, Steven F <FabrySF@state.gov>;
                                                                                                                                                                                             Privilege;
                                        Monjay, Robert <MonjayR@state.gov>



                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                    22 USC 2717 Current.docx
                                                                                                                                                                               Full
0350      0350




                                                                                                    13 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 66 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING



                                        Cavnar, Anna <CavnarA@state.gov>;
                                                                                                                                                                                                     Deliberative -
                                        Heidema, Sarah J
                                                                                                                                                                                                    Predecisional Intra-
                                        <HeidemaSJ@state.gov>; Hart, Robert                                                                                                            Produce
                                                                             Dearth, Anthony M             Miller, Michael F                  RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000            4/5/2018 L <HartRL@state.gov>; Freeman,                                                                                                                 with
                                                                             <DearthAM@state.gov>          <Millermf@state.gov>               settlement.msg                                        Attorney Work Product;
0351      0358                          Jeremy B <FreemanJB@state.gov>;                                                                                                                Redactions
                                                                                                                                                                                                    Attorney-Client
                                        Fabry, Steven F <FabrySF@state.gov>;
                                                                                                                                                                                                    Privilege;
                                        Monjay, Robert <MonjayR@state.gov>



                                                                                                                                                                                      Produce in
WASHAR000 WASHAR000                                                                                                                           Offer of Settlement.pdf
                                                                                                                                                                                      Full
0359      0362


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Miller, Michael                                 PM-Staffers Mailbox <PM-
                                     F <Millermf@state.gov>; Davis, Terry L PM-Staffers Mailbox <PM-       StaffersMailbox@state.gov>; PM-                                            Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                                          T approved AM on DD.msg
                                     <DavisTL@state.gov>; Shin, Jae E       StaffersMailbox@state.gov>     CPA <PM-CPA@state.gov>; Carter,                                            Full
0363      0363
                                     <ShinJE@state.gov>; Koelling, Richard                                 Rachel <CarterR@state.gov>
                                     W <KoellingRW@state.gov>; Dearth,
                                     Anthony M <DearthAM@state.gov>



                                                                            Rob Hart                                                                                                  Produce in
WASHAR000 WASHAR000            4/9/2018 Hart, Robert L <HartRL@state.gov>                                                                    0 Untitled.msg
                                                                            <robhart@gmail.com>                                                                                       Full
0364      0364
                                                                                                                                              07-20-18 Letter to Secretary Pompeo     Produce in
WASHAR000 WASHAR000
                                                                                                                                              Regarding 3-D Printed Arms.pdf          Full
0365      0366




                                                                                                         14 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 67 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>;
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                       Kaidanow, Tina S                    Paul, Joshua M             Carter, Rachel                     DD Settlement Cong Pub State of         Produce in
WASHAR000 WASHAR000        7/25/2018
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>         <CarterR@state.gov>; Steffens,     Play.msg                                Full
0367      0367
                                                                                                      Jessica L <SteffensJL@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>

                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                                                                                      Brown, Stanley L
                                                                                                      <BrownSL@state.gov>; O'Keefe,
                                                                                                      Kevin P <OKeefeKP@state.gov>;
                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Mak,
                                     Steffens, Jessica L
                                                                                                      Daniella <MakD@state.gov>;
                                     <SteffensJL@state.gov>; PM-Strategy   Marquis, Matthew R                                           Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000        7/25/2018                                                                  Martin, Davette T
                                     <PM-Strategy@state.gov>; Legal-PM-    <MarquisMR@state.gov>                                        25 July 2018.msg                          Full
0368      0370                                                                                        <MartinDT@state.gov>; Dudding,
                                     DL <Legal-PM-DL@state.gov>
                                                                                                      Maria <DuddingM@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>; Nute,
                                                                                                      Kathryn M <NuteKM3@state.gov>;
                                                                                                      McVerry, James
                                                                                                      <James.Mcverry.ctr@dla.mil>




                                                                                                    15 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 68 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Peartree, C
                                     Edward <PeartreeCE@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>;
                                     sarah.j.heidema.civ@gc.ndu.edu;
                                                                                                     Monjay, Robert
                                     Smith, Glenn E                       Rogers, Shana A                                             Defense Distributed -- en banc petition   Produce in
WASHAR000 WASHAR000        3/16/2017                                                                 <MonjayR@state.gov>; Noonan,
                                     <SmithGE2@state.gov>; Kenneth B.     <RogersSA2@state.gov>                                       denied.msg                                Full
0371      0371                                                                                       Michael J <NoonanMJ@state.gov>
                                     Handelman
                                     <kenneth.b.handelman.civ@mail.mil>;
                                     Dearth, Anthony M
                                     <DearthAM@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Shulman, Arthur
                                     <ShulmanA@state.gov>


                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                   order denying rehearing en banc.pdf
                                                                                                                                                                                Full
0372      0377
                                                                                                                                      Defense Distributed AR-15 Lower DOPSR Produce in
WASHAR000 WASHAR000
                                                                                                                                      Letter.pdf                            Full
0378      0378
                                                                                                                                      Defense Distributed supporting materials Withhold in
WASHAR000 WASHAR000                                                                                                                                                                        Export Control
                                                                                                                                      for CJ                                   Full
0379      0387
                                                                                                     Dearth, Anthony M
                                                                                                     <DearthAM@state.gov>; Heidema,
                                       PM-Staffers Mailbox <PM-           Hart, Robert L             Sarah J <HeidemaSJ@state.gov>; Defense Distributed offer of                Produce in
WASHAR000 WASHAR000        3/27/2018
                                       StaffersMailbox@state.gov>         <HartRL@state.gov>         Koelling, Richard W            settlement.msg                              Full
0388      0388
                                                                                                     <KoellingRW@state.gov>; Paul,
                                                                                                     Joshua M <PaulJM@state.gov>




                                                                                                   16 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 69 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                      Shulman, Arthur
                                        Nilsson, Brian H
                                                                                                      <ShulmanA@state.gov>; Dearth,
                                        <NilssonBH@state.gov>; Peartree, C
                                                                                                      Anthony M
                                        Edward <PeartreeCE@state.gov>;      Rogers, Shana A                                               Defense Distributed v U S Department of Produce in
WASHAR000 WASHAR000            8/2/2017                                                               <DearthAM@state.gov>; Davis,
                                        Heidema, Sarah J                    <RogersSA2@state.gov>                                         State Petition for Certiorari.msg       Full
0389      0389                                                                                        Terry L <DavisTL@state.gov>; Fabry,
                                        <HeidemaSJ@state.gov>; Smith, Glenn
                                                                                                      Steven F <FabrySF@state.gov>;
                                        E <SmithGE2@state.gov>
                                                                                                      Paul, Joshua M <PaulJM@state.gov>

                                                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                                                      34372 pdf Gura.pdf
                                                                                                                                                                                  Full
0390      0557
                                                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                                                      Tasker H20171003=007.pdf
                                                                                                                                                                                  Full
0558      0561
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                  Produce
                                                                                                                                                                                                Predecisional Draft
WASHAR000 WASHAR000                                                                                                                      DDTC DD Counteroffer RLH.docx            with
                                                                                                                                                                                                Document; Attorney
0562      0563                                                                                                                                                                    Redactions
                                                                                                                                                                                                Work Product;

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Hart,
                                                                                                                                                                                  Produce        Deliberative -
                                     Robert L <HartRL@state.gov>; Miller,   Paul, Joshua M                                               FW A letter from the House Gun
WASHAR000 WASHAR000        7/27/2018                                                                  PM-CPA <PM-CPA@state.gov>                                                   with          Predecisional Intra-
                                     Michael F <Millermf@state.gov>;        <PaulJM@state.gov>                                           Violence Prevention Task Force.msg
0564      0564                                                                                                                                                                    Redactions    agency Discussion;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>


                                                                                                                                         2018-07-26_GVPTF_Defense Distributed     Produce in
WASHAR000 WASHAR000
                                                                                                                                         letter.pdf                               Full
0565      0566

                                     Heidema, Sarah J                                                                                    FW Activity in Case 1 15-cv-00372-RP
                                                                                                      Freeman, Jeremy B
                                     <HeidemaSJ@state.gov>; Hart, Robert Rogers, Shana A                                                 Defense Distributed et al v United States Produce in
WASHAR000 WASHAR000        7/26/2018                                                                  <FreemanJB@state.gov>; Fabry,
                                     L <HartRL@state.gov>; Miller, Michael <RogersSA2@state.gov>                                         Department of State et al Order Setting Full
0567      0568                                                                                        Steven F <FabrySF@state.gov>
                                     F <Millermf@state.gov>                                                                              Hearing on Motion.msg




                                                                                                    17 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 70 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                         CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                   Acceptance of Response.pdf
                                                                                                                                                                                 Full
0569      0569
                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                   28j re interim final rule.pdf
                                                                                                                                                                                 Full
0570      0572
                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                   attachment to 28j interim final rule.pdf
                                                                                                                                                                                 Full
0573      0579
                                                                                                                                      7-25-18 Menendez letter to Pompeo re       Produce in
WASHAR000 WASHAR000
                                                                                                                                      3d guns.pdf                                Full
0580      0581
                                                                                                                                      07-20-18 Letter to Secretary Pompeo        Produce in
WASHAR000 WASHAR000
                                                                                                                                      Regarding 3-D Printed Arms.pdf             Full
0582      0583
                                                                         Heidema, Sarah J
                                                                         </O=EXCHANGELABS/OU=EXC
                                                                         HANGE ADMINISTRATIVE
                                       Tucker, Maureen E                 GROUP                                                        FW Rep Engel Letter to Sec Pompeo on Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                              0
                                       <TuckerME@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                   3D Printed guns.msg                  Full
0584      0584
                                                                         IENTS/CN=988657EBED564D5
                                                                         1A4569D583B8C4E81-
                                                                         HEIDEMA, SA>
                                                                                                                                      07-20-18 Letter to Secretary Pompeo        Produce in
WASHAR000 WASHAR000
                                                                                                                                      Regarding 3-D Printed Arms.pdf             Full
0585      0586
                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                   ECF No. 96-3 settlement agreement.pdf
                                                                                                                                                                                 Full
0587      0595
                                                                                                                                      ECF No. 96-2 complaint in                  Produce in
WASHAR000 WASHAR000
                                                                                                                                      intervention.pdf                           Full
0596      0624
                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                   ECF No. 96 - motion to intervene.pdf
                                                                                                                                                                                 Full
0625      0636
                                                                                                                                                                                 Produce in
WASHAR000 WASHAR000                                                                                                                   ECF No. 97 - TRO motion.pdf
                                                                                                                                                                                 Full
0637      0647



                                                                                                  18 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 71 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                      ECF No. 98 - TRO request for hearing.pdf
                                                                                                                                                                                    Full
0648      0650
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                      Tab 2 - Menendez and Markey letters.pdf
                                                                                                                                                                                    Full
0651      0654
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>;
                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>;                                           Produce            Deliberative -
                                       Kaidanow, Tina S                    Paul, Joshua M                                                Fwd Rep Engel Letter to Sec Pompeo on
WASHAR000 WASHAR000        7/20/2018                                                                  McKeeby, David I                                                         with              Predecisional Intra-
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>                                            3D Printed guns.msg
0655      0656                                                                                        <McKeebyDI@state.gov>; Strike,                                           Redactions        agency Discussion;
                                                                                                      Andrew P <StrikeAP@state.gov>;
                                                                                                      Carter, Rachel
                                                                                                      <CarterR@state.gov>; Steffens,
                                                                                                      Jessica L <SteffensJL@state.gov>

                                                                                                                                         07-20-18 Letter to Secretary Pompeo        Produce in
WASHAR000 WASHAR000
                                                                                                                                         Regarding 3-D Printed Arms.pdf             Full
0657      0658
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                      [Untitled].pdf                                          Predecisional Draft
                                                                                                                                                                                    Full
0659      0660                                                                                                                                                                                   Document;
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                      Tab 2 - Menendez and Markey letters.pdf
                                                                                                                                                                                    Full
0661      0664
                                                                                                      Davidson-Hood, Simon
                                     Kottmyer, Alice M                                                <DavidsonHoodS@state.gov>; Hart,
                                                                           Monjay, Robert                                                                                           Produce in
WASHAR000 WASHAR000        4/10/2018 <KottmyerAM@state.gov>; Peckham,                                 Robert L <HartRL@state.gov>;     RE Cat I-III rule.msg
                                                                           <MonjayR@state.gov>                                                                                      Full
0665      0665                       Yvonne M <PeckhamYM@state.gov>                                   Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>




                                                                                                    19 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 72 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>;
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                       Kaidanow, Tina S                    Paul, Joshua M             Carter, Rachel                     RE DD Settlement Cong Pub State of     Produce in
WASHAR000 WASHAR000        7/25/2018
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>         <CarterR@state.gov>; Steffens,     Play.msg                               Full
0666      0667
                                                                                                      Jessica L <SteffensJL@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>

                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                     Acceptance of Response.pdf
                                                                                                                                                                                Full
0668      0668
                                                                                                                                                                                Produce       Deliberative -
                                       Heidema, Sarah J                    Hart, Robert L             Monjay, Robert
WASHAR000 WASHAR000        7/18/2018                                                                                                    RE Defense Distributed Case.msg         with         Predecisional Intra-
                                       <HeidemaSJ@state.gov>               <HartRL@state.gov>         <MonjayR@state.gov>
0669      0670                                                                                                                                                                  Redactions   agency Discussion;
                                                                                                                                        Defense Distributed Settlement Signed   Produce in
WASHAR000 WASHAR000
                                                                                                                                        4814-9819-4796_1.pdf                    Full
0671      0678
                                                                                                                                                                                              Deliberative -
                                                                                                                                        20180716 Draft AM to DAS Miller re DoS Produce       Predecisional Draft
WASHAR000 WASHAR000                                                                                                                     Defense Distributed Settlement-Related with          Document; Attorney
0679      0681                                                                                                                          Obligations (V2) (002) RLH.docx        Redactions    Work Product; Attorney-
                                                                                                                                                                                             Client Privilege;

                                                                                                      Heidema, Sarah J
                                     Hart, Robert L <HartRL@state.gov>;                                                                 RE New PM Tasker Q&A on the Defense
                                                                                                      <HeidemaSJ@state.gov>; Rogers,                                         Produce          Deliberative -
                                     PM-Staffers Mailbox <PM-              Paul, Joshua M                                               Distributed Protest Issue for PM A S
WASHAR000 WASHAR000        7/25/2018                                                                  Shana A <RogersSA2@state.gov>;                                         with            Predecisional Intra-
                                     StaffersMailbox@state.gov>; Carter,   <PaulJM@state.gov>                                           Nominee R Clarke Cooper's Hearing
0682      0684                                                                                        Freeman, Jeremy B                                                      Redactions      agency Discussion;
                                     Rachel <CarterR@state.gov>                                                                         TBD.msg
                                                                                                      <FreemanJB@state.gov>




                                                                                                    20 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 73 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                                                                                                                                                                                    Deliberative -
                                     Freeman, Jeremy B
                                                                                                                                                                                                   Predecisional Intra-
                                     <FreemanJB@state.gov>; Cavnar, Anna                                                                                                              Produce
                                                                          Hart, Robert L                   Heidema, Sarah J                  RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000        3/29/2018 <CavnarA@state.gov>; Fabry, Steven F                                                                                                             with
                                                                          <HartRL@state.gov>               <HeidemaSJ@state.gov>             settlement.msg                                        Attorney Work Product;
0685      0689                       <FabrySF@state.gov>; Monjay, Robert                                                                                                              Redactions
                                                                                                                                                                                                   Attorney-Client
                                     <MonjayR@state.gov>
                                                                                                                                                                                                   Privilege;

                                                                                                                                             Defense Distributed - Second Amended    Produce in
WASHAR000 WASHAR000
                                                                                                                                             Complaint.pdf                           Full
0690      0704

                                        Noonan, Michael J
                                                                                                           PM-CPA <PM-CPA@state.gov>;                                                Produce        Deliberative -
                                        <NoonanMJ@state.gov>; Chen,         Paul, Joshua M
WASHAR000 WASHAR000            1/2/2018                                                                    Miller, Michael F                 RE Proposed bill on Cats 1-3.msg        with          Predecisional Intra-
                                        Rachael J <ChenRJ@state.gov>; PM-   <PaulJM@state.gov>
0705      0705                                                                                             <Millermf@state.gov>                                                      Redactions    agency Discussion;
                                        DTCP-DL <PM-DTCP@state.gov>




                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Miller, Michael                                 PM-Staffers Mailbox <PM-
                                     F <Millermf@state.gov>; Davis, Terry L PM-Staffers Mailbox <PM-       StaffersMailbox@state.gov>; PM-                                           Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                                         T approved AM on DD.msg
                                     <DavisTL@state.gov>; Shin, Jae E       StaffersMailbox@state.gov>     CPA <PM-CPA@state.gov>; Carter,                                           Full
0706      0706
                                     <ShinJE@state.gov>; Koelling, Richard                                 Rachel <CarterR@state.gov>
                                     W <KoellingRW@state.gov>; Dearth,
                                     Anthony M <DearthAM@state.gov>



                                                                                                                                                                                     Produce        Deliberative -
                                                                                                                                             Cat I-III Specially Designed
WASHAR000 WASHAR000                                                                                                                                                                  with          Predecisional Draft
                                                                                                                                             paragraphs.docx
0707      0709                                                                                                                                                                       Redactions    Document;
                                                                                                                                             Defense Distributed AR-15 Lower DOPSR Produce in
WASHAR000 WASHAR000
                                                                                                                                             Letter.pdf                            Full
0710      0710




                                                                                                         21 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 74 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                             FROM                           CC                          FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                          PM-DTCP-RMA <PM-DTCP-          PM-Staffers Mailbox <PM-                                                                         Produce in
WASHAR000 WASHAR000            5/4/2018                                                                                           0 S Approved Package.msg
                                          RMA@state.gov>                 StaffersMailbox@state.gov>                                                                       Full
0711      0711
                                                                                                                                                                          Produce in
WASHAR000 WASHAR000                                                                                                                 ITAR.doc
                                                                                                                                                                          Full
0712      0901


                                     Richard Ashooh
                                     <Richard.Ashooh@bis.doc.gov>;
                                     Matthew Borman
                                     <Matthew.Borman@bis.doc.gov>;
                                     Lopes, Alexander
                                     <alexander.lopes@bis.doc.gov>;
                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>; Karen
                                     NiesVogel
                                     <Karen.NiesVogel@bis.doc.gov>; Jeff
                                     Bond <Jeff.Bond@bis.doc.gov>; Elan
                                     Mitchell-Gee <Elan.Mitchell-
                                     Gee@bis.doc.gov>; Hillary Hess       Timothy Mooney                                            Comment period had ended for firearms
                                                                                                                                                                          Produce in
WASHAR000 WASHAR000        7/10/2018 <Hillary.Hess@bis.doc.gov>; Susan    <Timothy.Mooney@bis.doc.go                              0 rule Commerce received 1 621
                                                                                                                                                                          Full
0902      0902                       Kramer <Susan.Kramer@bis.doc.gov>; v>                                                          comments .msg
                                     Steven Schrader
                                     <Steven.Schrader@bis.doc.gov>;
                                     Douglas Hassebrock
                                     <Douglas.Hassebrock@bis.doc.gov>;
                                     Kevin Kurland
                                     <Kevin.Kurland@bis.doc.gov>; Michael
                                     Vaccaro
                                     <Michael.Vaccaro@bis.doc.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Abraham, Liz <LAbraham@doc.gov>




                                                                                                      22 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 75 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                        Timothy Mooney             Heidema, Sarah J
                                                                                                                                               Comments on Cat I-III rule How are you Produce in
WASHAR000 WASHAR000        7/30/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <HeidemaSJ@state.gov>; Hart,
                                                                                                                                               guys coming on your comments .msg      Full
0903      0904                                                          v>                         Robert L <HartRL@state.gov>
                                                                                                                                                                                                    Deliberative -
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                          Heidema, Sarah J                                                            Produce      Predecisional
                                     Freeman, Jeremy B                       Hart, Robert L
WASHAR000 WASHAR000        7/18/2018                                                                      <HeidemaSJ@state.gov>; Monjay,       FW Defense Distributed Case.msg        with         Interagency Discussion;
                                     <FreemanJB@state.gov>; Rogers,          <HartRL@state.gov>
0905      0907                                                                                            Robert <MonjayR@state.gov>                                                  Redactions   Attorney-Client
                                     Shana A <RogersSA2@state.gov>
                                                                                                                                                                                                   Privilege;
                                                                             Monjay, Robert
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE
                                          Heidema, Sarah J                   GROUP                                                             FW ITAR Amendment—Categories I II      Produce in
WASHAR000 WASHAR000            7/9/2018                                                                                                    0
                                          <HeidemaSJ@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                        and III .msg                           Full
0908      0909
                                                                             IENTS/CN=AF1B425AD6B74F9
                                                                             6A14ADE7CA3A1E30A-
                                                                             MONJAY, ROB>
                                                                                                                                               MembersofCongress_CommentsonITAR.P Produce in
WASHAR000 WASHAR000
                                                                                                                                               DF                                 Full
0910      0911

                                     Heidema, Sarah J
                                                                                                                                                                                    Produce         Deliberative -
                                     <HeidemaSJ@state.gov>; Monjay,      Hart, Robert L                                                        FW Rep Engel Letter to Sec Pompeo on
WASHAR000 WASHAR000        7/20/2018                                                                                                       0                                        with           Predecisional Intra-
                                     Robert <MonjayR@state.gov>; Foster, <HartRL@state.gov>                                                    3D Printed guns.msg
0912      0912                                                                                                                                                                      Redactions     agency Discussion;
                                     John A <FosterJA2@state.gov>

                                                                                                                                               07-20-18 Letter to Secretary Pompeo    Produce in
WASHAR000 WASHAR000
                                                                                                                                               Regarding 3-D Printed Arms.pdf         Full
0913      0914
                                                                             DDTCPublicComments
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE
                                          DDTCPublicComments                 GROUP                                                                                                    Produce in
WASHAR000 WASHAR000        5/29/2018                                                                                                       0 FW Two Gun Issue Papers.msg
                                          <DDTCPublicComments@state.gov>     (FYDIBOHF23SPDLT)/CN=RECIP                                                                               Full
0915      0915
                                                                             IENTS/CN=A242253C9C004D4
                                                                             4ACE54288D1C03619-
                                                                             DDTCPUBLICC>




                                                                                                      23 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 76 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                       Peckham, Yvonne M
                                                                                                                                            FW You have received a FileCatalyst
                                                                          Peckham, Yvonne M            <PeckhamYM@state.gov>;                                                         Produce in
WASHAR000 WASHAR000        7/12/2018 Monjay, Robert <MonjayR@state.gov>                                                                     Webmail package from FDMS
                                                                          <PeckhamYM@state.gov>        Kottmyer, Alice M                                                              Full
0916      0916                                                                                                                              EXTRACT.msg
                                                                                                       <KottmyerAM@state.gov>
                                                                          Candace Goforth
                                       DDTCPublicComments                                             Monjay, Robert                        ITAR Amendment-Categories I II and        Produce in
WASHAR000 WASHAR000        7/10/2018                                      <candace@goforthandexport.c
                                       <DDTCPublicComments@state.gov>                                 <MonjayR@state.gov>                   III.msg                                   Full
0917      0917                                                            om>
                                                                                                                                            GTA Public Comments - DOS 7-10-           Produce in
WASHAR000 WASHAR000
                                                                                                                                            2018.pdf                                  Full
0918      0920
                                     Monjay, Robert
                                                                         Peckham, Yvonne M             Peckham, Yvonne M                                                              Produce in
WASHAR000 WASHAR000        3/12/2018 <MonjayR@state.gov>; Hart, Robert L                                                                    Proposed Firearms rule CAT 1-3 .msg
                                                                         <PeckhamYM@state.gov>         <PeckhamYM@state.gov>                                                          Full
0921      0921                       <HartRL@state.gov>
                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                       Davidson-Hood, Simon               Foster, John A                                                                                              Produce in
WASHAR000 WASHAR000        7/25/2018                                                                   Monjay, Robert                     RE Cat I-III Public Comments.msg
                                       <DavidsonHoodS@state.gov>          <FosterJA2@state.gov>                                                                                       Full
0922      0923                                                                                         <MonjayR@state.gov>

                                                                                                       Miller, Michael F
                                     Cavnar, Anna <CavnarA@state.gov>;                                                                                                                                Deliberative -
                                                                                                       <Millermf@state.gov>; Monjay,
                                     McKeeby, David I                                                                                                                                 Produce        Predecisional Draft
                                                                          Heidema, Sarah J             Robert <MonjayR@state.gov>;     RE Cody Wilson's claims on
WASHAR000 WASHAR000        7/11/2018 <McKeebyDI@state.gov>; Hart, Robert                                                                                                              with           Document; Attorney
                                                                          <HeidemaSJ@state.gov>        Rogers, Shana A                 settlement.msg
0924      0930                       L <HartRL@state.gov>; Paul, Joshua M                                                                                                             Redactions     Work Product; Attorney-
                                                                                                       <RogersSA2@state.gov>; Freeman,
                                     <PaulJM@state.gov>                                                                                                                                              Client Privilege;
                                                                                                       Jeremy B <FreemanJB@state.gov>

                                                                        Candace Goforth                                                                                               Produce
WASHAR000 WASHAR000        7/10/2018 Monjay, Robert <MonjayR@state.gov> <candace@goforthandexport.c                                     0 Re Firearms rule comments .msg              with
0931      0931                                                          om>                                                                                                           Redactions
                                                                                                                                                                                      Produce
                                                                          Gormsen, Eric T (OLP)                                             Re ITAR Amendment – Categories I II
WASHAR000 WASHAR000        7/18/2018 Monjay, Robert <MonjayR@state.gov>                                                                 0                                             with            PII;
                                                                          <Eric.T.Gormsen@usdoj.gov>                                        and III.msg
0932      0934                                                                                                                                                                        Redactions

                                                                                                                                                                                                     A3 - Responsive -
                                                                                                                                                                                                     Produce in Full; A5 -
                                                                                                                                            2018-1-31 State and DHS coordination on
                                                                                                                                                                                                     Responsive - Withhold in
WASHAR000 WASHAR000                                                                                                                         firearms and how equivalent treatment                  0
                                                                                                                                                                                                     Full; Deliberative -
0935      0939                                                                                                                              under EAR will occur.docx
                                                                                                                                                                                                     Predecisional
                                                                                                                                                                                                     Interagency Discussion;




                                                                                                   24 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 77 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                  FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING

                                                                                                                                                                                           A3 - Responsive -
                                                                                                                                                                                           Produce in Full; A5 -
                                                                                                                                                                                           Responsive - Withhold in
                                                                                                                                  2018-1-31 Commerce firearms rule DHS +                   Full; Deliberative -
WASHAR000 WASHAR000                                                                                                               DOJ proposed edits + BIS responses back                0 Predecisional
0940      1080                                                                                                                    to OMB.docx                                              Interagency Discussion;
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                           Predecisional Draft
                                                                                                                                                                                           Document;


                                                                                                                                                                                           A3 - Responsive -
                                                                                                                                                                                           Produce in Full; A5 -
                                                                                                                                  2018-1-31 DHS Final OMB Firearms
                                                                                                                                                                                           Responsive - Withhold in
WASHAR000 WASHAR000                                                                                                               Regulatory Policy Meeting + BIS summary                0
                                                                                                                                                                                           Full; Deliberative -
1081      1082                                                                                                                    responses.docx
                                                                                                                                                                                           Predecisional
                                                                                                                                                                                           Interagency Discussion;



                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Dearth, Anthony M
                                                                                                                                                                            Produce         Deliberative -
                                     <DearthAM@state.gov>; Hamilton,     Monjay, Robert           PM-DTCP-RMA <PM-DTCP-           RE Public Comments on Cats I-III
WASHAR000 WASHAR000        7/11/2018                                                                                                                                        with           Predecisional Intra-
                                     Catherine E <HamiltonCE@state.gov>; <MonjayR@state.gov>      RMA@state.gov>                  Rules.msg
1083      1084                                                                                                                                                              Redactions     agency Discussion;
                                     Shin, Jae E <ShinJE@state.gov>;
                                     Douville, Alex J
                                     <DouvilleAJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>; PM-
                                     CPA <PM-CPA@state.gov>




                                                                                                25 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 78 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                        Monjay, Robert
                                                                                                                                                                                  Produce    agency Discussion;
                                        <MonjayR@state.gov>; Heidema,      Hart, Robert L                                                 RE Reporter hoping to talk about legal
WASHAR000 WASHAR000            7/9/2018                                                                                                 0                                         with       Deliberative -
                                        Sarah J <HeidemaSJ@state.gov>;     <HartRL@state.gov>                                             settlement with Defense Distributed.msg
1085      1087                                                                                                                                                                    Redactions Predecisional Draft
                                        Cavnar, Anna <CavnarA@state.gov>
                                                                                                                                                                                             Document; Attorney-
                                                                                                                                                                                             Client Privilege;
                                                                                                                                                                                                   A3 - Responsive -
                                                                                                                                                                                                   Produce in Full; A5 -
                                                                                                                                          RE Status of Export Control rules for                    Responsive - Withhold in
                                     Monjay, Robert
                                                                         Noonan, Michael J                                                CATS 1-3 -- DHS edits to the State rule                  Full; Deliberative -
WASHAR000 WASHAR000        2/14/2018 <MonjayR@state.gov>; Hart, Robert L                                                                0                                                        0
                                                                         <NoonanMJ@state.gov>                                             and other items in preparation for next                  Predecisional
1088      1089                       <HartRL@state.gov>
                                                                                                                                          week's call.msg                                          Interagency Discussion;
                                                                                                                                                                                                   Presidential
                                                                                                                                                                                                   Communication;

                                                                                                      PM-Staffers Mailbox <PM-
                                                                                                      StaffersMailbox@state.gov>;
                                                                                                      Dearth, Anthony M                                                             Produce         Deliberative -
                                                                           Kaidanow, Tina S                                               RE Status of USML Categories I-III
WASHAR000 WASHAR000        3/27/2018 Hart, Robert L <HartRL@state.gov>                                <DearthAM@state.gov>; Koelling,                                               with           Predecisional
                                                                           <KaidanowTS@state.gov>                                         revision.msg
1090      1090                                                                                        Richard W                                                                     Redactions     Interagency Discussion;
                                                                                                      <KoellingRW@state.gov>; Monjay,
                                                                                                      Robert <MonjayR@state.gov>

                                                                                                                                                                                                    Deliberative -
                                     Paul, Joshua M <PaulJM@state.gov>;                                                                                                                            Predecisional
                                                                                                      Peartree, C Edward                                                            Produce
                                     Nilsson, Brian H                    Heidema, Sarah J                                                                                                          Interagency Discussion;
WASHAR000 WASHAR000       10/16/2015                                                                  <PeartreeCE@state.gov>; Monjay,     RE Cats I -- III (17).msg                 with
                                     <NilssonBH@state.gov>; Charles      <HeidemaSJ@state.gov>                                                                                                     Deliberative -
1091      1092                                                                                        Robert <MonjayR@state.gov>                                                    Redactions
                                     Kinney <Charles.Kinney@bis.doc.gov>                                                                                                                           Predecisional Intra-
                                                                                                                                                                                                   agency Discussion;

                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                       Letter - Kerry ECRI - 05Oct2015.pdf
                                                                                                                                                                                    Full
1093      1093




                                                                                                    26 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 79 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                                      Deliberative -
                                                                                                          Peartree, C Edward
                                                                                                                                                                                                     Predecisional
                                     Nilsson, Brian H                                                     <PeartreeCE@state.gov>; Monjay,                                             Produce
                                                                         Paul, Joshua M                                                                                                              Interagency Discussion;
WASHAR000 WASHAR000       10/16/2015 <NilssonBH@state.gov>; Charles                                       Robert <MonjayR@state.gov>;         RE Cats I -- III (18).msg               with
                                                                         <PaulJM@state.gov>                                                                                                          Deliberative -
1094      1094                       Kinney <Charles.Kinney@bis.doc.gov>                                  Heidema, Sarah J                                                            Redactions
                                                                                                                                                                                                     Predecisional Intra-
                                                                                                          <HeidemaSJ@state.gov>
                                                                                                                                                                                                     agency Discussion;

                                                                                                                                                                                                      Deliberative -
                                     Heidema, Sarah J                                                                                                                                                Predecisional
                                                                                                          Peartree, C Edward                                                          Produce
                                     <HeidemaSJ@state.gov>; Paul, Joshua Nilsson, Brian H                                                                                                            Interagency Discussion;
WASHAR000 WASHAR000       10/16/2015                                                                      <PeartreeCE@state.gov>; Monjay,     RE Cats I -- III.msg                    with
                                     M <PaulJM@state.gov>; Charles       <NilssonBH@state.gov>                                                                                                       Deliberative -
1095      1096                                                                                            Robert <MonjayR@state.gov>                                                  Redactions
                                     Kinney <Charles.Kinney@bis.doc.gov>                                                                                                                             Predecisional Intra-
                                                                                                                                                                                                     agency Discussion;
                                                                                                                                                                                      Produce
                                        Nilsson, Brian H                     Larry Keane
WASHAR000 WASHAR000       10/16/2015                                                                                                        0 Sen Daines. ECR letter.pdf.msg          with            PII;
                                        <NilssonBH@state.gov>                <lkeane@nssf.org>
1097      1097                                                                                                                                                                        Redactions
                                                                                                                                                                                      Produce
WASHAR000 WASHAR000                                                                                                                           101515 ECR letter.pdf                   with            PII;
1098      1098                                                                                                                                                                        Redactions
                                                                                                                                                                                      Produce
WASHAR000 WASHAR000                                                                                                                           ATT00001.htm                            with            PII;
1099      1099                                                                                                                                                                        Redactions

                                                                                                          Handelman, Kenneth B
                                                                                                          <HandelmanKB@state.gov>; Hillary
                                                                                                          Hess <Hillary.Hess@bis.doc.gov>;
                                        Heidema, Sarah J                                                  Peartree, C Edward                                                                          Deliberative -
                                                                             Kevin Wolf                                                    Re For your review Cat I-III Combined PR
WASHAR000 WASHAR000            5/7/2015 <HeidemaSJ@state.gov>;                                            <PeartreeCE@state.gov>; Monjay,                                                          0 Predecisional
                                                                             <Kevin.Wolf@bis.doc.gov>                                      - FRN 2 (20).msg
1100      1100                          'michael.r.laychak.civ@mail.mil'                                  Robert <MonjayR@state.gov>;                                                                Interagency Discussion;
                                                                                                          'Brian_H._Nilsson@nsc.eop.gov';
                                                                                                          Tucker, Maureen E
                                                                                                          <TuckerME@state.gov>

                                                                                                                                                                                      Produce in
WASHAR000 WASHAR000                                                                                                                           Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                                      Full
1101      1110




                                                                                                        27 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 80 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                         FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING


                                     Richard Ashooh
                                     <Richard.Ashooh@bis.doc.gov>;
                                     Matthew Borman
                                     <Matthew.Borman@bis.doc.gov>;
                                     Lopes, Alexander
                                     <alexander.lopes@bis.doc.gov>;
                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>; Karen
                                     NiesVogel
                                     <Karen.NiesVogel@bis.doc.gov>; Jeff
                                     Bond <Jeff.Bond@bis.doc.gov>; Elan
                                     Mitchell-Gee <Elan.Mitchell-
                                     Gee@bis.doc.gov>; Hillary Hess       Timothy Mooney                                          Comment period had ended for firearms
                                                                                                                                                                        Produce in
WASHAR000 WASHAR000        7/10/2018 <Hillary.Hess@bis.doc.gov>; Susan    <Timothy.Mooney@bis.doc.go                            0 rule Commerce received 1 621
                                                                                                                                                                        Full
1111      1111                       Kramer <Susan.Kramer@bis.doc.gov>; v>                                                        comments .msg
                                     Steven Schrader
                                     <Steven.Schrader@bis.doc.gov>;
                                     Douglas Hassebrock
                                     <Douglas.Hassebrock@bis.doc.gov>;
                                     Kevin Kurland
                                     <Kevin.Kurland@bis.doc.gov>; Michael
                                     Vaccaro
                                     <Michael.Vaccaro@bis.doc.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Abraham, Liz <LAbraham@doc.gov>




                                                                                                  28 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 81 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                     Robinson, Stuart J. (CIV)
                                                                                                                                                                                                     Deliberative -
                                     <Stuart.J.Robinson@usdoj.gov>;
                                                                                                          Heidema, Sarah J                                                             Produce      Predecisional Intra-
                                     Soskin, Eric (CIV)                 Hart, Robert L
WASHAR000 WASHAR000        7/11/2018                                                                      <HeidemaSJ@state.gov>; Monjay,       Defense Distributed article.msg         with         agency Discussion;
                                     <Eric.Soskin@usdoj.gov>; Cavnar,   <HartRL@state.gov>
1112      1112                                                                                            Robert <MonjayR@state.gov>                                                   Redactions   Attorney-Client
                                     Anna <CavnarA@state.gov>; Freeman,
                                                                                                                                                                                                    Privilege;
                                     Jeremy B <FreemanJB@state.gov>

                                                                        Candace Goforth                                                                                                Produce
WASHAR000 WASHAR000        7/10/2018 Monjay, Robert <MonjayR@state.gov> <candace@goforthandexport.c                                        0 Firearms rule comments .msg               with          PII;
1113      1113                                                          om>                                                                                                            Redactions
                                                                                                                                               Defense Distributed Settlement Signed   Produce in
WASHAR000 WASHAR000
                                                                                                                                               4814-9819-4796_1.pdf                    Full
1114      1121
                                                                                                          PM-CPA <PM-CPA@state.gov>;
                                        Miller, Michael F
                                                                                                          Steffens, Jessica L
                                        <Millermf@state.gov>; PM-DTCP-RMA
                                                                          Paul, Joshua M                  <SteffensJL@state.gov>; Kaidanow, FW ITAR Amendment—Categories I II          Produce in
WASHAR000 WASHAR000            7/9/2018 <PM-DTCP-RMA@state.gov>;
                                                                          <PaulJM@state.gov>              Tina S <KaidanowTS@state.gov>;    and III (72).msg                           Full
1122      1123                          Heidema, Sarah J
                                                                                                          Litzenberger, Earle D (Lee)
                                        <HeidemaSJ@state.gov>
                                                                                                          <LitzenbergerED@state.gov>

                                                                                                                                               MembersofCongress_CommentsonITAR.P Produce in
WASHAR000 WASHAR000
                                                                                                                                               DF                                 Full
1124      1125
                                                                             Monjay, Robert
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE
                                          Heidema, Sarah J                   GROUP                                                             FW ITAR Amendment—Categories I II       Produce in
WASHAR000 WASHAR000            7/9/2018                                                                                                    0
                                          <HeidemaSJ@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                        and III .msg                            Full
1126      1127
                                                                             IENTS/CN=AF1B425AD6B74F9
                                                                             6A14ADE7CA3A1E30A-
                                                                             MONJAY, ROB>
                                                                                                                                               MembersofCongress_CommentsonITAR.P Produce in
WASHAR000 WASHAR000
                                                                                                                                               DF                                 Full
1128      1129




                                                                                                      29 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 82 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING

                                     Heidema, Sarah J
                                                                                                                                                                         Produce            Deliberative -
                                     <HeidemaSJ@state.gov>; Monjay,      Hart, Robert L                                             FW Rep Engel Letter to Sec Pompeo on
WASHAR000 WASHAR000        7/20/2018                                                                                            0                                        with              Predecisional Intra-
                                     Robert <MonjayR@state.gov>; Foster, <HartRL@state.gov>                                         3D Printed guns.msg
1130      1130                                                                                                                                                           Redactions        agency Discussion;
                                     John A <FosterJA2@state.gov>

                                                                                                                                    07-20-18 Letter to Secretary Pompeo       Produce in
WASHAR000 WASHAR000
                                                                                                                                    Regarding 3-D Printed Arms.pdf            Full
1131      1132
                                                                                                   Peckham, Yvonne M
                                                                                                                                    FW You have received a FileCatalyst
                                                                        Peckham, Yvonne M          <PeckhamYM@state.gov>;                                                     Produce in
WASHAR000 WASHAR000        7/12/2018 Monjay, Robert <MonjayR@state.gov>                                                             Webmail package from FDMS
                                                                        <PeckhamYM@state.gov>      Kottmyer, Alice M                                                          Full
1133      1133                                                                                                                      EXTRACT.msg
                                                                                                   <KottmyerAM@state.gov>
                                                                        Candace Goforth                                                                                       Produce
                                       DDTCPublicComments                                           Monjay, Robert                  ITAR Amendment-Categories I II and
WASHAR000 WASHAR000        7/10/2018                                    <candace@goforthandexport.c                                                                           with          PII
                                       <DDTCPublicComments@state.gov>                               <MonjayR@state.gov>             III.msg
1134      1134                                                          om>                                                                                                   Redactions
                                                                                                                                    GTA Public Comments - DOS 7-10-           Produce in
WASHAR000 WASHAR000
                                                                                                                                    2018.pdf                                  Full
1135      1137


                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Dearth, Anthony M
                                     <DearthAM@state.gov>; Hamilton,
                                                                         Monjay, Robert            PM-DTCP-RMA <PM-DTCP-                                                      Produce in
WASHAR000 WASHAR000        7/10/2018 Catherine E <HamiltonCE@state.gov>;                                                            Public Comments on Cats I-III Rules.msg
                                                                         <MonjayR@state.gov>       RMA@state.gov>                                                             Full
1138      1138                       Shin, Jae E <ShinJE@state.gov>;
                                     Douville, Alex J
                                     <DouvilleAJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>; PM-
                                     CPA <PM-CPA@state.gov>


                                                                                                                                    Defense Distributed Settlement Signed     Produce in
WASHAR000 WASHAR000
                                                                                                                                    4814-9819-4796_1.pdf                      Full
1139      1146




                                                                                                 30 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 83 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                                                                                                                    Deliberative -
                                                                                                           Heidema, Sarah J
                                                                                                                                                                                                   Predecisional Intra-
                                                                                                           <HeidemaSJ@state.gov>; Monjay,                                               Produce
                                       Paul, Joshua M <PaulJM@state.gov>;   Hart, Robert L                                                                                                         agency Discussion;
WASHAR000 WASHAR000        7/18/2018                                                                       Robert <MonjayR@state.gov>;           RE Defense Distributed Case.msg        with
                                       PM-CPA <PM-CPA@state.gov>            <HartRL@state.gov>                                                                                                     Deliberative -
1147      1149                                                                                             Foster, John A                                                               Redactions
                                                                                                                                                                                                   Predecisional Draft
                                                                                                           <FosterJA2@state.gov>
                                                                                                                                                                                                   Document;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                        Produce
                                                                            Kouts, Jodi L. EOP/NSC                                               RE ITAR Amendment – Categories I II               Predecisional
WASHAR000 WASHAR000        7/11/2018 Monjay, Robert <MonjayR@state.gov>                                                                      0                                          with
                                                                            <Jodi.L.Kouts@nsc.eop.gov>                                           and III (64).msg                                  Interagency Discussion;
1150      1152                                                                                                                                                                          Redactions
                                                                                                                                                                                                   PII;
                                                                                                                                                                                        Produce in
WASHAR000 WASHAR000                                                                                                                              4192_001.pdf
                                                                                                                                                                                        Full
1153      1169
                                       Nilsson, Brian H                     Paul, Joshua M                 PM-DTCP-RMA <PM-DTCP-                                                        Produce in
WASHAR000 WASHAR000        9/26/2017                                                                                                             CATs 1-3.msg
                                       <NilssonBH@state.gov>                <PaulJM@state.gov>             RMA@state.gov>                                                               Full
1170      1170
                                                                        Timothy Mooney                                                                                                  Produce       Deliberative -
WASHAR000 WASHAR000        9/15/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                           0 Did you guys see this article .msg       with         Predecisional
1171      1172                                                          v>                                                                                                              Redactions   Interagency Discussion;
                                                                       Monjay, Robert
                                                                       </O=SBUSTATE/OU=EXCHANG
                                                                       E ADMINISTRATIVE GROUP                                                                                           Produce in
WASHAR000 WASHAR000        9/26/2017 Robert Monjay <rmonjay@gmail.com>                                                                       0 Fw CATs 1-3.msg
                                                                       (FYDIBOHF23SPDLT)/CN=RECIP                                                                                       Full
1173      1173
                                                                       IENTS/CN=MONJAY,
                                                                       ROBERT9A6>
                                                                                                           PM-DTCP-RMA <PM-DTCP-
                                                                                                                                                 FW State's current clearance consult   Produce
                                     PM-DTCL-Mgt <PM-DTCL-                  Paul, Joshua M                 RMA@state.gov>; PM-CPA <PM-
WASHAR000 WASHAR000        10/3/2017                                                                                                             process w re CCL Series 600 export     with
                                     Mgt@state.gov>                         <PaulJM@state.gov>             CPA@state.gov>; Robbins, Hailey
1174      1174                                                                                                                                   licenses.msg                           Redactions
                                                                                                           <RobbinsH2@state.gov>

                                     Heidema, Sarah J
                                                                                                                                                                                        Produce       Deliberative -
                                     <HeidemaSJ@state.gov>; Monjay,       Paul, Joshua M                   PM-DTCP-RMA <PM-DTCP-
WASHAR000 WASHAR000        9/27/2017                                                                                                             RE CATs 1-3.msg                        with         Predecisional Intra-
                                     Robert <MonjayR@state.gov>; Nilsson, <PaulJM@state.gov>               RMA@state.gov>
1175      1176                                                                                                                                                                          Redactions   agency Discussion;
                                     Brian H <NilssonBH@state.gov>




                                                                                                         31 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 84 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                        Timothy Mooney                                                                                          Produce       Deliberative -
WASHAR000 WASHAR000        9/15/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0 RE Did you guys see this article .msg   with         Predecisional
1177      1179                                                          v>                                                                                                      Redactions   Interagency Discussion;

                                                                           Krueger, Thomas G                                                                                    Produce in
WASHAR000 WASHAR000       10/13/2017 Monjay, Robert <MonjayR@state.gov>                                                               0 RE Final rule draft.msg
                                                                           <KruegerTG@state.gov>                                                                                Full
1180      1180
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
                                        McKeeby, David I                                                                                                                                     Interagency Discussion;
                                                                                                      Monjay, Robert                                                            Produce
                                        <McKeebyDI@state.gov>; Paul, Joshua Nilsson, Brian H                                                                                                 Deliberative -
WASHAR000 WASHAR000            9/6/2017                                                               <MonjayR@state.gov>; Hart, Robert RE Firearms Rollout (203).msg           with
                                        M <PaulJM@state.gov>; Heidema,      <NilssonBH@state.gov>                                                                                            Predecisional Intra-
1181      1184                                                                                        L <HartRL@state.gov>                                                      Redactions
                                        Sarah J <HeidemaSJ@state.gov>                                                                                                                        agency Discussion;
                                                                                                                                                                                             Presidential
                                                                                                                                                                                             Communication;

                                                                                                                                        2017 Second Quarter ECR Report OTE      Produce in
WASHAR000 WASHAR000
                                                                                                                                        Final.pdf                               Full
1185      1226
                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                     PLAW-113publ276.pdf
                                                                                                                                                                                Full
1227      1232
                                                                                                                                                                                Produce       Deliberative -
                                                                                                                                        QFR #12 Kaidanow SFRC 09 26 2017 -
WASHAR000 WASHAR000                                                                                                                                                             with         Predecisional Intra-
                                                                                                                                        final approved.docx
1233      1235                                                                                                                                                                  Redactions   agency Discussion;
                                                                                                                                                                                Produce       Deliberative -
                                                                                                                                        QFR #12 Kaidanow SFRC 09 26 2017 -
WASHAR000 WASHAR000                                                                                                                                                             with         Predecisional Intra-
                                                                                                                                        final approved.docx
1236      1238                                                                                                                                                                  Redactions   agency Discussion;
                                                                                                                                                                                Produce       Deliberative -
WASHAR000 WASHAR000                                                                                                                     H20170926=003.pdf                       with         Predecisional Intra-
1239      1247                                                                                                                                                                  Redactions   agency Discussion;
                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                     010818zor_6j36.pdf
                                                                                                                                                                                Full
1248      1292
                                                                        Timothy Mooney
                                                                                                                                                                                Produce in
WASHAR000 WASHAR000        4/12/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0 RE Cats I-III (49).msg
                                                                                                                                                                                Full
1293      1293                                                          v>




                                                                                                    32 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 85 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                           CC                                      FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                                   OIRA webpage indicating review of
                                                                                                                                                                                            Produce in
WASHAR000 WASHAR000                                                                                                                                Commerce firearms rule is
                                                                                                                                                                                            Full
1294      1294                                                                                                                                     completed.png
                                                                                                                                                   OIRA webpage indicating review of State Produce in
WASHAR000 WASHAR000
                                                                                                                                                   Cat I II and III rule is complet....png Full
1295      1295
                                     Monjay, Robert
                                                                                                                                                                                            Produce       Deliberative -
                                     <MonjayR@state.gov>; McKeeby,      Heidema, Sarah J                                                           Re United States Munitions List to the
WASHAR000 WASHAR000        4/18/2018                                                                       Hart, Robert L <HartRL@state.gov>                                                with         Predecisional Intra-
                                     David I <McKeebyDI@state.gov>; PM- <HeidemaSJ@state.gov>                                                      Commerce Control List (14).msg
1296      1297                                                                                                                                                                              Redactions   agency Discussion; PII;
                                     CPA <PM-CPA@state.gov>

                                                                                                                                                                                            Produce       Deliberative -
                                                                            McKeeby, David I                                                       Re United States Munitions List to the
WASHAR000 WASHAR000        4/18/2018 Monjay, Robert <MonjayR@state.gov>                                                                        0                                            with         Predecisional Intra-
                                                                            <McKeebyDI@state.gov>                                                  Commerce Control List.msg
1298      1300                                                                                                                                                                              Redactions   agency Discussion; PII;
                                                                                                                                                                                            Produce
                                                                            SUZANNE
WASHAR000 WASHAR000        4/26/2018 Monjay, Robert <MonjayR@state.gov>                                                                        0 Status.msg                                 with          PII;
                                                                            <lemley564@comcast.net>
1301      1301                                                                                                                                                                              Redactions
                                                                                                                                                                                            Produce
                                                                            Jimmy Flynn                                                            United States Munitions List to the
WASHAR000 WASHAR000        4/18/2018 Monjay, Robert <MonjayR@state.gov>                                                                        0                                            with          PII;
                                                                            <jimmyflynn74@gmail.com>                                               Commerce Control List.msg
1302      1302                                                                                                                                                                              Redactions
                                                                                                                                                 AM for S Proposed Amendment to the
                                                                                                                                                 International Traffic in Arms Regulations
                                          PM-DTCP-RMA <PM-DTCP-             PM-Staffers Mailbox <PM-                                                                                       Produce in
WASHAR000 WASHAR000            5/4/2018                                                                                                        0 Proposed Amendment to the
                                          RMA@state.gov>                    StaffersMailbox@state.gov>                                                                                     Full
1303      1303                                                                                                                                   International Traffic in Arms
                                                                                                                                                 Regulations.msg
                                                                                                                                                                                            Produce in
WASHAR000 WASHAR000                                                                                                                                (FT_441537) 201812286-FD_Tab-1.pdf
                                                                                                                                                                                            Full
1304      1335
                                                                                                                                                 RE AM for S Proposed Amendment to
                                                                                                                                                 the International Traffic in Arms         Produce        Deliberative -
                                          Hart, Robert L <HartRL@state.gov>; Davidson-Hood, Simon
WASHAR000 WASHAR000            5/4/2018                                                                                                        0 Regulations Proposed Amendment to the with              Predecisional Intra-
                                          Monjay, Robert <MonjayR@state.gov> <DavidsonHoodS@state.gov>
1336      1338                                                                                                                                   International Traffic in Arms Regulations Redactions    agency Discussion;
                                                                                                                                                 (14).msg




                                                                                                         33 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 86 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                         RE AM for S Proposed Amendment to
                                                                                                                                         the International Traffic in Arms           Produce       Deliberative -
                                                                            Davidson-Hood, Simon
WASHAR000 WASHAR000            5/4/2018 Monjay, Robert <MonjayR@state.gov>                            Hart, Robert L <HartRL@state.gov> Regulations Proposed Amendment to the        with         Predecisional Intra-
                                                                            <DavidsonHoodS@state.gov>
1339      1340                                                                                                                           International Traffic in Arms Regulations   Redactions   agency Discussion;
                                                                                                                                         (15).msg
                                                                                                                                         RE AM for S Proposed Amendment to
                                        Monjay, Robert                                                                                   the International Traffic in Arms           Produce       Deliberative -
                                                                            Davidson-Hood, Simon
WASHAR000 WASHAR000            5/4/2018 <MonjayR@state.gov>; Hart, Robert L                                                            0 Regulations Proposed Amendment to the       with         Predecisional Intra-
                                                                            <DavidsonHoodS@state.gov>
1341      1343                          <HartRL@state.gov>                                                                               International Traffic in Arms               Redactions   agency Discussion;
                                                                                                                                         Regulations.msg
                                                                                                                                         RE AM for S Proposed Amendment to
                                                                                                                                         the International Traffic in Arms
                                                                            Davidson-Hood, Simon                                                                                     Produce in
WASHAR000 WASHAR000            5/4/2018 Monjay, Robert <MonjayR@state.gov>                            Hart, Robert L <HartRL@state.gov> Regulations Proposed Amendment to the
                                                                            <DavidsonHoodS@state.gov>                                                                                Full
1344      1344                                                                                                                           International Traffic in Arms Regulations
                                                                                                                                         (21).msg
                                                                                                                                                                                     Produce in
WASHAR000 WASHAR000                                                                                                                         DS-5.pdf
                                                                                                                                                                                     Full
1345      1345
                                                                                                                                            RE AM for S Proposed Amendment to
                                                                                                                                            the International Traffic in Arms
                                                                             Tucker, Maureen E                                                                                    Produce in
WASHAR000 WASHAR000            5/4/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 Regulations Proposed Amendment to the
                                                                             <TuckerME@state.gov>                                                                                 Full
1346      1346                                                                                                                              International Traffic in Arms
                                                                                                                                            Regulations.msg
                                                                                                                                                                                  Produce
                                                                             David Botkin <david@trex-
WASHAR000 WASHAR000            5/1/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 RIN 1400-AE30.msg                     with             PII;
                                                                             arms.com>
1347      1347                                                                                                                                                                    Redactions
                                                                             Heidema, Sarah J                                                                                        Produce in
WASHAR000 WASHAR000        5/14/2018 Monjay, Robert <MonjayR@state.gov>                                                                   0 Cats I-III Cheat Sheet (004).msg
                                                                             <HeidemaSJ@state.gov>                                                                                   Full
1348      1348
                                                                                                        Monjay, Robert
                                                                             Timothy Mooney                                               Copy of the signed Commerce rule Can
                                        Davidson-Hood, Simon                                            <MonjayR@state.gov>; Heidema,                                                Produce in
WASHAR000 WASHAR000        5/10/2018                                         <Timothy.Mooney@bis.doc.go                                   you send me an electronic copy of the
                                        <DavidsonHoodS@state.gov>                                       Sarah J <HeidemaSJ@state.gov>;                                               Full
1349      1349                                                               v>                                                           State signed rule .msg
                                                                                                        Hart, Robert L <HartRL@state.gov>
                                                                                                                                            05.4.18 Signed Commerce firearms
                                                                                                                                                                                     Produce in
WASHAR000 WASHAR000                                                                                                                         proposed rule for sending to OFR for
                                                                                                                                                                                     Full
1350      1495                                                                                                                              publication.docx




                                                                                                         34 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 87 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                        05.4.18 Signed Commerce firearms
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                     proposed rule for sending to OFR for
                                                                                                                                                                                    Full
1496      1641                                                                                                                          publication.pdf
                                                                                                                                        RE AM for S Proposed Amendment to
                                                                                                                                        the International Traffic in Arms           Produce       Deliberative -
                                                                          Hart, Robert L
WASHAR000 WASHAR000        5/11/2018 Monjay, Robert <MonjayR@state.gov>                                                               0 Regulations Proposed Amendment to the       with         Predecisional Intra-
                                                                          <HartRL@state.gov>
1642      1643                                                                                                                          International Traffic in Arms Regulations   Redactions   agency Discussion;
                                                                                                                                        (10).msg
                                     Monjay, Robert
                                                                          Timothy Mooney             Heidema, Sarah J                   RE Copy of the signed Commerce rule
                                     <MonjayR@state.gov>; Davidson-                                                                                                                 Produce in
WASHAR000 WASHAR000        5/14/2018                                      <Timothy.Mooney@bis.doc.go <HeidemaSJ@state.gov>; Hart,       Can you send me an electronic copy of
                                     Hood, Simon                                                                                                                                    Full
1644      1645                                                            v>                         Robert L <HartRL@state.gov>        the State signed rule (5).msg
                                     <DavidsonHoodS@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                                                    Kottmyer, Alice M
                                     <HeidemaSJ@state.gov>; Monjay,       FRpublications                 <KottmyerAM@state.gov>;        FW SCHEDULED Document Number -              Produce in
WASHAR000 WASHAR000        5/21/2018
                                     Robert <MonjayR@state.gov>;          <FRpublications@state.gov>     Peckham, Yvonne M              2018-10366.msg                              Full
1646      1647
                                     Davidson-Hood, Simon                                                <PeckhamYM@state.gov>
                                     <DavidsonHoodS@state.gov>

                                                                                                                                                                                    Produce
                                                                          Koelling, Richard W
WASHAR000 WASHAR000        5/29/2018 Monjay, Robert <MonjayR@state.gov>                                                               0 FW Two Gun Issue Papers (1).msg             with          PII;
                                                                          <KoellingRW@state.gov>
1648      1654                                                                                                                                                                      Redactions
                                                                                                         Kottmyer, Alice M
                                                                                                         <KottmyerAM@state.gov>; Hart,
                                                                                                         Robert L <HartRL@state.gov>;
                                                                                                         Heidema, Sarah J
                                                                          Peckham, Yvonne M                                               RE SCHEDULED Document Number -            Produce in
WASHAR000 WASHAR000        5/21/2018 Monjay, Robert <MonjayR@state.gov>                                  <HeidemaSJ@state.gov>; Davidson-
                                                                          <PeckhamYM@state.gov>                                           2018-10366 (3).msg                        Full
1655      1656                                                                                           Hood, Simon
                                                                                                         <DavidsonHoodS@state.gov>;
                                                                                                         Peckham, Yvonne M
                                                                                                         <PeckhamYM@state.gov>




                                                                                                       35 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 88 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                            CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                           Kottmyer, Alice M
                                                                                                           <KottmyerAM@state.gov>; Hart,
                                                                                                           Robert L <HartRL@state.gov>;
                                                                           Peckham, Yvonne M                                                RE SCHEDULED Document Number -           Produce in
WASHAR000 WASHAR000        5/21/2018 Monjay, Robert <MonjayR@state.gov>                                    Heidema, Sarah J
                                                                           <PeckhamYM@state.gov>                                            2018-10366 (4).msg                       Full
1657      1658                                                                                             <HeidemaSJ@state.gov>; Davidson-
                                                                                                           Hood, Simon
                                                                                                           <DavidsonHoodS@state.gov>
                                                                                                                                            Defense Distributed - Proposed Revised
                                                                           Heidema, Sarah J                                                                                          Produce in
WASHAR000 WASHAR000        6/26/2018 Monjay, Robert <MonjayR@state.gov>                                                                   0 Settlement - State comments 061318 -
                                                                           <HeidemaSJ@state.gov>                                                                                     Full
1659      1659                                                                                                                              DOJ responses.msg
                                                                                                                                             Defense Distributed - Second Amended    Produce in
WASHAR000 WASHAR000
                                                                                                                                             Complaint.pdf                           Full
1660      1674

                                     Monjay, Robert                        Mueller, Andrew J CIV DTSA LD
                                                                                                                                             FW Commerce cmts on State's Rule for
                                     <MonjayR@state.gov>; Daoussi, Susan   (US)                                                                                                      Produce in
WASHAR000 WASHAR000       11/14/2017                                                                                                       0 Cats 1-3 (BIS responses on State rule
                                     G CIV DTSA LD (US)                    <andrew.j.mueller2.civ@mail.                                                                              Full
1675      1675                                                                                                                               back to OMB) (41).msg
                                     <susan.g.daoussi.civ@mail.mil>        mil>

                                                                                                                                                                                                  A3 - Responsive -
                                                                                                                                                                                                  Produce in Full;
                                                                                                                                                                                     Produce in
WASHAR000 WASHAR000                                                                                                                          smime.p7m                                            Deliberative -
                                                                                                                                                                                     Full
1676      1682                                                                                                                                                                                    Predecisional
                                                                                                                                                                                                  Interagency Discussion;

                                                                                                           FACC SWOs
                                                                                                           <FACCSWOs@state.gov>; Pritchard,
                                     SPAM (Anti-Virus Group)
                                                                                                           Edward W
                                     <SPAM@state.gov>; Matthews,           Jimeno, Sylvia M                                                  RE INC000006228346                      Produce in
WASHAR000 WASHAR000        7/26/2018                                                                       <PritchardEW@state.gov>;
                                     DeMetrius E                           <JimenoSM@state.gov>                                              INC000006230597 - follow-up.msg         Full
1683      1687                                                                                             Eickenberg, Robert G
                                     <MatthewsDE@state.gov>
                                                                                                           <EickenbergRG@state.gov>; Miller,
                                                                                                           Valerie E <MillerVE@state.gov>




                                                                                                      36 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 89 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                               FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                   "Heidema, Sarah J"
                                                                                                   <HeidemaSJ@state.gov>, "Miller,
                                                                                                   Michael F" <Millermf@state.gov>,
                                                                                                   "Carter, Rachel"                      Fwd: CPA Media Monitoring: Reuters:
                    Fri, 27 Jul 2018
                                     PM-DTCP-RMA <PM-DTCP-             "Paul, Joshua M"            <CarterR@state.gov>, "Kaidanow,      Federal Judge Denies Last Ditch Effort To Produce in
WASHAR000 WASHAR000 23:41:32
                                     RMA@state.gov>                    <PaulJM@state.gov>          Tina S" <KaidanowTS@state.gov>,      Block Release Of 3D-Printed Gun           Full
1688      1689      +0000
                                                                                                   PM-CPA <PM-CPA@state.gov>,           Blueprints
                                                                                                   "Litzenberger, Earle D (Lee)"
                                                                                                   <LitzenbergerED@state.gov>, Legal-
                                                                                                   PM-DL <Legal-PM-DL@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>, PM-
                    Wed, 25 Jul   PM-DTCP-RMA <PM-DTCP-                                                                              CPA Media Monitoring: Twitter:
                                                                      "Marquis, Matthew R"         DDTC-Directors-DL <PM-DDTC-                                                   Produce in
WASHAR000 WASHAR000 2018 20:13:41 RMA@state.gov>, Legal-PM-DL <Legal-                                                                Congressional reactions to Defense
                                                                      <MarquisMR@state.gov>        Directors-DL@state.gov>, "Miller,                                             Full
1690      1690      +0000         PM-DL@state.gov>                                                                                   Distributed settlement
                                                                                                   Michael F" <Millermf@state.gov>

                                                                                                                                      CPA Media Monitoring: Reuters: Federal
                    Fri, 27 Jul 2018                                   Josh Paul                                                                                              Produce in
WASHAR000 WASHAR000                  pauljm <pauljm@state.gov>                                                                      0 Judge Denies Last Ditch Effort To Block
                    19:34:22 -0400                                     <joshuampaul@gmail.com>                                                                                Full
1691      1703                                                                                                                        Release Of 3D-Printed Gun Blueprints
                                                                                                                                                                                                Deliberative -
                                                                       "Cavnar, Anna"
                                                                                                                                                                                               Predecisional Intra-
                    Tue, 10 Apr                                        <CavnarA@state.gov>, "Hart,                                                                               Produce
                                  "Heidema, Sarah J"                                                 "Freeman, Jeremy B"                                                                       agency Discussion;
WASHAR000 WASHAR000 2018 21:56:24                                      Robert L" <HartRL@state.gov>,                                    RE: Offer of Settlement                  with
                                  <HeidemaSJ@state.gov>                                              <FreemanJB@state.gov>                                                                     Attorney Work Product;
1704      1713      +0000                                              PM-DTCP-RMA <PM-DTCP-                                                                                     Redactions
                                                                                                                                                                                               Attorney-Client
                                                                       RMA@state.gov>
                                                                                                                                                                                               Privilege;
                                                                                                                                        CJ 651-13 - 4076_20130621-               Produce in
WASHAR000 WASHAR000
                                                                                                                                        4506_Block_18-1.pdf                      Full
1714      1719
                                                                                                                                        20a_AM to S Initial Approval 201702649 Produce in
WASHAR000 WASHAR000
                                                                                                                                        attachment.pdf                         Full
1720      1738




                                                                                                 37 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 90 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                                            Deliberative -
                                                                                                                                                           Predecisional Intra-
                                                                                                                                                Produce
                                                                                                          20_AM to S Initial Approval                      agency Discussion;
WASHAR000 WASHAR000                                                                                                                             with
                                                                                                          201702649.pdf                                    Deliberative -
1739      1741                                                                                                                                  Redactions
                                                                                                                                                           Predecisional Draft
                                                                                                                                                           Document;
                                                                                                                                                            Deliberative -
                                                                                                                                                           Predecisional Intra-
                                                                                                                                                Produce
                                                                                                          27b_attachment (FT_441538) 201812286-            agency Discussion;
WASHAR000 WASHAR000                                                                                                                             with
                                                                                                          FD_Tab-2.pdf                                     Deliberative -
1742      1742                                                                                                                                  Redactions
                                                                                                                                                           Predecisional Draft
                                                                                                                                                           Document;
                                                                                                                                                Produce     Deliberative -
                                                                                                          27d_attachment (FT_441541) 201812286-
WASHAR000 WASHAR000                                                                                                                             with       Predecisional Intra-
                                                                                                          FD_Tab-4.pdf
1743      1745                                                                                                                                  Redactions agency Discussion;
                                                                                                                                                                 Deliberative -
                                                                                                                                                                Predecisional
                                                                                                                                                Produce
                                                                                                          27_(F_441536) 201812286-FD_publishing                 Interagency Discussion;
WASHAR000 WASHAR000                                                                                                                             with
                                                                                                          rule.pdf                                              Deliberative -
1746      1748                                                                                                                                  Redactions
                                                                                                                                                                Predecisional Draft
                                                                                                                                                                Document;
                                                                                                                                                                 Deliberative -
                                                                                                                                                                Predecisional Intra-
                                                                                                                                                  Produce       agency Discussion;
                                                                                                          28_(F_463399) 201821192-
WASHAR000 WASHAR000                                                                                                                               with          Deliberative -
                                                                                                          FD_concluding settlement.PDF
1749      1752                                                                                                                                    Redactions    Predecisional Draft
                                                                                                                                                                Document; Attorney
                                                                                                                                                                Work Product;
                                                                                                          264435890-Defense-Distributed-et-al-v-U- Produce in
WASHAR000 WASHAR000
                                                                                                          S-Dept-of-State.pdf                      Full
1753      1767
                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                       CJ-1083-14 (RE-ISSUE).pdf
                                                                                                                                                  Full
1768      1769
                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                       image2018-07-09-161735.pdf
                                                                                                                                                  Full
1770      1779


                                                                        38 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 91 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                 Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                               Full
1780      1789
                                     Cavnar, Anna <CavnarA@state.gov>;                                                                                                         Produce       Deliberative -
                                                                         Heidema, Sarah J                                         FW Cody Wilson's claims on settlement
WASHAR000 WASHAR000        7/11/2018 Rogers, Shana A                                                                            0                                              with         Predecisional Intra-
                                                                         <HeidemaSJ@state.gov>                                    (53).msg
1790      1795                       <RogersSA2@state.gov>                                                                                                                     Redactions   agency Discussion;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                     Cavnar, Anna <CavnarA@state.gov>;                                                                                                         Produce
                                                                         Rogers, Shana A                                            FW Cody Wilson's claims on                              agency Discussion;
WASHAR000 WASHAR000        7/11/2018 Freeman, Jeremy B                                                                          0                                              with
                                                                         <RogersSA2@state.gov>                                      settlement.msg                                          Attorney Work Product;
1796      1809                       <FreemanJB@state.gov>                                                                                                                     Redactions
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                    2018.07.24_Letter to Court re Settlement Produce in
WASHAR000 WASHAR000
                                                                                                                                    Agreement.pdf                            Full
1810      1844
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                 Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                               Full
1845      1854
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                 ECF No. 96-3 settlement agreement.pdf
                                                                                                                                                                               Full
1855      1863
                                                                                                                                    ECF No. 96-2 complaint in                  Produce in
WASHAR000 WASHAR000
                                                                                                                                    intervention.pdf                           Full
1864      1892
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                 ECF No. 96 - motion to intervene.pdf
                                                                                                                                                                               Full
1893      1904
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                 ECF No. 97 - TRO motion.pdf
                                                                                                                                                                               Full
1905      1915
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                 ECF No. 98 - TRO request for hearing.pdf
                                                                                                                                                                               Full
1916      1918




                                                                                                 39 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 92 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                                                                             Deliberative -
                                                                                                   Miller, Michael F                                                                        Predecisional Intra-
                                     McKeeby, David I
                                                                          Cavnar, Anna             <Millermf@state.gov>; Monjay,                                                            agency Discussion;
                                     <McKeebyDI@state.gov>; Heidema,                                                                                                           Produce
                                                                          </O=SBUSTATE/OU=NCC      Robert <MonjayR@state.gov>;     RE Cody Wilson's claims on settlement                    Deliberative -
WASHAR000 WASHAR000        7/11/2018 Sarah J <HeidemaSJ@state.gov>; Hart,                                                                                                      with
                                                                          AG/CN=RECIPIENTS/CN=CAVN Rogers, Shana A                 (47).msg                                                 Predecisional Draft
1919      1925                       Robert L <HartRL@state.gov>; Paul,                                                                                                        Redactions
                                                                          ARA>                     <RogersSA2@state.gov>; Freeman,                                                          Document; Attorney
                                     Joshua M <PaulJM@state.gov>
                                                                                                   Jeremy B <FreemanJB@state.gov>                                                           Work Product; Attorney-
                                                                                                                                                                                            Client Privilege;

                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional
                                                                                                                                                                                            Interagency Discussion;
                                     Cavnar, Anna <CavnarA@state.gov>;                                                                                                         Produce
                                                                         Rogers, Shana A                                               RE Cody Wilson's claims on settlement                Deliberative -
WASHAR000 WASHAR000        7/11/2018 Freeman, Jeremy B                                                                             0                                           with
                                                                         <RogersSA2@state.gov>                                         (48).msg                                             Predecisional Draft
1926      1940                       <FreemanJB@state.gov>                                                                                                                     Redactions
                                                                                                                                                                                            Document; Attorney
                                                                                                                                                                                            Work Product; Attorney-
                                                                                                                                                                                            Client Privilege;

                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                    2018-10366.pdf
                                                                                                                                                                               Full
1941      1948
                                                                                                                                       Settlement Agreement (SIGNED) -         Produce in
WASHAR000 WASHAR000
                                                                                                                                       Defense Distributed.pdf                 Full
1949      1958
                                                                                                                                       Defense Distributed - Second Amended    Produce in
WASHAR000 WASHAR000
                                                                                                                                       Complaint.pdf                           Full
1959      1973
                                                                                                                                       Defense Distributed - Second Amended    Produce in
WASHAR000 WASHAR000
                                                                                                                                       Complaint.pdf                           Full
1974      1988
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                    22 USC 2717 Current.docx
                                                                                                                                                                               Full
1989      1989
                                                                                                                                       ECF No. 92- MTD Second Amended          Produce in
WASHAR000 WASHAR000
                                                                                                                                       Complaint.pdf                           Full
1990      2019




                                                                                                  40 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 93 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                    Freeman, Jeremy B                                                                               Produce in
WASHAR000 WASHAR000        4/19/2018                                                                                            0 RE offer.msg
                                     <HeidemaSJ@state.gov>; Cavnar, Anna <FreemanJB@state.gov>                                                                           Full
2020      2021
                                     <CavnarA@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                         Fabry, Steven F                                                                                 Produce in
WASHAR000 WASHAR000        4/12/2018 Freeman, Jeremy B                                                                          0 RE PDAS cleared DD offer (8).msg
                                                                         <FabrySF@state.gov>                                                                             Full
2022      2023                       <FreemanJB@state.gov>

                                                                                                                                  Defense Distributed - Second Amended   Produce in
WASHAR000 WASHAR000
                                                                                                                                  Complaint.pdf                          Full
2024      2038
                                                                                                                                                                         Produce in
WASHAR000 WASHAR000                                                                                                               Reduced fees email.pdf
                                                                                                                                                                         Full
2039      2041
                                                                                                                                                                         Produce in
WASHAR000 WASHAR000                                                                                                               Reduced fees email.pdf
                                                                                                                                                                         Full
2042      2044
                                                                                                                                                                         Produce in
WASHAR000 WASHAR000                                                                                                               Reduced fees email.pdf
                                                                                                                                                                         Full
2045      2047
                                                                                                                                                                         Produce in
WASHAR000 WASHAR000                                                                                                               Acceptance of Response.pdf
                                                                                                                                                                         Full
2048      2048
                                                                                                                                                                         Produce in
WASHAR000 WASHAR000                                                                                                               22 USC 2717 Current.docx
                                                                                                                                                                         Full
2049      2049




                                                                                                 41 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 94 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING




                                     Cooper, John M
                                                                                                   PM-CPA <PM-CPA@state.gov>;
                                     <CooperJM3@state.gov>; Blaha,
                                                                                                   Legal-PM-DL <Legal-PM-
                                     Charles O <BlahaCO@state.gov>;
                                                                                                   DL@state.gov>; SP_Staff Assistants
                                     Koelling, Richard W
                                                                                                   <SP_StaffAssistants@state.gov>;
                                     <KoellingRW@state.gov>; Andrews,
                                                                                                   Noonan, Michael J
                                     Cory <AndrewsC2@state.gov>; Fabry,
                                                                                                   <NoonanMJ@state.gov>;
                                     Steven F <FabrySF@state.gov>; Curran,
                                                                                                   Christensen, Brent T
                                     Christopher P (Rome)                                                                                                                            Deliberative -
                                                                                                   <ChristensenBT@state.gov>;
                                     <CurranCP@state.gov>; Abisellan,                                                                                                               Predecisional Intra-
                                                                                                   PM/RSAT Team Leaders
                                     Eduardo <AbisellanE@state.gov>;                                                                                                   Produce      agency Discussion;
                                                                           Paul, Joshua M          <PM_RSATTeamLeaders@state.gov
WASHAR000 WASHAR000        4/14/2018 Higgins, Scott C (Madrid)                                                                        RE QFRMenendez313 (22).msg       with         Deliberative -
                                                                           <PaulJM@state.gov>      >; Bhatt, Aakash
2050      2057                       <HigginsSC@state.gov>; Outzen,                                                                                                    Redactions   Predecisional Draft
                                                                                                   <BhattAN@state.gov>; Faulkner,
                                     Richard H <OutzenRH@state.gov>;                                                                                                                Document; Attorney-
                                                                                                   Charles S <FaulknerCS@state.gov>;
                                     Wall, Amanda J <WallAJ@state.gov>;                                                                                                             Client Privilege;
                                                                                                   Reeser, Tiffany R
                                     Urena, Michael A
                                                                                                   <ReeserTR@state.gov>; Killion,
                                     <UrenaMA@state.gov>; McKay,
                                                                                                   William <KillionW@state.gov>;
                                     Roland D <McKayRD@state.gov>; Jost,
                                                                                                   Steffens, Jessica L
                                     Aaron W <JostAW@state.gov>; Lai,
                                                                                                   <SteffensJL@state.gov>; Finerty,
                                     Borchien <LaiB@state.gov>; EUR-
                                                                                                   Carol G (DRL)
                                     StaffAssistants <EUR-
                                                                                                   <FinertyCG@state.gov>
                                     StaffAssistants@state.gov>




                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                 ITAR Letter.pdf
                                                                                                                                                                       Full
2058      2068
                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                 image2018-07-09-161735.pdf
                                                                                                                                                                       Full
2069      2078




                                                                                                 42 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 95 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                                  Deliberative -
                                        Soskin, Eric (CIV)
                                                                                                                                                                                      Produce    Predecisional
                                        <Eric.Soskin@usdoj.gov>; Robinson,   Cavnar, Anna                Freeman, Jeremy B                    FW Reporter hoping to talk about legal
WASHAR000 WASHAR000            7/9/2018                                                                                                                                               with       Interagency Discussion;
                                        Stuart J. (CIV)                      <CavnarA@state.gov>         <FreemanJB@state.gov>                settlement with Defense Distributed.msg
2079      2080                                                                                                                                                                        Redactions Attorney-Client
                                        (Stuart.J.Robinson@usdoj.gov)
                                                                                                                                                                                                 Privilege;
                                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                           Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                                       Full
2081      2090

                                                                                                                                                                                                      A3 - Responsive -
                                                                                                                                                                                                      Produce in Full; A5 -
                                                                                                                                                                                                      Responsive - Withhold in
                                                                           Freeman, Jeremy B             Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                                                                                                                                                                                      Full; Deliberative -
                                     Foster, John A <FosterJA2@state.gov>; </o=SBUState/ou=NCC           Monjay, Robert                       Defense Distributed Revised Settlement
WASHAR000 WASHAR000        7/13/2018                                                                                                                                                                0 Predecisional
                                     Cavnar, Anna <CavnarA@state.gov>      AG/cn=Recipients/cn=Freeman   <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement
2091      2093                                                                                                                                                                                        Interagency Discussion;
                                                                           JB>                           Shana A <RogersSA2@state.gov>        (31).msg
                                                                                                                                                                                                      Attorney Work Product;
                                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                                      Privilege;

                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional Intra-
                                                                                                                                                                                                      agency Discussion;
                                     Cavnar, Anna <CavnarA@state.gov>;                                                                                                                 Produce
                                                                             Rogers, Shana A                                                RE Cody Wilson's claims on settlement                     Deliberative -
WASHAR000 WASHAR000        7/11/2018 Freeman, Jeremy B                                                                                    0                                            with
                                                                             <RogersSA2@state.gov>                                          (14).msg                                                  Predecisional Draft
2094      2107                       <FreemanJB@state.gov>                                                                                                                             Redactions
                                                                                                                                                                                                      Document; Attorney
                                                                                                                                                                                                      Work Product; Attorney-
                                                                                                                                                                                                      Client Privilege;

                                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                           2018-10366.pdf
                                                                                                                                                                                       Full
2108      2115




                                                                                                     43 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 96 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                                                                                                                                                                                    Deliberative -
                                                                                                          Miller, Michael F                                                                        Predecisional
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                          <Millermf@state.gov>; Monjay,                                                            Interagency Discussion;
                                     Heidema, Sarah J                                                                                                                                 Produce
                                                                          McKeeby, David I                Robert <MonjayR@state.gov>;     RE Cody Wilson's claims on                               Deliberative -
WASHAR000 WASHAR000        7/11/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                                                                              with
                                                                          <McKeebyDI@state.gov>           Rogers, Shana A                 settlement.msg                                           Predecisional Draft
2116      2122                       L <HartRL@state.gov>; Paul, Joshua M                                                                                                             Redactions
                                                                                                          <RogersSA2@state.gov>; Freeman,                                                          Document; Attorney
                                     <PaulJM@state.gov>
                                                                                                          Jeremy B <FreemanJB@state.gov>                                                           Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;

                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional
                                                                                                                                                                                                   Interagency Discussion;
                                        Cavnar, Anna <CavnarA@state.gov>;   Robinson, Stuart J. (CIV)                                        RE Reporter hoping to talk about legal   Produce
                                                                                                         Freeman, Jeremy B                                                                         Deliberative -
WASHAR000 WASHAR000            7/9/2018 Soskin, Eric (CIV)                  <Stuart.J.Robinson@usdoj.gov                                     settlement with Defense Distributed      with
                                                                                                         <FreemanJB@state.gov>                                                                     Predecisional Intra-
2123      2124                          <Eric.Soskin@usdoj.gov>             >                                                                (24).msg                                 Redactions
                                                                                                                                                                                                   agency Discussion;
                                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;



                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Wall, Amanda J <WallAJ@state.gov>;
                                                                                                                                                                                                    Deliberative -
                                     PM-CPA <PM-CPA@state.gov>;
                                                                                                                                                                                     Produce       Predecisional
                                     Cappiello McCarthy, Cheryl A         Mason, Julia N                                                     RE Reporter hoping to talk about legal
WASHAR000 WASHAR000        7/13/2018                                                                                                     0                                           with          Interagency Discussion;
                                     <CappielloCA@state.gov>; Thibodeau, <MasonJN@state.gov>                                                 settlement with Defense Distributed.msg
2125      2126                                                                                                                                                                       Redactions    Attorney-Client
                                     Jessica K <ThibodeauJK@state.gov>;
                                                                                                                                                                                                   Privilege;
                                     Ricci, Anthony <RicciA@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>



                                        PA Press Duty                       Hsu, Tiffany                                                     New York Times request re_ Cody Wilson Produce in
WASHAR000 WASHAR000        7/13/2018                                                                                                     0
                                        <PAPressDuty@state.gov>             <tiffany.hsu@nytimes.com>                                        settlement.msg                         Full
2127      2127




                                                                                                        44 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 97 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                      20111206 IRL letter to State - Arms Sales Produce in
WASHAR000 WASHAR000
                                                                                                                                      Congressional Notification changes.pdf    Full
2128      2129

                                                                                                   Shapiro, Andrew J
                                                                                                   <ShapiroA@state.gov>; O'Neal,
                                                                                                   Kevin M <ONealKM@state.gov>;
                                                                                                   Reed, Julia G <ReedJG@state.gov>;
                                                                         Tucker, Maureen E         McCormick, Beth M                                                            Produce in
WASHAR000 WASHAR000        11/7/2011 Smith, Mark C <SmithMC@state.gov>                                                               CN papers for Hill.msg
                                                                         <TuckerME@state.gov>      <mccormickbm@state.gov>; Kovac,                                              Full
2130      2130
                                                                                                   Robert S <KovacRS@state.gov>;
                                                                                                   Quinn, David P
                                                                                                   <QuinnD@state.gov>; Meier,
                                                                                                   Michael W <MeierMW@state.gov>

                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                   Proposed FMSDCS Process 10-26-11.doc
                                                                                                                                                                                Full
2131      2131
                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                   Proposed 38(f) Process 11-4-11final.doc
                                                                                                                                                                                Full
2132      2132


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Miller, Michael
                                     F <Millermf@state.gov>; Legal-PM-DL
                                                                                                                                                                                Produce
                                     <Legal-PM-DL@state.gov>; Darrach,     Paul, Joshua M
WASHAR000 WASHAR000        7/27/2018                                                               PM-CPA <PM-CPA@state.gov>          42 Reps Urge Hearing on 3D Guns.msg       with
                                     Tamara A <DarrachTA@state.gov>;       <PaulJM@state.gov>
2133      2133                                                                                                                                                                  Redactions
                                     Kaidanow, Tina S
                                     <KaidanowTS@state.gov>;
                                     Litzenberger, Earle D (Lee)
                                     <LitzenbergerED@state.gov>


                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                   Hearing Letter.pdf
                                                                                                                                                                                Full
2134      2135


                                                                                                 45 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 98 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING

                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>; Hart,
                                                                          Paul, Joshua M                                             Austin Police Department Live          Produce in
WASHAR000 WASHAR000        7/27/2018 Robert L <HartRL@state.gov>; Rogers,                          PM-CPA <PM-CPA@state.gov>
                                                                          <PaulJM@state.gov>                                         Conference on 3D Printing.msg          Full
2136      2136                       Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring 3DPrint com We
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                          Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Have to Take a Stand on 3D Printed
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                     Full
2137      2138                       PM-DL@state.gov>                                                                               Guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring ABC News State
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Department defends allowing publication
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                         Full
2139      2140                       PM-DL@state.gov>                                                                               of blueprints to 3D print guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Brady Campaign
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            What You Need to Know About the 3D
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                         Full
2141      2142                       PM-DL@state.gov>                                                                               Printing of Guns on Demand.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Breitbart
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Government Admits AR-15s Are Not
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                         Full
2143      2144                       PM-DL@state.gov>                                                                               Weapons of War.msg
                                                                                                   Michael F <Millermf@state.gov>
                                                                                                                                    CPA Media Monitoring CBS Philly New
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          Jersey Attorney General Sends ‘Cease
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            And Desist’ Letter To Halt Company’s
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                         Full
2145      2145                       PM-DL@state.gov>                                                                               Publication Of 3D-Printed Gun
                                                                                                   Michael F <Millermf@state.gov>
                                                                                                                                    Instructions.msg




                                                                                                 46 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 99 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           CPA Media Monitoring Change org
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                                  Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             Petition Stop Defense Distributed From
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                             Full
2146      2146                       PM-DL@state.gov>                                                                                Releasing Downloadable Guns.msg
                                                                                                    Michael F <Millermf@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           CPA Media Monitoring CNN Video
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                             Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             Pompeo commits to reviewing 3D-printed
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                        Full
2147      2147                       PM-DL@state.gov>                                                                                gun policy.msg
                                                                                                    Michael F <Millermf@state.gov>
                                                                                                                                     CPA Media Monitoring Giffords
                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           LEADING GUN SAFETY GROUPS TELL
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                                  Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             FEDERAL COURT THAT SETTLEMENT IN
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                             Full
2148      2149                       PM-DL@state.gov>                                                                                DOWNLOADABLE GUNS LAWSUIT IS
                                                                                                    Michael F <Millermf@state.gov>
                                                                                                                                     DANGEROUS AND ILLEGAL.msg

                                     Heidema, Sarah J                                               PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; McKeeby,                                Cavnar, Anna
                                     David I <McKeebyDI@state.gov>; Hart,                           <CavnarA@state.gov>; Fabry,
                                     Robert L <HartRL@state.gov>;                                   Steven F <FabrySF@state.gov>;       CPA Media Monitoring Guns com
                                                                          Marquis, Matthew R                                                                                     Produce in
WASHAR000 WASHAR000        7/24/2018 Freeman, Jeremy B                                              Carter, Rachel                      Everytown Schumer beat the drum to
                                                                          <MarquisMR@state.gov>                                                                                  Full
2150      2151                       <FreemanJB@state.gov>; Rogers,                                 <CarterR@state.gov>; Steffens,      ban 3-D gun printing.msg
                                     Shana A <RogersSA2@state.gov>;                                 Jessica L <SteffensJL@state.gov>;
                                     Miller, Michael F                                              Koelling, Richard W
                                     <Millermf@state.gov>                                           <KoellingRW@state.gov>


                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-      CPA Media Monitoring Huffington Post
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-         Gun Safety Groups Race To Stop           Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,    Company From Unleashing ‘The Age Of      Full
2152      2154                       PM-DL@state.gov>
                                                                                                    Michael F <Millermf@state.gov>      The Downloadable Gun’.msg

                                                                                                                                        Brady Motion to Intervene filing and NOA-
                                                                                                                                        20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                        Motion to Intervene filing and NOA\096- Full
2155      2155
                                                                                                                                        4_2018.07.25 Proposed order.pdf




                                                                                                  47 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 100 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                          Motion to Intervene filing and NOA\096- Full
2156      2184
                                                                                                          2_2018.07.25 Exh B_Complaint.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                          Motion to Intervene filing and NOA\096- Full
2185      2191
                                                                                                          5_Appendix of Facts ISO.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
2192      2202                                                                                            NOA\097_2018.07.25 Joint Emergency
                                                                                                          Motion for TRO and PI.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
2203      2204                                                                                            NOA\099_2018.07.25_Notice of
                                                                                                          Appearance (D. Cabello).pdf
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
2205      2207                                                                                            NOA\098_2018.07.25 Emergency Motion
                                                                                                          for Hearing.pdf
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
2208      2209                                                                                            NOA\096_2018.07.25 Joint Emergency
                                                                                                          Motion for Leave to Intervene.pdf




                                                                        48 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 101 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                  Motion to Intervene filing and NOA\098-
                                                                                                                                                                               Full
2210      2210                                                                                                                       1_2018.07.25 Proposed order_ER Motion
                                                                                                                                     for Hearing.pdf

                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                     Motion to Intervene filing and NOA\097- Full
2211      2212
                                                                                                                                     2_2018.07.25 proposed order.pdf

                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                     Motion to Intervene filing and NOA\096- Full
2213      2224
                                                                                                                                     1_2018.07.25 Exh A_Memo of Law.pdf

                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                     Motion to Intervene filing and NOA\097- Full
2225      2233
                                                                                                                                     1_Exh A_Settlement Agrmt.pdf
                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                  Motion to Intervene filing and NOA\096-
                                                                                                                                                                               Full
2234      2242                                                                                                                       3_ 2018.07.25 Exh C_Settlement
                                                                                                                                     Agrmt.pdf
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Idaho Statesman
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Gun-control advocates ask judge to block
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                          Full
2243      2243                       PM-DL@state.gov>                                                                               downloadable 3D guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Mic Lawsuit
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            moves to keep the blueprints for 3D
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                           Full
2244      2245                       PM-DL@state.gov>                                                                               printed guns off the web.msg
                                                                                                   Michael F <Millermf@state.gov>




                                                                                                 49 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 102 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Mox News Video -
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                            Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            THE AGE OF THE DOWNLOADABLE GUN
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                       Full
2246      2246                       PM-DL@state.gov>                                                                               HAS BEGUN!.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring My Statesman
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Editorial Homemade 3-D printer guns
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                            Full
2247      2248                       PM-DL@state.gov>                                                                               should be regulated like any gun.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Newtown Action
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-        Alliance Press Release - Open Letter to Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,   President Donald Trump To Stop 3-D      Full
2249      2250                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>     Plastic Guns.msg

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring NPR On Point
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Podcast - The Age Of The 3D-Printed
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                            Full
2251      2251                       PM-DL@state.gov>                                                                               Gun.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring NPR Austin This
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Austinite Plans To Publish Designs Online
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                           Full
2252      2254                       PM-DL@state.gov>                                                                               For 3D-Printable Guns Next Week.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Prindle Post
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Debating the Permissibility of Printable
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                            Full
2255      2256                       PM-DL@state.gov>                                                                               Guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Paul, Joshua M            DDTC-Directors-DL <PM-DDTC-      CPA Media Monitoring REP Schiff            Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <PaulJM@state.gov>        Directors-DL@state.gov>; Miller, Tweet.msg                                  Full
2257      2257                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>




                                                                                                 50 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 103 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-      CPA Media Monitoring Senate Foreign
                                     PM-DTCP-RMA <PM-DTCP-                                         DDTC-Directors-DL <PM-DDTC-         Relations Committee MENENDEZ CALLS
                                                                         Marquis, Matthew R                                                                                Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                           Directors-DL@state.gov>;            ON SECRETARY POMPEO TO STOP
                                                                         <MarquisMR@state.gov>                                                                             Full
2258      2259                       PM-DL@state.gov>                                              Morimoto, Sho J                     ONLINE POSTING OF DO-IT-YOURSELF 3-
                                                                                                   <MorimotoSJ@state.gov>              D PRINTABLE GUN BLUEPRINTS.msg

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-      CPA Media Monitoring Snopes Did the U
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-         S State Department Legalize the            Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,    Publication of Instructions for 3D-Printed Full
2260      2262                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>      Guns .msg

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Sputnik Security
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                            Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Expert on 3D Guns 'More of a Novelty
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                       Full
2263      2264                       PM-DL@state.gov>                                                                               than Form of Mass Killing'.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring The Economist
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Soon anyone will be able to learn how to
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                          Full
2265      2266                       PM-DL@state.gov>                                                                               print 3D guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring The Economist
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                   Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Why it is difficult to regulate 3D-printed
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                              Full
2267      2268                       PM-DL@state.gov>                                                                               guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring The Hill Anti-gun
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                  Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            violence groups file to halt online posting
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                             Full
2269      2269                       PM-DL@state.gov>                                                                               of 3D-printed gun plans.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-      CPA Media Monitoring The Truth About
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-         Guns The Defense Distributed         Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,    Settlement Isn’t a Done Deal…Here’s  Full
2270      2271                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>      What’s Next.msg




                                                                                                 51 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 104 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                               CPA Media Monitoring Twitter
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                                 Congressional reactions to Defense
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,                                            Full
2272      2276                       PM-DL@state.gov>                                                                                    Distributed settlement.msg
                                                                                                        Michael F <Millermf@state.gov>

                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                               CPA Media Monitoring Twitter New
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                                 Jersey AG sends Defense Distributed
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,                                            Full
2277      2280                       PM-DL@state.gov>                                                                                    cease and desist letter.msg
                                                                                                        Michael F <Millermf@state.gov>

                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                               CPA Media Monitoring Twitter Rep
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/27/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                                 Deutsch calls for hearings on 3D printed
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,                                            Full
2281      2282                       PM-DL@state.gov>                                                                                    guns.msg
                                                                                                        Michael F <Millermf@state.gov>

                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                               CPA Media Monitoring Twitter Senator
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                                 Bob Menendez on 3D printed
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,                                            Full
2283      2285                       PM-DL@state.gov>                                                                                    firearms.msg
                                                                                                        Michael F <Millermf@state.gov>

                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Vice News Gun
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-        control groups are racing against the    Produce in
WASHAR000 WASHAR000        7/27/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,   clock to stop 3D gun blueprints from     Full
2286      2288                       PM-DL@state.gov>
                                                                                                        Michael F <Millermf@state.gov>     going online.msg

                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                               CPA Media Monitoring Washington Post
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                                 I’m a sheriff Don’t flood the country with
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,                                            Full
2289      2290                       PM-DL@state.gov>                                                                                    3D-printed guns .msg
                                                                                                        Michael F <Millermf@state.gov>

                                                                                                        PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring WPTV Online
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R             DDTC-Directors-DL <PM-DDTC-        plans to print 3-D guns concern dad of   Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>; Miller,   MSD shooting victim law enforcement      Full
2291      2292                       PM-DL@state.gov>
                                                                                                        Michael F <Millermf@state.gov>     politicians.msg

                                          PM-All-Users <PM-All-              Kaidanow, Tina S                                                                                       Produce in
WASHAR000 WASHAR000            1/5/2018                                                                                                  0 Front Office changes.msg
                                          Users@state.gov>                   <KaidanowTS@state.gov>                                                                                 Full
2293      2293


                                                                                                      52 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 105 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Freeman, Jeremy B                    Cavnar, Anna                                                                                          Produce in
WASHAR000 WASHAR000        7/16/2018                                                                                                  0 Defense Distributed .msg
                                     <FreemanJB@state.gov>; Rogers,       <CavnarA@state.gov>                                                                                   Full
2294      2294
                                     Shana A <RogersSA2@state.gov>


                                                                                                     PM-CPA <PM-CPA@state.gov>;
                                                                                                     Brown, Stanley L
                                                                                                     <BrownSL@state.gov>; O'Keefe,
                                                                                                     Kevin P <OKeefeKP@state.gov>;
                                                                                                     Miller, Michael F
                                                                                                     <Millermf@state.gov>; Mak,
                                     Steffens, Jessica L
                                                                                                     Daniella <MakD@state.gov>;
                                     <SteffensJL@state.gov>; PM-Strategy   Marquis, Matthew R                                          Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000        7/25/2018                                                                 Martin, Davette T
                                     <PM-Strategy@state.gov>; Legal-PM-    <MarquisMR@state.gov>                                       25 July 2018 (58).msg                     Full
2295      2296                                                                                       <MartinDT@state.gov>; Dudding,
                                     DL <Legal-PM-DL@state.gov>
                                                                                                     Maria <DuddingM@state.gov>;
                                                                                                     Litzenberger, Earle D (Lee)
                                                                                                     <LitzenbergerED@state.gov>; Nute,
                                                                                                     Kathryn M <NuteKM3@state.gov>;
                                                                                                     McVerry, James
                                                                                                     <James.Mcverry.ctr@dla.mil>




                                                                                                   53 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 106 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                         PM-CPA <PM-CPA@state.gov>;
                                                                                                         Brown, Stanley L
                                                                                                         <BrownSL@state.gov>; O'Keefe,
                                                                                                         Kevin P <OKeefeKP@state.gov>;
                                                                                                         Miller, Michael F
                                                                                                         <Millermf@state.gov>; Mak,
                                     Carter, Rachel <CarterR@state.gov>;
                                                                                                         Daniella <MakD@state.gov>;
                                     PM-Strategy <PM-                      Marquis, Matthew R                                              Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000        7/26/2018                                                                     Martin, Davette T
                                     Strategy@state.gov>; Legal-PM-DL      <MarquisMR@state.gov>                                           25 July 2018.msg                          Full
2297      2298                                                                                           <MartinDT@state.gov>; Dudding,
                                     <Legal-PM-DL@state.gov>
                                                                                                         Maria <DuddingM@state.gov>;
                                                                                                         Litzenberger, Earle D (Lee)
                                                                                                         <LitzenbergerED@state.gov>; Nute,
                                                                                                         Kathryn M <NuteKM3@state.gov>;
                                                                                                         McVerry, James
                                                                                                         <James.Mcverry.ctr@dla.mil>
                                                                           Freeman, Jeremy B
                                     Rogers, Shana A                       </o=SBUState/ou=NCC                                                                                         Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                      0 DOJ reviewed the DAS letter.msg
                                     <RogersSA2@state.gov>                 AG/cn=Recipients/cn=Freeman                                                                                 Full
2299      2299
                                                                           JB>


                                     McKeeby, David I                                                    PM-CPA <PM-CPA@state.gov>;
                                     <McKeebyDI@state.gov>; Hart, Robert                                 Cavnar, Anna
                                     L <HartRL@state.gov>; Heidema, Sarah                                <CavnarA@state.gov>; Fabry,
                                     J <HeidemaSJ@state.gov>; Freeman,                                   Steven F <FabrySF@state.gov>;
                                                                           Paul, Joshua M                                                                                              Produce in
WASHAR000 WASHAR000        7/25/2018 Jeremy B <FreemanJB@state.gov>;                                     Darrach, Tamara A                  Flagging Multi-Senator Letter to DOJ.msg
                                                                           <PaulJM@state.gov>                                                                                          Full
2300      2301                       Rogers, Shana A                                                     <DarrachTA@state.gov>; Carter,
                                     <RogersSA2@state.gov>; Shin, Jae E                                  Rachel <CarterR@state.gov>;
                                     <ShinJE@state.gov>; Miller, Michael F                               Steffens, Jessica L
                                     <Millermf@state.gov>                                                <SteffensJL@state.gov>




                                                                                                    54 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 107 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                           CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING


                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Rogers, Paul, Joshua M                                                                                          Produce in
WASHAR000 WASHAR000        7/27/2018                                                                                                0 FW 18 04 06 DOJ MTD pdf.msg
                                     Shana A <RogersSA2@state.gov>;       <PaulJM@state.gov>                                                                                      Full
2302      2302
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>


                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,       Robinson, Stuart J. (CIV)
                                                                                                                                        FW Authorization to File Stipulation of   Produce in
WASHAR000 WASHAR000        7/27/2018 Jeremy B <FreemanJB@state.gov>;       <Stuart.J.Robinson@usdoj.gov                             0
                                                                                                                                        Dismissal.msg                             Full
2303      2303                       Heidema, Sarah J                      >
                                     <HeidemaSJ@state.gov>

                                                                                                                                        Defense Distributed Ltr DoJ Stipulation   Produce in
WASHAR000 WASHAR000
                                                                                                                                        27July2018.pdf                            Full
2304      2304
                                                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                                                     Stipulation of Dismissal.pdf
                                                                                                                                                                                  Full
2305      2306
                                                                                                                                        07-20-18 Letter to Secretary Pompeo       Produce in
WASHAR000 WASHAR000
                                                                                                                                        Regarding 3-D Printed Arms.pdf            Full
2307      2308
                                                                                                                                                                                  Produce in
WASHAR000 WASHAR000                                                                                                                     H20180727=004.pdf
                                                                                                                                                                                  Full
2309      2314
                                                                                                                                      FW CPA Media Monitoring Guns com
                                       Legal-PM-DL <Legal-PM-              Marquis, Matthew R                                                                                     Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                0 Everytown Schumer beat the drum to
                                       DL@state.gov>                       <MarquisMR@state.gov>                                                                                  Full
2315      2316                                                                                                                        ban 3-D gun printing.msg
                                                                                                                                      FW CPA Media Monitoring New York
                                       Legal-PM-DL <Legal-PM-              Marquis, Matthew R                                                                                     Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                0 Post Chuck Schumer warns of 3-D
                                       DL@state.gov>                       <MarquisMR@state.gov>                                                                                  Full
2317      2318                                                                                                                        printed ‘ghost guns’.msg




                                                                                                     55 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 108 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                           FW CPA Media Monitoring The Guardian
                                       Legal-PM-DL <Legal-PM-              Marquis, Matthew R                                              DIY 3D-printed guns get go-ahead after Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                     0
                                       DL@state.gov>                       <MarquisMR@state.gov>                                           Trump administration strikes court     Full
2319      2320
                                                                                                                                           deal.msg
                                                                                                                                             2018.07.24_Letter to Court re Settlement Produce in
WASHAR000 WASHAR000
                                                                                                                                             Agreement.pdf                            Full
2321      2355
                                       DDTC Response Team                  Mrs Phil Sawyer                                                   Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                     0
                                       <DDTCResponseTeam@state.gov>        <bounce@list.everytown.org>                                       downloadable guns.msg                     Full
2356      2356
                                       DDTC Response Team                  Patti Rader                                                       Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                     0
                                       <DDTCResponseTeam@state.gov>        <bounce@list.everytown.org>                                       downloadable guns.msg                      Full
2357      2357
                                                                                                         PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                                CPA Media Monitoring_ ABC News_ State
                                                                         Marquis, Matthew R              DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                                  Department defends allowing publication
                                                                         <MarquisMR@state.gov>           Directors-DL@state.gov>; Miller,                                         Full
2358      2359                       PM-DL@state.gov>                                                                                     of blueprints to 3D print guns.msg
                                                                                                         Michael F <Millermf@state.gov>

                                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                          Menendez letter.pdf
                                                                                                                                                                                       Full
2360      2363
                                                                                                                                                                                       Produce in
WASHAR000 WASHAR000                                                                                                                          Markey et al letter.pdf
                                                                                                                                                                                       Full
2364      2365
                                       Freeman, Jeremy B                   Rogers, Shana A                                                                                             Produce in
WASHAR000 WASHAR000        7/27/2018                                                                                                     0 FW PM DDTC spam campaign (7).msg
                                       <FreemanJB@state.gov>               <RogersSA2@state.gov>                                                                                       Full
2366      2366
                                       DDTC Response Team                  Mrs Phil Sawyer                                                   Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                     0
                                       <DDTCResponseTeam@state.gov>        <bounce@list.everytown.org>                                       downloadable guns.msg                     Full
2367      2367
                                       DDTC Response Team                  Patti Rader                                                       Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                     0
                                       <DDTCResponseTeam@state.gov>        <bounce@list.everytown.org>                                       downloadable guns.msg                      Full
2368      2368




                                                                                                     56 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 109 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                                                                                                 Produce        Deliberative -
                                     Freeman, Jeremy B                    Kildow, Cassandra        Loftus, Elizabeth
WASHAR000 WASHAR000        7/17/2018                                                                                                    FW Request for Comment.msg               with          Predecisional Intra-
                                     <FreemanJB@state.gov>; Ricci,        <KildowC@state.gov>      <LoftusE@state.gov>
2369      2370                                                                                                                                                                   Redactions    agency Discussion;
                                     Anthony <RicciA@state.gov>; Wall,
                                     Amanda J <WallAJ@state.gov>



                                                                                                   Heidema, Sarah J
                                                                                                   <HeidemaSJ@state.gov>; Miller,
                                                                                                   Michael F <Millermf@state.gov>;
                                                                                                   Carter, Rachel                       Fwd CPA Media Monitoring Reuters
                                     PM-DTCP-RMA <PM-DTCP-                Paul, Joshua M           <CarterR@state.gov>; Kaidanow,       Federal Judge Denies Last Ditch Effort To Produce in
WASHAR000 WASHAR000        7/27/2018
                                     RMA@state.gov>                       <PaulJM@state.gov>       Tina S <KaidanowTS@state.gov>;       Block Release Of 3D-Printed Gun           Full
2371      2372
                                                                                                   PM-CPA <PM-CPA@state.gov>;           Blueprints.msg
                                                                                                   Litzenberger, Earle D (Lee)
                                                                                                   <LitzenbergerED@state.gov>; Legal-
                                                                                                   PM-DL <Legal-PM-DL@state.gov>


                                                                                                   Kaidanow, Tina S
                                     Heidema, Sarah J
                                                                                                   <KaidanowTS@state.gov>;
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                                                           Paul, Joshua M          Litzenberger, Earle D (Lee)          Fwd CPA Media Monitoring Settlement      Produce in
WASHAR000 WASHAR000        7/27/2018 L <HartRL@state.gov>; Miller, Michael
                                                                           <PaulJM@state.gov>      <LitzenbergerED@state.gov>; PM-      Instant Reax.msg                         Full
2373      2373                       F <Millermf@state.gov>; Legal-PM-DL
                                                                                                   CPA <PM-CPA@state.gov>; Carter,
                                     <Legal-PM-DL@state.gov>
                                                                                                   Rachel <CarterR@state.gov>

                                                                                                   Kaidanow, Tina S
                                     Hart, Robert L <HartRL@state.gov>;                            <KaidanowTS@state.gov>;
                                                                                                                                        Fwd CPA Media Monitoring WaPo
                                     Heidema, Sarah J                                              Litzenberger, Earle D (Lee)
                                                                            Paul, Joshua M                                              Lawmakers are attempting to prevent the Produce in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Miller,                                <LitzenbergerED@state.gov>;
                                                                            <PaulJM@state.gov>                                          spread of 3-D-printed guns It may be too Full
2374      2375                       Michael F <Millermf@state.gov>; Legal-                        Carter, Rachel
                                                                                                                                        late .msg
                                     PM-DL <Legal-PM-DL@state.gov>                                 <CarterR@state.gov>; PM-CPA <PM-
                                                                                                   CPA@state.gov>



                                                                                                 57 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 110 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                    CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                      3d Gun Letter to Court re Settlement    Produce in
WASHAR000 WASHAR000
                                                                                                                                      Agreement (2).pdf                       Full
2376      2410
                                                                                                                                                                                            Deliberative -
                                                                                                                                                                                           Predecisional Intra-
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                    Rogers, Shana A                 Proposed Hill responses Defense items     Produce      agency Discussion;
                                     Heidema, Sarah J                    Miller, Michael F
WASHAR000 WASHAR000        7/25/2018                                                                <RogersSA2@state.gov>; Freeman, and technology vulnerable to Disclosure   with         Deliberative -
                                     <HeidemaSJ@state.gov>; Hart, Robert <Millermf@state.gov>
2411      2411                                                                                      Jeremy B <FreemanJB@state.gov> from Future Lawsuits.msg                   Redactions   Predecisional Draft
                                     L <HartRL@state.gov>
                                                                                                                                                                                           Document; Attorney-
                                                                                                                                                                                           Client Privilege;


                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                                                                                                            Deliberative -
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                                                                                                           Predecisional Intra-
                                     Hart, Robert L <HartRL@state.gov>;                                                                                                       Produce
                                                                          Heidema, Sarah J                                                                                                 agency Discussion;
WASHAR000 WASHAR000        7/27/2018 Miller, Michael F                                                                              0 RE 18 04 06 DOJ MTD pdf.msg             with
                                                                          <HeidemaSJ@state.gov>                                                                                            Attorney Work Product;
2412      2414                       <Millermf@state.gov>; Rogers, Shana                                                                                                      Redactions
                                                                                                                                                                                           Attorney-Client
                                     A <RogersSA2@state.gov>; Freeman,
                                                                                                                                                                                           Privilege;
                                     Jeremy B <FreemanJB@state.gov>



                                                                                                                                                                              Produce in
WASHAR000 WASHAR000                                                                                                                   7-2a Motion for PI appendix pt6.pdf
                                                                                                                                                                              Full
2415      2462

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Hart,
                                                                                                                                                                              Produce       Deliberative -
                                     Robert L <HartRL@state.gov>; Miller,   Paul, Joshua M                                            RE A letter from the House Gun Violence
WASHAR000 WASHAR000        7/27/2018                                                                PM-CPA <PM-CPA@state.gov>                                                 with         Predecisional Intra-
                                     Michael F <Millermf@state.gov>;        <PaulJM@state.gov>                                        Prevention Task Force (19).msg
2463      2463                                                                                                                                                                Redactions   agency Discussion;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>




                                                                                                  58 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 111 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                      CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Miller,   Paul, Joshua M                                          RE A letter from the House Gun Violence Produce in
WASHAR000 WASHAR000        7/27/2018                                                                  PM-CPA <PM-CPA@state.gov>
                                     Michael F <Millermf@state.gov>;        <PaulJM@state.gov>                                      Prevention Task Force.msg               Full
2464      2465
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>

                                     Robinson, Stuart J. (CIV)                                                                      RE Activity in Case 1 15-cv-00372-RP
                                     <Stuart.J.Robinson@usdoj.gov>;         Rogers, Shana A           Freeman, Jeremy B             Defense Distributed et al v United States Produce in
WASHAR000 WASHAR000        7/26/2018
                                     Soskin, Eric (CIV)                     <RogersSA2@state.gov>     <FreemanJB@state.gov>         Department of State et al Order Setting Full
2466      2467
                                     <Eric.Soskin@usdoj.gov>                                                                        Hearing on Motion.msg

                                     Robinson, Stuart J. (CIV)
                                                                                                                                                                                            A3 - Responsive -
                                     <Stuart.J.Robinson@usdoj.gov>;
                                                                                                                                                                                           Produce in Full; A5 -
                                     Rogers, Shana A
                                                                                                                                                                                           Responsive - Withhold in
                                     <RogersSA2@state.gov>; Freeman,
                                                                                                                                                                                           Full; Deliberative -
                                     Jeremy B <FreemanJB@state.gov>;      Heidema, Sarah J                                                                                   Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                              0 RE Call on TRO (23).msg                                Predecisional
                                     Fabry, Steven F <FabrySF@state.gov>; <HeidemaSJ@state.gov>                                                                              Full
2468      2469                                                                                                                                                                             Interagency Discussion;
                                     Soskin, Eric (CIV)
                                                                                                                                                                                           Attorney Work Product;
                                     <Eric.Soskin@usdoj.gov>; Coppolino,
                                                                                                                                                                                           Attorney-Client
                                     Tony (CIV)
                                                                                                                                                                                           Privilege;
                                     <Tony.Coppolino@usdoj.gov>


                                                                                                                                                                             Produce in
WASHAR000 WASHAR000                                                                                                                 DD letter signed.pdf
                                                                                                                                                                             Full
2470      2471
                                                                                                                                                                             Produce
                                                                                                                                    Defense Distributed - S contingency QA
WASHAR000 WASHAR000                                                                                                                                                          with
                                                                                                                                    (5).docx
2472      2472                                                                                                                                                               Redactions




                                                                                                    59 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 112 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                     Marquis, Matthew R
                                                                                                       PM-CPA <PM-CPA@state.gov>; PM-       RE CPA Media Monitoring Brady
                                     <MarquisMR@state.gov>; PM-DTCP-
                                                                         Paul, Joshua M                DDTC-Directors-DL <PM-DDTC-          Campaign What You Need to Know            Produce in
WASHAR000 WASHAR000        7/25/2018 RMA <PM-DTCP-RMA@state.gov>;
                                                                         <PaulJM@state.gov>            Directors-DL@state.gov>; Miller,     About the 3D Printing of Guns on          Full
2473      2474                       Legal-PM-DL <Legal-PM-
                                                                                                       Michael F <Millermf@state.gov>       Demand.msg
                                     DL@state.gov>
                                     Marquis, Matthew R
                                                                                                       PM-CPA <PM-CPA@state.gov>; PM-       RE CPA Media Monitoring Huffington
                                     <MarquisMR@state.gov>; PM-DTCP-                                                                                                                  Produce        Deliberative -
                                                                         Paul, Joshua M                DDTC-Directors-DL <PM-DDTC-          Post Gun Safety Groups Race To Stop
WASHAR000 WASHAR000        7/26/2018 RMA <PM-DTCP-RMA@state.gov>;                                                                                                                     with          Predecisional Intra-
                                                                         <PaulJM@state.gov>            Directors-DL@state.gov>; Miller,     Company From Unleashing ‘The Age Of
2475      2477                       Legal-PM-DL <Legal-PM-                                                                                                                           Redactions    agency Discussion;
                                                                                                       Michael F <Millermf@state.gov>       The Downloadable Gun’.msg
                                     DL@state.gov>
                                     Marquis, Matthew R                                                                                 RE CPA Media Monitoring The Sun
                                                                                                       PM-CPA <PM-CPA@state.gov>; PM-
                                     <MarquisMR@state.gov>; PM-DTCP-                                                                    WORLD WAR 3D How the rise of ‘ghost
                                                                         Paul, Joshua M                DDTC-Directors-DL <PM-DDTC-                                                    Produce in
WASHAR000 WASHAR000        7/25/2018 RMA <PM-DTCP-RMA@state.gov>;                                                                       guns’ – which anyone can print in their
                                                                         <PaulJM@state.gov>            Directors-DL@state.gov>; Miller,                                               Full
2478      2479                       Legal-PM-DL <Legal-PM-                                                                             own home – could flood Europe with
                                                                                                       Michael F <Millermf@state.gov>
                                     DL@state.gov>                                                                                      lethal undetectable weapons.msg

                                                                                                                                            07-20-18 Letter to Secretary Pompeo       Produce in
WASHAR000 WASHAR000
                                                                                                                                            Regarding 3-D Printed Arms.pdf            Full
2480      2481
                                                                                                                                                                                                     Deliberative -
                                                                                                                                          Re Defense Distributed et al v United                     Predecisional
                                                                                                                                                                                      Produce
                                     Freeman, Jeremy B                   Rogers, Shana A                                                  States Department of State et al - Civil                  Interagency Discussion;
WASHAR000 WASHAR000        7/25/2018                                                                                                    0                                             with
                                     <FreemanJB@state.gov>               <RogersSA2@state.gov>                                            Docket No 1 15-cv-00372-RP - Letter to                    Attorney Work Product;
2482      2484                                                                                                                                                                        Redactions
                                                                                                                                          Court re Settlement Agreement.msg                         Attorney-Client
                                                                                                                                                                                                    Privilege;

                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                       Rogers, Shana A
                                     Dorosin, Joshua L                    Wall, Amanda J                                                                                              Produce in
WASHAR000 WASHAR000        7/27/2018                                                                   <RogersSA2@state.gov>; Freeman, RE PM DDTC spam campaign.msg
                                     <DorosinJL@state.gov>; Newstead,     <WallAJ@state.gov>                                                                                          Full
2485      2485                                                                                         Jeremy B <FreemanJB@state.gov>
                                     Jennifer G <NewsteadJG@state.gov>

                                       DDTC Response Team                Mrs Phil Sawyer                                                    Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                    0
                                       <DDTCResponseTeam@state.gov>      <bounce@list.everytown.org>                                        downloadable guns.msg                     Full
2486      2486
                                       DDTC Response Team                Patti Rader                                                        Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                    0
                                       <DDTCResponseTeam@state.gov>      <bounce@list.everytown.org>                                        downloadable guns.msg                      Full
2487      2487


                                                                                                   60 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 113 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                                                                        Deliberative -
                                     Miller, Michael F                                                                             RE Proposed Hill responses Defense                  Predecisional Intra-
                                                                                                   Rogers, Shana A                                                          Produce
                                     <Millermf@state.gov>; Paul, Joshua M Hart, Robert L                                           items and technology vulnerable to                  agency Discussion;
WASHAR000 WASHAR000        7/25/2018                                                               <RogersSA2@state.gov>; Freeman,                                          with
                                     <PaulJM@state.gov>; Heidema, Sarah <HartRL@state.gov>                                         Disclosure from Future Lawsuits                     Deliberative -
2488      2489                                                                                     Jeremy B <FreemanJB@state.gov>                                           Redactions
                                     J <HeidemaSJ@state.gov>                                                                       (100).msg                                           Predecisional Draft
                                                                                                                                                                                       Document;

                                     Paul, Joshua M <PaulJM@state.gov>;                                                            RE Proposed Hill responses Defense
                                                                                                   Rogers, Shana A                                                          Produce
                                     Miller, Michael F                    Hart, Robert L                                           items and technology vulnerable to
WASHAR000 WASHAR000        7/25/2018                                                               <RogersSA2@state.gov>; Freeman,                                          with
                                     <Millermf@state.gov>; Heidema,       <HartRL@state.gov>                                       Disclosure from Future Lawsuits
2490      2491                                                                                     Jeremy B <FreemanJB@state.gov>                                           Redactions
                                     Sarah J <HeidemaSJ@state.gov>                                                                 (102).msg

                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                     Paul, Joshua M <PaulJM@state.gov>;                                                                                                                   agency Discussion;
                                                                                                                                    RE Proposed Hill responses Defense       Produce
                                     Rogers, Shana A                     Heidema, Sarah J          Freeman, Jeremy B                                                                      Deliberative -
WASHAR000 WASHAR000        7/27/2018                                                                                                items and technology vulnerable to       with
                                     <RogersSA2@state.gov>; Hart, Robert <HeidemaSJ@state.gov>     <FreemanJB@state.gov>                                                                  Predecisional Draft
2492      2495                                                                                                                      Disclosure from Future Lawsuits (16).msg Redactions
                                     L <HartRL@state.gov>                                                                                                                                 Document; Attorney
                                                                                                                                                                                          Work Product; Attorney-
                                                                                                                                                                                          Client Privilege;
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                     Paul, Joshua M <PaulJM@state.gov>;                                                                                                                   agency Discussion;
                                                                                                                                    RE Proposed Hill responses Defense       Produce
                                     Rogers, Shana A                      Hart, Robert L           Freeman, Jeremy B                                                                      Deliberative -
WASHAR000 WASHAR000        7/26/2018                                                                                                items and technology vulnerable to       with
                                     <RogersSA2@state.gov>; Heidema,      <HartRL@state.gov>       <FreemanJB@state.gov>                                                                  Predecisional Draft
2496      2499                                                                                                                      Disclosure from Future Lawsuits (30).msg Redactions
                                     Sarah J <HeidemaSJ@state.gov>                                                                                                                        Document; Attorney
                                                                                                                                                                                          Work Product; Attorney-
                                                                                                                                                                                          Client Privilege;




                                                                                                 61 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 114 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                                                                    Deliberative -
                                     Paul, Joshua M <PaulJM@state.gov>;                                                                                                                            Predecisional Intra-
                                     Freeman, Jeremy B                                                                                                                                             agency Discussion;
                                                                                                         Rogers, Shana A                    RE Proposed Hill responses Defense       Produce
                                     <FreemanJB@state.gov>; Miller,        Hart, Robert L                                                                                                          Deliberative -
WASHAR000 WASHAR000        7/26/2018                                                                     <RogersSA2@state.gov>; Darrach,    items and technology vulnerable to       with
                                     Michael F <Millermf@state.gov>;       <HartRL@state.gov>                                                                                                      Predecisional Draft
2500      2503                                                                                           Tamara A <DarrachTA@state.gov>     Disclosure from Future Lawsuits (34).msg Redactions
                                     Heidema, Sarah J                                                                                                                                              Document; Attorney
                                     <HeidemaSJ@state.gov>                                                                                                                                         Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                                                                                                                                                                                   agency Discussion;
                                                                                                                                             Re Proposed Hill responses Defense       Produce
                                     Freeman, Jeremy B                     Rogers, Shana A                                                                                                         Deliberative -
WASHAR000 WASHAR000        7/25/2018                                                                                                       0 items and technology vulnerable to       with
                                     <FreemanJB@state.gov>                 <RogersSA2@state.gov>                                                                                                   Predecisional Draft
2504      2507                                                                                                                               Disclosure from Future Lawsuits (53).msg Redactions
                                                                                                                                                                                                   Document; Attorney
                                                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     Rogers, Shana A                                                                                                                                               agency Discussion;
                                                                                                                                            RE Proposed Hill responses Defense       Produce
                                     <RogersSA2@state.gov>; Freeman,       Kottmyer, Alice M             Kottmyer, Alice M                                                                         Deliberative -
WASHAR000 WASHAR000        7/25/2018                                                                                                        items and technology vulnerable to       with
                                     Jeremy B <FreemanJB@state.gov>;       <KottmyerAM@state.gov>        <KottmyerAM@state.gov>                                                                    Predecisional Draft
2508      2510                                                                                                                              Disclosure from Future Lawsuits (75).msg Redactions
                                     Fabry, Steven F <FabrySF@state.gov>                                                                                                                           Document; Attorney
                                                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     Rogers, Shana A                       Freeman, Jeremy B                                                                                                       agency Discussion;
                                                                                                                                             RE Proposed Hill responses Defense       Produce
                                     <RogersSA2@state.gov>; Kottmyer,      </o=SBUState/ou=NCC                                                                                                     Deliberative -
WASHAR000 WASHAR000        7/25/2018                                                                                                       0 items and technology vulnerable to       with
                                     Alice M <KottmyerAM@state.gov>;       AG/cn=Recipients/cn=Freeman                                                                                             Predecisional Draft
2511      2513                                                                                                                               Disclosure from Future Lawsuits (81).msg Redactions
                                     Fabry, Steven F <FabrySF@state.gov>   JB>                                                                                                                     Document; Attorney
                                                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;




                                                                                                    62 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 115 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                                                                                       Freeman, Jeremy B
                                     Hart, Robert L <HartRL@state.gov>;                                                                                                                     agency Discussion;
                                                                                                       <FreemanJB@state.gov>; Miller,    RE Proposed Hill responses Defense    Produce
                                     Rogers, Shana A                       Paul, Joshua M                                                                                                   Deliberative -
WASHAR000 WASHAR000        7/27/2018                                                                   Michael F <Millermf@state.gov>;   items and technology vulnerable to    with
                                     <RogersSA2@state.gov>; Heidema,       <PaulJM@state.gov>                                                                                               Predecisional Draft
2514      2517                                                                                         Fabry, Steven F                   Disclosure from Future Lawsuits.msg   Redactions
                                     Sarah J <HeidemaSJ@state.gov>                                                                                                                          Document; Attorney
                                                                                                       <FabrySF@state.gov>
                                                                                                                                                                                            Work Product; Attorney-
                                                                                                                                                                                            Client Privilege;


                                     Miller, Michael F
                                     <Millermf@state.gov>; Rogers, Shana                                                                                                                     Deliberative -
                                     A <RogersSA2@state.gov>; Freeman,                                                                                                                      Predecisional Intra-
                                                                                                                                         RE Reported State Department          Produce
                                     Jeremy B <FreemanJB@state.gov>;       Paul, Joshua M                                                                                                   agency Discussion;
WASHAR000 WASHAR000        7/27/2018                                                                   PM-CPA <PM-CPA@state.gov>         Spokesperson Statement on 3D Guns     with
                                     Heidema, Sarah J                      <PaulJM@state.gov>                                                                                               Deliberative -
2518      2520                                                                                                                           (14).msg                              Redactions
                                     <HeidemaSJ@state.gov>; Fabry,                                                                                                                          Predecisional Draft
                                     Steven F <FabrySF@state.gov>; Hart,                                                                                                                    Document;
                                     Robert L <HartRL@state.gov>



                                     Rogers, Shana A                                                                                                                                         Deliberative -
                                     <RogersSA2@state.gov>; Miller,                                                                                                                         Predecisional Intra-
                                     Michael F <Millermf@state.gov>;                                                                                                                        agency Discussion;
                                                                                                                                                                               Produce
                                     Freeman, Jeremy B                    Paul, Joshua M                                                 RE Reported State Department                       Deliberative -
WASHAR000 WASHAR000        7/27/2018                                                                   PM-CPA <PM-CPA@state.gov>                                               with
                                     <FreemanJB@state.gov>; Heidema,      <PaulJM@state.gov>                                             Spokesperson Statement on 3D Guns.msg              Predecisional Draft
2521      2523                                                                                                                                                                 Redactions
                                     Sarah J <HeidemaSJ@state.gov>;                                                                                                                         Document; Attorney
                                     Fabry, Steven F <FabrySF@state.gov>;                                                                                                                   Work Product; Attorney-
                                     Hart, Robert L <HartRL@state.gov>                                                                                                                      Client Privilege;


                                                                                                                                         Defense Distributed - S contingency   Produce in
WASHAR000 WASHAR000
                                                                                                                                         QA.docx^Acrobat.pdf                   Full
2524      2524
                                                                           Freeman, Jeremy B
                                                                                                       Rogers, Shana A
                                                                           </o=SBUState/ou=NCC                                                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 Wall, Amanda J <WallAJ@state.gov>                                 <RogersSA2@state.gov>; Fabry,     RE Settlement (96).msg
                                                                           AG/cn=Recipients/cn=Freeman                                                                         Full
2525      2525                                                                                         Steven F <FabrySF@state.gov>
                                                                           JB>


                                                                                                     63 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 116 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                           Settlement Agreement (SIGNED) -         Produce in
WASHAR000 WASHAR000
                                                                                                                                           Defense Distributed.pdf                 Full
2526      2535
                                       Freeman, Jeremy B                    Wall, Amanda J                                                                                         Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                   0 RE Settlement.msg
                                       <FreemanJB@state.gov>                <WallAJ@state.gov>                                                                                     Full
2536      2536
                                                                                                                                                                                                  Deliberative -
                                                                            Freeman, Jeremy B                                                                                                    Predecisional Intra-
                                     Hart, Robert L <HartRL@state.gov>;                                                                                                             Produce
                                                                            </o=SBUState/ou=NCC         Heidema, Sarah J                   RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000        3/29/2018 Cavnar, Anna <CavnarA@state.gov>;                                                                                                              with
                                                                            AG/cn=Recipients/cn=Freeman <HeidemaSJ@state.gov>              settlement (4).msg                                    Attorney Work Product;
2537      2540                       Fabry, Steven F <FabrySF@state.gov>                                                                                                            Redactions
                                                                            JB>                                                                                                                  Attorney-Client
                                                                                                                                                                                                 Privilege;
                                                                                                                                           Defense Distributed - Second Amended    Produce in
WASHAR000 WASHAR000
                                                                                                                                           Complaint.pdf                           Full
2541      2555
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                                 Predecisional Intra-
                                                                                                       Freeman, Jeremy B                                                        Produce
                                     Cavnar, Anna <CavnarA@state.gov>;      Hart, Robert L                                             RE PM Final Defense Distributed offer of                  agency Discussion;
WASHAR000 WASHAR000        3/28/2018                                                                   <FreemanJB@state.gov>; Heidema,                                          with
                                     Fabry, Steven F <FabrySF@state.gov>    <HartRL@state.gov>                                         settlement (8).msg                                        Attorney Work Product;
2556      2558                                                                                         Sarah J <HeidemaSJ@state.gov>                                            Redactions
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;
                                                                                                                                                                                                  Deliberative -
                                     Hart, Robert L <HartRL@state.gov>;     Freeman, Jeremy B                                                                                                    Predecisional Intra-
                                                                                                                                                                                    Produce
                                     Cavnar, Anna <CavnarA@state.gov>;      </o=SBUState/ou=NCC         Heidema, Sarah J                   RE PM Final Defense Distributed offer of              agency Discussion;
WASHAR000 WASHAR000        3/29/2018                                                                                                                                                with
                                     Fabry, Steven F <FabrySF@state.gov>;   AG/cn=Recipients/cn=Freeman <HeidemaSJ@state.gov>              settlement.msg                                        Attorney Work Product;
2559      2562                                                                                                                                                                      Redactions
                                     Monjay, Robert <MonjayR@state.gov>     JB>                                                                                                                  Attorney-Client
                                                                                                                                                                                                 Privilege;

                                       Freeman, Jeremy B                    Fabry, Steven F                                                Tentative L-DDTC Call on Defense        Produce in
WASHAR000 WASHAR000        3/29/2018                                                                                                   0
                                       <FreemanJB@state.gov>                <FabrySF@state.gov>                                            Distributed.msg                         Full
2563      2563
                                                                                                                                                                                   Produce in
WASHAR000 WASHAR000                                                                                                                        Reduced fees email.pdf
                                                                                                                                                                                   Full
2564      2566




                                                                                                     64 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 117 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert     Paul, Joshua M
                                     L <HartRL@state.gov>; Miller, Michael   </O=EXCHANGELABS/OU=EXC
                                     F <Millermf@state.gov>; Legal-PM-DL     HANGE ADMINISTRATIVE
                                     <Legal-PM-DL@state.gov>; Darrach,       GROUP                                                                                                      Produce in
WASHAR000 WASHAR000        7/27/2018                                                                    PM-CPA <PM-CPA@state.gov>             42 Reps Urge Hearing on 3D Guns (1).msg
                                     Tamara A <DarrachTA@state.gov>;         (FYDIBOHF23SPDLT)/CN=RECIP                                                                                 Full
2567      2567
                                     Kaidanow, Tina S                        IENTS/CN=FE0AF1773ED642DF
                                     <KaidanowTS@state.gov>;                 9120291EA0A8C588-PAUL,
                                     Litzenberger, Earle D (Lee)             JOSHU>
                                     <LitzenbergerED@state.gov>


                                                                                                                                                                                        Produce in
WASHAR000 WASHAR000                                                                                                                           Hearing Letter.pdf
                                                                                                                                                                                        Full
2568      2569
                                                                             Josh Paul                                                                                                  Produce in
WASHAR000 WASHAR000        5/14/2018 Paul, Joshua M <PaulJM@state.gov>                                                                    0 Article.msg
                                                                             <joshuampaul@gmail.com>                                                                                    Full
2570      2573
                                                                             Paul, Joshua M
                                                                             </o=ExchangeLabs/ou=Exchan
                                       Darrach, Tamara A                     ge Administrative Group                                          Briefing on Defense Distributed           Produce in
WASHAR000 WASHAR000        7/23/2018                                                                                                      0
                                       <DarrachTA@state.gov>                 (FYDIBOHF23SPDLT)/cn=Recipi                                      Settlement.msg                            Full
2574      2574
                                                                             ents/cn=fe0af1773ed642df912
                                                                             0291ea0a8c588-Paul, Joshu>

                                                                                                                                              07-20-18 Letter to Secretary Pompeo       Produce in
WASHAR000 WASHAR000
                                                                                                                                              Regarding 3-D Printed Arms.pdf            Full
2575      2576
                                                                             Koran, Laura                                                                                               Produce in
WASHAR000 WASHAR000        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                            0 CNN Q - Defense Distributed waiver.msg
                                                                             <Laura.Koran@turner.com>                                                                                   Full
2577      2577
                                                                                                           Darrach, Tamara A                  Control Number H20180726 000 --
                                       H_CCTasking-PM <H_CCTasking-                                                                                                              Produce in
WASHAR000 WASHAR000        7/26/2018                                         H_CCU@state.gov               <DarrachTA@state.gov>; H_CCU       Member Menendez Robert -- Date Due
                                       PM@state.gov>                                                                                                                             Full
2578      2578                                                                                             <H_CCU@state.gov>                  7 31 2018.msg




                                                                                                        65 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 118 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                                                              Produce in
WASHAR000 WASHAR000                                                                                                                    H20180726=000.pdf
                                                                                                                                                                              Full
2579      2582
                                                                                                     PM-CPA <PM-CPA@state.gov>;
                                                                                                     Brown, Stanley L
                                                                                                     <BrownSL@state.gov>; O'Keefe,
                                                                                                     Kevin P <OKeefeKP@state.gov>;
                                                                                                     Miller, Michael F
                                                                                                     <Millermf@state.gov>; Mak,
                                     Steffens, Jessica L                                             Daniella <MakD@state.gov>;
                                                                           Marquis, Matthew R                                                                                Produce in
WASHAR000 WASHAR000        7/25/2018 <SteffensJL@state.gov>; PM-Strategy                             Martin, Davette T                 CPA Media Monitoring 25 July 2018.msg
                                                                           <MarquisMR@state.gov>                                                                             Full
2583      2586                       <PM-Strategy@state.gov>                                         <MartinDT@state.gov>; Dudding,
                                                                                                     Maria <DuddingM@state.gov>;
                                                                                                     Litzenberger, Earle D (Lee)
                                                                                                     <LitzenbergerED@state.gov>; Nute,
                                                                                                     Kathryn M <NuteKM3@state.gov>;
                                                                                                     McVerry, James
                                                                                                     <James.Mcverry.ctr@dla.mil>

                                                                                                     PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                            CPA Media Monitoring ABC News State
                                                                         Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                              Department defends allowing publication
                                                                         <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,                                         Full
2587      2588                       PM-DL@state.gov>                                                                                 of blueprints to 3D print guns.msg
                                                                                                     Michael F <Millermf@state.gov>

                                                                                                     PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                            CPA Media Monitoring Breitbart
                                                                         Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                              Government Admits AR-15s Are Not
                                                                         <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,                                         Full
2589      2590                       PM-DL@state.gov>                                                                                 Weapons of War.msg
                                                                                                     Michael F <Millermf@state.gov>
                                                                                                                                      CPA Media Monitoring CBS Philly New
                                                                                                     PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                            Jersey Attorney General Sends Cease And
                                                                         Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                              Desist Letter To Halt Companys
                                                                         <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,                                         Full
2591      2592                       PM-DL@state.gov>                                                                                 Publication Of 3D-Printed Gun
                                                                                                     Michael F <Millermf@state.gov>
                                                                                                                                      Instructions.msg




                                                                                                   66 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 119 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           CPA Media Monitoring Change org
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             Petition Stop Defense Distributed From
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                          Full
2593      2593                       PM-DL@state.gov>                                                                                Releasing Downloadable Guns.msg
                                                                                                    Michael F <Millermf@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                                                                                                                     CPA Media Monitoring CNET Blueprints
                                       PM-DTCP-RMA <PM-DTCP-            Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-                                           Produce in
WASHAR000 WASHAR000        7/18/2018                                                                                                 for 3D printed guns to again appear
                                       RMA@state.gov>                   <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,                                      Full
2594      2595                                                                                                                       online.msg
                                                                                                    Michael F <Millermf@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                                                                                                                     CPA Media Monitoring Everytown Email
                                     PM-DTCP-RMA <PM-DTCP-              Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-                                           Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                 NOW Stop the Threat of Downloadable
                                     RMA@state.gov>                     <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,                                      Full
2596      2597                                                                                                                       Guns.msg
                                                                                                    Michael F <Millermf@state.gov>
                                                                                                                                     CPA Media Monitoring Giffords
                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           LEADING GUN SAFETY GROUPS TELL
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             FEDERAL COURT THAT SETTLEMENT IN
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                          Full
2598      2599                       PM-DL@state.gov>                                                                                DOWNLOADABLE GUNS LAWSUIT IS
                                                                                                    Michael F <Millermf@state.gov>
                                                                                                                                     DANGEROUS AND ILLEGAL.msg
                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-      CPA Media Monitoring Guns America
                                     PM-DTCP-RMA <PM-DTCP-              Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-         New Trump Regs Would Alleviate        Produce in
WASHAR000 WASHAR000        5/16/2018
                                     RMA@state.gov>                     <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,    Registration Costs for Gunsmiths      Full
2600      2601
                                                                                                    Michael F <Millermf@state.gov>      FFLs.msg


                                     Heidema, Sarah J                                               PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; McKeeby,                                Cavnar, Anna
                                     David I <McKeebyDI@state.gov>; Hart,                           <CavnarA@state.gov>; Fabry,
                                     Robert L <HartRL@state.gov>;                                   Steven F <FabrySF@state.gov>;       CPA Media Monitoring Guns com
                                                                          Marquis, Matthew R                                                                                  Produce in
WASHAR000 WASHAR000        7/24/2018 Freeman, Jeremy B                                              Carter, Rachel                      Everytown Schumer beat the drum to
                                                                          <MarquisMR@state.gov>                                                                               Full
2602      2603                       <FreemanJB@state.gov>; Rogers,                                 <CarterR@state.gov>; Steffens,      ban 3-D gun printing.msg
                                     Shana A <RogersSA2@state.gov>;                                 Jessica L <SteffensJL@state.gov>;
                                     Miller, Michael F                                              Koelling, Richard W
                                     <Millermf@state.gov>                                           <KoellingRW@state.gov>




                                                                                                  67 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 120 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           CPA Media Monitoring Idaho Statesman
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             Gun-control advocates ask judge to block
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                          Full
2604      2605                       PM-DL@state.gov>                                                                                downloadable 3D guns.msg
                                                                                                    Michael F <Millermf@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                           CPA Media Monitoring Mic Lawsuit
                                                                         Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                             moves to keep the blueprints for 3D
                                                                         <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                          Full
2606      2608                       PM-DL@state.gov>                                                                                printed guns off the web.msg
                                                                                                    Michael F <Millermf@state.gov>




                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; McKeeby,
                                     David I <McKeebyDI@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Miller, Michael F
                                                                                                                                      CPA Media Monitoring New York Post
                                     <Millermf@state.gov>; Cavnar, Anna Marquis, Matthew R                                                                                    Produce in
WASHAR000 WASHAR000        7/23/2018                                                                PM-CPA <PM-CPA@state.gov>         Chuck Schumer warns of 3-D printed
                                     <CavnarA@state.gov>; Fabry, Steven F <MarquisMR@state.gov>                                                                               Full
2609      2610                                                                                                                        ghost guns.msg
                                     <FabrySF@state.gov>; Carter, Rachel
                                     <CarterR@state.gov>; Steffens, Jessica
                                     L <SteffensJL@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Litzenberger, Earle D (Lee)
                                     <LitzenbergerED@state.gov>;
                                     Kaidanow, Tina S
                                     <KaidanowTS@state.gov>




                                                                                                  68 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 121 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                              FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Newtown Action
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-        Alliance Press Release - Open Letter to Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,   President Donald Trump To Stop 3-D      Full
2611      2613                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>     Plastic Guns.msg

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Prindle Post
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Debating the Permissibility of Printable
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                            Full
2614      2616                       PM-DL@state.gov>                                                                               Guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Science Alert The
                                     PM-DTCP-RMA <PM-DTCP-             Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-        US Just Made It Legal For Anyone to    Produce in
WASHAR000 WASHAR000        7/25/2018
                                     RMA@state.gov>                    <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,   Download And Print Their Own Gun Yes Full
2617      2619
                                                                                                   Michael F <Millermf@state.gov>     Really.msg

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Sputnik Security
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                            Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Expert on 3D Guns More of a Novelty
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                       Full
2620      2622                       PM-DL@state.gov>                                                                               than Form of Mass Killing.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                                                                                                                    CPA Media Monitoring The Daily Dot
                                     PM-DTCP-RMA <PM-DTCP-             Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/19/2018                                                                                                Cody Wilson on whats next for DefCad
                                     RMA@state.gov>                    <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,                                            Full
2623      2624                                                                                                                      after 3D-printed gun court victory.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring The Economist
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Soon anyone will be able to learn how to
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                          Full
2625      2626                       PM-DL@state.gov>                                                                               print 3D guns.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring The Guardian DIY
                                       PM-DTCP-RMA <PM-DTCP-           Marquis, Matthew R          DDTC-Directors-DL <PM-DDTC-        3D-printed guns get go-ahead after    Produce in
WASHAR000 WASHAR000        7/23/2018
                                       RMA@state.gov>                  <MarquisMR@state.gov>       Directors-DL@state.gov>; Miller,   Trump administration strikes court    Full
2627      2628
                                                                                                   Michael F <Millermf@state.gov>     deal.msg




                                                                                                 69 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 122 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring The Hill Anti-gun
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                  Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            violence groups file to halt online posting
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                             Full
2629      2630                       PM-DL@state.gov>                                                                               of 3D-printed gun plans.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring The Truth About
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-        Guns The Defense Distributed            Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,   Settlement Isnt a Done Deal Heres Whats Full
2631      2633                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>     Next.msg

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Twitter
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/25/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Congressional reactions to Defense
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                            Full
2634      2639                       PM-DL@state.gov>                                                                               Distributed settlement.msg
                                                                                                   Michael F <Millermf@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                          CPA Media Monitoring Twitter New
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-                                                            Jersey AG sends Defense Distributed
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,                                            Full
2640      2644                       PM-DL@state.gov>                                                                               cease and desist letter.msg
                                                                                                   Michael F <Millermf@state.gov>

                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Foster,
                                     John A <FosterJA2@state.gov>; Hart,                           PM-CPA <PM-CPA@state.gov>; PM-
                                                                                                                                    CPA Media Monitoring Vice Get ready
                                     Robert L <HartRL@state.gov>;        Strike, Andrew P          DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR000 WASHAR000        7/18/2018                                                                                                for the new era of 3D-printed guns
                                     Heidema, Sarah J                    <StrikeAP@state.gov>      Directors-DL@state.gov>; Miller,                                            Full
2645      2647                                                                                                                      starting August 1.msg
                                     <HeidemaSJ@state.gov>; Hess, Rachel                           Michael F <Millermf@state.gov>
                                     <HessR@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Vice News Gun
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-        control groups are racing against the    Produce in
WASHAR000 WASHAR000        7/27/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,   clock to stop 3D gun blueprints from     Full
2648      2650                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>     going online.msg




                                                                                                 70 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 123 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                      PM-CPA <PM-CPA@state.gov>; PM-
                                                                                                                                       CPA Media Monitoring Washington Post
                                     PM-DTCP-RMA <PM-DTCP-                 Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-                                           Produce in
WASHAR000 WASHAR000        7/18/2018                                                                                                   Meet the man who might have brought
                                     RMA@state.gov>                        <MarquisMR@state.gov>      Directors-DL@state.gov>; Miller,                                      Full
2651      2654                                                                                                                         on the age of downloadable guns.msg
                                                                                                      Michael F <Millermf@state.gov>

                                                                                                      PM-CPA <PM-CPA@state.gov>; PM-       CPA Media Monitoring WPTV Online
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R           DDTC-Directors-DL <PM-DDTC-          plans to print 3-D guns concern dad of   Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>        Directors-DL@state.gov>; Miller,     MSD shooting victim law enforcement      Full
2655      2657                       PM-DL@state.gov>
                                                                                                      Michael F <Millermf@state.gov>       politicians.msg

                                                                           McKeeby, David I                                                D2--MEDIA INQUIRY COUNT--16 so           Produce in
WASHAR000 WASHAR000        7/25/2018 Paul, Joshua M <PaulJM@state.gov>                                                                 0
                                                                           <McKeebyDI@state.gov>                                           far.msg                                  Full
2658      2658
                                                                           Paul, Joshua M
                                                                           </o=ExchangeLabs/ou=Exchan
                                       Heidema, Sarah J                    ge Administrative Group     McKeeby, David I                                                             Produce in
WASHAR000 WASHAR000        4/10/2018                                                                                                       DD Settlement.msg
                                       <HeidemaSJ@state.gov>               (FYDIBOHF23SPDLT)/cn=Recipi <McKeebyDI@state.gov>                                                        Full
2659      2659
                                                                           ents/cn=fe0af1773ed642df912
                                                                           0291ea0a8c588-Paul, Joshu>

                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                                                                                      Brown, Stanley L
                                                                                                      <BrownSL@state.gov>; O'Keefe,
                                                                                                      Kevin P <OKeefeKP@state.gov>;
                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Mak,
                                     Carter, Rachel <CarterR@state.gov>;
                                                                                                      Daniella <MakD@state.gov>;
                                     PM-Strategy <PM-                      Marquis, Matthew R                                           Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000        7/26/2018                                                                  Martin, Davette T
                                     Strategy@state.gov>; Legal-PM-DL      <MarquisMR@state.gov>                                        25 July 2018 (1).msg                      Full
2660      2662                                                                                        <MartinDT@state.gov>; Dudding,
                                     <Legal-PM-DL@state.gov>
                                                                                                      Maria <DuddingM@state.gov>;
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>; Nute,
                                                                                                      Kathryn M <NuteKM3@state.gov>;
                                                                                                      McVerry, James
                                                                                                      <James.Mcverry.ctr@dla.mil>




                                                                                                   71 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 124 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                                                          PM-CPA <PM-CPA@state.gov>;
                                                                                                          Brown, Stanley L
                                                                                                          <BrownSL@state.gov>; O'Keefe,
                                                                                                          Kevin P <OKeefeKP@state.gov>;
                                                                                                          Miller, Michael F
                                                                                                          <Millermf@state.gov>; Mak,
                                     Steffens, Jessica L
                                                                                                          Daniella <MakD@state.gov>;
                                     <SteffensJL@state.gov>; PM-Strategy    Marquis, Matthew R                                              Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000        7/25/2018                                                                      Martin, Davette T
                                     <PM-Strategy@state.gov>; Legal-PM-     <MarquisMR@state.gov>                                           25 July 2018.msg                          Full
2663      2665                                                                                            <MartinDT@state.gov>; Dudding,
                                     DL <Legal-PM-DL@state.gov>
                                                                                                          Maria <DuddingM@state.gov>;
                                                                                                          Litzenberger, Earle D (Lee)
                                                                                                          <LitzenbergerED@state.gov>; Nute,
                                                                                                          Kathryn M <NuteKM3@state.gov>;
                                                                                                          McVerry, James
                                                                                                          <James.Mcverry.ctr@dla.mil>

                                                                                                                                                                                         Produce in
WASHAR000 WASHAR000                                                                                                                            S 121611 ltf CN.PDF
                                                                                                                                                                                         Full
2666      2667
                                       DDTC Response Team                   Mrs Phil Sawyer                                                    Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                       0
                                       <DDTCResponseTeam@state.gov>         <bounce@list.everytown.org>                                        downloadable guns.msg                     Full
2668      2668
                                       DDTC Response Team                   Patti Rader                                                        Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                       0
                                       <DDTCResponseTeam@state.gov>         <bounce@list.everytown.org>                                        downloadable guns.msg                      Full
2669      2669


                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,         Paul, Joshua M
                                     Sarah J <HeidemaSJ@state.gov>; Hart,   </o=ExchangeLabs/ou=Exchan
                                     Robert L <HartRL@state.gov>; Rogers,   ge Administrative Group                                                                                      Produce in
WASHAR000 WASHAR000        7/27/2018                                                                                                       0 FW 18 04 06 DOJ MTD pdf (1).msg
                                     Shana A <RogersSA2@state.gov>;         (FYDIBOHF23SPDLT)/cn=Recipi                                                                                  Full
2670      2670
                                     Freeman, Jeremy B                      ents/cn=fe0af1773ed642df912
                                     <FreemanJB@state.gov>; Fabry,          0291ea0a8c588-Paul, Joshu>
                                     Steven F <FabrySF@state.gov>




                                                                                                      72 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 125 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                     CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                                                                                           Produce in
WASHAR000 WASHAR000                                                                                                                 18.04.06 DOJ MTD.pdf
                                                                                                                                                                           Full
2671      2700
                                                                            Miller, Michael F                                                                              Produce in
WASHAR000 WASHAR000        7/31/2018 Paul, Joshua M <PaulJM@state.gov>                                                            0 FW 18 04 06 DOJ MTD pdf (15).msg
                                                                            <Millermf@state.gov>                                                                           Full
2701      2701
                                                                                                                                                                           Produce in
WASHAR000 WASHAR000                                                                                                                 18.04.06 DOJ MTD.pdf
                                                                                                                                                                           Full
2702      2731
                                                                                                                                                                           Produce       Deliberative -
                                                                            Paul, Joshua M
WASHAR000 WASHAR000        7/31/2018 PM-CPA <PM-CPA@state.gov>                                                                    0 FW 18 04 06 DOJ MTD pdf (16).msg       with         Predecisional Intra-
                                                                            <PaulJM@state.gov>
2732      2733                                                                                                                                                             Redactions   agency Discussion;
                                                                                                                                                                           Produce in
WASHAR000 WASHAR000                                                                                                                 18.04.06 DOJ MTD.pdf
                                                                                                                                                                           Full
2734      2763

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Hart,
                                                                                                                                                                           Produce       Deliberative -
                                     Robert L <HartRL@state.gov>; Miller,   Paul, Joshua M                                          FW A letter from the House Gun
WASHAR000 WASHAR000        7/27/2018                                                                 PM-CPA <PM-CPA@state.gov>                                             with         Predecisional Intra-
                                     Michael F <Millermf@state.gov>;        <PaulJM@state.gov>                                      Violence Prevention Task Force.msg
2764      2764                                                                                                                                                             Redactions   agency Discussion;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>


                                                                                                                                    2018-07-26_GVPTF_Defense Distributed   Produce in
WASHAR000 WASHAR000
                                                                                                                                    letter.pdf                             Full
2765      2766
                                                                      Paul, Joshua M
                                                                      </o=ExchangeLabs/ou=Exchan
                                     svcSMARTCrossLow_SMG
                                                                      ge Administrative Group                                                                              Produce in
WASHAR000 WASHAR000        7/11/2018 <svcSMARTCrossLowAA@smg.state.go                                                             0 FW Any WAR items .msg
                                                                      (FYDIBOHF23SPDLT)/cn=Recipi                                                                          Full
2767      2767                       v>
                                                                      ents/cn=fe0af1773ed642df912
                                                                      0291ea0a8c588-Paul, Joshu>




                                                                                                   73 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 126 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/    BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                      FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE      WITHHOLDING
                                                                                                                                              FW CBS EVENING NEWS ON DEADLINE        Produce       Deliberative -
                                                                          Babington, Thomas M
WASHAR000 WASHAR000        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                              0 Defense Distributed & SAF Settlement   with         Predecisional Intra-
                                                                          <BabingtonTM@state.gov>
2768      2768                                                                                                                                Inquiry.msg                            Redactions   agency Discussion;
                                                                                                                                                0711 CONTINGENCY POINTS--DDTC--      Produce in
WASHAR000 WASHAR000
                                                                                                                                                DEFENSE DISTRIBUTED.docx             Full
2769      2771
                                                                          Paul, Joshua M
                                                                                                                                              FW CPA Media Monitoring Senate
                                                                          </o=ExchangeLabs/ou=Exchan
                                                                                                                                              Foreign Relations Committee MENENDEZ
                                       Darrach, Tamara A                  ge Administrative Group                                                                                  Produce in
WASHAR000 WASHAR000        7/25/2018                                                                                                        0 CALLS ON SECRETARY POMPEO TO STOP
                                       <DarrachTA@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                              Full
2772      2774                                                                                                                                ONLINE POSTING OF DO-IT-YOURSELF 3-
                                                                          ents/cn=fe0af1773ed642df912
                                                                                                                                              D PRINTABLE GUN BLUEPRINTS.msg
                                                                          0291ea0a8c588-Paul, Joshu>
                                                                                                        PM-Staffers Mailbox <PM-
                                                                                                        StaffersMailbox@state.gov>; Miller,
                                                                                                        Michael F <Millermf@state.gov>;     FW FLASH CLEARANCE Action Memo to Produce              Deliberative -
                                                                          Abisellan, Eduardo
WASHAR000 WASHAR000        7/26/2018 Hart, Robert L <HartRL@state.gov>                                  Paul, Joshua M                      T regarding Defense Distributed   with                Predecisional Draft
                                                                          <AbisellanE@state.gov>
2775      2776                                                                                          <PaulJM@state.gov>; Hamilton,       Settlement Items.msg              Redactions          Document;
                                                                                                        Catherine E
                                                                                                        <HamiltonCE@state.gov>
                                                                          Paul, Joshua M                                                                                             Produce in
WASHAR000 WASHAR000        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                              0 FW guns.msg
                                                                          <PaulJM@state.gov>                                                                                         Full
2777      2777
                                                                          Darrach, Tamara A                                                     FW Monthly Arms Transfer -           Produce in
WASHAR000 WASHAR000        7/20/2018 Paul, Joshua M <PaulJM@state.gov>                                                                      0
                                                                          <DarrachTA@state.gov>                                                 Reschedule.msg                       Full
2778      2778


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A                                                                                            FW New PM Tasker Control Number
                                                                                                        PM-Staffers Mailbox <PM-                                                     Produce       Deliberative -
                                     <RogersSA2@state.gov>; Fabry, Steven Noonan, Michael J                                                     H20180709 000 -- Member Levin Sander
WASHAR000 WASHAR000        7/13/2018                                                                    StaffersMailbox@state.gov>; Hart,                                            with         Predecisional Intra-
                                     F <FabrySF@state.gov>; Young, LaToya <NoonanMJ@state.gov>                                                  M --changes related to control and
2779      2781                                                                                          Robert L <HartRL@state.gov>                                                  Redactions   agency Discussion;
                                     M <YoungLM2@state.gov>; Darrach,                                                                           licensing of exports .msg
                                     Tamara A <DarrachTA@state.gov>




                                                                                                    74 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 127 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                                                     Produce in
WASHAR000 WASHAR000                                                                                                                         H20180709=000.pdf
                                                                                                                                                                                     Full
2782      2785
                                                                         Jhunjhunwala, Pooja                                                                                         Produce in
WASHAR000 WASHAR000        7/16/2018 PM-CPA <PM-CPA@state.gov>                                                                          0 FW Request for Comment.msg
                                                                         <JhunjhunwalaP2@state.gov>                                                                                  Full
2786      2786
                                                                                                                                                                                     Produce        Deliberative -
                                                                         Chen, Rachael J                                                    FW requesting meeting on firearms
WASHAR000 WASHAR000        6/17/2018 PM-CPA <PM-CPA@state.gov>                                                                          0                                            with          Predecisional Intra-
                                                                         <ChenRJ@state.gov>                                                 export regulation changes.msg
2787      2788                                                                                                                                                                       Redactions    agency Discussion;
                                                                         Babington, Thomas M                                                FW Seeking comment on Defense            Produce in
WASHAR000 WASHAR000        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                          0
                                                                         <BabingtonTM@state.gov>                                            Distributed settlement.msg               Full
2789      2789

                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>; Miller,
                                                                                                      Michael F <Millermf@state.gov>;
                                                                                                      Carter, Rachel                        Fwd CPA Media Monitoring Reuters
                                     PM-DTCP-RMA <PM-DTCP-               Paul, Joshua M               <CarterR@state.gov>; Kaidanow,        Federal Judge Denies Last Ditch Effort To Produce in
WASHAR000 WASHAR000        7/27/2018
                                     RMA@state.gov>                      <PaulJM@state.gov>           Tina S <KaidanowTS@state.gov>;        Block Release Of 3D-Printed Gun           Full
2790      2791
                                                                                                      PM-CPA <PM-CPA@state.gov>;            Blueprints.msg
                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>; Legal-
                                                                                                      PM-DL <Legal-PM-DL@state.gov>


                                                                                                      Kaidanow, Tina S
                                     Heidema, Sarah J
                                                                                                      <KaidanowTS@state.gov>;
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                                                           Paul, Joshua M             Litzenberger, Earle D (Lee)           Fwd CPA Media Monitoring Settlement      Produce in
WASHAR000 WASHAR000        7/27/2018 L <HartRL@state.gov>; Miller, Michael
                                                                           <PaulJM@state.gov>         <LitzenbergerED@state.gov>; PM-       Instant Reax.msg                         Full
2792      2792                       F <Millermf@state.gov>; Legal-PM-DL
                                                                                                      CPA <PM-CPA@state.gov>; Carter,
                                     <Legal-PM-DL@state.gov>
                                                                                                      Rachel <CarterR@state.gov>




                                                                                                   75 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 128 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                         Kaidanow, Tina S
                                     Hart, Robert L <HartRL@state.gov>;                                  <KaidanowTS@state.gov>;
                                                                                                                                            Fwd CPA Media Monitoring WaPo
                                     Heidema, Sarah J                                                    Litzenberger, Earle D (Lee)
                                                                            Paul, Joshua M                                                  Lawmakers are attempting to prevent the Produce in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Miller,                                      <LitzenbergerED@state.gov>;
                                                                            <PaulJM@state.gov>                                              spread of 3-D-printed guns It may be too Full
2793      2794                       Michael F <Millermf@state.gov>; Legal-                              Carter, Rachel
                                                                                                                                            late .msg
                                     PM-DL <Legal-PM-DL@state.gov>                                       <CarterR@state.gov>; PM-CPA <PM-
                                                                                                         CPA@state.gov>

                                                                                                                                                                                      Produce in
WASHAR000 WASHAR000                                                                                                                         Tab 2 - Menendez and Markey letters.pdf
                                                                                                                                                                                      Full
2795      2798
                                                                                                                                            7-25-18 Menendez letter to Pompeo re      Produce in
WASHAR000 WASHAR000
                                                                                                                                            3d guns.pdf                               Full
2799      2800
                                                                                                                                            07-20-18 Letter to Secretary Pompeo       Produce in
WASHAR000 WASHAR000
                                                                                                                                            Regarding 3-D Printed Arms.pdf            Full
2801      2802
                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan
                                       Marquis, Matthew R                 ge Administrative Group                                                                                     Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                                    0 mm.msg
                                       <MarquisMR@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                                 Full
2803      2803
                                                                          ents/cn=fe0af1773ed642df912
                                                                          0291ea0a8c588-Paul, Joshu>

                                                                                                         PM-Staffers Mailbox <PM-
                                                                                                                                             New PM tasker for Control Number         Produce       Deliberative -
                                     DDTC Tasker DL                       PM-Staffers Mailbox <PM-       StaffersMailbox@state.gov>; Miller,
WASHAR000 WASHAR000        7/26/2018                                                                                                         H20180726 000 -- Member Menendez -       with         Predecisional Intra-
                                     <DDTCTaskerDL@state.gov>             StaffersMailbox@state.gov>     Michael F <Millermf@state.gov>;
2804      2805                                                                                                                               3D Printing of Firearms .msg             Redactions   agency Discussion;
                                                                                                         PM-CPA <PM-CPA@state.gov>

                                                                                                                                                                                      Produce in
WASHAR000 WASHAR000                                                                                                                         H20180726=000.pdf
                                                                                                                                                                                      Full
2806      2809
                                                                                                                                                                                      Produce in
WASHAR000 WASHAR000                                                                                                                         0420 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                                      Full
2810      2816




                                                                                                       76 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 129 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                     PM-All-Users <PM-All-
                                                                                                     Users@state.gov>; PM-Post-Officers-
                                                                                                     DL
                                                                                                     <PM_Post_Officers_DL@state.gov>;
                                                                                                     PM-POLAD-DL <PM-POLAD-
                                                                                                     DL@state.gov>; ISN-SCO-DL <ISN-
                                                                                                     SPC-DL@state.gov>; PM-CPA <PM-
                                                                                                     CPA@state.gov>; AVC-Press-DL
                                                                                                     <AVC-Press-DL@state.gov>; Fong,
                                                                                                     Isaac JY <FongIJY@state.gov>;
                                                                                                     Tucker, Maureen E
                                                                                                     <TuckerME@state.gov>; Ricci,
                                                                                                     Anthony <RicciA@state.gov>; Fabry,
                                                                                                     Steven F <FabrySF@state.gov>;
                                                                                                     Rogers, Shana A
                                       PM-Staffers Mailbox <PM-           Marquis, Matthew R                                             PM NEWS CLIPS FOR JULY 23-27 2018   Produce in
WASHAR000 WASHAR000        7/27/2018                                                                 <RogersSA2@state.gov>; Abisellan,
                                       StaffersMailbox@state.gov>         <MarquisMR@state.gov>                                          .msg                                Full
2817      2821                                                                                       Eduardo <AbisellanE@state.gov>;
                                                                                                     Cooper, John M
                                                                                                     <CooperJM3@state.gov>; Sullivan,
                                                                                                     Jerry <SullivanJ@state.gov>;
                                                                                                     Saghieh, Luana
                                                                                                     <SaghiehL@state.gov>; Wyatt,
                                                                                                     James A <WyattJA@state.gov>;
                                                                                                     Darrach, Tamara A
                                                                                                     <DarrachTA@state.gov>; Tian,
                                                                                                     Steven Y <TianSY@state.gov>; Lao-
                                                                                                     Talens, Daniel N
                                                                                                     <LaoTalensDN@state.gov>; Paolella,
                                                                                                     James H <PaolellaJH@state.gov>;
                                                                                                     Basley, Natasha M
                                                                                                     <BasleyNM@state gov>; McVerry




                                                                                                   77 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 130 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     Chen, Rachael J <ChenRJ@state.gov>;
                                                                            Kimberly Ekmark
                                     McKeeby, David I                                                                                     Re_ Availability -- Cats I-III Backgrounders Produce in
WASHAR000 WASHAR000        5/14/2018                                        <Kimberly.Ekmark@bis.doc.go Paul, Joshua M <PaulJM@state.gov>
                                     <McKeebyDI@state.gov>; Eugene                                                                        and Outreach.msg                             Full
2822      2823                                                              v>
                                     Cottilli <Eugene.Cottilli@bis.doc.gov>

                                                                                                                                                                                                     Deliberative -
                                                                                                                                              (R_463786) Information Memo to S re     Produce in    Predecisional Draft
WASHAR000 WASHAR000
                                                                                                                                              DD_27 July 1641_LCleared.docx           Full          Document; Attorney-
2824      2827
                                                                                                                                                                                                    Client Privilege;
                                                                                                                                              (S_463788) Tab 2 - Menendez and         Produce in
WASHAR000 WASHAR000
                                                                                                                                              Markey letters.pdf                      Full
2828      2831
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                            Heidema, Sarah J                                                                                          Produce in
WASHAR000 WASHAR000        7/26/2018 Miller, Michael F                                                    Hart, Robert L <HartRL@state.gov> RE Temporary Suspension (1).msg
                                                                            <HeidemaSJ@state.gov>                                                                                     Full
2832      2834                       <Millermf@state.gov>


                                                                                                        Miller, Michael F
                                                                                                        <Millermf@state.gov>; Darrach,
                                                                                                        Tamara A <DarrachTA@state.gov>;
                                                                                                        Oliver, Stacie (Foreign Relations)
                                                                            Paul, Joshua M              <Stacie_Oliver@foreign.senate.gov>
                                                                            </o=ExchangeLabs/ou=Exchan ; Edmund.Rice@mail.house.gov
                                       'Fite, David (Foreign Relations)'    ge Administrative Group     (edmund.rice@mail.house.gov);                                                 Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                                       RE Temporary Suspension (2).msg
                                       <David_Fite@foreign.senate.gov>      (FYDIBOHF23SPDLT)/cn=Recipi Jamie.mccormick@mail.house.gov;                                               Full
2835      2836
                                                                            ents/cn=fe0af1773ed642df912 Bartley, Megan (Foreign Relations)
                                                                            0291ea0a8c588-Paul, Joshu> <Megan_Bartley@foreign.senate.go
                                                                                                        v>; Ricchetti, Daniel (Foreign
                                                                                                        Relations)
                                                                                                        <Daniel_Ricchetti@foreign.senate.g
                                                                                                        ov>




                                                                                                       78 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 131 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                              CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;                                                                                                            Produce        Deliberative -
                                                                          Heidema, Sarah J
WASHAR000 WASHAR000        7/27/2018 Miller, Michael F                                                                                0 RE 18 04 06 DOJ MTD pdf (14).msg           with          Predecisional Intra-
                                                                          <HeidemaSJ@state.gov>
2837      2840                       <Millermf@state.gov>; Rogers, Shana                                                                                                           Redactions    agency Discussion;
                                     A <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>



                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                          Fite, David (Foreign Relations)
                                     Faulkner, Charles S                                                                                                                           Produce in
WASHAR000 WASHAR000        7/27/2018                                      <David_Fite@foreign.senate.g                                0 RE 18 04 06 DOJ MTD pdf (6).msg
                                     <FaulknerCS@state.gov>; Darrach,                                                                                                              Full
2841      2841                                                            ov>
                                     Tamara A <DarrachTA@state.gov>

                                     Thompson, Nicole A.
                                                                     McKeeby, David I                                                     RE 3-D Gun Query Defense Distributed v Produce in
WASHAR000 WASHAR000        7/20/2018 <ThompsonNA2@state.gov>; PM-CPA                                                                  0
                                                                     <McKeebyDI@state.gov>                                                United States settlement .msg          Full
2842      2843                       <PM-CPA@state.gov>
                                                                                                                                          RE Activity in Case 1 15-cv-00372-RP
                                                                          Hart, Robert L                    Heidema, Sarah J              Defense Distributed et al v United States Produce in
WASHAR000 WASHAR000        7/26/2018 Paul, Joshua M <PaulJM@state.gov>
                                                                          <HartRL@state.gov>                <HeidemaSJ@state.gov>         Department of State et al Order Setting Full
2844      2846
                                                                                                                                          Hearing on Motion.msg
                                     Dearth, Anthony M
                                                                       Paul, Joshua M                       Willbrand, Ryan T             RE Calls from the public about 3D        Produce in
WASHAR000 WASHAR000        7/25/2018 <DearthAM@state.gov>; PM-CPA <PM-
                                                                       <PaulJM@state.gov>                   <WillbrandRT@state.gov>       printers.msg                             Full
2847      2849                       CPA@state.gov>
                                                                          Paul, Joshua M                                                                                                          Deliberative -
                                                                          </o=ExchangeLabs/ou=Exchan                                                                                             Predecisional
                                                                                                                                                                                   Produce
                                       Darrach, Tamara A                  ge Administrative Group                                                                                                Interagency Discussion;
WASHAR000 WASHAR000        5/10/2018                                                                                                  0 RE Cats 1-3 Briefing (1).msg               with
                                       <DarrachTA@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                                            Deliberative -
2850      2852                                                                                                                                                                     Redactions
                                                                          ents/cn=fe0af1773ed642df912                                                                                            Predecisional Intra-
                                                                          0291ea0a8c588-Paul, Joshu>                                                                                             agency Discussion;




                                                                                                       79 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 132 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                            Paul, Joshua M
                                                                            </O=EXCHANGELABS/OU=EXC                                                                                                  Deliberative -
                                                                            HANGE ADMINISTRATIVE                                                                                                    Predecisional
                                                                                                                                                                                       Produce
                                          Kimberly Ekmark                   GROUP                                                                                                                   Interagency Discussion;
WASHAR000 WASHAR000            5/9/2018                                                                                                  0 RE Cats 1-3 Briefing.msg                    with
                                          <Kimberly.Ekmark@bis.doc.gov>     (FYDIBOHF23SPDLT)/CN=RECIP                                                                                              Deliberative -
2853      2855                                                                                                                                                                         Redactions
                                                                            IENTS/CN=FE0AF1773ED642DF                                                                                               Predecisional Intra-
                                                                            9120291EA0A8C588-PAUL,                                                                                                  agency Discussion;
                                                                            JOSHU>
                                                                                                                                             CATS I-III MYTHS V FACTS posted 5-24-     Produce in
WASHAR000 WASHAR000
                                                                                                                                             18.pdf                                    Full
2856      2858
                                                                                                                                             83 FR 24166 Commerce Cat I-III firearms   Produce in
WASHAR000 WASHAR000
                                                                                                                                             proposed rule 5-24-18.pdf                 Full
2859      2888
                                                                                                                                             83 FR 24198 State Cat I-III proposed rule Produce in
WASHAR000 WASHAR000
                                                                                                                                             5-24-18.pdf                               Full
2889      2896
                                     Marquis, Matthew R
                                                                                                          PM-CPA <PM-CPA@state.gov>; PM-     RE CPA Media Monitoring Brady
                                     <MarquisMR@state.gov>; PM-DTCP-
                                                                            Paul, Joshua M                DDTC-Directors-DL <PM-DDTC-        Campaign What You Need to Know            Produce in
WASHAR000 WASHAR000        7/25/2018 RMA <PM-DTCP-RMA@state.gov>;
                                                                            <PaulJM@state.gov>            Directors-DL@state.gov>; Miller,   About the 3D Printing of Guns on          Full
2897      2898                       Legal-PM-DL <Legal-PM-
                                                                                                          Michael F <Millermf@state.gov>     Demand.msg
                                     DL@state.gov>
                                                                                                                                             RE CPA Media Monitoring Guns com          Produce       Deliberative -
                                                                            Strike, Andrew P
WASHAR000 WASHAR000        6/21/2018 Paul, Joshua M <PaulJM@state.gov>                                    PM-CPA <PM-CPA@state.gov>          Smith & Wesson Export reform helps        with         Predecisional Intra-
                                                                            <StrikeAP@state.gov>
2899      2901                                                                                                                               but not a lot.msg                         Redactions   agency Discussion;
                                                                            Paul, Joshua M
                                                                                                                                                                                                     Deliberative -
                                                                            </o=ExchangeLabs/ou=Exchan                                     RE CPA Media Monitoring Huffington
                                                                                                                                                                                       Produce      Predecisional Intra-
                                                                            ge Administrative Group                                        Post Gun Safety Groups Race To Stop
WASHAR000 WASHAR000        7/26/2018 Fabry, Steven F <FabrySF@state.gov>                                                                 0                                             with         agency Discussion;
                                                                            (FYDIBOHF23SPDLT)/cn=Recipi                                    Company From Unleashing The Age Of
2902      2906                                                                                                                                                                         Redactions   Attorney-Client
                                                                            ents/cn=fe0af1773ed642df912                                    The Downloadable Gun.msg
                                                                                                                                                                                                    Privilege;
                                                                            0291ea0a8c588-Paul, Joshu>
                                                                                                          PM-CPA <PM-CPA@state.gov>;
                                                                                                          Legal-PM-DL <Legal-PM-
                                     Marquis, Matthew R
                                                                            Paul, Joshua M                DL@state.gov>; PM-DTCP-RMA <PM- RE CPA Media Monitoring Twitter              Produce in
WASHAR000 WASHAR000        7/31/2018 <MarquisMR@state.gov>; PM-DAS's
                                                                            <PaulJM@state.gov>            DTCP-RMA@state.gov>; PM-DDTC- POTUS on 3D printed firearms.msg               Full
2907      2908                       <PM-DASs@state.gov>
                                                                                                          Directors-DL <PM-DDTC-Directors-
                                                                                                          DL@state.gov>


                                                                                                     80 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 133 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                           RE CPA Media Monitoring USA Today
                                                                           Marquis, Matthew R                                                                                      Produce in
WASHAR000 WASHAR000        7/25/2018 Paul, Joshua M <PaulJM@state.gov>                                                                   0 Make an AR-15 at home 3D printed
                                                                           <MarquisMR@state.gov>                                                                                   Full
2909      2911                                                                                                                             'downloadable guns' available Aug 1.msg

                                     Dudding, Maria
                                     <DuddingM@state.gov>; Clay, Noel C                                                                    Re Dallas Morning News request about
                                                                           Strike, Andrew P                                                                                       Produce in
WASHAR000 WASHAR000        7/12/2018 <ClayNC2@state.gov>; ISN-Press-DL                                                                   0 settlement in Defense Distributed
                                                                           <StrikeAP@state.gov>                                                                                   Full
2912      2913                       <ISN-Press-DL@state.gov>; PM-CPA                                                                      lawsuit.msg
                                     <PM-CPA@state.gov>

                                       Paul, Joshua M <PaulJM@state.gov>; Abisellan, Eduardo           Miller, Michael F                  RE DD Settlement Cong Pub State of      Produce in
WASHAR000 WASHAR000        7/26/2018
                                       Tucker, Frances <TuckerF@state.gov> <AbisellanE@state.gov>      <Millermf@state.gov>               Play.msg                                Full
2914      2915
                                                                                                       Chandler, Karen R
                                     Kaidanow, Tina S                      Carter, Rachel              <ChandlerKR@state.gov>; Miller,   RE Defense Distributed Email Campaign    Produce in
WASHAR000 WASHAR000        7/25/2018
                                     <KaidanowTS@state.gov>                <CarterR@state.gov>         Michael F <Millermf@state.gov>;   Directed at DDTC Response Team.msg       Full
2916      2919
                                                                                                       Paul, Joshua M <PaulJM@state.gov>
                                                                           Paul, Joshua M
                                     Nauert, Heather N                     </O=EXCHANGELABS/OU=EXC
                                     <NauertHN@state.gov>; Greenan,        HANGE ADMINISTRATIVE
                                                                                                                                                                                  Produce        Deliberative -
                                     Robert J <GreenanRJ@state.gov>;       GROUP
WASHAR000 WASHAR000        7/27/2018                                                                  PM-CPA <PM-CPA@state.gov>           Re guns.msg                             with          Predecisional Intra-
                                     Strike, Andrew P                      (FYDIBOHF23SPDLT)/CN=RECIP
2920      2922                                                                                                                                                                    Redactions    agency Discussion;
                                     <StrikeAP@state.gov>; PA Press Duty   IENTS/CN=FE0AF1773ED642DF
                                     <PAPressDuty@state.gov>               9120291EA0A8C588-PAUL,
                                                                           JOSHU>
                                                                                                      Dearth, Anthony M
                                                                                                                                                                                                 Deliberative -
                                                                                                      <DearthAM@state.gov>; Paul,
                                                                                                                                                                              Produce           Predecisional Intra-
                                       Wrege, Karen M                      Giuliano, Lysa C           Joshua M <PaulJM@state.gov>;        RE INC000006230597 INC000006228346
WASHAR000 WASHAR000        7/26/2018                                                                                                                                          with              agency Discussion;
                                       <WregeKM@state.gov>                 <GiulianoLC@state.gov>     Pritchard, Edward W                 INC000006230597 - follow-up (1).msg
2923      2927                                                                                                                                                                Redactions        Attorney-Client
                                                                                                      <PritchardEW@state.gov>; Miller,
                                                                                                                                                                                                Privilege;
                                                                                                      Michael F <Millermf@state.gov>




                                                                                                     81 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 134 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                         Dearth, Anthony M
                                                                           Paul, Joshua M
                                                                                                         <DearthAM@state.gov>; Pritchard,
                                                                           </o=ExchangeLabs/ou=Exchan
                                                                                                         Edward W
                                       Wrege, Karen M                      ge Administrative Group                                        RE INC000006230597 INC000006228346 Produce in
WASHAR000 WASHAR000        7/26/2018                                                                     <PritchardEW@state.gov>; Miller,
                                       <WregeKM@state.gov>                 (FYDIBOHF23SPDLT)/cn=Recipi                                    INC000006230597 - follow-up.msg    Full
2928      2932                                                                                           Michael F <Millermf@state.gov>;
                                                                           ents/cn=fe0af1773ed642df912
                                                                                                         McKeeby, David I
                                                                           0291ea0a8c588-Paul, Joshu>
                                                                                                         <McKeebyDI@state.gov>
                                     McKeeby, David I                                                                                                                               Produce       Deliberative -
                                                                           Clay, Noel C                                                    Re media inquiry - Defense Distributed
WASHAR000 WASHAR000        7/24/2018 <McKeebyDI@state.gov>; PM-CPA                                                                     0                                            with         Predecisional Intra-
                                                                           <ClayNC2@state.gov>                                             settlement.msg
2933      2935                       <PM-CPA@state.gov>                                                                                                                             Redactions   agency Discussion;
                                     McKeeby, David I
                                                                           Thompson, Nicole A.                                                                                      Produce in
WASHAR000 WASHAR000        7/20/2018 <McKeebyDI@state.gov>; PM-CPA                                                                     0 RE Media Inquiry from Fox News.msg
                                                                           <ThompsonNA2@state.gov>                                                                                  Full
2936      2937                       <PM-CPA@state.gov>
                                     Largey, Matthew W                                                                                   Re Media Request - Defense Distributed
                                                                           McKeeby, David I                                                                                        Produce in
WASHAR000 WASHAR000        7/23/2018 <mlargey@kut.org>; Paul, Joshua M                                                                 0 et al v United States Department of State
                                                                           <McKeebyDI@state.gov>                                                                                   Full
2938      2938                       <PaulJM@state.gov>                                                                                  et al.msg


                                     'Fite, David (Foreign Relations)'
                                     <David_Fite@foreign.senate.gov>;
                                     Darrach, Tamara A                     Paul, Joshua M
                                     <DarrachTA@state.gov>; 'McCormick,    </o=ExchangeLabs/ou=Exchan
                                     Jamie'                                ge Administrative Group                                         RE Monthly Arms Transfer - Reschedule    Produce in
WASHAR000 WASHAR000        7/23/2018                                                                                                   0
                                     <Jamie.McCormick@mail.house.gov>;     (FYDIBOHF23SPDLT)/cn=Recipi                                     (1).msg                                  Full
2939      2940
                                     Oliver, Stacie (Foreign Relations)    ents/cn=fe0af1773ed642df912
                                     <Stacie_Oliver@foreign.senate.gov>;   0291ea0a8c588-Paul, Joshu>
                                     'Rice, Edmund'
                                     <Edmund.Rice@mail.house.gov>




                                                                                                     82 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 135 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Fite, David
                                     (Foreign Relations)
                                                                        Rice, Edmund
                                     <David_Fite@foreign.senate.gov>;                                                                RE Monthly Arms Transfer - Reschedule        Produce in
WASHAR000 WASHAR000        7/23/2018                                    <Edmund.Rice@mail.house.go Paul, Joshua M <PaulJM@state.gov>
                                     McCormick, Jamie                                                                                (2).msg                                      Full
2941      2943                                                          v>
                                     <Jamie.McCormick@mail.house.gov>;
                                     Oliver, Stacie (Foreign Relations)
                                     <Stacie_Oliver@foreign.senate.gov>


                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; 'McCormick,
                                     Jamie'
                                                                         Fite, David (Foreign Relations)
                                     <Jamie.McCormick@mail.house.gov>;                                                                  RE Monthly Arms Transfer - Reschedule     Produce in
WASHAR000 WASHAR000        7/23/2018                                     <David_Fite@foreign.senate.g Paul, Joshua M <PaulJM@state.gov>
                                     Oliver, Stacie (Foreign Relations)                                                                 (3).msg                                   Full
2944      2946                                                           ov>
                                     <Stacie_Oliver@foreign.senate.gov>;
                                     'Rice, Edmund'
                                     <Edmund.Rice@mail.house.gov>

                                                                                                        Fite, David (Foreign Relations)
                                                                                                        <David_Fite@foreign.senate.gov>;
                                                                          Oliver, Stacie (Foreign
                                                                                                        McCormick, Jamie
                                       Darrach, Tamara A                  Relations)                                                      Re Monthly Arms Transfer - Reschedule   Produce in
WASHAR000 WASHAR000        7/23/2018                                                                    <Jamie.McCormick@mail.house.gov
                                       <DarrachTA@state.gov>              <Stacie_Oliver@foreign.senate                                   (5).msg                                 Full
2947      2949                                                                                          >; Rice, Edmund
                                                                          .gov>
                                                                                                        <Edmund.Rice@mail.house.gov>;
                                                                                                        Paul, Joshua M <PaulJM@state.gov>

                                                                                                        Fite, David (Foreign Relations)
                                                                                                        <David_Fite@foreign.senate.gov>;
                                                                          Oliver, Stacie (Foreign
                                                                                                        McCormick, Jamie
                                       Darrach, Tamara A                  Relations)                                                      Re Monthly Arms Transfer - Reschedule   Produce in
WASHAR000 WASHAR000        7/23/2018                                                                    <Jamie.McCormick@mail.house.gov
                                       <DarrachTA@state.gov>              <Stacie_Oliver@foreign.senate                                   (6).msg                                 Full
2950      2952                                                                                          >; Rice, Edmund
                                                                          .gov>
                                                                                                        <Edmund.Rice@mail.house.gov>;
                                                                                                        Paul, Joshua M <PaulJM@state.gov>




                                                                                                    83 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 136 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; 'McCormick,
                                     Jamie'
                                     <Jamie.McCormick@mail.house.gov>; Fite, David (Foreign Relations)
                                                                                                                                               RE Monthly Arms Transfer -               Produce in
WASHAR000 WASHAR000        7/20/2018 Oliver, Stacie (Foreign Relations)  <David_Fite@foreign.senate.g                                      0
                                                                                                                                               Reschedule.msg                           Full
2953      2953                       <Stacie_Oliver@foreign.senate.gov>; ov>
                                     'Rice, Edmund'
                                     <Edmund.Rice@mail.house.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>

                                       Mason, Julia N <MasonJN@state.gov>; McKeeby, David I                                                                                             Produce in
WASHAR000 WASHAR000        7/17/2018                                                                                                       0 RE NBC News inquiry.msg
                                       PM-CPA <PM-CPA@state.gov>           <McKeebyDI@state.gov>                                                                                        Full
2954      2955
                                                                                                         Miller, Michael F
                                                                                                         <Millermf@state.gov>; PM-CPA          RE New PM tasker for Control Number      Produce       Deliberative -
                                       DDTC Tasker DL                     PM-Staffers Mailbox <PM-
WASHAR000 WASHAR000        7/26/2018                                                                     <PM-CPA@state.gov>; PM-Staffers       H20180726 000 -- Member Menendez -       with         Predecisional Intra-
                                       <DDTCTaskerDL@state.gov>           StaffersMailbox@state.gov>
2956      2957                                                                                           Mailbox <PM-                          3D Printing of Firearms .msg             Redactions   agency Discussion;
                                                                                                         StaffersMailbox@state.gov>
                                       Mason, Julia N <MasonJN@state.gov>; McKeeby, David I                                                    RE NowThis Inquiry Case with Cody        Produce in
WASHAR000 WASHAR000        7/16/2018                                                                                                       0
                                       PM-CPA <PM-CPA@state.gov>           <McKeebyDI@state.gov>                                               Wilson.msg                               Full
2958      2959
                                                                          Paul, Joshua M                                                                                                              Deliberative -
                                                                                                         Freeman, Jeremy B
                                     Hart, Robert L <HartRL@state.gov>;   </o=ExchangeLabs/ou=Exchan                                                                                                 Predecisional Intra-
                                                                                                         <FreemanJB@state.gov>; Miller,        RE Proposed Hill responses Defense       Produce
                                     Rogers, Shana A                      ge Administrative Group                                                                                                    agency Discussion;
WASHAR000 WASHAR000        7/27/2018                                                                     Michael F <Millermf@state.gov>;       items and technology vulnerable to       with
                                     <RogersSA2@state.gov>; Heidema,      (FYDIBOHF23SPDLT)/cn=Recipi                                                                                                Attorney Work Product;
2960      2965                                                                                           Fabry, Steven F                       Disclosure from Future Lawsuits.msg      Redactions
                                     Sarah J <HeidemaSJ@state.gov>        ents/cn=fe0af1773ed642df912                                                                                                Attorney-Client
                                                                                                         <FabrySF@state.gov>
                                                                          0291ea0a8c588-Paul, Joshu>                                                                                                 Privilege;
                                                                                                                                                                                        Produce       Deliberative -
                                                                          Miller, Michael F                                                    RE Public Comments on Cats I-III Rules
WASHAR000 WASHAR000        7/11/2018 Paul, Joshua M <PaulJM@state.gov>                                                                     0                                            with         Predecisional Intra-
                                                                          <Millermf@state.gov>                                                 (1).msg
2966      2967                                                                                                                                                                          Redactions   agency Discussion;
                                                                                                                                                                                        Produce       Deliberative -
                                                                          Dearth, Anthony M                                                    RE Public Comments on Cats I-III Rules
WASHAR000 WASHAR000        7/10/2018 Paul, Joshua M <PaulJM@state.gov>                                                                     0                                            with         Predecisional Intra-
                                                                          <DearthAM@state.gov>                                                 (3).msg
2968      2969                                                                                                                                                                          Redactions   agency Discussion;




                                                                                                       84 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 137 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Miller, Michael
                                     F <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;         Paul, Joshua M
                                     Dearth, Anthony M                      </o=ExchangeLabs/ou=Exchan
                                                                                                                                                                                      Produce       Deliberative -
                                     <DearthAM@state.gov>; Hamilton,        ge Administrative Group     PM-DTCP-RMA <PM-DTCP-                RE Public Comments on Cats I-III Rules
WASHAR000 WASHAR000        7/10/2018                                                                                                                                                  with         Predecisional Intra-
                                     Catherine E <HamiltonCE@state.gov>;    (FYDIBOHF23SPDLT)/cn=Recipi RMA@state.gov>                       (4).msg
2970      2970                                                                                                                                                                        Redactions   agency Discussion;
                                     Shin, Jae E <ShinJE@state.gov>;        ents/cn=fe0af1773ed642df912
                                     Douville, Alex J                       0291ea0a8c588-Paul, Joshu>
                                     <DouvilleAJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>; PM-
                                     CPA <PM-CPA@state.gov>



                                     Cross-Durrant, Marlo S <Cross-
                                                                       McKeeby, David I                                                      RE Questions on recent settlement with Produce in
WASHAR000 WASHAR000        7/17/2018 DurrantMS@state.gov>; PM-CPA <PM-                                                                   0
                                                                       <McKeebyDI@state.gov>                                                 Defense Distributed.msg                Full
2971      2972                       CPA@state.gov>

                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                                                                                                                    Deliberative -
                                     Goldschmidt, Lauren (OLA)                                                                                                                        Produce
                                                                            Wilson, Karen L (OLA)                                          RE Rep Engel Letter to Sec Pompeo on                    Predecisional
WASHAR000 WASHAR000        7/24/2018 <Lauren.Goldschmidt@usdoj.gov>;                                                                     0                                            with
                                                                            <Karen.L.Wilson@usdoj.gov>                                     3D Printed guns.msg                                     Interagency Discussion;
2973      2975                       Darrach, Tamara A                                                                                                                                Redactions
                                                                                                                                                                                                   Attorney Work Product;
                                     <DarrachTA@state.gov>

                                                                                                          Rice, Edmund
                                                                            Paul, Joshua M                <Edmund.Rice@mail.house.gov>;
                                     'Fite, David (Foreign Relations)'      </o=ExchangeLabs/ou=Exchan    Miller, Michael F
                                                                                                                                          RE Request briefing on proposed ITAR
                                     <David_Fite@foreign.senate.gov>;       ge Administrative Group       <Millermf@state.gov>; Darrach,                                              Produce in
WASHAR000 WASHAR000        7/20/2018                                                                                                      change on 3-D printing software for
                                     Oliver, Stacie (Foreign Relations)     (FYDIBOHF23SPDLT)/cn=Recipi   Tamara A <DarrachTA@state.gov>;                                             Full
2976      2980                                                                                                                            plastic firearms.msg
                                     <Stacie_Oliver@foreign.senate.gov>     ents/cn=fe0af1773ed642df912   McCormick, Jamie
                                                                            0291ea0a8c588-Paul, Joshu>    <Jamie.McCormick@mail.house.gov
                                                                                                          >




                                                                                                     85 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 138 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                     Thompson, Nicole A.                                                Loftus, Elizabeth
                                                                     McKeeby, David I                                                                                              Produce in
WASHAR000 WASHAR000        7/17/2018 <ThompsonNA2@state.gov>; PM-CPA                                    <LoftusE@state.gov>; Kildow,         RE Request for Comment.msg
                                                                     <McKeebyDI@state.gov>                                                                                         Full
2981      2982                       <PM-CPA@state.gov>                                                 Cassandra <KildowC@state.gov>

                                                                          Paul, Joshua M                Chen, Rachael J
                                                                          </o=ExchangeLabs/ou=Exchan    <ChenRJ@state.gov>; Colby
                                       'Jeff Abramson'                    ge Administrative Group       Goodman <colby@ciponline.org>;       RE requesting meeting on firearms     Produce in
WASHAR000 WASHAR000        6/22/2018
                                       <jeff@forumarmstrade.org>          (FYDIBOHF23SPDLT)/cn=Recipi   PM-CPA <PM-CPA@state.gov>;           export regulation changes (1).msg     Full
2983      2987
                                                                          ents/cn=fe0af1773ed642df912   Strike, Andrew P
                                                                          0291ea0a8c588-Paul, Joshu>    <StrikeAP@state.gov>

                                                                                                        Chen, Rachael J
                                     Jeff Abramson
                                                                          Paul, Joshua M                <ChenRJ@state.gov>; Colby            RE requesting meeting on firearms     Produce in
WASHAR000 WASHAR000        6/21/2018 <jeff@forumarmstrade.org>;
                                                                          <PaulJM@state.gov>            Goodman <colby@ciponline.org>;       export regulation changes (2).msg     Full
2988      2992                       eugene.cottilli@bis.doc.gov
                                                                                                        PM-CPA <PM-CPA@state.gov>
                                                                                                        Colby Goodman
                                                                          Jeff Abramson                 <colby@ciponline.org>; Rachel        Re requesting meeting on firearms     Produce in
WASHAR000 WASHAR000        6/18/2018 Chen, Rachael J <ChenRJ@state.gov>
                                                                          <jeff@forumarmstrade.org>     Stohl <rstohl@stimson.org>; PM-      export regulation changes (7).msg     Full
2993      2995
                                                                                                        CPA <PM-CPA@state.gov>
                                                                                                        Jeff Abramson
                                                                                                        <jeff@forumarmstrade.org>; Paul,
                                                                                                        Joshua M <PaulJM@state.gov>;
                                       Strike, Andrew P                   Christina Arabia              Chen, Rachael J                      Re requesting meeting on firearms     Produce in
WASHAR000 WASHAR000        6/27/2018
                                       <StrikeAP@state.gov>               <christina@ciponline.org>     <ChenRJ@state.gov>; PM-CPA <PM-      export regulation changes.msg         Full
2996      3006
                                                                                                        CPA@state.gov>; M Schroeder
                                                                                                        <matt.schroeder@smallarmssurvey.
                                                                                                        org>

                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan
                                     Miller, Michael F                                                                                                                             Produce       Deliberative -
                                                                          ge Administrative Group                                            RE Sen Menendez Letter to Secretary
WASHAR000 WASHAR000        7/25/2018 <Millermf@state.gov>; Heidema,                                                                      0                                         with         Predecisional Intra-
                                                                          (FYDIBOHF23SPDLT)/cn=Recipi                                        Pompeo on 3D Guns Issue.msg
3007      3008                       Sarah J <HeidemaSJ@state.gov>                                                                                                                 Redactions   agency Discussion;
                                                                          ents/cn=fe0af1773ed642df912
                                                                          0291ea0a8c588-Paul, Joshu>




                                                                                                      86 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 139 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan
                                                                                                                                                                              Produce        Deliberative -
                                       Darrach, Tamara A                  ge Administrative Group                                      RE SFRC HFAC Brief on DD Settlement
WASHAR000 WASHAR000        7/24/2018                                                                                               0                                          with          Predecisional Intra-
                                       <DarrachTA@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                  (1).msg
3009      3009                                                                                                                                                                Redactions    agency Discussion;
                                                                          ents/cn=fe0af1773ed642df912
                                                                          0291ea0a8c588-Paul, Joshu>


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J                                                                                                                                        Deliberative -
                                     <HeidemaSJ@state.gov>; Hart, Robert                                                                                                                    Predecisional
                                                                                                                                                                              Produce
                                     L <HartRL@state.gov>; Rogers, Shana Freeman, Jeremy B                                             RE SFRC HFAC Brief on DD                             Interagency Discussion;
WASHAR000 WASHAR000        7/24/2018                                                                                               0                                          with
                                     A <RogersSA2@state.gov>; Darrach,   <FreemanJB@state.gov>                                         Settlement.msg                                       Deliberative -
3010      3010                                                                                                                                                                Redactions
                                     Tamara A <DarrachTA@state.gov>;                                                                                                                        Predecisional Intra-
                                     Miller, Michael F                                                                                                                                      agency Discussion;
                                     <Millermf@state.gov>




                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Fite, David (Foreign Relations)
                                     <David_Fite@foreign.senate.gov>;     McCormick, Jamie
                                                                                                     Darrach, Tamara A                                                        Produce in
WASHAR000 WASHAR000        7/27/2018 Rice, Edmund                         <Jamie.McCormick@mail.hous                                   RE Voice Mails Calls.msg
                                                                                                     <DarrachTA@state.gov>                                                    Full
3011      3011                       <Edmund.Rice@mail.house.gov>;        e.gov>
                                     Oliver, Stacie (Foreign Relations)
                                     <Stacie_Oliver@foreign.senate.gov>


                                                                                                                                       Re Wash Times Trump administration      Produce       Deliberative -
                                                                          McKeeby, David I              Strike, Andrew P
WASHAR000 WASHAR000        5/14/2018 Paul, Joshua M <PaulJM@state.gov>                                                                 moves to shift gun export approval from with         Predecisional Intra-
                                                                          <McKeebyDI@state.gov>         <StrikeAP@state.gov>
3012      3016                                                                                                                         State to Commerce.msg                   Redactions   agency Discussion;
                                     Marquis, Matthew R                                                                                                                       Produce        Deliberative -
                                                                          Paul, Joshua M
WASHAR000 WASHAR000        7/27/2018 <MarquisMR@state.gov>; PM-CPA                                                                 0 RE Weekly Clips.msg                      with          Predecisional Intra-
                                                                          <PaulJM@state.gov>
3017      3021                       <PM-CPA@state.gov>                                                                                                                       Redactions    agency Discussion;




                                                                                                   87 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 140 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                            CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                     Darrach, Tamara A
                                                                                                           Oliver, Stacie (Foreign Relations)
                                     <DarrachTA@state.gov>; Paul, Joshua
                                                                         Fite, David (Foreign Relations)   <Stacie_Oliver@foreign.senate.gov>
                                     M <PaulJM@state.gov>; Faulkner,                                                                          Sen Menendez Letter to Secretary          Produce in
WASHAR000 WASHAR000        7/25/2018                                     <David_Fite@foreign.senate.g      ; Edmund.Rice@mail.house.gov
                                     Charles S <FaulknerCS@state.gov>;                                                                        Pompeo on 3D Guns Issue.msg               Full
3022      3022                                                           ov>                               (edmund.rice@mail.house.gov);
                                     Miller, Michael F
                                                                                                           Jamie.mccormick@mail.house.gov
                                     <Millermf@state.gov>

                                                                                                                                               7-25-18 Menendez letter to Pompeo re     Produce in
WASHAR000 WASHAR000
                                                                                                                                               3d guns.pdf                              Full
3023      3024

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                                                           Paul, Joshua M
                                     L <HartRL@state.gov>; Freeman,
                                                                           </o=ExchangeLabs/ou=Exchan
                                     Jeremy B <FreemanJB@state.gov>;                                                                                                                    Produce       Deliberative -
                                                                           ge Administrative Group                                             SFRC HFAC Brief on DD Settlement
WASHAR000 WASHAR000        7/23/2018 Rogers, Shana A                                                                                       0                                            with         Predecisional Intra-
                                                                           (FYDIBOHF23SPDLT)/cn=Recipi                                         (5).msg
3025      3025                       <RogersSA2@state.gov>; Darrach,                                                                                                                    Redactions   agency Discussion;
                                                                           ents/cn=fe0af1773ed642df912
                                     Tamara A <DarrachTA@state.gov>;
                                                                           0291ea0a8c588-Paul, Joshu>
                                     Miller, Michael F
                                     <Millermf@state.gov>


                                                                                                                                                                                        Produce in
WASHAR000 WASHAR000                                                                                                                            00003155.pdf
                                                                                                                                                                                        Full
3026      3027
                                     Rogers, Shana A
                                                                           Fabry, Steven F                                                                                              Produce in
WASHAR000 WASHAR000       12/20/2017 <RogersSA2@state.gov>; Ricci,                                                                         0 Blog article on arms export controls.msg
                                                                           <FabrySF@state.gov>                                                                                          Full
3028      3031                       Anthony <RicciA@state.gov>

                                                                                                                                                                                        Produce in
WASHAR000 WASHAR000                                                                                                                            Tasker H20171003=007.pdf
                                                                                                                                                                                        Full
3032      3035
                                                                                                                                                                                        Produce in
WASHAR000 WASHAR000                                                                                                                            H20170926=003.pdf
                                                                                                                                                                                        Full
3036      3039




                                                                                                      88 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 141 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                       DDTCPublicComments                Steve Baker                                                      Re_ ITAR Amendment – Categories I, II,   Produce in
WASHAR000 WASHAR000        5/18/2018                                                                                                  0
                                       <DDTCPublicComments@state.gov>    <sbaker@thebakerfamily.org>                                      and III.msg                              Full
3040      3041
                                                                                                                                          The Hearing Protection Act and           Produce in
WASHAR000 WASHAR000
                                                                                                                                          Silencers.pdf                            Full
3042      3049
                                                                                                                                          Options to Reduce or Modify Firearms     Produce in
WASHAR000 WASHAR000                                                                                                                                                                              Business Confidential;
                                                                                                                                          Regulations.pdf                          Full
3050      3060
                                     Rogers, Shana A                                                                                                                               Produce       Deliberative -
                                                                          Kottmyer, Alice M            Kottmyer, Alice M                  RE Public Comments on Cats I-III
WASHAR000 WASHAR000        7/11/2018 <RogersSA2@state.gov>; Fabry, Steven                                                                                                          with         Predecisional Intra-
                                                                          <KottmyerAM@state.gov>       <KottmyerAM@state.gov>             Rules.msg
3061      3062                       F <FabrySF@state.gov>                                                                                                                         Redactions   agency Discussion;


                                                                                                       Curran, Christopher P
                                     Steffens, Jessica L                                               <CurranCP@state.gov>; Abisellan,
                                     <SteffensJL@state.gov>; Paul, Joshua                              Eduardo <AbisellanE@state.gov>;
                                     M <PaulJM@state.gov>; Bhatt, Aakash                               McKay, Roland D
                                     <BhattAN@state.gov>; Koelling,                                    <McKayRD@state.gov>; PM-CPA
                                     Richard W <KoellingRW@state.gov>;                                 <PM-CPA@state.gov>; Legal-PM-DL                                             Produce       Deliberative -
                                                                          Blaha, Charles O                                              RE S letter to McMaster May 18 on
WASHAR000 WASHAR000        4/16/2018 Andrews, Cory                                                     <Legal-PM-DL@state.gov>;                                                    with         Predecisional Intra-
                                                                          <BlahaCO@state.gov>                                           USML Cats I II and III (2).msg
3063      3063                       <AndrewsC2@state.gov>; Fabry,                                     Faulkner, Charles S                                                         Redactions   agency Discussion;
                                     Steven F <FabrySF@state.gov>; Wall,                               <FaulknerCS@state.gov>; PM-
                                     Amanda J <WallAJ@state.gov>; Jost,                                Staffers Mailbox <PM-
                                     Aaron W <JostAW@state.gov>; Lai,                                  StaffersMailbox@state.gov>;
                                     Borchien <LaiB@state.gov>                                         Chandler, Karen R
                                                                                                       <ChandlerKR@state.gov>


                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                   Produce      Predecisional Intra-
                                                                                                                                          Approved AM to S and Signed
WASHAR000 WASHAR000                                                                                                                                                                with         agency Discussion;
                                                                                                                                          ExecSec.pdf
3064      3066                                                                                                                                                                     Redactions   Presidential
                                                                                                                                                                                                Communication;




                                                                                                   89 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 142 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                   Curran, Christopher P
                                                                                                   <CurranCP@state.gov>; Abisellan,
                                                                                                   Eduardo <AbisellanE@state.gov>;
                                     Blaha, Charles O
                                                                                                   McKay, Roland D
                                     <BlahaCO@state.gov>; Steffens,
                                                                                                   <McKayRD@state.gov>; PM-CPA
                                     Jessica L <SteffensJL@state.gov>;
                                                                                                   <PM-CPA@state.gov>; Legal-PM-DL
                                     Bhatt, Aakash <BhattAN@state.gov>;
                                                                                                   <Legal-PM-DL@state.gov>;
                                     Koelling, Richard W                                                                                                                     Produce       Deliberative -
                                                                         Paul, Joshua M            Faulkner, Charles S              RE S letter to McMaster May 18 on
WASHAR000 WASHAR000        4/16/2018 <KoellingRW@state.gov>; Andrews,                                                                                                        with         Predecisional Intra-
                                                                         <PaulJM@state.gov>        <FaulknerCS@state.gov>; PM-      USML Cats I II and III.msg
3067      3067                       Cory <AndrewsC2@state.gov>; Fabry,                                                                                                      Redactions   agency Discussion;
                                                                                                   Staffers Mailbox <PM-
                                     Steven F <FabrySF@state.gov>; Wall,
                                                                                                   StaffersMailbox@state.gov>;
                                     Amanda J <WallAJ@state.gov>; Jost,
                                                                                                   Chandler, Karen R
                                     Aaron W <JostAW@state.gov>; Lai,
                                                                                                   <ChandlerKR@state.gov>; Heidema,
                                     Borchien <LaiB@state.gov>
                                                                                                   Sarah J <HeidemaSJ@state.gov>;
                                                                                                   Miller, Michael F
                                                                                                   <Millermf@state.gov>
                                                                                                   PM-CPA <PM-CPA@state.gov>;
                                     PM-DTCP-Tasking-DL <PM-DTCP-                                  Nilsson, Brian H                  CPA Media Monitoring Before It's News
                                     Tasking-DL@state.gov>; PM-DTCC-     Rajgopal, Pavan           <NilssonBH@state.gov>; Aguirre,   Exclusive Firearms industry distances   Produce in
WASHAR000 WASHAR000        9/30/2016
                                     Leads-DL <PM-DTCC-Leads-            <RajgopalP@state.gov>     Lisa V <AguirreLV@state.gov>;     itself from Cody Wilson 3D-printed      Full
3068      3070
                                     DL@state.gov>                                                 Rogers, Shana A                   guns.msg
                                                                                                   <RogersSA2@state.gov>
                                                                                                   PM-CPA <PM-CPA@state.gov>;
                                     PM-DTCC-Leads-DL <PM-DTCC-Leads-                                                                CPA Media Monitoring Export Law Blog
                                                                         Rajgopal, Pavan           Nilsson, Brian H                                                          Produce in
WASHAR000 WASHAR000        9/28/2016 DL@state.gov>; PM-DTCP-Tasking-DL                                                               If It Were Real It Wouldn’t Be
                                                                         <RajgopalP@state.gov>     <NilssonBH@state.gov>; Rogers,                                            Full
3071      3072                       <PM-DTCP-Tasking-DL@state.gov>                                                                  “Deemed”.msg
                                                                                                   Shana A <RogersSA2@state.gov>

                                     PM-DTCP-RMA <PM-DTCP-
                                     RMA@state.gov>; Peartree, C Edward
                                                                                                   PM-CPA <PM-CPA@state.gov>;
                                     <PeartreeCE@state.gov>; PM-DTCC-   Rajgopal, Pavan                                              CPA Media Monitoring WSJ How to         Produce in
WASHAR000 WASHAR000       10/28/2016                                                               Nilsson, Brian H
                                     Leads-DL <PM-DTCC-Leads-           <RajgopalP@state.gov>                                        Make a Gun at Home.msg                  Full
3073      3075                                                                                     <NilssonBH@state.gov>
                                     DL@state.gov>; Rogers, Shana A
                                     <RogersSA2@state.gov>




                                                                                                 90 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 143 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Robinson,
                                     Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;
                                     Richter, Zachary (USATXW)
                                     <Zachary.C.Richter@usdoj.gov>;
                                                                                                       Raab, Michael (CIV)
                                     Rogers, Shana A
                                                                                                       <Michael.Raab@usdoj.gov>;
                                     <RogersSA2@state.gov>; Brill, Sophia
                                                                                                       Brinkmann, Beth (CIV)
                                     (NSD) <Sophia.Brill@usdoj.gov>;
                                                                                                       <Beth.Brinkmann@usdoj.gov>;
                                     Rozenshtein, Alan (NSD)
                                                                          Tenny, Daniel (CIV)          Letter, Douglas (CIV)                                                    Produce in
WASHAR000 WASHAR000        9/21/2016 <Alan.Rozenshtein@usdoj.gov>;                                                                        Defense Distributed -- AFFIRMED.msg
                                                                          <Daniel.Tenny@usdoj.gov>     <Douglas.Letter@usdoj.gov>; Allen,                                       Full
3076      3076                       Forrester, Nate (OLC)
                                                                                                       Katherine T. (CIV)
                                     <Nate.Forrester@usdoj.gov>; Tutt,
                                                                                                       <Katherine.T.Allen@usdoj.gov>;
                                     Andrew (OLC)
                                                                                                       McIntosh, Scott (CIV)
                                     <Andrew.Tutt@usdoj.gov>; Anderson,
                                                                                                       <Scott.McIntosh@usdoj.gov>
                                     Melissa A. (ATF)
                                     <Melissa.A.Anderson@usdoj.gov>;
                                     Tarczynska, Dominika (USANYS)
                                     <Dominika.Tarczynska@usdoj.gov>;
                                     Smith, Jeffrey (NSD)
                                     <Jeffrey.Smith5@usdoj.gov>

                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                      defense distributed opinion.pdf
                                                                                                                                                                                Full
3077      3118
                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                      V1N2_6_90.pdf
                                                                                                                                                                                Full
3119      3142




                                                                                                     91 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 144 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                     Rajgopal, Pavan
                                     <RajgopalP@state.gov>; Heidema,                               PM-CPA <PM-CPA@state.gov>;
                                     Sarah J <HeidemaSJ@state.gov>;                                Nilsson, Brian H                RE CPA Media Monitoring Bloomberg If
                                                                            Paul, Joshua M                                                                                 Produce in
WASHAR000 WASHAR000        9/21/2016 Aguirre, Lisa V <AguirreLV@state.gov>;                        <NilssonBH@state.gov>; PM-DTCP- Printing Guns Is Legal So Is Publishing
                                                                            <PaulJM@state.gov>                                                                             Full
3143      3145                       Monjay, Robert                                                Tasking-DL <PM-DTCP-Tasking-    Plans.msg
                                     <MonjayR@state.gov>; Rogers, Shana                            DL@state.gov>
                                     A <RogersSA2@state.gov>

                                                                                                   PM-CPA <PM-CPA@state.gov>;
                                     Marquis, Matthew R                                                                               RE CPA Media Monitoring Guns America
                                                                          Paul, Joshua M           Miller, Michael F                                                        Produce in
WASHAR000 WASHAR000        1/26/2018 <MarquisMR@state.gov>; PM-DTCP-                                                                  Supreme Court Rejects 3-D Printed Gun
                                                                          <PaulJM@state.gov>       <Millermf@state.gov>; Rogers,                                            Full
3146      3147                       RMA <PM-DTCP-RMA@state.gov>                                                                      Case.msg
                                                                                                   Shana A <RogersSA2@state.gov>
                                                                                                   PM-CPA <PM-CPA@state.gov>; PM-     CPA Media Monitoring Huffington Post
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-        Gun Safety Groups Race To Stop           Produce in
WASHAR000 WASHAR000        7/26/2018 RMA@state.gov>; Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>     Directors-DL@state.gov>; Miller,   Company From Unleashing ‘The Age Of      Full
3148      3151                       PM-DL@state.gov>
                                                                                                   Michael F <Millermf@state.gov>     The Downloadable Gun’ (14).msg

                                                                                                                                      Brady Motion to Intervene filing and NOA-
                                                                                                                                      20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                      Motion to Intervene filing and NOA\096- Full
3152      3152
                                                                                                                                      4_2018.07.25 Proposed order.pdf

                                                                                                                                      Brady Motion to Intervene filing and NOA-
                                                                                                                                      20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                      Motion to Intervene filing and NOA\096- Full
3153      3181
                                                                                                                                      2_2018.07.25 Exh B_Complaint.pdf

                                                                                                                                      Brady Motion to Intervene filing and NOA-
                                                                                                                                      20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                      Motion to Intervene filing and NOA\096- Full
3182      3188
                                                                                                                                      5_Appendix of Facts ISO.pdf




                                                                                                 92 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 145 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
3189      3199                                                                                            NOA\097_2018.07.25 Joint Emergency
                                                                                                          Motion for TRO and PI.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
3200      3201                                                                                            NOA\099_2018.07.25_Notice of
                                                                                                          Appearance (D. Cabello).pdf
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
3202      3204                                                                                            NOA\098_2018.07.25 Emergency Motion
                                                                                                          for Hearing.pdf
                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and
                                                                                                                                                    Full
3205      3206                                                                                            NOA\096_2018.07.25 Joint Emergency
                                                                                                          Motion for Leave to Intervene.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady
                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                       Motion to Intervene filing and NOA\098-
                                                                                                                                                    Full
3207      3207                                                                                            1_2018.07.25 Proposed order_ER Motion
                                                                                                          for Hearing.pdf

                                                                                                          Brady Motion to Intervene filing and NOA-
                                                                                                          20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                          Motion to Intervene filing and NOA\097- Full
3208      3209
                                                                                                          2_2018.07.25 proposed order.pdf




                                                                        93 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 146 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                          CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                     Motion to Intervene filing and NOA\096- Full
3210      3221
                                                                                                                                     1_2018.07.25 Exh A_Memo of Law.pdf

                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady            Produce in
WASHAR000 WASHAR000
                                                                                                                                     Motion to Intervene filing and NOA\097- Full
3222      3230
                                                                                                                                     1_Exh A_Settlement Agrmt.pdf
                                                                                                                                     Brady Motion to Intervene filing and NOA-
                                                                                                                                     20180726T183612Z-001.zip?Brady
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                  Motion to Intervene filing and NOA\096-
                                                                                                                                                                               Full
3231      3239                                                                                                                       3_ 2018.07.25 Exh C_Settlement
                                                                                                                                     Agrmt.pdf
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                                                        Robinson, Stuart J. (CIV)                                                                              Produce
                                     Rogers, Shana A                                                 Soskin, Eric (CIV)                                                                      agency Discussion;
WASHAR000 WASHAR000        3/16/2018                                    <Stuart.J.Robinson@usdoj.gov                                 FW Offer of Settlement.msg                with
                                     <RogersSA2@state.gov>                                           <Eric.Soskin@usdoj.gov>                                                                 Attorney Work Product;
3240      3240                                                          >                                                                                                      Redactions
                                                                                                                                                                                             Attorney-Client
                                                                                                                                                                                             Privilege;
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                  Offer of Settlement.pdf
                                                                                                                                                                               Full
3241      3244
                                       DDTC Response Team               Mrs Phil Sawyer                                              Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                             0
                                       <DDTCResponseTeam@state.gov>     <bounce@list.everytown.org>                                  downloadable guns.msg                     Full
3245      3245
                                       DDTC Response Team               Patti Rader                                                  Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                             0
                                       <DDTCResponseTeam@state.gov>     <bounce@list.everytown.org>                                  downloadable guns.msg                      Full
3246      3246
                                                                        Marquis, Matthew R                                           PM CPA DAILY BULLETIN – July 27           Produce in
WASHAR000 WASHAR000        7/27/2018 PM-CPA <PM-CPA@state.gov>                                                                   0
                                                                        <MarquisMR@state.gov>                                        2018.msg                                  Full
3247      3249
                                                                                                                                                                               Produce in
WASHAR000 WASHAR000                                                                                                                  PM-CPA-DAILYBULLETIN27JULY2018.docx
                                                                                                                                                                               Full
3250      3251




                                                                                                  94 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 147 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                                                             Produce in
WASHAR000 WASHAR000                                                                                                                    Clips20180727.doc
                                                                                                                                                                             Full
3252      3413
                                                                                                     PM-All-Users <PM-All-
                                                                                                     Users@state.gov>; PM-Post-Officers-
                                                                                                     DL
                                                                                                     <PM_Post_Officers_DL@state.gov>;
                                                                                                     PM-POLAD-DL <PM-POLAD-
                                                                                                     DL@state.gov>; ISN-SCO-DL <ISN-
                                                                                                     SPC-DL@state.gov>; PM-CPA <PM-
                                                                                                     CPA@state.gov>; AVC-Press-DL
                                                                                                     <AVC-Press-DL@state.gov>; Fong,
                                                                                                     Isaac JY <FongIJY@state.gov>;
                                                                                                     Tucker, Maureen E
                                                                                                     <TuckerME@state.gov>; Ricci,
                                                                                                     Anthony <RicciA@state.gov>; Fabry,
                                                                                                     Steven F <FabrySF@state.gov>;
                                                                                                     Rogers, Shana A
                                       PM-Staffers Mailbox <PM-           Marquis, Matthew R                                             PM NEWS CLIPS FOR JULY 23-27 2018   Produce in
WASHAR000 WASHAR000        7/27/2018                                                                 <RogersSA2@state.gov>; Abisellan,
                                       StaffersMailbox@state.gov>         <MarquisMR@state.gov>                                          .msg                                Full
3414      3418                                                                                       Eduardo <AbisellanE@state.gov>;
                                                                                                     Cooper, John M
                                                                                                     <CooperJM3@state.gov>; Sullivan,
                                                                                                     Jerry <SullivanJ@state.gov>;
                                                                                                     Saghieh, Luana
                                                                                                     <SaghiehL@state.gov>; Wyatt,
                                                                                                     James A <WyattJA@state.gov>;
                                                                                                     Darrach, Tamara A
                                                                                                     <DarrachTA@state.gov>; Tian,
                                                                                                     Steven Y <TianSY@state.gov>; Lao-
                                                                                                     Talens, Daniel N
                                                                                                     <LaoTalensDN@state.gov>; Paolella,
                                                                                                     James H <PaolellaJH@state.gov>;
                                                                                                     Basley, Natasha M
                                                                                                     <BasleyNM@state gov>; McVerry




                                                                                                   95 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 148 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                                                                            Deliberative -
                                                                                                                                                                                           Predecisional Intra-
                                     Rogers, Shana A                                                   Freeman, Jeremy B               RE FLASH CLEARANCE Action Memo to T Produce
                                                                          Hart, Robert L                                                                                                   agency Discussion;
WASHAR000 WASHAR000        7/26/2018 <RogersSA2@state.gov>; Fabry, Steven                              <FreemanJB@state.gov>; Heidema, regarding Defense Distributed Settlement with
                                                                          <HartRL@state.gov>                                                                                               Attorney Work Product;
3419      3421                       F <FabrySF@state.gov>                                             Sarah J <HeidemaSJ@state.gov>   Items.msg                                Redactions
                                                                                                                                                                                           Attorney-Client
                                                                                                                                                                                           Privilege;
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                       Menendez letter.pdf
                                                                                                                                                                                    Full
3422      3425
                                                                                                                                                                                    Produce in
WASHAR000 WASHAR000                                                                                                                       Markey et al letter.pdf
                                                                                                                                                                                    Full
3426      3427

                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                       Rogers, Shana A
                                     Dorosin, Joshua L                    Wall, Amanda J                                                                                            Produce in
WASHAR000 WASHAR000        7/27/2018                                                                   <RogersSA2@state.gov>; Freeman, RE PM DDTC spam campaign (3).msg
                                     <DorosinJL@state.gov>; Newstead,     <WallAJ@state.gov>                                                                                        Full
3428      3428                                                                                         Jeremy B <FreemanJB@state.gov>
                                     Jennifer G <NewsteadJG@state.gov>

                                       DDTC Response Team                Mrs Phil Sawyer                                                  Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                  0
                                       <DDTCResponseTeam@state.gov>      <bounce@list.everytown.org>                                      downloadable guns.msg                     Full
3429      3429
                                       DDTC Response Team                Patti Rader                                                      Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                  0
                                       <DDTCResponseTeam@state.gov>      <bounce@list.everytown.org>                                      downloadable guns.msg                      Full
3430      3430
                                       DDTC Response Team                Mrs Phil Sawyer                                                  Phil in 06040_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                  0
                                       <DDTCResponseTeam@state.gov>      <bounce@list.everytown.org>                                      downloadable guns.msg                     Full
3431      3431
                                       DDTC Response Team                Patti Rader                                                      Patti in 98003_ please stop the release of Produce in
WASHAR000 WASHAR000        7/24/2018                                                                                                  0
                                       <DDTCResponseTeam@state.gov>      <bounce@list.everytown.org>                                      downloadable guns.msg                      Full
3432      3432




                                                                                                   96 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 149 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                               FROM                           CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                     Todd, William E (Ambassador)
                                                                       Bowden, Al J                  <ToddW@state.gov>; Giuliano, Lysa
                                                                       </O=SBUSTATE/OU=EXTERNAL      C <GiulianoLC@state.gov>;
                                                                       (FYDIBOHF25SPDLT)/CN=RECIP    Blackstone, Kevin
                                     Wrege, Karen M
                                                                       IENTS/CN=E61AF09EA6724DA      <BlackstoneCK@state.gov>; Miller,
                                     <WregeKM@state.gov>; Bowden, Al J
                                                                       DB0E7F08DFE95630F> - on       Glenn W <MillerGW@state.gov>;                                              Produce in
WASHAR000 WASHAR000        7/27/2018 <BowdenAJ@state.gov>; CIRT                                                                        RE PM DDTC spam campaign.msg
                                                                       behalf of - IRM IACISO        IRM IACISO                                                                 Full
3433      3435                       <CIRT@state.gov>; Mummaw, Karen E
                                                                       </O=SBUSTATE/OU=EXTERNAL      <IRMIACISO@state.gov>; Rogers,
                                     <MummawKE@state.gov>
                                                                       (FYDIBOHF25SPDLT)/CN=RECIP    Shana A <RogersSA2@state.gov>;
                                                                       IENTS/CN=A650F4499F444523     Fabry, Steven F
                                                                       B58B2B5C8B785108>             <FabrySF@state.gov>; Norman,
                                                                                                     Marcus A <NormanMA@state.gov>
                                                                                                     Dearth, Anthony M
                                                                                                     <DearthAM@state.gov>, "Heidema,
                                                                                                     Sarah J" <HeidemaSJ@state.gov>,
                                                                                                     "Koelling, Richard W"
                    Tue, 27 Mar
                                                                      PM-Staffers Mailbox <PM-       <KoellingRW@state.gov>, "Paul,  Subject: PM Final: Defense Distributed     Produce in
WASHAR000 WASHAR000 2018 20:58:40 Hart, Robert L <HartRL@state.gov>
                                                                      StaffersMailbox@state.gov>     Joshua M" <PaulJM@state.gov>,   offer of settlement                        Full
3436      3438      +0000
                                                                                                     PM-Staffers Mailbox <PM-
                                                                                                     StaffersMailbox@state.gov>,
                                                                                                     "Steffens, Jessica L"
                                                                                                     <SteffensJL@state.gov>


                                  Heidema, Sarah J                                                   PM-CPA <PM-CPA@state.gov>,
                                  <HeidemaSJ@state.gov>, "McKeeby,                                   "Cavnar, Anna"
                                  David I" <McKeebyDI@state.gov>,                                    <CavnarA@state.gov>, "Fabry,
                    Tue, 24 Jul   "Hart, Robert L" <HartRL@state.gov>,                               Steven F" <FabrySF@state.gov>,       Subject: CPA Media Monitoring:
                                                                       Marquis, Matthew R                                                                                       Produce in
WASHAR000 WASHAR000 2018 18:15:35 "Freeman, Jeremy B"                                                "Carter, Rachel"                     Guns.com: Everytown, Schumer beat the
                                                                       <MarquisMR@state.gov>                                                                                    Full
3439      3440      +0000         <FreemanJB@state.gov>, "Rogers,                                    <CarterR@state.gov>, "Steffens,      drum to ban 3-D gun printing
                                  Shana A" <RogersSA2@state.gov>,                                    Jessica L" <SteffensJL@state.gov>,
                                  "Miller, Michael F"                                                "Koelling, Richard W"
                                  <Millermf@state.gov>                                               <KoellingRW@state.gov>




                                                                                                   97 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 150 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                 FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                                                                                        Dearth, Anthony M
                                                                                                        <DearthAM@state.gov>, "Heidema,
                    Fri, 6 Apr 2018                                                                                                                                                    Produce       Deliberative -
                                                                        Hart, Robert L                  Sarah J" <HeidemaSJ@state.gov>, Subject: RE: PM Final: Defense
WASHAR000 WASHAR000 15:16:40        "Paul, Joshua M" <PaulJM@state.gov>                                                                                                                with         Predecisional Intra-
                                                                        <HartRL@state.gov>              "Koelling, Richard W"              Distributed offer of settlement
3441      3443      +0000                                                                                                                                                              Redactions   agency Discussion;
                                                                                                        <KoellingRW@state.gov>, "Steffens,
                                                                                                        Jessica L" <SteffensJL@state.gov>

                    Thu, 12 Apr
                                  PM-Staffers Mailbox <PM-               "Kaidanow, Tina S"             "Steffens, Jessica L"                                                          Produce in
WASHAR000 WASHAR000 2018 21:26:58                                                                                                             Subject: RE: For Approval: DD offer
                                  StaffersMailbox@state.gov>             <KaidanowTS@state.gov>         <SteffensJL@state.gov>                                                         Full
3444      3445      +0000

                    Thu, 12 Apr
                                  PM-Staffers Mailbox <PM-               Steffens, Jessica L            Chandler, Karen R                                                              Produce in
WASHAR000 WASHAR000 2018 20:52:50                                                                                                             Subject: FW: For Jess/Karen: DD offer
                                  StaffersMailbox@state.gov>             <SteffensJL@state.gov>         <ChandlerKR@state.gov>                                                         Full
3446      3447      +0000
                                                                                                        PM-Staffers Mailbox <PM-
                    Tue, 27 Mar
                                  "Kaidanow, Tina S"                     PM-Staffers Mailbox <PM-       StaffersMailbox@state.gov>,           Subject: For Review: FW: Defense         Produce in
WASHAR000 WASHAR000 2018 18:57:04
                                  <KaidanowTS@state.gov>                 StaffersMailbox@state.gov>     "Steffens, Jessica L"                 Distributed offer of settlement          Full
3448      3449      +0000
                                                                                                        <SteffensJL@state.gov>
                    Thu, 12 Apr   PM-Staffers Mailbox <PM-                                                                                                                             Produce       Deliberative -
                                                                         Chandler, Karen R
WASHAR000 WASHAR000 2018 20:54:06 StaffersMailbox@state.gov>, "Steffens,                                                                  0 RE: For Jess/Karen: DD offer               with         Predecisional Intra-
                                                                         <ChandlerKR@state.gov>
3450      3451      +0000         Jessica L" <SteffensJL@state.gov>                                                                                                                    Redactions   agency Discussion;

                    Tue, 24 Jul
                                                                         "Marquis, Matthew R"                                                                                          Produce in
WASHAR000 WASHAR000 2018 12:59:46 PM-CPA <PM-CPA@state.gov>                                                                               0 PM/CPA DAILY BULLETIN – July 24, 2018
                                                                         <MarquisMR@state.gov>                                                                                         Full
3452      3454      +0000
                    Friday, July
                                      "Nelson, Rebekah A"                "Steffens, Jessica L"                                                State Department News Briefing for       Produce in
WASHAR000 WASHAR000 27, 2018                                                                                                              0
                                      <NelsonRA@state.gov>               <SteffensJL@state.gov>                                               Friday, July 27, 2018 (5:00am version)   Full
3455      3462      4:56:10 AM




                                                                                                      98 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 151 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                               FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING



                                  "Heidema, Sarah J"
                                  <HeidemaSJ@state.gov>, "McKeeby,
                                  David I" <McKeebyDI@state.gov>,
                                  "Hart, Robert L" <HartRL@state.gov>,
                                  "Freeman, Jeremy B"
                                  <FreemanJB@state.gov>, "Rogers,
                                  Shana A" <RogersSA2@state.gov>,
                                  "Miller, Michael F"
                    Mon, 23 Jul   <Millermf@state.gov>, "Cavnar, Anna"                                                              CPA Media Monitoring: New York Post:
                                                                       Marquis, Matthew R                                                                                  Produce in
WASHAR000 WASHAR000 2018 12:16:07 <CavnarA@state.gov>, "Fabry, Steven                            PM-CPA <PM-CPA@state.gov>          Chuck Schumer warns of 3-D printed
                                                                       <MarquisMR@state.gov>                                                                               Full
3463      3464      +0000         F" <FabrySF@state.gov>, "Carter,                                                                  ‘ghost guns’
                                  Rachel" <CarterR@state.gov>,
                                  "Steffens, Jessica L"
                                  <SteffensJL@state.gov>, "Koelling,
                                  Richard W" <KoellingRW@state.gov>,
                                  "Litzenberger, Earle D (Lee)"
                                  <LitzenbergerED@state.gov>,
                                  "Kaidanow, Tina S"
                                  <KaidanowTS@state.gov>




                    Thu, 26 Jul                                       "McKeeby, David I"         "Carter, Rachel"
                                  Kaidanow, Tina S                                                                                                                         Produce in
WASHAR000 WASHAR000 2018 14:07:40                                     <McKeebyDI@state.gov>      <CarterR@state.gov>, "Paul, Joshua Defense Distributed Settlement
                                  <KaidanowTS@state.gov>                                                                                                                   Full
3465      3466      +0000                                                                        M" <PaulJM@state.gov>




                                                                                               99 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 152 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                  PM-CPA <PM-CPA@state.gov>,
                                                                                                  "Brown, Stanley L"
                                                                                                  <BrownSL@state.gov>, "O'Keefe,
                                                                                                  Kevin P" <OKeefeKP@state.gov>,
                                                                                                  "Miller, Michael F"
                                                                                                  <Millermf@state.gov>, "Mak,
                                  "Steffens, Jessica L"                                           Daniella" <MakD@state.gov>,
                    Wed, 25 Jul
                                  <SteffensJL@state.gov>, PM-Strategy   "Marquis, Matthew R"      "Martin, Davette T"               Defense Distributed Settlement Alerts for Produce in
WASHAR000 WASHAR000 2018 20:49:12
                                  <PM-Strategy@state.gov>, Legal-PM-    <MarquisMR@state.gov>     <MartinDT@state.gov>, "Dudding,   25 July 2018                              Full
3467      3469      +0000
                                  DL <Legal-PM-DL@state.gov>                                      Maria" <DuddingM@state.gov>,
                                                                                                  "Litzenberger, Earle D (Lee)"
                                                                                                  <LitzenbergerED@state.gov>,
                                                                                                  "Nute, Kathryn M"
                                                                                                  <NuteKM3@state.gov>, "McVerry,
                                                                                                  James"
                                                                                                  <James.Mcverry.ctr@dla.mil>
                                                                                                  PM-CPA <PM-CPA@state.gov>,
                                                                                                  "Brown, Stanley L"
                                                                                                  <BrownSL@state.gov>, "O'Keefe,
                                                                                                  Kevin P" <OKeefeKP@state.gov>,
                                                                                                  "Miller, Michael F"
                                                                                                  <Millermf@state.gov>, "Mak,
                                                                                                  Daniella" <MakD@state.gov>,
                    Wed, 18 Jul   "Steffens, Jessica L"
                                                                        Marquis, Matthew R        "Martin, Davette T"                                                        Produce in
WASHAR000 WASHAR000 2018 20:44:27 <SteffensJL@state.gov>, PM-Strategy                                                               CPA Media Monitoring: 18 July 2018
                                                                        <MarquisMR@state.gov>     <MartinDT@state.gov>, "Dudding,                                            Full
3470      3473      +0000         <PM-Strategy@state.gov>
                                                                                                  Maria" <DuddingM@state.gov>,
                                                                                                  "Litzenberger, Earle D (Lee)"
                                                                                                  <LitzenbergerED@state.gov>,
                                                                                                  "Nute, Kathryn M"
                                                                                                  <NuteKM3@state.gov>, "McVerry,
                                                                                                  James"
                                                                                                  <James.Mcverry.ctr@dla.mil>




                                                                                                100 of 760
                                                       Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 153 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE       TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                 "Miller, Michael F"
                                                                                                 <Millermf@state.gov>, "Heidema,
                                                                                                 Sarah J" <HeidemaSJ@state.gov>,
                                                                                                 PM-CPA <PM-CPA@state.gov>,
                    Wed, 25 Jul                                                                  "Carter, Rachel"
                                  "Kaidanow, Tina S"                  "Paul, Joshua M"                                              RE: DD Settlement: Cong/Pub State of   Produce in
WASHAR000 WASHAR000 2018 22:03:13                                                                <CarterR@state.gov>, "Steffens,
                                  <KaidanowTS@state.gov>              <PaulJM@state.gov>                                            Play                                   Full
3474      3476      +0000                                                                        Jessica L" <SteffensJL@state.gov>,
                                                                                                 "Hart, Robert L"
                                                                                                 <HartRL@state.gov>, "Litzenberger,
                                                                                                 Earle D (Lee)"
                                                                                                 <LitzenbergerED@state.gov>
                                                                                                 "Miller, Michael F"
                                                                                                 <Millermf@state.gov>, "Heidema,
                                                                                                 Sarah J" <HeidemaSJ@state.gov>,
                                                                                                 PM-CPA <PM-CPA@state.gov>,
                    Wed, 25 Jul                                                                  "Carter, Rachel"
                                  "Kaidanow, Tina S"                  "Paul, Joshua M"                                              RE: DD Settlement: Cong/Pub State of   Produce in
WASHAR000 WASHAR000 2018 21:17:56                                                                <CarterR@state.gov>, "Steffens,
                                  <KaidanowTS@state.gov>              <PaulJM@state.gov>                                            Play                                   Full
3477      3479      +0000                                                                        Jessica L" <SteffensJL@state.gov>,
                                                                                                 "Hart, Robert L"
                                                                                                 <HartRL@state.gov>, "Litzenberger,
                                                                                                 Earle D (Lee)"
                                                                                                 <LitzenbergerED@state.gov>




                                                                                              101 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 154 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                         PM-CPA <PM-CPA@state.gov>,
                                                                                                         "Brown, Stanley L"
                                                                                                         <BrownSL@state.gov>, "O'Keefe,
                                                                                                         Kevin P" <OKeefeKP@state.gov>,
                                                                                                         "Miller, Michael F"
                                                                                                         <Millermf@state.gov>, "Mak,
                                                                                                         Daniella" <MakD@state.gov>,
                    Wed, 25 Jul   Steffens, Jessica L
                                                                           "Marquis, Matthew R"          "Martin, Davette T"                                                          Produce in
WASHAR000 WASHAR000 2018 20:44:41 <SteffensJL@state.gov>, PM-Strategy                                                                          CPA Media Monitoring: 25 July 2018
                                                                           <MarquisMR@state.gov>         <MartinDT@state.gov>, "Dudding,                                              Full
3480      3483      +0000         <PM-Strategy@state.gov>
                                                                                                         Maria" <DuddingM@state.gov>,
                                                                                                         "Litzenberger, Earle D (Lee)"
                                                                                                         <LitzenbergerED@state.gov>,
                                                                                                         "Nute, Kathryn M"
                                                                                                         <NuteKM3@state.gov>, "McVerry,
                                                                                                         James"
                                                                                                         <James.Mcverry.ctr@dla.mil>

                                     Heidema, Sarah J
                                                                           Dearth, Anthony M
                                     <HeidemaSJ@state.gov>; Koelling,
                                                                           </o=ExchangeLabs/ou=Exchan
                                     Richard W <KoellingRW@state.gov>;
                                                                           ge Administrative Group                                             Flash Clearance Use of PM Funds in DOJ Withhold in
WASHAR000 WASHAR000        4/12/2018 Cook, Daniel L <CookDL@state.gov>;                                                                    0
                                                                           (FYDIBOHF23SPDLT)/cn=Recipi                                         Settlement.msg                         Full
3484      3484                       Cavnar, Anna <CavnarA@state.gov>;
                                                                           ents/cn=abdbe9661e4c4f68be
                                     Chandler, Karen R
                                                                           7b23bb03f058cb-Dearth, Ant>
                                     <ChandlerKR@state.gov>

                                                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                                                            Action Memo - Counteroffer.docx
                                                                                                                                                                                      Full
3485      3486
                                                                           Dearth, Anthony M
                                                                           </o=ExchangeLabs/ou=Exchan
                                       Harrison, Paula C                   ge Administrative Group                                             FW Flash Clearance Use of PM Funds     Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                       0
                                       <HarrisonPC@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                         in DOJ Settlement (14).msg             Full
3487      3487
                                                                           ents/cn=abdbe9661e4c4f68be
                                                                           7b23bb03f058cb-Dearth, Ant>




                                                                                                    102 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 155 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                        Action Memo - Counteroffer.docx
                                                                                                                                                                                  Full
3488      3489
                                                                           Dearth, Anthony M
                                                                           </o=ExchangeLabs/ou=Exchan    PM-Staffers Mailbox <PM-
                                       Chandler, Karen R                   ge Administrative Group       StaffersMailbox@state.gov>;       FW Flash Clearance Use of PM Funds     Withhold in
WASHAR000 WASHAR000        4/12/2018
                                       <ChandlerKR@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi   Harrison, Paula C                 in DOJ Settlement (15).msg             Full
3490      3490
                                                                           ents/cn=abdbe9661e4c4f68be    <HarrisonPC@state.gov>
                                                                           7b23bb03f058cb-Dearth, Ant>

                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                        Action Memo - Counteroffer.docx
                                                                                                                                                                                  Full
3491      3492
                                                                          Dearth, Anthony M
                                                                          </o=ExchangeLabs/ou=Exchan
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          ge Administrative Group                                          FW Flash Clearance Use of PM Funds     Withhold in
WASHAR000 WASHAR000        4/12/2018 Freeman, Jeremy B                                                                                 0
                                                                          (FYDIBOHF23SPDLT)/cn=Recipi                                      in DOJ Settlement.msg                  Full
3493      3493                       <FreemanJB@state.gov>
                                                                          ents/cn=abdbe9661e4c4f68be
                                                                          7b23bb03f058cb-Dearth, Ant>

                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                        Action Memo - Counteroffer.docx
                                                                                                                                                                                  Full
3494      3495
                                                                           Dearth, Anthony M
                                                                           </o=ExchangeLabs/ou=Exchan
                                                                                                                                         FW Sensitive Litigation Issue Defense
                                       Harrison, Paula C                   ge Administrative Group                                                                              Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                   0 Distributed Counteroffer of Settlement
                                       <HarrisonPC@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                          Full
3496      3499                                                                                                                           (10).msg
                                                                           ents/cn=abdbe9661e4c4f68be
                                                                           7b23bb03f058cb-Dearth, Ant>

                                                                           Dearth, Anthony M
                                                                           </o=ExchangeLabs/ou=Exchan
                                                                                                                                         FW (COB 8 30) Clearance on AM to T
                                       Koelling, Richard W                 ge Administrative Group                                                                                Withhold in
WASHAR000 WASHAR000        8/28/2018                                                                                                   0 Revising revising USML Categories IV V
                                       <KoellingRW@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                            Full
3500      3501                                                                                                                           VIII XI and XV and §123 22 .msg
                                                                           ents/cn=abdbe9661e4c4f68be
                                                                           7b23bb03f058cb-Dearth, Ant>




                                                                                                    103 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 156 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                      Regulatory Reform Revisions - AM to T    Withhold in
WASHAR000 WASHAR000
                                                                                                                                      TAB 1.docx                               Full
3502      3525
                                                                                                                                      Regulatory Reform Revisions - AM to T    Withhold in
WASHAR000 WASHAR000
                                                                                                                                      TAB 2.docx                               Full
3526      3531
                                                                                                                                      Regulatory Reform Revisions - AM to T    Withhold in
WASHAR000 WASHAR000
                                                                                                                                      TAB 3.docx                               Full
3532      3532
                                                                                                                                      Regulatory Reform Revisions - AM to      Withhold in
WASHAR000 WASHAR000
                                                                                                                                      T.docx                                   Full
3533      3535
                                                                         Dearth, Anthony M
                                                                         </O=EXCHANGELABS/OU=EXC
                                                                         HANGE ADMINISTRATIVE
                                                                                                                                      Re Sensitive Litigation Issue Defense
                                     Harrison, Paula C                   GROUP                                                                                                 Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                0 Distributed Counteroffer of Settlement
                                     <HarrisonPC@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                            Full
3536      3540                                                                                                                        (11).msg
                                                                         IENTS/CN=ABDBE9661E4C4F6
                                                                         8BE7B23BB03F058CB-DEARTH,
                                                                         ANT>
                                                                         Dearth, Anthony M
                                     Harrison, Paula C
                                                                         </o=ExchangeLabs/ou=Exchan
                                     <HarrisonPC@state.gov>; Chandler,                                                                RE Sensitive Litigation Issue Defense
                                                                         ge Administrative Group                                                                               Withhold in
WASHAR000 WASHAR000        4/12/2018 Karen R <ChandlerKR@state.gov>; PM-                                                            0 Distributed Counteroffer of Settlement
                                                                         (FYDIBOHF23SPDLT)/cn=Recipi                                                                           Full
3541      3545                       Staffers Mailbox <PM-                                                                            (12).msg
                                                                         ents/cn=abdbe9661e4c4f68be
                                     StaffersMailbox@state.gov>
                                                                         7b23bb03f058cb-Dearth, Ant>

                                                                           Dearth, Anthony M
                                                                           </o=ExchangeLabs/ou=Exchan
                                                                                                                                      RE Sensitive Litigation Issue Defense
                                       Harrison, Paula C                   ge Administrative Group                                                                             Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                0 Distributed Counteroffer of Settlement
                                       <HarrisonPC@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                         Full
3546      3551                                                                                                                        (13).msg
                                                                           ents/cn=abdbe9661e4c4f68be
                                                                           7b23bb03f058cb-Dearth, Ant>




                                                                                                    104 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 157 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                            Dearth, Anthony M
                                                                            </O=EXCHANGELABS/OU=EXC
                                                                            HANGE ADMINISTRATIVE
                                                                                                                                            Re Sensitive Litigation Issue Defense
                                        Heidema, Sarah J                    GROUP                                                                                                    Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                      0 Distributed Counteroffer of Settlement
                                        <HeidemaSJ@state.gov>               (FYDIBOHF23SPDLT)/CN=RECIP                                                                               Full
3552      3554                                                                                                                              (8).msg
                                                                            IENTS/CN=ABDBE9661E4C4F6
                                                                            8BE7B23BB03F058CB-DEARTH,
                                                                            ANT>
                                                                            Dearth, Anthony M
                                                                            </o=ExchangeLabs/ou=Exchan
                                                                                                                                            RE Sensitive Litigation Issue Defense
                                     Chandler, Karen R                      ge Administrative Group                                                                                  Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                      0 Distributed Counteroffer of Settlement
                                     <ChandlerKR@state.gov>                 (FYDIBOHF23SPDLT)/cn=Recipi                                                                              Full
3555      3558                                                                                                                              (9).msg
                                                                            ents/cn=abdbe9661e4c4f68be
                                                                            7b23bb03f058cb-Dearth, Ant>

                                                                            Dearth, Anthony M
                                        Kaidanow, Tina S
                                                                            </o=ExchangeLabs/ou=Exchan
                                        <KaidanowTS@state.gov>; Chandler,                               Miller, Michael F                  RE Sensitive Litigation Issue Defense
                                                                            ge Administrative Group                                                                                  Withhold in
WASHAR000 WASHAR000            4/6/2018 Karen R <ChandlerKR@state.gov>;                                 <Millermf@state.gov>; Heidema,     Distributed Counteroffer of
                                                                            (FYDIBOHF23SPDLT)/cn=Recipi                                                                              Full
3559      3561                          Litzenberger, Earle D (Lee)                                     Sarah J <HeidemaSJ@state.gov>      Settlement.msg
                                                                            ents/cn=abdbe9661e4c4f68be
                                        <LitzenbergerED@state.gov>
                                                                            7b23bb03f058cb-Dearth, Ant>

                                                                            Dearth, Anthony M
                                     Monjay, Robert
                                                                            </o=ExchangeLabs/ou=Exchan
                                     <MonjayR@state.gov>; Heidema,                                                                        RE (COB 8 30) Clearance on AM to T
                                                                            ge Administrative Group                                                                                  Withhold in
WASHAR000 WASHAR000        8/28/2018 Sarah J <HeidemaSJ@state.gov>; Shin,                               Hart, Robert L <HartRL@state.gov> Revising revising USML Categories IV V
                                                                            (FYDIBOHF23SPDLT)/cn=Recipi                                                                              Full
3562      3563                       Jae E <ShinJE@state.gov>; Hamilton,                                                                  VIII XI and XV and §123 22 .msg
                                                                            ents/cn=abdbe9661e4c4f68be
                                     Catherine E <HamiltonCE@state.gov>
                                                                            7b23bb03f058cb-Dearth, Ant>

                                                                                                                                           Regulatory Reform Revisions - AM to T     Withhold in
WASHAR000 WASHAR000
                                                                                                                                           TAB 1 (amd).docx                          Full
3564      3587




                                                                                                      105 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 158 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                             Dearth, Anthony M
                                                                                                                                              RE (MFM) Clearance Request by Noon
                                                                             </o=ExchangeLabs/ou=Exchan
                                                                                                                                              Tomorrow Briefing Materials for New PM
                                                                             ge Administrative Group                                                                                  Withhold in
WASHAR000 WASHAR000            8/3/2018 Foster, John A <FosterJA2@state.gov>                                                                0 Assistant Secretary R Clarke Cooper -
                                                                             (FYDIBOHF23SPDLT)/cn=Recipi                                                                              Full
3588      3590                                                                                                                                Updated IP 18 on Regulatory Reform Cats
                                                                             ents/cn=abdbe9661e4c4f68be
                                                                                                                                              I-III .msg
                                                                             7b23bb03f058cb-Dearth, Ant>

                                                                              Dearth, Anthony M
                                        Foster, John A <FosterJA2@state.gov>; </o=ExchangeLabs/ou=Exchan
                                                                                                          Hart, Robert L <HartRL@state.gov>; RE Clearance Request by COB Monday
                                        Shin, Jae E <ShinJE@state.gov>;       ge Administrative Group                                                                                 Withhold in
WASHAR000 WASHAR000            7/6/2018                                                                   Monjay, Robert                     Defense Distributed Revised Settlement
                                        Hamilton, Catherine E                 (FYDIBOHF23SPDLT)/cn=Recipi                                                                             Full
3591      3592                                                                                            <MonjayR@state.gov>                Item Three Letter .msg
                                        <HamiltonCE@state.gov>                ents/cn=abdbe9661e4c4f68be
                                                                              7b23bb03f058cb-Dearth, Ant>

                                                                             Dearth, Anthony M
                                                                                                                                              RE Clearance Request by Noon
                                                                             </o=ExchangeLabs/ou=Exchan
                                                                                                                                              Tomorrow Briefing Materials for New PM
                                          Noonan, Michael J                  ge Administrative Group                                                                                  Withhold in
WASHAR000 WASHAR000            8/6/2018                                                                                                     0 Assistant Secretary R Clarke Cooper -
                                          <NoonanMJ@state.gov>               (FYDIBOHF23SPDLT)/cn=Recipi                                                                              Full
3593      3595                                                                                                                                Updated IP 18 on Regulatory Reform Cats
                                                                             ents/cn=abdbe9661e4c4f68be
                                                                                                                                              I-III .msg
                                                                             7b23bb03f058cb-Dearth, Ant>

                                                                                                           Miller, Michael F
                                                                             Dearth, Anthony M             <Millermf@state.gov>; Paul, Joshua
                                                                             </O=EXCHANGELABS/OU=EXC       M <PaulJM@state.gov>; Heidema,
                                                                             HANGE ADMINISTRATIVE          Sarah J <HeidemaSJ@state.gov>;
                                                                             GROUP                         Hart, Robert L <HartRL@state.gov>; RE Defense Distributed DOJ views on     Withhold in
WASHAR000 WASHAR000        3/27/2018 Fabry, Steven F <FabrySF@state.gov>
                                                                             (FYDIBOHF23SPDLT)/CN=RECIP    Monjay, Robert                     State Dept counteroffer (3).msg         Full
3596      3598
                                                                             IENTS/CN=ABDBE9661E4C4F6      <MonjayR@state.gov>; Koelling,
                                                                             8BE7B23BB03F058CB-DEARTH,     Richard W
                                                                             ANT>                          <KoellingRW@state.gov>; Steffens,
                                                                                                           Jessica L <SteffensJL@state.gov>




                                                                                                        106 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 159 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                        Miller, Michael F
                                                                                                        <Millermf@state.gov>; Paul, Joshua
                                                                                                        M <PaulJM@state.gov>; Heidema,
                                                                           Dearth, Anthony M
                                                                                                        Sarah J <HeidemaSJ@state.gov>;
                                                                           </O=EXCHANGELABS/OU=EXC
                                                                                                        Hart, Robert L <HartRL@state.gov>;
                                                                           HANGE ADMINISTRATIVE
                                                                                                        Monjay, Robert
                                                                           GROUP                                                           RE Defense Distributed DOJ views on    Withhold in
WASHAR000 WASHAR000        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                                <MonjayR@state.gov>; Koelling,
                                                                           (FYDIBOHF23SPDLT)/CN=RECIP                                      State Dept counteroffer (4).msg        Full
3599      3601                                                                                          Richard W
                                                                           IENTS/CN=ABDBE9661E4C4F6
                                                                                                        <KoellingRW@state.gov>; Steffens,
                                                                           8BE7B23BB03F058CB-DEARTH,
                                                                                                        Jessica L <SteffensJL@state.gov>;
                                                                           ANT>
                                                                                                        Freeman, Jeremy B
                                                                                                        <FreemanJB@state.gov>; Cavnar,
                                                                                                        Anna <CavnarA@state.gov>

                                                                          Dearth, Anthony M
                                                                          </O=EXCHANGELABS/OU=EXC
                                                                          HANGE ADMINISTRATIVE
                                     Hamilton, Catherine E                GROUP                                                             RE Defense Distributed DOJ views on   Withhold in
WASHAR000 WASHAR000        3/26/2018                                                                                                    0
                                     <HamiltonCE@state.gov>               (FYDIBOHF23SPDLT)/CN=RECIP                                        State Dept counteroffer.msg           Full
3602      3603
                                                                          IENTS/CN=ABDBE9661E4C4F6
                                                                          8BE7B23BB03F058CB-DEARTH,
                                                                          ANT>
                                                                          Dearth, Anthony M
                                                                          </O=EXCHANGELABS/OU=EXC
                                                                          HANGE ADMINISTRATIVE
                                     Koelling, Richard W
                                                                          GROUP                      Heidema, Sarah J                                                             Withhold in
WASHAR000 WASHAR000        3/27/2018 <KoellingRW@state.gov>; Hart, Robert                                                                   RE Defense Distributed (2).msg
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP <HeidemaSJ@state.gov>                                                        Full
3604      3605                       L <HartRL@state.gov>
                                                                          IENTS/CN=ABDBE9661E4C4F6
                                                                          8BE7B23BB03F058CB-DEARTH,
                                                                          ANT>




                                                                                                  107 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 160 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                           Dearth, Anthony M
                                                                           </O=EXCHANGELABS/OU=EXC
                                                                           HANGE ADMINISTRATIVE
                                                                           GROUP                                                              RE Supreme Court Denied Cert Defense Withhold in
WASHAR000 WASHAR000        3/22/2018 Paul, Joshua M <PaulJM@state.gov>                                                                    0
                                                                           (FYDIBOHF23SPDLT)/CN=RECIP                                         Distributed and Stagg (1).msg        Full
3606      3607
                                                                           IENTS/CN=ABDBE9661E4C4F6
                                                                           8BE7B23BB03F058CB-DEARTH,
                                                                           ANT>
                                                                           Dearth, Anthony M
                                                                                                         Miller, Michael F
                                        Kaidanow, Tina S                   </o=ExchangeLabs/ou=Exchan
                                                                                                         <Millermf@state.gov>; Heidema,       Sensitive Litigation Issue Defense
                                        <KaidanowTS@state.gov>;            ge Administrative Group                                                                                   Withhold in
WASHAR000 WASHAR000            4/6/2018                                                                  Sarah J <HeidemaSJ@state.gov>;       Distributed Counteroffer of
                                        Litzenberger, Earle D (Lee)        (FYDIBOHF23SPDLT)/cn=Recipi                                                                               Full
3608      3609                                                                                           Chandler, Karen R                    Settlement.msg
                                        <LitzenbergerED@state.gov>         ents/cn=abdbe9661e4c4f68be
                                                                                                         <ChandlerKR@state.gov>
                                                                           7b23bb03f058cb-Dearth, Ant>

                                     Hart, Robert L <HartRL@state.gov>;                                                                     20180713 Draft AM to DAS Miller re DoS
                                                                           Heidema, Sarah J                                                                                        Withhold in
WASHAR000 WASHAR000        7/16/2018 Davidson-Hood, Simon                                                                                 0 Defense Distributed Settlement-Related
                                                                           <HeidemaSJ@state.gov>                                                                                   Full
3610      3610                       <DavidsonHoodS@state.gov>                                                                              Obligations v2 (003).msg
                                                                                                                                            20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                         Defense Distributed Settlement-Related
                                                                                                                                                                                     Full
3611      3613                                                                                                                              Obligations v2 (003).docx
                                                                                                                                            20180713 Draft AM to DAS Miller re DoS
                                        Hart, Robert L <HartRL@state.gov>; Foster, John A                                                                                            Withhold in
WASHAR000 WASHAR000        7/13/2018                                                                                                      0 Defense Distributed Settlement-Related
                                        Monjay, Robert <MonjayR@state.gov> <FosterJA2@state.gov>                                                                                     Full
3614      3614                                                                                                                              Obligations.msg
                                                                                                                                            20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                         Defense Distributed Settlement-Related
                                                                                                                                                                                     Full
3615      3618                                                                                                                              Obligations.docx
                                     Hart, Robert L <HartRL@state.gov>;
                                                                           Heidema, Sarah J                                                   20180725 Draft AM to DAS Miller re DoS Withhold in
WASHAR000 WASHAR000        7/26/2018 Rogers, Shana A                                                                                      0
                                                                           <HeidemaSJ@state.gov>                                              Defense Distributed Settlement-Re _.msg Full
3619      3619                       <RogersSA2@state.gov>
                                                                                                                                              20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                           Defense Distributed Settlement-
                                                                                                                                                                                     Full
3620      3622                                                                                                                                Re.._.docx
                                                                                                         Hart, Robert L <HartRL@state.gov>;
                                        Heidema, Sarah J                   Foster, John A                                                   Clearance Request Defense Distributed    Withhold in
WASHAR000 WASHAR000            7/3/2018                                                                  Monjay, Robert
                                        <HeidemaSJ@state.gov>              <FosterJA2@state.gov>                                            Revised Settlement Letter .msg           Full
3623      3623                                                                                           <MonjayR@state.gov>



                                                                                                   108 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 161 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                           Defense Distributed - Proposed Revised
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                        Settlement - State comments
                                                                                                                                                                                    Full
3624      3625                                                                                                                             06131....docx
                                                                                                                                           2018-07-03 - Draft DD Settlement         Withhold in
WASHAR000 WASHAR000
                                                                                                                                           Letter.docx                              Full
3626      3628
                                        Cavnar, Anna <CavnarA@state.gov>;                               Hart, Robert L <HartRL@state.gov>; Clearance Request by COB Friday
                                                                            Foster, John A                                                                                          Withhold in
WASHAR000 WASHAR000            7/3/2018 Freeman, Jeremy B                                               Monjay, Robert                     Defense Distributed Revised Settlement
                                                                            <FosterJA2@state.gov>                                                                                   Full
3629      3629                          <FreemanJB@state.gov>                                           <MonjayR@state.gov>                Item Three Letter .msg
                                                                                                                                           Defense Distributed - Proposed Revised
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                        Settlement - State comments
                                                                                                                                                                                    Full
3630      3631                                                                                                                             06131....docx
                                                                                                                                           2018-07-03 - Draft DD Settlement         Withhold in
WASHAR000 WASHAR000
                                                                                                                                           Letter.docx                              Full
3632      3634
                                                                                                                                           Clearance Request by COB Tomorrow
                                     Cavnar, Anna <CavnarA@state.gov>;                                  Hart, Robert L <HartRL@state.gov>;
                                                                            Foster, John A                                                 Defense Distributed Revised Settlement   Withhold in
WASHAR000 WASHAR000        7/10/2018 Freeman, Jeremy B                                                  Monjay, Robert
                                                                            <FosterJA2@state.gov>                                          Item Two DDTC Website Announcement       Full
3635      3636                       <FreemanJB@state.gov>                                              <MonjayR@state.gov>
                                                                                                                                           .msg
                                                                                                                                           Draft DDTC Website Announcement -
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                        Temporary Modification to USML
                                                                                                                                                                                    Full
3637      3637                                                                                                                             Category I.docx
                                                                                                                                           Defense Distributed - Proposed Revised
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                        Settlement - State comments
                                                                                                                                                                                    Full
3638      3639                                                                                                                             06131....docx
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Robinson,
                                                                                                        Fabry, Steven F
                                     Stuart J. (CIV)                        Soskin, Eric (CIV)                                             Defense Distributed - settlement         Withhold in
WASHAR000 WASHAR000        6/19/2018                                                                    <FabrySF@state.gov>; Heidema,
                                     <Stuart.J.Robinson@usdoj.gov>;         <Eric.Soskin@usdoj.gov>                                        approved.msg                             Full
3640      3651                                                                                          Sarah J <HeidemaSJ@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>




                                                                                                      109 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 162 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING

                                                                                                     Cavnar, Anna
                                                                                                     <CavnarA@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>;
                                                                                                     Fabry, Steven F
                                                                                                     <FabrySF@state.gov>; Monjay,
                                       PM-Staffers Mailbox <PM-            Heidema, Sarah J          Robert <MonjayR@state.gov>; Hart,                                             Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                   For immediate review DD offer.msg
                                       StaffersMailbox@state.gov>          <HeidemaSJ@state.gov>     Robert L <HartRL@state.gov>;                                                  Full
3652      3652
                                                                                                     Miller, Michael F
                                                                                                     <Millermf@state.gov>; Dearth,
                                                                                                     Anthony M
                                                                                                     <DearthAM@state.gov>; Koelling,
                                                                                                     Richard W <KoellingRW@state.gov>

                                                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                                                      DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                                   Full
3653      3654



                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert                             Miller, Michael F
                                     L <HartRL@state.gov>; Monjay, Robert                            <Millermf@state.gov>; Dearth,       FW Sensitive Litigation Issue Defense
                                                                          Chandler, Karen R                                                                                    Withhold in
WASHAR000 WASHAR000        4/11/2018 <MonjayR@state.gov>; Freeman,                                   Anthony M                           Distributed Counteroffer of
                                                                          <ChandlerKR@state.gov>                                                                               Full
3655      3655                       Jeremy B <FreemanJB@state.gov>;                                 <DearthAM@state.gov>; Steffens,     Settlement.msg
                                     Fabry, Steven F <FabrySF@state.gov>;                            Jessica L <SteffensJL@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>



                                                                                                                                          FW Non-DoD Source Clearance Request
                                        Hart, Robert L <HartRL@state.gov>; Foster, John A                                                 by COB Monday Defense Distributed    Withhold in
WASHAR000 WASHAR000            7/9/2018                                                                                                 0
                                        Monjay, Robert <MonjayR@state.gov> <FosterJA2@state.gov>                                          Revised Settlement Item Three Letter Full
3656      3657
                                                                                                                                          .msg
                                                                                                                                         2018-07-06 - Draft DD Settlement Letter   Withhold in
WASHAR000 WASHAR000
                                                                                                                                         d1 (003).docx                             Full
3658      3660




                                                                                                   110 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 163 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                          Miller, Michael F                  Heidema, Sarah J                                                                                       Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                   Hart, Robert L <HartRL@state.gov> FW Call on TRO.msg
                                          <Millermf@state.gov>               <HeidemaSJ@state.gov>                                                                                  Full
3661      3662
                                                                                                                                          FW Clearance Request by COB Friday
                                          Hart, Robert L <HartRL@state.gov>; Foster, John A                                                                                         Withhold in
WASHAR000 WASHAR000            7/5/2018                                                                                                 0 Defense Distributed Revised Settlement
                                          Monjay, Robert <MonjayR@state.gov> <FosterJA2@state.gov>                                                                                  Full
3663      3664                                                                                                                            Item Three Letter (64).msg
                                                                                                                                          2018-07-03 - Draft DD Settlement Letter   Withhold in
WASHAR000 WASHAR000
                                                                                                                                          (LPM).docx                                Full
3665      3667
                                                                                                       Freeman, Jeremy B
                                                                                                       <FreemanJB@state.gov>; Monjay,
                                                                                                                                         FW Clearance Request by COB Friday
                                                                             Cavnar, Anna              Robert <MonjayR@state.gov>; Hart,                                            Withhold in
WASHAR000 WASHAR000        7/11/2018 Foster, John A <FosterJA2@state.gov>                                                                Defense Distributed Revised Settlement
                                                                             <CavnarA@state.gov>       Robert L <HartRL@state.gov>;                                                 Full
3668      3669                                                                                                                           Item Three Letter .msg
                                                                                                       Heidema, Sarah J
                                                                                                       <HeidemaSJ@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       image2018-07-09-161735.pdf
                                                                                                                                                                                    Full
3670      3679
                                                                                                                                          2018-07-03 - Draft DD Settlement Letter   Withhold in
WASHAR000 WASHAR000
                                                                                                                                          (LPM).docx                                Full
3680      3682
                                                                             Heidema, Sarah J          Miller, Michael F                                                            Withhold in
WASHAR000 WASHAR000        7/23/2018 Hart, Robert L <HartRL@state.gov>                                                                    FW DDTC DAS Delegation.msg
                                                                             <HeidemaSJ@state.gov>     <Millermf@state.gov>                                                         Full
3683      3683
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       DDTC DAS Delegation (L).docx
                                                                                                                                                                                    Full
3684      3684
                                     Cavnar, Anna <CavnarA@state.gov>;                                 Hart, Robert L <HartRL@state.gov>;
                                                                             Heidema, Sarah J                                             FW Defense Distributed - settlement       Withhold in
WASHAR000 WASHAR000        6/26/2018 Freeman, Jeremy B                                                 Monjay, Robert
                                                                             <HeidemaSJ@state.gov>                                        approved (70).msg                         Full
3685      3698                       <FreemanJB@state.gov>                                             <MonjayR@state.gov>

                                     Heidema, Sarah J                                                  Fabry, Steven F
                                                                         Cavnar, Anna                                                     FW Defense Distributed - settlement       Withhold in
WASHAR000 WASHAR000        6/19/2018 <HeidemaSJ@state.gov>; Hart, Robert                               <FabrySF@state.gov>; Freeman,
                                                                         <CavnarA@state.gov>                                              approved (73).msg                         Full
3699      3711                       L <HartRL@state.gov>                                              Jeremy B <FreemanJB@state.gov>




                                                                                                     111 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 164 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                     Heidema, Sarah J                                               Fabry, Steven F
                                                                         Cavnar, Anna                                                 FW Defense Distributed - settlement   Withhold in
WASHAR000 WASHAR000        6/27/2018 <HeidemaSJ@state.gov>; Hart, Robert                            <FabrySF@state.gov>; Freeman,
                                                                         <CavnarA@state.gov>                                          approved.msg                          Full
3712      3726                       L <HartRL@state.gov>                                           Jeremy B <FreemanJB@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert Cavnar, Anna               Freeman, Jeremy B                                                       Withhold in
WASHAR000 WASHAR000        5/25/2018                                                                                                  FW Defense Distributed.msg
                                     L <HartRL@state.gov>; Monjay, Robert <CavnarA@state.gov>       <FreemanJB@state.gov>                                                   Full
3727      3733
                                     <MonjayR@state.gov>

                                                                                                    Rogers, Shana A
                                                                                                    <RogersSA2@state.gov>; Cavnar,
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          Heidema, Sarah J          Anna <CavnarA@state.gov>; Hart,   FW FLASH CLEARANCE - Defense          Withhold in
WASHAR000 WASHAR000        7/24/2018 Freeman, Jeremy B
                                                                          <HeidemaSJ@state.gov>     Robert L <HartRL@state.gov>;      Distributed.msg                       Full
3734      3736                       <FreemanJB@state.gov>
                                                                                                    Miller, Michael F
                                                                                                    <Millermf@state.gov>
                                                                                                    Heidema, Sarah J
                                                                                                    <HeidemaSJ@state.gov>; Paul,
                                                                          Miller, Michael F                                           FW For Clearance IM to S regarding    Withhold in
WASHAR000 WASHAR000        7/26/2018 Hart, Robert L <HartRL@state.gov>                              Joshua M <PaulJM@state.gov>;
                                                                          <Millermf@state.gov>                                        Defense Distributed settlement.msg    Full
3737      3738                                                                                      Rogers, Shana A
                                                                                                    <RogersSA2@state.gov>
                                                                                                                                      20180726_Defense Distributed --       Withhold in
WASHAR000 WASHAR000
                                                                                                                                      Information Memo S RLH (003).docx     Full
3739      3741

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                     Cavnar, Anna              Freeman, Jeremy B                                                       Withhold in
WASHAR000 WASHAR000        4/10/2018                                                                                                  FW Offer of Settlement.msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-      <CavnarA@state.gov>       <FreemanJB@state.gov>                                                   Full
3742      3750
                                     RMA <PM-DTCP-RMA@state.gov>

                                                                                                                                      DDTC DD Counteroffer v4 (DOJ          Withhold in
WASHAR000 WASHAR000
                                                                                                                                      edits).docx                           Full
3751      3752




                                                                                                  112 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 165 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                                                       FW Proposed Hill responses Defense
                                     Miller, Michael F                      Rogers, Shana A           Freeman, Jeremy B                                                           Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                                                   items and technology vulnerable to
                                     <Millermf@state.gov>; Heidema,         <RogersSA2@state.gov>     <FreemanJB@state.gov>                                                       Full
3753      3756                                                                                                                         Disclosure from Future Lawsuits.msg
                                     Sarah J <HeidemaSJ@state.gov>

                                                                                                                                       Defense Distributed - briefing follow up   Withhold in
WASHAR000 WASHAR000
                                                                                                                                       questions.docx                             Full
3757      3757
                                                                            Heidema, Sarah J                                                                                      Withhold in
WASHAR000 WASHAR000            6/8/2018 Hart, Robert L <HartRL@state.gov>                                                            0 Fwd Defense Distributed.msg
                                                                            <HeidemaSJ@state.gov>                                                                                 Full
3758      3766


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; Freeman,
                                                                           McKeeby, David I           Cavnar, Anna                     HEADS-UP D2 Settlement Injunction          Withhold in
WASHAR000 WASHAR000        7/24/2018 Jeremy B <FreemanJB@state.gov>;
                                                                           <McKeebyDI@state.gov>      <CavnarA@state.gov>; Fabry,      Request.msg                                Full
3767      3779                       Rogers, Shana A
                                                                                                      Steven F <FabrySF@state.gov>
                                     <RogersSA2@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>


                                     Heidema, Sarah J
                                                                         Rogers, Shana A              Freeman, Jeremy B                                                           Withhold in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                               Letter to Defense Distributed.msg
                                                                         <RogersSA2@state.gov>        <FreemanJB@state.gov>                                                       Full
3780      3780                       L <HartRL@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                    Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                  Full
3781      3783
                                     Monjay, Robert
                                                                         Heidema, Sarah J                                                                                         Withhold in
WASHAR000 WASHAR000        7/19/2018 <MonjayR@state.gov>; Hart, Robert L                                                             0 pre decisional draft reply to L.msg
                                                                         <HeidemaSJ@state.gov>                                                                                    Full
3784      3785                       <HartRL@state.gov>




                                                                                                    113 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 166 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                       Fabry, Steven F
                                     'Robinson, Stuart J. (CIV)'
                                                                                                       <FabrySF@state.gov>; Soskin, Eric
                                     <Stuart.J.Robinson@usdoj.gov>;       Freeman, Jeremy B                                                                                         Withhold in
WASHAR000 WASHAR000        6/13/2018                                                                   (CIV) <Eric.Soskin@usdoj.gov>;      RE Defense Distributed (74).msg
                                     Cavnar, Anna <CavnarA@state.gov>;    <FreemanJB@state.gov>                                                                                     Full
3786      3797                                                                                         Heidema, Sarah J
                                     Hart, Robert L <HartRL@state.gov>
                                                                                                       <HeidemaSJ@state.gov>
                                                                                                                                           Defense Distributed - Proposed Revised
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                        Settlement - State comments
                                                                                                                                                                                    Full
3798      3799                                                                                                                             061318.docx
                                     Freeman, Jeremy B                                                 Fabry, Steven F
                                                                         Heidema, Sarah J                                                                                           Withhold in
WASHAR000 WASHAR000        6/12/2018 <FreemanJB@state.gov>; Cavnar, Anna                               <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (75).msg
                                                                         <HeidemaSJ@state.gov>                                                                                      Full
3800      3811                       <CavnarA@state.gov>                                               L <HartRL@state.gov>

                                     Heidema, Sarah J                                                  Fabry, Steven F
                                                                         Freeman, Jeremy B                                                                                          Withhold in
WASHAR000 WASHAR000        6/12/2018 <HeidemaSJ@state.gov>; Cavnar, Anna                               <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (76).msg
                                                                         <FreemanJB@state.gov>                                                                                      Full
3812      3823                       <CavnarA@state.gov>                                               L <HartRL@state.gov>

                                                                                                                                           Defense Distributed - Proposed Revised   Withhold in
WASHAR000 WASHAR000
                                                                                                                                           Settlement - L comments.docx             Full
3824      3825
                                                                                                      Fabry, Steven F
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                         Robinson, Stuart J. (CIV)    <FabrySF@state.gov>; Soskin, Eric
                                     Freeman, Jeremy B                                                                                                                              Withhold in
WASHAR000 WASHAR000        6/11/2018                                     <Stuart.J.Robinson@usdoj.gov (CIV) <Eric.Soskin@usdoj.gov>;       RE Defense Distributed (77).msg
                                     <FreemanJB@state.gov>; Hart, Robert                                                                                                            Full
3826      3836                                                           >                            Heidema, Sarah J
                                     L <HartRL@state.gov>
                                                                                                      <HeidemaSJ@state.gov>

                                                                                                                                           Defense Distributed - Proposed Revised   Withhold in
WASHAR000 WASHAR000
                                                                                                                                           Settlement.docx                          Full
3837      3838
                                     Cavnar, Anna <CavnarA@state.gov>;                                 Fabry, Steven F
                                                                          Heidema, Sarah J                                                                                          Withhold in
WASHAR000 WASHAR000        6/11/2018 Freeman, Jeremy B                                                 <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (78).msg
                                                                          <HeidemaSJ@state.gov>                                                                                     Full
3839      3849                       <FreemanJB@state.gov>                                             L <HartRL@state.gov>

                                                                                                                                           Section 38(f)(1) Removal of items from   Withhold in
WASHAR000 WASHAR000
                                                                                                                                           the USML (final).docx                    Full
3850      3859




                                                                                                    114 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 167 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                     Cavnar, Anna <CavnarA@state.gov>;                                   Fabry, Steven F
                                                                             Heidema, Sarah J                                                                                    Withhold in
WASHAR000 WASHAR000        6/11/2018 Freeman, Jeremy B                                                   <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (79).msg
                                                                             <HeidemaSJ@state.gov>                                                                               Full
3860      3870                       <FreemanJB@state.gov>                                               L <HartRL@state.gov>

                                                                                                         Fabry, Steven F
                                                                                                         <FabrySF@state.gov>; Soskin, Eric
                                                                                                         (CIV) <Eric.Soskin@usdoj.gov>;
                                     Robinson, Stuart J. (CIV)
                                                                          Freeman, Jeremy B              Dorosin, Joshua L                                                       Withhold in
WASHAR000 WASHAR000        6/11/2018 <Stuart.J.Robinson@usdoj.gov>; Hart,                                                                     RE Defense Distributed (81).msg
                                                                          <FreemanJB@state.gov>          <DorosinJL@state.gov>; Cavnar,                                          Full
3871      3880                       Robert L <HartRL@state.gov>
                                                                                                         Anna <CavnarA@state.gov>;
                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>

                                                                                                          Fabry, Steven F
                                                                                                          <FabrySF@state.gov>; Soskin, Eric
                                                                                                          (CIV) <Eric.Soskin@usdoj.gov>;
                                                                             Robinson, Stuart J. (CIV)    Dorosin, Joshua L
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000        6/11/2018 Hart, Robert L <HartRL@state.gov>       <Stuart.J.Robinson@usdoj.gov <DorosinJL@state.gov>; Freeman, RE Defense Distributed (82).msg
                                                                                                                                                                                 Full
3881      3890                                                               >                            Jeremy B <FreemanJB@state.gov>;
                                                                                                          Cavnar, Anna
                                                                                                          <CavnarA@state.gov>; Heidema,
                                                                                                          Sarah J <HeidemaSJ@state.gov>

                                        Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                      Withhold in
WASHAR000 WASHAR000        6/11/2018                                                                                                         0 RE Defense Distributed (83).msg
                                        Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                 Full
3891      3900
                                        Hart, Robert L <HartRL@state.gov>;
                                                                             Monjay, Robert                                                                                      Withhold in
WASHAR000 WASHAR000            6/8/2018 Heidema, Sarah J                                                                                     0 RE Defense Distributed (84).msg
                                                                             <MonjayR@state.gov>                                                                                 Full
3901      3910                          <HeidemaSJ@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                                                             Monjay, Robert                                                                                      Withhold in
WASHAR000 WASHAR000        4/19/2018 Heidema, Sarah J                                                                                        0 Re Defense Distributed (93).msg
                                                                             <MonjayR@state.gov>                                                                                 Full
3911      3914                       <HeidemaSJ@state.gov>




                                                                                                      115 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 168 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                   FROM                          CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                            PRODUCE WITHHOLDING
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Robinson,
                                                                                                             Fabry, Steven F
                                     Stuart J. (CIV)                           Soskin, Eric (CIV)                                                                                           Withhold in
WASHAR000 WASHAR000        6/13/2018                                                                         <FabrySF@state.gov>; Heidema,         RE Defense Distributed.msg
                                     <Stuart.J.Robinson@usdoj.gov>;            <Eric.Soskin@usdoj.gov>                                                                                      Full
3915      3927                                                                                               Sarah J <HeidemaSJ@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>
                                                                                                                                                   Defense Distributed - Proposed Revised
                                                                                                                                                                                            Withhold in
WASHAR000 WASHAR000                                                                                                                                Settlement - State comments 061318 -
                                                                                                                                                                                            Full
3928      3929                                                                                                                                     DOJ responses.docx

                                                                                                            Hart, Robert L <HartRL@state.gov>;
                                                                                                            Monjay, Robert
                                        Foster, John A <FosterJA2@state.gov>;                               <MonjayR@state.gov>; Oukrop,
                                        Dearth, Anthony M                     Daoussi, Susan G CIV DTSA LD Kenneth Jeffrey (Ken) CIV DTSA LD       RE Non-DoD Source Clearance Request
                                        <DearthAM@state.gov>; Shin, Jae E     (US)                          (US)                                   by COB Monday Defense Distributed    Withhold in
WASHAR000 WASHAR000            7/9/2018
                                        <ShinJE@state.gov>; Hamilton,         <susan.g.daoussi.civ@mail.mil <kenneth.j.oukrop.civ@mail.mil>;       Revised Settlement Item Three Letter Full
3930      3931
                                        Catherine E <HamiltonCE@state.gov>; >                               Minnifield, Tracy J CIV DTSA LD (US)   (63).msg
                                        Paul, Joshua M <PaulJM@state.gov>                                   <tracy.j.minnifield.civ@mail.mil>;
                                                                                                            Chien, Caroline L CIV DTSA EO (US)
                                                                                                            <caroline.l.chien.civ@mail.mil>

                                                                                                                                                                                            Withhold in
WASHAR000 WASHAR000                                                                                                                                smime.p7m
                                                                                                                                                                                            Full
3932      3961
                                                                                                                                                 RE Non-DoD Source Clearance Request
                                          Foster, John A <FosterJA2@state.gov>; Monjay, Robert                                                   by COB Monday Defense Distributed    Withhold in
WASHAR000 WASHAR000            7/9/2018                                                                                                        0
                                          Hart, Robert L <HartRL@state.gov>     <MonjayR@state.gov>                                              Revised Settlement Item Three Letter Full
3962      3963
                                                                                                                                                 .msg
                                     Heidema, Sarah J
                                                                         Monjay, Robert                                                                                                     Withhold in
WASHAR000 WASHAR000        4/10/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                                       0 Re !! FW Offer of Settlement.msg
                                                                         <MonjayR@state.gov>                                                                                                Full
3964      3973                       L <HartRL@state.gov>
                                                                                                                                                 RE 20180713 Draft AM to DAS Miller re
                                          Foster, John A <FosterJA2@state.gov>; Monjay, Robert                                                                                              Withhold in
WASHAR000 WASHAR000        7/13/2018                                                                                                           0 DoS Defense Distributed Settlement-
                                          Hart, Robert L <HartRL@state.gov>     <MonjayR@state.gov>                                                                                         Full
3974      3974                                                                                                                                   Related Obligations.msg




                                                                                                          116 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 169 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                     20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                            Withhold in
WASHAR000 WASHAR000                                                                                                                  Defense Distributed Settlement-Related
                                                                                                                                                                            Full
3975      3977                                                                                                                       Obligations (RJM).docx
                                     Heidema, Sarah J
                                                                         Monjay, Robert                                                                                     Withhold in
WASHAR000 WASHAR000        4/12/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                            0 Re ASAP FW Offer of Settlement.msg
                                                                         <MonjayR@state.gov>                                                                                Full
3978      3988                       L <HartRL@state.gov>



                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Paul, Joshua
                                     M <PaulJM@state.gov>; Fabry, Steven
                                     F <FabrySF@state.gov>; McKeeby,
                                                                          Heidema, Sarah J          PM-CPA <PM-CPA@state.gov>;                                              Withhold in
WASHAR000 WASHAR000        7/24/2018 David I <McKeebyDI@state.gov>; Hart,                                                            RE Briefing next week (18).msg
                                                                          <HeidemaSJ@state.gov>     Cavnar, Anna <CavnarA@state.gov>                                        Full
3989      4001                       Robert L <HartRL@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>



                                                                                                                                                                            Withhold in
WASHAR000 WASHAR000                                                                                                                  Briefing Outline + LPM + DDTC.DOCX
                                                                                                                                                                            Full
4002      4006




                                                                                                  117 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 170 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING



                                     Fabry, Steven F <FabrySF@state.gov>;
                                     McKeeby, David I
                                     <McKeebyDI@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Heidema, Sarah                          PM-CPA <PM-CPA@state.gov>;
                                     J <HeidemaSJ@state.gov>; Freeman, Paul, Joshua M              Cavnar, Anna                                                        Withhold in
WASHAR000 WASHAR000        7/23/2018                                                                                                RE Briefing next week (20).msg
                                     Jeremy B <FreemanJB@state.gov>;       <PaulJM@state.gov>      <CavnarA@state.gov>; Legal-PM-DL                                    Full
4007      4014
                                     Rogers, Shana A                                               <Legal-PM-DL@state.gov>
                                     <RogersSA2@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>




                                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                                                 Briefing Outline.docx
                                                                                                                                                                       Full
4015      4018



                                     Fabry, Steven F <FabrySF@state.gov>;
                                     McKeeby, David I
                                     <McKeebyDI@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Heidema, Sarah                          PM-CPA <PM-CPA@state.gov>;
                                     J <HeidemaSJ@state.gov>; Freeman, Paul, Joshua M              Cavnar, Anna                                                        Withhold in
WASHAR000 WASHAR000        7/23/2018                                                                                                RE Briefing next week (21).msg
                                     Jeremy B <FreemanJB@state.gov>;       <PaulJM@state.gov>      <CavnarA@state.gov>; Legal-PM-DL                                    Full
4019      4026
                                     Rogers, Shana A                                               <Legal-PM-DL@state.gov>
                                     <RogersSA2@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>




                                                                                                118 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 171 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING

                                                                                                     PM-CPA <PM-CPA@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                     Cavnar, Anna
                                     McKeeby, David I
                                                                                                     <CavnarA@state.gov>; Fabry,
                                     <McKeebyDI@state.gov>; Hart, Robert
                                                                                                     Steven F <FabrySF@state.gov>;
                                     L <HartRL@state.gov>; Freeman,      Heidema, Sarah J                                                                                   Withhold in
WASHAR000 WASHAR000        7/23/2018                                                                 Carter, Rachel                      RE Briefing next week (23).msg
                                     Jeremy B <FreemanJB@state.gov>;     <HeidemaSJ@state.gov>                                                                              Full
4027      4039                                                                                       <CarterR@state.gov>; Steffens,
                                     Rogers, Shana A
                                                                                                     Jessica L <SteffensJL@state.gov>;
                                     <RogersSA2@state.gov>; Miller,
                                                                                                     Koelling, Richard W
                                     Michael F <Millermf@state.gov>
                                                                                                     <KoellingRW@state.gov>



                                     Heidema, Sarah J                                                PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; McKeeby,                                 Cavnar, Anna
                                     David I <McKeebyDI@state.gov>; Hart,                            <CavnarA@state.gov>; Fabry,
                                     Robert L <HartRL@state.gov>;                                    Steven F <FabrySF@state.gov>;
                                                                          Paul, Joshua M                                                                                    Withhold in
WASHAR000 WASHAR000        7/23/2018 Freeman, Jeremy B                                               Carter, Rachel                      RE Briefing next week (24).msg
                                                                          <PaulJM@state.gov>                                                                                Full
4040      4052                       <FreemanJB@state.gov>; Rogers,                                  <CarterR@state.gov>; Steffens,
                                     Shana A <RogersSA2@state.gov>;                                  Jessica L <SteffensJL@state.gov>;
                                     Miller, Michael F                                               Koelling, Richard W
                                     <Millermf@state.gov>                                            <KoellingRW@state.gov>



                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J
                                                                                                     PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; Freeman,
                                                                           McKeeby, David I          Cavnar, Anna                                                           Withhold in
WASHAR000 WASHAR000        7/20/2018 Jeremy B <FreemanJB@state.gov>;                                                                     RE Briefing next week (30).msg
                                                                           <McKeebyDI@state.gov>     <CavnarA@state.gov>; Fabry,                                            Full
4053      4062                       Rogers, Shana A
                                                                                                     Steven F <FabrySF@state.gov>
                                     <RogersSA2@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>




                                                                                                   119 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 172 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING


                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Freeman,                                  PM-CPA <PM-CPA@state.gov>;
                                     Jeremy B <FreemanJB@state.gov>;       Paul, Joshua M             Cavnar, Anna                                                                Withhold in
WASHAR000 WASHAR000        7/20/2018                                                                                                     RE Briefing next week (31).msg
                                     Rogers, Shana A                       <PaulJM@state.gov>         <CavnarA@state.gov>; Fabry,                                                 Full
4063      4071
                                     <RogersSA2@state.gov>; Shin, Jae E                               Steven F <FabrySF@state.gov>
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>




                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Paul, Joshua
                                     M <PaulJM@state.gov>; McKeeby,
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                     David I <McKeebyDI@state.gov>; Hart,
                                                                          Miller, Michael F           Cavnar, Anna                                                                Withhold in
WASHAR000 WASHAR000        7/25/2018 Robert L <HartRL@state.gov>;                                                                        RE Briefing next week .msg
                                                                          <Millermf@state.gov>        <CavnarA@state.gov>; Fabry,                                                 Full
4072      4084                       Freeman, Jeremy B
                                                                                                      Steven F <FabrySF@state.gov>
                                     <FreemanJB@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>; Shin,
                                     Jae E <ShinJE@state.gov>



                                                                                                      Hart, Robert L <HartRL@state.gov>; RE Clearance Request Draft AM to ADAS
                                        Davidson-Hood, Simon                Heidema, Sarah J                                                                                     Withhold in
WASHAR000 WASHAR000        7/16/2018                                                                  Monjay, Robert                     Miller re DoS Defense Distributed
                                        <DavidsonHoodS@state.gov>           <HeidemaSJ@state.gov>                                                                                Full
4085      4085                                                                                        <MonjayR@state.gov>                Settlement-Related Obligations (50).msg

                                     Hart, Robert L <HartRL@state.gov>;                                                                  RE Clearance Request Draft AM to ADAS
                                                                            Heidema, Sarah J          Foster, John A                                                           Withhold in
WASHAR000 WASHAR000        7/16/2018 Davidson-Hood, Simon                                                                                Miller re DoS Defense Distributed
                                                                            <HeidemaSJ@state.gov>     <FosterJA2@state.gov>                                                    Full
4086      4087                       <DavidsonHoodS@state.gov>                                                                           Settlement-Related Obligations.msg

                                        Foster, John A <FosterJA2@state.gov>;                         Hart, Robert L <HartRL@state.gov>; RE Clearance Request by COB Friday
                                                                              Cavnar, Anna                                                                                        Withhold in
WASHAR000 WASHAR000            7/5/2018 Freeman, Jeremy B                                             Monjay, Robert                     Defense Distributed Revised Settlement
                                                                              <CavnarA@state.gov>                                                                                 Full
4088      4088                          <FreemanJB@state.gov>                                         <MonjayR@state.gov>                Item Three Letter (65).msg



                                                                                                    120 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 173 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                          2018-07-03 - Draft DD Settlement Letter   Withhold in
WASHAR000 WASHAR000
                                                                                                                                          (LPM).docx                                Full
4089      4091
                                                                                                     Freeman, Jeremy B
                                                                                                     <FreemanJB@state.gov>; Monjay,
                                                                                                                                       RE Clearance Request by COB Friday
                                                                          Foster, John A             Robert <MonjayR@state.gov>; Hart,                                              Withhold in
WASHAR000 WASHAR000        7/11/2018 Cavnar, Anna <CavnarA@state.gov>                                                                  Defense Distributed Revised Settlement
                                                                          <FosterJA2@state.gov>      Robert L <HartRL@state.gov>;                                                   Full
4092      4093                                                                                                                         Item Three Letter .msg
                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>

                                                                                                     Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Foster, John A <FosterJA2@state.gov>; Freeman, Jeremy B         Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR000 WASHAR000        7/13/2018
                                     Cavnar, Anna <CavnarA@state.gov>      <FreemanJB@state.gov>     <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
4094      4097
                                                                                                     Shana A <RogersSA2@state.gov>        (51).msg

                                                                                                     Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Freeman, Jeremy B
                                                                         Foster, John A              Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR000 WASHAR000        7/13/2018 <FreemanJB@state.gov>; Cavnar, Anna
                                                                         <FosterJA2@state.gov>       <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
4098      4101                       <CavnarA@state.gov>
                                                                                                     Shana A <RogersSA2@state.gov>        (52).msg
                                                                                                                                          Draft DDTC Website Announcement -
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       Temporary Modification to USML
                                                                                                                                                                                    Full
4102      4102                                                                                                                            Categor....docx
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                                    Full
4103      4112
                                                                                                     Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Freeman, Jeremy B
                                                                         Foster, John A              Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR000 WASHAR000        7/12/2018 <FreemanJB@state.gov>; Cavnar, Anna
                                                                         <FosterJA2@state.gov>       <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
4113      4115                       <CavnarA@state.gov>
                                                                                                     Shana A <RogersSA2@state.gov>        (53).msg
                                                                                                                                        Draft DDTC Website Announcement -
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                     Temporary Modification to USML
                                                                                                                                                                                    Full
4116      4116                                                                                                                          Category I (LPM) + JAF + RLH.docx
                                                                                                                                        RE Clearance Request by COB Tomorrow
                                       Hart, Robert L <HartRL@state.gov>; Foster, John A                                                Defense Distributed Revised Settlement      Withhold in
WASHAR000 WASHAR000        7/12/2018                                                                                                  0
                                       Monjay, Robert <MonjayR@state.gov> <FosterJA2@state.gov>                                         Item Two DDTC Website Announcement          Full
4117      4119
                                                                                                                                        (54).msg


                                                                                                   121 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 174 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                            Draft DDTC Website Announcement -
                                                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                                                         Temporary Modification to USML
                                                                                                                                                                                   Full
4120      4120                                                                                                                              Category I (LPM) +L.docx
                                                                                                       Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Foster, John A <FosterJA2@state.gov>; Freeman, Jeremy B           Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR000 WASHAR000        7/11/2018
                                     Cavnar, Anna <CavnarA@state.gov>      <FreemanJB@state.gov>       <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
4121      4123
                                                                                                       Shana A <RogersSA2@state.gov>        (55).msg
                                                                                                                                            Draft DDTC Website Announcement -
                                                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                                                         Temporary Modification to USML
                                                                                                                                                                                   Full
4124      4124                                                                                                                              Category I (LPM) +L.docx
                                                                                                       Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Freeman, Jeremy B
                                                                         Cavnar, Anna                  Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR000 WASHAR000        7/16/2018 <FreemanJB@state.gov>; Foster, John
                                                                         <CavnarA@state.gov>           <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
4125      4128                       A <FosterJA2@state.gov>
                                                                                                       Shana A <RogersSA2@state.gov>        .msg

                                                                                                                                            0711 Contingency Points--DDTC--Defense Withhold in
WASHAR000 WASHAR000
                                                                                                                                            Distributed.docx                       Full
4129      4129
                                                                                                       Freeman, Jeremy B
                                       Hart, Robert L <HartRL@state.gov>;    Rogers, Shana A                                                                                       Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                   <FreemanJB@state.gov>; Heidema, RE DD draft IM to S.msg
                                       Fabry, Steven F <FabrySF@state.gov>   <RogersSA2@state.gov>                                                                                 Full
4130      4131                                                                                         Sarah J <HeidemaSJ@state.gov>

                                                                                                                                            20180726_Defense Distributed --        Withhold in
WASHAR000 WASHAR000
                                                                                                                                            Information Memo S RLH.docx            Full
4132      4134

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Heidema,      Monjay, Robert                                                                                           Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                                                    0 Re DD Question.msg
                                     Sarah J <HeidemaSJ@state.gov>; Hart, <MonjayR@state.gov>                                                                                      Full
4135      4135
                                     Robert L <HartRL@state.gov>




                                                                                                     122 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 175 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                      Monjay, Robert
                                     Freeman, Jeremy B                    Soskin, Eric (CIV)                                                                               Withhold in
WASHAR000 WASHAR000        5/25/2018                                                                  <MonjayR@state.gov>; Heidema,     RE Defense Distributed (85).msg
                                     <FreemanJB@state.gov>; Robinson,     <Eric.Soskin@usdoj.gov>                                                                          Full
4136      4142                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>



                                     Hart, Robert L <HartRL@state.gov>;
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Cavnar,
                                                                        Heidema, Sarah J              Monjay, Robert                                                       Withhold in
WASHAR000 WASHAR000        5/24/2018 Anna <CavnarA@state.gov>; Freeman,                                                                 RE Defense Distributed (88).msg
                                                                        <HeidemaSJ@state.gov>         <MonjayR@state.gov>                                                  Full
4143      4149                       Jeremy B <FreemanJB@state.gov>;
                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>


                                                                                                      Monjay, Robert
                                     Robinson, Stuart J. (CIV)                                        <MonjayR@state.gov>; Hart, Robert
                                     <Stuart.J.Robinson@usdoj.gov>;       Freeman, Jeremy B           L <HartRL@state.gov>; Cavnar,                                        Withhold in
WASHAR000 WASHAR000        4/24/2018                                                                                                    RE Defense Distributed (89).msg
                                     Soskin, Eric (CIV)                   <FreemanJB@state.gov>       Anna <CavnarA@state.gov>;                                            Full
4150      4154
                                     <Eric.Soskin@usdoj.gov>                                          Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>
                                                                                                                                                                           Withhold in
WASHAR000 WASHAR000                                                                                                                     DDTC DD Counteroffer v9.docx
                                                                                                                                                                           Full
4155      4156
                                     Freeman, Jeremy B                                                Heidema, Sarah J
                                                                         Monjay, Robert                                                                                    Withhold in
WASHAR000 WASHAR000        4/20/2018 <FreemanJB@state.gov>; Hart, Robert                              <HeidemaSJ@state.gov>; Cavnar,    RE Defense Distributed (90).msg
                                                                         <MonjayR@state.gov>                                                                               Full
4157      4162                       L <HartRL@state.gov>                                             Anna <CavnarA@state.gov>

                                                                                                      Monjay, Robert
                                                                          Freeman, Jeremy B           <MonjayR@state.gov>; Heidema,                                        Withhold in
WASHAR000 WASHAR000        4/20/2018 Hart, Robert L <HartRL@state.gov>                                                                 RE Defense Distributed (91).msg
                                                                          <FreemanJB@state.gov>       Sarah J <HeidemaSJ@state.gov>;                                       Full
4163      4168
                                                                                                      Cavnar, Anna <CavnarA@state.gov>




                                                                                                    123 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 176 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                       Monjay, Robert
                                                                           Freeman, Jeremy B           <MonjayR@state.gov>; Heidema,                                           Withhold in
WASHAR000 WASHAR000        4/20/2018 Hart, Robert L <HartRL@state.gov>                                                                  RE Defense Distributed (92).msg
                                                                           <FreemanJB@state.gov>       Sarah J <HeidemaSJ@state.gov>;                                          Full
4169      4173
                                                                                                       Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                      DDTC DD Counteroffer v8.docx
                                                                                                                                                                               Full
4174      4175
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Robinson,                                  Monjay, Robert
                                                                           Soskin, Eric (CIV)                                                                                  Withhold in
WASHAR000 WASHAR000        4/18/2018 Stuart J. (CIV)                                                   <MonjayR@state.gov>; Hart, Robert RE Defense Distributed (94).msg
                                                                           <Eric.Soskin@usdoj.gov>                                                                             Full
4176      4179                       <Stuart.J.Robinson@usdoj.gov>;                                    L <HartRL@state.gov>
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>

                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;
                                                                                                       Monjay, Robert
                                     Cavnar, Anna <CavnarA@state.gov>;     Heidema, Sarah J                                                                                    Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                   <MonjayR@state.gov>; Hart, Robert RE Defense Distributed (96).msg
                                     Freeman, Jeremy B                     <HeidemaSJ@state.gov>                                                                               Full
4180      4182                                                                                         L <HartRL@state.gov>
                                     <FreemanJB@state.gov>; Soskin, Eric
                                     (CIV) <Eric.Soskin@usdoj.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Robinson, Stuart J. (CIV)
                                                                                                       Fabry, Steven F
                                     <Stuart.J.Robinson@usdoj.gov>;      Soskin, Eric (CIV)                                              RE Defense Distributed - settlement   Withhold in
WASHAR000 WASHAR000        6/27/2018                                                                   <FabrySF@state.gov>; Heidema,
                                     Freeman, Jeremy B                   <Eric.Soskin@usdoj.gov>                                         approved (66).msg                     Full
4183      4196                                                                                         Sarah J <HeidemaSJ@state.gov>
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>




                                                                                                     124 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 177 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;
                                                                                                      Fabry, Steven F
                                     Soskin, Eric (CIV)                   Cavnar, Anna                                                   RE Defense Distributed - settlement      Withhold in
WASHAR000 WASHAR000        6/27/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     <Eric.Soskin@usdoj.gov>; Freeman,    <CavnarA@state.gov>                                            approved (67).msg                        Full
4197      4210                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     Jeremy B <FreemanJB@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                                                                                      Fabry, Steven F
                                     <FreemanJB@state.gov>; Robinson,     Soskin, Eric (CIV)                                             RE Defense Distributed - settlement      Withhold in
WASHAR000 WASHAR000        6/26/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     Stuart J. (CIV)                      <Eric.Soskin@usdoj.gov>                                        approved (71).msg                        Full
4211      4224                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Robinson,
                                     Stuart J. (CIV)                                                  Fabry, Steven F
                                                                         Cavnar, Anna                                                    RE Defense Distributed - settlement      Withhold in
WASHAR000 WASHAR000        6/27/2018 <Stuart.J.Robinson@usdoj.gov>;                                   <FabrySF@state.gov>; Heidema,
                                                                         <CavnarA@state.gov>                                             approved.msg                             Full
4225      4239                       Freeman, Jeremy B                                                Sarah J <HeidemaSJ@state.gov>
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Heidema, Sarah J                                                 Monjay, Robert
                                     <HeidemaSJ@state.gov>; Robinson,                                 <MonjayR@state.gov>; McKeeby,
                                     Stuart J. (CIV)                      Soskin, Eric (CIV)          David I <McKeebyDI@state.gov>;                                              Withhold in
WASHAR000 WASHAR000        7/11/2018                                                                                                    Re Defense Distributed article (56).msg
                                     <Stuart.J.Robinson@usdoj.gov>; Hart, <Eric.Soskin@usdoj.gov>     Paul, Joshua M                                                              Full
4240      4241
                                     Robert L <HartRL@state.gov>;                                     <PaulJM@state.gov>; Rogers, Shana
                                     Freeman, Jeremy B                                                A <RogersSA2@state.gov>
                                     <FreemanJB@state.gov>




                                                                                                    125 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 178 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Soskin,
                                                                          Heidema, Sarah J          Monjay, Robert                                                               Withhold in
WASHAR000 WASHAR000        7/11/2018 Eric (CIV) <Eric.Soskin@usdoj.gov>;                                                               RE Defense Distributed article (59).msg
                                                                          <HeidemaSJ@state.gov>     <MonjayR@state.gov>                                                          Full
4242      4243                       Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>



                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Cavnar,
                                     Anna <CavnarA@state.gov>; Heidema,
                                                                                                    Monjay, Robert
                                     Sarah J <HeidemaSJ@state.gov>;
                                                                          McKeeby, David I          <MonjayR@state.gov>; Paul, Joshua                                            Withhold in
WASHAR000 WASHAR000        7/12/2018 Robinson, Stuart J. (CIV)                                                                        RE Defense Distributed article.msg
                                                                          <McKeebyDI@state.gov>     M <PaulJM@state.gov>; Rogers,                                                Full
4244      4246                       <Stuart.J.Robinson@usdoj.gov>; Hart,
                                                                                                    Shana A <RogersSA2@state.gov>
                                     Robert L <HartRL@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                                                                                                                       0711 Contingency Points--DDTC--Defense Withhold in
WASHAR000 WASHAR000
                                                                                                                                       Distributed.docx                       Full
4247      4247
                                                                                                    Freeman, Jeremy B
                                     Heidema, Sarah J
                                                                         Rogers, Shana A            <FreemanJB@state.gov>; Fabry,     RE Defense Distributed Lett & Web          Withhold in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Miller,
                                                                         <RogersSA2@state.gov>      Steven F <FabrySF@state.gov>;     Notice.msg                                 Full
4248      4249                       Michael F <Millermf@state.gov>
                                                                                                    Hart, Robert L <HartRL@state.gov>

                                                                         Miller, Michael F          Heidema, Sarah J                                                             Withhold in
WASHAR000 WASHAR000        3/27/2018 Hart, Robert L <HartRL@state.gov>                                                                 Re Defense Distributed update.msg
                                                                         <Millermf@state.gov>       <HeidemaSJ@state.gov>                                                        Full
4250      4251
                                     Heidema, Sarah J
                                                                         Rogers, Shana A            Freeman, Jeremy B                                                            Withhold in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                               RE Defense Distributed Web Notice.msg
                                                                         <RogersSA2@state.gov>      <FreemanJB@state.gov>                                                        Full
4252      4252                       L <HartRL@state.gov>




                                                                                                  126 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 179 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                         Tab 1 DDTC Website                     Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Announcement.docx                      Full
4253      4253

                                     Hart, Robert L <HartRL@state.gov>;
                                     Soskin, Eric (CIV)                 Robinson, Stuart J. (CIV)    Monjay, Robert
                                                                                                                                                                                Withhold in
WASHAR000 WASHAR000        5/29/2018 <Eric.Soskin@usdoj.gov>; Cavnar,   <Stuart.J.Robinson@usdoj.gov <MonjayR@state.gov>; Heidema,       RE Defense Distributed.msg
                                                                                                                                                                                Full
4254      4261                       Anna <CavnarA@state.gov>; Freeman, >                            Sarah J <HeidemaSJ@state.gov>
                                     Jeremy B <FreemanJB@state.gov>


                                                                                                       Freeman, Jeremy B               RE FLASH CLEARANCE Action Memo to T
                                       Hart, Robert L <HartRL@state.gov>;    Rogers, Shana A                                                                                    Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                   <FreemanJB@state.gov>; Heidema, regarding Defense Distributed Settlement
                                       Fabry, Steven F <FabrySF@state.gov>   <RogersSA2@state.gov>                                                                              Full
4262      4264                                                                                         Sarah J <HeidemaSJ@state.gov>   Items (2).msg

                                                                                                                                         AM to T re Defense Distributed         Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Settlement (LPM) (3) (5).docx          Full
4265      4268
                                                                                                       Freeman, Jeremy B
                                                                                                       <FreemanJB@state.gov>; Heidema, RE FLASH CLEARANCE Action Memo to T
                                                                             Rogers, Shana A                                                                                    Withhold in
WASHAR000 WASHAR000        7/26/2018 Hart, Robert L <HartRL@state.gov>                                 Sarah J <HeidemaSJ@state.gov>;  regarding Defense Distributed Settlement
                                                                             <RogersSA2@state.gov>                                                                              Full
4269      4269                                                                                         Fabry, Steven F                 Items (3).msg
                                                                                                       <FabrySF@state.gov>
                                                                                                                                         AM to T re Defense Distributed         Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Settlement (LPM) (3).docx              Full
4270      4273
                                                                                                       Freeman, Jeremy B               RE FLASH CLEARANCE Action Memo to T
                                       Hart, Robert L <HartRL@state.gov>;    Rogers, Shana A                                                                                    Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                   <FreemanJB@state.gov>; Heidema, regarding Defense Distributed Settlement
                                       Fabry, Steven F <FabrySF@state.gov>   <RogersSA2@state.gov>                                                                              Full
4274      4276                                                                                         Sarah J <HeidemaSJ@state.gov>   Items.msg

                                                                                                                                         AM to T re Defense Distributed         Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Settlement (LPM) (3) (5).docx          Full
4277      4280




                                                                                                     127 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 180 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                     Heidema, Sarah J
                                                                                                    Cavnar, Anna
                                     <HeidemaSJ@state.gov>; Fabry,
                                                                        Rogers, Shana A             <CavnarA@state.gov>; Hart, Robert RE FLASH CLEARANCE - Defense        Withhold in
WASHAR000 WASHAR000        7/25/2018 Steven F <FabrySF@state.gov>;
                                                                        <RogersSA2@state.gov>       L <HartRL@state.gov>; Miller,     Distributed (17).msg                Full
4281      4284                       Freeman, Jeremy B
                                                                                                    Michael F <Millermf@state.gov>
                                     <FreemanJB@state.gov>

                                                                                                    Foster, John A
                                                                                                    <FosterJA2@state.gov>; Kottmyer,
                                                                                                    Alice M <KottmyerAM@state.gov>;
                                                                                                    Miller, Michael F
                                                                                                    <Millermf@state.gov>; Monjay,
                                     Rogers, Shana A
                                                                          Heidema, Sarah J          Robert <MonjayR@state.gov>;      RE FLASH CLEARANCE - Defense         Withhold in
WASHAR000 WASHAR000        7/20/2018 <RogersSA2@state.gov>; Fabry, Steven
                                                                          <HeidemaSJ@state.gov>     Davidson-Hood, Simon             Distributed (36).msg                 Full
4285      4291                       F <FabrySF@state.gov>
                                                                                                    <DavidsonHoodS@state.gov>; Hart,
                                                                                                    Robert L <HartRL@state.gov>;
                                                                                                    Cavnar, Anna
                                                                                                    <CavnarA@state.gov>; Freeman,
                                                                                                    Jeremy B <FreemanJB@state.gov>


                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Cavnar, Anna                             Foster, John A
                                                                         Heidema, Sarah J                                              RE FLASH CLEARANCE - Defense       Withhold in
WASHAR000 WASHAR000        7/18/2018 <CavnarA@state.gov>; Davidson-                                 <FosterJA2@state.gov>; Kottmyer,
                                                                         <HeidemaSJ@state.gov>                                         Distributed (38).msg               Full
4292      4294                       Hood, Simon                                                    Alice M <KottmyerAM@state.gov>
                                     <DavidsonHoodS@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Cavnar, Anna                             Foster, John A
                                                                         Freeman, Jeremy B                                             RE FLASH CLEARANCE - Defense       Withhold in
WASHAR000 WASHAR000        7/18/2018 <CavnarA@state.gov>; Davidson-                                 <FosterJA2@state.gov>; Kottmyer,
                                                                         <FreemanJB@state.gov>                                         Distributed (39).msg               Full
4295      4299                       Hood, Simon                                                    Alice M <KottmyerAM@state.gov>
                                     <DavidsonHoodS@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>




                                                                                                  128 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 181 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Davidson-     Monjay, Robert                                                RE FLASH CLEARANCE - Defense           Withhold in
WASHAR000 WASHAR000        7/18/2018                                                                                                0
                                     Hood, Simon                          <MonjayR@state.gov>                                           Distributed (41).msg                   Full
4300      4302
                                     <DavidsonHoodS@state.gov>; Foster,
                                     John A <FosterJA2@state.gov>

                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
4303      4305                                                                                                                          Obligations (V2)RJM.docx
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Foster, John A
                                     Davidson-Hood, Simon
                                                                        Cavnar, Anna                  <FosterJA2@state.gov>; Freeman, RE FLASH CLEARANCE - Defense             Withhold in
WASHAR000 WASHAR000        7/18/2018 <DavidsonHoodS@state.gov>; Rogers,
                                                                        <CavnarA@state.gov>           Jeremy B <FreemanJB@state.gov>; Distributed (42).msg                     Full
4306      4307                       Shana A <RogersSA2@state.gov>
                                                                                                      Kottmyer, Alice M
                                                                                                      <KottmyerAM@state.gov>

                                                                                                                                        Tab 2 Letter to Defense Distributed    Withhold in
WASHAR000 WASHAR000
                                                                                                                                        (V2).docx                              Full
4308      4310
                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
4311      4313                                                                                                                          Obligations (V2).docx
                                     Cavnar, Anna <CavnarA@state.gov>;                              Hart, Robert L <HartRL@state.gov>;
                                                                          Davidson-Hood, Simon                                         RE FLASH CLEARANCE - Defense            Withhold in
WASHAR000 WASHAR000        7/17/2018 Rogers, Shana A                                                Foster, John A
                                                                          <DavidsonHoodS@state.gov>                                    Distributed (43).msg                    Full
4314      4315                       <RogersSA2@state.gov>                                          <FosterJA2@state.gov>
                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
4316      4318                                                                                                                          Obligations (V2).docx
                                                                                                                                        Tab 2 Letter to Defense Distributed    Withhold in
WASHAR000 WASHAR000
                                                                                                                                        (V2).docx                              Full
4319      4321




                                                                                                  129 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 182 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Shin, Jae E <ShinJE@state.gov>;
                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>;                                      Hart, Robert L <HartRL@state.gov>;
                                                                         Cavnar, Anna                                                   RE FLASH CLEARANCE - Defense            Withhold in
WASHAR000 WASHAR000        7/17/2018 Koelling, Richard W                                             Rogers, Shana A
                                                                         <CavnarA@state.gov>                                            Distributed (44).msg                    Full
4322      4323                       <KoellingRW@state.gov>; Hamilton,                               <RogersSA2@state.gov>
                                     Catherine E <HamiltonCE@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>


                                                                                                                                         Tab 2 Letter to Defense Distributed    Withhold in
WASHAR000 WASHAR000
                                                                                                                                         (LPM).docx                             Full
4324      4326
                                                                                                                                         20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR000 WASHAR000                                                                                                                      Defense Distributed Settlement-Related
                                                                                                                                                                                Full
4327      4329                                                                                                                           Obligations (LPM) (2).docx

                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>;
                                     Koelling, Richard W
                                                                          Hamilton, Catherine E                                          RE FLASH CLEARANCE - Defense           Withhold in
WASHAR000 WASHAR000        7/17/2018 <KoellingRW@state.gov>; Paul, Joshua                            Hart, Robert L <HartRL@state.gov>
                                                                          <HamiltonCE@state.gov>                                         Distributed (48).msg                   Full
4330      4330                       M <PaulJM@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Cavnar, Anna
                                     <CavnarA@state.gov>


                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>;
                                     Koelling, Richard W
                                                                         Paul, Joshua M                                                  RE FLASH CLEARANCE - Defense           Withhold in
WASHAR000 WASHAR000        7/16/2018 <KoellingRW@state.gov>; Hamilton,                               Hart, Robert L <HartRL@state.gov>
                                                                         <PaulJM@state.gov>                                              Distributed (49).msg                   Full
4331      4331                       Catherine E <HamiltonCE@state.gov>;
                                     Shin, Jae E <ShinJE@state.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>




                                                                                                   130 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 183 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                     Fabry, Steven F
                                                                                                     <FabrySF@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>;
                                       Heidema, Sarah J                   Rogers, Shana A                                              RE FLASH CLEARANCE - Defense            Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                 Cavnar, Anna
                                       <HeidemaSJ@state.gov>              <RogersSA2@state.gov>                                        Distributed.msg                         Full
4332      4335                                                                                       <CavnarA@state.gov>; Hart, Robert
                                                                                                     L <HartRL@state.gov>; Miller,
                                                                                                     Michael F <Millermf@state.gov>

                                                                                                                                        Tab 2 Letter to Defense Distributed    Withhold in
WASHAR000 WASHAR000
                                                                                                                                        (V2).docx                              Full
4336      4338
                                                                                                                                        20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                     Defense Distributed Settlement-
                                                                                                                                                                               Full
4339      4341                                                                                                                          Re....docx


                                     Hart, Robert L <HartRL@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>; Shin,
                                     Jae E <ShinJE@state.gov>; Davis, Terry
                                     L <DavisTL@state.gov>; Shufflebarger,
                                     Jamie <ShufflebargerJ@state.gov>;
                                     P_StaffAssistants                      Paul, Joshua M                                              RE For Clearance IM to S regarding     Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                                                0
                                     <P_StaffAssistants@state.gov>;         <PaulJM@state.gov>                                          Defense Distributed settlement.msg     Full
4342      4342
                                     SP_Staff Assistants
                                     <SP_StaffAssistants@state.gov>;
                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>




                                                                                                  131 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 184 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                     CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                      20180726_Defense Distributed --        Withhold in
WASHAR000 WASHAR000
                                                                                                                                      Information Memo S RLH (003).docx      Full
4343      4345
                                     Heidema, Sarah J
                                                                         Rogers, Shana A                                                                                     Withhold in
WASHAR000 WASHAR000        7/26/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                             0 RE Info memo to S.msg
                                                                         <RogersSA2@state.gov>                                                                               Full
4346      4346                       L <HartRL@state.gov>

                                                                                                                                      AM to T re Defense Distributed         Withhold in
WASHAR000 WASHAR000
                                                                                                                                      Settlement (LPM).docx                  Full
4347      4349
                                                                                                    Heidema, Sarah J
                                     Hart, Robert L <HartRL@state.gov>;                                                               RE New PM Tasker Q&A on the Defense
                                                                                                    <HeidemaSJ@state.gov>; Rogers,
                                     PM-Staffers Mailbox <PM-              Paul, Joshua M                                             Distributed Protest Issue for PM A S  Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                Shana A <RogersSA2@state.gov>;
                                     StaffersMailbox@state.gov>; Carter,   <PaulJM@state.gov>                                         Nominee R Clarke Cooper's Hearing TBD Full
4350      4352                                                                                      Freeman, Jeremy B
                                     Rachel <CarterR@state.gov>                                                                       (6).msg
                                                                                                    <FreemanJB@state.gov>

                                                                                                                                                                             Withhold in
WASHAR000 WASHAR000                                                                                                                   DD QA.docx
                                                                                                                                                                             Full
4353      4353

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;
                                                                           Cavnar, Anna             Fabry, Steven F                                                          Withhold in
WASHAR000 WASHAR000        4/12/2018 Hart, Robert L <HartRL@state.gov>;                                                               RE Offer of Settlement (95).msg
                                                                           <CavnarA@state.gov>      <FabrySF@state.gov>                                                      Full
4354      4364                       Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; PM-DTCP-
                                     RMA <PM-DTCP-RMA@state.gov>


                                                                                                                                                                             Withhold in
WASHAR000 WASHAR000                                                                                                                   DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                             Full
4365      4366
                                                                                                                                      DDTC DD Counteroffer v7 (track         Withhold in
WASHAR000 WASHAR000
                                                                                                                                      changes).docx                          Full
4367      4368




                                                                                                 132 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 185 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Hart, Robert                            Cavnar, Anna
                                                                          Monjay, Robert                                                                                  Withhold in
WASHAR000 WASHAR000        4/12/2018 L <HartRL@state.gov>; Heidema, Sarah                           <CavnarA@state.gov>; Fabry,     RE Offer of Settlement (97).msg
                                                                          <MonjayR@state.gov>                                                                             Full
4369      4384                       J <HeidemaSJ@state.gov>; PM-DTCP-                              Steven F <FabrySF@state.gov>
                                     RMA <PM-DTCP-RMA@state.gov>


                                                                                                                                                                          Withhold in
WASHAR000 WASHAR000                                                                                                                 DDTC DD Counteroffer v5 (RJM).docx
                                                                                                                                                                          Full
4385      4386

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                    Cavnar, Anna
                                     Heidema, Sarah J                     Freeman, Jeremy B                                                                               Withhold in
WASHAR000 WASHAR000        4/11/2018                                                                <CavnarA@state.gov>; Fabry,     RE Offer of Settlement (98).msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-      <FreemanJB@state.gov>                                                                           Full
4387      4396                                                                                      Steven F <FabrySF@state.gov>
                                     RMA <PM-DTCP-RMA@state.gov>

                                                                                                                                                                          Withhold in
WASHAR000 WASHAR000                                                                                                                 DDTC DD Counteroffer v5.docx
                                                                                                                                                                          Full
4397      4398


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Hart, Robert Monjay, Robert             Fabry, Steven F                                                       Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                RE Offer of Settlement.msg
                                     L <HartRL@state.gov>; Heidema, Sarah <MonjayR@state.gov>       <FabrySF@state.gov>                                                   Full
4399      4409
                                     J <HeidemaSJ@state.gov>; PM-DTCP-
                                     RMA <PM-DTCP-RMA@state.gov>



                                                                                                                                                                          Withhold in
WASHAR000 WASHAR000                                                                                                                 MTD SAC (DRAFT 20180405 18.40).docx
                                                                                                                                                                          Full
4410      4430
                                                                                                                                                                          Withhold in
WASHAR000 WASHAR000                                                                                                                 DDTC DD Counteroffer v4.docx
                                                                                                                                                                          Full
4431      4431




                                                                                                  133 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 186 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                    DDTC DD Counteroffer v3.docx
                                                                                                                                                                                  Full
4432      4432
                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                    DDTC DD Counteroffer RLH JF v2.docx
                                                                                                                                                                                  Full
4433      4433
                                                                                                     Rogers, Shana A
                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     <RogersSA2@state.gov>; Freeman, RE Proposed Hill responses Defense
                                     Miller, Michael F                    Paul, Joshua M                                                                                      Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                 Jeremy B <FreemanJB@state.gov>; items and technology vulnerable to
                                     <Millermf@state.gov>; Heidema,       <PaulJM@state.gov>                                                                                  Full
4434      4437                                                                                       Darrach, Tamara A               Disclosure from Future Lawsuits (11).msg
                                     Sarah J <HeidemaSJ@state.gov>
                                                                                                     <DarrachTA@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                                                       RE Proposed Hill responses Defense
                                     Heidema, Sarah J                    Rogers, Shana A             Freeman, Jeremy B                                                            Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                                                   items and technology vulnerable to
                                     <HeidemaSJ@state.gov>; Paul, Joshua <RogersSA2@state.gov>       <FreemanJB@state.gov>                                                        Full
4438      4441                                                                                                                         Disclosure from Future Lawsuits (4).msg
                                     M <PaulJM@state.gov>

                                                                                                                                       Defense Distributed - briefing follow up   Withhold in
WASHAR000 WASHAR000
                                                                                                                                       questions.docx                             Full
4442      4442
                                                                                                     Freeman, Jeremy B
                                     Rogers, Shana A
                                                                                                     <FreemanJB@state.gov>; Miller,    RE Proposed Hill responses Defense
                                     <RogersSA2@state.gov>; Hart, Robert Paul, Joshua M                                                                                           Withhold in
WASHAR000 WASHAR000        7/27/2018                                                                 Michael F <Millermf@state.gov>;   items and technology vulnerable to
                                     L <HartRL@state.gov>; Heidema, Sarah <PaulJM@state.gov>                                                                                      Full
4443      4447                                                                                       Fabry, Steven F                   Disclosure from Future Lawsuits.msg
                                     J <HeidemaSJ@state.gov>
                                                                                                     <FabrySF@state.gov>

                                                                                                     Heidema, Sarah J
                                     Darrach, Tamara A
                                                                                                     <HeidemaSJ@state.gov>; Freeman,
                                     <DarrachTA@state.gov>; Paul, Joshua
                                                                           Rogers, Shana A           Jeremy B <FreemanJB@state.gov>;                                              Withhold in
WASHAR000 WASHAR000        7/25/2018 M <PaulJM@state.gov>; Miller,                                                                   RE S Contingency Lines (10).msg
                                                                           <RogersSA2@state.gov>     PM-CPA <PM-CPA@state.gov>;                                                   Full
4448      4452                       Michael F <Millermf@state.gov>; Hart,
                                                                                                     Fabry, Steven F
                                     Robert L <HartRL@state.gov>
                                                                                                     <FabrySF@state.gov>

                                                                                                                                       Defense Distributed - S contingency QA     Withhold in
WASHAR000 WASHAR000
                                                                                                                                       (4).docx                                   Full
4453      4453




                                                                                                   134 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 187 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING

                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>; Freeman,
                                     Miller, Michael F                                                Jeremy B <FreemanJB@state.gov>;
                                                                            Paul, Joshua M                                                                                Withhold in
WASHAR000 WASHAR000        7/25/2018 <Millermf@state.gov>; Hart, Robert L                             Rogers, Shana A                 RE S Contingency Lines (12).msg
                                                                            <PaulJM@state.gov>                                                                            Full
4454      4457                       <HartRL@state.gov>                                               <RogersSA2@state.gov>; PM-CPA
                                                                                                      <PM-CPA@state.gov>; Darrach,
                                                                                                      Tamara A <DarrachTA@state.gov>

                                                                                                                                                                          Withhold in
WASHAR000 WASHAR000                                                                                                                    QA DD.docx
                                                                                                                                                                          Full
4458      4458

                                                                                                      Freeman, Jeremy B
                                                                                                      <FreemanJB@state.gov>; Rogers,
                                                                                                      Shana A <RogersSA2@state.gov>;
                                       Paul, Joshua M <PaulJM@state.gov>;   Heidema, Sarah J                                                                              Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                  Miller, Michael F                RE S Contingency Lines (14).msg
                                       Hart, Robert L <HartRL@state.gov>    <HeidemaSJ@state.gov>                                                                         Full
4459      4461                                                                                        <Millermf@state.gov>; PM-CPA
                                                                                                      <PM-CPA@state.gov>; Darrach,
                                                                                                      Tamara A <DarrachTA@state.gov>


                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>; Freeman,
                                                                                                      Jeremy B <FreemanJB@state.gov>;
                                                                                                      Rogers, Shana A
                                                                            Paul, Joshua M                                                                                Withhold in
WASHAR000 WASHAR000        7/25/2018 Hart, Robert L <HartRL@state.gov>                                <RogersSA2@state.gov>; Miller,  RE S Contingency Lines (15).msg
                                                                            <PaulJM@state.gov>                                                                            Full
4462      4463                                                                                        Michael F <Millermf@state.gov>;
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                                                                                      Darrach, Tamara A
                                                                                                      <DarrachTA@state.gov>




                                                                                                    135 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 188 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Fabry, Steven
                                                                                                    Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Darrach,      Heidema, Sarah J                                                                                   Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                <FreemanJB@state.gov>; PM-CPA   RE S Contingency Lines (7).msg
                                     Tamara A <DarrachTA@state.gov>;      <HeidemaSJ@state.gov>                                                                              Full
4464      4470                                                                                      <PM-CPA@state.gov>
                                     Miller, Michael F
                                     <Millermf@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>


                                                                                                                                    Defense Distributed - S contingency QA   Withhold in
WASHAR000 WASHAR000
                                                                                                                                    (5).docx                                 Full
4471      4471

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Fabry, Steven
                                                                                                    Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Darrach,      Heidema, Sarah J                                                                                   Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                <FreemanJB@state.gov>; PM-CPA   RE S Contingency Lines.msg
                                     Tamara A <DarrachTA@state.gov>;      <HeidemaSJ@state.gov>                                                                              Full
4472      4478                                                                                      <PM-CPA@state.gov>
                                     Miller, Michael F
                                     <Millermf@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>


                                                                                                                                    Defense Distributed - S contingency QA   Withhold in
WASHAR000 WASHAR000
                                                                                                                                    (5).docx                                 Full
4479      4479
                                                                                                                                                                             Withhold in
WASHAR000 WASHAR000                                                                                                                 Information Memo to S re DD (L).docx
                                                                                                                                                                             Full
4480      4482




                                                                                                  136 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 189 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING


                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Dearth,
                                                                                                      Cavnar, Anna
                                     Anthony M <DearthAM@state.gov>; Miller, Michael F                                                 RE Supreme Court Denied Cert Defense Withhold in
WASHAR000 WASHAR000        3/22/2018                                                                  <CavnarA@state.gov>; Freeman,
                                     Shin, Jae E <ShinJE@state.gov>; Tulino, <Millermf@state.gov>                                      Distributed and Stagg (106).msg      Full
4483      4484                                                                                        Jeremy B <FreemanJB@state.gov>
                                     Julia K <TulinoJK@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>




                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Monjay, Robert
                                                                                                      Cavnar, Anna
                                     <MonjayR@state.gov>; Hart, Robert L Heidema, Sarah J                                              RE Supreme Court Denied Cert Defense Withhold in
WASHAR000 WASHAR000        3/22/2018                                                                  <CavnarA@state.gov>; Freeman,
                                     <HartRL@state.gov>; Dearth, Anthony <HeidemaSJ@state.gov>                                         Distributed and Stagg.msg            Full
4485      4486                                                                                        Jeremy B <FreemanJB@state.gov>
                                     M <DearthAM@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Tulino, Julia K
                                     <TulinoJK@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>



                                     Heidema, Sarah J
                                                                         Rogers, Shana A              Freeman, Jeremy B                                                     Withhold in
WASHAR000 WASHAR000        7/26/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                               Revisions to web notice.msg
                                                                         <RogersSA2@state.gov>        <FreemanJB@state.gov>                                                 Full
4487      4487                       L <HartRL@state.gov>



                                                                                                    137 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 190 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                                                       Draft DDTC Website Announcement -
                                                                                                                                                                           Withhold in
WASHAR000 WASHAR000                                                                                                                    Temporary Modification to USML
                                                                                                                                                                           Full
4488      4488                                                                                                                         Categor....docx

                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>; Freeman,
                                                                                                      Jeremy B <FreemanJB@state.gov>;
                                                                                                      Rogers, Shana A
                                                                         Paul, Joshua M                                                                                    Withhold in
WASHAR000 WASHAR000        7/25/2018 Hart, Robert L <HartRL@state.gov>                                <RogersSA2@state.gov>; Miller,  S Contingency Lines.msg
                                                                         <PaulJM@state.gov>                                                                                Full
4489      4489                                                                                        Michael F <Millermf@state.gov>;
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                                                                                      Darrach, Tamara A
                                                                                                      <DarrachTA@state.gov>
                                                                        Heidema, Sarah J
                                                                        </O=EXCHANGELABS/OU=EXC
                                                                        HANGE ADMINISTRATIVE
                                     Hart, Robert L <HartRL@state.gov>; GROUP                                                                                              Withhold in
WASHAR000 WASHAR000        4/10/2018                                                                                                 0 !! FW Offer of Settlement.msg
                                     Monjay, Robert <MonjayR@state.gov> (FYDIBOHF23SPDLT)/CN=RECIP                                                                         Full
4490      4496
                                                                        IENTS/CN=988657EBED564D5
                                                                        1A4569D583B8C4E81-
                                                                        HEIDEMA, SA>
                                                                                                                                       DDTC DD Counteroffer v4 (DOJ        Withhold in
WASHAR000 WASHAR000
                                                                                                                                       edits).docx                         Full
4497      4498
                                                                         Heidema, Sarah J
                                                                         </O=EXCHANGELABS/OU=EXC
                                                                         HANGE ADMINISTRATIVE
                                       Dearth, Anthony M                 GROUP                                                                                             Withhold in
WASHAR000 WASHAR000        4/12/2018                                                                                                 0 Action Memo - Counteroffer.msg
                                       <DearthAM@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                        Full
4499      4499
                                                                         IENTS/CN=988657EBED564D5
                                                                         1A4569D583B8C4E81-
                                                                         HEIDEMA, SA>
                                                                                                                                                                           Withhold in
WASHAR000 WASHAR000                                                                                                                    Action Memo - Counteroffer.docx
                                                                                                                                                                           Full
4500      4501




                                                                                                 138 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 191 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING


                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Ravi, Sunil K
                                     <RaviSK@state.gov>; Urena, Michael A
                                                                          Paul, Joshua M                                             Clearance 1400 Draft Response to Engel Withhold in
WASHAR000 WASHAR000        7/25/2018 <UrenaMA@state.gov>; Abisellan,                                 PM-CPA <PM-CPA@state.gov>
                                                                          <PaulJM@state.gov>                                         on Pending Settlement.msg              Full
4502      4502                       Eduardo <AbisellanE@state.gov>;
                                     Shufflebarger, Jamie
                                     <ShufflebargerJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>



                                                                                                                                                                            Withhold in
WASHAR000 WASHAR000                                                                                                                  EE DD Response.docx
                                                                                                                                                                            Full
4503      4504
                                       Heidema, Sarah J                   Hart, Robert L                                                                                    Withhold in
WASHAR000 WASHAR000        3/26/2018                                                                                               0 counteroffer draft.msg
                                       <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                Full
4505      4505
                                                                                                                                                                            Withhold in
WASHAR000 WASHAR000                                                                                                                  DDTC DD Counteroffer RLH.docx
                                                                                                                                                                            Full
4506      4506




                                                                                                  139 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 192 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                     Plotnick, Sarah (Federal)
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                     <splotnick@doc.gov>; Robbins, Peter
                                                                                                     >; Hart, Robert L
                                     (Federal) <PRobbins@doc.gov>; Asha,
                                                                                                     <HartRL@state.gov>; Monjay,
                                     Mathew <amathew@doc.gov>;
                                                                                                     Robert <MonjayR@state.gov>;
                                     Laychak, Michael R SES DTSA EO (US)
                                                                          Seehra, Jasmeet K. EOP/OMB Heidema, Sarah J                 Current status of Commerce and State
                                     <michael.r.laychak.civ@mail.mil>;                                                                                                          Withhold in
WASHAR000 WASHAR000       12/18/2017                                      <Jasmeet_K._Seehra@omb.eo <HeidemaSJ@state.gov>; Nilsson, rules on Categories 1-3 -- files from
                                     Minnifield, Tracy J CIV DTSA LD (US)                                                                                                       Full
4507      4507                                                            p.gov>                     Brian H <NilssonBH@state.gov>;   State.msg
                                     <tracy.j.minnifield.civ@mail.mil>;
                                                                                                     Ganzer, Ann K
                                     Mueller, Andrew J CIV DTSA LD (US)
                                                                                                     <GanzerAK@state.gov>; Peckham,
                                     <andrew.j.mueller2.civ@mail.mil>;
                                                                                                     Yvonne M
                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                                                     <PeckhamYM@state.gov>;
                                     <susan.g.daoussi.civ@mail.mil>
                                                                                                     Malzahn, William B
                                                                                                     <MalzahnWB@state.gov>; McClung,
                                                                                                     Gailyn W <McClungGW@state.gov>;
                                                                                                     Krueger, Thomas G
                                                                                                     <KruegerTG@state.gov>

                                                                                                                                       2017-12-18 Commerce firearms rule
                                                                                                                                                                                Withhold in
WASHAR000 WASHAR000                                                                                                                    addressing interagency State
                                                                                                                                                                                Full
4508      4640                                                                                                                         Comments.docx
                                                                                                                                       State firearms proposed rule - Clean (12- Withhold in
WASHAR000 WASHAR000
                                                                                                                                       18-17).docx                               Full
4641      4669




                                                                                                  140 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 193 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                     Miller, Michael F
                                     <Millermf@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                                                                                      Freeman, Jeremy B
                                     <HartRL@state.gov>; Dearth, Anthony Fabry, Steven F                                                Defense Distributed DOJ views on State   Withhold in
WASHAR000 WASHAR000        3/23/2018                                                                  <FreemanJB@state.gov>; Cavnar,
                                     M <DearthAM@state.gov>; Shin, Jae E <FabrySF@state.gov>                                            Dept counteroffer.msg                    Full
4670      4671                                                                                        Anna <CavnarA@state.gov>
                                     <ShinJE@state.gov>; Tulino, Julia K
                                     <TulinoJK@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>; Heidema, Sarah
                                     J <HeidemaSJ@state.gov>




                                                                                                      Litzenberger, Earle D (Lee)
                                                                                                      <LitzenbergerED@state.gov>;
                                                                                                      Miller, Michael F
                                                                                                      <Millermf@state.gov>; Dearth,
                                                                                                      Anthony M
                                                                                                      <DearthAM@state.gov>; Koelling,
                                                                                                      Richard W
                                                                                                      <KoellingRW@state.gov>; Heidema,
                                       Kaidanow, Tina S                    Fabry, Steven F                                              Defense Distributed Summary of the       Withhold in
WASHAR000 WASHAR000        3/27/2018                                                                  Sarah J <HeidemaSJ@state.gov>;
                                       <KaidanowTS@state.gov>              <FabrySF@state.gov>                                          Litigation and Current Status .msg       Full
4672      4673                                                                                        Monjay, Robert
                                                                                                      <MonjayR@state.gov>; Hart, Robert
                                                                                                      L <HartRL@state.gov>; Steffens,
                                                                                                      Jessica L <SteffensJL@state.gov>;
                                                                                                      Paul, Joshua M
                                                                                                      <PaulJM@state.gov>; Freeman,
                                                                                                      Jeremy B <FreemanJB@state.gov>;
                                                                                                      Cavnar, Anna <CavnarA@state.gov>




                                                                                                   141 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 194 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                        Heidema, Sarah J
                                                                        </O=EXCHANGELABS/OU=EXC
                                                                        HANGE ADMINISTRATIVE
                                                                                                                                           Defense Distributed - Proposed Revised
                                                                        GROUP                                                                                                       Withhold in
WASHAR000 WASHAR000        6/26/2018 Monjay, Robert <MonjayR@state.gov>                                                                  0 Settlement - State comments 061318 -
                                                                        (FYDIBOHF23SPDLT)/CN=RECIP                                                                                  Full
4674      4674                                                                                                                             DOJ responses.msg
                                                                        IENTS/CN=988657EBED564D5
                                                                        1A4569D583B8C4E81-
                                                                        HEIDEMA, SA>
                                                                                                                                          Defense Distributed - Proposed Revised
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       Settlement - State comments 061318 -
                                                                                                                                                                                    Full
4675      4676                                                                                                                            DOJ responses.docx

                                                                                                        Monjay, Robert
                                                                                                        <MonjayR@state.gov>; Heidema,
                                          Tenny, Daniel (CIV)                Rogers, Shana A            Sarah J <HeidemaSJ@state.gov>;                                              Withhold in
WASHAR000 WASHAR000            6/2/2016                                                                                                   Defense Distributed misc follow up.msg
                                          <Daniel.Tenny@usdoj.gov>           <RogersSA2@state.gov>      Peartree, C Edward                                                          Full
4677      4677
                                                                                                        <PeartreeCE@state.gov>; Koelling,
                                                                                                        Richard W <KoellingRW@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       DDTC DD Counteroffer RLH.docx
                                                                                                                                                                                    Full
4678      4679
                                          Heidema, Sarah J                   Hart, Robert L                                                                                         Withhold in
WASHAR000 WASHAR000            4/4/2018                                                                                                  0 Defense Distributed summary.msg
                                          <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                     Full
4680      4680
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       Defense Distributed Summary.docx
                                                                                                                                                                                    Full
4681      4685
                                                                                                        Heidema, Sarah J
                                     Dearth, Anthony M                       Hart, Robert L                                                                                         Withhold in
WASHAR000 WASHAR000        3/26/2018                                                                    <HeidemaSJ@state.gov>; Koelling, Defense Distributed.msg
                                     <DearthAM@state.gov>                    <HartRL@state.gov>                                                                                     Full
4686      4686                                                                                          Richard W <KoellingRW@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                       DDTC DD Counteroffer RLH.docx
                                                                                                                                                                                    Full
4687      4687




                                                                                                     142 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 195 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                     CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING


                                     Tucker, Maureen E
                                     <TuckerME@state.gov>; Cooper, John
                                     M <CooperJM3@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>; Paul,                           Heidema, Sarah J
                                                                          Davidson-Hood, Simon                                        FLASH CLEARANCE TASKER from Senator Withhold in
WASHAR000 WASHAR000        10/5/2017 Joshua M <PaulJM@state.gov>;                                   <HeidemaSJ@state.gov>; Hart,
                                                                          <DavidsonHoodS@state.gov>                                   Daines and Congressman Gianforte.msg Full
4688      4688                       Willbrand, Ryan T                                              Robert L <HartRL@state.gov>
                                     <WillbrandRT@state.gov>; Shulman,
                                     Arthur <ShulmanA@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>



                                                                                                                                      Senator Daines and Congressman          Withhold in
WASHAR000 WASHAR000
                                                                                                                                      Gianforte (H 2017-1003-007) (V3).docx   Full
4689      4691

                                                                                                    Cavnar, Anna
                                                                                                    <CavnarA@state.gov>; Freeman,
                                                                           Hart, Robert L           Jeremy B <FreemanJB@state.gov>;                                           Withhold in
WASHAR000 WASHAR000        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                                                            FW Defense Distributed.msg
                                                                           <HartRL@state.gov>       Heidema, Sarah J                                                          Full
4692      4694
                                                                                                    <HeidemaSJ@state.gov>; Monjay,
                                                                                                    Robert <MonjayR@state.gov>

                                     Heidema, Sarah J
                                                                           Hart, Robert L                                                                                     Withhold in
WASHAR000 WASHAR000        4/19/2018 <HeidemaSJ@state.gov>; Monjay,                                                                  0 FW Defense Distributed (4).msg
                                                                           <HartRL@state.gov>                                                                                 Full
4695      4697                       Robert <MonjayR@state.gov>

                                     Heidema, Sarah J                                               Fabry, Steven F
                                                                         Cavnar, Anna                                                 FW Defense Distributed - settlement     Withhold in
WASHAR000 WASHAR000        6/19/2018 <HeidemaSJ@state.gov>; Hart, Robert                            <FabrySF@state.gov>; Freeman,
                                                                         <CavnarA@state.gov>                                          approved (1).msg                        Full
4698      4707                       L <HartRL@state.gov>                                           Jeremy B <FreemanJB@state.gov>




                                                                                                 143 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 196 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                           CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                        Peartree, C Edward
                                        <PeartreeCE@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                        Kenneth B. Handelman
                                        <kenneth.b.handelman.civ@mail.mil>;                                Meier, Michael W
                                                                              Rogers, Shana A                                                                                        Withhold in
WASHAR000 WASHAR000            6/7/2016 Smith, Glenn E                                                     <MeierMW@state.gov>; Monjay,     Fw Defense Distributed -- argument.msg
                                                                              <RogersSA2@state.gov>                                                                                  Full
4708      4709                          <SmithGE2@state.gov>; Nilsson, Brian                               Robert <MonjayR@state.gov>
                                        H <NilssonBH@state.gov>; Aguirre,
                                        Lisa V <AguirreLV@state.gov>; Gainor,
                                        Sue <GainorS@state.gov>; Dearth,
                                        Anthony M <DearthAM@state.gov>



                                        Peartree, C Edward
                                        <PeartreeCE@state.gov>; Monjay,
                                                                            Rogers, Shana A                                                                                          Withhold in
WASHAR000 WASHAR000            6/3/2016 Robert <MonjayR@state.gov>;                                                                       0 FW Defense Distributed -- letter.msg
                                                                            <RogersSA2@state.gov>                                                                                    Full
4710      4710                          Heidema, Sarah J
                                        <HeidemaSJ@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Monjay,         Cavnar, Anna                   Freeman, Jeremy B                                                         Withhold in
WASHAR000 WASHAR000        5/29/2018                                                                                                        FW Defense Distributed.msg
                                     Robert <MonjayR@state.gov>; Hart,      <CavnarA@state.gov>            <FreemanJB@state.gov>                                                     Full
4711      4716
                                     Robert L <HartRL@state.gov>

                                                                                                                                            FW Letter Lang FW Control Number
                                                                            Nilsson, Brian H               Heidema, Sarah J                                                          Withhold in
WASHAR000 WASHAR000       10/24/2017 Paul, Joshua M <PaulJM@state.gov>                                                                      H20170926 003 -- Member Cardin
                                                                            <NilssonBH@state.gov>          <HeidemaSJ@state.gov>                                                     Full
4717      4721                                                                                                                              Benjamin L -- Date Due 10 2 2017.msg

                                                                                                                                            H20170926-003 - DTCP proposed            Withhold in
WASHAR000 WASHAR000
                                                                                                                                            response - Cardin Cats I-III v.10.docx   Full
4722      4727
                                     Hart, Robert L <HartRL@state.gov>;
                                                                            PM-Staffers Mailbox <PM-                                                                                 Withhold in
WASHAR000 WASHAR000        7/27/2018 Heidema, Sarah J                                                                                     0 FW Menendez and Engel responses.msg
                                                                            StaffersMailbox@state.gov>                                                                               Full
4728      4728                       <HeidemaSJ@state.gov>



                                                                                                         144 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 197 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                                                     Engel Menendez Response.docx
                                                                                                                                                                                   Full
4729      4731
                                                                                                     Hart, Robert L <HartRL@state.gov>; FW New PM Tasker Control Number
                                       PM-Staffers Mailbox <PM-           Noonan, Michael J                                                                                        Withhold in
WASHAR000 WASHAR000        10/6/2017                                                                 Heidema, Sarah J                   H20170926 003 -- Member Cardin
                                       StaffersMailbox@state.gov>         <NoonanMJ@state.gov>                                                                                     Full
4732      4737                                                                                       <HeidemaSJ@state.gov>              Benjamin L .msg
                                                                                                                                        H20170926-003 - DTCP proposed              Withhold in
WASHAR000 WASHAR000
                                                                                                                                        response - Cardin Cats I-III v.9.docx      Full
4738      4744

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                     Cavnar, Anna               Freeman, Jeremy B                                                             Withhold in
WASHAR000 WASHAR000        4/10/2018                                                                                                    FW Offer of Settlement.msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-      <CavnarA@state.gov>        <FreemanJB@state.gov>                                                         Full
4745      4753
                                     RMA <PM-DTCP-RMA@state.gov>

                                                                                                                                        DDTC DD Counteroffer v4 (DOJ               Withhold in
WASHAR000 WASHAR000
                                                                                                                                        edits).docx                                Full
4754      4755
                                                                                                                                        FW PM Final QFR #12 Sen Cardin PM-
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                                                        Acting Assistant Secretary Tina S
                                       Davidson-Hood, Simon               Noonan, Michael J          Heidema, Sarah J                                                              Withhold in
WASHAR000 WASHAR000       10/26/2017                                                                                                    Kaidanow - 9 26 2017 - Managing
                                       <DavidsonHoodS@state.gov>          <NoonanMJ@state.gov>       <HeidemaSJ@state.gov>; Monjay,                                                Full
4756      4756                                                                                                                          Security Assistance to Support Foreign
                                                                                                     Robert <MonjayR@state.gov>
                                                                                                                                        Policy.msg
                                                                                                                                        QFR #12 Kaidanow SFRC 09 26 2017 -         Withhold in
WASHAR000 WASHAR000
                                                                                                                                        write compare final to approved.docx       Full
4757      4759

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                                                        FW Proposed Hill responses Defense
                                     Miller, Michael F                    Rogers, Shana A            Freeman, Jeremy B                                                             Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                                                    items and technology vulnerable to
                                     <Millermf@state.gov>; Heidema,       <RogersSA2@state.gov>      <FreemanJB@state.gov>                                                         Full
4760      4762                                                                                                                          Disclosure from Future Lawsuits.msg
                                     Sarah J <HeidemaSJ@state.gov>

                                                                                                                                        Defense Distributed - briefing follow up   Withhold in
WASHAR000 WASHAR000
                                                                                                                                        questions.docx                             Full
4763      4763




                                                                                                  145 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 198 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                        Kottmyer, Alice M
                                                                                                        <KottmyerAM@state.gov>; Monjay,
                                     Heidema, Sarah J                                                   Robert <MonjayR@state.gov>;
                                     <HeidemaSJ@state.gov>; Nilsson,      Rogers, Shana A               Shulman, Arthur                                                             Withhold in
WASHAR000 WASHAR000       10/24/2017                                                                                                    FW Stagg and Defense Distributed.msg
                                     Brian H <NilssonBH@state.gov>; Hart, <RogersSA2@state.gov>         <ShulmanA@state.gov>; Smith,                                                Full
4764      4766
                                     Robert L <HartRL@state.gov>                                        Glenn E <SmithGE2@state.gov>;
                                                                                                        Fabry, Steven F
                                                                                                        <FabrySF@state.gov>

                                                                                                                                             17-190 Defense Distributed (Opp) -     Withhold in
WASHAR000 WASHAR000
                                                                                                                                             v5.docx                                Full
4767      4794
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                          17-94 Stagg (Opp) - v5.docx
                                                                                                                                                                                    Full
4795      4823
                                     Heidema, Sarah J                                                   Fabry, Steven F
                                                                          Rogers, Shana A                                                                                           Withhold in
WASHAR000 WASHAR000        7/26/2018 <HeidemaSJ@state.gov>; Miller,                                     <FabrySF@state.gov>; Freeman,        FW TRO - Defense Distributed (2).msg
                                                                          <RogersSA2@state.gov>                                                                                     Full
4824      4824                       Michael F <Millermf@state.gov>                                     Jeremy B <FreemanJB@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                     Monjay, Robert                                                     Fwd Defense Distributed DOJ views on   Withhold in
WASHAR000 WASHAR000        3/23/2018                                                                                                     0
                                     <HeidemaSJ@state.gov>; Koelling,     <MonjayR@state.gov>                                                State Dept counteroffer.msg            Full
4825      4826
                                     Richard W <KoellingRW@state.gov>

                                                                          Heidema, Sarah J
                                                                          </o=ExchangeLabs/ou=Exchan
                                                                          ge Administrative Group
                                       Miller, Michael F                                                                                     Fwd FLASH CLEARANCE - Defense          Withhold in
WASHAR000 WASHAR000        7/25/2018                                      (FYDIBOHF23SPDLT)/cn=Recipi                                    0
                                       <Millermf@state.gov>                                                                                  Distributed.msg                        Full
4827      4830                                                            ents/cn=988657ebed564d51a
                                                                          4569d583b8c4e81-Heidema,
                                                                          Sa>
                                                                                                                                             Tab 2 Letter to Defense Distributed    Withhold in
WASHAR000 WASHAR000
                                                                                                                                             (V2).docx                              Full
4831      4833
                                                                                                                                             20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                                                          Defense Distributed Settlement-
                                                                                                                                                                                    Full
4834      4836                                                                                                                               Re....docx


                                                                                                   146 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 199 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J                    Miller, Michael F            PM-Staffers Mailbox <PM-           Fwd IM to S regarding Defense               Withhold in
WASHAR000 WASHAR000        7/27/2018
                                     <HeidemaSJ@state.gov>; Hart, Robert <Millermf@state.gov>         StaffersMailbox@state.gov>         Distributed settlement.msg                  Full
4837      4837
                                     L <HartRL@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                      Information Memo to S re DD.docx
                                                                                                                                                                                     Full
4838      4840
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                      Tab 1 - Settlement Agreement.pdf
                                                                                                                                                                                     Full
4841      4850
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                      Information Memo to S re DD.docx
                                                                                                                                                                                     Full
4851      4853
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                      Tab 1 - Settlement Agreement.pdf
                                                                                                                                                                                     Full
4854      4863
                                                                                                                                         20180726_Defense Distributed --             Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Information Memo S v3.docx                  Full
4864      4866
                                                                         Heidema, Sarah J
                                                                                                   Hart, Robert L <HartRL@state.gov>;
                                     Noonan, Michael J                   </O=SBUSTATE/OU=NCC                                          IP18 - ECR and Cats I-III Senior Advisor       Withhold in
WASHAR000 WASHAR000       10/26/2017                                                               Koelling, Richard W
                                     <NoonanMJ@state.gov>                AG/CN=RECIPIENTS/CN=HEIDE                                    Tasker 10 23 2017 (2) docx.msg                 Full
4867      4867                                                                                     <KoellingRW@state.gov>
                                                                         MASJ>
                                                                                                                                         IP18 - ECR and Cats. I-III Senior Advisor   Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Tasker 10 23 2017 (2).docx                  Full
4868      4870
                                     Heidema, Sarah J
                                                                         Rogers, Shana A              Freeman, Jeremy B                                                              Withhold in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                                 Letter to Defense Distributed.msg
                                                                         <RogersSA2@state.gov>        <FreemanJB@state.gov>                                                          Full
4871      4871                       L <HartRL@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                      Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                     Full
4872      4874




                                                                                                   147 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 200 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                     Davidson-Hood, Simon
                                                                         Heidema, Sarah J
                                     <DavidsonHoodS@state.gov>; Hart,
                                                                         </O=SBUSTATE/OU=NCC                                                                                   Withhold in
WASHAR000 WASHAR000       12/21/2017 Robert L <HartRL@state.gov>;                                                                    0 PM - QA - I-III.msg
                                                                         AG/CN=RECIPIENTS/CN=HEIDE                                                                             Full
4875      4875                       Noonan, Michael J
                                                                         MASJ>
                                     <NoonanMJ@state.gov>

                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                      PM - QA - I-III.docx
                                                                                                                                                                               Full
4876      4912
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Paul, Joshua Miller, Michael F                                               Proposed points for TK's use with T   Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                                                 0
                                     M <PaulJM@state.gov>; Carter, Rachel <Millermf@state.gov>                                           tomorrow.msg                          Full
4913      4914
                                     <CarterR@state.gov>

                                                                                                                                         DDTC DD Counteroffer v7 (clean) --    Withhold in
WASHAR000 WASHAR000
                                                                                                                                         final.docx                            Full
4915      4916



                                     Davis, Terry L <DavisTL@state.gov>;
                                     Dearth, Anthony M
                                     <DearthAM@state.gov>; Peartree, C
                                     Edward <PeartreeCE@state.gov>;
                                     Shulman, Arthur
                                                                                                     Reed, Michael D
                                     <ShulmanA@state.gov>; Heidema,       Nilsson, Brian H                                               Quick readout from arms transfer      Withhold in
WASHAR000 WASHAR000        6/16/2017                                                                 <ReedMD2@state.gov>; Hayes,
                                     Sarah J <HeidemaSJ@state.gov>; Hart, <NilssonBH@state.gov>                                          subPCC.msg                            Full
4917      4917                                                                                       William H <HayesWH@state.gov>
                                     Robert L <HartRL@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>;
                                     McKeeby, David I
                                     <McKeebyDI@state.gov>




                                                                                                                                         2017-05-12 Arms Transfer Enhancement Withhold in
WASHAR000 WASHAR000
                                                                                                                                         Proposals Coordinated FINAL.docx     Full
4918      4923


                                                                                                  148 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 201 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Robinson,
                                                                                                       Fabry, Steven F
                                     Stuart J. (CIV)                       Soskin, Eric (CIV)                                                                                        Withhold in
WASHAR000 WASHAR000        6/13/2018                                                                   <FabrySF@state.gov>; Heidema,        RE Defense Distributed (2).msg
                                     <Stuart.J.Robinson@usdoj.gov>;        <Eric.Soskin@usdoj.gov>                                                                                   Full
4924      4933                                                                                         Sarah J <HeidemaSJ@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>
                                                                                                                                            Defense Distributed - Proposed Revised
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                         Settlement - State comments 061318 -
                                                                                                                                                                                     Full
4934      4935                                                                                                                              DOJ responses.docx

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                                                       Fabry, Steven F
                                     Jeremy B <FreemanJB@state.gov>;       Hart, Robert L                                                                                            Withhold in
WASHAR000 WASHAR000        6/14/2018                                                                   <FabrySF@state.gov>; Heidema,        RE Defense Distributed.msg
                                     Robinson, Stuart J. (CIV)             <HartRL@state.gov>                                                                                        Full
4936      4945                                                                                         Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                            Defense Distributed - Proposed Revised
                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                         Settlement - State comments
                                                                                                                                                                                     Full
4946      4947                                                                                                                              06131....docx
                                                                                                       Heidema, Sarah J
                                                                                                       <HeidemaSJ@state.gov>; Cavnar,
                                                                           Hart, Robert L                                                   RE Defense Distributed DOJ views on      Withhold in
WASHAR000 WASHAR000        3/26/2018 Fabry, Steven F <FabrySF@state.gov>                               Anna <CavnarA@state.gov>;
                                                                           <HartRL@state.gov>                                               State Dept counteroffer (10).msg         Full
4948      4951                                                                                         Freeman, Jeremy B
                                                                                                       <FreemanJB@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                                                         DDTC DD Counteroffer RLH.docx
                                                                                                                                                                                     Full
4952      4952
                                       Heidema, Sarah J                    Hart, Robert L                                                   RE Defense Distributed DOJ views on      Withhold in
WASHAR000 WASHAR000        3/26/2018                                                                                                    0
                                       <HeidemaSJ@state.gov>               <HartRL@state.gov>                                               State Dept counteroffer (12).msg         Full
4953      4955




                                                                                                     149 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 202 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                                                        Hart, Robert L                                              RE Defense Distributed DOJ views on   Withhold in
WASHAR000 WASHAR000        3/23/2018 Sarah J <HeidemaSJ@state.gov>;                                                             0
                                                                        <HartRL@state.gov>                                          State Dept counteroffer (14).msg      Full
4956      4957                       Koelling, Richard W
                                     <KoellingRW@state.gov>



                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L Paul, Joshua M                                             RE Defense Distributed DOJ views on   Withhold in
WASHAR000 WASHAR000        3/23/2018                                                                                            0
                                     <HartRL@state.gov>; Dearth, Anthony <PaulJM@state.gov>                                         State Dept counteroffer (15).msg      Full
4958      4959
                                     M <DearthAM@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Tulino, Julia K
                                     <TulinoJK@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Heidema, Sarah
                                     J <HeidemaSJ@state.gov>




                                                                                               150 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 203 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                                                    Miller, Michael F
                                                                                                    <Millermf@state.gov>; Paul, Joshua
                                                                                                    M <PaulJM@state.gov>; Heidema,
                                                                                                    Sarah J <HeidemaSJ@state.gov>;
                                                                                                    Hart, Robert L <HartRL@state.gov>;
                                                                                                    Monjay, Robert
                                       Dearth, Anthony M                 Fabry, Steven F                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR000 WASHAR000        3/27/2018                                                                <MonjayR@state.gov>; Koelling,
                                       <DearthAM@state.gov>              <FabrySF@state.gov>                                           State Dept counteroffer (4).msg       Full
4960      4962                                                                                      Richard W
                                                                                                    <KoellingRW@state.gov>; Steffens,
                                                                                                    Jessica L <SteffensJL@state.gov>;
                                                                                                    Freeman, Jeremy B
                                                                                                    <FreemanJB@state.gov>; Cavnar,
                                                                                                    Anna <CavnarA@state.gov>


                                                                                                                                                                             Withhold in
WASHAR000 WASHAR000                                                                                                                   Draft email.docx
                                                                                                                                                                             Full
4963      4964

                                                                                                    Miller, Michael F
                                                                                                    <Millermf@state.gov>; Paul, Joshua
                                                                                                    M <PaulJM@state.gov>; Heidema,
                                                                                                    Sarah J <HeidemaSJ@state.gov>;
                                                                                                    Monjay, Robert
                                     Dearth, Anthony M
                                                                         Hart, Robert L             <MonjayR@state.gov>; Koelling,     RE Defense Distributed DOJ views on   Withhold in
WASHAR000 WASHAR000        3/27/2018 <DearthAM@state.gov>; Fabry, Steven
                                                                         <HartRL@state.gov>         Richard W                          State Dept counteroffer.msg           Full
4965      4968                       F <FabrySF@state.gov>
                                                                                                    <KoellingRW@state.gov>; Steffens,
                                                                                                    Jessica L <SteffensJL@state.gov>;
                                                                                                    Freeman, Jeremy B
                                                                                                    <FreemanJB@state.gov>; Cavnar,
                                                                                                    Anna <CavnarA@state.gov>




                                                                                                 151 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 204 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                       Litzenberger, Earle D (Lee)
                                                                                                       <LitzenbergerED@state.gov>;
                                                                                                       Miller, Michael F
                                                                                                       <Millermf@state.gov>; Dearth,
                                                                                                       Anthony M
                                                                                                       <DearthAM@state.gov>; Koelling,
                                                                                                       Richard W
                                                                                                       <KoellingRW@state.gov>; Heidema,
                                                                           Kaidanow, Tina S                                              RE Defense Distributed Summary of the Withhold in
WASHAR000 WASHAR000        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                               Sarah J <HeidemaSJ@state.gov>;
                                                                           <KaidanowTS@state.gov>                                        Litigation and Current Status .msg    Full
4969      4970                                                                                         Monjay, Robert
                                                                                                       <MonjayR@state.gov>; Hart, Robert
                                                                                                       L <HartRL@state.gov>; Steffens,
                                                                                                       Jessica L <SteffensJL@state.gov>;
                                                                                                       Paul, Joshua M
                                                                                                       <PaulJM@state.gov>; Freeman,
                                                                                                       Jeremy B <FreemanJB@state.gov>;
                                                                                                       Cavnar, Anna <CavnarA@state.gov>


                                                                                                       Monjay, Robert
                                     Freeman, Jeremy B                     Hart, Robert L              <MonjayR@state.gov>; Heidema,                                           Withhold in
WASHAR000 WASHAR000        4/20/2018                                                                                                    RE Defense Distributed (3).msg
                                     <FreemanJB@state.gov>                 <HartRL@state.gov>          Sarah J <HeidemaSJ@state.gov>;                                          Full
4971      4974
                                                                                                       Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                      DDTC DD Counteroffer v8 RLH.docx
                                                                                                                                                                               Full
4975      4976
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Robinson,                                  Monjay, Robert
                                                                           Soskin, Eric (CIV)                                                                                  Withhold in
WASHAR000 WASHAR000        4/18/2018 Stuart J. (CIV)                                                   <MonjayR@state.gov>; Hart, Robert RE Defense Distributed (5).msg
                                                                           <Eric.Soskin@usdoj.gov>                                                                             Full
4977      4979                       <Stuart.J.Robinson@usdoj.gov>;                                    L <HartRL@state.gov>
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>




                                                                                                     152 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 205 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                     Paul, Joshua M <PaulJM@state.gov>;                               Koelling, Richard W
                                                                          Hart, Robert L                                                                                        Withhold in
WASHAR000 WASHAR000        3/27/2018 Dearth, Anthony M                                                <KoellingRW@state.gov>; Heidema, RE Defense Distributed (6).msg
                                                                          <HartRL@state.gov>                                                                                    Full
4980      4982                       <DearthAM@state.gov>                                             Sarah J <HeidemaSJ@state.gov>

                                                                                                                                                                                Withhold in
WASHAR000 WASHAR000                                                                                                                     DDTC DD Counteroffer RLH.docx
                                                                                                                                                                                Full
4983      4983
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Robinson,
                                     Stuart J. (CIV)                                                  Fabry, Steven F
                                                                         Cavnar, Anna                                                   RE Defense Distributed - settlement     Withhold in
WASHAR000 WASHAR000        6/27/2018 <Stuart.J.Robinson@usdoj.gov>;                                   <FabrySF@state.gov>; Heidema,
                                                                         <CavnarA@state.gov>                                            approved.msg                            Full
4984      4998                       Freeman, Jeremy B                                                Sarah J <HeidemaSJ@state.gov>
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>

                                                                          Miller, Michael F           Heidema, Sarah J                                                          Withhold in
WASHAR000 WASHAR000        3/27/2018 Hart, Robert L <HartRL@state.gov>                                                                  Re Defense Distributed update (3).msg
                                                                          <Millermf@state.gov>        <HeidemaSJ@state.gov>                                                     Full
4999      5000
                                       Miller, Michael F                  Hart, Robert L              Heidema, Sarah J                                                          Withhold in
WASHAR000 WASHAR000        3/27/2018                                                                                                    RE Defense Distributed update.msg
                                       <Millermf@state.gov>               <HartRL@state.gov>          <HeidemaSJ@state.gov>                                                     Full
5001      5002
                                     Heidema, Sarah J
                                                                         Rogers, Shana A              Freeman, Jeremy B                                                         Withhold in
WASHAR000 WASHAR000        7/27/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                                RE Defense Distributed Web Notice.msg
                                                                         <RogersSA2@state.gov>        <FreemanJB@state.gov>                                                     Full
5003      5003                       L <HartRL@state.gov>

                                                                                                                                        Tab 1 DDTC Website                      Withhold in
WASHAR000 WASHAR000
                                                                                                                                        Announcement.docx                       Full
5004      5004

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                      Monjay, Robert
                                     Freeman, Jeremy B                    Soskin, Eric (CIV)                                                                                    Withhold in
WASHAR000 WASHAR000        4/30/2018                                                                  <MonjayR@state.gov>; Heidema,     RE Defense Distributed.msg
                                     <FreemanJB@state.gov>; Robinson,     <Eric.Soskin@usdoj.gov>                                                                               Full
5005      5009                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>




                                                                                                    153 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 206 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                    Freeman, Jeremy B
                                                                                                    <FreemanJB@state.gov>; Heidema, RE FLASH CLEARANCE Action Memo to T
                                                                          Rogers, Shana A                                                                                    Withhold in
WASHAR000 WASHAR000        7/26/2018 Hart, Robert L <HartRL@state.gov>                              Sarah J <HeidemaSJ@state.gov>;  regarding Defense Distributed Settlement
                                                                          <RogersSA2@state.gov>                                                                              Full
5010      5010                                                                                      Fabry, Steven F                 Items (1).msg
                                                                                                    <FabrySF@state.gov>
                                                                                                                                        AM to T re Defense Distributed         Withhold in
WASHAR000 WASHAR000
                                                                                                                                        Settlement (LPM) (3).docx              Full
5011      5014

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;       Hart, Robert L                                                RE FLASH CLEARANCE - Defense           Withhold in
WASHAR000 WASHAR000        7/18/2018                                                                                                0
                                     Davidson-Hood, Simon                 <HartRL@state.gov>                                            Distributed (3).msg                    Full
5015      5017
                                     <DavidsonHoodS@state.gov>; Foster,
                                     John A <FosterJA2@state.gov>

                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
5018      5020                                                                                                                          Obligations (V2) (002) RLH.docx

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                    Foster, John A
                                     Davidson-Hood, Simon
                                                                                                    <FosterJA2@state.gov>; Freeman,
                                     <DavidsonHoodS@state.gov>; Rogers, Hart, Robert L                                              RE FLASH CLEARANCE - Defense               Withhold in
WASHAR000 WASHAR000        7/18/2018                                                                Jeremy B <FreemanJB@state.gov>;
                                     Shana A <RogersSA2@state.gov>;     <HartRL@state.gov>                                          Distributed (4).msg                        Full
5021      5022                                                                                      Kottmyer, Alice M
                                     Heidema, Sarah J
                                                                                                    <KottmyerAM@state.gov>
                                     <HeidemaSJ@state.gov>




                                                                                                  154 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 207 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                     Foster, John A
                                                                                                     <FosterJA2@state.gov>; Kottmyer,
                                                                          Heidema, Sarah J           Alice M <KottmyerAM@state.gov>;
                                                                          </O=EXCHANGELABS/OU=EXC Miller, Michael F
                                                                          HANGE ADMINISTRATIVE       <Millermf@state.gov>; Monjay,
                                     Rogers, Shana A
                                                                          GROUP                      Robert <MonjayR@state.gov>;      RE FLASH CLEARANCE - Defense              Withhold in
WASHAR000 WASHAR000        7/20/2018 <RogersSA2@state.gov>; Fabry, Steven
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP Davidson-Hood, Simon             Distributed.msg                           Full
5023      5028                       F <FabrySF@state.gov>
                                                                          IENTS/CN=988657EBED564D5 <DavidsonHoodS@state.gov>; Hart,
                                                                          1A4569D583B8C4E81-         Robert L <HartRL@state.gov>;
                                                                          HEIDEMA, SA>               Cavnar, Anna
                                                                                                     <CavnarA@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>


                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                    Heidema, Sarah J                 RE New PM Tasker Control Number
                                     Cooper, John M                       Noonan, Michael J                                                                                     Withhold in
WASHAR000 WASHAR000        10/3/2017                                                                <HeidemaSJ@state.gov>; Hart,     H20170926 003 -- Member Cardin
                                     <CooperJM3@state.gov>; Hom,          <NoonanMJ@state.gov>                                                                                  Full
5029      5031                                                                                      Robert L <HartRL@state.gov>      Benjamin L (19).msg
                                     Kathleen <HomK@state.gov>

                                                                                                                                     H20170926-003 - DTCP proposed
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                  response - Cardin Cats I-III v.7 (H) - DTCP
                                                                                                                                                                                 Full
5032      5036                                                                                                                       response.docx
                                     Noonan, Michael J
                                                                                                    Heidema, Sarah J                 RE New PM Tasker Control Number
                                     <NoonanMJ@state.gov>; Paul, Joshua Cooper, John M                                                                                          Withhold in
WASHAR000 WASHAR000        10/3/2017                                                                <HeidemaSJ@state.gov>; Hart,     H20170926 003 -- Member Cardin
                                     M <PaulJM@state.gov>; Hom,         <CooperJM3@state.gov>                                                                                   Full
5037      5040                                                                                      Robert L <HartRL@state.gov>      Benjamin L .msg
                                     Kathleen <HomK@state.gov>

                                                                                                                                                                                Withhold in
WASHAR000 WASHAR000                                                                                                                  DD QA.docx
                                                                                                                                                                                Full
5041      5041




                                                                                                 155 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 208 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;
                                                                             Cavnar, Anna               Fabry, Steven F                                                          Withhold in
WASHAR000 WASHAR000        4/12/2018 Hart, Robert L <HartRL@state.gov>;                                                                   RE Offer of Settlement (6).msg
                                                                             <CavnarA@state.gov>        <FabrySF@state.gov>                                                      Full
5042      5049                       Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; PM-DTCP-
                                     RMA <PM-DTCP-RMA@state.gov>


                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                       DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                                 Full
5050      5051
                                                                                                                                          DDTC DD Counteroffer v7 (track         Withhold in
WASHAR000 WASHAR000
                                                                                                                                          changes).docx                          Full
5052      5053

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                        Cavnar, Anna
                                     Heidema, Sarah J                        Freeman, Jeremy B                                                                                   Withhold in
WASHAR000 WASHAR000        4/11/2018                                                                    <CavnarA@state.gov>; Fabry,       RE Offer of Settlement (7).msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-         <FreemanJB@state.gov>                                                                               Full
5054      5060                                                                                          Steven F <FabrySF@state.gov>
                                     RMA <PM-DTCP-RMA@state.gov>

                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                       DDTC DD Counteroffer v5.docx
                                                                                                                                                                                 Full
5061      5062
                                                                             Heidema, Sarah J
                                                                             </O=EXCHANGELABS/OU=EXC
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                             HANGE ADMINISTRATIVE
                                     Monjay, Robert
                                                                             GROUP                      Fabry, Steven F                                                          Withhold in
WASHAR000 WASHAR000        4/12/2018 <MonjayR@state.gov>; Freeman,                                                                        RE Offer of Settlement.msg
                                                                             (FYDIBOHF23SPDLT)/CN=RECIP <FabrySF@state.gov>                                                      Full
5063      5071                       Jeremy B <FreemanJB@state.gov>;
                                                                             IENTS/CN=988657EBED564D5
                                     Hart, Robert L <HartRL@state.gov>
                                                                             1A4569D583B8C4E81-
                                                                             HEIDEMA, SA>
                                                                                                        Freeman, Jeremy B
                                       Hart, Robert L <HartRL@state.gov>;    Cavnar, Anna                                               RE PM Final Defense Distributed offer of Withhold in
WASHAR000 WASHAR000        3/28/2018                                                                    <FreemanJB@state.gov>; Heidema,
                                       Fabry, Steven F <FabrySF@state.gov>   <CavnarA@state.gov>                                        settlement (2).msg                       Full
5072      5074                                                                                          Sarah J <HeidemaSJ@state.gov>




                                                                                                     156 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 209 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                      DDTC DD Counteroffer RLH JF v2.docx
                                                                                                                                                                                  Full
5075      5075
                                                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                                                      DDTC DD Counteroffer v3.docx
                                                                                                                                                                                  Full
5076      5076

                                     Rogers, Shana A
                                                                                                                                         RE Proposed Hill responses Defense
                                     <RogersSA2@state.gov>; Hart, Robert Paul, Joshua M                Freeman, Jeremy B                                                          Withhold in
WASHAR000 WASHAR000        7/27/2018                                                                                                     items and technology vulnerable to
                                     L <HartRL@state.gov>; Heidema, Sarah <PaulJM@state.gov>           <FreemanJB@state.gov>                                                      Full
5077      5080                                                                                                                           Disclosure from Future Lawsuits.msg
                                     J <HeidemaSJ@state.gov>


                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                                                         RE_ Proposed Hill responses_ Defense
                                     Rogers, Shana A                        Hart, Robert L             Freeman, Jeremy B                                                          Withhold in
WASHAR000 WASHAR000        7/26/2018                                                                                                     items and technology vulnerable to
                                     <RogersSA2@state.gov>; Heidema,        <HartRL@state.gov>         <FreemanJB@state.gov>                                                      Full
5081      5085                                                                                                                           Disclosure from Future Lawsuits.msg
                                     Sarah J <HeidemaSJ@state.gov>


                                     Paul, Joshua M <PaulJM@state.gov>;     Heidema, Sarah J
                                     Rogers, Shana A                        </O=EXCHANGELABS/OU=EXC
                                     <RogersSA2@state.gov>; Fabry, Steven   HANGE ADMINISTRATIVE
                                                                                                       Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Darrach,        GROUP                                                                                                 Withhold in
WASHAR000 WASHAR000        7/25/2018                                                                   <FreemanJB@state.gov>; PM-CPA     RE S Contingency Lines.msg
                                     Tamara A <DarrachTA@state.gov>;        (FYDIBOHF23SPDLT)/CN=RECIP                                                                            Full
5086      5090                                                                                         <PM-CPA@state.gov>
                                     Miller, Michael F                      IENTS/CN=988657EBED564D5
                                     <Millermf@state.gov>; Hart, Robert L   1A4569D583B8C4E81-
                                     <HartRL@state.gov>                     HEIDEMA, SA>


                                                                                                                                         Defense Distributed - S contingency QA   Withhold in
WASHAR000 WASHAR000
                                                                                                                                         (5).docx                                 Full
5091      5091
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Fabry,                                     Hart, Robert L <HartRL@state.gov>;
                                                                            Rogers, Shana A                                                                                       Withhold in
WASHAR000 WASHAR000        7/27/2018 Steven F <FabrySF@state.gov>;                                     Miller, Michael F                  RE S memo on Defense Distributed.msg
                                                                            <RogersSA2@state.gov>                                                                                 Full
5092      5092                       Freeman, Jeremy B                                                 <Millermf@state.gov>
                                     <FreemanJB@state.gov>



                                                                                                    157 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 210 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                                                               Withhold in
WASHAR000 WASHAR000                                                                                                                    Information Memo to S re DD (L).docx
                                                                                                                                                                               Full
5093      5095
                                                                                                     Kottmyer, Alice M
                                                                                                     <KottmyerAM@state.gov>; Monjay,
                                     Rogers, Shana A                       Heidema, Sarah J          Robert <MonjayR@state.gov>;
                                     <RogersSA2@state.gov>; Nilsson, Brian </O=SBUSTATE/OU=NCC       Shulman, Arthur                                                           Withhold in
WASHAR000 WASHAR000       10/24/2017                                                                                                 RE Stagg and Defense Distributed.msg
                                     H <NilssonBH@state.gov>; Hart,        AG/CN=RECIPIENTS/CN=HEIDE <ShulmanA@state.gov>; Smith,                                              Full
5096      5099
                                     Robert L <HartRL@state.gov>           MASJ>                     Glenn E <SmithGE2@state.gov>;
                                                                                                     Fabry, Steven F
                                                                                                     <FabrySF@state.gov>

                                                                                                                                       17-190 Defense Distributed (Opp) - v5   Withhold in
WASHAR000 WASHAR000
                                                                                                                                       (RM RH).docx                            Full
5100      5127


                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Dearth,
                                                                                                      Cavnar, Anna
                                     Anthony M <DearthAM@state.gov>; Miller, Michael F                                                 RE Supreme Court Denied Cert Defense Withhold in
WASHAR000 WASHAR000        3/22/2018                                                                  <CavnarA@state.gov>; Freeman,
                                     Shin, Jae E <ShinJE@state.gov>; Tulino, <Millermf@state.gov>                                      Distributed and Stagg (16).msg       Full
5128      5129                                                                                        Jeremy B <FreemanJB@state.gov>
                                     Julia K <TulinoJK@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>



                                                                                                      Heidema, Sarah J
                                                                           Fabry, Steven F                                             RE Supreme Court Denied Cert Defense Withhold in
WASHAR000 WASHAR000        3/23/2018 Hart, Robert L <HartRL@state.gov>                                <HeidemaSJ@state.gov>; Koelling,
                                                                           <FabrySF@state.gov>                                         Distributed and Stagg.msg            Full
5130      5131                                                                                        Richard W <KoellingRW@state.gov>




                                                                                                    158 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 211 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                  Heidema, Sarah J                 Tasker from Senator Daines and
                                     PM-Staffers Mailbox <PM-           Davidson-Hood, Simon                                                                             Withhold in
WASHAR000 WASHAR000        10/6/2017                                                              <HeidemaSJ@state.gov>; Hart,     Congressman Gianforte (H20171003 007)
                                     StaffersMailbox@state.gov>         <DavidsonHoodS@state.gov>                                                                        Full
5132      5132                                                                                    Robert L <HartRL@state.gov>      .msg
                                                                                                                                   Senator Daines and Congressman                Withhold in
WASHAR000 WASHAR000
                                                                                                                                   Gianforte (H 2017-1003-007) (V5).docx         Full
5133      5135
                                                                                                                                   02.12.18 PRELIM ATF_Cat I-III Combined
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                PR - FRN 15 (with redline revisions to Part
                                                                                                                                                                                 Full
5136      5166                                                                                                                     129).docx
                                                                                                                                   02.14.18 ATF v.1_2018-2-12 Talking
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                points and background for Cats I II
                                                                                                                                                                                 Full
5167      5168                                                                                                                     I.._(DTCP review).docx
                                                                                                                                   0222 CATS I-III MYTHS V FACTS                 Withhold in
WASHAR000 WASHAR000
                                                                                                                                   (RJM).docx                                    Full
5169      5172
                                                                                                                                   03.28.18 ATF on 2018-3-22 Commerce
                                                                                                                                                                              Withhold in
WASHAR000 WASHAR000                                                                                                                firearms rule in redline responding to ATF
                                                                                                                                                                              Full
5173      5318                                                                                                                     for sending back to OMB.docx
                                                                                                                                   03.28.18 ATF on Cat I-III Combined PR -
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                FRN 15 (3-19-18 Response to DHS and
                                                                                                                                                                                 Full
5319      5350                                                                                                                     DOJ).docx
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                0420 CATS I-III MYTHS V FACTS.DOCX
                                                                                                                                                                                 Full
5351      5354
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                0420 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                                 Full
5355      5356
                                                                                                                                   0694-AF47_2018-11-2 Clean Commerce            Withhold in
WASHAR000 WASHAR000
                                                                                                                                   Cat I-III firearms rule - DTCC.docx           Full
5357      5578
                                                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                                                10094_FR_09-05-2017 (007) (3) rlh.docx
                                                                                                                                                                                 Full
5579      5605
                                                                                                                                   10094_FR_09-05-2017 (007) (3) SJH edits Withhold in
WASHAR000 WASHAR000
                                                                                                                                   (RJM).docx                              Full
5606      5632




                                                                                                159 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 212 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                       10094_FR_09-05-2017 (007) (3).docx
                                                                                                                                                  Full
5633      5659
                                                                                                          10094_FR_09-05-2017 (Sent to BIS for
                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                       Burden Reduction Numbers + DSP5
                                                                                                                                                  Full
5660      5686                                                                                            burden hour cost savings).docx
                                                                                                          10094_FR_09-05-2017 (Sent to BIS for    Withhold in
WASHAR000 WASHAR000
                                                                                                          Burden Reduction Numbers).docx          Full
5687      5713
                                                                                                                                                  Withhold in
WASHAR000 WASHAR000                                                                                       10094_FR_09-05-2017.docx
                                                                                                                                                  Full
5714      5739
                                                                                                          2017-1-27 CLEAN USML to CCL - Category Withhold in
WASHAR000 WASHAR000
                                                                                                          I II and III EAR proposed rule.docx    Full
5740      5824
                                                                                                          2017-10-11 BIS OCC redline comments on Withhold in
WASHAR000 WASHAR000
                                                                                                          Draft State firearms proposed rule.docx Full
5825      5852
                                                                                                          2017-11-3 Master redline Commerce
                                                                                                          firearms rule with interagency comments Withhold in
WASHAR000 WASHAR000
                                                                                                          + BIS responses for sending to OMB      Full
5853      5980
                                                                                                          (DDTC Reply to Responses).docx

                                                                                                          2017-11-3 Master redline Commerce
                                                                                                          firearms rule with interagency comments Withhold in
WASHAR000 WASHAR000
                                                                                                          + BIS responses for sending to OMB      Full
5981      6108
                                                                                                          STATE FINAL(DoD cmts).docx
                                                                                                          2017-11-8 DOC responses to State
                                                                                                          firearms proposed rule - DOC-DTSA-ATF   Withhold in
WASHAR000 WASHAR000
                                                                                                          w responses FINAL for sending to OMB    Full
6109      6137
                                                                                                          (DOD cmts).docx
                                                                                                          2017-11-8 DOC responses to State
                                                                                                          firearms proposed rule - DOC-DTSA-ATF   Withhold in
WASHAR000 WASHAR000
                                                                                                          w responses FINAL for sending to        Full
6138      6166
                                                                                                          OMB.docx




                                                                       160 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 213 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                          2017-12-1 State firearms proposed rule - Withhold in
WASHAR000 WASHAR000
                                                                                                          Clean for OMB Meeting + BIS red....docx Full
6167      6195
                                                                                                          2017-12-11 Clean Commerce firearms
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       rule addressing interagency comments
                                                                                                                                                    Full
6196      6324                                                                                            f...State Edits.docx
                                                                                                          2017-12-13 BIS responses to ATF CIV       Withhold in
WASHAR000 WASHAR000
                                                                                                          Comments.12-06-2017.Ver2.docx             Full
6325      6329
                                                                                                          2017-12-13 Redline Commerce firearms
                                                                                                                                                Withhold in
WASHAR000 WASHAR000                                                                                       rule addressing interagency State and
                                                                                                                                                Full
6330      6459                                                                                            DOJ comments for sending to OMB.docx

                                                                                                          2017-6-20_DRAFT 0694-AF47_Commerce
                                                                                                                                                Withhold in
WASHAR000 WASHAR000                                                                                       Cat I II and III bookend EAR rule for
                                                                                                                                                Full
6460      6559                                                                                            sending to NSC.docx
                                                                                                          2017-6-9 CLEAN proposed USML to CCL
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       for sending to OGC for review for
                                                                                                                                                    Full
6560      6660                                                                                            clearance.pdf
                                                                                                          2017-9-19 Redline State firearms
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       proposed rule with EO 13771 analysis for
                                                                                                                                                   Full
6661      6688                                                                                            sending to DDTC (DDTC Redlines).docx

                                                                                                          2017-9-25 State firearms proposed rule    Withhold in
WASHAR000 WASHAR000
                                                                                                          for OMB.docx                              Full
6689      6716
                                                                                                          2017-9-5 Draft schedule for publication
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       of Commerce and State guns rules as
                                                                                                                                                    Full
6717      6719                                                                                            proposed rules.docx
                                                                                                          2018-1-5 CLEAN vers of Commerce           Withhold in
WASHAR000 WASHAR000
                                                                                                          firearms rule for 1-9 OMB mtng.docx       Full
6720      6850
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       2018-10366_1598405 (1).docx
                                                                                                                                                    Full
6851      6892




                                                                       161 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 214 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                          2018-2-15 BIS edits to PRELIM ATF_Cat I-
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       III Combined PR - FRN 15 (with redline
                                                                                                                                                   Full
6893      6924                                                                                            revisions to Part 129) (2).docx
                                                                                                          2018-2-23 BIS edits to Commerce
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       firearms rule (DDTC comments on OMB
                                                                                                                                                      Full
6925      7069                                                                                            PRA section).docx
                                                                                                          2018-2-23 BIS edits to Commerce
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       firearms rule responding to DHS 2018-2-
                                                                                                                                                      Full
7070      7214                                                                                            2....docx
                                                                                                          2018-3-22 Cat I-III Combined PR - FRN 15
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       (3-19-18 Response to DHS and DOJ) + BIS
                                                                                                                                                      Full
7215      7246                                                                                            edits.docx
                                                                                                          2018-4-10 BIS response to 04-09-18
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Redline ATF comments on Commerce
                                                                                                                                                      Full
7247      7394                                                                                            firearm for sending to OMB.docx
                                                                                                          3.13.18 Delivery of 3.8.18 ATF on Cat I-III
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Combined PR - FRN 15 (with redline
                                                                                                                                                      Full
7395      7426                                                                                            revisions to Part 129)(PRA ....docx

                                                                                                          3.13.18 Delivery of 3.8.18 ATF on Cat I-III
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Combined PR - FRN 15 (with redline
                                                                                                                                                      Full
7427      7458                                                                                            revisions to Part 129)(PRA .._ DDTC.docx

                                                                                                          BIS Bookend for all three - July 21 draft   Withhold in
WASHAR000 WASHAR000
                                                                                                          for informal interagency review.docx        Full
7459      7508
                                                                                                          Cat I-III Combined PR (no movement to       Withhold in
WASHAR000 WASHAR000
                                                                                                          DOC) - FRN 1.doc                            Full
7509      7512
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 1.doc
                                                                                                                                                      Full
7513      7537
                                                                                                          Cat I-III Combined PR - FRN 10 -            Withhold in
WASHAR000 WASHAR000
                                                                                                          DTCC+DTCP responses.doc                     Full
7538      7562




                                                                       162 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 215 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 10.doc
                                                                                                                                                     Full
7563      7587
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 11.doc
                                                                                                                                                     Full
7588      7612
                                                                                                          Cat I-III Combined PR - FRN 12             Withhold in
WASHAR000 WASHAR000
                                                                                                          (LPM+LM+RMA).docx                          Full
7613      7638
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 12.docx
                                                                                                                                                     Full
7639      7664
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 13.docx
                                                                                                                                                     Full
7665      7690
                                                                                                          Cat I-III Combined PR - FRN 14 (with
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       redline revisions to Part 129)(LPM
                                                                                                                                                     Full
7691      7721                                                                                            9Feb).docx
                                                                                                          Cat I-III Combined PR - FRN 14 (with
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       redline revisions to Part 129)(LPM)
                                                                                                                                                     Full
7722      7752                                                                                            (LM)(RM).docx
                                                                                                          Cat I-III Combined PR - FRN 14 (with       Withhold in
WASHAR000 WASHAR000
                                                                                                          redline revisions to Part 129).docx        Full
7753      7782
                                                                                                          Cat I-III Combined PR - FRN 15 (3-19-18    Withhold in
WASHAR000 WASHAR000
                                                                                                          Response to DHS and DOJ).docx              Full
7783      7814
                                                                                                          Cat I-III Combined PR - FRN 15 (Response
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       to all Agency and OMB Comments and
                                                                                                                                                     Full
7815      7846                                                                                            Edits).docx
                                                                                                          Cat I-III Combined PR - FRN 15 (with
                                                                                                          redline revisions to Part 129)(ATF CBP     Withhold in
WASHAR000 WASHAR000
                                                                                                          DOC comments and DOS response)             Full
7847      7878
                                                                                                          RLH.docx
                                                                                                          Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                 Withhold in
WASHAR000 WASHAR000                                                                                       redline revisions to Part 129)(ATF CBP
                                                                                                                                                 Full
7879      7910                                                                                            DOC comments and DOS response).docx



                                                                       163 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 216 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                          Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       redline revisions to Part 129)(PRA Section
                                                                                                                                                     Full
7911      7942                                                                                            from OMB with Comments).docx

                                                                                                          Cat I-III Combined PR - FRN 15 (with      Withhold in
WASHAR000 WASHAR000
                                                                                                          redline revisions to Part 129).docx       Full
7943      7973
                                                                                                          Cat I-III Combined PR - FRN 16 (4-2-18    Withhold in
WASHAR000 WASHAR000
                                                                                                          Response to DOJ and BIS).docx             Full
7974      8005
                                                                                                          Cat I-III Combined PR - FRN 16 (4-5-18    Withhold in
WASHAR000 WASHAR000
                                                                                                          Response to DOJ and BIS).docx             Full
8006      8037
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 17.docx
                                                                                                                                                    Full
8038      8069
                                                                                                          Cat I-III Combined PR - FRN 2 (2) with  Withhold in
WASHAR000 WASHAR000
                                                                                                          DoD comments (2) + edits from email.doc Full
8070      8094
                                                                                                          Cat I-III Combined PR - FRN 3             Withhold in
WASHAR000 WASHAR000
                                                                                                          (Redline).doc                             Full
8095      8119
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 3.doc
                                                                                                                                                    Full
8120      8144
                                                                                                          Cat I-III Combined PR - FRN 4 (redlined   Withhold in
WASHAR000 WASHAR000
                                                                                                          not to move Cats I and III).doc           Full
8145      8169
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 4.doc
                                                                                                                                                    Full
8170      8194
                                                                                                          Cat I-III Combined PR - FRN 5             Withhold in
WASHAR000 WASHAR000
                                                                                                          (redline).doc                             Full
8195      8219
                                                                                                          Cat I-III Combined PR - FRN 6 (redline    Withhold in
WASHAR000 WASHAR000
                                                                                                          rlh).doc                                  Full
8220      8244




                                                                       164 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 217 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                          Cat I-III Combined PR - FRN 6            Withhold in
WASHAR000 WASHAR000
                                                                                                          (redline).doc                            Full
8245      8269
                                                                                                          Cat I-III Combined PR - FRN 7            Withhold in
WASHAR000 WASHAR000
                                                                                                          (Redline).doc                            Full
8270      8294
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 7.doc
                                                                                                                                                   Full
8295      8319
                                                                                                          Cat I-III Combined PR - FRN 8            Withhold in
WASHAR000 WASHAR000
                                                                                                          (DOD+edits).doc                          Full
8320      8344
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 8.doc
                                                                                                                                                   Full
8345      8369
                                                                                                          Cat I-III Combined PR - FRN 9            Withhold in
WASHAR000 WASHAR000
                                                                                                          (Redline).doc                            Full
8370      8394
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - FRN 9.doc
                                                                                                                                                   Full
8395      8419
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III FR - FRN 10 (DOD Final).docx
                                                                                                                                                   Full
8420      8481
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cats I-III Cheat Sheet.docx
                                                                                                                                                   Full
8482      8483
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       CATS I-III MYTHS V FACTS.docx
                                                                                                                                                   Full
8484      8486
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cats I-III options(8-1-16)(CEP).docx
                                                                                                                                                   Full
8487      8490
                                                                                                                                                   Withhold in
WASHAR000 WASHAR000                                                                                       Cats I-III options(8-9-16).docx
                                                                                                                                                   Full
8491      8494




                                                                       165 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 218 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Cats I-III options.docx
                                                                                                                                                      Full
8495      8498
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Comments to Legislative Proposal.docx
                                                                                                                                                      Full
8499      8500
                                                                                                          Commerce firearms proposed rule - ATF       Withhold in
WASHAR000 WASHAR000
                                                                                                          redline 10-6-17.docx                        Full
8501      8627
                                                                                                          Commerce firearms proposed rule             Withhold in
WASHAR000 WASHAR000
                                                                                                          DHS.docx                                    Full
8628      8751
                                                                                                          DHS response to Commerce Firearms           Withhold in
WASHAR000 WASHAR000
                                                                                                          Rule.docx                                   Full
8752      8761
                                                                                                          DOD response to Commerce reg on             Withhold in
WASHAR000 WASHAR000
                                                                                                          Firearms.docx                               Full
8762      8763
                                                                                                          DoD response to DoS comments on Cat I, Withhold in
WASHAR000 WASHAR000
                                                                                                          II, III.docx                           Full
8764      8764
                                                                                                          DoD response to State firearms proposed
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       rule - Clean for OMB Meeting (12-5-17)
                                                                                                                                                      Full
8765      8793                                                                                            (002)d1.docx
                                                                                                          DOS Control of Firearms Cat I-III
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Combined PR - FRN 15 - w redline revis...
                                                                                                                                                      Full
8794      8824                                                                                            (DDTC).docx
                                                                                                          DOS Control of Firearms Cat I-III
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Combined PR - FRN 15 - w redline revis...
                                                                                                                                                      Full
8825      8855                                                                                            (DDTC+LPM).docx
                                                                                                          DOS Control of Firearms Cat I-III
                                                                                                                                                      Withhold in
WASHAR000 WASHAR000                                                                                       Combined PR - FRN 15 - w redline
                                                                                                                                                      Full
8856      8886                                                                                            revis....docx
                                                                                                          DoS firearms rule - DHS 3 6 18 update 3 7 Withhold in
WASHAR000 WASHAR000
                                                                                                          (DDTC Responses + Cleanup).docx           Full
8887      8918




                                                                       166 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 219 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                          DoS firearms rule - DHS 3 6 18 update 3 7 Withhold in
WASHAR000 WASHAR000
                                                                                                          (DDTC Responses + Cleanup)DDTC.docx Full
8919      8950
                                                                                                          Draft Commerce firearms proposed rule     Withhold in
WASHAR000 WASHAR000
                                                                                                          (DTSA cmts 11-Oct-2017_r1).docx           Full
8951      9074
                                                                                                          Draft Commerce firearms proposed rule     Withhold in
WASHAR000 WASHAR000
                                                                                                          FINAL [DOS OMB Comments].DOCX             Full
9075      9200
                                                                                                          Draft Commerce firearms proposed          Withhold in
WASHAR000 WASHAR000
                                                                                                          rule.docx                                 Full
9201      9324
                                                                                                          Draft State firearms proposed rule (DTSA Withhold in
WASHAR000 WASHAR000
                                                                                                          cmts, 11-Oct-2017).docx                  Full
9325      9352
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       Draft State firearms proposed rule.docx
                                                                                                                                                    Full
9353      9380
                                                                                                          Estimated Timeline for Revision of USML Withhold in
WASHAR000 WASHAR000
                                                                                                          Categories I-III.docx                   Full
9381      9381
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       Key Points of Proposed Transfer.docx
                                                                                                                                                    Full
9382      9383
                                                                                                          Key Points of Proposed Transfers of       Withhold in
WASHAR000 WASHAR000
                                                                                                          Commercial Firearms.docx                  Full
9384      9385
                                                                                                                                                    Withhold in
WASHAR000 WASHAR000                                                                                       Redline Legislative Proposal.docx
                                                                                                                                                    Full
9386      9386
                                                                                                          State firearms proposed rule - ATF        Withhold in
WASHAR000 WASHAR000
                                                                                                          Redline 10-6-17.docx                      Full
9387      9415
                                                                                                          State firearms proposed rule - Clean (12- Withhold in
WASHAR000 WASHAR000
                                                                                                          18-17).docx                               Full
9416      9444




                                                                       167 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 220 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                          State firearms proposed rule - Clean for   Withhold in
WASHAR000 WASHAR000
                                                                                                          OMB Meeting (12-5-17).docx                 Full
9445      9473
                                                                                                          State firearms proposed rule - Clean for   Withhold in
WASHAR000 WASHAR000
                                                                                                          OMB Meeting.docx                           Full
9474      9502
                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR000 WASHAR000
                                                                                                          ATF w responses FINAL.docx               Full
9503      9531
                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR000 WASHAR000
                                                                                                          ATF w responses V1.docx                  Full
9532      9560
                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR000 WASHAR000
                                                                                                          ATF w responses V2.docx                  Full
9561      9589
                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR000 WASHAR000
                                                                                                          ATF w responses V3.docx                  Full
9590      9618
                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR000 WASHAR000
                                                                                                          ATF.docx                                 Full
9619      9647
                                                                                                          State firearms proposed rule - DTSA-       Withhold in
WASHAR000 WASHAR000
                                                                                                          ATF.docx                                   Full
9648      9676
                                                                                                          State firearms proposed rule - Revisions   Withhold in
WASHAR000 WASHAR000
                                                                                                          to 129.docx                                Full
9677      9706
                                                                                                          State Firearms Rule - DHS 3 6 18 update 3 Withhold in
WASHAR000 WASHAR000
                                                                                                          7 (DDTC Responses + Cleanup).docx         Full
9707      9738
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       steve clagett x601 and related.docx
                                                                                                                                                     Full
9739      9746
                                                                                                                                                     Withhold in
WASHAR000 WASHAR000                                                                                       Website Announcement.docx
                                                                                                                                                     Full
9747      9747




                                                                       168 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 221 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                       Wolf.Cat I-III Combined PR - FRN 2 (2).doc
                                                                                                                                                       Full
9748      9772
                                                                                                          05.4.18 Signed Commerce firearms
                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                       proposed rule for sending to OFR for
                                                                                                                                                       Full
9773      9918                                                                                            publication.pdf
                                                                                                          Cat I-III Combined PR - AM to Acting S       Withhold in
WASHAR000 WASHAR000
                                                                                                          (Draft).docx                                 Full
9919      9920
                                                                                                          Cat I-III Combined PR - AM to Acting S       Withhold in
WASHAR000 WASHAR000
                                                                                                          (V2).docx                                    Full
9921      9923
                                                                                                          Cat I-III Combined PR - AM to Acting S -     Withhold in
WASHAR000 WASHAR000
                                                                                                          Tab 2 - Rule Statement.docx                  Full
9924      9924
                                                                                                          Cat I-III Combined PR - AM to Acting         Withhold in
WASHAR000 WASHAR000
                                                                                                          S.docx                                       Full
9925      9926
                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - AM to P (V3).docx
                                                                                                                                                       Full
9927      9929
                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - AM to P (V4).docx
                                                                                                                                                       Full
9930      9932
                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - AM to P (V5).docx
                                                                                                                                                       Full
9933      9935
                                                                                                                                                       Withhold in
WASHAR000 WASHAR000                                                                                       Cat I-III Combined PR - AM to P (V6).docx
                                                                                                                                                       Full
9936      9938
                                                                                                          Cat I-III Combined PR - FRN FINAL REG        Withhold in
WASHAR000 WASHAR000
                                                                                                          TEXT ONLY.docx                               Full
9939      9960
                                                                                                                                                       Withhold in
WASHAR000 WASHAR001                                                                                       Cat I-III Combined PR - FRN FINAL.docx
                                                                                                                                                       Full
9961      0002




                                                                       169 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 222 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III Combined PR - FRN FINAL.pdf
                                                                                                                                                     Full
0003      0044
                                                                                                          0320 CATS I-III MYTHS V FACTS + BIS        Withhold in
WASHAR001 WASHAR001
                                                                                                          tweak from 4-19.docx                       Full
0045      0048
                                                                                                          0320 INTERAGENCY TPs--CATS I-III + BIS     Withhold in
WASHAR001 WASHAR001
                                                                                                          tweak from 4-19.docx                       Full
0049      0055
                                                                                                          0501 Roll out Plan USML Cats I-III (004)   Withhold in
WASHAR001 WASHAR001
                                                                                                          (002).docx                                 Full
0056      0058
                                                                                                          Cat I-III Combined PR - AM to P            Withhold in
WASHAR001 WASHAR001
                                                                                                          (final).docx                               Full
0059      0061
                                                                                                          Cat I-III + XVI Combined IFR - FRN 1       Withhold in
WASHAR001 WASHAR001
                                                                                                          rlh.doc                                    Full
0062      0088
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III + XVI Combined IFR - FRN 1.doc
                                                                                                                                                     Full
0089      0114
                                                                                                          Cat I-III + XVI Combined IFR - FRN 2       Withhold in
WASHAR001 WASHAR001
                                                                                                          RLH.doc                                    Full
0115      0141
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III + XVI Combined IFR - FRN 2.doc
                                                                                                                                                     Full
0142      0168
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III + XVI Combined IFR - FRN 3.doc
                                                                                                                                                     Full
0169      0195
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III Combined IFR - FRN 1.doc
                                                                                                                                                     Full
0196      0220
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III Combined IFR - FRN 2.docx
                                                                                                                                                     Full
0221      0245




                                                                       170 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 223 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                          Cat I-III Combined IFR - FRN 3            Withhold in
WASHAR001 WASHAR001
                                                                                                          (LM+RJM)+(LPM+RJM).docx                   Full
0246      0270
                                                                                                          Cat I-III Combined IFR - FRN 3            Withhold in
WASHAR001 WASHAR001
                                                                                                          (LM+RJM).docx                             Full
0271      0295
                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III Combined IFR - FRN 3.docx
                                                                                                                                                    Full
0296      0320
                                                                                                          Cat I-III Combined IFR - FRN 4 (Redline   Withhold in
WASHAR001 WASHAR001
                                                                                                          123.15).docx                              Full
0321      0346
                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III Combined IFR - FRN 4.docx
                                                                                                                                                    Full
0347      0371
                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                       Cat I-III Combined IFR - FRN 5.docx
                                                                                                                                                    Full
0372      0397
                                                                                                          2016-05-31 Roll out Plan and Talkers for
                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                       Publishing Proposed Rules on USML Cats I-
                                                                                                                                                    Full
0398      0401                                                                                            III.docx
                                                                                                          2016-06-10 Firearms SubIPC SOC vs         Withhold in
WASHAR001 WASHAR001
                                                                                                          2.docx                                    Full
0402      0403
                                                                                                          20160603 DHS Proposal - Firearms Cat I- Withhold in
WASHAR001 WASHAR001
                                                                                                          III (V4)_ECG Revisions.docx             Full
0404      0404
                                                                                                          Commerce Proposed Firearms-Related        Withhold in
WASHAR001 WASHAR001
                                                                                                          Rule - DRAFT circulate 06092016.docx      Full
0405      0448
                                                                                                          DOJ old comments Proposed removal of
                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                       firearms from State to Commerce Cats I-
                                                                                                                                                    Full
0449      0451                                                                                            III (State re....docx
                                                                                                          State Proposed Firearms-Related Rule -
                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                       DRAFT 05312016 - 2nd RedlineARL
                                                                                                                                                    Full
0452      0474                                                                                            6....docx




                                                                       171 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 224 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                          State Proposed Firearms-Related Rule -     Withhold in
WASHAR001 WASHAR001
                                                                                                          DRAFT 05312016.docx                        Full
0475      0497
                                                                                                          State Proposed Firearms-Related Rule -     Withhold in
WASHAR001 WASHAR001
                                                                                                          DRAFT circulated 06092016.docx             Full
0498      0522
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - FRN 26.doc
                                                                                                                                                     Full
0523      0537
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       0A601 DOC-DOS (4 Nov 11).docx
                                                                                                                                                     Full
0538      0543
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       110311.Firearms and related items.docx
                                                                                                                                                     Full
0544      0549
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I DOS (modified) Draft 26 Oct 11.doc
                                                                                                                                                     Full
0550      0552
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I DOS Draft 25 Oct 11.doc
                                                                                                                                                     Full
0553      0554
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I DOS Draft 26 Oct 11.doc
                                                                                                                                                     Full
0555      0556
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I DOS-DOC Draft (4 Nov 2011).doc
                                                                                                                                                     Full
0557      0557
                                                                                                          Cat I DOS-DOC Draft with DoD comments Withhold in
WASHAR001 WASHAR001
                                                                                                          (8 Nov 2011).doc                      Full
0558      0558
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       firearms changes required for 740.docx
                                                                                                                                                     Full
0559      0560
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - AM to T.doc
                                                                                                                                                     Full
0561      0563




                                                                       172 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 225 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - FRN, DTCL Comments.doc
                                                                                                                                             Full
0564      0577
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - FRN, DTCP Comments.doc
                                                                                                                                             Full
0578      0591
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - FRN.doc
                                                                                                                                             Full
0592      0602
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - Letters, Congress.doc
                                                                                                                                             Full
0603      0606
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - Letters, GAO.doc
                                                                                                                                             Full
0607      0608
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - Working Draft.1.doc
                                                                                                                                             Full
0609      0618
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - Working Draft.2.doc
                                                                                                                                             Full
0619      0621
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - AM to T.doc
                                                                                                                                             Full
0622      0624
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - DS4182.far
                                                                                                                                             Full
0625      0626
                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                       Cat I - FRN.25.doc
                                                                                                                                             Full
0627      0642




                                                                       173 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 226 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Timothy Mooney
                                     Paul, Joshua M <PaulJM@state.gov>;   Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Timothy.Mooney@bis.doc.gov>; ATF Review of Most Recent Version of           Withhold in
WASHAR001 WASHAR001        2/22/2018 McKeeby, David I                     <Jasmeet_K._Seehra@omb.eo
                                                                                                     Peterson, Patricia R. EOP/NSC     ECR Cats I-III Talking Points.msg          Full
0643      0643                       <McKeebyDI@state.gov>                p.gov>
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Krueger, Thomas G
                                                                                                     <KruegerTG@state.gov>; Monjay,
                                                                                                     Robert <MonjayR@state.gov>; Hart,
                                                                                                     Robert L <HartRL@state.gov>

                                                                                                                                       02.21.18 ATF with 2018-2-16 BIS edits
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                    added to PM ISN ATF v.1_2018-2-12
                                                                                                                                                                                  Full
0644      0646                                                                                                                         Talking points an....docx
                                                                                                      Heidema, Sarah J
                                     Seehra, Jasmeet                      Hart, Robert L                                               Categories I-III proposed rule - DoS clean Withhold in
WASHAR001 WASHAR001       11/28/2017                                                                  <HeidemaSJ@state.gov>; Monjay,
                                     (Jasmeet_K._Seehra@omb.eop.gov)      <HartRL@state.gov>                                           copy.msg                                   Full
0647      0647                                                                                        Robert <MonjayR@state.gov>

                                                                                                                                       State firearms proposed rule - Clean for   Withhold in
WASHAR001 WASHAR001
                                                                                                                                       OMB Meeting.docx                           Full
0648      0676




                                                                                                  174 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 227 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Plotnick, Sarah
                                     (Federal) <splotnick@doc.gov>; Hart,
                                     Robert L <HartRL@state.gov>;
                                     Peckham, Yvonne M                                                  Seehra, Jasmeet K. EOP/OMB
                                                                          Seehra, Jasmeet K. EOP/OMB                                   DHS response to Commerce comments
                                     <PeckhamYM@state.gov>; Krueger,                                    <Jasmeet_K._Seehra@omb.eop.gov                                             Withhold in
WASHAR001 WASHAR001       12/15/2017                                      <Jasmeet_K._Seehra@omb.eo                                    on Export Control Reform Rules for
                                     Thomas G <KruegerTG@state.gov>;                                    >; Bashadi, Sarah O. EOP/OMB                                               Full
0677      0677                                                            p.gov>                                                       Categories 1-3 .msg
                                     Robbins, Peter (Federal)                                           <Sarah_O._Bashadi@omb.eop.gov>
                                     <PRobbins@doc.gov>; Nilsson, Brian H
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>



                                                                                                                                          DHS response to Commerce Firearms        Withhold in
WASHAR001 WASHAR001
                                                                                                                                          Rule.docx                                Full
0678      0687
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                       State Firearms Rule - DHS 3 6 18.docx
                                                                                                                                                                                   Full
0688      0719
                                                                        Timothy Mooney
                                                                                                                                          FW BIS edit added to DOJ ATF edits on    Withhold in
WASHAR001 WASHAR001        2/15/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0
                                                                                                                                          State Cats 1-3 rule.msg                  Full
0720      0722                                                          v>
                                                                                                                                          2018-2-15 BIS edits to PRELIM ATF_Cat I-
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                       III Combined PR - FRN 15 (with redline
                                                                                                                                                                                   Full
0723      0754                                                                                                                            revisions to Part 129) (2).docx

                                                                           Seehra, Jasmeet K. EOP/OMB
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001            3/8/2018 Monjay, Robert <MonjayR@state.gov> <Jasmeet_K._Seehra@omb.eo                                  0 FW Cats I-III Getbacks.msg
                                                                                                                                                                                   Full
0755      0757                                                             p.gov>

                                                                                                                                          State Firearms Rule - DHS 3 6 18 update 3 Withhold in
WASHAR001 WASHAR001
                                                                                                                                          7 (DDTC Responses + Cleanup).docx         Full
0758      0789




                                                                                                   175 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 228 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                     FW Current versions of the Commerce
                                                                           Krueger, Thomas G                                                                                     Withhold in
WASHAR001 WASHAR001            1/5/2018 Monjay, Robert <MonjayR@state.gov>                                                         0 and State Export Control Reform Rules
                                                                           <KruegerTG@state.gov>                                                                                 Full
0790      0790                                                                                                                       for Categories 1-3.msg
                                                                                                                                       State firearms proposed rule - Clean (12- Withhold in
WASHAR001 WASHAR001
                                                                                                                                       18-17).docx                               Full
0791      0819
                                                                                                                                       2018-1-5 CLEAN vers of Commerce           Withhold in
WASHAR001 WASHAR001
                                                                                                                                       firearms rule for 1-9 OMB mtng.docx       Full
0820      0950
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                                                          E ADMINISTRATIVE GROUP                                       FW DOJ ATF comments on CATS 1-3           Withhold in
WASHAR001 WASHAR001        3/19/2018 PM-CPA <PM-CPA@state.gov>                                                                     0
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                   materials.msg                             Full
0951      0951
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                                                                                       3.13.18 Delivery of 3.8.18 ATF on 0222    Withhold in
WASHAR001 WASHAR001
                                                                                                                                       CATS I-III MYTHS V FACTS.DOCX             Full
0952      0955
                                                                                                                                       3.13.18 Delivery of 3.2.18 ATF on 0222    Withhold in
WASHAR001 WASHAR001
                                                                                                                                       CATS I-III.docx                           Full
0956      0960
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                                                                                                                     FW For your review -- A Clean Commerce
                                       Krueger, Thomas G                  E ADMINISTRATIVE GROUP                                                                            Withhold in
WASHAR001 WASHAR001       12/11/2017                                                                                               0 Firearms Rule and Commerce's
                                       <KruegerTG@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                        Full
0961      0962                                                                                                                       Comments on State's Rule.msg
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                                                                                       2017-12-11 Clean Commerce firearms
                                                                                                                                                                                 Withhold in
WASHAR001 WASHAR001                                                                                                                    rule addressing interagency comments
                                                                                                                                                                                 Full
0963      1091                                                                                                                         f...State Edits.docx
                                                                          Hart, Robert L                                               FW Status of CATs 1-3 and OMB             Withhold in
WASHAR001 WASHAR001       11/20/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                          <HartRL@state.gov>                                           review.msg                                Full
1092      1093
                                                                                                                                       Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                    redline revisions to Part 129)(PRA Section
                                                                                                                                                                                  Full
1094      1125                                                                                                                         from OMB with Comments).docx




                                                                                                   176 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 229 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                           Foster, John A              Monjay, Robert                                                             Withhold in
WASHAR001 WASHAR001        6/22/2018 Hart, Robert L <HartRL@state.gov>                                                                    RE Defense Distributed.msg
                                                                           <FosterJA2@state.gov>       <MonjayR@state.gov>                                                        Full
1126      1138

                                     McKeeby, David I
                                     <McKeebyDI@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;           Hart, Robert L                                                 RE DHS comments on State and            Withhold in
WASHAR001 WASHAR001        3/20/2018                                                                   PM-CPA <PM-CPA@state.gov>
                                     Noonan, Michael J                     <HartRL@state.gov>                                             Commerce Materials for Cats 1-3.msg     Full
1139      1141
                                     <NoonanMJ@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                       0320 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                                  Full
1142      1147
                                                                                                                                          0320 CATS I-III MYTHS V FACTS - MJN     Withhold in
WASHAR001 WASHAR001
                                                                                                                                          RLH.docx                                Full
1148      1151
                                                                                                                                        RE Non-DoD Source Clearance Request
                                        Foster, John A <FosterJA2@state.gov>; Hart, Robert L                                            by COB Monday Defense Distributed    Withhold in
WASHAR001 WASHAR001            7/9/2018                                                                                               0
                                        Monjay, Robert <MonjayR@state.gov> <HartRL@state.gov>                                           Revised Settlement Item Three Letter Full
1152      1154
                                                                                                                                        .msg
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>; Hart, Robert Heidema, Sarah J                                                RE Supreme Court Denied Cert Defense Withhold in
WASHAR001 WASHAR001        3/23/2018                                                                                                  0
                                     L <HartRL@state.gov>; Monjay, Robert <HeidemaSJ@state.gov>                                           Distributed and Stagg.msg            Full
1155      1158
                                     <MonjayR@state.gov>

                                                                                                      Abraham, Liz
                                                                                                      <LAbraham@doc.gov>; Hart, Robert
                                     Monjay, Robert                                                   L <HartRL@state.gov>; Mark Crace
                                                                           Timothy Mooney                                              RE (1) Updated Commerce firearms rule
                                     <MonjayR@state.gov>; Seehra,                                     <Mark.Crace@bis.doc.gov>;                                               Withhold in
WASHAR001 WASHAR001        3/13/2018                                       <Timothy.Mooney@bis.doc.go                                  and (2) Commerce minor edits to Myth V
                                     Jasmeet K. EOP/OMB                                               Kottmyer, Alice M                                                       Full
1159      1162                                                             v>                                                          Facts and Cat I-III Talking Points.msg
                                     <Jasmeet_K._Seehra@omb.eop.gov>                                  <KottmyerAM@state.gov>;
                                                                                                      Peckham, Yvonne M
                                                                                                      <PeckhamYM@state.gov>

                                                                                                                                          2018-3-13 Redline Commerce firearms     Withhold in
WASHAR001 WASHAR001
                                                                                                                                          rule for sending back to OMB.docx       Full
1163      1308



                                                                                                    177 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 230 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                         2018-3-13 BIS edits to 0222 CATS I-III     Withhold in
WASHAR001 WASHAR001
                                                                                                                                         MYTHS V FACTS.docx                         Full
1309      1312
                                                                                                                                         2018-3-13 BIS edits to 0222 CATS I-III     Withhold in
WASHAR001 WASHAR001
                                                                                                                                         Talking Points.docx                        Full
1313      1318
                                     Monjay, Robert                                                                                      RE 20180713 Draft AM to DAS Miller re
                                                                         Hart, Robert L                                                                                             Withhold in
WASHAR001 WASHAR001        7/13/2018 <MonjayR@state.gov>; Foster, John A                                                               0 DoS Defense Distributed Settlement-
                                                                         <HartRL@state.gov>                                                                                         Full
1319      1319                       <FosterJA2@state.gov>                                                                               Related Obligations.msg
                                                                                                                                         20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                      Defense Distributed Settlement-Related
                                                                                                                                                                                Full
1320      1322                                                                                                                           Obligations (RJM) RLH.docx

                                                                                                     splotnick@doc.gov; Bashadi, Sarah
                                     Seehra, Jasmeet K. EOP/OMB                                      O. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;                                <Sarah_O._Bashadi@omb.eop.gov>
                                     Monjay, Robert                                                  ; Peterson, Patricia R. EOP/NSC
                                                                        Timothy Mooney                                                  RE BIS edits added to DOJ ATF edits on
                                     <MonjayR@state.gov>; Peckham,                                   <Patricia_R_Peterson@nsc.eop.gov                                               Withhold in
WASHAR001 WASHAR001        2/16/2018                                    <Timothy.Mooney@bis.doc.go                                      Talking points and background for Cats I
                                     Yvonne M <PeckhamYM@state.gov>;                                 >; Abraham, Liz                                                                Full
1323      1325                                                          v>                                                              II and IIII.msg
                                     Hart, Robert L <HartRL@state.gov>;                              <LAbraham@doc.gov>; Clagett,
                                     Krueger, Thomas G                                               Steven
                                     <KruegerTG@state.gov>                                           <steven.clagett@bis.doc.gov>; Jeff
                                                                                                     Bond <Jeff.Bond@bis.doc.gov>

                                                                                                                                         2018-2-16 CLEAN ATF v.1_2018-2-15
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                      Talking points and background for Cats I
                                                                                                                                                                                    Full
1326      1328                                                                                                                           II III + BIS edits to send to OMB.docx

                                                                                                                                         2018-2-16 Redline ATF v.1_2018-2-15
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                      Talking points and background for Cats I
                                                                                                                                                                                    Full
1329      1331                                                                                                                           II III + BIS edits to send to OMB.docx




                                                                                               178 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 231 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                         CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                   splotnick@doc.gov; Bashadi, Sarah
                                                                                                   O. EOP/OMB
                                                                                                   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                   ; Peterson, Patricia R. EOP/NSC
                                                                                                   <Patricia_R_Peterson@nsc.eop.gov
                                                                                                   >; Abraham, Liz
                                     Timothy Mooney                     Seehra, Jasmeet K. EOP/OMB
                                                                                                   <LAbraham@doc.gov>; Peckham,      RE BIS materials associated with the Cats Withhold in
WASHAR001 WASHAR001        2/24/2018 <Timothy.Mooney@bis.doc.gov>;      <Jasmeet_K._Seehra@omb.eo
                                                                                                   Yvonne M                          1-3 for 1 26 call.msg                     Full
1332      1333                       Monjay, Robert <MonjayR@state.gov> p.gov>
                                                                                                   <PeckhamYM@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Krueger, Thomas G
                                                                                                   <KruegerTG@state.gov>; Clagett,
                                                                                                   Steven
                                                                                                   <steven.clagett@bis.doc.gov>
                                     Monjay, Robert
                                                                             Seehra, Jasmeet K. EOP/OMB splotnick@doc.gov; Peckham,       RE Call on the status of CATS 1-3 --now
                                     <MonjayR@state.gov>; Timothy                                                                                                                   Withhold in
WASHAR001 WASHAR001        2/12/2018                                         <Jasmeet_K._Seehra@omb.eo Yvonne M                           with ATF edited fact sheets as well as
                                     Mooney                                                                                                                                         Full
1334      1336                                                               p.gov>                     <PeckhamYM@state.gov>             State rule!.msg
                                     <Timothy.Mooney@bis.doc.gov>

                                        Koelling, Richard W
                                                                             Hart, Robert L                                               RE Cat I-III Combined PR - FRN 15 (with Withhold in
WASHAR001 WASHAR001            3/1/2018 <KoellingRW@state.gov>; Monjay,                                                               0
                                                                             <HartRL@state.gov>                                           redline revisions to Part 129)(ATF _.msg Full
1337      1337                          Robert <MonjayR@state.gov>
                                                                                                                                          Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       redline revisions to Part 129)(ATF .._
                                                                                                                                                                                    Full
1338      1368                                                                                                                            (003) RLH.docx

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Peckham,
                                                                             Seehra, Jasmeet K. EOP/OMB
                                        Yvonne M <PeckhamYM@state.gov>;                                                                                                             Withhold in
WASHAR001 WASHAR001            2/9/2018                                      <Jasmeet_K._Seehra@omb.eo                                0 RE Cats 1-3.msg
                                        Hart, Robert L <HartRL@state.gov>;                                                                                                          Full
1369      1369                                                               p.gov>
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>




                                                                                                     179 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 232 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                     McKeeby, David I
                                     <McKeebyDI@state.gov>; Monjay,            Paul, Joshua M                                                                                            Withhold in
WASHAR001 WASHAR001        2/23/2018                                                                        PM-CPA <PM-CPA@state.gov>         RE Cats I-III Releases.msg
                                     Robert <MonjayR@state.gov>; Hart,         <PaulJM@state.gov>                                                                                        Full
1370      1371
                                     Robert L <HartRL@state.gov>

                                                                                                          Mooney, Timothy
                                                                                                          <Timothy.Mooney@bis.doc.gov>;
                                                                                                          Plotnick, Sarah (Federal)
                                                                               Seehra, Jasmeet K. EOP/OMB <splotnick@doc.gov>; Monjay,
                                        Abraham, Liz (Federal)                                                                                                                           Withhold in
WASHAR001 WASHAR001        1/12/2018                                           <Jasmeet_K._Seehra@omb.eo Robert <MonjayR@state.gov>;       RE CBP web guidance.msg
                                        <LAbraham@doc.gov>                                                                                                                               Full
1372      1372                                                                 p.gov>                     Peterson, Patricia R. EOP/NSC
                                                                                                          <Patricia_R_Peterson@nsc.eop.gov
                                                                                                          >; Bashadi, Sarah O. EOP/OMB
                                                                                                          <Sarah_O._Bashadi@omb.eop.gov>


                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                            Bashadi, Sarah O. EOP/OMB
                                        Hart, Robert L <HartRL@state.gov>;     Monjay, Robert
                                                                                                            <Sarah_O._Bashadi@omb.eop.gov>
                                        Krueger, Thomas G                      </O=SBUSTATE/OU=EXCHANG
                                                                                                            ; Peterson, Patricia R. EOP/NSC  RE Clarifying questions regarding 13771
                                        <KruegerTG@state.gov>; Plotnick,       E ADMINISTRATIVE GROUP                                                                                    Withhold in
WASHAR001 WASHAR001            3/6/2018                                                                     <Patricia_R_Peterson@nsc.eop.gov preamble language for Export Control
                                        Sarah (Federal) <splotnick@doc.gov>;   (FYDIBOHF23SPDLT)/CN=RECIP                                                                                Full
1373      1373                                                                                              >; Kottmyer, Alice M             Rules for Cats 1-3.msg
                                        Timothy Mooney                         IENTS/CN=MONJAY,
                                                                                                            <KottmyerAM@state.gov>; Noonan,
                                        <Timothy.Mooney@bis.doc.gov>;          ROBERT9A6>
                                                                                                            Michael J <NoonanMJ@state.gov>
                                        Peckham, Yvonne M
                                        <PeckhamYM@state.gov>

                                                                                                                                              Cat I-III Combined PR - FRN 15 (with        Withhold in
WASHAR001 WASHAR001
                                                                                                                                              redline revisions to Part 129)(PRA ....docx Full
1374      1405
                                                                                                                                              2018-2-23 BIS edits to Commerce
                                                                                                                                                                                         Withhold in
WASHAR001 WASHAR001                                                                                                                           firearms rule (DDTC comments on OMB
                                                                                                                                                                                         Full
1406      1550                                                                                                                                PRA ....docx
                                                                                                            Hart, Robert L <HartRL@state.gov>; RE Clearance Request Draft AM to ADAS
                                        Davidson-Hood, Simon                   Heidema, Sarah J                                                                                      Withhold in
WASHAR001 WASHAR001        7/16/2018                                                                        Monjay, Robert                     Miller re DoS Defense Distributed
                                        <DavidsonHoodS@state.gov>              <HeidemaSJ@state.gov>                                                                                 Full
1551      1551                                                                                              <MonjayR@state.gov>                Settlement-Related Obligations.msg



                                                                                                       180 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 233 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                     Freeman, Jeremy B
                                                                                                     <FreemanJB@state.gov>; Monjay,
                                                                                                                                       RE Clearance Request by COB Friday
                                                                          Foster, John A             Robert <MonjayR@state.gov>; Hart,                                           Withhold in
WASHAR001 WASHAR001        7/11/2018 Cavnar, Anna <CavnarA@state.gov>                                                                  Defense Distributed Revised Settlement
                                                                          <FosterJA2@state.gov>      Robert L <HartRL@state.gov>;                                                Full
1552      1553                                                                                                                         Item Three Letter .msg
                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>

                                                                                                     Hart, Robert L <HartRL@state.gov>;   Re Clearance Request by COB Tomorrow
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                          Foster, John A             Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR001 WASHAR001        7/16/2018 Freeman, Jeremy B
                                                                          <FosterJA2@state.gov>      <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
1554      1557                       <FreemanJB@state.gov>
                                                                                                     Shana A <RogersSA2@state.gov>        .msg


                                     Monjay, Robert
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                     <MonjayR@state.gov>; Dearth,
                                                                                                     Willbrand, Ryan T
                                     Anthony M <DearthAM@state.gov>;
                                                                          Tulino, Julia L            <WillbrandRT@state.gov>; Wrege, RE Collection for Temporary Import          Withhold in
WASHAR001 WASHAR001        2/22/2018 Koelling, Richard W
                                                                          <TulinoJL@state.gov>       Karen M <WregeKM@state.gov>;       Temporary Export of Firearms.msg         Full
1558      1561                       <KoellingRW@state.gov>; Battista,
                                                                                                     Jones, Douglas L
                                     Andrea L <BattistaAL@state.gov>;
                                                                                                     <JonesDL4@state.gov>
                                     Davis, Terry L <DavisTL@state.gov>


                                     Monjay, Robert
                                                                                                                                        RE Commerce comments on State's
                                     <MonjayR@state.gov>; Heidema,
                                                                          Hart, Robert L                                                Export Control Reform Rule for           Withhold in
WASHAR001 WASHAR001       11/20/2017 Sarah J <HeidemaSJ@state.gov>;                                                                   0
                                                                          <HartRL@state.gov>                                            Categories 1-3 (BIS responses on State   Full
1562      1563                       Nilsson, Brian H
                                                                                                                                        rule for sending back to OMB).msg
                                     <NilssonBH@state.gov>

                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                     Krueger, Thomas G
                                                                          Morimoto, Sho J            Monjay, Robert                                                              Withhold in
WASHAR001 WASHAR001       12/11/2017 <KruegerTG@state.gov>; Baker,                                                                      RE Commerce gun rule.msg
                                                                          <MorimotoSJ@state.gov>     <MonjayR@state.gov>; Costner,                                               Full
1564      1565                       Katherine M <BakerKM@state.gov>
                                                                                                     Steve R <CostnerSR@state.gov>




                                                                                                   181 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 234 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                               FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                   Peckham, Yvonne M
                                                                                                   <PeckhamYM@state.gov>; Hart,
                                                                        Seehra, Jasmeet K. EOP/OMB Robert L <HartRL@state.gov>;
                                                                                                                                         Re Commerce Responses to State and     Withhold in
WASHAR001 WASHAR001       12/13/2017 Monjay, Robert <MonjayR@state.gov> <Jasmeet_K._Seehra@omb.eo Krueger, Thomas G
                                                                                                                                         DOJ comments.msg                       Full
1566      1566                                                          p.gov>                     <KruegerTG@state.gov>; Plotnick,
                                                                                                   Sarah (Federal)
                                                                                                   <splotnick@doc.gov>
                                                                                                      splotnick@doc.gov; Monjay, Robert
                                                                                                      <MonjayR@state.gov>; Krueger,
                                                                                                      Thomas G <KruegerTG@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                           Seehra, Jasmeet K. EOP/OMB Peckham, Yvonne M                  Re Commerce State Export Control Rules
                                          Timothy Mooney                                                                                                                        Withhold in
WASHAR001 WASHAR001            4/5/2018                                    <Jasmeet_K._Seehra@omb.eo <PeckhamYM@state.gov>;              on Cats 1-3 (Commerce updated rule
                                          <Timothy.Mooney@bis.doc.gov>                                                                                                          Full
1567      1570                                                             p.gov>                     Abraham, Liz                       ready to go back to DHS and ATF).msg
                                                                                                      <LAbraham@doc.gov>; Clagett,
                                                                                                      Steven
                                                                                                      <steven.clagett@bis.doc.gov>; Jeff
                                                                                                      Bond <Jeff.Bond@bis.doc.gov>




                                                                                                    182 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 235 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Bashadi, Sarah O. EOP/OMB
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;                                 Paul, Joshua M
                                     Hart, Robert L <HartRL@state.gov>;                              <PaulJM@state.gov>; Rogers, Shana RE Conference call on the Status of Joint
                                                                           McKeeby, David I                                                                                      Withhold in
WASHAR001 WASHAR001        2/26/2018 Monjay, Robert                                                  A <RogersSA2@state.gov>; RAWLS, Export Rules for Cats 1-3 -- now with
                                                                           <McKeebyDI@state.gov>                                                                                 Full
1571      1572                       <MonjayR@state.gov>; Laychak,                                   ROBERT C                          documents.msg
                                     Michael R SES DTSA EO (US)                                      <ROBERT.C.RAWLS@CBP.DHS.GOV>
                                     <michael.r.laychak.civ@mail.mil>;
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Mueller, Andrew J CIV DTSA LD (US)
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric M Epstein@usdoj gov; John
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                     0222 CATS I-III.docx
                                                                                                                                                                                Full
1573      1577
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                     0222 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                                Full
1578      1581


                                                                                                   183 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 236 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                     Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                          Seehra, Jasmeet K. EOP/OMB
                                       McKeeby, David I                                              <Sarah_O._Bashadi@omb.eop.gov> RE Current versions of press materials for Withhold in
WASHAR001 WASHAR001        3/21/2018                                      <Jasmeet_K._Seehra@omb.eo
                                       <McKeebyDI@state.gov>                                         ; Hart, Robert L                  Cats 1-3.msg                            Full
1582      1583                                                            p.gov>
                                                                                                     <HartRL@state.gov>; Monjay,
                                                                                                     Robert <MonjayR@state.gov>; Paul,
                                                                                                     Joshua M <PaulJM@state.gov>




                                                                                                   184 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 237 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                                                                                         Peterson, Patricia R. EOP/NSC
                                                                                                         <Patricia_R_Peterson@nsc.eop.gov
                                                                                                         >; Bashadi, Sarah O. EOP/OMB
                                                                                                         <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                         ; Asha, Mathew
                                                                                                         <amathew@doc.gov>; Plotnick,
                                                                                                         Sarah (Federal)
                                                                                                         <splotnick@doc.gov>; Hart, Robert
                                                                                                         L <HartRL@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>;
                                                                                                         Krueger, Thomas G
                                                                                                         <KruegerTG@state.gov>; Peckham,
                                                                                                         Yvonne M
                                                                                                                                                RE Current versions of the Commerce
                                        Gormsen, Eric T (OLP)                 Seehra, Jasmeet K. EOP/OMB <PeckhamYM@state.gov>;
                                                                                                                                                and State Export Control Reform Rules   Withhold in
WASHAR001 WASHAR001            1/6/2018 <Eric.T.Gormsen@usdoj.gov>; Fischler, <Jasmeet_K._Seehra@omb.eo Heidema, Sarah J
                                                                                                                                                for Categories 1-3 -- Please use this   Full
1584      1585                          Danny (Danny.Fischler@hq.dhs.gov)     p.gov>                     <HeidemaSJ@state.gov>; Ganzer,
                                                                                                                                                version of the Commerce rule!.msg
                                                                                                         Ann K <GanzerAK@state.gov>;
                                                                                                         Daoussi, Susan G CIV DTSA LD (US)
                                                                                                         <susan.g.daoussi.civ@mail.mil>;
                                                                                                         Laychak, Michael R SES DTSA EO
                                                                                                         (US)
                                                                                                         <michael.r.laychak.civ@mail.mil>;
                                                                                                         Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                         <tracy.j.minnifield.civ@mail.mil>;
                                                                                                         Mueller, Andrew J CIV DTSA LD (US)
                                                                                                         <andrew.j.mueller2.civ@mail.mil>;
                                                                                                         Seehra, Jasmeet K. EOP/OMB
                                                                                                         <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                         >

                                                                                                                                                2018-1-5 CLEAN vers of Commerce         Withhold in
WASHAR001 WASHAR001
                                                                                                                                                firearms rule for 1-9 OMB mtng.docx     Full
1586      1715




                                                                                                        185 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 238 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                                                                                         Miller, Michael F
                                                                                                         <Millermf@state.gov>; Paul, Joshua
                                                                                                         M <PaulJM@state.gov>; Heidema,
                                                                                                         Sarah J <HeidemaSJ@state.gov>;
                                                                                                         Monjay, Robert
                                     Hart, Robert L <HartRL@state.gov>;
                                                                            Fabry, Steven F              <MonjayR@state.gov>; Koelling,     RE Defense Distributed DOJ views on     Withhold in
WASHAR001 WASHAR001        3/27/2018 Dearth, Anthony M
                                                                            <FabrySF@state.gov>          Richard W                          State Dept counteroffer.msg             Full
1716      1719                       <DearthAM@state.gov>
                                                                                                         <KoellingRW@state.gov>; Steffens,
                                                                                                         Jessica L <SteffensJL@state.gov>;
                                                                                                         Freeman, Jeremy B
                                                                                                         <FreemanJB@state.gov>; Cavnar,
                                                                                                         Anna <CavnarA@state.gov>


                                                                            Foster, John A               Monjay, Robert                     RE Defense Distributed - Draft Item 3   Withhold in
WASHAR001 WASHAR001            7/3/2018 Hart, Robert L <HartRL@state.gov>
                                                                            <FosterJA2@state.gov>        <MonjayR@state.gov>                Letter .msg                             Full
1720      1733
                                                                            Monjay, Robert
                                                                            </O=EXCHANGELABS/OU=EXC
                                                                            HANGE ADMINISTRATIVE
                                                                                                                                            RE Defense Distributed - Proposed
                                        Heidema, Sarah J                    GROUP                                                                                                   Withhold in
WASHAR001 WASHAR001        6/26/2018                                                                                                      0 Revised Settlement - State comments
                                        <HeidemaSJ@state.gov>               (FYDIBOHF23SPDLT)/CN=RECIP                                                                              Full
1734      1734                                                                                                                              061318 - DOJ responses.msg
                                                                            IENTS/CN=AF1B425AD6B74F9
                                                                            6A14ADE7CA3A1E30A-
                                                                            MONJAY, ROB>
                                     Heidema, Sarah J                                                    Hart, Robert L <HartRL@state.gov>;
                                                                            Cavnar, Anna                                                    RE Defense Distributed - settlement     Withhold in
WASHAR001 WASHAR001        6/26/2018 <HeidemaSJ@state.gov>; Freeman,                                     Monjay, Robert
                                                                            <CavnarA@state.gov>                                             approved.msg                            Full
1735      1748                       Jeremy B <FreemanJB@state.gov>                                      <MonjayR@state.gov>




                                                                                                    186 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 239 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Paul, Joshua
                                                                                                     M <PaulJM@state.gov>; Rogers,
                                                                                                     Shana A <RogersSA2@state.gov>;
                                       McKeeby, David I                   Heidema, Sarah J           Cavnar, Anna                                                                Withhold in
WASHAR001 WASHAR001        7/12/2018                                                                                                   RE Defense Distributed article.msg
                                       <McKeebyDI@state.gov>              <HeidemaSJ@state.gov>      <CavnarA@state.gov>; Hart, Robert                                           Full
1749      1753
                                                                                                     L <HartRL@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>;
                                                                                                     Miller, Michael F
                                                                                                     <Millermf@state.gov>

                                                                                                                                          0711 CONTINGENCY POINTS--DDTC--        Withhold in
WASHAR001 WASHAR001
                                                                                                                                          DEFENSE DISTRIBUTED.docx               Full
1754      1755
                                                                          Foster, John A                                                  RE Defense Distributed Draft Settlement Withhold in
WASHAR001 WASHAR001        6/27/2018 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                          <FosterJA2@state.gov>                                           Letter .msg                             Full
1756      1769
                                                                                                     Tucker, Maureen E
                                                                                                     <TuckerME@state.gov>; Brechwald,
                                                                                                     Matthew J (T)
                                     Miller, Michael F                                               <BrechwaldMJ2@state.gov>; Hart,
                                                                          Abisellan, Eduardo                                           RE Defense Distributed Settlement 3D      Withhold in
WASHAR001 WASHAR001        7/26/2018 <Millermf@state.gov>; Paul, Joshua M                            Robert L <HartRL@state.gov>;
                                                                          <AbisellanE@state.gov>                                       Printing of Firearms.msg                  Full
1770      1773                       <PaulJM@state.gov>                                              Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Monjay,
                                                                                                     Robert <MonjayR@state.gov>; Jost,
                                                                                                     Aaron W <JostAW@state.gov>




                                                                                                   187 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 240 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        Plotnick, Sarah (Federal)
                                        <splotnick@doc.gov>; Timothy
                                        Mooney
                                                                                                                                       Re DHS comments on revised materials
                                        <Timothy.Mooney@bis.doc.gov>;    McKeeby, David I               Bashadi, Sarah O. EOP/OMB                                                    Withhold in
WASHAR001 WASHAR001            4/2/2018                                                                                                on Joint Commerce State Export Control
                                        Krueger, Thomas G                <McKeebyDI@state.gov>          <Sarah_O._Bashadi@omb.eop.gov>                                               Full
1774      1777                                                                                                                         Rules on Cats 1-3.msg
                                        <KruegerTG@state.gov>; Peckham,
                                        Yvonne M <PeckhamYM@state.gov>;
                                        'Harty, Candida (Federal)'
                                        <CHarty@doc.gov>; Monjay, Robert
                                        <MonjayR@state.gov>

                                                                           Timothy Mooney                                                  RE Do you have a copy of this
                                       Koelling, Richard W                                            Monjay, Robert                                                                 Withhold in
WASHAR001 WASHAR001       12/19/2017                                       <Timothy.Mooney@bis.doc.go                                      memorandum with DHS that you could
                                       <KoellingRW@state.gov>                                         <MonjayR@state.gov>                                                            Full
1778      1780                                                             v>                                                              send to me .msg

                                     Monjay, Robert
                                                                                                                                         RE DOD comments on the latest versions
                                     <MonjayR@state.gov>; Nilsson, Brian   Heidema, Sarah J                                                                                     Withhold in
WASHAR001 WASHAR001       11/20/2017                                                                                                   0 of Commerce and State Export Control
                                     H <NilssonBH@state.gov>; Hart,        <HeidemaSJ@state.gov>                                                                                Full
1781      1782                                                                                                                           Reform Rules for Categories 1-3.msg
                                     Robert L <HartRL@state.gov>

                                                                           Timothy Mooney
                                                                                                                                           RE Does the VRA restrictions only apply   Withhold in
WASHAR001 WASHAR001            3/6/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                           to imports .msg                           Full
1783      1783                                                             v>




                                                                                                   188 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 241 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                        splotnick@doc.gov; Hart, Robert L
                                        <HartRL@state.gov>; Peckham,        Seehra, Jasmeet K. EOP/OMB                                      RE DOJ AFT comments on Revised
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001            4/2/2018 Yvonne M <PeckhamYM@state.gov>;     <Jasmeet_K._Seehra@omb.eo                                     0 Materials on Joint Commerce State
                                                                                                                                                                                     Full
1784      1786                          Krueger, Thomas G                   p.gov>                                                          Export Control Rules on Cats 1-3.msg
                                        <KruegerTG@state.gov>; Monjay,
                                        Robert <MonjayR@state.gov>;
                                        Abraham, Liz <LAbraham@doc.gov>




                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                         Bashadi, Sarah O. EOP/OMB
                                        splotnick@doc.gov; Peckham, Yvonne                                                                  RE DOJ ATF Comments on Categories I-III
                                                                           Timothy Mooney                <Sarah_O._Bashadi@omb.eop.gov>
                                        M <PeckhamYM@state.gov>; Monjay,                                                                    Documents (Myths Facts Talking Points Withhold in
WASHAR001 WASHAR001            3/2/2018                                    <Timothy.Mooney@bis.doc.go    ; Peterson, Patricia R. EOP/NSC
                                        Robert <MonjayR@state.gov>;                                                                         State Draft Rule Commerce Draft         Full
1787      1788                                                             v>                            <Patricia_R_Peterson@nsc.eop.gov
                                        Krueger, Thomas G                                                                                   Rule).msg
                                                                                                         >
                                        <KruegerTG@state.gov>; McKeeby,
                                        David I <McKeebyDI@state.gov>


                                                                                                         Hart, Robert L <HartRL@state.gov>; RE DOS Control of Firearms Cat I-III
                                                                            Rogers, Shana A                                                                                          Withhold in
WASHAR001 WASHAR001        2/23/2018 Monjay, Robert <MonjayR@state.gov>                                  Koelling, Richard W                Combined PR - FRN 15 - w redline revis
                                                                            <RogersSA2@state.gov>                                                                                    Full
1789      1790                                                                                           <KoellingRW@state.gov>             (DDTC).msg
                                                                                                                                            RE Draft note to add to ATF regs +
                                                                        Timothy Mooney
                                                                                                                                            preamble insert for Commerce rule (Info Withhold in
WASHAR001 WASHAR001        1/23/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                        0
                                                                                                                                            for how DHS interacts with State licensing Full
1791      1793                                                          v>
                                                                                                                                            ) .msg




                                                                                                    189 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 242 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                     CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Abraham, Liz
                                                                          Timothy Mooney
                                     <LAbraham@doc.gov>; Hillary Hess                                                                     RE Draft note to add to ATF regs +         Withhold in
WASHAR001 WASHAR001        1/11/2018                                      <Timothy.Mooney@bis.doc.go splotnick@doc.gov
                                     <Hillary.Hess@bis.doc.gov>; Clagett,                                                                 preamble insert for Commerce rule.msg      Full
1794      1795                                                            v>
                                     Steven <steven.clagett@bis.doc.gov>;
                                     Jeff Bond <Jeff.Bond@bis.doc.gov>



                                                                             Hart, Robert L           Davidson-Hood, Simon                                                           Withhold in
WASHAR001 WASHAR001        1/26/2018 Monjay, Robert <MonjayR@state.gov>                                                                   RE Edits to 129 for Cat I-III.msg
                                                                             <HartRL@state.gov>       <DavidsonHoodS@state.gov>                                                      Full
1796      1796
                                                                                                                                          State firearms proposed rule - Revisions   Withhold in
WASHAR001 WASHAR001
                                                                                                                                          to 129 (002) RLH.docx                      Full
1797      1826
                                                                             Aron, David H            Krueger, Thomas G                                                              Withhold in
WASHAR001 WASHAR001       12/11/2017 Monjay, Robert <MonjayR@state.gov>                                                                   RE Final Comments.msg
                                                                             <AronDH@state.gov>       <KruegerTG@state.gov>                                                          Full
1827      1828
                                                                             Noonan, Michael J                                            RE Firearms Rollout plan and               Withhold in
WASHAR001 WASHAR001            2/6/2018 Monjay, Robert <MonjayR@state.gov>                            Hart, Robert L <HartRL@state.gov>
                                                                             <NoonanMJ@state.gov>                                         factsheet.msg                              Full
1829      1830
                                                                                                                                          0816 FACT SHEET--DDTC--CATS I-III          Withhold in
WASHAR001 WASHAR001
                                                                                                                                          MYTHS-FACTS (MJN).DOCX                     Full
1831      1834




                                                                                                    190 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 243 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                     Foster, John A
                                                                                                     <FosterJA2@state.gov>; Kottmyer,
                                                                                                     Alice M <KottmyerAM@state.gov>;
                                                                                                     Miller, Michael F
                                                                                                     <Millermf@state.gov>; Monjay,
                                     Rogers, Shana A
                                                                          Heidema, Sarah J           Robert <MonjayR@state.gov>;      RE FLASH CLEARANCE - Defense               Withhold in
WASHAR001 WASHAR001        7/20/2018 <RogersSA2@state.gov>; Fabry, Steven
                                                                          <HeidemaSJ@state.gov>      Davidson-Hood, Simon             Distributed.msg                            Full
1835      1841                       F <FabrySF@state.gov>
                                                                                                     <DavidsonHoodS@state.gov>; Hart,
                                                                                                     Robert L <HartRL@state.gov>;
                                                                                                     Cavnar, Anna
                                                                                                     <CavnarA@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>


                                                                                                     Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Heidema,
                                                                                                                                        RE For Comment by COB on December
                                     Hart, Robert L <HartRL@state.gov>;   Seehra, Jasmeet K. EOP/OMB Sarah J <HeidemaSJ@state.gov>;
                                                                                                                                        18th -- Revised State and Commerce       Withhold in
WASHAR001 WASHAR001       12/18/2017 Krueger, Thomas G                    <Jasmeet_K._Seehra@omb.eo Nilsson, Brian H
                                                                                                                                        Export Control Rules for Categories 1-   Full
1842      1844                       <KruegerTG@state.gov>                p.gov>                     <NilssonBH@state.gov>; Ganzer,
                                                                                                                                        3.msg
                                                                                                     Ann K <GanzerAK@state.gov>;
                                                                                                     Peckham, Yvonne M
                                                                                                     <PeckhamYM@state.gov>;
                                                                                                     Malzahn, William B
                                                                                                     <MalzahnWB@state.gov>; McClung,
                                                                                                     Gailyn W <McClungGW@state.gov>




                                                                                                  191 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 244 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        Monjay, Robert                                                                                RE For Comment by COB on march 28th --
                                                                           Timothy Mooney
                                        <MonjayR@state.gov>; Krueger,                                                                 revised materials on Joint Commerce    Withhold in
WASHAR001 WASHAR001            4/2/2018                                    <Timothy.Mooney@bis.doc.go splotnick@doc.gov
                                        Thomas G <KruegerTG@state.gov>;                                                               State Export Control Rules on Cats 1-  Full
1845      1847                                                             v>
                                        Hart, Robert L <HartRL@state.gov>;                                                            3.msg
                                        Peckham, Yvonne M
                                        <PeckhamYM@state.gov>

                                        Monjay, Robert
                                                                                                                                       RE From DHS in preparation for
                                        <MonjayR@state.gov>; Koelling,      Miller, Michael F                                                                                   Withhold in
WASHAR001 WASHAR001            1/8/2018                                                                                              0 tomorrow's meeting at 1 on Categories 1-
                                        Richard W <KoellingRW@state.gov>;   <Millermf@state.gov>                                                                                Full
1848      1848                                                                                                                         3.msg
                                        Hart, Robert L <HartRL@state.gov>



                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;                                  Bashadi, Sarah O. EOP/OMB
                                     Nilsson, Brian H                    Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                       RE From DOJ -- Comments on State and Withhold in
WASHAR001 WASHAR001       12/15/2017 <NilssonBH@state.gov>; Heidema,     <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                                                                                                                       Commerce Rules on Cats 1-3.msg       Full
1849      1850                       Sarah J <HeidemaSJ@state.gov>;      p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                     Ganzer, Ann K <GanzerAK@state.gov>;                              >
                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Robbins, Peter
                                     (Federal) <PRobbins@doc.gov>




                                                                                                   192 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 245 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                   Plotnick, Sarah (Federal)
                                                                                                   <splotnick@doc.gov>; Bashadi,
                                                                                                   Sarah O. EOP/OMB
                                                                                                   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                   ; Peterson, Patricia R. EOP/NSC
                                                                                                   <Patricia_R_Peterson@nsc.eop.gov
                                                                        Seehra, Jasmeet K. EOP/OMB >; Timothy Mooney
                                                                                                                                    RE From DOJ ATF on materials associated Withhold in
WASHAR001 WASHAR001        2/24/2018 Monjay, Robert <MonjayR@state.gov> <Jasmeet_K._Seehra@omb.eo <Timothy.Mooney@bis.doc.gov>;
                                                                                                                                    with the Cats 1-3.msg                   Full
1851      1852                                                          p.gov>                     Abraham, Liz (Federal)
                                                                                                   <LAbraham@doc.gov>; Peckham,
                                                                                                   Yvonne M
                                                                                                   <PeckhamYM@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Krueger, Thomas G
                                                                                                   <KruegerTG@state.gov>
                                                                                                      Abraham, Liz
                                                                                                                                               RE Guns rules (Commerce responses)
                                                                           Timothy Mooney             <LAbraham@doc.gov>; Clagett,
                                                                                                                                               State rule looks good I fixed a couple     Withhold in
WASHAR001 WASHAR001            4/4/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go Steven
                                                                                                                                               very minor formatting issues in the        Full
1853      1855                                                             v>                         <steven.clagett@bis.doc.gov>; Jeff
                                                                                                                                               attached .msg
                                                                                                      Bond <Jeff.Bond@bis.doc.gov>
                                                                                                                                               2018-04-03 BIS minor tweaks to Cat I-III
                                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                            Combined PR - FRN 16 (4-2-18 Response
                                                                                                                                                                                          Full
1856      1887                                                                                                                                 to DOJ and BIS).docx
                                                                           Timothy Mooney
                                                                                                                                               RE Guns rules (Commerce responses)         Withhold in
WASHAR001 WASHAR001            4/3/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                      0
                                                                                                                                               .msg                                       Full
1888      1889                                                             v>




                                                                                                     193 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 246 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Plotnick, Sarah
                                     (Federal) <splotnick@doc.gov>;                                     Bashadi, Sarah O. EOP/OMB
                                     Timothy Mooney                        Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001        3/19/2018 <Timothy.Mooney@bis.doc.gov>;         <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC  RE Guns rules.msg
                                                                                                                                                                                    Full
1890      1891                       Peckham, Yvonne M                     p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                     <PeckhamYM@state.gov>; Hart,                                       >
                                     Robert L <HartRL@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>

                                                                           Timothy Mooney
                                                                                                                                           RE Here is the updated Commerce rule     Withhold in
WASHAR001 WASHAR001            4/5/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                           we plan to send back to OMB.msg          Full
1892      1892                                                             v>
                                       Koelling, Richard W                 Miller, Michael F            Monjay, Robert                     RE HOT!! BBP on firearm manufacturers - Withhold in
WASHAR001 WASHAR001        1/23/2018
                                       <KoellingRW@state.gov>              <Millermf@state.gov>         <MonjayR@state.gov>                JBA JKT.msg                             Full
1893      1894
                                                                           Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001        3/27/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 RE I-III status.msg
                                                                           <HartRL@state.gov>                                                                                       Full
1895      1896

                                     Monjay, Robert
                                                                                                                                         RE In preparation for next week's
                                     <MonjayR@state.gov>; Koelling,        Miller, Michael F                                                                                        Withhold in
WASHAR001 WASHAR001        1/29/2018                                                                                                   0 meeting on Cats 1-3 -- Materials from
                                     Richard W <KoellingRW@state.gov>;     <Millermf@state.gov>                                                                                     Full
1897      1898                                                                                                                           DHS.msg
                                     Hart, Robert L <HartRL@state.gov>

                                                                           Timothy Mooney
                                                                                                                                           RE Is that OMB edit accurate in the EO   Withhold in
WASHAR001 WASHAR001            3/5/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                           13771 discussion .msg                    Full
1899      1899                                                             v>




                                                                                                   194 of 760
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 247 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                  splotnick@doc.gov; Matthew
                                                                                                  Borman
                                                                                                  <Matthew.Borman@bis.doc.gov>;
                                                                                                  Richard Ashooh
                                                                                                  <Richard.Ashooh@bis.doc.gov>;
                                                                                                  Douglas Hassebrock
                                                                                                  <Douglas.Hassebrock@bis.doc.gov>
                                                                                                  ; Kevin Kurland
                                                                                                  <Kevin.Kurland@bis.doc.gov>;
                                                                                                  Petrina Chase
                                                                                                  <Petrina.Chase@bis.doc.gov>;
                                                                                                  Kathleen Barfield
                                                                                                  <Kathleen.Barfield@bis.doc.gov>;
                                                                                                  Jeff Bond <Jeff.Bond@bis.doc.gov>;
                                                                       Timothy Mooney             Clagett, Steven                      RE Materials for Friday's call on CATS 1-3
                                     Seehra, Jasmeet K. EOP/OMB                                                                                                                   Withhold in
WASHAR001 WASHAR001        1/31/2018                                   <Timothy.Mooney@bis.doc.go <steven.clagett@bis.doc.gov>;        (BIS response materials addressing
                                     <Jasmeet_K._Seehra@omb.eop.gov>                                                                                                              Full
1900      1901                                                         v>                         Abraham, Liz                         interagency comments.msg
                                                                                                  <LAbraham@doc.gov>; Steven
                                                                                                  Schrader
                                                                                                  <Steven.Schrader@bis.doc.gov>;
                                                                                                  Lopes, Alexander
                                                                                                  <alexander.lopes@bis.doc.gov>;
                                                                                                  Mark Crace
                                                                                                  <Mark.Crace@bis.doc.gov>; Karen
                                                                                                  NiesVogel
                                                                                                  <Karen.NiesVogel@bis.doc.gov>;
                                                                                                  Hillary Hess
                                                                                                  <Hillary.Hess@bis.doc.gov>;
                                                                                                  Abraham, Liz
                                                                                                  <LAbraham@doc.gov>; Richard
                                                                                                  Majauskas
                                                                                                                                       2018-1-31 State and DHS coordination on
WASHAR000 WASHAR000                                                                                                                    firearms and how equivalent treatment                0
0935      0939                                                                                                                         under EAR will occur.docx




                                                                                                195 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 248 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                          2018-1-31 Commerce firearms rule DHS +
WASHAR000 WASHAR000                                                                                       DOJ proposed edits + BIS responses back             0
0940      1080                                                                                            to OMB.docx
                                                                                                          2018-1-31 DHS Final OMB Firearms
WASHAR000 WASHAR000                                                                                       Regulatory Policy Meeting + BIS summary             0
1081      1082                                                                                            responses.docx
                                                                                                          2018-1-31 DRAFT Commerce blanket LD       Withhold in
WASHAR001 WASHAR001
                                                                                                          memo for DHS.docx                         Full
2050      2053




                                                                       196 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 249 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     Bashadi, Sarah O. EOP/OMB
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Laychak,           Seehra, Jasmeet K. EOP/OMB Seehra, Jasmeet K. EOP/OMB
                                                                                                                                      RE Materials for today's call at 2 on the   Withhold in
WASHAR001 WASHAR001        2/20/2018 Michael R SES DTSA EO (US)              <Jasmeet_K._Seehra@omb.eo <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                                                      status of CATS 1-3.msg                      Full
2054      2055                       <michael.r.laychak.civ@mail.mil>;       p.gov>                     >
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Mueller, Andrew J CIV DTSA LD (US)
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov; John
                                     Sonderman
                                     <John Sonderman@bis doc gov>;
                                                                                                                                           2018-2-16 BIS edits added to PM ISN ATF Withhold in
WASHAR001 WASHAR001
                                                                                                                                           v.1_2018-2-12 Talking points an....docx Full
2056      2058




                                                                                                      197 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 250 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Seehra,                                     Bashadi, Sarah O. EOP/OMB
                                        Jasmeet K. EOP/OMB                                               <Sarah_O._Bashadi@omb.eop.gov>
                                        <Jasmeet_K._Seehra@omb.eop.gov>;                                 ; Peterson, Patricia R. EOP/NSC    RE Materials from DHS in preparation for
                                                                            Timothy Mooney
                                        McKeeby, David I                                                 <Patricia_R_Peterson@nsc.eop.gov   tomorrow's call on Cats 1-3 (ICE letter  Withhold in
WASHAR001 WASHAR001            3/8/2018                                     <Timothy.Mooney@bis.doc.go
                                        <McKeebyDI@state.gov>; Hart, Robert                              >; Kevin Kurland                   acceptable to BIS and expanded blanket Full
2059      2061                                                              v>
                                        L <HartRL@state.gov>;                                            <Kevin.Kurland@bis.doc.gov>;       LD memo).msg
                                        splotnick@doc.gov; Peckham, Yvonne                               Douglas Hassebrock
                                        M <PeckhamYM@state.gov>; Krueger,                                <Douglas.Hassebrock@bis.doc.gov>
                                        Thomas G <KruegerTG@state.gov>

                                                                                                                                            2018-3-8 Clean version of Draft ICE-BIS
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         Letter (V5) ICE response 03.1.2018
                                                                                                                                                                                      Full
2062      2063                                                                                                                              acceptable to BIS.docx
                                                                                                                                            2018-3-8 DRAFT Commerce blanket LD
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         memo with more specitity for DHS for
                                                                                                                                                                                      Full
2064      2071                                                                                                                              sending to OMB.docx

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Seehra,
                                        Jasmeet K. EOP/OMB
                                                                                                         Bashadi, Sarah O. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;                                                                    RE Materials from DHS in preparation for
                                                                            Timothy Mooney               <Sarah_O._Bashadi@omb.eop.gov>
                                        McKeeby, David I                                                                                    tomorrow's call on Cats 1-3 (ICE letter  Withhold in
WASHAR001 WASHAR001            3/8/2018                                     <Timothy.Mooney@bis.doc.go   ; Peterson, Patricia R. EOP/NSC
                                        <McKeebyDI@state.gov>; Hart, Robert                                                                 acceptable to BIS and expended blanket Full
2072      2073                                                              v>                           <Patricia_R_Peterson@nsc.eop.gov
                                        L <HartRL@state.gov>;                                                                               LD memo).msg
                                                                                                         >
                                        splotnick@doc.gov; Peckham, Yvonne
                                        M <PeckhamYM@state.gov>; Krueger,
                                        Thomas G <KruegerTG@state.gov>

                                                                                                                                            2018-3-8 Clean version of Draft ICE-BIS
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         Letter (V5) ICE response 03.1.2018
                                                                                                                                                                                      Full
2074      2075                                                                                                                              acceptable to BIS.docx
                                                                                                                                            2018-3-8 DRAFT Commerce blanket LD
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         memo with more specitity for DHS for
                                                                                                                                                                                      Full
2076      2083                                                                                                                              sending to OMB.docx


                                                                                                   198 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 251 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                        Monjay, Robert
                                        <MonjayR@state.gov>; McKeeby,
                                        David I <McKeebyDI@state.gov>; Hart,
                                        Robert L <HartRL@state.gov>; Timothy                              Bashadi, Sarah O. EOP/OMB
                                        Mooney                               Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                           RE Materials from DHS in preparation for Withhold in
WASHAR001 WASHAR001            3/8/2018 <Timothy.Mooney@bis.doc.gov>;        <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                                                                                                                           tomorrow's call on Cats 1-3.msg          Full
2084      2085                          Plotnick, Sarah (Federal)            p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                        <splotnick@doc.gov>; Peckham,                                     >
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>


                                                                             Koelling, Richard W                                              RE Meeting with Commerce and DHS        Withhold in
WASHAR001 WASHAR001            1/2/2018 Monjay, Robert <MonjayR@state.gov>                                                                0
                                                                             <KoellingRW@state.gov>                                           regarding Cats 1-3 and DHS concerns.msg Full
2086      2087
                                                                             Mitchell, Yolanda X                                                                                     Withhold in
WASHAR001 WASHAR001            1/8/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 RE Meeting with Mike on Cats I-III.msg
                                                                             <MitchellYX@state.gov>                                                                                  Full
2088      2089


                                        Monjay, Robert
                                        <MonjayR@state.gov>; Plotnick, Sarah
                                        (Federal) <splotnick@doc.gov>; Asha,
                                        Mathew <amathew@doc.gov>;                                         Bashadi, Sarah O. EOP/OMB
                                        Peckham, Yvonne M                    Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                           RE Most current version of the State and Withhold in
WASHAR001 WASHAR001            1/5/2018 <PeckhamYM@state.gov>; Krueger,      <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                                                                                                                           Commerce rules.msg                       Full
2090      2090                          Thomas G <KruegerTG@state.gov>;      p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                        Hart, Robert L <HartRL@state.gov>;                                >
                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Ganzer, Ann
                                        K <GanzerAK@state.gov>




                                                                                                      199 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 252 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                        Miller, Michael F                                                                                    RE OMB meeting on Commerce State
                                                                             Koelling, Richard W                                                                                         Withhold in
WASHAR001 WASHAR001            1/5/2018 <Millermf@state.gov>; Monjay, Robert                               Hart, Robert L <HartRL@state.gov> Export Control Rules for Categories 1-
                                                                             <KoellingRW@state.gov>                                                                                      Full
2091      2093                          <MonjayR@state.gov>                                                                                  3.msg
                                                                                                                                              Re On the CN issue OMB is asking
                                                                           Peterson, Patricia R. EOP/NSC                                      whether State or Commerce made any
                                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001            2/1/2018 Monjay, Robert <MonjayR@state.gov> <Patricia_R_Peterson@nsc.eo                                      0 representations to Congress (letters or
                                                                                                                                                                                          Full
2094      2094                                                             p.gov>                                                             calls or testimony or briefings) on Cats 1-
                                                                                                                                              3 .msg
                                     Monjay, Robert
                                                                            Hart, Robert L                                                                                               Withhold in
WASHAR001 WASHAR001        7/19/2018 <MonjayR@state.gov>; Heidema,                                                                          0 RE pre decisional draft reply to L.msg
                                                                            <HartRL@state.gov>                                                                                           Full
2095      2096                       Sarah J <HeidemaSJ@state.gov>
                                                                                                   Strauss, Amy
                                                                                                   <amy.strauss@hq.dhs.gov>;
                                                                                                   Fischler, Danny
                                                                                                   <Danny.Fischler@hq.dhs.gov>; Tafe,
                                                                                                   Christopher J
                                                                                                   <Christopher.J.Tafe@ice.dhs.gov>;
                                                                        Kaminsky, Glenn            Brown, Rebecca J
                                                                                                                                              RE prospective treatment of brokers of     Withhold in
WASHAR001 WASHAR001        1/29/2018 Monjay, Robert <MonjayR@state.gov> <Glenn.Kaminsky@HQ.DHS.G <Rebecca.J.Brown@ice.dhs.gov>;
                                                                                                                                              firearms exports.msg                       Full
2097      2099                                                          OV>                        Burke, Sean P
                                                                                                   <Sean.P.Burke@ice.dhs.gov>;
                                                                                                   Rogers, Shana A
                                                                                                   <RogersSA2@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Koelling, Richard W
                                                                                                   <KoellingRW@state gov>
                                                                                                   Rogers, Shana A
                                                                                                   <RogersSA2@state.gov>; Fischler,
                                                                        Kaminsky, Glenn
                                                                                                   Danny                                      RE question about temporary firearms    Withhold in
WASHAR001 WASHAR001        2/13/2018 Monjay, Robert <MonjayR@state.gov> <Glenn.Kaminsky@HQ.DHS.G
                                                                                                   <Danny.Fischler@hq.dhs.gov>;               imports presently covered by DSP-61.msg Full
2100      2102                                                          OV>
                                                                                                   Strauss, Amy
                                                                                                   <amy.strauss@hq.dhs.gov>
                                                                        Timothy Mooney                                                        RE Question for firearms rule Do we
                                                                                                                                                                                         Withhold in
WASHAR001 WASHAR001        1/18/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                   0        have access to these CBP forms used for
                                                                                                                                                                                         Full
2103      2104                                                          v>                                                                    imports .msg




                                                                                                      200 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 253 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING



                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;                                      Bashadi, Sarah O. EOP/OMB
                                     Peckham, Yvonne M                    Seehra, Jasmeet K. EOP/OMB     <Sarah_O._Bashadi@omb.eop.gov> RE Status of CATS 1-3 -- Now with
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001       11/28/2017 <PeckhamYM@state.gov>; Robbins,      <Jasmeet_K._Seehra@omb.eo      ; Peterson, Patricia R. EOP/NSC  attached current version of the State
                                                                                                                                                                                     Full
2105      2107                       Peter (Federal) <PRobbins@doc.gov>; p.gov>                          <Patricia_R_Peterson@nsc.eop.gov rule.msg
                                     Asha, Mathew <amathew@doc.gov>;                                     >
                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>



                                                                                                                                            RE Status of Export Control rules for
                                     Monjay, Robert
                                                                         Noonan, Michael J                                                  CATS 1-3 -- DHS edits to the State rule
WASHAR000 WASHAR000        2/14/2018 <MonjayR@state.gov>; Hart, Robert L                                                                  0                                                      0
                                                                         <NoonanMJ@state.gov>                                               and other items in preparation for next
1088      1089                       <HartRL@state.gov>
                                                                                                                                            week's call.msg
                                                                                                                                            2018-2-12 Talking points and background
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         for Cats I II III NOV 2017 for sending to
                                                                                                                                                                                      Full
2110      2111                                                                                                                              NSC (MJN).docx
                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                        Monjay, Robert
                                        <MonjayR@state.gov>;                Seehra, Jasmeet K. EOP/OMB                                      RE Status of revised materials on Joint
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001            4/2/2018 splotnick@doc.gov; Hart, Robert L   <Jasmeet_K._Seehra@omb.eo                                     0 Commerce State Export Control Rules on
                                                                                                                                                                                    Full
2112      2114                          <HartRL@state.gov>; Peckham,        p.gov>                                                          Cats 1-3.msg
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>




                                                                                                    201 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 254 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                             Trotto, Thomas                                                                                   Withhold in
WASHAR001 WASHAR001            2/5/2018 Monjay, Robert <MonjayR@state.gov>                                                        0 RE Temporary Import of Firearms.msg
                                                                             <TrottoT@state.gov>                                                                              Full
2115      2115

                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                        Timothy Mooney                                              RE Text for Congressional notification
                                     splotnick@doc.gov; Abraham, Liz                                                                                                           Withhold in
WASHAR001 WASHAR001        1/11/2018                                    <Timothy.Mooney@bis.doc.go                                0 text being discussed for Petricia Peterson
                                     <LAbraham@doc.gov>; Hart, Robert L                                                                                                        Full
2116      2117                                                          v>                                                          at NSC reference.msg
                                     <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>

                                                                                                                                    2018-1-11 Redline of Commerce firearms
                                                                                                                                    rule from 1-9 OMB mtng with            Withhold in
WASHAR001 WASHAR001
                                                                                                                                    Congressional notification for NSC     Full
2118      2250
                                                                                                                                    reference.docx
                                                                                                                                    2018-1-11 State suggested preamble and
                                                                                                                                                                            Withhold in
WASHAR001 WASHAR001                                                                                                                 reg text for Congressional notification
                                                                                                                                                                            Full
2251      2252                                                                                                                      requirement for NSC reference.docx

                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>; Hart, Robert   RE Updated Commerce firearms rule
                                     Seehra, Jasmeet K. EOP/OMB         Timothy Mooney
                                                                                                 L <HartRL@state.gov>; Mark Crace   based on OMB State and Commerce PRA Withhold in
WASHAR001 WASHAR001        3/13/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go
                                                                                                 <Mark.Crace@bis.doc.gov>;          call I also made conforming edits for Full
2253      2255                       Monjay, Robert <MonjayR@state.gov> v>
                                                                                                 Kottmyer, Alice M                  State .msg
                                                                                                 <KottmyerAM@state.gov>
                                                                             Timothy Mooney
                                       Davidson-Hood, Simon                                             Monjay, Robert              RE What is your collection number for     Withhold in
WASHAR001 WASHAR001        1/30/2018                                         <Timothy.Mooney@bis.doc.go
                                       <DavidsonHoodS@state.gov>                                        <MonjayR@state.gov>         AES filings .msg                          Full
2256      2257                                                               v>




                                                                                                    202 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 255 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING


                                                                                                      Plotnick, Sarah (Federal)
                                                                                                      <splotnick@doc.gov>; Timothy
                                                                                                      Mooney
                                                                                                      <Timothy.Mooney@bis.doc.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Monjay, Robert
                                                                                                      <MonjayR@state.gov>; Krueger,
                                                                                                      Thomas G <KruegerTG@state.gov>;
                                                                                                      Peterson, Patricia R. EOP/NSC
                                                                                                      <Patricia_R_Peterson@nsc.eop.gov
                                     Gormsen, Eric T (OLP)                 Seehra, Jasmeet K. EOP/OMB >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                                                         Withhold in
WASHAR001 WASHAR001        1/29/2018 <Eric.T.Gormsen@usdoj.gov>; Fischler, <Jasmeet_K._Seehra@omb.eo <Sarah_O._Bashadi@omb.eop.gov> Status of Cats 1-3.msg
                                                                                                                                                                         Full
2258      2258                       Danny (Danny.Fischler@hq.dhs.gov)     p.gov>                     ; Laychak, Michael R SES DTSA EO
                                                                                                      (US)
                                                                                                      <michael.r.laychak.civ@mail.mil>;
                                                                                                      Daoussi, Susan G CIV DTSA LD (US)
                                                                                                      <susan.g.daoussi.civ@mail.mil>;
                                                                                                      Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                      <tracy.j.minnifield.civ@mail.mil>;
                                                                                                      Mueller, Andrew J CIV DTSA LD (US)
                                                                                                      <andrew.j.mueller2.civ@mail.mil>;
                                                                                                      Peckham, Yvonne M
                                                                                                      <PeckhamYM@state.gov>




                                                                                                  203 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 256 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                                                                                         Laychak, Michael R SES DTSA EO
                                     Tafe, Christopher J
                                                                                                         (US)
                                     <Christopher.J.Tafe@ice.dhs.gov>;
                                                                                                         <michael.r.laychak.civ@mail.mil>;
                                     Zadrozny, John A. EOP/WHO
                                                                                                         Hart, Robert L <HartRL@state.gov>;
                                     <John.A.Zadrozny@who.eop.gov>;
                                                                                                         Koelling, Richard W
                                     Christopher.J.Tafe@ice.dhs.gov;
                                                                                                         <KoellingRW@state.gov>; Monjay,
                                     James.Swanson@cbp.dhs.gov;
                                                                                                         Robert <MonjayR@state.gov>;
                                     michael.murry4@usdoj.gov; Richard
                                                                                                         Heidema, Sarah J
                                     Ashooh
                                                                                                         <HeidemaSJ@state.gov>; Jackson,
                                     <Richard.Ashooh@bis.doc.gov>;
                                                                                                         Wilbert Jr CIV DTSA PD (US)
                                     Koelling, Richard W                   Peterson, Patricia R. EOP/NSC
                                                                                                         <wilbert.jackson4.civ@mail.mil>;   Summary of Conclusions Suppressors sub- Withhold in
WASHAR001 WASHAR001        1/12/2018 <KoellingRW@state.gov>; Miller,       <Patricia_R_Peterson@nsc.eo
                                                                                                         Cannon, Elizabeth (NSD)            PCC January 11.msg                      Full
2259      2261                       Michael F <Millermf@state.gov>;       p.gov>
                                                                                                         <Elizabeth.Cannon@usdoj.gov>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                                                         Matthew Borman
                                     <susan.g.daoussi.civ@mail.mil>;
                                                                                                         <Matthew.Borman@bis.doc.gov>;
                                     Krueger, Thomas G
                                                                                                         Eileen.Albanese@bis.doc.gov;
                                     <KruegerTG@state.gov>; Bashadi,
                                                                                                         White, Peter J. EOP/WHO
                                     Sarah O. EOP/OMB
                                                                                                         <Peter.J.White@who.eop.gov>;
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                                                                                         Morgen, Hunter M. EOP/WHO
                                     Clagett, Steven
                                                                                                         <Hunter.M.Morgen@who.eop.gov>
                                     <steven.clagett@bis.doc.gov>; Deniz
                                                                                                         ; Hall, Andrea G. EOP/NSC
                                     Muslu <Deniz.Muslu@bis.doc.gov>
                                                                                                         <Andrea_G_Hall@nsc.eop.gov>




                                                                                                     204 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 257 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Bashadi, Sarah O. EOP/OMB
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;                                 Paul, Joshua M
                                     Hart, Robert L <HartRL@state.gov>;                              <PaulJM@state.gov>; Rogers, Shana
                                                                           McKeeby, David I                                                                               Withhold in
WASHAR001 WASHAR001        2/26/2018 Monjay, Robert                                                  A <RogersSA2@state.gov>; RAWLS, UPDATED PA DOCS CATS I-III.msg
                                                                           <McKeebyDI@state.gov>                                                                          Full
2262      2264                       <MonjayR@state.gov>; Laychak,                                   ROBERT C
                                     Michael R SES DTSA EO (US)                                      <ROBERT.C.RAWLS@CBP.DHS.GOV>
                                     <michael.r.laychak.civ@mail.mil>;
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Mueller, Andrew J CIV DTSA LD (US)
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric M Epstein@usdoj gov; John
                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                  0222 CATS I-III.docx
                                                                                                                                                                          Full
2265      2269
                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                  0222 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                          Full
2270      2273


                                                                                                   205 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 258 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                       Nilsson, Brian H                   Heidema, Sarah J              Monjay, Robert                        2016-06-10 Firearms SubIPC SOC (RM)      Withhold in
WASHAR001 WASHAR001        6/13/2016
                                       <NilssonBH@state.gov>              <HeidemaSJ@state.gov>         <MonjayR@state.gov>                   docx.msg                                 Full
2274      2274
                                                                                                                                              2016-06-10 Firearms SubIPC SOC           Withhold in
WASHAR001 WASHAR001
                                                                                                                                              (RM).docx                                Full
2275      2276
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Monjay,       Harmon, Samuel C                                                                                             Withhold in
WASHAR001 WASHAR001        4/15/2014                                                                                                        0 Cat I-III.msg
                                     Robert <MonjayR@state.gov>; Hart,    <HarmonSC@state.gov>                                                                                         Full
2277      2277
                                     Robert L <HartRL@state.gov>

                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                           Cat I - FRN.25.doc
                                                                                                                                                                                       Full
2278      2293
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                           Cat II - FRN.17.doc
                                                                                                                                                                                       Full
2294      2307
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                           Cat III - FRN.16.doc
                                                                                                                                                                                       Full
2308      2321


                                     Laychak, Michael R SES DTSA EO (US)                                Hillary Hess
                                     (michael.r.laychak.civ@mail.mil);                                  <Hillary.Hess@bis.doc.gov>; Karen
                                     Peartree, C Edward                                                 NiesVogel
                                     <PeartreeCE@state.gov>; Santos, Juan                               <Karen.NiesVogel@bis.doc.gov>;
                                                                          William Arvin                                                       Draft BIS Bookends for Informal          Withhold in
WASHAR001 WASHAR001        7/21/2015 <SantosJU@state.gov>; Tucker,                                      Kevin Wolf
                                                                          <William.Arvin@bis.doc.gov>                                         Review.msg                               Full
2322      2322                       Maureen E <TuckerME@state.gov>;                                    <Kevin.Wolf@bis.doc.gov>;
                                     Monjay, Robert                                                     Abraham, Liz
                                     <MonjayR@state.gov>; Heidema,                                      <LAbraham@doc.gov>; KLASON,
                                     Sarah J <HeidemaSJ@state.gov>                                      PETER <PKLASON@doc.gov>



                                                                                                                                              July 21 draft for informal interagency   Withhold in
WASHAR001 WASHAR001
                                                                                                                                              review.docx                              Full
2323      2372




                                                                                                    206 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 259 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                          'aydin.akgun@treasury.gov';
                                                                                                          'ANITAH1@dni.gov'; 'Iftimie, Alex
                                                                                                          (NSD)' <Alex.Iftimie@usdoj.gov>;
                                                                                                          'Kevin Kurland'
                                     Monjay, Robert                                                       <Kevin.Kurland@bis.doc.gov>;
                                     <MonjayR@state.gov>; Paul, Joshua M                                  'michael.r.laychak.civ@mail.mil';
                                     <PaulJM@state.gov>; 'Rozenshtein,                                    'linda.s.lourie.civ@mail.mil';
                                     Alan (NSD)'                                                          Raleigh, Kimberley
                                     <Alan.Rozenshtein@usdoj.gov>; 'Tafe,                                 <kimberley.raleigh@usdoj.gov>;
                                     Christopher J'                                                       'Willioh@dni.gov'; 'Kowalski,
                                     <Christopher.J.Tafe@ice.dhs.gov>;                                    Joseph'
                                                                            Peterson, Patricia R. EOP/NSC                                     Draft Summary of Conclusions from June
                                     Brzozowski, Christa                                                  <joseph.kowalski@hq.dhs.gov>;                                              Withhold in
WASHAR001 WASHAR001        6/12/2016                                        <Patricia_R_Peterson@nsc.eo                                       10 sub-IPC on USML Categories I II and
                                     <christa.brzozowski@hq.dhs.gov>;                                     'Eric.Medoff@treasury.gov';                                                Full
2373      2373                                                              p.gov>                                                            III.msg
                                     Nilsson, Brian H                                                     'Antonio.Cabral@treasury.gov';
                                     <NilssonBH@state.gov>; Clagett,                                      Seehra, Jasmeet K. EOP/OMB
                                     Steven <steven.clagett@bis.doc.gov>;                                 <Jasmeet_K._Seehra@omb.eop.gov
                                     'Tod.Caldwell@nnsa.doe.gov'; Tucker,                                 >; 'Kendler, Thea (NSD)'
                                     Maureen E <TuckerME@state.gov>;                                      <Thea.Kendler@usdoj.gov>;
                                     susan.g.daoussi.civ@mail.mil;                                        'Wright, Jamey M'
                                     heidemansj@state.gov                                                 <James.M.Wright@ice.dhs.gov>;
                                                                                                          'Shah, Pinal'
                                                                                                          <pinal.shah@hq.dhs.gov>; 'Brown,
                                                                                                          Rebecca J'
                                                                                                          <Rebecca.J.Brown@ice.dhs.gov>
                                                                                                          Kaidanow, Tina S
                                                                                                          <KaidanowTS@state.gov>; Nilsson,
                                       Gottemoeller, Rose E                 Tucker, Maureen E                                                                                        Withhold in
WASHAR001 WASHAR001        6/14/2016                                                                      Brian H <NilssonBH@state.gov>;      ECR Update - Cats 1-3.msg
                                       <GottemoellerRE@state.gov>           <TuckerME@state.gov>                                                                                     Full
2374      2374                                                                                            Monjay, Robert
                                                                                                          <MonjayR@state.gov>




                                                                                                      207 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 260 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                                                                                         Handelman, Kenneth B
                                                                                                         <HandelmanKB@state.gov>; Hillary
                                                                                                         Hess <Hillary.Hess@bis.doc.gov>;
                                                                                                         Peartree, C Edward
                                          Kevin Wolf <Kevin.Wolf@bis.doc.gov>; Heidema, Sarah J          <PeartreeCE@state.gov>; Monjay, For your review Cat I-III Combined PR -       Withhold in
WASHAR001 WASHAR001            5/7/2015
                                          'michael.r.laychak.civ@mail.mil'     <HeidemaSJ@state.gov>     Robert <MonjayR@state.gov>;      FRN 2.msg                                    Full
2375      2375
                                                                                                         Nilsson, Brian H.
                                                                                                         (Brian_H._Nilsson@nsc.eop.gov);
                                                                                                         Tucker, Maureen E
                                                                                                         <TuckerME@state.gov>

                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                         Cat I-III Combined PR - FRN 2.doc
                                                                                                                                                                                       Full
2376      2400
                                                                                                         PM-DTCC-Tasking-DL <PM-DTCC-
                                                                                                         Tasking-DL@state.gov>; PM-DTCL-
                                          PM-DTCP-Tasking-DL <PM-DTCP-       Sullivan, Yolanda L         Mgt <PM-DTCL-Mgt@state.gov>;       FW BCL for D for firearms discussion       Withhold in
WASHAR001 WASHAR001        5/31/2016
                                          Tasking-DL@state.gov>              <SullivanYL@state.gov>      Aguirre, Lisa V                    (13).msg                                   Full
2401      2401
                                                                                                         <AguirreLV@state.gov>; Diggs,
                                                                                                         Yolanda M <DiggsYM@state.gov>

                                                                                                                                            BCL - D Breakfast with Dep Sec Bruce       Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Andrews (2).docx                           Full
2402      2404
                                                                                                         Sullivan, Yolanda L
                                     Peartree, C Edward                                                  <SullivanYL@state.gov>; Diggs,
                                                                             Aguirre, Lisa V                                                                                           Withhold in
WASHAR001 WASHAR001        5/31/2016 <PeartreeCE@state.gov>; Heidema,                                    Yolanda M <DiggsYM@state.gov>;     FW BCL for D for firearms discussion.msg
                                                                             <AguirreLV@state.gov>                                                                                     Full
2405      2405                       Sarah J <HeidemaSJ@state.gov>                                       PM-DTCP-Tasking-DL <PM-DTCP-
                                                                                                         Tasking-DL@state.gov>

                                                                                                                                            BCL - D Breakfast with Dep Sec Bruce       Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Andrews DTCC.docx                          Full
2406      2408
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Davidson-          Heidema, Sarah J                                                                                          Withhold in
WASHAR001 WASHAR001        4/12/2016                                                                                                       0 Fw Call request Wally Adeyamo.msg
                                     Hood, Simon                             <HeidemaSJ@state.gov>                                                                                     Full
2409      2409
                                     <DavidsonHoodS@state.gov>


                                                                                                       208 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 261 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                             Heidema, Sarah J                                                                                       Withhold in
WASHAR001 WASHAR001            5/5/2015 Monjay, Robert <MonjayR@state.gov>                                                              0 FW Cats I II III.msg
                                                                             <HeidemaSJ@state.gov>                                                                                  Full
2410      2410
                                     Heidema, Sarah J                                                                                     FW Draft Summary of Conclusions from
                                                                             Nilsson, Brian H                                                                                       Withhold in
WASHAR001 WASHAR001        6/13/2016 <HeidemaSJ@state.gov>; Monjay,                                                                     0 June 10 sub-IPC on USML Categories I II
                                                                             <NilssonBH@state.gov>                                                                                  Full
2411      2412                       Robert <MonjayR@state.gov>                                                                           and III (7).msg

                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       2016-06-10 Firearms SubIPC SOC.docx
                                                                                                                                                                                    Full
2413      2414

                                     Peartree, C Edward
                                                                                                                                          FW Draft Summary of Conclusions from
                                     <PeartreeCE@state.gov>; Heidema,   Nilsson, Brian H                                                                                            Withhold in
WASHAR001 WASHAR001        6/13/2016                                                                                                    0 June 10 sub-IPC on USML Categories I II
                                     Sarah J <HeidemaSJ@state.gov>;     <NilssonBH@state.gov>                                                                                       Full
2415      2417                                                                                                                            and III.msg
                                     Monjay, Robert <MonjayR@state.gov>

                                                                                                                                          2016-06-10 Firearms SubIPC SOC vs         Withhold in
WASHAR001 WASHAR001
                                                                                                                                          2.docx                                    Full
2418      2419
                                                                                                       Aguirre, Lisa V
                                     Peartree, C Edward                                                <AguirreLV@state.gov>; Dearth,
                                     <PeartreeCE@state.gov>; Heidema,                                  Anthony M
                                     Sarah J <HeidemaSJ@state.gov>;      Nilsson, Brian H              <DearthAM@state.gov>;                                                        Withhold in
WASHAR001 WASHAR001        5/31/2016                                                                                                     Fw ECR for USML Cats I – III.msg
                                     Monjay, Robert                      <NilssonBH@state.gov>         Schwingler, Bruce C                                                          Full
2420      2422
                                     <MonjayR@state.gov>; Hart, Robert L                               <SchwinglerBC2@state.gov>;
                                     <HartRL@state.gov>                                                Pressler, Danielle
                                                                                                       <PresslerDJ@state.gov>
                                                                                                       Monjay, Robert
                                                                             Heidema, Sarah J                                            FW For clearance 3pm Friday Cats I-III     Withhold in
WASHAR001 WASHAR001        7/29/2016 Paul, Joshua M <PaulJM@state.gov>                                 <MonjayR@state.gov>; Hart, Robert
                                                                             <HeidemaSJ@state.gov>                                       options (2).msg                            Full
2423      2423                                                                                         L <HartRL@state.gov>
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       Cats I-III options.docx
                                                                                                                                                                                    Full
2424      2428
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J             Peartree, C Edward                 FW For clearance 3pm Friday Cats I-III    Withhold in
WASHAR001 WASHAR001        7/29/2016
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>        <PeartreeCE@state.gov>             options (3).msg                           Full
2429      2430




                                                                                                     209 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 262 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                  Cats I-III options (LPM).docx
                                                                                                                                                                              Full
2431      2435
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J          Peartree, C Edward               FW For clearance 3pm Friday Cats I-III   Withhold in
WASHAR001 WASHAR001        7/29/2016
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>     <PeartreeCE@state.gov>           options (4).msg                          Full
2436      2436
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                  Event Proposal.docx
                                                                                                                                                                              Full
2437      2438
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                  Cats I-III options MT edits.docx
                                                                                                                                                                              Full
2439      2442
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                  Cats I-III options (2) (2).docx
                                                                                                                                                                              Full
2443      2447
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                           FW For clearance 3pm Friday Cats I-III   Withhold in
WASHAR001 WASHAR001        7/31/2016                                                                                             0
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                      options.msg                              Full
2448      2448
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                  Event Proposal.docx
                                                                                                                                                                              Full
2449      2450
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                  Cats I-III options (2).docx
                                                                                                                                                                              Full
2451      2455




                                                                                                  210 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 263 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Laychak,
                                                                                                         Michael R SES DTSA EO (US)
                                                                                                         <michael.r.laychak.civ@mail.mil>;
                                                                                                         Oukrop, Kenneth Jeffrey (Ken) CIV
                                                                                                         DTSA LD (US)
                                                                                                         <kenneth.j.oukrop.civ@mail.mil>;
                                                                           Daoussi, Susan G CIV DTSA LD Minnifield, Tracy J CIV DTSA LD (US)
                                                                           (US)                          <tracy.j.minnifield.civ@mail.mil>;   FW For your review Cat I-III Combined   Withhold in
WASHAR001 WASHAR001            5/8/2015 Monjay, Robert <MonjayR@state.gov>
                                                                           <susan.g.daoussi.civ@mail.mil Peterson, Patricia R CIV DTSA LD     PR - FRN 2.msg                          Full
2456      2456
                                                                           >                             (US)
                                                                                                         <patricia.r.peterson4.civ@mail.mil>;
                                                                                                         Devendorf, Thomas E CIV DTSA TD
                                                                                                         (US)
                                                                                                         <thomas.e.devendorf.civ@mail.mil>
                                                                                                         ; Nesterczuk, Oksana D CIV DTSA PD
                                                                                                         (US)
                                                                                                         <oksana.d.nesterczuk.civ@mail.mil>


                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                           smime.p7m
                                                                                                                                                                                      Full
2457      2573
                                                                             Heidema, Sarah J                                                                                         Withhold in
WASHAR001 WASHAR001        6/16/2015 Monjay, Robert <MonjayR@state.gov>                                                                     0 FW gun rules.msg
                                                                             <HeidemaSJ@state.gov>                                                                                    Full
2574      2574
                                                                             Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001        7/22/2016 Monjay, Robert <MonjayR@state.gov>                                                                     0 FW Points on firearms way ahead.msg
                                                                             <HartRL@state.gov>                                                                                       Full
2575      2575
                                                                             Mitchell, Yolanda X                                                                                      Withhold in
WASHAR001 WASHAR001        6/15/2016 Monjay, Robert <MonjayR@state.gov>                                                                     0 Non-Paper on CATs I and III.msg
                                                                             <MitchellYX@state.gov>                                                                                   Full
2576      2576
                                     Monjay, Robert                                                                                           Proposed removal of firearms from State
                                                                             Meier, Michael W                                                                                         Withhold in
WASHAR001 WASHAR001        5/29/2015 <MonjayR@state.gov>; Heidema,                                                                          0 to Commerce Cats I-III (State response)
                                                                             <MeierMW@state.gov>                                                                                      Full
2577      2577                       Sarah J <HeidemaSJ@state.gov>                                                                            docx.msg




                                                                                                        211 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 264 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                      Proposed removal of firearms from State
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                   to Commerce Cats I-III (State
                                                                                                                                                                              Full
2578      2579                                                                                                                        response).docx

                                     Peartree, C Edward
                                     <PeartreeCE@state.gov>; Heidema,
                                                                                                   Diggs, Yolanda M
                                     Sarah J <HeidemaSJ@state.gov>;     Nilsson, Brian H                                                                                         Withhold in
WASHAR001 WASHAR001        6/10/2016                                                               <DiggsYM@state.gov>; Sullivan,     Quick discussion at 9 45 on firearms.msg
                                     Monjay, Robert                     <NilssonBH@state.gov>                                                                                    Full
2580      2583                                                                                     Yolanda L <SullivanYL@state.gov>
                                     <MonjayR@state.gov>; Tucker,
                                     Maureen E <TuckerME@state.gov>

                                                                                                                                      State Proposed Firearms-Related Rule -
                                                                                                                                                                                 Withhold in
WASHAR001 WASHAR001                                                                                                                   DRAFT 05312016 - 2nd RedlineARL
                                                                                                                                                                                 Full
2584      2606                                                                                                                        6....docx
                                                                                                   PM-DTCC-Tasking-DL <PM-DTCC-
                                     Sullivan, Yolanda L                                           Tasking-DL@state.gov>; PM-DTCL-
                                     <SullivanYL@state.gov>; PM-DTCP-   Shulman, Arthur            Mgt <PM-DTCL-Mgt@state.gov>;       RE BCL for D for firearms discussion       Withhold in
WASHAR001 WASHAR001        5/31/2016
                                     Tasking-DL <PM-DTCP-Tasking-       <ShulmanA@state.gov>       Aguirre, Lisa V                    (10).msg                                   Full
2607      2607
                                     DL@state.gov>                                                 <AguirreLV@state.gov>; Diggs,
                                                                                                   Yolanda M <DiggsYM@state.gov>

                                                                                                                                      BCL - D Breakfast with Dep Sec Bruce       Withhold in
WASHAR001 WASHAR001
                                                                                                                                      Andrews DTCC.docx                          Full
2608      2610
                                                                                                   PM-DTCC-Tasking-DL <PM-DTCC-
                                     Sullivan, Yolanda L                                           Tasking-DL@state.gov>; PM-DTCL-
                                     <SullivanYL@state.gov>; PM-DTCP-   Dearth, Anthony M          Mgt <PM-DTCL-Mgt@state.gov>;       RE BCL for D for firearms discussion       Withhold in
WASHAR001 WASHAR001        5/31/2016
                                     Tasking-DL <PM-DTCP-Tasking-       <DearthAM@state.gov>       Aguirre, Lisa V                    (12).msg                                   Full
2611      2612
                                     DL@state.gov>                                                 <AguirreLV@state.gov>; Diggs,
                                                                                                   Yolanda M <DiggsYM@state.gov>

                                                                                                   PM-DTCC-Tasking-DL <PM-DTCC-
                                     Sullivan, Yolanda L                                           Tasking-DL@state.gov>; PM-DTCL-
                                     <SullivanYL@state.gov>; PM-DTCP-   Heidema, Sarah J           Mgt <PM-DTCL-Mgt@state.gov>;                                                  Withhold in
WASHAR001 WASHAR001        5/31/2016                                                                                                  RE BCL for D for firearms discussion.msg
                                     Tasking-DL <PM-DTCP-Tasking-       <HeidemaSJ@state.gov>      Aguirre, Lisa V                                                               Full
2613      2613
                                     DL@state.gov>                                                 <AguirreLV@state.gov>; Diggs,
                                                                                                   Yolanda M <DiggsYM@state.gov>



                                                                                                212 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 265 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                          BCL - D Breakfast with Dep Sec Bruce       Withhold in
WASHAR001 WASHAR001
                                                                                                                                          Andrews (ed).docx                          Full
2614      2616
                                                                           Paul, Joshua M                                                 RE Cat I-III talking points and roll out   Withhold in
WASHAR001 WASHAR001        5/31/2016 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                           <PaulJM@state.gov>                                             plan (11).msg                              Full
2617      2618
                                                                           Paul, Joshua M                                                 RE Cat I-III talking points and roll out   Withhold in
WASHAR001 WASHAR001        5/31/2016 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                           <PaulJM@state.gov>                                             plan (14).msg                              Full
2619      2620
                                                                           Paul, Joshua M                                                 RE Cat I-III talking points and roll out   Withhold in
WASHAR001 WASHAR001        5/17/2016 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                           <PaulJM@state.gov>                                             plan (15).msg                              Full
2621      2621
                                                                           Paul, Joshua M                                                 RE Cat I-III talking points and roll out   Withhold in
WASHAR001 WASHAR001        5/17/2016 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                           <PaulJM@state.gov>                                             plan (16).msg                              Full
2622      2622

                                                                                                     Peartree, C Edward
                                                                                                     <PeartreeCE@state.gov>; Heidema,
                                                                                                                                      RE Draft Summary of Conclusions from
                                       Peterson, Patricia R. EOP/NSC       Nilsson, Brian H          Sarah J <HeidemaSJ@state.gov>;                                                  Withhold in
WASHAR001 WASHAR001        6/13/2016                                                                                                  June 10 sub-IPC on USML Categories I II
                                       <Patricia_R_Peterson@nsc.eop.gov>   <NilssonBH@state.gov>     Monjay, Robert                                                                  Full
2623      2624                                                                                                                        and III (6).msg
                                                                                                     <MonjayR@state.gov>; Tucker,
                                                                                                     Maureen E <TuckerME@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                       2016-06-10 Firearms SubIPC SOC.docx
                                                                                                                                                                                     Full
2625      2626




                                                                                                   213 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 266 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>;
                                                                                                         Brzozowski, Christa
                                     Alan.Rozenshtein@usdoj.gov;
                                                                                                         <christa.brzozowski@hq.dhs.gov>;
                                     'Tod.Caldwell@nnsa.doe.gov; Nilsson,
                                                                                                         TradePlcy
                                     Brian H <NilssonBH@state.gov>;
                                                                                                         <TradePlcy@HQ.DHS.GOV>; Tafe,
                                     Clagett, Steven
                                                                                                         Christopher J
                                     <steven.clagett@bis.doc.gov>; Tucker,
                                                                                                         <Christopher.J.Tafe@ice.dhs.gov>;
                                     Maureen E <TuckerME@state.gov>;
                                                                                                         Wright, Jamey M
                                     susan.g.daoussi.civ@mail.mil;
                                                                                                         <James.M.Wright@ice.dhs.gov>;      RE Draft Summary of Conclusions from
                                     heidemansj@state.gov;                 Giles, Margaret                                                                                            Withhold in
WASHAR001 WASHAR001        6/17/2016                                                                     Brown, Rebecca J                   June 10 sub-IPC on USML Categories I II
                                     aydin.akgun@treasury.gov;             <margaret.giles@hq.dhs.gov>                                                                                Full
2627      2629                                                                                           <Rebecca.J.Brown@ice.dhs.gov>;     and III.msg
                                     ANITAH1@dni.gov;
                                                                                                         Shah, Pinal
                                     alex.iftimie@usdoj.gov;
                                                                                                         <pinal.shah@hq.dhs.gov>; Kowalski,
                                     kevin.kurland@bis.doc.gov;
                                                                                                         Joseph
                                     michael.r.laychak.civ@mail.mil;
                                                                                                         <joseph.kowalski@hq.dhs.gov>;
                                     linda.s.lourie.civ@mail.mil;
                                                                                                         Ward, John A
                                     thea.kendler@usdoj.gov;
                                                                                                         <John.A.Ward@ice.dhs.gov>; Zito,
                                     Jasmeet_K._Seehra@omb.eop.gov;
                                                                                                         Mark <Mark.Zito@ice.dhs.gov>
                                     Willioh@dni.gov;
                                     Eric.Medoff@treasury.gov;
                                     Antonio.Cabral@treasury.gov;
                                     kimberly.raleigh@usdoj.gov


                                                                                                     Kaidanow, Tina S
                                                                                                     <KaidanowTS@state.gov>; Nilsson,
                                       Tucker, Maureen E                  Gottemoeller, Rose E                                                                                        Withhold in
WASHAR001 WASHAR001        6/14/2016                                                                 Brian H <NilssonBH@state.gov>;   Re ECR Update - Cats 1-3.msg
                                       <TuckerME@state.gov>               <GottemoellerRE@state.gov>                                                                                  Full
2630      2630                                                                                       Monjay, Robert
                                                                                                     <MonjayR@state.gov>
                                     Monjay, Robert
                                                                         Heidema, Sarah J                Peartree, C Edward                  RE For clearance 3pm Friday Cats I-III   Withhold in
WASHAR001 WASHAR001        7/31/2016 <MonjayR@state.gov>; Hart, Robert L
                                                                         <HeidemaSJ@state.gov>           <PeartreeCE@state.gov>              options.msg                              Full
2631      2632                       <HartRL@state.gov>




                                                                                                    214 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 267 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                              Pressler, Danielle                                                                                      Withhold in
WASHAR001 WASHAR001        6/10/2016 Monjay, Robert <MonjayR@state.gov>                                                                      0 Re For Welcome Home (8).msg
                                                                              <PresslerDJ@state.gov>                                                                                  Full
2633      2633
                                                                              Nilsson, Brian H                                                                                        Withhold in
WASHAR001 WASHAR001        6/11/2016 Monjay, Robert <MonjayR@state.gov>                                                                      0 Re For Welcome Home.msg
                                                                              <NilssonBH@state.gov>                                                                                   Full
2634      2634

                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Laychak,
                                                                                                         Michael R SES DTSA EO (US)
                                                                                                         <michael.r.laychak.civ@mail.mil>;
                                                                                                         Oukrop, Kenneth Jeffrey (Ken) CIV
                                                                                                         DTSA LD (US)
                                                                                                         <kenneth.j.oukrop.civ@mail.mil>;
                                                                           Daoussi, Susan G CIV DTSA LD Minnifield, Tracy J CIV DTSA LD (US)
                                                                           (US)                          <tracy.j.minnifield.civ@mail.mil>;   RE For your review Cat I-III Combined PR Withhold in
WASHAR001 WASHAR001            5/8/2015 Monjay, Robert <MonjayR@state.gov>
                                                                           <susan.g.daoussi.civ@mail.mil Peterson, Patricia R CIV DTSA LD     - FRN 2 (19).msg                         Full
2635      2635
                                                                           >                             (US)
                                                                                                         <patricia.r.peterson4.civ@mail.mil>;
                                                                                                         Devendorf, Thomas E CIV DTSA TD
                                                                                                         (US)
                                                                                                         <thomas.e.devendorf.civ@mail.mil>
                                                                                                         ; Nesterczuk, Oksana D CIV DTSA PD
                                                                                                         (US)
                                                                                                         <oksana.d.nesterczuk.civ@mail.mil>


                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                           smime.p7m
                                                                                                                                                                                      Full
2636      2642




                                                                                                        215 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 268 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                          PRODUCE WITHHOLDING

                                                                                                          Handelman, Kenneth B
                                                                                                          <HandelmanKB@state.gov>; Hillary
                                                                                                          Hess <Hillary.Hess@bis.doc.gov>;
                                        Heidema, Sarah J                                                  Peartree, C Edward
                                                                             Kevin Wolf                                                    Re For your review Cat I-III Combined PR
WASHAR000 WASHAR000            5/7/2015 <HeidemaSJ@state.gov>;                                            <PeartreeCE@state.gov>; Monjay,                                                           0
                                                                             <Kevin.Wolf@bis.doc.gov>                                      - FRN 2 (20).msg
1100      1100                          'michael.r.laychak.civ@mail.mil'                                  Robert <MonjayR@state.gov>;
                                                                                                          'Brian_H._Nilsson@nsc.eop.gov';
                                                                                                          Tucker, Maureen E
                                                                                                          <TuckerME@state.gov>


                                                                                                          Handelman, Kenneth B
                                                                                                          <HandelmanKB@state.gov>; Hillary
                                                                                                          Hess <Hillary.Hess@bis.doc.gov>;
                                                                                                          Peartree, C Edward
                                     Heidema, Sarah J                                                     <PeartreeCE@state.gov>; Monjay,
                                                                             Kevin Wolf                                                     RE For your review Cat I-III Combined PR Withhold in
WASHAR001 WASHAR001        5/28/2015 <HeidemaSJ@state.gov>;                                               Robert <MonjayR@state.gov>;
                                                                             <Kevin.Wolf@bis.doc.gov>                                       - FRN 2.msg                              Full
2644      2645                       'michael.r.laychak.civ@mail.mil'                                     Nilsson, Brian H.
                                                                                                          (Brian_H._Nilsson@nsc.eop.gov);
                                                                                                          Tucker, Maureen E
                                                                                                          <TuckerME@state.gov>; William
                                                                                                          Arvin <William.Arvin@bis.doc.gov>


                                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                          Wolf.Cat I-III Combined PR - FRN 2 (2).doc
                                                                                                                                                                                          Full
2646      2670
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert Peartree, C Edward                                                                                               Withhold in
WASHAR001 WASHAR001       10/13/2015                                                                                                       0 re H tasker on Cat I.msg
                                     L <HartRL@state.gov>; Monjay, Robert <PeartreeCE@state.gov>                                                                                          Full
2671      2671
                                     <MonjayR@state.gov>

                                                                             Hart, Robert L                                                                                               Withhold in
WASHAR001 WASHAR001        7/22/2016 Monjay, Robert <MonjayR@state.gov>                                                                    0 RE Points on firearms way ahead (5).msg
                                                                             <HartRL@state.gov>                                                                                           Full
2672      2672




                                                                                                        216 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 269 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                                                  CPA Cats (RM RLH).docx
                                                                                                                                                                             Full
2673      2676
                                                                                                    Monjay, Robert
                                                                         Peartree, C Edward                                                                                  Withhold in
WASHAR001 WASHAR001        7/27/2016 Hart, Robert L <HartRL@state.gov>                              <MonjayR@state.gov>; Heidema,    RE Points on firearms way ahead.msg
                                                                         <PeartreeCE@state.gov>                                                                              Full
2677      2679                                                                                      Sarah J <HeidemaSJ@state.gov>

                                                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                                                  CPA Cats (RM RLH) (cep).docx
                                                                                                                                                                             Full
2680      2684
                                     Monjay, Robert                                                                                   RE Proposed removal of firearms from
                                                                         Meier, Michael W                                                                                    Withhold in
WASHAR001 WASHAR001        5/29/2015 <MonjayR@state.gov>; Heidema,                                                                  0 State to Commerce Cats I-III (State
                                                                         <MeierMW@state.gov>                                                                                 Full
2685      2685                       Sarah J <HeidemaSJ@state.gov>                                                                    response) docx.msg
                                                                                                                                     Proposed removal of firearms from State
                                                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                                                  to Commerce Cats I-III (State
                                                                                                                                                                             Full
2686      2688                                                                                                                       response).docx




                                                                                                  217 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 270 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                        FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                            PRODUCE WITHHOLDING
                                        Tucker, Maureen E
                                        <TuckerME@state.gov>; 'Rozenshtein,
                                        Alan (NSD)'
                                        <Alan.Rozenshtein@usdoj.gov>;
                                        Clagett, Steven
                                        <steven.clagett@bis.doc.gov>; 'Baran,
                                        Anneke (CTR)'
                                        <Anneke.Baran@associates.hq.dhs.gov
                                        >; 'aydin.akgun@treasury.gov';
                                        'ANITAH1@dni.gov'; 'Iftimie, Alex
                                        (NSD)' <Alex.Iftimie@usdoj.gov>;
                                        'Kevin Kurland'
                                        <Kevin.Kurland@bis.doc.gov>;
                                        'michael.r.laychak.civ@mail.mil';
                                                                                                                'Banks, James (CTR)'
                                        'linda.s.lourie.civ@mail.mil'; Raleigh,   Peterson, Patricia R. EOP/NSC                                   RE TIME SENSITIVE Change in date for
                                                                                                                <james.banks@associates.hq.dhs.go                                           Withhold in
WASHAR001 WASHAR001            6/9/2016 Kimberley                                 <Patricia_R_Peterson@nsc.eo                                     the June 8 IA meeting on the firearms
                                                                                                                v>; Nilsson, Brian H                                                        Full
2689      2692                          <kimberley.raleigh@usdoj.gov>; 'Tafe,     p.gov>                                                          rules 10-11 am Friday June 10 (9).msg
                                                                                                                <NilssonBH@state.gov>
                                        Christopher J'
                                        <Christopher.J.Tafe@ice.dhs.gov>;
                                        'Tod.Caldwell@nnsa.doe.gov';
                                        'Willioh@dni.gov'; 'Kowalski, Joseph'
                                        <joseph.kowalski@hq.dhs.gov>;
                                        'Eric.Medoff@treasury.gov';
                                        'Antonio.Cabral@treasury.gov';
                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        'Kendler, Thea (NSD)'
                                        <Thea.Kendler@usdoj.gov>; 'Wright,
                                        Jamey M'
                                        <James.M.Wright@ice.dhs.gov>;
                                        'Shah Pinal' <pinal shah@hq dhs gov>;
                                                                                                                                                  DOJ old comments Proposed removal of
                                                                                                                                                                                            Withhold in
WASHAR001 WASHAR001                                                                                                                               firearms from State to Commerce Cats I-
                                                                                                                                                                                            Full
2693      2695                                                                                                                                    III (State re....docx
                                                                                                                                                  State Proposed Firearms-Related Rule -
                                                                                                                                                                                            Withhold in
WASHAR001 WASHAR001                                                                                                                               DRAFT 05312016 - 2nd RedlineARL
                                                                                                                                                                                            Full
2696      2718                                                                                                                                    6....docx


                                                                                                            218 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 271 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                           20160603 DHS Proposal - Firearms Cat I- Withhold in
WASHAR001 WASHAR001
                                                                                                                                           III (V4)_ECG Revisions.docx             Full
2719      2719
                                                                                                                                           State Proposed Firearms-Related Rule -   Withhold in
WASHAR001 WASHAR001
                                                                                                                                           DRAFT circulated 06092016.docx           Full
2720      2744
                                                                                                                                           Commerce Proposed Firearms-Related       Withhold in
WASHAR001 WASHAR001
                                                                                                                                           Rule - DRAFT circulate 06092016.docx     Full
2745      2788

                                     Tucker, Maureen E
                                     <TuckerME@state.gov>;
                                     Alan.Rozenshtein@usdoj.gov;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                                                                                         Kowalski, Joseph
                                     Nilsson, Brian H
                                                                                                         <joseph.kowalski@hq.dhs.gov>;
                                     <NilssonBH@state.gov>;
                                                                                                         Tafe, Christopher J
                                     michael.r.laychak.civ@mail.mil; Kevin
                                                                                                         <Christopher.J.Tafe@ice.dhs.gov>;
                                     Wolf <Kevin.Wolf@bis.doc.gov>;
                                                                                                         Brzozowski, Christa
                                     kevin.kurland@bis.doc.gov; Monjay,                                                                    RE TIME SENSITIVE Change in date for
                                                                           Giles, Margaret               <christa.brzozowski@hq.dhs.gov>;                                           Withhold in
WASHAR001 WASHAR001        6/10/2016 Robert <MonjayR@state.gov>;                                                                           the June 8 IA meeting on the firearms
                                                                           <margaret.giles@hq.dhs.gov>   TradePlcy                                                                  Full
2789      2793                       'Eric.Medoff@treasury.gov;                                                                            rules 10-11 am Friday June 10.msg
                                                                                                         <TradePlcy@HQ.DHS.GOV>; Brown,
                                     aydin.akgun@treasury.gov;
                                                                                                         Rebecca J
                                     ANITAH1@dni.gov;
                                                                                                         <Rebecca.J.Brown@ice.dhs.gov>;
                                     Jasmeet_K._Seehra@omb.eop.gov;
                                                                                                         Shah, Pinal
                                     Clagett, Steven
                                                                                                         <pinal.shah@hq.dhs.gov>
                                     <steven.clagett@bis.doc.gov>; Baran,
                                     Anneke (CTR)
                                     <Anneke.Baran@associates.hq.dhs.gov
                                     >; alex.iftimie@usdoj.gov;
                                     thea.kendler@usdoj.gov

                                                                                                                                           20160609 DHS COMMENTS - State
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                        Proposed Firearms-Related Rule - DRAFT
                                                                                                                                                                                  Full
2794      2816                                                                                                                             053....docx




                                                                                                    219 of 760
                                                                   Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 272 of 812
                                                                   Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                 No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                              Heidema, Sarah J                                                                                        Withhold in
WASHAR001 WASHAR001            5/5/2015 Monjay, Robert <MonjayR@state.gov>                                                                0 RE Updated I II and III (21).msg
                                                                              <HeidemaSJ@state.gov>                                                                                   Full
2817      2817
                                          Heidema, Sarah J                    Peartree, C Edward         Monjay, Robert                                                               Withhold in
WASHAR001 WASHAR001            5/5/2015                                                                                                     RE Updated I II and III.msg
                                          <HeidemaSJ@state.gov>               <PeartreeCE@state.gov>     <MonjayR@state.gov>                                                          Full
2818      2818
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         Cat I-III Combined PR - FRN 1 (cep).doc
                                                                                                                                                                                      Full
2819      2843
                                                                              Paul, Joshua M                                                                                          Withhold in
WASHAR001 WASHAR001        6/15/2016 Monjay, Robert <MonjayR@state.gov>                                  PM-CPA <PM-CPA@state.gov>          Timing Paper.msg
                                                                              <PaulJM@state.gov>                                                                                      Full
2844      2844
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         CPA Cats.docx
                                                                                                                                                                                      Full
2845      2845
                                          Peartree, C Edward                  Heidema, Sarah J           Monjay, Robert                                                               Withhold in
WASHAR001 WASHAR001            5/5/2015                                                                                                     Updated I II and III.msg
                                          <PeartreeCE@state.gov>              <HeidemaSJ@state.gov>      <MonjayR@state.gov>                                                          Full
2846      2846
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         Cat I-III Combined PR - FRN 1.doc
                                                                                                                                                                                      Full
2847      2871
                                                                                                         Hart, Robert L <HartRL@state.gov>; Clearance Request Draft AM to ADAS
                                          Heidema, Sarah J                    Foster, John A                                                                                        Withhold in
WASHAR001 WASHAR001        7/13/2018                                                                     Monjay, Robert                     Miller re DoS Defense Distributed
                                          <HeidemaSJ@state.gov>               <FosterJA2@state.gov>                                                                                 Full
2872      2872                                                                                           <MonjayR@state.gov>                Settlement-Related Obligations (30).msg
                                                                                                                                            20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                         Defense Distributed Settlement-Related
                                                                                                                                                                                   Full
2873      2875                                                                                                                              Obligations v2.docx
                                                                                                                                            Tab 1 – DDTC Website                      Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Announcement.docx                         Full
2876      2876
                                                                                                                                            Tab 2 – Letter to Defense                 Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Distributed.docx                          Full
2877      2879




                                                                                                       220 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 273 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                        Dearth, Anthony M
                                        <DearthAM@state.gov>; Shin, Jae E
                                                                                                      Hart, Robert L <HartRL@state.gov>; Clearance Request by COB Monday
                                        <ShinJE@state.gov>; Hamilton,       Foster, John A                                                                                        Withhold in
WASHAR001 WASHAR001            7/6/2018                                                               Monjay, Robert                     Defense Distributed Revised Settlement
                                        Catherine E <HamiltonCE@state.gov>; <FosterJA2@state.gov>                                                                                 Full
2880      2880                                                                                        <MonjayR@state.gov>                Item Three Letter .msg
                                        Paul, Joshua M <PaulJM@state.gov>;
                                        susan.g.daoussi.civ@mail.mil


                                                                                                                                           2018-07-06 - Draft DD Settlement       Withhold in
WASHAR001 WASHAR001
                                                                                                                                           Letter.docx                            Full
2881      2883
                                                                                                                                         FW Clearance Request by COB Tomorrow
                                        Hart, Robert L <HartRL@state.gov>; Foster, John A                                                Defense Distributed Revised Settlement   Withhold in
WASHAR001 WASHAR001        7/12/2018                                                                                                   0
                                        Monjay, Robert <MonjayR@state.gov> <FosterJA2@state.gov>                                         Item Two DDTC Website Announcement       Full
2884      2886
                                                                                                                                         (49).msg
                                                                                                                                         Draft DDTC Website Announcement -
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                      Temporary Modification to USML
                                                                                                                                                                                  Full
2887      2887                                                                                                                           Category I (LPM) +L.docx
                                                                           Heidema, Sarah J                                                FW FLASH CLEARANCE - Defense           Withhold in
WASHAR001 WASHAR001        7/19/2018 Monjay, Robert <MonjayR@state.gov>                                                                0
                                                                           <HeidemaSJ@state.gov>                                           Distributed (10).msg                   Full
2888      2893
                                                                           Foster, John A                                                  FW FLASH CLEARANCE - Defense           Withhold in
WASHAR001 WASHAR001        7/19/2018 Monjay, Robert <MonjayR@state.gov>                                                                0
                                                                           <FosterJA2@state.gov>                                           Distributed (11).msg                   Full
2894      2899
                                     Monjay, Robert
                                                                         Davidson-Hood, Simon                                              FW FLASH CLEARANCE - Defense           Withhold in
WASHAR001 WASHAR001        7/19/2018 <MonjayR@state.gov>; Foster, John A                                                               0
                                                                         <DavidsonHoodS@state.gov>                                         Distributed (13).msg                   Full
2900      2904                       <FosterJA2@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Davidson-
                                     Hood, Simon                         Hart, Robert L                                                    FW FLASH CLEARANCE - Defense           Withhold in
WASHAR001 WASHAR001        7/18/2018                                                                                                   0
                                     <DavidsonHoodS@state.gov>; Monjay, <HartRL@state.gov>                                                 Distributed (22).msg                   Full
2905      2907
                                     Robert <MonjayR@state.gov>; Foster,
                                     John A <FosterJA2@state.gov>




                                                                                                    221 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 274 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                          CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                                                                   Tab 2 Letter to Defense Distributed    Withhold in
WASHAR001 WASHAR001
                                                                                                                                                   (V2).docx                              Full
2908      2910
                                                                                                                                                   20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                                Defense Distributed Settlement-Related
                                                                                                                                                                                          Full
2911      2913                                                                                                                                     Obligations (V2).docx
                                                                            Monjay, Robert
                                                                            </o=ExchangeLabs/ou=Exchan
                                        Hart, Robert L <HartRL@state.gov>;
                                                                            ge Administrative Group
                                        Heidema, Sarah J                                                                                           FW Reporter hoping to talk about legal Withhold in
WASHAR001 WASHAR001            7/9/2018                                     (FYDIBOHF23SPDLT)/cn=Recipi                                        0
                                        <HeidemaSJ@state.gov>; Cavnar, Anna                                                                        settlement with Defense Distributed.msg Full
2914      2916                                                              ents/cn=af1b425ad6b74f96a1
                                        <CavnarA@state.gov>
                                                                            4ade7ca3a1e30a-Monjay,
                                                                            Rob>
                                                                                                                                                 RE Non-DoD Source Clearance Request
                                        Monjay, Robert
                                                                            Foster, John A                                                       by COB Monday Defense Distributed    Withhold in
WASHAR001 WASHAR001            7/9/2018 <MonjayR@state.gov>; Hart, Robert L                                                                    0
                                                                            <FosterJA2@state.gov>                                                Revised Settlement Item Three Letter Full
2917      2918                          <HartRL@state.gov>
                                                                                                                                                 (69).msg

                                                                                                            Hart, Robert L <HartRL@state.gov>;
                                                                                                            Monjay, Robert
                                        Foster, John A <FosterJA2@state.gov>;                               <MonjayR@state.gov>; Oukrop,
                                        Dearth, Anthony M                     Daoussi, Susan G CIV DTSA LD Kenneth Jeffrey (Ken) CIV DTSA LD       RE Non-DoD Source Clearance Request
                                        <DearthAM@state.gov>; Shin, Jae E     (US)                          (US)                                   by COB Monday Defense Distributed    Withhold in
WASHAR001 WASHAR001            7/9/2018
                                        <ShinJE@state.gov>; Hamilton,         <susan.g.daoussi.civ@mail.mil <kenneth.j.oukrop.civ@mail.mil>;       Revised Settlement Item Three Letter Full
2919      2920
                                        Catherine E <HamiltonCE@state.gov>; >                               Minnifield, Tracy J CIV DTSA LD (US)   (70).msg
                                        Paul, Joshua M <PaulJM@state.gov>                                   <tracy.j.minnifield.civ@mail.mil>;
                                                                                                            Chien, Caroline L CIV DTSA EO (US)
                                                                                                            <caroline.l.chien.civ@mail.mil>

                                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                                smime.p7m
                                                                                                                                                                                          Full
2921      2955
                                                                                                                                                 RE Non-DoD Source Clearance Request
                                        Foster, John A <FosterJA2@state.gov>; Hart, Robert L                                                     by COB Monday Defense Distributed    Withhold in
WASHAR001 WASHAR001            7/9/2018                                                                                                        0
                                        Monjay, Robert <MonjayR@state.gov> <HartRL@state.gov>                                                    Revised Settlement Item Three Letter Full
2956      2958
                                                                                                                                                 .msg




                                                                                                          222 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 275 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Monjay, Robert                                                                                         RE 20180713 Draft AM to DAS Miller re
                                                                         Hart, Robert L                                                                                              Withhold in
WASHAR001 WASHAR001        7/13/2018 <MonjayR@state.gov>; Foster, John A                                                                  0 DoS Defense Distributed Settlement-
                                                                         <HartRL@state.gov>                                                                                          Full
2959      2959                       <FosterJA2@state.gov>                                                                                  Related Obligations (33).msg
                                                                                                                                            20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                         Defense Distributed Settlement-Related
                                                                                                                                                                                   Full
2960      2962                                                                                                                              Obligations (RJM) RLH.docx
                                                                           Monjay, Robert
                                                                           </o=ExchangeLabs/ou=Exchan
                                                                           ge Administrative Group                                          RE 20180713 Draft AM to DAS Miller re
                                     Foster, John A <FosterJA2@state.gov>;                                                                                                           Withhold in
WASHAR001 WASHAR001        7/13/2018                                       (FYDIBOHF23SPDLT)/cn=Recipi                                    0 DoS Defense Distributed Settlement-
                                     Hart, Robert L <HartRL@state.gov>                                                                                                               Full
2963      2963                                                             ents/cn=af1b425ad6b74f96a1                                       Related Obligations (34).msg
                                                                           4ade7ca3a1e30a-Monjay,
                                                                           Rob>
                                                                                                                                            20180713 Draft AM to DAS Miller re DoS
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                         Defense Distributed Settlement-Related
                                                                                                                                                                                   Full
2964      2966                                                                                                                              Obligations (RJM).docx
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                            Davidson-Hood, Simon                                                                                     Withhold in
WASHAR001 WASHAR001        7/25/2018 Foster, John A <FosterJA2@state.gov>                             Monjay, Robert                     RE Cat I-III Public Comments (5).msg
                                                                            <DavidsonHoodS@state.gov>                                                                                Full
2967      2967                                                                                        <MonjayR@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                     Davidson-Hood, Simon               Foster, John A                                                                                               Withhold in
WASHAR001 WASHAR001        7/23/2018                                                                                                      0 RE Cat I-III Public Comments (6).msg
                                     <DavidsonHoodS@state.gov>; Monjay, <FosterJA2@state.gov>                                                                                        Full
2968      2969
                                     Robert <MonjayR@state.gov>

                                                                                                         Hart, Robert L <HartRL@state.gov>;
                                       Davidson-Hood, Simon                 Foster, John A                                                                                           Withhold in
WASHAR001 WASHAR001        7/25/2018                                                                     Monjay, Robert                     RE Cat I-III Public Comments.msg
                                       <DavidsonHoodS@state.gov>            <FosterJA2@state.gov>                                                                                    Full
2970      2971                                                                                           <MonjayR@state.gov>
                                                                                                                                            RE Clearance Request by COB Friday
                                        Foster, John A <FosterJA2@state.gov>; Hart, Robert L                                                                                         Withhold in
WASHAR001 WASHAR001            7/5/2018                                                                                                   0 Defense Distributed Revised Settlement
                                        Monjay, Robert <MonjayR@state.gov> <HartRL@state.gov>                                                                                        Full
2972      2973                                                                                                                              Item Three Letter (75).msg




                                                                                                      223 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 276 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING

                                        Foster, John A <FosterJA2@state.gov>;
                                        Dearth, Anthony M
                                                                                                            Hart, Robert L <HartRL@state.gov>; RE Clearance Request by COB Monday
                                        <DearthAM@state.gov>; Shin, Jae E     Hamilton, Catherine E                                                                                      Withhold in
WASHAR001 WASHAR001            7/6/2018                                                                     Monjay, Robert                     Defense Distributed Revised Settlement
                                        <ShinJE@state.gov>; Paul, Joshua M    <HamiltonCE@state.gov>                                                                                     Full
2974      2974                                                                                              <MonjayR@state.gov>                Item Three Letter (73).msg
                                        <PaulJM@state.gov>;
                                        susan.g.daoussi.civ@mail.mil


                                        Foster, John A <FosterJA2@state.gov>;
                                                                                                            Hart, Robert L <HartRL@state.gov>; RE Clearance Request by COB Monday
                                        Shin, Jae E <ShinJE@state.gov>;       Dearth, Anthony M                                                                                          Withhold in
WASHAR001 WASHAR001            7/6/2018                                                                     Monjay, Robert                     Defense Distributed Revised Settlement
                                        Hamilton, Catherine E                 <DearthAM@state.gov>                                                                                       Full
2975      2976                                                                                              <MonjayR@state.gov>                Item Three Letter (74).msg
                                        <HamiltonCE@state.gov>



                                        Foster, John A <FosterJA2@state.gov>;
                                        Dearth, Anthony M
                                                                                                             Hart, Robert L <HartRL@state.gov>; RE Clearance Request by COB Monday
                                        <DearthAM@state.gov>; Hamilton,                                                                                                                  Withhold in
WASHAR001 WASHAR001            7/6/2018                                       Shin, Jae E <ShinJE@state.gov> Monjay, Robert                     Defense Distributed Revised Settlement
                                        Catherine E <HamiltonCE@state.gov>;                                                                                                              Full
2977      2977                                                                                               <MonjayR@state.gov>                Item Three Letter .msg
                                        Paul, Joshua M <PaulJM@state.gov>;
                                        susan.g.daoussi.civ@mail.mil



                                                                                                            Hart, Robert L <HartRL@state.gov>;   Re Clearance Request by COB Tomorrow
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                              Foster, John A                Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR001 WASHAR001        7/16/2018 Freeman, Jeremy B
                                                                              <FosterJA2@state.gov>         <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
2978      2981                       <FreemanJB@state.gov>
                                                                                                            Shana A <RogersSA2@state.gov>        (24).msg
                                                                                                                                                RE Clearance Request by COB Tomorrow
                                     Hart, Robert L <HartRL@state.gov>; Foster, John A                                                          Defense Distributed Revised Settlement   Withhold in
WASHAR001 WASHAR001        7/12/2018                                                                                                          0
                                     Monjay, Robert <MonjayR@state.gov> <FosterJA2@state.gov>                                                   Item Two DDTC Website Announcement       Full
2982      2985
                                                                                                                                                (41).msg
                                                                                                                                                RE Clearance Request by COB Tomorrow
                                        Foster, John A <FosterJA2@state.gov>; Hart, Robert L                                                    Defense Distributed Revised Settlement   Withhold in
WASHAR001 WASHAR001        7/12/2018                                                                                                          0
                                        Monjay, Robert <MonjayR@state.gov> <HartRL@state.gov>                                                   Item Two DDTC Website Announcement       Full
2986      2989
                                                                                                                                                (43).msg




                                                                                                         224 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 277 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                      CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                      Draft DDTC Website Announcement -
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                   Temporary Modification to USML
                                                                                                                                                                                Full
2990      2990                                                                                                                        Category I (LPM) +L (003) RLH.docx
                                                                                                                                      RE Clearance Request by COB Tomorrow
                                        Foster, John A <FosterJA2@state.gov>; Hart, Robert L                                          Defense Distributed Revised Settlement    Withhold in
WASHAR001 WASHAR001        7/12/2018                                                                                                0
                                        Monjay, Robert <MonjayR@state.gov> <HartRL@state.gov>                                         Item Two DDTC Website Announcement        Full
2991      2993
                                                                                                                                      (47).msg
                                                                               Hart, Robert L            Monjay, Robert               RE Defense Distributed - Draft Item 3     Withhold in
WASHAR001 WASHAR001            7/3/2018 Foster, John A <FosterJA2@state.gov>
                                                                               <HartRL@state.gov>        <MonjayR@state.gov>          Letter (82).msg                           Full
2994      3007
                                                                                                                                      2018-06-29 - Draft DD Settlement Letter   Withhold in
WASHAR001 WASHAR001
                                                                                                                                      RLH.docx                                  Full
3008      3010
                                                                               Foster, John A            Monjay, Robert               RE Defense Distributed - Draft Item 3     Withhold in
WASHAR001 WASHAR001            7/3/2018 Hart, Robert L <HartRL@state.gov>
                                                                               <FosterJA2@state.gov>     <MonjayR@state.gov>          Letter .msg                               Full
3011      3024
                                                                                                                                      0711 CONTINGENCY POINTS--DDTC--           Withhold in
WASHAR001 WASHAR001
                                                                                                                                      DEFENSE DISTRIBUTED.docx                  Full
3025      3026
                                                                                                                                      0711 Contingency Points--DDTC--Defense Withhold in
WASHAR001 WASHAR001
                                                                                                                                      Distributed.docx                       Full
3027      3027
                                                                                                                                      0711 CONTINGENCY POINTS--DDTC--           Withhold in
WASHAR001 WASHAR001
                                                                                                                                      DEFENSE DISTRIBUTED.docx                  Full
3028      3029
                                     Monjay, Robert
                                                                               Hart, Robert L                                                                                   Withhold in
WASHAR001 WASHAR001        7/19/2018 <MonjayR@state.gov>; Heidema,                                                                  0 RE pre decisional draft reply to L.msg
                                                                               <HartRL@state.gov>                                                                               Full
3030      3031                       Sarah J <HeidemaSJ@state.gov>




                                                                                                       225 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 278 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                                                                                        Davis, Terry L <DavisTL@state.gov>;
                                                                                                        PM-DDTC-Staff-Assistants-DL <PM-
                                                                                                        DDTC-Staff-Assistants@state.gov>;
                                        PM-Staffers Mailbox <PM-                                        Peartree, C Edward
                                                                              Nilsson, Brian H                                                                                          Withhold in
WASHAR001 WASHAR001            5/4/2017 StaffersMailbox@state.gov>; Steffens,                           <PeartreeCE@state.gov>; Hart,       Call Sheet for COS on Firearms.msg
                                                                              <NilssonBH@state.gov>                                                                                     Full
3032      3032                          Jessica L <SteffensJL@state.gov>                                Robert L <HartRL@state.gov>;
                                                                                                        Noonan, Michael J
                                                                                                        <NoonanMJ@state.gov>; Monjay,
                                                                                                        Robert <MonjayR@state.gov>

                                                                                                                                            2017-05-04 Call Sheet Background on         Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Firearms Rules.docx                         Full
3033      3033
                                                                                                                                            2017-05-04 Call Sheet on Firearms           Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Rules.docx                                  Full
3034      3036
                                                                                                   Clagett, Steven
                                                                                                   <steven.clagett@bis.doc.gov>;
                                                                        Timothy Mooney             Steven Schrader
                                                                                                                                            Can you take a quick look at this question Withhold in
WASHAR001 WASHAR001        5/11/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <Steven.Schrader@bis.doc.gov>;
                                                                                                                                            on the Comerce gun rule .msg               Full
3037      3037                                                          v>                         Abraham, Liz
                                                                                                   <LAbraham@doc.gov>; KLASON,
                                                                                                   PETER <PKLASON@doc.gov>
                                                                                                                                            2017-5-11_USMIL paragraph                   Withhold in
WASHAR001 WASHAR001
                                                                                                                                            question.docx                               Full
3038      3038
                                                                        Timothy Mooney
                                                                                                                                                                                        Withhold in
WASHAR001 WASHAR001        4/17/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                        0 Cat I II and III and EAR bookend rule.msg
                                                                                                                                                                                        Full
3039      3039                                                          v>

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                        Dearth, Anthony M
                                     Monjay, Robert                          Nilsson, Brian H                                               Copies of ours and Commerce Cats I-III      Withhold in
WASHAR001 WASHAR001        2/14/2017                                                                    <DearthAM@state.gov>; Reed,
                                     <MonjayR@state.gov>; Peartree, C        <NilssonBH@state.gov>                                          rule for the NSC.msg                        Full
3040      3040                                                                                          Michael D <ReedMD2@state.gov>
                                     Edward <PeartreeCE@state.gov>




                                                                                                      226 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 279 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                       Nilsson, Brian H                                                     Copy of the Commerce Cats I-III       Withhold in
WASHAR001 WASHAR001        2/16/2017                                                                                                       0
                                     <MonjayR@state.gov>; Peartree, C     <NilssonBH@state.gov>                                                companion rule.msg                    Full
3041      3041
                                     Edward <PeartreeCE@state.gov>


                                                                                                       Brett Hewitt
                                                                                                       <Brett.Hewitt@bis.doc.gov>;
                                                                                                       Monjay, Robert
                                                                                                       <MonjayR@state.gov>; Daoussi,
                                                                                                       Susan G CIV DTSA LD (US)
                                                                                                       <susan.g.daoussi.civ@mail.mil>;
                                                                                                       Minnifield, Tracy J CIV DTSA LD (US)
                                                                          Nesterczuk, Oksana D CIV
                                                                                                       <tracy.j.minnifield.civ@mail.mil>;   DoD comments on Cats I-III legislation
                                                                          DTSA PD (US)                                                                                               Withhold in
WASHAR001 WASHAR001        10/6/2016 Paul, Joshua M <PaulJM@state.gov>                                 Oukrop, Kenneth Jeffrey (Ken) CIV Summary of Comments from ECR Hill
                                                                          <oksana.d.nesterczuk.civ@mai                                                                               Full
3042      3046                                                                                         DTSA LD (US)                         Briefing.msg
                                                                          l.mil>
                                                                                                       <kenneth.j.oukrop.civ@mail.mil>;
                                                                                                       Devendorf, Thomas E CIV DTSA TD
                                                                                                       (US)
                                                                                                       <thomas.e.devendorf.civ@mail.mil>
                                                                                                       ; Rodriguez, Candice L CIV DTSA LD
                                                                                                       (US)
                                                                                                       <candice.l.rodriguez.civ@mail.mil>

                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                            smime.p7m
                                                                                                                                                                                     Full
3047      3116




                                                                                                     227 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 280 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                     Caldwell, Tod
                                     <Tod.Caldwell@nnsa.doe.gov>; Banks,
                                     James (CTR)
                                     <james.banks@associates.hq.dhs.gov>
                                     ; aydin.akgun@treasury.gov;
                                     ANITAH1@dni.gov;
                                     alex.iftimie@usdoj.gov;
                                     kevin.kurland@bis.doc.gov; Baran,
                                     Anneke (CTR)
                                     <Anneke.Baran@associates.hq.dhs.gov
                                     >; michael.r.laychak.civ@mail.mil;
                                     linda.s.lourie.civ@mail.mil;
                                     kimberly.raleigh@usdoj.gov; Tafe,
                                     Christopher J
                                                                                                          Ballerini, Ken E. EOP/NSC
                                     <Christopher.J.Tafe@ice.dhs.gov>;      Peterson, Patricia R. EOP/NSC
                                                                                                          <Kenneth_E_Ballerini@nsc.eop.gov                                         Withhold in
WASHAR001 WASHAR001        2/16/2017 Tucker, Maureen E                      <Patricia_R_Peterson@nsc.eo                                    Firearms.msg
                                                                                                          >; Nilsson, Brian H                                                      Full
3117      3125                       <TuckerME@state.gov>;                  p.gov>
                                                                                                          <NilssonBH@state.gov>
                                     alan.rozenshtein@usdoj.gov;
                                     willoh@dni.gov; Kowalski, Joseph
                                     <joseph.kowalski@hq.dhs.gov>;
                                     eric.medoff@treasury.gov;
                                     antonio.cabral@treasury.gov; Seehra,
                                     Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     thea.kendler@usdoj.gov; Wright,
                                     Jamey M
                                     <James.M.Wright@ice.dhs.gov>; Shah,
                                     Pinal <pinal.shah@hq.dhs.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Brown,
                                     Rebecca J
                                                                                                                                          2017-2-14 USML to CCL - Category I II and
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       III EAR proposed rule for sending to
                                                                                                                                                                                    Full
3126      3210                                                                                                                            NSC.docx
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                       Cat I-III Combined PR - FRN 8.doc
                                                                                                                                                                                   Full
3211      3235


                                                                                                     228 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 281 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                          Noonan, Michael J                                                                                            Withhold in
WASHAR001 WASHAR001        5/12/2017 Monjay, Robert <MonjayR@state.gov>                                                                    0 FW Cats I-III (2).msg
                                                                          <NoonanMJ@state.gov>                                                                                         Full
3236      3237
                                       Hart, Robert L <HartRL@state.gov>; Noonan, Michael J                                                                                            Withhold in
WASHAR001 WASHAR001        5/12/2017                                                                                                       0 FW Cats I-III.msg
                                       Monjay, Robert <MonjayR@state.gov> <NoonanMJ@state.gov>                                                                                         Full
3238      3239
                                                                                                                                             QFRs - D Nomination Hearing 05 09 2017 - Withhold in
WASHAR001 WASHAR001
                                                                                                                                             Cats. I-III status.docx                  Full
3240      3242
                                                                                                                                             FW DoD comments on Cats I-III
                                                                          Paul, Joshua M                                                                                               Withhold in
WASHAR001 WASHAR001        10/7/2016 Monjay, Robert <MonjayR@state.gov>                                                                    0 legislation Summary of Comments from
                                                                          <PaulJM@state.gov>                                                                                           Full
3243      3247                                                                                                                               ECR Hill Briefing.msg
                                                                                                                                             DoD edits to Draft rules v Legislation    Withhold in
WASHAR001 WASHAR001
                                                                                                                                             Comparison (RM).docx                      Full
3248      3249
                                                                                                        Monjay, Robert
                                       Nilsson, Brian H                   Salvo, David V                                                                                         Withhold in
WASHAR001 WASHAR001        11/3/2016                                                                    <MonjayR@state.gov>; Hart, Robert FW Export Control Reform follow up.msg
                                       <NilssonBH@state.gov>              <SalvoDV@state.gov>                                                                                    Full
3250      3250                                                                                          L <HartRL@state.gov>
                                     Peartree, C Edward
                                     <PeartreeCE@state.gov>; Hart, Robert Nilsson, Brian H              PM-DDTC-Staff-Assistants-DL <PM-                                               Withhold in
WASHAR001 WASHAR001        3/13/2017                                                                                                         FW Firearms (26).msg
                                     L <HartRL@state.gov>; Monjay, Robert <NilssonBH@state.gov>         DDTC-Staff-Assistants@state.gov>                                               Full
3251      3258
                                     <MonjayR@state.gov>

                                                                                                                                             DoD response to Cat I-III Combined PR -   Withhold in
WASHAR001 WASHAR001
                                                                                                                                             FRN 8 (24 Feb 2017, 1411 hrs).doc         Full
3259      3283
                                                                                                                                             DoD response to 2017-2-14 USML to CCL - Withhold in
WASHAR001 WASHAR001
                                                                                                                                             Category I II and III EAR propos....docx Full
3284      3368
                                       Hart, Robert L <HartRL@state.gov>; Nilsson, Brian H                                                                                             Withhold in
WASHAR001 WASHAR001       10/17/2016                                                                                                       0 FW Firearms points as requested.msg
                                       Monjay, Robert <MonjayR@state.gov> <NilssonBH@state.gov>                                                                                        Full
3369      3369
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                          2016-10-04 Cats I-III points for S.docx
                                                                                                                                                                                       Full
3370      3371
                                                                           Timothy Mooney
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001            4/6/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                      0 FW Firearms.msg
                                                                                                                                                                                       Full
3372      3383                                                             v>



                                                                                                  229 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 282 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                           2017-4-5 DoD response to 2017-2-14
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                        USML to CCL - Category I II and III EAR
                                                                                                                                                                                     Full
3384      3470                                                                                                                             proposed rule + BIS response edits.docx

                                                                                                                                           DoD response to Cat I-III Combined PR -   Withhold in
WASHAR001 WASHAR001
                                                                                                                                           FRN 8 (24 Feb 2017, 1411 hrs).doc         Full
3471      3495
                                                                             Rogers, Shana A                                               FW For clearance 3pm Friday Cats I-III    Withhold in
WASHAR001 WASHAR001            8/1/2016 Monjay, Robert <MonjayR@state.gov>                                                             0
                                                                             <RogersSA2@state.gov>                                         options.msg                               Full
3496      3497
                                                                                                        Monjay, Robert
                                                                                                        <MonjayR@state.gov>; McCoy,
                                                                                                        Rendi L <McCoyRL@state.gov>;       FW latest known versions of proposed
                                                                             Peartree, C Edward                                                                                      Withhold in
WASHAR001 WASHAR001       11/17/2016 Hart, Robert L <HartRL@state.gov>                                  Davidson-Hood, Simon               revisions to I II and III and bookends
                                                                             <PeartreeCE@state.gov>                                                                                  Full
3498      3498                                                                                          <DavidsonHoodS@state.gov>;         (related documents) (41).msg
                                                                                                        Cooper, Angeleen G
                                                                                                        <CooperAG@state.gov>
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                        XX031816.Firearms Qs.docx
                                                                                                                                                                                     Full
3499      3504
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                        XXCat I-III Combined PR - FRN 3.doc
                                                                                                                                                                                     Full
3505      3529
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                        XXExport.Control.Firearms.docx
                                                                                                                                                                                     Full
3530      3532
                                                                                                                                           XXUSML to CCL - Category I II and III     Withhold in
WASHAR001 WASHAR001
                                                                                                                                           November 13 Draft.docx                    Full
3533      3583




                                                                                                      230 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 283 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING


                                     Aguirre, Lisa V <AguirreLV@state.gov>;
                                     Dearth, Anthony M
                                     <DearthAM@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Peartree, C                                                                      Fw latest known versions of proposed
                                                                            Nilsson, Brian H                                                                                        Withhold in
WASHAR001 WASHAR001       11/17/2016 Edward <PeartreeCE@state.gov>;                                                                      0 revisions to I II and III and bookends
                                                                            <NilssonBH@state.gov>                                                                                   Full
3584      3584                       Hart, Robert L <HartRL@state.gov>;                                                                    (related documents).msg
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Reed, Michael
                                     D <ReedMD2@state.gov>



                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                        XX031816.Firearms Qs.docx
                                                                                                                                                                                    Full
3585      3590
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                        XXCat I-III Combined PR - FRN 3.doc
                                                                                                                                                                                    Full
3591      3615
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                        XXExport.Control.Firearms.docx
                                                                                                                                                                                    Full
3616      3618
                                                                                                                                           XXUSML to CCL - Category I II and III    Withhold in
WASHAR001 WASHAR001
                                                                                                                                           November 13 Draft.docx                   Full
3619      3669
                                     Monjay, Robert
                                                                                                         Nilsson, Brian H
                                     <MonjayR@state.gov>; Hart, Robert L Paul, Joshua M                                                    FW Summary of Comments from ECR Hill Withhold in
WASHAR001 WASHAR001        9/28/2016                                                                     <NilssonBH@state.gov>; PM-CPA
                                     <HartRL@state.gov>; Peartree, C     <PaulJM@state.gov>                                                Briefing.msg                         Full
3670      3672                                                                                           <PM-CPA@state.gov>
                                     Edward <PeartreeCE@state.gov>

                                          Hart, Robert L <HartRL@state.gov>; Davidson-Hood, Simon                                                                                   Withhold in
WASHAR001 WASHAR001            3/8/2017                                                                                                  0 FW The firearms rules.msg
                                          Monjay, Robert <MonjayR@state.gov> <DavidsonHoodS@state.gov>                                                                              Full
3673      3673
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                        Firearms etc AC90 AD04 AD05.pdf
                                                                                                                                                                                    Full
3674      3679




                                                                                                     231 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 284 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                     Peartree, C Edward
                                        Noonan, Michael J                  Davidson-Hood, Simon      <PeartreeCE@state.gov>; Monjay,                                               Withhold in
WASHAR001 WASHAR001            3/7/2017                                                                                                Latest Combined I-III.msg
                                        <NoonanMJ@state.gov>               <DavidsonHoodS@state.gov> Robert <MonjayR@state.gov>; Hart,                                             Full
3680      3680
                                                                                                     Robert L <HartRL@state.gov>

                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                          Cat I-III Combined PR - FRN 7.doc
                                                                                                                                                                                   Full
3681      3705
                                                                                                        Nilsson, Brian H
                                                                                                        <NilssonBH@state.gov>; Peartree, C
                                       Peterson, Patricia                  Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001        2/14/2017                                                                    Edward <PeartreeCE@state.gov>; latest draft - Categories I-III revision.msg
                                       (Patricia_R_Peterson@nsc.eop.gov)   <HartRL@state.gov>                                                                                       Full
3706      3706                                                                                          Monjay, Robert
                                                                                                        <MonjayR@state.gov>

                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                          Cat I-III Combined PR - FRN 7.doc
                                                                                                                                                                                   Full
3707      3731
                                                                        Daoussi, Susan G CIV DTSA LD
                                                                        (US)                                                                                                       Withhold in
WASHAR001 WASHAR001        4/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0 RE Non-DoD Source Cat III (7).msg
                                                                        <susan.g.daoussi.civ@mail.mil                                                                              Full
3732      3733
                                                                        >
                                                                        Daoussi, Susan G CIV DTSA LD
                                                                        (US)                                                                                                       Withhold in
WASHAR001 WASHAR001        4/28/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0 RE Non-DoD Source Cat III.msg
                                                                        <susan.g.daoussi.civ@mail.mil                                                                              Full
3734      3736
                                                                        >
                                                                        Daoussi, Susan G CIV DTSA LD
                                                                        (US)                                                                 RE Non-DoD Source Question on Cat I   Withhold in
WASHAR001 WASHAR001        4/13/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0
                                                                        <susan.g.daoussi.civ@mail.mil                                        revisions.msg                         Full
3737      3738
                                                                        >




                                                                                                    232 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 285 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                       Brett Hewitt
                                                                                                       <Brett.Hewitt@bis.doc.gov>;
                                                                                                       Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                       <tracy.j.minnifield.civ@mail.mil>;
                                     Monjay, Robert                                                    Oukrop, Kenneth Jeffrey (Ken) CIV
                                                                         Daoussi, Susan G CIV DTSA LD
                                     <MonjayR@state.gov>; Paul, Joshua M                               DTSA LD (US)                         RE Non-DoD Source RE DoD comments
                                                                         (US)                                                                                                 Withhold in
WASHAR001 WASHAR001        10/6/2016 <PaulJM@state.gov>; Nesterczuk,                                   <kenneth.j.oukrop.civ@mail.mil>; on Cats I-III legislation Summary of
                                                                         <susan.g.daoussi.civ@mail.mil                                                                        Full
3739      3744                       Oksana D CIV DTSA PD (US)                                         Devendorf, Thomas E CIV DTSA TD Comments from ECR Hill Briefing.msg
                                                                         >
                                     <oksana.d.nesterczuk.civ@mail.mil>                                (US)
                                                                                                       <thomas.e.devendorf.civ@mail.mil>
                                                                                                       ; Rodriguez, Candice L CIV DTSA LD
                                                                                                       (US)
                                                                                                       <candice.l.rodriguez.civ@mail.mil>
                                                                        Timothy Mooney
                                                                                                   Hillary Hess                                                                     Withhold in
WASHAR001 WASHAR001        1/27/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     RE updated state draft Cats I-III (37).msg
                                                                                                   <Hillary.Hess@bis.doc.gov>                                                       Full
3745      3746                                                          v>
                                                                                                                                       2017-1-27 CLEAN USML to CCL - Category Withhold in
WASHAR001 WASHAR001
                                                                                                                                       I II and III EAR proposed rule.docx    Full
3747      3831
                                                                        Timothy Mooney
                                                                                                      Hillary Hess                                                                  Withhold in
WASHAR001 WASHAR001        1/27/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     RE updated state draft Cats I-III (38).msg
                                                                                                      <Hillary.Hess@bis.doc.gov>                                                    Full
3832      3833                                                          v>
                                                                        Timothy Mooney
                                                                                                      Hillary Hess                                                                  Withhold in
WASHAR001 WASHAR001        1/27/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     RE updated state draft Cats I-III (39).msg
                                                                                                      <Hillary.Hess@bis.doc.gov>                                                    Full
3834      3834                                                          v>
                                                                        Timothy Mooney
                                                                                                      Hillary Hess                                                                  Withhold in
WASHAR001 WASHAR001        1/30/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     RE updated state draft Cats I-III.msg
                                                                                                      <Hillary.Hess@bis.doc.gov>                                                    Full
3835      3837                                                          v>
                                     Monjay, Robert
                                                                         Aguirre, Lisa V                                                                                            Withhold in
WASHAR001 WASHAR001       10/25/2016 <MonjayR@state.gov>; Peartree, C                                                                 0 RE !!! Clearance Request (44).msg
                                                                         <AguirreLV@state.gov>                                                                                      Full
3838      3838                       Edward <PeartreeCE@state.gov>

                                                                                                                                       Aguirre 10 25 16 Issue Paper On Cats I-      Withhold in
WASHAR001 WASHAR001
                                                                                                                                       III.doc                                      Full
3839      3841




                                                                                                   233 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 286 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                          Rogers, Shana A                                                                                   Withhold in
WASHAR001 WASHAR001       10/24/2016 Monjay, Robert <MonjayR@state.gov>                                                              0 RE !!! Clearance Request (45).msg
                                                                          <RogersSA2@state.gov>                                                                             Full
3842      3842

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Monjay,        Peartree, C Edward                                                                               Withhold in
WASHAR001 WASHAR001       10/24/2016                                                                                                 0 RE !!! Clearance Request (46).msg
                                     Robert <MonjayR@state.gov>;           <PeartreeCE@state.gov>                                                                           Full
3843      3844
                                     Aguirre, Lisa V <AguirreLV@state.gov>


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Peartree, C      Rogers, Shana A                                                                                  Withhold in
WASHAR001 WASHAR001       10/24/2016                                                                                                 0 RE !!! Clearance Request (47).msg
                                     Edward <PeartreeCE@state.gov>;        <RogersSA2@state.gov>                                                                            Full
3845      3845
                                     Aguirre, Lisa V <AguirreLV@state.gov>

                                                                                                                                       20161024 Issue Paper On Cats I-III   Withhold in
WASHAR001 WASHAR001
                                                                                                                                       LPM.DOC                              Full
3846      3848
                                                                          Rogers, Shana A                                                                                   Withhold in
WASHAR001 WASHAR001       10/24/2016 Monjay, Robert <MonjayR@state.gov>                                                              0 RE !!! Clearance Request (48).msg
                                                                          <RogersSA2@state.gov>                                                                             Full
3849      3849
                                                                                                                                       20161024 Issue Paper On Cats I-III   Withhold in
WASHAR001 WASHAR001
                                                                                                                                       LPM.doc                              Full
3850      3852


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Dearth,
                                     Anthony M <DearthAM@state.gov>;
                                                                                                      Warren, Robert S
                                     Peartree, C Edward                    Shulman, Arthur                                                                                  Withhold in
WASHAR001 WASHAR001       10/24/2016                                                                  <WarrenRS2@state.gov>; Noonan, RE !!! Clearance Request (49).msg
                                     <PeartreeCE@state.gov>; Aguirre, Lisa <ShulmanA@state.gov>                                                                             Full
3853      3854                                                                                        Michael J <NoonanMJ@state.gov>
                                     V <AguirreLV@state.gov>; Paul, Joshua
                                     M <PaulJM@state.gov>; Rogers, Shana
                                     A <RogersSA2@state.gov>




                                                                                                    234 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 287 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                    Issue Paper On Cats I-III (DTCC).doc
                                                                                                                                                                                   Full
3855      3858

                                     Dearth, Anthony M
                                     <DearthAM@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;
                                                                                                     Warren, Robert S
                                     Peartree, C Edward
                                                                            Paul, Joshua M           <WarrenRS2@state.gov>; Noonan,                                                Withhold in
WASHAR001 WASHAR001       10/21/2016 <PeartreeCE@state.gov>; Shulman,                                                                RE !!! Clearance Request (50).msg
                                                                            <PaulJM@state.gov>       Michael J <NoonanMJ@state.gov>;                                               Full
3859      3859                       Arthur <ShulmanA@state.gov>;
                                                                                                     PM-CPA <PM-CPA@state.gov>
                                     Aguirre, Lisa V <AguirreLV@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>


                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                    Issue Paper On Cats I-III.doc
                                                                                                                                                                                   Full
3860      3862


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Peartree, C
                                     Edward <PeartreeCE@state.gov>;
                                                                                                     Warren, Robert S
                                     Shulman, Arthur                       Dearth, Anthony M                                                                                       Withhold in
WASHAR001 WASHAR001       10/21/2016                                                                 <WarrenRS2@state.gov>; Noonan, RE !!! Clearance Request (51).msg
                                     <ShulmanA@state.gov>; Aguirre, Lisa <DearthAM@state.gov>                                                                                      Full
3863      3863                                                                                       Michael J <NoonanMJ@state.gov>
                                     V <AguirreLV@state.gov>; Paul, Joshua
                                     M <PaulJM@state.gov>; Rogers, Shana
                                     A <RogersSA2@state.gov>



                                                                          Peartree, C Edward                                                                                       Withhold in
WASHAR001 WASHAR001       10/27/2016 Monjay, Robert <MonjayR@state.gov>                              Hart, Robert L <HartRL@state.gov> RE !!! Clearance Request.msg
                                                                          <PeartreeCE@state.gov>                                                                                   Full
3864      3864
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                    Issue Paper On Cats I-III (CEP edits).doc
                                                                                                                                                                                   Full
3865      3867




                                                                                                   235 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 288 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                          RE 2017-4-6 TM to OCC RE Rulemaking
                                                                           Timothy Mooney
                                                                                                                                          insert for Commerce Cat I II and III         Withhold in
WASHAR001 WASHAR001            4/6/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                   0
                                                                                                                                          bookend rule for publishing as interim       Full
3868      3880                                                             v>
                                                                                                                                          final (23).msg
                                                                                                                                          RE 2017-4-6 TM to OCC RE Rulemaking
                                                                        Timothy Mooney
                                                                                                                                          insert for Commerce Cat I II and III         Withhold in
WASHAR001 WASHAR001        4/17/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                      0
                                                                                                                                          bookend rule for publishing as interim       Full
3881      3893                                                          v>
                                                                                                                                          final.msg
                                                                        Timothy Mooney
                                                                                                                                            RE Are these registration dollar figures   Withhold in
WASHAR001 WASHAR001        1/27/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                      0
                                                                                                                                            still accurate .msg                        Full
3894      3894                                                          v>
                                                                                                       Steven Schrader
                                     Clagett, Steven                      Timothy Mooney               <Steven.Schrader@bis.doc.gov>;       RE Can you take a quick look at this
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001        5/11/2017 <steven.clagett@bis.doc.gov>;        <Timothy.Mooney@bis.doc.go Abraham, Liz                           question on the Comerce gun rule
                                                                                                                                                                                       Full
3895      3895                       Monjay, Robert <MonjayR@state.gov> v>                             <LAbraham@doc.gov>; KLASON,          (3).msg
                                                                                                       PETER <PKLASON@doc.gov>
                                                                                                       Steven Schrader
                                     Timothy Mooney                                                    <Steven.Schrader@bis.doc.gov>;       RE Can you take a quick look at this
                                                                          Steven Clagett                                                                                               Withhold in
WASHAR001 WASHAR001        5/11/2017 <Timothy.Mooney@bis.doc.gov>;                                     Abraham, Liz                         question on the Comerce gun rule
                                                                          <Steven.Clagett@bis.doc.gov>                                                                                 Full
3896      3896                       Monjay, Robert <MonjayR@state.gov>                                <LAbraham@doc.gov>; KLASON,          (4).msg
                                                                                                       PETER <PKLASON@doc.gov>
                                                                                                       Steven Schrader
                                     Monjay, Robert                       Timothy Mooney               <Steven.Schrader@bis.doc.gov>;
                                                                                                                                            RE Can you take a quick look at this  Withhold in
WASHAR001 WASHAR001        5/11/2017 <MonjayR@state.gov>; Clagett, Steven <Timothy.Mooney@bis.doc.go Abraham, Liz
                                                                                                                                            question on the Comerce gun rule .msg Full
3897      3898                       <steven.clagett@bis.doc.gov>         v>                           <LAbraham@doc.gov>; KLASON,
                                                                                                       PETER <PKLASON@doc.gov>
                                                                          Timothy Mooney
                                                                                                                                            RE Cat I II and III and EAR bookend        Withhold in
WASHAR001 WASHAR001        4/17/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                      0
                                                                                                                                            rule.msg                                   Full
3899      3900                                                            v>
                                     Monjay, Robert
                                                                          McKeeby, David I                                                                                             Withhold in
WASHAR001 WASHAR001       11/15/2016 <MonjayR@state.gov>; PM-CPA <PM-                                                                   0 Re Cat I-III Legislation (42).msg
                                                                          <McKeebyDI@state.gov>                                                                                        Full
3901      3901                       CPA@state.gov>
                                     Monjay, Robert
                                     <MonjayR@state.gov>; McKeeby,      Paul, Joshua M                                                                                                 Withhold in
WASHAR001 WASHAR001       11/16/2016                                                                                                    0 RE Cat I-III Legislation.msg
                                     David I <McKeebyDI@state.gov>; PM- <PaulJM@state.gov>                                                                                             Full
3902      3902
                                     CPA <PM-CPA@state.gov>




                                                                                                   236 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 289 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Noonan, Michael J
                                                                            Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001        5/12/2017 <NoonanMJ@state.gov>; Monjay,                                                                     0 RE Cats I-III (1).msg
                                                                            <HartRL@state.gov>                                                                                       Full
3903      3904                       Robert <MonjayR@state.gov>

                                                                            Shulman, Arthur           Noonan, Michael J                                                              Withhold in
WASHAR001 WASHAR001        4/10/2017 Monjay, Robert <MonjayR@state.gov>                                                                  RE Cats I-III (10).msg
                                                                            <ShulmanA@state.gov>      <NoonanMJ@state.gov>                                                           Full
3905      3905
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                      Cat I-III Combined PR - FRN 10 - DTCC.doc
                                                                                                                                                                                     Full
3906      3930
                                                                        Timothy Mooney             Hillary Hess
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001        2/14/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <Hillary.Hess@bis.doc.gov>; Hart,     RE Cats I-III (29).msg
                                                                                                                                                                                     Full
3931      3931                                                          v>                         Robert L <HartRL@state.gov>

                                                                        Timothy Mooney             Hillary Hess
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001        2/14/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <Hillary.Hess@bis.doc.gov>; Hart,     RE Cats I-III (31).msg
                                                                                                                                                                                     Full
3932      3932                                                          v>                         Robert L <HartRL@state.gov>
                                                                        Timothy Mooney
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001        1/27/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     0 RE Cats I-III (40).msg
                                                                                                                                                                                     Full
3933      3933                                                          v>
                                                                                                      Noonan, Michael J
                                                                                                      <NoonanMJ@state.gov>; Hart,
                                                                                                      Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                                                                                      Davidson-Hood, Simon
                                     <MonjayR@state.gov>; Davis, Terry L
                                                                          Schwingler, Bruce C         <DavidsonHoodS@state.gov>;                                                     Withhold in
WASHAR001 WASHAR001        4/17/2017 <DavisTL@state.gov>; Shulman, Arthur                                                              RE Cats I-III (8).msg
                                                                          <SchwinglerBC2@state.gov>   Wubneh, Engda M                                                                Full
3934      3934                       <ShulmanA@state.gov>; Dearth,
                                                                                                      <WubnehEM@state.gov>; Peartree,
                                     Anthony M <DearthAM@state.gov>
                                                                                                      C Edward <PeartreeCE@state.gov>;
                                                                                                      Willbrand, Ryan T
                                                                                                      <WillbrandRT@state.gov>

                                          Hart, Robert L <HartRL@state.gov>; Chen, Rachael J                                                                                         Withhold in
WASHAR001 WASHAR001            4/7/2017                                                               PM-CPA <PM-CPA@state.gov>          RE Cats I-III rollout (13).msg
                                          Monjay, Robert <MonjayR@state.gov> <ChenRJ@state.gov>                                                                                      Full
3935      3936




                                                                                                   237 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 290 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                        Chen, Rachael J <ChenRJ@state.gov>;
                                        Hart, Robert L <HartRL@state.gov>;
                                                                            Paul, Joshua M                                                                                            Withhold in
WASHAR001 WASHAR001            4/7/2017 Monjay, Robert                                                                               0 RE Cats I-III Rollout meeting.msg
                                                                            <PaulJM@state.gov>                                                                                        Full
3937      3937                          <MonjayR@state.gov>; PM-CPA <PM-
                                        CPA@state.gov>

                                                                                                                                         Roll out Plan for Publishing Interim Final   Withhold in
WASHAR001 WASHAR001
                                                                                                                                         Rules on USML Cats I-III.clean.docx          Full
3938      3943
                                        Monjay, Robert
                                                                           Hart, Robert L                                                                                             Withhold in
WASHAR001 WASHAR001            4/7/2017 <MonjayR@state.gov>; Chen, Rachael                           PM-CPA <PM-CPA@state.gov>           RE Cats I-III rollout.msg
                                                                           <HartRL@state.gov>                                                                                         Full
3944      3945                          J <ChenRJ@state.gov>

                                       Hart, Robert L <HartRL@state.gov>; Noonan, Michael J                                                                                           Withhold in
WASHAR001 WASHAR001        5/12/2017                                                                                                 0 RE Cats I-III.msg
                                       Monjay, Robert <MonjayR@state.gov> <NoonanMJ@state.gov>                                                                                        Full
3946      3947
                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Monjay,                                  Dearth, Anthony M
                                                                           Hart, Robert L                                                RE Copies of ours and Commerce Cats I- Withhold in
WASHAR001 WASHAR001        2/14/2017 Robert <MonjayR@state.gov>;                                     <DearthAM@state.gov>; Reed,
                                                                           <HartRL@state.gov>                                            III rule for the NSC (32).msg          Full
3948      3948                       Peartree, C Edward                                              Michael D <ReedMD2@state.gov>
                                     <PeartreeCE@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     Dearth, Anthony M
                                     Monjay, Robert                        Nilsson, Brian H                                              RE Copies of ours and Commerce Cats I- Withhold in
WASHAR001 WASHAR001        2/14/2017                                                                 <DearthAM@state.gov>; Reed,
                                     <MonjayR@state.gov>; Peartree, C      <NilssonBH@state.gov>                                         III rule for the NSC.msg               Full
3949      3949                                                                                       Michael D <ReedMD2@state.gov>
                                     Edward <PeartreeCE@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                        Nilsson, Brian H                                              RE Copy of the Commerce Cats I-III           Withhold in
WASHAR001 WASHAR001        2/16/2017                                                                                                 0
                                     <MonjayR@state.gov>; Peartree, C      <NilssonBH@state.gov>                                         companion rule.msg                           Full
3950      3950
                                     Edward <PeartreeCE@state.gov>




                                                                                                   238 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 291 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                     Caldwell, Tod
                                     <Tod.Caldwell@nnsa.doe.gov>; Banks,
                                     James (CTR)
                                     <james.banks@associates.hq.dhs.gov>
                                     ; aydin.akgun@treasury.gov;
                                     ANITAH1@dni.gov;
                                     alex.iftimie@usdoj.gov;
                                     kevin.kurland@bis.doc.gov; Baran,
                                     Anneke (CTR)
                                     <Anneke.Baran@associates.hq.dhs.gov
                                     >; michael.r.laychak.civ@mail.mil;
                                     linda.s.lourie.civ@mail.mil;
                                     kimberly.raleigh@usdoj.gov; Tafe,
                                     Christopher J
                                                                                                          Ballerini, Ken E. EOP/NSC
                                     <Christopher.J.Tafe@ice.dhs.gov>;      Peterson, Patricia R. EOP/NSC
                                                                                                          <Kenneth_E_Ballerini@nsc.eop.gov                                         Withhold in
WASHAR001 WASHAR001        2/16/2017 Tucker, Maureen E                      <Patricia_R_Peterson@nsc.eo                                    Firearms.msg
                                                                                                          >; Nilsson, Brian H                                                      Full
3951      3959                       <TuckerME@state.gov>;                  p.gov>
                                                                                                          <NilssonBH@state.gov>
                                     alan.rozenshtein@usdoj.gov;
                                     willoh@dni.gov; Kowalski, Joseph
                                     <joseph.kowalski@hq.dhs.gov>;
                                     eric.medoff@treasury.gov;
                                     antonio.cabral@treasury.gov; Seehra,
                                     Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     thea.kendler@usdoj.gov; Wright,
                                     Jamey M
                                     <James.M.Wright@ice.dhs.gov>; Shah,
                                     Pinal <pinal.shah@hq.dhs.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Brown,
                                     Rebecca J
                                                                                                                                          2017-2-14 USML to CCL - Category I II and
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       III EAR proposed rule for sending to
                                                                                                                                                                                    Full
3960      4044                                                                                                                            NSC.docx
                                                                                                                                                                                   Withhold in
WASHAR001 WASHAR001                                                                                                                       Cat I-III Combined PR - FRN 8.doc
                                                                                                                                                                                   Full
4045      4069


                                                                                                     239 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 292 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                                                                                        Daoussi, Susan G CIV DTSA LD (US)
                                                                                                        <susan.g.daoussi.civ@mail.mil>;
                                                                                                        Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                        <tracy.j.minnifield.civ@mail.mil>;
                                     Monjay, Robert                                                     Oukrop, Kenneth Jeffrey (Ken) CIV
                                     <MonjayR@state.gov>; Paul, Joshua M                                DTSA LD (US)                         RE DoD comments on Cats I-III legislation
                                                                         Brett Hewitt                                                                                                  Withhold in
WASHAR001 WASHAR001        10/7/2016 <PaulJM@state.gov>; Nesterczuk,                                    <kenneth.j.oukrop.civ@mail.mil>; Summary of Comments from ECR Hill
                                                                         <Brett.Hewitt@bis.doc.gov>                                                                                    Full
4070      4076                       Oksana D CIV DTSA PD (US)                                          Devendorf, Thomas E CIV DTSA TD Briefing (56).msg
                                     <oksana.d.nesterczuk.civ@mail.mil>                                 (US)
                                                                                                        <thomas.e.devendorf.civ@mail.mil>
                                                                                                        ; Rodriguez, Candice L CIV DTSA LD
                                                                                                        (US)
                                                                                                        <candice.l.rodriguez.civ@mail.mil>


                                                                                                        Brett Hewitt
                                                                                                        <Brett.Hewitt@bis.doc.gov>;
                                                                                                        Monjay, Robert
                                                                                                        <MonjayR@state.gov>; Daoussi,
                                                                                                        Susan G CIV DTSA LD (US)
                                                                                                        <susan.g.daoussi.civ@mail.mil>;
                                                                                                        Minnifield, Tracy J CIV DTSA LD (US)
                                     Nesterczuk, Oksana D CIV DTSA PD                                   <tracy.j.minnifield.civ@mail.mil>;   RE DoD comments on Cats I-III legislation
                                                                          Paul, Joshua M                                                                                               Withhold in
WASHAR001 WASHAR001        10/6/2016 (US)                                                               Oukrop, Kenneth Jeffrey (Ken) CIV Summary of Comments from ECR Hill
                                                                          <PaulJM@state.gov>                                                                                           Full
4077      4080                       <oksana.d.nesterczuk.civ@mail.mil>                                 DTSA LD (US)                         Briefing (57).msg
                                                                                                        <kenneth.j.oukrop.civ@mail.mil>;
                                                                                                        Devendorf, Thomas E CIV DTSA TD
                                                                                                        (US)
                                                                                                        <thomas.e.devendorf.civ@mail.mil>
                                                                                                        ; Rodriguez, Candice L CIV DTSA LD
                                                                                                        (US)
                                                                                                        <candice.l.rodriguez.civ@mail.mil>




                                                                                                      240 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 293 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                                                                                        Daoussi, Susan G CIV DTSA LD (US)
                                                                                                        <susan.g.daoussi.civ@mail.mil>;
                                                                                                        Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                        <tracy.j.minnifield.civ@mail.mil>;
                                     Monjay, Robert                                                     Oukrop, Kenneth Jeffrey (Ken) CIV
                                     <MonjayR@state.gov>; Paul, Joshua M                                DTSA LD (US)                         RE DoD comments on Cats I-III legislation
                                                                         Brett Hewitt                                                                                                  Withhold in
WASHAR001 WASHAR001        10/7/2016 <PaulJM@state.gov>; Nesterczuk,                                    <kenneth.j.oukrop.civ@mail.mil>; Summary of Comments from ECR Hill
                                                                         <Brett.Hewitt@bis.doc.gov>                                                                                    Full
4081      4087                       Oksana D CIV DTSA PD (US)                                          Devendorf, Thomas E CIV DTSA TD Briefing.msg
                                     <oksana.d.nesterczuk.civ@mail.mil>                                 (US)
                                                                                                        <thomas.e.devendorf.civ@mail.mil>
                                                                                                        ; Rodriguez, Candice L CIV DTSA LD
                                                                                                        (US)
                                                                                                        <candice.l.rodriguez.civ@mail.mil>

                                                                                                        Monjay, Robert
                                                                          Nilsson, Brian H                                                RE Export Control Reform follow up          Withhold in
WASHAR001 WASHAR001        11/3/2016 Salvo, David V <SalvoDV@state.gov>                                 <MonjayR@state.gov>; Hart, Robert
                                                                          <NilssonBH@state.gov>                                           (43).msg                                    Full
4088      4089                                                                                          L <HartRL@state.gov>
                                                                                                        Monjay, Robert
                                       Nilsson, Brian H                   Salvo, David V                                                                                              Withhold in
WASHAR001 WASHAR001        11/3/2016                                                                    <MonjayR@state.gov>; Hart, Robert RE Export Control Reform follow up.msg
                                       <NilssonBH@state.gov>              <SalvoDV@state.gov>                                                                                         Full
4090      4091                                                                                          L <HartRL@state.gov>




                                                                                                      241 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 294 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING


                                     Laychak, Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;
                                     Caldwell, Tod
                                     <Tod.Caldwell@nnsa.doe.gov>; Banks,
                                     James (CTR)
                                     <james.banks@associates.hq.dhs.gov>
                                     ; kevin.kurland@bis.doc.gov; Baran,
                                                                                                          Ballerini, Ken E. EOP/NSC
                                     Anneke (CTR)                         Peterson, Patricia R. EOP/NSC
                                                                                                          <Kenneth_E_Ballerini@nsc.eop.gov                                             Withhold in
WASHAR001 WASHAR001        2/27/2017 <Anneke.Baran@associates.hq.dhs.gov <Patricia_R_Peterson@nsc.eo                                       RE Firearms (27).msg
                                                                                                          >; Nilsson, Brian H                                                          Full
4092      4101                       >; kimberly.raleigh@usdoj.gov; Tafe, p.gov>
                                                                                                          <NilssonBH@state.gov>
                                     Christopher J
                                     <Christopher.J.Tafe@ice.dhs.gov>;
                                     Tucker, Maureen E
                                     <TuckerME@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;
                                     Matthew Borman
                                     <Matthew.Borman@bis.doc.gov>



                                                                                                                                             DoD response to Cat I-III Combined PR -   Withhold in
WASHAR001 WASHAR001
                                                                                                                                             FRN 8 (24 Feb 2017, 1411 hrs).doc         Full
4102      4126
                                                                                                                                             DoD response to 2017-2-14 USML to CCL - Withhold in
WASHAR001 WASHAR001
                                                                                                                                             Category I II and III EAR propos....docx Full
4127      4211
                                     Hart, Robert L <HartRL@state.gov>;
                                                                           Salvo, David V                 Monjay, Robert                                                               Withhold in
WASHAR001 WASHAR001       10/17/2016 Nilsson, Brian H                                                                                        RE Firearms points as requested.msg
                                                                           <SalvoDV@state.gov>            <MonjayR@state.gov>                                                          Full
4212      4215                       <NilssonBH@state.gov>

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Peartree, C      Nilsson, Brian H               PM-DDTC-Staff-Assistants-DL <PM-                                             Withhold in
WASHAR001 WASHAR001        3/13/2017                                                                                                         RE Firearms.msg
                                     Edward <PeartreeCE@state.gov>;        <NilssonBH@state.gov>          DDTC-Staff-Assistants@state.gov>                                             Full
4216      4223
                                     Hart, Robert L <HartRL@state.gov>




                                                                                                     242 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 295 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                     Nilsson, Brian H                                                   PM-CPA <PM-CPA@state.gov>;
                                                                             Paul, Joshua M                                                  RE For clearance 3pm Friday Cats I-III   Withhold in
WASHAR001 WASHAR001        8/31/2016 <NilssonBH@state.gov>; Tucker,                                     Monjay, Robert
                                                                             <PaulJM@state.gov>                                              options (60).msg                         Full
4224      4225                       Maureen E <TuckerME@state.gov>                                     <MonjayR@state.gov>

                                                                             Peartree, C Edward                                              RE For clearance 3pm Friday Cats I-III   Withhold in
WASHAR001 WASHAR001            8/1/2016 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                             <PeartreeCE@state.gov>                                          options (61).msg                         Full
4226      4227
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                          Cats I-III options(8-1-16).docx
                                                                                                                                                                                      Full
4228      4231

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Nilsson, Brian     Paul, Joshua M                                                  RE For clearance 3pm Friday Cats I-III   Withhold in
WASHAR001 WASHAR001        8/31/2016                                                                    PM-CPA <PM-CPA@state.gov>
                                     H <NilssonBH@state.gov>; Tucker,        <PaulJM@state.gov>                                              options.msg                              Full
4232      4233
                                     Maureen E <TuckerME@state.gov>

                                                                             Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001        4/12/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0 RE High Capacity Magazines.msg
                                                                             <HartRL@state.gov>                                                                                       Full
4234      4234
                                                                             Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001        4/11/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0 RE I-III + XVI.msg
                                                                             <HartRL@state.gov>                                                                                       Full
4235      4235
                                                                                                                                             Cat I-III + XVI Combined IFR - FRN 1     Withhold in
WASHAR001 WASHAR001
                                                                                                                                             rlh.doc                                  Full
4236      4262
                                                                                                       Peartree, C Edward
                                          Noonan, Michael J                  Davidson-Hood, Simon                                                                                     Withhold in
WASHAR001 WASHAR001            3/7/2017                                                                <PeartreeCE@state.gov>; Monjay,       RE Latest Combined I-III.msg
                                          <NoonanMJ@state.gov>               <DavidsonHoodS@state.gov>                                                                                Full
4263      4264                                                                                         Robert <MonjayR@state.gov>

                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                          Cat I-III Combined PR - FRN 8.doc
                                                                                                                                                                                      Full
4265      4289




                                                                                                      243 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 296 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING


                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Aguirre, Lisa
                                     V <AguirreLV@state.gov>; Dearth,
                                     Anthony M <DearthAM@state.gov>;                                                                          RE latest known versions of proposed
                                                                          Peartree, C Edward                                                                                           Withhold in
WASHAR001 WASHAR001       11/17/2016 Davis, Terry L <DavisTL@state.gov>;                                                                    0 revisions to I II and III and bookends
                                                                          <PeartreeCE@state.gov>                                                                                       Full
4290      4290                       Hart, Robert L <HartRL@state.gov>;                                                                       (related documents).msg
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Reed, Michael
                                     D <ReedMD2@state.gov>


                                                                                                     Hillary Hess
                                                                          Timothy Mooney             <Hillary.Hess@bis.doc.gov>; Hart,        RE Most recent versions of ((1) State Cat
                                                                                                                                                                                        Withhold in
WASHAR001 WASHAR001        2/14/2017 Patricia_R_Peterson@nsc.eop.gov      <Timothy.Mooney@bis.doc.go Robert L <HartRL@state.gov>;             I-III Combined proposed rule and (2) EAR
                                                                                                                                                                                        Full
4291      4291                                                            v>                         Monjay, Robert                           Bookend proposed rule) (30).msg
                                                                                                     <MonjayR@state.gov>
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                           Cat I-III Combined PR - FRN 8.doc
                                                                                                                                                                                       Full
4292      4316
                                                                                                                                              2017-2-14 USML to CCL - Category I II and
                                                                                                                                                                                        Withhold in
WASHAR001 WASHAR001                                                                                                                           III EAR proposed rule for sending to
                                                                                                                                                                                        Full
4317      4401                                                                                                                                NSC.docx
                                                                                                        Hillary Hess
                                                                          Peterson, Patricia R. EOP/NSC <Hillary.Hess@bis.doc.gov>; Hart,     RE Most recent versions of ((1) State Cat
                                       Timothy Mooney                                                                                                                                   Withhold in
WASHAR001 WASHAR001        2/16/2017                                      <Patricia_R_Peterson@nsc.eo Robert L <HartRL@state.gov>;            I-III Combined proposed rule and (2) EAR
                                       <Timothy.Mooney@bis.doc.gov>                                                                                                                     Full
4402      4402                                                            p.gov>                        Monjay, Robert                        Bookend proposed rule).msg
                                                                                                        <MonjayR@state.gov>
                                                                          Hart, Robert L                                                                                               Withhold in
WASHAR001 WASHAR001        4/17/2017 Monjay, Robert <MonjayR@state.gov>                                                                     0 RE Nukes on the USML.msg
                                                                          <HartRL@state.gov>                                                                                           Full
4403      4403
                                                                                                                                              Cat I-III + XVI Combined IFR - FRN 2     Withhold in
WASHAR001 WASHAR001
                                                                                                                                              RLH.doc                                  Full
4404      4430




                                                                                                     244 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 297 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Nilsson, Brian Hart, Robert L               PM-DDTC-Staff-Assistants-DL <PM-                                              Withhold in
WASHAR001 WASHAR001            4/7/2017                                                                                                       RE Q re Cats I-III rule (11).msg
                                        H <NilssonBH@state.gov>; Peartree, C <HartRL@state.gov>          DDTC-Staff-Assistants@state.gov>                                              Full
4431      4433
                                        Edward <PeartreeCE@state.gov>

                                                                                                         Peartree, C Edward
                                                                                                         <PeartreeCE@state.gov>; Hart,
                                                                                                         Robert L <HartRL@state.gov>;
                                          Matthew Borman                    Nilsson, Brian H             Monjay, Robert                                                                Withhold in
WASHAR001 WASHAR001            4/7/2017                                                                                                       RE Q re Cats I-III rule.msg
                                          <Matthew.Borman@bis.doc.gov>      <NilssonBH@state.gov>        <MonjayR@state.gov>; Hayes,                                                   Full
4434      4435
                                                                                                         William H <HayesWH@state.gov>;
                                                                                                         Reed, Michael D
                                                                                                         <ReedMD2@state.gov>


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Timothy
                                     Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Steven Schrader
                                                                          Steven Clagett                                                                                               Withhold in
WASHAR001 WASHAR001        4/19/2017 <Steven.Schrader@bis.doc.gov>; Kevin                                                                   0 Re Question on Cat I revisions (5).msg
                                                                          <Steven.Clagett@bis.doc.gov>                                                                                 Full
4436      4437                       Kurland <Kevin.Kurland@bis.doc.gov>;
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>; Abraham,
                                     Liz <LAbraham@doc.gov>; KLASON,
                                     PETER <PKLASON@doc.gov>




                                                                                                    245 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 298 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Steven
                                     Schrader                             Timothy Mooney
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001        4/20/2017 <Steven.Schrader@bis.doc.gov>; Kevin <Timothy.Mooney@bis.doc.go                                      0 RE Question on Cat I revisions.msg
                                                                                                                                                                                      Full
4438      4440                       Kurland <Kevin.Kurland@bis.doc.gov>; v>
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>; Abraham,
                                     Liz <LAbraham@doc.gov>; KLASON,
                                     PETER <PKLASON@doc.gov>


                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                        Eugene Cottilli                                                     RE Roll out Plan for Publishing Interim   Withhold in
WASHAR001 WASHAR001        4/11/2017 Hart, Robert L <HartRL@state.gov>;                               PM-CPA <PM-CPA@state.gov>
                                                                        <Eugene.Cottilli@bis.doc.gov>                                       Final Rules on USML Cats I-III.msg        Full
4441      4442                       Monjay, Robert <MonjayR@state.gov>

                                                                                                       Todd Willis
                                                                                                       <Todd.Willis@bis.doc.gov>;
                                        Robbins, Peter <PRobbins@doc.gov>;                             Anthony Christino
                                        Abraham, Liz <LAbraham@doc.gov>;                               <Anthony.Christino@bis.doc.gov>;
                                        Matthew Borman                                                 Mark Salinas
                                        <Matthew.Borman@bis.doc.gov>;                                  <Mark.Salinas@bis.doc.gov>; Kevin
                                                                            Timothy Mooney                                               RE Rulemaking insert for Commerce Cat I
                                        KLASON, PETER <PKLASON@doc.gov>;                               Kurland                                                                     Withhold in
WASHAR001 WASHAR001            4/7/2017                                     <Timothy.Mooney@bis.doc.go                                   II and III bookend rule for publishing as
                                        Hillary Hess                                                   <Kevin.Kurland@bis.doc.gov>;                                                Full
4443      4445                                                              v>                                                           interim final (14).msg
                                        <Hillary.Hess@bis.doc.gov>; Monjay,                            Steven Schrader
                                        Robert <MonjayR@state.gov>; Sheila                             <Steven.Schrader@bis.doc.gov>;
                                        Quarterman                                                     Karen NiesVogel
                                        <Sheila.Quarterman@bis.doc.gov>                                <Karen.NiesVogel@bis.doc.gov>;
                                                                                                       Asha, Mathew
                                                                                                       <amathew@doc.gov>




                                                                                                      246 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 299 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                      Todd Willis
                                                                                                      <Todd.Willis@bis.doc.gov>;
                                                                                                      Anthony Christino
                                        Hillary Hess
                                                                                                      <Anthony.Christino@bis.doc.gov>;
                                        <Hillary.Hess@bis.doc.gov>; Timothy
                                                                                                      Mark Salinas
                                        Mooney                              Matthew Borman                                                   RE Rulemaking insert for Commerce Cat I
                                                                                                      <Mark.Salinas@bis.doc.gov>; Kevin                                                Withhold in
WASHAR001 WASHAR001            4/6/2017 <Timothy.Mooney@bis.doc.gov>;       <Matthew.Borman@bis.doc.g                                        II and III bookend rule for publishing as
                                                                                                      Kurland                                                                          Full
4446      4458                          Abraham, Liz <LAbraham@doc.gov>; ov>                                                                 interim final (19).msg
                                                                                                      <Kevin.Kurland@bis.doc.gov>;
                                        KLASON, PETER <PKLASON@doc.gov>;
                                                                                                      Steven Schrader
                                        Monjay, Robert <MonjayR@state.gov>
                                                                                                      <Steven.Schrader@bis.doc.gov>;
                                                                                                      Karen NiesVogel
                                                                                                      <Karen NiesVogel@bis doc gov>
                                                                                                      Todd Willis
                                                                                                          <Todd.Willis@bis.doc.gov>;
                                                                                                          Anthony Christino
                                        Matthew Borman
                                                                                                          <Anthony.Christino@bis.doc.gov>;
                                        <Matthew.Borman@bis.doc.gov>;
                                                                                                          Mark Salinas
                                        Timothy Mooney                                                                                      RE Rulemaking insert for Commerce Cat I
                                                                           Hillary Hess                   <Mark.Salinas@bis.doc.gov>; Kevin                                           Withhold in
WASHAR001 WASHAR001            4/6/2017 <Timothy.Mooney@bis.doc.gov>;                                                                       II and III bookend rule for publishing as
                                                                           <Hillary.Hess@bis.doc.gov>     Kurland                                                                     Full
4459      4471                          Abraham, Liz <LAbraham@doc.gov>;                                                                    interim final (20).msg
                                                                                                          <Kevin.Kurland@bis.doc.gov>;
                                        KLASON, PETER <PKLASON@doc.gov>;
                                                                                                          Steven Schrader
                                        Monjay, Robert <MonjayR@state.gov>
                                                                                                          <Steven.Schrader@bis.doc.gov>;
                                                                                                          Karen NiesVogel
                                                                                                          <Karen NiesVogel@bis doc gov>
                                                                                                          Todd Willis
                                                                                                       <Todd.Willis@bis.doc.gov>;
                                                                                                       Anthony Christino
                                        Hillary Hess
                                                                                                       <Anthony.Christino@bis.doc.gov>;
                                        <Hillary.Hess@bis.doc.gov>; Matthew
                                                                                                       Mark Salinas
                                        Borman                              Timothy Mooney                                               RE Rulemaking insert for Commerce Cat I
                                                                                                       <Mark.Salinas@bis.doc.gov>; Kevin                                           Withhold in
WASHAR001 WASHAR001            4/6/2017 <Matthew.Borman@bis.doc.gov>;       <Timothy.Mooney@bis.doc.go                                   II and III bookend rule for publishing as
                                                                                                       Kurland                                                                     Full
4472      4484                          Abraham, Liz <LAbraham@doc.gov>; v>                                                              interim final (21).msg
                                                                                                       <Kevin.Kurland@bis.doc.gov>;
                                        KLASON, PETER <PKLASON@doc.gov>;
                                                                                                       Steven Schrader
                                        Monjay, Robert <MonjayR@state.gov>
                                                                                                       <Steven.Schrader@bis.doc.gov>;
                                                                                                       Karen NiesVogel
                                                                                                       <Karen NiesVogel@bis doc gov>




                                                                                                        247 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 300 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                       Todd Willis
                                                                                                       <Todd.Willis@bis.doc.gov>;
                                                                                                       Anthony Christino
                                        Abraham, Liz <LAbraham@doc.gov>;
                                                                                                       <Anthony.Christino@bis.doc.gov>;
                                        KLASON, PETER <PKLASON@doc.gov>;
                                                                                                       Mark Salinas
                                        Hillary Hess                        Timothy Mooney                                                  RE Rulemaking insert for Commerce Cat I
                                                                                                       <Mark.Salinas@bis.doc.gov>; Kevin                                              Withhold in
WASHAR001 WASHAR001            4/6/2017 <Hillary.Hess@bis.doc.gov>; Matthew <Timothy.Mooney@bis.doc.go                                      II and III bookend rule for publishing as
                                                                                                       Kurland                                                                        Full
4485      4497                          Borman                              v>                                                              interim final (24).msg
                                                                                                       <Kevin.Kurland@bis.doc.gov>;
                                        <Matthew.Borman@bis.doc.gov>;
                                                                                                       Steven Schrader
                                        Monjay, Robert <MonjayR@state.gov>
                                                                                                       <Steven.Schrader@bis.doc.gov>;
                                                                                                       Karen NiesVogel
                                                                                                       <Karen NiesVogel@bis doc gov>
                                                                                                                                            2017-4-6 Rulemaking insert for
                                                                                                                                            Commerce bookend rule to Cat I II and III Withhold in
WASHAR001 WASHAR001
                                                                                                                                            rule for publishing as interim final      Full
4498      4499
                                                                                                                                            rule.docx
                                                                                                         Todd Willis
                                                                                                         <Todd.Willis@bis.doc.gov>;
                                        Abraham, Liz (Federal)                                           Christino, Anthony
                                        <LAbraham@doc.gov>; Borman,                                      <Anthony.Christino@bis.doc.gov>;
                                        Matthew                                                          Salinas, Mark
                                        <Matthew.Borman@bis.doc.gov>;                                    <Mark.Salinas@bis.doc.gov>;
                                                                                                                                            RE Rulemaking insert for Commerce Cat I
                                        KLASON, PETER (Federal)             Robbins, Peter (Federal)     Kurland, Kevin                                                               Withhold in
WASHAR001 WASHAR001            4/7/2017                                                                                                     II and III bookend rule for publishing as
                                        <PKLASON@doc.gov>; Hess, Hillary    <PRobbins@doc.gov>           <Kevin.Kurland@bis.doc.gov>;                                                 Full
4500      4502                                                                                                                              interim final.msg
                                        <Hillary.Hess@bis.doc.gov>; Mooney,                              Schrader, Steven
                                        Timothy                                                          <Steven.Schrader@bis.doc.gov>;
                                        <Timothy.Mooney@bis.doc.gov>;                                    NiesVogel, Karen
                                        Monjay, Robert <MonjayR@state.gov>                               <Karen.NiesVogel@bis.doc.gov>;
                                                                                                         Asha, Mathew
                                                                                                         <amathew@doc gov>




                                                                                                       248 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 301 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                      Brett Hewitt
                                                                                                      <Brett.Hewitt@bis.doc.gov>; PM-
                                     Nilsson, Brian H
                                                                                                      CPA <PM-CPA@state.gov>;
                                     <NilssonBH@state.gov>; Hart, Robert L
                                                                                                      Peartree, C Edward
                                     <HartRL@state.gov>; Wier, Anthony D Paul, Joshua M                                                   RE Summary of Comments from ECR Hill Withhold in
WASHAR001 WASHAR001        9/28/2016                                                                  <PeartreeCE@state.gov>; Monjay,
                                     <WierAD@state.gov>; Parish, William J <PaulJM@state.gov>                                             Briefing (59).msg                    Full
4503      4504                                                                                        Robert <MonjayR@state.gov>;
                                     <ParishWJ@state.gov>;
                                                                                                      Shulman, Arthur
                                     Patricia_R_Peterson@nsc.eop.gov
                                                                                                      <ShulmanA@state.gov>; Cook,
                                                                                                      Daniel L <CookDL@state.gov>

                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                      Nilsson, Brian H
                                     Monjay, Robert                         Hart, Robert L                                                RE Summary of Comments from ECR Hill Withhold in
WASHAR001 WASHAR001        9/28/2016                                                                  <NilssonBH@state.gov>; PM-CPA
                                     <MonjayR@state.gov>; Peartree, C       <HartRL@state.gov>                                            Briefing.msg                         Full
4505      4507                                                                                        <PM-CPA@state.gov>
                                     Edward <PeartreeCE@state.gov>

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Davidson-      Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001            3/8/2017                                                                                                  0 Re The firearms rules.msg
                                        Hood, Simon                         <HartRL@state.gov>                                                                                       Full
4508      4509
                                        <DavidsonHoodS@state.gov>
                                                                            Hart, Robert L                                                                                           Withhold in
WASHAR001 WASHAR001       12/16/2016 Monjay, Robert <MonjayR@state.gov>                                                                  0 RE Updated I-III.msg
                                                                            <HartRL@state.gov>                                                                                       Full
4510      4510
                                                                                                                                          Cat I-III Combined PR - FRN 6 (redline     Withhold in
WASHAR001 WASHAR001
                                                                                                                                          rlh).doc                                   Full
4511      4535

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Peartree, C    Nilsson, Brian H          PM-DDTC-Staff-Assistants-DL <PM-    RE Updated version of Cats I-III rule to   Withhold in
WASHAR001 WASHAR001            4/5/2017
                                        Edward <PeartreeCE@state.gov>;      <NilssonBH@state.gov>     DDTC-Staff-Assistants@state.gov>    send to NSC.msg                            Full
4536      4536
                                        Hart, Robert L <HartRL@state.gov>




                                                                                                    249 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 302 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Peartree, C
                                                                                                      Edward <PeartreeCE@state.gov>;
                                     Monjay, Robert                     Timothy Mooney
                                                                                                      Hart, Robert L <HartRL@state.gov>;                                                 Withhold in
WASHAR001 WASHAR001         4/5/2017 <MonjayR@state.gov>;               <Timothy.Mooney@bis.doc.go                                        RE Updated version of Cats I-III rule.msg
                                                                                                      Hillary Hess                                                                       Full
4537      4537                       Patricia_R_Peterson@nsc.eop.gov    v>
                                                                                                      <Hillary.Hess@bis.doc.gov>; Kevin
                                                                                                      Kurland
                                                                                                      <Kevin.Kurland@bis.doc.gov>
                                                                        Daoussi, Susan G CIV DTSA LD
                                                                        (US)                                                                                                             Withhold in
WASHAR001 WASHAR001        2/10/2017 Monjay, Robert <MonjayR@state.gov>                                                                 0 RE USML Categories I-III.msg
                                                                        <susan.g.daoussi.civ@mail.mil                                                                                    Full
4538      4539
                                                                        >
                                                                                                      Hillary Hess
                                                                        Timothy Mooney
                                     KLASON, PETER <PKLASON@doc.gov>;                                 <Hillary.Hess@bis.doc.gov>;         RE Were one of you working with Bill on        Withhold in
WASHAR001 WASHAR001        1/27/2017                                    <Timothy.Mooney@bis.doc.go
                                     Abraham, Liz <LAbraham@doc.gov>                                  Monjay, Robert                      the gun rules .msg                             Full
4540      4541                                                          v>
                                                                                                      <MonjayR@state.gov>
                                                                                                                                            2017-1-27 CLEAN USML to CCL - Category Withhold in
WASHAR001 WASHAR001
                                                                                                                                            I II and III EAR proposed rule.docx    Full
4542      4626
                                                                                                                                            2017-1-27 Redline USML to CCL -
                                                                                                                                                                                         Withhold in
WASHAR001 WASHAR001                                                                                                                         Category I II and III EAR proposed
                                                                                                                                                                                         Full
4627      4677                                                                                                                              rule.docx
                                                                                                                                                                                         Withhold in
WASHAR001 WASHAR001                                                                                                                         Cat I-III Combined PR - FRN 8.doc
                                                                                                                                                                                         Full
4678      4702
                                                                                                         Michael Vaccaro
                                     Hillary Hess                          Peartree, C Edward            <Michael.Vaccaro@bis.doc.gov>;     2017-1-26 DDTC and BIS RE Cats I-III         Withhold in
WASHAR001 WASHAR001        1/26/2017
                                     <Hillary.Hess@bis.doc.gov>            <PeartreeCE@state.gov>        Timothy Mooney                     updates.msg                                  Full
4703      4703
                                                                                                         <Timothy.Mooney@bis.doc.gov>
                                     Eugene.Cottilli@bis.doc.gov; Hart,
                                                                          Paul, Joshua M                                                    Roll out Plan for Publishing Interim Final   Withhold in
WASHAR001 WASHAR001        4/11/2017 Robert L <HartRL@state.gov>; Monjay,                                PM-CPA <PM-CPA@state.gov>
                                                                          <PaulJM@state.gov>                                                Rules on USML Cats I-III.msg                 Full
4704      4704                       Robert <MonjayR@state.gov>

                                                                                                                                            Roll out Plan for Publishing Interim Final   Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Rules on USML Cats I-III.clean.docx          Full
4705      4711




                                                                                                      250 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 303 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                        Peartree, C Edward
                                        <PeartreeCE@state.gov>; Hart, Robert Nilsson, Brian H          PM-DDTC-Staff-Assistants-DL <PM-       Updated version of Cats I-III rule to send Withhold in
WASHAR001 WASHAR001            4/5/2017
                                        L <HartRL@state.gov>; Monjay, Robert <NilssonBH@state.gov>     DDTC-Staff-Assistants@state.gov>       to NSC.msg                                 Full
4712      4712
                                        <MonjayR@state.gov>

                                        Timothy Mooney                      Heidema, Sarah J           Monjay, Robert                                                                   Withhold in
WASHAR001 WASHAR001        9/18/2017                                                                                                          1 2 & 3 status.msg
                                        <Timothy.Mooney@bis.doc.gov>        <HeidemaSJ@state.gov>      <MonjayR@state.gov>                                                              Full
4713      4713
                                                                            Heidema, Sarah J           Monjay, Robert                                                                   Withhold in
WASHAR001 WASHAR001        9/11/2017 Hart, Robert L <HartRL@state.gov>                                                                        10094_FR_09-05-2017 (007) (3) docx.msg
                                                                            <HeidemaSJ@state.gov>      <MonjayR@state.gov>                                                              Full
4714      4714
                                                                                                                                                                                        Withhold in
WASHAR001 WASHAR001                                                                                                                           10094_FR_09-05-2017 (007) (3).docx
                                                                                                                                                                                        Full
4715      4741
                                                                                                                                            10094_FR_09-05-2017 (Sent to BIS for
                                        Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                             Withhold in
WASHAR001 WASHAR001        9/19/2017                                                                                                      0 Burden Reduction Numbers + DSP5
                                        Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                        Full
4742      4742                                                                                                                              burden hour cost savings) docx.msg
                                                                                                                                              10094_FR_09-05-2017 (Sent to BIS for
                                                                                                                                                                                        Withhold in
WASHAR001 WASHAR001                                                                                                                           Burden Reduction Numbers + DSP5
                                                                                                                                                                                        Full
4743      4769                                                                                                                                burden hour cost savings).docx
                                                                                                       Heidema, Sarah J
                                        Peckham, Yvonne M                   Hart, Robert L                                                    1400-AE30 (USML Categories I-III) for     Withhold in
WASHAR001 WASHAR001        9/25/2017                                                                   <HeidemaSJ@state.gov>; Monjay,
                                        <PeckhamYM@state.gov>               <HartRL@state.gov>                                                ROCIS.msg                                 Full
4770      4770                                                                                         Robert <MonjayR@state.gov>

                                                                                                                                              2017-9-25 State firearms proposed rule    Withhold in
WASHAR001 WASHAR001
                                                                                                                                              for OMB.docx                              Full
4771      4798
                                                                        Timothy Mooney
                                                                                                                                              Can you informally take a look at this    Withhold in
WASHAR001 WASHAR001       10/27/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                        0
                                                                                                                                              .msg                                      Full
4799      4799                                                          v>
                                                                                                                                              Change inherently military to exclusively Withhold in
WASHAR001 WASHAR001
                                                                                                                                              military.docx                             Full
4800      4801




                                                                                                     251 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 304 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                                                      Karen NiesVogel
                                                                                                      <Karen.NiesVogel@bis.doc.gov>;
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>; Lopes,    Can you send me the latest version of the
                                                                           Timothy Mooney
                                                                                                      Alexander                             State guns rule (Latest version I have is Withhold in
WASHAR001 WASHAR001            8/9/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go
                                                                                                      <alexander.lopes@bis.doc.gov>;        the one from 6 6 which I beleive was the Full
4802      4802                                                             v>
                                                                                                      Clagett, Steven                       one sent to NSC) .msg
                                                                                                      <steven.clagett@bis.doc.gov>;
                                                                                                      Matthew Borman
                                                                                                      <Matthew.Borman@bis.doc.gov>

                                                                           Timothy Mooney             Abraham, Liz
                                                                                                                                       Can you send me the most recent version Withhold in
WASHAR001 WASHAR001            6/6/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <LAbraham@doc.gov>; Hillary Hess
                                                                                                                                       of the State gun rule .msg              Full
4803      4803                                                             v>                         <Hillary.Hess@bis.doc.gov>
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>;
                                                                                                      MASTERSON JR., JOHN
                                                                                                      <JMASTERSON@doc.gov>;
                                                                                                      Abraham, Liz
                                                                                                      <LAbraham@doc.gov>; Asha,
                                                                                                      Mathew <amathew@doc.gov>;
                                                                                                                                            Can you send us the State rule and the
                                                                           Timothy Mooney             Plotnick, Sarah (Federal)
                                                                                                                                            EO 13771 analysis if that is in a separate   Withhold in
WASHAR001 WASHAR001            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <splotnick@doc.gov>; Robbins,
                                                                                                                                            document that State will send to OMB         Full
4804      4804                                                             v>                         Peter <PRobbins@doc.gov>;
                                                                                                                                            .msg
                                                                                                      Grossman, Beth (Federal)
                                                                                                      (bgrossman@doc.gov); Matthew
                                                                                                      Borman
                                                                                                      <Matthew.Borman@bis.doc.gov>;
                                                                                                      Richard Ashooh
                                                                                                      <Richard.Ashooh@bis.doc.gov>;
                                                                                                      Karen NiesVogel
                                                                             Krueger, Thomas G                                                                                           Withhold in
WASHAR001 WASHAR001            6/7/2017 Monjay, Robert <MonjayR@state.gov>                                                                 0 Cat 1 2 3.msg
                                                                             <KruegerTG@state.gov>                                                                                       Full
4805      4805




                                                                                                     252 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 305 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                        PM-DDTC-DL <PM-DDTC-                Heidema, Sarah J                                                                                       Withhold in
WASHAR001 WASHAR001        9/28/2017                                                                  Paul, Joshua M <PaulJM@state.gov> Categories I II & III.msg
                                        DL@state.gov>                       <HeidemaSJ@state.gov>                                                                                  Full
4806      4806
                                                                                                      McKeeby, David I
                                                                                                      <McKeebyDI@state.gov>; Hart,
                                        Nilsson, Brian H                    Paul, Joshua M            Robert L <HartRL@state.gov>;                                                 Withhold in
WASHAR001 WASHAR001        8/29/2017                                                                                                      CATS 1-3 (233).msg
                                        <NilssonBH@state.gov>               <PaulJM@state.gov>        Monjay, Robert                                                               Full
4807      4807
                                                                                                      <MonjayR@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Koelling,
                                                                            Rogers, Shana A           Peartree, C Edward                                                           Withhold in
WASHAR001 WASHAR001            6/8/2017 Richard W <KoellingRW@state.gov>;                                                                 Cats I-III and Defense Distributed.msg
                                                                            <RogersSA2@state.gov>     <PeartreeCE@state.gov>                                                       Full
4808      4808                          Memos, Nicholas
                                        <MemosNI@state.gov>

                                                                                                      Monjay, Robert
                                                                                                      <MonjayR@state.gov>; Hart, Robert
                                        Nilsson, Brian H                    Chen, Rachael J                                                                                        Withhold in
WASHAR001 WASHAR001       10/10/2017                                                                  L <HartRL@state.gov>; Paul, Joshua Cats I-III outreach.msg
                                        <NilssonBH@state.gov>               <ChenRJ@state.gov>                                                                                     Full
4809      4809                                                                                        M <PaulJM@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>




                                                                                                    253 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 306 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Kottmyer,                                  Seehra, Jasmeet K. EOP/OMB
                                     Alice M <KottmyerAM@state.gov>;                                   <Jasmeet_K._Seehra@omb.eop.gov
                                     Monjay, Robert                                                    >; Peterson, Patricia R. EOP/NSC
                                     <MonjayR@state.gov>; Hart, Robert L                               <Patricia_R_Peterson@nsc.eop.gov
                                     <HartRL@state.gov>; Nilsson, Brian H Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                        Commerce comments on State Cats I II III Withhold in
WASHAR001 WASHAR001       10/11/2017 <NilssonBH@state.gov>; Ganzer, Ann K <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                        Proposed Rule -- take 2.msg              Full
4810      4810                       <GanzerAK@state.gov>; Gamble,        p.gov>                       ; Plotnick, Sarah (Federal)
                                     David (Chip) H Jr.                                                <splotnick@doc.gov>; Asha,
                                     <GambleDH@state.gov>; Krueger,                                    Mathew <amathew@doc.gov>;
                                     Thomas G <KruegerTG@state.gov>;                                   Grossman, Beth (Federal)
                                     McClung, Gailyn W                                                 (bgrossman@doc.gov)
                                     <McClungGW@state.gov>


                                                                                                                                         2017-10-11 BIS OCC redline comments on Withhold in
WASHAR001 WASHAR001
                                                                                                                                         Draft State firearms proposed rule.docx Full
4811      4838

                                                                                                       Bashadi, Sarah O. EOP/OMB
                                     Peckham, Yvonne M
                                                                                                       <Sarah_O._Bashadi@omb.eop.gov>
                                     <PeckhamYM@state.gov>; Kottmyer,
                                                                                                       ; Seehra, Jasmeet K. EOP/OMB
                                     Alice M <KottmyerAM@state.gov>;      Seehra, Jasmeet K. EOP/OMB
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov Commerce comments on State Cats I II III Withhold in
WASHAR001 WASHAR001       10/11/2017 Monjay, Robert                       <Jasmeet_K._Seehra@omb.eo
                                                                                                       >; Peterson, Patricia R. EOP/NSC Proposed Rule.msg                      Full
4839      4839                       <MonjayR@state.gov>; Hart, Robert L p.gov>
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov
                                     <HartRL@state.gov>; Nilsson, Brian H
                                                                                                       >; Plotnick, Sarah (Federal)
                                     <NilssonBH@state.gov>
                                                                                                       <splotnick@doc.gov>

                                                                                                                                         2017-10-5 BIS OCC redline comments on
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                      Draft State firearms proposed rule_doc
                                                                                                                                                                                Full
4840      4867                                                                                                                           edits.docx




                                                                                                  254 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 307 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     Krueger, Thomas G                                                Seehra, Jasmeet K. EOP/OMB
                                     <KruegerTG@state.gov>; McClung,                                  <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                                                         Commerce comments on State's Export
                                     Gailyn W <McClungGW@state.gov>;       Seehra, Jasmeet K. EOP/OMB >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                         Control Reform Rule for Categories 1-3     Withhold in
WASHAR001 WASHAR001        11/9/2017 Aron, David H <AronDH@state.gov>;     <Jasmeet_K._Seehra@omb.eo <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                         (BIS responses on State rule for sending   Full
4868      4868                       Monjay, Robert                        p.gov>                     ; Peterson, Patricia R. EOP/NSC
                                                                                                                                         back to OMB).msg
                                     <MonjayR@state.gov>; Peckham,                                    <Patricia_R_Peterson@nsc.eop.gov
                                     Yvonne M <PeckhamYM@state.gov>                                   >

                                                                                                                                         2017-11-8 DOC responses to State
                                                                                                                                         firearms proposed rule - DOC-DTSA-ATF      Withhold in
WASHAR001 WASHAR001
                                                                                                                                         w responses FINAL for sending to           Full
4869      4897
                                                                                                                                         OMB.docx
                                                                                                      Baker, Katherine M
                                                                                                      <BakerKM@state.gov>; Costner,
                                                                                                      Steve R <CostnerSR@state.gov>;
                                       Morimoto, Sho J                     Krueger, Thomas G          Malzahn, William B                                                            Withhold in
WASHAR001 WASHAR001        12/6/2017                                                                                                     Commerce gun rule.msg
                                       <MorimotoSJ@state.gov>              <KruegerTG@state.gov>      <MalzahnWB@state.gov>; Hart,                                                  Full
4898      4898
                                                                                                      Robert L <HartRL@state.gov>;
                                                                                                      Monjay, Robert
                                                                                                      <MonjayR@state.gov>
                                                                                                                                         2017-12-5 Clean Commerce firearms rule
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                      addressing interagency comments
                                                                                                                                                                                Full
4899      5027                                                                                                                           f...State Edits.docx




                                                                                                   255 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 308 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING


                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                     Peckham, Yvonne M
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                     <PeckhamYM@state.gov>; Ganzer,
                                                                                                     >; Laychak, Michael R SES DTSA EO
                                     Ann K <GanzerAK@state.gov>; Hart,
                                                                          Seehra, Jasmeet K. EOP/OMB (US)
                                     Robert L <HartRL@state.gov>; Monjay,                                                                 Commerce response to State comments -- Withhold in
WASHAR001 WASHAR001       12/21/2017                                      <Jasmeet_K._Seehra@omb.eo <michael.r.laychak.civ@mail.mil>;
                                     Robert <MonjayR@state.gov>;                                                                          response due by COB on January 5th.msg Full
5028      5028                                                            p.gov>                     Minnifield, Tracy J CIV DTSA LD (US)
                                     Krueger, Thomas G
                                                                                                     <tracy.j.minnifield.civ@mail.mil>;
                                     <KruegerTG@state.gov>; Heidema,
                                                                                                     Mueller, Andrew J CIV DTSA LD (US)
                                     Sarah J <HeidemaSJ@state.gov>
                                                                                                     <andrew.j.mueller2.civ@mail.mil>;
                                                                                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                                                     <susan.g.daoussi.civ@mail.mil>;
                                                                                                     Plotnick, Sarah (Federal)
                                                                                                     <splotnick@doc.gov>



                                                                                                                                          2017-12-19 Commerce firearms rule
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                       addressing interagency State Comments
                                                                                                                                                                                  Full
5029      5159                                                                                                                            + BIS follow up response.docx

                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Hart,
                                                                          Seehra, Jasmeet K. EOP/OMB
                                     Robert L <HartRL@state.gov>; Monjay,                            Plotnick, Sarah (Federal)            Commerce Responses to State and DOJ     Withhold in
WASHAR001 WASHAR001       12/13/2017                                      <Jasmeet_K._Seehra@omb.eo
                                     Robert <MonjayR@state.gov>;                                     <splotnick@doc.gov>                  comments.msg                            Full
5160      5160                                                            p.gov>
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>

                                                                                                                                          2017-12-13 BIS responses to ATF CIV     Withhold in
WASHAR001 WASHAR001
                                                                                                                                          Comments.12-06-2017.Ver2.docx           Full
5161      5165




                                                                                                    256 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 309 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                        2017-12-13 Redline Commerce firearms
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001                                                                                                                     rule addressing interagency State and
                                                                                                                                                                              Full
5166      5295                                                                                                                          DOJ comments for sending to OMB.docx

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Kottmyer, Alice M
                                                                                                     <KottmyerAM@state.gov>;
                                     Asha, Mathew <amathew@doc.gov>;                                                                    DHS comments on Commerce rule on
                                                                          Seehra, Jasmeet K. EOP/OMB Peckham, Yvonne M
                                     Grossman, Beth (Federal)                                                                           Categories I II and III of the U S      Withhold in
WASHAR001 WASHAR001       10/16/2017                                      <Jasmeet_K._Seehra@omb.eo <PeckhamYM@state.gov>; Nilsson,
                                     (bgrossman@doc.gov); Plotnick, Sarah                                                               Munitions List and the Commerce Control Full
5296      5296                                                            p.gov>                     Brian H <NilssonBH@state.gov>;
                                     (Federal) <splotnick@doc.gov>                                                                      List (86).msg
                                                                                                     Ganzer, Ann K
                                                                                                     <GanzerAK@state.gov>; Hart,
                                                                                                     Robert L <HartRL@state.gov>;
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Heidema,
                                                                                                     Sarah J <HeidemaSJ@state.gov>;
                                                                                                     Fischler, Danny
                                                                                                     <Danny.Fischler@hq.dhs.gov>


                                                                                                                                        Commerce firearms proposed rule        Withhold in
WASHAR001 WASHAR001
                                                                                                                                        DHS.docx                               Full
5297      5420
                                                                        Timothy Mooney                                                Do you have a copy of this memorandum
                                                                                                                                                                            Withhold in
WASHAR001 WASHAR001       12/18/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0 with DHS that you could send to me
                                                                                                                                                                            Full
5421      5421                                                          v>                                                            .msg
                                                                        Timothy Mooney
                                                                                                                                        Do you know the answers to these three Withhold in
WASHAR001 WASHAR001       10/19/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                        questions .msg                         Full
5422      5422                                                          v>




                                                                                                  257 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 310 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                                                                                      Seehra, Jasmeet K. EOP/OMB
                                     Plotnick, Sarah (Federal)                                        <Jasmeet_K._Seehra@omb.eop.gov
                                     <splotnick@doc.gov>; Asha, Mathew                                >; Bashadi, Sarah O. EOP/OMB
                                     <amathew@doc.gov>; Grossman, Beth                                <Sarah_O._Bashadi@omb.eop.gov>
                                     (Federal) (bgrossman@doc.gov);                                   ; Peterson, Patricia R. EOP/NSC
                                     Peckham, Yvonne M                                                <Patricia_R_Peterson@nsc.eop.gov
                                     <PeckhamYM@state.gov>; Kottmyer,                                 >; Minnifield, Tracy J CIV DTSA LD   DOD comments on State Commerce rules
                                                                         Seehra, Jasmeet K. EOP/OMB
                                     Alice M <KottmyerAM@state.gov>;                                  (US)                                 on Categories I II and III of the U S   Withhold in
WASHAR001 WASHAR001       10/16/2017                                     <Jasmeet_K._Seehra@omb.eo
                                     Ganzer, Ann K <GanzerAK@state.gov>;                              <tracy.j.minnifield.civ@mail.mil>;   Munitions List and the Commerce Control Full
5423      5423                                                           p.gov>
                                     Nilsson, Brian H                                                 Laychak, Michael R SES DTSA EO       List .msg
                                     <NilssonBH@state.gov>; Monjay,                                   (US)
                                     Robert <MonjayR@state.gov>; Hart,                                <michael.r.laychak.civ@mail.mil>;
                                     Robert L <HartRL@state.gov>;                                     Daoussi, Susan G CIV DTSA LD (US)
                                     Heidema, Sarah J                                                 <susan.g.daoussi.civ@mail.mil>;
                                     <HeidemaSJ@state.gov>                                            Mueller, Andrew J CIV DTSA LD (US)
                                                                                                      <andrew.j.mueller2.civ@mail.mil>



                                                                                                                                           Draft Commerce firearms proposed rule   Withhold in
WASHAR001 WASHAR001
                                                                                                                                           (DTSA cmts 11-Oct-2017_r1).docx         Full
5424      5547
                                                                                                                                           Draft State firearms proposed rule (DTSA Withhold in
WASHAR001 WASHAR001
                                                                                                                                           cmts, 11-Oct-2017).docx                  Full
5548      5575




                                                                                                 258 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 311 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING


                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                     Nilsson, Brian H
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     <NilssonBH@state.gov>; Krueger,
                                                                          Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB     DOD comments on the latest versions of
                                     Thomas G <KruegerTG@state.gov>;                                                                                                           Withhold in
WASHAR001 WASHAR001       11/20/2017                                      <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov> Commerce and State Export Control
                                     Asha, Mathew <amathew@doc.gov>;                                                                                                           Full
5576      5576                                                            p.gov>                       ; Peterson, Patricia R. EOP/NSC  Reform Rules for Categories 1-3.msg
                                     Robbins, Peter (Federal)
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov
                                     <PRobbins@doc.gov>; Hart, Robert L
                                                                                                       >
                                     <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>


                                                                                                                                        2017-11-8 DOC responses to State
                                                                                                                                        firearms proposed rule - DOC-DTSA-ATF   Withhold in
WASHAR001 WASHAR001
                                                                                                                                        w responses FINAL for sending to OMB    Full
5577      5605
                                                                                                                                        (DOD cmts).docx
                                                                                                                                        DoD response to DoS comments on Cat I, Withhold in
WASHAR001 WASHAR001
                                                                                                                                        II, III.docx                           Full
5606      5606
                                                                                                                                        2017-11-3 Master redline Commerce
                                                                                                                                        firearms rule with interagency comments Withhold in
WASHAR001 WASHAR001
                                                                                                                                        + BIS responses for sending to OMB      Full
5607      5734
                                                                                                                                        STATE FINAL(DoD cmts).docx

                                                                                                                                        DOD response to Commerce reg on         Withhold in
WASHAR001 WASHAR001
                                                                                                                                        Firearms.docx                           Full
5735      5736




                                                                                                  259 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 312 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING



                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Asha, Mathew
                                     <amathew@doc.gov>; Grossman, Beth
                                     (Federal) (bgrossman@doc.gov);
                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                     Peckham, Yvonne M
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     <PeckhamYM@state.gov>; Kottmyer,
                                                                                                       >; Bashadi, Sarah O. EOP/OMB
                                     Alice M <KottmyerAM@state.gov>;
                                                                                                       <Sarah_O._Bashadi@omb.eop.gov>     DOJ comments on both the State and
                                     Monjay, Robert                       Seehra, Jasmeet K. EOP/OMB
                                                                                                       ; Peterson, Patricia R. EOP/NSC    Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001       10/11/2017 <MonjayR@state.gov>; Hart, Robert L <Jasmeet_K._Seehra@omb.eo
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov   of the U S Munitions List and the         Full
5737      5737                       <HartRL@state.gov>; Nilsson, Brian H p.gov>
                                                                                                       >; Hinchman, Robert (OLP)          Commerce Control List .msg
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                                                                                       <Robert.Hinchman@usdoj.gov>;
                                     <GanzerAK@state.gov>; Gamble,
                                                                                                       Gormsen, Eric T (OLP)
                                     David (Chip) H Jr.
                                                                                                       <Eric.T.Gormsen@usdoj.gov>
                                     <GambleDH@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>;
                                     McClung, Gailyn W
                                     <McClungGW@state.gov>



                                                                                                                                          State firearms proposed rule - ATF       Withhold in
WASHAR001 WASHAR001
                                                                                                                                          Redline 10-6-17.docx                     Full
5738      5766
                                                                                                                                          Commerce firearms proposed rule - ATF    Withhold in
WASHAR001 WASHAR001
                                                                                                                                          redline 10-6-17.docx                     Full
5767      5893
                                        Monjay, Robert
                                        <MonjayR@state.gov>; Davidson-    Reese, Kelly K                                                                                           Withhold in
WASHAR001 WASHAR001            7/6/2017                                                                PM-CPA <PM-CPA@state.gov>          ECR Myth v Fact Sheet.msg
                                        Hood, Simon                       <ReeseKK@state.gov>                                                                                      Full
5894      5894
                                        <DavidsonHoodS@state.gov>
                                                                          Krueger, Thomas G                                                                                        Withhold in
WASHAR001 WASHAR001       12/11/2017 Monjay, Robert <MonjayR@state.gov>                                Aron, David H <AronDH@state.gov> Final Comments.msg
                                                                          <KruegerTG@state.gov>                                                                                    Full
5895      5895




                                                                                                  260 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 313 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                           2017-12-5 Clean Commerce firearms rule
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                        addressing interagency comments
                                                                                                                                                                                  Full
5896      6024                                                                                                                             f...State Edits.docx
                                                                            Krueger, Thomas G                                                                                      Withhold in
WASHAR001 WASHAR001       10/13/2017 Monjay, Robert <MonjayR@state.gov>                                                                0 Final rule draft.msg
                                                                            <KruegerTG@state.gov>                                                                                  Full
6025      6025
                                                                                                                                           Draft Commerce firearms proposed rule   Withhold in
WASHAR001 WASHAR001
                                                                                                                                           FINAL.docx                              Full
6026      6151
                                                                        Timothy Mooney
                                                                                                                                           follow up questions on how some things Withhold in
WASHAR001 WASHAR001       10/24/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     0
                                                                                                                                           are done under the ITAR.msg            Full
6152      6155                                                          v>

                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     DHSOGCRegulations                                                 >; Bashadi, Sarah O. EOP/OMB
                                     <DHSOGCRegulations@hq.dhs.gov>;                                   <Sarah_O._Bashadi@omb.eop.gov>
                                     Fischler, Danny                                                   ; Peterson, Patricia R. EOP/NSC
                                     (Danny.Fischler@hq.dhs.gov);                                      <Patricia_R_Peterson@nsc.eop.gov
                                     Gormsen, Eric T (OLP)                                             >; Plotnick, Sarah (Federal)
                                     <Eric.T.Gormsen@usdoj.gov>; Jones,                                <splotnick@doc.gov>; Hart, Robert
                                     Kevin R (OLP)                                                     L <HartRL@state.gov>; Monjay,
                                     <Kevin.R.Jones@usdoj.gov>;                                        Robert <MonjayR@state.gov>;
                                                                            Seehra, Jasmeet K. EOP/OMB                                   For Comment by COB on December 18th -
                                     Hinchman, Robert (OLP)                                            Heidema, Sarah J                                                        Withhold in
WASHAR001 WASHAR001       12/15/2017                                        <Jasmeet_K._Seehra@omb.eo                                    - Revised State and Commerce Export
                                     <Robert.Hinchman@usdoj.gov>;                                      <HeidemaSJ@state.gov>; Robbins,                                         Full
6156      6156                                                              p.gov>                                                       Control Rules for Categories 1-3.msg
                                     Laychak, Michael R SES DTSA EO (US)                               Peter (Federal)
                                     <michael.r.laychak.civ@mail.mil>;                                 <PRobbins@doc.gov>; Asha,
                                     Minnifield, Tracy J CIV DTSA LD (US)                              Mathew <amathew@doc.gov>;
                                     <tracy.j.minnifield.civ@mail.mil>;                                Nilsson, Brian H
                                     Mueller, Andrew J CIV DTSA LD (US)                                <NilssonBH@state.gov>; Ganzer,
                                     <andrew.j.mueller2.civ@mail.mil>;                                 Ann K <GanzerAK@state.gov>;
                                     Daoussi, Susan G CIV DTSA LD (US)                                 Krueger, Thomas G
                                     <susan.g.daoussi.civ@mail.mil>                                    <KruegerTG@state.gov>; Peckham,
                                                                                                       Yvonne M
                                                                                                       <PeckhamYM@state.gov>




                                                                                                     261 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 314 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                          State firearms proposed rule - Clean for   Withhold in
WASHAR001 WASHAR001
                                                                                                          OMB Meeting (12-5-17).docx                 Full
6157      6185
                                                                                                          2017-12-13 BIS responses to ATF CIV        Withhold in
WASHAR001 WASHAR001
                                                                                                          Comments.12-06-2017.Ver2.docx              Full
6186      6190
                                                                                                          2017-12-13 Redline Commerce firearms
                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                       rule addressing interagency State
                                                                                                                                                     Full
6191      6320                                                                                            a....docx




                                                                       262 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 315 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     Asha, Mathew <amathew@doc.gov>;
                                     Robbins, Peter (Federal)
                                     <PRobbins@doc.gov>; Plotnick, Sarah
                                     (Federal) <splotnick@doc.gov>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Ganzer,
                                     Ann K <GanzerAK@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Nilsson, Brian
                                     H <NilssonBH@state.gov>; Hinchman,
                                                                                                        Seehra, Jasmeet K. EOP/OMB
                                     Robert (OLP)
                                                                                                        <Jasmeet_K._Seehra@omb.eop.gov
                                     <Robert.Hinchman@usdoj.gov>;                                                                          For Comment by COB on November 9th --
                                                                           Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                     Gormsen, Eric T (OLP)                                                                                 Commerce and State response to agency Withhold in
WASHAR001 WASHAR001        11/4/2017                                       <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                     <Eric.T.Gormsen@usdoj.gov>; Jones,                                                                    comments on Export Control Reform     Full
6321      6321                                                             p.gov>                       ; Peterson, Patricia R. EOP/NSC
                                     Kevin R (OLP)                                                                                         Rules for Categories 1-3 .msg
                                                                                                        <Patricia_R_Peterson@nsc.eop.gov
                                     <Kevin.R.Jones@usdoj.gov>;
                                                                                                        >
                                     DHSOGCRegulations
                                     <DHSOGCRegulations@hq.dhs.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov); Laychak,
                                     Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Baxter, Andrew M. EOP/OMB (Intern)
                                     <Andrew.M.Baxter@omb.eop.gov>

                                                                                                                                           2017-11-3_Table addressing interagency
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                        comments on the Commerce firearms
                                                                                                                                                                                  Full
6322      6356                                                                                                                             proposed rule for sending to OMB.docx




                                                                                                   263 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 316 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                          2017-11-3 Master redline Commerce
                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                       firearms rule with interagency comments
                                                                                                                                                  Full
6357      6484                                                                                            + BIS responses for sending to OMB.docx

                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR001 WASHAR001
                                                                                                          ATF w responses FINAL.DOCX               Full
6485      6513




                                                                       264 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 317 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                     DOD Reg Mailbox <whs.mc-
                                     alex.esd.mbx.dod-reg-
                                     reviews@mail.mil>;
                                     Heidi.Cohen@treasury.gov;
                                     usdareg@obpa.usda.gov; Mark Lawyer
                                     <mark_lawyer@ios.doi.gov>; Apgar,
                                     Megan <megan_apgar@ios.doi.gov>;
                                     Hinchman, Robert (OLP)
                                     <Robert.Hinchman@usdoj.gov>;
                                     'Gormsen, Eric T (OLP)
                                     (Eric.T.Gormsen@usdoj.gov)'; Jones,
                                     Kevin R (OLP)
                                     <Kevin.R.Jones@usdoj.gov>;
                                                                                                        Seehra, Jasmeet K. EOP/OMB
                                     DHSOGCRegulations                                                                                   For Review by Oct 11 State Commerce
                                                                           Bashadi, Sarah O. EOP/OMB    <Jasmeet_K._Seehra@omb.eop.gov
                                     <DHSOGCRegulations@hq.dhs.gov>;                                                                     rules on Categories I II and III of the U S Withhold in
WASHAR001 WASHAR001        9/26/2017                                       <Sarah_O._Bashadi@omb.eop.   >; Hunt, Alex T. EOP/OMB
                                     'patricia.toppings@whs.mil'; Peckham,                                                               Munitions List and the Commerce Control Full
6514      6514                                                             gov>                         <Alexander_T._Hunt@omb.eop.gov
                                     Yvonne M <PeckhamYM@state.gov>;                                                                     List.msg
                                                                                                        >
                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Grossman,
                                     Beth (Federal) <bgrossman@doc.gov>;
                                     Asha, Mathew <amathew@doc.gov>;
                                     DOE Reg Mailbox (GC-
                                     71energyregs@hq.doe.gov);
                                     'dot.regulations@dot.gov'; Monjay,
                                     Robert <MonjayR@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>;
                                     Jennings, Nanette (HQ-LA000)
                                     <nanette.jennings@nasa.gov>; Parker,
                                     Cheryl E. (HQ-LA000)
                                     <cheryl.e.parker@nasa.gov>

                                                                                                                                         Draft Commerce firearms proposed           Withhold in
WASHAR001 WASHAR001
                                                                                                                                         rule.docx                                  Full
6515      6638
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                      Draft State firearms proposed rule.docx
                                                                                                                                                                                    Full
6639      6666


                                                                                                  265 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 318 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                     Peckham, Yvonne M                                                 Seehra, Jasmeet K. EOP/OMB
                                     <PeckhamYM@state.gov>; Hart,                                      <Jasmeet_K._Seehra@omb.eop.gov
                                     Robert L <HartRL@state.gov>; Monjay,                              >; Peterson, Patricia R. EOP/NSC
                                                                          Seehra, Jasmeet K. EOP/OMB                                    For your review -- A Clean Commerce
                                     Robert <MonjayR@state.gov>; Nilsson,                              <Patricia_R_Peterson@nsc.eop.gov                                          Withhold in
WASHAR001 WASHAR001        12/5/2017                                      <Jasmeet_K._Seehra@omb.eo                                     Firearms Rule and Commerce's
                                     Brian H <NilssonBH@state.gov>;                                    >; Bashadi, Sarah O. EOP/OMB                                              Full
6667      6667                                                            p.gov>                                                        Comments on State's Rule.msg
                                     Heidema, Sarah J                                                  <Sarah_O._Bashadi@omb.eop.gov>
                                     <HeidemaSJ@state.gov>; Ganzer, Ann                                ; Plotnick, Sarah (Federal)
                                     K <GanzerAK@state.gov>                                            <splotnick@doc.gov>


                                                                                                                                         2017-12-5 Clean Commerce firearms rule
                                                                                                                                                                                Withhold in
WASHAR001 WASHAR001                                                                                                                      addressing interagency comments
                                                                                                                                                                                Full
6668      6794                                                                                                                           f....docx
                                                                                                                                         2017-12-1 State firearms proposed rule - Withhold in
WASHAR001 WASHAR001
                                                                                                                                         Clean for OMB Meeting + BIS red....docx Full
6795      6823


                                     Hart, Robert L <HartRL@state.gov>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Monjay,                                    Seehra, Jasmeet K. EOP/OMB
                                     Robert <MonjayR@state.gov>; Nilsson,                              <Jasmeet_K._Seehra@omb.eop.gov
                                     Brian H <NilssonBH@state.gov>;       Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                        From DOJ -- Comments on State and        Withhold in
WASHAR001 WASHAR001        12/7/2017 Heidema, Sarah J                     <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                        Commerce Rules on Cats 1-3.msg           Full
6824      6824                       <HeidemaSJ@state.gov>; Ganzer, Ann p.gov>                         ; Peterson, Patricia R. EOP/NSC
                                     K <GanzerAK@state.gov>; Plotnick,                                 <Patricia_R_Peterson@nsc.eop.gov
                                     Sarah (Federal) <splotnick@doc.gov>;                              >
                                     Robbins, Peter (Federal)
                                     <PRobbins@doc.gov>



                                                                                                                                         ATF CIV Comments.12-06-                 Withhold in
WASHAR001 WASHAR001
                                                                                                                                         2017.Ver2.docx                          Full
6825      6826




                                                                                                  266 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 319 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                        CC                          FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                     FW Non-DoD Source RE HASC DCS
                                                                        Davidson-Hood, Simon                                                                                   Withhold in
WASHAR001 WASHAR001       10/10/2017 Monjay, Robert <MonjayR@state.gov>                                                            0 Briefing on USML Cat I II and III
                                                                        <DavidsonHoodS@state.gov>                                                                              Full
6827      6829                                                                                                                       (UNCLASSIFIED).msg
                                                                                                                                     DoD Interim - Cong Not DCS Cat I_II_III   Withhold in
WASHAR001 WASHAR001
                                                                                                                                     Draft (V3).docx                           Full
6830      6831
                                     Barron, Benjamin A                                                                              FW !! FOR OMB REVIEW ITAR Categories
                                                                         Krueger, Thomas G               Monjay, Robert                                                   Withhold in
WASHAR001 WASHAR001        6/30/2017 <BarronBA@state.gov>; Young, LaToya                                                             I-III Final Rule and request for
                                                                         <KruegerTG@state.gov>           <MonjayR@state.gov>                                              Full
6832      6832                       M <YoungLM2@state.gov>                                                                          comment.msg

                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                  Cat I-III Combined IFR - FRN 5.docx
                                                                                                                                                                               Full
6833      6858
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                  BIS Cat I-III.pdf
                                                                                                                                                                               Full
6859      6958
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                     Withhold in
WASHAR001 WASHAR001        9/18/2017                                                                                               0 FW Alice.msg
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                Full
6959      6959
                                                                             Davidson-Hood, Simon                                                                              Withhold in
WASHAR001 WASHAR001        6/12/2017 Monjay, Robert <MonjayR@state.gov>                                                            0 FW BIS Cats I-III Rule.msg
                                                                             <DavidsonHoodS@state.gov>                                                                         Full
6960      6960
                                                                             Timothy Mooney                                          FW Cat I-III (Commerce and State have
                                       Heidema, Sarah J                                                 Monjay, Robert                                                         Withhold in
WASHAR001 WASHAR001        8/30/2017                                         <Timothy.Mooney@bis.doc.go                              decided to publish the rules as
                                       <HeidemaSJ@state.gov>                                            <MonjayR@state.gov>                                                    Full
6961      6963                                                               v>                                                      proposed).msg
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                     Withhold in
WASHAR001 WASHAR001        9/19/2017                                                                                               0 FW Cat I-III email (178).msg
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                Full
6964      6964
                                     Monjay, Robert
                                                                         Heidema, Sarah J                                                                                      Withhold in
WASHAR001 WASHAR001        9/19/2017 <MonjayR@state.gov>; Hart, Robert L                                                           0 FW Cat I-III email.msg
                                                                         <HeidemaSJ@state.gov>                                                                                 Full
6965      6967                       <HartRL@state.gov>
                                                                             Hart, Robert L                                                                                    Withhold in
WASHAR001 WASHAR001            9/5/2017 Monjay, Robert <MonjayR@state.gov>                                                         0 FW Categories I-III proposed rule.msg
                                                                             <HartRL@state.gov>                                                                                Full
6968      6968
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                  Cat I-III Combined PR - FRN 12.docx
                                                                                                                                                                               Full
6969      6994




                                                                                                     267 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 320 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                     Heidema, Sarah J
                                                                       Hart, Robert L                                                                                          Withhold in
WASHAR001 WASHAR001       10/11/2017 <HeidemaSJ@state.gov>; Monjay,                                                                 0 FW Cats I-III outreach.msg
                                                                       <HartRL@state.gov>                                                                                      Full
6995      6997                       Robert <MonjayR@state.gov>

                                     Monjay, Robert
                                                                       Hart, Robert L                                                   FW Commerce comments on State Cats I Withhold in
WASHAR001 WASHAR001       10/11/2017 <MonjayR@state.gov>; Heidema,                                                                  0
                                                                       <HartRL@state.gov>                                               II III Proposed Rule (98).msg        Full
6998      6998                       Sarah J <HeidemaSJ@state.gov>
                                                                                                                                        2017-10-5 BIS OCC redline comments on
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                     Draft State firearms proposed rule_doc
                                                                                                                                                                               Full
6999      7026                                                                                                                          edits.docx
                                                                                                  Abraham, Liz
                                                                                                  <LAbraham@doc.gov>;
                                                                                                  MASTERSON JR., JOHN
                                                                                                  <JMASTERSON@doc.gov>; Karen
                                                                                                  NiesVogel
                                                                                                  <Karen.NiesVogel@bis.doc.gov>;
                                                                                                  Hillary Hess
                                     Kottmyer, Alice M
                                                                                                  <Hillary.Hess@bis.doc.gov>; Richard
                                     <KottmyerAM@state.gov>; Timothy
                                                                                                  Ashooh
                                     Mooney                                                                                             RE_ Updated Commerce firearms rule
                                                                                                  <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;     Heidema, Sarah J                                                 send to OMB, and updated State rules   Withhold in
WASHAR001 WASHAR001        9/22/2017                                                              Asha, Mathew
                                     Grossman, Beth (Federal)          <HeidemaSJ@state.gov>                                            with conforming edits for the Commerce Full
7027      7040                                                                                    <amathew@doc.gov>; Dearth,
                                     <bgrossman@doc.gov>; Matthew                                                                       rule EO 13771 analysis..msg
                                                                                                  Anthony M
                                     Borman
                                                                                                  <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                  Sarah (Federal)
                                                                                                  <splotnick@doc.gov>; Hart, Robert
                                                                                                  L <HartRL@state.gov>; Monjay,
                                                                                                  Robert <MonjayR@state.gov>;
                                                                                                  Nilsson, Brian H
                                                                                                  <NilssonBH@state.gov>; Rogers,
                                                                                                  Shana A <RogersSA2@state.gov>
                                                                                                                                        2017-9-19 Redline State firearms
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                     proposed rule with EO 13771
                                                                                                                                                                               Full
7041      7068                                                                                                                          analysis.docx




                                                                                               268 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 321 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                                                     Gamble, David (Chip) H Jr.
                                     Krueger, Thomas G                                               <GambleDH@state.gov>; Ganzer,
                                     <KruegerTG@state.gov>; McClung,                                 Ann K <GanzerAK@state.gov>;
                                     Gailyn W <McClungGW@state.gov>;                                 Seehra, Jasmeet K. EOP/OMB
                                     Kottmyer, Alice M                     Peckham, Yvonne M         <Jasmeet_K._Seehra@omb.eop.gov FW Commerce comments on State Cats I Withhold in
WASHAR001 WASHAR001       10/11/2017
                                     <KottmyerAM@state.gov>; Monjay,       <PeckhamYM@state.gov>     >; Bashadi, Sarah                 II III Proposed Rule.msg          Full
7069      7069
                                     Robert <MonjayR@state.gov>; Hart,                               <Sarah_O._Bashadi@omb.eop.gov>
                                     Robert L <HartRL@state.gov>; Nilsson,                           (Sarah_O._Bashadi@omb.eop.gov);
                                     Brian H <NilssonBH@state.gov>                                   Peterson, Patricia
                                                                                                     (Patricia_R_Peterson@nsc.eop.gov)

                                                                                                                                      2017-10-5 BIS OCC redline comments on
                                                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                                                   Draft State firearms proposed rule_doc
                                                                                                                                                                             Full
7070      7097                                                                                                                        edits.docx
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     Monjay, Robert
                                       Baker, Katherine M               Krueger, Thomas G            <MonjayR@state.gov>; Morimoto,                                          Withhold in
WASHAR001 WASHAR001       12/11/2017                                                                                                    FW Commerce gun rule.msg
                                       <BakerKM@state.gov>              <KruegerTG@state.gov>        Sho J <MorimotoSJ@state.gov>;                                           Full
7098      7098
                                                                                                     Costner, Steve R
                                                                                                     <CostnerSR@state.gov>
                                                                                                                                      2017-12-5 Clean Commerce firearms rule
                                                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                                                   addressing interagency comments
                                                                                                                                                                             Full
7099      7227                                                                                                                        f...State Edits.docx




                                                                                                   269 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 322 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Wubneh, Engda
                                                                                                      Peckham, Yvonne M
                                     M <WubnehEM@state.gov>; Heidema,                                                                  FW Commerce response to State
                                                                         Peckham, Yvonne M            <PeckhamYM@state.gov>;                                                   Withhold in
WASHAR001 WASHAR001       12/22/2017 Sarah J <HeidemaSJ@state.gov>;                                                                    comments -- response due by COB on
                                                                         <PeckhamYM@state.gov>        Kottmyer, Alice M                                                        Full
7228      7228                       Ganzer, Ann K <GanzerAK@state.gov>;                                                               January 5th.msg
                                                                                                      <KottmyerAM@state.gov>
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; McClung,
                                     Gailyn W <McClungGW@state.gov>


                                                                                                                                       2017-12-19 Commerce firearms rule
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                    addressing interagency State Comments
                                                                                                                                                                               Full
7229      7359                                                                                                                         + BIS follow up response.docx
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                       Heidema, Sarah J                   E ADMINISTRATIVE GROUP                                        FW Commerce Responses to State and     Withhold in
WASHAR001 WASHAR001       12/13/2017                                                                 Memos, Nicholas
                                       <HeidemaSJ@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                    DOJ comments.msg                       Full
7360      7360                                                                                       <MemosNI@state.gov>
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                                                                                       2017-12-13 BIS responses to ATF CIV     Withhold in
WASHAR001 WASHAR001
                                                                                                                                       Comments.12-06-2017.Ver2.docx           Full
7361      7365
                                                                                                                                       2017-12-13 Redline Commerce firearms
                                                                                                                                                                             Withhold in
WASHAR001 WASHAR001                                                                                                                    rule addressing interagency State and
                                                                                                                                                                             Full
7366      7495                                                                                                                         DOJ comments for sending to OMB.docx




                                                                                                   270 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 323 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     McClung, Gailyn W
                                                                                                      Kottmyer, Alice M
                                     <McClungGW@state.gov>; Monjay,
                                                                                                      <KottmyerAM@state.gov>;
                                     Robert <MonjayR@state.gov>;
                                                                                                      Peckham, Yvonne M              FW DHS response to Commerce
                                     Krueger, Thomas G                    Peckham, Yvonne M                                                                                      Withhold in
WASHAR001 WASHAR001       11/13/2017                                                                  <PeckhamYM@state.gov>; Ganzer, comments on Export Control Reform
                                     <KruegerTG@state.gov>; Hart, Robert <PeckhamYM@state.gov>                                                                                   Full
7496      7496                                                                                        Ann K <GanzerAK@state.gov>;    Rules for Categories 1-3 .msg
                                     L <HartRL@state.gov>; Aron, David H
                                                                                                      Heidema, Sarah J
                                     <AronDH@state.gov>; Nilsson, Brian H
                                                                                                      <HeidemaSJ@state.gov>
                                     <NilssonBH@state.gov>


                                                                                                                                      DHS response to Commerce Firearms          Withhold in
WASHAR001 WASHAR001
                                                                                                                                      Rule.docx                                  Full
7497      7506
                                                                          Heidema, Sarah J                                                                                       Withhold in
WASHAR001 WASHAR001        8/25/2017 Monjay, Robert <MonjayR@state.gov>                                                             0 FW DOC OGC time lime on rule .msg
                                                                          <HeidemaSJ@state.gov>                                                                                  Full
7507      7507
                                                                                                                                      2017 08 23 Cats I-III timetable proposed   Withhold in
WASHAR001 WASHAR001
                                                                                                                                      vs final.docx                              Full
7508      7508
                                                                          Hart, Robert L              Heidema, Sarah J                FW DOS gun rule for your review            Withhold in
WASHAR001 WASHAR001        9/11/2017 Monjay, Robert <MonjayR@state.gov>
                                                                          <HartRL@state.gov>          <HeidemaSJ@state.gov>           (189).msg                                  Full
7509      7509
                                                                                                                                                                                 Withhold in
WASHAR001 WASHAR001                                                                                                                   10094_FR_09-05-2017 (007).docx
                                                                                                                                                                                 Full
7510      7536
                                     Heidema, Sarah J
                                                                          Hart, Robert L                                                                                         Withhold in
WASHAR001 WASHAR001        9/11/2017 <HeidemaSJ@state.gov>; Monjay,                                                                 0 FW DOS gun rule for your review.msg
                                                                          <HartRL@state.gov>                                                                                     Full
7537      7538                       Robert <MonjayR@state.gov>
                                     Monjay, Robert
                                                                          Timothy Mooney                                              FW DRAFT Commerce Cat I II and III
                                     <MonjayR@state.gov>; Davidson-                                  Hillary Hess                                                             Withhold in
WASHAR001 WASHAR001        6/20/2017                                      <Timothy.Mooney@bis.doc.go                                  bookend EAR rule cleared for sending to
                                     Hood, Simon                                                     <Hillary.Hess@bis.doc.gov>                                               Full
7539      7539                                                            v>                                                          NSC.msg
                                     <DavidsonHoodS@state.gov>
                                                                                                                                      2017-6-20_DRAFT 0694-AF47_Commerce
                                                                                                                                                                            Withhold in
WASHAR001 WASHAR001                                                                                                                   Cat I II and III bookend EAR rule for
                                                                                                                                                                            Full
7540      7639                                                                                                                        sending to NSC.docx



                                                                                                   271 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 324 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                       Heidema, Sarah J
                                                                        Peartree, C Edward                                                                                        Withhold in
WASHAR001 WASHAR001        7/31/2017 Monjay, Robert <MonjayR@state.gov>                                <HeidemaSJ@state.gov>; Hart,        Fw draft Federal Register Notice.msg
                                                                        <PeartreeCE@state.gov>                                                                                    Full
7640      7640                                                                                         Robert L <HartRL@state.gov>


                                     Peartree, C Edward
                                     <PeartreeCE@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>; Hart,                                                                   Email transmitting Memorandum for the
                                                                          Nilsson, Brian H                                                                                        Withhold in
WASHAR001 WASHAR001        8/10/2017 Robert L <HartRL@state.gov>; Monjay,                                                                 0 Secretary of State, Secretary of
                                                                          <NilssonBH@state.gov>                                                                                   Full
7641      7641                       Robert <MonjayR@state.gov>; Davis,                                                                     Commerce
                                     Terry L <DavisTL@state.gov>; Dearth,
                                     Anthony M <DearthAM@state.gov>



                                                                                                                                           Memorandum for the Secretary of State, Withhold in
WASHAR001 WASHAR001
                                                                                                                                           Secretary of Commerce                  Full
7642      7642

                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Monjay,
                                        Robert <MonjayR@state.gov>; Hart,
                                                                             Nilsson, Brian H          PM-DDTC-Staff-Assistants-DL <PM-                                           Withhold in
WASHAR001 WASHAR001            9/6/2017 Robert L <HartRL@state.gov>; Paul,                                                                 FW Firearms Rollout (210).msg
                                                                             <NilssonBH@state.gov>     DDTC-Staff-Assistants@state.gov>                                           Full
7643      7645                          Joshua M <PaulJM@state.gov>;
                                        McKeeby, David I
                                        <McKeebyDI@state.gov>


                                        Nilsson, Brian H
                                        <NilssonBH@state.gov>; Heidema,
                                                                             Paul, Joshua M                                                                                       Withhold in
WASHAR001 WASHAR001            9/6/2017 Sarah J <HeidemaSJ@state.gov>; Hart,                           PM-CPA <PM-CPA@state.gov>           FW Firearms Rollout .msg
                                                                             <PaulJM@state.gov>                                                                                   Full
7646      7650                          Robert L <HartRL@state.gov>; Monjay,
                                        Robert <MonjayR@state.gov>




                                                                                                     272 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 325 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                        Peartree, C Edward
                                                                                                       Shulman, Arthur
                                        <PeartreeCE@state.gov>; Heidema,
                                                                                                       <ShulmanA@state.gov>; Davis,
                                        Sarah J <HeidemaSJ@state.gov>; Hart, Nilsson, Brian H                                                                                   Withhold in
WASHAR001 WASHAR001            8/9/2017                                                                Terry L <DavisTL@state.gov>; PM- FW Firearms Rule (260).msg
                                        Robert L <HartRL@state.gov>; Monjay, <NilssonBH@state.gov>                                                                              Full
7651      7651                                                                                         DDTC-Staff-Assistants-DL <PM-DDTC-
                                        Robert <MonjayR@state.gov>; PM-
                                                                                                       Staff-Assistants@state.gov>
                                        CPA <PM-CPA@state.gov>


                                                                                                       Peartree, C Edward
                                                                                                       <PeartreeCE@state.gov>; Heidema,
                                                                            Nilsson, Brian H           Sarah J <HeidemaSJ@state.gov>;                                           Withhold in
WASHAR001 WASHAR001        8/10/2017 PM-CPA <PM-CPA@state.gov>                                                                            FW Firearms Rule.msg
                                                                            <NilssonBH@state.gov>      Hart, Robert L <HartRL@state.gov>;                                       Full
7652      7654
                                                                                                       Monjay, Robert
                                                                                                       <MonjayR@state.gov>

                                                                                                       Nilsson, Brian H
                                                                                                       <NilssonBH@state.gov>; Heidema,
                                                                                                       Sarah J <HeidemaSJ@state.gov>;
                                                                            Hart, Robert L                                             FW Following up from yesterday's         Withhold in
WASHAR001 WASHAR001        8/21/2017 Paul, Joshua M <PaulJM@state.gov>                                 Monjay, Robert
                                                                            <HartRL@state.gov>                                         firearms meeting (235).msg               Full
7655      7656                                                                                         <MonjayR@state.gov>; Noonan,
                                                                                                       Michael J <NoonanMJ@state.gov>;
                                                                                                       PM-CPA <PM-CPA@state.gov>

                                                                                                                                         0821 FACT SHEET--DDTC--CATS I-III_DTCC- Withhold in
WASHAR001 WASHAR001
                                                                                                                                         RM.docx                                 Full
7657      7658
                                        Hart, Robert L <HartRL@state.gov>; Noonan, Michael J           Heidema, Sarah J                  FW Following up from yesterday's       Withhold in
WASHAR001 WASHAR001        8/21/2017
                                        Monjay, Robert <MonjayR@state.gov> <NoonanMJ@state.gov>        <HeidemaSJ@state.gov>             firearms meeting (237).msg             Full
7659      7660
                                                                                                                                         0821 FACT SHEET--DDTC--CATS I-         Withhold in
WASHAR001 WASHAR001
                                                                                                                                         III_DTCC.docx                          Full
7661      7662
                                                                                                       PM-CPA <PM-CPA@state.gov>;
                                     PM-DTCP-RMA <PM-DTCP-                  Paul, Joshua M                                               FW Following up from yesterday's       Withhold in
WASHAR001 WASHAR001        8/21/2017                                                                   Nilsson, Brian H
                                     RMA@state.gov>                         <PaulJM@state.gov>                                           firearms meeting (238).msg             Full
7663      7664                                                                                         <NilssonBH@state.gov>




                                                                                                     273 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 326 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                    0821 FACT SHEET--DDTC--CATS I-III.docx
                                                                                                                                                                                  Full
7665      7666
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert Paul, Joshua M                McKeeby, David I                FW Following up from yesterday's           Withhold in
WASHAR001 WASHAR001        8/16/2017
                                     L <HartRL@state.gov>; Monjay, Robert <PaulJM@state.gov>           <McKeebyDI@state.gov>           firearms meeting (247).msg                 Full
7667      7667
                                     <MonjayR@state.gov>

                                                                          Heidema, Sarah J                                             FW Following up from yesterday's           Withhold in
WASHAR001 WASHAR001        8/16/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                          <HeidemaSJ@state.gov>                                        firearms meeting (248).msg                 Full
7668      7669
                                       Rogers, Shana A                    Heidema, Sarah J             Monjay, Robert                  FW Following up from yesterday's           Withhold in
WASHAR001 WASHAR001        8/23/2017
                                       <RogersSA2@state.gov>              <HeidemaSJ@state.gov>        <MonjayR@state.gov>             firearms meeting.msg                       Full
7670      7672
                                                                                                                                       0821 FACT SHEET--DDTC--CATS I-III_DTCC- Withhold in
WASHAR001 WASHAR001
                                                                                                                                       RM.docx                                 Full
7673      7674
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert Peartree, C Edward                                            FW For Clearance ECR CAT 1-3 Myths         Withhold in
WASHAR001 WASHAR001        7/10/2017                                                                                               0
                                     L <HartRL@state.gov>; Monjay, Robert <PeartreeCE@state.gov>                                       and Facts.msg                              Full
7675      7675
                                     <MonjayR@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                    ECR CAT 1-3 Myths and Facts.docx
                                                                                                                                                                                  Full
7676      7679
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG                                    FW For Comment by COB on December
                                       Krueger, Thomas G                  E ADMINISTRATIVE GROUP                                     18th -- Revised State and Commerce           Withhold in
WASHAR001 WASHAR001       12/15/2017                                                                                               0
                                       <KruegerTG@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                 Export Control Rules for Categories 1-3      Full
7680      7681
                                                                          IENTS/CN=MONJAY,                                           (10).msg
                                                                          ROBERT9A6>
                                                                                                                                       State firearms proposed rule - Clean for   Withhold in
WASHAR001 WASHAR001
                                                                                                                                       OMB Meeting (12-5-17).docx                 Full
7682      7710
                                                                                                                                       2017-12-13 BIS responses to ATF CIV        Withhold in
WASHAR001 WASHAR001
                                                                                                                                       Comments.12-06-2017.Ver2.docx              Full
7711      7715




                                                                                                   274 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 327 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                         2017-12-13 Redline Commerce firearms
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                      rule addressing interagency State
                                                                                                                                                                                     Full
7716      7845                                                                                                                           a....docx
                                                                                                                                         FW For Comment by COB on December
                                                                        Timothy Mooney
                                                                                                                                         18th -- Revised State and Commerce          Withhold in
WASHAR001 WASHAR001       12/15/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     0
                                                                                                                                         Export Control Rules for Categories 1-3     Full
7846      7848                                                          v>
                                                                                                                                         (11).msg


                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Monjay, Robert
                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                     <MonjayR@state.gov>; Peckham,
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     Yvonne M <PeckhamYM@state.gov>;                                                                      FW For Comment by COB on December
                                                                          Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                     Krueger, Thomas G                                                                                    18th -- Revised State and Commerce         Withhold in
WASHAR001 WASHAR001       12/15/2017                                      <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                     <KruegerTG@state.gov>; Robbins,                                                                      Export Control Rules for Categories 1-3    Full
7849      7850                                                            p.gov>                       ; Peterson, Patricia R. EOP/NSC
                                     Peter (Federal) <PRobbins@doc.gov>;                                                                  (15).msg
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov
                                     Nilsson, Brian H
                                                                                                       >
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>



                                                                                                                                          State firearms proposed rule - Clean for   Withhold in
WASHAR001 WASHAR001
                                                                                                                                          OMB Meeting (12-5-17).docx                 Full
7851      7879
                                                                                                                                          2017-12-13 BIS responses to ATF CIV        Withhold in
WASHAR001 WASHAR001
                                                                                                                                          Comments.12-06-2017.Ver2.docx              Full
7880      7884
                                                                                                                                         2017-12-13 Redline Commerce firearms
                                                                                                                                                                                     Withhold in
WASHAR001 WASHAR001                                                                                                                      rule addressing interagency State
                                                                                                                                                                                     Full
7885      8014                                                                                                                           a....docx
                                                                                                                                         FW For Comment by COB on December
                                                                                                       Monjay, Robert
                                       Davidson-Hood, Simon             Krueger, Thomas G                                                18th -- Revised State and Commerce          Withhold in
WASHAR001 WASHAR001       12/18/2017                                                                   <MonjayR@state.gov>; Hart, Robert
                                       <DavidsonHoodS@state.gov>        <KruegerTG@state.gov>                                            Export Control Rules for Categories 1-      Full
8015      8017                                                                                         L <HartRL@state.gov>
                                                                                                                                         3.msg




                                                                                                  275 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 328 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                                                   DoD response to State firearms proposed
                                                                                                                                                                           Withhold in
WASHAR001 WASHAR001                                                                                                                rule - Clean for OMB Meeting (12-5-17)
                                                                                                                                                                           Full
8018      8046                                                                                                                     (002)d1.docx
                                                                                                                                   FW For Comment by COB on November
                                                                        Krueger, Thomas G                                          9th -- Commerce and State response to Withhold in
WASHAR001 WASHAR001        11/6/2017 Monjay, Robert <MonjayR@state.gov>                           Aron, David H <AronDH@state.gov>
                                                                        <KruegerTG@state.gov>                                      agency comments on Export Control        Full
8047      8047
                                                                                                                                   Reform Rules for Categories 1-3 (48).msg

                                                                                                                                   2017-11-3_Table addressing interagency
                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                comments on the Commerce firearms
                                                                                                                                                                          Full
8048      8082                                                                                                                     proposed rule for sending to OMB.docx

                                                                                                                                   2017-11-3 Master redline Commerce
                                                                                                                                                                           Withhold in
WASHAR001 WASHAR001                                                                                                                firearms rule with interagency comments
                                                                                                                                                                           Full
8083      8210                                                                                                                     + BIS responses for sending to OMB.docx

                                                                                                                                   State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR001 WASHAR001
                                                                                                                                   ATF w responses FINAL.DOCX               Full
8211      8239
                                                                                                  Kottmyer, Alice M
                                                                                                  <KottmyerAM@state.gov>;
                                                                                                  Heidema, Sarah J
                                                                                                  <HeidemaSJ@state.gov>; Hart,     FW For Comment by COB on November
                                     Monjay, Robert
                                                                       Peckham, Yvonne M          Robert L <HartRL@state.gov>;     9th -- Commerce and State response to   Withhold in
WASHAR001 WASHAR001        11/6/2017 <MonjayR@state.gov>; McClung,
                                                                       <PeckhamYM@state.gov>      Nilsson, Brian H                 agency comments on Export Control       Full
8240      8240                       Gailyn W <McClungGW@state.gov>
                                                                                                  <NilssonBH@state.gov>; Ganzer,   Reform Rules for Categories 1-3 .msg
                                                                                                  Ann K <GanzerAK@state.gov>;
                                                                                                  Peckham, Yvonne M
                                                                                                  <PeckhamYM@state.gov>
                                                                                                                                   2017-11-3_Table addressing interagency
                                                                                                                                                                          Withhold in
WASHAR001 WASHAR001                                                                                                                comments on the Commerce firearms
                                                                                                                                                                          Full
8241      8275                                                                                                                     proposed rule for sending to OMB.docx

                                                                                                                                   2017-11-3 Master redline Commerce
                                                                                                                                                                           Withhold in
WASHAR001 WASHAR001                                                                                                                firearms rule with interagency comments
                                                                                                                                                                           Full
8276      8403                                                                                                                     + BIS responses for sending to OMB.docx




                                                                                                276 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 329 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                          State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR001 WASHAR001
                                                                                                                                          ATF w responses FINAL.DOCX               Full
8404      8432
                                                                                                       Ganzer, Ann K
                                                                                                       <GanzerAK@state.gov>; Peckham,
                                                                                                       Yvonne M                           FW For Review by Oct 11 State
                                       McClung, Gailyn W                  Peckham, Yvonne M            <PeckhamYM@state.gov>; Hart,       Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001        10/6/2017
                                       <McClungGW@state.gov>              <PeckhamYM@state.gov>        Robert L <HartRL@state.gov>;       of the U S Munitions List and the         Full
8433      8434
                                                                                                       Monjay, Robert                     Commerce Control List (115).msg
                                                                                                       <MonjayR@state.gov>; Kottmyer,
                                                                                                       Alice M <KottmyerAM@state.gov>

                                                                                                                                          Draft Commerce firearms proposed          Withhold in
WASHAR001 WASHAR001
                                                                                                                                          rule.docx                                 Full
8435      8558
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       Draft State firearms proposed rule.docx
                                                                                                                                                                                    Full
8559      8586

                                     Hart, Robert L <HartRL@state.gov>;                                Kottmyer, Alice M                  FW For Review by Oct 11 State
                                     Monjay, Robert                       Peckham, Yvonne M            <KottmyerAM@state.gov>;            Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001        9/27/2017
                                     <MonjayR@state.gov>; Heidema,        <PeckhamYM@state.gov>        Peckham, Yvonne M                  of the U S Munitions List and the         Full
8587      8588
                                     Sarah J <HeidemaSJ@state.gov>                                     <PeckhamYM@state.gov>              Commerce Control List (145).msg

                                                                                                                                          Draft Commerce firearms proposed          Withhold in
WASHAR001 WASHAR001
                                                                                                                                          rule.docx                                 Full
8589      8712
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       Draft State firearms proposed rule.docx
                                                                                                                                                                                    Full
8713      8740
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG                                         Fw For Review by Oct 11 State
                                     Krueger, Thomas G                    E ADMINISTRATIVE GROUP                                          Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001        9/27/2017                                                                                                    0
                                     <KruegerTG@state.gov>                (FYDIBOHF23SPDLT)/CN=RECIP                                      of the U S Munitions List and the         Full
8741      8741
                                                                          IENTS/CN=MONJAY,                                                Commerce Control List (146).msg
                                                                          ROBERT9A6>




                                                                                                  277 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 330 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                     Draft Commerce firearms proposed          Withhold in
WASHAR001 WASHAR001
                                                                                                                                     rule.docx                                 Full
8742      8865
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                  Draft State firearms proposed rule.docx
                                                                                                                                                                               Full
8866      8893
                                                                                                                                     FW For Review by Oct 11 State
                                     Peckham, Yvonne M                  Hart, Robert L             Monjay, Robert                    Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001       10/16/2017
                                     <PeckhamYM@state.gov>              <HartRL@state.gov>         <MonjayR@state.gov>               of the U S Munitions List and the         Full
8894      8900
                                                                                                                                     Commerce Control List (80).msg
                                                                                                                                     Draft Commerce firearms proposed rule     Withhold in
WASHAR001 WASHAR001
                                                                                                                                     FINAL.docx                                Full
8901      9026
                                                                                                                                     FW For Review by Oct 11 State
                                       Timothy Mooney                   Hart, Robert L             Monjay, Robert                    Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001       10/16/2017
                                       (Timothy.Mooney@bis.doc.gov)     <HartRL@state.gov>         <MonjayR@state.gov>               of the U S Munitions List and the         Full
9027      9031
                                                                                                                                     Commerce Control List (85).msg
                                                                                                                                     Draft Commerce firearms proposed rule     Withhold in
WASHAR001 WASHAR001
                                                                                                                                     STATE.docx                                Full
9032      9157
                                                                                                   Peckham, Yvonne M
                                                                                                   <PeckhamYM@state.gov>; Krueger,
                                                                                                   Thomas G <KruegerTG@state.gov>;
                                                                        Monjay, Robert
                                                                                                   Ganzer, Ann K
                                     Bashadi, Sarah O. EOP/OMB          </O=SBUSTATE/OU=EXCHANG                                      FW For Review by Oct 11 State
                                                                                                   <GanzerAK@state.gov>; Kottmyer,
                                     <Sarah_O._Bashadi@omb.eop.gov>;    E ADMINISTRATIVE GROUP                                       Commerce rules on Categories I II and III Withhold in
WASHAR001 WASHAR001       10/16/2017                                                               Alice M <KottmyerAM@state.gov>;
                                     Seehra, Jasmeet K. EOP/OMB         (FYDIBOHF23SPDLT)/CN=RECIP                                   of the U S Munitions List and the         Full
9158      9159                                                                                     Gamble, David (Chip) H Jr.
                                     <Jasmeet_K._Seehra@omb.eop.gov>    IENTS/CN=MONJAY,                                             Commerce Control List.msg
                                                                                                   <GambleDH@state.gov>; Hart,
                                                                        ROBERT9A6>
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Heidema, Sarah J
                                                                                                   <HeidemaSJ@state.gov>

                                                                                                                                     Draft Commerce firearms proposed rule     Withhold in
WASHAR001 WASHAR001
                                                                                                                                     FINAL.docx                                Full
9160      9285




                                                                                                278 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 331 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                      Hart, Robert L <HartRL@state.gov>; FW For your review -- A Clean Commerce
                                       Krueger, Thomas G                  Heidema, Sarah J                                                                                      Withhold in
WASHAR001 WASHAR001        12/6/2017                                                                  Monjay, Robert                     Firearms Rule and Commerce's
                                       <KruegerTG@state.gov>              <HeidemaSJ@state.gov>                                                                                 Full
9286      9286                                                                                        <MonjayR@state.gov>                Comments on State's Rule (32).msg
                                                                                                                                        2017-12-5 Clean Commerce firearms rule
                                                                                                                                                                               Withhold in
WASHAR001 WASHAR001                                                                                                                     addressing interagency comments
                                                                                                                                                                               Full
9287      9413                                                                                                                          f....docx
                                                                                                                                        2017-12-1 State firearms proposed rule - Withhold in
WASHAR001 WASHAR001
                                                                                                                                        Clean for OMB Meeting + BIS red....docx Full
9414      9442
                                                                                                      Monjay, Robert
                                                                                                                                       FW FYI Cat I II and III of the U S
                                     Sciandra, Salvatore                  McClung, Gailyn W           <MonjayR@state.gov>; Krueger,                                            Withhold in
WASHAR001 WASHAR001        9/27/2017                                                                                                   Munitions List and the Commerce Control
                                     <SciandraS@state.gov>                <McClungGW@state.gov>       Thomas G <KruegerTG@state.gov>;                                          Full
9443      9443                                                                                                                         List (139).msg
                                                                                                      Aron, David H <AronDH@state.gov>

                                                                                                                                        Draft Commerce firearms proposed          Withhold in
WASHAR001 WASHAR001
                                                                                                                                        rule.docx                                 Full
9444      9567
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                     Draft State firearms proposed rule.docx
                                                                                                                                                                                  Full
9568      9595
                                                                                                                                        FW FYI Cat I II and III of the U S
                                                                          Aron, David H               Bayliss, T. Drew                                                          Withhold in
WASHAR001 WASHAR001        10/2/2017 Monjay, Robert <MonjayR@state.gov>                                                                 Munitions List and the Commerce Control
                                                                          <AronDH@state.gov>          <BaylissTA@state.gov>                                                     Full
9596      9596                                                                                                                          List.msg
                                                                                                                                        Draft Commerce firearms proposed          Withhold in
WASHAR001 WASHAR001
                                                                                                                                        rule.docx                                 Full
9597      9720
                                                                                                                                                                                  Withhold in
WASHAR001 WASHAR001                                                                                                                     Draft State firearms proposed rule.docx
                                                                                                                                                                                  Full
9721      9748
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                       Davidson-Hood, Simon               E ADMINISTRATIVE GROUP                                       Fw HASC DCS Briefing on USML Cat I II      Withhold in
WASHAR001 WASHAR001        10/4/2017                                                                 Hart, Robert L <HartRL@state.gov>
                                       <DavidsonHoodS@state.gov>          (FYDIBOHF23SPDLT)/CN=RECIP                                   and III (UNCLASSIFIED) (122).msg           Full
9749      9750
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>




                                                                                                   279 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 332 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                                                                                          Monjay, Robert
                                                                                                          <MonjayR@state.gov>; Daoussi,
                                                                                                          Susan G CIV DTSA LD (US)
                                       Davidson-Hood, Simon                 Akram, Elyas CIV DTSA LD (US)                                    FW HASC DCS Briefing on USML Cat I II    Withhold in
WASHAR001 WASHAR001        10/4/2017                                                                      <susan.g.daoussi.civ@mail.mil>;
                                       <DavidsonHoodS@state.gov>            <elyas.akram.civ@mail.mil>                                       and III (UNCLASSIFIED) (124).msg         Full
9751      9752                                                                                            Mueller, Andrew J CIV DTSA LD (US)
                                                                                                          <andrew.j.mueller2.civ@mail.mil>;
                                                                                                          Hart, Robert L <HartRL@state.gov>

                                                                                                                                            DoD Interim - Cong Not DCS Cat I_II_III   Withhold in
WASHAR001 WASHAR001
                                                                                                                                            Draft (002) (clean copy).docx             Full
9753      9753



                                     Laychak, Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;
                                     Minnifield, Tracy J CIV DTSA LD (US)                              Asha, Mathew
                                     <tracy.j.minnifield.civ@mail.mil>;                                <amathew@doc.gov>; Robbins,
                                     Mueller, Andrew J CIV DTSA LD (US)                                Peter (Federal)
                                     <andrew.j.mueller2.civ@mail.mil>;                                 <PRobbins@doc.gov>; Plotnick,
                                     Daoussi, Susan G CIV DTSA LD (US)                                 Sarah (Federal)
                                     <susan.g.daoussi.civ@mail.mil>;        Seehra, Jasmeet K. EOP/OMB <splotnick@doc.gov>; Bashadi,
                                                                                                                                        FW Meeting with Commerce and DHS        Withhold in
WASHAR001 WASHAR001       12/21/2017 McClung, Gailyn W                      <Jasmeet_K._Seehra@omb.eo Sarah O. EOP/OMB
                                                                                                                                        regarding Cats 1-3 and DHS concerns.msg Full
9754      9755                       <McClungGW@state.gov>; Monjay,         p.gov>                     <Sarah_O._Bashadi@omb.eop.gov>
                                     Robert <MonjayR@state.gov>; Hart,                                 ; Peterson, Patricia R. EOP/NSC
                                     Robert L <HartRL@state.gov>;                                      <Patricia_R_Peterson@nsc.eop.gov
                                     Heidema, Sarah J                                                  >; Seehra, Jasmeet K. EOP/OMB
                                     <HeidemaSJ@state.gov>; Krueger,                                   <Jasmeet_K._Seehra@omb.eop.gov
                                     Thomas G <KruegerTG@state.gov>;                                   >
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>



                                                                                                                                            2017-12-19 Commerce firearms rule
                                                                                                                                                                                      Withhold in
WASHAR001 WASHAR001                                                                                                                         addressing interagency State Comments
                                                                                                                                                                                      Full
9756      9886                                                                                                                              ....docx


                                                                                                      280 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 333 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Monjay,         Peartree, C Edward                                                FW NSC McMaster letter and Cats I-III    Withhold in
WASHAR001 WASHAR001        7/26/2017                                                                                                      0
                                     Robert <MonjayR@state.gov>; Hart,      <PeartreeCE@state.gov>                                            next steps.msg                           Full
9887      9887
                                     Robert L <HartRL@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Monjay,         Paul, Joshua M               McKeeby, David I                     FW Quick Question for Hill Briefing on   Withhold in
WASHAR001 WASHAR001        9/29/2017
                                     Robert <MonjayR@state.gov>; Hart,      <PaulJM@state.gov>           <McKeebyDI@state.gov>                Monday.msg                               Full
9888      9889
                                     Robert L <HartRL@state.gov>

                                                                                                                                              2017-9-30 Summary of new ECCNs           Withhold in
WASHAR001 WASHAR001
                                                                                                                                              excluded and available for STA.docx      Full
9890      9891
                                     Hart, Robert L <HartRL@state.gov>;
                                                                            Rogers, Shana A              Monjay, Robert                                                                Withhold in
WASHAR001 WASHAR001        6/12/2017 Davidson-Hood, Simon                                                                                     FW RE USML Cats I-III.msg
                                                                            <RogersSA2@state.gov>        <MonjayR@state.gov>                                                           Full
9892      9893                       <DavidsonHoodS@state.gov>

                                                                                                                                              Cat I-III Combined IFR - FRN 3           Withhold in
WASHAR001 WASHAR001
                                                                                                                                              (LM+RJM).docx                            Full
9894      9918
                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Monjay,
                                          Kottmyer, Alice M                 Hart, Robert L                                                    Fw relevant PRA collections for 1400-    Withhold in
WASHAR001 WASHAR001            9/8/2017                                                                  Robert <MonjayR@state.gov>;
                                          <KottmyerAM@state.gov>            <HartRL@state.gov>                                                AE30.msg                                 Full
9919      9921                                                                                           Rogers, Shana A
                                                                                                         <RogersSA2@state.gov>
                                                                                                                                                                                       Withhold in
WASHAR001 WASHAR001                                                                                                                           10094_FR_09-05-2017 (007).docx
                                                                                                                                                                                       Full
9922      9947
                                                                                                         Heidema, Sarah J
                                     Timothy Mooney                         Hart, Robert L                                                    FW Response to Interagency Comments Withhold in
WASHAR001 WASHAR001        11/2/2017                                                                     <HeidemaSJ@state.gov>; Monjay,
                                     (Timothy.Mooney@bis.doc.gov)           <HartRL@state.gov>                                                on DOS Proposed Rule (57).msg       Full
9948      9948                                                                                           Robert <MonjayR@state.gov>
                                                                            Monjay, Robert
                                                                            </O=SBUSTATE/OU=EXCHANG
                                                                            E ADMINISTRATIVE GROUP                                                                                     Withhold in
WASHAR001 WASHAR001            9/5/2017 Hart, Robert L <HartRL@state.gov>                                                                 0 FW USML Cats I-III (211).msg
                                                                            (FYDIBOHF23SPDLT)/CN=RECIP                                                                                 Full
9949      9949
                                                                            IENTS/CN=MONJAY,
                                                                            ROBERT9A6>


                                                                                                     281 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 334 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       10094_FR_09-05-2017.docx
                                                                                                                                                                                    Full
9950      9975
                                                                             Peckham, Yvonne M          Peckham, Yvonne M                                                           Withhold in
WASHAR001 WASHAR001            9/6/2017 Monjay, Robert <MonjayR@state.gov>                                                                FW USML Cats I-III.msg
                                                                             <PeckhamYM@state.gov>      <PeckhamYM@state.gov>                                                       Full
9976      9977
                                                                                                                                          EO 13771 Preamble Boilerplate             Withhold in
WASHAR001 WASHAR001
                                                                                                                                          Language.docx                             Full
9978      9979
                                                                        Mueller, Andrew J CIV DTSA LD
                                                                        (US)                                                                                                        Withhold in
WASHAR001 WASHAR001        10/4/2017 Monjay, Robert <MonjayR@state.gov>                                                                 0 Guns and ammo.msg
                                                                        <andrew.j.mueller2.civ@mail.                                                                                Full
9980      9980
                                                                        mil>

                                                                                                      Daoussi, Susan G CIV DTSA LD (US)
                                                                                                      <susan.g.daoussi.civ@mail.mil>;
                                                                        Akram, Elyas CIV DTSA LD (US)                                    HASC DCS Briefing on USML Cat I II and     Withhold in
WASHAR001 WASHAR001        10/4/2017 Monjay, Robert <MonjayR@state.gov>                               Mueller, Andrew J CIV DTSA LD (US)
                                                                        <elyas.akram.civ@mail.mil>                                       III (UNCLASSIFIED).msg                     Full
9981      9981                                                                                        <andrew.j.mueller2.civ@mail.mil>;
                                                                                                      Hart, Robert L <HartRL@state.gov>


                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       smime.p7m
                                                                                                                                                                                    Full
9982      9986
                                                                           Timothy Mooney                                                 Here is the working DRAFT schedule I
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                   0 came up with for getting published by
                                                                                                                                                                                    Full
9987      9987                                                             v>                                                             Update.msg
                                                                                                                                          2017-9-5 Draft schedule for publication
                                                                                                                                                                                    Withhold in
WASHAR001 WASHAR001                                                                                                                       of Commerce and State guns rules as
                                                                                                                                                                                    Full
9988      9990                                                                                                                            proposed rules.docx
                                                                           Timothy Mooney
                                                                                                                                      How are you coming at State on the EO         Withhold in
WASHAR001 WASHAR001            9/7/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go Abraham, Liz <LAbraham@doc.gov>
                                                                                                                                      13771 for the firearms rules .msg             Full
9991      9991                                                             v>
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L Noonan, Michael J                                                                                          Withhold in
WASHAR001 WASHAR001        9/11/2017                                                                                                    0 I-III.msg
                                     <HartRL@state.gov>; Heidema, Sarah J <NoonanMJ@state.gov>                                                                                      Full
9992      9992
                                     <HeidemaSJ@state.gov>



                                                                                                     282 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 335 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                         Nilsson, Brian H
                                     Rogers, Shana A                                                     <NilssonBH@state.gov>; Monjay,
                                                                           Heidema, Sarah J                                                                                   Withhold in
WASHAR001 WASHAR001        8/17/2017 <RogersSA2@state.gov>; Kottmyer,                                    Robert <MonjayR@state.gov>;       Issue with OMB.msg
                                                                           <HeidemaSJ@state.gov>                                                                              Full
9993      9993                       Alice M <KottmyerAM@state.gov>                                      Peartree, C Edward
                                                                                                         <PeartreeCE@state.gov>
                                                                                                     Grossman, Beth (Federal)
                                                                                                     <bgrossman@doc.gov>; Plotnick,
                                                                                                     Sarah (Federal)
                                                                                                     <splotnick@doc.gov>; Matthew
                                                                                                     Borman
                                                                                                     <Matthew.Borman@bis.doc.gov>;
                                                                                                     Kimberly Ekmark
                                                                                                     <Kimberly.Ekmark@bis.doc.gov>;
                                                                                                     Richard Ashooh
                                     Heidema, Sarah J
                                                                          Timothy Mooney             <Richard.Ashooh@bis.doc.gov>;
                                     <HeidemaSJ@state.gov>; Monjay,                                                                     OIRA has accepted BIS's Cats I-III    Withhold in
WASHAR001 WASHAR001        9/26/2017                                      <Timothy.Mooney@bis.doc.go MASTERSON JR., JOHN
                                     Robert <MonjayR@state.gov>; Nilsson,                                                               proposed rule for review .msg         Full
9994      9994                                                            v>                         <JMASTERSON@doc.gov>; Hillary
                                     Brian H <NilssonBH@state.gov>
                                                                                                     Hess <Hillary.Hess@bis.doc.gov>;
                                                                                                     Mira Ricardel
                                                                                                     <Mira.Ricardel@bis.doc.gov>;
                                                                                                     Clagett, Steven
                                                                                                     <steven.clagett@bis.doc.gov>;
                                                                                                     Abraham, Liz
                                                                                                     <LAbraham@doc.gov>; Karen
                                                                                                     NiesVogel
                                                                                                     <Karen.NiesVogel@bis.doc.gov>
                                                                          Timothy Mooney
                                                                                                                                                                              Withhold in
WASHAR001 WASHAR001       10/19/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0 One more question.msg
                                                                                                                                                                              Full
9995      9995                                                            v>




                                                                                                     283 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 336 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Clagett, Steven                                                    KLASON, PETER
                                     <steven.clagett@bis.doc.gov>; Hillary Timothy Mooney               <PKLASON@doc.gov>; Ronald Rolfe
                                                                                                                                        Potential update for Commerce guns rule Withhold in
WASHAR001 WASHAR001        7/20/2017 Hess <Hillary.Hess@bis.doc.gov>;      <Timothy.Mooney@bis.doc.go   <Ronald.Rolfe@bis.doc.gov>;
                                                                                                                                        for Congressional reporting .msg        Full
9996      9996                       Abraham, Liz <LAbraham@doc.gov>; v>                                Steven Schrader
                                     Monjay, Robert <MonjayR@state.gov>                                 <Steven.Schrader@bis.doc.gov>


                                                                                                                                            2017-7-20 potential Commerce gun rule Withhold in
WASHAR001 WASHAR001
                                                                                                                                            changes for Congressional reporting.docx Full
9997      9999
                                                                        Timothy Mooney             Clagett, Steven
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002        10/4/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <steven.clagett@bis.doc.gov>;   question for you.msg
                                                                                                                                                                                  Full
0000      0000                                                          v>                         Abraham, Liz <LAbraham@doc.gov>

                                                                                                        'Brian_H._Nilsson@nss.eop.gov';
                                     Matthew Borman
                                                                                                        Paul, Joshua M
                                     <Matthew.Borman@bis.doc.gov>;       Heidema, Sarah J                                                  Quick Question for Hill Briefing on    Withhold in
WASHAR002 WASHAR002        9/29/2017                                                                    <PaulJM@state.gov>; Hart, Robert L
                                     Timothy Mooney                      <HeidemaSJ@state.gov>                                             Monday.msg                             Full
0001      0001                                                                                          <HartRL@state.gov>; Monjay,
                                     <Timothy.Mooney@bis.doc.gov>
                                                                                                        Robert <MonjayR@state.gov>

                                                                                                                                            0816 FACT SHEET--DDTC--CATS I-III     Withhold in
WASHAR002 WASHAR002
                                                                                                                                            MYTHS-FACTS.DOCX                      Full
0002      0005
                                                                        Daoussi, Susan G CIV DTSA LD
                                                                                                                                            RE Non-DoD Source Cat I
                                                                        (US)                                                                                                      Withhold in
WASHAR002 WASHAR002       11/13/2017 Monjay, Robert <MonjayR@state.gov>                                                                   0 Developmental Paragraph
                                                                        <susan.g.daoussi.civ@mail.mil                                                                             Full
0006      0006                                                                                                                              (UNCLASSIFIED).msg
                                                                        >
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                         smime.p7m
                                                                                                                                                                                  Full
0007      0012
                                                                        Mueller, Andrew J CIV DTSA LD
                                                                                                                                            RE Non-DoD Source FW Status of DOD
                                                                        (US)                                                                                                     Withhold in
WASHAR002 WASHAR002       12/15/2017 Monjay, Robert <MonjayR@state.gov>                                                                   0 response on Commerce and State rules
                                                                        <andrew.j.mueller2.civ@mail.                                                                             Full
0013      0013                                                                                                                              for Categories 1-3 (8).msg
                                                                        mil>
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                         smime.p7m
                                                                                                                                                                                  Full
0014      0019



                                                                                                   284 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 337 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                        Devendorf, Thomas E CIV DTSA
                                                                        TD (US)                                                     RE Non-DoD Source Munitions Handling Withhold in
WASHAR002 WASHAR002        7/27/2017 Monjay, Robert <MonjayR@state.gov>                                                         0
                                                                        <thomas.e.devendorf.civ@mai                                 Equipment.msg                        Full
0020      0020
                                                                        l.mil>
                                                                                                                                                                             Withhold in
WASHAR002 WASHAR002                                                                                                                 smime.p7m
                                                                                                                                                                             Full
0021      0029
                                                                                                                                  RE !! FOR OMB REVIEW ITAR Categories
                                                                          Paul, Joshua M                                                                                     Withhold in
WASHAR002 WASHAR002        6/30/2017 Monjay, Robert <MonjayR@state.gov>                                                         0 I-III Final Rule and request for comment
                                                                          <PaulJM@state.gov>                                                                                 Full
0030      0031                                                                                                                    (279).msg
                                                                                                                                  RE !! FOR OMB REVIEW ITAR Categories
                                                                          Paul, Joshua M                                                                                     Withhold in
WASHAR002 WASHAR002        6/30/2017 Monjay, Robert <MonjayR@state.gov>                                                         0 I-III Final Rule and request for comment
                                                                          <PaulJM@state.gov>                                                                                 Full
0032      0033                                                                                                                    (281).msg
                                                                                                                                  RE !! FOR OMB REVIEW ITAR Categories
                                                                          Parish, William J                                                                                  Withhold in
WASHAR002 WASHAR002        6/30/2017 Monjay, Robert <MonjayR@state.gov>                                                         0 I-III Final Rule and request for comment
                                                                          <ParishWJ@state.gov>                                                                               Full
0034      0034                                                                                                                    (282).msg
                                                                                                                                  RE !! FOR OMB REVIEW ITAR Categories
                                                                          Shinnick, Julianne                                                                                 Withhold in
WASHAR002 WASHAR002        6/29/2017 Monjay, Robert <MonjayR@state.gov>                                                         0 I-III Final Rule and request for comment
                                                                          <ShinnickJ@state.gov>                                                                              Full
0035      0035                                                                                                                    (283).msg
                                                                                                                                  RE !! FOR OMB REVIEW ITAR Categories
                                                                          Ganzer, Ann K                                                                                      Withhold in
WASHAR002 WASHAR002        6/29/2017 Monjay, Robert <MonjayR@state.gov>                                                         0 I-III Final Rule and request for comment
                                                                          <GanzerAK@state.gov>                                                                               Full
0036      0036                                                                                                                    (284).msg


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Ganzer, Ann K
                                                                                                                                  RE !! FOR OMB REVIEW ITAR Categories
                                     <GanzerAK@state.gov>; PM-CPA <PM- Tucker, Maureen E                                                                                   Withhold in
WASHAR002 WASHAR002        6/29/2017                                                                                            0 I-III Final Rule and request for comment
                                     CPA@state.gov>; Parish, William J   <TuckerME@state.gov>                                                                              Full
0037      0037                                                                                                                    (285).msg
                                     <ParishWJ@state.gov>; GAO Liaison
                                     Office <GAOLiaisonOffice@state.gov>


                                     Monjay, Robert                                                                               RE !! FOR OMB REVIEW ITAR Categories
                                                                      Paul, Joshua M                                                                                       Withhold in
WASHAR002 WASHAR002        6/29/2017 <MonjayR@state.gov>; PM-CPA <PM-                                                           0 I-III Final Rule and request for comment
                                                                      <PaulJM@state.gov>                                                                                   Full
0038      0038                       CPA@state.gov>                                                                               (286).msg




                                                                                                  285 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 338 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                     GAO Liaison Office
                                     <GAOLiaisonOffice@state.gov>; PM-
                                     CPA <PM-CPA@state.gov>; Tucker,
                                                                                                                                           Re !! FOR OMB REVIEW ITAR Categories
                                     Maureen E <TuckerME@state.gov>;     Paul, Joshua M                                                                                             Withhold in
WASHAR002 WASHAR002        6/28/2017                                                                                                     0 I-III Final Rule and request for comment
                                     Ganzer, Ann K <GanzerAK@state.gov>; <PaulJM@state.gov>                                                                                         Full
0039      0039                                                                                                                             (287).msg
                                     Parish, William J
                                     <ParishWJ@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>


                                     Krueger, Thomas G                                                                                    RE !! FOR OMB REVIEW ITAR Categories
                                                                          Young, LaToya M              Monjay, Robert                                                          Withhold in
WASHAR002 WASHAR002        6/30/2017 <KruegerTG@state.gov>; Barron,                                                                       I-III Final Rule and request for
                                                                          <YoungLM2@state.gov>         <MonjayR@state.gov>                                                     Full
0040      0041                       Benjamin A <BarronBA@state.gov>                                                                      comment.msg

                                       Timothy Mooney                     Heidema, Sarah J             Monjay, Robert                                                              Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                                                      RE 1 2 3 rules (229).msg
                                       <Timothy.Mooney@bis.doc.gov>       <HeidemaSJ@state.gov>        <MonjayR@state.gov>                                                         Full
0042      0043
                                                                          Timothy Mooney
                                       Heidema, Sarah J                                                Monjay, Robert                                                              Withhold in
WASHAR002 WASHAR002        8/30/2017                                      <Timothy.Mooney@bis.doc.go                                      RE 1 2 3 rules (232).msg
                                       <HeidemaSJ@state.gov>                                           <MonjayR@state.gov>                                                         Full
0044      0045                                                            v>
                                                                          Timothy Mooney
                                       Heidema, Sarah J                                                Monjay, Robert                                                              Withhold in
WASHAR002 WASHAR002        8/30/2017                                      <Timothy.Mooney@bis.doc.go                                      RE 1 2 3 rules.msg
                                       <HeidemaSJ@state.gov>                                           <MonjayR@state.gov>                                                         Full
0046      0048                                                            v>
                                                                                                       Abraham, Liz
                                                                                                       <LAbraham@doc.gov>; PINCUS,
                                       Timothy Mooney                     KLASON, PETER                ROGER <RPINCUS@doc.gov>;                                                    Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                                                      RE Cats I-III.msg
                                       <Timothy.Mooney@bis.doc.gov>       <PKLASON@doc.gov>            MASTERSON JR., JOHN                                                         Full
0049      0050
                                                                                                       <JMASTERSON@doc.gov>; Hillary
                                                                                                       Hess <Hillary.Hess@bis.doc.gov>




                                                                                                  286 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 339 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING

                                                                                                    Monjay, Robert
                                                                                                    <MonjayR@state.gov>; Abraham,
                                                                                                    Liz <LAbraham@doc.gov>; Hillary
                                     Matthew Borman
                                                                                                    Hess <Hillary.Hess@bis.doc.gov>;
                                     <Matthew.Borman@bis.doc.gov>;      Heidema, Sarah J                                                                                 Withhold in
WASHAR002 WASHAR002        9/18/2017                                                                Nilsson, Brian H                 RE 1 2 & 3 status (179).msg
                                     Timothy Mooney                     <HeidemaSJ@state.gov>                                                                            Full
0051      0052                                                                                      <NilssonBH@state.gov>;
                                     <Timothy.Mooney@bis.doc.gov>
                                                                                                    MASTERSON JR., JOHN
                                                                                                    <JMASTERSON@doc.gov>;
                                                                                                    Abraham, Liz <LAbraham@doc.gov>



                                                                                                  Monjay, Robert
                                                                                                  <MonjayR@state.gov>; Abraham,
                                                                                                  Liz <LAbraham@doc.gov>; Hillary
                                     Heidema, Sarah J
                                                                        Matthew Borman            Hess <Hillary.Hess@bis.doc.gov>;
                                     <HeidemaSJ@state.gov>; Timothy                                                                                                      Withhold in
WASHAR002 WASHAR002        9/18/2017                                    <Matthew.Borman@bis.doc.g Nilsson, Brian H                 RE 1 2 & 3 status (180).msg
                                     Mooney                                                                                                                              Full
0053      0054                                                          ov>                       <NilssonBH@state.gov>;
                                     <Timothy.Mooney@bis.doc.gov>
                                                                                                  MASTERSON JR., JOHN
                                                                                                  <JMASTERSON@doc.gov>;
                                                                                                  Abraham, Liz <LAbraham@doc.gov>


                                                                                                    Monjay, Robert
                                                                                                    <MonjayR@state.gov>; Matthew
                                                                                                    Borman
                                                                                                    <Matthew.Borman@bis.doc.gov>;
                                       Timothy Mooney                   Heidema, Sarah J                                                                                 Withhold in
WASHAR002 WASHAR002        9/18/2017                                                                Abraham, Liz                     RE 1 2 & 3 status (181).msg
                                       <Timothy.Mooney@bis.doc.gov>     <HeidemaSJ@state.gov>                                                                            Full
0055      0055                                                                                      <LAbraham@doc.gov>; Hillary Hess
                                                                                                    <Hillary.Hess@bis.doc.gov>;
                                                                                                    Nilsson, Brian H
                                                                                                    <NilssonBH@state.gov>




                                                                                                 287 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 340 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Matthew
                                                                          Timothy Mooney             Borman
                                       Heidema, Sarah J                                                                                                                        Withhold in
WASHAR002 WASHAR002        9/18/2017                                      <Timothy.Mooney@bis.doc.go <Matthew.Borman@bis.doc.gov>; RE 1 2 & 3 status (182).msg
                                       <HeidemaSJ@state.gov>                                                                                                                   Full
0056      0056                                                            v>                         Abraham, Liz
                                                                                                     <LAbraham@doc.gov>; Hillary Hess
                                                                                                     <Hillary.Hess@bis.doc.gov>


                                                                                                     Monjay, Robert
                                     Heidema, Sarah J
                                                                                                     <MonjayR@state.gov>; Abraham,
                                     <HeidemaSJ@state.gov>; Matthew
                                                                                                     Liz <LAbraham@doc.gov>; Hillary
                                     Borman                               Nilsson, Brian H                                                                                     Withhold in
WASHAR002 WASHAR002        9/18/2017                                                                 Hess <Hillary.Hess@bis.doc.gov>; Re 1 2 & 3 status.msg
                                     <Matthew.Borman@bis.doc.gov>;        <NilssonBH@state.gov>                                                                                Full
0057      0058                                                                                       MASTERSON JR., JOHN
                                     Timothy Mooney
                                                                                                     <JMASTERSON@doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>
                                                                                                     Abraham, Liz <LAbraham@doc.gov>


                                       Heidema, Sarah J                   Hart, Robert L             Monjay, Robert                   RE 10094_FR_09-05-2017 (007) (3)         Withhold in
WASHAR002 WASHAR002        9/11/2017
                                       <HeidemaSJ@state.gov>              <HartRL@state.gov>         <MonjayR@state.gov>              docx.msg                                 Full
0059      0059
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                   10094_FR_09-05-2017 (007) (3) rlh.docx
                                                                                                                                                                               Full
0060      0086
                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Monjay,
                                       Peckham, Yvonne M                  Hart, Robert L                                              RE 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/26/2017                                                                 Robert <MonjayR@state.gov>;
                                       <PeckhamYM@state.gov>              <HartRL@state.gov>                                          ROCIS (152).msg                          Full
0087      0087                                                                                       Kottmyer, Alice M
                                                                                                     <KottmyerAM@state.gov>

                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Monjay,
                                       Peckham, Yvonne M                  Hart, Robert L             Robert <MonjayR@state.gov>;      RE 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/25/2017
                                       <PeckhamYM@state.gov>              <HartRL@state.gov>         Kottmyer, Alice M                ROCIS (153).msg                          Full
0088      0088
                                                                                                     <KottmyerAM@state.gov>; Paul,
                                                                                                     Joshua M <PaulJM@state.gov>




                                                                                                  288 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 341 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                       Heidema, Sarah J
                                                                                                       <HeidemaSJ@state.gov>; Monjay,
                                                                          Peckham, Yvonne M                                                 RE 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/25/2017 Hart, Robert L <HartRL@state.gov>                                 Robert <MonjayR@state.gov>;
                                                                          <PeckhamYM@state.gov>                                             ROCIS (154).msg                          Full
0089      0089                                                                                         Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>

                                                                          Hart, Robert L               Heidema, Sarah J                     RE 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/25/2017 Monjay, Robert <MonjayR@state.gov>
                                                                          <HartRL@state.gov>           <HeidemaSJ@state.gov>                ROCIS (155).msg                          Full
0090      0090
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                                                          E ADMINISTRATIVE GROUP     Heidema, Sarah J                       Re 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/25/2017 Hart, Robert L <HartRL@state.gov>
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP <HeidemaSJ@state.gov>                  ROCIS (156).msg                          Full
0091      0091
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                                                          E ADMINISTRATIVE GROUP                                            Re 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/25/2017 Hart, Robert L <HartRL@state.gov>                                                                  0
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                        ROCIS (157).msg                          Full
0092      0092
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                                                       Heidema, Sarah J
                                                                                                       <HeidemaSJ@state.gov>; Monjay,
                                                                          Peckham, Yvonne M                                                 RE 1400-AE30 (USML Categories I-III) for Withhold in
WASHAR002 WASHAR002        9/26/2017 Hart, Robert L <HartRL@state.gov>                                 Robert <MonjayR@state.gov>;
                                                                          <PeckhamYM@state.gov>                                             ROCIS.msg                                Full
0093      0094                                                                                         Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                          Timothy Mooney             Monjay, Robert
                                       Heidema, Sarah J                                                                                 RE Additional background on license         Withhold in
WASHAR002 WASHAR002        10/3/2017                                      <Timothy.Mooney@bis.doc.go <MonjayR@state.gov>; Clagett,
                                       <HeidemaSJ@state.gov>                                                                            exceptions.msg                              Full
0095      0097                                                            v>                         Steven
                                                                                                     <steven.clagett@bis.doc.gov>
                                                                                                                                            2017 Second Quarter ECR Report OTE      Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Final.pdf                               Full
0098      0139
                                                                                                                                            2017-9-30 Summary of new ECCNs          Withhold in
WASHAR002 WASHAR002
                                                                                                                                            excluded and available for STA.DOCX     Full
0140      0141


                                                                                                   289 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 342 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                           Hillary Hess                   Timothy Mooney                                                            Withhold in
WASHAR002 WASHAR002        6/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                       RE BIS Cats I-III Rule (301).msg
                                                                           <Hillary.Hess@bis.doc.gov>     <Timothy.Mooney@bis.doc.gov>                                              Full
0142      0143
                                                                           Hillary Hess                                                                                             Withhold in
WASHAR002 WASHAR002        6/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                     0 RE BIS Cats I-III Rule (302).msg
                                                                           <Hillary.Hess@bis.doc.gov>                                                                               Full
0144      0145
                                                                           Monjay, Robert
                                                                           </O=SBUSTATE/OU=EXCHANG
                                       'Hillary Hess'                      E ADMINISTRATIVE GROUP                                                                                   Withhold in
WASHAR002 WASHAR002        6/19/2017                                                                                                        0 RE BIS Cats I-III Rule (303).msg
                                       <Hillary.Hess@bis.doc.gov>          (FYDIBOHF23SPDLT)/CN=RECIP                                                                               Full
0146      0146
                                                                           IENTS/CN=MONJAY,
                                                                           ROBERT9A6>
                                                                                                          Hart, Robert L <HartRL@state.gov>;
                                                                           Rogers, Shana A                                                                                          Withhold in
WASHAR002 WASHAR002        6/12/2017 Monjay, Robert <MonjayR@state.gov>                                   Davidson-Hood, Simon               RE BIS Cats I-III Rule (304).msg
                                                                           <RogersSA2@state.gov>                                                                                    Full
0147      0147                                                                                            <DavidsonHoodS@state.gov>

                                     Monjay, Robert                                                       Hart, Robert L <HartRL@state.gov>;
                                                                           Hillary Hess                                                                                             Withhold in
WASHAR002 WASHAR002        6/12/2017 <MonjayR@state.gov>; Abraham, Liz                                    Davidson-Hood, Simon               RE BIS Cats I-III Rule (305).msg
                                                                           <Hillary.Hess@bis.doc.gov>                                                                               Full
0148      0148                       <LAbraham@doc.gov>                                                   <DavidsonHoodS@state.gov>
                                                                                                                                              2017-6-9 CLEAN proposed USML to CCL
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                           for sending to OGC for review for
                                                                                                                                                                                    Full
0149      0249                                                                                                                                clearance.docx
                                                                           Davidson-Hood, Simon                                                                                     Withhold in
WASHAR002 WASHAR002        6/12/2017 Monjay, Robert <MonjayR@state.gov>                              Hart, Robert L <HartRL@state.gov> RE BIS Cats I-III Rule (307).msg
                                                                           <DavidsonHoodS@state.gov>                                                                                Full
0250      0250

                                     Hillary Hess
                                                                           Timothy Mooney
                                     <Hillary.Hess@bis.doc.gov>; Monjay,                                                                                                            Withhold in
WASHAR002 WASHAR002        6/20/2017                                       <Timothy.Mooney@bis.doc.go                                       0 RE BIS Cats I-III Rule.msg
                                     Robert <MonjayR@state.gov>; Mark                                                                                                               Full
0251      0253                                                             v>
                                     Crace <Mark.Crace@bis.doc.gov>




                                                                                                        290 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 343 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                      Karen NiesVogel
                                                                                                      <Karen.NiesVogel@bis.doc.gov>;
                                                                           Monjay, Robert             Hillary Hess
                                                                           </O=SBUSTATE/OU=EXCHANG <Hillary.Hess@bis.doc.gov>; Lopes,      RE Can you send me the latest version of
                                     Timothy Mooney                        E ADMINISTRATIVE GROUP     Alexander                            the State guns rule (Latest version I have Withhold in
WASHAR002 WASHAR002        8/11/2017
                                     <Timothy.Mooney@bis.doc.gov>          (FYDIBOHF23SPDLT)/CN=RECIP <alexander.lopes@bis.doc.gov>;       is the one from 6 6 which I beleive was Full
0254      0255
                                                                           IENTS/CN=MONJAY,           Clagett, Steven                      the one sent to NSC) (252).msg
                                                                           ROBERT9A6>                 <steven.clagett@bis.doc.gov>;
                                                                                                      Matthew Borman
                                                                                                      <Matthew.Borman@bis.doc.gov>
                                                                                                      Karen NiesVogel
                                                                                                      <Karen.NiesVogel@bis.doc.gov>;
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>; Lopes,   RE Can you send me the latest version of
                                                                           Timothy Mooney
                                                                                                      Alexander                            the State guns rule (Latest version I have Withhold in
WASHAR002 WASHAR002            8/9/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go
                                                                                                      <alexander.lopes@bis.doc.gov>;       is the one from 6 6 which I beleive was Full
0256      0256                                                             v>
                                                                                                      Clagett, Steven                      the one sent to NSC) (259).msg
                                                                                                      <steven.clagett@bis.doc.gov>;
                                                                                                      Matthew Borman
                                                                                                      <Matthew.Borman@bis.doc.gov>
                                                                                                   Karen NiesVogel
                                                                                                   <Karen.NiesVogel@bis.doc.gov>;
                                                                                                   Hillary Hess
                                                                                                   <Hillary.Hess@bis.doc.gov>; Lopes,      RE Can you send me the latest version of
                                                                        Timothy Mooney
                                                                                                   Alexander                               the State guns rule (Latest version I have Withhold in
WASHAR002 WASHAR002        8/11/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go
                                                                                                   <alexander.lopes@bis.doc.gov>;          is the one from 6 6 which I beleive was Full
0257      0258                                                          v>
                                                                                                   Clagett, Steven                         the one sent to NSC) .msg
                                                                                                   <steven.clagett@bis.doc.gov>;
                                                                                                   Matthew Borman
                                                                                                   <Matthew.Borman@bis.doc.gov>

                                                                           Timothy Mooney             Abraham, Liz
                                                                                                                                       RE Can you send me the most recent            Withhold in
WASHAR002 WASHAR002            6/6/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <LAbraham@doc.gov>; Hillary Hess
                                                                                                                                       version of the State gun rule .msg            Full
0259      0260                                                             v>                         <Hillary.Hess@bis.doc.gov>




                                                                                                     291 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 344 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                          RE Can you send us the State rule and
                                                                           Timothy Mooney
                                                                                                                                          the EO 13771 analysis if that is in a    Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                   0
                                                                                                                                          separate document that State will send   Full
0261      0263                                                             v>
                                                                                                                                          to OMB (212).msg
                                                                                                                                          RE Can you send us the State rule and
                                                                           Timothy Mooney
                                                                                                                                          the EO 13771 analysis if that is in a    Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                   0
                                                                                                                                          separate document that State will send   Full
0264      0266                                                             v>
                                                                                                                                          to OMB (213).msg
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>;
                                                                                                      MASTERSON JR., JOHN
                                                                                                      <JMASTERSON@doc.gov>;
                                                                                                      Abraham, Liz
                                                                                                      <LAbraham@doc.gov>; Asha,
                                                                                                      Mathew <amathew@doc.gov>;
                                                                                                      Plotnick, Sarah (Federal)
                                                                                                                                          RE Can you send us the State rule and
                                                                           Timothy Mooney             <splotnick@doc.gov>; Robbins,
                                                                                                                                          the EO 13771 analysis if that is in a    Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go Peter <PRobbins@doc.gov>;
                                                                                                                                          separate document that State will send   Full
0267      0268                                                             v>                         Matthew Borman
                                                                                                                                          to OMB (215).msg
                                                                                                      <Matthew.Borman@bis.doc.gov>;
                                                                                                      Richard Ashooh
                                                                                                      <Richard.Ashooh@bis.doc.gov>;
                                                                                                      Karen NiesVogel
                                                                                                      <Karen.NiesVogel@bis.doc.gov>;
                                                                                                      Grossman, Beth (Federal)
                                                                                                      (bgrossman@doc.gov); Mark Crace
                                                                                                      <Mark.Crace@bis.doc.gov>
                                                                                                                                          2017-9-5 Net deregulatory action for
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                       purposes E.O. 13771 with insert
                                                                                                                                                                                   Full
0269      0272                                                                                                                            discussed with OGC on 9-1.docx




                                                                                                   292 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 345 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>;
                                                                                                      MASTERSON JR., JOHN
                                                                                                      <JMASTERSON@doc.gov>;
                                                                                                      Abraham, Liz
                                                                                                      <LAbraham@doc.gov>; Asha,
                                                                                                      Mathew <amathew@doc.gov>;
                                                                                                                                        RE Can you send us the State rule and
                                                                           Timothy Mooney             Plotnick, Sarah (Federal)
                                                                                                                                        the EO 13771 analysis if that is in a    Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go <splotnick@doc.gov>; Robbins,
                                                                                                                                        separate document that State will send   Full
0273      0274                                                             v>                         Peter <PRobbins@doc.gov>;
                                                                                                                                        to OMB (216).msg
                                                                                                      Grossman, Beth (Federal)
                                                                                                      (bgrossman@doc.gov); Matthew
                                                                                                      Borman
                                                                                                      <Matthew.Borman@bis.doc.gov>;
                                                                                                      Richard Ashooh
                                                                                                      <Richard.Ashooh@bis.doc.gov>;
                                                                                                      Karen NiesVogel
                                                                                                                                        RE Can you send us the State rule and
                                                                           Timothy Mooney
                                                                                                                                        the EO 13771 analysis if that is in a    Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                 0
                                                                                                                                        separate document that State will send   Full
0275      0278                                                             v>
                                                                                                                                        to OMB .msg
                                                                             Krueger, Thomas G                                                                                   Withhold in
WASHAR002 WASHAR002            6/8/2017 Monjay, Robert <MonjayR@state.gov>                                                            0 Re Cat 1 2 3 (310).msg
                                                                             <KruegerTG@state.gov>                                                                               Full
0279      0280
                                                                             Krueger, Thomas G                                                                                   Withhold in
WASHAR002 WASHAR002            6/8/2017 Monjay, Robert <MonjayR@state.gov>                                                            0 RE Cat 1 2 3 (311).msg
                                                                             <KruegerTG@state.gov>                                                                               Full
0281      0281
                                                                             Krueger, Thomas G                                                                                   Withhold in
WASHAR002 WASHAR002            6/7/2017 Monjay, Robert <MonjayR@state.gov>                                                            0 RE Cat 1 2 3 (312).msg
                                                                             <KruegerTG@state.gov>                                                                               Full
0282      0282
                                                                             Krueger, Thomas G                                                                                   Withhold in
WASHAR002 WASHAR002            6/8/2017 Monjay, Robert <MonjayR@state.gov>                                                            0 Re Cat 1 2 3.msg
                                                                             <KruegerTG@state.gov>                                                                               Full
0283      0284
                                     Monjay, Robert
                                                                             Hart, Robert L                                                                                      Withhold in
WASHAR002 WASHAR002        9/19/2017 <MonjayR@state.gov>; Heidema,                                                                    0 RE Cat I-III email (173).msg
                                                                             <HartRL@state.gov>                                                                                  Full
0285      0287                       Sarah J <HeidemaSJ@state.gov>



                                                                                                     293 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 346 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                       Borman, Matthew
                                                                                                       <Matthew.Borman@bis.doc.gov>;
                                                                                                       Nilsson, Brian H
                                                                                                       <NilssonBH@state.gov>; Abraham,
                                                                                                       Liz (Federal) <LAbraham@doc.gov>;
                                                                                                       MASTERSON, JOHN (Federal)
                                                                                                       <JMASTERSON@doc.gov>; Mooney,
                                                                                                       Timothy
                                                                                                       <Timothy.Mooney@bis.doc.gov>;
                                                                                                       NiesVogel, Karen
                                                                                                       <Karen.NiesVogel@bis.doc.gov>;
                                       Heidema, Sarah J                   Grossman, Beth (Federal)                                                                           Withhold in
WASHAR002 WASHAR002        9/19/2017                                                                   Hess, Hillary                     Re Cat I-III email (174).msg
                                       <HeidemaSJ@state.gov>              <bgrossman@doc.gov>                                                                                Full
0288      0291                                                                                         <Hillary.Hess@bis.doc.gov>;
                                                                                                       Ashooh, Richard
                                                                                                       <Richard.Ashooh@bis.doc.gov>;
                                                                                                       Asha, Mathew
                                                                                                       <amathew@doc.gov>; Dearth,
                                                                                                       Anthony M
                                                                                                       <DearthAM@state.gov>; Plotnick,
                                                                                                       Sarah (Federal)
                                                                                                       <splotnick@doc.gov>; Monjay,
                                                                                                       Robert <MonjayR@state.gov>; Hart,
                                                                                                       Robert L <HartRL@state.gov>




                                                                                                     294 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 347 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                   Abraham, Liz
                                                                                                   <LAbraham@doc.gov>;
                                                                                                   MASTERSON JR., JOHN
                                                                                                   <JMASTERSON@doc.gov>; Timothy
                                                                                                   Mooney
                                                                                                   <Timothy.Mooney@bis.doc.gov>;
                                                                                                   Karen NiesVogel
                                                                                                   <Karen.NiesVogel@bis.doc.gov>;
                                     Heidema, Sarah J
                                                                                                   Hillary Hess
                                     <HeidemaSJ@state.gov>; Grossman, Matthew Borman
                                                                                                   <Hillary.Hess@bis.doc.gov>; Richard                                      Withhold in
WASHAR002 WASHAR002        9/19/2017 Beth (Federal) <bgrossman@doc.gov>; <Matthew.Borman@bis.doc.g                                     Re Cat I-III email (175).msg
                                                                                                   Ashooh                                                                   Full
0292      0295                       Nilsson, Brian H                    ov>
                                                                                                   <Richard.Ashooh@bis.doc.gov>;
                                     <NilssonBH@state.gov>
                                                                                                   Asha, Mathew
                                                                                                   <amathew@doc.gov>; Dearth,
                                                                                                   Anthony M
                                                                                                   <DearthAM@state.gov>; Plotnick,
                                                                                                   Sarah (Federal)
                                                                                                   <splotnick@doc.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>




                                                                                                    295 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 348 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                  Abraham, Liz (Federal)
                                                                                                  <LAbraham@doc.gov>;
                                                                                                  MASTERSON, JOHN (Federal)
                                                                                                  <JMASTERSON@doc.gov>; Mooney,
                                                                                                  Timothy
                                                                                                  <Timothy.Mooney@bis.doc.gov>;
                                                                                                  NiesVogel, Karen
                                     Grossman, Beth (Federal)                                     <Karen.NiesVogel@bis.doc.gov>;
                                     <bgrossman@doc.gov>; Borman,                                 Hess, Hillary
                                     Matthew                           Heidema, Sarah J           <Hillary.Hess@bis.doc.gov>;                                           Withhold in
WASHAR002 WASHAR002        9/19/2017                                                                                                RE Cat I-III email (176).msg
                                     <Matthew.Borman@bis.doc.gov>;     <HeidemaSJ@state.gov>      Ashooh, Richard                                                       Full
0296      0298
                                     Nilsson, Brian H                                             <Richard.Ashooh@bis.doc.gov>;
                                     <NilssonBH@state.gov>                                        Asha, Mathew
                                                                                                  <amathew@doc.gov>; Dearth,
                                                                                                  Anthony M
                                                                                                  <DearthAM@state.gov>; Plotnick,
                                                                                                  Sarah (Federal)
                                                                                                  <splotnick@doc.gov>; Monjay,
                                                                                                  Robert <MonjayR@state.gov>; Hart,
                                                                                                  Robert L <HartRL@state.gov>
                                     Heidema, Sarah J
                                                                       Hart, Robert L                                                                                   Withhold in
WASHAR002 WASHAR002        9/19/2017 <HeidemaSJ@state.gov>; Monjay,                                                                0 RE Cat I-III email (177).msg
                                                                       <HartRL@state.gov>                                                                               Full
0299      0300                       Robert <MonjayR@state.gov>




                                                                                               296 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 349 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>;
                                                                                                 MASTERSON JR., JOHN
                                                                                                 <JMASTERSON@doc.gov>; Karen
                                                                                                 NiesVogel
                                                                                                 <Karen.NiesVogel@bis.doc.gov>;
                                                                                                 Hillary Hess
                                                                                                 <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                 Ashooh
                                                                                                 <Richard.Ashooh@bis.doc.gov>;
                                     Heidema, Sarah J
                                                                      Timothy Mooney             Asha, Mathew
                                     <HeidemaSJ@state.gov>; Matthew                                                                  RE Cat I-III email (Here is the reference to Withhold in
WASHAR002 WASHAR002        9/19/2017                                  <Timothy.Mooney@bis.doc.go <amathew@doc.gov>; Dearth,
                                     Borman                                                                                          State using $44 94) (171).msg                Full
0301      0307                                                        v>                         Anthony M
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                 <DearthAM@state.gov>; Plotnick,
                                                                                                 Sarah (Federal)
                                                                                                 <splotnick@doc.gov>; Hart, Robert
                                                                                                 L <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                                                                                 Grossman, Beth (Federal)
                                                                                                 <bgrossman@doc.gov>; Nilsson,
                                                                                                 Brian H <NilssonBH@state.gov>;
                                                                                                 Kottmyer, Alice M
                                                                                                 <KottmyerAM@state.gov>




                                                                                                 297 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 350 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                              FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                  Abraham, Liz
                                                                                                  <LAbraham@doc.gov>;
                                                                                                  MASTERSON JR., JOHN
                                                                                                  <JMASTERSON@doc.gov>; Karen
                                                                                                  NiesVogel
                                                                                                  <Karen.NiesVogel@bis.doc.gov>;
                                                                                                  Hillary Hess
                                                                                                  <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                  Ashooh
                                                                                                  <Richard.Ashooh@bis.doc.gov>;
                                                                                                  Asha, Mathew
                                                                                                  <amathew@doc.gov>; Dearth,
                                       Matthew Borman                  Heidema, Sarah J                                               RE Cat I-III email (Here is the reference to Withhold in
WASHAR002 WASHAR002        9/19/2017                                                              Anthony M
                                       <Matthew.Borman@bis.doc.gov>    <HeidemaSJ@state.gov>                                          State using $44 94) (172).msg                Full
0308      0313                                                                                    <DearthAM@state.gov>; Plotnick,
                                                                                                  Sarah (Federal)
                                                                                                  <splotnick@doc.gov>; Hart, Robert
                                                                                                  L <HartRL@state.gov>; Monjay,
                                                                                                  Robert <MonjayR@state.gov>;
                                                                                                  Grossman, Beth (Federal)
                                                                                                  <bgrossman@doc.gov>; Nilsson,
                                                                                                  Brian H <NilssonBH@state.gov>;
                                                                                                  Kottmyer, Alice M
                                                                                                  <KottmyerAM@state.gov>; Timothy
                                                                                                  Mooney
                                                                                                  <Timothy.Mooney@bis.doc.gov>
                                                                                                                                       10094_FR_09-05-2017 (Sent to BIS for
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                    Burden Reduction Numbers + DSP5
                                                                                                                                                                                  Full
0314      0340                                                                                                                         burden hour cost savings).docx




                                                                                               298 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 351 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                    FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                                                                                     Abraham, Liz
                                                                                                     <LAbraham@doc.gov>;
                                                                                                     MASTERSON JR., JOHN
                                                                                                     <JMASTERSON@doc.gov>; Karen
                                                                                                     NiesVogel
                                                                                                     <Karen.NiesVogel@bis.doc.gov>;
                                                                                                     Hillary Hess
                                                                                                     <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                     Ashooh
                                     'Timothy Mooney'                                                <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;                                   Asha, Mathew
                                     Heidema, Sarah J                     Kottmyer, Alice M          <amathew@doc.gov>; Dearth,          RE Cat I-III email (Here is the reference to Withhold in
WASHAR002 WASHAR002        9/19/2017
                                     <HeidemaSJ@state.gov>; Matthew       <KottmyerAM@state.gov>     Anthony M                           State using $44 94).msg                      Full
0341      0347
                                     Borman                                                          <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>                                    Sarah (Federal)
                                                                                                     <splotnick@doc.gov>; Hart, Robert
                                                                                                     L <HartRL@state.gov>; Monjay,
                                                                                                     Robert <MonjayR@state.gov>;
                                                                                                     Grossman, Beth (Federal)
                                                                                                     <bgrossman@doc.gov>; Nilsson,
                                                                                                     Brian H <NilssonBH@state.gov>;
                                                                                                     Rogers, Shana A
                                                                                                     <RogersSA2@state.gov>; Kottmyer,
                                                                                                     Alice M <KottmyerAM@state.gov>

                                     Monjay, Robert
                                                                          Hart, Robert L                                                                                             Withhold in
WASHAR002 WASHAR002        9/19/2017 <MonjayR@state.gov>; Heidema,                                                                      0 RE Cat I-III email.msg
                                                                          <HartRL@state.gov>                                                                                         Full
0348      0350                       Sarah J <HeidemaSJ@state.gov>

                                                                          Reed, Michael D                                                                                            Withhold in
WASHAR002 WASHAR002        7/12/2017 Monjay, Robert <MonjayR@state.gov>                                                                 0 Re Cat I-III licensing data (277).msg
                                                                          <ReedMD2@state.gov>                                                                                        Full
0351      0351
                                                                          Reed, Michael D                                                                                            Withhold in
WASHAR002 WASHAR002        7/12/2017 Monjay, Robert <MonjayR@state.gov>                                                                 0 Re Cat I-III licensing data.msg
                                                                          <ReedMD2@state.gov>                                                                                        Full
0352      0352




                                                                                                   299 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 352 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                        Monjay, Robert
                                                                             Rogers, Shana A                                                Re Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002            9/5/2017 <MonjayR@state.gov>; Kottmyer, Alice                                                            0
                                                                             <RogersSA2@state.gov>                                          (218).msg                           Full
0353      0354                          M <KottmyerAM@state.gov>
                                                                                                       Heidema, Sarah J
                                        Kottmyer, Alice M                                              <HeidemaSJ@state.gov>; Hart,
                                                                            Rogers, Shana A                                                 Re Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002            9/5/2017 <KottmyerAM@state.gov>; Monjay,                                Robert L <HartRL@state.gov>;
                                                                            <RogersSA2@state.gov>                                           (219).msg                           Full
0355      0356                          Robert <MonjayR@state.gov>                                     Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>
                                                                                                       Heidema, Sarah J
                                        Monjay, Robert                                                 <HeidemaSJ@state.gov>; Hart,
                                                                           Kottmyer, Alice M                                                RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002            9/5/2017 <MonjayR@state.gov>; Rogers, Shana                             Robert L <HartRL@state.gov>;
                                                                           <KottmyerAM@state.gov>                                           (220).msg                           Full
0357      0358                          A <RogersSA2@state.gov>                                        Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>

                                        Kottmyer, Alice M
                                        <KottmyerAM@state.gov>; Rogers,      Heidema, Sarah J          Monjay, Robert                       RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002            9/1/2017
                                        Shana A <RogersSA2@state.gov>; Hart, <HeidemaSJ@state.gov>     <MonjayR@state.gov>                  (221).msg                           Full
0359      0359
                                        Robert L <HartRL@state.gov>



                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Heidema,                                  Monjay, Robert
                                                                          Monjay, Robert                                                    Re Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017 Sarah J <HeidemaSJ@state.gov>; Hart,                              <MonjayR@state.gov>; Kottmyer,
                                                                          <MonjayR@state.gov>                                               (222).msg                           Full
0360      0363                       Robert L <HartRL@state.gov>; Rogers,                              Alice M <KottmyerAM@state.gov>
                                     Shana A <RogersSA2@state.gov>



                                     Heidema, Sarah J
                                                                                                       Monjay, Robert
                                     <HeidemaSJ@state.gov>; Hart, Robert Kottmyer, Alice M                                                  RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                   <MonjayR@state.gov>; Kottmyer,
                                     L <HartRL@state.gov>; Rogers, Shana <KottmyerAM@state.gov>                                             (223).msg                           Full
0364      0366                                                                                         Alice M <KottmyerAM@state.gov>
                                     A <RogersSA2@state.gov>




                                                                                                     300 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 353 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING

                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Hart,        Heidema, Sarah J           Monjay, Robert                   RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017
                                     Robert L <HartRL@state.gov>; Rogers, <HeidemaSJ@state.gov>      <MonjayR@state.gov>              (224).msg                           Full
0367      0369
                                     Shana A <RogersSA2@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     Monjay, Robert
                                     Heidema, Sarah J                     Kottmyer, Alice M                                           RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                 <MonjayR@state.gov>; Kottmyer,
                                     <HeidemaSJ@state.gov>; Rogers,       <KottmyerAM@state.gov>                                      (225).msg                           Full
0370      0371                                                                                       Alice M <KottmyerAM@state.gov>
                                     Shana A <RogersSA2@state.gov>


                                     Heidema, Sarah J
                                                                                                     Monjay, Robert
                                     <HeidemaSJ@state.gov>; Hart, Robert Kottmyer, Alice M                                            RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                 <MonjayR@state.gov>; Kottmyer,
                                     L <HartRL@state.gov>; Rogers, Shana <KottmyerAM@state.gov>                                       (226).msg                           Full
0372      0373                                                                                       Alice M <KottmyerAM@state.gov>
                                     A <RogersSA2@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Kottmyer,
                                                                          Hart, Robert L             Monjay, Robert                   RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017 Alice M <KottmyerAM@state.gov>;
                                                                          <HartRL@state.gov>         <MonjayR@state.gov>              (227).msg                           Full
0374      0375                       Rogers, Shana A
                                     <RogersSA2@state.gov>

                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Hart,        Heidema, Sarah J           Monjay, Robert                   RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017
                                     Robert L <HartRL@state.gov>; Rogers, <HeidemaSJ@state.gov>      <MonjayR@state.gov>              (228).msg                           Full
0376      0377
                                     Shana A <RogersSA2@state.gov>


                                     Heidema, Sarah J
                                                                                                     Monjay, Robert
                                     <HeidemaSJ@state.gov>; Hart, Robert Kottmyer, Alice M                                            RE Categories I-III proposed rule   Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                 <MonjayR@state.gov>; Kottmyer,
                                     L <HartRL@state.gov>; Rogers, Shana <KottmyerAM@state.gov>                                       (230).msg                           Full
0378      0379                                                                                       Alice M <KottmyerAM@state.gov>
                                     A <RogersSA2@state.gov>




                                                                                                   301 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 354 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                        Rogers, Shana A
                                                                           Kottmyer, Alice M          Kottmyer, Alice M                                                              Withhold in
WASHAR002 WASHAR002            9/5/2017 <RogersSA2@state.gov>; Monjay,                                                                     RE Categories I-III proposed rule.msg
                                                                           <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                         Full
0380      0381                          Robert <MonjayR@state.gov>

                                                                           Weil, Christopher                                               RE Cats I-III and Defense Distributed     Withhold in
WASHAR002 WASHAR002        6/26/2017 Monjay, Robert <MonjayR@state.gov>                                                                0
                                                                           <WeilC@state.gov>                                               (291).msg                                 Full
0382      0385
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                        Seriously.jpg
                                                                                                                                                                                     Full
0386      0386
                                                                           Weil, Christopher                                                                                         Withhold in
WASHAR002 WASHAR002        6/26/2017 Monjay, Robert <MonjayR@state.gov>                                                                0 RE Cats I-III and Defense Distributed.msg
                                                                           <WeilC@state.gov>                                                                                         Full
0387      0391
                                     Monjay, Robert
                                                                           Hamilton, Catherine E                                                                                     Withhold in
WASHAR002 WASHAR002        6/30/2017 <MonjayR@state.gov>; Schwingler,                                                                  0 Re Cats I-III CNs.msg
                                                                           <HamiltonCE@state.gov>                                                                                    Full
0392      0392                       Bruce C <SchwinglerBC2@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Monjay,
                                                                           Paul, Joshua M                                                                                            Withhold in
WASHAR002 WASHAR002       10/11/2017 Robert <MonjayR@state.gov>; Chen,                                                                 0 RE Cats I-III outreach (92).msg
                                                                           <PaulJM@state.gov>                                                                                        Full
0393      0395                       Rachael J <ChenRJ@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>

                                     Chen, Rachael J <ChenRJ@state.gov>;
                                     Monjay, Robert                      Heidema, Sarah J                                                                                            Withhold in
WASHAR002 WASHAR002       10/11/2017                                                                  Paul, Joshua M <PaulJM@state.gov> RE Cats I-III outreach.msg
                                     <MonjayR@state.gov>; Hart, Robert L <HeidemaSJ@state.gov>                                                                                       Full
0396      0398
                                     <HartRL@state.gov>
                                     Monjay, Robert
                                                                         Heidema, Sarah J                                                  RE Commerce comments on State Cats I Withhold in
WASHAR002 WASHAR002       10/11/2017 <MonjayR@state.gov>; Hart, Robert L                                                               0
                                                                         <HeidemaSJ@state.gov>                                             II III Proposed Rule (96).msg        Full
0399      0400                       <HartRL@state.gov>
                                        Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                RE Commerce comments on State Cats I Withhold in
WASHAR002 WASHAR002       10/11/2017                                                                                                   0
                                        Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                           II III Proposed Rule (97).msg        Full
0401      0401




                                                                                                    302 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 355 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Kottmyer,                                Peterson, Patricia R. EOP/NSC
                                     Alice M <KottmyerAM@state.gov>;                                 <Patricia_R_Peterson@nsc.eop.gov
                                     Monjay, Robert                                                  >; Bashadi, Sarah O. EOP/OMB
                                     <MonjayR@state.gov>; Hart, Robert L                             <Sarah_O._Bashadi@omb.eop.gov>
                                                                         Nilsson, Brian H                                             RE Commerce comments on State Cats I Withhold in
WASHAR002 WASHAR002       10/11/2017 <HartRL@state.gov>; Ganzer, Ann K                               ; Plotnick, Sarah (Federal)
                                                                         <NilssonBH@state.gov>                                        II III Proposed Rule -- take 2.msg   Full
0402      0402                       <GanzerAK@state.gov>; Gamble,                                   <splotnick@doc.gov>; Asha,
                                     David (Chip) H Jr.                                              Mathew <amathew@doc.gov>;
                                     <GambleDH@state.gov>; Krueger,                                  Grossman, Beth (Federal)
                                     Thomas G <KruegerTG@state.gov>;                                 (bgrossman@doc.gov)
                                     McClung, Gailyn W
                                     <McClungGW@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>


                                     Heidema, Sarah J
                                                                           Hart, Robert L                                               RE Commerce comments on State Cats I Withhold in
WASHAR002 WASHAR002       10/11/2017 <HeidemaSJ@state.gov>; Monjay,                                                                 0
                                                                           <HartRL@state.gov>                                           II III Proposed Rule.msg             Full
0403      0404                       Robert <MonjayR@state.gov>

                                     Monjay, Robert                                                                                     Re Commerce comments on State's
                                     <MonjayR@state.gov>; Nilsson, Brian   Heidema, Sarah J          Krueger, Thomas G                  Export Control Reform Rule for           Withhold in
WASHAR002 WASHAR002       11/10/2017
                                     H <NilssonBH@state.gov>; Hart,        <HeidemaSJ@state.gov>     <KruegerTG@state.gov>              Categories 1-3 (BIS responses on State   Full
0405      0405
                                     Robert L <HartRL@state.gov>                                                                        rule for sending back to OMB) (44).msg

                                                                           Rens, Bradley M                                                                                       Withhold in
WASHAR002 WASHAR002        7/12/2017 Monjay, Robert <MonjayR@state.gov>                                                             0 RE Data on Cats I-III licenses.msg
                                                                           <RensBM@state.gov>                                                                                    Full
0406      0406
                                                                           Krueger, Thomas G                                            RE DDTC Reply to BIS Responses to        Withhold in
WASHAR002 WASHAR002        11/8/2017 Monjay, Robert <MonjayR@state.gov>                                                             0
                                                                           <KruegerTG@state.gov>                                        Comments on BIS Cats I-III Rule (46).msg Full
0407      0408
                                                                           Krueger, Thomas G                                            RE DDTC Reply to BIS Responses to        Withhold in
WASHAR002 WASHAR002        11/8/2017 Monjay, Robert <MonjayR@state.gov>                                                             0
                                                                           <KruegerTG@state.gov>                                        Comments on BIS Cats I-III Rule (47).msg Full
0409      0410


                                                                                                   303 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 356 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                           CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                           Krueger, Thomas G                                                   RE DDTC Reply to BIS Responses to      Withhold in
WASHAR002 WASHAR002        11/8/2017 Monjay, Robert <MonjayR@state.gov>                                                                    0
                                                                           <KruegerTG@state.gov>                                               Comments on BIS Cats I-III Rule .msg   Full
0411      0412
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Timothy          Hillary Hess                                                        RE Deregulatory text for Agenda on Cats Withhold in
WASHAR002 WASHAR002        6/20/2017                                                                                                       0
                                     Mooney                                <Hillary.Hess@bis.doc.gov>                                          I-III (298).msg                         Full
0413      0414
                                     <Timothy.Mooney@bis.doc.gov>

                                     Hillary Hess                          Timothy Mooney
                                                                                                                                               RE Deregulatory text for Agenda on Cats Withhold in
WASHAR002 WASHAR002        6/20/2017 <Hillary.Hess@bis.doc.gov>; Monjay,   <Timothy.Mooney@bis.doc.go                                      0
                                                                                                                                               I-III.msg                               Full
0415      0416                       Robert <MonjayR@state.gov>            v>
                                                                                                                                               RE Do you have a copy of this
                                     Timothy Mooney                        Koelling, Richard W            Monjay, Robert                                                              Withhold in
WASHAR002 WASHAR002       12/19/2017                                                                                                           memorandum with DHS that you could
                                     <Timothy.Mooney@bis.doc.gov>          <KoellingRW@state.gov>         <MonjayR@state.gov>                                                         Full
0417      0418                                                                                                                                 send to me (1).msg
                                                                        Timothy Mooney                                                         RE Do you have a copy of this
                                       Koelling, Richard W                                                Monjay, Robert                                                              Withhold in
WASHAR002 WASHAR002       12/19/2017                                    <Timothy.Mooney@bis.doc.go                                             memorandum with DHS that you could
                                       <KoellingRW@state.gov>                                             <MonjayR@state.gov>                                                         Full
0419      0421                                                          v>                                                                     send to me (2).msg
                                                                        Timothy Mooney
                                                                                                                                               RE Do you know the answers to these    Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                         0
                                                                                                                                               three questions .msg                   Full
0422      0423                                                          v>
                                                                        Matthew Borman
                                                                                                          Clagett, Steven                                                             Withhold in
WASHAR002 WASHAR002        8/25/2017 Monjay, Robert <MonjayR@state.gov> <Matthew.Borman@bis.doc.g                                              RE DOC OGC time lime on rule .msg
                                                                                                          <steven.clagett@bis.doc.gov>                                                Full
0424      0426                                                          ov>
                                     Monjay, Robert
                                                                           Hart, Robert L                                                      RE DOS gun rule for your review        Withhold in
WASHAR002 WASHAR002        9/11/2017 <MonjayR@state.gov>; Heidema,                                                                         0
                                                                           <HartRL@state.gov>                                                  (183).msg                              Full
0427      0428                       Sarah J <HeidemaSJ@state.gov>

                                     Bashadi, Sarah O. EOP/OMB
                                                                                                          Hart, Robert L <HartRL@state.gov>;
                                     <Sarah_O._Bashadi@omb.eop.gov>;       Heidema, Sarah J                                                  RE DOS gun rule for your review          Withhold in
WASHAR002 WASHAR002        9/11/2017                                                                      Monjay, Robert
                                     Seehra, Jasmeet K. EOP/OMB            <HeidemaSJ@state.gov>                                             (186).msg                                Full
0429      0429                                                                                            <MonjayR@state.gov>
                                     <Jasmeet_K._Seehra@omb.eop.gov>

                                                                                                                                               10094_FR_09-05-2017 (007) (3) SJH      Withhold in
WASHAR002 WASHAR002
                                                                                                                                               edits.docx                             Full
0430      0456




                                                                                                        304 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 357 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                     Heidema, Sarah J
                                                                             Hart, Robert L                                                   RE DOS gun rule for your review            Withhold in
WASHAR002 WASHAR002        9/11/2017 <HeidemaSJ@state.gov>; Monjay,                                                                       0
                                                                             <HartRL@state.gov>                                               (187).msg                                  Full
0457      0458                       Robert <MonjayR@state.gov>

                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                    RE DOS gun rule for your review            Withhold in
WASHAR002 WASHAR002        9/11/2017                                                                                                      0
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                               (188).msg                                  Full
0459      0459

                                     Bashadi, Sarah O. EOP/OMB
                                                                                                         Hart, Robert L <HartRL@state.gov>;
                                     <Sarah_O._Bashadi@omb.eop.gov>;         Heidema, Sarah J                                                                                            Withhold in
WASHAR002 WASHAR002        9/11/2017                                                                     Monjay, Robert                     RE DOS gun rule for your review.msg
                                     Seehra, Jasmeet K. EOP/OMB              <HeidemaSJ@state.gov>                                                                                       Full
0460      0461                                                                                           <MonjayR@state.gov>
                                     <Jasmeet_K._Seehra@omb.eop.gov>

                                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002                                                                                                                           10094_FR_09-05-2017 (007) (4).docx
                                                                                                                                                                                         Full
0462      0488
                                     Monjay, Robert
                                                                             Timothy Mooney                                                   RE DRAFT Commerce Cat I II and III
                                     <MonjayR@state.gov>; Davidson-                                     Hillary Hess                                                                  Withhold in
WASHAR002 WASHAR002        6/20/2017                                         <Timothy.Mooney@bis.doc.go                                       bookend EAR rule cleared for sending to
                                     Hood, Simon                                                        <Hillary.Hess@bis.doc.gov>                                                    Full
0489      0490                                                               v>                                                               NSC.msg
                                     <DavidsonHoodS@state.gov>
                                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002                                                                                                                           Cat I-III Combined IFR - FRN 5.docx
                                                                                                                                                                                         Full
0491      0516
                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Hart,
                                                                             Blaha, Charles O                                                                                            Withhold in
WASHAR002 WASHAR002            8/3/2017 Monjay, Robert <MonjayR@state.gov>                               Robert L <HartRL@state.gov>;         RE draft Federal Register Notice.msg
                                                                             <BlahaCO@state.gov>                                                                                         Full
0517      0517                                                                                           Peartree, C Edward
                                                                                                         <PeartreeCE@state.gov>
                                     Monjay, Robert
                                                                             Hart, Robert L                                                   RE Draft text for Alice for Cat I-III in   Withhold in
WASHAR002 WASHAR002        6/20/2017 <MonjayR@state.gov>; Heidema,                                                                        0
                                                                             <HartRL@state.gov>                                               Regulatory Agenda.msg                      Full
0518      0518                       Sarah J <HeidemaSJ@state.gov>

                                                                             Hart, Robert L              Heidema, Sarah J                     RE EA R Congressional Notification         Withhold in
WASHAR002 WASHAR002        10/6/2017 Monjay, Robert <MonjayR@state.gov>
                                                                             <HartRL@state.gov>          <HeidemaSJ@state.gov>                language for Cat I (117).msg               Full
0519      0520
                                                                             Hart, Robert L              Heidema, Sarah J                     RE EA R Congressional Notification         Withhold in
WASHAR002 WASHAR002        10/6/2017 Monjay, Robert <MonjayR@state.gov>
                                                                             <HartRL@state.gov>          <HeidemaSJ@state.gov>                language for Cat I (120).msg               Full
0521      0522



                                                                                                      305 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 358 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                       EAR Congressional Notification of       Withhold in
WASHAR002 WASHAR002
                                                                                                                                       Firearms.docx                           Full
0523      0523
                                                                           Hart, Robert L            Heidema, Sarah J                  RE EA R Congressional Notification      Withhold in
WASHAR002 WASHAR002        10/6/2017 Monjay, Robert <MonjayR@state.gov>
                                                                           <HartRL@state.gov>        <HeidemaSJ@state.gov>             language for Cat I.msg                  Full
0524      0526
                                                                           Krueger, Thomas G                                           RE EAR Add for Congressional            Withhold in
WASHAR002 WASHAR002       10/11/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                           <KruegerTG@state.gov>                                       Notification.msg                        Full
0527      0527
                                        Monjay, Robert
                                        <MonjayR@state.gov>; Davidson-     Reese, Kelly K                                                                                      Withhold in
WASHAR002 WASHAR002            7/6/2017                                                              PM-CPA <PM-CPA@state.gov>         RE ECR Myth v Fact Sheet.msg
                                        Hood, Simon                        <ReeseKK@state.gov>                                                                                 Full
0528      0529
                                        <DavidsonHoodS@state.gov>
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                    ECR CAT 1-3 Myths and Facts.docx
                                                                                                                                                                               Full
0530      0534
                                                                                                                                       Draft Commerce firearms proposed rule   Withhold in
WASHAR002 WASHAR002
                                                                                                                                       FINAL.docx                              Full
0535      0660

                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Peartree, C
                                     Edward <PeartreeCE@state.gov>;
                                                                                                                                     Email transmitting Memorandum for the
                                     Hart, Robert L <HartRL@state.gov>;   Heidema, Sarah J                                                                                 Withhold in
WASHAR002 WASHAR002        8/10/2017                                                                                               0 Secretary of State, Secretary of
                                     Monjay, Robert                       <HeidemaSJ@state.gov>                                                                            Full
0661      0661                                                                                                                       Commerce
                                     <MonjayR@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Dearth, Anthony
                                     M <DearthAM@state.gov>



                                        Nilsson, Brian H
                                        <NilssonBH@state.gov>; Paul, Joshua
                                                                            Hart, Robert L                                                                                     Withhold in
WASHAR002 WASHAR002            9/6/2017 M <PaulJM@state.gov>; Heidema,                               PM-CPA <PM-CPA@state.gov>         RE Firearms Rollout (199).msg
                                                                            <HartRL@state.gov>                                                                                 Full
0662      0666                          Sarah J <HeidemaSJ@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>




                                                                                                   306 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 359 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                           2017-09-06 Draft NSC Rollout Points        Withhold in
WASHAR002 WASHAR002
                                                                                                                                           RLH.docx                                   Full
0667      0668

                                        Paul, Joshua M <PaulJM@state.gov>;
                                        Heidema, Sarah J
                                                                             Nilsson, Brian H                                                                                         Withhold in
WASHAR002 WASHAR002            9/6/2017 <HeidemaSJ@state.gov>; Hart, Robert                            PM-CPA <PM-CPA@state.gov>           RE Firearms Rollout (200).msg
                                                                             <NilssonBH@state.gov>                                                                                    Full
0669      0673                          L <HartRL@state.gov>; Monjay, Robert
                                        <MonjayR@state.gov>

                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                        2017-09-06 Draft NSC Rollout Points.docx
                                                                                                                                                                                      Full
0674      0675

                                        Kottmyer, Alice M
                                        <KottmyerAM@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                        Nilsson, Brian H                                               PM-DDTC-Staff-Assistants-DL <PM-
                                        <NilssonBH@state.gov>; Monjay,       Dearth, Anthony M         DDTC-Staff-Assistants@state.gov>;                                              Withhold in
WASHAR002 WASHAR002            9/6/2017                                                                                                    RE Firearms Rollout (201).msg
                                        Robert <MonjayR@state.gov>; Hart,    <DearthAM@state.gov>      Rogers, Shana A                                                                Full
0676      0679
                                        Robert L <HartRL@state.gov>; Paul,                             <RogersSA2@state.gov>
                                        Joshua M <PaulJM@state.gov>;
                                        McKeeby, David I
                                        <McKeebyDI@state.gov>


                                        Paul, Joshua M <PaulJM@state.gov>;
                                        Heidema, Sarah J
                                                                             Nilsson, Brian H                                                                                         Withhold in
WASHAR002 WASHAR002            9/6/2017 <HeidemaSJ@state.gov>; Hart, Robert                            PM-CPA <PM-CPA@state.gov>           RE Firearms Rollout (202).msg
                                                                             <NilssonBH@state.gov>                                                                                    Full
0680      0684                          L <HartRL@state.gov>; Monjay, Robert
                                        <MonjayR@state.gov>




                                                                                                     307 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 360 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING

                                        Kottmyer, Alice M
                                        <KottmyerAM@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                                                                                       PM-DDTC-Staff-Assistants-DL <PM-
                                        Nilsson, Brian H
                                                                            Hart, Robert L             DDTC-Staff-Assistants@state.gov>;                                      Withhold in
WASHAR002 WASHAR002            9/6/2017 <NilssonBH@state.gov>; Monjay,                                                                     RE Firearms Rollout (204).msg
                                                                            <HartRL@state.gov>         Rogers, Shana A                                                        Full
0685      0688                          Robert <MonjayR@state.gov>; Paul,
                                                                                                       <RogersSA2@state.gov>
                                        Joshua M <PaulJM@state.gov>;
                                        McKeeby, David I
                                        <McKeebyDI@state.gov>


                                        Nilsson, Brian H
                                        <NilssonBH@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                                                             Paul, Joshua M            PM-DDTC-Staff-Assistants-DL <PM-                                       Withhold in
WASHAR002 WASHAR002            9/6/2017 Monjay, Robert                                                                                     RE Firearms Rollout (209).msg
                                                                             <PaulJM@state.gov>        DDTC-Staff-Assistants@state.gov>                                       Full
0689      0691                          <MonjayR@state.gov>; Hart, Robert L
                                        <HartRL@state.gov>; McKeeby, David I
                                        <McKeebyDI@state.gov>

                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Dearth,
                                                                                                       Rogers, Shana A
                                        Anthony M <DearthAM@state.gov>; Kottmyer, Alice M                                                                                     Withhold in
WASHAR002 WASHAR002            9/7/2017                                                                <RogersSA2@state.gov>; Kottmyer, RE Firearms Rollout .msg
                                        Monjay, Robert                      <KottmyerAM@state.gov>                                                                            Full
0692      0693                                                                                         Alice M <KottmyerAM@state.gov>
                                        <MonjayR@state.gov>; Hart, Robert L
                                        <HartRL@state.gov>
                                                                                                       Peartree, C Edward
                                     Heidema, Sarah J
                                                                                                       <PeartreeCE@state.gov>; Hart,
                                     <HeidemaSJ@state.gov>; Nilsson,        McKeeby, David I                                                                                  Withhold in
WASHAR002 WASHAR002        8/10/2017                                                                   Robert L <HartRL@state.gov>;        RE Firearms Rule (253).msg
                                     Brian H <NilssonBH@state.gov>; PM-     <McKeebyDI@state.gov>                                                                             Full
0694      0697                                                                                         Monjay, Robert
                                     CPA <PM-CPA@state.gov>
                                                                                                       <MonjayR@state.gov>
                                                                                                       Peartree, C Edward
                                     Heidema, Sarah J
                                                                                                       <PeartreeCE@state.gov>; Hart,
                                     <HeidemaSJ@state.gov>; McKeeby,    Nilsson, Brian H                                                                                      Withhold in
WASHAR002 WASHAR002        8/10/2017                                                                   Robert L <HartRL@state.gov>;        RE Firearms Rule (254).msg
                                     David I <McKeebyDI@state.gov>; PM- <NilssonBH@state.gov>                                                                                 Full
0698      0701                                                                                         Monjay, Robert
                                     CPA <PM-CPA@state.gov>
                                                                                                       <MonjayR@state.gov>


                                                                                                     308 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 361 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                      Peartree, C Edward
                                     McKeeby, David I
                                                                                                      <PeartreeCE@state.gov>; Hart,
                                     <McKeebyDI@state.gov>; Nilsson,      Heidema, Sarah J                                                                                          Withhold in
WASHAR002 WASHAR002        8/10/2017                                                                  Robert L <HartRL@state.gov>;         RE Firearms Rule (255).msg
                                     Brian H <NilssonBH@state.gov>; PM-   <HeidemaSJ@state.gov>                                                                                     Full
0702      0704                                                                                        Monjay, Robert
                                     CPA <PM-CPA@state.gov>
                                                                                                      <MonjayR@state.gov>
                                                                                                                                           0714 Roll out Plan for Publishing Interim Withhold in
WASHAR002 WASHAR002
                                                                                                                                           Final Rules on USML Cats I-III (2) (3).docx Full
0705      0706
                                                                                                      Peartree, C Edward
                                                                                                      <PeartreeCE@state.gov>; Heidema,
                                     McKeeby, David I
                                                                          Nilsson, Brian H            Sarah J <HeidemaSJ@state.gov>;                                                Withhold in
WASHAR002 WASHAR002        8/10/2017 <McKeebyDI@state.gov>; PM-CPA                                                                       RE Firearms Rule (256).msg
                                                                          <NilssonBH@state.gov>       Hart, Robert L <HartRL@state.gov>;                                            Full
0707      0709                       <PM-CPA@state.gov>
                                                                                                      Monjay, Robert
                                                                                                      <MonjayR@state.gov>

                                                                                                      Peartree, C Edward
                                                                                                      <PeartreeCE@state.gov>; Heidema,
                                     Nilsson, Brian H
                                                                        McKeeby, David I              Sarah J <HeidemaSJ@state.gov>;                                                Withhold in
WASHAR002 WASHAR002        8/10/2017 <NilssonBH@state.gov>; PM-CPA <PM-                                                                  RE Firearms Rule (257).msg
                                                                        <McKeebyDI@state.gov>         Hart, Robert L <HartRL@state.gov>;                                            Full
0710      0712                       CPA@state.gov>
                                                                                                      Monjay, Robert
                                                                                                      <MonjayR@state.gov>

                                                                                                                                           0810 Roll out Plan for Publishing Interim Withhold in
WASHAR002 WASHAR002
                                                                                                                                           Final Rules on USML Cats I-III (2).docx   Full
0713      0714
                                                                                                      Peartree, C Edward
                                     Nilsson, Brian H
                                                                                                      <PeartreeCE@state.gov>; Hart,
                                     <NilssonBH@state.gov>; Heidema,      McKeeby, David I                                                                                          Withhold in
WASHAR002 WASHAR002        8/10/2017                                                                  Robert L <HartRL@state.gov>;         RE Firearms Rule.msg
                                     Sarah J <HeidemaSJ@state.gov>; PM-   <McKeebyDI@state.gov>                                                                                     Full
0715      0718                                                                                        Monjay, Robert
                                     CPA <PM-CPA@state.gov>
                                                                                                      <MonjayR@state.gov>
                                                                                                                                           0810 Roll out Plan for Publishing Interim Withhold in
WASHAR002 WASHAR002
                                                                                                                                           Final Rules on USML Cats I-III (2).docx   Full
0719      0720
                                                                          Schwingler, Bruce C                                              RE follow up questions on how some      Withhold in
WASHAR002 WASHAR002       10/25/2017 Monjay, Robert <MonjayR@state.gov>                                                                0
                                                                          <SchwinglerBC2@state.gov>                                        things are done under the ITAR (64).msg Full
0721      0724




                                                                                                  309 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 362 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                        Timothy Mooney
                                                                                                                                        RE follow up questions on how some      Withhold in
WASHAR002 WASHAR002       10/25/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                        things are done under the ITAR (66).msg Full
0725      0729                                                          v>
                                                                          Hamilton, Catherine E                                         RE follow up questions on how some      Withhold in
WASHAR002 WASHAR002       10/25/2017 Monjay, Robert <MonjayR@state.gov>                                                             0
                                                                          <HamiltonCE@state.gov>                                        things are done under the ITAR (67).msg Full
0730      0733
                                                                        Timothy Mooney
                                                                                                                                        RE follow up questions on how some      Withhold in
WASHAR002 WASHAR002       10/24/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                        things are done under the ITAR (68).msg Full
0734      0737                                                          v>
                                                                        Timothy Mooney
                                                                                                                                        RE follow up questions on how some     Withhold in
WASHAR002 WASHAR002       10/25/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                  0
                                                                                                                                        things are done under the ITAR.msg     Full
0738      0741                                                          v>

                                                                                                     Nilsson, Brian H
                                                                                                     <NilssonBH@state.gov>; Heidema,
                                                                                                     Sarah J <HeidemaSJ@state.gov>;
                                                                          Paul, Joshua M                                             RE Following up from yesterday's          Withhold in
WASHAR002 WASHAR002        8/21/2017 Hart, Robert L <HartRL@state.gov>                               Monjay, Robert
                                                                          <PaulJM@state.gov>                                         firearms meeting (234).msg                Full
0742      0744                                                                                       <MonjayR@state.gov>; Noonan,
                                                                                                     Michael J <NoonanMJ@state.gov>;
                                                                                                     PM-CPA <PM-CPA@state.gov>

                                     Monjay, Robert
                                                                         Noonan, Michael J           Heidema, Sarah J                   RE Following up from yesterday's       Withhold in
WASHAR002 WASHAR002        8/21/2017 <MonjayR@state.gov>; Hart, Robert L
                                                                         <NoonanMJ@state.gov>        <HeidemaSJ@state.gov>              firearms meeting (236).msg             Full
0745      0747                       <HartRL@state.gov>
                                       Heidema, Sarah J                   Rogers, Shana A            Monjay, Robert                     RE Following up from yesterday's       Withhold in
WASHAR002 WASHAR002        8/23/2017
                                       <HeidemaSJ@state.gov>              <RogersSA2@state.gov>      <MonjayR@state.gov>                firearms meeting.msg                   Full
0748      0750




                                                                                                   310 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 363 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING


                                     Monjay, Robert
                                     <MonjayR@state.gov>; Plotnick, Sarah
                                     (Federal) <splotnick@doc.gov>; Hart,
                                     Robert L <HartRL@state.gov>;
                                                                                                       Bashadi, Sarah O. EOP/OMB
                                     Peckham, Yvonne M                                                                                    RE For Comment by COB on December
                                                                          Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                     <PeckhamYM@state.gov>; Krueger,                                                                      18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/15/2017                                      <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                     Thomas G <KruegerTG@state.gov>;                                                                      Export Control Rules for Categories 1-3   Full
0751      0753                                                            p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                     Robbins, Peter (Federal)                                                                             (12).msg
                                                                                                       >
                                     <PRobbins@doc.gov>; Nilsson, Brian H
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>




                                     Monjay, Robert
                                     <MonjayR@state.gov>; Plotnick, Sarah
                                     (Federal) <splotnick@doc.gov>; Hart,
                                     Robert L <HartRL@state.gov>;
                                                                                                       Bashadi, Sarah O. EOP/OMB
                                     Peckham, Yvonne M                                                                                    RE For Comment by COB on December
                                                                          Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                     <PeckhamYM@state.gov>; Krueger,                                                                      18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/15/2017                                      <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                     Thomas G <KruegerTG@state.gov>;                                                                      Export Control Rules for Categories 1-3   Full
0754      0755                                                            p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                     Robbins, Peter (Federal)                                                                             (14).msg
                                                                                                       >
                                     <PRobbins@doc.gov>; Nilsson, Brian H
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>




                                                                                                  311 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 364 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                   Bashadi, Sarah O. EOP/OMB
                                                                                                   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                   ; Peterson, Patricia R. EOP/NSC
                                                                                                   <Patricia_R_Peterson@nsc.eop.gov
                                                                                                   >; Monjay, Robert
                                                                                                   <MonjayR@state.gov>; Heidema,
                                     Seehra, Jasmeet K. EOP/OMB                                                                       RE For Comment by COB on December
                                                                                                   Sarah J <HeidemaSJ@state.gov>;
                                     <Jasmeet_K._Seehra@omb.eop.gov>; Hart, Robert L                                                  18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/18/2017                                                               Nilsson, Brian H
                                     Krueger, Thomas G                <HartRL@state.gov>                                              Export Control Rules for Categories 1-3   Full
0756      0758                                                                                     <NilssonBH@state.gov>; Ganzer,
                                     <KruegerTG@state.gov>                                                                            (3).msg
                                                                                                   Ann K <GanzerAK@state.gov>;
                                                                                                   Peckham, Yvonne M
                                                                                                   <PeckhamYM@state.gov>;
                                                                                                   Malzahn, William B
                                                                                                   <MalzahnWB@state.gov>; McClung,
                                                                                                   Gailyn W <McClungGW@state.gov>


                                                                                                                                      State firearms proposed rule - Clean (12- Withhold in
WASHAR002 WASHAR002
                                                                                                                                      18-17).docx                               Full
0759      0787
                                                                                                                                      RE For Comment by COB on December
                                                                                                   Monjay, Robert
                                                                         Krueger, Thomas G                                            18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/18/2017 Hart, Robert L <HartRL@state.gov>                             <MonjayR@state.gov>; Heidema,
                                                                         <KruegerTG@state.gov>                                        Export Control Rules for Categories 1-3   Full
0788      0789                                                                                     Sarah J <HeidemaSJ@state.gov>
                                                                                                                                      (4).msg
                                                                                                                                      DoD response to State firearms proposed
                                                                                                                                                                                Withhold in
WASHAR002 WASHAR002                                                                                                                   rule - Clean for OMB Meeting (12-5-17)
                                                                                                                                                                                Full
0790      0818                                                                                                                        (002)d1.docx




                                                                                                 312 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 365 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                   Bashadi, Sarah O. EOP/OMB
                                                                                                   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                   ; Peterson, Patricia R. EOP/NSC
                                                                                                   <Patricia_R_Peterson@nsc.eop.gov
                                                                                                   >; Hart, Robert L
                                                                                                   <HartRL@state.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>;
                                                                                                                                      RE For Comment by COB on December
                                                                        Seehra, Jasmeet K. EOP/OMB Heidema, Sarah J
                                     Krueger, Thomas G                                                                                18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/18/2017                                    <Jasmeet_K._Seehra@omb.eo <HeidemaSJ@state.gov>; Nilsson,
                                     <KruegerTG@state.gov>                                                                            Export Control Rules for Categories 1-3   Full
0819      0820                                                          p.gov>                     Brian H <NilssonBH@state.gov>;
                                                                                                                                      (5).msg
                                                                                                   Ganzer, Ann K
                                                                                                   <GanzerAK@state.gov>; Peckham,
                                                                                                   Yvonne M
                                                                                                   <PeckhamYM@state.gov>;
                                                                                                   Malzahn, William B
                                                                                                   <MalzahnWB@state.gov>; McClung,
                                                                                                   Gailyn W <McClungGW@state.gov>

                                                                                                   Bashadi, Sarah O. EOP/OMB
                                                                                                   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                   ; Peterson, Patricia R. EOP/NSC
                                                                                                   <Patricia_R_Peterson@nsc.eop.gov
                                                                                                   >; Hart, Robert L
                                                                                                   <HartRL@state.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>;
                                                                                                                                      RE For Comment by COB on December
                                                                        Seehra, Jasmeet K. EOP/OMB Heidema, Sarah J
                                     Krueger, Thomas G                                                                                18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/18/2017                                    <Jasmeet_K._Seehra@omb.eo <HeidemaSJ@state.gov>; Nilsson,
                                     <KruegerTG@state.gov>                                                                            Export Control Rules for Categories 1-3   Full
0821      0822                                                          p.gov>                     Brian H <NilssonBH@state.gov>;
                                                                                                                                      (6).msg
                                                                                                   Ganzer, Ann K
                                                                                                   <GanzerAK@state.gov>; Peckham,
                                                                                                   Yvonne M
                                                                                                   <PeckhamYM@state.gov>;
                                                                                                   Malzahn, William B
                                                                                                   <MalzahnWB@state.gov>; McClung,
                                                                                                   Gailyn W <McClungGW@state.gov>



                                                                                                313 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 366 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                    Bashadi, Sarah O. EOP/OMB
                                                                                                    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                    ; Peterson, Patricia R. EOP/NSC
                                                                                                    <Patricia_R_Peterson@nsc.eop.gov
                                                                                                    >; Hart, Robert L
                                                                                                    <HartRL@state.gov>; Monjay,
                                                                                                    Robert <MonjayR@state.gov>;
                                                                                                                                       RE For Comment by COB on December
                                                                                                    Heidema, Sarah J
                                     Seehra, Jasmeet K. EOP/OMB           Krueger, Thomas G                                            18th -- Revised State and Commerce        Withhold in
WASHAR002 WASHAR002       12/18/2017                                                                <HeidemaSJ@state.gov>; Nilsson,
                                     <Jasmeet_K._Seehra@omb.eop.gov>      <KruegerTG@state.gov>                                        Export Control Rules for Categories 1-3   Full
0823      0824                                                                                      Brian H <NilssonBH@state.gov>;
                                                                                                                                       (7).msg
                                                                                                    Ganzer, Ann K
                                                                                                    <GanzerAK@state.gov>; Peckham,
                                                                                                    Yvonne M
                                                                                                    <PeckhamYM@state.gov>;
                                                                                                    Malzahn, William B
                                                                                                    <MalzahnWB@state.gov>; McClung,
                                                                                                    Gailyn W <McClungGW@state.gov>
                                                                                                                                    2017-12-18 Commerce firearms rule
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                 addressing interagency State
                                                                                                                                                                                 Full
0825      0957                                                                                                                      Comments.docx
                                                                                                                                    RE For Comment by COB on December
                                                                          Krueger, Thomas G                                         18th -- Revised State and Commerce           Withhold in
WASHAR002 WASHAR002       12/15/2017 Monjay, Robert <MonjayR@state.gov>                                                           0
                                                                          <KruegerTG@state.gov>                                     Export Control Rules for Categories 1-3      Full
0958      0959
                                                                                                                                    (9).msg

                                     McClung, Gailyn W
                                                                                                                                       RE For Comment by COB on November
                                     <McClungGW@state.gov>; Peckham,                                Aron, David H
                                                                          Krueger, Thomas G                                            9th -- Commerce and State response to Withhold in
WASHAR002 WASHAR002        11/9/2017 Yvonne M <PeckhamYM@state.gov>;                                <AronDH@state.gov>; Monjay,
                                                                          <KruegerTG@state.gov>                                        agency comments on Export Control        Full
0960      0961                       Seehra, Jasmeet K. EOP/OMB                                     Robert <MonjayR@state.gov>
                                                                                                                                       Reform Rules for Categories 1-3 (45).msg
                                     <Jasmeet_K._Seehra@omb.eop.gov>

                                                                                                                                       2017-11-3 Master redline Commerce
                                                                                                                                       firearms rule with interagency comments Withhold in
WASHAR002 WASHAR002
                                                                                                                                       + BIS responses for sending to OMB      Full
0962      1089
                                                                                                                                       STATE FINAL.docx




                                                                                                  314 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 367 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                     Krueger, Thomas G
                                                                                                                                       RE For Comment by COB on November
                                     <KruegerTG@state.gov>; McClung,      Seehra, Jasmeet K. EOP/OMB Aron, David H
                                                                                                                                       9th -- Commerce and State response to       Withhold in
WASHAR002 WASHAR002        11/9/2017 Gailyn W <McClungGW@state.gov>;      <Jasmeet_K._Seehra@omb.eo <AronDH@state.gov>; Monjay,
                                                                                                                                       agency comments on Export Control           Full
1090      1091                       Peckham, Yvonne M                    p.gov>                     Robert <MonjayR@state.gov>
                                                                                                                                       Reform Rules for Categories 1-3 .msg
                                     <PeckhamYM@state.gov>
                                                                                                    Ganzer, Ann K
                                                                                                    <GanzerAK@state.gov>; Hart,
                                     Krueger, Thomas G                                              Robert L <HartRL@state.gov>;
                                                                                                                                       RE For Review by Oct 11 State
                                     <KruegerTG@state.gov>; Monjay,                                 Kottmyer, Alice M
                                                                          Peckham, Yvonne M                                            Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/10/2017 Robert <MonjayR@state.gov>;                                    <KottmyerAM@state.gov>; Gamble,
                                                                          <PeckhamYM@state.gov>                                        of the U S Munitions List and the         Full
1092      1095                       McClung, Gailyn W                                              David (Chip) H Jr.
                                                                                                                                       Commerce Control List (101).msg
                                     <McClungGW@state.gov>                                          <GambleDH@state.gov>; Peckham,
                                                                                                    Yvonne M
                                                                                                    <PeckhamYM@state.gov>
                                                                                                                                       RE For Review by Oct 11 State
                                     Monjay, Robert
                                                                         Krueger, Thomas G                                             Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/10/2017 <MonjayR@state.gov>; Hart, Robert L                                                           0
                                                                         <KruegerTG@state.gov>                                         of the U S Munitions List and the           Full
1096      1099                       <HartRL@state.gov>
                                                                                                                                       Commerce Control List (103).msg
                                                                                                                                       RE For Review by Oct 11 State
                                                                          Krueger, Thomas G                                            Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/10/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                          <KruegerTG@state.gov>                                        of the U S Munitions List and the           Full
1100      1104
                                                                                                                                       Commerce Control List (105).msg
                                                                                                                                       RE For Review by Oct 11 State
                                                                          Krueger, Thomas G                                            Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/10/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                          <KruegerTG@state.gov>                                        of the U S Munitions List and the           Full
1105      1109
                                                                                                                                       Commerce Control List (106).msg
                                                                                                                                       RE For Review by Oct 11 State
                                                                          Krueger, Thomas G                                            Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/10/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                          <KruegerTG@state.gov>                                        of the U S Munitions List and the           Full
1110      1113
                                                                                                                                       Commerce Control List (107).msg
                                                                                                    Ganzer, Ann K
                                                                                                    <GanzerAK@state.gov>; Hart,        RE For Review by Oct 11 State
                                     Monjay, Robert
                                                                          Peckham, Yvonne M         Robert L <HartRL@state.gov>;       Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002        10/6/2017 <MonjayR@state.gov>; McClung,
                                                                          <PeckhamYM@state.gov>     Kottmyer, Alice M                  of the U S Munitions List and the         Full
1114      1116                       Gailyn W <McClungGW@state.gov>
                                                                                                    <KottmyerAM@state.gov>; Krueger,   Commerce Control List (112).msg
                                                                                                    Thomas G <KruegerTG@state.gov>



                                                                                                  315 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 368 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                     Ganzer, Ann K
                                                                                                     <GanzerAK@state.gov>; Hart,
                                                                                                     Robert L <HartRL@state.gov>;      RE For Review by Oct 11 State
                                     McClung, Gailyn W                    Peckham, Yvonne M          Monjay, Robert                    Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002        10/6/2017
                                     <McClungGW@state.gov>                <PeckhamYM@state.gov>      <MonjayR@state.gov>; Kottmyer,    of the U S Munitions List and the         Full
1117      1119
                                                                                                     Alice M <KottmyerAM@state.gov>;   Commerce Control List (113).msg
                                                                                                     Krueger, Thomas G
                                                                                                     <KruegerTG@state.gov>
                                                                                                                                     RE For Review by Oct 11 State
                                                                        Krueger, Thomas G                                            Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002        10/6/2017 Monjay, Robert <MonjayR@state.gov>                                                            0
                                                                        <KruegerTG@state.gov>                                        of the U S Munitions List and the           Full
1120      1122
                                                                                                                                     Commerce Control List (116).msg
                                                                                                                                     RE For Review by Oct 11 State
                                       Peckham, Yvonne M                  Hart, Robert L             Monjay, Robert                  Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002        10/6/2017
                                       <PeckhamYM@state.gov>              <HartRL@state.gov>         <MonjayR@state.gov>             of the U S Munitions List and the           Full
1123      1125
                                                                                                                                     Commerce Control List (119).msg
                                                                                                                                     Re For Review by Oct 11 State
                                       Krueger, Thomas G                  Monjay, Robert                                             Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002        9/27/2017                                                                                               0
                                       <KruegerTG@state.gov>              <MonjayR@state.gov>                                        of the U S Munitions List and the           Full
1126      1127
                                                                                                                                     Commerce Control List (140).msg
                                                                                                                                     RE For Review by Oct 11 State
                                                                          Peckham, Yvonne M          Monjay, Robert                  Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/17/2017 Hart, Robert L <HartRL@state.gov>
                                                                          <PeckhamYM@state.gov>      <MonjayR@state.gov>             of the U S Munitions List and the           Full
1128      1134
                                                                                                                                     Commerce Control List (75).msg




                                                                                                  316 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 369 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                  FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                   Ganzer, Ann K
                                                                                                   <GanzerAK@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Kottmyer, Alice M
                                                                                                   <KottmyerAM@state.gov>; Gamble,
                                                                                                   David (Chip) H Jr.
                                                                                                   <GambleDH@state.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>;
                                                                                                                                        RE For Review by Oct 11 State
                                                                                                   McClung, Gailyn W
                                     Krueger, Thomas G                  Peckham, Yvonne M                                               Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/17/2017                                                               <McClungGW@state.gov>;
                                     <KruegerTG@state.gov>              <PeckhamYM@state.gov>                                           of the U S Munitions List and the         Full
1135      1141                                                                                     Malzahn, William B
                                                                                                                                        Commerce Control List (76).msg
                                                                                                   <MalzahnWB@state.gov>; Barber-
                                                                                                   Wilson, Angela <Barber-
                                                                                                   WilsonA@state.gov>; Park,
                                                                                                   Christopher J <ParkCh2@state.gov>;
                                                                                                   Rivera, Ernesto
                                                                                                   <RiveraE1@state.gov>; Peckham,
                                                                                                   Yvonne M
                                                                                                   <PeckhamYM@state.gov>
                                                                                                                                        Draft Commerce firearms proposed rule    Withhold in
WASHAR002 WASHAR002
                                                                                                                                        FINAL.DOCX                               Full
1142      1267
                                                                                                   Peckham, Yvonne M
                                                                                                   <PeckhamYM@state.gov>; Krueger,
                                                                                                   Thomas G <KruegerTG@state.gov>;
                                     Monjay, Robert
                                                                                                   Ganzer, Ann K
                                     <MonjayR@state.gov>; Bashadi, Sarah                                                                RE For Review by Oct 11 State
                                                                                                   <GanzerAK@state.gov>; Gamble,
                                     O. EOP/OMB                          Kottmyer, Alice M                                              Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/16/2017                                                               David (Chip) H Jr.
                                     <Sarah_O._Bashadi@omb.eop.gov>; <KottmyerAM@state.gov>                                             of the U S Munitions List and the         Full
1268      1269                                                                                     <GambleDH@state.gov>; Hart,
                                     Seehra, Jasmeet K. EOP/OMB                                                                         Commerce Control List (77).msg
                                                                                                   Robert L <HartRL@state.gov>;
                                     <Jasmeet_K._Seehra@omb.eop.gov>
                                                                                                   Heidema, Sarah J
                                                                                                   <HeidemaSJ@state.gov>; Kottmyer,
                                                                                                   Alice M <KottmyerAM@state.gov>




                                                                                                317 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 370 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                    Peckham, Yvonne M
                                                                                                    <PeckhamYM@state.gov>; Krueger,
                                                                                                    Thomas G <KruegerTG@state.gov>;
                                                                                                    Ganzer, Ann K
                                     Monjay, Robert                                                                                   RE For Review by Oct 11 State
                                                                         Seehra, Jasmeet K. EOP/OMB <GanzerAK@state.gov>; Kottmyer,
                                     <MonjayR@state.gov>; Bashadi, Sarah                                                              Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/16/2017                                     <Jasmeet_K._Seehra@omb.eo Alice M <KottmyerAM@state.gov>;
                                     O. EOP/OMB                                                                                       of the U S Munitions List and the         Full
1270      1271                                                           p.gov>                     Gamble, David (Chip) H Jr.
                                     <Sarah_O._Bashadi@omb.eop.gov>                                                                   Commerce Control List (78).msg
                                                                                                    <GambleDH@state.gov>; Hart,
                                                                                                    Robert L <HartRL@state.gov>;
                                                                                                    Heidema, Sarah J
                                                                                                    <HeidemaSJ@state.gov>
                                                                                                                                      RE For Review by Oct 11 State
                                                                         Timothy Mooney
                                                                                                    Monjay, Robert                    Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/16/2017 Hart, Robert L <HartRL@state.gov>   <Timothy.Mooney@bis.doc.go
                                                                                                    <MonjayR@state.gov>               of the U S Munitions List and the           Full
1272      1280                                                           v>
                                                                                                                                      Commerce Control List (79).msg
                                                                                                                                      RE For Review by Oct 11 State
                                       Timothy Mooney                    Hart, Robert L            Monjay, Robert                     Commerce rules on Categories I II and III   Withhold in
WASHAR002 WASHAR002       10/16/2017
                                       <Timothy.Mooney@bis.doc.gov>      <HartRL@state.gov>        <MonjayR@state.gov>                of the U S Munitions List and the           Full
1281      1288
                                                                                                                                      Commerce Control List (81).msg




                                                                                                318 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 371 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                 Ganzer, Ann K
                                                                                                 <GanzerAK@state.gov>; Kottmyer,
                                                                                                 Alice M <KottmyerAM@state.gov>;
                                                                                                 Gamble, David (Chip) H Jr.
                                                                                                 <GambleDH@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                                                                                 McClung, Gailyn W                    RE For Review by Oct 11 State
                                     Krueger, Thomas G
                                                                       Hart, Robert L            <McClungGW@state.gov>;               Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/16/2017 <KruegerTG@state.gov>; Peckham,
                                                                       <HartRL@state.gov>        Malzahn, William B                   of the U S Munitions List and the         Full
1289      1295                       Yvonne M <PeckhamYM@state.gov>
                                                                                                 <MalzahnWB@state.gov>; Barber-       Commerce Control List (83).msg
                                                                                                 Wilson, Angela <Barber-
                                                                                                 WilsonA@state.gov>; Park,
                                                                                                 Christopher J <ParkCh2@state.gov>;
                                                                                                 Rivera, Ernesto
                                                                                                 <RiveraE1@state.gov>; Heidema,
                                                                                                 Sarah J <HeidemaSJ@state.gov>


                                                                                                                                      Draft Commerce firearms proposed rule    Withhold in
WASHAR002 WASHAR002
                                                                                                                                      FINAL.DOCX                               Full
1296      1421




                                                                                              319 of 760
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 372 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                  FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                   Ganzer, Ann K
                                                                                                   <GanzerAK@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Kottmyer, Alice M
                                                                                                   <KottmyerAM@state.gov>; Gamble,
                                                                                                   David (Chip) H Jr.
                                                                                                   <GambleDH@state.gov>; Monjay,
                                                                                                                                        RE For Review by Oct 11 State
                                                                                                   Robert <MonjayR@state.gov>;
                                     Peckham, Yvonne M                  Krueger, Thomas G                                               Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/16/2017                                                               McClung, Gailyn W
                                     <PeckhamYM@state.gov>              <KruegerTG@state.gov>                                           of the U S Munitions List and the         Full
1422      1427                                                                                     <McClungGW@state.gov>;
                                                                                                                                        Commerce Control List (84).msg
                                                                                                   Malzahn, William B
                                                                                                   <MalzahnWB@state.gov>; Barber-
                                                                                                   Wilson, Angela <Barber-
                                                                                                   WilsonA@state.gov>; Park,
                                                                                                   Christopher J <ParkCh2@state.gov>;
                                                                                                   Rivera, Ernesto
                                                                                                   <RiveraE1@state.gov>
                                                                                                                                        Draft Commerce firearms proposed rule    Withhold in
WASHAR002 WASHAR002
                                                                                                                                        FINAL.docx                               Full
1428      1553




                                                                                                320 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 373 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                   Ganzer, Ann K
                                                                                                   <GanzerAK@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Kottmyer, Alice M
                                                                                                   <KottmyerAM@state.gov>; Gamble,
                                                                                                   David (Chip) H Jr.
                                                                                                   <GambleDH@state.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>;
                                                                                                                                        RE For Review by Oct 11 State
                                                                                                   McClung, Gailyn W
                                     Krueger, Thomas G                  Peckham, Yvonne M                                               Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/16/2017                                                               <McClungGW@state.gov>;
                                     <KruegerTG@state.gov>              <PeckhamYM@state.gov>                                           of the U S Munitions List and the         Full
1554      1559                                                                                     Malzahn, William B
                                                                                                                                        Commerce Control List (87).msg
                                                                                                   <MalzahnWB@state.gov>; Barber-
                                                                                                   Wilson, Angela <Barber-
                                                                                                   WilsonA@state.gov>; Park,
                                                                                                   Christopher J <ParkCh2@state.gov>;
                                                                                                   Rivera, Ernesto
                                                                                                   <RiveraE1@state.gov>; Peckham,
                                                                                                   Yvonne M
                                                                                                   <PeckhamYM@state.gov>
                                                                                                   Ganzer, Ann K
                                                                                                   <GanzerAK@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Kottmyer, Alice M
                                                                                                   <KottmyerAM@state.gov>; Gamble,      RE For Review by Oct 11 State
                                     Peckham, Yvonne M
                                                                        Krueger, Thomas G          David (Chip) H Jr.                   Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/13/2017 <PeckhamYM@state.gov>; Rivera,
                                                                        <KruegerTG@state.gov>      <GambleDH@state.gov>; Monjay,        of the U S Munitions List and the         Full
1560      1564                       Ernesto <RiveraE1@state.gov>
                                                                                                   Robert <MonjayR@state.gov>;          Commerce Control List (90).msg
                                                                                                   McClung, Gailyn W
                                                                                                   <McClungGW@state.gov>;
                                                                                                   Malzahn, William B
                                                                                                   <MalzahnWB@state.gov>

                                                                                                                                        Draft Commerce firearms proposed rule    Withhold in
WASHAR002 WASHAR002
                                                                                                                                        STATE.docx                               Full
1565      1690




                                                                                                321 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 374 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                  Ganzer, Ann K
                                     Peckham, Yvonne M                                            <GanzerAK@state.gov>; Hart,
                                                                                                                                    RE For Review by Oct 11 State
                                     <PeckhamYM@state.gov>; Monjay,                               Robert L <HartRL@state.gov>;
                                                                       Krueger, Thomas G                                            Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/13/2017 Robert <MonjayR@state.gov>;                                  Kottmyer, Alice M
                                                                       <KruegerTG@state.gov>                                        of the U S Munitions List and the         Full
1691      1695                       McClung, Gailyn W                                            <KottmyerAM@state.gov>; Gamble,
                                                                                                                                    Commerce Control List (91).msg
                                     <McClungGW@state.gov>                                        David (Chip) H Jr.
                                                                                                  <GambleDH@state.gov>
                                                                                                  Ganzer, Ann K
                                                                                                  <GanzerAK@state.gov>; Hart,
                                     Krueger, Thomas G                                            Robert L <HartRL@state.gov>;
                                                                                                                                    RE For Review by Oct 11 State
                                     <KruegerTG@state.gov>; Monjay,                               Kottmyer, Alice M
                                                                       Peckham, Yvonne M                                            Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/11/2017 Robert <MonjayR@state.gov>;                                  <KottmyerAM@state.gov>; Gamble,
                                                                       <PeckhamYM@state.gov>                                        of the U S Munitions List and the         Full
1696      1699                       McClung, Gailyn W                                            David (Chip) H Jr.
                                                                                                                                    Commerce Control List (99).msg
                                     <McClungGW@state.gov>                                        <GambleDH@state.gov>; Peckham,
                                                                                                  Yvonne M
                                                                                                  <PeckhamYM@state.gov>
                                                                                                  Krueger, Thomas G
                                     Kottmyer, Alice M
                                                                                                  <KruegerTG@state.gov>; Ganzer,
                                     <KottmyerAM@state.gov>; Monjay,
                                                                                                  Ann K <GanzerAK@state.gov>;       RE For Review by Oct 11 State
                                     Robert <MonjayR@state.gov>;
                                                                       Peckham, Yvonne M          Gamble, David (Chip) H Jr.        Commerce rules on Categories I II and III Withhold in
WASHAR002 WASHAR002       10/17/2017 Bashadi, Sarah O. EOP/OMB
                                                                       <PeckhamYM@state.gov>      <GambleDH@state.gov>; Hart,       of the U S Munitions List and the         Full
1700      1702                       <Sarah_O._Bashadi@omb.eop.gov>;
                                                                                                  Robert L <HartRL@state.gov>;      Commerce Control List.msg
                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                  Heidema, Sarah J
                                     <Jasmeet_K._Seehra@omb.eop.gov>
                                                                                                  <HeidemaSJ@state.gov>




                                                                                               322 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 375 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                    Peckham, Yvonne M
                                                                                                    <PeckhamYM@state.gov>; Monjay,
                                                                                                    Robert <MonjayR@state.gov>;
                                                                                                    Nilsson, Brian H
                                                                                                    <NilssonBH@state.gov>; Heidema,
                                                                                                    Sarah J <HeidemaSJ@state.gov>;
                                                                         Seehra, Jasmeet K. EOP/OMB                                  Re For your review -- A Clean Commerce
                                                                                                    Ganzer, Ann K                                                           Withhold in
WASHAR002 WASHAR002        12/6/2017 Hart, Robert L <HartRL@state.gov>   <Jasmeet_K._Seehra@omb.eo                                   Firearms Rule and Commerce's
                                                                                                    <GanzerAK@state.gov>; Peterson,                                         Full
1703      1704                                                           p.gov>                                                      Comments on State's Rule (25).msg
                                                                                                    Patricia R. EOP/NSC
                                                                                                    <Patricia_R_Peterson@nsc.eop.gov
                                                                                                    >; Bashadi, Sarah O. EOP/OMB
                                                                                                    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                    ; Plotnick, Sarah (Federal)
                                                                                                    <splotnick@doc.gov>

                                                                                                       Monjay, Robert                    RE For your review -- A Clean Commerce
                                     Krueger, Thomas G                   Hart, Robert L                                                                                         Withhold in
WASHAR002 WASHAR002        12/6/2017                                                                   <MonjayR@state.gov>; Heidema,     Firearms Rule and Commerce's
                                     <KruegerTG@state.gov>               <HartRL@state.gov>                                                                                     Full
1705      1706                                                                                         Sarah J <HeidemaSJ@state.gov>     Comments on State's Rule (28).msg

                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                                                                                                                          RE For your review -- A Clean Commerce
                                     Heidema, Sarah J                    Krueger, Thomas G             Monjay, Robert                                                            Withhold in
WASHAR002 WASHAR002        12/6/2017                                                                                                      Firearms Rule and Commerce's
                                     <HeidemaSJ@state.gov>               <KruegerTG@state.gov>         <MonjayR@state.gov>; McClung,                                             Full
1707      1707                                                                                                                            Comments on State's Rule (31).msg
                                                                                                       Gailyn W <McClungGW@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                     Peckham, Yvonne M                                                 Peterson, Patricia R. EOP/NSC
                                     <PeckhamYM@state.gov>; Monjay,                                    <Patricia_R_Peterson@nsc.eop.gov
                                                                          Seehra, Jasmeet K. EOP/OMB                                    RE For your review -- A Clean Commerce
                                     Robert <MonjayR@state.gov>; Nilsson,                              >; Bashadi, Sarah O. EOP/OMB                                            Withhold in
WASHAR002 WASHAR002        12/6/2017                                      <Jasmeet_K._Seehra@omb.eo                                     Firearms Rule and Commerce's
                                     Brian H <NilssonBH@state.gov>;                                    <Sarah_O._Bashadi@omb.eop.gov>                                          Full
1708      1708                                                            p.gov>                                                        Comments on State's Rule (33).msg
                                     Heidema, Sarah J                                                  ; Plotnick, Sarah (Federal)
                                     <HeidemaSJ@state.gov>; Ganzer, Ann                                <splotnick@doc.gov>
                                     K <GanzerAK@state.gov>




                                                                                                  323 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 376 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                          Peterson, Patricia R. EOP/NSC
                                     Peckham, Yvonne M
                                                                                                          <Patricia_R_Peterson@nsc.eop.gov
                                     <PeckhamYM@state.gov>; Monjay,                                                                        RE For your review -- A Clean Commerce
                                                                          Hart, Robert L                  >; Bashadi, Sarah O. EOP/OMB                                            Withhold in
WASHAR002 WASHAR002        12/6/2017 Robert <MonjayR@state.gov>; Nilsson,                                                                  Firearms Rule and Commerce's
                                                                          <HartRL@state.gov>              <Sarah_O._Bashadi@omb.eop.gov>                                          Full
1709      1709                       Brian H <NilssonBH@state.gov>;                                                                        Comments on State's Rule (34).msg
                                                                                                          ; Plotnick, Sarah (Federal)
                                     Heidema, Sarah J
                                                                                                          <splotnick@doc.gov>
                                     <HeidemaSJ@state.gov>; Ganzer, Ann
                                     K <GanzerAK@state.gov>


                                                                                                                                           State firearms proposed rule - Clean for   Withhold in
WASHAR002 WASHAR002
                                                                                                                                           OMB Meeting (12-5-17).docx                 Full
1710      1738

                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                             Monjay, Robert               Peterson, Patricia R. EOP/NSC
                                     Peckham, Yvonne M
                                                                             </O=SBUSTATE/OU=EXCHANG      <Patricia_R_Peterson@nsc.eop.gov
                                     <PeckhamYM@state.gov>; Hart,                                                                          RE For your review -- A Clean Commerce
                                                                             E ADMINISTRATIVE GROUP       >; Bashadi, Sarah O. EOP/OMB                                            Withhold in
WASHAR002 WASHAR002       12/11/2017 Robert L <HartRL@state.gov>; Nilsson,                                                                 Firearms Rule and Commerce's
                                                                             (FYDIBOHF23SPDLT)/CN=RECIP   <Sarah_O._Bashadi@omb.eop.gov>                                          Full
1739      1739                       Brian H <NilssonBH@state.gov>;                                                                        Comments on State's Rule.msg
                                                                             IENTS/CN=MONJAY,             ; Plotnick, Sarah (Federal)
                                     Heidema, Sarah J
                                                                             ROBERT9A6>                   <splotnick@doc.gov>
                                     <HeidemaSJ@state.gov>; Ganzer, Ann
                                     K <GanzerAK@state.gov>

                                                                                                                                           2017-12-11 Clean Commerce firearms
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                        rule addressing interagency comments
                                                                                                                                                                                      Full
1740      1868                                                                                                                             f...State Edits.docx
                                                                                                          Monjay, Robert
                                                                                                          <MonjayR@state.gov>; Hart, Robert
                                       'Seehra, Jasmeet K. EOP/OMB'          Peckham, Yvonne M            L <HartRL@state.gov>; Heidema,    RE From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002       12/15/2017
                                       <Jasmeet_K._Seehra@omb.eop.gov>       <PeckhamYM@state.gov>        Sarah J <HeidemaSJ@state.gov>;    Commerce Rules on Cats 1-3 (16).msg  Full
1869      1870
                                                                                                          Peckham, Yvonne M
                                                                                                          <PeckhamYM@state.gov>




                                                                                                     324 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 377 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                     Monjay, Robert
                                     Seehra, Jasmeet K. EOP/OMB            Peckham, Yvonne M         <MonjayR@state.gov>; Hart, Robert RE From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002       12/15/2017
                                     <Jasmeet_K._Seehra@omb.eop.gov>       <PeckhamYM@state.gov>     L <HartRL@state.gov>; Heidema,    Commerce Rules on Cats 1-3 (18).msg  Full
1871      1872
                                                                                                     Sarah J <HeidemaSJ@state.gov>

                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Miller,
                                                                                                     Michael F <Millermf@state.gov>;
                                       Plant, Sue Ann <PlantSA@state.gov>; Ricci, Anthony                                                 RE From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002       12/14/2017                                                                 Cressey, Laura E
                                       Monjay, Robert <MonjayR@state.gov> <RicciA@state.gov>                                              Commerce Rules on Cats 1-3 (19).msg  Full
1873      1876                                                                                       <CresseyLE@state.gov>; David,
                                                                                                     Clarissa S <DavidCS@state.gov>;
                                                                                                     Lorenzen, Cameron J
                                                                                                     <LorenzenCJ@state.gov>
                                     Monjay, Robert                                                  Hart, Robert L <HartRL@state.gov>;
                                                                           Hoang, Jenny                                                   RE From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002       12/14/2017 <MonjayR@state.gov>; Plant, Sue Ann                             Heidema, Sarah J
                                                                           <HoangJ@state.gov>                                             Commerce Rules on Cats 1-3 (21).msg  Full
1877      1878                       <PlantSA@state.gov>                                             <HeidemaSJ@state.gov>
                                     Monjay, Robert                                                  Hart, Robert L <HartRL@state.gov>;
                                                                           Hoang, Jenny                                                   Re From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002       12/13/2017 <MonjayR@state.gov>; Plant, Sue Ann                             Heidema, Sarah J
                                                                           <HoangJ@state.gov>                                             Commerce Rules on Cats 1-3 (22).msg  Full
1879      1880                       <PlantSA@state.gov>                                             <HeidemaSJ@state.gov>
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Miller,
                                                                                                     Michael F <Millermf@state.gov>;
                                                                           Plant, Sue Ann            Cressey, Laura E                     RE From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002       12/11/2017 Monjay, Robert <MonjayR@state.gov>
                                                                           <PlantSA@state.gov>       <CresseyLE@state.gov>; David,        Commerce Rules on Cats 1-3 (23).msg  Full
1881      1882
                                                                                                     Clarissa S <DavidCS@state.gov>;
                                                                                                     Lorenzen, Cameron J
                                                                                                     <LorenzenCJ@state.gov>; Ricci,
                                                                                                     Anthony <RicciA@state.gov>

                                     Monjay, Robert
                                                                           Hart, Robert L                                                 RE From DOJ -- Comments on State and Withhold in
WASHAR002 WASHAR002        12/7/2017 <MonjayR@state.gov>; Heidema,                                                                    0
                                                                           <HartRL@state.gov>                                             Commerce Rules on Cats 1-3 (24).msg  Full
1883      1883                       Sarah J <HeidemaSJ@state.gov>




                                                                                                   325 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 378 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                          Re FYI Cat I II and III of the U S
                                                                           Monjay, Robert              Bayliss, T. Drew                                                             Withhold in
WASHAR002 WASHAR002        10/2/2017 Aron, David H <AronDH@state.gov>                                                                     Munitions List and the Commerce Control
                                                                           <MonjayR@state.gov>         <BaylissTA@state.gov>                                                        Full
1884      1885                                                                                                                            List (130).msg
                                                                                                                                          RE FYI Cat I II and III of the U S
                                                                           Aron, David H               Bayliss, T. Drew                                                             Withhold in
WASHAR002 WASHAR002        10/2/2017 Monjay, Robert <MonjayR@state.gov>                                                                   Munitions List and the Commerce Control
                                                                           <AronDH@state.gov>          <BaylissTA@state.gov>                                                        Full
1886      1887                                                                                                                            List.msg
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Daoussi,
                                                                                                     Susan G CIV DTSA LD (US)
                                                                                                     <susan.g.daoussi.civ@mail.mil>;
                                       Akram, Elyas CIV DTSA LD (US)       Davidson-Hood, Simon                                           RE HASC DCS Briefing on USML Cat I II     Withhold in
WASHAR002 WASHAR002        10/4/2017                                                                 Mueller, Andrew J CIV DTSA LD (US)
                                       <elyas.akram.civ@mail.mil>          <DavidsonHoodS@state.gov>                                      and III (UNCLASSIFIED) (121).msg          Full
1888      1889                                                                                       <andrew.j.mueller2.civ@mail.mil>;
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>
                                                                                                     Monjay, Robert
                                       Akram, Elyas CIV DTSA LD (US)       Davidson-Hood, Simon                                           RE HASC DCS Briefing on USML Cat I II     Withhold in
WASHAR002 WASHAR002        10/4/2017                                                                 <MonjayR@state.gov>; Hart, Robert
                                       <elyas.akram.civ@mail.mil>          <DavidsonHoodS@state.gov>                                      and III (UNCLASSIFIED) (123).msg          Full
1890      1891                                                                                       L <HartRL@state.gov>

                                                                                                       Daoussi, Susan G CIV DTSA LD (US)
                                                                                                       <susan.g.daoussi.civ@mail.mil>;
                                       Akram, Elyas CIV DTSA LD (US)       Monjay, Robert                                                 Re HASC DCS Briefing on USML Cat I II     Withhold in
WASHAR002 WASHAR002        10/4/2017                                                                   Mueller, Andrew J CIV DTSA LD (US)
                                       <elyas.akram.civ@mail.mil>          <MonjayR@state.gov>                                            and III (UNCLASSIFIED) (125).msg          Full
1892      1892                                                                                         <andrew.j.mueller2.civ@mail.mil>;
                                                                                                       Hart, Robert L <HartRL@state.gov>



                                                                                                      Daoussi, Susan G CIV DTSA LD (US)
                                                                                                      <susan.g.daoussi.civ@mail.mil>;
                                                                        Akram, Elyas CIV DTSA LD (US)                                    RE HASC DCS Briefing on USML Cat I II      Withhold in
WASHAR002 WASHAR002        10/4/2017 Monjay, Robert <MonjayR@state.gov>                               Mueller, Andrew J CIV DTSA LD (US)
                                                                        <elyas.akram.civ@mail.mil>                                       and III (UNCLASSIFIED) (126).msg           Full
1893      1893                                                                                        <andrew.j.mueller2.civ@mail.mil>;
                                                                                                      Hart, Robert L <HartRL@state.gov>




                                                                                                    326 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 379 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                      Daoussi, Susan G CIV DTSA LD (US)
                                                                                                      <susan.g.daoussi.civ@mail.mil>;
                                                                        Akram, Elyas CIV DTSA LD (US)                                    RE HASC DCS Briefing on USML Cat I II    Withhold in
WASHAR002 WASHAR002        10/4/2017 Monjay, Robert <MonjayR@state.gov>                               Mueller, Andrew J CIV DTSA LD (US)
                                                                        <elyas.akram.civ@mail.mil>                                       and III (UNCLASSIFIED).msg               Full
1894      1895                                                                                        <andrew.j.mueller2.civ@mail.mil>;
                                                                                                      Hart, Robert L <HartRL@state.gov>


                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                        smime.p7m
                                                                                                                                                                                  Full
1896      1916

                                        Monjay, Robert
                                                                             Timothy Mooney                                             RE How are you coming at State on the
                                        <MonjayR@state.gov>; Heidema,                                                                                                             Withhold in
WASHAR002 WASHAR002            9/8/2017                                      <Timothy.Mooney@bis.doc.go Abraham, Liz <LAbraham@doc.gov> EO 13771 for the firearms rules
                                        Sarah J <HeidemaSJ@state.gov>; Hart,                                                                                                      Full
1917      1918                                                               v>                                                         (190).msg
                                        Robert L <HartRL@state.gov>

                                                                                                                                           2017-9-5 Net deregulatory action for
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                        purposes E.O. 13771 with insert
                                                                                                                                                                                  Full
1919      1922                                                                                                                             discussed with OGC on 9-1.docx
                                        Heidema, Sarah J
                                                                            Timothy Mooney                                             RE How are you coming at State on the
                                        <HeidemaSJ@state.gov>; Monjay,                                                                                                          Withhold in
WASHAR002 WASHAR002            9/8/2017                                     <Timothy.Mooney@bis.doc.go Abraham, Liz <LAbraham@doc.gov> EO 13771 for the firearms rules (Thanks)
                                        Robert <MonjayR@state.gov>; Hart,                                                                                                       Full
1923      1924                                                              v>                                                         .msg
                                        Robert L <HartRL@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                         Noonan, Michael J                                                                                     Withhold in
WASHAR002 WASHAR002        9/11/2017                                                                                                     0 RE I-III.msg
                                     <MonjayR@state.gov>; Heidema,          <NoonanMJ@state.gov>                                                                                  Full
1925      1925
                                     Sarah J <HeidemaSJ@state.gov>

                                     Monjay, Robert
                                                                            Strike, Andrew P            PM-CPA <PM-CPA@state.gov>;                                                Withhold in
WASHAR002 WASHAR002        11/2/2017 <MonjayR@state.gov>; Hart, Robert L                                                                   RE Infographic on CATS 1-3 (56).msg
                                                                            <StrikeAP@state.gov>        Carter, Rachel <CarterR@state.gov>                                        Full
1926      1929                       <HartRL@state.gov>
                                     Monjay, Robert
                                                                            Strike, Andrew P            PM-CPA <PM-CPA@state.gov>;                                                Withhold in
WASHAR002 WASHAR002        11/2/2017 <MonjayR@state.gov>; Hart, Robert L                                                                   RE Infographic on CATS 1-3 (58).msg
                                                                            <StrikeAP@state.gov>        Carter, Rachel <CarterR@state.gov>                                        Full
1930      1931                       <HartRL@state.gov>




                                                                                                     327 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 380 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Strike, Andrew Carter, Rachel                                                                                    Withhold in
WASHAR002 WASHAR002        11/2/2017                                                                  PM-CPA <PM-CPA@state.gov>         Re Infographic on CATS 1-3 .msg
                                     P <StrikeAP@state.gov>; Hart, Robert L <CarterR@state.gov>                                                                            Full
1932      1934
                                     <HartRL@state.gov>

                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Monjay,
                                                                                                      Robert <MonjayR@state.gov>;
                                     Heidema, Sarah J                                                 Peartree, C Edward
                                                                           Kottmyer, Alice M                                                                               Withhold in
WASHAR002 WASHAR002        8/17/2017 <HeidemaSJ@state.gov>; Rogers,                                   <PeartreeCE@state.gov>; Fabry,     RE Issue with OMB (239).msg
                                                                           <KottmyerAM@state.gov>                                                                          Full
1935      1936                       Shana A <RogersSA2@state.gov>                                    Steven F <FabrySF@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Kottmyer, Alice M
                                                                                                      <KottmyerAM@state.gov>


                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Monjay,
                                     Rogers, Shana A                                                  Robert <MonjayR@state.gov>;
                                                                           Heidema, Sarah J                                                                                Withhold in
WASHAR002 WASHAR002        8/17/2017 <RogersSA2@state.gov>; Kottmyer,                                 Peartree, C Edward                RE Issue with OMB (240).msg
                                                                           <HeidemaSJ@state.gov>                                                                           Full
1937      1938                       Alice M <KottmyerAM@state.gov>                                   <PeartreeCE@state.gov>; Fabry,
                                                                                                      Steven F <FabrySF@state.gov>;
                                                                                                      Hart, Robert L <HartRL@state.gov>

                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Monjay,
                                     Kottmyer, Alice M
                                                                           Heidema, Sarah J           Robert <MonjayR@state.gov>;                                          Withhold in
WASHAR002 WASHAR002        8/17/2017 <KottmyerAM@state.gov>; Rogers,                                                                    RE Issue with OMB (241).msg
                                                                           <HeidemaSJ@state.gov>      Peartree, C Edward                                                   Full
1939      1940                       Shana A <RogersSA2@state.gov>
                                                                                                      <PeartreeCE@state.gov>; Hart,
                                                                                                      Robert L <HartRL@state.gov>




                                                                                                    328 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 381 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Monjay,
                                     Heidema, Sarah J
                                                                          Kottmyer, Alice M           Robert <MonjayR@state.gov>;                                                Withhold in
WASHAR002 WASHAR002        8/17/2017 <HeidemaSJ@state.gov>; Rogers,                                                                     RE Issue with OMB (243).msg
                                                                          <KottmyerAM@state.gov>      Peartree, C Edward                                                         Full
1941      1942                       Shana A <RogersSA2@state.gov>
                                                                                                      <PeartreeCE@state.gov>; Kottmyer,
                                                                                                      Alice M <KottmyerAM@state.gov>

                                                                                                      Nilsson, Brian H
                                     Heidema, Sarah J                                                 <NilssonBH@state.gov>; Monjay,
                                                                          Kottmyer, Alice M                                                                                      Withhold in
WASHAR002 WASHAR002        8/17/2017 <HeidemaSJ@state.gov>; Rogers,                                   Robert <MonjayR@state.gov>;         Re Issue with OMB (244).msg
                                                                          <KottmyerAM@state.gov>                                                                                 Full
1943      1943                       Shana A <RogersSA2@state.gov>                                    Peartree, C Edward
                                                                                                      <PeartreeCE@state.gov>
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                       Kottmyer, Alice M                  E ADMINISTRATIVE GROUP                                                                                 Withhold in
WASHAR002 WASHAR002        8/17/2017                                                                 Hart, Robert L <HartRL@state.gov> RE Issue with OMB (245).msg
                                       <KottmyerAM@state.gov>             (FYDIBOHF23SPDLT)/CN=RECIP                                                                             Full
1944      1945
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                                                     Monjay, Robert
                                     Kottmyer, Alice M
                                                                                                     <MonjayR@state.gov>; Peartree, C
                                     <KottmyerAM@state.gov>; Heidema,
                                                                          Nilsson, Brian H           Edward <PeartreeCE@state.gov>;                                              Withhold in
WASHAR002 WASHAR002        8/17/2017 Sarah J <HeidemaSJ@state.gov>;                                                                    RE Issue with OMB.msg
                                                                          <NilssonBH@state.gov>      Fabry, Steven F                                                             Full
1946      1948                       Rogers, Shana A
                                                                                                     <FabrySF@state.gov>; Hart, Robert
                                     <RogersSA2@state.gov>
                                                                                                     L <HartRL@state.gov>

                                                                          Koelling, Richard W                                             RE Meeting with Commerce and DHS        Withhold in
WASHAR002 WASHAR002       12/29/2017 Monjay, Robert <MonjayR@state.gov>                               Hart, Robert L <HartRL@state.gov>
                                                                          <KoellingRW@state.gov>                                          regarding Cats 1-3 and DHS concerns.msg Full
1949      1950




                                                                                                   329 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 382 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Christopher Williams                                                 KLASON, PETER
                                     <Christopher.Williams@bis.doc.gov>;                                  <PKLASON@doc.gov>; Ronald Rolfe
                                     Clagett, Steven                       Timothy Mooney                 <Ronald.Rolfe@bis.doc.gov>;     RE Potential update for Commerce guns
                                                                                                                                                                                Withhold in
WASHAR002 WASHAR002        7/20/2017 <steven.clagett@bis.doc.gov>; Hillary <Timothy.Mooney@bis.doc.go     Steven Schrader                 rule for Congressional reporting
                                                                                                                                                                                Full
1951      1955                       Hess <Hillary.Hess@bis.doc.gov>;      v>                             <Steven.Schrader@bis.doc.gov>;  (262).msg
                                     Abraham, Liz <LAbraham@doc.gov>;                                     Matthew Borman
                                     Monjay, Robert <MonjayR@state.gov>                                   <Matthew.Borman@bis.doc.gov>



                                     Clagett, Steven
                                                                                                        KLASON, PETER
                                     <steven.clagett@bis.doc.gov>; Hillary
                                                                                                        <PKLASON@doc.gov>; Ronald Rolfe
                                     Hess <Hillary.Hess@bis.doc.gov>;
                                                                             Timothy Mooney             <Ronald.Rolfe@bis.doc.gov>;     RE Potential update for Commerce guns
                                     Abraham, Liz <LAbraham@doc.gov>;                                                                                                         Withhold in
WASHAR002 WASHAR002        7/20/2017                                         <Timothy.Mooney@bis.doc.go Steven Schrader                 rule for Congressional reporting
                                     Monjay, Robert                                                                                                                           Full
1956      1959                                                               v>                         <Steven.Schrader@bis.doc.gov>;  (264).msg
                                     <MonjayR@state.gov>; Christopher
                                                                                                        Matthew Borman
                                     Williams
                                                                                                        <Matthew.Borman@bis.doc.gov>
                                     <Christopher.Williams@bis.doc.gov>

                                                                                                                                           2017-3-31 Q and As on 600 series MDE
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                        addressed in ECR weekly
                                                                                                                                                                                  Full
1960      1962                                                                                                                             teleconferences.docx

                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;                                        KLASON, PETER
                                     Clagett, Steven                                                      <PKLASON@doc.gov>; Steven
                                                                                                                                           RE Potential update for Commerce guns
                                     <steven.clagett@bis.doc.gov>;           Ronald Rolfe                 Schrader                                                               Withhold in
WASHAR002 WASHAR002        7/20/2017                                                                                                       rule for Congressional reporting
                                     Abraham, Liz <LAbraham@doc.gov>;        <Ronald.Rolfe@bis.doc.gov>   <Steven.Schrader@bis.doc.gov>;                                         Full
1963      1965                                                                                                                             (267).msg
                                     Hillary Hess                                                         Matthew Borman
                                     <Hillary.Hess@bis.doc.gov>; Monjay,                                  <Matthew.Borman@bis.doc.gov>
                                     Robert <MonjayR@state.gov>




                                                                                                      330 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 383 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                         KLASON, PETER
                                     Timothy Mooney
                                                                                                         <PKLASON@doc.gov>; Ronald Rolfe
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                         <Ronald.Rolfe@bis.doc.gov>;     RE Potential update for Commerce guns
                                     Clagett, Steven                    Hillary Hess                                                                                           Withhold in
WASHAR002 WASHAR002        7/20/2017                                                                     Steven Schrader                 rule for Congressional reporting
                                     <steven.clagett@bis.doc.gov>;      <Hillary.Hess@bis.doc.gov>                                                                             Full
1966      1968                                                                                           <Steven.Schrader@bis.doc.gov>;  (268).msg
                                     Abraham, Liz <LAbraham@doc.gov>;
                                                                                                         Matthew Borman
                                     Monjay, Robert <MonjayR@state.gov>
                                                                                                         <Matthew.Borman@bis.doc.gov>


                                     Clagett, Steven                                                     KLASON, PETER (Federal)
                                     <steven.clagett@bis.doc.gov>;                                       <PKLASON@doc.gov>; Rolfe, Ronald
                                     Mooney, Timothy                                                     <Ronald.Rolfe@bis.doc.gov>;      RE Potential update for Commerce guns
                                                                           Abraham, Liz (Federal)                                                                               Withhold in
WASHAR002 WASHAR002        7/20/2017 <Timothy.Mooney@bis.doc.gov>;                                       Schrader, Steven                 rule for Congressional reporting
                                                                           <LAbraham@doc.gov>                                                                                   Full
1969      1970                       Hess, Hillary                                                       <Steven.Schrader@bis.doc.gov>;   (270).msg
                                     <Hillary.Hess@bis.doc.gov>; Monjay,                                 Borman, Matthew
                                     Robert <MonjayR@state.gov>                                          <Matthew.Borman@bis.doc.gov>


                                                                                                         KLASON, PETER
                                     Timothy Mooney
                                                                                                         <PKLASON@doc.gov>; Ronald Rolfe
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                         <Ronald.Rolfe@bis.doc.gov>;     RE Potential update for Commerce guns
                                     Hillary Hess                         Steven Clagett                                                                                       Withhold in
WASHAR002 WASHAR002        7/20/2017                                                                     Steven Schrader                 rule for Congressional reporting
                                     <Hillary.Hess@bis.doc.gov>; Abraham, <Steven.Clagett@bis.doc.gov>                                                                         Full
1971      1973                                                                                           <Steven.Schrader@bis.doc.gov>;  (272).msg
                                     Liz <LAbraham@doc.gov>; Monjay,
                                                                                                         Matthew Borman
                                     Robert <MonjayR@state.gov>
                                                                                                         <Matthew.Borman@bis.doc.gov>


                                                                                                         KLASON, PETER
                                     Clagett, Steven
                                                                                                         <PKLASON@doc.gov>; Ronald Rolfe
                                     <steven.clagett@bis.doc.gov>;
                                                                                                         <Ronald.Rolfe@bis.doc.gov>;     RE Potential update for Commerce guns
                                     Timothy Mooney                     Hillary Hess                                                                                           Withhold in
WASHAR002 WASHAR002        7/20/2017                                                                     Steven Schrader                 rule for Congressional reporting
                                     <Timothy.Mooney@bis.doc.gov>;      <Hillary.Hess@bis.doc.gov>                                                                             Full
1974      1975                                                                                           <Steven.Schrader@bis.doc.gov>;  (274).msg
                                     Abraham, Liz <LAbraham@doc.gov>;
                                                                                                         Matthew Borman
                                     Monjay, Robert <MonjayR@state.gov>
                                                                                                         <Matthew.Borman@bis.doc.gov>




                                                                                                     331 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 384 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;                                      KLASON, PETER
                                     Clagett, Steven                                                    <PKLASON@doc.gov>; Ronald Rolfe Re Potential update for Commerce guns
                                                                           Monjay, Robert                                                                                     Withhold in
WASHAR002 WASHAR002        7/20/2017 <steven.clagett@bis.doc.gov>; Hillary                              <Ronald.Rolfe@bis.doc.gov>;     rule for Congressional reporting
                                                                           <MonjayR@state.gov>                                                                                Full
1976      1976                       Hess <Hillary.Hess@bis.doc.gov>;                                   Steven Schrader                 (276).msg
                                     Abraham, Liz <LAbraham@doc.gov>;                                   <Steven.Schrader@bis.doc.gov>
                                     Monjay, Robert <MonjayR@state.gov>




                                     Monjay, Robert
                                     <MonjayR@state.gov>; Clagett, Steven                               KLASON, PETER
                                     <steven.clagett@bis.doc.gov>; Hillary Timothy Mooney               <PKLASON@doc.gov>; Ronald Rolfe
                                                                                                                                        RE Potential update for Commerce guns Withhold in
WASHAR002 WASHAR002        8/11/2017 Hess <Hillary.Hess@bis.doc.gov>;      <Timothy.Mooney@bis.doc.go   <Ronald.Rolfe@bis.doc.gov>;
                                                                                                                                        rule for Congressional reporting .msg Full
1977      1978                       Abraham, Liz <LAbraham@doc.gov>; v>                                Steven Schrader
                                     Matthew Borman                                                     <Steven.Schrader@bis.doc.gov>
                                     <Matthew.Borman@bis.doc.gov>



                                                                                                    'Brian_H._Nilsson@nss.eop.gov';
                                                                                                    Paul, Joshua M
                                                                                                    <PaulJM@state.gov>; Hart, Robert L
                                     Heidema, Sarah J                                               <HartRL@state.gov>; Monjay,
                                                                         Timothy Mooney
                                     <HeidemaSJ@state.gov>; Matthew                                 Robert <MonjayR@state.gov>;          RE Quick Question for Hill Briefing on   Withhold in
WASHAR002 WASHAR002        9/29/2017                                     <Timothy.Mooney@bis.doc.go
                                     Borman                                                         Hillary Hess                         Monday (131).msg                         Full
1979      1980                                                           v>
                                     <Matthew.Borman@bis.doc.gov>                                   <Hillary.Hess@bis.doc.gov>; Clagett,
                                                                                                    Steven
                                                                                                    <steven.clagett@bis.doc.gov>;
                                                                                                    Abraham, Liz <LAbraham@doc.gov>

                                                                                                                                           0816 FACT SHEET--DDTC--CATS I-III      Withhold in
WASHAR002 WASHAR002
                                                                                                                                           MYTHS-FACTS + TM edits.docx            Full
1981      1984




                                                                                                    332 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 385 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                                                                                     'Brian_H._Nilsson@nss.eop.gov';
                                                                                                     Paul, Joshua M
                                                                                                     <PaulJM@state.gov>; Hart, Robert L
                                     Heidema, Sarah J                                                <HartRL@state.gov>; Monjay,
                                                                          Timothy Mooney
                                     <HeidemaSJ@state.gov>; Matthew                                  Robert <MonjayR@state.gov>;          RE Quick Question for Hill Briefing on       Withhold in
WASHAR002 WASHAR002        9/29/2017                                      <Timothy.Mooney@bis.doc.go
                                     Borman                                                          Hillary Hess                         Monday (132).msg                             Full
1985      1985                                                            v>
                                     <Matthew.Borman@bis.doc.gov>                                    <Hillary.Hess@bis.doc.gov>; Clagett,
                                                                                                     Steven
                                                                                                     <steven.clagett@bis.doc.gov>;
                                                                                                     Abraham, Liz <LAbraham@doc.gov>

                                                                                                                                              2017-9-30 Summary of new ECCNs           Withhold in
WASHAR002 WASHAR002
                                                                                                                                              excluded and available for STA.docx      Full
1986      1987
                                                                                                     'Brian_H._Nilsson@nss.eop.gov';
                                     Heidema, Sarah J
                                                                          Timothy Mooney             Paul, Joshua M
                                     <HeidemaSJ@state.gov>; Matthew                                                                     RE Quick Question for Hill Briefing on         Withhold in
WASHAR002 WASHAR002        9/29/2017                                      <Timothy.Mooney@bis.doc.go <PaulJM@state.gov>; Hart, Robert L
                                     Borman                                                                                             Monday (133).msg                               Full
1988      1988                                                            v>                         <HartRL@state.gov>; Monjay,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                     Robert <MonjayR@state.gov>
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                       Heidema, Sarah J                   E ADMINISTRATIVE GROUP                                              Re Quick Question for Hill Briefing on   Withhold in
WASHAR002 WASHAR002        9/29/2017                                                                                                      0
                                       <HeidemaSJ@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                          Monday (134).msg                         Full
1989      1990
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                          Heidema, Sarah J                                                    RE Quick Question for Hill Briefing on   Withhold in
WASHAR002 WASHAR002        9/29/2017 Monjay, Robert <MonjayR@state.gov>                                                                   0
                                                                          <HeidemaSJ@state.gov>                                               Monday (135).msg                         Full
1991      1992
                                       Heidema, Sarah J                   Monjay, Robert                                                      Re Quick Question for Hill Briefing on   Withhold in
WASHAR002 WASHAR002        9/29/2017                                                                                                      0
                                       <HeidemaSJ@state.gov>              <MonjayR@state.gov>                                                 Monday (136).msg                         Full
1993      1994
                                                                          Hart, Robert L                                                      RE Quick Summary of Comments on I-III Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                   0
                                                                          <HartRL@state.gov>                                                  (72).msg                              Full
1995      1996




                                                                                                     333 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 386 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                           Hart, Robert L                                                    RE Quick Summary of Comments on I-III Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0
                                                                           <HartRL@state.gov>                                                (73).msg                              Full
1997      1997
                                                                           Hart, Robert L                                                    RE Quick Summary of Comments on I-        Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0
                                                                           <HartRL@state.gov>                                                III.msg                                   Full
1998      1999
                                        Dearth, Anthony M
                                        <DearthAM@state.gov>; Hart, Robert Kottmyer, Alice M            Kottmyer, Alice M                    RE RE relevant PRA collections for 1400- Withhold in
WASHAR002 WASHAR002            9/7/2017
                                        L <HartRL@state.gov>; Monjay, Robert <KottmyerAM@state.gov>     <KottmyerAM@state.gov>               AE30.msg                                 Full
2000      2003
                                        <MonjayR@state.gov>

                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                          PRA numbers for AE30 edits.xlsx
                                                                                                                                                                                       Full
2004      2005
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hamilton,                                     Douville, Alex J
                                                                         Rogers, Shana A                                                                                               Withhold in
WASHAR002 WASHAR002        6/30/2017 Catherine E <HamiltonCE@state.gov>;                                <DouvilleAJ@state.gov>; Davis,       RE RE USML Cats I-III (278).msg
                                                                         <RogersSA2@state.gov>                                                                                         Full
2006      2008                       Schwingler, Bruce C                                                Terry L <DavisTL@state.gov>
                                     <SchwinglerBC2@state.gov>

                                                                                                                                             Cat I-III Combined IFR - FRN 4 (Redline   Withhold in
WASHAR002 WASHAR002
                                                                                                                                             123.15).docx                              Full
2009      2034
                                                                           Rogers, Shana A                                                                                             Withhold in
WASHAR002 WASHAR002        6/27/2017 Monjay, Robert <MonjayR@state.gov>                                                                  0 RE RE USML Cats I-III (290).msg
                                                                           <RogersSA2@state.gov>                                                                                       Full
2035      2037
                                                                                                                                             Cat I-III Combined IFR - FRN 3            Withhold in
WASHAR002 WASHAR002
                                                                                                                                             (LM+RJM)+(LPM+RJM).docx                   Full
2038      2062
                                     Rogers, Shana A
                                                                           Kottmyer, Alice M            Kottmyer, Alice M                                                              Withhold in
WASHAR002 WASHAR002        6/20/2017 <RogersSA2@state.gov>; Monjay,                                                                          RE RE USML Cats I-III (299).msg
                                                                           <KottmyerAM@state.gov>       <KottmyerAM@state.gov>                                                         Full
2063      2064                       Robert <MonjayR@state.gov>

                                                                           Rogers, Shana A              Kottmyer, Alice M                                                              Withhold in
WASHAR002 WASHAR002        6/19/2017 Monjay, Robert <MonjayR@state.gov>                                                                      RE RE USML Cats I-III (300).msg
                                                                           <RogersSA2@state.gov>        <KottmyerAM@state.gov>                                                         Full
2065      2066




                                                                                                      334 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 387 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                                                     Cat I-III Combined IFR - FRN 3        Withhold in
WASHAR002 WASHAR002
                                                                                                                                     (LM+RJM).docx                         Full
2067      2091
                                     Monjay, Robert
                                     <MonjayR@state.gov>; PM-CPA <PM- Kottmyer, Alice M             Kottmyer, Alice M                                                      Withhold in
WASHAR002 WASHAR002        6/12/2017                                                                                                 RE RE USML Cats I-III (308).msg
                                     CPA@state.gov>; Rogers, Shana A  <KottmyerAM@state.gov>        <KottmyerAM@state.gov>                                                 Full
2092      2093
                                     <RogersSA2@state.gov>

                                                                                                                                     Cat I-III Combined IFR - FRN 3        Withhold in
WASHAR002 WASHAR002
                                                                                                                                     (LM+RJM).docx                         Full
2094      2118
                                        Monjay, Robert
                                        <MonjayR@state.gov>; PM-CPA <PM- Kottmyer, Alice M          Kottmyer, Alice M                                                      Withhold in
WASHAR002 WASHAR002            6/9/2017                                                                                              RE RE USML Cats I-III (309).msg
                                        CPA@state.gov>; Rogers, Shana A  <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                 Full
2119      2119
                                        <RogersSA2@state.gov>

                                                                                                                                                                           Withhold in
WASHAR002 WASHAR002                                                                                                                  Cat I-III Combined IFR - FRN 3.docx
                                                                                                                                                                           Full
2120      2144

                                     Dearth, Anthony M
                                     <DearthAM@state.gov>; Hamilton,
                                     Catherine E <HamiltonCE@state.gov>; Rogers, Shana A                                                                                   Withhold in
WASHAR002 WASHAR002        7/14/2017                                                                                             0 RE RE USML Cats I-III.msg
                                     Monjay, Robert                      <RogersSA2@state.gov>                                                                             Full
2145      2148
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>

                                                                                                                                                                           Withhold in
WASHAR002 WASHAR002                                                                                                                  10094_FR_09-05-2017 (007).docx
                                                                                                                                                                           Full
2149      2175
                                                                          Hart, Robert L                                             RE Response to comments on Firearms   Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov>                                                          0
                                                                          <HartRL@state.gov>                                         Rule (69).msg                         Full
2176      2178
                                                                          Hart, Robert L                                             RE Response to comments on Firearms   Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov>                                                          0
                                                                          <HartRL@state.gov>                                         Rule (70).msg                         Full
2179      2180




                                                                                                  335 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 388 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                          Hart, Robert L                                                  RE Response to comments on Firearms    Withhold in
WASHAR002 WASHAR002       10/19/2017 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                          <HartRL@state.gov>                                              Rule.msg                               Full
2181      2183
                                     Heidema, Sarah J                    Timothy Mooney
                                                                                                    Monjay, Robert                        RE Response to Interagency Comments    Withhold in
WASHAR002 WASHAR002        11/3/2017 <HeidemaSJ@state.gov>; Hart, Robert <Timothy.Mooney@bis.doc.go
                                                                                                    <MonjayR@state.gov>                   on DOS Proposed Rule (49).msg          Full
2184      2185                       L <HartRL@state.gov>                v>

                                                                                                                                          2017-11-3_Table addressing interagency
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                       comments on the Commerce firearms
                                                                                                                                                                                 Full
2186      2220                                                                                                                            proposed rule for sending to OMB.docx

                                                                                                                                          2017-11-3 Master redline Commerce
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                       firearms rule with interagency comments
                                                                                                                                                                                  Full
2221      2348                                                                                                                            + BIS responses for sending to OMB.docx

                                     Heidema, Sarah J                    Timothy Mooney
                                                                                                    Monjay, Robert                        RE Response to Interagency Comments    Withhold in
WASHAR002 WASHAR002        11/3/2017 <HeidemaSJ@state.gov>; Hart, Robert <Timothy.Mooney@bis.doc.go
                                                                                                    <MonjayR@state.gov>                   on DOS Proposed Rule (50).msg          Full
2349      2350                       L <HartRL@state.gov>                v>

                                                                          Timothy Mooney             Heidema, Sarah J
                                                                                                                                          RE Response to Interagency Comments    Withhold in
WASHAR002 WASHAR002        11/2/2017 Hart, Robert L <HartRL@state.gov>    <Timothy.Mooney@bis.doc.go <HeidemaSJ@state.gov>; Monjay,
                                                                                                                                          on DOS Proposed Rule (54).msg          Full
2351      2352                                                            v>                         Robert <MonjayR@state.gov>
                                                                        Timothy Mooney
                                                                                                                                          RE Response to Interagency Comments    Withhold in
WASHAR002 WASHAR002       10/28/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0
                                                                                                                                          on DOS Proposed Rule (60).msg          Full
2353      2353                                                          v>
                                                                                                     Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Kottmyer, Alice M
                                                                          Seehra, Jasmeet K. EOP/OMB <KottmyerAM@state.gov>;
                                       Peckham, Yvonne M                                                                            Re Response to Interagency Comments          Withhold in
WASHAR002 WASHAR002       10/25/2017                                      <Jasmeet_K._Seehra@omb.eo Heidema, Sarah J
                                       <PeckhamYM@state.gov>                                                                        on DOS Proposed Rule (62).msg                Full
2354      2354                                                            p.gov>                     <HeidemaSJ@state.gov>; Hart,
                                                                                                     Robert L <HartRL@state.gov>;
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>




                                                                                                  336 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 389 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                           Monjay, Robert
                                                                           </O=SBUSTATE/OU=EXCHANG
                                       Watkins, Pamela K                   E ADMINISTRATIVE GROUP     Peckham, Yvonne M                                                              Withhold in
WASHAR002 WASHAR002        8/15/2017                                                                                                       RE Rule for OMB (249).msg
                                       <WatkinsPK@state.gov>               (FYDIBOHF23SPDLT)/CN=RECIP <PeckhamYM@state.gov>                                                          Full
2355      2355
                                                                           IENTS/CN=MONJAY,
                                                                           ROBERT9A6>
                                                                           Watkins, Pamela K            Peckham, Yvonne M                                                            Withhold in
WASHAR002 WASHAR002        8/14/2017 Monjay, Robert <MonjayR@state.gov>                                                                    RE Rule for OMB (250).msg
                                                                           <WatkinsPK@state.gov>        <PeckhamYM@state.gov>                                                        Full
2356      2356
                                                                           Watkins, Pamela K            Peckham, Yvonne M                                                            Withhold in
WASHAR002 WASHAR002        8/15/2017 Monjay, Robert <MonjayR@state.gov>                                                                    RE Rule for OMB.msg
                                                                           <WatkinsPK@state.gov>        <PeckhamYM@state.gov>                                                        Full
2357      2358
                                        Monjay, Robert
                                        <MonjayR@state.gov>; Krueger,                                                                      RE STATUS CHECK RE FW !! FOR OMB
                                                                           Young, LaToya M                                                                                           Withhold in
WASHAR002 WASHAR002            8/2/2017 Thomas G <KruegerTG@state.gov>;                                                                  0 REVIEW ITAR Categories I-III Final Rule
                                                                           <YoungLM2@state.gov>                                                                                      Full
2359      2360                          Barron, Benjamin A                                                                                 and request for comment.msg
                                        <BarronBA@state.gov>



                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                                                                                        Bashadi, Sarah O. EOP/OMB
                                     Sarah J <HeidemaSJ@state.gov>;
                                                                                                        <Sarah_O._Bashadi@omb.eop.gov> RE Status of CATS 1-3 -- Now with
                                     Peckham, Yvonne M                    Plotnick, Sarah (Federal)                                                                                 Withhold in
WASHAR002 WASHAR002       11/28/2017                                                                    ; Peterson, Patricia R. EOP/NSC  attached current version of the State rule
                                     <PeckhamYM@state.gov>; Robbins,      <splotnick@doc.gov>                                                                                       Full
2361      2363                                                                                          <Patricia_R_Peterson@nsc.eop.gov (35).msg
                                     Peter (Federal) <PRobbins@doc.gov>;
                                                                                                        >
                                     Asha, Mathew <amathew@doc.gov>;
                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>




                                                                                                      337 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 390 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING




                                     Hart, Robert L <HartRL@state.gov>;
                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;                                    Bashadi, Sarah O. EOP/OMB
                                     Peckham, Yvonne M                    Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov> RE Status of CATS 1-3 -- Now with
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002       11/28/2017 <PeckhamYM@state.gov>; Robbins,      <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC  attached current version of the State rule
                                                                                                                                                                                   Full
2364      2365                       Peter (Federal) <PRobbins@doc.gov>; p.gov>                        <Patricia_R_Peterson@nsc.eop.gov (36).msg
                                     Asha, Mathew <amathew@doc.gov>;                                   >
                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>




                                                                                                  338 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 391 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING



                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Plotnick, Sarah <splotnick@doc.gov>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Ganzer,                                  Bashadi, Sarah O. EOP/OMB
                                     Ann K <GanzerAK@state.gov>; Nilsson,                            <Sarah_O._Bashadi@omb.eop.gov>
                                                                          Heidema, Sarah J                                            RE Status of CATs 1-3 and OMB review   Withhold in
WASHAR002 WASHAR002       11/15/2017 Brian H <NilssonBH@state.gov>;                                  ; Peterson, Patricia R. EOP/NSC
                                                                          <HeidemaSJ@state.gov>                                       (39).msg                               Full
2366      2367                       Robbins, Peter (Federal)                                        <Patricia_R_Peterson@nsc.eop.gov
                                     <PRobbins@doc.gov>; Asha, Mathew                                >
                                     <amathew@doc.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; McClung, Gailyn
                                     W <McClungGW@state.gov>




                                       Heidema, Sarah J                   Hart, Robert L             Monjay, Robert                   RE Status of CATs 1-3 and OMB review   Withhold in
WASHAR002 WASHAR002       11/14/2017
                                       <HeidemaSJ@state.gov>              <HartRL@state.gov>         <MonjayR@state.gov>              (42).msg                               Full
2368      2369




                                                                                                  339 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 392 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING



                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Plotnick,
                                     Sarah <splotnick@doc.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Ganzer, Ann K <GanzerAK@state.gov>;                              Bashadi, Sarah O. EOP/OMB
                                     Nilsson, Brian H                    Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                       RE Status of CATs 1-3 and OMB          Withhold in
WASHAR002 WASHAR002       11/20/2017 <NilssonBH@state.gov>; Robbins,     <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                                                                                                                       review.msg                             Full
2370      2371                       Peter (Federal) <PRobbins@doc.gov>; p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                     Asha, Mathew <amathew@doc.gov>;                                  >
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; McClung, Gailyn
                                     W <McClungGW@state.gov>



                                                                                                                                       RE Status of State and Commerce rules
                                     Monjay, Robert
                                                                        Hart, Robert L                                                 on Categories I II and III of the U S   Withhold in
WASHAR002 WASHAR002       10/19/2017 <MonjayR@state.gov>; Heidema,                                                                   0
                                                                        <HartRL@state.gov>                                             Munitions List and the Commerce Control Full
2372      2373                       Sarah J <HeidemaSJ@state.gov>
                                                                                                                                       List (71).msg




                                                                                                 340 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 393 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING



                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Kottmyer,
                                     Alice M <KottmyerAM@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Krueger,                                      Bashadi, Sarah O. EOP/OMB
                                                                                                                                           Re Status of State and Commerce rules
                                     Thomas G <KruegerTG@state.gov>;                                    <Sarah_O._Bashadi@omb.eop.gov>
                                                                          Plotnick, Sarah (Federal)                                        on Categories I II and III of the U S   Withhold in
WASHAR002 WASHAR002       10/17/2017 Ganzer, Ann K <GanzerAK@state.gov>;                                ; Peterson, Patricia R. EOP/NSC
                                                                          <splotnick@doc.gov>                                              Munitions List and the Commerce Control Full
2374      2375                       Gamble, David (Chip) H Jr.                                         <Patricia_R_Peterson@nsc.eop.gov
                                                                                                                                           List (74).msg
                                     <GambleDH@state.gov>; Hart, Robert                                 >
                                     L <HartRL@state.gov>; Heidema, Sarah
                                     J <HeidemaSJ@state.gov>; Nilsson,
                                     Brian H <NilssonBH@state.gov>; Asha,
                                     Mathew <amathew@doc.gov>;
                                     Grossman, Beth (Federal)
                                     <bgrossman@doc.gov>



                                                                                                                                         RE Status of State and Commerce rules
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                               on Categories I II and III of the U S   Withhold in
WASHAR002 WASHAR002       10/19/2017                                                                                                   0
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                          Munitions List and the Commerce Control Full
2376      2377
                                                                                                                                         List.msg




                                                                                                      341 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 394 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                      CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>;
                                                                                                 MASTERSON JR., JOHN
                                                                                                 <JMASTERSON@doc.gov>; Karen
                                                                                                 NiesVogel
                                                                                                 <Karen.NiesVogel@bis.doc.gov>;
                                                                                                 Hillary Hess
                                     Kottmyer, Alice M
                                                                                                 <Hillary.Hess@bis.doc.gov>; Richard
                                     <KottmyerAM@state.gov>; Timothy
                                                                                                 Ashooh
                                     Mooney                                                                                            RE Updated Commerce firearms rule
                                                                                                 <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;     Heidema, Sarah J                                                send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/22/2017                                                             Asha, Mathew
                                     Grossman, Beth (Federal)          <HeidemaSJ@state.gov>                                           with conforming edits for the Commerce Full
2378      2391                                                                                   <amathew@doc.gov>; Dearth,
                                     <bgrossman@doc.gov>; Matthew                                                                      rule EO 13771 analysis (158).msg
                                                                                                 Anthony M
                                     Borman
                                                                                                 <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                 Sarah (Federal)
                                                                                                 <splotnick@doc.gov>; Hart, Robert
                                                                                                 L <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                                                                                 Nilsson, Brian H
                                                                                                 <NilssonBH@state.gov>; Rogers,
                                                                                                 Shana A <RogersSA2@state.gov>
                                                                                                                                       2017-9-19 Redline State firearms
                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                    proposed rule with EO 13771
                                                                                                                                                                              Full
2392      2419                                                                                                                         analysis.docx




                                                                                               342 of 760
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 395 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                  Abraham, Liz (Federal)
                                                                                                  <LAbraham@doc.gov>;
                                                                                                  MASTERSON, JOHN (Federal)
                                                                                                  <JMASTERSON@doc.gov>;
                                                                                                  NiesVogel, Karen
                                                                                                  <Karen.NiesVogel@bis.doc.gov>;
                                     Asha, Mathew <amathew@doc.gov>;                              Hess, Hillary
                                     Heidema, Sarah J                                             <Hillary.Hess@bis.doc.gov>;
                                     <HeidemaSJ@state.gov>; Mooney,                               Ashooh, Richard
                                                                                                                                      RE Updated Commerce firearms rule
                                     Timothy                                                      <Richard.Ashooh@bis.doc.gov>;
                                                                       Kottmyer, Alice M                                              send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/21/2017 <Timothy.Mooney@bis.doc.gov>;                                Dearth, Anthony M
                                                                       <KottmyerAM@state.gov>                                         with conforming edits for the Commerce Full
2420      2433                       Grossman, Beth (Federal)                                     <DearthAM@state.gov>; Plotnick,
                                                                                                                                      rule EO 13771 analysis (160).msg
                                     <bgrossman@doc.gov>; Borman,                                 Sarah (Federal)
                                     Matthew                                                      <splotnick@doc.gov>; Hart, Robert
                                     <Matthew.Borman@bis.doc.gov>                                 L <HartRL@state.gov>; Monjay,
                                                                                                  Robert <MonjayR@state.gov>;
                                                                                                  Nilsson, Brian H
                                                                                                  <NilssonBH@state.gov>; Rogers,
                                                                                                  Shana A <RogersSA2@state.gov>;
                                                                                                  Kottmyer, Alice M
                                                                                                  <KottmyerAM@state.gov>




                                                                                                343 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 396 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                  Abraham, Liz (Federal)
                                                                                                  <LAbraham@doc.gov>;
                                                                                                  MASTERSON, JOHN (Federal)
                                                                                                  <JMASTERSON@doc.gov>;
                                                                                                  NiesVogel, Karen
                                     Heidema, Sarah J                                             <Karen.NiesVogel@bis.doc.gov>;
                                     <HeidemaSJ@state.gov>; Mooney,                               Hess, Hillary
                                     Timothy                                                      <Hillary.Hess@bis.doc.gov>;
                                                                                                                                      RE Updated Commerce firearms rule
                                     <Timothy.Mooney@bis.doc.gov>;                                Ashooh, Richard
                                                                       Mathew, Asha (Federal)                                         send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/21/2017 Grossman, Beth (Federal)                                     <Richard.Ashooh@bis.doc.gov>;
                                                                       <amathew@doc.gov>                                              with conforming edits for the Commerce Full
2434      2447                       <bgrossman@doc.gov>; Kottmyer,                               Dearth, Anthony M
                                                                                                                                      rule EO 13771 analysis (161).msg
                                     Alice M <KottmyerAM@state.gov>;                              <DearthAM@state.gov>; Plotnick,
                                     Borman, Matthew                                              Sarah (Federal)
                                     <Matthew.Borman@bis.doc.gov>                                 <splotnick@doc.gov>; Hart, Robert
                                                                                                  L <HartRL@state.gov>; Monjay,
                                                                                                  Robert <MonjayR@state.gov>;
                                                                                                  Nilsson, Brian H
                                                                                                  <NilssonBH@state.gov>; Rogers,
                                                                                                  Shana A <RogersSA2@state.gov>




                                                                                                344 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 397 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                  Abraham, Liz
                                                                                                  <LAbraham@doc.gov>;
                                                                                                  MASTERSON JR., JOHN
                                                                                                  <JMASTERSON@doc.gov>; Karen
                                                                                                  NiesVogel
                                                                                                  <Karen.NiesVogel@bis.doc.gov>;
                                                                                                  Hillary Hess
                                     Timothy Mooney                                               <Hillary.Hess@bis.doc.gov>; Richard
                                     <Timothy.Mooney@bis.doc.gov>;                                Ashooh
                                                                                                                                        RE Updated Commerce firearms rule
                                     Grossman, Beth (Federal)                                     <Richard.Ashooh@bis.doc.gov>;
                                                                       Heidema, Sarah J                                                 send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/20/2017 <bgrossman@doc.gov>; Kottmyer,                               Asha, Mathew
                                                                       <HeidemaSJ@state.gov>                                            with conforming edits for the Commerce Full
2448      2460                       Alice M <KottmyerAM@state.gov>;                              <amathew@doc.gov>; Dearth,
                                                                                                                                        rule EO 13771 analysis (163).msg
                                     Matthew Borman                                               Anthony M
                                     <Matthew.Borman@bis.doc.gov>                                 <DearthAM@state.gov>; Plotnick,
                                                                                                  Sarah (Federal)
                                                                                                  <splotnick@doc.gov>; Hart, Robert
                                                                                                  L <HartRL@state.gov>; Monjay,
                                                                                                  Robert <MonjayR@state.gov>;
                                                                                                  Nilsson, Brian H
                                                                                                  <NilssonBH@state.gov>; Rogers,
                                                                                                  Shana A <RogersSA2@state.gov>




                                                                                               345 of 760
                                                         Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 398 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                      CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>;
                                                                                                 MASTERSON JR., JOHN
                                                                                                 <JMASTERSON@doc.gov>; Karen
                                                                                                 NiesVogel
                                                                                                 <Karen.NiesVogel@bis.doc.gov>;
                                                                                                 Hillary Hess
                                                                                                 <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                 Ashooh
                                     Timothy Mooney
                                                                                                 <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;                                                                     RE Updated Commerce firearms rule
                                                                                                 Asha, Mathew
                                     Kottmyer, Alice M                 Heidema, Sarah J                                                send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/19/2017                                                             <amathew@doc.gov>; Dearth,
                                     <KottmyerAM@state.gov>; Matthew   <HeidemaSJ@state.gov>                                           with conforming edits for the Commerce Full
2461      2472                                                                                   Anthony M
                                     Borman                                                                                            rule EO 13771 analysis (167).msg
                                                                                                 <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                 Sarah (Federal)
                                                                                                 <splotnick@doc.gov>; Hart, Robert
                                                                                                 L <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                                                                                 Grossman, Beth (Federal)
                                                                                                 <bgrossman@doc.gov>; Nilsson,
                                                                                                 Brian H <NilssonBH@state.gov>;
                                                                                                 Rogers, Shana A
                                                                                                 <RogersSA2@state.gov>
                                                                                                                                       2017-9-19 Redline State firearms
                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                    proposed rule with EO 13771 analysis
                                                                                                                                                                              Full
2473      2500                                                                                                                         fo....docx




                                                                                               346 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 399 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                  FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                   Abraham, Liz
                                                                                                   <LAbraham@doc.gov>;
                                                                                                   MASTERSON JR., JOHN
                                                                                                   <JMASTERSON@doc.gov>; Karen
                                                                                                   NiesVogel
                                                                                                   <Karen.NiesVogel@bis.doc.gov>;
                                                                                                   Hillary Hess
                                                                                                   <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                   Ashooh
                                     Kottmyer, Alice M                                             <Richard.Ashooh@bis.doc.gov>;
                                                                                                                                         RE Updated Commerce firearms rule
                                     <KottmyerAM@state.gov>; Heidema,   Timothy Mooney             Asha, Mathew
                                                                                                                                         send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/19/2017 Sarah J <HeidemaSJ@state.gov>;     <Timothy.Mooney@bis.doc.go <amathew@doc.gov>; Dearth,
                                                                                                                                         with conforming edits for the Commerce Full
2501      2514                       Matthew Borman                     v>                         Anthony M
                                                                                                                                         rule EO 13771 analysis (170).msg
                                     <Matthew.Borman@bis.doc.gov>                                  <DearthAM@state.gov>; Plotnick,
                                                                                                   Sarah (Federal)
                                                                                                   <splotnick@doc.gov>; Hart, Robert
                                                                                                   L <HartRL@state.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>;
                                                                                                   Grossman, Beth (Federal)
                                                                                                   <bgrossman@doc.gov>; Nilsson,
                                                                                                   Brian H <NilssonBH@state.gov>;
                                                                                                   Rogers, Shana A
                                                                                                   <RogersSA2@state.gov>
                                                                                                                                         2017-9-19 Redline State firearms
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                      proposed rule with EO 13771 analysis for
                                                                                                                                                                                    Full
2515      2545                                                                                                                           sending to DDTC.docx
                                                                                                                                         2017-9-19 CLEAN State firearms
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                      proposed rule with EO 13771 analysis for
                                                                                                                                                                                    Full
2546      2576                                                                                                                           sending to DDTC.docx
                                                                                                                                         2017-9-19 Commerce firearms proposed Withhold in
WASHAR002 WASHAR002
                                                                                                                                         rule for sending to OMB.docx         Full
2577      2700




                                                                                                 347 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 400 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                        Abraham, Liz
                                                                                                        <LAbraham@doc.gov>;
                                                                                                        MASTERSON JR., JOHN
                                                                                                        <JMASTERSON@doc.gov>; Karen
                                                                                                        NiesVogel
                                                                                                        <Karen.NiesVogel@bis.doc.gov>;
                                                                                                        Hillary Hess
                                     Heidema, Sarah J                                                   <Hillary.Hess@bis.doc.gov>; Richard
                                     <HeidemaSJ@state.gov>; Kottmyer,                                   Ashooh
                                                                                                                                              RE Updated Commerce firearms rule
                                     Alice M <KottmyerAM@state.gov>;         Timothy Mooney             <Richard.Ashooh@bis.doc.gov>;
                                                                                                                                              send to OMB and updated State rules    Withhold in
WASHAR002 WASHAR002        9/22/2017 Grossman, Beth (Federal)                <Timothy.Mooney@bis.doc.go Asha, Mathew
                                                                                                                                              with conforming edits for the Commerce Full
2701      2719                       <bgrossman@doc.gov>; Matthew            v>                         <amathew@doc.gov>; Dearth,
                                                                                                                                              rule EO 13771 analysis .msg
                                     Borman                                                             Anthony M
                                     <Matthew.Borman@bis.doc.gov>                                       <DearthAM@state.gov>; Plotnick,
                                                                                                        Sarah (Federal)
                                                                                                        <splotnick@doc.gov>; Hart, Robert
                                                                                                        L <HartRL@state.gov>; Monjay,
                                                                                                        Robert <MonjayR@state.gov>;
                                                                                                        Nilsson, Brian H
                                                                                                        <NilssonBH@state.gov>; Rogers,
                                                                                                        Shana A <RogersSA2@state.gov>

                                                                                                   Heidema, Sarah J
                                                                                                   <HeidemaSJ@state.gov>; Nilsson,
                                                                                                   Brian H <NilssonBH@state.gov>;
                                                                        Timothy Mooney
                                                                                                   Matthew Borman                   RE USML Category I - III Draft Proposed          Withhold in
WASHAR002 WASHAR002        9/13/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go
                                                                                                   <Matthew.Borman@bis.doc.gov>; Rule.msg                                            Full
2720      2720                                                          v>
                                                                                                   Abraham, Liz
                                                                                                   <LAbraham@doc.gov>; Hillary Hess
                                                                                                   <Hillary.Hess@bis.doc.gov>

                                                                             Peckham, Yvonne M            Peckham, Yvonne M                                                          Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov>                                                                    RE USML Cats I-III (214).msg
                                                                             <PeckhamYM@state.gov>        <PeckhamYM@state.gov>                                                      Full
2721      2721
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                           10094_FR_09-05-2017.docx
                                                                                                                                                                                     Full
2722      2747


                                                                                                      348 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 401 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                             Krueger, Thomas G                                                                                 Withhold in
WASHAR002 WASHAR002        6/28/2017 Monjay, Robert <MonjayR@state.gov>                                                              0 RE USML Cats I-III (288).msg
                                                                             <KruegerTG@state.gov>                                                                             Full
2748      2748
                                                                             Rogers, Shana A                                                                                   Withhold in
WASHAR002 WASHAR002            6/6/2017 Monjay, Robert <MonjayR@state.gov>                                                           0 RE USML Cats I-III (313).msg
                                                                             <RogersSA2@state.gov>                                                                             Full
2749      2749
                                        Monjay, Robert
                                        <MonjayR@state.gov>; PM-CPA <PM- Kottmyer, Alice M             Kottmyer, Alice M                                                       Withhold in
WASHAR002 WASHAR002            6/6/2017                                                                                                RE USML Cats I-III (314).msg
                                        CPA@state.gov>; Rogers, Shana A  <KottmyerAM@state.gov>        <KottmyerAM@state.gov>                                                  Full
2750      2750
                                        <RogersSA2@state.gov>

                                                                             Peckham, Yvonne M                                                                                 Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov>                                                           0 RE USML Cats I-III.msg
                                                                             <PeckhamYM@state.gov>                                                                             Full
2751      2751

                                                                                                       Bashadi, Sarah
                                                                                                       <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                       (Sarah_O._Bashadi@omb.eop.gov);
                                                                                                       Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>;
                                       Seehra, Jasmeet K. EOP/OMB            Peckham, Yvonne M                                         Response to Interagency Comments on     Withhold in
WASHAR002 WASHAR002       10/25/2017                                                                   Heidema, Sarah J
                                       <Jasmeet_K._Seehra@omb.eop.gov>       <PeckhamYM@state.gov>                                     DOS Proposed Rule (65).msg              Full
2752      2752                                                                                         <HeidemaSJ@state.gov>; Hart,
                                                                                                       Robert L <HartRL@state.gov>;
                                                                                                       Peckham, Yvonne M
                                                                                                       <PeckhamYM@state.gov>; Monjay,
                                                                                                       Robert <MonjayR@state.gov>

                                                                                                                                       State firearms proposed rule - DOC-DTSA- Withhold in
WASHAR002 WASHAR002
                                                                                                                                       ATF w responses FINAL.DOCX               Full
2753      2781




                                                                                                     349 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 402 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Peckham,
                                                                                                     Yvonne M
                                                                                                     <PeckhamYM@state.gov>;
                                     Asha, Mathew <amathew@doc.gov>;
                                                                          Seehra, Jasmeet K. EOP/OMB Kottmyer, Alice M
                                     Grossman, Beth (Federal)                                                                         State comments on Commerce's                Withhold in
WASHAR002 WASHAR002       10/16/2017                                      <Jasmeet_K._Seehra@omb.eo <KottmyerAM@state.gov>; Hart,
                                     (bgrossman@doc.gov); Plotnick, Sarah                                                             Categories I II and III rule.msg            Full
2782      2782                                                            p.gov>                     Robert L <HartRL@state.gov>;
                                     (Federal) <splotnick@doc.gov>
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Heidema,
                                                                                                     Sarah J <HeidemaSJ@state.gov>;
                                                                                                     Ganzer, Ann K
                                                                                                     <GanzerAK@state.gov>; Gamble,
                                                                                                     David (Chip) H Jr.
                                                                                                     <GambleDH@state.gov>; Krueger,
                                                                                                     Thomas G <KruegerTG@state.gov>;
                                                                                                     Nilsson, Brian H
                                                                                                     <NilssonBH@state.gov>


                                                                                                                                        Draft Commerce firearms proposed rule     Withhold in
WASHAR002 WASHAR002
                                                                                                                                        FINAL.docx                                Full
2783      2908
                                     Krueger, Thomas G                                                                                  STATUS CHECK RE FW !! FOR OMB
                                                                         Young, LaToya M              Monjay, Robert                                                              Withhold in
WASHAR002 WASHAR002        7/31/2017 <KruegerTG@state.gov>; Barron,                                                                     REVIEW ITAR Categories I-III Final Rule
                                                                         <YoungLM2@state.gov>         <MonjayR@state.gov>                                                         Full
2909      2909                       Benjamin A <BarronBA@state.gov>                                                                    and request for comment.msg




                                                                                                   350 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 403 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING



                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Heidema,                                     Seehra, Jasmeet K. EOP/OMB
                                     Sarah J <HeidemaSJ@state.gov>;                                    <Jasmeet_K._Seehra@omb.eop.gov
                                     Peckham, Yvonne M                    Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                        Status of CATS 1-3 -- Now with attached     Withhold in
WASHAR002 WASHAR002       11/28/2017 <PeckhamYM@state.gov>; Robbins,      <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                        current version of the State rule.msg       Full
2910      2911                       Peter (Federal) <PRobbins@doc.gov>; p.gov>                        ; Peterson, Patricia R. EOP/NSC
                                     Asha, Mathew <amathew@doc.gov>;                                   <Patricia_R_Peterson@nsc.eop.gov
                                     Nilsson, Brian H                                                  >
                                     <NilssonBH@state.gov>; Ganzer, Ann K
                                     <GanzerAK@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>




                                                                                                                                         State firearms proposed rule - Clean for   Withhold in
WASHAR002 WASHAR002
                                                                                                                                         OMB Meeting.docx                           Full
2912      2940




                                                                                                  351 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 404 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING




                                     Plotnick, Sarah <splotnick@doc.gov>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Ganzer,
                                                                                                       Bashadi, Sarah O. EOP/OMB
                                     Ann K <GanzerAK@state.gov>; Nilsson,
                                                                                                       <Sarah_O._Bashadi@omb.eop.gov>
                                     Brian H <NilssonBH@state.gov>;
                                                                          Seehra, Jasmeet K. EOP/OMB   ; Peterson, Patricia R. EOP/NSC
                                     Robbins, Peter (Federal)                                                                                                                     Withhold in
WASHAR002 WASHAR002       11/11/2017                                      <Jasmeet_K._Seehra@omb.eo    <Patricia_R_Peterson@nsc.eop.gov Status of CATs 1-3 and OMB review.msg
                                     <PRobbins@doc.gov>; Asha, Mathew                                                                                                             Full
2941      2941                                                            p.gov>                       >; Seehra, Jasmeet K. EOP/OMB
                                     <amathew@doc.gov>; Monjay, Robert
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     <MonjayR@state.gov>; Hart, Robert L
                                                                                                       >
                                     <HartRL@state.gov>; Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; McClung,
                                     Gailyn W <McClungGW@state.gov>




                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Nilsson,                                   Seehra, Jasmeet K. EOP/OMB
                                     Brian H <NilssonBH@state.gov>;                                    <Jasmeet_K._Seehra@omb.eop.gov
                                     Ganzer, Ann K <GanzerAK@state.gov>; Seehra, Jasmeet K. EOP/OMB    >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                        Status of DOD response on Commerce        Withhold in
WASHAR002 WASHAR002       12/15/2017 Krueger, Thomas G                    <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                        and State rules for Categories 1-3 .msg   Full
2942      2942                       <KruegerTG@state.gov>; Peckham,      p.gov>                       ; Peterson, Patricia R. EOP/NSC
                                     Yvonne M <PeckhamYM@state.gov>;                                   <Patricia_R_Peterson@nsc.eop.gov
                                     Plotnick, Sarah (Federal)                                         >
                                     <splotnick@doc.gov>; Robbins, Peter
                                     (Federal) <PRobbins@doc.gov>; Asha,
                                     Mathew <amathew@doc.gov>




                                                                                                  352 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 405 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                          DoD response to State firearms proposed
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                       rule - Clean for OMB Meeting (12-5-17)
                                                                                                                                                                                  Full
2943      2971                                                                                                                            (002)d1.docx




                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Kottmyer,
                                     Alice M <KottmyerAM@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Krueger,
                                                                                                       Bashadi, Sarah O. EOP/OMB
                                     Thomas G <KruegerTG@state.gov>;
                                                                                                       <Sarah_O._Bashadi@omb.eop.gov>
                                     Ganzer, Ann K <GanzerAK@state.gov>;                                                                  Status of State and Commerce rules on
                                                                          Seehra, Jasmeet K. EOP/OMB   ; Peterson, Patricia R. EOP/NSC
                                     Gamble, David (Chip) H Jr.                                                                           Categories I II and III of the U S      Withhold in
WASHAR002 WASHAR002       10/17/2017                                      <Jasmeet_K._Seehra@omb.eo    <Patricia_R_Peterson@nsc.eop.gov
                                     <GambleDH@state.gov>; Hart, Robert                                                                   Munitions List and the Commerce Control Full
2972      2972                                                            p.gov>                       >; Seehra, Jasmeet K. EOP/OMB
                                     L <HartRL@state.gov>; Heidema, Sarah                                                                 List.msg
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     J <HeidemaSJ@state.gov>; Nilsson,
                                                                                                       >
                                     Brian H <NilssonBH@state.gov>; Asha,
                                     Mathew <amathew@doc.gov>;
                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Grossman, Beth
                                     (Federal) (bgrossman@doc.gov)




                                                                                                                                        Updated Commerce guns rule has cleared
                                                                        Timothy Mooney
                                                                                                                                        OCC and will be sent to OGC this          Withhold in
WASHAR002 WASHAR002        8/16/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0
                                                                                                                                        afternoon for final clearance for sending Full
2973      2973                                                          v>
                                                                                                                                        to OMB.msg




                                                                                                  353 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 406 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING

                                        Hart, Robert L <HartRL@state.gov>;
                                        Monjay, Robert
                                                                              Seehra, Jasmeet K. EOP/OMB
                                        <MonjayR@state.gov>; Krueger,                                                                                                                    Withhold in
WASHAR002 WASHAR002            2/7/2018                                       <Jasmeet_K._Seehra@omb.eo                                   0 Any news on a revised state rule .msg
                                        Thomas G <KruegerTG@state.gov>;                                                                                                                  Full
2974      2974                                                                p.gov>
                                        Peckham, Yvonne M
                                        <PeckhamYM@state.gov>

                                                                              Hart, Robert L                                                                                             Withhold in
WASHAR002 WASHAR002            1/4/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 can you read this over.msg
                                                                              <HartRL@state.gov>                                                                                         Full
2975      2976
                                        Monjay, Robert
                                                                            Koelling, Richard W                                               Cat I-III Combined PR - FRN 15 (with     Withhold in
WASHAR002 WASHAR002            3/1/2018 <MonjayR@state.gov>; Hart, Robert L                                                               0
                                                                            <KoellingRW@state.gov>                                            redline revisions to Part 129)(ATF _.msg Full
2977      2977                          <HartRL@state.gov>
                                                                                                                                              Cat I-III Combined PR - FRN 15 (with        Withhold in
WASHAR002 WASHAR002
                                                                                                                                              redline revisions to Part 129)(ATF .._.docx Full
2978      3008

                                        Peckham, Yvonne M
                                        <PeckhamYM@state.gov>; Monjay,        Seehra, Jasmeet K. EOP/OMB
                                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002            2/9/2018 Robert <MonjayR@state.gov>; Hart,     <Jasmeet_K._Seehra@omb.eo                                   0 Cats 1-3.msg
                                                                                                                                                                                         Full
3009      3009                          Robert L <HartRL@state.gov>; Krueger, p.gov>
                                        Thomas G <KruegerTG@state.gov>

                                                                                                           Miller, Michael F
                                                                                                           <Millermf@state.gov>; Koelling,
                                                                                                           Richard W
                                          Peterson, Patricia                  Hart, Robert L                                                Cats I-III State comments on Commerce        Withhold in
WASHAR002 WASHAR002            1/7/2018                                                                    <KoellingRW@state.gov>; Heidema,
                                          (Patricia_R_Peterson@nsc.eop.gov)   <HartRL@state.gov>                                            rule regarding notification.msg              Full
3010      3010                                                                                             Sarah J <HeidemaSJ@state.gov>;
                                                                                                           Monjay, Robert
                                                                                                           <MonjayR@state.gov>

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Monjay, Robert                      McKeeby, David I                                                                                                Withhold in
WASHAR002 WASHAR002        2/22/2018                                                                       PM-CPA <PM-CPA@state.gov>          Cats I-III Releases.msg
                                     <MonjayR@state.gov>; Hart, Robert L <McKeebyDI@state.gov>                                                                                           Full
3011      3011
                                     <HartRL@state.gov>




                                                                                                      354 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 407 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                     0222 CATS I-III.docx
                                                                                                                                                                               Full
3012      3016
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                     0222 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                               Full
3017      3020

                                     Hart, Robert L <HartRL@state.gov>;
                                     Krueger, Thomas G
                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                     <KruegerTG@state.gov>; Monjay,
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                     Robert <MonjayR@state.gov>;
                                                                          Seehra, Jasmeet K. EOP/OMB >; Bashadi, Sarah O. EOP/OMB     Clarifying questions regarding 13771
                                     Plotnick, Sarah (Federal)                                                                                                                 Withhold in
WASHAR002 WASHAR002        2/22/2018                                      <Jasmeet_K._Seehra@omb.eo <Sarah_O._Bashadi@omb.eop.gov> preamble language for Export Control
                                     <splotnick@doc.gov>; Timothy                                                                                                              Full
3021      3021                                                            p.gov>                     ; Peterson, Patricia R. EOP/NSC  Rules for Cats 1-3.msg
                                     Mooney
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                     >
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>

                                                                                                                                        Commerce firearms rule econ analysis   Withhold in
WASHAR002 WASHAR002
                                                                                                                                        comments.docx                          Full
3022      3030
                                                                                                                                        State firearms proposed rule econ      Withhold in
WASHAR002 WASHAR002
                                                                                                                                        analysis comments.docx                 Full
3031      3035




                                                                                                   355 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 408 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                                                                                         Seehra, Jasmeet K. EOP/OMB
                                                                                                         <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                         >; Peterson, Patricia R. EOP/NSC
                                                                                                         <Patricia_R_Peterson@nsc.eop.gov
                                                                                                         >; Bashadi, Sarah O. EOP/OMB
                                                                                                         <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                         ; Asha, Mathew
                                                                                                         <amathew@doc.gov>; Plotnick,
                                                                                                         Sarah (Federal)
                                                                                                         <splotnick@doc.gov>; Hart, Robert
                                                                                                         L <HartRL@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>;
                                                                                                         Krueger, Thomas G
                                        Gormsen, Eric T (OLP)                 Seehra, Jasmeet K. EOP/OMB                                      Current versions of the Commerce and
                                                                                                         <KruegerTG@state.gov>; Peckham,                                               Withhold in
WASHAR002 WASHAR002            1/5/2018 <Eric.T.Gormsen@usdoj.gov>; Fischler, <Jasmeet_K._Seehra@omb.eo                                       State Export Control Reform Rules for
                                                                                                         Yvonne M                                                                      Full
3036      3036                          Danny (Danny.Fischler@hq.dhs.gov)     p.gov>                                                          Categories 1-3.msg
                                                                                                         <PeckhamYM@state.gov>;
                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Ganzer,
                                                                                                         Ann K <GanzerAK@state.gov>;
                                                                                                         Daoussi, Susan G CIV DTSA LD (US)
                                                                                                         <susan.g.daoussi.civ@mail.mil>;
                                                                                                         Laychak, Michael R SES DTSA EO
                                                                                                         (US)
                                                                                                         <michael.r.laychak.civ@mail.mil>;
                                                                                                         Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                         <tracy.j.minnifield.civ@mail.mil>;
                                                                                                         Mueller, Andrew J CIV DTSA LD (US)
                                                                                                         <andrew.j.mueller2.civ@mail.mil>


                                                                                                                                              State firearms proposed rule - Clean (12- Withhold in
WASHAR002 WASHAR002
                                                                                                                                              18-17).docx                               Full
3037      3065
                                                                                                                                              2018-1-5 CLEAN vers of Commerce          Withhold in
WASHAR002 WASHAR002
                                                                                                                                              firearms rule for 1-9 OMB mtng.docx      Full
3066      3196


                                                                                                        356 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 409 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                          CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Timothy
                                     Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Krueger, Thomas G                    Seehra, Jasmeet K. EOP/OMB                                DHS comments on revised materials on
                                                                                                     Bashadi, Sarah O. EOP/OMB                                                  Withhold in
WASHAR002 WASHAR002        3/29/2018 <KruegerTG@state.gov>; McKeeby,      <Jasmeet_K._Seehra@omb.eo                                 Joint Commerce State Export Control
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>                                             Full
3197      3199                       David I <McKeebyDI@state.gov>;       p.gov>                                                    Rules on Cats 1-3.msg
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; 'Harty,
                                     Candida (Federal)' <CHarty@doc.gov>;
                                     Monjay, Robert <MonjayR@state.gov>

                                                                                                                                      Cat I-III DOC NPRM - DOC response to ATF Withhold in
WASHAR002 WASHAR002
                                                                                                                                      - DHS 3 29 18.DOCX                       Full
3200      3344
                                                                                                                                      Cat I-III MYTHS V FACTS_ATF edits plus    Withhold in
WASHAR002 WASHAR002
                                                                                                                                      BIS edits - DHS 3 29 18.docx              Full
3345      3348


                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                                                   Bashadi, Sarah O. EOP/OMB
                                     <MonjayR@state.gov>; Peckham,                                    <Sarah_O._Bashadi@omb.eop.gov>
                                     Yvonne M <PeckhamYM@state.gov>; Seehra, Jasmeet K. EOP/OMB       ; Peterson, Patricia R. EOP/NSC
                                                                                                                                       DHS comments on State and Commerce       Withhold in
WASHAR002 WASHAR002        3/19/2018 Krueger, Thomas G                    <Jasmeet_K._Seehra@omb.eo   <Patricia_R_Peterson@nsc.eop.gov
                                                                                                                                       Materials for Cats 1-3.msg               Full
3349      3349                       <KruegerTG@state.gov>; Plotnick,     p.gov>                      >; Seehra, Jasmeet K. EOP/OMB
                                     Sarah (Federal) <splotnick@doc.gov>;                             <Jasmeet_K._Seehra@omb.eop.gov
                                     Timothy Mooney                                                   >
                                     <Timothy.Mooney@bis.doc.gov>



                                                                                                                                      2018-3-8 Clean version of Draft ICE-BIS   Withhold in
WASHAR002 WASHAR002
                                                                                                                                      Letter (4).docx                           Full
3350      3351
                                                                                                                                      DoS firearms rule - DHS 3 6 18 update 3 7 Withhold in
WASHAR002 WASHAR002
                                                                                                                                      (DDTC Responses + Cleanup).docx           Full
3352      3383


                                                                                                 357 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 410 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                        2018-3-8 DRAFT Commerce blanket LD         Withhold in
WASHAR002 WASHAR002
                                                                                                                                        memo W CPI Editsd.docx                     Full
3384      3391
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                     CATS I-III TPs.docx
                                                                                                                                                                                   Full
3392      3397

                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Monjay,                                     Seehra, Jasmeet K. EOP/OMB
                                     Robert <MonjayR@state.gov>; Hart,                                  <Jasmeet_K._Seehra@omb.eop.gov
                                     Robert L <HartRL@state.gov>; Krueger, Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                         DOJ ATF comments on CATS 1-3              Withhold in
WASHAR002 WASHAR002        3/19/2018 Thomas G <KruegerTG@state.gov>;       <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                         materials.msg                             Full
3398      3398                       Plotnick, Sarah (Federal)             p.gov>                       ; Peterson, Patricia R. EOP/NSC
                                     <splotnick@doc.gov>; Timothy                                       <Patricia_R_Peterson@nsc.eop.gov
                                     Mooney                                                             >
                                     <Timothy.Mooney@bis.doc.gov>


                                                                                                                                        3.13.18 Delivery of 3.8.18 ATF on 0222     Withhold in
WASHAR002 WASHAR002
                                                                                                                                        CATS I-III MYTHS V FACTS.DOCX              Full
3399      3402
                                                                                                                                        3.13.18 Delivery of 3.2.18 ATF on 0222     Withhold in
WASHAR002 WASHAR002
                                                                                                                                        CATS I-III.docx                            Full
3403      3407
                                                                                                                                        3.13.18 Delivery of 3.8.18 ATF on Cat I-III
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     Combined PR - FRN 15 (with redline
                                                                                                                                                                                    Full
3408      3439                                                                                                                          revisions to Part 129)(PRA ....docx

                                                                                                                                        3.13.18 Delivery of 3.2.18 ATF on 2018-2-
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                     23 BIS edits to Commerce firearms rule
                                                                                                                                                                                  Full
3440      3584                                                                                                                          responding to DHS 2018-2-2....docx




                                                                                                   358 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 411 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                        Plotnick, Sarah (Federal)
                                        <splotnick@doc.gov>; Timothy
                                                                                                     Bashadi, Sarah O. EOP/OMB
                                        Mooney
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                        <Timothy.Mooney@bis.doc.gov>;                                                                   DOJ ATF Comments on Categories I-III
                                                                          Seehra, Jasmeet K. EOP/OMB ; Seehra, Jasmeet K. EOP/OMB
                                        Peckham, Yvonne M                                                                               Documents (Myths Facts Talking Points     Withhold in
WASHAR002 WASHAR002            3/2/2018                                   <Jasmeet_K._Seehra@omb.eo <Jasmeet_K._Seehra@omb.eop.gov
                                        <PeckhamYM@state.gov>; Monjay,                                                                  State Draft Rule Commerce Draft           Full
3585      3585                                                            p.gov>                     >; Peterson, Patricia R. EOP/NSC
                                        Robert <MonjayR@state.gov>;                                                                     Rule).msg
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                        Krueger, Thomas G
                                                                                                     >
                                        <KruegerTG@state.gov>; McKeeby,
                                        David I <McKeebyDI@state.gov>

                                                                                                                                        03.02.18 ATF on 0222 CATS I-III MYTHS V Withhold in
WASHAR002 WASHAR002
                                                                                                                                        FACTS.docx                              Full
3586      3589
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                     03.02.18 ATF on 0222 CATS I-III.docx
                                                                                                                                                                                  Full
3590      3594
                                                                                                                                        03.02.18 ATF on 2018-2-23 BIS edits to
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                     Commerce firearms rule responding to
                                                                                                                                                                                  Full
3595      3739                                                                                                                          DHS 2018-2-2....docx
                                                                                                                                        03.02.18 ATF on Cat I-III Combined PR -
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                     FRN 15 (with redline revisions to Part
                                                                                                                                                                                  Full
3740      3771                                                                                                                          129) ....docx




                                                                                                  359 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 412 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING



                                     Eric.T.Gormsen@usdoj.gov;
                                     Andrew.R.Lange@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov;
                                     Larysa.A.Simms@usdoj.gov; 'Fischler,
                                     Danny (Danny.Fischler@hq.dhs.gov)';
                                     DHSOGCRegulations
                                     <DHSOGCRegulations@hq.dhs.gov>;
                                     Laychak, Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;
                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     <tracy.j.minnifield.civ@mail.mil>;
                                                                                                       >; Joyce, Shannon M. EOP/OMB
                                     Mueller, Andrew J CIV DTSA LD (US)                                                                   For Comment by COB on march 28th --
                                                                          Seehra, Jasmeet K. EOP/OMB   <Shannon_M_Joyce@omb.eop.gov
                                     <andrew.j.mueller2.civ@mail.mil>;                                                                    revised materials on Joint Commerce     Withhold in
WASHAR002 WASHAR002        3/22/2018                                      <Jasmeet_K._Seehra@omb.eo    >; Bashadi, Sarah O. EOP/OMB
                                     Daoussi, Susan G CIV DTSA LD (US)                                                                    State Export Control Rules on Cats 1-   Full
3772      3773                                                            p.gov>                       <Sarah_O._Bashadi@omb.eop.gov>
                                     <susan.g.daoussi.civ@mail.mil>;                                                                      3.msg
                                                                                                       ; Peterson, Patricia R. EOP/NSC
                                     Peckham, Yvonne M
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov
                                     <PeckhamYM@state.gov>; Hart,
                                                                                                       >
                                     Robert L <HartRL@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; McKeeby,
                                     David I <McKeebyDI@state.gov>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz <LAbraham@doc.gov>;
                                     splotnick@doc.gov



                                                                                                                                          2018-3-22 Commerce firearms rule in
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                       redline responding to ATF for sending
                                                                                                                                                                                  Full
3774      3919                                                                                                                            back to OMB.docx




                                                                                                  360 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 413 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                          2018-2-22 MYTHS V FACTS_ATF edits
                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                       from 3-19 added to BIS edits from 3-13 to
                                                                                                                                                    Full
3920      3923                                                                                            0222 CATS I-III MYTHS V FACTS.docx
                                                                                                          2018-3-22 Cat I-III Combined PR - FRN 15
                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                       (3-19-18 Response to DHS and DOJ) + BIS
                                                                                                                                                      Full
3924      3955                                                                                            edits.docx
                                                                                                          2018-3-22 CATS I-III TPs_BIS edits to ATF
                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                       edits_3.13.18 Delivery of 3.2.18 ATF on
                                                                                                                                                      Full
3956      3960                                                                                            0222 CATS I-III.docx
                                                                                                          2018-3-22 CATS I-III TPs_BIS responses to
                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                       Redline DHS edits edits_CATS I-III
                                                                                                                                                      Full
3961      3966                                                                                            TPs.docx
                                                                                                          2018-3-22 Commerce blanket LD memo          Withhold in
WASHAR002 WASHAR002
                                                                                                          with all edits from DHS accepted.docx       Full
3967      3974
                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                       0320 CATS I-III MYTHS V FACTS.DOCX
                                                                                                                                                      Full
3975      3978
                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                       0320 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                      Full
3979      3984
                                                                                                          Cat I-III Combined PR - FRN 15 (3-19-18     Withhold in
WASHAR002 WASHAR002
                                                                                                          Response to DHS and DOJ).docx               Full
3985      4016




                                                                       361 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 414 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING




                                        Plotnick, Sarah (Federal)
                                        <splotnick@doc.gov>; Asha, Mathew
                                        <amathew@doc.gov>; Robbins, Peter
                                        (Federal) <PRobbins@doc.gov>;
                                        Peckham, Yvonne M
                                        <PeckhamYM@state.gov>; Krueger,
                                        Thomas G <KruegerTG@state.gov>;
                                                                                                          Seehra, Jasmeet K. EOP/OMB
                                        Monjay, Robert
                                                                                                          <Jasmeet_K._Seehra@omb.eop.gov
                                        <MonjayR@state.gov>; Hart, Robert L
                                                                                                          >; Fischler, Danny
                                        <HartRL@state.gov>; Heidema, Sarah J Seehra, Jasmeet K. EOP/OMB
                                                                                                          (Danny.Fischler@hq.dhs.gov);     From DHS in preparation for tomorrow's Withhold in
WASHAR002 WASHAR002            1/8/2018 <HeidemaSJ@state.gov>; Laychak,      <Jasmeet_K._Seehra@omb.eo
                                                                                                          Peterson, Patricia R. EOP/NSC    meeting at 1 on Categories 1-3.msg     Full
4017      4017                          Michael R SES DTSA EO (US)           p.gov>
                                                                                                          <Patricia_R_Peterson@nsc.eop.gov
                                        <michael.r.laychak.civ@mail.mil>;
                                                                                                          >; Bashadi, Sarah O. EOP/OMB
                                        Daoussi, Susan G CIV DTSA LD (US)
                                                                                                          <Sarah_O._Bashadi@omb.eop.gov>
                                        <susan.g.daoussi.civ@mail.mil>;
                                        Mueller, Andrew J CIV DTSA LD (US)
                                        <andrew.j.mueller2.civ@mail.mil>;
                                        Minnifield, Tracy J CIV DTSA LD (US)
                                        <tracy.j.minnifield.civ@mail.mil>;
                                        Gormsen, Eric T (OLP)
                                        <Eric.T.Gormsen@usdoj.gov>




                                                                                                                                           Final OMB Firearms Regulatory Policy   Withhold in
WASHAR002 WASHAR002
                                                                                                                                           Meeting READ AHEAD v2.docx             Full
4018      4018




                                                                                                     362 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 415 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Plotnick, Sarah (Federal)
                                     Peckham, Yvonne M                                               <splotnick@doc.gov>; Bashadi,
                                     <PeckhamYM@state.gov>; Hart,                                    Sarah O. EOP/OMB
                                                                          Seehra, Jasmeet K. EOP/OMB
                                     Robert L <HartRL@state.gov>; Monjay,                            <Sarah_O._Bashadi@omb.eop.gov> From DOJ ATF on materials associated                Withhold in
WASHAR002 WASHAR002        2/15/2018                                      <Jasmeet_K._Seehra@omb.eo
                                     Robert <MonjayR@state.gov>;                                     ; Peterson, Patricia R. EOP/NSC  with the Cats 1-3.msg                             Full
4019      4019                                                            p.gov>
                                     Krueger, Thomas G                                               <Patricia_R_Peterson@nsc.eop.gov
                                     <KruegerTG@state.gov>                                           >; Timothy Mooney
                                                                                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                     Abraham, Liz (Federal)
                                                                                                     <LAbraham@doc.gov>
                                                                                                                                      02.12.18 PRELIM ATF_Cat I-III Combined
                                                                                                                                                                                        Withhold in
WASHAR002 WASHAR002                                                                                                                   PR - FRN 15 (with redline revisions to Part
                                                                                                                                                                                        Full
4020      4050                                                                                                                        129).docx
                                                                                                                                             02.14.18 ATF v.1_2018-2-12 Talking
                                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002                                                                                                                          points and background for Cats I II III NOV
                                                                                                                                                                                         Full
4051      4052                                                                                                                               2017 for sending to NSC (003).docx
                                                                                                        Hart, Robert L <HartRL@state.gov>;
                                                                                                        Monjay, Robert
                                                                                                                                             FW On the CN issue OMB is asking
                                                                                                        <MonjayR@state.gov>; Davidson-
                                                                             Timothy Mooney                                                  whether State or Commerce made any
                                       Seehra, Jasmeet K. EOP/OMB                                       Hood, Simon                                                                      Withhold in
WASHAR002 WASHAR002        1/31/2018                                         <Timothy.Mooney@bis.doc.go                                      representations to Congress (letters or
                                       <Jasmeet_K._Seehra@omb.eop.gov>                                  <DavidsonHoodS@state.gov>;                                                       Full
4053      4055                                                               v>                                                              calls or testimony or briefings) on Cats 1-
                                                                                                        Abraham, Liz
                                                                                                                                             3 .msg
                                                                                                        <LAbraham@doc.gov>;
                                                                                                        splotnick@doc.gov
                                                                                                                                           FW 18-02022018 HSI Request for
                                                                             Koelling, Richard W                                                                                        Withhold in
WASHAR002 WASHAR002            2/6/2018 Monjay, Robert <MonjayR@state.gov>                               Hart, Robert L <HartRL@state.gov> Comment DDTC ONLY      RE Draft
                                                                             <KoellingRW@state.gov>                                                                                     Full
4056      4057                                                                                                                             Commerce LD Memo (Blanket).msg
                                                                                                                                             2018-1-31 DRAFT Commerce blanket LD        Withhold in
WASHAR002 WASHAR002
                                                                                                                                             memo for DHS.DOCX                          Full
4058      4061




                                                                                                      363 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 416 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                        Monjay, Robert
                                        <MonjayR@state.gov>; Hart, Robert L Peckham, Yvonne M            Peckham, Yvonne M                   FW Any news on a revised state rule       Withhold in
WASHAR002 WASHAR002            2/7/2018
                                        <HartRL@state.gov>; Krueger, Thomas <PeckhamYM@state.gov>        <PeckhamYM@state.gov>               .msg                                      Full
4062      4062
                                        G <KruegerTG@state.gov>

                                                                                                         Koelling, Richard W                 FW Cats I-III State comments on
                                        Miller, Michael F                   Hart, Robert L                                                                                             Withhold in
WASHAR002 WASHAR002            1/9/2018                                                                  <KoellingRW@state.gov>; Monjay,     Commerce rule regarding
                                        <Millermf@state.gov>                <HartRL@state.gov>                                                                                         Full
4063      4065                                                                                           Robert <MonjayR@state.gov>          notification.msg

                                                                           Seehra, Jasmeet K. EOP/OMB
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002            3/8/2018 Monjay, Robert <MonjayR@state.gov> <Jasmeet_K._Seehra@omb.eo                                       0 FW Cats I-III Getbacks (58).msg
                                                                                                                                                                                       Full
4066      4068                                                             p.gov>

                                                                                                                                             0222 CATS I-III MYTHS V FACTS ICE         Withhold in
WASHAR002 WASHAR002
                                                                                                                                             Response.docx                             Full
4069      4072
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                          CATS I-III TPs.docx
                                                                                                                                                                                       Full
4073      4078
                                                                                                                                             State Firearms Rule - DHS 3 6 18 update 3 Withhold in
WASHAR002 WASHAR002
                                                                                                                                             7.docx                                    Full
4079      4110
                                                                            Monjay, Robert
                                                                            </O=SBUSTATE/OU=EXCHANG
                                                                                                       Hart, Robert L <HartRL@state.gov>; FW Clarifying questions regarding 13771
                                          Miller, Michael F                 E ADMINISTRATIVE GROUP                                                                                Withhold in
WASHAR002 WASHAR002            3/1/2018                                                                Koelling, Richard W                preamble language for Export Control
                                          <Millermf@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                            Full
4111      4111                                                                                         <KoellingRW@state.gov>             Rules for Cats 1-3 (67).msg
                                                                            IENTS/CN=MONJAY,
                                                                            ROBERT9A6>
                                                                                                                                             Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                                        Withhold in
WASHAR002 WASHAR002                                                                                                                          redline revisions to Part 129)(PRA Section
                                                                                                                                                                                        Full
4112      4143                                                                                                                               from OMB with Comments).docx
                                                                                                                                             2018-2-23 BIS edits to Commerce
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                          firearms rule (DDTC comments on OMB
                                                                                                                                                                                       Full
4144      4288                                                                                                                               PRA section).docx




                                                                                                     364 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 417 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                            Monjay, Robert
                                                                            </O=SBUSTATE/OU=EXCHANG
                                                                                                                                          FW Clarifying questions regarding 13771
                                          Miller, Michael F                 E ADMINISTRATIVE GROUP                                                                                Withhold in
WASHAR002 WASHAR002            3/6/2018                                                                                                 0 preamble language for Export Control
                                          <Millermf@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                            Full
4289      4290                                                                                                                            Rules for Cats 1-3.msg
                                                                            IENTS/CN=MONJAY,
                                                                            ROBERT9A6>
                                                                                                                                            Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                         redline revisions to Part 129)(PRA Section
                                                                                                                                                                                       Full
4291      4322                                                                                                                              from OMB with Comments).docx
                                                                                                                                            2018-2-23 BIS edits to Commerce
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         firearms rule (DDTC comments on OMB
                                                                                                                                                                                      Full
4323      4467                                                                                                                              PRA section).docx
                                                                            Monjay, Robert
                                                                            </O=SBUSTATE/OU=EXCHANG
                                                                            E ADMINISTRATIVE GROUP                                          FW DHS comments on State and              Withhold in
WASHAR002 WASHAR002        3/19/2018 PM-CPA <PM-CPA@state.gov>                                                                          0
                                                                            (FYDIBOHF23SPDLT)/CN=RECIP                                      Commerce Materials for Cats 1-3.msg       Full
4468      4468
                                                                            IENTS/CN=MONJAY,
                                                                            ROBERT9A6>
                                                                                                                                            2018-3-8 Clean version of Draft ICE-BIS   Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Letter (4).docx                           Full
4469      4470
                                                                                                                                            2018-3-8 DRAFT Commerce blanket LD        Withhold in
WASHAR002 WASHAR002
                                                                                                                                            memo W CPI Editsd.docx                    Full
4471      4478
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         CATS I-III TPs.docx
                                                                                                                                                                                      Full
4479      4484
                                                                                                         Miller, Michael F
                                          PM-DTCP-RMA <PM-DTCP-             Paul, Joshua M                                                  FW Firearms Rollout plan and              Withhold in
WASHAR002 WASHAR002            2/6/2018                                                                  <Millermf@state.gov>; PM-CPA
                                          RMA@state.gov>                    <PaulJM@state.gov>                                              factsheet.msg                             Full
4485      4485                                                                                           <PM-CPA@state.gov>
                                                                                                                                            0830 Roll out Plan for Publishing Interim Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Final Rules on USML Cats I-III....docx    Full
4486      4488
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         0830 FACT SHEET--DDTC--CATS I-III.DOCX
                                                                                                                                                                                      Full
4489      4490




                                                                                                    365 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 418 of 812
                                                                   Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                 No. 2:18-1115-RSL
                                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                                0816 FACT SHEET--DDTC--CATS I-III           Withhold in
WASHAR002 WASHAR002
                                                                                                                                                MYTHS-FACTS.DOCX                            Full
4491      4494
                                                                                                           PM-CPA <PM-CPA@state.gov>;
                                          Hart, Robert L <HartRL@state.gov>; Paul, Joshua M                                                     FW From DOJ ATF on materials                Withhold in
WASHAR002 WASHAR002        2/15/2018                                                                       Koelling, Richard W
                                          Monjay, Robert <MonjayR@state.gov> <PaulJM@state.gov>                                                 associated with the Cats 1-3 (98).msg       Full
4495      4495                                                                                             <KoellingRW@state.gov>
                                                                                                                                                2018-2-12 Talking points and background Withhold in
WASHAR002 WASHAR002
                                                                                                                                                for Cats I II III NOV 2017 for s....docx Full
4496      4497
                                          Hart, Robert L <HartRL@state.gov>; Paul, Joshua M                                                     FW From DOJ ATF on materials                Withhold in
WASHAR002 WASHAR002        2/20/2018                                                                                                        0
                                          Monjay, Robert <MonjayR@state.gov> <PaulJM@state.gov>                                                 associated with the Cats 1-3.msg            Full
4498      4500
                                                                                                           Monjay, Robert
                                                                                                           <MonjayR@state.gov>; Koelling,
                                          PM-Staffers Mailbox <PM-            Steffens, Jessica L                                               Fw Materials for Friday's call on CATS 1- Withhold in
WASHAR002 WASHAR002            2/4/2018                                                                    Richard W
                                          StaffersMailbox@state.gov>          <SteffensJL@state.gov>                                            3.msg                                     Full
4501      4503                                                                                             <KoellingRW@state.gov>; Hart,
                                                                                                           Robert L <HartRL@state.gov>
                                                                              Monjay, Robert
                                                                              </O=SBUSTATE/OU=EXCHANG
                                          Koelling, Richard W                 E ADMINISTRATIVE GROUP                                            FW Meeting with Commerce and DHS        Withhold in
WASHAR002 WASHAR002            1/2/2018                                                                                                     0
                                          <KoellingRW@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                        regarding Cats 1-3 and DHS concerns.msg Full
4504      4505
                                                                              IENTS/CN=MONJAY,
                                                                              ROBERT9A6>
                                                                                                                                                2017-12-19 Commerce firearms rule
                                                                                                                                                                                            Withhold in
WASHAR002 WASHAR002                                                                                                                             addressing interagency State Comments
                                                                                                                                                                                            Full
4506      4636                                                                                                                                  ....docx
                                                                                                                                                FW Status of Export Control rules for
                                                                              Paul, Joshua M               PM-DTCP-RMA <PM-DTCP-                CATS 1-3 -- DHS edits to the State rule     Withhold in
WASHAR002 WASHAR002        2/14/2018 PM-CPA <PM-CPA@state.gov>
                                                                              <PaulJM@state.gov>           RMA@state.gov>                       and other items in preparation for next     Full
4637      4638
                                                                                                                                                week's call.msg
                                                                                                                                                2018-2-12 Talking points and background
                                                                                                                                                                                            Withhold in
WASHAR002 WASHAR002                                                                                                                             for Cats I II III NOV 2017 for sending to
                                                                                                                                                                                            Full
4639      4640                                                                                                                                  NSC (003).docx
                                        Walker, Wilbert P (Pete)
                                                                             Trotto, Thomas                Monjay, Robert                                                                   Withhold in
WASHAR002 WASHAR002            2/5/2018 <WalkerWP@state.gov>; Douville, Alex                                                                    FW Temporary Import of Firearms.msg
                                                                             <TrottoT@state.gov>           <MonjayR@state.gov>                                                              Full
4641      4641                          J <DouvilleAJ@state.gov>




                                                                                                       366 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 419 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Koelling, Richard W
                                                                             Hart, Robert L                                                                                          Withhold in
WASHAR002 WASHAR002        1/10/2018 <KoellingRW@state.gov>; Monjay,                                                                   0 FW Yesterday’s meeting.msg
                                                                             <HartRL@state.gov>                                                                                      Full
4642      4642                       Robert <MonjayR@state.gov>

                                                                             Hart, Robert L              Koelling, Richard W               Fwd Call on the status of CATS 1-3 --     Withhold in
WASHAR002 WASHAR002            2/7/2018 Monjay, Robert <MonjayR@state.gov>
                                                                             <HartRL@state.gov>          <KoellingRW@state.gov>            please see the attached fact sheets.msg   Full
4643      4644
                                                                             Hart, Robert L                                                                                          Withhold in
WASHAR002 WASHAR002        3/27/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 Fwd Defense Distributed.msg
                                                                             <HartRL@state.gov>                                                                                      Full
4645      4647
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                        DDTC DD Counteroffer RLH.docx
                                                                                                                                                                                     Full
4648      4648
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>; Hart, Robert Heidema, Sarah J                                                 Fwd Supreme Court Denied Cert             Withhold in
WASHAR002 WASHAR002        3/22/2018                                                                                                   0
                                     L <HartRL@state.gov>; Monjay, Robert <HeidemaSJ@state.gov>                                            Defense Distributed and Stagg.msg         Full
4649      4650
                                     <MonjayR@state.gov>
                                                                          Monjay, Robert
                                                                          </O=EXCHANGELABS/OU=EXC
                                     Hart, Robert L <HartRL@state.gov>;   HANGE ADMINISTRATIVE
                                     Heidema, Sarah J                     GROUP                                                            Fwd Defense Distributed DOJ views on      Withhold in
WASHAR002 WASHAR002        3/23/2018                                                                                                   0
                                     <HeidemaSJ@state.gov>; Koelling,     (FYDIBOHF23SPDLT)/CN=RECIP                                       State Dept counteroffer.msg               Full
4651      4652
                                     Richard W <KoellingRW@state.gov>     IENTS/CN=AF1B425AD6B74F9
                                                                          6A14ADE7CA3A1E30A-
                                                                          MONJAY, ROB>
                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Timothy
                                     Mooney
                                                                                                        Bashadi, Sarah O. EOP/OMB
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                             Seehra, Jasmeet K. EOP/OMB <Sarah_O._Bashadi@omb.eop.gov>
                                     Monjay, Robert                                                                                                                                  Withhold in
WASHAR002 WASHAR002        3/19/2018                                         <Jasmeet_K._Seehra@omb.eo ; Peterson, Patricia R. EOP/NSC   Guns rules.msg
                                     <MonjayR@state.gov>; Peckham,                                                                                                                   Full
4653      4653                                                               p.gov>                     <Patricia_R_Peterson@nsc.eop.gov
                                     Yvonne M <PeckhamYM@state.gov>;
                                                                                                        >
                                     Hart, Robert L <HartRL@state.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>



                                                                                                     367 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 420 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                          Hart, Robert L                                                                                         Withhold in
WASHAR002 WASHAR002        3/27/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 I-III status.msg
                                                                          <HartRL@state.gov>                                                                                     Full
4654      4654




                                     Asha, Mathew <amathew@doc.gov>;
                                     Robbins, Peter (Federal)
                                     <PRobbins@doc.gov>; Plotnick, Sarah
                                     (Federal) <splotnick@doc.gov>;
                                     Laychak, Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;
                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                                                       <Jasmeet_K._Seehra@omb.eop.gov
                                     <susan.g.daoussi.civ@mail.mil>;
                                                                          Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                     Mueller, Andrew J CIV DTSA LD (US)                                                                 In preparation for next week's meeting   Withhold in
WASHAR002 WASHAR002        1/25/2018                                      <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                     <andrew.j.mueller2.civ@mail.mil>;                                                                  on Cats 1-3 -- Materials from DHS.msg    Full
4655      4655                                                            p.gov>                       ; Peterson, Patricia R. EOP/NSC
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov
                                     <tracy.j.minnifield.civ@mail.mil>;
                                                                                                       >
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>




                                                                                                                                         2017-12-19 Commerce firearms rule DHS Withhold in
WASHAR002 WASHAR002
                                                                                                                                         proposed edits.docx                   Full
4656      4791
                                                                                                                                         011818 update Firearms Transfer Issue   Withhold in
WASHAR002 WASHAR002
                                                                                                                                         Paper.docx                              Full
4792      4794
                                                                                                                                         Final OMB Firearms Regulatory Policy    Withhold in
WASHAR002 WASHAR002
                                                                                                                                         Meeting- Due Outs v3.docx               Full
4795      4796


                                                                                                  368 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 421 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                     Bashadi, Sarah O. EOP/OMB
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Laychak,           Seehra, Jasmeet K. EOP/OMB Seehra, Jasmeet K. EOP/OMB
                                                                                                                                      Materials for today's call at 2 on the   Withhold in
WASHAR002 WASHAR002        2/20/2018 Michael R SES DTSA EO (US)              <Jasmeet_K._Seehra@omb.eo <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                                                      status of CATS 1-3.msg                   Full
4797      4797                       <michael.r.laychak.civ@mail.mil>;       p.gov>                     >
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Mueller, Andrew J CIV DTSA LD (US)
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov; John
                                     Sonderman
                                     <John Sonderman@bis doc gov>;
                                                                                                                                           2018-1-31 DRAFT Commerce NPRM 2 18 Withhold in
WASHAR002 WASHAR002
                                                                                                                                           18.docx                            Full
4798      4937
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                        Draft 1651-0010 SS 2018.doc
                                                                                                                                                                               Full
4938      4942


                                                                                                      369 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 422 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                            2018-2-16 CLEAN ATF v.1_2018-2-15
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                         Talking points and background for
                                                                                                                                                                                     Full
4943      4945                                                                                                                              Cats....docx
                                                                                                                                            2018-2-16 Redline ATF v.1_2018-2-15
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                         Talking points and background for
                                                                                                                                                                                     Full
4946      4948                                                                                                                              Ca....docx

                                        McKeeby, David I
                                        <McKeebyDI@state.gov>; Hart, Robert
                                        L <HartRL@state.gov>; Monjay, Robert                              Bashadi, Sarah O. EOP/OMB
                                        <MonjayR@state.gov>; Timothy                                      <Sarah_O._Bashadi@omb.eop.gov>
                                        Mooney                               Seehra, Jasmeet K. EOP/OMB   ; Seehra, Jasmeet K. EOP/OMB
                                                                                                                                           Materials from DHS in preparation for     Withhold in
WASHAR002 WASHAR002            3/7/2018 <Timothy.Mooney@bis.doc.gov>;        <Jasmeet_K._Seehra@omb.eo    <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                                                           tomorrow's call on Cats 1-3.msg           Full
4949      4949                          Plotnick, Sarah (Federal)            p.gov>                       >; Peterson, Patricia R. EOP/NSC
                                        <splotnick@doc.gov>; Peckham,                                     <Patricia_R_Peterson@nsc.eop.gov
                                        Yvonne M <PeckhamYM@state.gov>;                                   >
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>


                                                                                                                                            0222 CATS I-III MYTHS V FACTS ICE        Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Response.docx                            Full
4950      4953
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                         CATS I-III TPs.docx
                                                                                                                                                                                     Full
4954      4959
                                                                                                                                            State Firearms Rule - DHS 3 6 18 update 3 Withhold in
WASHAR002 WASHAR002
                                                                                                                                            7.docx                                    Full
4960      4991




                                                                                                     370 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 423 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                        Plotnick, Sarah (Federal)
                                        <splotnick@doc.gov>; Asha, Mathew
                                                                                                          Seehra, Jasmeet K. EOP/OMB
                                        <amathew@doc.gov>; Peckham,
                                                                                                          <Jasmeet_K._Seehra@omb.eop.gov
                                        Yvonne M <PeckhamYM@state.gov>;
                                                                             Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB
                                        Krueger, Thomas G                                                                                  Most current version of the State and     Withhold in
WASHAR002 WASHAR002            1/5/2018                                      <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov>
                                        <KruegerTG@state.gov>; Hart, Robert                                                                Commerce rules.msg                        Full
4992      4992                                                               p.gov>                       ; Peterson, Patricia R. EOP/NSC
                                        L <HartRL@state.gov>; Monjay, Robert
                                                                                                          <Patricia_R_Peterson@nsc.eop.gov
                                        <MonjayR@state.gov>; Heidema,
                                                                                                          >
                                        Sarah J <HeidemaSJ@state.gov>;
                                        Ganzer, Ann K <GanzerAK@state.gov>



                                                                                                                                            2017-12-19 Commerce firearms rule
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                         addressing interagency State Comments
                                                                                                                                                                                     Full
4993      5123                                                                                                                              + BIS follow up response.docx

                                                                                                                                            State firearms proposed rule - Clean (12- Withhold in
WASHAR002 WASHAR002
                                                                                                                                            18-17).docx                               Full
5124      5152
                                                                                                 Strauss, Amy
                                                                                                 <amy.strauss@hq.dhs.gov>;
                                                                                                 Fischler, Danny
                                                                                                 <Danny.Fischler@hq.dhs.gov>; Tafe,
                                                                        Kaminsky, Glenn
                                                                                                 Christopher J                              prospective treatment of brokers of      Withhold in
WASHAR002 WASHAR002        1/24/2018 Monjay, Robert <MonjayR@state.gov> <Glenn.Kaminsky@HQ.DHS.G
                                                                                                 <Christopher.J.Tafe@ice.dhs.gov>;          firearms exports.msg                     Full
5153      5153                                                          OV>
                                                                                                 Brown, Rebecca J
                                                                                                 <Rebecca.J.Brown@ice.dhs.gov>;
                                                                                                 Burke, Sean P
                                                                                                 <Sean.P.Burke@ice.dhs.gov>
                                                                                                 Rogers, Shana A
                                                                                                 <RogersSA2@state.gov>; Fischler,
                                                                        Kaminsky, Glenn
                                                                                                 Danny                                      question about temporary firearms       Withhold in
WASHAR002 WASHAR002        2/12/2018 Monjay, Robert <MonjayR@state.gov> <Glenn.Kaminsky@HQ.DHS.G
                                                                                                 <Danny.Fischler@hq.dhs.gov>;               imports presently covered by DSP-61.msg Full
5154      5155                                                          OV>
                                                                                                 Strauss, Amy
                                                                                                 <amy.strauss@hq.dhs.gov>


                                                                                                     371 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 424 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                             Hart, Robert L                                                                                         Withhold in
WASHAR002 WASHAR002        3/27/2018 Monjay, Robert <MonjayR@state.gov>                                                                 0 RE Defense Distributed.msg
                                                                             <HartRL@state.gov>                                                                                     Full
5156      5158
                                        Hart, Robert L <HartRL@state.gov>;
                                        Monjay, Robert
                                        <MonjayR@state.gov>; Davidson-
                                                                             Wubneh, Engda M           Koelling, Richard W               RE Materials for Friday's call on CATS 1- Withhold in
WASHAR002 WASHAR002            2/1/2018 Hood, Simon
                                                                             <WubnehEM@state.gov>      <KoellingRW@state.gov>            3 (119).msg                               Full
5159      5162                          <DavidsonHoodS@state.gov>;
                                        Noonan, Michael J
                                        <NoonanMJ@state.gov>

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Davidson-
                                        Hood, Simon
                                                                             Hart, Robert L            Koelling, Richard W               Re Materials for Friday's call on CATS 1- Withhold in
WASHAR002 WASHAR002            2/1/2018 <DavidsonHoodS@state.gov>;
                                                                             <HartRL@state.gov>        <KoellingRW@state.gov>            3 (126).msg                               Full
5163      5165                          Noonan, Michael J
                                        <NoonanMJ@state.gov>; Wubneh,
                                        Engda M <WubnehEM@state.gov>

                                        Monjay, Robert
                                        <MonjayR@state.gov>; Hart, Robert L
                                        <HartRL@state.gov>; Davidson-Hood, Wubneh, Engda M             Koelling, Richard W               RE Materials for Friday's call on CATS 1- Withhold in
WASHAR002 WASHAR002            2/2/2018
                                        Simon <DavidsonHoodS@state.gov>; <WubnehEM@state.gov>          <KoellingRW@state.gov>            3.msg                                     Full
5166      5169
                                        Noonan, Michael J
                                        <NoonanMJ@state.gov>

                                        Monjay, Robert
                                                                                                       Peckham, Yvonne M
                                        <MonjayR@state.gov>; Hart, Robert L Peckham, Yvonne M                                                                                       Withhold in
WASHAR002 WASHAR002            2/7/2018                                                                <PeckhamYM@state.gov>; Rivera,    RE Any news on a revised state rule .msg
                                        <HartRL@state.gov>; Krueger, Thomas <PeckhamYM@state.gov>                                                                                   Full
5170      5171                                                                                         Ernesto <RiveraE1@state.gov>
                                        G <KruegerTG@state.gov>




                                                                                                    372 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 425 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                                                                                                                           RE DHS comments on State and
                                     <MonjayR@state.gov>; Noonan,         McKeeby, David I                                                                                          Withhold in
WASHAR002 WASHAR002        3/20/2018                                                                   PM-CPA <PM-CPA@state.gov>           Commerce Materials for Cats 1-3
                                     Michael J <NoonanMJ@state.gov>;      <McKeebyDI@state.gov>                                                                                     Full
5172      5174                                                                                                                             (48).msg
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                                                           RE DHS comments on State and
                                     Monjay, Robert                       Krueger, Thomas G                                                                                         Withhold in
WASHAR002 WASHAR002        3/20/2018                                                                   PM-CPA <PM-CPA@state.gov>           Commerce Materials for Cats 1-3
                                     <MonjayR@state.gov>; Noonan,         <KruegerTG@state.gov>                                                                                     Full
5175      5176                                                                                                                             (49).msg
                                     Michael J <NoonanMJ@state.gov>

                                        Monjay, Robert
                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                        <MonjayR@state.gov>; Davidson-    Noonan, Michael J                                               RE Materials for Friday's call on CATS 1-3 Withhold in
WASHAR002 WASHAR002            2/1/2018                                                                Koelling, Richard W
                                        Hood, Simon                       <NoonanMJ@state.gov>                                            (125).msg                                  Full
5177      5178                                                                                         <KoellingRW@state.gov>
                                        <DavidsonHoodS@state.gov>
                                     Monjay, Robert                                                 Hart, Robert L <HartRL@state.gov>;
                                                                          Davidson-Hood, Simon                                         RE Materials for Friday's call on CATS 1-3 Withhold in
WASHAR002 WASHAR002        1/31/2018 <MonjayR@state.gov>; Noonan,                                   Koelling, Richard W
                                                                          <DavidsonHoodS@state.gov>                                    (130).msg                                  Full
5179      5180                       Michael J <NoonanMJ@state.gov>                                 <KoellingRW@state.gov>
                                        Monjay, Robert
                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                        <MonjayR@state.gov>; Davidson-    Noonan, Michael J                                               RE Materials for Friday's call on CATS 1- Withhold in
WASHAR002 WASHAR002            2/1/2018                                                                Koelling, Richard W
                                        Hood, Simon                       <NoonanMJ@state.gov>                                            3.msg                                     Full
5181      5182                                                                                         <KoellingRW@state.gov>
                                        <DavidsonHoodS@state.gov>
                                                                                                                                           Cat II (Big Guns) Double Spaced for AS EA Withhold in
WASHAR002 WASHAR002
                                                                                                                                           Signature.pdf                             Full
5183      5222
                                                                                                                                           Cat I (Small Guns) - Double spaced for AS Withhold in
WASHAR002 WASHAR002
                                                                                                                                           EA signature 12 12 12.pdf                 Full
5223      5295
                                                                                                                                           Cat III (Ammunition) Double Spaced for   Withhold in
WASHAR002 WASHAR002
                                                                                                                                           AS EA Signature 12 12 12.pdf             Full
5296      5331




                                                                                                    373 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 426 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                       Koelling, Richard W                                            RE Supreme Court Denied Cert Defense Withhold in
WASHAR002 WASHAR002        3/23/2018                                                                                                 0
                                     <MonjayR@state.gov>; Heidema,        <KoellingRW@state.gov>                                         Distributed and Stagg (37).msg       Full
5332      5335
                                     Sarah J <HeidemaSJ@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                       Heidema, Sarah J                                               RE Supreme Court Denied Cert Defense Withhold in
WASHAR002 WASHAR002        3/22/2018                                                                                                 0
                                     <MonjayR@state.gov>; Koelling,       <HeidemaSJ@state.gov>                                          Distributed and Stagg (40).msg       Full
5336      5338
                                     Richard W <KoellingRW@state.gov>


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Koelling,   Hart, Robert L                                                   RE Supreme Court Denied Cert Defense Withhold in
WASHAR002 WASHAR002        3/22/2018                                                                                                 0
                                     Richard W <KoellingRW@state.gov>; <HartRL@state.gov>                                                Distributed and Stagg (43).msg       Full
5339      5340
                                     Monjay, Robert <MonjayR@state.gov>


                                                                                                   splotnick@doc.gov; Bashadi, Sarah
                                     Seehra, Jasmeet K. EOP/OMB                                    O. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;                              <Sarah_O._Bashadi@omb.eop.gov>
                                     Monjay, Robert                                                ; Peterson, Patricia R. EOP/NSC
                                                                        Timothy Mooney
                                     <MonjayR@state.gov>; Peckham,                                 <Patricia_R_Peterson@nsc.eop.gov RE BIS edit added to DOJ ATF edits on        Withhold in
WASHAR002 WASHAR002        2/15/2018                                    <Timothy.Mooney@bis.doc.go
                                     Yvonne M <PeckhamYM@state.gov>;                               >; Abraham, Liz                    State Cats 1-3 rule.msg                    Full
5341      5342                                                          v>
                                     Hart, Robert L <HartRL@state.gov>;                            <LAbraham@doc.gov>; Clagett,
                                     Krueger, Thomas G                                             Steven
                                     <KruegerTG@state.gov>                                         <steven.clagett@bis.doc.gov>; Jeff
                                                                                                   Bond <Jeff.Bond@bis.doc.gov>

                                                                                                                                         2018-2-15 BIS edits to PRELIM ATF_Cat I-
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                      III Combined PR - FRN 15 (with redline
                                                                                                                                                                                  Full
5343      5374                                                                                                                           revisions to Part 129) (2).docx




                                                                                                   374 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 427 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                     splotnick@doc.gov; Bashadi, Sarah
                                                                                                     O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                     Monjay, Robert                                                  >; Abraham, Liz
                                                                          Timothy Mooney
                                     <MonjayR@state.gov>; Seehra,                                    <LAbraham@doc.gov>; Peckham,      RE BIS materials associated with the Cats      Withhold in
WASHAR002 WASHAR002        2/23/2018                                      <Timothy.Mooney@bis.doc.go
                                     Jasmeet K. EOP/OMB                                              Yvonne M                          1-3 for 1 26 call (81).msg                     Full
5375      5376                                                            v>
                                     <Jasmeet_K._Seehra@omb.eop.gov>                                 <PeckhamYM@state.gov>; Hart,
                                                                                                     Robert L <HartRL@state.gov>;
                                                                                                     Krueger, Thomas G
                                                                                                     <KruegerTG@state.gov>; Clagett,
                                                                                                     Steven
                                                                                                     <steven.clagett@bis.doc.gov>
                                                                                                                                       2018-2-23 Redline BIS edits added to ATF
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                    and PM ISN Talking points for Cat I-III for
                                                                                                                                                                                      Full
5377      5379                                                                                                                         sending to OMB.docx
                                                                                                                                       2018-2-23 BIS edits to ICE-BIS
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                    Commitment Letter Exchange - for
                                                                                                                                                                                      Full
5380      5382                                                                                                                         sending back to OMB and DHS.docx
                                                                                                                                           2018-2-23 BIS edits to OMB edits to
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                        Commerce firearms rule econ analysis
                                                                                                                                                                                      Full
5383      5391                                                                                                                             comments. BIS also added to rule.docx
                                                                                                                                           2018-2-23 CLEAN BIS edits added to ATF
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                        and PM ISN Talking points for Cat I-III for
                                                                                                                                                                                       Full
5392      5394                                                                                                                             sending to OMB.docx
                                                                                                                                           2018-2-23 BIS edits to Commerce
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                        firearms rule responding to DHS 2018-2-
                                                                                                                                                                                   Full
5395      5539                                                                                                                             20 edits for sending to OMB.docx
                                                                           Timothy Mooney
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002            2/2/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0 RE BIS Temp Import Provisions (112).msg
                                                                                                                                                                                      Full
5540      5541                                                             v>
                                                                           Timothy Mooney
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002            2/2/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0 RE BIS Temp Import Provisions (113).msg
                                                                                                                                                                                      Full
5542      5542                                                             v>



                                                                                                    375 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 428 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                                                              2018-2-1 Clean temporary import and       Withhold in
WASHAR002 WASHAR002
                                                                                                                                              export firearms rule provisions.docx      Full
5543      5552
                                                                           Timothy Mooney
                                                                                                                                                                                        Withhold in
WASHAR002 WASHAR002            2/2/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                       0 RE BIS Temp Import Provisions (115).msg
                                                                                                                                                                                        Full
5553      5553                                                             v>
                                                                                                        Bashadi, Sarah O. EOP/OMB
                                                                                                        <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                        ; Fischler, Danny
                                                                                                        (Danny.Fischler@hq.dhs.gov);
                                                                                                        Gormsen, Eric T (OLP)
                                                                                                        <Eric.T.Gormsen@usdoj.gov>;
                                                                                                        splotnick@doc.gov; Krueger,
                                                                                                        Thomas G <KruegerTG@state.gov>;
                                                                                                        Peckham, Yvonne M
                                                                                                        <PeckhamYM@state.gov>; Hart,
                                                                                                        Robert L <HartRL@state.gov>;
                                                                                                        Monjay, Robert
                                                                                                        <MonjayR@state.gov>; Laychak,
                                                                                                        Michael R SES DTSA EO (US)
                                        Peterson, Patricia R. EOP/NSC
                                                                             Timothy Mooney             <michael.r.laychak.civ@mail.mil>;
                                        <Patricia_R_Peterson@nsc.eop.gov>;                                                                   RE Call on the status of CATS 1-3 --       Withhold in
WASHAR002 WASHAR002            2/7/2018                                      <Timothy.Mooney@bis.doc.go Minnifield, Tracy J CIV DTSA LD (US)
                                        Seehra, Jasmeet K. EOP/OMB                                                                           please see the attached fact sheets.msg    Full
5554      5555                                                               v>                         <tracy.j.minnifield.civ@mail.mil>;
                                        <Jasmeet_K._Seehra@omb.eop.gov>
                                                                                                        Mueller, Andrew J CIV DTSA LD (US)
                                                                                                        <andrew.j.mueller2.civ@mail.mil>;
                                                                                                        Daoussi, Susan G CIV DTSA LD (US)
                                                                                                        <susan.g.daoussi.civ@mail.mil>;
                                                                                                        Abraham, Liz
                                                                                                        <LAbraham@doc.gov>;
                                                                                                        Larysa.A.Simms@usdoj.gov;
                                                                                                        Eric.M.Epstein@usdoj.gov; John
                                                                                                        Sonderman
                                                                                                        <John.Sonderman@bis.doc.gov>;
                                                                                                        Kevin Kurland
                                                                                                        <Kevin.Kurland@bis.doc.gov>;
                                                                                                        Akram, Elyas CIV DTSA LD (US)
                                                                                                        <elyas akram civ@mail mil>;


                                                                                                       376 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 429 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Seehra, Jasmeet K. EOP/OMB             Timothy Mooney             splotnick@doc.gov; Peckham,         RE Call on the status of CATS 1-3 --now
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002        2/12/2018 <Jasmeet_K._Seehra@omb.eop.gov>;       <Timothy.Mooney@bis.doc.go Yvonne M                            with ATF edited fact sheets as well as
                                                                                                                                                                                     Full
5556      5558                       Monjay, Robert <MonjayR@state.gov>     v>                         <PeckhamYM@state.gov>               State rule! (106).msg
                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Bashadi, Sarah O. EOP/OMB
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>;
                                     splotnick@doc.gov; Krueger, Thomas G                              Tafe, Christopher J
                                     <KruegerTG@state.gov>; Peckham,                                   <Christopher.J.Tafe@ice.dhs.gov>;
                                     Yvonne M <PeckhamYM@state.gov>;                                   Brown, Rebecca J
                                     Hart, Robert L <HartRL@state.gov>;                                <Rebecca.J.Brown@ice.dhs.gov>;
                                     Monjay, Robert                         Timothy Mooney             RENKEMA, SETH D                   RE Call on the status of CATS 1-3 --now
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002        2/12/2018 <MonjayR@state.gov>; Laychak,          <Timothy.Mooney@bis.doc.go <SETH.D.RENKEMA@CBP.DHS.GOV> with ATF edited fact sheets as well as
                                                                                                                                                                                     Full
5559      5560                       Michael R SES DTSA EO (US)             v>                         ; Koelling, Richard W             State rule! (108).msg
                                     <michael.r.laychak.civ@mail.mil>;                                 <KoellingRW@state.gov>; Oukrop,
                                     Minnifield, Tracy J CIV DTSA LD (US)                              Kenneth Jeffrey (Ken) CIV DTSA LD
                                     <tracy.j.minnifield.civ@mail.mil>;                                (US)
                                     Mueller, Andrew J CIV DTSA LD (US)                                <kenneth.j.oukrop.civ@mail.mil>
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Abraham, Liz <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov; John
                                     Sonderman
                                     <John.Sonderman@bis.doc.gov>;
                                     Kevin Kurland
                                     <Kevin Kurland@bis doc gov>; Akram




                                                                                                      377 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 430 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                         2018-2-12 Talking points and background
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                      for Cats I II III NOV 2017 for sending to
                                                                                                                                                                                   Full
5561      5562                                                                                                                           NSC.docx
                                                                                                                                         2018-2-12 FACT SHEET for CATS 1-3 for
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                      interagency review on 2.05.2018 with BIS
                                                                                                                                                                                  Full
5563      5564                                                                                                                           edits for sending to OMB.docx
                                                                                                                                         2018-2-12 Myths fact sheet for-CATS I-III
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                      as of 2.05.2018 BIS edits for sending to
                                                                                                                                                                                   Full
5565      5568                                                                                                                           OMB.docx
                                                                                                                                         2018-2-12 Q and As for not including CN
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                      in Commerce firearms proposed rule for
                                                                                                                                                                                   Full
5569      5571                                                                                                                           sending to NSC.docx

                                                                          Hart, Robert L                                                                                           Withhold in
WASHAR002 WASHAR002        2/22/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 RE Cats I-III (85).msg
                                                                          <HartRL@state.gov>                                                                                       Full
5572      5572
                                                                                                                                         Cat I-III Combined PR - FRN 15 (with
                                                                                                                                         redline revisions to Part 129)(ATF CBP    Withhold in
WASHAR002 WASHAR002
                                                                                                                                         DOC comments and DOS response)            Full
5573      5604
                                                                                                                                         RLH.docx

                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                           Rogers, Shana A           Koelling, Richard W                                                           Withhold in
WASHAR002 WASHAR002            2/1/2018 Monjay, Robert <MonjayR@state.gov>                                                              RE Cats I-III Brokering (123).msg
                                                                           <RogersSA2@state.gov>     <KoellingRW@state.gov>; Kottmyer,                                             Full
5605      5606
                                                                                                     Alice M <KottmyerAM@state.gov>


                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                                                           Rogers, Shana A           Koelling, Richard W                                                           Withhold in
WASHAR002 WASHAR002            2/1/2018 Monjay, Robert <MonjayR@state.gov>                                                              RE Cats I-III Brokering (124).msg
                                                                           <RogersSA2@state.gov>     <KoellingRW@state.gov>; Kottmyer,                                             Full
5607      5607
                                                                                                     Alice M <KottmyerAM@state.gov>

                                                                                                                                         Cat I-III Combined PR - FRN 14 (with
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                      redline revisions to Part 129)(LPM)
                                                                                                                                                                                   Full
5608      5638                                                                                                                           (LM).docx




                                                                                                   378 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 431 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                    FROM                      CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                    Hart, Robert L <HartRL@state.gov>;
                                                                          Rogers, Shana A           Koelling, Richard W                                                          Withhold in
WASHAR002 WASHAR002        1/31/2018 Monjay, Robert <MonjayR@state.gov>                                                                RE Cats I-III Brokering (132).msg
                                                                          <RogersSA2@state.gov>     <KoellingRW@state.gov>; Kottmyer,                                            Full
5639      5641
                                                                                                    Alice M <KottmyerAM@state.gov>


                                                                                                    Hart, Robert L <HartRL@state.gov>;
                                                                        Rogers, Shana A             Koelling, Richard W                                                          Withhold in
WASHAR002 WASHAR002        1/31/2018 Monjay, Robert <MonjayR@state.gov>                                                                RE Cats I-III Brokering (135).msg
                                                                        <RogersSA2@state.gov>       <KoellingRW@state.gov>; Kottmyer,                                            Full
5642      5643
                                                                                                    Alice M <KottmyerAM@state.gov>

                                                                                                                                          Cat I-III Combined PR - FRN 14 (with
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                       redline revisions to Part 129)
                                                                                                                                                                                 Full
5644      5673                                                                                                                            (highlight).docx
                                                                                                    Abraham, Liz
                                                                                                    <LAbraham@doc.gov>;
                                                                                                    MASTERSON JR., JOHN
                                                                                                    <JMASTERSON@doc.gov>; Karen
                                                                                                    NiesVogel
                                                                                                    <Karen.NiesVogel@bis.doc.gov>;
                                                                                                    Hillary Hess
                                     Kottmyer, Alice M
                                                                                                    <Hillary.Hess@bis.doc.gov>; Richard
                                     <KottmyerAM@state.gov>; Timothy
                                                                                                    Ashooh
                                     Mooney                                                                                               RE_ Updated Commerce firearms rule
                                                                                                    <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;        Heidema, Sarah J                                                send to OMB, and updated State rules   Withhold in
WASHAR002 WASHAR002        9/22/2017                                                                Asha, Mathew
                                     Grossman, Beth (Federal)             <HeidemaSJ@state.gov>                                           with conforming edits for the Commerce Full
5674      5687                                                                                      <amathew@doc.gov>; Dearth,
                                     <bgrossman@doc.gov>; Matthew                                                                         rule EO 13771 analysis..msg
                                                                                                    Anthony M
                                     Borman
                                                                                                    <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                    Sarah (Federal)
                                                                                                    <splotnick@doc.gov>; Hart, Robert
                                                                                                    L <HartRL@state.gov>; Monjay,
                                                                                                    Robert <MonjayR@state.gov>;
                                                                                                    Nilsson, Brian H
                                                                                                    <NilssonBH@state.gov>; Rogers,
                                                                                                    Shana A <RogersSA2@state.gov>




                                                                                                  379 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 432 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                            2017-9-19 Redline State firearms
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         proposed rule with EO 13771
                                                                                                                                                                                      Full
5688      5715                                                                                                                              analysis.docx
                                                                                                       Kottmyer, Alice M
                                                                             Rogers, Shana A                                                                                          Withhold in
WASHAR002 WASHAR002            2/9/2018 Monjay, Robert <MonjayR@state.gov>                             <KottmyerAM@state.gov>; Hart,        RE Cats I-III Brokering (SBU) (109).msg
                                                                             <RogersSA2@state.gov>                                                                                    Full
5716      5722                                                                                         Robert L <HartRL@state.gov>
                                                                                                                                            Cat I-III Combined PR - FRN 14 (with
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         redline revisions to Part 129)(LPM
                                                                                                                                                                                      Full
5723      5753                                                                                                                              9Feb).docx

                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                                                             Rogers, Shana A           Koelling, Richard W                                                            Withhold in
WASHAR002 WASHAR002        2/26/2018 <MonjayR@state.gov>; Dearth,                                                                         RE Cats I-III EO (77).msg
                                                                             <RogersSA2@state.gov>     <KoellingRW@state.gov>; Kottmyer,                                              Full
5754      5754                       Anthony M <DearthAM@state.gov>
                                                                                                       Alice M <KottmyerAM@state.gov>

                                                                                                       Hart, Robert L <HartRL@state.gov>; RE Clarifying questions regarding 13771
                                                                           Miller, Michael F                                                                                          Withhold in
WASHAR002 WASHAR002            3/6/2018 Monjay, Robert <MonjayR@state.gov>                             Koelling, Richard W                preamble language for Export Control
                                                                           <Millermf@state.gov>                                                                                       Full
5755      5756                                                                                         <KoellingRW@state.gov>             Rules for Cats 1-3 (64).msg

                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                                                                                       Koelling, Richard W
                                        Monjay, Robert                                                                                    RE Clarifying questions regarding 13771
                                                                           Kottmyer, Alice M           <KoellingRW@state.gov>; Prosser,                                               Withhold in
WASHAR002 WASHAR002            3/1/2018 <MonjayR@state.gov>; Rogers, Shana                                                                preamble language for Export Control
                                                                           <KottmyerAM@state.gov>      Sarah E <ProsserSE@state.gov>;                                                 Full
5757      5761                          A <RogersSA2@state.gov>                                                                           Rules for Cats 1-3 (68).msg
                                                                                                       Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>

                                                                                                       Koelling, Richard W
                                        Hart, Robert L <HartRL@state.gov>;
                                                                                                       <KoellingRW@state.gov>; Prosser,     RE Clarifying questions regarding 13771
                                        Monjay, Robert                     Kottmyer, Alice M                                                                                          Withhold in
WASHAR002 WASHAR002            3/1/2018                                                                Sarah E <ProsserSE@state.gov>;       preamble language for Export Control
                                        <MonjayR@state.gov>; Rogers, Shana <KottmyerAM@state.gov>                                                                                     Full
5762      5766                                                                                         Kottmyer, Alice M                    Rules for Cats 1-3 (70).msg
                                        A <RogersSA2@state.gov>
                                                                                                       <KottmyerAM@state.gov>
                                                                                                                                            RE Clarifying questions regarding 13771
                                                                             Hart, Robert L                                                                                           Withhold in
WASHAR002 WASHAR002            3/1/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 preamble language for Export Control
                                                                             <HartRL@state.gov>                                                                                       Full
5767      5771                                                                                                                              Rules for Cats 1-3 (71).msg




                                                                                                     380 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 433 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                      Monjay, Robert
                                     Heidema, Sarah J                     Kottmyer, Alice M                                                                                         Withhold in
WASHAR002 WASHAR002        8/30/2017                                                                  <MonjayR@state.gov>; Kottmyer,     RE_ Categories I-III proposed rule.msg
                                     <HeidemaSJ@state.gov>; Rogers,       <KottmyerAM@state.gov>                                                                                    Full
5772      5774                                                                                        Alice M <KottmyerAM@state.gov>
                                     Shana A <RogersSA2@state.gov>


                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Koelling, Richard W
                                        Monjay, Robert                                                                                   RE Clarifying questions regarding 13771
                                                                           Kottmyer, Alice M          <KoellingRW@state.gov>; Prosser,                                              Withhold in
WASHAR002 WASHAR002            3/1/2018 <MonjayR@state.gov>; Rogers, Shana                                                               preamble language for Export Control
                                                                           <KottmyerAM@state.gov>     Sarah E <ProsserSE@state.gov>;                                                Full
5775      5778                          A <RogersSA2@state.gov>                                                                          Rules for Cats 1-3 (73).msg
                                                                                                      Kottmyer, Alice M
                                                                                                      <KottmyerAM@state.gov>

                                                                                                                                         Cat I-III Combined PR - FRN 15 (with        Withhold in
WASHAR002 WASHAR002
                                                                                                                                         redline revisions to Part 129)(PRA ....docx Full
5779      5809
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Monjay,
                                                                                                                                         RE Clarifying questions regarding 13771
                                     Robert <MonjayR@state.gov>; Hart,    Kottmyer, Alice M           Kottmyer, Alice M                                                             Withhold in
WASHAR002 WASHAR002        2/27/2018                                                                                                     preamble language for Export Control
                                     Robert L <HartRL@state.gov>;         <KottmyerAM@state.gov>      <KottmyerAM@state.gov>                                                        Full
5810      5812                                                                                                                           Rules for Cats 1-3 (74).msg
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                      AE30 Kottmyer Comments only 2-27.docx
                                                                                                                                                                                    Full
5813      5843
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Monjay,
                                                                                                                                         RE Clarifying questions regarding 13771
                                     Robert <MonjayR@state.gov>; Hart,    Kottmyer, Alice M           Kottmyer, Alice M                                                             Withhold in
WASHAR002 WASHAR002        2/27/2018                                                                                                     preamble language for Export Control
                                     Robert L <HartRL@state.gov>;         <KottmyerAM@state.gov>      <KottmyerAM@state.gov>                                                        Full
5844      5845                                                                                                                           Rules for Cats 1-3 (75).msg
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>




                                                                                                    381 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 434 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Kottmyer, Alice
                                                                                                                                       RE Clarifying questions regarding 13771
                                     M <KottmyerAM@state.gov>; Hart,      Rogers, Shana A                                                                                        Withhold in
WASHAR002 WASHAR002        2/27/2018                                                                                                 0 preamble language for Export Control
                                     Robert L <HartRL@state.gov>;         <RogersSA2@state.gov>                                                                                  Full
5846      5847                                                                                                                         Rules for Cats 1-3 (76).msg
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>

                                                                                                                                       Cat I-III Combined PR - FRN 15 (with
                                                                                                                                       redline revisions to Part 129)(ATF CBP Withhold in
WASHAR002 WASHAR002
                                                                                                                                       DOC comments and DOS response)(PRA Full
5848      5878
                                                                                                                                       Section from OMB with Comments).docx

                                     Monjay, Robert                                                                                    RE Clarifying questions regarding 13771
                                                                          Rogers, Shana A                                                                                        Withhold in
WASHAR002 WASHAR002        2/26/2018 <MonjayR@state.gov>; Kottmyer, Alice                                                            0 preamble language for Export Control
                                                                          <RogersSA2@state.gov>                                                                                  Full
5879      5879                       M <KottmyerAM@state.gov>                                                                          Rules for Cats 1-3 (78).msg

                                                                                                     Rogers, Shana A                  RE Clarifying questions regarding 13771
                                                                        Kottmyer, Alice M                                                                                        Withhold in
WASHAR002 WASHAR002        2/26/2018 Monjay, Robert <MonjayR@state.gov>                              <RogersSA2@state.gov>; Kottmyer, preamble language for Export Control
                                                                        <KottmyerAM@state.gov>                                                                                   Full
5880      5881                                                                                       Alice M <KottmyerAM@state.gov> Rules for Cats 1-3 (79).msg


                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     Bashadi, Sarah O. EOP/OMB
                                     Hart, Robert L <HartRL@state.gov>;
                                                                        Timothy Mooney               <Sarah_O._Bashadi@omb.eop.gov> RE Clarifying questions regarding 13771
                                     Krueger, Thomas G                                                                                                                           Withhold in
WASHAR002 WASHAR002        2/22/2018                                    <Timothy.Mooney@bis.doc.go   ; Peterson, Patricia R. EOP/NSC  preamble language for Export Control
                                     <KruegerTG@state.gov>; Monjay,                                                                                                              Full
5882      5882                                                          v>                           <Patricia_R_Peterson@nsc.eop.gov Rules for Cats 1-3 (83).msg
                                     Robert <MonjayR@state.gov>;
                                                                                                     >
                                     splotnick@doc.gov; Peckham, Yvonne
                                     M <PeckhamYM@state.gov>




                                                                                                  382 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 435 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                                                   Peterson, Patricia R. EOP/NSC
                                                                                                   <Patricia_R_Peterson@nsc.eop.gov
                                                                                                   >; Bashadi, Sarah O. EOP/OMB
                                       Seehra, Jasmeet K. EOP/OMB        McKeeby, David I          <Sarah_O._Bashadi@omb.eop.gov> RE Current versions of press materials for Withhold in
WASHAR002 WASHAR002        3/20/2018
                                       <Jasmeet_K._Seehra@omb.eop.gov>   <McKeebyDI@state.gov>     ; Hart, Robert L                  Cats 1-3 (47).msg                       Full
5883      5884
                                                                                                   <HartRL@state.gov>; Monjay,
                                                                                                   Robert <MonjayR@state.gov>; Paul,
                                                                                                   Joshua M <PaulJM@state.gov>

                                                                                                                                                                             Withhold in
WASHAR002 WASHAR002                                                                                                                  0320 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                             Full
5885      5888
                                                                                                                                                                             Withhold in
WASHAR002 WASHAR002                                                                                                                  0320 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                             Full
5889      5894


                                     Miller, Michael F
                                     <Millermf@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                                                                                   Freeman, Jeremy B
                                     <HartRL@state.gov>; Dearth, Anthony Fabry, Steven F                                             RE Defense Distributed DOJ views on     Withhold in
WASHAR002 WASHAR002        3/26/2018                                                               <FreemanJB@state.gov>; Cavnar,
                                     M <DearthAM@state.gov>; Shin, Jae E <FabrySF@state.gov>                                         State Dept counteroffer (17).msg        Full
5895      5897                                                                                     Anna <CavnarA@state.gov>
                                     <ShinJE@state.gov>; Tulino, Julia K
                                     <TulinoJK@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>; Heidema, Sarah
                                     J <HeidemaSJ@state.gov>




                                                                                                 383 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 436 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Miller, Michael F
                                                                                                       Monjay, Robert
                                     <Millermf@state.gov>; Koelling,
                                                                                                       <MonjayR@state.gov>; Douville,
                                     Richard W <KoellingRW@state.gov>;     Hart, Robert L                                                   RE Defense Distributed DOJ views on   Withhold in
WASHAR002 WASHAR002        3/23/2018                                                                   Alex J <DouvilleAJ@state.gov>;
                                     Davis, Terry L <DavisTL@state.gov>;   <HartRL@state.gov>                                               State Dept counteroffer (24).msg      Full
5898      5899                                                                                         Walker, Wilbert P (Pete)
                                     Hamilton, Catherine E
                                                                                                       <WalkerWP@state.gov>
                                     <HamiltonCE@state.gov>

                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                     Koelling, Richard W                                               Monjay, Robert
                                     <KoellingRW@state.gov>; Davis, Terry Miller, Michael F            <MonjayR@state.gov>; Douville,     RE Defense Distributed DOJ views on     Withhold in
WASHAR002 WASHAR002        3/23/2018
                                     L <DavisTL@state.gov>; Hamilton,     <Millermf@state.gov>         Alex J <DouvilleAJ@state.gov>;     State Dept counteroffer (26).msg        Full
5900      5901
                                     Catherine E <HamiltonCE@state.gov>                                Walker, Wilbert P (Pete)
                                                                                                       <WalkerWP@state.gov>
                                                                          Monjay, Robert
                                                                          </O=EXCHANGELABS/OU=EXC
                                     Koelling, Richard W                  HANGE ADMINISTRATIVE
                                     <KoellingRW@state.gov>; Hart, Robert GROUP                                                             RE Defense Distributed DOJ views on   Withhold in
WASHAR002 WASHAR002        3/23/2018                                                                                                    0
                                     L <HartRL@state.gov>; Heidema, Sarah (FYDIBOHF23SPDLT)/CN=RECIP                                        State Dept counteroffer (28).msg      Full
5902      5904
                                     J <HeidemaSJ@state.gov>              IENTS/CN=AF1B425AD6B74F9
                                                                          6A14ADE7CA3A1E30A-
                                                                          MONJAY, ROB>




                                                                                                 384 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 437 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                     CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING

                                                                                                    Miller, Michael F
                                                                                                    <Millermf@state.gov>; Paul, Joshua
                                                                                                    M <PaulJM@state.gov>; Heidema,
                                                                                                    Sarah J <HeidemaSJ@state.gov>;
                                                                                                    Hart, Robert L <HartRL@state.gov>;
                                                                                                    Monjay, Robert
                                                                           Dearth, Anthony M                                           RE Defense Distributed DOJ views on    Withhold in
WASHAR002 WASHAR002        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                            <MonjayR@state.gov>; Koelling,
                                                                           <DearthAM@state.gov>                                        State Dept counteroffer (7).msg        Full
5905      5908                                                                                      Richard W
                                                                                                    <KoellingRW@state.gov>; Steffens,
                                                                                                    Jessica L <SteffensJL@state.gov>;
                                                                                                    Freeman, Jeremy B
                                                                                                    <FreemanJB@state.gov>; Cavnar,
                                                                                                    Anna <CavnarA@state.gov>


                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Timothy
                                     Mooney
                                                                                                                                   RE DHS comments on revised materials
                                     <Timothy.Mooney@bis.doc.gov>;    McKeeby, David I              Bashadi, Sarah O. EOP/OMB                                                 Withhold in
WASHAR002 WASHAR002        3/29/2018                                                                                               on Joint Commerce State Export Control
                                     Krueger, Thomas G                <McKeebyDI@state.gov>         <Sarah_O._Bashadi@omb.eop.gov>                                            Full
5909      5911                                                                                                                     Rules on Cats 1-3.msg
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     'Harty, Candida (Federal)'
                                     <CHarty@doc.gov>; Monjay, Robert
                                     <MonjayR@state.gov>

                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                   0320 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                              Full
5912      5917
                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                   0320 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                              Full
5918      5921




                                                                                                  385 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 438 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                          McKeeby, David I                                                 RE DHS comments on State and             Withhold in
WASHAR002 WASHAR002        3/20/2018 Monjay, Robert <MonjayR@state.gov>                                 PM-CPA <PM-CPA@state.gov>
                                                                          <McKeebyDI@state.gov>                                            Commerce Materials for Cats 1-3.msg      Full
5922      5923
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                        0320 INTERAGENCY TPs--CATS I-III.docx
                                                                                                                                                                                    Full
5924      5929
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                        0320 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                                    Full
5930      5933

                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                                                                                        Bashadi, Sarah O. EOP/OMB
                                        splotnick@doc.gov; Peckham, Yvonne                                                                 RE DOJ ATF Comments on Categories I-III
                                                                           Seehra, Jasmeet K. EOP/OMB   <Sarah_O._Bashadi@omb.eop.gov>
                                        M <PeckhamYM@state.gov>; Monjay,                                                                   Documents (Myths Facts Talking Points Withhold in
WASHAR002 WASHAR002            3/2/2018                                    <Jasmeet_K._Seehra@omb.eo    ; Peterson, Patricia R. EOP/NSC
                                        Robert <MonjayR@state.gov>;                                                                        State Draft Rule Commerce Draft Rule) Full
5934      5934                                                             p.gov>                       <Patricia_R_Peterson@nsc.eop.gov
                                        Krueger, Thomas G                                                                                  (65).msg
                                                                                                        >
                                        <KruegerTG@state.gov>; McKeeby,
                                        David I <McKeebyDI@state.gov>


                                                                                                        Hart, Robert L <HartRL@state.gov>; RE DOS Control of Firearms Cat I-III
                                                                          Rogers, Shana A                                                                                           Withhold in
WASHAR002 WASHAR002        2/15/2018 Monjay, Robert <MonjayR@state.gov>                                 Koelling, Richard W                Combined PR - FRN 15 - w redline revis
                                                                          <RogersSA2@state.gov>                                                                                     Full
5935      5935                                                                                          <KoellingRW@state.gov>             (DDTC) (100).msg
                                                                                                                                           DOS Control of Firearms Cat I-III
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                        Combined PR - FRN 15 - w redline revis...
                                                                                                                                                                                     Full
5936      5966                                                                                                                             (DDTC).docx
                                                                          Monjay, Robert
                                                                          </O=SBUSTATE/OU=EXCHANG
                                                                                                     Hart, Robert L <HartRL@state.gov>; RE DOS Control of Firearms Cat I-III
                                       Rogers, Shana A                    E ADMINISTRATIVE GROUP                                                                                    Withhold in
WASHAR002 WASHAR002        2/22/2018                                                                 Koelling, Richard W                Combined PR - FRN 15 - w redline revis
                                       <RogersSA2@state.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                                Full
5967      5968                                                                                       <KoellingRW@state.gov>             (DDTC) (84).msg
                                                                          IENTS/CN=MONJAY,
                                                                          ROBERT9A6>
                                                                                                                                           Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                        redline revisions to Part 129)(ATF CBP
                                                                                                                                                                                  Full
5969      6000                                                                                                                             DOC comments and DOS response).docx




                                                                                                    386 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 439 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>;
                                                                                                     splotnick@doc.gov; Joyce, Shannon
                                                                                                     M. EOP/OMB
                                     Timothy Mooney                                                                                      RE For Comment by COB on march 28th --
                                                                                                     <Shannon_M_Joyce@omb.eop.gov
                                     <Timothy.Mooney@bis.doc.gov>;       Fischler, Danny                                                 revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/27/2018                                                                 >; Bashadi, Sarah O. EOP/OMB
                                     Seehra, Jasmeet K. EOP/OMB          <Danny.Fischler@hq.dhs.gov>                                     State Export Control Rules on Cats 1-3 Full
6001      6005                                                                                       <Sarah_O._Bashadi@omb.eop.gov>
                                     <Jasmeet_K._Seehra@omb.eop.gov>                                                                     (14).msg
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; DHSOGCRegulations
                                                                                                     <DHSOGCRegulations@hq.dhs.gov>



                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>;
                                                                                                     splotnick@doc.gov; Joyce, Shannon
                                                                                                     M. EOP/OMB
                                     Fischler, Danny                                                                                     RE For Comment by COB on march 28th --
                                                                          Timothy Mooney             <Shannon_M_Joyce@omb.eop.gov
                                     <Danny.Fischler@hq.dhs.gov>; Seehra,                                                                revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/27/2018                                      <Timothy.Mooney@bis.doc.go >; Bashadi, Sarah O. EOP/OMB
                                     Jasmeet K. EOP/OMB                                                                                  State Export Control Rules on Cats 1-3 Full
6006      6010                                                            v>                         <Sarah_O._Bashadi@omb.eop.gov>
                                     <Jasmeet_K._Seehra@omb.eop.gov>                                                                     (15).msg
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; DHSOGCRegulations
                                                                                                     <DHSOGCRegulations@hq.dhs.gov>

                                                                                                                                         ATF_3.13.18 Delivery of 3.2.18 ATF on
                                                                                                                                         2018-2-23 BIS edits to Commerce         Withhold in
WASHAR002 WASHAR002
                                                                                                                                         firearms rule responding to DHS 2018-2- Full
6011      6155
                                                                                                                                         2....docx




                                                                                                  387 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 440 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>; Timothy
                                                                                                     Mooney
                                                                                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                     splotnick@doc.gov; Joyce, Shannon
                                                                                                                                         RE For Comment by COB on march 28th --
                                                                                                     M. EOP/OMB
                                     Seehra, Jasmeet K. EOP/OMB          Fischler, Danny                                                 revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/27/2018                                                                 <Shannon_M_Joyce@omb.eop.gov
                                     <Jasmeet_K._Seehra@omb.eop.gov>     <Danny.Fischler@hq.dhs.gov>                                     State Export Control Rules on Cats 1-3 Full
6156      6159                                                                                       >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                         (16).msg
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; DHSOGCRegulations
                                                                                                     <DHSOGCRegulations@hq.dhs.gov>

                                                                                                                                         2018-3-22 Commerce firearms rule in
                                                                                                                                                                                Withhold in
WASHAR002 WASHAR002                                                                                                                      redline responding to ATF for
                                                                                                                                                                                Full
6160      6305                                                                                                                           sendin....docx

                                                                                                    Monjay, Robert
                                                                                                    <MonjayR@state.gov>; Timothy
                                                                                                    Mooney
                                                                                                    <Timothy.Mooney@bis.doc.gov>;
                                                                                                    splotnick@doc.gov; Joyce, Shannon
                                                                                                                                         RE For Comment by COB on march 28th --
                                                                         Seehra, Jasmeet K. EOP/OMB M. EOP/OMB
                                       Fischler, Danny                                                                                   revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/26/2018                                     <Jasmeet_K._Seehra@omb.eo <Shannon_M_Joyce@omb.eop.gov
                                       <Danny.Fischler@hq.dhs.gov>                                                                       State Export Control Rules on Cats 1-3 Full
6306      6309                                                           p.gov>                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                         (19).msg
                                                                                                    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                    ; Peterson, Patricia R. EOP/NSC
                                                                                                    <Patricia_R_Peterson@nsc.eop.gov
                                                                                                    >; DHSOGCRegulations
                                                                                                    <DHSOGCRegulations@hq.dhs.gov>




                                                                                                  388 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 441 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING

                                                                                                  Monjay, Robert
                                                                                                  <MonjayR@state.gov>; Timothy
                                                                                                  Mooney
                                                                                                  <Timothy.Mooney@bis.doc.gov>;
                                                                                                  splotnick@doc.gov; Joyce, Shannon
                                                                                                                                       Re For Comment by COB on march 28th --
                                                                       Seehra, Jasmeet K. EOP/OMB M. EOP/OMB
                                     Fischler, Danny                                                                                   revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/26/2018                                   <Jasmeet_K._Seehra@omb.eo <Shannon_M_Joyce@omb.eop.gov
                                     <Danny.Fischler@hq.dhs.gov>                                                                       State Export Control Rules on Cats 1-3 Full
6310      6312                                                         p.gov>                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                       (23).msg
                                                                                                  <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                  ; Peterson, Patricia R. EOP/NSC
                                                                                                  <Patricia_R_Peterson@nsc.eop.gov
                                                                                                  >; DHSOGCRegulations
                                                                                                  <DHSOGCRegulations@hq.dhs.gov>



                                                                                                    Joyce, Shannon M. EOP/OMB
                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                    <Shannon_M_Joyce@omb.eop.gov
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                    >; Bashadi, Sarah O. EOP/OMB       RE For Comment by COB on march 28th --
                                     Monjay, Robert
                                                                      Fischler, Danny               <Sarah_O._Bashadi@omb.eop.gov>     revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/23/2018 <MonjayR@state.gov>; Timothy
                                                                      <Danny.Fischler@hq.dhs.gov>   ; Peterson, Patricia R. EOP/NSC    State Export Control Rules on Cats 1-3 Full
6313      6315                       Mooney
                                                                                                    <Patricia_R_Peterson@nsc.eop.gov   (36).msg
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                    >; DHSOGCRegulations
                                     splotnick@doc.gov
                                                                                                    <DHSOGCRegulations@hq.dhs.gov>


                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                    0320 CATS I-III MYTHS V FACTS.DOCX
                                                                                                                                                                              Full
6316      6319
                                                                                                                                       2018-2-22 MYTHS V FACTS_ATF edits
                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                    from 3-19 added to BIS edits from 3-
                                                                                                                                                                              Full
6320      6323                                                                                                                         13....docx




                                                                                                389 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 442 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING



                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Eric.T.Gormsen@usdoj.gov;
                                     Andrew.R.Lange@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov;
                                     Larysa.A.Simms@usdoj.gov; 'Fischler,
                                     Danny (Danny.Fischler@hq.dhs.gov)';
                                     DHSOGCRegulations
                                     <DHSOGCRegulations@hq.dhs.gov>;
                                     Laychak, Michael R SES DTSA EO (US)
                                                                                                       Joyce, Shannon M. EOP/OMB
                                     <michael.r.laychak.civ@mail.mil>;
                                                                                                       <Shannon_M_Joyce@omb.eop.gov
                                     Minnifield, Tracy J CIV DTSA LD (US)                                                                 RE For Comment by COB on march 28th --
                                                                          Timothy Mooney               >; Bashadi, Sarah O. EOP/OMB
                                     <tracy.j.minnifield.civ@mail.mil>;                                                                   revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/23/2018                                      <Timothy.Mooney@bis.doc.go   <Sarah_O._Bashadi@omb.eop.gov>
                                     Mueller, Andrew J CIV DTSA LD (US)                                                                   State Export Control Rules on Cats 1-3 Full
6324      6325                                                            v>                           ; Peterson, Patricia R. EOP/NSC
                                     <andrew.j.mueller2.civ@mail.mil>;                                                                    (38).msg
                                                                                                       <Patricia_R_Peterson@nsc.eop.gov
                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                                                       >
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; McKeeby,
                                     David I <McKeebyDI@state.gov>;
                                     Abraham, Liz <LAbraham@doc.gov>;
                                     splotnick@doc.gov



                                                                                                                                          2018-2-22 Draft BIS letter confirming   Withhold in
WASHAR002 WASHAR002
                                                                                                                                          content of ICE-BIS Letter docx.doc      Full
6326      6326




                                                                                                 390 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 443 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                 Monjay, Robert
                                                                                                 <MonjayR@state.gov>;
                                                                                                 splotnick@doc.gov; Joyce, Shannon
                                                                                                 M. EOP/OMB
                                                                                                 <Shannon_M_Joyce@omb.eop.gov
                                     Seehra, Jasmeet K. EOP/OMB                                                                        RE For Comment by COB on march 28th --
                                                                      Timothy Mooney             >; Bashadi, Sarah O. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;                                                                  revised materials on Joint Commerce    Withhold in
WASHAR002 WASHAR002        3/28/2018                                  <Timothy.Mooney@bis.doc.go <Sarah_O._Bashadi@omb.eop.gov>
                                     Fischler, Danny                                                                                   State Export Control Rules on Cats 1-  Full
6327      6330                                                        v>                         ; Peterson, Patricia R. EOP/NSC
                                     <Danny.Fischler@hq.dhs.gov>                                                                       3.msg
                                                                                                 <Patricia_R_Peterson@nsc.eop.gov
                                                                                                 >; DHSOGCRegulations
                                                                                                 <DHSOGCRegulations@hq.dhs.gov>
                                                                                                 ; Abraham, Liz
                                                                                                 <LAbraham@doc.gov>

                                                                                                                                       0320 INTERAGENCY TPs--CATS I-III + BIS   Withhold in
WASHAR002 WASHAR002
                                                                                                                                       edits from 2018-3-28.docx                Full
6331      6336
                                                                                                    Plotnick, Sarah (Federal)
                                                                                                    <splotnick@doc.gov>; Bashadi,
                                                                                                    Sarah O. EOP/OMB
                                                                                                    <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                    ; Peterson, Patricia R. EOP/NSC
                                                                         Monjay, Robert
                                                                                                    <Patricia_R_Peterson@nsc.eop.gov
                                                                         </O=SBUSTATE/OU=EXCHANG
                                                                                                    >; Timothy Mooney
                                       Seehra, Jasmeet K. EOP/OMB        E ADMINISTRATIVE GROUP                                      RE From DOJ ATF on materials associated Withhold in
WASHAR002 WASHAR002        2/23/2018                                                                <Timothy.Mooney@bis.doc.gov>;
                                       <Jasmeet_K._Seehra@omb.eop.gov>   (FYDIBOHF23SPDLT)/CN=RECIP                                  with the Cats 1-3 (82).msg              Full
6337      6337                                                                                      Abraham, Liz (Federal)
                                                                         IENTS/CN=MONJAY,
                                                                                                    <LAbraham@doc.gov>; Peckham,
                                                                         ROBERT9A6>
                                                                                                    Yvonne M
                                                                                                    <PeckhamYM@state.gov>; Hart,
                                                                                                    Robert L <HartRL@state.gov>;
                                                                                                    Krueger, Thomas G
                                                                                                    <KruegerTG@state.gov>
                                                                                                                                       Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                    redline revisions to Part 129)(ATF CBP
                                                                                                                                                                              Full
6338      6369                                                                                                                         DOC comments and DOS response).docx



                                                                                                  391 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 444 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     Monjay, Robert
                                                                         Paul, Joshua M                                                    RE From DOJ ATF on materials associated Withhold in
WASHAR002 WASHAR002        2/20/2018 <MonjayR@state.gov>; Hart, Robert L                                                               0
                                                                         <PaulJM@state.gov>                                                with the Cats 1-3 (92).msg              Full
6370      6372                       <HartRL@state.gov>
                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                     Paul, Joshua M <PaulJM@state.gov>;                              >; splotnick@doc.gov; Bashadi,
                                     Peterson, Patricia R. EOP/NSC                                   Sarah O. EOP/OMB
                                     <Patricia_R_Peterson@nsc.eop.gov>;                              <Sarah_O._Bashadi@omb.eop.gov>
                                     Seehra, Jasmeet K. EOP/OMB                                      ; Abraham, Liz
                                     <Jasmeet_K._Seehra@omb.eop.gov>; Timothy Mooney                 <LAbraham@doc.gov>; Picard,
                                                                                                                                        RE From DOJ ATF on materials associated   Withhold in
WASHAR002 WASHAR002        2/16/2018 Peckham, Yvonne M                    <Timothy.Mooney@bis.doc.go Vincent M. EOP/NSC
                                                                                                                                        with the Cats 1-3 (94).msg                Full
6373      6375                       <PeckhamYM@state.gov>; Hart,         v>                         <Vincent.M.Picard@nsc.eop.gov>;
                                     Robert L <HartRL@state.gov>; Monjay,                            Cooper, John M
                                     Robert <MonjayR@state.gov>;                                     <CooperJM3@state.gov>; PM-CPA
                                     Krueger, Thomas G                                               <PM-CPA@state.gov>; Clagett,
                                     <KruegerTG@state.gov>                                           Steven
                                                                                                     <steven.clagett@bis.doc.gov>; Jeff
                                                                                                     Bond <Jeff.Bond@bis.doc.gov>
                                                                                                                                        2018-2-16 BIS edits added to PM ISN ATF
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                     v.1_2018-2-12 Talking points and
                                                                                                                                                                                  Full
6376      6378                                                                                                                          background for Cats I II III.docx
                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Plotnick, Sarah (Federal)
                                     Peterson, Patricia R. EOP/NSC
                                                                                                     <splotnick@doc.gov>; Bashadi,
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                                                                                     Sarah O. EOP/OMB
                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     ; Timothy Mooney
                                     Peckham, Yvonne M                    Paul, Joshua M                                                RE From DOJ ATF on materials associated   Withhold in
WASHAR002 WASHAR002        2/16/2018                                                                 <Timothy.Mooney@bis.doc.gov>;
                                     <PeckhamYM@state.gov>; Hart,         <PaulJM@state.gov>                                            with the Cats 1-3 (95).msg                Full
6379      6380                                                                                       Abraham, Liz (Federal)
                                     Robert L <HartRL@state.gov>; Monjay,
                                                                                                     <LAbraham@doc.gov>; Picard,
                                     Robert <MonjayR@state.gov>;
                                                                                                     Vincent M. EOP/NSC
                                     Krueger, Thomas G
                                                                                                     <Vincent.M.Picard@nsc.eop.gov>;
                                     <KruegerTG@state.gov>
                                                                                                     Cooper, John M
                                                                                                     <CooperJM3@state.gov>; PM-CPA
                                                                                                     <PM CPA@state gov>



                                                                                                   392 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 445 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                        Peterson, Patricia R. EOP/NSC        Paul, Joshua M
                                                                                                       Seehra, Jasmeet K. EOP/OMB
                                        <Patricia_R_Peterson@nsc.eop.gov>;   </O=SBUSTATE/OU=NCC                                      RE_ Firearms Rollout plan and               Withhold in
WASHAR002 WASHAR002            2/6/2018                                                                <Jasmeet_K._Seehra@omb.eop.gov
                                        Picard, Vincent M. EOP/NSC           AG/CN=RECIPIENTS/CN=PAULJ                                factsheet.msg                               Full
6381      6381                                                                                         >
                                        <Vincent.M.Picard@nsc.eop.gov>       M>

                                                                                                                                         0830 Roll out Plan for Publishing Interim Withhold in
WASHAR002 WASHAR002
                                                                                                                                         Final Rules on USML Cats I-III....docx    Full
6382      6384
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                      0830 FACT SHEET--DDTC--CATS I-III.DOCX
                                                                                                                                                                                  Full
6385      6386
                                                                                                                                         0816 FACT SHEET--DDTC--CATS I-III        Withhold in
WASHAR002 WASHAR002
                                                                                                                                         MYTHS-FACTS.DOCX                         Full
6387      6390
                                                                                                                                         PM ISN ATF v.1_2018-2-12 Talking points Withhold in
WASHAR002 WASHAR002
                                                                                                                                         and background for Cats I II III.docx   Full
6391      6393
                                                                                                   Plotnick, Sarah (Federal)
                                                                                                   <splotnick@doc.gov>; Bashadi,
                                     Monjay, Robert                                                Sarah O. EOP/OMB
                                     <MonjayR@state.gov>; Peckham,                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                        Seehra, Jasmeet K. EOP/OMB
                                     Yvonne M <PeckhamYM@state.gov>;                               ; Peterson, Patricia R. EOP/NSC       RE From DOJ ATF on materials associated Withhold in
WASHAR002 WASHAR002        2/15/2018                                    <Jasmeet_K._Seehra@omb.eo
                                     Hart, Robert L <HartRL@state.gov>;                            <Patricia_R_Peterson@nsc.eop.gov      with the Cats 1-3 (96).msg              Full
6394      6395                                                          p.gov>
                                     Krueger, Thomas G                                             >; Timothy Mooney
                                     <KruegerTG@state.gov>                                         <Timothy.Mooney@bis.doc.gov>;
                                                                                                   Abraham, Liz (Federal)
                                                                                                   <LAbraham@doc.gov>
                                                                                                   PM-CPA <PM-CPA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>; Paul, Joshua M                                                   RE From DOJ ATF on materials associated Withhold in
WASHAR002 WASHAR002        2/15/2018                                                               Koelling, Richard W
                                     Monjay, Robert <MonjayR@state.gov> <PaulJM@state.gov>                                               with the Cats 1-3 (97).msg              Full
6396      6396                                                                                     <KoellingRW@state.gov>




                                                                                                     393 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 446 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Plotnick, Sarah (Federal)               Monjay, Robert
                                                                                                          Bashadi, Sarah O. EOP/OMB
                                     <splotnick@doc.gov>; Timothy            </O=SBUSTATE/OU=EXCHANG
                                                                                                          <Sarah_O._Bashadi@omb.eop.gov>
                                     Mooney                                  E ADMINISTRATIVE GROUP                                                                                  Withhold in
WASHAR002 WASHAR002        3/19/2018                                                                      ; Peterson, Patricia R. EOP/NSC  RE Guns rules (51).msg
                                     <Timothy.Mooney@bis.doc.gov>;           (FYDIBOHF23SPDLT)/CN=RECIP                                                                              Full
6397      6397                                                                                            <Patricia_R_Peterson@nsc.eop.gov
                                     Peckham, Yvonne M                       IENTS/CN=MONJAY,
                                                                                                          >
                                     <PeckhamYM@state.gov>; Hart,            ROBERT9A6>
                                     Robert L <HartRL@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>


                                                                                                                                           Cat I-III Combined PR - FRN 15 (3-19-18   Withhold in
WASHAR002 WASHAR002
                                                                                                                                           Response to DHS and DOJ).docx             Full
6398      6429


                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     splotnick@doc.gov; Monjay, Robert                                    Bashadi, Sarah O. EOP/OMB
                                     <MonjayR@state.gov>; Peckham,       Timothy Mooney                   <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002        3/19/2018 Yvonne M <PeckhamYM@state.gov>; <Timothy.Mooney@bis.doc.go           ; Peterson, Patricia R. EOP/NSC  RE Guns rules (52).msg
                                                                                                                                                                                     Full
6430      6430                       Hart, Robert L <HartRL@state.gov>;  v>                               <Patricia_R_Peterson@nsc.eop.gov
                                     Krueger, Thomas G                                                    >
                                     <KruegerTG@state.gov>; Clagett,
                                     Steven <steven.clagett@bis.doc.gov>




                                                                                                    394 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 447 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     Bashadi, Sarah O. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                     splotnick@doc.gov; Monjay, Robert
                                                                        Timothy Mooney               ; Peterson, Patricia R. EOP/NSC
                                     <MonjayR@state.gov>; Peckham,                                                                    RE Guns rules (Commerce responses)          Withhold in
WASHAR002 WASHAR002        3/22/2018                                    <Timothy.Mooney@bis.doc.go   <Patricia_R_Peterson@nsc.eop.gov
                                     Yvonne M <PeckhamYM@state.gov>;                                                                  (39).msg                                    Full
6431      6432                                                          v>                           >; Clagett, Steven
                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     <steven.clagett@bis.doc.gov>;
                                     Krueger, Thomas G
                                                                                                     Abraham, Liz <LAbraham@doc.gov>
                                     <KruegerTG@state.gov>

                                                                                                                                      2018-3-22 Commerce firearms rule in
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                   redline responding to ATF for sending
                                                                                                                                                                                  Full
6433      6578                                                                                                                        back to OMB.docx
                                                                                                                                      2018-2-22 MYTHS V FACTS_ATF edits
                                                                                                                                                                                Withhold in
WASHAR002 WASHAR002                                                                                                                   from 3-19 added to BIS edits from 3-13 to
                                                                                                                                                                                Full
6579      6582                                                                                                                        0222 CATS I-III MYTHS V FACTS.docx
                                                                                                                                      2018-3-22 Cat I-III Combined PR - FRN 15
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                   (3-19-18 Response to DHS and DOJ) + BIS
                                                                                                                                                                                  Full
6583      6614                                                                                                                        edits.docx
                                                                                                                                      2018-3-22 CATS I-III TPs_BIS edits to ATF
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                   edits_3.13.18 Delivery of 3.2.18 ATF on
                                                                                                                                                                                  Full
6615      6619                                                                                                                        0222 CATS I-III.docx
                                                                                                                                      2018-3-22 CATS I-III TPs_BIS responses to
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                   Redline DHS edits edits_CATS I-III
                                                                                                                                                                                  Full
6620      6625                                                                                                                        TPs.docx
                                                                                                                                      2018-3-22 Commerce blanket LD memo          Withhold in
WASHAR002 WASHAR002
                                                                                                                                      with all edits from DHS accepted.docx       Full
6626      6633




                                                                                               395 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 448 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Timothy Mooney
                                                                                                     Bashadi, Sarah O. EOP/OMB
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                     splotnick@doc.gov; Monjay, Robert
                                                                          Seehra, Jasmeet K. EOP/OMB ; Peterson, Patricia R. EOP/NSC
                                     <MonjayR@state.gov>; Peckham,                                                                   RE Guns rules (Commerce responses)         Withhold in
WASHAR002 WASHAR002        3/22/2018                                      <Jasmeet_K._Seehra@omb.eo <Patricia_R_Peterson@nsc.eop.gov
                                     Yvonne M <PeckhamYM@state.gov>;                                                                 .msg                                       Full
6634      6635                                                            p.gov>                     >; Clagett, Steven
                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                     <steven.clagett@bis.doc.gov>;
                                     Krueger, Thomas G
                                                                                                     Abraham, Liz <LAbraham@doc.gov>
                                     <KruegerTG@state.gov>


                                                                          Hart, Robert L                                                                                        Withhold in
WASHAR002 WASHAR002        3/27/2018 Monjay, Robert <MonjayR@state.gov>                                                             0 RE I-III status (11).msg
                                                                          <HartRL@state.gov>                                                                                    Full
6636      6636

                                     Monjay, Robert
                                                                                                                                      RE In preparation for next week's
                                     <MonjayR@state.gov>; Koelling,       Miller, Michael F                                                                                     Withhold in
WASHAR002 WASHAR002        1/29/2018                                                                                                0 meeting on Cats 1-3 -- Materials from
                                     Richard W <KoellingRW@state.gov>;    <Millermf@state.gov>                                                                                  Full
6637      6637                                                                                                                        DHS (144).msg
                                     Hart, Robert L <HartRL@state.gov>

                                     Monjay, Robert                                                  Plotnick, Sarah (Federal)
                                                                          Seehra, Jasmeet K. EOP/OMB
                                     <MonjayR@state.gov>; Krueger,                                   <splotnick@doc.gov>; Timothy     RE Materials for Friday's call on CATS 1-3 Withhold in
WASHAR002 WASHAR002        1/31/2018                                      <Jasmeet_K._Seehra@omb.eo
                                     Thomas G <KruegerTG@state.gov>;                                 Mooney                           (133).msg                                  Full
6638      6639                                                            p.gov>
                                     Hart, Robert L <HartRL@state.gov>                               <Timothy.Mooney@bis.doc.gov>

                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     Plotnick, Sarah (Federal)
                                     Hart, Robert L <HartRL@state.gov>;
                                                                        Krueger, Thomas G            <splotnick@doc.gov>; Timothy     RE Materials for Friday's call on CATS 1-3 Withhold in
WASHAR002 WASHAR002        1/31/2018 Monjay, Robert
                                                                        <KruegerTG@state.gov>        Mooney                           (136).msg                                  Full
6640      6640                       <MonjayR@state.gov>; Davidson-
                                                                                                     <Timothy.Mooney@bis.doc.gov>
                                     Hood, Simon
                                     <DavidsonHoodS@state.gov>




                                                                                                  396 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 449 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                          Timothy Mooney
                                     Krueger, Thomas G                                                                                     RE Materials for Friday's call on CATS 1-3 Withhold in
WASHAR002 WASHAR002        1/31/2018                                      <Timothy.Mooney@bis.doc.go splotnick@doc.gov
                                     <KruegerTG@state.gov>; Hart, Robert                                                                   (137).msg                                  Full
6641      6642                                                            v>
                                     L <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>

                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                          Timothy Mooney
                                     Krueger, Thomas G                                                                                     RE Materials for Friday's call on CATS 1-3 Withhold in
WASHAR002 WASHAR002        1/31/2018                                      <Timothy.Mooney@bis.doc.go splotnick@doc.gov
                                     <KruegerTG@state.gov>; Hart, Robert                                                                   (138).msg                                  Full
6643      6644                                                            v>
                                     L <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>


                                        Monjay, Robert
                                        <MonjayR@state.gov>; Seehra,
                                        Jasmeet K. EOP/OMB
                                                                                                         Bashadi, Sarah O. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                            Timothy Mooney               <Sarah_O._Bashadi@omb.eop.gov>
                                        McKeeby, David I                                                                                  RE Materials from DHS in preparation for Withhold in
WASHAR002 WASHAR002            3/8/2018                                     <Timothy.Mooney@bis.doc.go   ; Peterson, Patricia R. EOP/NSC
                                        <McKeebyDI@state.gov>; Hart, Robert                                                               tomorrow's call on Cats 1-3 (59).msg     Full
6645      6646                                                              v>                           <Patricia_R_Peterson@nsc.eop.gov
                                        L <HartRL@state.gov>;
                                                                                                         >
                                        splotnick@doc.gov; Peckham, Yvonne
                                        M <PeckhamYM@state.gov>; Krueger,
                                        Thomas G <KruegerTG@state.gov>


                                                                                                                                           2018-3-7 Redline Commerce firearms rule
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                        responding to ATF and DDTC comments
                                                                                                                                                                                   Full
6647      6792                                                                                                                             for OMB call on 3-8-18.docx




                                                                                                   397 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 450 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING


                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                        Seehra, Jasmeet K. EOP/OMB
                                                                                                          Bashadi, Sarah O. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                          <Sarah_O._Bashadi@omb.eop.gov>
                                        Hart, Robert L <HartRL@state.gov>; McKeeby, David I                                                RE Materials from DHS in preparation for Withhold in
WASHAR002 WASHAR002            3/7/2018                                                                   ; Peterson, Patricia R. EOP/NSC
                                        Monjay, Robert                     <McKeebyDI@state.gov>                                           tomorrow's call on Cats 1-3 (60).msg     Full
6793      6795                                                                                            <Patricia_R_Peterson@nsc.eop.gov
                                        <MonjayR@state.gov>;
                                                                                                          >; PM-CPA <PM-CPA@state.gov>
                                        splotnick@doc.gov; Peckham, Yvonne
                                        M <PeckhamYM@state.gov>; Krueger,
                                        Thomas G <KruegerTG@state.gov>


                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                         0222 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                                    Full
6796      6799
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                         0222 CATS I-III.docx
                                                                                                                                                                                    Full
6800      6805


                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        McKeeby, David I                                                  Bashadi, Sarah O. EOP/OMB
                                        <McKeebyDI@state.gov>; Hart, Robert Timothy Mooney                <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                           RE Materials from DHS in preparation for Withhold in
WASHAR002 WASHAR002            3/7/2018 L <HartRL@state.gov>; Monjay, Robert <Timothy.Mooney@bis.doc.go   ; Peterson, Patricia R. EOP/NSC
                                                                                                                                           tomorrow's call on Cats 1-3 (61).msg     Full
6806      6807                          <MonjayR@state.gov>;                 v>                           <Patricia_R_Peterson@nsc.eop.gov
                                        splotnick@doc.gov; Peckham, Yvonne                                >; PM-CPA <PM-CPA@state.gov>
                                        M <PeckhamYM@state.gov>; Krueger,
                                        Thomas G <KruegerTG@state.gov>




                                                                                                    398 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 451 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        Hart, Robert L <HartRL@state.gov>;
                                        Monjay, Robert
                                                                                                        Bashadi, Sarah O. EOP/OMB
                                        <MonjayR@state.gov>; Timothy
                                                                                                        <Sarah_O._Bashadi@omb.eop.gov>
                                        Mooney                             McKeeby, David I                                              RE Materials from DHS in preparation for Withhold in
WASHAR002 WASHAR002            3/7/2018                                                                 ; Peterson, Patricia R. EOP/NSC
                                        <Timothy.Mooney@bis.doc.gov>;      <McKeebyDI@state.gov>                                         tomorrow's call on Cats 1-3 (63).msg     Full
6808      6809                                                                                          <Patricia_R_Peterson@nsc.eop.gov
                                        Plotnick, Sarah (Federal)
                                                                                                        >; PM-CPA <PM-CPA@state.gov>
                                        <splotnick@doc.gov>; Peckham,
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                         0222 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                                  Full
6810      6813
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                         0222 CATS I-III.docx
                                                                                                                                                                                  Full
6814      6818
                                                                                                                                           RE Meeting with Commerce and DHS
                                                                             Krueger, Thomas G                                                                                    Withhold in
WASHAR002 WASHAR002            1/2/2018 Monjay, Robert <MonjayR@state.gov>                                                               0 regarding Cats 1-3 and DHS concerns
                                                                             <KruegerTG@state.gov>                                                                                Full
6819      6821                                                                                                                             (167).msg
                                                                                                                                           RE Meeting with Commerce and DHS
                                                                             Koelling, Richard W                                                                                  Withhold in
WASHAR002 WASHAR002            1/2/2018 Monjay, Robert <MonjayR@state.gov>                              Hart, Robert L <HartRL@state.gov> regarding Cats 1-3 and DHS concerns
                                                                             <KoellingRW@state.gov>                                                                               Full
6822      6823                                                                                                                             (169).msg
                                                                             Mitchell, Yolanda X                                            RE Meeting with Mike on Cats I-III    Withhold in
WASHAR002 WASHAR002            1/8/2018 Monjay, Robert <MonjayR@state.gov>                                                              0
                                                                             <MitchellYX@state.gov>                                         (163).msg                             Full
6824      6824




                                                                                                      399 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 452 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        Asha, Mathew <amathew@doc.gov>;
                                        Peckham, Yvonne M                                                Bashadi, Sarah O. EOP/OMB
                                        <PeckhamYM@state.gov>; Krueger,                                  <Sarah_O._Bashadi@omb.eop.gov>
                                                                           Plotnick, Sarah (Federal)                                      RE Most current version of the State and Withhold in
WASHAR002 WASHAR002            1/5/2018 Thomas G <KruegerTG@state.gov>;                                  ; Peterson, Patricia R. EOP/NSC
                                                                           <splotnick@doc.gov>                                            Commerce rules (164).msg                 Full
6825      6825                          Hart, Robert L <HartRL@state.gov>;                               <Patricia_R_Peterson@nsc.eop.gov
                                        Monjay, Robert                                                   >
                                        <MonjayR@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                        Ganzer, Ann K <GanzerAK@state.gov>


                                                                                                                                            2018-1-5 CLEAN vers of Commerce          Withhold in
WASHAR002 WASHAR002
                                                                                                                                            firearms rule for 1-9 OMB mtng.docx      Full
6826      6956
                                        Monjay, Robert                                                                                     RE OMB meeting on Commerce State
                                                                             Miller, Michael F                                                                                       Withhold in
WASHAR002 WASHAR002            1/5/2018 <MonjayR@state.gov>; Koelling,                                   Hart, Robert L <HartRL@state.gov> Export Control Rules for Categories 1-3
                                                                             <Millermf@state.gov>                                                                                    Full
6957      6958                          Richard W <KoellingRW@state.gov>                                                                   (165).msg




                                                                                                       400 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 453 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING



                                        Peckham, Yvonne M
                                        <PeckhamYM@state.gov>; Monjay,
                                        Robert <MonjayR@state.gov>; Ganzer,
                                        Ann K <GanzerAK@state.gov>; Hart,
                                        Robert L <HartRL@state.gov>;
                                        Heidema, Sarah J                                                  Peterson, Patricia R. EOP/NSC
                                        <HeidemaSJ@state.gov>; Laychak,                                   <Patricia_R_Peterson@nsc.eop.gov
                                        Michael R SES DTSA EO (US)           Seehra, Jasmeet K. EOP/OMB   >; Bashadi, Sarah O. EOP/OMB     RE OMB meeting on Commerce State
                                                                                                                                                                                        Withhold in
WASHAR002 WASHAR002            1/5/2018 <michael.r.laychak.civ@mail.mil>;    <Jasmeet_K._Seehra@omb.eo    <Sarah_O._Bashadi@omb.eop.gov> Export Control Rules for Categories 1-3
                                                                                                                                                                                        Full
6959      6960                          Minnifield, Tracy J CIV DTSA LD (US) p.gov>                       ; Seehra, Jasmeet K. EOP/OMB     (166).msg
                                        <tracy.j.minnifield.civ@mail.mil>;                                <Jasmeet_K._Seehra@omb.eop.gov
                                        Daoussi, Susan G CIV DTSA LD (US)                                 >
                                        <susan.g.daoussi.civ@mail.mil>;
                                        Mueller, Andrew J CIV DTSA LD (US)
                                        <andrew.j.mueller2.civ@mail.mil>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>



                                                                                                                                            2018-1-4 Other OMB follow up questions
                                                                                                                                                                                        Withhold in
WASHAR002 WASHAR002                                                                                                                         and BIS responses for sending to
                                                                                                                                                                                        Full
6961      6962                                                                                                                              OMB.docx
                                                                                                                                            2017-1-4 High level summary of topics for
                                                                                                                                                                                        Withhold in
WASHAR002 WASHAR002                                                                                                                         firearms meeting on 2017-1-9 for sending
                                                                                                                                                                                        Full
6963      6965                                                                                                                              to OMB.docx
                                                                                                                                            DHS response to Commerce Firearms           Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Rule.docx                                   Full
6966      6975




                                                                                                     401 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 454 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                                      FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>; Freeman, Jeremy B                 Heidema, Sarah J                        RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002        3/29/2018
                                     Fabry, Steven F <FabrySF@state.gov>; <FreemanJB@state.gov>          <HeidemaSJ@state.gov>                   settlement (2).msg                       Full
6976      6980
                                     Monjay, Robert <MonjayR@state.gov>


                                                                          Hart, Robert L                                                         RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002        3/29/2018 Monjay, Robert <MonjayR@state.gov>                                                                      0
                                                                          <HartRL@state.gov>                                                     settlement.msg                           Full
6981      6986
                                                                          Kouts, Jodi L. EOP/NSC                                                 RE Publication of Proposed Rules on     Withhold in
WASHAR002 WASHAR002        3/27/2018 Monjay, Robert <MonjayR@state.gov>                                  Hart, Robert L <HartRL@state.gov>
                                                                          <Jodi.L.Kouts@nsc.eop.gov>                                             USML Cats I-III.msg                     Full
6987      6987
                                                                                                                                               RE Status of Export Control rules for
                                                                          Noonan, Michael J                                                    CATS 1-3 -- DHS edits to the State rule   Withhold in
WASHAR002 WASHAR002        2/14/2018 Monjay, Robert <MonjayR@state.gov>                                                                      0
                                                                          <NoonanMJ@state.gov>                                                 and other items in preparation for next   Full
6988      6989
                                                                                                                                               week's call (102).msg
                                                                                                                                               RE Status of Export Control rules for
                                                                          Paul, Joshua M                 PM-DTCP-RMA <PM-DTCP-                 CATS 1-3 -- DHS edits to the State rule   Withhold in
WASHAR002 WASHAR002        2/14/2018 PM-CPA <PM-CPA@state.gov>
                                                                          <PaulJM@state.gov>             RMA@state.gov>                        and other items in preparation for next   Full
6990      6991
                                                                                                                                               week's call (103).msg




                                                                                                       402 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 455 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                     Seehra, Jasmeet K. EOP/OMB
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                           Seehra, Jasmeet K. EOP/OMB
                                     Monjay, Robert
                                                                                                           <Jasmeet_K._Seehra@omb.eop.gov
                                     <MonjayR@state.gov>; Laychak,
                                                                                                           >; Bashadi, Sarah O. EOP/OMB
                                     Michael R SES DTSA EO (US)
                                                                                                           <Sarah_O._Bashadi@omb.eop.gov>    RE Status of Export Control rules for
                                     <michael.r.laychak.civ@mail.mil>;       Peterson, Patricia R. EOP/NSC
                                                                                                           ; Hayden, Peter R. EOP/NSC        CATS 1-3 -- DHS edits to the State rule   Withhold in
WASHAR002 WASHAR002        2/14/2018 Minnifield, Tracy J CIV DTSA LD (US)    <Patricia_R_Peterson@nsc.eo
                                                                                                           <Peter.R.Hayden@nsc.eop.gov>;     and other items in preparation for next   Full
6992      6993                       <tracy.j.minnifield.civ@mail.mil>;      p.gov>
                                                                                                           Picard, Vincent M. EOP/NSC        week's call (104).msg
                                     Mueller, Andrew J CIV DTSA LD (US)
                                                                                                           <Vincent.M.Picard@nsc.eop.gov>;
                                     <andrew.j.mueller2.civ@mail.mil>;
                                                                                                           Bulgrin, Julie K. EOP/NSC
                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                                                           <Julie.K.Bulgrin@nsc.eop.gov>
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov; John
                                     Sonderman
                                     <John.Sonderman@bis.doc.gov>;
                                     Kevin Kurland
                                     <Kevin Kurland@bis doc gov>; Akram
                                                                                                                                             2018-2-12 Talking points and background
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                          for Cats I II III NOV 2017 for sending to
                                                                                                                                                                                       Full
6994      6995                                                                                                                               NSC (003).docx




                                                                                                      403 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 456 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Laychak,
                                     Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;                                  Seehra, Jasmeet K. EOP/OMB
                                     Minnifield, Tracy J CIV DTSA LD (US)                               <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                                                           RE Status of Export Control rules for
                                     <tracy.j.minnifield.civ@mail.mil>;      Seehra, Jasmeet K. EOP/OMB >; Bashadi, Sarah O. EOP/OMB
                                                                                                                                           CATS 1-3 -- DHS edits to the State rule   Withhold in
WASHAR002 WASHAR002        2/14/2018 Mueller, Andrew J CIV DTSA LD (US)      <Jasmeet_K._Seehra@omb.eo <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                                                           and other items in preparation for next   Full
6996      6996                       <andrew.j.mueller2.civ@mail.mil>;       p.gov>                     ; Peterson, Patricia R. EOP/NSC
                                                                                                                                           week's call (105).msg
                                     Daoussi, Susan G CIV DTSA LD (US)                                  <Patricia_R_Peterson@nsc.eop.gov
                                     <susan.g.daoussi.civ@mail.mil>;                                    >
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov; John
                                     Sonderman
                                     <John.Sonderman@bis.doc.gov>;
                                     Kevin Kurland
                                     <Kevin.Kurland@bis.doc.gov>; Akram,
                                     Elyas CIV DTSA LD (US)
                                     <elyas akram civ@mail mil>; Clagett
                                                                                                                                           DOS Control of Firearms Cat I-III
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                        Combined PR - FRN 15 - w redline
                                                                                                                                                                                     Full
6997      7027                                                                                                                             revis....docx




                                                                                                     404 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 457 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING


                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Monjay, Robert
                                                                                                   Cavnar, Anna
                                     <MonjayR@state.gov>; Hart, Robert L Heidema, Sarah J                                           RE Supreme Court Denied Cert Defense Withhold in
WASHAR002 WASHAR002        3/22/2018                                                               <CavnarA@state.gov>; Freeman,
                                     <HartRL@state.gov>; Dearth, Anthony <HeidemaSJ@state.gov>                                      Distributed and Stagg.msg            Full
7028      7029                                                                                     Jeremy B <FreemanJB@state.gov>
                                     M <DearthAM@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Tulino, Julia K
                                     <TulinoJK@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>




                                                                                                 405 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 458 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING




                                     Plotnick, Sarah (Federal)
                                     <splotnick@doc.gov>; Gormsen, Eric T
                                     (OLP) <Eric.T.Gormsen@usdoj.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov); Asha,
                                     Mathew <amathew@doc.gov>;
                                     Laychak, Michael R SES DTSA EO (US)
                                     <michael.r.laychak.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                                                          Seehra, Jasmeet K. EOP/OMB
                                     <susan.g.daoussi.civ@mail.mil>;                                                                  RE This week's meeting on Cats 1-3 on   Withhold in
WASHAR002 WASHAR002        1/23/2018                                      <Jasmeet_K._Seehra@omb.eo                               0
                                     Monjay, Robert                                                                                   Thursday (148).msg                      Full
7030      7030                                                            p.gov>
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Minnifield, Tracy J CIV DTSA LD (US)
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Mueller, Andrew J CIV DTSA LD (US)
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Robbins, Peter (Federal)
                                     <PRobbins@doc.gov>




                                                                                                   Abraham, Liz
                                                                                                   <LAbraham@doc.gov>; Hart, Robert   RE Updated Commerce firearms rule
                                     Timothy Mooney                     Seehra, Jasmeet K. EOP/OMB
                                                                                                   L <HartRL@state.gov>; Mark Crace   based on OMB State and Commerce PRA Withhold in
WASHAR002 WASHAR002        3/13/2018 <Timothy.Mooney@bis.doc.gov>;      <Jasmeet_K._Seehra@omb.eo
                                                                                                   <Mark.Crace@bis.doc.gov>;          call I also made conforming edits for Full
7031      7033                       Monjay, Robert <MonjayR@state.gov> p.gov>
                                                                                                   Kottmyer, Alice M                  State (53).msg
                                                                                                   <KottmyerAM@state.gov>




                                                                                                  406 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 459 of 812
                                                                   Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                 No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                            RE Updated Commerce firearms rule
                                                                                                         Hart, Robert L <HartRL@state.gov>;
                                                                              Kottmyer, Alice M                                             based on OMB State and Commerce PRA Withhold in
WASHAR002 WASHAR002        3/13/2018 Monjay, Robert <MonjayR@state.gov>                                  Kottmyer, Alice M
                                                                              <KottmyerAM@state.gov>                                        call I also made conforming edits for Full
7034      7036                                                                                           <KottmyerAM@state.gov>
                                                                                                                                            State (54).msg
                                                                                                         Abraham, Liz
                                     Monjay, Robert                                                      <LAbraham@doc.gov>; Hart, Robert   RE Updated Commerce firearms rule
                                                                              Timothy Mooney
                                     <MonjayR@state.gov>; Seehra,                                        L <HartRL@state.gov>; Mark Crace   based on OMB State and Commerce PRA Withhold in
WASHAR002 WASHAR002        3/13/2018                                          <Timothy.Mooney@bis.doc.go
                                     Jasmeet K. EOP/OMB                                                  <Mark.Crace@bis.doc.gov>;          call I also made conforming edits for Full
7037      7039                                                                v>
                                     <Jasmeet_K._Seehra@omb.eop.gov>                                     Kottmyer, Alice M                  State (55).msg
                                                                                                         <KottmyerAM@state.gov>

                                                                                                         PM-Staffers Mailbox <PM-
                                                                                                         StaffersMailbox@state.gov>;
                                                                                                         Dearth, Anthony M
                                          Kaidanow, Tina S                    Hart, Robert L                                                Status of USML Categories I-III        Withhold in
WASHAR002 WASHAR002        3/27/2018                                                                     <DearthAM@state.gov>; Koelling,
                                          <KaidanowTS@state.gov>              <HartRL@state.gov>                                            revision.msg                           Full
7040      7040                                                                                           Richard W
                                                                                                         <KoellingRW@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>

                                                                                                         Koelling, Richard W
                                                                                                         <KoellingRW@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>; Hart,
                                                                                                         Robert L <HartRL@state.gov>;
                                                                                                         Dearth, Anthony M
                                                                                                         <DearthAM@state.gov>; Fabry,
                                          Miller, Michael F                   Rogers, Shana A                                                  Supreme Court Denied Cert Defense   Withhold in
WASHAR002 WASHAR002            1/8/2018                                                                  Steven F <FabrySF@state.gov>;
                                          <Millermf@state.gov>                <RogersSA2@state.gov>                                            Distributed and Stagg.msg           Full
7041      7041                                                                                           Shin, Jae E <ShinJE@state.gov>;
                                                                                                         Tulino, Julia L <TulinoJL@state.gov>;
                                                                                                         Davis, Terry L <DavisTL@state.gov>;
                                                                                                         Paul, Joshua M
                                                                                                         <PaulJM@state.gov>; Heidema,
                                                                                                         Sarah J <HeidemaSJ@state.gov>
                                                                                                                                 Updated Commerce firearms rule based
                                     Seehra, Jasmeet K. EOP/OMB         Timothy Mooney
                                                                                                                                 on OMB State and Commerce PRA call I Withhold in
WASHAR002 WASHAR002        3/13/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go Abraham, Liz <LAbraham@doc.gov>
                                                                                                                                 also made conforming edits for State Full
7042      7042                       Monjay, Robert <MonjayR@state.gov> v>
                                                                                                                                 .msg


                                                                                                       407 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 460 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                        2018-3-13 Redline Commerce fireamrs
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                     rule with Rulemaking section edits based
                                                                                                                                                                                 Full
7043      7188                                                                                                                          on OMB BIS and State call.docx
                                                                                                                                        2018-3-13 Redline BIS conforming edits
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     to State Cat I-III Combined PR - FRN 15
                                                                                                                                                                                    Full
7189      7194                                                                                                                          Rulemaking section.docx
                                     Monjay, Robert
                                                                         Miller, Michael F           Koelling, Richard W                who's our primary OMB counterpart re        Withhold in
WASHAR002 WASHAR002        3/13/2018 <MonjayR@state.gov>; Hart, Robert L
                                                                         <Millermf@state.gov>        <KoellingRW@state.gov>             Cats 1-2-3 .msg                             Full
7195      7195                       <HartRL@state.gov>
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                          Withhold in
WASHAR002 WASHAR002        4/10/2018                                                                                                   0 !! FW Offer of Settlement.msg
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                     Full
7196      7204
                                                                                                                                        DDTC DD Counteroffer v4 (DOJ                Withhold in
WASHAR002 WASHAR002
                                                                                                                                        edits).docx                                 Full
7205      7206
                                                                                                    Heidema, Sarah J
                                                                                                    <HeidemaSJ@state.gov>; Koelling,
                                                                                                    Richard W
                                       PM-Staffers Mailbox <PM-           Davidson-Hood, Simon                                          Action Memo to Acting S on Revision to      Withhold in
WASHAR002 WASHAR002        4/19/2018                                                                <KoellingRW@state.gov>; Hart,
                                       StaffersMailbox@state.gov>         <DavidsonHoodS@state.gov>                                     USML Categories I-III.msg                   Full
7207      7207                                                                                      Robert L <HartRL@state.gov>;
                                                                                                    Monjay, Robert
                                                                                                    <MonjayR@state.gov>
                                                                                                                                        Cat I-III Combined PR - AM to P             Withhold in
WASHAR002 WASHAR002
                                                                                                                                        (final).docx                                Full
7208      7210
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     Tab 1 - Cat I-III Combined PR FRN 17.docx
                                                                                                                                                                                    Full
7211      7242
                                                                                                                                        Tab 2 - Rule Statement on Cat I-III         Withhold in
WASHAR002 WASHAR002
                                                                                                                                        Combined PR.docx                            Full
7243      7243
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     Tab 3 - Key Background Documents.pdf
                                                                                                                                                                                    Full
7244      7252
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                          Withhold in
WASHAR002 WASHAR002        4/12/2018                                                                                                   0 ASAP FW Offer of Settlement.msg
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                     Full
7253      7263



                                                                                                  408 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 461 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                       DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                                 Full
7264      7265
                                                                                                                                          DDTC DD Counteroffer v7 (track         Withhold in
WASHAR002 WASHAR002
                                                                                                                                          changes).docx                          Full
7266      7267
                                                                          Hart, Robert L                                                                                         Withhold in
WASHAR002 WASHAR002        4/18/2018 Monjay, Robert <MonjayR@state.gov>                                                                 0 cheat sheet for I-III Hill brief.msg
                                                                          <HartRL@state.gov>                                                                                     Full
7268      7268
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                       Cat XII 38f - Summary.docx
                                                                                                                                                                                 Full
7269      7272




                                     Shin, Jae E <ShinJE@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>;
                                     Abisellan, Eduardo
                                     <AbisellanE@state.gov>; Cooper, John                               Koelling, Richard W
                                     M <CooperJM3@state.gov>; Curran,                                   <KoellingRW@state.gov>; Hart,
                                                                            Davidson-Hood, Simon                                          CLEARANCE Action Memo to Acting S on Withhold in
WASHAR002 WASHAR002        4/13/2018 Christopher P <CurranCP@state.gov>;                                Robert L <HartRL@state.gov>;
                                                                            <DavidsonHoodS@state.gov>                                     Revision to USML Categories I-III (36).msg Full
7273      7273                       Outzen, Richard H                                                  Monjay, Robert
                                     <OutzenRH@state.gov>; Peckham,                                     <MonjayR@state.gov>
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Thompson, Zainab B
                                     <ThompsonZB@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>;
                                     Blaha, Charles O <BlahaCO@state.gov>




                                                                                                                                          Cat I-III Combined PR - AM to Acting   Withhold in
WASHAR002 WASHAR002
                                                                                                                                          S.docx                                 Full
7274      7275


                                                                                                   409 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 462 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                        Cat I-III Combined PR - AM to Acting S -    Withhold in
WASHAR002 WASHAR002
                                                                                                                                        Tab 2 - Rule Statement.docx                 Full
7276      7276
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     Cat I-III Combined PR - FRN 17.docx
                                                                                                                                                                                    Full
7277      7308
                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Koelling,
                                                                                                     Richard W
                                       PM-DDTC- FrontOffice –Staff <PM-    Davidson-Hood, Simon                                         CLEARANCE Action Memo to Acting S on Withhold in
WASHAR002 WASHAR002        4/19/2018                                                                 <KoellingRW@state.gov>; Hart,
                                       DDTC-FrontOffice-Staff@state.gov>   <DavidsonHoodS@state.gov>                                    Revision to USML Categories I-III.msg Full
7309      7309                                                                                       Robert L <HartRL@state.gov>;
                                                                                                     Monjay, Robert
                                                                                                     <MonjayR@state.gov>
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     Cat I-III Combined PR - AM to P (V4).docx
                                                                                                                                                                                    Full
7310      7312
                                                                                                                                        Cat I-III Combined PR - AM to P - Tab 2 -   Withhold in
WASHAR002 WASHAR002
                                                                                                                                        Rule Statement.docx                         Full
7313      7313
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     Cat I-III Combined PR - FRN 17.docx
                                                                                                                                                                                    Full
7314      7345
                                                                                                    'Fischler, Danny
                                                                                                    (Danny.Fischler@hq.dhs.gov)';
                                                                                                    Plotnick, Sarah (Federal)
                                     Gormsen, Eric T (OLP)
                                                                                                    <splotnick@doc.gov>; Monjay,
                                     <Eric.T.Gormsen@usdoj.gov>;
                                                                         Seehra, Jasmeet K. EOP/OMB Robert <MonjayR@state.gov>; Hart, Commerce BIS response to the last
                                     Hinchman, Robert (OLP)                                                                                                                         Withhold in
WASHAR002 WASHAR002        4/18/2018                                     <Jasmeet_K._Seehra@omb.eo Robert L <HartRL@state.gov>;       version of ATF comments on the
                                     <Robert.Hinchman@usdoj.gov>; Jones,                                                                                                            Full
7346      7346                                                           p.gov>                     Krueger, Thomas G                 Commerce Cats 1-3 rule.msg
                                     Kevin R (OLP)
                                                                                                    <KruegerTG@state.gov>; Seehra,
                                     <Kevin.R.Jones@usdoj.gov>
                                                                                                    Jasmeet K. EOP/OMB
                                                                                                    <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                    >
                                                                                                                                      0694-AF47_04.12.18 Final Commerce
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                   firearms rule for re-uploading to
                                                                                                                                                                                    Full
7347      7492                                                                                                                        OMB.....docx




                                                                                                   410 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 463 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                          2018-4-12 Commerce background on
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                       edits accepted and not accepted from
                                                                                                                                                                                    Full
7493      7493                                                                                                                            AT....docx

                                        Plotnick, Sarah (Federal)
                                        <splotnick@doc.gov>; Timothy
                                        Mooney
                                        <Timothy.Mooney@bis.doc.gov>;      Seehra, Jasmeet K. EOP/OMB Seehra, Jasmeet K. EOP/OMB    DOJ AFT comments on Revised Materials
                                                                                                                                                                           Withhold in
WASHAR002 WASHAR002            4/2/2018 Hart, Robert L <HartRL@state.gov>; <Jasmeet_K._Seehra@omb.eo <Jasmeet_K._Seehra@omb.eop.gov on Joint Commerce State Export Control
                                                                                                                                                                           Full
7494      7494                          Peckham, Yvonne M                  p.gov>                     >                             Rules on Cats 1-3.msg
                                        <PeckhamYM@state.gov>; Krueger,
                                        Thomas G <KruegerTG@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>


                                                                                                                                          03.28.18 ATF on 2018-3-22 Commerce
                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                       firearms rule in redline responding to ATF
                                                                                                                                                                                     Full
7495      7640                                                                                                                            for sending back to OMB.docx
                                                                                                                                          03.28.18 ATF on Cat I-III Combined PR -
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                       FRN 15 (3-19-18 Response to DHS and
                                                                                                                                                                                    Full
7641      7672                                                                                                                            DOJ).docx
                                                                                                         Seehra, Jasmeet K. EOP/OMB
                                                                                                         <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                         >; Bashadi, Sarah O. EOP/OMB
                                                                              Seehra, Jasmeet K. EOP/OMB <Sarah_O._Bashadi@omb.eop.gov>
                                          splotnick@doc.gov; Timothy Mooney                                                             DOJ ATF comments on the Commerce            Withhold in
WASHAR002 WASHAR002            4/9/2018                                       <Jasmeet_K._Seehra@omb.eo ; Hart, Robert L
                                          <Timothy.Mooney@bis.doc.gov>                                                                  rule for Cats 1-3.msg                       Full
7673      7673                                                                p.gov>                     <HartRL@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>;
                                                                                                         Peckham, Yvonne M
                                                                                                         <PeckhamYM@state.gov>
                                                                                                                                        04-09-18 Redline ATF comments to BIS +
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                     DHS comments on Commerce
                                                                                                                                                                                    Full
7674      7819                                                                                                                          firearm....docx




                                                                                                      411 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 464 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Kouts, Jodi L. EOP/NSC
                                        'Fischler, Danny
                                                                                                     <Jodi.L.Kouts@nsc.eop.gov>;
                                        (Danny.Fischler@hq.dhs.gov)';
                                                                                                     Timothy Mooney
                                        DHSOGCRegulations                                                                                 For Comment by COB on Monday April
                                                                          Seehra, Jasmeet K. EOP/OMB <Timothy.Mooney@bis.doc.gov>;
                                        <DHSOGCRegulations@hq.dhs.gov>;                                                                   9th -- revised State and Commerce rules   Withhold in
WASHAR002 WASHAR002            4/5/2018                                   <Jasmeet_K._Seehra@omb.eo splotnick@doc.gov; Monjay, Robert
                                        Eric.T.Gormsen@usdoj.gov;                                                                         on Export Control Reform for Cats 1-      Full
7820      7820                                                            p.gov>                     <MonjayR@state.gov>; Krueger,
                                        Andrew.R.Lange@usdoj.gov;                                                                         3.msg
                                                                                                     Thomas G <KruegerTG@state.gov>;
                                        Eric.M.Epstein@usdoj.gov;
                                                                                                     Peckham, Yvonne M
                                        Larysa.A.Simms@usdoj.gov
                                                                                                     <PeckhamYM@state.gov>;
                                                                                                     Abraham, Liz
                                                                                                     <LAbraham@doc.gov>; Clagett,
                                                                                                     Steven
                                                                                                     <steven.clagett@bis.doc.gov>; Jeff
                                                                                                     Bond <Jeff.Bond@bis.doc.gov>;
                                                                                                     Hart, Robert L <HartRL@state.gov>

                                                                                                                                          2018-04-03 Redline BIS respose to ATF
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                       comments + DHS comments on
                                                                                                                                                                                    Full
7821      7966                                                                                                                            Commerce firearms rule.docx
                                                                                                                                          Cat I-III Combined PR - FRN 16 (4-5-18    Withhold in
WASHAR002 WASHAR002
                                                                                                                                          Response to DOJ and BIS).docx             Full
7967      7998




                                                                                                   412 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 465 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING

                                                                                                         Cavnar, Anna
                                                                                                         <CavnarA@state.gov>; Freeman,
                                                                                                         Jeremy B <FreemanJB@state.gov>;
                                                                                                         Fabry, Steven F
                                                                                                         <FabrySF@state.gov>; Monjay,
                                       PM-Staffers Mailbox <PM-            Heidema, Sarah J              Robert <MonjayR@state.gov>; Hart,                                         Withhold in
WASHAR002 WASHAR002        4/12/2018                                                                                                       For immediate review DD offer.msg
                                       StaffersMailbox@state.gov>          <HeidemaSJ@state.gov>         Robert L <HartRL@state.gov>;                                              Full
7999      7999
                                                                                                         Miller, Michael F
                                                                                                         <Millermf@state.gov>; Dearth,
                                                                                                         Anthony M
                                                                                                         <DearthAM@state.gov>; Koelling,
                                                                                                         Richard W <KoellingRW@state.gov>

                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                       DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                                   Full
8000      8001

                                                                                                         Seehra, Jasmeet K. EOP/OMB
                                        McKeeby, David I
                                                                                                         <Jasmeet_K._Seehra@omb.eop.gov
                                        <McKeebyDI@state.gov>; Hart, Robert Seehra, Jasmeet K. EOP/OMB                                  From Commerce on revised materials on
                                                                                                         >; Timothy Mooney                                                    Withhold in
WASHAR002 WASHAR002            4/2/2018 L <HartRL@state.gov>; Monjay, Robert <Jasmeet_K._Seehra@omb.eo                                  Joint Commerce State Export Control
                                                                                                         <Timothy.Mooney@bis.doc.gov>;                                        Full
8002      8002                          <MonjayR@state.gov>; Peckham,        p.gov>                                                     Rules on Cats 1-3.msg
                                                                                                         Plotnick, Sarah (Federal)
                                        Yvonne M <PeckhamYM@state.gov>
                                                                                                         <splotnick@doc.gov>

                                                                                                                                          0320 INTERAGENCY TPs--CATS I-III + BIS   Withhold in
WASHAR002 WASHAR002
                                                                                                                                          edits from 2018-3-28.docx                Full
8003      8008




                                                                                                    413 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 466 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING



                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert                              Miller, Michael F
                                     L <HartRL@state.gov>; Monjay, Robert                             <Millermf@state.gov>; Dearth,      FW Sensitive Litigation Issue Defense
                                                                          Chandler, Karen R                                                                                    Withhold in
WASHAR002 WASHAR002        4/11/2018 <MonjayR@state.gov>; Freeman,                                    Anthony M                          Distributed Counteroffer of
                                                                          <ChandlerKR@state.gov>                                                                               Full
8009      8009                       Jeremy B <FreemanJB@state.gov>;                                  <DearthAM@state.gov>; Steffens,    Settlement.msg
                                     Fabry, Steven F <FabrySF@state.gov>;                             Jessica L <SteffensJL@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>




                                     Miller, Michael F
                                                                                                      Monjay, Robert
                                     <Millermf@state.gov>; Dearth,        Heidema, Sarah J                                                                                           Withhold in
WASHAR002 WASHAR002        4/12/2018                                                                  <MonjayR@state.gov>; Hart, Robert FW Cats I-III.msg
                                     Anthony M <DearthAM@state.gov>;      <HeidemaSJ@state.gov>                                                                                      Full
8010      8010                                                                                        L <HartRL@state.gov>
                                     Paul, Joshua M <PaulJM@state.gov>

                                                                                                                                      FW CLEARANCE Action Memo to Acting
                                                                          Davidson-Hood, Simon                                                                               Withhold in
WASHAR002 WASHAR002        4/16/2018 Monjay, Robert <MonjayR@state.gov>                             Hart, Robert L <HartRL@state.gov> S on Revision to USML Categories I-III
                                                                          <DavidsonHoodS@state.gov>                                                                          Full
8011      8012                                                                                                                        (30).msg

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;   Miller, Michael F           PM-DDTC- FrontOffice –Staff <PM- FW CLEARANCE Action Memo to Acting Withhold in
WASHAR002 WASHAR002        4/19/2018
                                     Monjay, Robert                       <Millermf@state.gov>        DDTC-FrontOffice-Staff@state.gov> S on Revision to USML Categories I-III.msg Full
8013      8014
                                     <MonjayR@state.gov>; Davidson-
                                     Hood, Simon
                                     <DavidsonHoodS@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR002 WASHAR002                                                                                                                      Cat I-III Combined PR - AM to P (V4).docx
                                                                                                                                                                                     Full
8015      8017
                                                                                                                                         Cat I-III Combined PR - AM to P - Tab 2 -   Withhold in
WASHAR002 WASHAR002
                                                                                                                                         Rule Statement.docx                         Full
8018      8018




                                                                                                   414 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 467 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                        Cat I-III Combined PR - FRN 17.docx
                                                                                                                                                                                 Full
8019      8050
                                                                                                                                         FW DOJ AFT comments on Revised
                                                                             Hart, Robert L                                                                                      Withhold in
WASHAR002 WASHAR002            4/2/2018 Monjay, Robert <MonjayR@state.gov>                                                             0 Materials on Joint Commerce State
                                                                             <HartRL@state.gov>                                                                                  Full
8051      8051                                                                                                                           Export Control Rules on Cats 1-3.msg
                                                                                                                                         FW DOJ ATF comments on the
                                                                        Timothy Mooney
                                                                                                                                         Commerce rule for Cats 1-3 (BIS updates Withhold in
WASHAR002 WASHAR002        4/10/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                     0
                                                                                                                                         to Commerce rule to address remaining Full
8052      8055                                                          v>
                                                                                                                                         ATF comments).msg
                                                                                                                                           2018-4-10 BIS response to 04-09-18
                                                                                                                                                                                 Withhold in
WASHAR002 WASHAR002                                                                                                                        Redline ATF comments on Commerce
                                                                                                                                                                                 Full
8056      8203                                                                                                                             firearm for sending to OMB.docx
                                        Monjay, Robert
                                        <MonjayR@state.gov>; Krueger,                                                                      FW For Comment by COB on march 28th -
                                                                             Seehra, Jasmeet K. EOP/OMB Timothy Mooney
                                        Thomas G <KruegerTG@state.gov>;                                                                    - revised materials on Joint Commerce Withhold in
WASHAR002 WASHAR002            4/2/2018                                      <Jasmeet_K._Seehra@omb.eo <Timothy.Mooney@bis.doc.gov>;
                                        Hart, Robert L <HartRL@state.gov>;                                                                 State Export Control Rules on Cats 1- Full
8204      8206                                                               p.gov>                     splotnick@doc.gov
                                        Peckham, Yvonne M                                                                                  3.msg
                                        <PeckhamYM@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                        Cavnar, Anna              Freeman, Jeremy B                                                         Withhold in
WASHAR002 WASHAR002        4/10/2018                                                                                                       FW Offer of Settlement.msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-         <CavnarA@state.gov>       <FreemanJB@state.gov>                                                     Full
8207      8215
                                     RMA <PM-DTCP-RMA@state.gov>

                                                                                                                                           DDTC DD Counteroffer v4 (DOJ          Withhold in
WASHAR002 WASHAR002
                                                                                                                                           edits).docx                           Full
8216      8217
                                                                             Heidema, Sarah J                                              FW Publication of Proposed Rules on   Withhold in
WASHAR002 WASHAR002            4/9/2018 Monjay, Robert <MonjayR@state.gov>                                                             0
                                                                             <HeidemaSJ@state.gov>                                         USML Cats I-III (71).msg              Full
8218      8221
                                                                                                       Monjay, Robert
                                        Miller, Michael F                    Heidema, Sarah J                                            FW Publication of Proposed Rules on     Withhold in
WASHAR002 WASHAR002        4/10/2018                                                                   <MonjayR@state.gov>; Hart, Robert
                                        <Millermf@state.gov>                 <HeidemaSJ@state.gov>                                       USML Cats I-III.msg                     Full
8222      8225                                                                                         L <HartRL@state.gov>




                                                                                                     415 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 468 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                           Timothy Mooney
                                                                                                                                                Here is the updated Commerce rule we     Withhold in
WASHAR002 WASHAR002            4/4/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                       0
                                                                                                                                                plan to send back to OMB.msg             Full
8226      8226                                                             v>
                                                                                                                                                2018-04-03 Redline BIS respose to ATF
                                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002                                                                                                                             comments + DHS comments on
                                                                                                                                                                                         Full
8227      8372                                                                                                                                  Commerce firearms rule.docx
                                                                                                         Cavnar, Anna
                                                                                                         <CavnarA@state.gov>; Freeman,
                                                                                                         Jeremy B <FreemanJB@state.gov>;
                                                                                                         Fabry, Steven F
                                                                                                         <FabrySF@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>; Hart,
                                                                                                         Robert L <HartRL@state.gov>;
                                       Heidema, Sarah J                   PM-Staffers Mailbox <PM-                                                                                       Withhold in
WASHAR002 WASHAR002        4/12/2018                                                                     Miller, Michael F                 PDAS cleared DD offer.msg
                                       <HeidemaSJ@state.gov>              StaffersMailbox@state.gov>                                                                                     Full
8373      8373                                                                                           <Millermf@state.gov>; Dearth,
                                                                                                         Anthony M
                                                                                                         <DearthAM@state.gov>; Koelling,
                                                                                                         Richard W
                                                                                                         <KoellingRW@state.gov>; PM-
                                                                                                         Staffers Mailbox <PM-
                                                                                                         StaffersMailbox@state.gov>



                                     Chandler, Karen R
                                     <ChandlerKR@state.gov>; Hart, Robert                                Miller, Michael F
                                     L <HartRL@state.gov>; Monjay, Robert                                <Millermf@state.gov>; Dearth,          RE Sensitive Litigation Issue Defense
                                                                          Heidema, Sarah J                                                                                               Withhold in
WASHAR002 WASHAR002        4/11/2018 <MonjayR@state.gov>; Freeman,                                       Anthony M                              Distributed Counteroffer of Settlement
                                                                          <HeidemaSJ@state.gov>                                                                                          Full
8374      8376                       Jeremy B <FreemanJB@state.gov>;                                     <DearthAM@state.gov>; Steffens,        (55).msg
                                     Fabry, Steven F <FabrySF@state.gov>;                                Jessica L <SteffensJL@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>




                                                                                                       416 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 469 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING



                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert                               Miller, Michael F
                                     L <HartRL@state.gov>; Monjay, Robert                              <Millermf@state.gov>; Dearth,          RE Sensitive Litigation Issue Defense
                                                                          Chandler, Karen R                                                                                           Withhold in
WASHAR002 WASHAR002        4/11/2018 <MonjayR@state.gov>; Freeman,                                     Anthony M                              Distributed Counteroffer of
                                                                          <ChandlerKR@state.gov>                                                                                      Full
8377      8379                       Jeremy B <FreemanJB@state.gov>;                                   <DearthAM@state.gov>; Steffens,        Settlement.msg
                                     Fabry, Steven F <FabrySF@state.gov>;                              Jessica L <SteffensJL@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>



                                     Heidema, Sarah J
                                                                                                       Monjay, Robert
                                     <HeidemaSJ@state.gov>; Miller,
                                                                          Paul, Joshua M               <MonjayR@state.gov>; Hart, Robert                                              Withhold in
WASHAR002 WASHAR002        4/12/2018 Michael F <Millermf@state.gov>;                                                                     RE Cats I-III (50).msg
                                                                          <PaulJM@state.gov>           L <HartRL@state.gov>; PM-CPA                                                   Full
8380      8381                       Dearth, Anthony M
                                                                                                       <PM-CPA@state.gov>
                                     <DearthAM@state.gov>

                                                                          Davidson-Hood, Simon                                                                                        Withhold in
WASHAR002 WASHAR002        4/13/2018 Monjay, Robert <MonjayR@state.gov>                                                                   0 RE Cats I-III.msg
                                                                          <DavidsonHoodS@state.gov>                                                                                   Full
8382      8385
                                                                          Hart, Robert L                                                                                              Withhold in
WASHAR002 WASHAR002        4/18/2018 Monjay, Robert <MonjayR@state.gov>                                                                   0 Re cheat sheet for I-III Hill brief.msg
                                                                          <HartRL@state.gov>                                                                                          Full
8386      8386
                                                                          Hart, Robert L                                                      RE CLEARANCE Action Memo to Acting Withhold in
WASHAR002 WASHAR002        4/17/2018 Monjay, Robert <MonjayR@state.gov>                                                                   0
                                                                          <HartRL@state.gov>                                                  S on Revision to USML Categories I-III.msg Full
8387      8389
                                                                          Monjay, Robert
                                                                          </O=EXCHANGELABS/OU=EXC
                                                                          HANGE ADMINISTRATIVE
                                     Hart, Robert L <HartRL@state.gov>;
                                                                          GROUP                                                                                                       Withhold in
WASHAR002 WASHAR002        4/19/2018 Heidema, Sarah J                                                                                     0 Re Defense Distributed (8).msg
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                                                                  Full
8390      8393                       <HeidemaSJ@state.gov>
                                                                          IENTS/CN=AF1B425AD6B74F9
                                                                          6A14ADE7CA3A1E30A-
                                                                          MONJAY, ROB>




                                                                                                   417 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 470 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                          Monjay, Robert
                                                                          </O=EXCHANGELABS/OU=EXC
                                                                          HANGE ADMINISTRATIVE
                                     Hart, Robert L <HartRL@state.gov>;
                                                                          GROUP                                                                                               Withhold in
WASHAR002 WASHAR002        4/19/2018 Heidema, Sarah J                                                                             0 RE Defense Distributed.msg
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                                                          Full
8394      8398                       <HeidemaSJ@state.gov>
                                                                          IENTS/CN=AF1B425AD6B74F9
                                                                          6A14ADE7CA3A1E30A-
                                                                          MONJAY, ROB>
                                                                                                                                    RE DOJ ATF comments on the
                                                                        Timothy Mooney
                                                                                                                                    Commerce rule for Cats 1-3 (BIS updates Withhold in
WASHAR002 WASHAR002        4/10/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                0
                                                                                                                                    to Commerce rule to address remaining Full
8399      8403                                                          v>
                                                                                                                                    ATF comments).msg

                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                    Withhold in
WASHAR002 WASHAR002        4/11/2018                                                                                              0 RE !! FW Offer of Settlement (60).msg
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                               Full
8404      8413
                                     Monjay, Robert
                                                                          Hart, Robert L                                                                                      Withhold in
WASHAR002 WASHAR002        4/11/2018 <MonjayR@state.gov>; Heidema,                                                                0 RE !! FW Offer of Settlement.msg
                                                                          <HartRL@state.gov>                                                                                  Full
8414      8423                       Sarah J <HeidemaSJ@state.gov>
                                                                         Monjay, Robert
                                                                         </O=EXCHANGELABS/OU=EXC
                                                                         HANGE ADMINISTRATIVE
                                     Heidema, Sarah J
                                                                         GROUP                                                                                                Withhold in
WASHAR002 WASHAR002        4/12/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                          0 Re ASAP FW Offer of Settlement.msg
                                                                         (FYDIBOHF23SPDLT)/CN=RECIP                                                                           Full
8424      8434                       L <HartRL@state.gov>
                                                                         IENTS/CN=AF1B425AD6B74F9
                                                                         6A14ADE7CA3A1E30A-
                                                                         MONJAY, ROB>
                                     Heidema, Sarah J
                                                                          Hart, Robert L                                                                                      Withhold in
WASHAR002 WASHAR002        4/11/2018 <HeidemaSJ@state.gov>; Monjay,                                                               0 RE cannot get over this guy’s voice.msg
                                                                          <HartRL@state.gov>                                                                                  Full
8435      8435                       Robert <MonjayR@state.gov>




                                                                                                  418 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 471 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                        Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert
                                                                                                        Krueger, Thomas G
                                     <MonjayR@state.gov>; 'Seehra,
                                                                                                        <KruegerTG@state.gov>; Peckham,
                                     Jasmeet K. EOP/OMB'              Peckham, Yvonne M                                                                                            Withhold in
WASHAR002 WASHAR002        4/11/2018                                                                    Yvonne M                           RE Cats I-III (59).msg
                                     <Jasmeet_K._Seehra@omb.eop.gov>; <PeckhamYM@state.gov>                                                                                        Full
8436      8437                                                                                          <PeckhamYM@state.gov>;
                                     Bashadi, Sarah O. EOP/OMB
                                                                                                        Kottmyer, Alice M
                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                        <KottmyerAM@state.gov>
                                                                                                     Heidema, Sarah J
                                                                         Fischler, Danny             <HeidemaSJ@state.gov>; Davidson- RE Cats I-III - Thank you and flag re Hill   Withhold in
WASHAR002 WASHAR002        4/12/2018 Monjay, Robert <MonjayR@state.gov>
                                                                         <Danny.Fischler@hq.dhs.gov> Hood, Simon                      briefings (47).msg                           Full
8438      8439
                                                                                                     <DavidsonHoodS@state.gov>
                                                                                                     Kottmyer, Alice M
                                     Monjay, Robert
                                                                         Peckham, Yvonne M           <KottmyerAM@state.gov>;                                                       Withhold in
WASHAR002 WASHAR002        4/12/2018 <MonjayR@state.gov>; Hart, Robert L                                                              RE Cats I-III.msg
                                                                         <PeckhamYM@state.gov>       Peckham, Yvonne M                                                             Full
8440      8440                       <HartRL@state.gov>
                                                                                                     <PeckhamYM@state.gov>




                                                                                                     419 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 472 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING



                                     Cooper, John M
                                     <CooperJM3@state.gov>; Blaha,
                                     Charles O <BlahaCO@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Shin,                              Koelling, Richard W
                                     Jae E <ShinJE@state.gov>; Davis, Terry                        <KoellingRW@state.gov>; Hart,
                                     L <DavisTL@state.gov>; Abisellan,                             Robert L <HartRL@state.gov>;    RE CLEARANCE Action Memo to Acting S
                                                                            Paul, Joshua M                                                                              Withhold in
WASHAR002 WASHAR002        4/17/2018 Eduardo <AbisellanE@state.gov>;                               Monjay, Robert                  on Revision to USML Categories I-III
                                                                            <PaulJM@state.gov>                                                                          Full
8441      8443                       Curran, Christopher P                                         <MonjayR@state.gov>; Andrews,   (19).msg
                                     <CurranCP@state.gov>; Outzen,                                 Dannielle R
                                     Richard H <OutzenRH@state.gov>;                               <AndrewsDR@state.gov>
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Thompson,
                                     Zainab B <ThompsonZB@state.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>




                                                                                                 420 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 473 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING



                                     Blaha, Charles O
                                     <BlahaCO@state.gov>; Fabry, Steven F
                                     <FabrySF@state.gov>; Davidson-Hood,
                                     Simon <DavidsonHoodS@state.gov>;
                                     Shin, Jae E <ShinJE@state.gov>; Davis,
                                                                                                      Koelling, Richard W
                                     Terry L <DavisTL@state.gov>; Paul,
                                                                                                      <KoellingRW@state.gov>; Hart,
                                     Joshua M <PaulJM@state.gov>;
                                                                                                      Robert L <HartRL@state.gov>;    RE CLEARANCE Action Memo to Acting S
                                     Abisellan, Eduardo                     Cooper, John M                                                                                 Withhold in
WASHAR002 WASHAR002        4/17/2018                                                                  Monjay, Robert                  on Revision to USML Categories I-III
                                     <AbisellanE@state.gov>; Curran,        <CooperJM3@state.gov>                                                                          Full
8444      8445                                                                                        <MonjayR@state.gov>; Andrews,   (20).msg
                                     Christopher P <CurranCP@state.gov>;
                                                                                                      Dannielle R
                                     Outzen, Richard H
                                                                                                      <AndrewsDR@state.gov>
                                     <OutzenRH@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Thompson, Zainab B
                                     <ThompsonZB@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>




                                                                                                                                      Cat I-III Combined PR - AM to Acting S   Withhold in
WASHAR002 WASHAR002
                                                                                                                                      (002).docx                               Full
8446      8448
                                     Peckham, Yvonne M
                                     <PeckhamYM@state.gov>; Davidson-                                                                 RE CLEARANCE Action Memo to Acting S
                                                                        Hart, Robert L                Kottmyer, Alice M                                                    Withhold in
WASHAR002 WASHAR002        4/17/2018 Hood, Simon                                                                                      on Revision to USML Categories I-III
                                                                        <HartRL@state.gov>            <KottmyerAM@state.gov>                                               Full
8449      8450                       <DavidsonHoodS@state.gov>; Monjay,                                                               (21).msg
                                     Robert <MonjayR@state.gov>




                                                                                                    421 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 474 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING




                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Shin,
                                     Jae E <ShinJE@state.gov>; Davis, Terry
                                     L <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>; Cooper, John M                                Koelling, Richard W
                                     <CooperJM3@state.gov>; Curran,                                    <KoellingRW@state.gov>; Hart,   RE CLEARANCE Action Memo to Acting S
                                                                            Abisellan, Eduardo                                                                              Withhold in
WASHAR002 WASHAR002        4/17/2018 Christopher P <CurranCP@state.gov>;                               Robert L <HartRL@state.gov>;    on Revision to USML Categories I-III
                                                                            <AbisellanE@state.gov>                                                                          Full
8451      8452                       Outzen, Richard H                                                 Monjay, Robert                  (22).msg
                                     <OutzenRH@state.gov>; Peckham,                                    <MonjayR@state.gov>
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Thompson, Zainab B
                                     <ThompsonZB@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>;
                                     Blaha, Charles O <BlahaCO@state.gov>




                                                                                                     422 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 475 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING



                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Shin,
                                     Jae E <ShinJE@state.gov>; Davis, Terry
                                     L <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>; Abisellan,
                                                                                                       Koelling, Richard W
                                     Eduardo <AbisellanE@state.gov>;
                                                                                                       <KoellingRW@state.gov>; Hart,   RE CLEARANCE Action Memo to Acting S
                                     Cooper, John M                         Blaha, Charles O                                                                                Withhold in
WASHAR002 WASHAR002        4/17/2018                                                                   Robert L <HartRL@state.gov>;    on Revision to USML Categories I-III
                                     <CooperJM3@state.gov>; Curran,         <BlahaCO@state.gov>                                                                             Full
8453      8454                                                                                         Monjay, Robert                  (23).msg
                                     Christopher P <CurranCP@state.gov>;
                                                                                                       <MonjayR@state.gov>
                                     Outzen, Richard H
                                     <OutzenRH@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Thompson, Zainab B
                                     <ThompsonZB@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>




                                                                                                                                       Cat I-III Combined PR - AM to Acting S   Withhold in
WASHAR002 WASHAR002
                                                                                                                                       (002).docx                               Full
8455      8457



                                     Shin, Jae E <ShinJE@state.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>;                                      Koelling, Richard W
                                     Abisellan, Eduardo                                                <KoellingRW@state.gov>; Hart,   RE CLEARANCE Action Memo to Acting S
                                                                           Davidson-Hood, Simon                                                                             Withhold in
WASHAR002 WASHAR002        4/17/2018 <AbisellanE@state.gov>; Cooper, John                              Robert L <HartRL@state.gov>;    on Revision to USML Categories I-III
                                                                           <DavidsonHoodS@state.gov>                                                                        Full
8458      8459                       M <CooperJM3@state.gov>; Curran,                                  Monjay, Robert                  (25).msg
                                     Christopher P <CurranCP@state.gov>;                               <MonjayR@state.gov>
                                     Blaha, Charles O <BlahaCO@state.gov>




                                                                                                  423 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 476 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING



                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Shin,
                                     Jae E <ShinJE@state.gov>; Davis, Terry
                                     L <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                                                                                     Koelling, Richard W
                                     Cooper, John M
                                                                                                     <KoellingRW@state.gov>; Hart,     RE CLEARANCE Action Memo to Acting S
                                     <CooperJM3@state.gov>; Curran,         Fabry, Steven F                                                                                 Withhold in
WASHAR002 WASHAR002        4/17/2018                                                                 Robert L <HartRL@state.gov>;      on Revision to USML Categories I-III
                                     Christopher P <CurranCP@state.gov>; <FabrySF@state.gov>                                                                                Full
8460      8461                                                                                       Monjay, Robert                    (26).msg
                                     Outzen, Richard H
                                                                                                     <MonjayR@state.gov>
                                     <OutzenRH@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Thompson, Zainab B
                                     <ThompsonZB@state.gov>; Krueger,
                                     Thomas G <KruegerTG@state.gov>;
                                     Blaha, Charles O <BlahaCO@state.gov>




                                                                                                                                       Cat I-III Combined PR - AM to Acting        Withhold in
WASHAR002 WASHAR002
                                                                                                                                       S.docx                                      Full
8462      8463
                                                                                                                                       RE CLEARANCE Action Memo to Acting S
                                       Davidson-Hood, Simon                Fabry, Steven F           Monjay, Robert                                                                Withhold in
WASHAR002 WASHAR002        4/17/2018                                                                                                   on Revision to USML Categories I-III
                                       <DavidsonHoodS@state.gov>           <FabrySF@state.gov>       <MonjayR@state.gov>                                                           Full
8464      8466                                                                                                                         (27).msg
                                                                                                                                       RE CLEARANCE Action Memo to Acting S
                                                                           Davidson-Hood, Simon      Monjay, Robert                                                                Withhold in
WASHAR002 WASHAR002        4/17/2018 Fabry, Steven F <FabrySF@state.gov>                                                               on Revision to USML Categories I-III
                                                                           <DavidsonHoodS@state.gov> <MonjayR@state.gov>                                                           Full
8467      8468                                                                                                                         (28).msg
                                                                                                                                       Fwd_ DOS Control of Firearms Cat I-III
                                       Davidson-Hood, Simon                Monjay, Robert                                                                                          Withhold in
WASHAR002 WASHAR002        4/16/2018                                                                                                 0 Combined PR - FRN 15 - w redline revis...
                                       <DavidsonHoodS@state.gov>           <MonjayR@state.gov>                                                                                     Full
8469      8472                                                                                                                         (DDTC).msg




                                                                                                  424 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 477 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                    Hart, Robert L <HartRL@state.gov>;
                                                                                                                                       RE CLEARANCE Action Memo to Acting S
                                     Peckham, Yvonne M                    Davidson-Hood, Simon      Monjay, Robert                                                          Withhold in
WASHAR002 WASHAR002        4/16/2018                                                                                                   on Revision to USML Categories I-III
                                     <PeckhamYM@state.gov>                <DavidsonHoodS@state.gov> <MonjayR@state.gov>; Kottmyer,                                          Full
8473      8474                                                                                                                         (31).msg
                                                                                                    Alice M <KottmyerAM@state.gov>

                                                                                                      Peckham, Yvonne M
                                                                                                      <PeckhamYM@state.gov>; Hart,
                                                                                                                                        RE CLEARANCE Action Memo to Acting S
                                       Davidson-Hood, Simon               Peckham, Yvonne M           Robert L <HartRL@state.gov>;                                           Withhold in
WASHAR002 WASHAR002        4/16/2018                                                                                                    on Revision to USML Categories I-III
                                       <DavidsonHoodS@state.gov>          <PeckhamYM@state.gov>       Monjay, Robert                                                         Full
8475      8476                                                                                                                          (32).msg
                                                                                                      <MonjayR@state.gov>; Kottmyer,
                                                                                                      Alice M <KottmyerAM@state.gov>

                                                                                                                                                                              Withhold in
WASHAR002 WASHAR002                                                                                                                     10094_SignedFR_04-16-2018.docx
                                                                                                                                                                              Full
8477      8508
                                                                                                                                         RE CLEARANCE Action Memo to Acting S
                                                                          Tucker, Maureen E                                                                                   Withhold in
WASHAR002 WASHAR002        4/13/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 on Revision to USML Categories I-III
                                                                          <TuckerME@state.gov>                                                                                Full
8509      8510                                                                                                                           (33).msg




                                                                                                   425 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 478 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                                                   Koelling, Richard W
                                                                                                   <KoellingRW@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Monjay, Robert
                                                                                                   <MonjayR@state.gov>; Shin, Jae E
                                                                                                   <ShinJE@state.gov>; Davis, Terry L
                                                                                                   <DavisTL@state.gov>; Paul, Joshua
                                                                                                   M <PaulJM@state.gov>; Fabry,
                                                                                                   Steven F <FabrySF@state.gov>;
                                                                                                   Cooper, John M                       RE CLEARANCE Action Memo to Acting S
                                       Davidson-Hood, Simon             Abisellan, Eduardo                                                                                   Withhold in
WASHAR002 WASHAR002        4/13/2018                                                               <CooperJM3@state.gov>; Curran,       on Revision to USML Categories I-III
                                       <DavidsonHoodS@state.gov>        <AbisellanE@state.gov>                                                                               Full
8511      8512                                                                                     Christopher P                        (34).msg
                                                                                                   <CurranCP@state.gov>; Outzen,
                                                                                                   Richard H <OutzenRH@state.gov>;
                                                                                                   Peckham, Yvonne M
                                                                                                   <PeckhamYM@state.gov>;
                                                                                                   Thompson, Zainab B
                                                                                                   <ThompsonZB@state.gov>;
                                                                                                   Krueger, Thomas G
                                                                                                   <KruegerTG@state.gov>; Blaha,
                                                                                                   Charles O <BlahaCO@state.gov>




                                                                                                 426 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 479 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING

                                                                                                   Shin, Jae E <ShinJE@state.gov>;
                                                                                                   Davis, Terry L <DavisTL@state.gov>;
                                                                                                   Paul, Joshua M
                                                                                                   <PaulJM@state.gov>; Fabry, Steven
                                                                                                   F <FabrySF@state.gov>; Abisellan,
                                                                                                   Eduardo <AbisellanE@state.gov>;
                                                                                                   Cooper, John M
                                                                                                   <CooperJM3@state.gov>; Curran,
                                                                                                   Christopher P
                                                                                                   <CurranCP@state.gov>; Peckham,
                                                                                                                                       Re CLEARANCE Action Memo to Acting S
                                       Davidson-Hood, Simon             Outzen, Richard H          Yvonne M                                                                 Withhold in
WASHAR002 WASHAR002        4/13/2018                                                                                                   on Revision to USML Categories I-III
                                       <DavidsonHoodS@state.gov>        <OutzenRH@state.gov>       <PeckhamYM@state.gov>;                                                   Full
8513      8513                                                                                                                         (35).msg
                                                                                                   Thompson, Zainab B
                                                                                                   <ThompsonZB@state.gov>;
                                                                                                   Krueger, Thomas G
                                                                                                   <KruegerTG@state.gov>; Blaha,
                                                                                                   Charles O <BlahaCO@state.gov>;
                                                                                                   Koelling, Richard W
                                                                                                   <KoellingRW@state.gov>; Hart,
                                                                                                   Robert L <HartRL@state.gov>;
                                                                                                   Monjay, Robert
                                                                                                   <MonjayR@state.gov>


                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Koelling, Richard W
                                                                          Dearth, Anthony M        PM-DDTC- FrontOffice –Staff <PM- RE CLEARANCE Action Memo to Acting S Withhold in
WASHAR002 WASHAR002        4/20/2018 <KoellingRW@state.gov>; Hart, Robert
                                                                          <DearthAM@state.gov>     DDTC-FrontOffice-Staff@state.gov> on Revision to USML Categories I-III.msg Full
8514      8515                       L <HartRL@state.gov>; Monjay, Robert
                                     <MonjayR@state.gov>; Davidson-
                                     Hood, Simon
                                     <DavidsonHoodS@state.gov>




                                                                                                 427 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 480 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                                                                                       splotnick@doc.gov; Monjay, Robert
                                                                                                       <MonjayR@state.gov>; Krueger,
                                                                                                       Thomas G <KruegerTG@state.gov>;
                                                                                                       Hart, Robert L <HartRL@state.gov>;
                                                                                                                                            RE Commerce State Export Control Rules
                                                                            Timothy Mooney             Peckham, Yvonne M
                                          Seehra, Jasmeet K. EOP/OMB                                                                        on Cats 1-3 (Commerce updated rule     Withhold in
WASHAR002 WASHAR002            4/5/2018                                     <Timothy.Mooney@bis.doc.go <PeckhamYM@state.gov>;
                                          <Jasmeet_K._Seehra@omb.eop.gov>                                                                   ready to go back to DHS and ATF)       Full
8516      8518                                                              v>                         Abraham, Liz
                                                                                                                                            (75).msg
                                                                                                       <LAbraham@doc.gov>; Clagett,
                                                                                                       Steven
                                                                                                       <steven.clagett@bis.doc.gov>; Jeff
                                                                                                       Bond <Jeff.Bond@bis.doc.gov>

                                                                                                                                            2018-04-03 Redline BIS respose to ATF
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                         comments + DHS comments on
                                                                                                                                                                                    Full
8519      8664                                                                                                                              Commerce firearms rule.docx
                                                                         Monjay, Robert
                                                                         </O=EXCHANGELABS/OU=EXC
                                                                         HANGE ADMINISTRATIVE
                                     Freeman, Jeremy B                                              Heidema, Sarah J
                                                                         GROUP                                                                                                      Withhold in
WASHAR002 WASHAR002        4/20/2018 <FreemanJB@state.gov>; Hart, Robert                            <HeidemaSJ@state.gov>; Cavnar,          RE Defense Distributed.msg
                                                                         (FYDIBOHF23SPDLT)/CN=RECIP                                                                                 Full
8665      8670                       L <HartRL@state.gov>                                           Anna <CavnarA@state.gov>
                                                                         IENTS/CN=AF1B425AD6B74F9
                                                                         6A14ADE7CA3A1E30A-
                                                                         MONJAY, ROB>
                                        McKeeby, David I
                                        <McKeebyDI@state.gov>; Plotnick,
                                        Sarah (Federal) <splotnick@doc.gov>;
                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;        Seehra, Jasmeet K. EOP/OMB                                RE DHS comments on revised materials
                                                                                                        Bashadi, Sarah O. EOP/OMB                                                   Withhold in
WASHAR002 WASHAR002            4/2/2018 Krueger, Thomas G                    <Jasmeet_K._Seehra@omb.eo                                 on Joint Commerce State Export Control
                                                                                                        <Sarah_O._Bashadi@omb.eop.gov>                                              Full
8671      8673                          <KruegerTG@state.gov>; Peckham,      p.gov>                                                    Rules on Cats 1-3 (99).msg
                                        Yvonne M <PeckhamYM@state.gov>;
                                        'Harty, Candida (Federal)'
                                        <CHarty@doc.gov>; Monjay, Robert
                                        <MonjayR@state.gov>




                                                                                                     428 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 481 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                        splotnick@doc.gov; Hart, Robert L                                                               RE DOJ AFT comments on Revised
                                                                            Seehra, Jasmeet K. EOP/OMB
                                        <HartRL@state.gov>; Peckham,                                                                    Materials on Joint Commerce State        Withhold in
WASHAR002 WASHAR002            4/2/2018                                     <Jasmeet_K._Seehra@omb.eo                                 0
                                        Yvonne M <PeckhamYM@state.gov>;                                                                 Export Control Rules on Cats 1-3         Full
8674      8674                                                              p.gov>
                                        Krueger, Thomas G                                                                               (101).msg
                                        <KruegerTG@state.gov>; Monjay,
                                        Robert <MonjayR@state.gov>



                                        Monjay, Robert
                                        <MonjayR@state.gov>; Timothy
                                        Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                                                            Seehra, Jasmeet K. EOP/OMB                                  RE DOJ AFT comments on Revised
                                        splotnick@doc.gov; Hart, Robert L                                                                                                         Withhold in
WASHAR002 WASHAR002            4/2/2018                                     <Jasmeet_K._Seehra@omb.eo                                 0 Materials on Joint Commerce State
                                        <HartRL@state.gov>; Peckham,                                                                                                              Full
8675      8677                                                              p.gov>                                                      Export Control Rules on Cats 1-3 (95).msg
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>; Abraham, Liz
                                        <LAbraham@doc.gov>

                                                                                                       Bashadi, Sarah O. EOP/OMB
                                                                                                       <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                       ; Hart, Robert L
                                                                                                       <HartRL@state.gov>; Monjay,
                                                                                                       Robert <MonjayR@state.gov>;
                                     Timothy Mooney                         Seehra, Jasmeet K. EOP/OMB
                                                                                                       Peckham, Yvonne M                 RE DOJ ATF comments on the Commerce Withhold in
WASHAR002 WASHAR002        4/10/2018 <Timothy.Mooney@bis.doc.gov>;          <Jasmeet_K._Seehra@omb.eo
                                                                                                       <PeckhamYM@state.gov>;            rule for Cats 1-3 (69).msg          Full
8678      8679                       splotnick@doc.gov                      p.gov>
                                                                                                       Abraham, Liz
                                                                                                       <LAbraham@doc.gov>; Jeff Bond
                                                                                                       <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                       Steven
                                                                                                       <steven clagett@bis doc gov>




                                                                                                    429 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 482 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                 Bashadi, Sarah O. EOP/OMB
                                                                                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                 ; Hart, Robert L
                                                                                                 <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                     Seehra, Jasmeet K. EOP/OMB       Timothy Mooney
                                                                                                 Peckham, Yvonne M                 RE DOJ ATF comments on the Commerce Withhold in
WASHAR002 WASHAR002        4/10/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go
                                                                                                 <PeckhamYM@state.gov>;            rule for Cats 1-3 (70).msg          Full
8680      8681                       splotnick@doc.gov                v>
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>; Jeff Bond
                                                                                                 <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                 Steven
                                                                                                 <steven
                                                                                                 Bashadi,clagett@bis  doc gov>
                                                                                                           Sarah O. EOP/OMB
                                                                                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                 ; Hart, Robert L
                                                                                                 <HartRL@state.gov>; Monjay,
                                                                                                                                     RE DOJ ATF comments on the Commerce
                                                                                                 Robert <MonjayR@state.gov>;
                                     Seehra, Jasmeet K. EOP/OMB       Timothy Mooney                                                 rule for Cats 1-3 (All 18 Russian sanctions
                                                                                                 Peckham, Yvonne M                                                               Withhold in
WASHAR002 WASHAR002        4/10/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go                                     entities ATF referenced on OFAC's SDN
                                                                                                 <PeckhamYM@state.gov>;                                                          Full
8682      8684                       splotnick@doc.gov                v>                                                             are also currently listed on Entity
                                                                                                 Abraham, Liz
                                                                                                                                     List).msg
                                                                                                 <LAbraham@doc.gov>; Jeff Bond
                                                                                                 <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                 Steven
                                                                                                 <steven
                                                                                                 Bashadi,clagett@bis  doc gov>
                                                                                                           Sarah O. EOP/OMB
                                                                                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                 ; Hart, Robert L
                                                                                                 <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                                                                                 Peckham, Yvonne M                   RE DOJ ATF comments on the Commerce
                                     Seehra, Jasmeet K. EOP/OMB       Timothy Mooney
                                                                                                 <PeckhamYM@state.gov>;              rule for Cats 1-3 (BIS updates to      Withhold in
WASHAR002 WASHAR002        4/10/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go
                                                                                                 Abraham, Liz                        Commerce rule to address remaining ATF Full
8685      8688                       splotnick@doc.gov                v>
                                                                                                 <LAbraham@doc.gov>; Jeff Bond       comments).msg
                                                                                                 <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                 Steven
                                                                                                 <steven.clagett@bis.doc.gov>;
                                                                                                 Hillary Hess
                                                                                                 <Hillary Hess@bis doc gov>


                                                                                               430 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 483 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                       2018-4-10 BIS response to 04-09-18
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002                                                                                                                    Redline ATF comments on Commerce
                                                                                                                                                                                    Full
8689      8836                                                                                                                         firearm for sending to OMB.docx
                                                                                                 Bashadi, Sarah O. EOP/OMB
                                                                                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                 ; Hart, Robert L
                                                                                                 <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                     Seehra, Jasmeet K. EOP/OMB       Timothy Mooney
                                                                                                 Peckham, Yvonne M                     RE DOJ ATF comments on the Commerce Withhold in
WASHAR002 WASHAR002        4/10/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go
                                                                                                 <PeckhamYM@state.gov>;                rule for Cats 1-3.msg               Full
8837      8838                       splotnick@doc.gov                v>
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>; Jeff Bond
                                                                                                 <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                 Steven
                                                                                                 <steven clagett@bis doc gov>
                                                                                                 Hart, Robert L <HartRL@state.gov>;    RE Draft Commerce Transmittal letter for
                                     Timothy Mooney                   Davidson-Hood, Simon                                                                                          Withhold in
WASHAR002 WASHAR002        4/19/2018                                                             Monjay, Robert                        sending to Federal Register once rules get
                                     <Timothy.Mooney@bis.doc.gov>     <DavidsonHoodS@state.gov>                                                                                     Full
8839      8839                                                                                   <MonjayR@state.gov>                   signed (10).msg
                                                                      Timothy Mooney             Hart, Robert L <HartRL@state.gov>;    RE Draft Commerce Transmittal letter for
                                     Davidson-Hood, Simon                                                                                                                           Withhold in
WASHAR002 WASHAR002        4/19/2018                                  <Timothy.Mooney@bis.doc.go Monjay, Robert                        sending to Federal Register once rules get
                                     <DavidsonHoodS@state.gov>                                                                                                                      Full
8840      8841                                                        v>                         <MonjayR@state.gov>                   signed (9).msg
                                                                                                  Hart, Robert L <HartRL@state.gov>;
                                                                       Timothy Mooney                                                RE Draft Commerce Transmittal letter for
                                     Davidson-Hood, Simon                                         Monjay, Robert                                                                Withhold in
WASHAR002 WASHAR002        4/23/2018                                   <Timothy.Mooney@bis.doc.go                                    sending to Federal Register once rules get
                                     <DavidsonHoodS@state.gov>                                    <MonjayR@state.gov>; Hillary Hess                                             Full
8842      8843                                                         v>                                                            signed.msg
                                                                                                  <Hillary.Hess@bis.doc.gov>




                                                                                                 431 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 484 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Kouts, Jodi L. EOP/NSC
                                        Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jodi.L.Kouts@nsc.eop.gov>;
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     Timothy Mooney
                                        DHSOGCRegulations                                                                                 RE For Comment by COB on Monday
                                                                                                     <Timothy.Mooney@bis.doc.gov>;
                                        <DHSOGCRegulations@hq.dhs.gov>; Fischler, Danny                                                   April 9th -- revised State and Commerce Withhold in
WASHAR002 WASHAR002            4/9/2018                                                              splotnick@doc.gov; Monjay, Robert
                                        Eric.T.Gormsen@usdoj.gov;        <Danny.Fischler@hq.dhs.gov>                                      rules on Export Control Reform for Cats 1- Full
8844      8844                                                                                       <MonjayR@state.gov>; Krueger,
                                        Andrew.R.Lange@usdoj.gov;                                                                         3.msg
                                                                                                     Thomas G <KruegerTG@state.gov>;
                                        Eric.M.Epstein@usdoj.gov;
                                                                                                     Peckham, Yvonne M
                                        Larysa.A.Simms@usdoj.gov
                                                                                                     <PeckhamYM@state.gov>;
                                                                                                     Abraham, Liz
                                                                                                     <LAbraham@doc.gov>; Clagett,
                                                                                                     Steven
                                                                                                     <steven.clagett@bis.doc.gov>; Jeff
                                                                                                     Bond <Jeff.Bond@bis.doc.gov>;
                                                                                                     Hart, Robert L <HartRL@state.gov>


                                     Kouts, Jodi L. EOP/NSC
                                     <Jodi.L.Kouts@nsc.eop.gov>; Seehra,
                                                                                                       Timothy Mooney
                                     Jasmeet K. EOP/OMB
                                                                                                       <Timothy.Mooney@bis.doc.gov>; Re From Commerce on revised materials
                                     <Jasmeet_K._Seehra@omb.eop.gov>; McKeeby, David I                                                                                         Withhold in
WASHAR002 WASHAR002        4/18/2018                                                                   Plotnick, Sarah (Federal)        on Joint Commerce State Export Control
                                     Monjay, Robert                      <McKeebyDI@state.gov>                                                                                 Full
8845      8847                                                                                         <splotnick@doc.gov>; PM-CPA <PM- Rules on Cats 1-3 (11).msg
                                     <MonjayR@state.gov>; Hart, Robert L
                                                                                                       CPA@state.gov>
                                     <HartRL@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>




                                                                                                    432 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 485 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                    Timothy Mooney
                                     McKeeby, David I
                                                                                                    <Timothy.Mooney@bis.doc.gov>;
                                     <McKeebyDI@state.gov>; Monjay,
                                                                         Seehra, Jasmeet K. EOP/OMB Plotnick, Sarah (Federal)       RE From Commerce on revised materials
                                     Robert <MonjayR@state.gov>; Hart,                                                                                                     Withhold in
WASHAR002 WASHAR002        4/18/2018                                     <Jasmeet_K._Seehra@omb.eo <splotnick@doc.gov>; PM-CPA <PM- on Joint Commerce State Export Control
                                     Robert L <HartRL@state.gov>;                                                                                                          Full
8848      8849                                                           p.gov>                     CPA@state.gov>; Kouts, Jodi L.  Rules on Cats 1-3 (13).msg
                                     Peckham, Yvonne M
                                                                                                    EOP/NSC
                                     <PeckhamYM@state.gov>
                                                                                                    <Jodi.L.Kouts@nsc.eop.gov>
                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     Timothy Mooney
                                     <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     <Timothy.Mooney@bis.doc.gov>; RE From Commerce on revised materials
                                     Monjay, Robert                      McKeeby, David I                                                                                    Withhold in
WASHAR002 WASHAR002        4/11/2018                                                                 Plotnick, Sarah (Federal)        on Joint Commerce State Export Control
                                     <MonjayR@state.gov>; Hart, Robert L <McKeebyDI@state.gov>                                                                               Full
8850      8851                                                                                       <splotnick@doc.gov>; PM-CPA <PM- Rules on Cats 1-3 (58).msg
                                     <HartRL@state.gov>; Peckham,
                                                                                                     CPA@state.gov>
                                     Yvonne M <PeckhamYM@state.gov>

                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                   0320 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                               Full
8852      8855
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                   0320 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                               Full
8856      8862
                                     McKeeby, David I
                                     <McKeebyDI@state.gov>; Kouts, Jodi
                                     L. EOP/NSC
                                     <Jodi.L.Kouts@nsc.eop.gov>; Seehra,
                                                                         Timothy Mooney                                               RE From Commerce on revised materials
                                     Jasmeet K. EOP/OMB                                             splotnick@doc.gov; PM-CPA <PM-                                           Withhold in
WASHAR002 WASHAR002        4/19/2018                                     <Timothy.Mooney@bis.doc.go                                   on Joint Commerce State Export Control
                                     <Jasmeet_K._Seehra@omb.eop.gov>;                               CPA@state.gov>                                                           Full
8863      8866                                                           v>                                                           Rules on Cats 1-3.msg
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>

                                                                                                                                      0320 INTERAGENCY TPs--CATS I-III + BIS   Withhold in
WASHAR002 WASHAR002
                                                                                                                                      tweak from 4-19.docx                     Full
8867      8873
                                                                                                                                      0320 CATS I-III MYTHS V FACTS + BIS      Withhold in
WASHAR002 WASHAR002
                                                                                                                                      tweak from 4-19.docx                     Full
8874      8877




                                                                                                  433 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 486 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                             Monjay, Robert
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE
                                          Timothy Mooney                     GROUP                                                           RE Guns rules (Commerce responses)       Withhold in
WASHAR002 WASHAR002            4/2/2018                                                                                                  0
                                          <Timothy.Mooney@bis.doc.gov>       (FYDIBOHF23SPDLT)/CN=RECIP                                      (88).msg                                 Full
8878      8879
                                                                             IENTS/CN=AF1B425AD6B74F9
                                                                             6A14ADE7CA3A1E30A-
                                                                             MONJAY, ROB>
                                                                                                                                             Cat I-III Combined PR - FRN 16 (4-2-18   Withhold in
WASHAR002 WASHAR002
                                                                                                                                             Response to DOJ and BIS).docx            Full
8880      8911
                                                                           Timothy Mooney
                                                                                                                                             RE Here is the updated Commerce rule     Withhold in
WASHAR002 WASHAR002            4/5/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                    0
                                                                                                                                             we plan to send back to OMB (77).msg     Full
8912      8912                                                             v>
                                        Monjay, Robert                                                    Koelling, Richard W
                                                                            Krueger, Thomas G                                              RE Here is the updated Commerce rule       Withhold in
WASHAR002 WASHAR002            4/4/2018 <MonjayR@state.gov>; Hart, Robert L                               <KoellingRW@state.gov>; Heidema,
                                                                            <KruegerTG@state.gov>                                          we plan to send back to OMB (81).msg       Full
8913      8913                          <HartRL@state.gov>                                                Sarah J <HeidemaSJ@state.gov>

                                                                             Hart, Robert L                                                  RE Here is the updated Commerce rule     Withhold in
WASHAR002 WASHAR002            4/4/2018 Monjay, Robert <MonjayR@state.gov>                                                               0
                                                                             <HartRL@state.gov>                                              we plan to send back to OMB (82).msg     Full
8914      8914

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>;         Cavnar, Anna                     Fabry, Steven F                                                             Withhold in
WASHAR002 WASHAR002        4/12/2018                                                                                                         RE Offer of Settlement (41).msg
                                     Freeman, Jeremy B                   <CavnarA@state.gov>              <FabrySF@state.gov>                                                         Full
8915      8925
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>




                                                                                                    434 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 487 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Freeman,
                                                                          Heidema, Sarah J          Fabry, Steven F                                                      Withhold in
WASHAR002 WASHAR002        4/12/2018 Jeremy B <FreemanJB@state.gov>;                                                                RE Offer of Settlement (43).msg
                                                                          <HeidemaSJ@state.gov>     <FabrySF@state.gov>                                                  Full
8926      8936                       Hart, Robert L <HartRL@state.gov>;
                                     PM-DTCP-RMA <PM-DTCP-
                                     RMA@state.gov>




                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Hart, Robert Monjay, Robert             Fabry, Steven F                                                      Withhold in
WASHAR002 WASHAR002        4/12/2018                                                                                                RE Offer of Settlement (44).msg
                                     L <HartRL@state.gov>; Heidema, Sarah <MonjayR@state.gov>       <FabrySF@state.gov>                                                  Full
8937      8947
                                     J <HeidemaSJ@state.gov>; PM-DTCP-
                                     RMA <PM-DTCP-RMA@state.gov>




                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Hart, Robert                            Cavnar, Anna
                                                                          Monjay, Robert                                                                                 Withhold in
WASHAR002 WASHAR002        4/12/2018 L <HartRL@state.gov>; Heidema, Sarah                           <CavnarA@state.gov>; Fabry,     RE Offer of Settlement (52).msg
                                                                          <MonjayR@state.gov>                                                                            Full
8948      8963                       J <HeidemaSJ@state.gov>; PM-DTCP-                              Steven F <FabrySF@state.gov>
                                     RMA <PM-DTCP-RMA@state.gov>


                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002                                                                                                                 DDTC DD Counteroffer v5 (RJM).docx
                                                                                                                                                                         Full
8964      8965

                                     Hart, Robert L <HartRL@state.gov>;
                                                                                                    Cavnar, Anna
                                     Heidema, Sarah J                     Freeman, Jeremy B                                                                              Withhold in
WASHAR002 WASHAR002        4/11/2018                                                                <CavnarA@state.gov>; Fabry,     RE Offer of Settlement (54).msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-      <FreemanJB@state.gov>                                                                          Full
8966      8975                                                                                      Steven F <FabrySF@state.gov>
                                     RMA <PM-DTCP-RMA@state.gov>




                                                                                                  435 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 488 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                                                                                                                         Withhold in
WASHAR002 WASHAR002                                                                                                                   DDTC DD Counteroffer v5.docx
                                                                                                                                                                         Full
8976      8977
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;   Heidema, Sarah J           Freeman, Jeremy B                                                   Withhold in
WASHAR002 WASHAR002        4/10/2018                                                                                                  RE Offer of Settlement (64).msg
                                     PM-DTCP-RMA <PM-DTCP-                <HeidemaSJ@state.gov>      <FreemanJB@state.gov>                                               Full
8978      8987
                                     RMA@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;   Heidema, Sarah J           Freeman, Jeremy B                                                   Withhold in
WASHAR002 WASHAR002        4/10/2018                                                                                                  RE Offer of Settlement (66).msg
                                     PM-DTCP-RMA <PM-DTCP-                <HeidemaSJ@state.gov>      <FreemanJB@state.gov>                                               Full
8988      8996
                                     RMA@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Monjay, Robert
                                                                          Heidema, Sarah J           Fabry, Steven F                                                     Withhold in
WASHAR002 WASHAR002        4/12/2018 <MonjayR@state.gov>; Freeman,                                                                    RE Offer of Settlement.msg
                                                                          <HeidemaSJ@state.gov>      <FabrySF@state.gov>                                                 Full
8997      9007                       Jeremy B <FreemanJB@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>


                                                                                                     Freeman, Jeremy B
                                                                                                     <FreemanJB@state.gov>; Fabry,
                                                                                                     Steven F <FabrySF@state.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                     Monjay, Robert
                                     PM-Staffers Mailbox <PM-             Koelling, Richard W                                                                            Withhold in
WASHAR002 WASHAR002        4/13/2018                                                                 <MonjayR@state.gov>; Hart, Robert RE PDAS cleared DD offer.msg
                                     StaffersMailbox@state.gov>; Heidema, <KoellingRW@state.gov>                                                                         Full
9008      9009                                                                                       L <HartRL@state.gov>; Miller,
                                     Sarah J <HeidemaSJ@state.gov>
                                                                                                     Michael F <Millermf@state.gov>;
                                                                                                     Dearth, Anthony M
                                                                                                     <DearthAM@state.gov>




                                                                                                   436 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 489 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING



                                        Cavnar, Anna <CavnarA@state.gov>;
                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Hart, Robert
                                                                             Dearth, Anthony M        Miller, Michael F                RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/5/2018 L <HartRL@state.gov>; Freeman,
                                                                             <DearthAM@state.gov>     <Millermf@state.gov>             settlement (72).msg                      Full
9010      9017                          Jeremy B <FreemanJB@state.gov>;
                                        Fabry, Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>




                                        Cavnar, Anna <CavnarA@state.gov>;
                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Hart, Robert
                                                                             Dearth, Anthony M        Miller, Michael F                RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/5/2018 L <HartRL@state.gov>; Freeman,
                                                                             <DearthAM@state.gov>     <Millermf@state.gov>             settlement (74).msg                      Full
9018      9025                          Jeremy B <FreemanJB@state.gov>;
                                        Fabry, Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>



                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                    22 USC 2717 Current.docx
                                                                                                                                                                               Full
9026      9026


                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Hart, Robert
                                                                                                      Miller, Michael F
                                        L <HartRL@state.gov>; Freeman,       Cavnar, Anna                                            RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/5/2018                                                               <Millermf@state.gov>; Dearth,
                                        Jeremy B <FreemanJB@state.gov>;      <CavnarA@state.gov>                                     settlement (76).msg                      Full
9027      9033                                                                                        Anthony M <DearthAM@state.gov>
                                        Fabry, Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>




                                                                                                    437 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 490 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                                                                Withhold in
WASHAR002 WASHAR002                                                                                                                     MTD SAC (DRAFT 20180405 18.40).docx
                                                                                                                                                                                Full
9034      9054

                                        Cavnar, Anna <CavnarA@state.gov>;
                                        Hart, Robert L <HartRL@state.gov>;
                                                                                                       Miller, Michael F
                                        Freeman, Jeremy B                  Heidema, Sarah J                                           RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/3/2018                                                                <Millermf@state.gov>; Dearth,
                                        <FreemanJB@state.gov>; Fabry,      <HeidemaSJ@state.gov>                                      settlement (86).msg                      Full
9055      9061                                                                                         Anthony M <DearthAM@state.gov>
                                        Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>



                                        Hart, Robert L <HartRL@state.gov>;
                                        Freeman, Jeremy B
                                                                           Cavnar, Anna                Heidema, Sarah J                 RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/3/2018 <FreemanJB@state.gov>; Fabry,
                                                                           <CavnarA@state.gov>         <HeidemaSJ@state.gov>            settlement (87).msg                      Full
9062      9067                          Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>



                                        Hart, Robert L <HartRL@state.gov>;
                                        Cavnar, Anna <CavnarA@state.gov>; Freeman, Jeremy B            Heidema, Sarah J                 RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/2/2018
                                        Fabry, Steven F <FabrySF@state.gov>; <FreemanJB@state.gov>     <HeidemaSJ@state.gov>            settlement (90).msg                      Full
9068      9073
                                        Monjay, Robert <MonjayR@state.gov>



                                        Freeman, Jeremy B
                                        <FreemanJB@state.gov>; Cavnar, Anna
                                                                             Hart, Robert L            Heidema, Sarah J                 RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/2/2018 <CavnarA@state.gov>; Fabry, Steven F
                                                                             <HartRL@state.gov>        <HeidemaSJ@state.gov>            settlement (93).msg                      Full
9074      9079                          <FabrySF@state.gov>; Monjay, Robert
                                        <MonjayR@state.gov>




                                                                                                     438 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 491 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                        Hart, Robert L <HartRL@state.gov>;
                                        Cavnar, Anna <CavnarA@state.gov>; Freeman, Jeremy B               Heidema, Sarah J                     RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/2/2018
                                        Fabry, Steven F <FabrySF@state.gov>; <FreemanJB@state.gov>        <HeidemaSJ@state.gov>                settlement (94).msg                      Full
9080      9084
                                        Monjay, Robert <MonjayR@state.gov>


                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                            DDTC DD Counteroffer v4.docx
                                                                                                                                                                                       Full
9085      9085


                                        Cavnar, Anna <CavnarA@state.gov>;
                                        Heidema, Sarah J
                                                                                                          Miller, Michael F
                                        <HeidemaSJ@state.gov>; Freeman,      Hart, Robert L                                              RE PM Final Defense Distributed offer of Withhold in
WASHAR002 WASHAR002            4/5/2018                                                                   <Millermf@state.gov>; Dearth,
                                        Jeremy B <FreemanJB@state.gov>;      <HartRL@state.gov>                                          settlement.msg                           Full
9086      9093                                                                                            Anthony M <DearthAM@state.gov>
                                        Fabry, Steven F <FabrySF@state.gov>;
                                        Monjay, Robert <MonjayR@state.gov>



                                     Heidema, Sarah J                                                     Monjay, Robert
                                                                             Miller, Michael F                                              RE Publication of Proposed Rules on        Withhold in
WASHAR002 WASHAR002        4/16/2018 <HeidemaSJ@state.gov>; Koelling,                                     <MonjayR@state.gov>; Hart, Robert
                                                                             <Millermf@state.gov>                                           USML Cats I-III (29).msg                   Full
9094      9097                       Richard W <KoellingRW@state.gov>                                     L <HartRL@state.gov>
                                                                             Monjay, Robert
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE         Hart, Robert L <HartRL@state.gov>;
                                        Kouts, Jodi L. EOP/NSC               GROUP                        Heidema, Sarah J                   RE Publication of Proposed Rules on       Withhold in
WASHAR002 WASHAR002            4/4/2018
                                        <Jodi.L.Kouts@nsc.eop.gov>           (FYDIBOHF23SPDLT)/CN=RECIP   <HeidemaSJ@state.gov>; Miller,     USML Cats I-III (83).msg                  Full
9098      9099
                                                                             IENTS/CN=AF1B425AD6B74F9     Michael F <Millermf@state.gov>
                                                                             6A14ADE7CA3A1E30A-
                                                                             MONJAY, ROB>
                                                                             Miller, Michael F                                                 RE Publication of Proposed Rules on     Withhold in
WASHAR002 WASHAR002            4/3/2018 Monjay, Robert <MonjayR@state.gov>                                                                 0
                                                                             <Millermf@state.gov>                                              USML Cats I-III (84).msg                Full
9100      9101




                                                                                                     439 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 492 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                         Miller, Michael F
                                                                                                         <Millermf@state.gov>; Heidema,
                                                                            Hart, Robert L                                                 RE Publication of Proposed Rules on     Withhold in
WASHAR002 WASHAR002        4/30/2018 Jodi.L.Kouts@nsc.eop.gov                                            Sarah J <HeidemaSJ@state.gov>;
                                                                            <HartRL@state.gov>                                             USML Cats I-III.msg                     Full
9102      9104                                                                                           Monjay, Robert
                                                                                                         <MonjayR@state.gov>

                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        Monjay, Robert
                                        <MonjayR@state.gov>;              Timothy Mooney                                                    RE Status of revised materials on Joint
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002            4/2/2018 splotnick@doc.gov; Hart, Robert L <Timothy.Mooney@bis.doc.go                                      0 Commerce State Export Control Rules on
                                                                                                                                                                                    Full
9105      9107                          <HartRL@state.gov>; Peckham,      v>                                                                Cats 1-3 (89).msg
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>

                                                                                                                                           2018-3-22 Commerce blanket LD memo      Withhold in
WASHAR002 WASHAR002
                                                                                                                                           with all edits from DHS accepted.docx   Full
9108      9115
                                                                                                                                           2018-2-22 CLEAN ICE-BIS Letter for
                                                                                                                                                                                   Withhold in
WASHAR002 WASHAR002                                                                                                                        referencing to from Draft Commerce
                                                                                                                                                                                   Full
9116      9117                                                                                                                             letter.pdf
                                                                                                                                           2018-2-22 Draft BIS letter confirming   Withhold in
WASHAR002 WASHAR002
                                                                                                                                           content of ICE-BIS Letter docx.doc      Full
9118      9118
                                        Timothy Mooney
                                        <Timothy.Mooney@bis.doc.gov>;
                                        Monjay, Robert
                                        <MonjayR@state.gov>;                Seehra, Jasmeet K. EOP/OMB                                      RE Status of revised materials on Joint
                                                                                                                                                                                    Withhold in
WASHAR002 WASHAR002            4/2/2018 splotnick@doc.gov; Hart, Robert L   <Jasmeet_K._Seehra@omb.eo                                     0 Commerce State Export Control Rules on
                                                                                                                                                                                    Full
9119      9120                          <HartRL@state.gov>; Peckham,        p.gov>                                                          Cats 1-3 (91).msg
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>




                                                                                                    440 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 493 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                        Seehra, Jasmeet K. EOP/OMB
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                        Monjay, Robert
                                        <MonjayR@state.gov>;              Timothy Mooney                                                  RE Status of revised materials on Joint
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002            4/2/2018 splotnick@doc.gov; Hart, Robert L <Timothy.Mooney@bis.doc.go                                    0 Commerce State Export Control Rules on
                                                                                                                                                                                  Full
9121      9122                          <HartRL@state.gov>; Peckham,      v>                                                              Cats 1-3 (92).msg
                                        Yvonne M <PeckhamYM@state.gov>;
                                        Krueger, Thomas G
                                        <KruegerTG@state.gov>


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Monjay, Robert Paul, Joshua M                                                                                              Withhold in
WASHAR002 WASHAR002        4/26/2018                                                                                                    0 Updated Roll Out Plan.msg
                                     <MonjayR@state.gov>; PM-CPA <PM- <PaulJM@state.gov>                                                                                              Full
9123      9123
                                     CPA@state.gov>; Davidson-Hood,
                                     Simon <DavidsonHoodS@state.gov>


                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         0426 Roll out Plan USML Cats I-III.docx
                                                                                                                                                                                      Full
9124      9125
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         (FT_441539) 201812286-FD_Tab-3.pdf
                                                                                                                                                                                      Full
9126      9134
                                                                                                      Peckham, Yvonne M
                                        Hart, Robert L <HartRL@state.gov>; Peckham, Yvonne M          <PeckhamYM@state.gov>;                                                          Withhold in
WASHAR002 WASHAR002            5/2/2018                                                                                                     CAT 1-3 RIN 1400-AE30 .msg
                                        Monjay, Robert <MonjayR@state.gov> <PeckhamYM@state.gov>      Kottmyer, Alice M                                                               Full
9135      9135
                                                                                                      <KottmyerAM@state.gov>
                                                                                                      PM-CPA <PM-CPA@state.gov>; PM-
                                        Heidema, Sarah J                   Paul, Joshua M                                                                                             Withhold in
WASHAR002 WASHAR002            5/4/2018                                                               DTCP-RMA <PM-DTCP-                    CATS 1-3.msg
                                        <HeidemaSJ@state.gov>              <PaulJM@state.gov>                                                                                         Full
9136      9136                                                                                        RMA@state.gov>
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>; Richard
                                                                           Timothy Mooney
                                                                                                      Ashooh                                Commerce rule will get signed today Can Withhold in
WASHAR002 WASHAR002            5/4/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go
                                                                                                      <Richard.Ashooh@bis.doc.gov>;         you send us contact at State .msg       Full
9137      9137                                                             v>
                                                                                                      Clagett, Steven
                                                                                                      <steven.clagett@bis.doc.gov>


                                                                                                     441 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 494 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                          Richard Ashooh
                                                                                                          <Richard.Ashooh@bis.doc.gov>;
                                                                                                          Matthew Borman
                                                                                                          <Matthew.Borman@bis.doc.gov>;
                                                                                                          Monjay, Robert
                                        Kimberly Ekmark
                                                                                                          <MonjayR@state.gov>; Hart, Robert
                                        <Kimberly.Ekmark@bis.doc.gov>;         Timothy Mooney
                                                                                                          L <HartRL@state.gov>; Heidema,    Did State confirm the briefing is         Withhold in
WASHAR002 WASHAR002            5/8/2018 Eugene Cottilli                        <Timothy.Mooney@bis.doc.go
                                                                                                          Sarah J <HeidemaSJ@state.gov>;    scheduled for Monday May 14 .msg          Full
9138      9138                          <Eugene.Cottilli@bis.doc.gov>; Paul,   v>
                                                                                                          Hillary Hess
                                        Joshua M <PaulJM@state.gov>
                                                                                                          <Hillary.Hess@bis.doc.gov>; Karen
                                                                                                          NiesVogel
                                                                                                          <Karen.NiesVogel@bis.doc.gov>;
                                                                                                          Clagett, Steven
                                                                                                          <steven.clagett@bis.doc.gov>
                                                                               Monjay, Robert                                                                                         Withhold in
WASHAR002 WASHAR002            5/8/2018 Monjay, Robert <MonjayR@state.gov>                                                                0 Fwd I-III Cheat Sheet.msg
                                                                               <MonjayR@state.gov>                                                                                    Full
9139      9139
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         XXExport.Control.Firearms.docx
                                                                                                                                                                                      Full
9140      9142
                                                                                                                                            Draft rules v Legislation                 Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Comparrision.docx                         Full
9143      9143
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                         0830 FACT SHEET--DDTC--CATS I-III.docx
                                                                                                                                                                                      Full
9144      9145
                                                                                                                                            Fwd For Comment by COB on Monday
                                                                           Monjay, Robert                                                   April 9th -- revised State and Commerce Withhold in
WASHAR002 WASHAR002            5/8/2018 Monjay, Robert <MonjayR@state.gov>                                                                0
                                                                           <MonjayR@state.gov>                                              rules on Export Control Reform for Cats 1- Full
9146      9146
                                                                                                                                            3.msg
                                                                                                                                            2018-04-03 Redline BIS respose to ATF
                                                                                                                                                                                       Withhold in
WASHAR002 WASHAR002                                                                                                                         comments + DHS comments on
                                                                                                                                                                                       Full
9147      9292                                                                                                                              Commerce firearms rule.docx
                                                                                                                                            Cat I-III Combined PR - FRN 16 (4-5-18    Withhold in
WASHAR002 WASHAR002
                                                                                                                                            Response to DOJ and BIS).docx             Full
9293      9324




                                                                                                        442 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 495 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                            CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                             Richard Ashooh
                                                                                                             <Richard.Ashooh@bis.doc.gov>;
                                                                                                             Matthew Borman
                                                                                                             <Matthew.Borman@bis.doc.gov>;
                                                                                                             Monjay, Robert
                                        Paul, Joshua M <PaulJM@state.gov>;
                                                                                                             <MonjayR@state.gov>; Hart, Robert
                                        Heidema, Sarah J
                                                                                                             L <HartRL@state.gov>; Hillary Hess
                                        <HeidemaSJ@state.gov>; Darrach,
                                                                                                             <Hillary.Hess@bis.doc.gov>; Karen
                                        Tamara A <DarrachTA@state.gov>;
                                                                             Blake, Victoria C CIV DTSA PD NiesVogel                              RE Non-DoD Source RE Did State
                                        Timothy Mooney                                                                                                                                     Withhold in
WASHAR002 WASHAR002            5/9/2018                                      (US)                            <Karen.NiesVogel@bis.doc.gov>;       confirm the briefing is scheduled for
                                        <Timothy.Mooney@bis.doc.gov>;                                                                                                                      Full
9325      9331                                                               <victoria.c.blake.civ@mail.mil> Clagett, Steven                      Monday May 14 .msg
                                        Kimberly Ekmark
                                                                                                             <steven.clagett@bis.doc.gov>;
                                        <Kimberly.Ekmark@bis.doc.gov>;
                                                                                                             Miller, Tiernen
                                        Eugene Cottilli
                                                                                                             <MillerET@state.gov>; Laychak,
                                        <Eugene.Cottilli@bis.doc.gov>
                                                                                                             Michael R SES DTSA EO (US)
                                                                                                             <michael.r.laychak.civ@mail.mil>;
                                                                                                             Stringfield, Cynthia D CIV DTSA EO
                                                                                                             (US)
                                                                                                             <cynthia.d.stringfield.civ@mail.mil>
                                                                                                                                                  RE AM for S Proposed Amendment to
                                        Monjay, Robert
                                                                                                             Heidema, Sarah J                     the International Traffic in Arms
                                        <MonjayR@state.gov>; Paul, Joshua M Hart, Robert L                                                                                                  Withhold in
WASHAR002 WASHAR002            5/4/2018                                                                      <HeidemaSJ@state.gov>; Miller,       Regulations Proposed Amendment to the
                                        <PaulJM@state.gov>; PM-CPA <PM-     <HartRL@state.gov>                                                                                              Full
9332      9333                                                                                               Michael F <Millermf@state.gov>       International Traffic in Arms Regulations
                                        CPA@state.gov>
                                                                                                                                                  (23).msg
                                        Peckham, Yvonne M
                                                                             Hart, Robert L                  Kottmyer, Alice M                                                             Withhold in
WASHAR002 WASHAR002            5/2/2018 <PeckhamYM@state.gov>; Monjay,                                                                            RE CAT 1-3 RIN 1400-AE30 (25).msg
                                                                             <HartRL@state.gov>              <KottmyerAM@state.gov>                                                        Full
9334      9334                          Robert <MonjayR@state.gov>

                                                                             Hart, Robert L                                                                                                Withhold in
WASHAR002 WASHAR002            5/2/2018 Monjay, Robert <MonjayR@state.gov>                                                                      0 RE CAT 1-3 RIN 1400-AE30 (26).msg
                                                                             <HartRL@state.gov>                                                                                            Full
9335      9335
                                                                                                             Kottmyer, Alice M
                                        Hart, Robert L <HartRL@state.gov>; Peckham, Yvonne M                 <KottmyerAM@state.gov>;                                                       Withhold in
WASHAR002 WASHAR002            5/2/2018                                                                                                           RE CAT 1-3 RIN 1400-AE30 .msg
                                        Monjay, Robert <MonjayR@state.gov> <PeckhamYM@state.gov>             Peckham, Yvonne M                                                             Full
9336      9337
                                                                                                             <PeckhamYM@state.gov>




                                                                                                         443 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 496 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                           CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                        Hart, Robert L <HartRL@state.gov>;                             Heidema, Sarah J
                                                                                                                                            RE Commerce rule will get signed today
                                        Steffens, Jessica L                  Davidson-Hood, Simon      <HeidemaSJ@state.gov>; PM-                                                    Withhold in
WASHAR002 WASHAR002            5/4/2018                                                                                                     Can you send us contact at State
                                        <SteffensJL@state.gov>; Monjay,      <DavidsonHoodS@state.gov> Staffers Mailbox <PM-                                                         Full
9338      9340                                                                                                                              (17).msg
                                        Robert <MonjayR@state.gov>                                     StaffersMailbox@state.gov>

                                                                                                      Hart, Robert L <HartRL@state.gov>;
                                                                                                      Heidema, Sarah J                      RE Commerce rule will get signed today
                                                                           Steffens, Jessica L                                                                                       Withhold in
WASHAR002 WASHAR002            5/4/2018 Monjay, Robert <MonjayR@state.gov>                            <HeidemaSJ@state.gov>; PM-            Can you send us contact at State
                                                                           <SteffensJL@state.gov>                                                                                    Full
9341      9342                                                                                        Staffers Mailbox <PM-                 (19).msg
                                                                                                      StaffersMailbox@state.gov>
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                      Ashooh
                                                                                                      <Richard.Ashooh@bis.doc.gov>;
                                                                           Timothy Mooney                                                   RE Commerce rule will get signed today
                                                                                                      Clagett, Steven                                                                Withhold in
WASHAR002 WASHAR002            5/4/2018 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                                       Can you send us contact at State
                                                                                                      <steven.clagett@bis.doc.gov>; Hart,                                            Full
9343      9344                                                             v>                                                               (22).msg
                                                                                                      Robert L <HartRL@state.gov>;
                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>; Steffens,
                                                                                                      Jessica L <SteffensJL@state.gov>

                                        Hart, Robert L <HartRL@state.gov>;
                                        Steffens, Jessica L
                                        <SteffensJL@state.gov>; Monjay,      PM-Staffers Mailbox <PM-       Heidema, Sarah J                RE Commerce rule will get signed today   Withhold in
WASHAR002 WASHAR002            5/4/2018
                                        Robert <MonjayR@state.gov>;          StaffersMailbox@state.gov>     <HeidemaSJ@state.gov>           Can you send us contact at State .msg    Full
9345      9346
                                        Davidson-Hood, Simon
                                        <DavidsonHoodS@state.gov>




                                                                                                          444 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 497 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                         Richard Ashooh
                                                                                                         <Richard.Ashooh@bis.doc.gov>;
                                        Heidema, Sarah J
                                                                                                         Matthew Borman
                                        <HeidemaSJ@state.gov>; Darrach,
                                                                                                         <Matthew.Borman@bis.doc.gov>;
                                        Tamara A <DarrachTA@state.gov>;
                                                                                                         Monjay, Robert
                                        Timothy Mooney
                                                                                                         <MonjayR@state.gov>; Hart, Robert
                                        <Timothy.Mooney@bis.doc.gov>;
                                                                              Paul, Joshua M             L <HartRL@state.gov>; Hillary Hess RE Did State confirm the briefing is   Withhold in
WASHAR002 WASHAR002            5/9/2018 Kimberly Ekmark
                                                                              <PaulJM@state.gov>         <Hillary.Hess@bis.doc.gov>; Karen scheduled for Monday May 14 (1).msg     Full
9347      9350                          <Kimberly.Ekmark@bis.doc.gov>;
                                                                                                         NiesVogel
                                        Eugene Cottilli
                                                                                                         <Karen.NiesVogel@bis.doc.gov>;
                                        <Eugene.Cottilli@bis.doc.gov>; Blake,
                                                                                                         Clagett, Steven
                                        Victoria C CIV DTSA PD (US)
                                                                                                         <steven.clagett@bis.doc.gov>;
                                        <victoria.c.blake.civ@mail.mil>
                                                                                                         Miller, Tiernen
                                                                                                         <MillerET@state.gov>
                                                                              Timothy Mooney                                                RE Did State confirm the briefing is
                                        Heidema, Sarah J                                                 Monjay, Robert                                                            Withhold in
WASHAR002 WASHAR002            5/8/2018                                       <Timothy.Mooney@bis.doc.go                                    scheduled for Monday May 14
                                        <HeidemaSJ@state.gov>                                            <MonjayR@state.gov>                                                       Full
9351      9352                                                                v>                                                            (10).msg
                                                                                                         Richard Ashooh
                                                                                                         <Richard.Ashooh@bis.doc.gov>;
                                                                                                         Matthew Borman
                                        Darrach, Tamara A
                                                                                                         <Matthew.Borman@bis.doc.gov>;
                                        <DarrachTA@state.gov>; Paul, Joshua
                                                                                                         Monjay, Robert
                                        M <PaulJM@state.gov>; Timothy
                                                                                                         <MonjayR@state.gov>; Hart, Robert
                                        Mooney
                                                                              Heidema, Sarah J           L <HartRL@state.gov>; Hillary Hess RE Did State confirm the briefing is   Withhold in
WASHAR002 WASHAR002            5/9/2018 <Timothy.Mooney@bis.doc.gov>;
                                                                              <HeidemaSJ@state.gov>      <Hillary.Hess@bis.doc.gov>; Karen scheduled for Monday May 14 (2).msg     Full
9353      9355                          Kimberly Ekmark
                                                                                                         NiesVogel
                                        <Kimberly.Ekmark@bis.doc.gov>;
                                                                                                         <Karen.NiesVogel@bis.doc.gov>;
                                        Eugene Cottilli
                                                                                                         Clagett, Steven
                                        <Eugene.Cottilli@bis.doc.gov>
                                                                                                         <steven.clagett@bis.doc.gov>;
                                                                                                         Miller, Tiernen
                                                                                                         <MillerET@state.gov>




                                                                                                      445 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 498 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                        Richard Ashooh
                                                                                                        <Richard.Ashooh@bis.doc.gov>;
                                                                                                        Matthew Borman
                                                                                                        <Matthew.Borman@bis.doc.gov>;
                                                                                                        Monjay, Robert
                                                                                                        <MonjayR@state.gov>; Hart, Robert
                                        Paul, Joshua M <PaulJM@state.gov>;
                                                                                                        L <HartRL@state.gov>; Heidema,
                                        Kimberly Ekmark                      Timothy Mooney
                                                                                                        Sarah J <HeidemaSJ@state.gov>;    RE Did State confirm the briefing is Withhold in
WASHAR002 WASHAR002            5/8/2018 <Kimberly.Ekmark@bis.doc.gov>;       <Timothy.Mooney@bis.doc.go
                                                                                                        Hillary Hess                      scheduled for Monday May 14 (8).msg Full
9356      9357                          Eugene Cottilli                      v>
                                                                                                        <Hillary.Hess@bis.doc.gov>; Karen
                                        <Eugene.Cottilli@bis.doc.gov>
                                                                                                        NiesVogel
                                                                                                        <Karen.NiesVogel@bis.doc.gov>;
                                                                                                        Clagett, Steven
                                                                                                        <steven.clagett@bis.doc.gov>;
                                                                                                        Miller, Tiernen
                                                                                                        <MillerET@state.gov>
                                                                             Hart, Robert L                                                                                    Withhold in
WASHAR002 WASHAR002            5/8/2018 Monjay, Robert <MonjayR@state.gov>                                                              0 RE I-III Cheat Sheet (12).msg
                                                                             <HartRL@state.gov>                                                                                Full
9358      9359
                                                                             Hart, Robert L                                                                                    Withhold in
WASHAR002 WASHAR002            5/9/2018 Monjay, Robert <MonjayR@state.gov>                                                              0 RE I-III Cheat Sheet.msg
                                                                             <HartRL@state.gov>                                                                                Full
9360      9361
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                       Cats I-III Cheat Sheet.docx
                                                                                                                                                                               Full
9362      9363
                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                       Cats I-III Cheat Sheet (004).docx
                                                                                                                                                                               Full
9364      9365
                                     Heidema, Sarah J
                                                                             Hart, Robert L                                                                                    Withhold in
WASHAR002 WASHAR002        5/11/2018 <HeidemaSJ@state.gov>; Monjay,                                                                     0 Cheat Sheet minimalist version.msg
                                                                             <HartRL@state.gov>                                                                                Full
9366      9366                       Robert <MonjayR@state.gov>

                                                                                                                                                                               Withhold in
WASHAR002 WASHAR002                                                                                                                       Cats I-III Cheat Sheet (005).docx
                                                                                                                                                                               Full
9367      9367




                                                                                                      446 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 499 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                       Ross, Paula E <RossPE@state.gov>;
                                     Heidema, Sarah J                     Hart, Robert L                                                                                          Withhold in
WASHAR002 WASHAR002        5/11/2018                                                                   Monjay, Robert                    FW Cats I-III cheat sheet.msg
                                     <HeidemaSJ@state.gov>                <HartRL@state.gov>                                                                                      Full
9368      9368                                                                                         <MonjayR@state.gov>
                                                                                                                                                                                  Withhold in
WASHAR002 WASHAR002                                                                                                                       Cats I-III Cheat Sheet.docx
                                                                                                                                                                                  Full
9369      9370
                                                                                                                                          FW Commerce and State rules were
                                                                          Heidema, Sarah J                                                                                        Withhold in
WASHAR002 WASHAR002        5/14/2018 Monjay, Robert <MonjayR@state.gov>                                                                 0 delivered to the OFR at 1 37pm on May
                                                                          <HeidemaSJ@state.gov>                                                                                   Full
9371      9377                                                                                                                            10 .msg
                                                                                                                                          Re AM for S Proposed Amendment to
                                                                                                                                          the International Traffic in Arms
                                                                          McKeeby, David I             Heidema, Sarah J                                                           Withhold in
WASHAR002 WASHAR002        5/11/2018 Monjay, Robert <MonjayR@state.gov>                                                                   Regulations Proposed Amendment to the
                                                                          <McKeebyDI@state.gov>        <HeidemaSJ@state.gov>                                                      Full
9378      9379                                                                                                                            International Traffic in Arms
                                                                                                                                          Regulations.msg


                                     Timothy Mooney                                                    Richard Ashooh
                                     <Timothy.Mooney@bis.doc.gov>;                                     <Richard.Ashooh@bis.doc.gov>;
                                     Darrach, Tamara A                                                 Monjay, Robert
                                     <DarrachTA@state.gov>; Paul, Joshua                               <MonjayR@state.gov>; Hart, Robert
                                     M <PaulJM@state.gov>; Heidema,                                    L <HartRL@state.gov>; Hillary Hess
                                                                           Matthew Borman                                                 RE Commerce and State rules were
                                     Sarah J <HeidemaSJ@state.gov>;                                    <Hillary.Hess@bis.doc.gov>; Karen                                          Withhold in
WASHAR002 WASHAR002        5/10/2018                                       <Matthew.Borman@bis.doc.g                                      delivered to the OFR at 1 37pm on May
                                     Kimberly Ekmark                                                   NiesVogel                                                                  Full
9380      9387                                                             ov>                                                            10 (12).msg
                                     <Kimberly.Ekmark@bis.doc.gov>;                                    <Karen.NiesVogel@bis.doc.gov>;
                                     Eugene Cottilli                                                   Clagett, Steven
                                     <Eugene.Cottilli@bis.doc.gov>; Blake,                             <steven.clagett@bis.doc.gov>;
                                     Victoria C CIV DTSA PD (US)                                       Miller, Tiernen
                                     <victoria.c.blake.civ@mail.mil>                                   <MillerET@state.gov>




                                                                                                  447 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 500 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                        Richard Ashooh
                                                                                                        <Richard.Ashooh@bis.doc.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                        Matthew Borman
                                     Darrach, Tamara A
                                                                                                        <Matthew.Borman@bis.doc.gov>;
                                     <DarrachTA@state.gov>; Heidema,
                                                                                                        Monjay, Robert
                                     Sarah J <HeidemaSJ@state.gov>;
                                                                             Timothy Mooney             <MonjayR@state.gov>; Hart, Robert RE Commerce and State rules were
                                     Kimberly Ekmark                                                                                                                                Withhold in
WASHAR002 WASHAR002        5/14/2018                                         <Timothy.Mooney@bis.doc.go L <HartRL@state.gov>; Hillary Hess delivered to the OFR at 1 37pm on May
                                     <Kimberly.Ekmark@bis.doc.gov>;                                                                                                                 Full
9388      9393                                                               v>                         <Hillary.Hess@bis.doc.gov>; Karen 10 (7).msg
                                     Eugene Cottilli
                                                                                                        NiesVogel
                                     <Eugene.Cottilli@bis.doc.gov>; Blake,
                                                                                                        <Karen.NiesVogel@bis.doc.gov>;
                                     Victoria C CIV DTSA PD (US)
                                                                                                        Clagett, Steven
                                     <victoria.c.blake.civ@mail.mil>
                                                                                                        <steven.clagett@bis.doc.gov>; PM-
                                                                                                        CPA <PM-CPA@state.gov>
                                                                                                        Richard Ashooh
                                                                                                        <Richard.Ashooh@bis.doc.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                                                        Matthew Borman
                                     Darrach, Tamara A
                                                                                                        <Matthew.Borman@bis.doc.gov>;
                                     <DarrachTA@state.gov>; Heidema,
                                                                                                        Monjay, Robert
                                     Sarah J <HeidemaSJ@state.gov>;
                                                                             Timothy Mooney             <MonjayR@state.gov>; Hart, Robert RE Commerce and State rules were
                                     Kimberly Ekmark                                                                                                                                Withhold in
WASHAR002 WASHAR002        5/14/2018                                         <Timothy.Mooney@bis.doc.go L <HartRL@state.gov>; Hillary Hess delivered to the OFR at 1 37pm on May
                                     <Kimberly.Ekmark@bis.doc.gov>;                                                                                                                 Full
9394      9399                                                               v>                         <Hillary.Hess@bis.doc.gov>; Karen 10 .msg
                                     Eugene Cottilli
                                                                                                        NiesVogel
                                     <Eugene.Cottilli@bis.doc.gov>; Blake,
                                                                                                        <Karen.NiesVogel@bis.doc.gov>;
                                     Victoria C CIV DTSA PD (US)
                                                                                                        Clagett, Steven
                                     <victoria.c.blake.civ@mail.mil>
                                                                                                        <steven.clagett@bis.doc.gov>; PM-
                                                                                                        CPA <PM-CPA@state.gov>
                                     Monjay, Robert
                                                                             Timothy Mooney             Heidema, Sarah J                    RE Copy of the signed Commerce rule
                                     <MonjayR@state.gov>; Davidson-                                                                                                                 Withhold in
WASHAR002 WASHAR002        5/14/2018                                         <Timothy.Mooney@bis.doc.go <HeidemaSJ@state.gov>; Hart,        Can you send me an electronic copy of
                                     Hood, Simon                                                                                                                                    Full
9400      9401                                                               v>                         Robert L <HartRL@state.gov>         the State signed rule (1).msg
                                     <DavidsonHoodS@state.gov>




                                                                                                      448 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 501 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                        RE How are you coming on the review of
                                                                                                                                        the Commerce proposed rule, Control of
                                                                          Timothy Mooney                                                Firearms, Guns, Ammunition and Related
                                                                                                     Hillary Hess                                                               Withhold in
WASHAR002 WASHAR002        5/14/2018 jshelley@gpo.gov                     <Timothy.Mooney@bis.doc.go                                    Articles the President Determines No
                                                                                                     <Hillary.Hess@bis.doc.gov>                                                 Full
9402      9403                                                            v>                                                            Longer Warrant Control Under the United
                                                                                                                                        States Munitions List (USML) (RIN
                                                                                                                                        06(...).msg
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                                                                                                                        RE Copy of the signed Commerce rule
                                     Monjay, Robert                       Heidema, Sarah J                                                                                      Withhold in
WASHAR002 WASHAR002        5/14/2018                                                                  Hart, Robert L <HartRL@state.gov> Can you send me an electronic copy of
                                     <MonjayR@state.gov>; Davidson-       <HeidemaSJ@state.gov>                                                                                 Full
9404      9405                                                                                                                          the State signed rule .msg
                                     Hood, Simon
                                     <DavidsonHoodS@state.gov>

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Timothy
                                                                                                                                        RE Did State confirm the briefing is
                                     Mooney                               Darrach, Tamara A           Monjay, Robert                                                            Withhold in
WASHAR002 WASHAR002        5/10/2018                                                                                                    scheduled for Monday May 14
                                     <Timothy.Mooney@bis.doc.gov>;        <DarrachTA@state.gov>       <MonjayR@state.gov>                                                       Full
9406      9410                                                                                                                          (14).msg
                                     Hart, Robert L <HartRL@state.gov>;
                                     Kimberly Ekmark
                                     <Kimberly.Ekmark@bis.doc.gov>



                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;                                   Monjay, Robert
                                     Timothy Mooney                       Paul, Joshua M              <MonjayR@state.gov>; Blake,       RE Did State confirm the briefing is    Withhold in
WASHAR002 WASHAR002        5/10/2018
                                     <Timothy.Mooney@bis.doc.gov>;        <PaulJM@state.gov>          Victoria C CIV DTSA PD (US)       scheduled for Monday May 14 .msg        Full
9411      9414
                                     Hart, Robert L <HartRL@state.gov>;                               <victoria.c.blake.civ@mail.mil>
                                     Kimberly Ekmark
                                     <Kimberly.Ekmark@bis.doc.gov>




                                                                                                   449 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 502 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                     Monjay, Robert
                                                                      Paul, Joshua M                   Heidema, Sarah J                 RE Did the rules go over to the Staffers   Withhold in
WASHAR002 WASHAR002        5/14/2018 <MonjayR@state.gov>; PM-CPA <PM-
                                                                      <PaulJM@state.gov>               <HeidemaSJ@state.gov>            (2).msg                                    Full
9415      9416                       CPA@state.gov>
                                     Monjay, Robert
                                     <MonjayR@state.gov>; Paul, Joshua M Heidema, Sarah J                                               RE Did the rules go over to the Staffers   Withhold in
WASHAR002 WASHAR002        5/14/2018                                                                                                0
                                     <PaulJM@state.gov>; PM-CPA <PM-     <HeidemaSJ@state.gov>                                          (4).msg                                    Full
9417      9417
                                     CPA@state.gov>
                                     Monjay, Robert
                                                                          Paul, Joshua M                                                RE Did the rules go over to the Staffers   Withhold in
WASHAR002 WASHAR002        5/14/2018 <MonjayR@state.gov>; PM-CPA <PM-                                                               0
                                                                          <PaulJM@state.gov>                                            (6).msg                                    Full
9418      9418                       CPA@state.gov>
                                     Monjay, Robert
                                                                          Paul, Joshua M               Heidema, Sarah J                 RE Did the rules go over to the Staffers   Withhold in
WASHAR002 WASHAR002        5/14/2018 <MonjayR@state.gov>; PM-CPA <PM-
                                                                          <PaulJM@state.gov>           <HeidemaSJ@state.gov>            .msg                                       Full
9419      9420                       CPA@state.gov>
                                                                                                                                      RE_ Control of Firearms, Guns,
                                                                                                                                      Ammunition and Related Articles the
                                     Shelley, Jason (OFR)
                                                                                                                                      President Determines No Longer Warrant
                                     <jshelley@gpo.gov>; Timothy Mooney Hillary Hess                                                                                               Withhold in
WASHAR002 WASHAR002        5/18/2018                                                                                                0 Control under the United States
                                     <Timothy.Mooney@bis.doc.gov>;      <Hillary.Hess@bis.doc.gov>                                                                                 Full
9421      9427                                                                                                                        Munitions List (USML) [Docket No.
                                     Monjay, Robert <MonjayR@state.gov>
                                                                                                                                      111227796-5786-01] -- EDITS FOR
                                                                                                                                      REVIEW.msg
                                                                                                                                      RE_ Control of Firearms, Guns,
                                                                                                                                      Ammunition and Related Articles the
                                     Timothy Mooney                                                                                   President Determines No Longer Warrant
                                                                        Shelley, Jason (OFR)           Hillary Hess                                                                Withhold in
WASHAR002 WASHAR002        5/18/2018 <Timothy.Mooney@bis.doc.gov>;                                                                    Control under the United States
                                                                        <jshelley@gpo.gov>             <Hillary.Hess@bis.doc.gov>                                                  Full
9428      9434                       Monjay, Robert <MonjayR@state.gov>                                                               Munitions List (USML) [Docket No.
                                                                                                                                      111227796-5786-01] -- EDITS FOR
                                                                                                                                      REVIEW.msg
                                                                                                                                      RE_ Control of Firearms, Guns,
                                                                                                                                      Ammunition and Related Articles the
                                     Shelley, Jason (OFR)                 Timothy Mooney                                              President Determines No Longer Warrant
                                                                                                     Hillary Hess                                                                  Withhold in
WASHAR002 WASHAR002        5/18/2018 <jshelley@gpo.gov>; Monjay, Robert   <Timothy.Mooney@bis.doc.go                                  Control under the United States
                                                                                                     <Hillary.Hess@bis.doc.gov>                                                    Full
9435      9441                       <MonjayR@state.gov>                  v>                                                          Munitions List (USML) [Docket No.
                                                                                                                                      111227796-5786-01] -- EDITS FOR
                                                                                                                                      REVIEW.msg




                                                                                                     450 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 503 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;     Robinson, Stuart J. (CIV)    Monjay, Robert
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002        5/29/2018 Soskin, Eric (CIV)                     <Stuart.J.Robinson@usdoj.gov <MonjayR@state.gov>; Heidema,       RE Defense Distributed.msg
                                                                                                                                                                                      Full
9442      9449                       <Eric.Soskin@usdoj.gov>; Freeman,      >                            Sarah J <HeidemaSJ@state.gov>
                                     Jeremy B <FreemanJB@state.gov>

                                                                            Foster, John A              Monjay, Robert                       Defense Distributed - Draft Item 3 Letter Withhold in
WASHAR002 WASHAR002        6/29/2018 Hart, Robert L <HartRL@state.gov>
                                                                            <FosterJA2@state.gov>       <MonjayR@state.gov>                  .msg                                      Full
9450      9463
                                                                                                                                             2018-06-29 - Draft DD Settlement         Withhold in
WASHAR002 WASHAR002
                                                                                                                                             Letter.docx                              Full
9464      9465
                                                                                                                                             Defense Distributed - Proposed Revised
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                          Settlement - State comments 061318 -
                                                                                                                                                                                      Full
9466      9467                                                                                                                               DOJ responses.docx
                                     Cavnar, Anna <CavnarA@state.gov>;                                  Hart, Robert L <HartRL@state.gov>;
                                                                            Heidema, Sarah J                                               FW Defense Distributed - settlement        Withhold in
WASHAR002 WASHAR002        6/26/2018 Freeman, Jeremy B                                                  Monjay, Robert
                                                                            <HeidemaSJ@state.gov>                                          approved (3).msg                           Full
9468      9481                       <FreemanJB@state.gov>                                              <MonjayR@state.gov>

                                                                            Heidema, Sarah J                                                 FW Defense Distributed - settlement      Withhold in
WASHAR002 WASHAR002        6/26/2018 Monjay, Robert <MonjayR@state.gov>                                                                  0
                                                                            <HeidemaSJ@state.gov>                                            approved (4).msg                         Full
9482      9495
                                        Heidema, Sarah J
                                                                            Hart, Robert L                                                                                            Withhold in
WASHAR002 WASHAR002            6/8/2018 <HeidemaSJ@state.gov>; Monjay,                                                                   0 RE Defense Distributed (10).msg
                                                                            <HartRL@state.gov>                                                                                        Full
9496      9505                          Robert <MonjayR@state.gov>

                                                                            Hart, Robert L              Monjay, Robert                                                                Withhold in
WASHAR002 WASHAR002        6/22/2018 Foster, John A <FosterJA2@state.gov>                                                                    RE Defense Distributed (6).msg
                                                                            <HartRL@state.gov>          <MonjayR@state.gov>                                                           Full
9506      9518
                                                                                                                                                                                      Withhold in
WASHAR002 WASHAR002                                                                                                                          Defense Distributed Summary.docx
                                                                                                                                                                                      Full
9519      9523
                                       Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J                                                                                            Withhold in
WASHAR002 WASHAR002        6/11/2018                                                                                                     0 RE Defense Distributed (8).msg
                                       Monjay, Robert <MonjayR@state.gov> <HeidemaSJ@state.gov>                                                                                       Full
9524      9533




                                                                                                     451 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 504 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                            CC                         FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                          Monjay, Robert
                                                                          </O=EXCHANGELABS/OU=EXC
                                                                          HANGE ADMINISTRATIVE
                                     Hart, Robert L <HartRL@state.gov>;
                                                                          GROUP                                                                                                 Withhold in
WASHAR002 WASHAR002         6/8/2018 Heidema, Sarah J                                                                             0 RE Defense Distributed (9).msg
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                                                            Full
9534      9543                       <HeidemaSJ@state.gov>
                                                                          IENTS/CN=AF1B425AD6B74F9
                                                                          6A14ADE7CA3A1E30A-
                                                                          MONJAY, ROB>
                                                                          Monjay, Robert
                                                                          </O=EXCHANGELABS/OU=EXC
                                                                          HANGE ADMINISTRATIVE
                                                                          GROUP                                                       RE Defense Distributed Draft Settlement Withhold in
WASHAR002 WASHAR002        6/26/2018 Foster, John A <FosterJA2@state.gov>                                                         0
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                  Letter (1).msg                          Full
9544      9556
                                                                          IENTS/CN=AF1B425AD6B74F9
                                                                          6A14ADE7CA3A1E30A-
                                                                          MONJAY, ROB>
                                                                                                                                      2018-06-25 - Draft DD Settlement Letter   Withhold in
WASHAR002 WASHAR002
                                                                                                                                      (RJM).docx                                Full
9557      9559
                                                                           Timothy Mooney                                           (1) How are you coming on the State
                                                                                                                                                                            Withhold in
WASHAR002 WASHAR002            9/5/2017 Monjay, Robert <MonjayR@state.gov> <Timothy.Mooney@bis.doc.go                             0 guns rule (2) Can you support break-out
                                                                                                                                                                            Full
9560      9560                                                             v>                                                       session at BIS Conference.msg
                                                                                                                                      2017-9-5_Guns breakout session with TM Withhold in
WASHAR002 WASHAR002
                                                                                                                                      edits.docx                             Full
9561      9561

                                     Monjay, Robert                        Mueller, Andrew J CIV DTSA LD
                                                                                                                                    FW Commerce cmts on State's Rule for
                                     <MonjayR@state.gov>; Daoussi, Susan   (US)                                                                                                 Withhold in
WASHAR002 WASHAR002       11/15/2017                                                                                              0 Cats 1-3 (BIS responses on State rule
                                     G CIV DTSA LD (US)                    <andrew.j.mueller2.civ@mail.                                                                         Full
9562      9567                                                                                                                      back to OMB) (38).msg
                                     <susan.g.daoussi.civ@mail.mil>        mil>

                                                                                                                                                                                Produce in
WASHAR000 WASHAR000                                                                                                                   smime.p7m
                                                                                                                                                                                Full
1676      1682




                                                                                                     452 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 505 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                     Mooney, Timothy
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>;                                                                 RE 2017-1-27 DDTC RM follow up
                                                                         KLASON, PETER (Federal)     Monjay, Robert                                                         Withhold in
WASHAR002 WASHAR002        1/30/2017 Schrader, Steven                                                                              questions RE updated Commerce
                                                                         <PKLASON@doc.gov>           <MonjayR@state.gov>                                                    Full
9575      9578                       <Steven.Schrader@bis.doc.gov>;                                                                bookend rule (... ) (35).msg
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>; Hess, Hillary
                                     <Hillary.Hess@bis.doc.gov>

                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>; Steven
                                     Schrader
                                                                          Timothy Mooney                                           RE 2017-1-27 DDTC RM follow up
                                     <Steven.Schrader@bis.doc.gov>;                                  Monjay, Robert                                                         Withhold in
WASHAR002 WASHAR002        1/30/2017                                      <Timothy.Mooney@bis.doc.go                               questions RE updated Commerce
                                     KLASON, PETER <PKLASON@doc.gov>;                                <MonjayR@state.gov>                                                    Full
9579      9582                                                            v>                                                       bookend rule (... ) (36).msg
                                     Abraham, Liz <LAbraham@doc.gov>;
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>

                                                                                                                                   2017-1-30 USML to CCL - Category I II and
                                                                                                                                                                             Withhold in
WASHAR002 WASHAR002                                                                                                                III EAR proposed rule with DDTC
                                                                                                                                                                             Full
9583      9667                                                                                                                     questions and BIS responses.docx

                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>;
                                     KLASON, PETER <PKLASON@doc.gov>;
                                                                      Timothy Mooney                                               RE 2017-1-27 DDTC RM follow up
                                     Steven Schrader                                             Monjay, Robert                                                             Withhold in
WASHAR002 WASHAR002        1/31/2017                                  <Timothy.Mooney@bis.doc.go                                   questions RE updated Commerce
                                     <Steven.Schrader@bis.doc.gov>;                              <MonjayR@state.gov>                                                        Full
9668      9672                                                        v>                                                           bookend rule (... ) (37).msg
                                     Abraham, Liz <LAbraham@doc.gov>;
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>




                                                                                                   453 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 506 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     KLASON, PETER <PKLASON@doc.gov>;
                                     Clagett, Steven
                                     <steven.clagett@bis.doc.gov>; Steven
                                                                          Timothy Mooney                                               RE 2017-1-27 DDTC RM follow up
                                     Schrader                                                        Monjay, Robert                                                             Withhold in
WASHAR002 WASHAR002        1/31/2017                                      <Timothy.Mooney@bis.doc.go                                   questions RE updated Commerce
                                     <Steven.Schrader@bis.doc.gov>;                                  <MonjayR@state.gov>                                                        Full
9673      9677                                                            v>                                                           bookend rule (... ) (39).msg
                                     Abraham, Liz <LAbraham@doc.gov>;
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>
                                                                                                 Bashadi, Sarah O. EOP/OMB
                                                                                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                 ; Hart, Robert L
                                                                                                 <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                     Seehra, Jasmeet K. EOP/OMB       Timothy Mooney                                               RE DOJ ATF comments on the Commerce
                                                                                                 Peckham, Yvonne M                                                              Withhold in
WASHAR002 WASHAR002        4/10/2018 <Jasmeet_K._Seehra@omb.eop.gov>; <Timothy.Mooney@bis.doc.go                                   rule for Cats 1-3 (All 18 Russian entities
                                                                                                 <PeckhamYM@state.gov>;                                                         Full
9678      9680                       splotnick@doc.gov                v>                                                           ATF referenced on Entity List) (68).msg
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>; Jeff Bond
                                                                                                 <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                 Steven
                                                                                                 <steven clagett@bis doc gov>
                                                                                                                                   2018-4-10 BIS Entity List_744 Supp 4 with
                                                                                                                                                                                Withhold in
WASHAR002 WASHAR002                                                                                                                comments identifying all 18 of Russian
                                                                                                                                                                                Full
9681      9931                                                                                                                     SDNs are on Entity List.doc
                                                                                                 Bashadi, Sarah O. EOP/OMB
                                                                                                 <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                 ; Hart, Robert L
                                                                                                 <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                     Timothy Mooney                   Seehra, Jasmeet K. EOP/OMB                                   RE DOJ ATF comments on the Commerce
                                                                                                 Peckham, Yvonne M                                                              Withhold in
WASHAR002 WASHAR002        4/10/2018 <Timothy.Mooney@bis.doc.gov>;    <Jasmeet_K._Seehra@omb.eo                                    rule for Cats 1-3 (All 18 Russian entities
                                                                                                 <PeckhamYM@state.gov>;                                                         Full
9932      9934                       splotnick@doc.gov                p.gov>                                                       ATF referenced on Entity List) (67).msg
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>; Jeff Bond
                                                                                                 <Jeff.Bond@bis.doc.gov>; Clagett,
                                                                                                 Steven
                                                                                                 <steven clagett@bis doc gov>



                                                                                                  454 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 507 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                          Miller, Michael F
                                                                                                          <Millermf@state.gov>; Dearth,
                                                                                                          Anthony M
                                        Rogers, Shana A                    Wrege, Karen M                                                                                                  Withhold in
WASHAR002 WASHAR002         7/26/2018                                                                     <DearthAM@state.gov>; Paul,           RE Emails to the Response team.msg
                                        <RogersSA2@state.gov>              <WregeKM@state.gov>                                                                                             Full
9935      9936                                                                                            Joshua M <PaulJM@state.gov>;
                                                                                                          Pritchard, Edward W
                                                                                                          <PritchardEW@state.gov>
                                                                                                          PM-Staffers Mailbox <PM-
                    Wed, 25 Jul
                                  "Litzenberger, Earle D (Lee)"            PM-Staffers Mailbox <PM-       StaffersMailbox@state.gov>,           For Lee: Draft Response to Engel on        Withhold in
WASHAR002 WASHAR002 2018 20:17:34
                                  <LitzenbergerED@state.gov>               StaffersMailbox@state.gov>     "Carter, Rachel"                      Pending Settlement                         Full
9937      9939      +0000
                                                                                                          <CarterR@state.gov>
                    Wed, 25 Jul   "Paul, Joshua M" <PaulJM@state.gov>,                                    PM-Staffers Mailbox <PM-
                                                                       PM-Staffers Mailbox <PM-                                                 RE: Clearance: Draft Response to Engel     Withhold in
WASHAR002 WASHAR002 2018 20:12:28 "Litzenberger, Earle D (Lee)"                                           StaffersMailbox@state.gov>, PM-
                                                                       StaffersMailbox@state.gov>                                               on Pending Settlement                      Full
9940      9941      +0000         <LitzenbergerED@state.gov>                                              CPA <PM-CPA@state.gov>

                                  "Urena, Michael A"
                                  <UrenaMA@state.gov>, "Darrach,
                                  Tamara A" <DarrachTA@state.gov>,
                    Wed, 25 Jul
                                  "Abisellan, Eduardo"                     "Paul, Joshua M"                                                     RE: Clearance: 1400: Draft Response to     Withhold in
WASHAR002 WASHAR002 2018 20:09:04                                                                         PM-CPA <PM-CPA@state.gov>
                                  <AbisellanE@state.gov>, "Rogers,         <PaulJM@state.gov>                                                   Engel on Pending Settlement                Full
9942      9943      +0000
                                  Shana A" <RogersSA2@state.gov>,
                                  "Freeman, Jeremy B"
                                  <FreemanJB@state.gov>


                                      "Soskin, Eric (CIV)"
                        Tue, 10 Apr   <Eric.Soskin@usdoj.gov>, "Cavnar,
                                                                           "Heidema, Sarah J"             "Freeman, Jeremy B"                                                              Withhold in
                        2018 22:13:29 Anna" <CavnarA@state.gov>,                                                                                RE: Defense Distributed
                                                                           <HeidemaSJ@state.gov>          <FreemanJB@state.gov>                                                            Full
                        +0000         "Robinson, Stuart J. (CIV)"
                                      <Stuart.J.Robinson@usdoj.gov>

                                     "Rogers, Shana A"
                    Fri, 27 Jul 2018 <RogersSA2@state.gov>, "Freeman,      "Robinson, Stuart J. (CIV)"
                                                                                                                                                FW: Authorization to File Stipulation of   Withhold in
WASHAR002 WASHAR002 22:44:08         Jeremy B" <FreemanJB@state.gov>,      <Stuart.J.Robinson@usdoj.gov                                     0
                                                                                                                                                Dismissal                                  Full
9944      9945      +0000            "Heidema, Sarah J"                    >
                                     <HeidemaSJ@state.gov>



                                                                                                        455 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 508 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                        CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                  "Paul, Joshua M" <PaulJM@state.gov>,
                                  "Rogers, Shana A"
                    Wed, 25 Jul   <RogersSA2@state.gov>, "Darrach,
                                                                       "Abisellan, Eduardo"                                                    RE: Clearance: 1400: Draft Response to   Withhold in
WASHAR002 WASHAR002 2018 20:01:55 Tamara A" <DarrachTA@state.gov>,                                       PM-CPA <PM-CPA@state.gov>
                                                                       <AbisellanE@state.gov>                                                  Engel on Pending Settlement              Full
9946      9948      +0000         "Urena, Michael A"
                                  <UrenaMA@state.gov>, "Freeman,
                                  Jeremy B" <FreemanJB@state.gov>


                    Wed, 25 Jul     "Rogers, Shana A"
                                                                             Fabry, Steven F                                                   RE: FLASH CLEARANCE - Defense            Withhold in
WASHAR002 WASHAR002 2018 15:59:19 - <RogersSA2@state.gov>, "Freeman,                                                                       0
                                                                             <FabrySF@state.gov>                                               Distributed                              Full
9949      9953      0400            Jeremy B" <FreemanJB@state.gov>

                    Fri, 20 Jul 2018
                                     "Heidema, Sarah J"                      "Miller, Michael F"                                               RE: FLASH CLEARANCE - Defense            Withhold in
WASHAR002 WASHAR002 14:03:02                                                                                                               0
                                     <HeidemaSJ@state.gov>                   <Millermf@state.gov>                                              Distributed                              Full
9954      9961      +0000

                                                                                                         Sellers, Paul <SellersDP@state.gov>;
                                                                                                         Stagg, Christopher B
                                          Heidema, Sarah J                   McPherson, Eric A           <StaggCB@state.gov>; Memos,          03D Printing Technical Data               Withhold in
WASHAR002 WASHAR002            7/1/2013
                                          <HeidemaSJ@state.gov>              <McPhersonEA@state.gov>     Nicholas <MemosNI@state.gov>;        Discussion.msg                            Full
9976      9976
                                                                                                         Harmon, Samuel C
                                                                                                         <HarmonSC@state.gov>

                                                                                                                                               CJ 651-13 - 4076_20130621-               Withhold in
WASHAR002 WASHAR002
                                                                                                                                               4506_Block_12-1.pdf                      Full
9977      9998
                                                                                                                                               CJ 651-13 - 4076_20130621-               Withhold in
WASHAR002 WASHAR003
                                                                                                                                               4506_Block_6-1.pdf                       Full
9999      0020
                                                                                                                                               23_2017-08-09 McMaster Letter on Cats I- Withhold in
WASHAR003 WASHAR003
                                                                                                                                               III.pdf                                  Full
0021      0021
                                                                                                                                               24_2017-05-18 Tillerson to McMaster on Withhold in
WASHAR003 WASHAR003
                                                                                                                                               Cats I-III.pdf                         Full
0022      0022



                                                                                                       456 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 509 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                        PM-CPA <PM-CPA@state.gov>;
                                                                                                        Aguirre, Lisa V
                                                                                                        <AguirreLV@state.gov>; Meier,
                                                                                                        Michael W <MeierMW@state.gov>;
                                                                                                        Paul, Joshua M
                                                                                                        <PaulJM@state.gov>; Smith, Glenn
                                                                                                        E <SmithGE2@state.gov>; Heidema,
                                                                                                        Sarah J <HeidemaSJ@state.gov>;
                                                                                                        Handelman, Kenneth B
                                        Kevin Wolf <Kevin.Wolf@bis.doc.gov>;                            <HandelmanKB@state.gov>;
                                                                             Peartree, C Edward                                           NY Times Cody Wilson Suing State      Withhold in
WASHAR003 WASHAR003            5/7/2015 Laychak, Michael R CIV DTSA EO (US)                             Monjay, Robert
                                                                             <PeartreeCE@state.gov>                                       Department.msg                        Full
0023      0026                          (michael.r.laychak.civ@mail.mil)                                <MonjayR@state.gov>; Matthew
                                                                                                        Borman
                                                                                                        <Matthew.Borman@bis.doc.gov>;
                                                                                                        Oukrop, Kenneth Jeffrey (Ken) CIV
                                                                                                        DTSA LD (US)
                                                                                                        (kenneth.j.oukrop.civ@mail.mil);
                                                                                                        Memos, Nicholas
                                                                                                        <MemosNI@state.gov>; Nilsson,
                                                                                                        Brian H.
                                                                                                        (Brian_H._Nilsson@nsc.eop.gov)

                                                                                                                                            PM Q 18 - U.S. Munitions List       Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Firearms.pdf                        Full
0027      0029
                                                                            Peartree, C Edward                                              RE question about EAR controls on   Withhold in
WASHAR003 WASHAR003        6/15/2015 Monjay, Robert <MonjayR@state.gov>                                                                 0
                                                                            <PeartreeCE@state.gov>                                          plastic guns cad files etc.msg      Full
0030      0030




                                                                                                      457 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 510 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                     Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                     >; Bashadi, Sarah O. EOP/OMB
                                                                                                     <Sarah_O._Bashadi@omb.eop.gov>
                                                                                                     ; Peterson, Patricia R. EOP/NSC
                                                                                                     <Patricia_R_Peterson@nsc.eop.gov
                                                                                                     >; Kouts, Jodi L. EOP/NSC
                                        Seehra, Jasmeet K. EOP/OMB
                                                                                                     <Jodi.L.Kouts@nsc.eop.gov>;
                                        <Jasmeet_K._Seehra@omb.eop.gov>;
                                                                                                     Timothy Mooney
                                        DHSOGCRegulations
                                                                                                     <Timothy.Mooney@bis.doc.gov>;
                                        <DHSOGCRegulations@hq.dhs.gov>; Fischler, Danny                                                                                         Withhold in
WASHAR003 WASHAR003            4/9/2018                                                              splotnick@doc.gov; Monjay, Robert DHS clearance.msg
                                        Eric.T.Gormsen@usdoj.gov;        <Danny.Fischler@hq.dhs.gov>                                                                            Full
0031      0031                                                                                       <MonjayR@state.gov>; Krueger,
                                        Andrew.R.Lange@usdoj.gov;
                                                                                                     Thomas G <KruegerTG@state.gov>;
                                        Eric.M.Epstein@usdoj.gov;
                                                                                                     Peckham, Yvonne M
                                        Larysa.A.Simms@usdoj.gov
                                                                                                     <PeckhamYM@state.gov>;
                                                                                                     Abraham, Liz
                                                                                                     <LAbraham@doc.gov>; Clagett,
                                                                                                     Steven
                                                                                                     <steven.clagett@bis.doc.gov>; Jeff
                                                                                                     Bond <Jeff.Bond@bis.doc.gov>;
                                                                                                     Hart, Robert L <HartRL@state.gov>


                                                                                                         Seehra, Jasmeet K. EOP/OMB
                                                                                                         <Jasmeet_K._Seehra@omb.eop.gov
                                                                                                         >; Bashadi, Sarah O. EOP/OMB
                                                                              Seehra, Jasmeet K. EOP/OMB <Sarah_O._Bashadi@omb.eop.gov>
                                          splotnick@doc.gov; Timothy Mooney                                                                                                     Withhold in
WASHAR003 WASHAR003            4/9/2018                                       <Jasmeet_K._Seehra@omb.eo ; Hart, Robert L                DOJ (ATF) clearance.msg
                                          <Timothy.Mooney@bis.doc.gov>                                                                                                          Full
0032      0032                                                                p.gov>                     <HartRL@state.gov>; Monjay,
                                                                                                         Robert <MonjayR@state.gov>;
                                                                                                         Peckham, Yvonne M
                                                                                                         <PeckhamYM@state.gov>
                                                                                                                                         04-09-18 Redline ATF comments to BIS +
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                      DHS comments on Commerce
                                                                                                                                                                                Full
0033      0178                                                                                                                           firearm....docx


                                                                                                      458 of 760
                                    Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 511 of 812
                                    Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                  No. 2:18-1115-RSL
                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE   TO              FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                          0711 Contingency Points--DDTC--Defense Withhold in
WASHAR003 WASHAR003
                                                                                                          Distributed.docx                       Full
0179      0179
                                                                                                          2018-07-03 - Draft DD Settlement Letter   Withhold in
WASHAR003 WASHAR003
                                                                                                          (LPM).docx                                Full
0180      0182
                                                                                                          20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       Defense Distributed Settlement-Related
                                                                                                                                                    Full
0183      0185                                                                                            Obligations (LPM).docx
                                                                                                          20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       Defense Distributed Settlement-Related
                                                                                                                                                    Full
0186      0188                                                                                            Obligations (V2).docx
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       DDTC DD Counteroffer v3.docx
                                                                                                                                                    Full
0189      0189
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       DDTC DD Counteroffer v4.docx
                                                                                                                                                    Full
0190      0190
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       DDTC DD Counteroffer v5.docx
                                                                                                                                                    Full
0191      0192
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       DDTC DD Counteroffer v6.docx
                                                                                                                                                    Full
0193      0194
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                    Full
0195      0196
                                                                                                          DDTC DD Counteroffer v7 (track            Withhold in
WASHAR003 WASHAR003
                                                                                                          changes).docx                             Full
0197      0198
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       DDTC DD Counteroffer v8.docx
                                                                                                                                                    Full
0199      0200
                                                                                                          Draft DDTC Website Announcement -
                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                       Temporary Modification to USML
                                                                                                                                                    Full
0201      0201                                                                                            Category I (LPM) +L_.docx




                                                                       459 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 512 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                       Draft DDTC Website Announcement -
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Temporary Modification to USML
                                                                                                                                                                                  Full
0202      0202                                                                                                                         Category I (LPM).docx
                                                                                                                                       MTD SAC (DRAFT 20180405 18.40) (AC + Withhold in
WASHAR003 WASHAR003
                                                                                                                                       JF).docx                             Full
0203      0223
                                                                                                                                       MTD SAC (DRAFT 20180405 18.40)             Withhold in
WASHAR003 WASHAR003
                                                                                                                                       (AC).docx                                  Full
0224      0244
                                     Robinson, Stuart J. (CIV)
                                                                                                       Cavnar, Anna                    Defense Distributed - USML temporary
                                     <Stuart.J.Robinson@usdoj.gov>;        Freeman, Jeremy B                                                                                      Withhold in
WASHAR003 WASHAR003        7/13/2018                                                                   <CavnarA@state.gov>; Rogers,    modification website announcement
                                     Soskin, Eric (CIV)                    <FreemanJB@state.gov>                                                                                  Full
0245      0245                                                                                         Shana A <RogersSA2@state.gov>   .msg
                                     <Eric.Soskin@usdoj.gov>
                                                                                                                                       Draft DDTC Website Announcement -
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Temporary Modification to USML
                                                                                                                                                                                  Full
0246      0246                                                                                                                         Category I for DOJ review.docx

                                     Koelling, Richard W
                                     <KoellingRW@state.gov>; Hamilton,
                                     Catherine E <HamiltonCE@state.gov>; Davidson-Hood, Simon                                       FLASH CLEARANCE - Defense                     Withhold in
WASHAR003 WASHAR003        7/16/2018                                                              Hart, Robert L <HartRL@state.gov>
                                     Paul, Joshua M <PaulJM@state.gov>; <DavidsonHoodS@state.gov>                                   Distributed.msg                               Full
0247      0247
                                     Shin, Jae E <ShinJE@state.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                       20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                    Defense Distributed Settlement-Related
                                                                                                                                                                              Full
0248      0250                                                                                                                         Obligations.docx
                                                                                                                                       Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Announcement.docx                          Full
0251      0251
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                  Full
0252      0254
                                                                               Cavnar, Anna
                                        Robinson, Stuart J. (CIV)                                                                      FW Clearance Request by COB Friday
                                                                               </O=SBUSTATE/OU=NCC      Freeman, Jeremy B                                                         Withhold in
WASHAR003 WASHAR003            7/9/2018 (Stuart.J.Robinson@usdoj.gov); Soskin,                                                         Defense Distributed Revised Settlement
                                                                               AG/CN=RECIPIENTS/CN=CAVN <FreemanJB@state.gov>                                                     Full
0255      0256                          Eric (CIV) <Eric.Soskin@usdoj.gov>                                                             Item Three Letter (56).msg
                                                                               ARA>


                                                                                                    460 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 513 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                         2018-07-03 - Draft DD Settlement Letter    Withhold in
WASHAR003 WASHAR003
                                                                                                                                         (LPM).docx                                 Full
0257      0259
                                                                                                       Freeman, Jeremy B
                                                                          Cavnar, Anna                 <FreemanJB@state.gov>; Monjay,
                                                                                                                                         FW Clearance Request by COB Friday
                                                                          </O=SBUSTATE/OU=NCC          Robert <MonjayR@state.gov>; Hart,                                            Withhold in
WASHAR003 WASHAR003        7/11/2018 Foster, John A <FosterJA2@state.gov>                                                                Defense Distributed Revised Settlement
                                                                          AG/CN=RECIPIENTS/CN=CAVN     Robert L <HartRL@state.gov>;                                                 Full
0260      0261                                                                                                                           Item Three Letter .msg
                                                                          ARA>                         Heidema, Sarah J
                                                                                                       <HeidemaSJ@state.gov>

                                                                                                                                         2018-07-03 - Draft DD Settlement Letter    Withhold in
WASHAR003 WASHAR003
                                                                                                                                         (LPM).docx                                 Full
0262      0264
                                                                          Cavnar, Anna                                                   FW Clearance Request by COB Tomorrow
                                       Freeman, Jeremy B                  </O=SBUSTATE/OU=NCC                                            Defense Distributed Revised Settlement     Withhold in
WASHAR003 WASHAR003        7/11/2018                                                                                                   0
                                       <FreemanJB@state.gov>              AG/CN=RECIPIENTS/CN=CAVN                                       Item Two DDTC Website Announcement         Full
0265      0267
                                                                          ARA>                                                           .msg
                                                                                                                                         Draft DDTC Website Announcement -
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      Temporary Modification to USML
                                                                                                                                                                                    Full
0268      0268                                                                                                                           Category I (LPM).docx
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      Press Points on Defense Distributed.docx
                                                                                                                                                                                    Full
0269      0269

                                     Rogers, Shana A                                                                                     FW Defense Distributed et al v United
                                                                          Robinson, Stuart J. (CIV)
                                     <RogersSA2@state.gov>; Freeman,                                   Soskin, Eric (CIV)                States Department of State et al - Civil   Withhold in
WASHAR003 WASHAR003        7/24/2018                                      <Stuart.J.Robinson@usdoj.gov
                                     Jeremy B <FreemanJB@state.gov>;                                   <Eric.Soskin@usdoj.gov>           Docket No 1 15-cv-00372-RP - Letter to     Full
0270      0270                                                            >
                                     Cavnar, Anna <CavnarA@state.gov>                                                                    Court re Settlement Agreement.msg

                                     Freeman, Jeremy B
                                                                         Rogers, Shana A                                                                                            Withhold in
WASHAR003 WASHAR003        7/17/2018 <FreemanJB@state.gov>; Cavnar, Anna                                                               0 FW DOPSR GC.msg
                                                                         <RogersSA2@state.gov>                                                                                      Full
0271      0271                       <CavnarA@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      CAD Files AO3-Redlined RLH.docx
                                                                                                                                                                                    Full
0272      0274




                                                                                                   461 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 514 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                     Kottmyer, Alice M                                              Cavnar, Anna
                                                                         Rogers, Shana A                                                 FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/18/2018 <KottmyerAM@state.gov>; Fabry,                                 <CavnarA@state.gov>; Freeman,
                                                                         <RogersSA2@state.gov>                                           Distributed (15).msg                       Full
0275      0277                       Steven F <FabrySF@state.gov>                                   Jeremy B <FreemanJB@state.gov>

                                                                                                                                         20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                      Defense Distributed Settlement-Related
                                                                                                                                                                                Full
0278      0280                                                                                                                           Obligations (V2) (002) RLH.docx

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Cavnar, Anna Rogers, Shana A                                                 FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018                                                                                                 0
                                     <CavnarA@state.gov>; Kottmyer, Alice <RogersSA2@state.gov>                                          Distributed (19).msg                       Full
0281      0283
                                     M <KottmyerAM@state.gov>

                                                                                                                                         Tab 2 Letter to Defense Distributed        Withhold in
WASHAR003 WASHAR003
                                                                                                                                         (V2).docx                                  Full
0284      0286
                                                                                                                                         20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                      Defense Distributed Settlement-Related
                                                                                                                                                                                Full
0287      0289                                                                                                                           Obligations (V2).docx
                                                                                                    Cavnar, Anna
                                       Kottmyer, Alice M                 Rogers, Shana A                                                 FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018                                                                <CavnarA@state.gov>; Freeman,
                                       <KottmyerAM@state.gov>            <RogersSA2@state.gov>                                           Distributed (27).msg                       Full
0290      0291                                                                                      Jeremy B <FreemanJB@state.gov>

                                                                                                                                         Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                         Announcement.docx                          Full
0292      0292
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                    Full
0293      0295
                                                                                                                                         20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                      Defense Distributed Settlement-Related
                                                                                                                                                                                Full
0296      0298                                                                                                                           Obligations (LPM).docx
                                                                         Cavnar, Anna
                                     Freeman, Jeremy B
                                                                         </O=SBUSTATE/OU=NCC                                             FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018 <FreemanJB@state.gov>; Rogers,                                                                  0
                                                                         AG/CN=RECIPIENTS/CN=CAVN                                        Distributed (28).msg                       Full
0299      0299                       Shana A <RogersSA2@state.gov>
                                                                         ARA>




                                                                                                  462 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 515 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                           Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                           Announcement.docx                          Full
0300      0300
                                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003                                                                                                                        Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                      Full
0301      0303
                                                                                                                                           20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                        Defense Distributed Settlement-Related
                                                                                                                                                                                  Full
0304      0306                                                                                                                             Obligations (LPM).docx
                                     Fabry, Steven F <FabrySF@state.gov>;                                Cavnar, Anna
                                                                          Rogers, Shana A                                                  Fw FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/18/2018 Kottmyer, Alice M                                                   <CavnarA@state.gov>; Freeman,
                                                                          <RogersSA2@state.gov>                                            Distributed.msg                            Full
0307      0310                       <KottmyerAM@state.gov>                                              Jeremy B <FreemanJB@state.gov>

                                     Freeman, Jeremy B                                                   Robinson, Stuart J. (CIV)
                                     <FreemanJB@state.gov>; Rogers,         Soskin, Eric (CIV)           <Stuart.J.Robinson@usdoj.gov>;                                               Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                                       FW TRO - Defense Distributed.msg
                                     Shana A <RogersSA2@state.gov>;         <Eric.Soskin@usdoj.gov>      Coppolino, Tony (CIV)                                                        Full
0311      0311
                                     Cavnar, Anna <CavnarA@state.gov>                                    <Tony.Coppolino@usdoj.gov>

                                                                            Cavnar, Anna
                                     Rogers, Shana A
                                                                            </O=SBUSTATE/OU=NCC                                                                                       Withhold in
WASHAR003 WASHAR003        7/17/2018 <RogersSA2@state.gov>; Freeman,                                                                      0 RE Briefing next week .msg
                                                                            AG/CN=RECIPIENTS/CN=CAVN                                                                                  Full
0312      0316                       Jeremy B <FreemanJB@state.gov>
                                                                            ARA>
                                     Cavnar, Anna <CavnarA@state.gov>;      Robinson, Stuart J. (CIV)                                      RE Clearance Request by COB Friday
                                                                                                         Freeman, Jeremy B                                                            Withhold in
WASHAR003 WASHAR003        7/10/2018 Soskin, Eric (CIV)                     <Stuart.J.Robinson@usdoj.gov                                   Defense Distributed Revised Settlement
                                                                                                         <FreemanJB@state.gov>                                                        Full
0317      0318                       <Eric.Soskin@usdoj.gov>                >                                                              Item Three Letter (54).msg
                                                                              Cavnar, Anna
                                        Foster, John A <FosterJA2@state.gov>;                          Hart, Robert L <HartRL@state.gov>; RE Clearance Request by COB Friday
                                                                              </O=SBUSTATE/OU=NCC                                                                                     Withhold in
WASHAR003 WASHAR003            7/5/2018 Freeman, Jeremy B                                              Monjay, Robert                     Defense Distributed Revised Settlement
                                                                              AG/CN=RECIPIENTS/CN=CAVN                                                                                Full
0319      0319                          <FreemanJB@state.gov>                                          <MonjayR@state.gov>                Item Three Letter (57).msg
                                                                              ARA>
                                                                                                                                           2018-07-03 - Draft DD Settlement Letter    Withhold in
WASHAR003 WASHAR003
                                                                                                                                           (LPM).docx                                 Full
0320      0322
                                                                                                                                            RE Clearance Request by COB Tomorrow
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                            Freeman, Jeremy B                                               Defense Distributed Revised Settlement Withhold in
WASHAR003 WASHAR003        7/12/2018 Rogers, Shana A                                                                                      0
                                                                            <FreemanJB@state.gov>                                           Item Two DDTC Website Announcement Full
0323      0325                       <RogersSA2@state.gov>
                                                                                                                                            (38).msg


                                                                                                      463 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 516 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                            Cavnar, Anna                                                   RE Clearance Request by COB Tomorrow
                                       Freeman, Jeremy B                    </O=SBUSTATE/OU=NCC                                            Defense Distributed Revised Settlement   Withhold in
WASHAR003 WASHAR003        7/11/2018                                                                                                     0
                                       <FreemanJB@state.gov>                AG/CN=RECIPIENTS/CN=CAVN                                       Item Two DDTC Website Announcement       Full
0326      0328
                                                                            ARA>                                                           (44).msg
                                                                                                                                           Draft DDTC Website Announcement -
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                        Temporary Modification to USML
                                                                                                                                                                                    Full
0329      0329                                                                                                                             Category I (LPM) +L_.docx
                                                                                                                                           Draft DDTC Website Announcement -
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                        Temporary Modification to USML
                                                                                                                                                                                    Full
0330      0331                                                                                                                             Category I (LPM) +L .docx
                                                                                                                                           Press Points on Defense Distributed (L   Withhold in
WASHAR003 WASHAR003
                                                                                                                                           2).docx                                  Full
0332      0332
                                                                                                                                           Press Points on Defense Distributed      Withhold in
WASHAR003 WASHAR003
                                                                                                                                           (L).docx                                 Full
0333      0333
                                     Freeman, Jeremy B
                                                                                                        Cavnar, Anna                       Re Defense Distributed - USML
                                     <FreemanJB@state.gov>; Robinson,       Soskin, Eric (CIV)                                                                                      Withhold in
WASHAR003 WASHAR003        7/13/2018                                                                    <CavnarA@state.gov>; Rogers,       temporary modification website
                                     Stuart J. (CIV)                        <Eric.Soskin@usdoj.gov>                                                                                 Full
0334      0334                                                                                          Shana A <RogersSA2@state.gov>      announcement (35).msg
                                     <Stuart.J.Robinson@usdoj.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                            Robinson, Stuart J. (CIV)                                      RE Defense Distributed - USML
                                     Soskin, Eric (CIV)                                                  Rogers, Shana A                                                            Withhold in
WASHAR003 WASHAR003        7/17/2018                                        <Stuart.J.Robinson@usdoj.gov                                   temporary modification website
                                     <Eric.Soskin@usdoj.gov>; Freeman,                                   <RogersSA2@state.gov>                                                      Full
0335      0336                                                              >                                                              announcement.msg
                                     Jeremy B <FreemanJB@state.gov>


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Robinson,                                   Monjay, Robert
                                     Stuart J. (CIV)                        Cavnar, Anna                <MonjayR@state.gov>; McKeeby,
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,   </O=SBUSTATE/OU=NCC         David I <McKeebyDI@state.gov>;                                              Withhold in
WASHAR003 WASHAR003        7/11/2018                                                                                                      RE Defense Distributed article (45).msg
                                     Robert L <HartRL@state.gov>; Soskin,   AG/CN=RECIPIENTS/CN=CAVN    Paul, Joshua M                                                              Full
0337      0338
                                     Eric (CIV) <Eric.Soskin@usdoj.gov>;    ARA>                        <PaulJM@state.gov>; Rogers, Shana
                                     Freeman, Jeremy B                                                  A <RogersSA2@state.gov>
                                     <FreemanJB@state.gov>




                                                                                                      464 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 517 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                      0711 Contingency Points--DDTC--Defense Withhold in
WASHAR003 WASHAR003
                                                                                                                                      Distributed.docx                       Full
0339      0339
                                                                                                                                      Draft DDTC Website Announcement -
                                                                                                                                                                             Withhold in
WASHAR003 WASHAR003                                                                                                                   Temporary Modification to USML
                                                                                                                                                                             Full
0340      0340                                                                                                                        Category I for DOJ review v2.docx

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Cavnar, Anna                            Foster, John A
                                                                         Heidema, Sarah J                                             RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018 <CavnarA@state.gov>; Davidson-                                <FosterJA2@state.gov>; Kottmyer,
                                                                         <HeidemaSJ@state.gov>                                        Distributed (10).msg                   Full
0341      0345                       Hood, Simon                                                   Alice M <KottmyerAM@state.gov>
                                     <DavidsonHoodS@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>

                                     Freeman, Jeremy B
                                                                        Cavnar, Anna
                                     <FreemanJB@state.gov>; Kottmyer,
                                                                        </O=SBUSTATE/OU=NCC      Fabry, Steven F                      RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018 Alice M <KottmyerAM@state.gov>;
                                                                        AG/CN=RECIPIENTS/CN=CAVN <FabrySF@state.gov>                  Distributed (13).msg                   Full
0346      0350                       Rogers, Shana A
                                                                        ARA>
                                     <RogersSA2@state.gov>

                                     Freeman, Jeremy B
                                                                                                   Fabry, Steven F
                                     <FreemanJB@state.gov>; Rogers,     Kottmyer, Alice M                                             RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018                                                               <FabrySF@state.gov>; Kottmyer,
                                     Shana A <RogersSA2@state.gov>;     <KottmyerAM@state.gov>                                        Distributed (14).msg                   Full
0351      0355                                                                                     Alice M <KottmyerAM@state.gov>
                                     Cavnar, Anna <CavnarA@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                   Foster, John A
                                     Davidson-Hood, Simon
                                                                                                   <FosterJA2@state.gov>; Freeman,
                                     <DavidsonHoodS@state.gov>; Rogers, Hart, Robert L                                             RE FLASH CLEARANCE - Defense              Withhold in
WASHAR003 WASHAR003        7/18/2018                                                               Jeremy B <FreemanJB@state.gov>;
                                     Shana A <RogersSA2@state.gov>;     <HartRL@state.gov>                                         Distributed (16).msg                      Full
0356      0358                                                                                     Kottmyer, Alice M
                                     Heidema, Sarah J
                                                                                                   <KottmyerAM@state.gov>
                                     <HeidemaSJ@state.gov>




                                                                                                 465 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 518 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
0359      0361                                                                                                                          Obligations (V2) (002) RLH.docx

                                                                                                   Hart, Robert L <HartRL@state.gov>;
                                                                        Cavnar, Anna               Foster, John A
                                     Davidson-Hood, Simon
                                                                        </O=SBUSTATE/OU=NCC        <FosterJA2@state.gov>; Freeman, RE FLASH CLEARANCE - Defense                Withhold in
WASHAR003 WASHAR003        7/18/2018 <DavidsonHoodS@state.gov>; Rogers,
                                                                        AG/CN=RECIPIENTS/CN=CAVN   Jeremy B <FreemanJB@state.gov>; Distributed (17).msg                        Full
0362      0363                       Shana A <RogersSA2@state.gov>
                                                                        ARA>                       Kottmyer, Alice M
                                                                                                   <KottmyerAM@state.gov>

                                                                                                                                        Tab 2 Letter to Defense Distributed    Withhold in
WASHAR003 WASHAR003
                                                                                                                                        (V2).docx                              Full
0364      0366
                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
0367      0369                                                                                                                          Obligations (V2).docx

                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Rogers,    Freeman, Jeremy B                                               RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018                                                                                                0
                                     Shana A <RogersSA2@state.gov>;     <FreemanJB@state.gov>                                           Distributed (18).msg                   Full
0370      0372
                                     Cavnar, Anna <CavnarA@state.gov>



                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Shin, Jae E <ShinJE@state.gov>;                               Heidema, Sarah J
                                                                         Hart, Robert L                                                 RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/17/2018 Davidson-Hood, Simon                                          <HeidemaSJ@state.gov>; Monjay,
                                                                         <HartRL@state.gov>                                             Distributed (21).msg                   Full
0373      0375                       <DavidsonHoodS@state.gov>;                                    Robert <MonjayR@state.gov>
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>; Hamilton,
                                     Catherine E <HamiltonCE@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>




                                                                                                466 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 519 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     Kottmyer, Alice M
                                                                        Rogers, Shana A                                                RE FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018 <KottmyerAM@state.gov>; Freeman,                               Cavnar, Anna <CavnarA@state.gov>
                                                                        <RogersSA2@state.gov>                                          Distributed (23).msg                       Full
0376      0378                       Jeremy B <FreemanJB@state.gov>

                                                                                                                                       Tab 2 Letter to Defense Distributed        Withhold in
WASHAR003 WASHAR003
                                                                                                                                       (LPM).docx                                 Full
0379      0381
                                                                                                                                       20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                    Defense Distributed Settlement-Related
                                                                                                                                                                              Full
0382      0384                                                                                                                         Obligations (LPM) (2).docx
                                     Freeman, Jeremy B                                              Cavnar, Anna
                                                                        Kottmyer, Alice M                                              RE FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018 <FreemanJB@state.gov>; Rogers,                                 <CavnarA@state.gov>; Kottmyer,
                                                                        <KottmyerAM@state.gov>                                         Distributed (25).msg                       Full
0385      0386                       Shana A <RogersSA2@state.gov>                                  Alice M <KottmyerAM@state.gov>

                                     Rogers, Shana A
                                                                        Freeman, Jeremy B                                              RE FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018 <RogersSA2@state.gov>; Kottmyer,                               Cavnar, Anna <CavnarA@state.gov>
                                                                        <FreemanJB@state.gov>                                          Distributed (26).msg                       Full
0387      0388                       Alice M <KottmyerAM@state.gov>
                                                                                                                                       20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                    Defense Distributed Settlement-Related
                                                                                                                                                                              Full
0389      0391                                                                                                                         Obligations (LPM).docx
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                  Full
0392      0394

                                     Rogers, Shana A                                                Cavnar, Anna
                                     <RogersSA2@state.gov>; Fabry, Steven Heidema, Sarah J          <CavnarA@state.gov>; Hart, Robert RE FLASH CLEARANCE - Defense                Withhold in
WASHAR003 WASHAR003        7/25/2018
                                     F <FabrySF@state.gov>; Freeman,      <HeidemaSJ@state.gov>     L <HartRL@state.gov>; Miller,     Distributed (3).msg                         Full
0395      0398
                                     Jeremy B <FreemanJB@state.gov>                                 Michael F <Millermf@state.gov>




                                                                                                  467 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 520 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING

                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>;
                                     Koelling, Richard W
                                                                                                                                          RE FLASH CLEARANCE - Defense        Withhold in
WASHAR003 WASHAR003        7/17/2018 <KoellingRW@state.gov>; Hamilton,   Shin, Jae E <ShinJE@state.gov> Hart, Robert L <HartRL@state.gov>
                                                                                                                                          Distributed (30).msg                Full
0399      0399                       Catherine E <HamiltonCE@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>


                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>;
                                     Hamilton, Catherine E
                                                                          Koelling, Richard W                                              RE FLASH CLEARANCE - Defense       Withhold in
WASHAR003 WASHAR003        7/16/2018 <HamiltonCE@state.gov>; Paul, Joshua                             Hart, Robert L <HartRL@state.gov>
                                                                          <KoellingRW@state.gov>                                           Distributed (34).msg               Full
0400      0400                       M <PaulJM@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Cavnar, Anna
                                     <CavnarA@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>; Rogers, Shana A             Freeman, Jeremy B                    Re FLASH CLEARANCE - Defense       Withhold in
WASHAR003 WASHAR003        7/18/2018
                                     Kottmyer, Alice M                    <RogersSA2@state.gov>       <FreemanJB@state.gov>                Distributed (7).msg                Full
0401      0404
                                     <KottmyerAM@state.gov>

                                                                         Cavnar, Anna
                                                                         </O=SBUSTATE/OU=NCC      Heidema, Sarah J                         RE FLASH CLEARANCE - Defense       Withhold in
WASHAR003 WASHAR003        7/18/2018 Hart, Robert L <HartRL@state.gov>
                                                                         AG/CN=RECIPIENTS/CN=CAVN <HeidemaSJ@state.gov>                    Distributed (8).msg                Full
0405      0407
                                                                         ARA>
                                                                                                                                           0711 CONTINGENCY POINTS--DDTC--    Withhold in
WASHAR003 WASHAR003
                                                                                                                                           DEFENSE DISTRIBUTED.docx           Full
0408      0409
                                                                         Freeman, Jeremy B                                                                                    Withhold in
WASHAR003 WASHAR003        3/29/2018 Cavnar, Anna <CavnarA@state.gov>                                                                     0 Defense Distributed (46).msg
                                                                         <FreemanJB@state.gov>                                                                                Full
0410      0410
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                        DDTC DD Counteroffer v3.docx
                                                                                                                                                                              Full
0411      0411




                                                                                                   468 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 521 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                           Freeman, Jeremy B                                                                                  Withhold in
WASHAR003 WASHAR003        4/11/2018 Cavnar, Anna <CavnarA@state.gov>                                                                  0 Defense Distributed.msg
                                                                           <FreemanJB@state.gov>                                                                              Full
0412      0412
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                     DDTC DD Counteroffer v5.docx
                                                                                                                                                                              Full
0413      0414
                                                                                                      Cavnar, Anna
                                       Wenderoth, Valerie A                Freeman, Jeremy B                                            FW Flash Clearance Use of PM Funds    Withhold in
WASHAR003 WASHAR003        4/12/2018                                                                  <CavnarA@state.gov>; Fabry,
                                       <WenderothVA@state.gov>             <FreemanJB@state.gov>                                        in DOJ Settlement (19).msg            Full
0415      0416                                                                                        Steven F <FabrySF@state.gov>
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                     Action Memo - Counteroffer.docx
                                                                                                                                                                              Full
0417      0418

                                                                                                      Koelling, Richard W
                                                                                                      <KoellingRW@state.gov>; Cavnar,
                                                                                                      Anna <CavnarA@state.gov>;
                                       Dearth, Anthony M                   Cook, Daniel L                                               FW Flash Clearance Use of PM Funds    Withhold in
WASHAR003 WASHAR003        4/12/2018                                                                  Chandler, Karen R
                                       <DearthAM@state.gov>                <CookDL@state.gov>                                           in DOJ Settlement.msg                 Full
0419      0419                                                                                        <ChandlerKR@state.gov>; Heidema,
                                                                                                      Sarah J <HeidemaSJ@state.gov>;
                                                                                                      Cook, Daniel L <CookDL@state.gov>

                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                     Action Memo - Counteroffer.docx
                                                                                                                                                                              Full
0420      0421
                                                                                                      Freeman, Jeremy B
                                       Kottmyer, Alice M                   Fabry, Steven F                                              FW Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018                                                                  <FreemanJB@state.gov>; Cavnar,
                                       <KottmyerAM@state.gov>              <FabrySF@state.gov>                                          State Dept counteroffer (62).msg      Full
0422      0426                                                                                        Anna <CavnarA@state.gov>

                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                     DDTC DD Counteroffer RLH JF.docx
                                                                                                                                                                              Full
0427      0427
                                                                           Cavnar, Anna
                                        Freeman, Jeremy B                  </O=SBUSTATE/OU=NCC      Fabry, Steven F                     FW Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003            4/2/2018
                                        <FreemanJB@state.gov>              AG/CN=RECIPIENTS/CN=CAVN <FabrySF@state.gov>                 State Dept counteroffer.msg           Full
0428      0433
                                                                           ARA>
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                     DDTC DD Counteroffer v3.docx
                                                                                                                                                                              Full
0434      0434



                                                                                                   469 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 522 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                                                                                          Fabry, Steven F
                                                                                                          <FabrySF@state.gov>; Freeman,
                                                                             Einspanier, Katie L          Jeremy B <FreemanJB@state.gov>;                                            Withhold in
WASHAR003 WASHAR003        3/27/2018 Cavnar, Anna <CavnarA@state.gov>                                                                       FW DOJ Settlements.msg
                                                                             <EinspanierKL@state.gov>     Perciaccante, Marianne                                                     Full
0435      0437
                                                                                                          <PerciaccanteM@state.gov>; Yorke,
                                                                                                          Vanessa A <YorkeVA@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Yorke, Vanessa A                        Einspanier, Katie L                                             FW Hold on Finalizing Financial         Withhold in
WASHAR003 WASHAR003        3/27/2018                                                                                                     0
                                     <YorkeVA@state.gov>; Gardner,           <EinspanierKL@state.gov>                                        Settlements (57).msg                    Full
0438      0439
                                     Joshua B <GardnerJB@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;      Cavnar, Anna
                                     Heidema, Sarah J                        </O=SBUSTATE/OU=NCC      Freeman, Jeremy B                                                              Withhold in
WASHAR003 WASHAR003        4/10/2018                                                                                                         FW Offer of Settlement.msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-         AG/CN=RECIPIENTS/CN=CAVN <FreemanJB@state.gov>                                                          Full
0440      0448
                                     RMA <PM-DTCP-RMA@state.gov>             ARA>

                                                                                                                                             DDTC DD Counteroffer v4 (DOJ            Withhold in
WASHAR003 WASHAR003
                                                                                                                                             edits).docx                             Full
0449      0450
                                                                             Cavnar, Anna
                                          Freeman, Jeremy B                  </O=SBUSTATE/OU=NCC                                             FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003            4/2/2018                                                                                                  0
                                          <FreemanJB@state.gov>              AG/CN=RECIPIENTS/CN=CAVN                                        of settlement (40).msg                  Full
0451      0456
                                                                             ARA>
                                                                             Cavnar, Anna
                                          Freeman, Jeremy B                  </O=SBUSTATE/OU=NCC                                             FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003        3/28/2018                                                                                                     0
                                          <FreemanJB@state.gov>              AG/CN=RECIPIENTS/CN=CAVN                                        of settlement (51).msg                  Full
0457      0460
                                                                             ARA>
                                                                                                                                             DDTC DD Counteroffer RLH JF v2          Withhold in
WASHAR003 WASHAR003
                                                                                                                                             RLH.docx                                Full
0461      0462




                                                                                                        470 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 523 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                         Freeman, Jeremy B
                                                                                                         <FreemanJB@state.gov>; Cavnar,
                                                                            Hart, Robert L                                                  FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                                 Anna <CavnarA@state.gov>;
                                                                            <HartRL@state.gov>                                              of settlement (56).msg                  Full
0463      0465                                                                                           Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                         DDTC DD Counteroffer RLH.DOCX
                                                                                                                                                                                    Full
0466      0467
                                          Wenderoth, Valerie A              Freeman, Jeremy B                                               FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003            4/5/2018                                                                  Cavnar, Anna <CavnarA@state.gov>
                                          <WenderothVA@state.gov>           <FreemanJB@state.gov>                                           of settlement.msg                       Full
0468      0476
                                                                                                     Cavnar, Anna
                                     Freeman, Jeremy B                      Wenderoth, Valerie A                                            RE Flash Clearance Use of PM Funds in Withhold in
WASHAR003 WASHAR003        4/12/2018                                                                 <CavnarA@state.gov>; Fabry,
                                     <FreemanJB@state.gov>                  <WenderothVA@state.gov>                                         DOJ Settlement (18).msg               Full
0477      0478                                                                                       Steven F <FabrySF@state.gov>
                                                                                                     Freeman, Jeremy B
                                                                                                     <FreemanJB@state.gov>; Koelling,
                                                                                                     Richard W
                                                                            Cavnar, Anna
                                                                                                     <KoellingRW@state.gov>; Cook,
                                          Dearth, Anthony M                 </O=SBUSTATE/OU=NCC                                             RE Flash Clearance Use of PM Funds in Withhold in
WASHAR003 WASHAR003        4/12/2018                                                                 Daniel L <CookDL@state.gov>;
                                          <DearthAM@state.gov>              AG/CN=RECIPIENTS/CN=CAVN                                        DOJ Settlement.msg                    Full
0479      0480                                                                                       Chandler, Karen R
                                                                            ARA>
                                                                                                     <ChandlerKR@state.gov>;
                                                                                                     Wenderoth, Valerie A
                                                                                                     <WenderothVA@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                                                                                            RE Sensitive Litigation Issue Defense
                                     Fabry, Steven F <FabrySF@state.gov>; Heidema, Sarah J               Dearth, Anthony M                                                          Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                                                        Distributed Counteroffer of
                                     Freeman, Jeremy B                    <HeidemaSJ@state.gov>          <DearthAM@state.gov>                                                       Full
0481      0483                                                                                                                              Settlement.msg
                                     <FreemanJB@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;                                   Fabry, Steven F
                                                                            Farrington, Jane E                                                                                      Withhold in
WASHAR003 WASHAR003        3/27/2018 Legal-EMP-DL <Legal-EMP-                                            <FabrySF@state.gov>; Freeman,      RE Approving settlements.msg
                                                                            <FarringtonJE@state.gov>                                                                                Full
0484      0485                       DL@state.gov>                                                       Jeremy B <FreemanJB@state.gov>
                                                                            Cavnar, Anna
                                     Kottmyer, Alice M
                                                                            </O=SBUSTATE/OU=NCC      Freeman, Jeremy B                      RE Defense Distributed DOJ views on     Withhold in
WASHAR003 WASHAR003        3/30/2018 <KottmyerAM@state.gov>; Fabry,
                                                                            AG/CN=RECIPIENTS/CN=CAVN <FreemanJB@state.gov>                  State Dept counteroffer (42).msg        Full
0486      0491                       Steven F <FabrySF@state.gov>
                                                                            ARA>




                                                                                                       471 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 524 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer v3.docx
                                                                                                                                                                                   Full
0492      0492
                                                                             Cavnar, Anna
                                     Freeman, Jeremy B                       </O=SBUSTATE/OU=NCC                                             RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/28/2018                                                                                                     0
                                     <FreemanJB@state.gov>                   AG/CN=RECIPIENTS/CN=CAVN                                        State DEPT counteroffer (54).msg      Full
0493      0497
                                                                             ARA>
                                                                             Freeman, Jeremy B                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/28/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0
                                                                             <FreemanJB@state.gov>                                           State DEPT counteroffer (55).msg      Full
0498      0502
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer RLH JF v2.docx
                                                                                                                                                                                   Full
0503      0503
                                                                                                        Freeman, Jeremy B
                                                                                                        <FreemanJB@state.gov>; Cavnar,
                                                                             Kottmyer, Alice M                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                                Anna <CavnarA@state.gov>;
                                                                             <KottmyerAM@state.gov>                                          State Dept counteroffer (61).msg      Full
0504      0508                                                                                          Kottmyer, Alice M
                                                                                                        <KottmyerAM@state.gov>

                                                                             Freeman, Jeremy B                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                                Cavnar, Anna <CavnarA@state.gov>
                                                                             <FreemanJB@state.gov>                                           State Dept counteroffer (65).msg      Full
0509      0513
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer RLH JF.docx
                                                                                                                                                                                   Full
0514      0514
                                                                             Freeman, Jeremy B                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0
                                                                             <FreemanJB@state.gov>                                           State Dept counteroffer (66).msg      Full
0515      0519
                                                                             Freeman, Jeremy B                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0
                                                                             <FreemanJB@state.gov>                                           State Dept counteroffer (67).msg      Full
0520      0524
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer RLH JF.docx
                                                                                                                                                                                   Full
0525      0525
                                                                                                        Freeman, Jeremy B
                                       Cavnar, Anna <CavnarA@state.gov>;     Kottmyer, Alice M                                           RE Defense Distributed DOJ views on       Withhold in
WASHAR003 WASHAR003        3/30/2018                                                                    <FreemanJB@state.gov>; Kottmyer,
                                       Fabry, Steven F <FabrySF@state.gov>   <KottmyerAM@state.gov>                                      State Dept counteroffer.msg               Full
0526      0531                                                                                          Alice M <KottmyerAM@state.gov>



                                                                                                      472 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 525 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003                                                                                                                      DDTC DD Counteroffer v3.docx
                                                                                                                                                                            Full
0532      0532
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Monjay,        Heidema, Sarah J                                                                                 Withhold in
WASHAR003 WASHAR003        4/24/2018                                                                   Cavnar, Anna <CavnarA@state.gov> RE Defense Distributed (1).msg
                                     Robert <MonjayR@state.gov>; Hart,     <HeidemaSJ@state.gov>                                                                            Full
0533      0538
                                     Robert L <HartRL@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Robinson,
                                                                           Cavnar, Anna
                                     Stuart J. (CIV)                                                Monjay, Robert
                                                                           </O=SBUSTATE/OU=NCC                                                                              Withhold in
WASHAR003 WASHAR003        4/12/2018 <Stuart.J.Robinson@usdoj.gov>;                                 <MonjayR@state.gov>; Hart, Robert RE Defense Distributed (15).msg
                                                                           AG/CN=RECIPIENTS/CN=CAVN                                                                         Full
0539      0541                       Freeman, Jeremy B                                              L <HartRL@state.gov>
                                                                           ARA>
                                     <FreemanJB@state.gov>; Soskin, Eric
                                     (CIV) <Eric.Soskin@usdoj.gov>

                                     Freeman, Jeremy B                                                 Heidema, Sarah J
                                                                         Monjay, Robert                                                                                     Withhold in
WASHAR003 WASHAR003        4/20/2018 <FreemanJB@state.gov>; Hart, Robert                               <HeidemaSJ@state.gov>; Cavnar,    RE Defense Distributed (2).msg
                                                                         <MonjayR@state.gov>                                                                                Full
0542      0547                       L <HartRL@state.gov>                                              Anna <CavnarA@state.gov>
                                                                           Cavnar, Anna
                                     Freeman, Jeremy B                     </O=SBUSTATE/OU=NCC                                                                              Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                                                    0 RE Defense Distributed (23).msg
                                     <FreemanJB@state.gov>                 AG/CN=RECIPIENTS/CN=CAVN                                                                         Full
0548      0548
                                                                           ARA>
                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003                                                                                                                      DDTC DD Counteroffer v5.docx
                                                                                                                                                                            Full
0549      0550

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Heidema, Sarah J
                                                                           Robinson, Stuart J. (CIV)
                                     <HeidemaSJ@state.gov>; Freeman,                                    Monjay, Robert                                                      Withhold in
WASHAR003 WASHAR003        4/11/2018                                       <Stuart.J.Robinson@usdoj.gov                                  Re Defense Distributed (26).msg
                                     Jeremy B <FreemanJB@state.gov>;                                    <MonjayR@state.gov>                                                 Full
0551      0553                                                             >
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>




                                                                                                    473 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 526 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Robinson, Stuart J. (CIV)
                                                                           Freeman, Jeremy B          Heidema, Sarah J                                                            Withhold in
WASHAR003 WASHAR003        4/10/2018 <Stuart.J.Robinson@usdoj.gov>;                                                                       Re Defense Distributed (28).msg
                                                                           <FreemanJB@state.gov>      <HeidemaSJ@state.gov>                                                       Full
0554      0555                       Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>

                                                                                                      Monjay, Robert
                                                                           Freeman, Jeremy B          <MonjayR@state.gov>; Heidema,                                               Withhold in
WASHAR003 WASHAR003        4/20/2018 Hart, Robert L <HartRL@state.gov>                                                                 RE Defense Distributed (4).msg
                                                                           <FreemanJB@state.gov>      Sarah J <HeidemaSJ@state.gov>;                                              Full
0556      0560
                                                                                                      Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                       DDTC DD Counteroffer v8.docx
                                                                                                                                                                                  Full
0561      0562
                                                                           Cavnar, Anna
                                     Freeman, Jeremy B                     </O=SBUSTATE/OU=NCC                                                                                    Withhold in
WASHAR003 WASHAR003        3/29/2018                                                                                                  0 RE Defense Distributed (45).msg
                                     <FreemanJB@state.gov>                 AG/CN=RECIPIENTS/CN=CAVN                                                                               Full
0563      0563
                                                                           ARA>

                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,     Hart, Robert L             Monjay, Robert                                                              Withhold in
WASHAR003 WASHAR003        4/19/2018                                                                                                      RE Defense Distributed (5).msg
                                     Jeremy B <FreemanJB@state.gov>;       <HartRL@state.gov>         <MonjayR@state.gov>                                                         Full
0564      0568
                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>

                                                                           Cavnar, Anna
                                        Freeman, Jeremy B                  </O=SBUSTATE/OU=NCC                                            RE Defense Distributed - Draft MTD brief Withhold in
WASHAR003 WASHAR003            4/6/2018                                                                                               0
                                        <FreemanJB@state.gov>              AG/CN=RECIPIENTS/CN=CAVN                                       (30).msg                                 Full
0569      0573
                                                                           ARA>
                                                                                                                                          MTD SAC (DRAFT 20180405 18.40) (AC + Withhold in
WASHAR003 WASHAR003
                                                                                                                                          JF).docx                             Full
0574      0594




                                                                                                   474 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 527 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                        Fabry, Steven F <FabrySF@state.gov>;                              Cavnar, Anna
                                                                             Soskin, Eric (CIV)                                             RE Defense Distributed - Draft MTD brief Withhold in
WASHAR003 WASHAR003            4/4/2018 Robinson, Stuart J. (CIV)                                         <CavnarA@state.gov>; Freeman,
                                                                             <Eric.Soskin@usdoj.gov>                                        (35).msg                                 Full
0595      0599                          <Stuart.J.Robinson@usdoj.gov>                                     Jeremy B <FreemanJB@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                         MTD SAC (DRAFT 20180405 18.40).docx
                                                                                                                                                                                    Full
0600      0620
                                        Soskin, Eric (CIV)
                                                                                                          Cavnar, Anna
                                        <Eric.Soskin@usdoj.gov>; Robinson,   Freeman, Jeremy B                                              RE Defense Distributed - Draft MTD      Withhold in
WASHAR003 WASHAR003            4/6/2018                                                                   <CavnarA@state.gov>; Fabry,
                                        Stuart J. (CIV)                      <FreemanJB@state.gov>                                          brief.msg                               Full
0621      0625                                                                                            Steven F <FabrySF@state.gov>
                                        <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                            MTD SAC (DRAFT 20180405 18.40) State    Withhold in
WASHAR003 WASHAR003
                                                                                                                                            edits for DOJ.docx                      Full
0626      0646
                                                                                                          Monjay, Robert
                                     Robinson, Stuart J. (CIV)                                            <MonjayR@state.gov>; Hart, Robert
                                     <Stuart.J.Robinson@usdoj.gov>;          Freeman, Jeremy B            L <HartRL@state.gov>; Cavnar,                                             Withhold in
WASHAR003 WASHAR003        4/24/2018                                                                                                        RE Defense Distributed.msg
                                     Soskin, Eric (CIV)                      <FreemanJB@state.gov>        Anna <CavnarA@state.gov>;                                                 Full
0647      0651
                                     <Eric.Soskin@usdoj.gov>                                              Heidema, Sarah J
                                                                                                          <HeidemaSJ@state.gov>
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                         DDTC DD Counteroffer v9.docx
                                                                                                                                                                                    Full
0652      0653

                                     Yorke, Vanessa A
                                     <YorkeVA@state.gov>; Gardner,           Einspanier, Katie L                                                                                    Withhold in
WASHAR003 WASHAR003        3/27/2018                                                                                                       0 RE DOJ Settlements (59).msg
                                     Joshua B <GardnerJB@state.gov>;         <EinspanierKL@state.gov>                                                                               Full
0654      0657
                                     Cavnar, Anna <CavnarA@state.gov>

                                     Einspanier, Katie L
                                                                             Cavnar, Anna
                                     <EinspanierKL@state.gov>; Yorke,
                                                                             </O=SBUSTATE/OU=NCC                                                                                    Withhold in
WASHAR003 WASHAR003        3/27/2018 Vanessa A <YorkeVA@state.gov>;                                                                        0 RE DOJ Settlements.msg
                                                                             AG/CN=RECIPIENTS/CN=CAVN                                                                               Full
0658      0660                       Gardner, Joshua B
                                                                             ARA>
                                     <GardnerJB@state.gov>




                                                                                                        475 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 528 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING

                                     Monjay, Robert
                                     <MonjayR@state.gov>; Freeman,
                                                                          Cavnar, Anna
                                     Jeremy B <FreemanJB@state.gov>;
                                                                          </O=SBUSTATE/OU=NCC      Fabry, Steven F                                                         Withhold in
WASHAR003 WASHAR003        4/12/2018 Hart, Robert L <HartRL@state.gov>;                                                             RE Offer of Settlement (12).msg
                                                                          AG/CN=RECIPIENTS/CN=CAVN <FabrySF@state.gov>                                                     Full
0661      0671                       Heidema, Sarah J
                                                                          ARA>
                                     <HeidemaSJ@state.gov>; PM-DTCP-
                                     RMA <PM-DTCP-RMA@state.gov>


                                                                                                                                                                           Withhold in
WASHAR003 WASHAR003                                                                                                                 DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                           Full
0672      0673
                                                                                                                                    DDTC DD Counteroffer v7 (track         Withhold in
WASHAR003 WASHAR003
                                                                                                                                    changes).docx                          Full
0674      0675

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                                                          Soskin, Eric (CIV)          Fabry, Steven F                                                      Withhold in
WASHAR003 WASHAR003        4/12/2018 <FreemanJB@state.gov>; Robinson,                                                               RE Offer of Settlement (13).msg
                                                                          <Eric.Soskin@usdoj.gov>     <FabrySF@state.gov>                                                  Full
0676      0685                       Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>


                                     Soskin, Eric (CIV)
                                                                          Cavnar, Anna
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                          </O=SBUSTATE/OU=NCC      Fabry, Steven F                                                         Withhold in
WASHAR003 WASHAR003        4/12/2018 Jeremy B <FreemanJB@state.gov>;                                                                RE Offer of Settlement (14).msg
                                                                          AG/CN=RECIPIENTS/CN=CAVN <FabrySF@state.gov>                                                     Full
0686      0695                       Robinson, Stuart J. (CIV)
                                                                          ARA>
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                           Withhold in
WASHAR003 WASHAR003                                                                                                                 DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                           Full
0696      0697




                                                                                                    476 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 529 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                                                             Soskin, Eric (CIV)          Fabry, Steven F                                                          Withhold in
WASHAR003 WASHAR003        4/12/2018 <FreemanJB@state.gov>; Robinson,                                                                  RE Offer of Settlement (16).msg
                                                                             <Eric.Soskin@usdoj.gov>     <FabrySF@state.gov>                                                      Full
0698      0706                       Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    DDTC DD Counteroffer v6 (doj edits).docx
                                                                                                                                                                                  Full
0707      0708

                                     Soskin, Eric (CIV)
                                                                             Cavnar, Anna
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                             </O=SBUSTATE/OU=NCC      Fabry, Steven F                                                             Withhold in
WASHAR003 WASHAR003        4/12/2018 Jeremy B <FreemanJB@state.gov>;                                                                   RE Offer of Settlement (17).msg
                                                                             AG/CN=RECIPIENTS/CN=CAVN <FabrySF@state.gov>                                                         Full
0709      0717                       Robinson, Stuart J. (CIV)
                                                                             ARA>
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    DDTC DD Counteroffer v6.docx
                                                                                                                                                                                  Full
0718      0719
                                                                             Freeman, Jeremy B                                                                                    Withhold in
WASHAR003 WASHAR003        4/12/2018 Cavnar, Anna <CavnarA@state.gov>                                                                 0 RE Offer of Settlement (20).msg
                                                                             <FreemanJB@state.gov>                                                                                Full
0720      0730

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Cavnar, Anna
                                                                         Soskin, Eric (CIV)              Fabry, Steven F                                                          Withhold in
WASHAR003 WASHAR003        4/11/2018 <CavnarA@state.gov>; Robinson,                                                                    RE Offer of Settlement (25).msg
                                                                         <Eric.Soskin@usdoj.gov>         <FabrySF@state.gov>                                                      Full
0731      0739                       Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                             Fabry, Steven F             Freeman, Jeremy B                                                        Withhold in
WASHAR003 WASHAR003            4/2/2018 Cavnar, Anna <CavnarA@state.gov>                                                               RE Offer of Settlement (38).msg
                                                                             <FabrySF@state.gov>         <FreemanJB@state.gov>                                                    Full
0740      0747
                                        Soskin, Eric (CIV)                   Cavnar, Anna
                                                                                                      Freeman, Jeremy B
                                        <Eric.Soskin@usdoj.gov>; Robinson,   </O=SBUSTATE/OU=NCC                                                                                  Withhold in
WASHAR003 WASHAR003            4/2/2018                                                               <FreemanJB@state.gov>; Fabry,    RE Offer of Settlement (39).msg
                                        Stuart J. (CIV)                      AG/CN=RECIPIENTS/CN=CAVN                                                                             Full
0748      0754                                                                                        Steven F <FabrySF@state.gov>
                                        <Stuart.J.Robinson@usdoj.gov>        ARA>



                                                                                                       477 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 530 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003                                                                                                                           DDTC DD Counteroffer v4.docx
                                                                                                                                                                                      Full
0755      0755

                                     Soskin, Eric (CIV)
                                                                               Cavnar, Anna
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                               </O=SBUSTATE/OU=NCC      Fabry, Steven F                                                               Withhold in
WASHAR003 WASHAR003        4/13/2018 Jeremy B <FreemanJB@state.gov>;                                                                          RE Offer of Settlement (7).msg
                                                                               AG/CN=RECIPIENTS/CN=CAVN <FabrySF@state.gov>                                                           Full
0756      0765                       Robinson, Stuart J. (CIV)
                                                                               ARA>
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003                                                                                                                           DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                                      Full
0766      0767
                                                                               Cavnar, Anna
                                        Soskin, Eric (CIV)                     </O=SBUSTATE/OU=NCC                                                                                    Withhold in
WASHAR003 WASHAR003        4/13/2018                                                                                                      0 RE Offer of Settlement.msg
                                        <Eric.Soskin@usdoj.gov>                AG/CN=RECIPIENTS/CN=CAVN                                                                               Full
0768      0777
                                                                               ARA>
                                        Freeman, Jeremy B                      Wenderoth, Valerie A                                           Re PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                       Cavnar, Anna <CavnarA@state.gov>
                                        <FreemanJB@state.gov>                  <WenderothVA@state.gov>                                        settlement (27).msg                      Full
0778      0786
                                                                               Freeman, Jeremy B                                              RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003            4/5/2018 Cavnar, Anna <CavnarA@state.gov>                                                                  0
                                                                               <FreemanJB@state.gov>                                          settlement (32).msg                      Full
0787      0794


                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Hart, Robert    Cavnar, Anna
                                                                                                        Miller, Michael F
                                        L <HartRL@state.gov>; Freeman,         </O=SBUSTATE/OU=NCC                                     RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003            4/5/2018                                                                 <Millermf@state.gov>; Dearth,
                                        Jeremy B <FreemanJB@state.gov>;        AG/CN=RECIPIENTS/CN=CAVN                                settlement (34).msg                      Full
0795      0801                                                                                          Anthony M <DearthAM@state.gov>
                                        Fabry, Steven F <FabrySF@state.gov>;   ARA>
                                        Monjay, Robert <MonjayR@state.gov>



                                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003                                                                                                                           MTD SAC (DRAFT 20180405 18.40).docx
                                                                                                                                                                                      Full
0802      0822




                                                                                                         478 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 531 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                     Hart, Robert L <HartRL@state.gov>;
                                                                             Freeman, Jeremy B           Heidema, Sarah J                    RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        3/29/2018 Cavnar, Anna <CavnarA@state.gov>;
                                                                             <FreemanJB@state.gov>       <HeidemaSJ@state.gov>               settlement (44).msg                      Full
0823      0827                       Fabry, Steven F <FabrySF@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer v3.docx
                                                                                                                                                                                     Full
0828      0828
                                                                             Freeman, Jeremy B                                               RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        3/28/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0
                                                                             <FreemanJB@state.gov>                                           settlement (50).msg                      Full
0829      0832
                                                                                                         Freeman, Jeremy B
                                       Cavnar, Anna <CavnarA@state.gov>;     Hart, Robert L                                              RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        3/28/2018                                                                     <FreemanJB@state.gov>; Heidema,
                                       Fabry, Steven F <FabrySF@state.gov>   <HartRL@state.gov>                                          settlement (52).msg                      Full
0833      0836                                                                                           Sarah J <HeidemaSJ@state.gov>

                                                                                                                                             DDTC DD Counteroffer RLH JF v2          Withhold in
WASHAR003 WASHAR003
                                                                                                                                             RLH.docx                                Full
0837      0838
                                                                             Cavnar, Anna
                                                                                                      Freeman, Jeremy B
                                     Hart, Robert L <HartRL@state.gov>;      </O=SBUSTATE/OU=NCC                                      RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        3/28/2018                                                                  <FreemanJB@state.gov>; Heidema,
                                     Fabry, Steven F <FabrySF@state.gov>     AG/CN=RECIPIENTS/CN=CAVN                                 settlement (53).msg                      Full
0839      0841                                                                                        Sarah J <HeidemaSJ@state.gov>
                                                                             ARA>
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer RLH JF v2.docx
                                                                                                                                                                                     Full
0842      0842
                                       Wenderoth, Valerie A                  Freeman, Jeremy B                                               RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                     Cavnar, Anna <CavnarA@state.gov>
                                       <WenderothVA@state.gov>               <FreemanJB@state.gov>                                           settlement.msg                           Full
0843      0852
                                                                             Freeman, Jeremy B                                                                                       Withhold in
WASHAR003 WASHAR003        4/19/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0 settlement.msg
                                                                             <FreemanJB@state.gov>                                                                                   Full
0853      0853
                                                                          Cavnar, Anna
                                     Dorosin, Joshua L
                                                                          </O=SBUSTATE/OU=NCC      Freeman, Jeremy B                                                                 Withhold in
WASHAR003 WASHAR003        5/29/2018 <DorosinJL@state.gov>; Fabry, Steven                                                                    FW Defense Distributed (19).msg
                                                                          AG/CN=RECIPIENTS/CN=CAVN <FreemanJB@state.gov>                                                             Full
0854      0861                       F <FabrySF@state.gov>
                                                                          ARA>
                                                                                                                                             Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                             Offer of Settlement (April 24, 2....pdf Full
0862      0863



                                                                                                      479 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 532 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                       Cavnar, Anna
                                       Dorosin, Joshua L                    Fabry, Steven F                                                                                       Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                   <CavnarA@state.gov>; Freeman,     FW Defense Distributed (21).msg
                                       <DorosinJL@state.gov>                <FabrySF@state.gov>                                                                                   Full
0864      0871                                                                                         Jeremy B <FreemanJB@state.gov>

                                                                                                                                         Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                         Offer of Settlement (April 24, 2....pdf Full
0872      0873
                                     Heidema, Sarah J                       Cavnar, Anna
                                     <HeidemaSJ@state.gov>; Hart, Robert    </O=SBUSTATE/OU=NCC      Freeman, Jeremy B                                                            Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                                                     FW Defense Distributed (23).msg
                                     L <HartRL@state.gov>; Monjay, Robert   AG/CN=RECIPIENTS/CN=CAVN <FreemanJB@state.gov>                                                        Full
0874      0880
                                     <MonjayR@state.gov>                    ARA>

                                     Heidema, Sarah J                       Cavnar, Anna
                                     <HeidemaSJ@state.gov>; Monjay,         </O=SBUSTATE/OU=NCC      Freeman, Jeremy B                                                            Withhold in
WASHAR003 WASHAR003        5/29/2018                                                                                                     FW Defense Distributed.msg
                                     Robert <MonjayR@state.gov>; Hart,      AG/CN=RECIPIENTS/CN=CAVN <FreemanJB@state.gov>                                                        Full
0881      0888
                                     Robert L <HartRL@state.gov>            ARA>
                                                                            Cavnar, Anna
                                     Freeman, Jeremy B                      </O=SBUSTATE/OU=NCC                                                                                   Withhold in
WASHAR003 WASHAR003        6/12/2018                                                                                                    0 RE Defense Distributed (11).msg
                                     <FreemanJB@state.gov>                  AG/CN=RECIPIENTS/CN=CAVN                                                                              Full
0889      0900
                                                                            ARA>
                                                                            Freeman, Jeremy B                                                                                     Withhold in
WASHAR003 WASHAR003        6/12/2018 Cavnar, Anna <CavnarA@state.gov>                                                                   0 RE Defense Distributed (12).msg
                                                                            <FreemanJB@state.gov>                                                                                 Full
0901      0911
                                                                                                                                         Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                         Settlement - L comments.docx             Full
0912      0913
                                                                            Cavnar, Anna
                                     Freeman, Jeremy B                      </O=SBUSTATE/OU=NCC                                                                                   Withhold in
WASHAR003 WASHAR003        6/11/2018                                                                                                    0 RE Defense Distributed (16).msg
                                     <FreemanJB@state.gov>                  AG/CN=RECIPIENTS/CN=CAVN                                                                              Full
0914      0924
                                                                            ARA>




                                                                                                    480 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 533 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                      Fabry, Steven F
                                                                                                      <FabrySF@state.gov>; Soskin, Eric
                                                                                                      (CIV) <Eric.Soskin@usdoj.gov>;
                                     Freeman, Jeremy B                   Robinson, Stuart J. (CIV)
                                                                                                      Dorosin, Joshua L                                                            Withhold in
WASHAR003 WASHAR003        6/11/2018 <FreemanJB@state.gov>; Hart, Robert <Stuart.J.Robinson@usdoj.gov                                     RE Defense Distributed (17).msg
                                                                                                      <DorosinJL@state.gov>; Cavnar,                                               Full
0925      0935                       L <HartRL@state.gov>                >
                                                                                                      Anna <CavnarA@state.gov>;
                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>

                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J                    Freeman, Jeremy B             Fabry, Steven F                                                             Withhold in
WASHAR003 WASHAR003        6/13/2018                                                                                                      RE Defense Distributed (8).msg
                                     <HeidemaSJ@state.gov>; Cavnar, Anna <FreemanJB@state.gov>         <FabrySF@state.gov>                                                         Full
0936      0947
                                     <CavnarA@state.gov>


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Freeman,      Hart, Robert L               Fabry, Steven F                                                             Withhold in
WASHAR003 WASHAR003        6/12/2018                                                                                                      RE Defense Distributed (9).msg
                                     Jeremy B <FreemanJB@state.gov>;      <HartRL@state.gov>           <FabrySF@state.gov>                                                         Full
0948      0959
                                     Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                          Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Settlement - L comments RLH.docx         Full
0960      0961

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                                                       Fabry, Steven F
                                     Jeremy B <FreemanJB@state.gov>;      Hart, Robert L                                                                                           Withhold in
WASHAR003 WASHAR003        6/14/2018                                                                   <FabrySF@state.gov>; Heidema,      RE Defense Distributed.msg
                                     Robinson, Stuart J. (CIV)            <HartRL@state.gov>                                                                                       Full
0962      0974                                                                                         Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>;
                                     Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                          Defense Distributed - Proposed Revised
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                       Settlement - State comments
                                                                                                                                                                                   Full
0975      0976                                                                                                                            06131....docx




                                                                                                    481 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 534 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Soskin, Eric (CIV)                                                  Dorosin, Joshua L
                                     <Eric.Soskin@usdoj.gov>; Robinson,      Fabry, Steven F             <DorosinJL@state.gov>; Freeman,                                          Withhold in
WASHAR003 WASHAR003        5/29/2018                                                                                                      RE Defense Distributed (18).msg
                                     Stuart J. (CIV)                         <FabrySF@state.gov>         Jeremy B <FreemanJB@state.gov>;                                          Full
0977      0984
                                     (Stuart.J.Robinson@usdoj.gov)                                       Cavnar, Anna <CavnarA@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;      Robinson, Stuart J. (CIV)    Monjay, Robert
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003        5/29/2018 Soskin, Eric (CIV)                      <Stuart.J.Robinson@usdoj.gov <MonjayR@state.gov>; Heidema,    RE Defense Distributed (20).msg
                                                                                                                                                                                  Full
0985      0992                       <Eric.Soskin@usdoj.gov>; Freeman,       >                            Sarah J <HeidemaSJ@state.gov>
                                     Jeremy B <FreemanJB@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                             Soskin, Eric (CIV)          Freeman, Jeremy B                                                        Withhold in
WASHAR003 WASHAR003        5/25/2018 Robinson, Stuart J. (CIV)                                                                             RE Defense Distributed (22).msg
                                                                             <Eric.Soskin@usdoj.gov>     <FreemanJB@state.gov>                                                    Full
0993      0997                       <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                           Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                           Offer of Settlement (April 24, 2....pdf Full
0998      0999

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Hart, Robert   Cavnar, Anna
                                                                                                      Monjay, Robert
                                     L <HartRL@state.gov>; Freeman,          </O=SBUSTATE/OU=NCC                                                                                  Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                  <MonjayR@state.gov>; Heidema,        RE Defense Distributed (24).msg
                                     Jeremy B <FreemanJB@state.gov>;         AG/CN=RECIPIENTS/CN=CAVN                                                                             Full
1000      1006                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     Robinson, Stuart J. (CIV)               ARA>
                                     <Stuart.J.Robinson@usdoj.gov>


                                                                                                         Fabry, Steven F
                                       Cavnar, Anna <CavnarA@state.gov>;     Heidema, Sarah J                                              RE Defense Distributed - settlement    Withhold in
WASHAR003 WASHAR003        6/27/2018                                                                     <FabrySF@state.gov>; Freeman,
                                       Hart, Robert L <HartRL@state.gov>     <HeidemaSJ@state.gov>                                         approved (1).msg                       Full
1007      1021                                                                                           Jeremy B <FreemanJB@state.gov>
                                                                             Cavnar, Anna
                                     Heidema, Sarah J                                                 Hart, Robert L <HartRL@state.gov>;
                                                                             </O=SBUSTATE/OU=NCC                                         RE Defense Distributed - settlement      Withhold in
WASHAR003 WASHAR003        6/26/2018 <HeidemaSJ@state.gov>; Freeman,                                  Monjay, Robert
                                                                             AG/CN=RECIPIENTS/CN=CAVN                                    approved (2).msg                         Full
1022      1035                       Jeremy B <FreemanJB@state.gov>                                   <MonjayR@state.gov>
                                                                             ARA>


                                                                                                       482 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 535 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                     Cavnar, Anna <CavnarA@state.gov>;                                   Fabry, Steven F
                                                                             Hart, Robert L                                               RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/21/2018 Heidema, Sarah J                                                    <FabrySF@state.gov>; Freeman,
                                                                             <HartRL@state.gov>                                           approved (3).msg                      Full
1036      1048                       <HeidemaSJ@state.gov>                                               Jeremy B <FreemanJB@state.gov>

                                                                             Fabry, Steven F             Freeman, Jeremy B                RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/19/2018 Cavnar, Anna <CavnarA@state.gov>
                                                                             <FabrySF@state.gov>         <FreemanJB@state.gov>            approved (4).msg                      Full
1049      1061

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,       Cavnar, Anna
                                                                                                      Fabry, Steven F
                                     Jeremy B <FreemanJB@state.gov>;         </O=SBUSTATE/OU=NCC                                          RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/19/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     Robinson, Stuart J. (CIV)               AG/CN=RECIPIENTS/CN=CAVN                                     approved (5).msg                      Full
1062      1074                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,    ARA>
                                     Robert L <HartRL@state.gov>

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Robinson,
                                                                             Cavnar, Anna
                                     Stuart J. (CIV)                                                  Fabry, Steven F
                                                                             </O=SBUSTATE/OU=NCC                                          RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/27/2018 <Stuart.J.Robinson@usdoj.gov>;                                   <FabrySF@state.gov>; Heidema,
                                                                             AG/CN=RECIPIENTS/CN=CAVN                                     approved.msg                          Full
1075      1089                       Freeman, Jeremy B                                                Sarah J <HeidemaSJ@state.gov>
                                                                             ARA>
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>

                                                                                                          Dorosin, Joshua L
                                                                                                          <DorosinJL@state.gov>; Freeman,
                                        Fabry, Steven F <FabrySF@state.gov>; Robinson, Stuart J. (CIV)
                                                                                                          Jeremy B <FreemanJB@state.gov>;                                       Withhold in
WASHAR003 WASHAR003            6/8/2018 Soskin, Eric (CIV)                   <Stuart.J.Robinson@usdoj.gov                                 RE Defense Distributed.msg
                                                                                                          Cavnar, Anna                                                          Full
1090      1098                          <Eric.Soskin@usdoj.gov>              >
                                                                                                          <CavnarA@state.gov>; Heidema,
                                                                                                          Sarah J <HeidemaSJ@state.gov>

                                        Fabry, Steven F <FabrySF@state.gov>;                             Cavnar, Anna
                                                                             Soskin, Eric (CIV)                                           Defense Distributed - Draft MTD       Withhold in
WASHAR003 WASHAR003            4/4/2018 Robinson, Stuart J. (CIV)                                        <CavnarA@state.gov>; Freeman,
                                                                             <Eric.Soskin@usdoj.gov>                                      brief.msg                             Full
1099      1101                          <Stuart.J.Robinson@usdoj.gov>                                    Jeremy B <FreemanJB@state.gov>


                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                       MTD SAC (DRAFT 20180405 18.00).docx
                                                                                                                                                                                Full
1102      1122


                                                                                                       483 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 536 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                     Soskin, Eric (CIV)
                                                                                                           Freeman, Jeremy B
                                     <Eric.Soskin@usdoj.gov>; Robinson,      Cavnar, Anna                                                                                            Withhold in
WASHAR003 WASHAR003        4/10/2018                                                                       <FreemanJB@state.gov>; Heidema, Defense Distributed .msg
                                     Stuart J. (CIV)                         <CavnarA@state.gov>                                                                                     Full
1123      1123                                                                                             Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>
                                                                             Freeman, Jeremy B
                                                                             </o=SBUState/ou=NCC                                                                                     Withhold in
WASHAR003 WASHAR003        4/11/2018 Cavnar, Anna <CavnarA@state.gov>                                                                     0 Defense Distributed.msg
                                                                             AG/cn=Recipients/cn=Freeman                                                                             Full
1124      1124
                                                                             JB>
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           DDTC DD Counteroffer v5.docx
                                                                                                                                                                                     Full
1125      1126
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          Dearth, Anthony M                                                   FW Flash Clearance Use of PM Funds     Withhold in
WASHAR003 WASHAR003        4/12/2018 Freeman, Jeremy B                                                                                    0
                                                                          <DearthAM@state.gov>                                                in DOJ Settlement (37).msg             Full
1127      1127                       <FreemanJB@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           Action Memo - Counteroffer.docx
                                                                                                                                                                                     Full
1128      1129
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           Action Memo - Counteroffer.docx
                                                                                                                                                                                     Full
1130      1131

                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                                                              FW Sensitive Litigation Issue Defense
                                     Freeman, Jeremy B                    Heidema, Sarah J                 Dearth, Anthony M                                                         Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                                                          Distributed Counteroffer of Settlement
                                     <FreemanJB@state.gov>; Cavnar, Anna <HeidemaSJ@state.gov>             <DearthAM@state.gov>                                                      Full
1132      1134                                                                                                                                (41).msg
                                     <CavnarA@state.gov>

                                                                             Freeman, Jeremy B
                                                                                                                                            FW Sensitive Litigation Issue Defense
                                                                             </o=SBUState/ou=NCC                                                                                  Withhold in
WASHAR003 WASHAR003        4/12/2018 Cavnar, Anna <CavnarA@state.gov>                                                                     0 Distributed Counteroffer of
                                                                             AG/cn=Recipients/cn=Freeman                                                                          Full
1135      1137                                                                                                                              Settlement.msg
                                                                             JB>
                                          Freeman, Jeremy B                  Cavnar, Anna                  Fabry, Steven F                    FW Defense Distributed DOJ views on    Withhold in
WASHAR003 WASHAR003            4/2/2018
                                          <FreemanJB@state.gov>              <CavnarA@state.gov>           <FabrySF@state.gov>                State Dept counteroffer.msg            Full
1138      1142
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           DDTC DD Counteroffer v3.docx
                                                                                                                                                                                     Full
1143      1143



                                                                                                     484 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 537 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                          Freeman, Jeremy B
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          </o=SBUState/ou=NCC                                                                                        Withhold in
WASHAR003 WASHAR003        4/19/2018 Rogers, Shana A                                                  Cavnar, Anna <CavnarA@state.gov> FW Defense Distributed.msg
                                                                          AG/cn=Recipients/cn=Freeman                                                                                Full
1144      1146                       <RogersSA2@state.gov>
                                                                          JB>
                                          Freeman, Jeremy B                  Cavnar, Anna                                                    FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003            4/5/2018                                                                                                  0
                                          <FreemanJB@state.gov>              <CavnarA@state.gov>                                             of settlement (77).msg                  Full
1147      1152
                                                                                                         Freeman, Jeremy B
                                                                                                         <FreemanJB@state.gov>; Heidema,
                                                                             Paul, Joshua M                                                                                          Withhold in
WASHAR003 WASHAR003        4/23/2018 Cavnar, Anna <CavnarA@state.gov>                                    Sarah J <HeidemaSJ@state.gov>;      PR Follow Up.msg
                                                                             <PaulJM@state.gov>                                                                                      Full
1153      1153                                                                                           McKeeby, David I
                                                                                                         <McKeebyDI@state.gov>
                                                                                                         Freeman, Jeremy B
                                                                                                         <FreemanJB@state.gov>; Koelling,
                                                                                                         Richard W
                                                                                                         <KoellingRW@state.gov>; Cook,
                                          Dearth, Anthony M                  Cavnar, Anna                                                    RE Flash Clearance Use of PM Funds in Withhold in
WASHAR003 WASHAR003        4/12/2018                                                                     Daniel L <CookDL@state.gov>;
                                          <DearthAM@state.gov>               <CavnarA@state.gov>                                             DOJ Settlement (36).msg               Full
1154      1155                                                                                           Chandler, Karen R
                                                                                                         <ChandlerKR@state.gov>;
                                                                                                         Wenderoth, Valerie A
                                                                                                         <WenderothVA@state.gov>
                                                                             Freeman, Jeremy B
                                                                                                         Cavnar, Anna
                                          Wenderoth, Valerie A               </o=SBUState/ou=NCC                                             RE Flash Clearance Use of PM Funds in Withhold in
WASHAR003 WASHAR003        4/12/2018                                                                     <CavnarA@state.gov>; Fabry,
                                          <WenderothVA@state.gov>            AG/cn=Recipients/cn=Freeman                                     DOJ Settlement.msg                    Full
1156      1157                                                                                           Steven F <FabrySF@state.gov>
                                                                             JB>
                                     Hart, Robert L <HartRL@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Robinson,                                    Monjay, Robert
                                                                             Cavnar, Anna                                                                                            Withhold in
WASHAR003 WASHAR003        4/30/2018 Stuart J. (CIV)                                                     <MonjayR@state.gov>; Heidema,       RE Defense Distributed (1).msg
                                                                             <CavnarA@state.gov>                                                                                     Full
1158      1162                       <Stuart.J.Robinson@usdoj.gov>;                                      Sarah J <HeidemaSJ@state.gov>
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>




                                                                                                      485 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 538 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                           Freeman, Jeremy B            Monjay, Robert
                                                                           </O=SBUSTATE/OU=NCC          <MonjayR@state.gov>; Heidema,                                        Withhold in
WASHAR003 WASHAR003        4/20/2018 Hart, Robert L <HartRL@state.gov>                                                                   RE Defense Distributed (10).msg
                                                                           AG/CN=RECIPIENTS/CN=FREE     Sarah J <HeidemaSJ@state.gov>;                                       Full
1163      1166
                                                                           MANJB>                       Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                                                             Withhold in
WASHAR003 WASHAR003                                                                                                                       DDTC DD Counteroffer v8.docx
                                                                                                                                                                             Full
1167      1168

                                     Hart, Robert L <HartRL@state.gov>;
                                     Robinson, Stuart J. (CIV)
                                                                           Freeman, Jeremy B
                                     <Stuart.J.Robinson@usdoj.gov>;
                                                                           </o=SBUState/ou=NCC         Monjay, Robert                                                        Withhold in
WASHAR003 WASHAR003        4/19/2018 Soskin, Eric (CIV)                                                                                   RE Defense Distributed (13).msg
                                                                           AG/cn=Recipients/cn=Freeman <MonjayR@state.gov>                                                   Full
1169      1172                       <Eric.Soskin@usdoj.gov>; Cavnar,
                                                                           JB>
                                     Anna <CavnarA@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>


                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                           Robinson, Stuart J. (CIV)    Monjay, Robert
                                     Jeremy B <FreemanJB@state.gov>;                                                                                                         Withhold in
WASHAR003 WASHAR003        4/19/2018                                       <Stuart.J.Robinson@usdoj.gov <MonjayR@state.gov>; Hart, Robert RE Defense Distributed (15).msg
                                     Cavnar, Anna <CavnarA@state.gov>;                                                                                                       Full
1173      1175                                                             >                            L <HartRL@state.gov>
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Robinson,
                                     Stuart J. (CIV)                                                    Monjay, Robert
                                                                           Cavnar, Anna                                                                                      Withhold in
WASHAR003 WASHAR003        4/12/2018 <Stuart.J.Robinson@usdoj.gov>;                                     <MonjayR@state.gov>; Hart, Robert RE Defense Distributed (32).msg
                                                                           <CavnarA@state.gov>                                                                               Full
1176      1178                       Freeman, Jeremy B                                                  L <HartRL@state.gov>
                                     <FreemanJB@state.gov>; Soskin, Eric
                                     (CIV) <Eric.Soskin@usdoj.gov>




                                                                                                     486 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 539 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                         Monjay, Robert
                                     'Robinson, Stuart J. (CIV)'           Freeman, Jeremy B             <MonjayR@state.gov>; Hart, Robert
                                     <Stuart.J.Robinson@usdoj.gov>;        </o=SBUState/ou=NCC           L <HartRL@state.gov>; Cavnar,                                               Withhold in
WASHAR003 WASHAR003        4/24/2018                                                                                                       RE Defense Distributed (4).msg
                                     Soskin, Eric (CIV)                    AG/cn=Recipients/cn=Freeman   Anna <CavnarA@state.gov>;                                                   Full
1179      1182
                                     <Eric.Soskin@usdoj.gov>               JB>                           Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer v9.docx
                                                                                                                                                                                     Full
1183      1184
                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC                                                                                       Withhold in
WASHAR003 WASHAR003        4/11/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0 RE Defense Distributed (43).msg
                                                                           AG/cn=Recipients/cn=Freeman                                                                               Full
1185      1185
                                                                           JB>
                                        Freeman, Jeremy B                  Cavnar, Anna                                                                                              Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                                                     0 RE Defense Distributed (44).msg
                                        <FreemanJB@state.gov>              <CavnarA@state.gov>                                                                                       Full
1186      1186
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer v5.docx
                                                                                                                                                                                     Full
1187      1188
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Cavnar, Anna
                                     <CavnarA@state.gov>; Robinson,
                                                                         Heidema, Sarah J                Monjay, Robert                                                              Withhold in
WASHAR003 WASHAR003        4/10/2018 Stuart J. (CIV)                                                                                         Re Defense Distributed (54).msg
                                                                         <HeidemaSJ@state.gov>           <MonjayR@state.gov>                                                         Full
1189      1190                       <Stuart.J.Robinson@usdoj.gov>;
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>

                                     Freeman, Jeremy B
                                                                           Rogers, Shana A                                                                                           Withhold in
WASHAR003 WASHAR003        4/22/2018 <FreemanJB@state.gov>; Fabry,                                       Cavnar, Anna <CavnarA@state.gov> RE Defense Distributed (6).msg
                                                                           <RogersSA2@state.gov>                                                                                     Full
1191      1194                       Steven F <FabrySF@state.gov>
                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC                                               RE Defense Distributed - Draft MTD brief Withhold in
WASHAR003 WASHAR003            4/6/2018 Cavnar, Anna <CavnarA@state.gov>                                                                 0
                                                                           AG/cn=Recipients/cn=Freeman                                       (70).msg                                 Full
1195      1198
                                                                           JB>
                                                                                                                                             MTD SAC (DRAFT 20180405 18.40) (AC + Withhold in
WASHAR003 WASHAR003
                                                                                                                                             JF).docx                             Full
1199      1219



                                                                                                   487 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 540 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                        Freeman, Jeremy B
                                                                                                       Cavnar, Anna
                                        <FreemanJB@state.gov>; Robinson,   Soskin, Eric (CIV)                                         RE Defense Distributed - Draft MTD     Withhold in
WASHAR003 WASHAR003            4/6/2018                                                                <CavnarA@state.gov>; Fabry,
                                        Stuart J. (CIV)                    <Eric.Soskin@usdoj.gov>                                    brief.msg                              Full
1220      1223                                                                                         Steven F <FabrySF@state.gov>
                                        <Stuart.J.Robinson@usdoj.gov>

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                           Cavnar, Anna                Fabry, Steven F                                                       Withhold in
WASHAR003 WASHAR003        4/12/2018 Jeremy B <FreemanJB@state.gov>;                                                                  RE Offer of Settlement (30).msg
                                                                           <CavnarA@state.gov>         <FabrySF@state.gov>                                                   Full
1224      1230                       Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                             Withhold in
WASHAR003 WASHAR003                                                                                                                   DDTC DD Counteroffer v7 (clean).docx
                                                                                                                                                                             Full
1231      1232

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                           Cavnar, Anna                Fabry, Steven F                                                       Withhold in
WASHAR003 WASHAR003        4/12/2018 Jeremy B <FreemanJB@state.gov>;                                                                  RE Offer of Settlement (31).msg
                                                                           <CavnarA@state.gov>         <FabrySF@state.gov>                                                   Full
1233      1239                       Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>


                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                           Cavnar, Anna                Fabry, Steven F                                                       Withhold in
WASHAR003 WASHAR003        4/12/2018 Jeremy B <FreemanJB@state.gov>;                                                                  RE Offer of Settlement (35).msg
                                                                           <CavnarA@state.gov>         <FabrySF@state.gov>                                                   Full
1240      1246                       Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                             Withhold in
WASHAR003 WASHAR003                                                                                                                   DDTC DD Counteroffer v6.docx
                                                                                                                                                                             Full
1247      1248

                                     Hart, Robert L <HartRL@state.gov>;    Freeman, Jeremy B
                                                                                                       Cavnar, Anna
                                     Heidema, Sarah J                      </o=SBUState/ou=NCC                                                                               Withhold in
WASHAR003 WASHAR003        4/11/2018                                                                   <CavnarA@state.gov>; Fabry,    RE Offer of Settlement (42).msg
                                     <HeidemaSJ@state.gov>; PM-DTCP-       AG/cn=Recipients/cn=Freeman                                                                       Full
1249      1255                                                                                         Steven F <FabrySF@state.gov>
                                     RMA <PM-DTCP-RMA@state.gov>           JB>




                                                                                                     488 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 541 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                                                             Withhold in
WASHAR003 WASHAR003                                                                                                                       DDTC DD Counteroffer v5.docx
                                                                                                                                                                             Full
1256      1257

                                        Freeman, Jeremy B
                                        <FreemanJB@state.gov>; Cavnar, Anna
                                                                            Soskin, Eric (CIV)            Fabry, Steven F                                                    Withhold in
WASHAR003 WASHAR003            4/9/2018 <CavnarA@state.gov>; Robinson,                                                                    RE Offer of Settlement (65).msg
                                                                            <Eric.Soskin@usdoj.gov>       <FabrySF@state.gov>                                                Full
1258      1264                          Stuart J. (CIV)
                                        <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                          DDTC DD Counteroffer v4 (DOJ       Withhold in
WASHAR003 WASHAR003
                                                                                                                                          edits).docx                        Full
1265      1266

                                        'Soskin, Eric (CIV)'
                                                                              Freeman, Jeremy B
                                        <Eric.Soskin@usdoj.gov>; Cavnar,
                                                                              </o=SBUState/ou=NCC         Fabry, Steven F                                                    Withhold in
WASHAR003 WASHAR003            4/9/2018 Anna <CavnarA@state.gov>; Robinson,                                                               RE Offer of Settlement (66).msg
                                                                              AG/cn=Recipients/cn=Freeman <FabrySF@state.gov>                                                Full
1267      1273                          Stuart J. (CIV)
                                                                              JB>
                                        <Stuart.J.Robinson@usdoj.gov>


                                        Cavnar, Anna <CavnarA@state.gov>;                                 Freeman, Jeremy B
                                                                              Soskin, Eric (CIV)                                                                             Withhold in
WASHAR003 WASHAR003            4/9/2018 Robinson, Stuart J. (CIV)                                         <FreemanJB@state.gov>; Fabry,   RE Offer of Settlement (67).msg
                                                                              <Eric.Soskin@usdoj.gov>                                                                        Full
1274      1279                          <Stuart.J.Robinson@usdoj.gov>                                     Steven F <FabrySF@state.gov>

                                        Soskin, Eric (CIV)
                                                                                                          Freeman, Jeremy B
                                        <Eric.Soskin@usdoj.gov>; Robinson,    Cavnar, Anna                                                                                   Withhold in
WASHAR003 WASHAR003            4/3/2018                                                                   <FreemanJB@state.gov>; Fabry,   RE Offer of Settlement (83).msg
                                        Stuart J. (CIV)                       <CavnarA@state.gov>                                                                            Full
1280      1285                                                                                            Steven F <FabrySF@state.gov>
                                        <Stuart.J.Robinson@usdoj.gov>

                                        Cavnar, Anna <CavnarA@state.gov>;                                 Freeman, Jeremy B
                                                                              Soskin, Eric (CIV)                                                                             Withhold in
WASHAR003 WASHAR003            4/2/2018 Robinson, Stuart J. (CIV)                                         <FreemanJB@state.gov>; Fabry,   RE Offer of Settlement (87).msg
                                                                              <Eric.Soskin@usdoj.gov>                                                                        Full
1286      1290                          <Stuart.J.Robinson@usdoj.gov>                                     Steven F <FabrySF@state.gov>




                                                                                                        489 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 542 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                          CC                         FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                               Cavnar, Anna                  Fabry, Steven F                                                    Withhold in
WASHAR003 WASHAR003        4/13/2018 Jeremy B <FreemanJB@state.gov>;                                                                    RE Offer of Settlement.msg
                                                                               <CavnarA@state.gov>           <FabrySF@state.gov>                                                Full
1291      1298                       Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                               Freeman, Jeremy B
                                                                               </o=SBUState/ou=NCC                                      RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003            4/5/2018 Cavnar, Anna <CavnarA@state.gov>                                                            0
                                                                               AG/cn=Recipients/cn=Freeman                              settlement (76).msg                      Full
1299      1304
                                                                               JB>

                                        Hart, Robert L <HartRL@state.gov>;     Freeman, Jeremy B
                                        Cavnar, Anna <CavnarA@state.gov>;      </o=SBUState/ou=NCC         Heidema, Sarah J             RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003            4/2/2018
                                        Fabry, Steven F <FabrySF@state.gov>;   AG/cn=Recipients/cn=Freeman <HeidemaSJ@state.gov>        settlement (91).msg                      Full
1305      1308
                                        Monjay, Robert <MonjayR@state.gov>     JB>


                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                     DDTC DD Counteroffer v4.docx
                                                                                                                                                                                Full
1309      1309




                                                                                                       490 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 543 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING




                                     Blaha, Charles O
                                     <BlahaCO@state.gov>; Bhatt, Aakash
                                     <BhattAN@state.gov>; Cooper, John M                           PM-CPA <PM-CPA@state.gov>;
                                     <CooperJM3@state.gov>; Koelling,                              Legal-PM-DL <Legal-PM-
                                     Richard W <KoellingRW@state.gov>;                             DL@state.gov>; SP_Staff Assistants
                                     Andrews, Cory                                                 <SP_StaffAssistants@state.gov>;
                                     <AndrewsC2@state.gov>; Fabry,                                 Noonan, Michael J
                                     Steven F <FabrySF@state.gov>; Curran,                         <NoonanMJ@state.gov>;
                                     Christopher P (Rome)                                          Christensen, Brent T
                                     <CurranCP@state.gov>; Abisellan,                              <ChristensenBT@state.gov>;
                                     Eduardo <AbisellanE@state.gov>;       Paul, Joshua M          PM/RSAT Team Leaders                                                Withhold in
WASHAR003 WASHAR003        4/14/2018                                                                                                  RE QFRMenendez313 (21).msg
                                     Higgins, Scott C (Madrid)             <PaulJM@state.gov>      <PM_RSATTeamLeaders@state.gov                                       Full
1310      1318
                                     <HigginsSC@state.gov>; Outzen,                                >; Faulkner, Charles S
                                     Richard H <OutzenRH@state.gov>;                               <FaulknerCS@state.gov>; Reeser,
                                     Wall, Amanda J <WallAJ@state.gov>;                            Tiffany R <ReeserTR@state.gov>;
                                     Urena, Michael A                                              Killion, William
                                     <UrenaMA@state.gov>; McKay,                                   <KillionW@state.gov>; Steffens,
                                     Roland D <McKayRD@state.gov>; Jost,                           Jessica L <SteffensJL@state.gov>;
                                     Aaron W <JostAW@state.gov>; Lai,                              Finerty, Carol G (DRL)
                                     Borchien <LaiB@state.gov>; EUR-                               <FinertyCG@state.gov>
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                491 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 544 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE WITHHOLDING




                                     Crouch, Lara D <CrouchLD@state.gov>;
                                     Faulkner, Charles S
                                     <FaulknerCS@state.gov>; Cooper, John
                                     M <CooperJM3@state.gov>; Blaha,                               PM-CPA <PM-CPA@state.gov>;
                                     Charles O <BlahaCO@state.gov>;                                Legal-PM-DL <Legal-PM-
                                     Bhatt, Aakash <BhattAN@state.gov>;                            DL@state.gov>; SP_Staff Assistants
                                     Koelling, Richard W                                           <SP_StaffAssistants@state.gov>;
                                     <KoellingRW@state.gov>; Andrews,                              Noonan, Michael J
                                     Cory <AndrewsC2@state.gov>; Fabry,                            <NoonanMJ@state.gov>;
                                     Steven F <FabrySF@state.gov>; Curran,                         Christensen, Brent T
                                     Christopher P (Rome)                                          <ChristensenBT@state.gov>;
                                     <CurranCP@state.gov>; Abisellan,      Paul, Joshua M          PM/RSAT Team Leaders                                               Withhold in
WASHAR003 WASHAR003        4/14/2018                                                                                                  RE QFRMenendez313.msg
                                     Eduardo <AbisellanE@state.gov>;       <PaulJM@state.gov>      <PM_RSATTeamLeaders@state.gov                                      Full
1319      1329
                                     Higgins, Scott C (Madrid)                                     >; Reeser, Tiffany R
                                     <HigginsSC@state.gov>; Outzen,                                <ReeserTR@state.gov>; Killion,
                                     Richard H <OutzenRH@state.gov>;                               William <KillionW@state.gov>;
                                     Wall, Amanda J <WallAJ@state.gov>;                            Steffens, Jessica L
                                     Urena, Michael A                                              <SteffensJL@state.gov>; Finerty,
                                     <UrenaMA@state.gov>; McKay,                                   Carol G (DRL)
                                     Roland D <McKayRD@state.gov>; Jost,                           <FinertyCG@state.gov>; Frideres,
                                     Aaron W <JostAW@state.gov>; Lai,                              Taryn F <FrideresTF@state.gov>
                                     Borchien <LaiB@state.gov>; EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                492 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 545 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                        Abisellan, Eduardo
                                                                                                        <AbisellanE@state.gov>; Koelling,
                                                                                                        Richard W
                                                                                                        <KoellingRW@state.gov>; Wall,
                                                                                                        Amanda J <WallAJ@state.gov>;
                                                                                                        Urena, Michael A
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                        <UrenaMA@state.gov>; McKay,
                                     Curran, Christopher P (Rome)
                                                                                                        Roland D <McKayRD@state.gov>;
                                     <CurranCP@state.gov>; Cooper, John
                                                                          Paul, Joshua M                PM-CPA <PM-CPA@state.gov>;                                                  Withhold in
WASHAR003 WASHAR003        4/14/2018 M <CooperJM3@state.gov>; Outzen,                                                                      RE QFRMenendez314.msg
                                                                          <PaulJM@state.gov>            Legal-PM-DL <Legal-PM-                                                      Full
1330      1332                       Richard H <OutzenRH@state.gov>;
                                                                                                        DL@state.gov>; SP_Staff Assistants
                                     Higgins, Scott C (Madrid)
                                                                                                        <SP_StaffAssistants@state.gov>;
                                     <HigginsSC@state.gov>
                                                                                                        Michael Noonan
                                                                                                        <justnoonan@yahoo.com>;
                                                                                                        Steffens, Jessica L
                                                                                                        <SteffensJL@state.gov>; PM-
                                                                                                        Staffers Mailbox <PM-
                                                                                                        StaffersMailbox@state.gov>
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                        DDTC DD Counteroffer v8.docx
                                                                                                                                                                                    Full
1333      1334
                                        Cavnar, Anna <CavnarA@state.gov>;                               Hart, Robert L <HartRL@state.gov>; Clearance Request by COB Friday
                                                                            Foster, John A                                                                                          Withhold in
WASHAR003 WASHAR003            7/3/2018 Freeman, Jeremy B                                               Monjay, Robert                     Defense Distributed Revised Settlement
                                                                            <FosterJA2@state.gov>                                                                                   Full
1335      1335                          <FreemanJB@state.gov>                                           <MonjayR@state.gov>                Item Three Letter .msg
                                                                                                                                           Defense Distributed - Proposed Revised
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                        Settlement - State comments
                                                                                                                                                                                    Full
1336      1337                                                                                                                             06131....docx
                                                                                                                                           2018-07-03 - Draft DD Settlement         Withhold in
WASHAR003 WASHAR003
                                                                                                                                           Letter.docx                              Full
1338      1340
                                     'Robinson, Stuart J. (CIV)'            Freeman, Jeremy B
                                                                                                        Cavnar, Anna                       Defense Distributed - USML temporary
                                     <Stuart.J.Robinson@usdoj.gov>;         </o=SBUState/ou=NCC                                                                                     Withhold in
WASHAR003 WASHAR003        7/13/2018                                                                    <CavnarA@state.gov>; Rogers,       modification website announcement
                                     Soskin, Eric (CIV)                     AG/cn=Recipients/cn=Freeman                                                                             Full
1341      1341                                                                                          Shana A <RogersSA2@state.gov>      .msg
                                     <Eric.Soskin@usdoj.gov>                JB>




                                                                                                    493 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 546 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                        Robinson, Stuart J. (CIV)                                                                             FW Clearance Request by COB Friday
                                                                               Cavnar, Anna              Freeman, Jeremy B                                                              Withhold in
WASHAR003 WASHAR003            7/9/2018 (Stuart.J.Robinson@usdoj.gov); Soskin,                                                                Defense Distributed Revised Settlement
                                                                               <CavnarA@state.gov>       <FreemanJB@state.gov>                                                          Full
1342      1342                          Eric (CIV) <Eric.Soskin@usdoj.gov>                                                                    Item Three Letter (25).msg

                                                                                                                                              2018-07-03 - Draft DD Settlement Letter   Withhold in
WASHAR003 WASHAR003
                                                                                                                                              (LPM).docx                                Full
1343      1345
                                                                                                         Freeman, Jeremy B
                                                                                                         <FreemanJB@state.gov>; Monjay,
                                                                                                                                           FW Clearance Request by COB Friday
                                                                             Cavnar, Anna                Robert <MonjayR@state.gov>; Hart,                                              Withhold in
WASHAR003 WASHAR003        7/11/2018 Foster, John A <FosterJA2@state.gov>                                                                  Defense Distributed Revised Settlement
                                                                             <CavnarA@state.gov>         Robert L <HartRL@state.gov>;                                                   Full
1346      1346                                                                                                                             Item Three Letter .msg
                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>

                                                                                                                                              2018-07-03 - Draft DD Settlement Letter   Withhold in
WASHAR003 WASHAR003
                                                                                                                                              (LPM).docx                                Full
1347      1349
                                                                                                                                            FW Clearance Request by COB Tomorrow
                                     Freeman, Jeremy B                       Cavnar, Anna                                                   Defense Distributed Revised Settlement      Withhold in
WASHAR003 WASHAR003        7/11/2018                                                                                                      0
                                     <FreemanJB@state.gov>                   <CavnarA@state.gov>                                            Item Two DDTC Website Announcement          Full
1350      1351
                                                                                                                                            .msg
                                                                                                                                            Draft DDTC Website Announcement -
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                         Temporary Modification to USML
                                                                                                                                                                                        Full
1352      1352                                                                                                                              Category I (LPM).docx
                                                                                                         Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Freeman, Jeremy B
                                                                         Foster, John A                  Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR003 WASHAR003        7/13/2018 <FreemanJB@state.gov>; Cavnar, Anna
                                                                         <FosterJA2@state.gov>           <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
1353      1355                       <CavnarA@state.gov>
                                                                                                         Shana A <RogersSA2@state.gov>        (30).msg
                                                                                                                                              Draft DDTC Website Announcement -
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                           Temporary Modification to USML
                                                                                                                                                                                        Full
1356      1356                                                                                                                                Categor....docx
                                                                           Freeman, Jeremy B             Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Foster, John A <FosterJA2@state.gov>; </o=SBUState/ou=NCC           Monjay, Robert                       Defense Distributed Revised Settlement
WASHAR000 WASHAR000        7/13/2018                                                                                                                                                              0
                                     Cavnar, Anna <CavnarA@state.gov>      AG/cn=Recipients/cn=Freeman   <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement
2091      2093
                                                                           JB>                           Shana A <RogersSA2@state.gov>        (31).msg




                                                                                                     494 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 547 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                           Freeman, Jeremy B             Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Foster, John A <FosterJA2@state.gov>; </o=SBUState/ou=NCC           Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR003 WASHAR003        7/11/2018
                                     Cavnar, Anna <CavnarA@state.gov>      AG/cn=Recipients/cn=Freeman   <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
1360      1361
                                                                           JB>                           Shana A <RogersSA2@state.gov>        (7).msg
                                                                                                                                              Draft DDTC Website Announcement -
                                                                                                                                                                                         Withhold in
WASHAR003 WASHAR003                                                                                                                           Temporary Modification to USML
                                                                                                                                                                                         Full
1362      1362                                                                                                                                Category I (LPM) +L.docx
                                                                                                                                              Press Points on Defense Distributed (L     Withhold in
WASHAR003 WASHAR003
                                                                                                                                              2).docx                                    Full
1363      1363
                                                                                                                                              Press Points on Defense Distributed        Withhold in
WASHAR003 WASHAR003
                                                                                                                                              (L).docx                                   Full
1364      1364
                                                                                                                                              Press Points on Defense Distributed        Withhold in
WASHAR003 WASHAR003
                                                                                                                                              (L).docx                                   Full
1365      1365
                                                                                                                                                                                         Withhold in
WASHAR003 WASHAR003                                                                                                                           Press Points on Defense Distributed.docx
                                                                                                                                                                                         Full
1366      1366
                                                                                                                                              0711 Contingency Points--DDTC--Defense Withhold in
WASHAR003 WASHAR003
                                                                                                                                              Distributed.docx                       Full
1367      1367
                                     'Soskin, Eric (CIV)'                 Freeman, Jeremy B
                                                                                                      Cavnar, Anna                            RE Defense Distributed - USML
                                     <Eric.Soskin@usdoj.gov>; Robinson,   </o=SBUState/ou=NCC                                                                                            Withhold in
WASHAR003 WASHAR003        7/13/2018                                                                  <CavnarA@state.gov>; Rogers,            temporary modification website
                                     Stuart J. (CIV)                      AG/cn=Recipients/cn=Freeman                                                                                    Full
1368      1368                                                                                        Shana A <RogersSA2@state.gov>           announcement (32).msg
                                     <Stuart.J.Robinson@usdoj.gov>        JB>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Robinson,                                    Monjay, Robert
                                     Stuart J. (CIV)                                                     <MonjayR@state.gov>; McKeeby,
                                     <Stuart.J.Robinson@usdoj.gov>; Hart, Cavnar, Anna                   David I <McKeebyDI@state.gov>;                                                  Withhold in
WASHAR003 WASHAR003        7/11/2018                                                                                                       RE Defense Distributed article (10).msg
                                     Robert L <HartRL@state.gov>; Soskin, <CavnarA@state.gov>            Paul, Joshua M                                                                  Full
1369      1370
                                     Eric (CIV) <Eric.Soskin@usdoj.gov>;                                 <PaulJM@state.gov>; Rogers, Shana
                                     Freeman, Jeremy B                                                   A <RogersSA2@state.gov>
                                     <FreemanJB@state.gov>




                                                                                                   495 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 548 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                       0711 Contingency Points--DDTC--Defense Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Distributed.docx                       Full
1371      1371

                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>; Soskin,
                                                                          Heidema, Sarah J          Monjay, Robert                                                               Withhold in
WASHAR003 WASHAR003        7/11/2018 Eric (CIV) <Eric.Soskin@usdoj.gov>;                                                               RE Defense Distributed article (18).msg
                                                                          <HeidemaSJ@state.gov>     <MonjayR@state.gov>                                                          Full
1372      1372                       Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Cavnar,
                                     Anna <CavnarA@state.gov>; Robinson,
                                                                         Rogers, Shana A                                                                                         Withhold in
WASHAR003 WASHAR003        7/12/2018 Stuart J. (CIV)                                                                                 0 RE Defense Distributed article (2).msg
                                                                         <RogersSA2@state.gov>                                                                                   Full
1373      1374                       <Stuart.J.Robinson@usdoj.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Cavnar,
                                     Anna <CavnarA@state.gov>; Heidema,
                                                                                                    Monjay, Robert
                                     Sarah J <HeidemaSJ@state.gov>;
                                                                          McKeeby, David I          <MonjayR@state.gov>; Paul, Joshua                                            Withhold in
WASHAR003 WASHAR003        7/12/2018 Robinson, Stuart J. (CIV)                                                                        RE Defense Distributed article (6).msg
                                                                          <McKeebyDI@state.gov>     M <PaulJM@state.gov>; Rogers,                                                Full
1375      1376                       <Stuart.J.Robinson@usdoj.gov>; Hart,
                                                                                                    Shana A <RogersSA2@state.gov>
                                     Robert L <HartRL@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                                                                                                                       0711 Contingency Points--DDTC--Defense Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Distributed.docx                       Full
1377      1377




                                                                                                  496 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 549 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                            CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Soskin, Eric Robinson, Stuart J. (CIV)
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003        7/12/2018 (CIV) <Eric.Soskin@usdoj.gov>; Cavnar, <Stuart.J.Robinson@usdoj.gov                                   0 RE Defense Distributed article.msg
                                                                                                                                                                                   Full
1378      1379                       Anna <CavnarA@state.gov>; Freeman, >
                                     Jeremy B <FreemanJB@state.gov>


                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          Rogers, Shana A                                                                                          Withhold in
WASHAR003 WASHAR003        7/27/2018 Freeman, Jeremy B                                                                                     0 38(f) Notification Background.msg
                                                                          <RogersSA2@state.gov>                                                                                    Full
1380      1380                       <FreemanJB@state.gov>

                                                                                                           Kovac, Robert S
                                     McCormick, Beth M                                                     <KovacRS@state.gov>; Adams,
                                     <mccormickbm@state.gov>; Quinn,       Shapiro, Andrew J               David S <AdamsDS@state.gov>;                                            Withhold in
WASHAR003 WASHAR003        12/8/2011                                                                                                      FW_ Letter to State - arms sales.msg
                                     David P <QuinnD@state.gov>; Meier,    <ShapiroA@state.gov>            Smith, Mark C                                                           Full
1381      1381
                                     Michael W <MeierMW@state.gov>                                         <SmithMC@state.gov>; Tucker,
                                                                                                           Maureen E <TuckerME@state.gov>

                                     Meier, Michael W
                                                                                                                                             FW_ FOR YOUR CLEARANCE_ Action
                                     <MeierMW@state.gov>; Tucker,          McPherson, Eric A                                                                                       Withhold in
WASHAR003 WASHAR003        10/3/2011                                                                                                       0 Memo for T, Regarding Congressional
                                     Maureen E <TuckerME@state.gov>;       <McPhersonEA@state.gov>                                                                                 Full
1382      1382                                                                                                                               Notification .msg
                                     Smith, Mark C <SmithMC@state.gov>

                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          AM for F11-001.docx
                                                                                                                                                                                   Full
1383      1385
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          F11-001 Full submission.doc
                                                                                                                                                                                   Full
1386      1425
                                     'Nilsson, Brian H.'
                                     <Brian_H._Nilsson@nss.eop.gov>;
                                                                           Kovac, Robert S                 'Kevin Wolf'                                                            Withhold in
WASHAR003 WASHAR003       10/27/2011 Meier, Michael W                                                                                        RE_ _items_.msg
                                                                           <KovacRS@state.gov>             <Kevin.Wolf@bis.doc.gov>                                                Full
1426      1427                       <MeierMW@state.gov>; Tucker,
                                     Maureen E <TuckerME@state.gov>




                                                                                                      497 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 550 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                     Meier, Michael W
                                                                          Kevin Wolf                   Kovac, Robert S                                                          Withhold in
WASHAR003 WASHAR003        11/9/2011 <MeierMW@state.gov>; Tucker,                                                                        RE_ Re_.msg
                                                                          <Kevin.Wolf@bis.doc.gov>     <KovacRS@state.gov>                                                      Full
1428      1430                       Maureen E <TuckerME@state.gov>

                                     Rogers, Shana A
                                                                          Hart, Robert L               Heidema, Sarah J                                                         Withhold in
WASHAR003 WASHAR003        7/26/2018 <RogersSA2@state.gov>; Freeman,                                                                     AM to T.msg
                                                                          <HartRL@state.gov>           <HeidemaSJ@state.gov>                                                    Full
1431      1431                       Jeremy B <FreemanJB@state.gov>

                                       Freeman, Jeremy B                  Rogers, Shana A              Fabry, Steven F                   Clearance process to approve           Withhold in
WASHAR003 WASHAR003        7/26/2018
                                       <FreemanJB@state.gov>              <RogersSA2@state.gov>        <FabrySF@state.gov>               settlement.msg                         Full
1432      1432
                                     Freeman, Jeremy B
                                                                          Rogers, Shana A                                                                                       Withhold in
WASHAR003 WASHAR003        7/27/2018 <FreemanJB@state.gov>; Fabry,                                                                      0 Cleared DD Press Points.msg
                                                                          <RogersSA2@state.gov>                                                                                 Full
1433      1434                       Steven F <FabrySF@state.gov>

                                                                                                       Freeman, Jeremy B
                                                                          Rogers, Shana A                                                                                       Withhold in
WASHAR003 WASHAR003        7/26/2018 Hart, Robert L <HartRL@state.gov>                                 <FreemanJB@state.gov>; Heidema, DD draft IM to S.msg
                                                                          <RogersSA2@state.gov>                                                                                 Full
1435      1435                                                                                         Sarah J <HeidemaSJ@state.gov>

                                                                                                                                         20180726_Defense Distributed --        Withhold in
WASHAR003 WASHAR003
                                                                                                                                         Information Memo S.docx                Full
1436      1438
                                                                                                       Fabry, Steven F
                                       Kottmyer, Alice M                  Rogers, Shana A                                                                                       Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                   <FabrySF@state.gov>; Freeman,     DDTC DAS Delegation of Authority.msg
                                       <KottmyerAM@state.gov>             <RogersSA2@state.gov>                                                                                 Full
1439      1441                                                                                         Jeremy B <FreemanJB@state.gov>

                                                                                                       Fabry, Steven F
                                     Rogers, Shana A                      Kottmyer, Alice M            <FabrySF@state.gov>; Cavnar, Anna                                        Withhold in
WASHAR003 WASHAR003        7/19/2018                                                                                                     RE_ Front Office changes.msg
                                     <RogersSA2@state.gov>                <KottmyerAM@state.gov>       <CavnarA@state.gov>; Kottmyer,                                           Full
1442      1443
                                                                                                       Alice M <KottmyerAM@state.gov>

                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                      DDTC DAS Delegation_v2.docx
                                                                                                                                                                                Full
1444      1444




                                                                                                     498 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 551 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING

                                     Eric Soskin (Eric.Soskin@usdoj.gov);                               Cavnar, Anna
                                                                            Rogers, Shana A                                               DDTC Proposed Hill Briefing on Defense     Withhold in
WASHAR003 WASHAR003        7/17/2018 Robinson, Stuart J. (CIV)                                          <CavnarA@state.gov>; Freeman,
                                                                            <RogersSA2@state.gov>                                         Distributed.msg                            Full
1445      1445                       <Stuart.J.Robinson@usdoj.gov>                                      Jeremy B <FreemanJB@state.gov>

                                     Robinson, Stuart J. (CIV)
                                                                            Rogers, Shana A             Freeman, Jeremy B                 Defense Distributed Website Notice &       Withhold in
WASHAR003 WASHAR003        7/26/2018 <Stuart.J.Robinson@usdoj.gov>; Eric
                                                                            <RogersSA2@state.gov>       <FreemanJB@state.gov>             Draft Letter.msg                           Full
1446      1446                       Soskin (Eric.Soskin@usdoj.gov)

                                                                                                                                          Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Announcement.docx                          Full
1447      1447
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                       Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                     Full
1448      1450
                                                                                                        Freeman, Jeremy B
                                                                            Rogers, Shana A                                               Defense Distributed update (and info       Withhold in
WASHAR003 WASHAR003        7/26/2018 Wall, Amanda J <WallAJ@state.gov>                                  <FreemanJB@state.gov>; Fabry,
                                                                            <RogersSA2@state.gov>                                         memo template).msg                         Full
1451      1451                                                                                          Steven F <FabrySF@state.gov>

                                     Freeman, Jeremy B                                                  Robinson, Stuart J. (CIV)
                                     <FreemanJB@state.gov>; Rogers,         Soskin, Eric (CIV)          <Stuart.J.Robinson@usdoj.gov>;                                               Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                                      FW_ TRO - Defense Distributed.msg
                                     Shana A <RogersSA2@state.gov>;         <Eric.Soskin@usdoj.gov>     Coppolino, Tony (CIV)                                                        Full
1452      1452
                                     Cavnar, Anna <CavnarA@state.gov>                                   <Tony.Coppolino@usdoj.gov>

                                                                                                        Freeman, Jeremy B
                                                                                                        <FreemanJB@state.gov>; Monjay,
                                                                                                                                          FW_ Clearance Request by COB Friday_
                                                                            Cavnar, Anna                Robert <MonjayR@state.gov>; Hart,                                            Withhold in
WASHAR003 WASHAR003        7/11/2018 Foster, John A <FosterJA2@state.gov>                                                                 Defense Distributed Revised Settlement
                                                                            <CavnarA@state.gov>         Robert L <HartRL@state.gov>;                                                 Full
1453      1453                                                                                                                            Item Three Letter .msg
                                                                                                        Heidema, Sarah J
                                                                                                        <HeidemaSJ@state.gov>

                                                                                                                                          2018-07-03 - Draft DD Settlement Letter    Withhold in
WASHAR003 WASHAR003
                                                                                                                                          (LPM).docx                                 Full
1454      1456




                                                                                                      499 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 552 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING



                                     Miller, Michael F
                                     <Millermf@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Hamilton,
                                     Catherine E <HamiltonCE@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Shufflebarger, Jamie
                                     <ShufflebargerJ@state.gov>; Ravi,
                                     Sunil K <RaviSK@state.gov>; Urena,                                                            FLASH CLEARANCE Action Memo to T
                                                                         Hart, Robert L            Heidema, Sarah J                                                         Withhold in
WASHAR003 WASHAR003        7/26/2018 Michael A <UrenaMA@state.gov>;                                                                regarding Defense Distributed Settlement
                                                                         <HartRL@state.gov>        <HeidemaSJ@state.gov>                                                    Full
1457      1457                       Darrach, Tamara A                                                                             Items.msg
                                     <DarrachTA@state.gov>; Tucker,
                                     Maureen E <TuckerME@state.gov>;
                                     Abisellan, Eduardo
                                     <AbisellanE@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>



                                                                                                                                   AM to T re Defense Distributed             Withhold in
WASHAR003 WASHAR003
                                                                                                                                   Settlement.docx                            Full
1458      1460
                                                                                                                                   Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                   Announcement.docx                          Full
1461      1461
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                              Full
1462      1464
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                              Full
1465      1474
                                                                                                                                   FW 20180725 Draft AM to DAS Miller re
                                     Freeman, Jeremy B                  Rogers, Shana A                                                                                    Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                             0 DoS Defense Distributed Settlement-Re _
                                     <FreemanJB@state.gov>              <RogersSA2@state.gov>                                                                              Full
1475      1475                                                                                                                     (47).msg


                                                                                                500 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 553 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                    FROM                      CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                     20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003                                                                                                                  Defense Distributed Settlement-
                                                                                                                                                                            Full
1476      1478                                                                                                                       Re.._.docx
                                     Rogers, Shana A                                                                                 FW 20180725 Draft AM to DAS Miller re
                                                                            Hart, Robert L                                                                                 Withhold in
WASHAR003 WASHAR003        7/26/2018 <RogersSA2@state.gov>; Freeman,                                                               0 DoS Defense Distributed Settlement-Re
                                                                            <HartRL@state.gov>                                                                             Full
1479      1479                       Jeremy B <FreemanJB@state.gov>                                                                  _.msg
                                                                                                                                     20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003                                                                                                                  Defense Distributed Settlement-
                                                                                                                                                                            Full
1480      1482                                                                                                                       Re.._.docx

                                     Eric Soskin (Eric.Soskin@usdoj.gov);
                                                                            Rogers, Shana A           Freeman, Jeremy B              FW Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018 Robinson, Stuart J. (CIV)
                                                                            <RogersSA2@state.gov>     <FreemanJB@state.gov>          Engel on Pending Settlement (88).msg   Full
1483      1483                       <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003                                                                                                                  EE DD Response.docx
                                                                                                                                                                            Full
1484      1485

                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Urena,
                                     Michael A <UrenaMA@state.gov>;
                                     Abisellan, Eduardo                     Paul, Joshua M                                           FW Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                  PM-CPA <PM-CPA@state.gov>
                                     <AbisellanE@state.gov>; Rogers,        <PaulJM@state.gov>                                       Engel on Pending Settlement.msg        Full
1486      1486
                                     Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>




                                                                                                    501 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 554 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Miller,
                                     Michael F <Millermf@state.gov>;
                                                                                                                                       FW Control Number H20180727 004 --
                                     Freeman, Jeremy B                    Paul, Joshua M                                                                                          Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                  PM-CPA <PM-CPA@state.gov>        Member Markey Edward J -- Date Due
                                     <FreemanJB@state.gov>; Heidema,      <PaulJM@state.gov>                                                                                      Full
1487      1487                                                                                                                         8 1 2018.msg
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>

                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC         Rogers, Shana A                 FW DDTC Proposed Hill Briefing on          Withhold in
WASHAR003 WASHAR003        7/23/2018 Fabry, Steven F <FabrySF@state.gov>
                                                                           AG/cn=Recipients/cn=Freeman <RogersSA2@state.gov>           Defense Distributed.msg                    Full
1488      1489
                                                                           JB>
                                                                           Freeman, Jeremy B
                                       Rogers, Shana A                     </o=SBUState/ou=NCC                                         FW Defense Distributed Summary of the Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                               0
                                       <RogersSA2@state.gov>               AG/cn=Recipients/cn=Freeman                                 Litigation and Current Status .msg    Full
1490      1491
                                                                           JB>
                                                                           Freeman, Jeremy B                                           FW Defense Distributed et al v United
                                                                           </o=SBUState/ou=NCC         Rogers, Shana A                 States Department of State et al - Civil   Withhold in
WASHAR003 WASHAR003        7/25/2018 Fabry, Steven F <FabrySF@state.gov>
                                                                           AG/cn=Recipients/cn=Freeman <RogersSA2@state.gov>           Docket No 1 15-cv-00372-RP - Letter to     Full
1492      1493
                                                                           JB>                                                         Court re Settlement Agreement.msg

                                       Robinson, Stuart J. (CIV)           Rogers, Shana A            Freeman, Jeremy B                FW Defense Distributed settlement close- Withhold in
WASHAR003 WASHAR003        7/27/2018
                                       <Stuart.J.Robinson@usdoj.gov>       <RogersSA2@state.gov>      <FreemanJB@state.gov>            out.msg                                  Full
1494      1494
                                                                           Rogers, Shana A            Freeman, Jeremy B                                                           Withhold in
WASHAR003 WASHAR003        7/27/2018 Fabry, Steven F <FabrySF@state.gov>                                                               FW ECR QA 38(f).msg
                                                                           <RogersSA2@state.gov>      <FreemanJB@state.gov>                                                       Full
1495      1506

                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Loftus,      Rogers, Shana A             Freeman, Jeremy B                FW Emails to the Response team             Withhold in
WASHAR003 WASHAR003        7/26/2018
                                     Elizabeth <LoftusE@state.gov>;       <RogersSA2@state.gov>       <FreemanJB@state.gov>            (Defense Distributed).msg                  Full
1507      1508
                                     DeBartolo, David M
                                     <DeBartoloDM@state.gov>




                                                                                                   502 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 555 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                              FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     Freeman, Jeremy B                                                                               FW FLASH CLEARANCE Action Memo to
                                                                       Rogers, Shana A                                                                                 Withhold in
WASHAR003 WASHAR003        7/26/2018 <FreemanJB@state.gov>; Fabry,                                                                 0 T regarding Defense Distributed
                                                                       <RogersSA2@state.gov>                                                                           Full
1509      1509                       Steven F <FabrySF@state.gov>                                                                    Settlement Items (41).msg

                                                                                                                                       Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Announcement.docx                          Full
1510      1510
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                  Full
1511      1513
                                                                                                                                       AM to T re Defense Distributed             Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Settlement (LPM).docx                      Full
1514      1516
                                     Rogers, Shana A                                                                                 FW FLASH CLEARANCE Action Memo to
                                                                       Fabry, Steven F                                                                                 Withhold in
WASHAR003 WASHAR003        7/26/2018 <RogersSA2@state.gov>; Freeman,                                                               0 T regarding Defense Distributed
                                                                       <FabrySF@state.gov>                                                                             Full
1517      1518                       Jeremy B <FreemanJB@state.gov>                                                                  Settlement Items.msg

                                                                                                                                       AM to T re Defense Distributed             Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Settlement (LPM) (3) (5).docx              Full
1519      1522
                                                                                                  Cavnar, Anna
                                       Kottmyer, Alice M               Rogers, Shana A                                                 FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018                                                              <CavnarA@state.gov>; Freeman,
                                       <KottmyerAM@state.gov>          <RogersSA2@state.gov>                                           Distributed (130).msg                      Full
1523      1523                                                                                    Jeremy B <FreemanJB@state.gov>

                                                                                                                                       Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Announcement.docx                          Full
1524      1524
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                  Full
1525      1527
                                                                                                                                       20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                    Defense Distributed Settlement-Related
                                                                                                                                                                              Full
1528      1530                                                                                                                         Obligations (LPM).docx
                                     Freeman, Jeremy B
                                                                       Cavnar, Anna                                                    FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/17/2018 <FreemanJB@state.gov>; Rogers,                                                                0
                                                                       <CavnarA@state.gov>                                             Distributed (131).msg                      Full
1531      1531                       Shana A <RogersSA2@state.gov>




                                                                                               503 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 556 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                          CC                          FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                     Tab 1 DDTC Website                         Withhold in
WASHAR003 WASHAR003
                                                                                                                                     Announcement.docx                          Full
1532      1532
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                  Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                Full
1533      1535
                                                                                                                                     20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003                                                                                                                  Defense Distributed Settlement-Related
                                                                                                                                                                            Full
1536      1538                                                                                                                       Obligations (LPM).docx
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          Rogers, Shana A                                            FW FLASH CLEARANCE - Defense               Withhold in
WASHAR003 WASHAR003        7/24/2018 Freeman, Jeremy B                                                                           0
                                                                          <RogersSA2@state.gov>                                      Distributed.msg                            Full
1539      1541                       <FreemanJB@state.gov>

                                                                           Rogers, Shana A               Freeman, Jeremy B           FW For Clearance IM to S regarding         Withhold in
WASHAR003 WASHAR003        7/27/2018 Fabry, Steven F <FabrySF@state.gov>
                                                                           <RogersSA2@state.gov>         <FreemanJB@state.gov>       Defense Distributed settlement.msg         Full
1542      1542
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                  Information Memo to S re DD (L).docx
                                                                                                                                                                                Full
1543      1545

                                     Miller, Michael F
                                                                                                                                     FW New PM Tasker Q&A on the Defense
                                     <Millermf@state.gov>; Paul, Joshua M
                                                                          Hart, Robert L                 Heidema, Sarah J            Distributed Protest Issue for PM A S Withhold in
WASHAR003 WASHAR003        7/25/2018 <PaulJM@state.gov>; Rogers, Shana A
                                                                          <HartRL@state.gov>             <HeidemaSJ@state.gov>       Nominee R Clarke Cooper's Hearing    Full
1546      1546                       <RogersSA2@state.gov>; Freeman,
                                                                                                                                     TBD.msg
                                     Jeremy B <FreemanJB@state.gov>


                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                  DD QA.docx
                                                                                                                                                                                Full
1547      1547
                                                                           Freeman, Jeremy B
                                     Rogers, Shana A                       </o=SBUState/ou=NCC                                       FW PM Final Defense Distributed offer      Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                             0
                                     <RogersSA2@state.gov>                 AG/cn=Recipients/cn=Freeman                               of settlement.msg                          Full
1548      1550
                                                                           JB>
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                  DDTC DD Counteroffer RLH.DOCX
                                                                                                                                                                                Full
1551      1552




                                                                                                   504 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 557 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                    FROM                       CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Kottmyer, Alice M
                                                                                                                                     FW Proposed Hill responses Defense
                                     <KottmyerAM@state.gov>; Freeman,       Rogers, Shana A                                                                                   Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                               0 items and technology vulnerable to
                                     Jeremy B <FreemanJB@state.gov>;        <RogersSA2@state.gov>                                                                             Full
1553      1555                                                                                                                       Disclosure from Future Lawsuits (85).msg
                                     Fabry, Steven F <FabrySF@state.gov>

                                                                                                                                     Defense Distributed - briefing follow up   Withhold in
WASHAR003 WASHAR003
                                                                                                                                     questions.docx                             Full
1556      1556

                                     Fabry, Steven F <FabrySF@state.gov>;   Freeman, Jeremy B
                                     Dorosin, Joshua L                      </o=SBUState/ou=NCC         Rogers, Shana A                                                         Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                 FW S Contingency Lines (95).msg
                                     <DorosinJL@state.gov>; Wall, Amanda    AG/cn=Recipients/cn=Freeman <RogersSA2@state.gov>                                                   Full
1557      1559
                                     J <WallAJ@state.gov>                   JB>

                                                                                                                                     Defense Distributed - S contingency        Withhold in
WASHAR003 WASHAR003
                                                                                                                                     Q&A.docx                                   Full
1560      1560

                                     Eric Soskin (Eric.Soskin@usdoj.gov);
                                                                            Rogers, Shana A            Freeman, Jeremy B                                                        Withhold in
WASHAR003 WASHAR003        7/25/2018 Robinson, Stuart J. (CIV)                                                                       FW S Contingency Lines.msg
                                                                            <RogersSA2@state.gov>      <FreemanJB@state.gov>                                                    Full
1561      1561                       <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                     Defense Distributed - S contingency        Withhold in
WASHAR003 WASHAR003
                                                                                                                                     QA.docx                                    Full
1562      1562




                                                                                                    505 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 558 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Heidema, Sarah J
                                                                                                        PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; Freeman,
                                                                           McKeeby, David I             Cavnar, Anna                      HEADS-UP D2 Settlement Injunction       Withhold in
WASHAR003 WASHAR003        7/24/2018 Jeremy B <FreemanJB@state.gov>;
                                                                           <McKeebyDI@state.gov>        <CavnarA@state.gov>; Fabry,       Request.msg                             Full
1563      1571                       Rogers, Shana A
                                                                                                        Steven F <FabrySF@state.gov>
                                     <RogersSA2@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>


                                                                         Freeman, Jeremy B
                                     Dorosin, Joshua L                                                  Fabry, Steven F
                                                                         </O=SBUSTATE/OU=NCC                                              Info memo to S on Defense               Withhold in
WASHAR003 WASHAR003        7/27/2018 <DorosinJL@state.gov>; Wall, Amanda                                <FabrySF@state.gov>; Rogers,
                                                                         AG/CN=RECIPIENTS/CN=FREE                                         Distributed.msg                         Full
1572      1572                       J <WallAJ@state.gov>                                               Shana A <RogersSA2@state.gov>
                                                                         MANJB>
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                       Information Memo to S re DD (L).docx
                                                                                                                                                                                  Full
1573      1575
                                     Hart, Robert L <HartRL@state.gov>;                                                                   RE 20180725 Draft AM to DAS Miller re
                                                                          Rogers, Shana A                                                                                         Withhold in
WASHAR003 WASHAR003        7/26/2018 Freeman, Jeremy B                                                                                  0 DoS Defense Distributed Settlement-Re
                                                                          <RogersSA2@state.gov>                                                                                   Full
1576      1576                       <FreemanJB@state.gov>                                                                                _.msg
                                                                          Freeman, Jeremy B
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          </o=SBUState/ou=NCC                                                                                     Withhold in
WASHAR003 WASHAR003        7/23/2018 Rogers, Shana A                                                                                    0 RE Availability (TRA).msg
                                                                          AG/cn=Recipients/cn=Freeman                                                                             Full
1577      1577                       <RogersSA2@state.gov>
                                                                          JB>
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                       Defense Distributed Qs & As.docx
                                                                                                                                                                                  Full
1578      1579




                                                                                                   506 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 559 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                         FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING

                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,      Robinson, Stuart J. (CIV)
                                                                                                                                                                       Withhold in
WASHAR003 WASHAR003        7/27/2018 Jeremy B <FreemanJB@state.gov>;      <Stuart.J.Robinson@usdoj.gov                            0 RE Call on TRO (10).msg
                                                                                                                                                                       Full
1580      1581                       Heidema, Sarah J                     >
                                     <HeidemaSJ@state.gov>; Soskin, Eric
                                     (CIV) <Eric.Soskin@usdoj.gov>




                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                                                           Soskin, Eric (CIV)                                                                          Withhold in
WASHAR003 WASHAR003        7/27/2018 Freeman, Jeremy B                                                                            0 Re Call on TRO (11).msg
                                                                           <Eric.Soskin@usdoj.gov>                                                                     Full
1582      1583                       <FreemanJB@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;
                                     Coppolino, Tony (CIV)
                                     <Tony.Coppolino@usdoj.gov>



                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;      Heidema, Sarah J                                                                             Produce in
WASHAR000 WASHAR000        7/26/2018                                                                                              0 RE Call on TRO (23).msg
                                     Fabry, Steven F <FabrySF@state.gov>; <HeidemaSJ@state.gov>                                                                        Full
2468      2469
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Coppolino,
                                     Tony (CIV)
                                     <Tony.Coppolino@usdoj.gov>




                                                                                                     507 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 560 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                        FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE WITHHOLDING


                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>; Robinson, Stuart J. (CIV)
                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003        7/26/2018 Heidema, Sarah J                     <Stuart.J.Robinson@usdoj.gov                           0 RE Call on TRO (35).msg
                                                                                                                                                                      Full
1586      1586                       <HeidemaSJ@state.gov>; Soskin, Eric >
                                     (CIV) <Eric.Soskin@usdoj.gov>;
                                     Coppolino, Tony (CIV)
                                     <Tony.Coppolino@usdoj.gov>



                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;       Wrege, Karen M                                                                              Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                             0 RE Call on TRO (6).msg
                                     Fabry, Steven F <FabrySF@state.gov>; <WregeKM@state.gov>                                                                         Full
1587      1589
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Rogers,
                                                                           Heidema, Sarah J                                                                           Withhold in
WASHAR003 WASHAR003        7/27/2018 Shana A <RogersSA2@state.gov>;                                                              0 RE Call on TRO (9).msg
                                                                           <HeidemaSJ@state.gov>                                                                      Full
1590      1592                       Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Soskin, Eric
                                     (CIV) <Eric.Soskin@usdoj.gov>




                                                                                                    508 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 561 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                            CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Rogers, Robinson, Stuart J. (CIV)
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003        7/27/2018 Shana A <RogersSA2@state.gov>;        <Stuart.J.Robinson@usdoj.gov                               0 RE Call on TRO.msg
                                                                                                                                                                              Full
1593      1595                       Freeman, Jeremy B                     >
                                     <FreemanJB@state.gov>; Soskin, Eric
                                     (CIV) <Eric.Soskin@usdoj.gov>



                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Darrach,
                                                                          Abisellan, Eduardo                                           RE Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018 Tamara A <DarrachTA@state.gov>;                                      PM-CPA <PM-CPA@state.gov>
                                                                          <AbisellanE@state.gov>                                       Engel on Pending Settlement (61).msg   Full
1596      1597                       Urena, Michael A
                                     <UrenaMA@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>

                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;       Rogers, Shana A                 Freeman, Jeremy B            RE Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018
                                     Soskin, Eric (CIV)                   <RogersSA2@state.gov>           <FreemanJB@state.gov>        Engel on Pending Settlement (63).msg   Full
1598      1599
                                     <Eric.Soskin@usdoj.gov>




                                                                                                     509 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 562 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING


                                     Shufflebarger, Jamie
                                     <ShufflebargerJ@state.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>; Miller,
                                     Michael F <Millermf@state.gov>;
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Darrach,
                                                                          Ravi, Sunil K                                            RE Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018 Tamara A <DarrachTA@state.gov>;                                 PM-CPA <PM-CPA@state.gov>
                                                                          <RaviSK@state.gov>                                       Engel on Pending Settlement (68).msg   Full
1600      1601                       Urena, Michael A
                                     <UrenaMA@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>




                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Darrach,
                                     Tamara A <DarrachTA@state.gov>;
                                     Ravi, Sunil K <RaviSK@state.gov>;
                                     Urena, Michael A
                                                                           Heidema, Sarah J                                        RE Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018 <UrenaMA@state.gov>; Abisellan,                                 PM-CPA <PM-CPA@state.gov>
                                                                           <HeidemaSJ@state.gov>                                   Engel on Pending Settlement (89).msg   Full
1602      1602                       Eduardo <AbisellanE@state.gov>;
                                     Shufflebarger, Jamie
                                     <ShufflebargerJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>




                                                                                                   510 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 563 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                       Freeman, Jeremy B                     Rogers, Shana A                                                RE Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                    0
                                       <FreemanJB@state.gov>                 <RogersSA2@state.gov>                                          Engel on Pending Settlement (90).msg   Full
1603      1603

                                     Urena, Michael A
                                     <UrenaMA@state.gov>; Darrach,
                                     Tamara A <DarrachTA@state.gov>;
                                     Abisellan, Eduardo                      Paul, Joshua M                                                 RE Clearance 1400 Draft Response to    Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                   PM-CPA <PM-CPA@state.gov>
                                     <AbisellanE@state.gov>; Rogers,         <PaulJM@state.gov>                                             Engel on Pending Settlement.msg        Full
1604      1605
                                     Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>

                                                                                                       Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                     Freeman, Jeremy B
                                                                         Cavnar, Anna                  Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR003 WASHAR003        7/16/2018 <FreemanJB@state.gov>; Foster, John
                                                                         <CavnarA@state.gov>           <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
1606      1608                       A <FosterJA2@state.gov>
                                                                                                       Shana A <RogersSA2@state.gov>        (133).msg

                                     Rogers, Shana A
                                                                             Fabry, Steven F                                                                                       Withhold in
WASHAR003 WASHAR003        7/27/2018 <RogersSA2@state.gov>; Freeman,                                                                    0 RE Cleared DD Press Points (15).msg
                                                                             <FabrySF@state.gov>                                                                                   Full
1609      1610                       Jeremy B <FreemanJB@state.gov>
                                                                          Freeman, Jeremy B
                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                          </O=SBUSTATE/OU=NCC                                                                                      Withhold in
WASHAR003 WASHAR003        7/27/2018 Rogers, Shana A                                                                                    0 RE Cleared DD Press Points.msg
                                                                          AG/CN=RECIPIENTS/CN=FREE                                                                                 Full
1611      1613                       <RogersSA2@state.gov>
                                                                          MANJB>
                                                                                                       Freeman, Jeremy B
                                       Hart, Robert L <HartRL@state.gov>;    Rogers, Shana A                                                                                       Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                   <FreemanJB@state.gov>; Heidema, RE DD draft IM to S (21).msg
                                       Fabry, Steven F <FabrySF@state.gov>   <RogersSA2@state.gov>                                                                                 Full
1614      1615                                                                                         Sarah J <HeidemaSJ@state.gov>

                                                                                                                                            20180726_Defense Distributed --        Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Information Memo S RLH.docx            Full
1616      1618
                                     Rogers, Shana A                                                   Freeman, Jeremy B
                                                                          Hart, Robert L                                                                                           Withhold in
WASHAR003 WASHAR003        7/26/2018 <RogersSA2@state.gov>; Fabry, Steven                              <FreemanJB@state.gov>; Heidema, RE DD draft IM to S.msg
                                                                          <HartRL@state.gov>                                                                                       Full
1619      1620                       F <FabrySF@state.gov>                                             Sarah J <HeidemaSJ@state.gov>




                                                                                                     511 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 564 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                        Fabry, Steven F
                                                                                                        <FabrySF@state.gov>; Freeman,
                                       Rogers, Shana A                    Kottmyer, Alice M                                             RE DDTC DAS Delegation of Authority   Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                    Jeremy B <FreemanJB@state.gov>;
                                       <RogersSA2@state.gov>              <KottmyerAM@state.gov>                                        (97).msg                              Full
1621      1623                                                                                          Kottmyer, Alice M
                                                                                                        <KottmyerAM@state.gov>

                                                                                                        Fabry, Steven F
                                                                                                        <FabrySF@state.gov>; Freeman,
                                       Rogers, Shana A                    Kottmyer, Alice M                                             RE DDTC DAS Delegation of             Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                    Jeremy B <FreemanJB@state.gov>;
                                       <RogersSA2@state.gov>              <KottmyerAM@state.gov>                                        Authority.msg                         Full
1624      1626                                                                                          Kottmyer, Alice M
                                                                                                        <KottmyerAM@state.gov>

                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                      DDTC DAS Delegation_v2.docx
                                                                                                                                                                              Full
1627      1627
                                     'Robinson, Stuart J. (CIV)'          Freeman, Jeremy B
                                                                                                        Rogers, Shana A
                                     <Stuart.J.Robinson@usdoj.gov>;       </o=SBUState/ou=NCC                                            RE DDTC Proposed Hill Briefing on    Withhold in
WASHAR003 WASHAR003        7/23/2018                                                                    <RogersSA2@state.gov>; Cavnar,
                                     Soskin, Eric (CIV)                   AG/cn=Recipients/cn=Freeman                                    Defense Distributed (111).msg        Full
1628      1629                                                                                          Anna <CavnarA@state.gov>
                                     <Eric.Soskin@usdoj.gov>              JB>
                                     'Robinson, Stuart J. (CIV)'          Freeman, Jeremy B
                                                                                                        Cavnar, Anna
                                     <Stuart.J.Robinson@usdoj.gov>;       </o=SBUState/ou=NCC                                            RE DDTC Proposed Hill Briefing on    Withhold in
WASHAR003 WASHAR003        7/19/2018                                                                    <CavnarA@state.gov>; Rogers,
                                     Soskin, Eric (CIV)                   AG/cn=Recipients/cn=Freeman                                    Defense Distributed (113).msg        Full
1630      1631                                                                                          Shana A <RogersSA2@state.gov>
                                     <Eric.Soskin@usdoj.gov>              JB>
                                     'Soskin, Eric (CIV)'                 Freeman, Jeremy B
                                                                                                      Rogers, Shana A
                                     <Eric.Soskin@usdoj.gov>; Robinson,   </o=SBUState/ou=NCC                                            RE DDTC Proposed Hill Briefing on    Withhold in
WASHAR003 WASHAR003        7/24/2018                                                                  <RogersSA2@state.gov>; Cavnar,
                                     Stuart J. (CIV)                      AG/cn=Recipients/cn=Freeman                                    Defense Distributed.msg              Full
1632      1634                                                                                        Anna <CavnarA@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>        JB>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                          Robinson, Stuart J. (CIV)                                      RE Defense Distributed - USML
                                     Soskin, Eric (CIV)                                                Rogers, Shana A                                                        Withhold in
WASHAR003 WASHAR003        7/17/2018                                      <Stuart.J.Robinson@usdoj.gov                                   temporary modification website
                                     <Eric.Soskin@usdoj.gov>; Freeman,                                 <RogersSA2@state.gov>                                                  Full
1635      1635                                                            >                                                              announcement.msg
                                     Jeremy B <FreemanJB@state.gov>

                                                                                                                                         Draft DDTC Website Announcement -
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                      Temporary Modification to USML
                                                                                                                                                                              Full
1636      1636                                                                                                                           Category I for DOJ review v2.docx




                                                                                                   512 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 565 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                       Freeman, Jeremy B
                                     Heidema, Sarah J
                                                                        Rogers, Shana A                <FreemanJB@state.gov>; Fabry,     RE Defense Distributed Lett & Web         Withhold in
WASHAR003 WASHAR003        7/27/2018 <HeidemaSJ@state.gov>; Miller,
                                                                        <RogersSA2@state.gov>          Steven F <FabrySF@state.gov>;     Notice.msg                                Full
1637      1637                       Michael F <Millermf@state.gov>
                                                                                                       Hart, Robert L <HartRL@state.gov>

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Robinson,   Soskin, Eric (CIV)             Freeman, Jeremy B                   Re Defense Distributed process          Withhold in
WASHAR003 WASHAR003        7/25/2018
                                     Stuart J. (CIV)                    <Eric.Soskin@usdoj.gov>        <FreemanJB@state.gov>               questions.msg                           Full
1638      1638
                                     <Stuart.J.Robinson@usdoj.gov>

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Robinson,   Rogers, Shana A                                                    RE Defense Distributed settlement close- Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                                   0
                                     Stuart J. (CIV)                    <RogersSA2@state.gov>                                              out (1).msg                              Full
1639      1640
                                     <Stuart.J.Robinson@usdoj.gov>

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Robinson,   Rogers, Shana A                                                    RE Defense Distributed settlement close- Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                                   0
                                     Stuart J. (CIV)                    <RogersSA2@state.gov>                                              out (2).msg                              Full
1641      1642
                                     <Stuart.J.Robinson@usdoj.gov>

                                     Rogers, Shana A                    Robinson, Stuart J. (CIV)
                                                                                                                                           RE Defense Distributed settlement close- Withhold in
WASHAR003 WASHAR003        7/27/2018 <RogersSA2@state.gov>; Freeman,    <Stuart.J.Robinson@usdoj.gov                                   0
                                                                                                                                           out.msg                                  Full
1643      1644                       Jeremy B <FreemanJB@state.gov>     >
                                                                                                       Freeman, Jeremy B
                                     Rogers, Shana A                    Wall, Amanda J                                                     RE Defense Distributed update (and info Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                   <FreemanJB@state.gov>; Fabry,
                                     <RogersSA2@state.gov>              <WallAJ@state.gov>                                                 memo template).msg                      Full
1645      1645                                                                                         Steven F <FabrySF@state.gov>
                                     Rogers, Shana A                                                   Freeman, Jeremy B
                                                                          Kottmyer, Alice M                                             RE Delegation Memo for DDTC DAS            Withhold in
WASHAR003 WASHAR003        7/25/2018 <RogersSA2@state.gov>; Fabry, Steven                              <FreemanJB@state.gov>; Kottmyer,
                                                                          <KottmyerAM@state.gov>                                        (69).msg                                   Full
1646      1648                       F <FabrySF@state.gov>                                             Alice M <KottmyerAM@state.gov>

                                     Fabry, Steven F <FabrySF@state.gov>;                              Freeman, Jeremy B
                                                                          Kottmyer, Alice M                                                                                 Withhold in
WASHAR003 WASHAR003        7/25/2018 Rogers, Shana A                                                   <FreemanJB@state.gov>; Kottmyer, RE Delegation Memo for DDTC DAS.msg
                                                                          <KottmyerAM@state.gov>                                                                            Full
1649      1651                       <RogersSA2@state.gov>                                             Alice M <KottmyerAM@state.gov>




                                                                                                   513 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 566 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                          CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING

                                     Cappiello McCarthy, Cheryl A
                                     <CappielloCA@state.gov>; DeBartolo,                               Freeman, Jeremy B
                                     David M <DeBartoloDM@state.gov>;                                  <FreemanJB@state.gov>; Kottmyer,
                                                                           Rogers, Shana A                                              RE Emails to the Response team     Withhold in
WASHAR003 WASHAR003        7/26/2018 Kottmyer, Alice M                                                 Alice M <KottmyerAM@state.gov>;
                                                                           <RogersSA2@state.gov>                                        (Defense Distributed) (45).msg     Full
1652      1654                       <KottmyerAM@state.gov>; Fabry,                                    Wenderoth, Valerie A
                                     Steven F <FabrySF@state.gov>; Loftus,                             <WenderothVA@state.gov>
                                     Elizabeth <LoftusE@state.gov>



                                     DeBartolo, David M
                                     <DeBartoloDM@state.gov>; Kottmyer,                                Freeman, Jeremy B
                                     Alice M <KottmyerAM@state.gov>;                                   <FreemanJB@state.gov>; Kottmyer,
                                                                          Cappiello, Cheryl A                                           RE Emails to the Response team     Withhold in
WASHAR003 WASHAR003        7/26/2018 Rogers, Shana A                                                   Alice M <KottmyerAM@state.gov>;
                                                                          <CappielloCA@state.gov>                                       (Defense Distributed) (46).msg     Full
1655      1657                       <RogersSA2@state.gov>; Fabry, Steven                              Wenderoth, Valerie A
                                     F <FabrySF@state.gov>; Loftus,                                    <WenderothVA@state.gov>
                                     Elizabeth <LoftusE@state.gov>



                                     Kottmyer, Alice M                                                 Freeman, Jeremy B
                                     <KottmyerAM@state.gov>; Rogers,                                   <FreemanJB@state.gov>; Kottmyer,
                                                                           DeBartolo, David M                                           Re Emails to the Response team     Withhold in
WASHAR003 WASHAR003        7/26/2018 Shana A <RogersSA2@state.gov>;                                    Alice M <KottmyerAM@state.gov>;
                                                                           <DeBartoloDM@state.gov>                                      (Defense Distributed) (49).msg     Full
1658      1659                       Fabry, Steven F <FabrySF@state.gov>;                              Cappiello McCarthy, Cheryl A
                                     Loftus, Elizabeth <LoftusE@state.gov>                             <CappielloCA@state.gov>



                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Fabry, Steven
                                                                                                       Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Loftus,       Kottmyer, Alice M                                             RE Emails to the Response team     Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                   <FreemanJB@state.gov>; Kottmyer,
                                     Elizabeth <LoftusE@state.gov>;       <KottmyerAM@state.gov>                                        (Defense Distributed) (50).msg     Full
1660      1661                                                                                         Alice M <KottmyerAM@state.gov>
                                     DeBartolo, David M
                                     <DeBartoloDM@state.gov>




                                                                                                     514 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 567 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>; Loftus, Rogers, Shana A              Freeman, Jeremy B                 RE Emails to the Response team          Withhold in
WASHAR003 WASHAR003        7/26/2018
                                     Elizabeth <LoftusE@state.gov>;        <RogersSA2@state.gov>        <FreemanJB@state.gov>             (Defense Distributed) (51).msg          Full
1662      1663
                                     DeBartolo, David M
                                     <DeBartoloDM@state.gov>


                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Fabry, Steven
                                                                                                        Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Loftus,       Kottmyer, Alice M                                              RE Emails to the Response team           Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                    <FreemanJB@state.gov>; Kottmyer,
                                     Elizabeth <LoftusE@state.gov>;       <KottmyerAM@state.gov>                                         (Defense Distributed) (52).msg           Full
1664      1665                                                                                          Alice M <KottmyerAM@state.gov>
                                     DeBartolo, David M
                                     <DeBartoloDM@state.gov>


                                     Cappiello McCarthy, Cheryl A
                                     <CappielloCA@state.gov>; DeBartolo,                                Freeman, Jeremy B
                                     David M <DeBartoloDM@state.gov>;                                   <FreemanJB@state.gov>; Kottmyer,
                                                                           Rogers, Shana A                                               RE Emails to the Response team           Withhold in
WASHAR003 WASHAR003        7/26/2018 Kottmyer, Alice M                                                  Alice M <KottmyerAM@state.gov>;
                                                                           <RogersSA2@state.gov>                                         (Defense Distributed).msg                Full
1666      1669                       <KottmyerAM@state.gov>; Fabry,                                     Wenderoth, Valerie A
                                     Steven F <FabrySF@state.gov>; Loftus,                              <WenderothVA@state.gov>
                                     Elizabeth <LoftusE@state.gov>


                                                                                                        Freeman, Jeremy B               RE FLASH CLEARANCE Action Memo to T
                                       Hart, Robert L <HartRL@state.gov>;    Rogers, Shana A                                                                                     Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                    <FreemanJB@state.gov>; Heidema, regarding Defense Distributed Settlement
                                       Fabry, Steven F <FabrySF@state.gov>   <RogersSA2@state.gov>                                                                               Full
1670      1671                                                                                          Sarah J <HeidemaSJ@state.gov>   Items (26).msg
                                                                          Freeman, Jeremy B
                                     Rogers, Shana A                                                                                      RE FLASH CLEARANCE Action Memo to T
                                                                          </o=SBUState/ou=NCC                                                                                      Withhold in
WASHAR003 WASHAR003        7/26/2018 <RogersSA2@state.gov>; Fabry, Steven                                                               0 regarding Defense Distributed Settlement
                                                                          AG/cn=Recipients/cn=Freeman                                                                              Full
1672      1673                       F <FabrySF@state.gov>                                                                                Items (27).msg
                                                                          JB>
                                                                                                                                          AM to T re Defense Distributed          Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Settlement (LPM) (3) (5).docx           Full
1674      1677




                                                                                                     515 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 568 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                     Hart, Robert L <HartRL@state.gov>;                             Freeman, Jeremy B               RE FLASH CLEARANCE Action Memo to T
                                                                          Fabry, Steven F                                                                                    Withhold in
WASHAR003 WASHAR003        7/26/2018 Rogers, Shana A                                                <FreemanJB@state.gov>; Heidema, regarding Defense Distributed Settlement
                                                                          <FabrySF@state.gov>                                                                                Full
1678      1679                       <RogersSA2@state.gov>                                          Sarah J <HeidemaSJ@state.gov>   Items (29).msg

                                                                                                                                      AM to T re Defense Distributed          Withhold in
WASHAR003 WASHAR003
                                                                                                                                      Settlement (LPM) (3).docx               Full
1680      1683



                                     Hart, Robert L <HartRL@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Hamilton,
                                     Catherine E <HamiltonCE@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Shufflebarger, Jamie
                                     <ShufflebargerJ@state.gov>; Urena,                                                               RE FLASH CLEARANCE Action Memo to T
                                                                         Ravi, Sunil K              Heidema, Sarah J                                                           Withhold in
WASHAR003 WASHAR003        7/26/2018 Michael A <UrenaMA@state.gov>;                                                                   regarding Defense Distributed Settlement
                                                                         <RaviSK@state.gov>         <HeidemaSJ@state.gov>                                                      Full
1684      1684                       Darrach, Tamara A                                                                                Items (37).msg
                                     <DarrachTA@state.gov>; Tucker,
                                     Maureen E <TuckerME@state.gov>;
                                     Abisellan, Eduardo
                                     <AbisellanE@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>




                                                                                                 516 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 569 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING



                                     Hart, Robert L <HartRL@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Hamilton,
                                     Catherine E <HamiltonCE@state.gov>;
                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Ravi, Sunil K <RaviSK@state.gov>;
                                                                                                                                          RE FLASH CLEARANCE Action Memo to T
                                     Urena, Michael A                    Shufflebarger, Jamie           Heidema, Sarah J                                                           Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                                      regarding Defense Distributed Settlement
                                     <UrenaMA@state.gov>; Darrach,       <ShufflebargerJ@state.gov>     <HeidemaSJ@state.gov>                                                      Full
1685      1685                                                                                                                            Items (42).msg
                                     Tamara A <DarrachTA@state.gov>;
                                     Tucker, Maureen E
                                     <TuckerME@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>



                                                                                                        Freeman, Jeremy B               RE FLASH CLEARANCE Action Memo to T
                                       Hart, Robert L <HartRL@state.gov>;    Rogers, Shana A                                                                                     Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                    <FreemanJB@state.gov>; Heidema, regarding Defense Distributed Settlement
                                       Fabry, Steven F <FabrySF@state.gov>   <RogersSA2@state.gov>                                                                               Full
1686      1687                                                                                          Sarah J <HeidemaSJ@state.gov>   Items.msg

                                                                                                                                          AM to T re Defense Distributed          Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Settlement (LPM) (3) (5).docx           Full
1688      1691

                                     Rogers, Shana A                                                    Cavnar, Anna
                                     <RogersSA2@state.gov>; Fabry, Steven Heidema, Sarah J              <CavnarA@state.gov>; Hart, Robert RE FLASH CLEARANCE - Defense            Withhold in
WASHAR003 WASHAR003        7/25/2018
                                     F <FabrySF@state.gov>; Freeman,      <HeidemaSJ@state.gov>         L <HartRL@state.gov>; Miller,     Distributed (103).msg                   Full
1692      1694
                                     Jeremy B <FreemanJB@state.gov>                                     Michael F <Millermf@state.gov>




                                                                                                      517 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 570 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                          Freeman, Jeremy B
                                     Rogers, Shana A
                                                                          </o=SBUState/ou=NCC                                                RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/24/2018 <RogersSA2@state.gov>; Fabry, Steven                                                                0
                                                                          AG/cn=Recipients/cn=Freeman                                        Distributed (107).msg                  Full
1695      1697                       F <FabrySF@state.gov>
                                                                          JB>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Fabry, Steven F <FabrySF@state.gov>; Rogers, Shana A               Freeman, Jeremy B                    Re FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018
                                     Kottmyer, Alice M                    <RogersSA2@state.gov>         <FreemanJB@state.gov>                Distributed (114).msg                  Full
1698      1700
                                     <KottmyerAM@state.gov>

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Kottmyer,
                                                                         Cavnar, Anna                   Fabry, Steven F                      RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018 Alice M <KottmyerAM@state.gov>;
                                                                         <CavnarA@state.gov>            <FabrySF@state.gov>                  Distributed (117).msg                  Full
1701      1704                       Rogers, Shana A
                                     <RogersSA2@state.gov>
                                                                         Freeman, Jeremy B
                                     Kottmyer, Alice M                   </o=SBUState/ou=NCC                                                 RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018                                                                                                     0
                                     <KottmyerAM@state.gov>              AG/cn=Recipients/cn=Freeman                                         Distributed (118).msg                  Full
1705      1708
                                                                         JB>
                                     Kottmyer, Alice M                                                  Cavnar, Anna
                                                                         Fabry, Steven F                                                     RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/18/2018 <KottmyerAM@state.gov>; Rogers,                                    <CavnarA@state.gov>; Freeman,
                                                                         <FabrySF@state.gov>                                                 Distributed (121).msg                  Full
1709      1711                       Shana A <RogersSA2@state.gov>                                      Jeremy B <FreemanJB@state.gov>

                                                                                                        Hart, Robert L <HartRL@state.gov>;
                                                                                                        Foster, John A
                                     Davidson-Hood, Simon
                                                                        Cavnar, Anna                    <FosterJA2@state.gov>; Freeman, RE FLASH CLEARANCE - Defense                Withhold in
WASHAR003 WASHAR003        7/18/2018 <DavidsonHoodS@state.gov>; Rogers,
                                                                        <CavnarA@state.gov>             Jeremy B <FreemanJB@state.gov>; Distributed (124).msg                       Full
1712      1713                       Shana A <RogersSA2@state.gov>
                                                                                                        Kottmyer, Alice M
                                                                                                        <KottmyerAM@state.gov>

                                                                                                                                             Tab 2 Letter to Defense Distributed    Withhold in
WASHAR003 WASHAR003
                                                                                                                                             (V2).docx                              Full
1714      1716
                                                                                                                                             20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                          Defense Distributed Settlement-Related
                                                                                                                                                                                    Full
1717      1719                                                                                                                               Obligations (V2).docx




                                                                                                  518 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 571 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                     Kottmyer, Alice M
                                                                          Rogers, Shana A                                               RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/17/2018 <KottmyerAM@state.gov>; Freeman,                                Cavnar, Anna <CavnarA@state.gov>
                                                                          <RogersSA2@state.gov>                                         Distributed (127).msg                  Full
1720      1721                       Jeremy B <FreemanJB@state.gov>

                                                                                                                                        Tab 2 Letter to Defense Distributed    Withhold in
WASHAR003 WASHAR003
                                                                                                                                        (LPM).docx                             Full
1722      1724
                                                                                                                                        20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                     Defense Distributed Settlement-Related
                                                                                                                                                                               Full
1725      1727                                                                                                                          Obligations (LPM) (2).docx
                                     Rogers, Shana A
                                                                          Fabry, Steven F                                               RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/25/2018 <RogersSA2@state.gov>; Freeman,                                                                0
                                                                          <FabrySF@state.gov>                                           Distributed (62).msg                   Full
1728      1730                       Jeremy B <FreemanJB@state.gov>

                                       Freeman, Jeremy B                  Rogers, Shana A                                               RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                0
                                       <FreemanJB@state.gov>              <RogersSA2@state.gov>                                         Distributed (64).msg                   Full
1731      1733
                                     Freeman, Jeremy B
                                                                          Rogers, Shana A                                               RE FLASH CLEARANCE - Defense           Withhold in
WASHAR003 WASHAR003        7/25/2018 <FreemanJB@state.gov>; Fabry,                                                                  0
                                                                          <RogersSA2@state.gov>                                         Distributed (65).msg                   Full
1734      1736                       Steven F <FabrySF@state.gov>

                                                                                                     Fabry, Steven F
                                                                                                     <FabrySF@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>;
                                       Heidema, Sarah J                   Rogers, Shana A                                              RE FLASH CLEARANCE - Defense            Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                 Cavnar, Anna
                                       <HeidemaSJ@state.gov>              <RogersSA2@state.gov>                                        Distributed.msg                         Full
1737      1739                                                                                       <CavnarA@state.gov>; Hart, Robert
                                                                                                     L <HartRL@state.gov>; Miller,
                                                                                                     Michael F <Millermf@state.gov>

                                                                                                                                        Tab 2 Letter to Defense Distributed    Withhold in
WASHAR003 WASHAR003
                                                                                                                                        (V2).docx                              Full
1740      1742
                                                                                                                                        20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                     Defense Distributed Settlement-
                                                                                                                                                                               Full
1743      1745                                                                                                                          Re....docx




                                                                                                  519 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 572 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                          Freeman, Jeremy B
                                     Rogers, Shana A
                                                                          </O=SBUSTATE/OU=NCC                                              RE For Clearance IM to S regarding      Withhold in
WASHAR003 WASHAR003        7/27/2018 <RogersSA2@state.gov>; Fabry, Steven                                                              0
                                                                          AG/CN=RECIPIENTS/CN=FREE                                         Defense Distributed settlement (18).msg Full
1746      1747                       F <FabrySF@state.gov>
                                                                          MANJB>

                                     Fabry, Steven F <FabrySF@state.gov>;                             Cavnar, Anna
                                                                          Soskin, Eric (CIV)                                                                                      Withhold in
WASHAR003 WASHAR003        3/23/2018 Robinson, Stuart J. (CIV)                                        <CavnarA@state.gov>; Freeman,        RE_ Offer of Settlement.msg
                                                                          <Eric.Soskin@usdoj.gov>                                                                                 Full
1748      1752                       <Stuart.J.Robinson@usdoj.gov>                                    Jeremy B <FreemanJB@state.gov>

                                     Freeman, Jeremy B
                                                                           Fabry, Steven F                                                 RE For Clearance IM to S regarding     Withhold in
WASHAR003 WASHAR003        7/27/2018 <FreemanJB@state.gov>; Rogers,                                                                    0
                                                                           <FabrySF@state.gov>                                             Defense Distributed settlement.msg     Full
1753      1754                       Shana A <RogersSA2@state.gov>



                                     McKeeby, David I
                                     <McKeebyDI@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Heidema, Sarah
                                                                                                      PM-CPA <PM-CPA@state.gov>;
                                     J <HeidemaSJ@state.gov>; Freeman,
                                                                           Paul, Joshua M             Cavnar, Anna                         Re HEADS-UP D2 Settlement Injunction   Withhold in
WASHAR003 WASHAR003        7/24/2018 Jeremy B <FreemanJB@state.gov>;
                                                                           <PaulJM@state.gov>         <CavnarA@state.gov>; Fabry,          Request.msg                            Full
1755      1764                       Rogers, Shana A
                                                                                                      Steven F <FabrySF@state.gov>
                                     <RogersSA2@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Miller, Michael F
                                     <Millermf@state.gov>



                                                                                                      Heidema, Sarah J
                                     Paul, Joshua M <PaulJM@state.gov>;                                                                    Re New PM Tasker Q&A on the Defense
                                                                                                      <HeidemaSJ@state.gov>; Rogers,
                                     PM-Staffers Mailbox <PM-              Hart, Robert L                                                  Distributed Protest Issue for PM A S  Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                  Shana A <RogersSA2@state.gov>;
                                     StaffersMailbox@state.gov>; Carter,   <HartRL@state.gov>                                              Nominee R Clarke Cooper's Hearing TBD Full
1765      1766                                                                                        Freeman, Jeremy B
                                     Rachel <CarterR@state.gov>                                                                            (57).msg
                                                                                                      <FreemanJB@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                        DD QA.docx
                                                                                                                                                                                  Full
1767      1767




                                                                                                    520 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 573 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     Carter, Rachel <CarterR@state.gov>;
                                     Freeman, Jeremy B                                                                               RE New PM Tasker Q&A on the Defense
                                                                                                    Heidema, Sarah J
                                     <FreemanJB@state.gov>; Hart, Robert Paul, Joshua M                                              Distributed Protest Issue for PM A S Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                <HeidemaSJ@state.gov>; Rogers,
                                     L <HartRL@state.gov>; PM-Staffers   <PaulJM@state.gov>                                          Nominee R Clarke Cooper's Hearing    Full
1768      1770                                                                                      Shana A <RogersSA2@state.gov>
                                     Mailbox <PM-                                                                                    TBD.msg
                                     StaffersMailbox@state.gov>

                                                                                                                                     Defense Distributed - briefing follow up   Withhold in
WASHAR003 WASHAR003
                                                                                                                                     questions.docx                             Full
1771      1771
                                                                                                                                     Defense Distributed - briefing follow up   Withhold in
WASHAR003 WASHAR003
                                                                                                                                     questions.docx                             Full
1772      1772

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Fabry, Steven
                                                                                                    Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Darrach,      Heidema, Sarah J                                                                                      Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                <FreemanJB@state.gov>; PM-CPA    RE S Contingency Lines (71).msg
                                     Tamara A <DarrachTA@state.gov>;      <HeidemaSJ@state.gov>                                                                                 Full
1773      1777                                                                                      <PM-CPA@state.gov>
                                     Miller, Michael F
                                     <Millermf@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>


                                                                                                                                     Defense Distributed - S contingency QA     Withhold in
WASHAR003 WASHAR003
                                                                                                                                     (5).docx                                   Full
1778      1778




                                                                                                  521 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 574 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Fabry, Steven
                                                                                                        Freeman, Jeremy B
                                     F <FabrySF@state.gov>; Darrach,      Heidema, Sarah J                                                                                        Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                    <FreemanJB@state.gov>; PM-CPA    RE S Contingency Lines (72).msg
                                     Tamara A <DarrachTA@state.gov>;      <HeidemaSJ@state.gov>                                                                                   Full
1779      1783                                                                                          <PM-CPA@state.gov>
                                     Miller, Michael F
                                     <Millermf@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>


                                                                                                                                         Defense Distributed - S contingency QA   Withhold in
WASHAR003 WASHAR003
                                                                                                                                         (5).docx                                 Full
1784      1784

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Paul, Joshua                                Heidema, Sarah J
                                     M <PaulJM@state.gov>; Fabry, Steven Darrach, Tamara A              <HeidemaSJ@state.gov>; Freeman,                                           Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                    RE S Contingency Lines (73).msg
                                     F <FabrySF@state.gov>; Miller,        <DarrachTA@state.gov>        Jeremy B <FreemanJB@state.gov>;                                           Full
1785      1789
                                     Michael F <Millermf@state.gov>; Hart,                              PM-CPA <PM-CPA@state.gov>
                                     Robert L <HartRL@state.gov>


                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Robinson,       Soskin, Eric (CIV)          Freeman, Jeremy B                                                         Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                     Re S Contingency Lines (74).msg
                                     Stuart J. (CIV)                        <Eric.Soskin@usdoj.gov>     <FreemanJB@state.gov>                                                     Full
1790      1791
                                     <Stuart.J.Robinson@usdoj.gov>

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Rogers, Shana A
                                                                                                        Freeman, Jeremy B
                                     <RogersSA2@state.gov>; Darrach,
                                                                            Heidema, Sarah J            <FreemanJB@state.gov>; PM-CPA                                             Withhold in
WASHAR003 WASHAR003        7/25/2018 Tamara A <DarrachTA@state.gov>;                                                                     RE S Contingency Lines (76).msg
                                                                            <HeidemaSJ@state.gov>       <PM-CPA@state.gov>; Fabry,                                                Full
1792      1795                       Miller, Michael F
                                                                                                        Steven F <FabrySF@state.gov>
                                     <Millermf@state.gov>; Hart, Robert L
                                     <HartRL@state.gov>




                                                                                                      522 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 575 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                                                   Defense Distributed - S contingency QA   Withhold in
WASHAR003 WASHAR003
                                                                                                                                   (4).docx                                 Full
1796      1796
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Robinson,   Rogers, Shana A           Freeman, Jeremy B                                                       Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                               RE S Contingency Lines (78).msg
                                     Stuart J. (CIV)                      <RogersSA2@state.gov>     <FreemanJB@state.gov>                                                   Full
1797      1798
                                     <Stuart.J.Robinson@usdoj.gov>


                                     Fabry, Steven F <FabrySF@state.gov>;
                                     Dorosin, Joshua L
                                                                          Rogers, Shana A           Loftus, Elizabeth                                                       Withhold in
WASHAR003 WASHAR003        7/25/2018 <DorosinJL@state.gov>; Wall, Amanda                                                           RE S Contingency Lines (79).msg
                                                                          <RogersSA2@state.gov>     <LoftusE@state.gov>                                                     Full
1799      1801                       J <WallAJ@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>


                                                                                                                                   Defense Distributed - S contingency QA   Withhold in
WASHAR003 WASHAR003
                                                                                                                                   (4).docx                                 Full
1802      1802
                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Robinson,   Rogers, Shana A           Freeman, Jeremy B                                                       Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                               RE S Contingency Lines (82).msg
                                     Stuart J. (CIV)                      <RogersSA2@state.gov>     <FreemanJB@state.gov>                                                   Full
1803      1803
                                     <Stuart.J.Robinson@usdoj.gov>

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;      Wall, Amanda J            Loftus, Elizabeth                                                       Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                               RE S Contingency Lines (84).msg
                                     Fabry, Steven F <FabrySF@state.gov>; <WallAJ@state.gov>        <LoftusE@state.gov>                                                     Full
1804      1806
                                     Dorosin, Joshua L
                                     <DorosinJL@state.gov>

                                                                                                                                   Defense Distributed - S contingency      Withhold in
WASHAR003 WASHAR003
                                                                                                                                   QA.DOCX                                  Full
1807      1807




                                                                                                  523 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 576 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Robinson,       Soskin, Eric (CIV)          Freeman, Jeremy B                                                      Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                     RE S Contingency Lines (86).msg
                                     Stuart J. (CIV)                        <Eric.Soskin@usdoj.gov>     <FreemanJB@state.gov>                                                  Full
1808      1808
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                         Defense Distributed - S contingency   Withhold in
WASHAR003 WASHAR003
                                                                                                                                         QA.docx                               Full
1809      1809

                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>; Fabry,
                                     Steven F <FabrySF@state.gov>;       Rogers, Shana A                                                                                       Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                   0 RE S Contingency Lines (92).msg
                                     Dorosin, Joshua L                   <RogersSA2@state.gov>                                                                                 Full
1810      1812
                                     <DorosinJL@state.gov>; Wall, Amanda
                                     J <WallAJ@state.gov>

                                                                                                                                         Defense Distributed - S contingency   Withhold in
WASHAR003 WASHAR003
                                                                                                                                         QA.docx                               Full
1813      1813

                                                                                                        Heidema, Sarah J
                                                                                                        <HeidemaSJ@state.gov>; Freeman,
                                     Miller, Michael F                                                  Jeremy B <FreemanJB@state.gov>;
                                                                            Paul, Joshua M                                                                                     Withhold in
WASHAR003 WASHAR003        7/25/2018 <Millermf@state.gov>; Hart, Robert L                               Rogers, Shana A                 RE S Contingency Lines (93).msg
                                                                            <PaulJM@state.gov>                                                                                 Full
1814      1816                       <HartRL@state.gov>                                                 <RogersSA2@state.gov>; PM-CPA
                                                                                                        <PM-CPA@state.gov>; Darrach,
                                                                                                        Tamara A <DarrachTA@state.gov>

                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                      QA DD.docx
                                                                                                                                                                               Full
1817      1817




                                                                                                      524 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 577 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING

                                                                                                      Freeman, Jeremy B
                                                                                                      <FreemanJB@state.gov>; Rogers,
                                                                                                      Shana A <RogersSA2@state.gov>;
                                       Paul, Joshua M <PaulJM@state.gov>;   Heidema, Sarah J                                                                               Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                  Miller, Michael F                 RE S Contingency Lines (94).msg
                                       Hart, Robert L <HartRL@state.gov>    <HeidemaSJ@state.gov>                                                                          Full
1818      1819                                                                                        <Millermf@state.gov>; PM-CPA
                                                                                                      <PM-CPA@state.gov>; Darrach,
                                                                                                      Tamara A <DarrachTA@state.gov>


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                                                                                      Freeman, Jeremy B
                                     Fabry, Steven F <FabrySF@state.gov>; Paul, Joshua M                                                                                   Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                  <FreemanJB@state.gov>; PM-CPA     RE S Contingency Lines.msg
                                     Darrach, Tamara A                     <PaulJM@state.gov>                                                                              Full
1820      1824                                                                                        <PM-CPA@state.gov>
                                     <DarrachTA@state.gov>; Miller,
                                     Michael F <Millermf@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>


                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>;       Wrege, Karen M                                                                                   Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                                   0 RE Settlement agreement.msg
                                     Fabry, Steven F <FabrySF@state.gov>; <WregeKM@state.gov>                                                                              Full
1825      1827
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>


                                     Soskin, Eric (CIV)                                               Robinson, Stuart J. (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,      Rogers, Shana A           <Stuart.J.Robinson@usdoj.gov>;                                       Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                                    RE TRO - Defense Distributed.msg
                                     Jeremy B <FreemanJB@state.gov>;        <RogersSA2@state.gov>     Coppolino, Tony (CIV)                                                Full
1828      1828
                                     Cavnar, Anna <CavnarA@state.gov>                                 <Tony.Coppolino@usdoj.gov>

                                     Heidema, Sarah J
                                                                         Rogers, Shana A              Freeman, Jeremy B                                                    Withhold in
WASHAR003 WASHAR003        7/26/2018 <HeidemaSJ@state.gov>; Hart, Robert                                                                Revisions to web notice.msg
                                                                         <RogersSA2@state.gov>        <FreemanJB@state.gov>                                                Full
1829      1829                       L <HartRL@state.gov>



                                                                                                    525 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 578 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                                                      Draft DDTC Website Announcement -
                                                                                                                                                                          Withhold in
WASHAR003 WASHAR003                                                                                                                   Temporary Modification to USML
                                                                                                                                                                          Full
1830      1830                                                                                                                        Categor....docx

                                                                                                     Heidema, Sarah J
                                                                                                     <HeidemaSJ@state.gov>; Freeman,
                                                                                                     Jeremy B <FreemanJB@state.gov>;
                                                                                                     Rogers, Shana A
                                                                          Paul, Joshua M                                                                                  Withhold in
WASHAR003 WASHAR003        7/25/2018 Hart, Robert L <HartRL@state.gov>                               <RogersSA2@state.gov>; Miller,  S Contingency Lines.msg
                                                                          <PaulJM@state.gov>                                                                              Full
1831      1831                                                                                       Michael F <Millermf@state.gov>;
                                                                                                     PM-CPA <PM-CPA@state.gov>;
                                                                                                     Darrach, Tamara A
                                                                                                     <DarrachTA@state.gov>


                                     Fabry, Steven F <FabrySF@state.gov>;
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                     Rogers, Shana A                      Heidema, Sarah J                                                                                Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                 Miller, Michael F                  S memo.msg
                                     <RogersSA2@state.gov>; Freeman,      <HeidemaSJ@state.gov>                                                                           Full
1832      1832                                                                                       <Millermf@state.gov>
                                     Jeremy B <FreemanJB@state.gov>

                                       Freeman, Jeremy B                  Cavnar, Anna                                                                                    Withhold in
WASHAR003 WASHAR003        6/13/2018                                                                                                0 FW Defense Distributed (14).msg
                                       <FreemanJB@state.gov>              <CavnarA@state.gov>                                                                             Full
1833      1840

                                                                                                     Fabry, Steven F
                                                                                                     <FabrySF@state.gov>; Soskin, Eric
                                                                                                     (CIV) <Eric.Soskin@usdoj.gov>;
                                                                                                     Dorosin, Joshua L
                                       Robinson, Stuart J. (CIV)          Hart, Robert L                                                                                  Withhold in
WASHAR003 WASHAR003        6/11/2018                                                                 <DorosinJL@state.gov>; Freeman, FW Defense Distributed.msg
                                       <Stuart.J.Robinson@usdoj.gov>      <HartRL@state.gov>                                                                              Full
1841      1847                                                                                       Jeremy B <FreemanJB@state.gov>;
                                                                                                     Cavnar, Anna
                                                                                                     <CavnarA@state.gov>; Heidema,
                                                                                                     Sarah J <HeidemaSJ@state.gov>

                                       Freeman, Jeremy B                  Cavnar, Anna                                                                                    Withhold in
WASHAR003 WASHAR003        6/12/2018                                                                                                0 RE Defense Distributed (10).msg
                                       <FreemanJB@state.gov>              <CavnarA@state.gov>                                                                             Full
1848      1855




                                                                                                  526 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 579 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                         Freeman, Jeremy B
                                     Heidema, Sarah J                                                Fabry, Steven F
                                                                         </o=SBUState/ou=NCC                                                                                         Withhold in
WASHAR003 WASHAR003        6/12/2018 <HeidemaSJ@state.gov>; Cavnar, Anna                             <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (11).msg
                                                                         AG/cn=Recipients/cn=Freeman                                                                                 Full
1856      1863                       <CavnarA@state.gov>                                             L <HartRL@state.gov>
                                                                         JB>
                                                                                                                                            Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Settlement - L comments.docx             Full
1864      1865

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Freeman,      Hart, Robert L               Fabry, Steven F                                                               Withhold in
WASHAR003 WASHAR003        6/12/2018                                                                                                        RE Defense Distributed (12).msg
                                     Jeremy B <FreemanJB@state.gov>;      <HartRL@state.gov>           <FabrySF@state.gov>                                                           Full
1866      1874
                                     Cavnar, Anna <CavnarA@state.gov>

                                                                                                                                            Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Settlement - L comments RLH.docx         Full
1875      1876
                                                                                                       Fabry, Steven F
                                     'Robinson, Stuart J. (CIV)'          Freeman, Jeremy B
                                                                                                       <FabrySF@state.gov>; Soskin, Eric
                                     <Stuart.J.Robinson@usdoj.gov>;       </O=SBUSTATE/OU=NCC                                                                                        Withhold in
WASHAR003 WASHAR003        6/13/2018                                                                   (CIV) <Eric.Soskin@usdoj.gov>;       RE Defense Distributed (15).msg
                                     Cavnar, Anna <CavnarA@state.gov>;    AG/CN=RECIPIENTS/CN=FREE                                                                                   Full
1877      1884                                                                                         Heidema, Sarah J
                                     Hart, Robert L <HartRL@state.gov>    MANJB>
                                                                                                       <HeidemaSJ@state.gov>
                                                                                                                                            Defense Distributed - Proposed Revised
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                         Settlement - State comments
                                                                                                                                                                                     Full
1885      1886                                                                                                                              061318.docx
                                       Freeman, Jeremy B                  Hart, Robert L                                                                                             Withhold in
WASHAR003 WASHAR003        6/13/2018                                                                                                       0 RE Defense Distributed (16).msg
                                       <FreemanJB@state.gov>              <HartRL@state.gov>                                                                                         Full
1887      1895
                                                                                                      Fabry, Steven F
                                                                                                      <FabrySF@state.gov>; Soskin, Eric
                                                                                                      (CIV) <Eric.Soskin@usdoj.gov>;
                                     Freeman, Jeremy B                   Robinson, Stuart J. (CIV)
                                                                                                      Dorosin, Joshua L                                                              Withhold in
WASHAR003 WASHAR003        6/11/2018 <FreemanJB@state.gov>; Hart, Robert <Stuart.J.Robinson@usdoj.gov                                       RE Defense Distributed (2).msg
                                                                                                      <DorosinJL@state.gov>; Cavnar,                                                 Full
1896      1903                       L <HartRL@state.gov>                >
                                                                                                      Anna <CavnarA@state.gov>;
                                                                                                      Heidema, Sarah J
                                                                                                      <HeidemaSJ@state.gov>




                                                                                                    527 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 580 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                     Cavnar, Anna <CavnarA@state.gov>;                                  Fabry, Steven F
                                                                          Heidema, Sarah J                                                                                          Withhold in
WASHAR003 WASHAR003        6/11/2018 Freeman, Jeremy B                                                  <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (5).msg
                                                                          <HeidemaSJ@state.gov>                                                                                     Full
1904      1911                       <FreemanJB@state.gov>                                              L <HartRL@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;                                  Fabry, Steven F
                                                                          Heidema, Sarah J                                                                                          Withhold in
WASHAR003 WASHAR003        6/11/2018 Freeman, Jeremy B                                                  <FabrySF@state.gov>; Hart, Robert RE Defense Distributed (6).msg
                                                                          <HeidemaSJ@state.gov>                                                                                     Full
1912      1919                       <FreemanJB@state.gov>                                              L <HartRL@state.gov>

                                                                                                                                           Section 38(f)(1) Removal of items from   Withhold in
WASHAR003 WASHAR003
                                                                                                                                           the USML (final).docx                    Full
1920      1929
                                                                                                      Fabry, Steven F
                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                         Robinson, Stuart J. (CIV)    <FabrySF@state.gov>; Soskin, Eric
                                     Freeman, Jeremy B                                                                                                                              Withhold in
WASHAR003 WASHAR003        6/11/2018                                     <Stuart.J.Robinson@usdoj.gov (CIV) <Eric.Soskin@usdoj.gov>;       RE Defense Distributed (7).msg
                                     <FreemanJB@state.gov>; Hart, Robert                                                                                                            Full
1930      1937                                                           >                            Heidema, Sarah J
                                     L <HartRL@state.gov>
                                                                                                      <HeidemaSJ@state.gov>

                                                                                                                                           Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                           Settlement.docx                          Full
1938      1939
                                                                          Freeman, Jeremy B
                                                                          </o=SBUState/ou=NCC                                                                                       Withhold in
WASHAR003 WASHAR003        6/12/2018 Cavnar, Anna <CavnarA@state.gov>                                                                     0 RE Defense Distributed (8).msg
                                                                          AG/cn=Recipients/cn=Freeman                                                                               Full
1940      1947
                                                                          JB>
                                                                                                                                           Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                           Settlement - L comments.docx             Full
1948      1949
                                                                          Freeman, Jeremy B
                                                                          </o=SBUState/ou=NCC                                                                                       Withhold in
WASHAR003 WASHAR003        6/12/2018 Cavnar, Anna <CavnarA@state.gov>                                                                     0 RE Defense Distributed (9).msg
                                                                          AG/cn=Recipients/cn=Freeman                                                                               Full
1950      1957
                                                                          JB>
                                                                                                                                           Defense Distributed - Proposed Revised   Withhold in
WASHAR003 WASHAR003
                                                                                                                                           Settlement - L comments.docx             Full
1958      1959




                                                                                                    528 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 581 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                                                       Fabry, Steven F
                                                                                                       <FabrySF@state.gov>; Soskin, Eric
                                                                                                       (CIV) <Eric.Soskin@usdoj.gov>;
                                                                          Robinson, Stuart J. (CIV)    Dorosin, Joshua L
                                                                                                                                                                             Withhold in
WASHAR003 WASHAR003        6/11/2018 Hart, Robert L <HartRL@state.gov>    <Stuart.J.Robinson@usdoj.gov <DorosinJL@state.gov>; Freeman, RE Defense Distributed.msg
                                                                                                                                                                             Full
1960      1966                                                            >                            Jeremy B <FreemanJB@state.gov>;
                                                                                                       Cavnar, Anna
                                                                                                       <CavnarA@state.gov>; Heidema,
                                                                                                       Sarah J <HeidemaSJ@state.gov>

                                                                          Fabry, Steven F             Freeman, Jeremy B                RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/19/2018 Cavnar, Anna <CavnarA@state.gov>
                                                                          <FabrySF@state.gov>         <FreemanJB@state.gov>            approved (19).msg                     Full
1967      1976
                                     Cavnar, Anna <CavnarA@state.gov>;                                Fabry, Steven F
                                                                          Hart, Robert L                                               RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/21/2018 Heidema, Sarah J                                                 <FabrySF@state.gov>; Freeman,
                                                                          <HartRL@state.gov>                                           approved (23).msg                     Full
1977      1986                       <HeidemaSJ@state.gov>                                            Jeremy B <FreemanJB@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                                                                                      Fabry, Steven F
                                     <FreemanJB@state.gov>; Robinson,     Soskin, Eric (CIV)                                           RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/21/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     Stuart J. (CIV)                      <Eric.Soskin@usdoj.gov>                                      approved (24).msg                     Full
1987      1996                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>


                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                                                      Fabry, Steven F
                                     Jeremy B <FreemanJB@state.gov>;      Cavnar, Anna                                                 RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/21/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     Robinson, Stuart J. (CIV)            <CavnarA@state.gov>                                          approved (25).msg                     Full
1997      2006                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>




                                                                                                    529 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 582 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Freeman, Jeremy B
                                                                                                      Fabry, Steven F
                                     <FreemanJB@state.gov>; Robinson,     Soskin, Eric (CIV)                                           RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/26/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     Stuart J. (CIV)                      <Eric.Soskin@usdoj.gov>                                      approved (26).msg                     Full
2007      2016                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>


                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Cavnar,   Robinson, Stuart J. (CIV)    Fabry, Steven F
                                                                                                                                       RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/27/2018 Anna <CavnarA@state.gov>; Freeman, <Stuart.J.Robinson@usdoj.gov <FabrySF@state.gov>; Heidema,
                                                                                                                                       approved (28).msg                     Full
2017      2026                       Jeremy B <FreemanJB@state.gov>;    >                            Sarah J <HeidemaSJ@state.gov>
                                     Hart, Robert L <HartRL@state.gov>


                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>;
                                                                                                      Fabry, Steven F
                                     Soskin, Eric (CIV)                    Cavnar, Anna                                                RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/27/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     <Eric.Soskin@usdoj.gov>; Freeman,     <CavnarA@state.gov>                                         approved (29).msg                     Full
2027      2037                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     Jeremy B <FreemanJB@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>


                                     Cavnar, Anna <CavnarA@state.gov>;
                                     Robinson, Stuart J. (CIV)
                                                                                                      Fabry, Steven F
                                     <Stuart.J.Robinson@usdoj.gov>;      Soskin, Eric (CIV)                                            RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/27/2018                                                                  <FabrySF@state.gov>; Heidema,
                                     Freeman, Jeremy B                   <Eric.Soskin@usdoj.gov>                                       approved (30).msg                     Full
2038      2048                                                                                        Sarah J <HeidemaSJ@state.gov>
                                     <FreemanJB@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>

                                                                                                      Fabry, Steven F
                                       Cavnar, Anna <CavnarA@state.gov>;   Heidema, Sarah J                                            RE Defense Distributed - settlement   Withhold in
WASHAR003 WASHAR003        6/27/2018                                                                  <FabrySF@state.gov>; Freeman,
                                       Hart, Robert L <HartRL@state.gov>   <HeidemaSJ@state.gov>                                       approved (31).msg                     Full
2049      2059                                                                                        Jeremy B <FreemanJB@state.gov>




                                                                                                    530 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 583 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Freeman,
                                                                                                        Fabry, Steven F
                                     Jeremy B <FreemanJB@state.gov>;      Cavnar, Anna                                                      RE Defense Distributed - settlement     Withhold in
WASHAR003 WASHAR003        6/19/2018                                                                    <FabrySF@state.gov>; Heidema,
                                     Robinson, Stuart J. (CIV)            <CavnarA@state.gov>                                               approved.msg                            Full
2060      2069                                                                                          Sarah J <HeidemaSJ@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                     Robert L <HartRL@state.gov>

                                                                          Freeman, Jeremy B
                                                                          </o=SBUState/ou=NCC                                                                                       Withhold in
WASHAR003 WASHAR003        3/29/2018 Cavnar, Anna <CavnarA@state.gov>                                                                   0 Defense Distributed.msg
                                                                          AG/cn=Recipients/cn=Freeman                                                                               Full
2070      2070
                                                                          JB>
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                         DDTC DD Counteroffer v3.docx
                                                                                                                                                                                    Full
2071      2071
                                       Freeman, Jeremy B                  Cavnar, Anna                                                      FW Defense Distributed DOJ views on     Withhold in
WASHAR003 WASHAR003        3/27/2018                                                                                                    0
                                       <FreemanJB@state.gov>              <CavnarA@state.gov>                                               State Dept counteroffer (25).msg        Full
2072      2075
                                       Freeman, Jeremy B                  Cavnar, Anna                                                      FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003        3/28/2018                                                                                                    0
                                       <FreemanJB@state.gov>              <CavnarA@state.gov>                                               of settlement (7).msg                   Full
2076      2078
                                                                                                                                            DDTC DD Counteroffer RLH JF v2          Withhold in
WASHAR003 WASHAR003
                                                                                                                                            RLH.docx                                Full
2079      2080
                                       Freeman, Jeremy B                  Cavnar, Anna                                                      FW PM Final Defense Distributed offer   Withhold in
WASHAR003 WASHAR003        3/29/2018                                                                                                    0
                                       <FreemanJB@state.gov>              <CavnarA@state.gov>                                               of settlement.msg                       Full
2081      2084
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                         DDTC DD Counteroffer v3.docx
                                                                                                                                                                                    Full
2085      2085
                                     Kottmyer, Alice M
                                                                          Cavnar, Anna                  Freeman, Jeremy B                   RE Defense Distributed DOJ views on     Withhold in
WASHAR003 WASHAR003        3/30/2018 <KottmyerAM@state.gov>; Fabry,
                                                                          <CavnarA@state.gov>           <FreemanJB@state.gov>               State Dept counteroffer (1).msg         Full
2086      2089                       Steven F <FabrySF@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                         DDTC DD Counteroffer v3.docx
                                                                                                                                                                                    Full
2090      2090




                                                                                                  531 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 584 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                       Freeman, Jeremy B                   Cavnar, Anna                                                      RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/28/2018                                                                                                     0
                                       <FreemanJB@state.gov>               <CavnarA@state.gov>                                               State DEPT counteroffer (11).msg      Full
2091      2094
                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC                                          RE Defense Distributed DOJ views on        Withhold in
WASHAR003 WASHAR003        3/27/2018 Fabry, Steven F <FabrySF@state.gov>                               Cavnar, Anna <CavnarA@state.gov>
                                                                           AG/cn=Recipients/cn=Freeman                                  State Dept counteroffer (21).msg           Full
2095      2098
                                                                           JB>
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer RLH JF.docx
                                                                                                                                                                                   Full
2099      2099
                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0
                                                                           AG/cn=Recipients/cn=Freeman                                       State Dept counteroffer (22).msg      Full
2100      2103
                                                                           JB>
                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC                                               RE Defense Distributed DOJ views on   Withhold in
WASHAR003 WASHAR003        3/27/2018 Cavnar, Anna <CavnarA@state.gov>                                                                    0
                                                                           AG/cn=Recipients/cn=Freeman                                       State Dept counteroffer (24).msg      Full
2104      2107
                                                                           JB>
                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          DDTC DD Counteroffer RLH JF.docx
                                                                                                                                                                                   Full
2108      2108
                                       Freeman, Jeremy B                   Cavnar, Anna                                                                                            Withhold in
WASHAR003 WASHAR003        3/29/2018                                                                                                     0 RE Defense Distributed.msg
                                       <FreemanJB@state.gov>               <CavnarA@state.gov>                                                                                     Full
2109      2109

                                     Cavnar, Anna <CavnarA@state.gov>;                                   Freeman, Jeremy B
                                                                           Soskin, Eric (CIV)                                                                                      Withhold in
WASHAR003 WASHAR003        3/27/2018 Robinson, Stuart J. (CIV)                                           <FreemanJB@state.gov>; Fabry,       RE Offer of Settlement (14).msg
                                                                           <Eric.Soskin@usdoj.gov>                                                                                 Full
2110      2114                       <Stuart.J.Robinson@usdoj.gov>                                       Steven F <FabrySF@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                           Fabry, Steven F                                                                                         Withhold in
WASHAR003 WASHAR003        3/27/2018 Freeman, Jeremy B                                                                                   0 RE Offer of Settlement (16).msg
                                                                           <FabrySF@state.gov>                                                                                     Full
2115      2119                       <FreemanJB@state.gov>

                                     Soskin, Eric (CIV)
                                                                                                         Freeman, Jeremy B
                                     <Eric.Soskin@usdoj.gov>; Robinson,    Cavnar, Anna                                                                                            Withhold in
WASHAR003 WASHAR003        3/27/2018                                                                     <FreemanJB@state.gov>; Fabry,       RE Offer of Settlement (18).msg
                                     Stuart J. (CIV)                       <CavnarA@state.gov>                                                                                     Full
2120      2123                                                                                           Steven F <FabrySF@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>



                                                                                                     532 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 585 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003                                                                                                                           DDTC DD Counteroffer v3.docx
                                                                                                                                                                                      Full
2124      2124
                                                                           Freeman, Jeremy B
                                                                           </o=SBUState/ou=NCC                                                RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003        3/28/2018 Cavnar, Anna <CavnarA@state.gov>                                                                     0
                                                                           AG/cn=Recipients/cn=Freeman                                        settlement (6).msg                       Full
2125      2127
                                                                           JB>
                                                                           Cavnar, Anna                  Freeman, Jeremy B                                                            Withhold in
WASHAR003 WASHAR003        5/25/2018 Fabry, Steven F <FabrySF@state.gov>                                                                      FW Defense Distributed (11).msg
                                                                           <CavnarA@state.gov>           <FreemanJB@state.gov>                                                        Full
2128      2133
                                                                                                                                              Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                              Offer of Settlement (April 24, 2....pdf Full
2134      2135
                                                                                                         Cavnar, Anna
                                       Dorosin, Joshua L                   Fabry, Steven F                                                                                            Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                     <CavnarA@state.gov>; Freeman,        FW Defense Distributed (12).msg
                                       <DorosinJL@state.gov>               <FabrySF@state.gov>                                                                                        Full
2136      2141                                                                                           Jeremy B <FreemanJB@state.gov>

                                                                                                                                              Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                              Offer of Settlement (April 24, 2....pdf Full
2142      2143
                                     Dorosin, Joshua L
                                                                          Cavnar, Anna                   Freeman, Jeremy B                                                            Withhold in
WASHAR003 WASHAR003        5/29/2018 <DorosinJL@state.gov>; Fabry, Steven                                                                     FW Defense Distributed (17).msg
                                                                          <CavnarA@state.gov>            <FreemanJB@state.gov>                                                        Full
2144      2149                       F <FabrySF@state.gov>

                                                                                                                                              Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                              Offer of Settlement (April 24, 2....pdf Full
2150      2151
                                     Robinson, Stuart J. (CIV)
                                                                            Cavnar, Anna                 Freeman, Jeremy B                                                            Withhold in
WASHAR003 WASHAR003        5/25/2018 (Stuart.J.Robinson@usdoj.gov); Soskin,                                                                   FW Defense Distributed (9).msg
                                                                            <CavnarA@state.gov>          <FreemanJB@state.gov>                                                        Full
2152      2155                       Eric (CIV) <Eric.Soskin@usdoj.gov>

                                                                                                                                                                                      Withhold in
WASHAR003 WASHAR003                                                                                                                           DDTC DD Counteroffer v9.docx
                                                                                                                                                                                      Full
2156      2157




                                                                                                   533 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 586 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert Cavnar, Anna                Freeman, Jeremy B                                                      Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                                                 FW Defense Distributed.msg
                                     L <HartRL@state.gov>; Monjay, Robert <CavnarA@state.gov>        <FreemanJB@state.gov>                                                  Full
2158      2163
                                     <MonjayR@state.gov>

                                     Cavnar, Anna <CavnarA@state.gov>;
                                                                         Soskin, Eric (CIV)          Freeman, Jeremy B                                                      Withhold in
WASHAR003 WASHAR003        5/25/2018 Robinson, Stuart J. (CIV)                                                                       RE Defense Distributed (10).msg
                                                                         <Eric.Soskin@usdoj.gov>     <FreemanJB@state.gov>                                                  Full
2164      2167                       <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                     Defendants' Revised Response to Written Withhold in
WASHAR003 WASHAR003
                                                                                                                                     Offer of Settlement (April 24, 2....pdf Full
2168      2169

                                     Soskin, Eric (CIV)
                                     <Eric.Soskin@usdoj.gov>; Cavnar,
                                                                                                     Monjay, Robert
                                     Anna <CavnarA@state.gov>; Freeman, Hart, Robert L                                                                                      Withhold in
WASHAR003 WASHAR003        5/29/2018                                                                 <MonjayR@state.gov>; Heidema,   RE Defense Distributed (13).msg
                                     Jeremy B <FreemanJB@state.gov>;    <HartRL@state.gov>                                                                                  Full
2170      2175                                                                                       Sarah J <HeidemaSJ@state.gov>
                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>



                                     Hart, Robert L <HartRL@state.gov>;
                                     Soskin, Eric (CIV)                 Robinson, Stuart J. (CIV)    Monjay, Robert
                                                                                                                                                                            Withhold in
WASHAR003 WASHAR003        5/29/2018 <Eric.Soskin@usdoj.gov>; Cavnar,   <Stuart.J.Robinson@usdoj.gov <MonjayR@state.gov>; Heidema,   RE Defense Distributed (14).msg
                                                                                                                                                                            Full
2176      2181                       Anna <CavnarA@state.gov>; Freeman, >                            Sarah J <HeidemaSJ@state.gov>
                                     Jeremy B <FreemanJB@state.gov>


                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>; Hart,
                                                                                                     Monjay, Robert
                                     Robert L <HartRL@state.gov>; Soskin, Cavnar, Anna                                                                                      Withhold in
WASHAR003 WASHAR003        5/29/2018                                                                 <MonjayR@state.gov>; Heidema,   RE Defense Distributed (15).msg
                                     Eric (CIV) <Eric.Soskin@usdoj.gov>;  <CavnarA@state.gov>                                                                               Full
2182      2187                                                                                       Sarah J <HeidemaSJ@state.gov>
                                     Freeman, Jeremy B
                                     <FreemanJB@state.gov>




                                                                                                   534 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 587 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     Soskin, Eric (CIV)                                                Dorosin, Joshua L
                                     <Eric.Soskin@usdoj.gov>; Robinson,     Fabry, Steven F            <DorosinJL@state.gov>; Freeman,                                              Withhold in
WASHAR003 WASHAR003        5/29/2018                                                                                                    RE Defense Distributed (18).msg
                                     Stuart J. (CIV)                        <FabrySF@state.gov>        Jeremy B <FreemanJB@state.gov>;                                              Full
2188      2193
                                     (Stuart.J.Robinson@usdoj.gov)                                     Cavnar, Anna <CavnarA@state.gov>


                                                                                                       Dorosin, Joshua L
                                     Fabry, Steven F <FabrySF@state.gov>; Robinson, Stuart J. (CIV)
                                                                                                       <DorosinJL@state.gov>; Freeman,                                              Withhold in
WASHAR003 WASHAR003        5/29/2018 Soskin, Eric (CIV)                   <Stuart.J.Robinson@usdoj.gov                                  RE Defense Distributed (20).msg
                                                                                                       Jeremy B <FreemanJB@state.gov>;                                              Full
2194      2199                       <Eric.Soskin@usdoj.gov>              >
                                                                                                       Cavnar, Anna <CavnarA@state.gov>

                                                                            Strike, Andrew P                                                 0711 CONTINGENCY POINTS--DDTC--        Withhold in
WASHAR003 WASHAR003        7/27/2018 Paul, Joshua M <PaulJM@state.gov>                                                                   0
                                                                            <StrikeAP@state.gov>                                             DEFENSE DISTRIBUTED.msg                Full
2200      2201
                                                                                                                                             0711 CONTINGENCY POINTS--DDTC--        Withhold in
WASHAR003 WASHAR003
                                                                                                                                             DEFENSE DISTRIBUTED.docx               Full
2202      2204
                                                                                                       PM-Staffers Mailbox <PM-
                                       Litzenberger, Earle D (Lee)          Paul, Joshua M                                                   Clearance Draft Response to Engel on   Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                   StaffersMailbox@state.gov>; PM-
                                       <LitzenbergerED@state.gov>           <PaulJM@state.gov>                                               Pending Settlement.msg                 Full
2205      2206                                                                                         CPA <PM-CPA@state.gov>
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                          Engel Response (07-25-18).docx
                                                                                                                                                                                    Full
2207      2208

                                     Kaidanow, Tina S
                                                                            Paul, Joshua M
                                     <KaidanowTS@state.gov>;
                                                                            </O=EXCHANGELABS/OU=EXC
                                     Litzenberger, Earle D (Lee)
                                                                            HANGE ADMINISTRATIVE
                                     <LitzenbergerED@state.gov>; Miller,
                                                                            GROUP                                                                                                   Withhold in
WASHAR003 WASHAR003        7/29/2018 Michael F <Millermf@state.gov>;                                   PM-CPA <PM-CPA@state.gov>             DD Sunday Thoughts (1).msg
                                                                            (FYDIBOHF23SPDLT)/CN=RECIP                                                                              Full
2209      2209                       Heidema, Sarah J
                                                                            IENTS/CN=FE0AF1773ED642DF
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                                                            9120291EA0A8C588-PAUL,
                                     L <HartRL@state.gov>; Carter, Rachel
                                                                            JOSHU>
                                     <CarterR@state.gov>

                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                          DD MF.docx
                                                                                                                                                                                    Full
2210      2210


                                                                                                   535 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 588 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                          McKeeby, David I                                                                                        Withhold in
WASHAR003 WASHAR003        6/15/2018 Ricci, Anthony <RicciA@state.gov>                                  Paul, Joshua M <PaulJM@state.gov> Defense Distributed Settlement.msg
                                                                          <McKeebyDI@state.gov>                                                                                   Full
2211      2211
                                                                          Rogers, Shana A               Freeman, Jeremy B                 ECR Congressional Consultation          Withhold in
WASHAR003 WASHAR003        7/24/2018 Paul, Joshua M <PaulJM@state.gov>
                                                                          <RogersSA2@state.gov>         <FreemanJB@state.gov>             Letter.msg                              Full
2212      2212
                                                                                                        Miller, Michael F
                                                                                                        <Millermf@state.gov>; Dearth,
                                                                                                        Anthony M
                                       Rogers, Shana A                    Wrege, Karen M                                                                                          Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                    <DearthAM@state.gov>; Paul,       Emails to the Response team.msg
                                       <RogersSA2@state.gov>              <WregeKM@state.gov>                                                                                     Full
2213      2213                                                                                          Joshua M <PaulJM@state.gov>;
                                                                                                        Pritchard, Edward W
                                                                                                        <PritchardEW@state.gov>
                                       Litzenberger, Earle D (Lee)        Strike, Andrew P                                                For Lee -- For Clearance -- PM          Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                    PM-CPA <PM-CPA@state.gov>
                                       <LitzenbergerED@state.gov>         <StrikeAP@state.gov>                                            Megatalkers.msg                         Full
2214      2215
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                       0517 PM Mega Talkers -- FINAL.DOCX
                                                                                                                                                                                  Full
2216      2227
                                       McKeeby, David I                   Harvey, Patrick J             PM-CPA <PM-CPA@state.gov>; DRL-                                           Withhold in
WASHAR003 WASHAR003        5/15/2018                                                                                                    FW Cats I-III TPs.msg
                                       <McKeebyDI@state.gov>              <harveypj2@state.gov>         Press <DRL-Press@state.gov>                                               Full
2228      2229
                                                                                                                                          0514 FINAL-- INTERAGENCY TPs--CATS I-   Withhold in
WASHAR003 WASHAR003
                                                                                                                                          III.DOCX                                Full
2230      2234
                                                                          Paul, Joshua M
                                                                                                                                          FW EAR NPRM on Control of Firearms
                                                                          </o=ExchangeLabs/ou=Exchan
                                                                                                                                          and Related Articles the President
                                       McKeeby, David I                   ge Administrative Group                                                                                 Withhold in
WASHAR003 WASHAR003        5/16/2018                                                                                                    0 Determines No Longer Warrant Control
                                       <McKeebyDI@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                             Full
2235      2238                                                                                                                            Under the United States Munitions
                                                                          ents/cn=fe0af1773ed642df912
                                                                                                                                          List.msg
                                                                          0291ea0a8c588-Paul, Joshu>




                                                                                                  536 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 589 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan    'Picard, Vincent M. EOP/NSC'
                                     'Kouts, Jodi L. EOP/NSC'             ge Administrative Group       <Vincent.M.Picard@nsc.eop.gov>;                                              Withhold in
WASHAR003 WASHAR003        5/15/2018                                                                                                      RE_ Roll Out call - CATS 1-3.msg
                                     <Jodi.L.Kouts@nsc.eop.gov>           (FYDIBOHF23SPDLT)/cn=Recipi   'Kaplan, James L. EOP/NSC'                                                   Full
2239      2242
                                                                          ents/cn=fe0af1773ed642df912   <James.L.Kaplan@nsc.eop.gov>
                                                                          0291ea0a8c588-Paul, Joshu>

                                                                                                                                          0507 Roll out Plan USML Cats I-III (004)   Withhold in
WASHAR003 WASHAR003
                                                                                                                                          (002).docx                                 Full
2243      2246
                                                                                                                                          18-062143 Draft Response to Sander         Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Levin incoming 071218 (DDTC).docx          Full
2247      2249
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                       20180709-000 - DTCP draft v.7.docx
                                                                                                                                                                                     Full
2250      2256

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J                    Miller, Michael F              PM-Staffers Mailbox <PM-          Fwd IM to S regarding Defense              Withhold in
WASHAR003 WASHAR003        7/27/2018
                                     <HeidemaSJ@state.gov>; Hart, Robert <Millermf@state.gov>           StaffersMailbox@state.gov>        Distributed settlement.msg                 Full
2257      2257
                                     L <HartRL@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                       Information Memo to S re DD.docx
                                                                                                                                                                                     Full
2258      2260
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                       Tab 1 - Settlement Agreement.pdf
                                                                                                                                                                                     Full
2261      2270
                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan
                                                                                                      Carter, Rachel
                                       Darrach, Tamara A                  ge Administrative Group                                                                                    Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                  <CarterR@state.gov>; Miller,        Menendez and Engel responses.msg
                                       <DarrachTA@state.gov>              (FYDIBOHF23SPDLT)/cn=Recipi                                                                                Full
2271      2271                                                                                        Michael F <Millermf@state.gov>
                                                                          ents/cn=fe0af1773ed642df912
                                                                          0291ea0a8c588-Paul, Joshu>

                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                       Engel Menendez Response.docx
                                                                                                                                                                                     Full
2272      2274


                                                                                                   537 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 590 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                        Kaidanow, Tina S                    McKeeby, David I                                                 PDAS Clearance On-Record Quote for   Withhold in
WASHAR003 WASHAR003        5/11/2018                                                                     Paul, Joshua M <PaulJM@state.gov>
                                        <KaidanowTS@state.gov>              <McKeebyDI@state.gov>                                            Wash Times Story.msg                 Full
2275      2275
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                          0420 CATS I-III MYTHS V FACTS.docx
                                                                                                                                                                                  Full
2276      2279
                                                                          Paul, Joshua M
                                                                          </O=EXCHANGELABS/OU=EXC
                                     Miller, Michael F                    HANGE ADMINISTRATIVE
                                     <Millermf@state.gov>; Heidema,       GROUP                      PM-Staffers Mailbox <PM-                Re IM to S regarding Defense         Withhold in
WASHAR003 WASHAR003        7/27/2018
                                     Sarah J <HeidemaSJ@state.gov>; Hart, (FYDIBOHF23SPDLT)/CN=RECIP StaffersMailbox@state.gov>              Distributed settlement (1).msg       Full
2280      2280
                                     Robert L <HartRL@state.gov>          IENTS/CN=FE0AF1773ED642DF
                                                                          9120291EA0A8C588-PAUL,
                                                                          JOSHU>

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Miller, Michael F
                                                                          PM-Staffers Mailbox <PM-       PM-Staffers Mailbox <PM-            RE IM to S regarding Defense         Withhold in
WASHAR003 WASHAR003        7/30/2018 <Millermf@state.gov>; Heidema,
                                                                          StaffersMailbox@state.gov>     StaffersMailbox@state.gov>          Distributed settlement.msg           Full
2281      2282                       Sarah J <HeidemaSJ@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>


                                                                                                                                             (S_463787) Tab 1 - Settlement        Withhold in
WASHAR003 WASHAR003
                                                                                                                                             Agreement.pdf                        Full
2283      2292
                                                                                                                                             (S_463789) Tab 3 Letter to Defense   Withhold in
WASHAR003 WASHAR003
                                                                                                                                             Distributed.pdf                      Full
2293      2295
                                                                                                                                          RE Non-DoD Source Clearance Request
                                                                            Foster, John A                                                by COB Monday Defense Distributed    Withhold in
WASHAR003 WASHAR003            7/9/2018 Paul, Joshua M <PaulJM@state.gov>                                                               0
                                                                            <FosterJA2@state.gov>                                         Revised Settlement Item Three Letter Full
2296      2297
                                                                                                                                          .msg




                                                                                                       538 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 591 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                     FROM                             CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                               PRODUCE WITHHOLDING
                                        Tapia, Angela M Maj USAF OSD OASD
                                        LA (US)
                                        <angela.m.tapia2.mil@mail.mil>; Paul,                                   Nesterczuk, Oksana D CIV DTSA PD
                                        Joshua M <PaulJM@state.gov>;                                            (US)
                                                                              Blake, Victoria C CIV DTSA PD
                                        Kimberly Ekmark                                                         <oksana.d.nesterczuk.civ@mail.mil> RE Non-DoD Source RE Roll Out call -        Withhold in
WASHAR003 WASHAR003            6/5/2018                                       (US)
                                        <Kimberly.Ekmark@bis.doc.gov>;                                          ; Hart, Robert L                   CATS 1-3.msg                                Full
2298      2304                                                                <victoria.c.blake.civ@mail.mil>
                                        Eugene Cottilli                                                         <HartRL@state.gov>; Monjay,
                                        <Eugene.Cottilli@bis.doc.gov>;                                          Robert <MonjayR@state.gov>
                                        Cooper, John M
                                        <CooperJM3@state.gov>

                                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                                 smime.p7m
                                                                                                                                                                                               Full
2305      2315
                                                                       Paul, Joshua M
                                                                       </o=ExchangeLabs/ou=Exchan
                                     Dearth, Anthony M
                                                                       ge Administrative Group     Willbrand, Ryan T                                RE Calls from the public about 3D          Withhold in
WASHAR003 WASHAR003        7/25/2018 <DearthAM@state.gov>; PM-CPA <PM-
                                                                       (FYDIBOHF23SPDLT)/cn=Recipi <WillbrandRT@state.gov>                          printers (1).msg                           Full
2316      2318                       CPA@state.gov>
                                                                       ents/cn=fe0af1773ed642df912
                                                                       0291ea0a8c588-Paul, Joshu>

                                                                               Strike, Andrew P                                                     RE Cat I-III Talking Points for Firearms   Withhold in
WASHAR003 WASHAR003        5/16/2018 Monjay, Robert <MonjayR@state.gov>                                         PM-CPA <PM-CPA@state.gov>
                                                                               <StrikeAP@state.gov>                                                 Industry Compliance Conference.msg         Full
2319      2320
                                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                                 0420 CATS I-III MYTHS V FACTS.DOCX
                                                                                                                                                                                               Full
2321      2324
                                                                                                                                                                                               Withhold in
WASHAR003 WASHAR003                                                                                                                                 0420 INTERAGENCY TPs--CATS I-III.DOCX
                                                                                                                                                                                               Full
2325      2326
                                     Monjay, Robert                                                             Hart, Robert L <HartRL@state.gov>;
                                                                      McKeeby, David I                                                                                                         Withhold in
WASHAR003 WASHAR003        5/24/2018 <MonjayR@state.gov>; PM-CPA <PM-                                           Heidema, Sarah J                   RE Cats I-III.msg
                                                                      <McKeebyDI@state.gov>                                                                                                    Full
2327      2332                       CPA@state.gov>                                                             <HeidemaSJ@state.gov>




                                                                                                          539 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 592 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Abisellan,
                                                                          Urena, Michael A                                               RE Clearance 1400 Draft Response to     Withhold in
WASHAR003 WASHAR003        7/25/2018 Eduardo <AbisellanE@state.gov>;                                  PM-CPA <PM-CPA@state.gov>
                                                                          <UrenaMA@state.gov>                                            Engel on Pending Settlement.msg         Full
2333      2334                       Rogers, Shana A
                                     <RogersSA2@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>


                                     Paul, Joshua M <PaulJM@state.gov>;                              PM-CPA <PM-CPA@state.gov>;
                                                                                                                                         RE Commerce and State rules as
                                     Kimberly Ekmark                      Timothy Mooney             Monjay, Robert
                                                                                                                                         published in the OFR on 5 24 18 and link Withhold in
WASHAR003 WASHAR003        5/24/2018 <Kimberly.Ekmark@bis.doc.gov>;       <Timothy.Mooney@bis.doc.go <MonjayR@state.gov>; Heidema,
                                                                                                                                         to Myths and Facts posted on the BIS     Full
2335      2341                       Eugene Cottilli                      v>                         Sarah J <HeidemaSJ@state.gov>;
                                                                                                                                         website.msg
                                     <Eugene.Cottilli@bis.doc.gov>                                   Hart, Robert L <HartRL@state.gov>


                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>; Paul,
                                     Joshua M <PaulJM@state.gov>;                                     PM-CPA <PM-CPA@state.gov>;         RE Commerce and State rules were
                                                                         McKeeby, David I                                                                                        Withhold in
WASHAR003 WASHAR003        5/16/2018 Kimberly Ekmark                                                  Kathleen Barfield                  delivered to the OFR at 1 37pm on May
                                                                         <McKeebyDI@state.gov>                                                                                   Full
2342      2349                       <Kimberly.Ekmark@bis.doc.gov>;                                   <Kathleen.Barfield@bis.doc.gov>    10 .msg
                                     Eugene Cottilli
                                     <Eugene.Cottilli@bis.doc.gov>

                                                                                                                                         0514 FINAL -- CATS I-III MYTHS V        Withhold in
WASHAR003 WASHAR003
                                                                                                                                         FACTS.docx                              Full
2350      2353
                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan
                                                                                                                                         RE Control Number H20180727 004 --
                                       Strike, Andrew P                   ge Administrative Group     McKeeby, David I                                                           Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                                     Member Markey Edward J -- Date Due
                                       <StrikeAP@state.gov>               (FYDIBOHF23SPDLT)/cn=Recipi <McKeebyDI@state.gov>                                                      Full
2354      2357                                                                                                                           8 1 2018.msg
                                                                          ents/cn=fe0af1773ed642df912
                                                                          0291ea0a8c588-Paul, Joshu>




                                                                                                   540 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 593 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                            Heidema, Sarah J            McKeeby, David I                                                          Withhold in
WASHAR003 WASHAR003        4/10/2018 Paul, Joshua M <PaulJM@state.gov>                                                                 RE DD Settlement (1).msg
                                                                            <HeidemaSJ@state.gov>       <McKeebyDI@state.gov>                                                     Full
2358      2358
                                                                            Paul, Joshua M
                                                                            </o=ExchangeLabs/ou=Exchan
                                       Heidema, Sarah J                     ge Administrative Group     McKeeby, David I                                                          Withhold in
WASHAR003 WASHAR003        4/10/2018                                                                                                   RE DD Settlement.msg
                                       <HeidemaSJ@state.gov>                (FYDIBOHF23SPDLT)/cn=Recipi <McKeebyDI@state.gov>                                                     Full
2359      2360
                                                                            ents/cn=fe0af1773ed642df912
                                                                            0291ea0a8c588-Paul, Joshu>

                                       Paul, Joshua M <PaulJM@state.gov>;   Monjay, Robert              Heidema, Sarah J               RE Did the rules go over to the Staffers   Withhold in
WASHAR003 WASHAR003        5/14/2018
                                       PM-CPA <PM-CPA@state.gov>            <MonjayR@state.gov>         <HeidemaSJ@state.gov>          .msg                                       Full
2361      2361
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                    Cats I-III Cheat Sheet.docx
                                                                                                                                                                                  Full
2362      2363
                                                                                                                                       Cat I-III Combined PR - FRN FINAL REG      Withhold in
WASHAR003 WASHAR003
                                                                                                                                       TEXT ONLY.docx                             Full
2364      2385
                                     Rogers, Shana A
                                                                         Freeman, Jeremy B                                             RE ECR Congressional Consultation          Withhold in
WASHAR003 WASHAR003        7/24/2018 <RogersSA2@state.gov>; Paul, Joshua                                                           0
                                                                         <FreemanJB@state.gov>                                         Letter.msg                                 Full
2386      2386                       M <PaulJM@state.gov>

                                                                            Paul, Joshua M
                                     Kaidanow, Tina S
                                                                            </o=ExchangeLabs/ou=Exchan
                                     <KaidanowTS@state.gov>; PM-Staffers
                                                                            ge Administrative Group     Miller, Michael F              RE For approval Draft Response to Engel Withhold in
WASHAR003 WASHAR003        7/26/2018 Mailbox <PM-
                                                                            (FYDIBOHF23SPDLT)/cn=Recipi <Millermf@state.gov>           on Pending Settlement.msg               Full
2387      2389                       StaffersMailbox@state.gov>; Carter,
                                                                            ents/cn=fe0af1773ed642df912
                                     Rachel <CarterR@state.gov>
                                                                            0291ea0a8c588-Paul, Joshu>




                                                                                                     541 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 594 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                          CC                         FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Miller, Michael
                                     F <Millermf@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Shufflebarger,     Paul, Joshua M
                                     Jamie <ShufflebargerJ@state.gov>;       </o=ExchangeLabs/ou=Exchan
                                     P_StaffAssistants                       ge Administrative Group                                  RE For Clearance IM to S regarding   Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                              0
                                     <P_StaffAssistants@state.gov>;          (FYDIBOHF23SPDLT)/cn=Recipi                              Defense Distributed settlement.msg   Full
2390      2391
                                     SP_Staff Assistants                     ents/cn=fe0af1773ed642df912
                                     <SP_StaffAssistants@state.gov>;         0291ea0a8c588-Paul, Joshu>
                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>



                                                                             Darrach, Tamara A                                                                             Withhold in
WASHAR003 WASHAR003        7/26/2018 Paul, Joshua M <PaulJM@state.gov>                                                            0 Re Menendez and Engel responses.msg
                                                                             <DarrachTA@state.gov>                                                                         Full
2392      2392
                                                                             Paul, Joshua M
                                     Nauert, Heather N
                                                                             </o=ExchangeLabs/ou=Exchan
                                     <NauertHN@state.gov>; Mason, Julia
                                                                             ge Administrative Group                                  Email about Sen. Menendez on State   Withhold in
WASHAR003 WASHAR003        7/25/2018 N <MasonJN@state.gov>; PA Press                                                              0
                                                                             (FYDIBOHF23SPDLT)/cn=Recipi                              authorizing 3D plastic guns          Full
2393      2394                       Duty <PAPressDuty@state.gov>; PM-
                                                                             ents/cn=fe0af1773ed642df912
                                     CPA <PM-CPA@state.gov>
                                                                             0291ea0a8c588-Paul, Joshu>

                                     Nauert, Heather N
                                     <NauertHN@state.gov>; Mason, Julia
                                                                             Paul, Joshua M                                           Email about Sen. Menendez on State   Withhold in
WASHAR003 WASHAR003        7/25/2018 N <MasonJN@state.gov>; PA Press                                                              0
                                                                             <PaulJM@state.gov>                                       authorizing 3D plastic guns          Full
2395      2396                       Duty <PAPressDuty@state.gov>; PM-
                                     CPA <PM-CPA@state.gov>




                                                                                                     542 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 595 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                     Marquis, Matthew R
                                                                          Paul, Joshua M                                                                                           Withhold in
WASHAR003 WASHAR003        7/20/2018 <MarquisMR@state.gov>; PM-CPA                                                                       0 RE mm .msg
                                                                          <PaulJM@state.gov>                                                                                       Full
2397      2397                       <PM-CPA@state.gov>
                                                                                                                                            RE New PM Tasker Q&A on the Defense
                                                                                                         Paul, Joshua M
                                                                          PM-Staffers Mailbox <PM-                                          Distributed Protest Issue for PM A S Withhold in
WASHAR003 WASHAR003        7/25/2018 Carter, Rachel <CarterR@state.gov>                                  <PaulJM@state.gov>; Hart, Robert L
                                                                          StaffersMailbox@state.gov>                                        Nominee R Clarke Cooper's Hearing    Full
2398      2401                                                                                           <HartRL@state.gov>
                                                                                                                                            TBD.msg
                                                                          Paul, Joshua M
                                                                          </o=ExchangeLabs/ou=Exchan
                                     Kaidanow, Tina S
                                                                          ge Administrative Group                                            RE PDAS Clearance On-Record Quote for Withhold in
WASHAR003 WASHAR003        5/11/2018 <KaidanowTS@state.gov>; McKeeby,                                                                    0
                                                                          (FYDIBOHF23SPDLT)/cn=Recipi                                        Wash Times Story (1).msg              Full
2402      2403                       David I <McKeebyDI@state.gov>
                                                                          ents/cn=fe0af1773ed642df912
                                                                          0291ea0a8c588-Paul, Joshu>

                                       McKeeby, David I                   Kaidanow, Tina S                                                   RE PDAS Clearance On-Record Quote for Withhold in
WASHAR003 WASHAR003        5/11/2018                                                                     Paul, Joshua M <PaulJM@state.gov>
                                       <McKeebyDI@state.gov>              <KaidanowTS@state.gov>                                             Wash Times Story (2).msg              Full
2404      2404
                                     Paul, Joshua M <PaulJM@state.gov>;
                                                                          Kaidanow, Tina S                                                   RE PDAS Clearance On-Record Quote for Withhold in
WASHAR003 WASHAR003        5/11/2018 McKeeby, David I                                                                                    0
                                                                          <KaidanowTS@state.gov>                                             Wash Times Story.msg                  Full
2405      2406                       <McKeebyDI@state.gov>

                                     Strike, Andrew P
                                     <StrikeAP@state.gov>; Heidema, Sarah
                                     J <HeidemaSJ@state.gov>; Hamilton, Monjay, Robert                                                       RE Please clear -- Updated PM         Withhold in
WASHAR003 WASHAR003        5/25/2018                                                                     PM-CPA <PM-CPA@state.gov>
                                     Catherine E <HamiltonCE@state.gov>; <MonjayR@state.gov>                                                 Megatalkers on CATs 1-3.msg           Full
2407      2410
                                     Koelling, Richard W
                                     <KoellingRW@state.gov>

                                                                                                                                                                                   Withhold in
WASHAR003 WASHAR003                                                                                                                          USML Categories 1 (DTCP).docx
                                                                                                                                                                                   Full
2411      2411
                                                                                                         Paul, Joshua M
                                     PM-Staffers Mailbox <PM-
                                                                          Reeser, Tiffany R              <PaulJM@state.gov>; Carter, Rachel RE PM Final Additional Q&A for PM A S Withhold in
WASHAR003 WASHAR003        7/26/2018 StaffersMailbox@state.gov>; Darrach,
                                                                          <ReeserTR@state.gov>           <CarterR@state.gov>; Chandler,     Nominee R Clarke Cooper's Hearing.msg Full
2412      2414                       Tamara A <DarrachTA@state.gov>
                                                                                                         Karen R <ChandlerKR@state.gov>




                                                                                                       543 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 596 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                     CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                     Dearth, Anthony M
                                                                                                     <DearthAM@state.gov>; Heidema,
                                                                            Hart, Robert L           Sarah J <HeidemaSJ@state.gov>;    RE PM Final Defense Distributed offer of Withhold in
WASHAR003 WASHAR003            4/6/2018 Paul, Joshua M <PaulJM@state.gov>
                                                                            <HartRL@state.gov>       Koelling, Richard W               settlement.msg                           Full
2415      2417
                                                                                                     <KoellingRW@state.gov>; Steffens,
                                                                                                     Jessica L <SteffensJL@state.gov>

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Strike,                                                                       RE Posting timeline for on CATs 1-3
                                                                            Monjay, Robert                                                                                        Withhold in
WASHAR003 WASHAR003        5/18/2018 Andrew P <StrikeAP@state.gov>;                                  PM-CPA <PM-CPA@state.gov>            regulation review on the DDTC website
                                                                            <MonjayR@state.gov>                                                                                   Full
2418      2420                       Hamilton, Catherine E                                                                                .msg
                                     <HamiltonCE@state.gov>

                                                                                                                                          0711 CONTINGENCY POINTS--DDTC--         Withhold in
WASHAR003 WASHAR003
                                                                                                                                          DEFENSE DISTRIBUTED.DOCX                Full
2421      2422

                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;
                                                                                                     Freeman, Jeremy B
                                     Fabry, Steven F <FabrySF@state.gov>; Paul, Joshua M                                                                                          Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                 <FreemanJB@state.gov>; PM-CPA        RE S Contingency Lines.msg
                                     Darrach, Tamara A                     <PaulJM@state.gov>                                                                                     Full
2423      2429                                                                                       <PM-CPA@state.gov>
                                     <DarrachTA@state.gov>; Miller,
                                     Michael F <Millermf@state.gov>; Hart,
                                     Robert L <HartRL@state.gov>


                                                                            Carter, Rachel                                                Re Submitted to S Defense Distributed   Withhold in
WASHAR003 WASHAR003        7/27/2018 Paul, Joshua M <PaulJM@state.gov>                                                                0
                                                                            <CarterR@state.gov>                                           IM to S (1).msg                         Full
2430      2430




                                                                                                  544 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 597 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                             Paul, Joshua M
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE
                                     PM-Staffers Mailbox <PM-
                                                                             GROUP                      Miller, Michael F                 RE Submitted to S Defense Distributed   Withhold in
WASHAR003 WASHAR003        7/27/2018 StaffersMailbox@state.gov>; Carter,
                                                                             (FYDIBOHF23SPDLT)/CN=RECIP <Millermf@state.gov>              IM to S.msg                             Full
2431      2432                       Rachel <CarterR@state.gov>
                                                                             IENTS/CN=FE0AF1773ED642DF
                                                                             9120291EA0A8C588-PAUL,
                                                                             JOSHU>
                                        Paul, Joshua M <PaulJM@state.gov>;   McKeeby, David I                                                                                     Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                    0 RE WAR ENTRIES.msg
                                        PM-CPA <PM-CPA@state.gov>            <McKeebyDI@state.gov>                                                                                Full
2433      2433
                                                                             McKeeby, David I
                                                                             </O=EXCHANGELABS/OU=EXC
                                                                             HANGE ADMINISTRATIVE
                                                                             GROUP                                                                                                Withhold in
WASHAR003 WASHAR003        7/25/2018 Paul, Joshua M <PaulJM@state.gov>                                  PM-CPA <PM-CPA@state.gov>         RE_ This Week's WAR entry--.msg
                                                                             (FYDIBOHF23SPDLT)/CN=RECIP                                                                           Full
2434      2434
                                                                             IENTS/CN=42EF9BEF355D4E5C
                                                                             8AFED0167A1D8C3C-
                                                                             MCKEEBY, DA>
                                                                                                                                          Reminder - Clearance Request by COB
                                                                             Foster, John A                                                                                       Withhold in
WASHAR003 WASHAR003            7/9/2018 Paul, Joshua M <PaulJM@state.gov>                                                               0 Today Defense Distributed Revised
                                                                             <FosterJA2@state.gov>                                                                                Full
2435      2435                                                                                                                            Settlement Item Three Letter .msg

                                                                                                                                          2018-07-06 - Draft DD Settlement        Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Letter.docx                             Full
2436      2438

                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Freeman,
                                                                             Paul, Joshua M
                                                                                                         Jeremy B <FreemanJB@state.gov>;
                                                                             </o=ExchangeLabs/ou=Exchan
                                                                                                         Rogers, Shana A
                                                                             ge Administrative Group                                                                              Withhold in
WASHAR003 WASHAR003        7/25/2018 Hart, Robert L <HartRL@state.gov>                                   <RogersSA2@state.gov>; Miller,  S Contingency Lines.msg
                                                                             (FYDIBOHF23SPDLT)/cn=Recipi                                                                          Full
2439      2439                                                                                           Michael F <Millermf@state.gov>;
                                                                             ents/cn=fe0af1773ed642df912
                                                                                                         PM-CPA <PM-CPA@state.gov>;
                                                                             0291ea0a8c588-Paul, Joshu>
                                                                                                         Darrach, Tamara A
                                                                                                         <DarrachTA@state.gov>




                                                                                                      545 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 598 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                       Rogers, Shana A                    Abraham, Liz (Federal)                                                                                  Withhold in
WASHAR003 WASHAR003        1/25/2018                                                                                                   0 18 USC 926.msg
                                       <RogersSA2@state.gov>              <LAbraham@doc.gov>                                                                                      Full
2440      2441
                                       Rogers, Shana A                    Abraham, Liz (Federal)                                           AECA FAA reporting requirements        Withhold in
WASHAR003 WASHAR003        7/25/2017                                                                                                   0
                                       <RogersSA2@state.gov>              <LAbraham@doc.gov>                                               applicable to 600 series.msg           Full
2442      2443
                                       Rogers, Shana A                    Abraham, Liz (Federal)                                                                                  Withhold in
WASHAR003 WASHAR003       12/19/2017                                                                                                   0 Cat I-III.msg
                                       <RogersSA2@state.gov>              <LAbraham@doc.gov>                                                                                      Full
2444      2444
                                       PM-DDTC-DL <PM-DDTC-               Heidema, Sarah J                                                                                        Withhold in
WASHAR003 WASHAR003        9/28/2017                                                                 Paul, Joshua M <PaulJM@state.gov> Categories I II & III.msg
                                       DL@state.gov>                      <HeidemaSJ@state.gov>                                                                                   Full
2445      2445
                                     Rogers, Shana A
                                                                          Hart, Robert L             Heidema, Sarah J                                                             Withhold in
WASHAR003 WASHAR003        8/30/2017 <RogersSA2@state.gov>; Kottmyer,                                                                      Categories I-III proposed rule.msg
                                                                          <HartRL@state.gov>         <HeidemaSJ@state.gov>                                                        Full
2446      2446                       Alice M <KottmyerAM@state.gov>

                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                        Cat I-III Combined PR - FRN 12.docx
                                                                                                                                                                                  Full
2447      2472
                                                                                                     Hart, Robert L <HartRL@state.gov>;
                                       Rogers, Shana A                    Monjay, Robert                                                                                          Withhold in
WASHAR003 WASHAR003        1/26/2018                                                                 Koelling, Richard W                Cats I-III Brokering.msg
                                       <RogersSA2@state.gov>              <MonjayR@state.gov>                                                                                     Full
2473      2473                                                                                       <KoellingRW@state.gov>

                                                                                                                                           Cat I-III Combined PR - FRN 14 (with   Withhold in
WASHAR003 WASHAR003
                                                                                                                                           redline revisions to Part 129).docx    Full
2474      2503
                                       Rogers, Shana A                    Kottmyer, Alice M          Kottmyer, Alice M                                                            Withhold in
WASHAR003 WASHAR003        8/22/2017                                                                                                       Cats I-III.msg
                                       <RogersSA2@state.gov>              <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                       Full
2504      2504




                                                                                                   546 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 599 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                     Bashadi, Sarah O. EOP/OMB
                                     <Sarah_O._Bashadi@omb.eop.gov>;
                                     Peterson, Patricia R. EOP/NSC
                                     <Patricia_R_Peterson@nsc.eop.gov>;
                                     Fischler, Danny
                                     (Danny.Fischler@hq.dhs.gov);
                                     Gormsen, Eric T (OLP)
                                     <Eric.T.Gormsen@usdoj.gov>; Plotnick,
                                     Sarah (Federal) <splotnick@doc.gov>;
                                     Krueger, Thomas G
                                     <KruegerTG@state.gov>; Peckham,
                                     Yvonne M <PeckhamYM@state.gov>;
                                     Hart, Robert L <HartRL@state.gov>;
                                     Monjay, Robert                                                     Paul, Joshua M
                                     <MonjayR@state.gov>; Laychak,           Seehra, Jasmeet K. EOP/OMB <PaulJM@state.gov>; Rogers, Shana Conference call on the Status of Joint
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003        2/24/2018 Michael R SES DTSA EO (US)              <Jasmeet_K._Seehra@omb.eo A <RogersSA2@state.gov>; RAWLS, Export Rules for Cats 1-3 -- now with
                                                                                                                                                                                        Full
2505      2506                       <michael.r.laychak.civ@mail.mil>;       p.gov>                     ROBERT C                          documents.msg
                                     Minnifield, Tracy J CIV DTSA LD (US)                               <ROBERT.C.RAWLS@CBP.DHS.GOV>
                                     <tracy.j.minnifield.civ@mail.mil>;
                                     Mueller, Andrew J CIV DTSA LD (US)
                                     <andrew.j.mueller2.civ@mail.mil>;
                                     Daoussi, Susan G CIV DTSA LD (US)
                                     <susan.g.daoussi.civ@mail.mil>;
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>;
                                     Abraham, Liz (Federal)
                                     <LAbraham@doc.gov>;
                                     Larysa.A.Simms@usdoj.gov;
                                     Eric.M.Epstein@usdoj.gov; John
                                     Sonderman
                                     <John Sonderman@bis doc gov>;
                                                                                                                                             2018-2-23 BIS edits to ICE-BIS
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                          Commitment Letter Exchange - for
                                                                                                                                                                                        Full
2507      2509                                                                                                                               sending ....docx
                                                                                                                                             Cat I-III Combined PR - FRN 15 (with        Withhold in
WASHAR003 WASHAR003
                                                                                                                                             redline revisions to Part 129)(ATF ....docx Full
2510      2541


                                                                                                       547 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 600 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                        2018-2-23 BIS edits to Commerce
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                     firearms rule responding to DHS 2018-2-
                                                                                                                                                                                Full
2542      2686                                                                                                                          2....docx
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                     0222 CATS I-III MYTHS V FACTS.DOCX
                                                                                                                                                                                  Full
2687      2690
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                     0222 CATS I-III.DOCX
                                                                                                                                                                                  Full
2691      2695
                                                                                                     Hart, Robert L <HartRL@state.gov>; DOS Control of Firearms Cat I-III
                                       Rogers, Shana A                    Monjay, Robert                                                                                          Withhold in
WASHAR003 WASHAR003        2/14/2018                                                                 Koelling, Richard W                Combined PR - FRN 15 - w redline revis
                                       <RogersSA2@state.gov>              <MonjayR@state.gov>                                                                                     Full
2696      2696                                                                                       <KoellingRW@state.gov>             (DDTC).msg
                                                                                                                                        DOS Control of Firearms Cat I-III
                                                                                                                                                                                  Withhold in
WASHAR003 WASHAR003                                                                                                                     Combined PR - FRN 15 - w redline revis...
                                                                                                                                                                                  Full
2697      2727                                                                                                                          (DDTC).docx


                                     Davis, Terry L <DavisTL@state.gov>;
                                     Cook, Daniel L <CookDL@state.gov>;
                                     Dearth, Anthony M                                              Heidema, Sarah J                    FLASH CLEARANCE IP 8 (ECR and Cats I-
                                                                          Davidson-Hood, Simon                                                                                    Withhold in
WASHAR003 WASHAR003       12/19/2017 <DearthAM@state.gov>; Paul, Joshua                             <HeidemaSJ@state.gov>; Hart,        III) Briefing Materials for New T Under
                                                                          <DavidsonHoodS@state.gov>                                                                               Full
2728      2728                       M <PaulJM@state.gov>; Legal-PM-DL                              Robert L <HartRL@state.gov>         Secretary.msg
                                     <Legal-PM-DL@state.gov>; Aron, David
                                     H <AronDH@state.gov>



                                                                                                                                        Issue Paper 8 - Export Control Reform     Withhold in
WASHAR003 WASHAR003
                                                                                                                                        Cats I-III.docx                           Full
2729      2731




                                                                                                  548 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 601 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING


                                     Tucker, Maureen E
                                     <TuckerME@state.gov>; Cooper, John
                                     M <CooperJM3@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>; Paul,                           Heidema, Sarah J
                                                                          Davidson-Hood, Simon                                              FLASH CLEARANCE TASKER from Senator Withhold in
WASHAR003 WASHAR003        10/5/2017 Joshua M <PaulJM@state.gov>;                                   <HeidemaSJ@state.gov>; Hart,
                                                                          <DavidsonHoodS@state.gov>                                         Daines and Congressman Gianforte.msg Full
2732      2732                       Willbrand, Ryan T                                              Robert L <HartRL@state.gov>
                                     <WillbrandRT@state.gov>; Shulman,
                                     Arthur <ShulmanA@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>



                                                                                                                                            Senator Daines and Congressman              Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Gianforte (H 2017-1003-007) (V3).docx       Full
2733      2735
                                                                                                        Hart, Robert L <HartRL@state.gov>;
                                     Rogers, Shana A                       Monjay, Robert                                                                                               Withhold in
WASHAR003 WASHAR003        6/12/2017                                                                    Davidson-Hood, Simon               Fw BIS Cats I-III Rule.msg
                                     <RogersSA2@state.gov>                 <MonjayR@state.gov>                                                                                          Full
2736      2736                                                                                          <DavidsonHoodS@state.gov>
                                                                                                                                            2017-6-9 CLEAN proposed USML to CCL
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                         for sending to OGC for review for
                                                                                                                                                                                        Full
2737      2837                                                                                                                              clearance.docx
                                       Rogers, Shana A                     Kottmyer, Alice M            Kottmyer, Alice M                   FW Cat I-III email (Here is the reference   Withhold in
WASHAR003 WASHAR003        9/19/2017
                                       <RogersSA2@state.gov>               <KottmyerAM@state.gov>       <KottmyerAM@state.gov>              to State using $44 94).msg                  Full
2838      2843
                                                                                                                                            10094_FR_09-05-2017 (Sent to BIS for
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                         Burden Reduction Numbers + DSP5
                                                                                                                                                                                        Full
2844      2870                                                                                                                              burden hour cost savings).docx
                                                                           Rogers, Shana A
                                                                           </O=SBUSTATE/OU=EXCHANG
                                                                           E ADMINISTRATIVE GROUP                                                                                       Withhold in
WASHAR003 WASHAR003        1/31/2018 Fabry, Steven F <FabrySF@state.gov>                                                                  0 FW Cats I-III Brokering.msg
                                                                           (FYDIBOHF23SPDLT)/CN=RECIP                                                                                   Full
2871      2872
                                                                           IENTS/CN=ROGERS, SHANA
                                                                           A390>




                                                                                                    549 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 602 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                                                            Cat I-III Combined PR - FRN 14 (with
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                         redline revisions to Part 129)
                                                                                                                                                                                        Full
2873      2902                                                                                                                              (highlight).docx
                                                                                                      Abraham, Liz
                                                                                                      <LAbraham@doc.gov>;
                                                                                                      MASTERSON JR., JOHN
                                                                                                      <JMASTERSON@doc.gov>; Karen
                                                                                                      NiesVogel
                                                                                                      <Karen.NiesVogel@bis.doc.gov>;
                                                                                                      Hillary Hess
                                     Kottmyer, Alice M
                                                                                                      <Hillary.Hess@bis.doc.gov>; Richard
                                     <KottmyerAM@state.gov>; Timothy
                                                                                                      Ashooh
                                     Mooney                                                                                                 RE_ Updated Commerce firearms rule
                                                                                                      <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;         Heidema, Sarah J                                                 send to OMB, and updated State rules   Withhold in
WASHAR003 WASHAR003        9/22/2017                                                                  Asha, Mathew
                                     Grossman, Beth (Federal)              <HeidemaSJ@state.gov>                                            with conforming edits for the Commerce Full
2903      2916                                                                                        <amathew@doc.gov>; Dearth,
                                     <bgrossman@doc.gov>; Matthew                                                                           rule EO 13771 analysis..msg
                                                                                                      Anthony M
                                     Borman
                                                                                                      <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                      Sarah (Federal)
                                                                                                      <splotnick@doc.gov>; Hart, Robert
                                                                                                      L <HartRL@state.gov>; Monjay,
                                                                                                      Robert <MonjayR@state.gov>;
                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Rogers,
                                                                                                      Shana A <RogersSA2@state.gov>
                                                                                                                                            2017-9-19 Redline State firearms
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                         proposed rule with EO 13771
                                                                                                                                                                                        Full
2917      2944                                                                                                                              analysis.docx
                                                                                                                                            FW Clearance Request Categories I II
                                       Rogers, Shana A                     Khawam, Joseph N                                                                                             Withhold in
WASHAR003 WASHAR003        9/27/2017                                                                  Nagy, Nathan <NagyN@state.gov>        and III of the U S Munitions List and the
                                       <RogersSA2@state.gov>               <KhawamJN@state.gov>                                                                                         Full
2945      2945                                                                                                                              Commerce Control List.msg
                                                                                                                                            Draft Commerce firearms proposed            Withhold in
WASHAR003 WASHAR003
                                                                                                                                            rule.docx                                   Full
2946      3069
                                                                                                                                          FW Commerce response to State
                                        Rogers, Shana A                    Hart, Robert L                                                                                               Withhold in
WASHAR003 WASHAR003            1/3/2018                                                                                                 0 comments -- response due by COB on
                                        <RogersSA2@state.gov>              <HartRL@state.gov>                                                                                           Full
3070      3071                                                                                                                            January 5th.msg




                                                                                                   550 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 603 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                            2017-12-19 Commerce firearms rule
                                                                                                                                                                                       Withhold in
WASHAR003 WASHAR003                                                                                                                         addressing interagency State Comments
                                                                                                                                                                                       Full
3072      3202                                                                                                                              + BIS follow up response.docx

                                       Rogers, Shana A                      Nilsson, Brian H                                                                                           Withhold in
WASHAR003 WASHAR003        9/15/2017                                                                                                      0 FW Deregulatory Cost-Sharing.msg
                                       <RogersSA2@state.gov>                <NilssonBH@state.gov>                                                                                      Full
3203      3204
                                     Tucker, Maureen E                                                                                      Email transmitting Memorandum for the
                                                                         Nilsson, Brian H                                                                                         Withhold in
WASHAR003 WASHAR003        8/10/2017 <TuckerME@state.gov>; Rogers, Shana                                                                  0 Secretary of State, Secretary of
                                                                         <NilssonBH@state.gov>                                                                                    Full
3205      3205                       A <RogersSA2@state.gov>                                                                                Commerce

                                                                                                                                            Memorandum for the Secretary of State, Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Secretary of Commerce                  Full
3206      3206
                                       Rogers, Shana A                      Kottmyer, Alice M          Kottmyer, Alice M                                                               Withhold in
WASHAR003 WASHAR003        8/30/2017                                                                                                        FW Firearms rollout .msg
                                       <RogersSA2@state.gov>                <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                          Full
3207      3207
                                                                                                                                            FW FLASH CLEARANCE IP 8 (ECR and
                                                                            Fabry, Steven F            Rogers, Shana A                                                                 Withhold in
WASHAR003 WASHAR003       12/19/2017 Ricci, Anthony <RicciA@state.gov>                                                                      Cats I-III) Briefing Materials for New T
                                                                            <FabrySF@state.gov>        <RogersSA2@state.gov>                                                           Full
3208      3208                                                                                                                              Under Secretary (11).msg
                                                                                                                                            Issue Paper 8 - Export Control Reform      Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Cats I-III.docx                            Full
3209      3211

                                     Davidson-Hood, Simon
                                                                                                       Heidema, Sarah J
                                     <DavidsonHoodS@state.gov>; Davis,
                                                                                                       <HeidemaSJ@state.gov>; Hart,
                                     Terry L <DavisTL@state.gov>; Dearth,                                                                  FW FLASH CLEARANCE IP 8 (ECR and
                                                                            Cook, Daniel L             Robert L <HartRL@state.gov>; Shin,                                              Withhold in
WASHAR003 WASHAR003       12/19/2017 Anthony M <DearthAM@state.gov>;                                                                       Cats I-III) Briefing Materials for New T
                                                                            <CookDL@state.gov>         Jae E <ShinJE@state.gov>; Tulino,                                               Full
3212      3213                       Legal-PM-DL <Legal-PM-                                                                                Under Secretary.msg
                                                                                                       Julia L <TulinoJL@state.gov>; Cook,
                                     DL@state.gov>; Aron, David H
                                                                                                       Daniel L <CookDL@state.gov>
                                     <AronDH@state.gov>

                                                                                                                                            Issue Paper 8 - Export Control Reform      Withhold in
WASHAR003 WASHAR003
                                                                                                                                            Cats I-III.docx                            Full
3214      3216
                                                                                                                                            0821 FACT SHEET--DDTC--CATS I-III_DTCC- Withhold in
WASHAR003 WASHAR003
                                                                                                                                            RM.docx                                 Full
3217      3218



                                                                                                     551 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 604 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                      FW In preparation for next week's
                                     Rogers, Shana A                      Abraham, Liz (Federal)                                                                              Withhold in
WASHAR003 WASHAR003        1/30/2018                                                                                                0 meeting on Cats 1-3 -- Materials from
                                     <RogersSA2@state.gov>                <LAbraham@doc.gov>                                                                                  Full
3219      3219                                                                                                                        DHS.msg
                                                                                                                                      2017-12-19 Commerce firearms rule DHS Withhold in
WASHAR003 WASHAR003
                                                                                                                                      proposed edits.docx                   Full
3220      3355
                                                                                                                                      011818 update Firearms Transfer Issue   Withhold in
WASHAR003 WASHAR003
                                                                                                                                      Paper.docx                              Full
3356      3358
                                                                                                                                      Final OMB Firearms Regulatory Policy    Withhold in
WASHAR003 WASHAR003
                                                                                                                                      Meeting- Due Outs v3.docx               Full
3359      3360
                                                                                                                                      FW Meeting with Commerce and DHS
                                       Rogers, Shana A                    Abraham, Liz (Federal)                                                                              Withhold in
WASHAR003 WASHAR003       12/27/2017                                                                                                0 regarding Cats 1-3 and DHS concerns
                                       <RogersSA2@state.gov>              <LAbraham@doc.gov>                                                                                  Full
3361      3362                                                                                                                        (January 9 from 1 00-2 00).msg



                                     Shulman, Arthur
                                     <ShulmanA@state.gov>; Dearth,
                                     Anthony M <DearthAM@state.gov>;
                                                                                                     Hart, Robert L <HartRL@state.gov>; FW New PM Tasker Control Number
                                     Willbrand, Ryan T                     Noonan, Michael J                                                                                  Withhold in
WASHAR003 WASHAR003        9/27/2017                                                                 Heidema, Sarah J                   H20170926 003 -- Member Cardin
                                     <WillbrandRT@state.gov>; Davis, Terry <NoonanMJ@state.gov>                                                                               Full
3363      3364                                                                                       <HeidemaSJ@state.gov>              Benjamin L .msg
                                     L <DavisTL@state.gov>; Paul, Joshua M
                                     <PaulJM@state.gov>; Rogers, Shana A
                                     <RogersSA2@state.gov>



                                                                                                                                      H20170926-003 - DTCP proposed           Withhold in
WASHAR003 WASHAR003
                                                                                                                                      response - Cardin Cats I-III v.5.docx   Full
3365      3368
                                       Rogers, Shana A                    Abraham, Liz (Federal)                                                                              Withhold in
WASHAR003 WASHAR003        1/30/2018                                                                                                0 FW Status of Cats 1-3.msg
                                       <RogersSA2@state.gov>              <LAbraham@doc.gov>                                                                                  Full
3369      3370




                                                                                                   552 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 605 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                         Rogers, Shana A
                                                                                                                                               FW Updated Commerce firearms rule
                                                                                                         <RogersSA2@state.gov>; Dorosin,
                                       Prosser, Sarah E                   Kottmyer, Alice M                                                    send to OMB and updated State rules    Withhold in
WASHAR003 WASHAR003        9/19/2017                                                                     Joshua L <DorosinJL@state.gov>;
                                       <ProsserSE@state.gov>              <KottmyerAM@state.gov>                                               with conforming edits for the Commerce Full
3371      3382                                                                                           Kottmyer, Alice M
                                                                                                                                               rule EO 13771 analysis .msg
                                                                                                         <KottmyerAM@state.gov>

                                       Rogers, Shana A                    Monjay, Robert                                                       FYI on Public Comments with non-pubic   Withhold in
WASHAR003 WASHAR003        7/11/2018                                                                                                       0
                                       <RogersSA2@state.gov>              <MonjayR@state.gov>                                                  information .msg                        Full
3383      3383
                                                                                                          PM-CPA <PM-CPA@state.gov>;
                                                                                                          Nesterczuk, Oksana D CIV DTSA PD
                                                                                                          (US)
                                                                                                          <oksana.d.nesterczuk.civ@mail.mil>
                                                                                                          ; Peartree, C Edward
                                                                                                          <PeartreeCE@state.gov>; Rogers,
                                                                          Blake, Victoria C CIV DTSA PD Shana A <RogersSA2@state.gov>; RE Non-DoD Source For Clearance
                                                                                                                                                                                       Withhold in
WASHAR003 WASHAR003        7/24/2017 Reese, Kelly K <ReeseKK@state.gov>   (US)                            Ganzer, Ann K                       Updated Revising USML Cat I-III Myths
                                                                                                                                                                                       Full
3384      3385                                                            <victoria.c.blake.civ@mail.mil> <GanzerAK@state.gov>; Nesterczuk, and Facts.msg
                                                                                                          Oksana D CIV DTSA PD (US)
                                                                                                          <oksana.d.nesterczuk.civ@mail.mil>
                                                                                                          ; Eugene.Cottilli@bis.doc.gov; ISN-
                                                                                                          SCO-DL <ISN-SPC-DL@state.gov>;
                                                                                                          Koelling, Richard W
                                                                                                          <KoellingRW@state.gov>

                                                                                                                                                                                       Withhold in
WASHAR003 WASHAR003                                                                                                                            Revising USML Categories I-III.docx
                                                                                                                                                                                       Full
3386      3389




                                                                                                     553 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 606 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                                                                                      Abraham, Liz
                                                                                                      <LAbraham@doc.gov>;
                                                                                                      MASTERSON JR., JOHN
                                                                                                      <JMASTERSON@doc.gov>; Karen
                                                                                                      NiesVogel
                                                                                                      <Karen.NiesVogel@bis.doc.gov>;
                                                                                                      Hillary Hess
                                                                                                      <Hillary.Hess@bis.doc.gov>; Richard
                                                                                                      Ashooh
                                     'Timothy Mooney'                                                 <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;                                    Asha, Mathew
                                     Heidema, Sarah J                     Kottmyer, Alice M           <amathew@doc.gov>; Dearth,          RE Cat I-III email (Here is the reference to Withhold in
WASHAR003 WASHAR003        9/19/2017
                                     <HeidemaSJ@state.gov>; Matthew       <KottmyerAM@state.gov>      Anthony M                           State using $44 94).msg                      Full
3390      3396
                                     Borman                                                           <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>                                     Sarah (Federal)
                                                                                                      <splotnick@doc.gov>; Hart, Robert
                                                                                                      L <HartRL@state.gov>; Monjay,
                                                                                                      Robert <MonjayR@state.gov>;
                                                                                                      Grossman, Beth (Federal)
                                                                                                      <bgrossman@doc.gov>; Nilsson,
                                                                                                      Brian H <NilssonBH@state.gov>;
                                                                                                      Rogers, Shana A
                                                                                                      <RogersSA2@state.gov>; Kottmyer,
                                                                                                      Alice M <KottmyerAM@state.gov>

                                                                                                      Heidema, Sarah J
                                        Monjay, Robert                                                <HeidemaSJ@state.gov>; Hart,
                                                                           Kottmyer, Alice M                                                                                            Withhold in
WASHAR003 WASHAR003            9/5/2017 <MonjayR@state.gov>; Rogers, Shana                            Robert L <HartRL@state.gov>;         RE Categories I-III proposed rule (46).msg
                                                                           <KottmyerAM@state.gov>                                                                                       Full
3397      3399                          A <RogersSA2@state.gov>                                       Kottmyer, Alice M
                                                                                                      <KottmyerAM@state.gov>
                                        Kottmyer, Alice M                                             Heidema, Sarah J
                                                                          Monjay, Robert                                                                                                Withhold in
WASHAR003 WASHAR003            9/5/2017 <KottmyerAM@state.gov>; Rogers,                               <HeidemaSJ@state.gov>; Hart,         RE Categories I-III proposed rule (47).msg
                                                                          <MonjayR@state.gov>                                                                                           Full
3400      3401                          Shana A <RogersSA2@state.gov>                                 Robert L <HartRL@state.gov>




                                                                                                    554 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 607 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                                                             Cat I-III Combined PR - FRN 12               Withhold in
WASHAR003 WASHAR003
                                                                                                                                             (LPM+LM+RMA).docx                            Full
3402      3427
                                                                                                        Prosser, Sarah E
                                        Rogers, Shana A                     Kottmyer, Alice M                                                                                             Withhold in
WASHAR003 WASHAR003            9/1/2017                                                                 <ProsserSE@state.gov>; Kottmyer,     RE Categories I-III proposed rule (48).msg
                                        <RogersSA2@state.gov>               <KottmyerAM@state.gov>                                                                                        Full
3428      3429                                                                                          Alice M <KottmyerAM@state.gov>

                                        Rogers, Shana A                                                 Heidema, Sarah J
                                                                            Kottmyer, Alice M                                                                                       Withhold in
WASHAR003 WASHAR003            9/1/2017 <RogersSA2@state.gov>; Hart, Robert                             <HeidemaSJ@state.gov>; Kottmyer, RE Categories I-III proposed rule (49).msg
                                                                            <KottmyerAM@state.gov>                                                                                  Full
3430      3431                          L <HartRL@state.gov>                                            Alice M <KottmyerAM@state.gov>

                                                                                                                                                                                          Withhold in
WASHAR003 WASHAR003                                                                                                                          Cat I-III Combined PR - FRN 12.docx
                                                                                                                                                                                          Full
3432      3457

                                        Rogers, Shana A
                                        <RogersSA2@state.gov>; Hart, Robert Heidema, Sarah J                                                                                              Withhold in
WASHAR003 WASHAR003            9/1/2017                                                                                                    0 RE Categories I-III proposed rule (50).msg
                                        L <HartRL@state.gov>; Kottmyer, Alice <HeidemaSJ@state.gov>                                                                                       Full
3458      3458
                                        M <KottmyerAM@state.gov>



                                     Kottmyer, Alice M
                                     <KottmyerAM@state.gov>; Heidema,                                   Monjay, Robert
                                                                          Monjay, Robert                                                                                                  Withhold in
WASHAR003 WASHAR003        8/30/2017 Sarah J <HeidemaSJ@state.gov>; Hart,                               <MonjayR@state.gov>; Kottmyer,       Re Categories I-III proposed rule (51).msg
                                                                          <MonjayR@state.gov>                                                                                             Full
3459      3462                       Robert L <HartRL@state.gov>; Rogers,                               Alice M <KottmyerAM@state.gov>
                                     Shana A <RogersSA2@state.gov>



                                     Heidema, Sarah J
                                                                                                        Monjay, Robert
                                     <HeidemaSJ@state.gov>; Hart, Robert Kottmyer, Alice M                                                                                                Withhold in
WASHAR003 WASHAR003        8/30/2017                                                                    <MonjayR@state.gov>; Kottmyer,       RE Categories I-III proposed rule (53).msg
                                     L <HartRL@state.gov>; Rogers, Shana <KottmyerAM@state.gov>                                                                                           Full
3463      3465                                                                                          Alice M <KottmyerAM@state.gov>
                                     A <RogersSA2@state.gov>

                                        Rogers, Shana A
                                                                            Kottmyer, Alice M           Kottmyer, Alice M                                                                 Withhold in
WASHAR003 WASHAR003            9/5/2017 <RogersSA2@state.gov>; Monjay,                                                                       RE Categories I-III proposed rule.msg
                                                                            <KottmyerAM@state.gov>      <KottmyerAM@state.gov>                                                            Full
3466      3468                          Robert <MonjayR@state.gov>



                                                                                                      555 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 608 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                        Rogers, Shana A                     Kottmyer, Alice M          Kottmyer, Alice M                                                                 Withhold in
WASHAR003 WASHAR003        8/15/2017                                                                                                         RE Cats I-III (67).msg
                                        <RogersSA2@state.gov>               <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                            Full
3469      3469
                                        Rogers, Shana A
                                                                            Monjay, Robert                                                                                               Withhold in
WASHAR003 WASHAR003            4/7/2017 <RogersSA2@state.gov>; Hart, Robert                                                              0 RE Cats I-III (84).msg
                                                                            <MonjayR@state.gov>                                                                                          Full
3470      3470                          L <HartRL@state.gov>

                                                                                                                                                                                         Withhold in
WASHAR003 WASHAR003                                                                                                                          Cat I-III Combined PR - FRN 10.doc
                                                                                                                                                                                         Full
3471      3495
                                        Rogers, Shana A
                                        <RogersSA2@state.gov>; Koelling,
                                                                            Monjay, Robert             Peartree, C Edward                                                                Withhold in
WASHAR003 WASHAR003            6/8/2017 Richard W <KoellingRW@state.gov>;                                                                    RE Cats I-III and Defense Distributed.msg
                                                                            <MonjayR@state.gov>        <PeartreeCE@state.gov>                                                            Full
3496      3496                          Memos, Nicholas
                                        <MemosNI@state.gov>
                                                                                                       Abraham, Liz
                                                                                                       <LAbraham@doc.gov>;
                                                                                                       MASTERSON JR., JOHN
                                                                                                       <JMASTERSON@doc.gov>; Karen
                                                                                                       NiesVogel
                                                                                                       <Karen.NiesVogel@bis.doc.gov>;
                                                                                                       Hillary Hess
                                     Kottmyer, Alice M
                                                                                                       <Hillary.Hess@bis.doc.gov>; Richard
                                     <KottmyerAM@state.gov>; Timothy
                                                                                                       Ashooh
                                     Mooney                                                                                                  RE_ Updated Commerce firearms rule
                                                                                                       <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;          Heidema, Sarah J                                                 send to OMB, and updated State rules   Withhold in
WASHAR003 WASHAR003        9/22/2017                                                                   Asha, Mathew
                                     Grossman, Beth (Federal)               <HeidemaSJ@state.gov>                                            with conforming edits for the Commerce Full
3497      3510                                                                                         <amathew@doc.gov>; Dearth,
                                     <bgrossman@doc.gov>; Matthew                                                                            rule EO 13771 analysis..msg
                                                                                                       Anthony M
                                     Borman
                                                                                                       <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                       Sarah (Federal)
                                                                                                       <splotnick@doc.gov>; Hart, Robert
                                                                                                       L <HartRL@state.gov>; Monjay,
                                                                                                       Robert <MonjayR@state.gov>;
                                                                                                       Nilsson, Brian H
                                                                                                       <NilssonBH@state.gov>; Rogers,
                                                                                                       Shana A <RogersSA2@state.gov>


                                                                                                     556 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 609 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                             2017-9-19 Redline State firearms
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                          proposed rule with EO 13771
                                                                                                                                                                                    Full
3511      3538                                                                                                                               analysis.docx

                                     Nilsson, Brian H
                                     <NilssonBH@state.gov>; Dorosin,
                                     Joshua L <DorosinJL@state.gov>;      Kottmyer, Alice M             Kottmyer, Alice M                                                           Withhold in
WASHAR003 WASHAR003        8/18/2017                                                                                                         RE Cats I-III.msg
                                     Rogers, Shana A                      <KottmyerAM@state.gov>        <KottmyerAM@state.gov>                                                      Full
3539      3540
                                     <RogersSA2@state.gov>; Fabry, Steven
                                     F <FabrySF@state.gov>

                                                                                                                                          RE Conference call on the Status of Joint
                                     Rogers, Shana A                         McKeeby, David I                                                                                       Withhold in
WASHAR003 WASHAR003        2/26/2018                                                                    Paul, Joshua M <PaulJM@state.gov> Export Rules for Cats 1-3 -- now with
                                     <RogersSA2@state.gov>                   <McKeebyDI@state.gov>                                                                                  Full
3541      3543                                                                                                                            documents.msg
                                        Rogers, Shana A                      Kottmyer, Alice M          Kottmyer, Alice M                                                           Withhold in
WASHAR003 WASHAR003        8/22/2017                                                                                                         RE Discussion with A A S PM.msg
                                        <RogersSA2@state.gov>                <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                      Full
3544      3545
                                                                                                                                             Cat I-III Combined PR - FRN 15 (with
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                          redline revisions to Part 129)(ATF CBP
                                                                                                                                                                                    Full
3546      3577                                                                                                                               DOC comments and DOS response).docx

                                     Tucker, Maureen E                                                                                        Email transmitting Memorandum for the
                                                                         Nilsson, Brian H                                                                                           Withhold in
WASHAR003 WASHAR003        8/10/2017 <TuckerME@state.gov>; Rogers, Shana                                                                    0 Secretary of State, Secretary of
                                                                         <NilssonBH@state.gov>                                                                                      Full
3578      3579                       A <RogersSA2@state.gov>                                                                                  Commerce


                                        Kottmyer, Alice M
                                        <KottmyerAM@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                        Nilsson, Brian H                                                PM-DDTC-Staff-Assistants-DL <PM-
                                        <NilssonBH@state.gov>; Monjay,       Dearth, Anthony M          DDTC-Staff-Assistants@state.gov>;                                           Withhold in
WASHAR003 WASHAR003            9/6/2017                                                                                                      RE Firearms Rollout (42).msg
                                        Robert <MonjayR@state.gov>; Hart,    <DearthAM@state.gov>       Rogers, Shana A                                                             Full
3580      3583
                                        Robert L <HartRL@state.gov>; Paul,                              <RogersSA2@state.gov>
                                        Joshua M <PaulJM@state.gov>;
                                        McKeeby, David I
                                        <McKeebyDI@state.gov>




                                                                                                      557 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 610 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                        Kottmyer, Alice M
                                        <KottmyerAM@state.gov>; Heidema,
                                        Sarah J <HeidemaSJ@state.gov>;
                                                                                                        PM-DDTC-Staff-Assistants-DL <PM-
                                        Nilsson, Brian H
                                                                             Hart, Robert L             DDTC-Staff-Assistants@state.gov>;                                      Withhold in
WASHAR003 WASHAR003            9/6/2017 <NilssonBH@state.gov>; Monjay,                                                                      RE Firearms Rollout (43).msg
                                                                             <HartRL@state.gov>         Rogers, Shana A                                                        Full
3584      3587                          Robert <MonjayR@state.gov>; Paul,
                                                                                                        <RogersSA2@state.gov>
                                        Joshua M <PaulJM@state.gov>;
                                        McKeeby, David I
                                        <McKeebyDI@state.gov>



                                        Heidema, Sarah J
                                        <HeidemaSJ@state.gov>; Nilsson,
                                                                                                        PM-DDTC-Staff-Assistants-DL <PM-
                                        Brian H <NilssonBH@state.gov>;
                                                                                                        DDTC-Staff-Assistants@state.gov>;
                                        Monjay, Robert                      Kottmyer, Alice M                                                                                  Withhold in
WASHAR003 WASHAR003            9/6/2017                                                                 Rogers, Shana A                   RE Firearms Rollout (44).msg
                                        <MonjayR@state.gov>; Hart, Robert L <KottmyerAM@state.gov>                                                                             Full
3588      3590                                                                                          <RogersSA2@state.gov>; Kottmyer,
                                        <HartRL@state.gov>; Paul, Joshua M
                                                                                                        Alice M <KottmyerAM@state.gov>
                                        <PaulJM@state.gov>; McKeeby, David
                                        I <McKeebyDI@state.gov>


                                          Rogers, Shana A                    Kottmyer, Alice M          Kottmyer, Alice M                                                      Withhold in
WASHAR003 WASHAR003            9/7/2017                                                                                                     RE Firearms Rollout .msg
                                          <RogersSA2@state.gov>              <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                 Full
3591      3593




                                                                                                      558 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 611 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>; Cook,                            Heidema, Sarah J                RE FLASH CLEARANCE IP 8 (ECR and Cats
                                                                          Ricci, Anthony                                                                                     Withhold in
WASHAR003 WASHAR003       12/19/2017 Daniel L <CookDL@state.gov>; Dearth,                          <HeidemaSJ@state.gov>; Hart,    I-III) Briefing Materials for New T Under
                                                                          <RicciA@state.gov>                                                                                 Full
3594      3594                       Anthony M <DearthAM@state.gov>;                               Robert L <HartRL@state.gov>     Secretary (10).msg
                                     Legal-PM-DL <Legal-PM-
                                     DL@state.gov>; Aron, David H
                                     <AronDH@state.gov>



                                                                                                                                   Issue Paper 8 - Export Control Reform    Withhold in
WASHAR003 WASHAR003
                                                                                                                                   Cats I-III.docx                          Full
3595      3597

                                     Davidson-Hood, Simon
                                     <DavidsonHoodS@state.gov>; Davis,
                                     Terry L <DavisTL@state.gov>; Cook,
                                                                                                   Heidema, Sarah J                RE FLASH CLEARANCE IP 8 (ECR and Cats
                                     Daniel L <CookDL@state.gov>; Dearth, Paul, Joshua M                                                                                     Withhold in
WASHAR003 WASHAR003       12/19/2017                                                               <HeidemaSJ@state.gov>; Hart,    I-III) Briefing Materials for New T Under
                                     Anthony M <DearthAM@state.gov>; <PaulJM@state.gov>                                                                                      Full
3598      3598                                                                                     Robert L <HartRL@state.gov>     Secretary (12).msg
                                     Legal-PM-DL <Legal-PM-
                                     DL@state.gov>; Aron, David H
                                     <AronDH@state.gov>


                                                                                                                                   Issue Paper 8 - Export Control Reform    Withhold in
WASHAR003 WASHAR003
                                                                                                                                   Cats I-III.docx                          Full
3599      3601




                                                                                                559 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 612 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                      Davis, Terry L <DavisTL@state.gov>;
                                                                                                      Cook, Daniel L
                                                                                                      <CookDL@state.gov>; Dearth,
                                                                                                      Anthony M                           RE FLASH CLEARANCE IP 8 (ECR and Cats
                                       Davidson-Hood, Simon              Aron, David H                                                                                              Withhold in
WASHAR003 WASHAR003       12/19/2017                                                                  <DearthAM@state.gov>; Paul,         I-III) Briefing Materials for New T Under
                                       <DavidsonHoodS@state.gov>         <AronDH@state.gov>                                                                                         Full
3602      3602                                                                                        Joshua M <PaulJM@state.gov>;        Secretary.msg
                                                                                                      Legal-PM-DL <Legal-PM-
                                                                                                      DL@state.gov>; Krueger, Thomas G
                                                                                                      <KruegerTG@state.gov>
                                                                                                                                          Issue Paper 8 - Export Control Reform    Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Cats I-III_Aron.docx                     Full
3603      3605
                                                                                                                                          RE FLASH CLEARANCE TASKER from
                                     Rogers, Shana A                     Kottmyer, Alice M            Kottmyer, Alice M                                                            Withhold in
WASHAR003 WASHAR003        10/5/2017                                                                                                      Senator Daines and Congressman
                                     <RogersSA2@state.gov>               <KottmyerAM@state.gov>       <KottmyerAM@state.gov>                                                       Full
3606      3607                                                                                                                            Gianforte (27).msg

                                     Tucker, Maureen E
                                     <TuckerME@state.gov>; Davidson-
                                     Hood, Simon
                                     <DavidsonHoodS@state.gov>; Cooper,
                                     John M <CooperJM3@state.gov>;                                    Heidema, Sarah J                    RE FLASH CLEARANCE TASKER from
                                                                          Paul, Joshua M                                                                                           Withhold in
WASHAR003 WASHAR003        10/5/2017 Rogers, Shana A                                                  <HeidemaSJ@state.gov>; Hart,        Senator Daines and Congressman
                                                                          <PaulJM@state.gov>                                                                                       Full
3608      3608                       <RogersSA2@state.gov>; Willbrand,                                Robert L <HartRL@state.gov>         Gianforte (28).msg
                                     Ryan T <WillbrandRT@state.gov>;
                                     Shulman, Arthur
                                     <ShulmanA@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>

                                                                         Rogers, Shana A
                                     Davidson-Hood, Simon                </O=SBUSTATE/OU=EXCHANG
                                                                                                                                          RE FLASH CLEARANCE TASKER from
                                     <DavidsonHoodS@state.gov>;          E ADMINISTRATIVE GROUP                                                                                    Withhold in
WASHAR003 WASHAR003        10/6/2017                                                                                                    0 Senator Daines and Congressman
                                     Kottmyer, Alice M                   (FYDIBOHF23SPDLT)/CN=RECIP                                                                                Full
3609      3610                                                                                                                            Gianforte.msg
                                     <KottmyerAM@state.gov>              IENTS/CN=ROGERS, SHANA
                                                                         A390>
                                                                                                                                          Senator Daines and Congressman           Withhold in
WASHAR003 WASHAR003
                                                                                                                                          Gianforte (H 2017-1003-007) (V3).docx    Full
3611      3613


                                                                                                  560 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 613 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING



                                     Reese, Kelly K <ReeseKK@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Ganzer, Ann
                                     K <GanzerAK@state.gov>;
                                                                           Peartree, C Edward                                           RE For Clearance Updated Revising           Withhold in
WASHAR003 WASHAR003        7/25/2017 victoria.c.blake.civ@mail.mil;                                   PM-CPA <PM-CPA@state.gov>
                                                                           <PeartreeCE@state.gov>                                       USML Cat I-III Myths and Facts.msg          Full
3614      3614                       oksana.d.nesterczuk.civ@mail.mil;
                                     Eugene.Cottilli@bis.doc.gov; ISN-SCO-
                                     DL <ISN-SPC-DL@state.gov>; Koelling,
                                     Richard W <KoellingRW@state.gov>




                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                     Revising USML Categories I-III (cep).docx
                                                                                                                                                                                    Full
3615      3618
                                                                                                      Nilsson, Brian H
                                     Kottmyer, Alice M
                                                                                                      <NilssonBH@state.gov>; Peartree, C
                                     <KottmyerAM@state.gov>; Heidema,
                                                                          Monjay, Robert              Edward <PeartreeCE@state.gov>;                                                Withhold in
WASHAR003 WASHAR003        8/17/2017 Sarah J <HeidemaSJ@state.gov>;                                                                      RE Issue with OMB (61).msg
                                                                          <MonjayR@state.gov>         Fabry, Steven F                                                               Full
3619      3621                       Rogers, Shana A
                                                                                                      <FabrySF@state.gov>; Hart, Robert
                                     <RogersSA2@state.gov>
                                                                                                      L <HartRL@state.gov>

                                                                                                      Nilsson, Brian H
                                                                                                      <NilssonBH@state.gov>; Monjay,
                                     Kottmyer, Alice M
                                                                          Heidema, Sarah J            Robert <MonjayR@state.gov>;                                                   Withhold in
WASHAR003 WASHAR003        8/17/2017 <KottmyerAM@state.gov>; Rogers,                                                                    RE Issue with OMB (62).msg
                                                                          <HeidemaSJ@state.gov>       Peartree, C Edward                                                            Full
3622      3623                       Shana A <RogersSA2@state.gov>
                                                                                                      <PeartreeCE@state.gov>; Hart,
                                                                                                      Robert L <HartRL@state.gov>

                                                                                                      Nilsson, Brian H
                                     Heidema, Sarah J                                                 <NilssonBH@state.gov>; Monjay,
                                                                          Kottmyer, Alice M                                                                                         Withhold in
WASHAR003 WASHAR003        8/17/2017 <HeidemaSJ@state.gov>; Rogers,                                   Robert <MonjayR@state.gov>;       Re Issue with OMB (63).msg
                                                                          <KottmyerAM@state.gov>                                                                                    Full
3624      3624                       Shana A <RogersSA2@state.gov>                                    Peartree, C Edward
                                                                                                      <PeartreeCE@state.gov>



                                                                                                    561 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 614 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                       Rogers, Shana A                    Kottmyer, Alice M                                                                                    Withhold in
WASHAR003 WASHAR003        8/17/2017                                                                                                  0 Re Issue with OMB (64).msg
                                       <RogersSA2@state.gov>              <KottmyerAM@state.gov>                                                                               Full
3625      3626
                                                                                                     Nilsson, Brian H
                                     Heidema, Sarah J                                                <NilssonBH@state.gov>; Monjay,
                                                                          Kottmyer, Alice M                                                                                    Withhold in
WASHAR003 WASHAR003        8/17/2017 <HeidemaSJ@state.gov>; Rogers,                                  Robert <MonjayR@state.gov>;       Re Issue with OMB (66).msg
                                                                          <KottmyerAM@state.gov>                                                                               Full
3627      3627                       Shana A <RogersSA2@state.gov>                                   Peartree, C Edward
                                                                                                     <PeartreeCE@state.gov>

                                       Rogers, Shana A                    Kottmyer, Alice M          Kottmyer, Alice M                                                         Withhold in
WASHAR003 WASHAR003        8/17/2017                                                                                                   RE Issue with OMB.msg
                                       <RogersSA2@state.gov>              <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                    Full
3628      3632


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Shulman, Arthur
                                     <ShulmanA@state.gov>; Dearth,                                   Hart, Robert L <HartRL@state.gov>;
                                                                                                                                        RE New PM Tasker Control Number
                                     Anthony M <DearthAM@state.gov>; Noonan, Michael J               Heidema, Sarah J                                                          Withhold in
WASHAR003 WASHAR003        9/28/2017                                                                                                    H20170926 003 -- Member Cardin
                                     Willbrand, Ryan T                     <NoonanMJ@state.gov>      <HeidemaSJ@state.gov>; PM-CPA                                             Full
3633      3635                                                                                                                          Benjamin L .msg
                                     <WillbrandRT@state.gov>; Davis, Terry                           <PM-CPA@state.gov>
                                     L <DavisTL@state.gov>; Rogers, Shana
                                     A <RogersSA2@state.gov>



                                                                                                                                       H20170926-003 - DTCP proposed           Withhold in
WASHAR003 WASHAR003
                                                                                                                                       response - Cardin Cats I-III v.5.docx   Full
3636      3640
                                       Rogers, Shana A                    Kottmyer, Alice M          Kottmyer, Alice M                                                         Withhold in
WASHAR003 WASHAR003        8/15/2017                                                                                                   RE RE Cats I-III.msg
                                       <RogersSA2@state.gov>              <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                    Full
3641      3641




                                                                                                   562 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 615 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                      CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                 Abraham, Liz
                                                                                                 <LAbraham@doc.gov>;
                                                                                                 MASTERSON JR., JOHN
                                                                                                 <JMASTERSON@doc.gov>; Karen
                                                                                                 NiesVogel
                                                                                                 <Karen.NiesVogel@bis.doc.gov>;
                                                                                                 Hillary Hess
                                     Kottmyer, Alice M
                                                                                                 <Hillary.Hess@bis.doc.gov>; Richard
                                     <KottmyerAM@state.gov>; Timothy
                                                                                                 Ashooh
                                     Mooney                                                                                            RE Updated Commerce firearms rule
                                                                                                 <Richard.Ashooh@bis.doc.gov>;
                                     <Timothy.Mooney@bis.doc.gov>;     Heidema, Sarah J                                                send to OMB and updated State rules    Withhold in
WASHAR003 WASHAR003        9/22/2017                                                             Asha, Mathew
                                     Grossman, Beth (Federal)          <HeidemaSJ@state.gov>                                           with conforming edits for the Commerce Full
3642      3655                                                                                   <amathew@doc.gov>; Dearth,
                                     <bgrossman@doc.gov>; Matthew                                                                      rule EO 13771 analysis (30).msg
                                                                                                 Anthony M
                                     Borman
                                                                                                 <DearthAM@state.gov>; Plotnick,
                                     <Matthew.Borman@bis.doc.gov>
                                                                                                 Sarah (Federal)
                                                                                                 <splotnick@doc.gov>; Hart, Robert
                                                                                                 L <HartRL@state.gov>; Monjay,
                                                                                                 Robert <MonjayR@state.gov>;
                                                                                                 Nilsson, Brian H
                                                                                                 <NilssonBH@state.gov>; Rogers,
                                                                                                 Shana A <RogersSA2@state.gov>
                                                                                                                                       2017-9-19 Redline State firearms
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                    proposed rule with EO 13771
                                                                                                                                                                              Full
3656      3683                                                                                                                         analysis.docx




                                                                                               563 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 616 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING




                                     Paul, Joshua M <PaulJM@state.gov>;
                                     ISN-SCO-DL <ISN-SPC-DL@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Ganzer, Ann K <GanzerAK@state.gov>;
                                                                                                    PM-DTCP-RMA <PM-DTCP-
                                     Curran, Christopher P                  Outzen, Richard H                                          RE USML CATS I-III Draft Factsheet   Withhold in
WASHAR003 WASHAR003        8/22/2017                                                                RMA@state.gov>; Nilsson, Brian H
                                     <CurranCP@state.gov>; Eugene Cottilli <OutzenRH@state.gov>                                        (57).msg                             Full
3684      3685                                                                                      <NilssonBH@state.gov>
                                     <Eugene.Cottilli@bis.doc.gov>; Blake,
                                     Victoria C CIV DTSA PD (US)
                                     <victoria.c.blake.civ@mail.mil>;
                                     Patricia_R_Peterson@nsc.eop.gov;
                                     lloyd.burton@atf.gov; Higgins, Scott C
                                     <HigginsSC@state.gov>




                                                                                                  564 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 617 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING




                                     Paul, Joshua M <PaulJM@state.gov>;
                                     ISN-SCO-DL <ISN-SPC-DL@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Ganzer, Ann
                                     K <GanzerAK@state.gov>; Curran,
                                     Christopher P <CurranCP@state.gov>;
                                                                                                        PM-DTCP-RMA <PM-DTCP-
                                     Outzen, Richard H                       Abisellan, Eduardo                                            RE USML CATS I-III Draft Factsheet   Withhold in
WASHAR003 WASHAR003        8/22/2017                                                                    RMA@state.gov>; Nilsson, Brian H
                                     <OutzenRH@state.gov>; Eugene            <AbisellanE@state.gov>                                        (59).msg                             Full
3686      3687                                                                                          <NilssonBH@state.gov>
                                     Cottilli <Eugene.Cottilli@bis.doc.gov>;
                                     Blake, Victoria C CIV DTSA PD (US)
                                     <victoria.c.blake.civ@mail.mil>;
                                     Patricia_R_Peterson@nsc.eop.gov;
                                     lloyd.burton@atf.gov; Higgins, Scott C
                                     <HigginsSC@state.gov>




                                                                                                      565 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 618 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                            CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING




                                     Paul, Joshua M <PaulJM@state.gov>;
                                     ISN-SCO-DL <ISN-SPC-DL@state.gov>;
                                     Rogers, Shana A
                                                                                                            PM-DTCP-RMA <PM-DTCP-
                                     <RogersSA2@state.gov>; Abisellan,
                                                                                                            RMA@state.gov>; Nilsson, Brian H
                                     Eduardo <AbisellanE@state.gov>;
                                                                                                            <NilssonBH@state.gov>; Richard
                                     Ganzer, Ann K <GanzerAK@state.gov>;
                                                                                                            Ashooh
                                     Curran, Christopher P                  Eugene Cottilli                                                                                             Withhold in
WASHAR003 WASHAR003        8/24/2017                                                                        <Richard.Ashooh@bis.doc.gov>;      RE USML CATS I-III Draft Factsheet.msg
                                     <CurranCP@state.gov>; Outzen,          <Eugene.Cottilli@bis.doc.gov>                                                                               Full
3688      3689                                                                                              Matthew Borman
                                     Richard H <OutzenRH@state.gov>;
                                                                                                            <Matthew.Borman@bis.doc.gov>;
                                     Blake, Victoria C CIV DTSA PD (US)
                                                                                                            Kimberly Ekmark
                                     <victoria.c.blake.civ@mail.mil>;
                                                                                                            <Kimberly.Ekmark@bis.doc.gov>
                                     Patricia_R_Peterson@nsc.eop.gov;
                                     lloyd.burton@atf.gov; Higgins, Scott C
                                     <HigginsSC@state.gov>




                                                                                                                                               2017 0821 FACT SHEET--DDTC--CATS I-      Withhold in
WASHAR003 WASHAR003
                                                                                                                                               III_DTCC-RM - OCC review.docx            Full
3690      3691




                                                                                                       566 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 619 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING



                                     ISN-SCO-DL <ISN-SPC-DL@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Ganzer, Ann K <GanzerAK@state.gov>;
                                     Curran, Christopher P
                                     <CurranCP@state.gov>; Outzen,                                   PM-DTCP-RMA <PM-DTCP-
                                                                            Paul, Joshua M                                                                                       Withhold in
WASHAR003 WASHAR003        8/22/2017 Richard H <OutzenRH@state.gov>;                                 RMA@state.gov>; Nilsson, Brian H     USML CATS I-III Draft Factsheet.msg
                                                                            <PaulJM@state.gov>                                                                                   Full
3692      3692                       Eugene Cottilli                                                 <NilssonBH@state.gov>
                                     <Eugene.Cottilli@bis.doc.gov>; Blake,
                                     Victoria C CIV DTSA PD (US)
                                     <victoria.c.blake.civ@mail.mil>;
                                     Patricia_R_Peterson@nsc.eop.gov;
                                     lloyd.burton@atf.gov; Higgins, Scott C
                                     <HigginsSC@state.gov>




                                                                                                                                          0821 FACT SHEET--DDTC--CATS I-III_DTCC- Withhold in
WASHAR003 WASHAR003
                                                                                                                                          RM.docx                                 Full
3693      3694

                                     PM-CPA <PM-CPA@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>;     Monjay, Robert                                                                                           Withhold in
WASHAR003 WASHAR003        4/27/2017                                                                                                    0 USML Cats I-III.msg
                                     Kottmyer, Alice M                  <MonjayR@state.gov>                                                                                      Full
3695      3695
                                     <KottmyerAM@state.gov>

                                                                                                                                                                                 Withhold in
WASHAR003 WASHAR003                                                                                                                       Cat I-III Combined PR - FRN 11.doc
                                                                                                                                                                                 Full
3696      3720
                                       Rogers, Shana A                    Monjay, Robert                                                                                         Withhold in
WASHAR003 WASHAR003       11/30/2017                                                                                                    0 DOPSR and the ITAR.msg
                                       <RogersSA2@state.gov>              <MonjayR@state.gov>                                                                                    Full
3721      3721




                                                                                                  567 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 620 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                       Rogers, Shana A                     Heidema, Sarah J                                                                                   Withhold in
WASHAR003 WASHAR003        11/1/2017                                                                                               0 DOPSR GC.msg
                                       <RogersSA2@state.gov>               <HeidemaSJ@state.gov>                                                                              Full
3722      3722
                                                                                                                                                                              Withhold in
WASHAR003 WASHAR003                                                                                                                    CAD Files AO3-Redlined RLH.docx
                                                                                                                                                                              Full
3723      3725
                                                                          Rogers, Shana A
                                                                          </O=SBUSTATE/OU=EXCHANG
                                     Fabry, Steven F <FabrySF@state.gov>;                                                            Email transmitting Memorandum for the
                                                                          E ADMINISTRATIVE GROUP                                                                           Withhold in
WASHAR003 WASHAR003        8/14/2017 Kottmyer, Alice M                                                                             0 Secretary of State, Secretary of
                                                                          (FYDIBOHF23SPDLT)/CN=RECIP                                                                       Full
3726      3726                       <KottmyerAM@state.gov>                                                                          Commerce
                                                                          IENTS/CN=ROGERS, SHANA
                                                                          A390>
                                                                                                                                       Memorandum for the Secretary of State, Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Secretary of Commerce                  Full
3727      3727
                                                                           Rogers, Shana A
                                                                           </O=SBUSTATE/OU=EXCHANG
                                                                                                                                     Email transmitting Memorandum for the
                                     Tenny, Daniel (CIV)                   E ADMINISTRATIVE GROUP                                                                          Withhold in
WASHAR003 WASHAR003        8/14/2017                                                                                               0 Secretary of State, Secretary of
                                     <Daniel.Tenny@usdoj.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                                                      Full
3728      3729                                                                                                                       Commerce
                                                                           IENTS/CN=ROGERS, SHANA
                                                                           A390>
                                                                                                                                       Memorandum for the Secretary of State, Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Secretary of Commerce                  Full
3730      3730
                                       Rogers, Shana A                     Keitner, Chimene I                                          FW Stagg and Defense Distributed       Withhold in
WASHAR003 WASHAR003       10/24/2017                                                                                               0
                                       <RogersSA2@state.gov>               <KeitnerCI@state.gov>                                       (4).msg                                Full
3731      3733
                                                                                                                                       17-190 Defense Distributed (Opp) -     Withhold in
WASHAR003 WASHAR003
                                                                                                                                       v5.docx                                Full
3734      3761
                                                                           Rogers, Shana A
                                                                           </O=SBUSTATE/OU=EXCHANG
                                                                           E ADMINISTRATIVE GROUP                                                                             Withhold in
WASHAR003 WASHAR003       10/26/2017 Fabry, Steven F <FabrySF@state.gov>                                                           0 FW Stagg and Defense Distributed.msg
                                                                           (FYDIBOHF23SPDLT)/CN=RECIP                                                                         Full
3762      3765
                                                                           IENTS/CN=ROGERS, SHANA
                                                                           A390>




                                                                                                   568 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 621 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                         CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                                                            17-190 Defense Distributed (Opp) - v5       Withhold in
WASHAR003 WASHAR003
                                                                                                                                            State Comments.docx                         Full
3766      3793
                                          Bond, Jonathan (OSG)               Tenny, Daniel (CIV)          Rogers, Shana A                   FW Status of Rules Proposing to Revise      Withhold in
WASHAR003 WASHAR003            9/6/2017
                                          <Jonathan.Bond@usdoj.gov>          <Daniel.Tenny@usdoj.gov>     <RogersSA2@state.gov>             USML Cats I-III.msg                         Full
3794      3795
                                          Rogers, Shana A                    Heidema, Sarah J                                                                                           Withhold in
WASHAR003 WASHAR003        11/2/2017                                                                                                      0 Re DOPSR GC (1).msg
                                          <RogersSA2@state.gov>              <HeidemaSJ@state.gov>                                                                                      Full
3796      3797
                                          Rogers, Shana A                    Heidema, Sarah J                                                                                           Withhold in
WASHAR003 WASHAR003        11/2/2017                                                                                                      0 Re DOPSR GC.msg
                                          <RogersSA2@state.gov>              <HeidemaSJ@state.gov>                                                                                      Full
3798      3798
                                          Rogers, Shana A                    Tenny, Daniel (CIV)                                                                                        Withhold in
WASHAR003 WASHAR003        7/13/2017                                                                                                      0 RE Revisions to USML Categories I-III.msg
                                          <RogersSA2@state.gov>              <Daniel.Tenny@usdoj.gov>                                                                                   Full
3799      3799

                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Hart, Robert
                                                                          Monjay, Robert                                                                                                Withhold in
WASHAR003 WASHAR003       10/25/2017 L <HartRL@state.gov>; Heidema, Sarah                                                                 0 RE Stagg and Defense Distributed (1).msg
                                                                          <MonjayR@state.gov>                                                                                           Full
3800      3801                       J <HeidemaSJ@state.gov>; Cooper,
                                     Angeleen G <CooperAG@state.gov>



                                     Heidema, Sarah J                                                     Kottmyer, Alice M
                                     <HeidemaSJ@state.gov>; Rogers,                                       <KottmyerAM@state.gov>; Monjay,
                                     Shana A <RogersSA2@state.gov>;        Shulman, Arthur                Robert <MonjayR@state.gov>;                                              Withhold in
WASHAR003 WASHAR003       10/25/2017                                                                                                      RE Stagg and Defense Distributed (3).msg
                                     Nilsson, Brian H                      <ShulmanA@state.gov>           Smith, Glenn E                                                           Full
3802      3806
                                     <NilssonBH@state.gov>; Hart, Robert L                                <SmithGE2@state.gov>; Fabry,
                                     <HartRL@state.gov>                                                   Steven F <FabrySF@state.gov>




                                                                                                        569 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 622 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                          CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                       Kottmyer, Alice M
                                                                                                       <KottmyerAM@state.gov>; Monjay,
                                     Rogers, Shana A                                                   Robert <MonjayR@state.gov>;
                                     <RogersSA2@state.gov>; Nilsson, Brian Heidema, Sarah J            Shulman, Arthur                                                          Withhold in
WASHAR003 WASHAR003       10/24/2017                                                                                                   RE Stagg and Defense Distributed (5).msg
                                     H <NilssonBH@state.gov>; Hart,        <HeidemaSJ@state.gov>       <ShulmanA@state.gov>; Smith,                                             Full
3807      3810
                                     Robert L <HartRL@state.gov>                                       Glenn E <SmithGE2@state.gov>;
                                                                                                       Fabry, Steven F
                                                                                                       <FabrySF@state.gov>

                                                                                                                                         17-190 Defense Distributed (Opp) - v5      Withhold in
WASHAR003 WASHAR003
                                                                                                                                         (RM RH).docx                               Full
3811      3838


                                     Tenny, Daniel (CIV)
                                     <Daniel.Tenny@usdoj.gov>; Soskin,
                                     Eric (CIV) <Eric.Soskin@usdoj.gov>;
                                     Robinson, Stuart J. (CIV)
                                     <Stuart.J.Robinson@usdoj.gov>; Fuchs,
                                     Siegmund F. (CIV)
                                     <Siegmund.F.Fuchs@usdoj.gov>;         Bond, Jonathan (OSG)        Raab, Michael (CIV)                                                          Withhold in
WASHAR003 WASHAR003       10/24/2017                                                                                                     RE Stagg and Defense Distributed (6).msg
                                     Richter, Zachary (USATXW)             <Jonathan.Bond@usdoj.gov>   <Michael.Raab@usdoj.gov>                                                     Full
3839      3841
                                     <Zachary.C.Richter@usdoj.gov>;
                                     Tarczynska, Dominika (USANYS)
                                     <Dominika.Tarczynska@usdoj.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Keitner,
                                     Chimene I <KeitnerCI@state.gov>


                                                                                                                                         17-190 Defense Distributed (Opp) -         Withhold in
WASHAR003 WASHAR003
                                                                                                                                         v5.docx                                    Full
3842      3869




                                                                                                   570 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 623 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>; Monjay,
                                     Robert <MonjayR@state.gov>; Hart,      Cooper, Angeleen G                                                                                  Withhold in
WASHAR003 WASHAR003       10/25/2017                                                                                                 0 RE Stagg and Defense Distributed.msg
                                     Robert L <HartRL@state.gov>;           <CooperAG@state.gov>                                                                                Full
3870      3872
                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>

                                          Tenny, Daniel (CIV)               Bond, Jonathan (OSG)        Rogers, Shana A                RE Status of Rules Proposing to Revise   Withhold in
WASHAR003 WASHAR003            9/6/2017
                                          <Daniel.Tenny@usdoj.gov>          <Jonathan.Bond@usdoj.gov>   <RogersSA2@state.gov>          USML Cats I-III.msg                      Full
3873      3874
                                                                                                                                       20180716 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                    Defense Distributed Settlement-Related
                                                                                                                                                                                Full
3875      3877                                                                                                                         Obligations (LPM) (2).docx
                                                                                                                                       20180725 Draft AM to DAS Miller re DoS
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                    Defense Distributed Settlement-Related
                                                                                                                                                                                Full
3878      3880                                                                                                                         Obligations.docx
                                                                                                                                       20180726_Defense Distributed --          Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Information Memo S RLH.docx              Full
3881      3883
                                                                                                                                       20180726_Defense Distributed --          Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Information Memo S.docx                  Full
3884      3886
                                                                                                                                       AM to T re Defense Distributed           Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Settlement (LPM) (3) (5).docx            Full
3887      3890
                                                                                                                                       AM to T re Defense Distributed           Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Settlement (LPM).docx                    Full
3891      3893
                                                                                                                                                                                Withhold in
WASHAR003 WASHAR003                                                                                                                    Settlement Agreement.pdf
                                                                                                                                                                                Full
3894      3903
                                                                                                                                       20180726_Defense Distributed --          Withhold in
WASHAR003 WASHAR003
                                                                                                                                       Information Memo S RLH (003).docx        Full
3904      3906




                                                                                                    571 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 624 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                         Heidema, Sarah J
                                                                                                         <HeidemaSJ@state.gov>; Paul,
                                                                            Miller, Michael F                                                 FW For Clearance IM to S regarding     Withhold in
WASHAR003 WASHAR003        7/26/2018 Hart, Robert L <HartRL@state.gov>                                   Joshua M <PaulJM@state.gov>;
                                                                            <Millermf@state.gov>                                              Defense Distributed settlement.msg     Full
3907      3908                                                                                           Rogers, Shana A
                                                                                                         <RogersSA2@state.gov>
                                                                                                                                              20180726_Defense Distributed --        Withhold in
WASHAR003 WASHAR003
                                                                                                                                              Information Memo S RLH (003).docx      Full
3909      3911
                                     Dorosin, Joshua L                                                   Fabry, Steven F
                                                                         Freeman, Jeremy B                                                    Info memo to S on Defense              Withhold in
WASHAR003 WASHAR003        7/27/2018 <DorosinJL@state.gov>; Wall, Amanda                                 <FabrySF@state.gov>; Rogers,
                                                                         <FreemanJB@state.gov>                                                Distributed.msg                        Full
3912      3912                       J <WallAJ@state.gov>                                                Shana A <RogersSA2@state.gov>

                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           Information Memo to S re DD (L).docx
                                                                                                                                                                                     Full
3913      3915
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           Information Memo to S re DD (L).docx
                                                                                                                                                                                     Full
3916      3918
                                                                                                         Hart, Robert L <HartRL@state.gov>;   RE Clearance Request by COB Tomorrow
                                       Foster, John A <FosterJA2@state.gov>; Freeman, Jeremy B           Monjay, Robert                       Defense Distributed Revised Settlement Withhold in
WASHAR003 WASHAR003        7/11/2018
                                       Cavnar, Anna <CavnarA@state.gov>      <FreemanJB@state.gov>       <MonjayR@state.gov>; Rogers,         Item Two DDTC Website Announcement Full
3919      3921
                                                                                                         Shana A <RogersSA2@state.gov>        .msg
                                                                                                                                              Draft DDTC Website Announcement -
                                                                                                                                                                                     Withhold in
WASHAR003 WASHAR003                                                                                                                           Temporary Modification to USML
                                                                                                                                                                                     Full
3922      3922                                                                                                                                Category I (LPM) +L.docx
                                                                            Rogers, Shana A
                                                                            </O=SBUSTATE/OU=EXCHANG
                                       Soskin, Eric (CIV)                   E ADMINISTRATIVE GROUP                                            RE Defense Distributed Website Notice Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                                      0
                                       <Eric.Soskin@usdoj.gov>              (FYDIBOHF23SPDLT)/CN=RECIP                                        & Draft Letter (1).msg                Full
3923      3924
                                                                            IENTS/CN=ROGERS, SHANA
                                                                            A390>
                                                                                                                                              Tab 1 DDTC Website                     Withhold in
WASHAR003 WASHAR003
                                                                                                                                              Announcement.docx                      Full
3925      3925
                                       Rogers, Shana A                      Soskin, Eric (CIV)           Robinson, Stuart J. (CIV)            RE Defense Distributed Website Notice Withhold in
WASHAR003 WASHAR003        7/27/2018
                                       <RogersSA2@state.gov>                <Eric.Soskin@usdoj.gov>      <Stuart.J.Robinson@usdoj.gov>        & Draft Letter (2).msg                Full
3926      3927



                                                                                                      572 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 625 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                    Full
3928      3930
                                       Rogers, Shana A                    Soskin, Eric (CIV)                                             Re Defense Distributed Website Notice Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                                 0
                                       <RogersSA2@state.gov>              <Eric.Soskin@usdoj.gov>                                        & Draft Letter.msg                    Full
3931      3932
                                     Rogers, Shana A                                                                                   RE FLASH CLEARANCE Action Memo to T
                                                                          Freeman, Jeremy B                                                                                     Withhold in
WASHAR003 WASHAR003        7/26/2018 <RogersSA2@state.gov>; Fabry, Steven                                                            0 regarding Defense Distributed Settlement
                                                                          <FreemanJB@state.gov>                                                                                 Full
3933      3935                       F <FabrySF@state.gov>                                                                             Items (13).msg
                                                                                                      Rogers, Shana A
                                     Heidema, Sarah J                     Paul, Joshua M                                                 RE For Clearance IM to S regarding      Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                  <RogersSA2@state.gov>; Hart,
                                     <HeidemaSJ@state.gov>                <PaulJM@state.gov>                                             Defense Distributed settlement (10).msg Full
3936      3937                                                                                        Robert L <HartRL@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>; Heidema,
                                     Sarah J <HeidemaSJ@state.gov>; Shin,
                                     Jae E <ShinJE@state.gov>; Davis, Terry
                                     L <DavisTL@state.gov>; Shufflebarger,
                                     Jamie <ShufflebargerJ@state.gov>;
                                     P_StaffAssistants                      Paul, Joshua M                                               RE For Clearance IM to S regarding      Withhold in
WASHAR003 WASHAR003        7/26/2018                                                                                                 0
                                     <P_StaffAssistants@state.gov>;         <PaulJM@state.gov>                                           Defense Distributed settlement (11).msg Full
3938      3938
                                     SP_Staff Assistants
                                     <SP_StaffAssistants@state.gov>;
                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>



                                                                                                                                         20180726_Defense Distributed --            Withhold in
WASHAR003 WASHAR003
                                                                                                                                         Information Memo S RLH (003).docx          Full
3939      3941




                                                                                                    573 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 626 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                           CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                     Rogers, Shana A
                                                                          Freeman, Jeremy B                                                    RE For Clearance IM to S regarding       Withhold in
WASHAR003 WASHAR003        7/27/2018 <RogersSA2@state.gov>; Fabry, Steven                                                                  0
                                                                          <FreemanJB@state.gov>                                                Defense Distributed settlement (4).msg   Full
3942      3943                       F <FabrySF@state.gov>

                                     Fabry, Steven F <FabrySF@state.gov>;                                 Cavnar, Anna
                                                                          Soskin, Eric (CIV)                                                                                            Withhold in
WASHAR003 WASHAR003        3/23/2018 Robinson, Stuart J. (CIV)                                            <CavnarA@state.gov>; Freeman,        RE_ Offer of Settlement.msg
                                                                          <Eric.Soskin@usdoj.gov>                                                                                       Full
3944      3948                       <Stuart.J.Robinson@usdoj.gov>                                        Jeremy B <FreemanJB@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                     Davis, Terry L <DavisTL@state.gov>;
                                                                           Shufflebarger, Jamie                                                RE For Clearance IM to S regarding       Withhold in
WASHAR003 WASHAR003        7/27/2018 Abisellan, Eduardo                                                                                    0
                                                                           <ShufflebargerJ@state.gov>                                          Defense Distributed settlement (5).msg   Full
3949      3950                       <AbisellanE@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>


                                     Hart, Robert L <HartRL@state.gov>;
                                     Davis, Terry L <DavisTL@state.gov>;
                                                                           Abisellan, Eduardo                                                  RE For Clearance IM to S regarding       Withhold in
WASHAR003 WASHAR003        7/27/2018 Shufflebarger, Jamie                                                                                  0
                                                                           <AbisellanE@state.gov>                                              Defense Distributed settlement (6).msg   Full
3951      3952                       <ShufflebargerJ@state.gov>; Rogers,
                                     Shana A <RogersSA2@state.gov>

                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                            Tab 1 - Settlement Agreement.pdf
                                                                                                                                                                                        Full
3953      3962
                                                                                                                                                                                        Withhold in
WASHAR003 WASHAR003                                                                                                                            Information Memo to S re DD.docx
                                                                                                                                                                                        Full
3963      3965




                                                                                                        574 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 627 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING


                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Miller, Michael
                                     F <Millermf@state.gov>; Shin, Jae E
                                     <ShinJE@state.gov>; Davis, Terry L
                                     <DavisTL@state.gov>; Shufflebarger,
                                     Jamie <ShufflebargerJ@state.gov>;
                                     P_StaffAssistants                     Paul, Joshua M                                            RE For Clearance IM to S regarding       Withhold in
WASHAR003 WASHAR003        7/27/2018                                                                                             0
                                     <P_StaffAssistants@state.gov>;        <PaulJM@state.gov>                                        Defense Distributed settlement (8).msg   Full
3966      3967
                                     SP_Staff Assistants
                                     <SP_StaffAssistants@state.gov>;
                                     Darrach, Tamara A
                                     <DarrachTA@state.gov>; Abisellan,
                                     Eduardo <AbisellanE@state.gov>;
                                     Rogers, Shana A
                                     <RogersSA2@state.gov>



                                                                                                                                     20180726_Defense Distributed --          Withhold in
WASHAR003 WASHAR003
                                                                                                                                     Information Memo S v3.docx               Full
3968      3970
                                                                                                                                     Tab 2 Letter to Defense Distributed      Withhold in
WASHAR003 WASHAR003
                                                                                                                                     (LPM).docx                               Full
3971      3973
                                                                                                                                     Tab 2 Letter to Defense Distributed      Withhold in
WASHAR003 WASHAR003
                                                                                                                                     (V2).docx                                Full
3974      3976
                                                                                                                                     AM to T re Defense Distributed           Withhold in
WASHAR003 WASHAR003
                                                                                                                                     Settlement.docx                          Full
3977      3980
                                                                                                                                     Tab 1 DDTC Website                       Withhold in
WASHAR003 WASHAR003
                                                                                                                                     Announcement.docx                        Full
3981      3981




                                                                                                575 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 628 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END    DATE          TO                                FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      Tab 2 Letter to Defense Distributed.docx
                                                                                                                                                                                    Full
3982      3984
                                                                                                                                                                                    Withhold in
WASHAR003 WASHAR003                                                                                                                      Tab 3 - Settlement Agreement.pdf
                                                                                                                                                                                    Full
3985      3994
                                                                                                    "Miller, Michael F"
                                    Kaidanow, Tina S
                    Fri, 6 Apr 2018                                                                 <Millermf@state.gov>, "Heidema,      Subject: **Sensitive Litigation Issue**:
                                    <KaidanowTS@state.gov>,              "Dearth, Anthony M"                                                                                        Withhold in
WASHAR003 WASHAR003 15:50:59                                                                        Sarah J" <HeidemaSJ@state.gov>,      Defense Distributed Counteroffer of
                                    "Litzenberger, Earle D (Lee)"        <DearthAM@state.gov>                                                                                       Full
3995      3996      +0000                                                                           "Chandler, Karen R"                  Settlement
                                    <LitzenbergerED@state.gov>
                                                                                                    <ChandlerKR@state.gov>


                                  "Heidema, Sarah J"                                                PM-CPA <PM-CPA@state.gov>,
                                  <HeidemaSJ@state.gov>, "McKeeby,                                  "Cavnar, Anna"
                                  David I" <McKeebyDI@state.gov>,                                   <CavnarA@state.gov>, "Fabry,
                    Mon, 23 Jul   "Hart, Robert L" <HartRL@state.gov>,                              Steven F" <FabrySF@state.gov>,
                                                                       "Paul, Joshua M"                                                                                             Withhold in
WASHAR003 WASHAR003 2018 13:15:46 "Freeman, Jeremy B"                                               "Carter, Rachel"                     Subject: RE: Briefing next week?
                                                                       <PaulJM@state.gov>                                                                                           Full
3997      4012      +0000         <FreemanJB@state.gov>, "Rogers,                                   <CarterR@state.gov>, "Steffens,
                                  Shana A" <RogersSA2@state.gov>,                                   Jessica L" <SteffensJL@state.gov>,
                                  "Miller, Michael F"                                               "Koelling, Richard W"
                                  <Millermf@state.gov>                                              <KoellingRW@state.gov>


                                  "Kaidanow, Tina S"
                    Wed, 25 Jul   <KaidanowTS@state.gov>, PM-Staffers
                                                                       "Paul, Joshua M"             Miller, Michael F                    Subject: RE: For approval: Draft        Withhold in
WASHAR003 WASHAR003 2018 21:44:25 Mailbox <PM-
                                                                       <PaulJM@state.gov>           <Millermf@state.gov>                 Response to Engel on Pending Settlement Full
4013      4016      +0000         StaffersMailbox@state.gov>, "Carter,
                                  Rachel" <CarterR@state.gov>




                                                                                                 576 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 629 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                  "Chandler, Karen R"
                                  <ChandlerKR@state.gov>, "Hart,
                                  Robert L" <HartRL@state.gov>,                                       "Miller, Michael F"
                    Wed, 11 Apr "Monjay, Robert"                                                      <Millermf@state.gov>, "Dearth,    Subject: RE: **Sensitive Litigation
                                                                      "Heidema, Sarah J"                                                                                         Withhold in
WASHAR003 WASHAR003 2018 20:20:45 <MonjayR@state.gov>, "Freeman,                                      Anthony M"                        Issue**: Defense Distributed
                                                                      <HeidemaSJ@state.gov>                                                                                      Full
4017      4018      +0000         Jeremy B" <FreemanJB@state.gov>,                                    <DearthAM@state.gov>, "Steffens, Counteroffer of Settlement
                                  "Fabry, Steven F"                                                   Jessica L" <SteffensJL@state.gov>
                                  <FabrySF@state.gov>, "Cavnar, Anna"
                                  <CavnarA@state.gov>


                                    Chandler, Karen R
                    Fri, 6 Apr 2018 <ChandlerKR@state.gov>, "Dearth,                                  "Miller, Michael F"                 Subject: RE: **Sensitive Litigation
                                                                        "Kaidanow, Tina S"                                                                                       Withhold in
WASHAR003 WASHAR003 17:40:09        Anthony M" <DearthAM@state.gov>,                                  <Millermf@state.gov>, "Heidema,     Issue**: Defense Distributed
                                                                        <KaidanowTS@state.gov>                                                                                   Full
4019      4020      +0000           "Litzenberger, Earle D (Lee)"                                     Sarah J" <HeidemaSJ@state.gov>      Counteroffer of Settlement
                                    <LitzenbergerED@state.gov>

                                    Dearth, Anthony M
                                    <DearthAM@state.gov>, "Kaidanow,
                    Fri, 6 Apr 2018 Tina S" <KaidanowTS@state.gov>,                                                                       RE: **Sensitive Litigation Issue**:
                                                                        "Miller, Michael F"           Heidema, Sarah J                                                           Withhold in
WASHAR003 WASHAR003 18:25:24        "Chandler, Karen R"                                                                                   Defense Distributed Counteroffer of
                                                                        <Millermf@state.gov>          <HeidemaSJ@state.gov>                                                      Full
4021      4023      +0000           <ChandlerKR@state.gov>,                                                                               Settlement
                                    "Litzenberger, Earle D (Lee)"
                                    <LitzenbergerED@state.gov>

                                    Kaidanow, Tina S
                    Fri, 6 Apr 2018 <KaidanowTS@state.gov>, "Dearth,                                  "Miller, Michael F"                 RE: **Sensitive Litigation Issue**:
                                                                        Chandler, Karen R                                                                                        Withhold in
WASHAR003 WASHAR003 17:33:04        Anthony M" <DearthAM@state.gov>,                                  <Millermf@state.gov>, "Heidema,     Defense Distributed Counteroffer of
                                                                        <ChandlerKR@state.gov>                                                                                   Full
4024      4025      +0000           "Litzenberger, Earle D (Lee)"                                     Sarah J" <HeidemaSJ@state.gov>      Settlement
                                    <LitzenbergerED@state.gov>

                                  Kaidanow, Tina S                                                    Miller, Michael F
                    Wed, 25 Jul
                                  <KaidanowTS@state.gov>, "Paul,       PM-Staffers Mailbox <PM-       <Millermf@state.gov>, PM-Staffers RE: For approval: Draft Response to Engel Withhold in
WASHAR003 WASHAR003 2018 21:48:54
                                  Joshua M" <PaulJM@state.gov>,        StaffersMailbox@state.gov>     Mailbox <PM-                      on Pending Settlement                     Full
4026      4029      +0000
                                  "Carter, Rachel" <CarterR@state.gov>                                StaffersMailbox@state.gov>




                                                                                                    577 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 630 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                  Fabry, Steven F <FabrySF@state.gov>,
                                  "Heidema, Sarah J"                                               PM-CPA <PM-CPA@state.gov>,
                                  <HeidemaSJ@state.gov>, "McKeeby,                                 "Cavnar, Anna"
                                  David I" <McKeebyDI@state.gov>,                                  <CavnarA@state.gov>, "Carter,
                    Mon, 23 Jul
                                  "Hart, Robert L" <HartRL@state.gov>, "Paul, Joshua M"            Rachel" <CarterR@state.gov>,                                                  Withhold in
WASHAR003 WASHAR003 2018 13:43:13                                                                                                       RE: Briefing next week?
                                  "Freeman, Jeremy B"                  <PaulJM@state.gov>          "Steffens, Jessica L"                                                         Full
4030      4045      +0000
                                  <FreemanJB@state.gov>, "Rogers,                                  <SteffensJL@state.gov>, "Koelling,
                                  Shana A" <RogersSA2@state.gov>,                                  Richard W"
                                  "Miller, Michael F"                                              <KoellingRW@state.gov>
                                  <Millermf@state.gov>


                                  "Paul, Joshua M" <PaulJM@state.gov>,
                    Wed, 25 Jul
                                  "Carter, Rachel" <CarterR@state.gov>, "Kaidanow, Tina S"         "Dearth, Anthony M"                  RE: For approval: Draft Response to Engel Withhold in
WASHAR003 WASHAR003 2018 21:49:54
                                  "Miller, Michael F"                   <KaidanowTS@state.gov>     <DearthAM@state.gov>                 on Pending Settlement                     Full
4046      4049      +0000
                                  <Millermf@state.gov>

                                  "Kaidanow, Tina S"
                    Thu, 26 Jul   <KaidanowTS@state.gov>, PM-Staffers
                                                                       "Paul, Joshua M"            "Miller, Michael F"                  RE: For approval: Draft Response to Engel Withhold in
WASHAR003 WASHAR003 2018 11:59:35 Mailbox <PM-
                                                                       <PaulJM@state.gov>          <Millermf@state.gov>                 on Pending Settlement                     Full
4050      4053      +0000         StaffersMailbox@state.gov>, "Carter,
                                  Rachel" <CarterR@state.gov>




                                                                                                 578 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 631 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING


                                     Paul, Joshua M <PaulJM@state.gov>;
                                     Heidema, Sarah J
                                                                                                    PM-CPA <PM-CPA@state.gov>;
                                     <HeidemaSJ@state.gov>; McKeeby,
                                                                                                    Cavnar, Anna
                                     David I <McKeebyDI@state.gov>; Hart,
                                                                                                    <CavnarA@state.gov>; Carter,
                                     Robert L <HartRL@state.gov>;         Fabry, Steven F                                                                                       Withhold in
WASHAR002 WASHAR002        7/23/2018                                                                Rachel <CarterR@state.gov>;       Subject: RE: Briefing next week?
                                     Freeman, Jeremy B                    <FabrySF@state.gov>                                                                                   Full
9962      9974                                                                                      Steffens, Jessica L
                                     <FreemanJB@state.gov>; Rogers,
                                                                                                    <SteffensJL@state.gov>; Koelling,
                                     Shana A <RogersSA2@state.gov>;
                                                                                                    Richard W <KoellingRW@state.gov>
                                     Miller, Michael F
                                     <Millermf@state.gov>



                                     Heidema, Sarah J
                                     <HeidemaSJ@state.gov>; Hart, Robert
                                     L <HartRL@state.gov>; Freeman,
                                     Jeremy B <FreemanJB@state.gov>;
                                                                         Paul, Joshua M                                                                                         Withhold in
WASHAR002 WASHAR002        7/24/2018 Rogers, Shana A                                                                                 0 RE SFRCHFAC Brief on DD Settlement.msg
                                                                         <PaulJM@state.gov>                                                                                     Full
9975      9975                       <RogersSA2@state.gov>; Darrach,
                                     Tamara A <DarrachTA@state.gov>;
                                     Miller, Michael F
                                     <Millermf@state.gov>


                                     Rogers, Shana A
                                                                                                                                                                                             Deliberative -
                                     <RogersSA2@state.gov>, "Freeman,
                                                                                                                                                                                            Predecisional Intra-
                                     Jeremy B" <FreemanJB@state.gov>,                                                                   For clearance -- Updated press guidance
WASHAR003 WASHAR003                                                        Strike, Andrew P                                                                                     Withhold in agency Discussion;
                           7/27/2018 "Heidema, Sarah J"                                             PM-CPA <PM-CPA@state.gov>          on Defense Distributed 3D Printed
4054      4056                                                             <StrikeAP@state.gov>                                                                                 Full        Deliberative -
                                     <HeidemaSJ@state.gov>, "Fabry,                                                                    Firearms Settlement
                                                                                                                                                                                            Predecisional Draft
                                     Steven F" <FabrySF@state.gov>, "Hart,
                                                                                                                                                                                            Document;
                                     Robert L" <HartRL@state.gov>




                                                                                                  579 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 632 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                                                                                    Deliberative -
                                     Kottmyer, Alice M
                                                                                                                                                                                                   Predecisional Intra-
                                     <KottmyerAM@state.gov>, "Freeman,                                                                      FW: Proposed Hill responses: Defense
WASHAR003 WASHAR003                                                    Rogers, Shana A                                                                                                 Withhold in agency Discussion;
                           7/25/2018 Jeremy B" <FreemanJB@state.gov>,                                                                     0 items and technology vulnerable to
4057      4060                                                         <RogersSA2@state.gov>                                                                                           Full        Attorney Work
                                     "Fabry, Steven F"                                                                                      Disclosure from Future Lawsuits
                                                                                                                                                                                                   Product;Attorney-Client
                                     <FabrySF@state.gov>
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     Hart, Robert L <HartRL@state.gov>,                                  Freeman, Jeremy B
WASHAR003 WASHAR003                                                        Rogers, Shana A                                                                                             Withhold in agency Discussion;
                           7/26/2018 "Fabry, Steven F"                                                   <FreemanJB@state.gov>, "Heidema, RE: DD draft IM to S
4061      4062                                                             <RogersSA2@state.gov>                                                                                       Full        Attorney Work
                                     <FabrySF@state.gov>                                                 Sarah J" <HeidemaSJ@state.gov>
                                                                                                                                                                                                   Product;Attorney-Client
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                                                                                                                            FW: Proposed Hill responses: Defense
WASHAR003 WASHAR003                    Heidema, Sarah J                    Hart, Robert L                                                                                              Withhold in agency Discussion;
                           7/26/2018                                                                                                      0 items and technology vulnerable to
4063      4068                         <HeidemaSJ@state.gov>               <HartRL@state.gov>                                                                                          Full        Attorney Work
                                                                                                                                            Disclosure from Future Lawsuits
                                                                                                                                                                                                   Product;Attorney-Client
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
WASHAR003 WASHAR003                                                        Miller, Michael F             Heidema, Sarah J                                                              Withhold in
                           7/23/2018 Paul, Joshua M <PaulJM@state.gov>                                                                        RE: Briefing next week?                              Predecisional Intra-
4069      4084                                                             <Millermf@state.gov>          <HeidemaSJ@state.gov>                                                         Full
                                                                                                                                                                                                   agency Discussion;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     Freeman, Jeremy B
WASHAR003 WASHAR003                                                        Rogers, Shana A                                                    RE: FLASH CLEARANCE - Defense            Withhold in agency Discussion;
                           7/25/2018 <FreemanJB@state.gov>, "Fabry,                                                                       0
4085      4089                                                             <RogersSA2@state.gov>                                              Distributed                              Full        Attorney Work Product;
                                     Steven F" <FabrySF@state.gov>
                                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
                                     McKeeby, David I
                                                                                                         Miller, Michael F                                                                         Predecisional Intra-
WASHAR003 WASHAR003                  <McKeebyDI@state.gov>, "Heidema, Hart, Robert L                                                                                                   Withhold in
                           7/11/2018                                                                     <Millermf@state.gov>, "Monjay,       RE: Cody Wilson's claims on settlement               agency Discussion;
4090      4098                       Sarah J" <HeidemaSJ@state.gov>,     <HartRL@state.gov>                                                                                            Full
                                                                                                         Robert" <MonjayR@state.gov>                                                               Attorney-Client
                                     "Paul, Joshua M" <PaulJM@state.gov>
                                                                                                                                                                                                   Privilege;
                                                                           Meier, Michael W CIV USARMY
                                                                                                                                                                                                    Attorney Work
WASHAR003 WASHAR003                                                        HQDA OTJAG (US)                                                                                             Withhold in
                           5/29/2018 Fabry, Steven F <FabrySF@state.gov>                                                                  0 Re: [Non-DoD Source] DDTC question                     Product; Attorney-Client
4099      4099                                                             <michael.w.meier4.civ@mail.                                                                                 Full
                                                                                                                                                                                                   Privilege;
                                                                           mil>




                                                                                                   580 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 633 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                           CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                                   Deliberative -
WASHAR003 WASHAR003                                                        Miller, Michael F                                                   FW: For Clearance: IM to S regarding   Withhold in
                           7/26/2018 Hart, Robert L <HartRL@state.gov>                                                                     0                                                      Predecisional Intra-
4100      4101                                                             <Millermf@state.gov>                                                Defense Distributed settlement         Full
                                                                                                                                                                                                  agency Discussion;
                                                                                                                                                                                                     Deliberative -
                                                                                                                                                                                                    Predecisional
                                        Heidema, Sarah J                                                  Hart, Robert L <HartRL@state.gov>,
WASHAR003 WASHAR003                                                        Kouts, Jodi L. EOP/NSC                                            RE: Publication of Proposed Rules on     Withhold in   Interagency Discussion;
                               4/4/2018 <HeidemaSJ@state.gov>, "Monjay,                                   "Miller, Michael F"
4102      4104                                                             <Jodi.L.Kouts@nsc.eop.gov>                                        USML Cats I-III                          Full          B6 - Privileged -
                                        Robert" <MonjayR@state.gov>                                       <Millermf@state.gov>
                                                                                                                                                                                                    Presidential
                                                                                                                                                                                                    Communication;
                                                                                                                                                                                                     Deliberative -
                                     Rogers, Shana A
                                                                                                                                                                                                    Predecisional Intra-
                                     <RogersSA2@state.gov>, "Freeman,                                                                          RE: Proposed Hill responses: Defense
WASHAR003 WASHAR003                                                        Kottmyer, Alice M              Kottmyer, Alice M                                                           Withhold in   agency Discussion;
                           7/25/2018 Jeremy B" <FreemanJB@state.gov>,                                                                          items and technology vulnerable to
4105      4108                                                             <KottmyerAM@state.gov>         <KottmyerAM@state.gov>                                                      Full          Attorney Work Product;
                                     "Fabry, Steven F"                                                                                         Disclosure from Future Lawsuits
                                                                                                                                                                                                    Attorney-Client
                                     <FabrySF@state.gov>
                                                                                                                                                                                                    Privilege;
                                                                                                                                                                                                     Deliberative -
                                                                                                                                                                                                    Predecisional Intra-
                                     Hart, Robert L <HartRL@state.gov>,                                   Freeman, Jeremy B                 RE: FLASH CLEARANCE: Action Memo to
WASHAR003 WASHAR003                                                        Rogers, Shana A                                                                                      Withhold in         agency Discussion;
                           7/26/2018 "Fabry, Steven F"                                                    <FreemanJB@state.gov>, "Heidema, T regarding Defense Distributed
4109      4111                                                             <RogersSA2@state.gov>                                                                                Full                Attorney Work Product;
                                     <FabrySF@state.gov>                                                  Sarah J" <HeidemaSJ@state.gov>   Settlement Items
                                                                                                                                                                                                    Attorney-Client
                                                                                                                                                                                                    Privilege;
                                                                                                                                                                                                     Deliberative -
                                                                                                                                                                                                    Predecisional Intra-
WASHAR003 WASHAR003                     Heidema, Sarah J                   Miller, Michael F                                                                                          Withhold in   agency Discussion;
                           4/14/2018                                                                                                       0 Re: Defense Distributed
4112      4114                          <HeidemaSJ@state.gov>              <Millermf@state.gov>                                                                                       Full          Attorney Work Product;
                                                                                                                                                                                                    Attorney-Client
                                                                                                                                                                                                    Privilege;
                                                                                                                                                                                                     Deliberative -
                                                                                                                                              FW: New PM Tasker: Control Number:
                                                                                                          Hart, Robert L <HartRL@state.gov>,                                                        Predecisional Intra-
WASHAR003 WASHAR003                     Noonan, Michael J                  Miller, Michael F                                                 H20180709=000 -- Member: Levin,          Withhold in
                           7/17/2018                                                                      PM-DDTC-Staff-Assistants-DL <PM-                                                          agency Discussion;
4115      4118                          <NoonanMJ@state.gov>               <Millermf@state.gov>                                              Sander M.--changes related to control    Full
                                                                                                          DDTC-Staff-Assistants@state.gov>                                                          Attorney-Client
                                                                                                                                             and licensing of exports
                                                                                                                                                                                                    Privilege;




                                                                                                        581 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 634 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                                  Deliberative -
                                                                                                     Principato, Luke
                                                                                                                                                                                                 Predecisional
                                     "Heidema, Sarah J"                                              <PrincipatoJL@state.gov>, "Jost,
WASHAR003 WASHAR003                                                       "Miller, Michael F"                                               FW: FINAL APPROVED TOPLINES FOR          Withhold in Interagency Discussion;
                           7/12/2018 <HeidemaSJ@state.gov>, "Hart, Robert                            Aaron W" <JostAW@state.gov>,
4119      4121                                                            <Millermf@state.gov>                                              FARNBOROUGH                              Full        B6 - Privileged -
                                     L" <HartRL@state.gov>                                           "Sciandra, Salvatore"
                                                                                                                                                                                                 Presidential
                                                                                                     <SciandraS@state.gov>
                                                                                                                                                                                                 Communication;
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                                 Predecisional Intra-
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                                                                       Withhold in agency Discussion;
                           7/23/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                0   RE: Briefing next week?
4122      4132                                                             <Millermf@state.gov>                                                                                      Full        Attorney Work Product;
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;
                                                                                                                                            RE: FLASH CLEARANCE: Action Memo to T                 Deliberative -
WASHAR003 WASHAR003                                                        "Miller, Michael F"       "Heidema, Sarah J"                                                              Withhold in
                           7/26/2018 "Hart, Robert L" <HartRL@state.gov>                                                                    regarding Defense Distributed Settlement             Predecisional Intra-
4133      4133                                                             <Millermf@state.gov>      <HeidemaSJ@state.gov>                                                           Full
                                                                                                                                            Items                                                agency Discussion;
                                                                                                                                            RE: For Your Review and Clearance - T
                                     "Taggart, Ross G"                                                                                                                                            Deliberative -
WASHAR003 WASHAR003                                                        "Hart, Robert L"                                                 Discussion with U.S. Chamber of          Withhold in
                           7/26/2018 <TaggartRG@state.gov>, "Heidema,                                                                   0                                                        Predecisional Intra-
4134      4136                                                             <HartRL@state.gov>                                               Commerce - Remarks, Q&A and Scenario- Full
                                     Sarah J" <HeidemaSJ@state.gov>                                                                                                                              agency Discussion;
                                                                                                                                            Suspense Monday COB
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                                 Predecisional Intra-
                                     "Freeman, Jeremy B"                                                                                    RE: FLASH CLEARANCE: Action Memo to T
WASHAR003 WASHAR003                                                        "Rogers, Shana A"                                                                                         Withhold in agency Discussion;
                           7/26/2018 <FreemanJB@state.gov>, "Fabry,                                                                     0   regarding Defense Distributed Settlement
4137      4138                                                             <RogersSA2@state.gov>                                                                                     Full        Attorney Work Product;
                                     Steven F" <FabrySF@state.gov>                                                                          Items
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                                 Predecisional Intra-
                                                                                                     "Freeman, Jeremy B"
WASHAR003 WASHAR003                  "Rogers, Shana A"                     "Wall, Amanda J"                                                 RE: Defense Distributed update (and info Withhold in agency Discussion;
                           7/26/2018                                                                 <FreemanJB@state.gov>, "Fabry,
4139      4139                       <RogersSA2@state.gov>                 <WallAJ@state.gov>                                               memo template)                           Full        Attorney Work Product;
                                                                                                     Steven F" <FabrySF@state.gov>
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                                 Predecisional Intra-
WASHAR003 WASHAR003                    "Darrach, Tamara A"                 "Paul, Joshua M"                                                                                          Withhold in agency Discussion;
                           7/25/2018                                                                                                    0   RE: S Contingency Lines
4140      4144                         <DarrachTA@state.gov>               <PaulJM@state.gov>                                                                                        Full        Attorney Work Product;
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;


                                                                                                   582 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 635 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                        CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING



                                     "Koelling, Richard W"
                                     <KoellingRW@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,
                                     "Abisellan, Eduardo"                                               PM-CPA <PM-CPA@state.gov>,
                                     <AbisellanE@state.gov>, "Higgins,                                  Legal-PM-DL <Legal-PM-
                                     Scott C" <HigginsSC@state.gov>, "Paul,                             DL@state.gov>, "SP_Staff
                                     Joshua M" <PaulJM@state.gov>,                                      Assistants"                                                                     Deliberative -
                                     "Outzen, Richard H"                                                <SP_StaffAssistants@state.gov>,                                                Predecisional Intra-
WASHAR003 WASHAR003                  <OutzenRH@state.gov>, "Wall,           "Curran, Christopher P"     "Noonan, Michael J"                                                Withhold in agency Discussion;
                           4/14/2018                                                                                                    RE: QFRMenendez313
4145      4146                       Amanda J" <WallAJ@state.gov>,          <CurranCP@state.gov>        <NoonanMJ@state.gov>,                                              Full        Deliberative -
                                     "Urena, Michael A"                                                 "Christensen, Brent T"                                                         Predecisional Draft
                                     <UrenaMA@state.gov>, "McKay,                                       <ChristensenBT@state.gov>,                                                     Document;
                                     Roland D" <McKayRD@state.gov>,                                     PM/RSAT Team Leaders
                                     "Jost, Aaron W" <JostAW@state.gov>,                                <PM_RSATTeamLeaders@state.gov
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-                             >
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>



                                                                                                                                                                                        Deliberative -
                                                                                                        "Dearth, Anthony M"
                                                                                                                                                                                       Predecisional Intra-
                                                                                                        <DearthAM@state.gov>, "Hart,
WASHAR003 WASHAR003                    "Miller, Michael F"                  "Heidema, Sarah J"                                                                             Withhold in agency Discussion;
                           4/19/2018                                                                    Robert L" <HartRL@state.gov>,   FW: Defense Distributed
4147      4150                         <Millermf@state.gov>                 <HeidemaSJ@state.gov>                                                                          Full        Attorney Work Product;
                                                                                                        "Koelling, Richard W"
                                                                                                                                                                                       Attorney-Client
                                                                                                        <KoellingRW@state.gov>
                                                                                                                                                                                       Privilege;




                                                                                                      583 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 636 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     "Rogers, Shana A"                                                                                                                                        Deliberative -
                                     <RogersSA2@state.gov>, "Fabry,                                 "Freeman, Jeremy B"                                                                      Predecisional Intra-
WASHAR003 WASHAR003                  Steven F" <FabrySF@state.gov>,      "Kottmyer, Alice M"        <FreemanJB@state.gov>,               RE: Emails to the Response team         Withhold in agency Discussion;
                           7/26/2018
4151      4152                       "Loftus, Elizabeth"                 <KottmyerAM@state.gov>     "Kottmyer, Alice M"                 (Defense Distributed)                    Full        Attorney Work Product;
                                     <LoftusE@state.gov>, "DeBartolo,                               <KottmyerAM@state.gov>                                                                   Attorney-Client
                                     David M" <DeBartoloDM@state.gov>                                                                                                                        Privilege;

                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
                                                                                                    "Miller, Michael F"
WASHAR003 WASHAR003                     PM-DTCP-RMA <PM-DTCP-            "Paul, Joshua M"                                                                                        Withhold in Interagency Discussion;
                               2/6/2018                                                             <Millermf@state.gov>, PM-CPA         FW: Firearms Rollout plan and factsheet
4153      4154                          RMA@state.gov>                   <PaulJM@state.gov>                                                                                      Full        B6 - Privileged -
                                                                                                    <PM-CPA@state.gov>
                                                                                                                                                                                             Presidential
                                                                                                                                                                                             Communication;

                                                                                                    "Hart, Robert L"                    RE: Clearance Request: Draft AM to                    Deliberative -
WASHAR003 WASHAR003                  "Davidson-Hood, Simon"              "Heidema, Sarah J"                                                                                      Withhold in
                           7/16/2018                                                                <HartRL@state.gov>, "Monjay,        ADAS Miller re DoS Defense Distributed               Predecisional Intra-
4155      4155                       <DavidsonHoodS@state.gov>           <HeidemaSJ@state.gov>                                                                                   Full
                                                                                                    Robert" <MonjayR@state.gov>         Settlement-Related Obligations                       agency Discussion;
                                                                                                                                                                                            Deliberative -
                                     "Monjay, Robert"
                                                                                                                                                                                           Predecisional Intra-
                                     <MonjayR@state.gov>, "Heidema,
WASHAR003 WASHAR003                                                      "Hart, Robert L"                                               RE: Supreme Court Denied Cert: Defense Withhold in agency Discussion;
                           3/22/2018 Sarah J" <HeidemaSJ@state.gov>,                                                                  0
4156      4158                                                           <HartRL@state.gov>                                             Distributed and Stagg                  Full        Attorney Work Product;
                                     "Koelling, Richard W"
                                                                                                                                                                                           Attorney-Client
                                     <KoellingRW@state.gov>
                                                                                                                                                                                           Privilege;
                                                                                                    "McKeeby, David I"                  RE: Control Number: H20180727=004 --                Deliberative -
WASHAR003 WASHAR003                    "Strike, Andrew P"                "Paul, Joshua M"                                                                                      Withhold in
                           7/27/2018                                                                <McKeebyDI@state.gov>               Member: Markey, Edward J. -- Date Due:             Predecisional Intra-
4159      4162                         <StrikeAP@state.gov>              <PaulJM@state.gov>                                                                                    Full
                                                                                                                                        8/1/2018                                           agency Discussion;

                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
                                     "Heidema, Sarah J"
                                                                                                    "Monjay, Robert"                                                                         Interagency Discussion;
                                     <HeidemaSJ@state.gov>, "Miller,
WASHAR003 WASHAR003                                                      "Paul, Joshua M"           <MonjayR@state.gov>, "Hart,                                                  Withhold in Deliberative -
                           4/12/2018 Michael F" <Millermf@state.gov>,                                                                 RE: Cats I-III
4163      4164                                                           <PaulJM@state.gov>         Robert L" <HartRL@state.gov>, PM-                                            Full        Predecisional Intra-
                                     "Dearth, Anthony M"
                                                                                                    CPA <PM-CPA@state.gov>                                                                   agency Discussion; B6 -
                                     <DearthAM@state.gov>
                                                                                                                                                                                             Privileged - Presidential
                                                                                                                                                                                             Communication;




                                                                                                  584 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 637 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional
WASHAR003 WASHAR003                                                        "Strike, Andrew P"                                          0711 CONTINGENCY POINTS--DDTC--        Withhold in Interagency Discussion;
                           7/27/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                           0
4165      4167                                                             <StrikeAP@state.gov>                                        DEFENSE DISTRIBUTED                    Full        Deliberative -
                                                                                                                                                                                          Predecisional Draft
                                                                                                                                                                                          Document;
                                                                                                                                                                                           Deliberative -
                                     "Basley, Natasha M"
                                                                                                                                                                                          Predecisional Intra-
WASHAR003 WASHAR003                  <BasleyNM@state.gov>, "McKeeby,     "Strike, Andrew P"                                             RE: Press guidance on emerging        Withhold in
                           7/26/2018                                                                                               0                                                      agency Discussion;
4168      4170                       David I" <McKeebyDI@state.gov>, PM- <StrikeAP@state.gov>                                          technologies                           Full
                                                                                                                                                                                          Attorney-Client
                                     CPA <PM-CPA@state.gov>
                                                                                                                                                                                          Privilege;

                                     "Dorosin, Joshua L"                                                                                                                                   Deliberative -
                                     <DorosinJL@state.gov>, "Rogers,                                                                                                                      Predecisional Intra-
WASHAR003 WASHAR003                  Shana A" <RogersSA2@state.gov>,      "Fabry, Steven F"          "Loftus, Elizabeth"                                                      Withhold in agency Discussion;
                           7/25/2018                                                                                                   RE: S Contingency Lines
4171      4175                       "Wall, Amanda J" <WallAJ@state.gov>, <FabrySF@state.gov>        <LoftusE@state.gov>                                                      Full        Attorney Work Product;
                                     "Freeman, Jeremy B"                                                                                                                                  Attorney-Client
                                     <FreemanJB@state.gov>                                                                                                                                Privilege;


                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                                                                  Deliberative -
                                     "Greenan, Robert J"                                                                                                                                  Predecisional Intra-
WASHAR003 WASHAR003                                                       "Nauert, Heather N"                                                                                 Withhold in
                           7/27/2018 <GreenanRJ@state.gov>, "Strike,                                 PM-CPA <PM-CPA@state.gov>         Re: guns                                           agency Discussion;
4176      4178                                                            <NauertHN@state.gov>                                                                                Full
                                     Andrew P" <StrikeAP@state.gov>, PA                                                                                                                   Attorney-Client
                                     Press Duty <PAPressDuty@state.gov>                                                                                                                   Privilege;


                                                                                                                                                                                            Deliberative -
WASHAR003 WASHAR003                    "Freeman, Jeremy B"                 "Rogers, Shana A"         "Fabry, Steven F"                                                         Withhold in Predecisional Intra-
                           7/26/2018                                                                                                   Clearance process to approve settlement
4179      4179                         <FreemanJB@state.gov>               <RogersSA2@state.gov>     <FabrySF@state.gov>                                                       Full        agency Discussion;
                                                                                                                                                                                           Attorney Work Product;




                                                                                                   585 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 638 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     "Hart, Robert L" <HartRL@state.gov>,
                                     "Rogers, Shana A"                                                                                                                                       Deliberative -
                                     <RogersSA2@state.gov>, "Freeman,                                                                      RE: For clearance -- Updated press               Predecisional Intra-
WASHAR003 WASHAR003                                                       "Strike, Andrew P"                                                                                    Withhold in
                           7/27/2018 Jeremy B" <FreemanJB@state.gov>,                                PM-CPA <PM-CPA@state.gov>             guidance on Defense Distributed 3D               agency Discussion;
4180      4182                                                            <StrikeAP@state.gov>                                                                                  Full
                                     "Heidema, Sarah J"                                                                                    Printed Firearms Settlement                      Attorney-Client
                                     <HeidemaSJ@state.gov>, "Fabry,                                                                                                                         Privilege;
                                     Steven F" <FabrySF@state.gov>

                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                    "Rogers, Shana A"                  "Fabry, Steven F"                                                RE: FLASH CLEARANCE - Defense        Withhold in agency Discussion;
                           7/19/2018                                                                                                   0
4183      4187                         <RogersSA2@state.gov>              <FabrySF@state.gov>                                              Distributed                          Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                             Deliberative -
                                                                                                     "Davis, Terry L"                                                                       Predecisional Intra-
WASHAR003 WASHAR003                  "Miller, Michael F"                  "Young, Nathaniel H"       <DavisTL@state.gov>, "Koelling,                                            Withhold in agency Discussion;
                           1/30/2018                                                                                                       FW: Draft points for Amb. Kaidanow
4188      4189                       <Millermf@state.gov>                 <YoungNH@state.gov>        Richard W"                                                                 Full        Deliberative -
                                                                                                     <KoellingRW@state.gov>                                                                 Predecisional Draft
                                                                                                                                                                                            Document;

                                     "Strike, Andrew P"
                                     <StrikeAP@state.gov>, "Rogers, Shana                                                                                                                    Deliberative -
                                     A" <RogersSA2@state.gov>, "Freeman,                                                                                                                    Predecisional Intra-
                                                                                                                                           RE: For clearance -- Updated press
WASHAR003 WASHAR003                  Jeremy B" <FreemanJB@state.gov>,      "Paul, Joshua M"                                                                                     Withhold in agency Discussion;
                           7/27/2018                                                                 PM-CPA <PM-CPA@state.gov>             guidance on Defense Distributed 3D
4190      4192                       "Heidema, Sarah J"                    <PaulJM@state.gov>                                                                                   Full        Deliberative -
                                                                                                                                           Printed Firearms Settlement
                                     <HeidemaSJ@state.gov>, "Fabry,                                                                                                                         Predecisional Draft
                                     Steven F" <FabrySF@state.gov>, "Hart,                                                                                                                  Document;
                                     Robert L" <HartRL@state.gov>




                                                                                                  586 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 639 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                     CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                               Deliberative -
                                     "Hart, Robert L" <HartRL@state.gov>,                                                                                                                     Predecisional Intra-
WASHAR003 WASHAR003                  "Monjay, Robert"                     "Heidema, Sarah J"                                               RE: Supreme Court Denied Cert: Defense Withhold in agency Discussion;
                           3/22/2018                                                                                                     0
4193      4196                       <MonjayR@state.gov>, "Koelling,      <HeidemaSJ@state.gov>                                            Distributed and Stagg                  Full        Attorney Work Product;
                                     Richard W" <KoellingRW@state.gov>                                                                                                                        Attorney-Client
                                                                                                                                                                                              Privilege;
                                                                                                                                                                                               Deliberative -
                                                                                                                                                                                              Predecisional Intra-
                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                  RE: Proposed Hill responses: Defense
WASHAR003 WASHAR003                                                       "Hart, Robert L"                                                                                        Withhold in agency Discussion;
                           7/26/2018 "Heidema, Sarah J"                                                                                  0 items and technology vulnerable to
4197      4201                                                            <HartRL@state.gov>                                                                                      Full        Attorney Work Product;
                                     <HeidemaSJ@state.gov>                                                                                 Disclosure from Future Lawsuits
                                                                                                                                                                                              Attorney-Client
                                                                                                                                                                                              Privilege;
                                                                                                      "Davis, Terry L"
                                     "Young, Nathaniel H"                                             <DavisTL@state.gov>, "Koelling,
                                     <YoungNH@state.gov>, "Sciandra,                                  Richard W"                                                                                     Deliberative -
WASHAR003 WASHAR003                                                          "Miller, Michael F"                                                                                        Withhold in
                           1/30/2018 Salvatore" <SciandraS@state.gov>,                                <KoellingRW@state.gov>, "Jost,         RE: Draft points for Amb. Kaidanow                     Predecisional Intra-
4202      4203                                                               <Millermf@state.gov>                                                                                       Full
                                     "Taggart, Ross G"                                                Aaron W" <JostAW@state.gov>,                                                                  agency Discussion;
                                     <TaggartRG@state.gov>                                            "Cressey, Laura E"
                                                                                                      <CresseyLE@state.gov>
                                                                                                      "Hart, Robert L"
                                                                                                      <HartRL@state.gov>, "Davidson-
                                                                                                      Hood, Simon"
                                                                                                      <DavidsonHoodS@state.gov>,
                                                                                                      "Abraham, Liz"
                                                                                                                                                                                                      Deliberative -
                                                                                                      <LAbraham@doc.gov>,
                                        Timothy Mooney                                                                                                                                               Predecisional
                                                                                                      "splotnick@doc.gov"                    RE: On the CN issue, OMB is asking
                                        <Timothy.Mooney@bis.doc.gov>,                                                                                                                                Interagency Discussion;
                                                                                                      <splotnick@doc.gov>, "Bulgrin, Julie   whether State or Commerce made any
WASHAR003 WASHAR003                     "Peterson, Patricia R. EOP/NSC"      "Monjay, Robert"                                                                                            Withhold in Deliberative -
                               2/1/2018                                                               K. EOP/NSC"                            representations to Congress (letters or
4204      4208                          <Patricia_R_Peterson@nsc.eop.gov>,   <MonjayR@state.gov>                                                                                         Full        Predecisional Intra-
                                                                                                      <Julie.K.Bulgrin@nsc.eop.gov>,         calls or testimony or briefings) on Cats 1-
                                        "Seehra, Jasmeet K. EOP/OMB"                                                                                                                                 agency Discussion; B6 -
                                                                                                      Matthew Borman                         3?
                                        <Jasmeet_K._Seehra@omb.eop.gov>                                                                                                                              Privileged - Presidential
                                                                                                      <Matthew.Borman@bis.doc.gov>,
                                                                                                                                                                                                     Communication;
                                                                                                      Richard Ashooh
                                                                                                      <Richard.Ashooh@bis.doc.gov>,
                                                                                                      "Koelling, Richard W"
                                                                                                      <KoellingRW@state.gov>, "Miller,
                                                                                                      Michael F" <Millermf@state.gov>




                                                                                                    587 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 640 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                            CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING


                                        "Strike, Andrew P"
                                        <StrikeAP@state.gov>, "Miller,
                                        Michael F" <Millermf@state.gov>,
                                                                                                                                                                                                 Deliberative -
                                        "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                                                                                                                Predecisional
                                        PM-DDTC-Directors-DL <PM-DDTC-
                                                                                                                                                                                                Interagency Discussion;
                                        Directors-DL@state.gov>, "Cressey,                                                                     RE: FLASH CLEARANCE: NSC Response to
WASHAR003 WASHAR003                                                         "Hart, Robert L"                                                                                        Withhold in Deliberative -
                               1/5/2018 Laura E" <CresseyLE@state.gov>,                                                                      0 Reuters (Stone) on Arms Transfer
4209      4219                                                              <HartRL@state.gov>                                                                                      Full        Predecisional Intra-
                                        "Christensen, Brent T"                                                                                 Initiative
                                                                                                                                                                                                agency Discussion; B6 -
                                        <ChristensenBT@state.gov>, "Monjay,
                                                                                                                                                                                                Privileged - Presidential
                                        Robert" <MonjayR@state.gov>,
                                                                                                                                                                                                Communication;
                                        "Steffens, Jessica L"
                                        <SteffensJL@state.gov>, "Sciandra,
                                        Salvatore" <SciandraS@state.gov>


                                                                                                           PM-Staffers Mailbox <PM-                                                                    Deliberative -
WASHAR003 WASHAR003                                                        "Litzenberger, Earle D (Lee)"                                      RE: Clearance: Draft Response to Engel      Withhold in
                           7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                   StaffersMailbox@state.gov>, PM-                                                            Predecisional Intra-
4220      4221                                                             <LitzenbergerED@state.gov>                                         on Pending Settlement                       Full
                                                                                                           CPA <PM-CPA@state.gov>                                                                     agency Discussion;
                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,
WASHAR003 WASHAR003                                                       "Heidema, Sarah J"                                                                                              Withhold in agency Discussion;
                           6/11/2018 "Monjay, Robert"                                                                                        0 RE: Defense Distributed
4222      4232                                                            <HeidemaSJ@state.gov>                                                                                           Full        Attorney Work Product;
                                     <MonjayR@state.gov>
                                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                                      Privilege;
                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional Intra-
                                                                                                           "Miller, Michael F"
WASHAR003 WASHAR003                     "Heidema, Sarah J"                 "Dearth, Anthony M"                                                 RE: PM Final: Defense Distributed offer of Withhold in agency Discussion;
                               4/5/2018                                                                    <Millermf@state.gov>, "Hart,
4233      4240                          <HeidemaSJ@state.gov>              <DearthAM@state.gov>                                                settlement                                 Full        Attorney Work Product;
                                                                                                           Robert L" <HartRL@state.gov>
                                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                                      Privilege;




                                                                                                       588 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 641 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                     "Monjay, Robert"
WASHAR003 WASHAR003                                                         "Hart, Robert L"                                                                                    Withhold in agency Discussion;
                           4/19/2018 <MonjayR@state.gov>, "Heidema,                                                                      0 RE: Defense Distributed
4241      4245                                                              <HartRL@state.gov>                                                                                  Full        Attorney Work Product;
                                     Sarah J" <HeidemaSJ@state.gov>
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                     "Miller, Michael F"                 "Heidema, Sarah J"                                               Fwd: Defense Distributed           Withhold in agency Discussion;
                           4/11/2018                                                                                                     0
4246      4248                          <Millermf@state.gov>                <HeidemaSJ@state.gov>                                                                               Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;

                                        "Cavnar, Anna" <CavnarA@state.gov>,                             "Freeman, Jeremy B"                                                                  Attorney Work
WASHAR003 WASHAR003                                                         "Soskin, Eric (CIV)"                                                                                Withhold in
                               4/2/2018 "Robinson, Stuart J. (CIV)"                                     <FreemanJB@state.gov>, "Fabry,       RE: Offer of Settlement                        Product; Attorney-Client
4249      4255                                                              <Eric.Soskin@usdoj.gov>                                                                             Full
                                        <Stuart.J.Robinson@usdoj.gov>                                   Steven F" <FabrySF@state.gov>                                                       Privilege;




                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Hart, Robert L" <HartRL@state.gov>,
                                                                                                                                                                                             Deliberative -
                                     "Heidema, Sarah J"
                                                                                                        PM-CPA <PM-CPA@state.gov>,                                                          Predecisional Intra-
                                     <HeidemaSJ@state.gov>, "Freeman,
WASHAR003 WASHAR003                                                       "McKeeby, David I"            "Cavnar, Anna"                                                          Withhold in agency Discussion;
                           7/20/2018 Jeremy B" <FreemanJB@state.gov>,                                                                        RE: Briefing next week?
4256      4267                                                            <McKeebyDI@state.gov>         <CavnarA@state.gov>, "Fabry,                                            Full        Deliberative -
                                     "Rogers, Shana A"
                                                                                                        Steven F" <FabrySF@state.gov>                                                       Predecisional Draft
                                     <RogersSA2@state.gov>, "Shin, Jae E"
                                                                                                                                                                                            Document;
                                     <ShinJE@state.gov>, "Miller, Michael
                                     F" <Millermf@state.gov>



                                     "Dorosin, Joshua L"
                                     <DorosinJL@state.gov>, "Visek,                                                                                                                          Attorney Work
WASHAR003 WASHAR003                                                         "Hooke, Kathleen H"                                                                                 Withhold in
                           5/29/2018 Richard C" <VisekRC@state.gov>,                                                                     0 RE: Defense Distributed                          Product; Attorney-Client
4268      4276                                                              <HOOKEKH@state.gov>                                                                                 Full
                                     "McManus, Katherine D"                                                                                                                                 Privilege;
                                     <McManusKD@state.gov>




                                                                                                      589 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 642 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                    "McDermott, Jeffrey D (OIG)"
                                                                                                    <mcdermottjd@state.gov>, "Miller,
                                                                                                                                      FW: DDTC Response to Draft OIG                         Deliberative -
WASHAR003 WASHAR003                    "Jeffrey.D.McDermott@stateoig.gov" "Dearth, Anthony M"       Michael F" <Millermf@state.gov>,                                            Withhold in
                           3/13/2018                                                                                                  Management Assistance Report for                      Predecisional
4277      4279                         <Jeffrey.D.McDermott@stateoig.gov> <DearthAM@state.gov>      "Chandler, Karen R"                                                         Full
                                                                                                                                      Comment                                               Interagency Discussion;
                                                                                                    <ChandlerKR@state.gov>, "Paul,
                                                                                                    Joshua M" <PaulJM@state.gov>
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                     "Fabry, Steven F"                                                                                  RE: FLASH CLEARANCE: Action Memo to T
WASHAR003 WASHAR003                                                      "Rogers, Shana A"                                                                                       Withhold in agency Discussion;
                           7/26/2018 <FabrySF@state.gov>, "Freeman,                                                                   0 regarding Defense Distributed Settlement
4280      4282                                                           <RogersSA2@state.gov>                                                                                   Full        Attorney Work Product;
                                     Jeremy B" <FreemanJB@state.gov>                                                                    Items
                                                                                                                                                                                             Attorney-Client
                                                                                                                                                                                             Privilege;
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
                                                                                                                                                                                             Interagency Discussion;
                                                                                                    "Hart, Robert L"                    RE: New PM Tasker: Control Number:
                                                                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                    "Miller, Michael F"               "Noonan, Michael J"        <HartRL@state.gov>, PM-DDTC-        H20180709=000 -- Member: Levin,          Withhold in
                           7/17/2018                                                                                                                                                         Predecisional Intra-
4283      4287                         <Millermf@state.gov>              <NoonanMJ@state.gov>       Staff-Assistants-DL <PM-DDTC-Staff- Sander M.--changes related to control    Full
                                                                                                                                                                                             agency Discussion;
                                                                                                    Assistants@state.gov>               and licensing of exports
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                             Predecisional Draft
                                                                                                                                                                                             Document;




                                                                                                 590 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 643 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING




                                     "Blaha, Charles O"
                                     <BlahaCO@state.gov>, "Bhatt, Aakash"
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                     <BhattAN@state.gov>, "Paul, Joshua
                                                                                                      Legal-PM-DL <Legal-PM-
                                     M" <PaulJM@state.gov>, "Koelling,
                                                                                                      DL@state.gov>, "SP_Staff
                                     Richard W" <KoellingRW@state.gov>,
                                                                                                      Assistants"
                                     "Andrews, Cory"
                                                                                                      <SP_StaffAssistants@state.gov>,
                                     <AndrewsC2@state.gov>, "Fabry,
                                                                                                      "Noonan, Michael J"
                                     Steven F" <FabrySF@state.gov>,
                                                                                                      <NoonanMJ@state.gov>,
                                     "Curran, Christopher P"
                                                                                                      "Christensen, Brent T"
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                      <ChristensenBT@state.gov>,                                                           Deliberative -
WASHAR003 WASHAR003                  Eduardo" <AbisellanE@state.gov>,       "Cooper, John M"                                                                                  Withhold in
                           4/14/2018                                                                  PM/RSAT Team Leaders                 RE: QFRMenendez313                             Predecisional Intra-
4288      4300                       "Higgins, Scott C"                     <CooperJM3@state.gov>                                                                             Full
                                                                                                      <PM_RSATTeamLeaders@state.gov                                                       agency Discussion;
                                     <HigginsSC@state.gov>, "Outzen,
                                                                                                      >, "Faulkner, Charles S"
                                     Richard H" <OutzenRH@state.gov>,
                                                                                                      <FaulknerCS@state.gov>, "Reeser,
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                      Tiffany R" <ReeserTR@state.gov>,
                                     "Urena, Michael A"
                                                                                                      "Killion, William"
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                      <KillionW@state.gov>, "Steffens,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                      Jessica L" <SteffensJL@state.gov>,
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                      "Finerty, Carol G (DRL)"
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                      <FinertyCG@state.gov>
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                    591 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 644 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING

                                     "Heidema, Sarah J"
                                                                                                                                                                                        Deliberative -
                                     <HeidemaSJ@state.gov>, "Rogers,
                                                                                                     PM-CPA <PM-CPA@state.gov>,                                                        Predecisional Intra-
                                     Shana A" <RogersSA2@state.gov>,
WASHAR003 WASHAR003                                                        "Paul, Joshua M"          "Freeman, Jeremy B"                                                   Withhold in agency Discussion;
                           7/17/2018 "Shin, Jae E" <ShinJE@state.gov>,                                                                 RE: Briefing next week?
4301      4305                                                             <PaulJM@state.gov>        <FreemanJB@state.gov>, "Cavnar,                                       Full        Attorney Work Product;
                                     "Miller, Michael F"
                                                                                                     Anna" <CavnarA@state.gov>                                                         Attorney-Client
                                     <Millermf@state.gov>, "Hart, Robert
                                                                                                                                                                                       Privilege;
                                     L" <HartRL@state.gov>

                                                                                                                                                                                        Deliberative -
WASHAR003 WASHAR003                                                        "McKeeby, David I"        "Paul, Joshua M"                                                      Withhold in
                           6/15/2018 "Ricci, Anthony" <RicciA@state.gov>                                                               Defense Distributed Settlement                  Predecisional Intra-
4306      4306                                                             <McKeebyDI@state.gov>     <PaulJM@state.gov>                                                    Full
                                                                                                                                                                                       agency Discussion;
                                     "Chen, Rachael J"
                                     <ChenRJ@state.gov>, PM-DDTC-
                                     Directors-DL <PM-DDTC-Directors-
                                                                                                     PM-CPA <PM-CPA@state.gov>,
                                     DL@state.gov>, PM/RSAT Team                                                                                                                        Deliberative -
                                                                                                     "Burke, David M"
                                     Leaders                                                                                                                                           Predecisional Intra-
                                                                                                     <BurkeDM@state.gov>, "Hoang,
WASHAR003 WASHAR003                  <PM_RSATTeamLeaders@state.gov>, "Plant, Sue Ann"                                                RE: Clearance Request: DAS Miller's   Withhold in agency Discussion;
                           5/17/2018                                                                 Jenny" <HoangJ@state.gov>,
4307      4308                       "Hale, Thomas R"                     <PlantSA@state.gov>                                        Public Panel                          Full        Deliberative -
                                                                                                     "David, Clarissa S"
                                     <HaleTR@state.gov>, "Milton Vogel,                                                                                                                Predecisional Draft
                                                                                                     <DavidCS@state.gov>, "Barnes,
                                     Brooke E"                                                                                                                                         Document;
                                                                                                     LaTania M" <BarnesLM@state.gov>
                                     <MiltonVogelBE@state.gov>, "O'Keefe,
                                     Kevin P" <OKeefeKP@state.gov>, PM-
                                     Strategy <PM-Strategy@state.gov>


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Miller, Michael F"                                                                                                                                Deliberative -
                                     <Millermf@state.gov>, "Freeman,                                                                                                                   Predecisional Intra-
WASHAR003 WASHAR003                  Jeremy B" <FreemanJB@state.gov>,      "Rogers, Shana A"                                           RE: Reported State Department       Withhold in agency Discussion;
                           7/27/2018                                                                 PM-CPA <PM-CPA@state.gov>
4309      4312                       "Heidema, Sarah J"                    <RogersSA2@state.gov>                                       Spokesperson Statement on 3D Guns   Full        Attorney Work Product;
                                     <HeidemaSJ@state.gov>, "Fabry,                                                                                                                    Attorney-Client
                                     Steven F" <FabrySF@state.gov>, "Hart,                                                                                                             Privilege;
                                     Robert L" <HartRL@state.gov




                                                                                                   592 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 645 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING

                                     "Kottmyer, Alice M"                                                  "Freeman, Jeremy B"                                                                   Deliberative -
                                     <KottmyerAM@state.gov>, "Rogers,                                     <FreemanJB@state.gov>,                                                               Predecisional Intra-
WASHAR003 WASHAR003                  Shana A" <RogersSA2@state.gov>,          "DeBartolo, David M"        "Kottmyer, Alice M"                Re: Emails to the Response team       Withhold in agency Discussion;
                           7/26/2018
4313      4315                       "Fabry, Steven F"                        <DeBartoloDM@state.gov>     <KottmyerAM@state.gov>,            (Defense Distributed)                 Full        Attorney Work Product;
                                     <FabrySF@state.gov>, "Loftus,                                        "Cappiello, Cheryl A"                                                                Attorney-Client
                                     Elizabeth" <LoftusE@state.gov>                                       <CappielloCA@state.gov>                                                              Privilege;

                                                                                                                                                                                                Deliberative -
                                                                                                          "Heidema, Sarah J"
                                                                                                                                                                                               Predecisional Intra-
                                                                                                          <HeidemaSJ@state.gov>, "Koelling,
WASHAR003 WASHAR003                       "Monjay, Robert"                    "Miller, Michael F"                                                                                  Withhold in agency Discussion;
                               4/3/2018                                                                   Richard W"                        RE: Cats I-III & Suppressors
4316      4318                            <MonjayR@state.gov>                 <Millermf@state.gov>                                                                                 Full        Deliberative -
                                                                                                          <KoellingRW@state.gov>, "Hart,
                                                                                                                                                                                               Predecisional Draft
                                                                                                          Robert L" <HartRL@state.gov>
                                                                                                                                                                                               Document;

                                     "Soskin, Eric (CIV)"
                                     <Eric.Soskin@usdoj.gov>, "Cavnar,                                                                                                                          Attorney Work
WASHAR003 WASHAR003                                                           "Heidema, Sarah J"          "Freeman, Jeremy B"                                                      Withhold in
                           4/10/2018 Anna" <CavnarA@state.gov>,                                                                              RE: Defense Distributed                           Product; Attorney-Client
4319      4319                                                                <HeidemaSJ@state.gov>       <FreemanJB@state.gov>                                                    Full
                                     "Robinson, Stuart J. (CIV)"                                                                                                                               Privilege;
                                     <Stuart.J.Robinson@usdoj.gov>

                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional Intra-
                                                                                                                                             RE: [Non-DoD Source] Clearance Request
WASHAR003 WASHAR003                                                           "Foster, John A"                                                                                      Withhold in agency Discussion;
                               7/9/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                0 by COB Monday: Defense Distributed
4320      4322                                                                <FosterJA2@state.gov>                                                                                 Full        Deliberative -
                                                                                                                                             Revised Settlement Item Three Letter
                                                                                                                                                                                                Predecisional Draft
                                                                                                                                                                                                Document;
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional Intra-
                                                                                                                                                                                                agency Discussion;
WASHAR003 WASHAR003                       "Fabry, Steven F"                   "Rogers, Shana A"                                              FW: FLASH CLEARANCE - Defense          Withhold in Deliberative -
                           7/19/2018                                                                                                       0
4323      4327                            <FabrySF@state.gov>                 <RogersSA2@state.gov>                                          Distributed                            Full        Predecisional Draft
                                                                                                                                                                                                Document; Attorney
                                                                                                                                                                                                Work Product; Attorney-
                                                                                                                                                                                                Client Privilege;




                                                                                                        593 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 646 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                    "Miller, Michael F"                "Mitchell, Yolanda X"                                          FW: CLEARANCE: Action Memo to Acting Withhold in agency Discussion;
                           4/19/2018                                                                                                   0
4328      4328                         <Millermf@state.gov>               <MitchellYX@state.gov>                                         S on Revision to USML Categories I-III Full        Deliberative -
                                                                                                                                                                                            Predecisional Draft
                                                                                                                                                                                            Document;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                     "Freeman, Jeremy B"
WASHAR003 WASHAR003                                                       "Rogers, Shana A"                                                                                     Withhold in agency Discussion;
                           7/27/2018 <FreemanJB@state.gov>, "Fabry,                                                                    0 Cleared DD Press Points
4329      4331                                                            <RogersSA2@state.gov>                                                                                 Full        Attorney Work Product;
                                     Steven F" <FabrySF@state.gov>
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                     PM/RSAT – FMS Team
                                                                                                     <PM_RSATFMSTeam@state.gov>,
                                                                                                     "Jost, Aaron W"
                                                                                                                                                                                                Deliberative -
                                                                                                     <JostAW@state.gov>, "Cressey,
                                                                                                                                                                                               Predecisional Intra-
                                                                                                     Laura E" <CresseyLE@state.gov>,       For Your Review and Clearance - ALESA
WASHAR003 WASHAR003                    "Miller, Michael F"                "Taggart, Ross G"                                                                                        Withhold in agency Discussion;
                           3/13/2018                                                                 "Christensen, Brent T"                Breakfast Meeting - March 14th - OOB
4332      4333                         <Millermf@state.gov>               <TaggartRG@state.gov>                                                                                    Full        Deliberative -
                                                                                                     <ChristensenBT@state.gov>,            Tomorrow
                                                                                                                                                                                               Predecisional Draft
                                                                                                     "Koelling, Richard W"
                                                                                                                                                                                               Document;
                                                                                                     <KoellingRW@state.gov>,
                                                                                                     "Sciandra, Salvatore"
                                                                                                     <SciandraS@state gov>
                                                                                                                                                                                                Deliberative -
                                                                                                                                                                                               Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,
WASHAR003 WASHAR003                                                       "Paul, Joshua M"                                                                                         Withhold in agency Discussion;
                           7/26/2018 "McKeeby, David I"                                                                                0 RE: Info memo to S
4334      4335                                                            <PaulJM@state.gov>                                                                                       Full        Deliberative -
                                     <McKeebyDI@state.gov>
                                                                                                                                                                                               Predecisional Draft
                                                                                                                                                                                               Document;
                                     "Fabry, Steven F"                                                                                                                                          Attorney Work
WASHAR003 WASHAR003                                                      "Freeman, Jeremy B"         "Cavnar, Anna"                                                                Withhold in
                           4/19/2018 <FabrySF@state.gov>, "Rogers, Shana                                                                   FW: Defense Distributed                             Product; Attorney-Client
4336      4339                                                           <FreemanJB@state.gov>       <CavnarA@state.gov>                                                           Full
                                     A" <RogersSA2@state.gov>                                                                                                                                  Privilege;
                                                                                                                                                                                                Deliberative -
                                                                                                                                                                                               Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Miller, Michael F"                                              RE: FLASH CLEARANCE - Defense           Withhold in
                           7/20/2018                                                                                                   0                                                       agency Discussion;
4340      4347                         <HeidemaSJ@state.gov>              <Millermf@state.gov>                                             Distributed                             Full
                                                                                                                                                                                               Attorney-Client
                                                                                                                                                                                               Privilege;


                                                                                                   594 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 647 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                               Deliberative -
                                                                                                                                                                                              Predecisional Intra-
                                     "Robinson, Stuart J. (CIV)"                                       "Fabry, Steven F"
                                                                                                                                                                                              agency Discussion;
                                     <Stuart.J.Robinson@usdoj.gov>,                                    <FabrySF@state.gov>, "Soskin, Eric
WASHAR003 WASHAR003                                                         "Cavnar, Anna"                                                                                        Withhold in Deliberative -
                           6/11/2018 "Freeman, Jeremy B"                                               (CIV)" <Eric.Soskin@usdoj.gov>,    RE: Defense Distributed
4348      4359                                                              <CavnarA@state.gov>                                                                                   Full        Predecisional Draft
                                     <FreemanJB@state.gov>, "Hart,                                     "Heidema, Sarah J"
                                                                                                                                                                                              Document; Attorney
                                     Robert L" <HartRL@state.gov>                                      <HeidemaSJ@state.gov>
                                                                                                                                                                                              Work Product; Attorney-
                                                                                                                                                                                              Client Privilege;

                                     "Heidema, Sarah J"                                                                                                                                        Attorney Work
WASHAR003 WASHAR003                                                       "Rogers, Shana A"            "Freeman, Jeremy B"                                                        Withhold in
                           7/27/2018 <HeidemaSJ@state.gov>, "Hart, Robert                                                                  Letter to Defense Distributed                      Product; Attorney-Client
4360      4360                                                            <RogersSA2@state.gov>        <FreemanJB@state.gov>                                                      Full
                                     L" <HartRL@state.gov>                                                                                                                                    Privilege;
                                                                                                                                                                                               Deliberative -
                                     "Miller, Michael F"
                                                                                                                                                                                              Predecisional Intra-
                                     <Millermf@state.gov>, "Principato,                                "Jost, Aaron W"
WASHAR003 WASHAR003                                                         "Hart, Robert L"                                              RE: FINAL APPROVED TOPLINES FOR         Withhold in agency Discussion;
                           7/13/2018 Luke" <PrincipatoJL@state.gov>,                                   <JostAW@state.gov>, "Sciandra,
4361      4364                                                              <HartRL@state.gov>                                            FARNBOROUGH                             Full        Deliberative -
                                     "Heidema, Sarah J"                                                Salvatore" <SciandraS@state.gov>
                                                                                                                                                                                              Predecisional Draft
                                     <HeidemaSJ@state.gov>
                                                                                                                                                                                              Document;
                                                                                                                                                                                               Deliberative -
                                                                                                                                                                                              Predecisional Intra-
                                     PM-Staffers Mailbox <PM-                                          "Heidema, Sarah J"                 RE: New PM Tasker: Q&A on the Defense
WASHAR003 WASHAR003                                                         "Paul, Joshua M"                                                                                      Withhold in agency Discussion;
                           7/25/2018 StaffersMailbox@state.gov>, "Carter,                              <HeidemaSJ@state.gov>, "Hart,      Distributed Protest Issue for PM A/S
4365      4367                                                              <PaulJM@state.gov>                                                                                    Full        Deliberative -
                                     Rachel" <CarterR@state.gov>                                       Robert L" <HartRL@state.gov>       Nominee R. Clarke Cooper's Hearing, TBD
                                                                                                                                                                                              Predecisional Draft
                                                                                                                                                                                              Document;
                                                                                                      "Fabry, Steven F"
                                     "Cavnar, Anna" <CavnarA@state.gov>,
                                                                         "Robinson, Stuart J. (CIV)"  <FabrySF@state.gov>, "Soskin, Eric                                                       Attorney Work
WASHAR003 WASHAR003                  "Freeman, Jeremy B"                                                                                                                          Withhold in
                           6/11/2018                                     <Stuart.J.Robinson@usdoj.gov (CIV)" <Eric.Soskin@usdoj.gov>,    RE: Defense Distributed                              Product; Attorney-Client
4368      4380                       <FreemanJB@state.gov>, "Hart,                                                                                                                Full
                                                                         >                            "Heidema, Sarah J"                                                                      Privilege;
                                     Robert L" <HartRL@state.gov>
                                                                                                      <HeidemaSJ@state.gov>




                                                                                                    595 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 648 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING



                                     "Hart, Robert L" <HartRL@state.gov>,
                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Shin, Jae E"
                                     <ShinJE@state.gov>, "Hamilton,
                                     Catherine E" <HamiltonCE@state.gov>,
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                                                                                                         Deliberative -
                                     "Shufflebarger, Jamie"
                                                                                                                                                                                        Predecisional Intra-
                                     <ShufflebargerJ@state.gov>, "Urena,                                                           RE: FLASH CLEARANCE: Action Memo to T
WASHAR003 WASHAR003                                                       "Ravi, Sunil K"           "Heidema, Sarah J"                                                      Withhold in agency Discussion;
                           7/26/2018 Michael A" <UrenaMA@state.gov>,                                                               regarding Defense Distributed Settlement
4381      4382                                                            <RaviSK@state.gov>        <HeidemaSJ@state.gov>                                                   Full        Deliberative -
                                     "Darrach, Tamara A"                                                                           Items
                                                                                                                                                                                        Predecisional Draft
                                     <DarrachTA@state.gov>, "Tucker,
                                                                                                                                                                                        Document;
                                     Maureen E" <TuckerME@state.gov>,
                                     "Abisellan, Eduardo"
                                     <AbisellanE@state.gov>, "Rogers,
                                     Shana A" <RogersSA2@state.gov>,
                                     "Freeman, Jeremy B"
                                     <FreemanJB@state.gov>



                                                                                                                                                                                         Attorney Work
WASHAR003 WASHAR003                                                     "Fabry, Steven F"           "Freeman, Jeremy B"            RE: Defense Distributed - settlement     Withhold in
                           6/19/2018 "Cavnar, Anna" <CavnarA@state.gov>                                                                                                                 Product; Attorney-Client
4383      4396                                                          <FabrySF@state.gov>         <FreemanJB@state.gov>          approved                                 Full
                                                                                                                                                                                        Privilege;

                                     "Hart, Robert L" <HartRL@state.gov>,
                                     "Robinson, Stuart J. (CIV)"
                                     <Stuart.J.Robinson@usdoj.gov>,
                                                                                                                                                                                         Attorney Work
WASHAR003 WASHAR003                  "Soskin, Eric (CIV)"                 "Freeman, Jeremy B"       "Monjay, Robert"                                                        Withhold in
                           4/19/2018                                                                                                RE: Defense Distributed                             Product; Attorney-Client
4397      4401                       <Eric.Soskin@usdoj.gov>, "Cavnar,    <FreemanJB@state.gov>     <MonjayR@state.gov>                                                     Full
                                                                                                                                                                                        Privilege;
                                     Anna" <CavnarA@state.gov>,
                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>




                                                                                                  596 of 760
                                                                   Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 649 of 812
                                                                   Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                 No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                                    Deliberative -
                                                                                                         "Hart, Robert L"                                                                          Predecisional
                                                                                                                                              FW: Clarifying questions regarding 13771
WASHAR003 WASHAR003                       "Miller, Michael F"                 "Monjay, Robert"           <HartRL@state.gov>, "Koelling,                                                Withhold in Interagency Discussion;
                               3/1/2018                                                                                                       preamble language for Export Control
4402      4403                            <Millermf@state.gov>                <MonjayR@state.gov>        Richard W"                                                                    Full        Deliberative -
                                                                                                                                              Rules for Cats 1-3
                                                                                                         <KoellingRW@state.gov>                                                                    Predecisional Intra-
                                                                                                                                                                                                   agency Discussion;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                              FW: New PM tasker for Control Number:                Predecisional Intra-
                                                                              Mitchell, Yolanda X
WASHAR003 WASHAR003                       Miller, Michael F                                                                                   18000018 -- Member: Jones, Walter B. - Withhold in agency Discussion;
                           1/22/2018                                          <MitchellYX@state.gov>                                        0
4404      4407                                                                                                                                                         DDTC            Full        Deliberative -
                                                                                                                                              Gunsmithing Activities.                              Predecisional Draft
                                                                                                                                                                                                   Document;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     "Fabry, Steven F"
WASHAR003 WASHAR003                                                      "Freeman, Jeremy B"                                                                                           Withhold in agency Discussion;
                           7/23/2018 <FabrySF@state.gov>, "Rogers, Shana                                                                    0 RE: Briefing next week?l
4408      4419                                                           <FreemanJB@state.gov>                                                                                         Full        Attorney Work Product;
                                     A" <RogersSA2@state.gov>
                                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;
                                                                                                         "Paul, Joshua M"
                                                                                                         <PaulJM@state.gov>, "Jost, Aaron
                                                                                                                                                                                                   Deliberative -
WASHAR003 WASHAR003                       "Mitchell, Yolanda X"               "McKeeby, David I"         W" <JostAW@state.gov>, "Miller,     RE: CAT Policy & UAS Export Policy--     Withhold in
                           4/17/2018                                                                                                                                                              Predecisional Intra-
4420      4427                            <MitchellYX@state.gov>              <McKeebyDI@state.gov>      Michael F" <Millermf@state.gov>,    Releases and Press Guidance              Full
                                                                                                                                                                                                  agency Discussion;
                                                                                                         "Chen, Rachael J"
                                                                                                         <ChenRJ@state.gov>
                                                                                                                                                                                                   Deliberative -
                                     "Heidema, Sarah J"                                                                                                                                           Predecisional Draft
WASHAR003 WASHAR003                                                       "Rogers, Shana A"              "Freeman, Jeremy B"                                                          Withhold in
                           7/26/2018 <HeidemaSJ@state.gov>, "Hart, Robert                                                                    Revisions to web notice                              Document; Attorney
4428      4428                                                            <RogersSA2@state.gov>          <FreemanJB@state.gov>                                                        Full
                                     L" <HartRL@state.gov>                                                                                                                                        Work Product; Attorney-
                                                                                                                                                                                                  Client Privilege;




                                                                                                       597 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 650 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING


                                        "Hart, Robert L" <HartRL@state.gov>,
                                        "Miller, Michael F"
                                        <Millermf@state.gov>, "Jost, Aaron
                                        W" <JostAW@state.gov>, PM-DDTC-
                                                                                                                                                                                          Deliberative -
                                        Directors-DL <PM-DDTC-Directors-
                                                                                                                                                                                         Predecisional Intra-
                                        DL@state.gov>, "Cressey, Laura E"                                                               RE: FLASH CLEARANCE: NSC Response to
WASHAR003 WASHAR003                                                          "Strike, Andrew P"                                                                              Withhold in agency Discussion;
                               1/5/2018 <CresseyLE@state.gov>, "Christensen,                          PM-CPA <PM-CPA@state.gov>         Reuters (Stone) on Arms Transfer
4429      4440                                                               <StrikeAP@state.gov>                                                                            Full        Deliberative -
                                        Brent T" <ChristensenBT@state.gov>,                                                             Initiative
                                                                                                                                                                                         Predecisional Draft
                                        "Monjay, Robert"
                                                                                                                                                                                         Document;
                                        <MonjayR@state.gov>, "Steffens,
                                        Jessica L" <SteffensJL@state.gov>,
                                        "Sciandra, Salvatore"
                                        <SciandraS@state.gov>




                                        "Cavnar, Anna" <CavnarA@state.gov>,
                                        "Heidema, Sarah J"
                                        <HeidemaSJ@state.gov>, "Hart, Robert
                                                                                                                                                                                                Attorney Work
WASHAR003 WASHAR003                     L" <HartRL@state.gov>, "Freeman,     "Dearth, Anthony M"      "Miller, Michael F"               RE: PM Final: Defense Distributed offer of Withhold in
                               4/5/2018                                                                                                                                                        Product; Attorney-Client
4441      4448                          Jeremy B" <FreemanJB@state.gov>,     <DearthAM@state.gov>     <Millermf@state.gov>              settlement                                 Full
                                                                                                                                                                                               Privilege;
                                        "Fabry, Steven F"
                                        <FabrySF@state.gov>, "Monjay,
                                        Robert" <MonjayR@state.gov>


                                                                                                      "Carter, Rachel"                                                                        Deliberative -
WASHAR003 WASHAR003                     "Darrach, Tamara A"                 "Paul, Joshua M"                                                                                     Withhold in
                           7/26/2018                                                                  <CarterR@state.gov>, "Miller,     Menendez and Engel responses                         Predecisional Draft
4449      4449                          <DarrachTA@state.gov>               <PaulJM@state.gov>                                                                                   Full
                                                                                                      Michael F" <Millermf@state.gov>                                                        Document;




                                                                                                    598 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 651 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                     FROM                   CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                     "McKeeby, David I"
                                     <McKeebyDI@state.gov>, "White,
                                     Juanita B CIV DSCA STR (US)"
                                     <juanita.b.white8.civ@mail.mil>,
                                     "Rigler, Tara M"
                                     <tara.m.rigler@nsc.eop.gov>,
                                     "Crosson, Thomas C CIV OSD PA (US)"
                                     <thomas.c.crosson.civ@mail.mil>, PM-
                                     CPA <PM-CPA@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,
                                     "Sciandra, Salvatore"
                                     <SciandraS@state.gov>, "Ward, James
                                     F (Jim) CIV DSCA STR (US)"
                                     <james.f.ward3.civ@mail.mil>,
                                     "Danielewski, Christopher A CIV DSCA                                                                                                              Deliberative -
WASHAR003 WASHAR003                                                         "Paul, Joshua M"       "McKeeby, David I"              RE: CAT Policy & UAS Export Policy--   Withhold in
                           4/17/2018 STR (US)"                                                                                                                                        Predecisional Intra-
4450      4456                                                              <PaulJM@state.gov>     <McKeebyDI@state.gov>           Releases and Press Guidance            Full
                                     <christopher.a.danielewski.civ@mail.m                                                                                                            agency Discussion;
                                     il>, "Jost, Aaron W"
                                     <JostAW@state.gov>, Kimberly Ekmark
                                     <Kimberly.Ekmark@bis.doc.gov>,
                                     Eugene Cottilli
                                     <Eugene.Cottilli@bis.doc.gov>,
                                     "Kaplan, James L. EOP/NSC"
                                     <James.L.Kaplan@nsc.eop.gov>,
                                     "Cressey, Laura E"
                                     <CresseyLE@state.gov>, "Taggart, Ross
                                     G" <TaggartRG@state.gov>, "Miller,
                                     Michael F" <Millermf@state.gov>,
                                     "Alami, Laura T CIV DSCA STR (US)"
                                     <laura.t.alami.civ@mail.mil>, "Strike,
                                     Andrew P" <StrikeAP@state gov>




                                                                                                 599 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 652 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                                                                                                                                                                          agency Discussion;
                                                                                                                                       RE: Proposed Hill responses: Defense
WASHAR003 WASHAR003                    "Miller, Michael F"               "Paul, Joshua M"                                                                                     Withhold in Deliberative -
                           7/25/2018                                                                                                 0 items and technology vulnerable to
4457      4461                         <Millermf@state.gov>              <PaulJM@state.gov>                                                                                   Full        Predecisional Draft
                                                                                                                                       Disclosure from Future Lawsuits
                                                                                                                                                                                          Document; Attorney
                                                                                                                                                                                          Work Product; Attorney-
                                                                                                                                                                                          Client Privilege;
                                                                                                                                                                                           Deliberative -
                                     "Wall, Amanda J" <WallAJ@state.gov>,                                                                                                                 Predecisional Intra-
                                     "Freeman, Jeremy B"                                                                                                                                  agency Discussion;
WASHAR003 WASHAR003                  <FreemanJB@state.gov>, "Fabry,       "Rogers, Shana A"         "Loftus, Elizabeth"                                                       Withhold in Deliberative -
                           7/25/2018                                                                                                   RE: S Contingency Lines
4462      4465                       Steven F" <FabrySF@state.gov>,       <RogersSA2@state.gov>     <LoftusE@state.gov>                                                       Full        Predecisional Draft
                                     "Dorosin, Joshua L"                                                                                                                                  Document; Attorney
                                     <DorosinJL@state.gov>                                                                                                                                Work Product; Attorney-
                                                                                                                                                                                          Client Privilege;
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                                                                                                                                                                          agency Discussion;
                                     "Heidema, Sarah J"                                             "Fabry, Steven F"
WASHAR003 WASHAR003                                                      "Freeman, Jeremy B"                                                                                  Withhold in Deliberative -
                           6/12/2018 <HeidemaSJ@state.gov>, "Cavnar,                                <FabrySF@state.gov>, "Hart, Robert RE: Defense Distributed
4466      4478                                                           <FreemanJB@state.gov>                                                                                Full        Predecisional Draft
                                     Anna" <CavnarA@state.gov>                                      L" <HartRL@state.gov>
                                                                                                                                                                                          Document; Attorney
                                                                                                                                                                                          Work Product; Attorney-
                                                                                                                                                                                          Client Privilege;
                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                                                                                                                                                                          agency Discussion;
                                     "Rogers, Shana A"                                                                                 RE: For clearance -- Updated press
WASHAR003 WASHAR003                                                      "Freeman, Jeremy B"                                                                                  Withhold in Deliberative -
                           7/27/2018 <RogersSA2@state.gov>, "Fabry,                                                                  0 guidance on Defense Distributed 3D
4479      4482                                                           <FreemanJB@state.gov>                                                                                Full        Predecisional Draft
                                     Steven F" <FabrySF@state.gov>                                                                     Printed Firearms Settlement
                                                                                                                                                                                          Document; Attorney
                                                                                                                                                                                          Work Product; Attorney-
                                                                                                                                                                                          Client Privilege;




                                                                                                  600 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 653 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                    CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                                                                                                       Deliberative -
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                                                                                                      Predecisional Intra-
                                     "Rogers, Shana A"
                                                                                                      "Heidema, Sarah J"                                                              agency Discussion;
                                     <RogersSA2@state.gov>, "Darrach,
WASHAR003 WASHAR003                                                       "Fabry, Steven F"          <HeidemaSJ@state.gov>, "Freeman,                                     Withhold in Deliberative -
                           7/25/2018 Tamara A" <DarrachTA@state.gov>,                                                                 RE: S Contingency Lines
4483      4488                                                            <FabrySF@state.gov>        Jeremy B" <FreemanJB@state.gov>,                                     Full        Predecisional Draft
                                     "Miller, Michael F"
                                                                                                     PM-CPA <PM-CPA@state.gov>                                                        Document; Attorney
                                     <Millermf@state.gov>, "Hart, Robert
                                                                                                                                                                                      Work Product; Attorney-
                                     L" <HartRL@state.gov>
                                                                                                                                                                                      Client Privilege;

                                     "Cavnar, Anna" <CavnarA@state.gov>,
                                     "Heidema, Sarah J"
                                                                         "Robinson, Stuart J. (CIV)"                                                                                   Attorney Work
WASHAR003 WASHAR003                  <HeidemaSJ@state.gov>, "Freeman,                                 "Monjay, Robert"                                                    Withhold in
                           4/11/2018                                     <Stuart.J.Robinson@usdoj.gov                                  Re: Defense Distributed                        Product; Attorney-Client
4489      4491                       Jeremy B" <FreemanJB@state.gov>,                                 <MonjayR@state.gov>                                                 Full
                                                                         >                                                                                                            Privilege;
                                     "Soskin, Eric (CIV)"
                                     <Eric.Soskin@usdoj.gov>

                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                      Predecisional Intra-
WASHAR003 WASHAR003                                                          "Fabry, Steven F"       "Freeman, Jeremy B"                                                  Withhold in agency Discussion;
                               4/2/2018 "Cavnar, Anna" <CavnarA@state.gov>                                                             RE: Offer of Settlement
4492      4499                                                               <FabrySF@state.gov>     <FreemanJB@state.gov>                                                Full        Attorney Work Product;
                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                      Privilege;




                                                                                                   601 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 654 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                      FROM                           CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                     "Shepherd, Pamela C CIV DSCA STR
                                     (US)"
                                     <pamela.c.shepherd.civ@mail.mil>,
                                     "Peterson, Patricia R CIV DTSA PD (US)"
                                     <patricia.r.peterson4.civ@mail.mil>,
                                     "David.Flynn@nnsa.doe.gov"
                                     <David.Flynn@nnsa.doe.gov>, "Krupa,
                                     Melissa M"
                                                                                                            "Hunter, Robert C. EOP/NSC"
                                     <Melissa.Krupa@nnsa.doe.gov>,
                                                                                                            <Robert.C.Hunter@nsc.eop.gov>,
                                     Michael Vaccaro
                                                                                                            "Gray, Alexander B. EOP/WHO"
                                     <Michael.Vaccaro@bis.doc.gov>,
                                                                                                            <Alexander.B.Gray@who.eop.gov>,
                                     "scott.kennedy@trade.gov"
                                                                                                            "Urena, Michael A"
                                     <scott.kennedy@trade.gov>,
                                                                                                            <UrenaMA@state.gov>, "Rigler,
                                     "eric.longnecker@bis.doc.gov"
                                                                                                            Tara M. EOP/NSC"
                                     <eric.longnecker@bis.doc.gov>,                                                                                                                         Deliberative -
WASHAR003 WASHAR003                                                          "Kouts, Jodi L. EOP/NSC"       <Tara.M.Rigler@nsc.eop.gov>,     FINAL APPROVED TOPLINES FOR       Withhold in
                           7/12/2018 "Socha, Leah M CIV DSCA FO (US)"                                                                                                                      Predecisional
4500      4501                                                               <Jodi.L.Kouts@nsc.eop.gov>     "Ahern, Stephanie R. EOP/NSC"    FARNBOROUGH                       Full
                                     <leah.m.socha2.civ@mail.mil>, "Hizon,                                                                                                                 Interagency Discussion;
                                                                                                            <Stephanie.R.Ahern@nsc.eop.gov>,
                                     Michele H SES DSCA (US)"
                                                                                                            "Miller, Paul J. EOP/NSC"
                                     <michele.h.hizon.civ@mail.mil>,
                                                                                                            <Paul.J.Miller@nsc.eop.gov>,
                                     "Laychak, Michael R SES DTSA EO (US)"
                                                                                                            "Kaplan, James L. EOP/NSC"
                                     <michael.r.laychak.civ@mail.mil>,
                                                                                                            <James.L.Kaplan@nsc.eop.gov>,
                                     "Gray, Alexander B. EOP/WHO"
                                                                                                            "Laurer, Scott J. EOP/NSC"
                                     <Alexander.B.Gray@who.eop.gov>,
                                                                                                            <Scott.J.Laurer@nsc.eop.gov>
                                     "Sciandra, Salvatore"
                                     <SciandraS@state.gov>, "Jost, Aaron
                                     W" <JostAW@state.gov>, "Miller,
                                     Michael F" <Millermf@state.gov>,
                                     "Cressey, Laura E"
                                     <CresseyLE@state.gov>, Matthew
                                     Borman
                                     <Matthew Borman@bis doc gov>




                                                                                                          602 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 655 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                               FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     "Soskin, Eric (CIV)"                                                                                                                                     Deliberative -
                                     <Eric.Soskin@usdoj.gov>, "Freeman,                                                                                                                      Predecisional Intra-
                                                                         "Robinson, Stuart J. (CIV)"  "Monjay, Robert"
WASHAR003 WASHAR003                  Jeremy B" <FreemanJB@state.gov>,                                                                                                            Withhold in agency Discussion;
                           4/19/2018                                     <Stuart.J.Robinson@usdoj.gov <MonjayR@state.gov>, "Hart,         RE: Defense Distributed
4502      4506                       "Cavnar, Anna" <CavnarA@state.gov>,                                                                                                         Full        Attorney Work Product;
                                                                         >                            Robert L" <HartRL@state.gov>
                                     "Heidema, Sarah J"                                                                                                                                      Attorney-Client
                                     <HeidemaSJ@state.gov>                                                                                                                                   Privilege;

                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
WASHAR003 WASHAR003                       "Monjay, Robert"                 "Miller, Michael F"                                            RE: Publication of Proposed Rules on   Withhold in Interagency Discussion;
                               4/3/2018                                                                                               0
4507      4508                            <MonjayR@state.gov>              <Millermf@state.gov>                                           USML Cats I-III                        Full        Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                                                                                                                                                                             agency Discussion;

                                                                                                      "Heidema, Sarah J"                                                                      Deliberative -
                                     "Rogers, Shana A"
                                                                                                      <HeidemaSJ@state.gov>, "Freeman,                                                       Predecisional Intra-
                                     <RogersSA2@state.gov>, "Paul, Joshua
WASHAR003 WASHAR003                                                       "Darrach, Tamara A"         Jeremy B" <FreemanJB@state.gov>,                                           Withhold in agency Discussion;
                           7/25/2018 M" <PaulJM@state.gov>, "Miller,                                                                   RE: S Contingency Lines
4509      4513                                                            <DarrachTA@state.gov>       PM-CPA <PM-CPA@state.gov>,                                                 Full        Deliberative -
                                     Michael F" <Millermf@state.gov>,
                                                                                                      "Fabry, Steven F"                                                                      Predecisional Draft
                                     "Hart, Robert L" <HartRL@state.gov>
                                                                                                      <FabrySF@state.gov>                                                                    Document;




                                                                                                   603 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 656 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING


                                        "Strike, Andrew P"
                                        <StrikeAP@state.gov>, "Miller,
                                        Michael F" <Millermf@state.gov>, PM-
                                        DDTC-Directors-DL <PM-DDTC-
                                        Directors-DL@state.gov>, "Cressey,                                                                                                             Deliberative -
                                        Laura E" <CresseyLE@state.gov>,                                                                                                               Predecisional
                                                                                                                                     RE: FLASH CLEARANCE: NSC Response to
WASHAR003 WASHAR003                     "Christensen, Brent T"               "Jost, Aaron W"                                                                              Withhold in Interagency Discussion;
                               1/5/2018                                                                                            0 Reuters (Stone) on Arms Transfer
4514      4524                          <ChristensenBT@state.gov>, "Hart,    <JostAW@state.gov>                                                                           Full        Deliberative -
                                                                                                                                     Initiative
                                        Robert L" <HartRL@state.gov>,                                                                                                                 Predecisional Draft
                                        "Monjay, Robert"                                                                                                                              Document;
                                        <MonjayR@state.gov>, "Steffens,
                                        Jessica L" <SteffensJL@state.gov>,
                                        "Sciandra, Salvatore"
                                        <SciandraS@state.gov>



                                        "Dearth, Anthony M"
                                        <DearthAM@state.gov>, "Heidema,
                                        Sarah J" <HeidemaSJ@state.gov>,
                                        "Hart, Robert L" <HartRL@state.gov>,                                                                                                                Attorney Work
WASHAR003 WASHAR003                                                          "Cavnar, Anna"          "Miller, Michael F"             RE: PM Final: Defense Distributed offer   Withhold in
                               4/5/2018 "Freeman, Jeremy B"                                                                                                                                Product; Attorney-Client
4525      4532                                                               <CavnarA@state.gov>     <Millermf@state.gov>            of settlement                             Full
                                        <FreemanJB@state.gov>, "Fabry,                                                                                                                     Privilege;
                                        Steven F" <FabrySF@state.gov>,
                                        "Monjay, Robert"
                                        <MonjayR@state.gov>

                                                                                                                                                                                            Deliberative -
WASHAR003 WASHAR003                                                         "Paul, Joshua M"                                                                                   Withhold in
                           7/25/2018 PM-CPA <PM-CPA@state.gov>                                                                     0 CLOSE HOLD - DO NOT FORWARD                           Predecisional Intra-
4533      4533                                                              <PaulJM@state.gov>                                                                                 Full
                                                                                                                                                                                           agency Discussion;




                                                                                                   604 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 657 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                               FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                      Predecisional Intra-
WASHAR003 WASHAR003                    "Fabry, Steven F"                "Rogers, Shana A"                                          RE: FLASH CLEARANCE - Defense          Withhold in agency Discussion;
                           7/19/2018                                                                                             0
4534      4538                         <FabrySF@state.gov>              <RogersSA2@state.gov>                                      Distributed                            Full        Attorney Work Product;
                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                      Privilege;
                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                      Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,
WASHAR003 WASHAR003                                                       "Heidema, Sarah J"                                       20180725 Draft AM to DAS Miller re DoS Withhold in agency Discussion;
                           7/26/2018 "Rogers, Shana A"                                                                           0
4539      4539                                                            <HeidemaSJ@state.gov>                                    Defense Distributed Settlement-Re.._   Full        Deliberative -
                                     <RogersSA2@state.gov>
                                                                                                                                                                                      Predecisional Draft
                                                                                                                                                                                      Document;




                                                                                                  605 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 658 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING




                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,
                                     "Curran, Christopher P"
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                      Legal-PM-DL <Legal-PM-
                                     Eduardo" <AbisellanE@state.gov>,
                                                                                                      DL@state.gov>, "SP_Staff
                                     "Higgins, Scott C"
                                                                                                      Assistants"                                                                         Deliberative -
                                     <HigginsSC@state.gov>, "Paul, Joshua
                                                                                                      <SP_StaffAssistants@state.gov>,                                                    Predecisional Intra-
                                     M" <PaulJM@state.gov>, "Outzen,
WASHAR003 WASHAR003                                                         "Cooper, John M"          "Noonan, Michael J"                                                    Withhold in agency Discussion;
                           4/14/2018 Richard H" <OutzenRH@state.gov>,                                                                 RE: QFRMenendez313
4540      4544                                                              <CooperJM3@state.gov>     <NoonanMJ@state.gov>,                                                  Full        Attorney Work Product;
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                      "Christensen, Brent T"                                                             Attorney-Client
                                     "Urena, Michael A"
                                                                                                      <ChristensenBT@state.gov>,                                                         Privilege;
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                      PM/RSAT Team Leaders
                                     Roland D" <McKayRD@state.gov>,
                                                                                                      <PM_RSATTeamLeaders@state.gov
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                      >
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>




                                     "Miller, Michael F"                                                                                                                                  Deliberative -
WASHAR003 WASHAR003                                                       "Paul, Joshua M"                                           RE: Sen. Menendez Letter to Secretary   Withhold in
                           7/25/2018 <Millermf@state.gov>, "Heidema,                                                               0                                                     Predecisional Intra-
4545      4546                                                            <PaulJM@state.gov>                                         Pompeo on 3D Guns Issue                 Full
                                     Sarah J" <HeidemaSJ@state.gov>                                                                                                                      agency Discussion;




                                                                                                    606 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 659 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING


                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "McKeeby,
                                     David I" <McKeebyDI@state.gov>,
                                     "Hart, Robert L" <HartRL@state.gov>,
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                     "Heidema, Sarah J"                                                                                                                               Deliberative -
WASHAR003 WASHAR003                                                       "Paul, Joshua M"          "Cavnar, Anna"                                                       Withhold in
                           7/23/2018 <HeidemaSJ@state.gov>, "Freeman,                                                                RE: Briefing next week?                         Predecisional Intra-
4547      4559                                                            <PaulJM@state.gov>        <CavnarA@state.gov>, Legal-PM-DL                                     Full
                                     Jeremy B" <FreemanJB@state.gov>,                                                                                                                agency Discussion;
                                                                                                    <Legal-PM-DL@state.gov>
                                     "Rogers, Shana A"
                                     <RogersSA2@state.gov>, "Shin, Jae E"
                                     <ShinJE@state.gov>, "Miller, Michael
                                     F" <Millermf@state.gov>


                                                                                                                                                                                      Deliberative -
                                                                                                                                                                                     Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,
WASHAR003 WASHAR003                                                       "Heidema, Sarah J"                                                                             Withhold in agency Discussion;
                           4/12/2018 "Monjay, Robert"                                                                               0 ASAP FW: Offer of Settlement
4560      4570                                                            <HeidemaSJ@state.gov>                                                                          Full        Attorney Work Product;
                                     <MonjayR@state.gov>
                                                                                                                                                                                     Attorney-Client
                                                                                                                                                                                     Privilege;


                                     "Freeman, Jeremy B"
                                     <FreemanJB@state.gov>, "Heidema,
                                                                                                                                                                                      Deliberative -
                                     Sarah J" <HeidemaSJ@state.gov>,
                                                                                                                                                                                     Predecisional Intra-
                                     "Fabry, Steven F"
                                                                                                                                                                                     agency Discussion;
                                     <FabrySF@state.gov>, "McKeeby,                                 PM-CPA <PM-CPA@state.gov>,
WASHAR003 WASHAR003                                                       "Paul, Joshua M"                                                                               Withhold in Deliberative -
                           7/23/2018 David I" <McKeebyDI@state.gov>,                                "Cavnar, Anna"                    RE: Briefing next week?
4571      4584                                                            <PaulJM@state.gov>                                                                             Full        Predecisional Draft
                                     "Hart, Robert L" <HartRL@state.gov>,                           <CavnarA@state.gov>
                                                                                                                                                                                     Document; Attorney
                                     "Rogers, Shana A"
                                                                                                                                                                                     Work Product; Attorney-
                                     <RogersSA2@state.gov>, "Shin, Jae E"
                                                                                                                                                                                     Client Privilege;
                                     <ShinJE@state.gov>, "Miller, Michael
                                     F" <Millermf@state.gov>




                                                                                                  607 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 660 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                      CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     "Cavnar, Anna" <CavnarA@state.gov>,
                                                                                                        "Heidema, Sarah J"                                                                         agency Discussion;
WASHAR003 WASHAR003                  "Freeman, Jeremy B"                 "Hart, Robert L"                                                                                              Withhold in
                           7/18/2018                                                                    <HeidemaSJ@state.gov>, "Monjay, FW: Defense Distributed Case                               Deliberative -
4585      4587                       <FreemanJB@state.gov>, "Rogers,     <HartRL@state.gov>                                                                                            Full
                                                                                                        Robert" <MonjayR@state.gov>                                                                Predecisional Draft
                                     Shana A" <RogersSA2@state.gov>
                                                                                                                                                                                                   Document; Attorney-
                                                                                                                                                                                                   Client Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                                                                                        "Monjay, Robert"
                                                                                                                                                                                                   agency Discussion;
                                                                                                        <MonjayR@state.gov>, "Heidema,
WASHAR003 WASHAR003                     "Freeman, Jeremy B"                   "Hart, Robert L"                                                                                         Withhold in Deliberative -
                           4/20/2018                                                                    Sarah J" <HeidemaSJ@state.gov>,       RE: Defense Distributed
4588      4593                          <FreemanJB@state.gov>                 <HartRL@state.gov>                                                                                       Full        Predecisional Draft
                                                                                                        "Cavnar, Anna"
                                                                                                                                                                                                   Document; Attorney
                                                                                                        <CavnarA@state.gov>
                                                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;
                                     "Robinson, Stuart J. (CIV)"
                                                                                                        Freeman, Jeremy B                                                                           Attorney Work
WASHAR003 WASHAR003                  <Stuart.J.Robinson@usdoj.gov>,           "Cavnar, Anna"                                                                                           Withhold in
                           4/10/2018                                                                    <FreemanJB@state.gov>, "Heidema, Re: Defense Distributed                                   Product; Attorney-Client
4594      4595                       "Soskin, Eric (CIV)"                     <CavnarA@state.gov>                                                                                      Full
                                                                                                        Sarah J" <HeidemaSJ@state.gov>                                                             Privilege;
                                     <Eric.Soskin@usdoj.gov>
                                     "Fabry, Steven F"                                                                                                                                              Attorney Work
WASHAR003 WASHAR003                                                           "Rogers, Shana A"                                               FW: FLASH CLEARANCE - Defense            Withhold in
                           7/24/2018 <FabrySF@state.gov>, "Freeman,                                                                       0                                                        Product; Attorney-Client
4596      4599                                                                <RogersSA2@state.gov>                                           Distributed                              Full
                                     Jeremy B" <FreemanJB@state.gov>                                                                                                                               Privilege;

                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                                                                                                                                                                                   agency Discussion;
                                        "Hart, Robert L" <HartRL@state.gov>,
WASHAR003 WASHAR003                                                          "Monjay, Robert"                                                                                          Withhold in Deliberative -
                               6/8/2018 "Heidema, Sarah J"                                                                                0 RE: Defense Distributed
4600      4610                                                               <MonjayR@state.gov>                                                                                       Full        Predecisional Draft
                                        <HeidemaSJ@state.gov>
                                                                                                                                                                                                   Document; Attorney
                                                                                                                                                                                                   Work Product; Attorney-
                                                                                                                                                                                                   Client Privilege;

                                        "Soskin, Eric (CIV)"
                                                                                                        "Cavnar, Anna"                                                                               Attorney Work
WASHAR003 WASHAR003                     <Eric.Soskin@usdoj.gov>, "Robinson,   "Freeman, Jeremy B"                                                                                       Withhold in
                               4/6/2018                                                                 <CavnarA@state.gov>, "Fabry,          RE: Defense Distributed - Draft MTD brief             Product; Attorney-Client
4611      4615                          Stuart J. (CIV)"                      <FreemanJB@state.gov>                                                                                     Full
                                                                                                        Steven F" <FabrySF@state.gov>                                                               Privilege;
                                        <Stuart.J.Robinson@usdoj.gov>



                                                                                                      608 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 661 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                     "Cappiello, Cheryl A"
                                     <CappielloCA@state.gov>, "DeBartolo,                           "Freeman, Jeremy B"
                                     David M" <DeBartoloDM@state.gov>,                              <FreemanJB@state.gov>,
                                                                                                                                                                                          Attorney Work
WASHAR003 WASHAR003                  "Kottmyer, Alice M"                  "Rogers, Shana A"         "Kottmyer, Alice M"               RE: Emails to the Response team        Withhold in
                           7/26/2018                                                                                                                                                     Product; Attorney-Client
4616      4619                       <KottmyerAM@state.gov>, "Fabry,      <RogersSA2@state.gov>     <KottmyerAM@state.gov>,           (Defense Distributed)                  Full
                                                                                                                                                                                         Privilege;
                                     Steven F" <FabrySF@state.gov>,                                 "Wenderoth, Valerie A"
                                     "Loftus, Elizabeth"                                            <WenderothVA@state.gov>
                                     <LoftusE@state.gov>


                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Rogers, Shana
                                                                                                     "Heidema, Sarah J"
                                     A" <RogersSA2@state.gov>, "Darrach,                                                                                                                  Attorney Work
WASHAR003 WASHAR003                                                      "Paul, Joshua M"           <HeidemaSJ@state.gov>, "Freeman,                                         Withhold in
                           7/25/2018 Tamara A" <DarrachTA@state.gov>,                                                                RE: S Contingency Lines                             Product; Attorney-Client
4620      4625                                                           <PaulJM@state.gov>         Jeremy B" <FreemanJB@state.gov>,                                         Full
                                     "Miller, Michael F"                                                                                                                                 Privilege;
                                                                                                    PM-CPA <PM-CPA@state.gov>
                                     <Millermf@state.gov>, "Hart, Robert
                                     L" <HartRL@state.gov>


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Rogers, Shana A"                                                                                                                                    Deliberative -
                                     <RogersSA2@state.gov>, "Fabry,                                                                                                                      Predecisional Intra-
                                                                                                    "Freeman, Jeremy B"
WASHAR003 WASHAR003                  Steven F" <FabrySF@state.gov>,       "Heidema, Sarah J"                                                                                 Withhold in agency Discussion;
                           7/25/2018                                                                <FreemanJB@state.gov>, PM-CPA     RE: S Contingency Lines
4626      4633                       "Darrach, Tamara A"                  <HeidemaSJ@state.gov>                                                                              Full        Deliberative -
                                                                                                    <PM-CPA@state.gov>
                                     <DarrachTA@state.gov>, "Miller,                                                                                                                     Predecisional Draft
                                     Michael F" <Millermf@state.gov>,                                                                                                                    Document;
                                     "Hart, Robert L" <HartRL@state.gov>


                                                                                                    Monjay, Robert                                                                        Deliberative -
WASHAR003 WASHAR003                    "Miller, Michael F"               "Heidema, Sarah J"                                           FW: Publication of Proposed Rules on   Withhold in
                           4/10/2018                                                                <MonjayR@state.gov>, "Hart,                                                          Predecisional
4634      4637                         <Millermf@state.gov>              <HeidemaSJ@state.gov>                                        USML Cats I-III                        Full
                                                                                                    Robert L" <HartRL@state.gov>                                                         Interagency Discussion;




                                                                                                  609 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 662 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                    "Miller, Michael F"                "Heidema, Sarah J"                                             FW: Defense Distributed - settlement   Withhold in agency Discussion;
                           6/27/2018                                                                                                 0
4638      4654                         <Millermf@state.gov>               <HeidemaSJ@state.gov>                                          approved                               Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                         Deliberative -
                                     "Rogers, Shana A"                                                                                  RE: FLASH CLEARANCE: Action Memo to             Predecisional Draft
WASHAR003 WASHAR003                                                       "Fabry, Steven F"                                                                                 Withhold in
                           7/26/2018 <RogersSA2@state.gov>, "Freeman,                                                                0 T regarding Defense Distributed                  Document; Attorney
4655      4656                                                            <FabrySF@state.gov>                                                                               Full
                                     Jeremy B" <FreemanJB@state.gov>                                                                   Settlement Items                                 Work Product; Attorney-
                                                                                                                                                                                        Client Privilege;
                                                                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                    "McKeeby, David I"                 "Paul, Joshua M"                                                                                      Withhold in
                           4/13/2018                                                                                                 0 FW: PDAS cleared: DD offer                           Predecisional Intra-
4657      4658                         <McKeebyDI@state.gov>              <PaulJM@state.gov>                                                                                    Full
                                                                                                                                                                                            agency Discussion;
                                     "Rogers, Shana A"
                                     <RogersSA2@state.gov>, "Kottmyer,                                                                 RE: Proposed Hill responses: Defense                  Attorney Work
WASHAR003 WASHAR003                                                       "Freeman, Jeremy B"                                                                                   Withhold in
                           7/25/2018 Alice M" <KottmyerAM@state.gov>,                                                                0 items and technology vulnerable to                   Product; Attorney-Client
4659      4662                                                            <FreemanJB@state.gov>                                                                                 Full
                                     "Fabry, Steven F"                                                                                 Disclosure from Future Lawsuits                      Privilege;
                                     <FabrySF@state.gov>
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Koelling, Richard W"                                                                                 Withhold in agency Discussion;
                           4/19/2018                                                                                                 0 RE: Defense Distributed
4663      4667                         <HeidemaSJ@state.gov>              <KoellingRW@state.gov>                                                                                Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                             Deliberative -
                                     "Fabry, Steven F"                                                                                                                                      Predecisional Intra-
                                                                                                      Cavnar, Anna
WASHAR003 WASHAR003                  <FabrySF@state.gov>, "Robinson,      "Soskin, Eric (CIV)"                                                                                  Withhold in agency Discussion;
                           3/23/2018                                                                  <CavnarA@state.gov>, "Freeman, RE: Offer of Settlement
4668      4672                       Stuart J. (CIV)"                     <Eric.Soskin@usdoj.gov>                                                                               Full        Attorney Work Product;
                                                                                                      Jeremy B" <FreemanJB@state.gov>
                                     <Stuart.J.Robinson@usdoj.gov>                                                                                                                          Attorney-Client
                                                                                                                                                                                            Privilege;




                                                                                                    610 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 663 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                          CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     "Nauert, Heather N"
                                     <NauertHN@state.gov>, "Mason, Julia                                                                                                                           Deliberative -
WASHAR003 WASHAR003                                                      "Paul, Joshua M"                                                   Email about Sen. Menendez on State        Withhold in
                           7/25/2018 N" <MasonJN@state.gov>, PA Press                                                                   0                                                         Predecisional Intra-
4673      4674                                                           <PaulJM@state.gov>                                                 authorizing 3D plastic guns               Full
                                     Duty <PAPressDuty@state.gov>, PM-                                                                                                                            agency Discussion;
                                     CPA <PM-CPA@state.gov>

                                                                                                                                                                                                   Deliberative -
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                                                                                                                  Predecisional Intra-
                                     "Goldschmidt, Lauren (OLA)"
WASHAR003 WASHAR003                                                       "Wilson, Karen L (OLA)"                                           RE: Rep. Engel Letter to Sec. Pompeo on   Withhold in agency Discussion;
                           7/24/2018 <Lauren.Goldschmidt@usdoj.gov>,                                                                    0
4675      4677                                                            <Karen.L.Wilson@usdoj.gov>                                        3D Printed guns                           Full        Attorney Work Product;
                                     "Darrach, Tamara A"
                                                                                                                                                                                                  Attorney-Client
                                     <DarrachTA@state.gov>
                                                                                                                                                                                                  Privilege;
                                                                                                       "Litzenberger, Earle D (Lee)"
                                                                                                       <LitzenbergerED@state.gov>,
                                                                                                       "Miller, Michael F"
                                                                                                       <Millermf@state.gov>, "Dearth,
                                                                                                       Anthony M"
                                                                                                       <DearthAM@state.gov>, "Koelling,
                                                                                                       Richard W"
                                                                                                                                                                                                    Deliberative -
                                                                                                       <KoellingRW@state.gov>,
                                                                                                                                                                                                   Predecisional Intra-
                                                                                                       "Heidema, Sarah J"
WASHAR003 WASHAR003                    "Fabry, Steven F"                 "Kaidanow, Tina S"                                               RE: Defense Distributed: Summary of the Withhold in      agency Discussion;
                           3/27/2018                                                                   <HeidemaSJ@state.gov>, "Monjay,
4678      4679                         <FabrySF@state.gov>               <KaidanowTS@state.gov>                                           Litigation and Current Status           Full             Attorney Work Product;
                                                                                                       Robert" <MonjayR@state.gov>,
                                                                                                                                                                                                   Attorney-Client
                                                                                                       "Hart, Robert L"
                                                                                                                                                                                                   Privilege;
                                                                                                       <HartRL@state.gov>, "Steffens,
                                                                                                       Jessica L" <SteffensJL@state.gov>,
                                                                                                       "Paul, Joshua M"
                                                                                                       <PaulJM@state.gov>, "Freeman,
                                                                                                       Jeremy B" <FreemanJB@state.gov>,
                                                                                                       "Cavnar, Anna"
                                                                                                       <CavnarA@state.gov>




                                                                                                   611 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 664 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING



                                     "Curran, Christopher P"
                                     <CurranCP@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,
                                     "Abisellan, Eduardo"                                             PM-CPA <PM-CPA@state.gov>,
                                     <AbisellanE@state.gov>, "Higgins,                                Legal-PM-DL <Legal-PM-
                                     Scott C" <HigginsSC@state.gov>, "Paul,                           DL@state.gov>, "SP_Staff
                                     Joshua M" <PaulJM@state.gov>,                                    Assistants"
                                     "Outzen, Richard H"                                              <SP_StaffAssistants@state.gov>,
                                                                                                                                                                                         Deliberative -
WASHAR003 WASHAR003                  <OutzenRH@state.gov>, "Wall,           "Cooper, John M"          "Noonan, Michael J"                                                   Withhold in
                           4/14/2018                                                                                                  RE: QFRMenendez313                                Predecisional Intra-
4680      4682                       Amanda J" <WallAJ@state.gov>,          <CooperJM3@state.gov>     <NoonanMJ@state.gov>,                                                 Full
                                                                                                                                                                                        agency Discussion;
                                     "Urena, Michael A"                                               "Christensen, Brent T"
                                     <UrenaMA@state.gov>, "McKay,                                     <ChristensenBT@state.gov>,
                                     Roland D" <McKayRD@state.gov>,                                   PM/RSAT Team Leaders
                                     "Jost, Aaron W" <JostAW@state.gov>,                              <PM_RSATTeamLeaders@state.gov
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-                           >
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>



                                                                                                                                                                                         Deliberative -
                                     "Hart, Robert L" <HartRL@state.gov>,                                                                                                               Predecisional Intra-
                                                                                                                                     RE: Proposed Hill responses: Defense
WASHAR003 WASHAR003                  "Heidema, Sarah J"                   "Rogers, Shana A"           "Freeman, Jeremy B"                                                   Withhold in agency Discussion;
                           7/26/2018                                                                                                 items and technology vulnerable to
4683      4687                       <HeidemaSJ@state.gov>, "Paul, Joshua <RogersSA2@state.gov>       <FreemanJB@state.gov>                                                 Full        Attorney Work Product;
                                                                                                                                     Disclosure from Future Lawsuits
                                     M" <PaulJM@state.gov>                                                                                                                              Attorney-Client
                                                                                                                                                                                        Privilege;




                                                                                                    612 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 665 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                   FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING

                                     Chandler, Karen R
                                     <ChandlerKR@state.gov>, "Hart,
                                     Robert L" <HartRL@state.gov>,                                       "Miller, Michael F"
                                     "Monjay, Robert"                                                    <Millermf@state.gov>, "Dearth,    RE: **Sensitive Litigation Issue**:                  Deliberative -
WASHAR003 WASHAR003                                                      "Heidema, Sarah J"                                                                                        Withhold in
                           4/11/2018 <MonjayR@state.gov>, "Freeman,                                      Anthony M"                        Defense Distributed Counteroffer of                 Predecisional Intra-
4688      4689                                                           <HeidemaSJ@state.gov                                                                                      Full
                                     Jeremy B" <FreemanJB@state.gov>,                                    <DearthAM@state.gov>, "Steffens, Settlement                                           agency Discussion;
                                     "Fabry, Steven F"                                                   Jessica L" <SteffensJL@state.gov>
                                     <FabrySF@state.gov>, "Cavnar, Anna"
                                     <CavnarA@state.gov>


                                        "Kouts, Jodi L. EOP/NSC"
                                                                                                                                                                                                Deliberative -
WASHAR003 WASHAR003                     <Jodi.L.Kouts@nsc.eop.gov>, "Miller,   "Monjay, Robert"          "Hart, Robert L"                   RE: Publication of Proposed Rules on   Withhold in
                               4/3/2018                                                                                                                                                        Predecisional
4690      4691                          Michael F" <Millermf@state.gov>,       <MonjayR@state.gov>       <HartRL@state.gov>                 USML Cats I-III                        Full
                                                                                                                                                                                               Interagency Discussion;
                                        "Jost, Aaron W" <JostAW@state.gov>

                                                                                                                                                                                                Attorney Work
WASHAR003 WASHAR003                       "Robinson, Stuart J. (CIV)"          "Fabry, Steven F"         "Soskin, Eric (CIV)"                                                      Withhold in
                           3/16/2018                                                                                                        RE: Offer of Settlement                            Product; Attorney-Client
4692      4693                            <Stuart.J.Robinson@usdoj.gov>        <FabrySF@state.gov>       <Eric.Soskin@usdoj.gov>                                                   Full
                                                                                                                                                                                               Privilege;
                                                                                                                                                                                                Deliberative -
                                                                                                                                                                                               Predecisional Intra-
WASHAR003 WASHAR003                       "Miller, Michael F"                  "Heidema, Sarah J"                                                                                  Withhold in agency Discussion;
                               5/7/2018                                                                                                   0 FW: Roll Out call - CATS 1-3
4694      4696                            <Millermf@state.gov>                 <HeidemaSJ@state.gov>                                                                               Full        Deliberative -
                                                                                                                                                                                               Predecisional Draft
                                                                                                                                                                                               Document;
                                                                                                                                                                                                Deliberative -
                                                                                                                                                                                               Predecisional Intra-
WASHAR003 WASHAR003                       "Monjay, Robert"                     "Heidema, Sarah J"                                                                                  Withhold in agency Discussion;
                           7/20/2018                                                                                                      0 FW: Briefing next week?
4697      4706                            <MonjayR@state.gov>                  <HeidemaSJ@state.gov>                                                                               Full        Attorney Work Product;
                                                                                                                                                                                               Attorney-Client
                                                                                                                                                                                               Privilege;




                                                                                                       613 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 666 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING



                                     "Koelling, Richard W"
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                     <KoellingRW@state.gov>, "Paul,
                                                                                                    Legal-PM-DL <Legal-PM-
                                     Joshua M" <PaulJM@state.gov>,
                                                                                                    DL@state.gov>, "SP_Staff
                                     "Cooper, John M"
                                                                                                    Assistants"
                                     <CooperJM3@state.gov>, "Andrews,
                                                                                                    <SP_StaffAssistants@state.gov>,
                                     Cory" <AndrewsC2@state.gov>,
                                                                                                    "Noonan, Michael J"
                                     "Fabry, Steven F"
                                                                                                    <NoonanMJ@state.gov>,
                                     <FabrySF@state.gov>, "Curran,
                                                                                                    "Christensen, Brent T"
                                     Christopher P" <CurranCP@state.gov>,                                                                                                                  Deliberative -
                                                                                                    <ChristensenBT@state.gov>,
                                     "Abisellan, Eduardo"                                                                                                                                 Predecisional Intra-
                                                                                                    PM/RSAT Team Leaders
WASHAR003 WASHAR003                  <AbisellanE@state.gov>, "Higgins,      "Blaha, Charles O"                                                                                Withhold in agency Discussion;
                           4/14/2018                                                                <PM_RSATTeamLeaders@state.gov RE: QFRMenendez313
4707      4716                       Scott C" <HigginsSC@state.gov>,        <BlahaCO@state.gov>                                                                               Full        Deliberative -
                                                                                                    >, "Bhatt, Aakash"
                                     "Outzen, Richard H"                                                                                                                                  Predecisional Draft
                                                                                                    <BhattAN@state.gov>, "Faulkner,
                                     <OutzenRH@state.gov>, "Wall,                                                                                                                         Document;
                                                                                                    Charles S" <FaulknerCS@state.gov>,
                                     Amanda J" <WallAJ@state.gov>,
                                                                                                    "Reeser, Tiffany R"
                                     "Urena, Michael A"
                                                                                                    <ReeserTR@state.gov>, "Killion,
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                    William" <KillionW@state.gov>,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                    "Steffens, Jessica L"
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                    <SteffensJL@state.gov>, "Finerty,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                    Carol G (DRL)"
                                     StaffAssistants <EUR-
                                                                                                    <FinertyCG@state.gov>
                                     StaffAssistants@state.gov>




                                     "Robinson, Stuart J. (CIV)"
                                     <Stuart.J.Robinson@usdoj.gov>,                                                                RE: Defense Distributed et al v. United
                                                                                                                                                                                           Attorney Work
WASHAR003 WASHAR003                  "Soskin, Eric (CIV)"               "Freeman, Jeremy B"         "Fabry, Steven F"              States Department of State et al - Civil   Withhold in
                           7/25/2018                                                                                                                                                      Product; Attorney-Client
4717      4720                       <Eric.Soskin@usdoj.gov>, "Rogers,  <FreemanJB@state.gov>       <FabrySF@state.gov>            Docket No. 1:15-cv-00372-RP - Letter to    Full
                                                                                                                                                                                          Privilege;
                                     Shana A" <RogersSA2@state.gov>,                                                               Court re Settlement Agreement
                                     "Cavnar, Anna" <CavnarA@state.gov>




                                                                                                  614 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 667 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                          "Rice, Edmund"                                                                                                     Deliberative -
WASHAR003 WASHAR003                  "Darrach, Tamara A"                                                                                   RE: Reported State Department        Withhold in
                           7/27/2018                                      <Edmund.Rice@mail.house.go                                   0                                                    Predecisional Intra-
4721      4723                       <DarrachTA@state.gov>, "Faulkner,                                                                     Spokesperson Statement on 3D Guns    Full
                                                                          v>                                                                                                                agency Discussion;
                                     Charles S" <FaulknerCS@state.gov>

                                     "Kottmyer, Alice M"                                                                                                                                     Attorney Work
WASHAR003 WASHAR003                                                        "Rogers, Shana A"                                                                                    Withhold in
                           7/20/2018 <KottmyerAM@state.gov>, "Fabry,                                                                   0 RE: DDTC DAS Draft Delegation                      Product; Attorney-Client
4724      4725                                                             <RogersSA2@state.gov>                                                                                Full
                                     Steven F" <FabrySF@state.gov>                                                                                                                          Privilege;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                                                                  Withhold in agency Discussion;
                           7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                0 RE: S Contingency Lines
4726      4729                                                             <Millermf@state.gov>                                                                                 Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                             Deliberative -
                                                                                                       "Heidema, Sarah J"                                                                   Predecisional Intra-
WASHAR003 WASHAR003                                                        "Fabry, Steven F"           <HeidemaSJ@state.gov>, "Koelling, RE: Supreme Court Denied Cert: Defense Withhold in agency Discussion;
                           3/23/2018 "Hart, Robert L" <HartRL@state.gov>
4730      4731                                                             <FabrySF@state.gov>         Richard W"                         Distributed and Stagg                 Full        Attorney Work Product;
                                                                                                       <KoellingRW@state.gov>                                                               Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                                                                                       "Goldschmidt, Lauren (OLA)"                                                          agency Discussion;
WASHAR003 WASHAR003                    "Wilson, Karen L (OLA)"             "Darrach, Tamara A"         <Lauren.Goldschmidt@usdoj.gov>, RE: Rep. Engel Letter to Sec. Pompeo on Withhold in Deliberative -
                           7/23/2018
4732      4733                         <Karen.L.Wilson@usdoj.gov>          <DarrachTA@state.gov>       "Paul, Joshua M"                   3D Printed guns                       Full        Predecisional Draft
                                                                                                       <PaulJM@state.gov>                                                                   Document; Attorney
                                                                                                                                                                                            Work Product; Attorney-
                                                                                                                                                                                            Client Privilege;




                                                                                                   615 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 668 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                     Timothy Mooney
                                     <Timothy.Mooney@bis.doc.gov>,
                                     "Clagett, Steven"
                                     <steven.clagett@bis.doc.gov>, Jeff
                                     Bond <Jeff.Bond@bis.doc.gov>,
                                     "Matthew Borman"
                                     <Matthew.Borman@bis.doc.gov>,
                                     Richard Ashooh
                                                                                                     Kathleen Barfield
                                     <Richard.Ashooh@bis.doc.gov>,
                                                                                                     <Kathleen.Barfield@bis.doc.gov>,       RE: Updated draft for summary of steps                 Deliberative -
WASHAR003 WASHAR003                  Eugene Cottilli                    "Monjay, Robert"                                                                                              Withhold in
                           6/13/2018                                                                 "Miller, Michael F"                    and timeline from proposed to final and               Predecisional
4734      4735                       <Eugene.Cottilli@bis.doc.gov>,     <MonjayR@state.gov>                                                                                           Full
                                                                                                     <Millermf@state.gov>                   effective for firearms rule                           Interagency Discussion;
                                     Kimberly Ekmark
                                     <Kimberly.Ekmark@bis.doc.gov>,
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>, Karen
                                     NiesVogel
                                     <Karen.NiesVogel@bis.doc.gov>,
                                     "Lopes, Alexander"
                                     <alexander.lopes@bis.doc.gov>,
                                     "Abraham, Liz" <LAbraham@doc.gov>

                                     "Fabry, Steven F"                                                                                                                                             Attorney Work
WASHAR003 WASHAR003                                                      "Freeman, Jeremy B"                                                                                          Withhold in
                           7/27/2018 <FabrySF@state.gov>, "Rogers, Shana                                                                0 RE: Cleared DD Press Points                             Product; Attorney-Client
4736      4739                                                           <FreemanJB@state.gov>                                                                                        Full
                                     A" <RogersSA2@state.gov>                                                                                                                                     Privilege;

                                     "Nauert, Heather N"
                                                                                                                                                                                                   Deliberative -
WASHAR003 WASHAR003                  <NauertHN@state.gov>, PA Press Duty "Mason, Julia N"                                                   Email about Sen. Menendez on State        Withhold in
                           7/25/2018                                                                                                    0                                                         Predecisional Intra-
4740      4742                       <PAPressDuty@state.gov>, PM-CPA     <MasonJN@state.gov>                                                authorizing 3D plastic guns               Full
                                                                                                                                                                                                  agency Discussion;
                                     <PM-CPA@state.gov>
                                                                                                                                                                                                   Deliberative -
                                                                                                                                                                                                  Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Miller, Michael F"                                                                                         Withhold in agency Discussion;
                           4/23/2018                                                                                                    0 RE: PR Follow Up
4743      4744                         <HeidemaSJ@state.gov>              <Millermf@state.gov>                                                                                        Full        Attorney Work Product;
                                                                                                                                                                                                  Attorney-Client
                                                                                                                                                                                                  Privilege;




                                                                                                  616 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 669 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                           CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Fabry, Steven F"
                                                                                                                                                                                                   Deliberative -
                                     <FabrySF@state.gov>, "Hart, Robert L"
                                                                                                                                                                                                  Predecisional Intra-
                                     <HartRL@state.gov>, "Miller, Michael
WASHAR003 WASHAR003                                                        "Heidema, Sarah J"                                                                                         Withhold in agency Discussion;
                           7/27/2018 F" <Millermf@state.gov>, "Rogers,                                                                        0 RE: 18.04.06 DOJ MTD.pdf
4745      4749                                                             <HeidemaSJ@state.gov>                                                                                      Full        Attorney Work Product;
                                     Shana A" <RogersSA2@state.gov>,
                                                                                                                                                                                                  Attorney-Client
                                     "Freeman, Jeremy B"
                                                                                                                                                                                                  Privilege;
                                     <FreemanJB@state.gov>




                                                                                                        "Steffens, Jessica L"
                                                                                                        <SteffensJL@state.gov>, "Little, W.
                                                                                                        Gregory" <LittleWG@state.gov>,
                                                                                                                                                                                                  Deliberative -
WASHAR003 WASHAR003                  "Sourine, Alesia L"                 PM-Staffers Mailbox <PM-       "Principato, Luke"                     RE: PM PDAS Kaidanow Paper for UK and Withhold in
                           7/11/2018                                                                                                                                                             Predecisional Intra-
4750      4751                       <SourineAL@state.gov>               StaffersMailbox@state.gov>     <PrincipatoJL@state.gov>, "Carter,     Belgium - Email 2 of 3                Full
                                                                                                                                                                                                 agency Discussion;
                                                                                                        Rachel" <CarterR@state.gov>, PM-
                                                                                                        Staffers Mailbox <PM-
                                                                                                        StaffersMailbox@state.gov>




                                                                                                      617 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 670 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                        "Strike, Andrew P"
                                        <StrikeAP@state.gov>, PM-DDTC-
                                        Directors-DL <PM-DDTC-Directors-
                                        DL@state.gov>, "Cressey, Laura E"
                                        <CresseyLE@state.gov>, "Miller,                                                                                                                       Deliberative -
                                        Michael F" <Millermf@state.gov>,                                                                                                                     Predecisional Intra-
                                                                                                                                            RE: FLASH CLEARANCE: NSC Response to
WASHAR003 WASHAR003                     "Christensen, Brent T"               Jost, Aaron W                                                                                       Withhold in agency Discussion;
                               1/5/2018                                                                                                   0 Reuters (Stone) on Arms Transfer
4752      4761                          <ChristensenBT@state.gov>, "Hart,    <JostAW@state.gov>                                                                                  Full        Deliberative -
                                                                                                                                            Initiative
                                        Robert L" <HartRL@state.gov>,                                                                                                                        Predecisional Draft
                                        "Monjay, Robert"                                                                                                                                     Document;
                                        <MonjayR@state.gov>, "Steffens,
                                        Jessica L" <SteffensJL@state.gov>,
                                        "Sciandra, Salvatore"
                                        <SciandraS@state.gov>


                                                                                                                                                                                                  Deliberative -
                                                                                                         PM-CPA <PM-CPA@state.gov>,
                                                                                                                                                                                                 Predecisional Intra-
                                                                                                         "Sciandra, Salvatore"
WASHAR003 WASHAR003                     "Miller, Michael F"                  "Chen, Rachael J"                                                                                       Withhold in agency Discussion;
                           5/18/2018                                                                     <SciandraS@state.gov>, "Heidema, May 22 Panel
4762      4762                          <Millermf@state.gov>                 <ChenRJ@state.gov>                                                                                      Full        Deliberative -
                                                                                                         Sarah J" <HeidemaSJ@state.gov>
                                                                                                                                                                                                 Predecisional Draft
                                                                                                                                                                                                 Document;
                                                                                                                                                                                                  Deliberative -
                                     "Kaidanow, Tina S"                                                  Miller, Michael F                                                                       Predecisional Intra-
WASHAR003 WASHAR003                  <KaidanowTS@state.gov>, "Paul,       PM-Staffers Mailbox <PM-       <Millermf@state.gov>, PM-Staffers RE: For approval: Draft Response to Engel Withhold in agency Discussion;
                           7/25/2018
4763      4766                       Joshua M" <PaulJM@state.gov>,        StaffersMailbox@state.gov>     Mailbox <PM-                      on Pending Settlement                     Full        Deliberative -
                                     "Carter, Rachel" <CarterR@state.gov>                                StaffersMailbox@state.gov>                                                              Predecisional Draft
                                                                                                                                                                                                 Document;
                                        "Dearth, Anthony M"
                                                                                                         "Heidema, Sarah J"
                                        <DearthAM@state.gov>, "Hart, Robert                                                                                                                       Deliberative -
WASHAR003 WASHAR003                                                         "Miller, Michael F"          <HeidemaSJ@state.gov>, "Monjay, RE: FOR CLEARANCE: Action Memo to           Withhold in
                               4/7/2018 L" <HartRL@state.gov>, "Davidson-                                                                                                                        Predecisional Intra-
4767      4769                                                              <Millermf@state.gov>         Robert" <MonjayR@state.gov>     Acting S on Suppressor Export Policy        Full
                                        Hood, Simon"                                                                                                                                             agency Discussion;
                                        <DavidsonHoodS@state.gov>




                                                                                                       618 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 671 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                  FROM                          CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                        "Hart, Robert L"                                                                                                            Deliberative -
WASHAR003 WASHAR003                  "Heidema, Sarah J"                                                                                      RE: Briefing next week?                   Withhold in
                           7/23/2018                                    <HartRL@state.gov>                                               0                                                         Predecisional Intra-
4770      4782                       <HeidemaSJ@state.gov>                                                                                                                             Full
                                                                                                                                                                                                   agency Discussion;

                                     Monjay, Robert
                                     <MonjayR@state.gov>, Steven Clagett
                                     <Steven.Clagett@bis.doc.gov>, Jeff
                                     Bond <Jeff.Bond@bis.doc.gov>,
                                     "Matthew Borman"
                                     <Matthew.Borman@bis.doc.gov>,
                                     Richard Ashooh
                                     <Richard.Ashooh@bis.doc.gov>,
                                                                                                      Kathleen Barfield                      RE: Updated draft for summary of steps
                                     Eugene Cottilli                     Timothy Mooney                                                                                                             Deliberative -
WASHAR003 WASHAR003                                                                                   <Kathleen.Barfield@bis.doc.gov>,       and timeline from proposed to final and   Withhold in
                           6/15/2018 <Eugene.Cottilli@bis.doc.gov>,      <Timothy.Mooney@bis.doc.go                                                                                                Predecisional Intra-
4783      4784                                                                                        "Miller, Michael F"                    effective for firearms rule               Full
                                     Kimberly Ekmark                     v>                                                                                                                        agency Discussion;
                                                                                                      <Millermf@state.gov>
                                     <Kimberly.Ekmark@bis.doc.gov>,
                                     Hillary Hess
                                     <Hillary.Hess@bis.doc.gov>, Karen
                                     NiesVogel
                                     <Karen.NiesVogel@bis.doc.gov>,
                                     Alexander Lopes
                                     <Alexander.Lopes@bis.doc.gov>,
                                     "Abraham, Liz" <LAbraham@doc.gov>




                                                                                                619 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 672 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING




                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Cooper, John
                                     M" <CooperJM3@state.gov>, "Curran,
                                     Christopher P" <CurranCP@state.gov>,                              PM-CPA <PM-CPA@state.gov>,
                                     "Abisellan, Eduardo"                                              Legal-PM-DL <Legal-PM-
                                     <AbisellanE@state.gov>, "Higgins,                                 DL@state.gov>, "SP_Staff
                                     Scott C" <HigginsSC@state.gov>, "Paul,                            Assistants"
                                                                                                                                                                                      Deliberative -
                                     Joshua M" <PaulJM@state.gov>,                                     <SP_StaffAssistants@state.gov>,
                                                                                                                                                                                     Predecisional Intra-
                                     "Outzen, Richard H"                                               "Noonan, Michael J"
WASHAR003 WASHAR003                                                         "Koelling, Richard W"                                                                        Withhold in agency Discussion;
                           4/14/2018 <OutzenRH@state.gov>, "Wall,                                      <NoonanMJ@state.gov>,           RE: QFRMenendez313
4785      4789                                                              <KoellingRW@state.gov>                                                                       Full        Attorney Work Product;
                                     Amanda J" <WallAJ@state.gov>,                                     "Christensen, Brent T"
                                                                                                                                                                                     Attorney-Client
                                     "Urena, Michael A"                                                <ChristensenBT@state.gov>,
                                                                                                                                                                                     Privilege;
                                     <UrenaMA@state.gov>, "McKay,                                      PM/RSAT Team Leaders
                                     Roland D" <McKayRD@state.gov>,                                    <PM_RSATTeamLeaders@state.gov
                                     "Jost, Aaron W" <JostAW@state.gov>,                               >
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>




                                                                                                     620 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 673 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                           "Steffens, Jessica L"
                                                                                                           <SteffensJL@state.gov>, "Miller,
                                                                                                           Michael F" <Millermf@state.gov>,
                                        "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                           "Paul, Joshua M"
                                        "Gray, Alexander B. EOP/WHO"
                                                                                                           <PaulJM@state.gov>, "McKeeby,
                                        <Alexander.B.Gray@who.eop.gov>,
                                                                                                           David I" <McKeebyDI@state.gov>,                                                         Deliberative -
                                        "Rigler, Tara M. EOP/NSC"
                                                                            "Kouts, Jodi L. EOP/NSC"       "Cressey, Laura E"                                                                     Predecisional Intra-
WASHAR003 WASHAR003                     <Tara.M.Rigler@nsc.eop.gov>,                                                                                                                  Withhold in
                               4/3/2018                                     <Jodi.L.Kouts@nsc.eop.gov>     <CresseyLE@state.gov>, "Sciandra, RE: NSPM and UAS Rollout                             agency Discussion; B6 -
4790      4793                          "Bulgrin, Julie K. EOP/NSC"                                                                                                                   Full
                                                                                                           Salvatore" <SciandraS@state.gov>,                                                      Privileged - Presidential
                                        <Julie.K.Bulgrin@nsc.eop.gov>,
                                                                                                           "Hart, Robert L"                                                                       Communication;
                                        "Hunter, Robert C. EOP/NSC"
                                                                                                           <HartRL@state.gov>, "Heidema,
                                        <Robert.C.Hunter@nsc.eop.gov>
                                                                                                           Sarah J" <HeidemaSJ@state.gov>,
                                                                                                           "Koelling, Richard W"
                                                                                                           <KoellingRW@state.gov>


                                                                                                           "Davis, Terry L"
                                                                                                                                                                                                   Deliberative -
                                                                                                           <DavisTL@state.gov>, "Koelling,
                                     "Young, Nathaniel H"                                                                                                                                         Predecisional Intra-
                                                                                                           Richard W"
WASHAR003 WASHAR003                  <YoungNH@state.gov>, "Taggart, Ross "Miller, Michael F"                                                                                          Withhold in agency Discussion;
                           1/31/2018                                                                       <KoellingRW@state.gov>, "Jost,    RE: Draft points for Amb. Kaidanow
4794      4797                       G" <TaggartRG@state.gov>, "Sciandra, <Millermf@state.gov>                                                                                        Full        Deliberative -
                                                                                                           Aaron W" <JostAW@state.gov>,
                                     Salvatore" <SciandraS@state.gov>                                                                                                                             Predecisional Draft
                                                                                                           "Cressey, Laura E"
                                                                                                                                                                                                  Document;
                                                                                                           <CresseyLE@state.gov>
                                                                                                                                                                                                   Deliberative -
                                     "Hart, Robert L" <HartRL@state.gov>,                                                                                                                         Predecisional Intra-
                                                                          "McKeeby, David I"               "Miller, Michael F"
WASHAR003 WASHAR003                  "Heidema, Sarah J"                                                                                                                               Withhold in agency Discussion;
                           7/11/2018                                      <McKeebyDI@state.gov>            <Millermf@state.gov>, "Monjay,    RE: Cody Wilson's claims on settlement
4798      4808                       <HeidemaSJ@state.gov>, "Paul, Joshua                                                                                                             Full        Deliberative -
                                                                                                           Robert" <MonjayR@state.gov>
                                     M" <PaulJM@state.gov>                                                                                                                                        Predecisional Draft
                                                                                                                                                                                                  Document;
                                                                                                           "Heidema, Sarah J"                                                                      Deliberative -
                                     "Paul, Joshua M" <PaulJM@state.gov>,                                  <HeidemaSJ@state.gov>, "Freeman,                                                       Predecisional Intra-
WASHAR003 WASHAR003                  "Miller, Michael F"                  "Darrach, Tamara A"              Jeremy B" <FreemanJB@state.gov>,                                           Withhold in agency Discussion;
                           7/25/2018                                                                                                        RE: S Contingency Lines
4809      4812                       <Millermf@state.gov>, "Hart, Robert <DarrachTA@state.gov>             "Rogers, Shana A"                                                          Full        Deliberative -
                                     L" <HartRL@state.gov>                                                 <RogersSA2@state.gov>, PM-CPA                                                          Predecisional Draft
                                                                                                           <PM-CPA@state.gov>                                                                     Document;




                                                                                                         621 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 674 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                       "Heidema, Sarah J"                FW: Clearance Request: Draft AM to
                                                                                                                                                                                              Deliberative -
WASHAR003 WASHAR003                  "Davidson-Hood, Simon"                "Hart, Robert L"            <HeidemaSJ@state.gov>, "Foster,   ADAS Miller re DoS Defense Distributed   Withhold in
                           7/16/2018                                                                                                                                                          Predecisional Intra-
4813      4814                       <DavidsonHoodS@state.gov>             <HartRL@state.gov>          John A" <FosterJA2@state.gov>     Settlement-Related Obligations           Full
                                                                                                                                                                                              agency Discussion;

                                     "Dearth, Anthony M"                                               "Hart, Robert L"                                                                        Deliberative -
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                           Re: (MFM FYI): Status of USML Categories Withhold in
                           3/27/2018 <DearthAM@state.gov>                                              <HartRL@state.gov>                                                                     Predecisional Intra-
4815      4816                                                             <Millermf@state.gov>                                          I-III revision                           Full
                                                                                                                                                                                              agency Discussion;




                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Miller, Michael
                                     F" <Millermf@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,                                                                                                                    Deliberative -
                                     "Monjay, Robert"                                                                                                                                     Predecisional Intra-
                                                                                                       "Cavnar, Anna"
WASHAR003 WASHAR003                  <MonjayR@state.gov>, "Hart, Robert "Heidema, Sarah J"                                             RE: Supreme Court Denied Cert: Defense Withhold in agency Discussion;
                           3/22/2018                                                                   <CavnarA@state.gov>, "Freeman,
4817      4818                       L" <HartRL@state.gov>, "Dearth,         <HeidemaSJ@state.gov>                                     Distributed and Stagg                  Full        Attorney Work Product;
                                                                                                       Jeremy B" <FreemanJB@state.gov>
                                     Anthony M" <DearthAM@state.gov>,                                                                                                                     Attorney-Client
                                     "Shin, Jae E" <ShinJE@state.gov>,                                                                                                                    Privilege;
                                     "Tulino, Julia K" <TulinoJK@state.gov>,
                                     "Davis, Terry L" <DavisTL@state.gov>,
                                     "Paul, Joshua M" <PaulJM@state.gov>




                                                                                                     622 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 675 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                         CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING




                                     "Cooper, John M"
                                     <CooperJM3@state.gov>, "Fabry,
                                     Steven F" <FabrySF@state.gov>,
                                     "Curran, Christopher P"
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                      Legal-PM-DL <Legal-PM-
                                     Eduardo" <AbisellanE@state.gov>,
                                                                                                      DL@state.gov>, "SP_Staff
                                     "Higgins, Scott C"
                                                                                                      Assistants"
                                     <HigginsSC@state.gov>, "Paul, Joshua                                                                                                            Deliberative -
                                                                                                      <SP_StaffAssistants@state.gov>,
                                     M" <PaulJM@state.gov>, "Outzen,                                                                                                                Predecisional Intra-
                                                                                                      "Noonan, Michael J"
WASHAR003 WASHAR003                  Richard H" <OutzenRH@state.gov>,       "Koelling, Richard W"                                     RE: QFRMenendez313                Withhold in agency Discussion;
                           4/14/2018                                                                  <NoonanMJ@state.gov>,
4819      4823                       "Wall, Amanda J" <WallAJ@state.gov>, <KoellingRW@state.gov>                                                                        Full        Attorney Work Product;
                                                                                                      "Christensen, Brent T"
                                     "Urena, Michael A"                                                                                                                             Attorney-Client
                                                                                                      <ChristensenBT@state.gov>,
                                     <UrenaMA@state.gov>, "McKay,                                                                                                                   Privilege;
                                                                                                      PM/RSAT Team Leaders
                                     Roland D" <McKayRD@state.gov>,
                                                                                                      <PM_RSATTeamLeaders@state.gov
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                      >
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>




                                                                                                    623 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 676 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING




                                     "Bhatt, Aakash" <BhattAN@state.gov>,
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                     "Cooper, John M"
                                                                                                    Legal-PM-DL <Legal-PM-
                                     <CooperJM3@state.gov>, "Koelling,
                                                                                                    DL@state.gov>, "SP_Staff
                                     Richard W" <KoellingRW@state.gov>,
                                                                                                    Assistants"
                                     "Andrews, Cory"
                                                                                                    <SP_StaffAssistants@state.gov>,
                                     <AndrewsC2@state.gov>, "Fabry,
                                                                                                    "Noonan, Michael J"
                                     Steven F" <FabrySF@state.gov>,
                                                                                                    <NoonanMJ@state.gov>,
                                     "Curran, Christopher P"
                                                                                                    "Christensen, Brent T"                                                           Deliberative -
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                    <ChristensenBT@state.gov>,                                                      Predecisional Intra-
                                     Eduardo" <AbisellanE@state.gov>,       "Blaha, Charles O"
WASHAR003 WASHAR003                                                                                 PM/RSAT Team Leaders                                                Withhold in agency Discussion;
                           4/14/2018 "Higgins, Scott C"                     <BlahaCO@state.gov>                                        Re: QFRMenendez313
4824      4836                                                                                      <PM_RSATTeamLeaders@state.gov                                       Full        Deliberative -
                                     <HigginsSC@state.gov>, "Outzen,
                                                                                                    >, "Faulkner, Charles S"                                                        Predecisional Draft
                                     Richard H" <OutzenRH@state.gov>,
                                                                                                    <FaulknerCS@state.gov>, "Reeser,                                                Document;
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                    Tiffany R" <ReeserTR@state.gov>,
                                     "Urena, Michael A"
                                                                                                    "Killion, William"
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                    <KillionW@state.gov>, "Steffens,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                    Jessica L" <SteffensJL@state.gov>,
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                    "Finerty, Carol G (DRL)"
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                    <FinertyCG@state.gov>
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                  624 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 677 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                                                     "Cavnar, Anna"
                                                                                                     <CavnarA@state.gov>, "Freeman,
                                                                                                     Jeremy B" <FreemanJB@state.gov>,
                                                                                                     "Fabry, Steven F"
                                                                                                     <FabrySF@state.gov>, "Monjay,
                                                                                                     Robert" <MonjayR@state.gov>,
                                                                                                                                                                                      Deliberative -
WASHAR003 WASHAR003                    PM-Staffers Mailbox <PM-           "Heidema, Sarah J"         "Hart, Robert L"                 For immediate review: DD offer     Withhold in
                           4/12/2018                                                                                                                                                 Predecisional Intra-
4837      4837                         StaffersMailbox@state.gov>         <HeidemaSJ@state.gov>      <HartRL@state.gov>, "Miller,                                        Full
                                                                                                                                                                                     agency Discussion;
                                                                                                     Michael F" <Millermf@state.gov>,
                                                                                                     "Dearth, Anthony M"
                                                                                                     <DearthAM@state.gov>, "Koelling,
                                                                                                     Richard W"
                                                                                                     <KoellingRW@state.gov>


                                                                                                                                                                                      Deliberative -
                                                                                                                                                                                     Predecisional
WASHAR003 WASHAR003                    "Robinson, Stuart J. (CIV)"        "Fabry, Steven F"          "Soskin, Eric (CIV)"             RE: Offer of Settlement            Withhold in Interagency Discussion;
                           3/16/2018
4838      4840                         <Stuart.J.Robinson@usdoj.gov>      <FabrySF@state.gov>        <Eric.Soskin@usdoj.gov>                                             Full        Attorney Work Product;
                                                                                                                                                                                     Attorney-Client
                                                                                                                                                                                     Privilege;


                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>, "Freeman,
                                                                                                                                                                                      Deliberative -
                                     Jeremy B" <FreemanJB@state.gov>,
                                                                                                     PM-CPA <PM-CPA@state.gov>,                                                      Predecisional Intra-
                                     "Rogers, Shana A"
WASHAR003 WASHAR003                                                       "Paul, Joshua M"           "Cavnar, Anna"                   RE: Briefing next week?            Withhold in agency Discussion;
                           7/20/2018 <RogersSA2@state.gov>, "Shin, Jae E"
4841      4848                                                            <PaulJM@state.gov>         <CavnarA@state.gov>, "Fabry,                                        Full        Attorney Work Product;
                                     <ShinJE@state.gov>, "Miller, Michael
                                                                                                     Steven F" <FabrySF@state.gov>                                                   Attorney-Client
                                     F" <Millermf@state.gov>, "Hart,
                                                                                                                                                                                     Privilege;
                                     Robert L" <HartRL@state.gov>



                                     svcSMARTCrossLow_SMG
                                                                      "Paul, Joshua M"                                                                                                Deliberative -
WASHAR003 WASHAR003                  <svcSMARTCrossLowAA@smg.state.go                                                                                                    Withhold in
                           7/25/2018                                  <PaulJM@state.gov>                                             0 FW: This Week's WAR entry--                   Predecisional Draft
4849      4849                       v>                                                                                                                                  Full
                                                                                                                                                                                     Document;



                                                                                                  625 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 678 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                     "Marquis, Matthew R"
                                                                                                                                                                                                    Deliberative -
WASHAR003 WASHAR003                  <MarquisMR@state.gov>, PM-CPA         "Paul, Joshua M"                                                  RE: Weekly Clips                          Withhold in
                           7/27/2018                                                                                                     0                                                         Predecisional Draft
4850      4866                       <PM-CPA@state.gov>                    <PaulJM@state.gov>                                                                                          Full
                                                                                                                                                                                                   Document;
                                                                                                      "Mitchell, Yolanda X"
                                                                                                                                                                                                      Deliberative -
WASHAR003 WASHAR003                  "Koelling, Richard W"                 "Miller, Michael F"        <MitchellYX@state.gov>, "Dearth,       RE: For your 1600 with Peter Navarro: I-III Withhold in
                           3/12/2018                                                                                                                                                                 Predecisional Intra-
4867      4868                       <KoellingRW@state.gov>                <Millermf@state.gov>       Anthony M"                             status                                      Full
                                                                                                                                                                                                     agency Discussion;
                                                                                                      <DearthAM@state.gov>
                                                                                                                                                                                                    Deliberative -
                                     "Monjay, Robert"
                                                                                                                                                                                                   Predecisional Intra-
WASHAR003 WASHAR003                  <MonjayR@state.gov>, "Miller,         "Koelling, Richard W"                                                                                       Withhold in
                           1/10/2018                                                                                                     0 RE: Today's export control meeting                      agency Discussion; B6 -
4869      4870                       Michael F" <Millermf@state.gov>,      <KoellingRW@state.gov>                                                                                      Full
                                                                                                                                                                                                   Privileged - Presidential
                                     "Hart, Robert L" <HartRL@state.gov>
                                                                                                                                                                                                   Communication;
                                                                                                                                                                                                    Deliberative -
WASHAR003 WASHAR003                    "Miller, Michael F"                 "Heidema, Sarah J"                                                                                          Withhold in
                           7/26/2018                                                                                                     0 per our conversation                                    Predecisional Intra-
4871      4871                         <Millermf@state.gov>                <HeidemaSJ@state.gov>                                                                                       Full
                                                                                                                                                                                                   agency Discussion;

                                     "Fabry, Steven F"                                                                                                                                              Deliberative -
                                     <FabrySF@state.gov>, "Dorosin,                                                                                                                                Predecisional Intra-
                                                                                                      "Loftus, Elizabeth"
WASHAR003 WASHAR003                  Joshua L" <DorosinJL@state.gov>,     "Rogers, Shana A"                                                  RE: S Contingency Lines                   Withhold in agency Discussion;
                           7/25/2018                                                                  <LoftusE@state.gov>
4872      4876                       "Wall, Amanda J" <WallAJ@state.gov>, <RogersSA2@state.gov>                                                                                        Full        Attorney Work Product;
                                     "Freeman, Jeremy B"                                                                                                                                           Attorney-Client
                                     <FreemanJB@state.gov>                                                                                                                                         Privilege;

                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                  "Hart, Robert L"                                                                                            Withhold in agency Discussion;
                           4/12/2018                                                                                                     0 Fwd: Offer of Settlement
4877      4887                         <HeidemaSJ@state.gov>               <HartRL@state.gov>                                                                                          Full        Attorney Work Product;
                                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     "Cavnar, Anna" <CavnarA@state.gov>,
WASHAR003 WASHAR003                                                      "Fabry, Steven F"                                                                                             Withhold in agency Discussion;
                           3/27/2018 "Freeman, Jeremy B"                                                                                 0 RE: Offer of Settlement
4888      4893                                                           <FabrySF@state.gov>                                                                                           Full        Attorney Work Product;
                                     <FreemanJB@state.gov>
                                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;




                                                                                                    626 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 679 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                          CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                          "Rogers, Shana A"                      RE: For Clearance: IM to S regarding                  Deliberative -
WASHAR003 WASHAR003                  "Heidema, Sarah J"                     "Paul, Joshua M"                                                                                              Withhold in
                           7/27/2018                                                                      <RogersSA2@state.gov>, "Hart,          Defense Distributed settlement                       Predecisional Intra-
4894      4895                       <HeidemaSJ@state.gov>                  <PaulJM@state.gov>                                                                                            Full
                                                                                                          Robert L" <HartRL@state.gov>                                                                agency Discussion;
                                                                                                          "Hart, Robert L"
                                                                                                          <HartRL@state.gov>, "Koelling,
                                                                                                          Richard W"
                                        "String, Marik A"                                                 <KoellingRW@state.gov>, "Dearth,                                                             Deliberative -
WASHAR003 WASHAR003                                                         "Miller, Michael F"                                                                                           Withhold in
                               3/5/2018 <StringMA@state.gov>, "Monjay,                                    Anthony M"                             RE: **Hot**FW: suppressors                           Predecisional Intra-
4896      4899                                                              <Millermf@state.gov>                                                                                          Full
                                        Robert" <MonjayR@state.gov>                                       <DearthAM@state.gov>, "Steffens,                                                            agency Discussion;
                                                                                                          Jessica L" <SteffensJL@state.gov>,
                                                                                                          "Paul, Joshua M"
                                                                                                          <PaulJM@state.gov>
                                                                                                          "Hart, Robert L"
                                                                                                          <HartRL@state.gov>, "Monjay,
                                                                                                          Robert" <MonjayR@state.gov>,
                                        "Foster, John A"
                                                                                                          "Oukrop, Kenneth Jeffrey (Ken) CIV
                                        <FosterJA2@state.gov>, "Dearth,
                                                                            "Daoussi, Susan G CIV DTSA LD DTSA LD (US)"                          RE: [Non-DoD Source] Clearance Request
                                        Anthony M" <DearthAM@state.gov>,                                                                                                                             Deliberative -
WASHAR003 WASHAR003                                                         (US)"                         <kenneth.j.oukrop.civ@mail.mil>,       by COB Monday: Defense Distributed     Withhold in
                               7/9/2018 "Shin, Jae E" <ShinJE@state.gov>,                                                                                                                           Predecisional
4900      4901                                                              <susan.g.daoussi.civ@mail.mil "Minnifield, Tracy J CIV DTSA LD       Revised Settlement Item Three Letter   Full
                                        "Hamilton, Catherine E"                                                                                                                                     Interagency Discussion;
                                                                            >                             (US)"
                                        <HamiltonCE@state.gov>, "Paul,
                                                                                                          <tracy.j.minnifield.civ@mail.mil>,
                                        Joshua M" <PaulJM@state.gov>
                                                                                                          "Chien, Caroline L CIV DTSA EO (US)"
                                                                                                          <caroline.l.chien.civ@mail.mil>


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     PM-Staffers Mailbox <PM-                                                                                    RE: For approval: Draft Response to Engel              Deliberative -
WASHAR003 WASHAR003                                                       "Kaidanow, Tina S"              "Miller, Michael F"                                                              Withhold in
                           7/25/2018 StaffersMailbox@state.gov>, "Carter,                                                                        on Pending Settlement                                 Predecisional Intra-
4902      4905                                                            <KaidanowTS@state.gov>          <Millermf@state.gov>                                                             Full
                                     Rachel" <CarterR@state.gov>                                                                                                                                       agency Discussion;




                                                                                                       627 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 680 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Heidema,
                                     Sarah J" <HeidemaSJ@state.gov>,
                                     "Koelling, Richard W"
                                                                                                      PM-DDTC- FrontOffice –Staff <PM-                                                      Deliberative -
WASHAR003 WASHAR003                  <KoellingRW@state.gov>, "Hart,        "Dearth, Anthony M"                                          RE: CLEARANCE: Action Memo to Acting S Withhold in
                           4/20/2018                                                                  DDTC-FrontOffice-Staff@state.gov>                                                    Predecisional Intra-
4906      4907                       Robert L" <HartRL@state.gov>,         <DearthAM@state.gov>                                         on Revision to USML Categories I-III   Full
                                                                                                                                                                                           agency Discussion;
                                     "Monjay, Robert"
                                     <MonjayR@state.gov>, "Davidson-
                                     Hood, Simon"
                                     <DavidsonHoodS@state.gov>
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                    "Miller, Michael F"                 "Heidema, Sarah J"                                             FW: FLASH CLEARANCE - Defense         Withhold in agency Discussion;
                           7/19/2018                                                                                                  0
4908      4914                         <Millermf@state.gov>                <HeidemaSJ@state.gov>                                          Distributed                           Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                      "Tucker, Maureen E"
                                                                                                      <TuckerME@state.gov>,
                                                                                                      "Brechwald, Matthew J (T)"
                                                                                                      <BrechwaldMJ2@state.gov>, "Hart,
                                     "Miller, Michael F"                                                                                                                                     Deliberative -
WASHAR003 WASHAR003                                                        "Abisellan, Eduardo"       Robert L" <HartRL@state.gov>,    RE: Defense Distributed Settlement: 3D   Withhold in
                           7/26/2018 <Millermf@state.gov>, "Paul, Joshua                                                                                                                    Predecisional Intra-
4915      4919                                                             <AbisellanE@state.gov>     "Heidema, Sarah J"               Printing of Firearms                     Full
                                     M" <PaulJM@state.gov>                                                                                                                                  agency Discussion;
                                                                                                      <HeidemaSJ@state.gov>, "Monjay,
                                                                                                      Robert" <MonjayR@state.gov>,
                                                                                                      "Jost, Aaron W"
                                                                                                      <JostAW@state.gov>




                                                                                                    628 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 681 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                   FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING
                                                                                                      "Higgins, Scott C"
                                                                                                      <HigginsSC@state.gov>, "Outzen,
                                                                                                      Richard H" <OutzenRH@state.gov>,
                                                                                                      "Curran, Christopher P"
                                                                                                      <CurranCP@state.gov>, "Koelling,
                                                                                                      Richard W"
                                                                                                      <KoellingRW@state.gov>, "Cooper,
                                                                                                      John M" <CooperJM3@state.gov>,
                                                                                                      "Paul, Joshua M"
                                                                                                      <PaulJM@state.gov>, "Wall,
                                                                                                      Amanda J" <WallAJ@state.gov>,
                                                                                                      "Urena, Michael A"
                                                                                                      <UrenaMA@state.gov>, "McKay,
                                                                                                                                                                                        Deliberative -
                                                                                                      Roland D" <McKayRD@state.gov>,
                                                                                                                                                                                       Predecisional Intra-
                                                                                                      "Jost, Aaron W"
WASHAR003 WASHAR003                                                        "Abisellan, Eduardo"                                                                            Withhold in agency Discussion;
                           4/14/2018 "Till, Laura A" <TillLA@state.gov>                               <JostAW@state.gov>, "Lai,         Re: QFRMenendez313
4920      4922                                                             <AbisellanE@state.gov>                                                                          Full        Deliberative -
                                                                                                      Borchien" <LaiB@state.gov>, EUR-
                                                                                                                                                                                       Predecisional Draft
                                                                                                      StaffAssistants <EUR-
                                                                                                                                                                                       Document;
                                                                                                      StaffAssistants@state.gov>,
                                                                                                      "Andrews, Cory"
                                                                                                      <AndrewsC2@state.gov>, PM-CPA
                                                                                                      <PM-CPA@state.gov>, Legal-PM-DL
                                                                                                      <Legal-PM-DL@state.gov>, SP_Staff
                                                                                                      Assistants
                                                                                                      <SP_StaffAssistants@state.gov>,
                                                                                                      "Noonan, Michael J"
                                                                                                      <NoonanMJ@state.gov>,
                                                                                                      "Christensen, Brent T"
                                                                                                      <ChristensenBT@state.gov>,
                                                                                                      PM/RSAT Team Leaders
                                                                                                      <PM RSATTeamLeaders@state gov
                                                                                                                                                                                        Deliberative -
                                     "Miller, Michael F"
                                                                                                      "Monjay, Robert"                                                                 Predecisional Intra-
WASHAR003 WASHAR003                  <Millermf@state.gov>, "Dearth,      "Heidema, Sarah J"                                                                                Withhold in
                           4/12/2018                                                                  <MonjayR@state.gov>, "Hart,      FW: Cats I-III                                  agency Discussion; B6 -
4923      4924                       Anthony M" <DearthAM@state.gov>, <HeidemaSJ@state.gov>                                                                                Full
                                                                                                      Robert L" <HartRL@state.gov>                                                     Privileged - Presidential
                                     "Paul, Joshua M" <PaulJM@state.gov>
                                                                                                                                                                                       Communication;



                                                                                                    629 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 682 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                               FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Heidema, Sarah J"                   "Miller, Michael F"                                                                                                        Deliberative -
WASHAR003 WASHAR003                                                                                                                           FW: Clearance: Roll out Plan USML Cats I- Withhold in
                           4/26/2018 <HeidemaSJ@state.gov>, "Davidson- <Millermf@state.gov>                                               0                                                         Predecisional Intra-
4925      4925                                                                                                                                III                                       Full
                                     Hood, Simon"                                                                                                                                                   agency Discussion;
                                     <DavidsonHoodS@state.gov>

                                                                                                          "Heidema, Sarah J"
                                     "Darrach, Tamara A"                                                  <HeidemaSJ@state.gov>, "Freeman,
                                                                                                                                                                                                    Deliberative -
                                     <DarrachTA@state.gov>, "Paul, Joshua "Rogers, Shana A"               Jeremy B" <FreemanJB@state.gov>,
WASHAR003 WASHAR003                                                                                                                                                                    Withhold in Predecisional Intra-
                           7/25/2018 M" <PaulJM@state.gov>, "Miller,      <RogersSA2@state.gov>           PM-CPA <PM-CPA@state.gov>,       RE: S Contingency Lines
4926      4930                                                                                                                                                                         Full        agency Discussion;
                                     Michael F" <Millermf@state.gov>,                                     "Fabry, Steven F"
                                                                                                                                                                                                   Attorney Work Product;
                                     "Hart, Robert L" <HartRL@state.gov>                                  <FabrySF@state.gov>
                                                                                                          Subject: RE: S Contingency Lines
                                                                                                                                                                                                    Deliberative -
WASHAR003 WASHAR003                                                        "Heidema, Sarah J"                                                                                          Withhold in
                               5/8/2018                                                                                                       RE: Roll Out call - CATS 1-3                         Predecisional Intra-
4931      4933                                                             <HeidemaSJ@state.gov>                                                                                       Full
                                                                                                                                                                                                   agency Discussion;
                                                                                                     "Heidema, Sarah J"                        RE: Clearance Request: Draft AM to                   Deliberative -
WASHAR003 WASHAR003                                                        "Davidson-Hood, Simon"                                                                                      Withhold in
                           7/16/2018 "Hart, Robert L" <HartRL@state.gov>                             <HeidemaSJ@state.gov>, "Foster,          ADAS Miller re DoS Defense Distributed               Predecisional Intra-
4934      4935                                                             <DavidsonHoodS@state.gov>                                                                                   Full
                                                                                                     John A" <FosterJA2@state.gov>            Settlement-Related Obligations                       agency Discussion;
                                     "McKeeby, David I"                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                                                        "Paul, Joshua M"                                                   FW: Cody Wilson's claims on settlement   Withhold in
                           7/11/2018 <McKeebyDI@state.gov>                                                                                0                                                        Predecisional Intra-
4936      4943                                                             <PaulJM@state.gov>                                                                                          Full
                                                                                                                                                                                                   agency Discussion;
                                     PM-DTCP-OD <PM-DTCP-                                                                                     FW: Clearance Request: Draft AM to                    Deliberative -
WASHAR003 WASHAR003                                                        "Hart, Robert L"               "Davidson-Hood, Simon"                                                       Withhold in
                           7/16/2018 OD@state.gov>                                                                                            ADAS Miller re DoS Defense Distributed               Predecisional Intra-
4944      4944                                                             <HartRL@state.gov>             <DavidsonHoodS@state.gov>                                                    Full
                                                                                                                                              Settlement-Related Obligations                       agency Discussion;
                                                                                                          PM-Staffers Mailbox <PM-
                                                                                                                                              For Lee: Draft Response to Engel on                   Deliberative -
WASHAR003 WASHAR003                  "Litzenberger, Earle D (Lee)"         PM-Staffers Mailbox <PM-       StaffersMailbox@state.gov>,                                                  Withhold in
                           7/25/2018                                                                                                          Pending Settlement                                   Predecisional Intra-
4945      4947                       <LitzenbergerED@state.gov>            StaffersMailbox@state.gov>     "Carter, Rachel"                                                             Full
                                                                                                                                                                                                   agency Discussion;
                                                                                                          <CarterR@state.gov>




                                                                                                        630 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 683 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING



                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Faulkner, Charles S"
                                     <FaulknerCS@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,                                  PM-CPA <PM-CPA@state.gov>,
                                     "Blaha, Charles O"                                              Legal-PM-DL <Legal-PM-
                                     <BlahaCO@state.gov>, "Bhatt, Aakash"                            DL@state.gov>, "SP_Staff
                                     <BhattAN@state.gov>, "Koelling,                                 Assistants"
                                     Richard W" <KoellingRW@state.gov>,                              <SP_StaffAssistants@state.gov>,
                                     "Andrews, Cory"                                                 "Noonan, Michael J"
                                     <AndrewsC2@state.gov>, "Fabry,                                  <NoonanMJ@state.gov>,
                                                                                                                                                                                     Deliberative -
                                     Steven F" <FabrySF@state.gov>,                                  "Christensen, Brent T"
                                                                                                                                                                                    Predecisional Intra-
                                     "Curran, Christopher P"                                         <ChristensenBT@state.gov>,
WASHAR003 WASHAR003                                                         "Crouch, Lara D"                                           RE: QFRMenendez313               Withhold in agency Discussion;
                           4/14/2018 <CurranCP@state.gov>, "Abisellan,                               PM/RSAT Team Leaders
4948      4963                                                              <CrouchLD@state.gov>                                                                        Full        Deliberative -
                                     Eduardo" <AbisellanE@state.gov>,                                <PM_RSATTeamLeaders@state.gov
                                                                                                                                                                                    Predecisional Draft
                                     "Higgins, Scott C"                                              >, "Reeser, Tiffany R"
                                                                                                                                                                                    Document;
                                     <HigginsSC@state.gov>, "Outzen,                                 <ReeserTR@state.gov>, "Killion,
                                     Richard H" <OutzenRH@state.gov>,                                William" <KillionW@state.gov>,
                                     "Wall, Amanda J" <WallAJ@state.gov>,                            "Steffens, Jessica L"
                                     "Urena, Michael A"                                              <SteffensJL@state.gov>, "Finerty,
                                     <UrenaMA@state.gov>, "McKay,                                    Carol G (DRL)"
                                     Roland D" <McKayRD@state.gov>,                                  <FinertyCG@state.gov>, "Frideres,
                                     "Jost, Aaron W" <JostAW@state.gov>,                             Taryn F" <FrideresTF@state.gov>
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                   631 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 684 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING

                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional
                                                                                                                                                                                            Interagency Discussion;
                                        "Heidema, Sarah J"
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                                                                  Withhold in Deliberative -
                               5/7/2018 <HeidemaSJ@state.gov>                                                                       0 Re: Roll Out call - CATS 1-3
4964      4966                                                             <Millermf@state.gov>                                                                                 Full        Predecisional Intra-
                                                                                                                                                                                            agency Discussion; B6 -
                                                                                                                                                                                            Privileged - Presidential
                                                                                                                                                                                            Communication;

                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                    "Dorosin, Joshua L"                 "Cappiello, Cheryl A"       "Wenderoth, Valerie A"         additional issue in Defense Distributed   Withhold in agency Discussion;
                           7/26/2018
4967      4967                         <DorosinJL@state.gov>               <CappielloCA@state.gov>     <WenderothVA@state.gov>        case re: emails                           Full        Attorney Work Product;
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;




                                                                                                     632 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 685 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING



                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Cooper, John
                                     M" <CooperJM3@state.gov>,                                        PM-CPA <PM-CPA@state.gov>,
                                     "Koelling, Richard W"                                            Legal-PM-DL <Legal-PM-
                                     <KoellingRW@state.gov>, "Curran,                                 DL@state.gov>, "SP_Staff
                                     Christopher P" <CurranCP@state.gov>,                             Assistants"
                                     "Abisellan, Eduardo"                                             <SP_StaffAssistants@state.gov>,
                                                                                                                                                                                             Deliberative -
                                     <AbisellanE@state.gov>, "Higgins,                                "Noonan, Michael J"
                                                                                                                                                                                            Predecisional Intra-
                                     Scott C" <HigginsSC@state.gov>, "Paul,                           <NoonanMJ@state.gov>,
                                                                                                                                                                                            agency Discussion;
WASHAR003 WASHAR003                  Joshua M" <PaulJM@state.gov>,          "Andrews, Cory"           "Christensen, Brent T"                                                    Withhold in
                           4/14/2018                                                                                                     RE: QFRMenendez313                                 Deliberative -
4968      4974                       "Outzen, Richard H"                    <AndrewsC2@state.gov>     <ChristensenBT@state.gov>,                                                Full
                                                                                                                                                                                            Predecisional Draft
                                     <OutzenRH@state.gov>, "Wall,                                     PM/RSAT Team Leaders
                                                                                                                                                                                            Document; Attorney-
                                     Amanda J" <WallAJ@state.gov>,                                    <PM_RSATTeamLeaders@state.gov
                                                                                                                                                                                            Client Privilege;
                                     "Urena, Michael A"                                               >, "Blaha, Charles O"
                                     <UrenaMA@state.gov>, "McKay,                                     <BlahaCO@state.gov>, "Sizemore,
                                     Roland D" <McKayRD@state.gov>,                                   Jeffrey A" <SizemoreJA@state.gov>,
                                     "Jost, Aaron W" <JostAW@state.gov>,                              "Gonzales, Robert L"
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-                           <GonzalesRL@state.gov>
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                     "Kaidanow, Tina S"                                                                                                                                       Deliberative -
                                     <KaidanowTS@state.gov>, PM-Staffers                                                                                                                     Predecisional Intra-
WASHAR003 WASHAR003                                                       "Paul, Joshua M"            "Miller, Michael F"              RE: For approval: Draft Response to Engel Withhold in
                           7/25/2018 Mailbox <PM-                                                                                                                                            agency Discussion;
4975      4978                                                            <PaulJM@state.gov>          <Millermf@state.gov>             on Pending Settlement                     Full
                                     StaffersMailbox@state.gov>, "Carter,                                                                                                                    Attorney-Client
                                     Rachel" <CarterR@state.gov>                                                                                                                             Privilege;




                                                                                                    633 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 686 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING

                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,
                                                                                                   PM-DDTC- FrontOffice –Staff <PM-                                                    Deliberative -
WASHAR003 WASHAR003                  "Hart, Robert L" <HartRL@state.gov>, "Miller, Michael F"                                        FW: CLEARANCE: Action Memo to Acting Withhold in
                           4/19/2018                                                               DDTC-FrontOffice-Staff@state.gov>                                                  Predecisional Intra-
4979      4980                       "Monjay, Robert"                     <Millermf@state.gov>                                       S on Revision to USML Categories I-III Full
                                                                                                                                                                                      agency Discussion;
                                     <MonjayR@state.gov>, "Davidson-
                                     Hood, Simon"
                                     <DavidsonHoodS@state.gov>

                                                                                                                                                                                        Deliberative -
                                                                                                                                                                                       Predecisional Intra-
WASHAR003 WASHAR003                                                      "Marquis, Matthew R"                                          FW: Weekly Clips                    Withhold in agency Discussion;
                           7/27/2018 PM-CPA <PM-CPA@state.gov>                                                                     0
4981      4997                                                           <MarquisMR@state.gov>                                                                             Full        Deliberative -
                                                                                                                                                                                       Predecisional Draft
                                                                                                                                                                                       Document;




                                                                                                 634 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 687 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING



                                                                                                       PM-CPA <PM-CPA@state.gov>,
                                     "Blaha, Charles O"
                                                                                                       Legal-PM-DL <Legal-PM-
                                     <BlahaCO@state.gov>, "Paul, Joshua
                                                                                                       DL@state.gov>, "SP_Staff
                                     M" <PaulJM@state.gov>, "Cooper,
                                                                                                       Assistants"
                                     John M" <CooperJM3@state.gov>,
                                                                                                       <SP_StaffAssistants@state.gov>,
                                     "Andrews, Cory"
                                                                                                       "Noonan, Michael J"
                                     <AndrewsC2@state.gov>, "Fabry,
                                                                                                       <NoonanMJ@state.gov>,
                                     Steven F" <FabrySF@state.gov>,
                                                                                                       "Christensen, Brent T"
                                     "Curran, Christopher P"
                                                                                                       <ChristensenBT@state.gov>,
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                       PM/RSAT Team Leaders
                                     Eduardo" <AbisellanE@state.gov>,                                                                                                                         Deliberative -
WASHAR003 WASHAR003                                                         "Koelling, Richard W"      <PM_RSATTeamLeaders@state.gov                                             Withhold in
                           4/14/2018 "Higgins, Scott C"                                                                                   RE: QFRMenendez313                                 Predecisional Intra-
4998      5005                                                              <KoellingRW@state.gov>     >, "Bhatt, Aakash"                                                        Full
                                     <HigginsSC@state.gov>, "Outzen,                                                                                                                         agency Discussion;
                                                                                                       <BhattAN@state.gov>, "Faulkner,
                                     Richard H" <OutzenRH@state.gov>,
                                                                                                       Charles S" <FaulknerCS@state.gov>,
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                       "Reeser, Tiffany R"
                                     "Urena, Michael A"
                                                                                                       <ReeserTR@state.gov>, "Killion,
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                       William" <KillionW@state.gov>,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                       "Steffens, Jessica L"
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                       <SteffensJL@state.gov>, "Finerty,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                       Carol G (DRL)"
                                     StaffAssistants <EUR-
                                                                                                       <FinertyCG@state.gov>
                                     StaffAssistants@state.gov>




                                     "Brown, Stanley L"                                                "Chen, Rachael J"                                                                      Deliberative -
WASHAR003 WASHAR003                                                       "McKeeby, David I"                                             For A-DAS Clearance: T Remarks -- AIA   Withhold in
                           5/11/2018 <BrownSL@state.gov>, "Miller,                                     <ChenRJ@state.gov>, "Paul, Joshua                                                     Predecisional Intra-
5006      5006                                                            <McKeebyDI@state.gov>                                          BOG                                     Full
                                     Michael F" <Millermf@state.gov>                                   M" <PaulJM@state.gov>                                                                 agency Discussion;




                                                                                                     635 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 688 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                     CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                    "Heidema, Sarah J"
                                                                                                    <HeidemaSJ@state.gov>, "Freeman,
                                                                                                    Jeremy B" <FreemanJB@state.gov>,
                                                                                                    "Rogers, Shana A"                                                                       Deliberative -
WASHAR003 WASHAR003                                                        "Paul, Joshua M"                                          S Contingency Lines                       Withhold in
                           7/25/2018 "Hart, Robert L" <HartRL@state.gov>                            <RogersSA2@state.gov>, "Miller,                                                        Predecisional Intra-
5007      5007                                                             <PaulJM@state.gov>                                                                                  Full
                                                                                                    Michael F" <Millermf@state.gov>,                                                       agency Discussion;
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                                                                                    "Darrach, Tamara A"
                                                                                                    <DarrachTA@state.gov>

                                                                                                                                      RE: FLASH CLEARANCE: Action Memo to T                 Deliberative -
WASHAR003 WASHAR003                  "Miller, Michael F"                   "Hart, Robert L"         "Heidema, Sarah J"                                                         Withhold in
                           7/26/2018                                                                                                  regarding Defense Distributed Settlement             Predecisional Intra-
5008      5009                       <Millermf@state.gov>                  <HartRL@state.gov>       <HeidemaSJ@state.gov>                                                      Full
                                                                                                                                      Items                                                agency Discussion;


                                     "McKeeby, David I"
                                     <McKeebyDI@state.gov>, "Hart,
                                     Robert L" <HartRL@state.gov>,
                                                                                                                                                                                            Deliberative -
                                     "Heidema, Sarah J"                                             PM-CPA <PM-CPA@state.gov>,
                                                                                                                                                                                           Predecisional Intra-
WASHAR003 WASHAR003                  <HeidemaSJ@state.gov>, "Freeman,     "Paul, Joshua M"          "Cavnar, Anna"                                                             Withhold in
                           7/24/2018                                                                                                  RE: Briefing next week?                              agency Discussion;
5010      5022                       Jeremy B" <FreemanJB@state.gov>,     <PaulJM@state.gov>        <CavnarA@state.gov>, "Fabry,                                               Full
                                                                                                                                                                                           Attorney-Client
                                     "Rogers, Shana A"                                              Steven F" <FabrySF@state.gov>
                                                                                                                                                                                           Privilege;
                                     <RogersSA2@state.gov>, "Shin, Jae E"
                                     <ShinJE@state.gov>, "Miller, Michael
                                     F" <Millermf@state.gov>


                                                                                                                                                                                            Deliberative -
                                        "Miller, Michael F"                                                                                                                                Predecisional
                                                                                                                                      FW: From DHS in preparation for
WASHAR003 WASHAR003                     <Millermf@state.gov>, "Koelling,    Monjay, Robert                                                                                     Withhold in Interagency Discussion;
                               1/8/2018                                                                                             0 tomorrow's meeting at 1 on Categories 1-
5023      5023                          Richard W" <KoellingRW@state.gov>, <MonjayR@state.gov>                                                                                 Full        Deliberative -
                                                                                                                                      3
                                        "Hart, Robert L" <HartRL@state.gov>                                                                                                                Predecisional Intra-
                                                                                                                                                                                           agency Discussion;




                                                                                                 636 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 689 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING




                                     "Cooper, John M"
                                     <CooperJM3@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,
                                     "Curran, Christopher P"
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                    Legal-PM-DL <Legal-PM-
                                     Eduardo" <AbisellanE@state.gov>,
                                                                                                    DL@state.gov>, "SP_Staff
                                     "Higgins, Scott C"                                                                                                                             Deliberative -
                                                                                                    Assistants"
                                     <HigginsSC@state.gov>, "Paul, Joshua                                                                                                          Predecisional Intra-
                                                                                                    <SP_StaffAssistants@state.gov>,
                                     M" <PaulJM@state.gov>, "Outzen,                                                                                                               agency Discussion;
WASHAR003 WASHAR003                                                         "Fabry, Steven F"       "Noonan, Michael J"                                                Withhold in
                           4/14/2018 Richard H" <OutzenRH@state.gov>,                                                               RE: QFRMenendez313                             Deliberative -
5024      5029                                                              <FabrySF@state.gov>     <NoonanMJ@state.gov>,                                              Full
                                     "Wall, Amanda J" <WallAJ@state.gov>,                                                                                                          Predecisional Draft
                                                                                                    "Christensen, Brent T"
                                     "Urena, Michael A"                                                                                                                            Document; Attorney-
                                                                                                    <ChristensenBT@state.gov>,
                                     <UrenaMA@state.gov>, "McKay,                                                                                                                  Client Privilege;
                                                                                                    PM/RSAT Team Leaders
                                     Roland D" <McKayRD@state.gov>,
                                                                                                    <PM_RSATTeamLeaders@state.gov
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                    >
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>




                                                                                                  637 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 690 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING
                                                                                                       "Koelling, Richard W"
                                                                                                       <KoellingRW@state.gov>, "Cooper,
                                                                                                       John M" <CooperJM3@state.gov>,
                                                                                                       "Abisellan, Eduardo"
                                                                                                       <AbisellanE@state.gov>, "Higgins,
                                                                                                       Scott C" <HigginsSC@state.gov>,
                                                                                                       "Paul, Joshua M"
                                                                                                       <PaulJM@state.gov>, "Wall,
                                                                                                       Amanda J" <WallAJ@state.gov>,
                                                                                                       "Urena, Michael A"
                                                                                                       <UrenaMA@state.gov>, "McKay,
                                                                                                       Roland D" <McKayRD@state.gov>,
                                                                                                       "Jost, Aaron W"                                                                 Deliberative -
                                                                                                       <JostAW@state.gov>, "Lai,                                                      Predecisional Intra-
WASHAR003 WASHAR003                    "Curran, Christopher P"              "Outzen, Richard H"        Borchien" <LaiB@state.gov>, EUR-                                   Withhold in agency Discussion;
                           4/14/2018                                                                                                     Re: QFRMenendez313
5030      5032                         <CurranCP@state.gov>                 <OutzenRH@state.gov>       StaffAssistants <EUR-                                              Full        Deliberative -
                                                                                                       StaffAssistants@state.gov>,                                                    Predecisional Draft
                                                                                                       "Andrews, Cory"                                                                Document;
                                                                                                       <AndrewsC2@state.gov>, PM-CPA
                                                                                                       <PM-CPA@state.gov>, Legal-PM-DL
                                                                                                       <Legal-PM-DL@state.gov>, SP_Staff
                                                                                                       Assistants
                                                                                                       <SP_StaffAssistants@state.gov>,
                                                                                                       "Noonan, Michael J"
                                                                                                       <NoonanMJ@state.gov>,
                                                                                                       "Christensen, Brent T"
                                                                                                       <ChristensenBT@state.gov>,
                                                                                                       PM/RSAT Team Leaders
                                                                                                       <PM_RSATTeamLeaders@state.gov
                                                                                                       >




                                                                                                    638 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 691 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                           CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING




                                        "Jost, Aaron W" <JostAW@state.gov>,
                                        "Gray, Alexander B. EOP/WHO"
                                        <Alexander.B.Gray@who.eop.gov>,
                                        "Rigler, Tara M. EOP/NSC"
                                        <Tara.M.Rigler@nsc.eop.gov>,                                        "Steffens, Jessica L"
                                        "Bulgrin, Julie K. EOP/NSC"                                         <SteffensJL@state.gov>, "Miller,
                                        <Julie.K.Bulgrin@nsc.eop.gov>,                                      Michael F" <Millermf@state.gov>,
                                        "Hunter, Robert C. EOP/NSC"                                         "Paul, Joshua M"
                                        <Robert.C.Hunter@nsc.eop.gov>                                       <PaulJM@state.gov>, "McKeeby,
                                                                                                                                                                                             Deliberative -
                                        CC: "Steffens, Jessica L"                                           David I" <McKeebyDI@state.gov>,
                                                                                                                                                                                            Predecisional
                                        <SteffensJL@state.gov>, "Miller,                                    "Cressey, Laura E"
WASHAR003 WASHAR003                                                          "Kouts, Jodi L. EOP/NSC"                                                                           Withhold in Interagency Discussion;
                               4/4/2018 Michael F" <Millermf@state.gov>,                                    <CresseyLE@state.gov>, "Sciandra, RE: NSPM and UAS Rollout
5033      5037                                                               <Jodi.L.Kouts@nsc.eop.gov>                                                                         Full        B6 - Privileged -
                                        "Paul, Joshua M" <PaulJM@state.gov>,                                Salvatore" <SciandraS@state.gov>,
                                                                                                                                                                                            Presidential
                                        "McKeeby, David I"                                                  "Hart, Robert L"
                                                                                                                                                                                            Communication;
                                        <McKeebyDI@state.gov>, "Cressey,                                    <HartRL@state.gov>, "Heidema,
                                        Laura E" <CresseyLE@state.gov>,                                     Sarah J" <HeidemaSJ@state.gov>,
                                        "Sciandra, Salvatore"                                               "Koelling, Richard W"
                                        <SciandraS@state.gov>, "Hart, Robert                                <KoellingRW@state.gov>
                                        L" <HartRL@state.gov>, "Heidema,
                                        Sarah J" <HeidemaSJ@state.gov>,
                                        "Koelling, Richard W"
                                        <KoellingRW@state.gov>




                                                                                                          639 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 692 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING




                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                     "Blaha, Charles O"
                                                                                                      Legal-PM-DL <Legal-PM-
                                     <BlahaCO@state.gov>, "Koelling,
                                                                                                      DL@state.gov>, SP_Staff Assistants
                                     Richard W" <KoellingRW@state.gov>,
                                                                                                      <SP_StaffAssistants@state.gov>,
                                     "Andrews, Cory"
                                                                                                      "Noonan, Michael J"
                                     <AndrewsC2@state.gov>, "Fabry,
                                                                                                      <NoonanMJ@state.gov>,
                                     Steven F" <FabrySF@state.gov>,
                                                                                                      "Christensen, Brent T"
                                     "Curran, Christopher P"
                                                                                                      <ChristensenBT@state.gov>,
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                      PM/RSAT Team Leaders
                                     Eduardo" <AbisellanE@state.gov>,       "Cooper, John M"                                                                                                  Deliberative -
WASHAR003 WASHAR003                                                                                   <PM_RSATTeamLeaders@state.gov                                              Withhold in
                           4/14/2018 "Higgins, Scott C"                     <CooperJM3@state.gov>                                        RE: QFRMenendez313                                  Predecisional Intra-
5038      5048                                                                                        >, "Bhatt, Aakash"                                                         Full
                                     <HigginsSC@state.gov>, "Outzen,                                                                                                                         agency Discussion;
                                                                                                      <BhattAN@state.gov>, "Faulkner,
                                     Richard H" <OutzenRH@state.gov>,
                                                                                                      Charles S" <FaulknerCS@state.gov>,
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                      "Reeser, Tiffany R"
                                     "Urena, Michael A"
                                                                                                      <ReeserTR@state.gov>, "Killion,
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                      William" <KillionW@state.gov>,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                      "Steffens, Jessica L"
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                      <SteffensJL@state.gov>, "Finerty,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                      Carol G (DRL)"
                                     StaffAssistants <EUR-
                                                                                                      <FinertyCG@state.gov>
                                     StaffAssistants@state.gov>




                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
WASHAR003 WASHAR003                    "Fabry, Steven F"                  "Hart, Robert L"                                               RE: Defense Distributed: DOJ views on   Withhold in agency Discussion;
                           3/26/2018                                                                                                 0
5049      5051                         <FabrySF@state.gov>                <HartRL@state.gov>                                             State Dept counteroffer                 Full        Attorney Work Product;
                                                                                                                                                                                             Attorney-Client
                                                                                                                                                                                             Privilege;




                                                                                                    640 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 693 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                   FROM                     CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING




                                        "Kouts, Jodi L. EOP/NSC"
                                        <Jodi.L.Kouts@nsc.eop.gov>, "Gray,
                                        Alexander B. EOP/WHO"
                                        <Alexander.B.Gray@who.eop.gov>,
                                        "Rigler, Tara M"                                              "Steffens, Jessica L"
                                        <tara.m.rigler@nsc.eop.gov>, "Bulgrin,                        <SteffensJL@state.gov>, "Miller,
                                        Julie K. EOP/NSC"                                             Michael F" <Millermf@state.gov>,
                                        <Julie.K.Bulgrin@nsc.eop.gov>,                                "Paul, Joshua M"
                                        "Hunter, Robert C. EOP/NSC"                                   <PaulJM@state.gov>, "McKeeby,
                                                                                                                                                                                                Deliberative -
                                        <Robert.C.Hunter@nsc.eop.gov>                                 David I" <McKeebyDI@state.gov>,
                                                                                                                                                                                               Predecisional
                                        CC: "Steffens, Jessica L"                                     "Cressey, Laura E"
WASHAR003 WASHAR003                                                            "Jost, Aaron W"                                                                                     Withhold in Interagency Discussion;
                               4/3/2018 <SteffensJL@state.gov>, "Miller,                              <CresseyLE@state.gov>, "Sciandra, Re: NSPM and UAS Rollout
5052      5055                                                                 <JostAW@state.gov>                                                                                  Full        B6 - Privileged -
                                        Michael F" <Millermf@state.gov>,                              Salvatore" <SciandraS@state.gov>,
                                                                                                                                                                                               Presidential
                                        "Paul, Joshua M" <PaulJM@state.gov>,                          "Hart, Robert L"
                                                                                                                                                                                               Communication;
                                        "McKeeby, David I"                                            <HartRL@state.gov>, "Heidema,
                                        <McKeebyDI@state.gov>, "Cressey,                              Sarah J" <HeidemaSJ@state.gov>,
                                        Laura E" <CresseyLE@state.gov>,                               "Koelling, Richard W"
                                        "Sciandra, Salvatore"                                         <KoellingRW@state.gov>
                                        <SciandraS@state.gov>, "Hart, Robert
                                        L" <HartRL@state.gov>, "Heidema,
                                        Sarah J" <HeidemaSJ@state.gov>,
                                        "Koelling, Richard W"
                                        <KoellingRW@state.gov>




                                                                                                                                                                                                 Deliberative -
WASHAR003 WASHAR003                     "Miller, Michael F"                  "Paul, Joshua M"                                            Fwd: Clearance: Roll out Plan USML Cats I- Withhold in
                           4/26/2018                                                                                                 0                                                          Predecisional Intra-
5056      5056                          <Millermf@state.gov>                 <PaulJM@state.gov>                                          III                                        Full
                                                                                                                                                                                                agency Discussion;




                                                                                                    641 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 694 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                                                                                                          Deliberative -
                                                                                                                                                                                         Predecisional Intra-
WASHAR003 WASHAR003                    "Fabry, Steven F"                 "Shin, Jae E"                                               RE: Defense Distributed: DOJ views on   Withhold in agency Discussion;
                           3/26/2018                                                                                             0
5057      5059                         <FabrySF@state.gov>               <ShinJE@state.gov>                                          State Dept counteroffer                 Full        Attorney Work Product;
                                                                                                                                                                                         Attorney-Client
                                                                                                                                                                                         Privilege;

                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Heidema,
                                     Sarah J" <HeidemaSJ@state.gov>,                                                                                                                      Deliberative -
WASHAR003 WASHAR003                                                       "Paul, Joshua M"          "Paul, Joshua M"                                                         Withhold in
                           7/27/2018 "Hart, Robert L" <HartRL@state.gov>,                                                            Status of Questions                                 Predecisional Intra-
5060      5063                                                            <PaulJM@state.gov>        <PaulJM@state.gov>                                                       Full
                                     "Rogers, Shana A"                                                                                                                                   agency Discussion;
                                     <RogersSA2@state.gov>, "Freeman,
                                     Jeremy B" <FreemanJB@state.gov>

                                                                                                                                                                                          Deliberative -
                                                                                                                                                                                         Predecisional Intra-
                                     "Rogers, Shana A"
WASHAR003 WASHAR003                                                      "Kottmyer, Alice M"        "Kottmyer, Alice M"                                                      Withhold in agency Discussion;
                           7/20/2018 <RogersSA2@state.gov>, "Fabry,                                                                  RE: DDTC DAS Draft Delegation
5064      5065                                                           <KottmyerAM@state.gov>     <KottmyerAM@state.gov>                                                   Full        Attorney Work Product;
                                     Steven F" <FabrySF@state.gov>
                                                                                                                                                                                         Attorney-Client
                                                                                                                                                                                         Privilege;
                                                                                                                                                                                          Deliberative -
                                                                                                                                                                                         Predecisional Intra-
                                     "Heidema, Sarah J"
WASHAR003 WASHAR003                                                       "Monjay, Robert"                                                                                   Withhold in agency Discussion;
                           4/10/2018 <HeidemaSJ@state.gov>, "Hart, Robert                                                        0 Re: !! FW: Offer of Settlement
5066      5075                                                            <MonjayR@state.gov>                                                                                Full        Attorney Work Product;
                                     L" <HartRL@state.gov>
                                                                                                                                                                                         Attorney-Client
                                                                                                                                                                                         Privilege;
                                     "Meier, Michael W CIV USARMY HQDA                                                                                                                    Attorney Work
WASHAR003 WASHAR003                                                    Fabry, Steven F                                                                                       Withhold in
                           5/29/2018 OTJAG (US)"                                                                                 0 RE: [Non-DoD Source] DDTC question                    Product; Attorney-Client
5076      5077                                                         <FabrySF@state.gov>                                                                                   Full
                                     <michael.w.meier4.civ@mail.mil>                                                                                                                     Privilege;

                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                                                                 Deliberative -
WASHAR003 WASHAR003                  "Heidema, Sarah J"                   "Hart, Robert L"          "Koelling, Richard W"                                                    Withhold in Predecisional Intra-
                           3/27/2018                                                                                                 RE: Defense Distributed
5078      5080                       <HeidemaSJ@state.gov>, "Dearth,      <HartRL@state.gov>        <KoellingRW@state.gov>                                                   Full        agency Discussion;
                                     Anthony M" <DearthAM@state.gov>                                                                                                                     Attorney Work Product;




                                                                                                  642 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 695 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                            CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                     "Miller, Michael F"                                                  "Monjay, Robert"                                                                          Deliberative -
                                     <Millermf@state.gov>, "Koelling,                                     <MonjayR@state.gov>, "Douville,                                                          Predecisional Intra-
WASHAR003 WASHAR003                  Richard W" <KoellingRW@state.gov>, "Hart, Robert L"                  Alex J" <DouvilleAJ@state.gov>,     RE: Defense Distributed: DOJ views on    Withhold in agency Discussion;
                           3/23/2018
5081      5082                       "Davis, Terry L" <DavisTL@state.gov>, <HartRL@state.gov>             "Walker, Wilbert P (Pete)"          State Dept counteroffer                  Full        Attorney Work Product;
                                     "Hamilton, Catherine E"                                              <WalkerWP@state.gov>                                                                     Attorney-Client
                                     <HamiltonCE@state.gov>                                                                                                                                        Privilege;

                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                     RE: Proposed Hill responses: Defense
WASHAR003 WASHAR003                                                       "Hart, Robert L"                                                                                             Withhold in agency Discussion;
                           7/26/2018 "Heidema, Sarah J"                                                                                     0 items and technology vulnerable to
5083      5088                                                            <HartRL@state.gov>                                                                                           Full        Attorney Work Product;
                                     <HeidemaSJ@state.gov>                                                                                    Disclosure from Future Lawsuits
                                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                          PM-Staffers Mailbox <PM-                                                                 Predecisional Intra-
WASHAR003 WASHAR003                                                       "Litzenberger, Earle D (Lee)"                                       RE: Clearance: Draft Response to Engel   Withhold in
                           7/25/2018 Paul, Joshua M <PaulJM@state.gov>                                    StaffersMailbox@state.gov>, PM-                                                          agency Discussion;
5089      5091                                                            <LitzenbergerED@state.gov>                                          on Pending Settlement                    Full
                                                                                                          CPA <PM-CPA@state.gov>                                                                   Attorney-Client
                                                                                                                                                                                                   Privilege;




                                                                                                      643 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 696 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING




                                     "Curran, Christopher P"
                                     <CurranCP@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,
                                     "Cooper, John M"
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                     <CooperJM3@state.gov>, "Abisellan,
                                                                                                    Legal-PM-DL <Legal-PM-
                                     Eduardo" <AbisellanE@state.gov>,
                                                                                                    DL@state.gov>, SP_Staff Assistants
                                     "Higgins, Scott C"
                                                                                                    <SP_StaffAssistants@state.gov>,                                                  Deliberative -
                                     <HigginsSC@state.gov>, "Paul, Joshua
                                                                                                    "Noonan, Michael J"                                                             Predecisional Intra-
                                     M" <PaulJM@state.gov>, "Outzen,
WASHAR003 WASHAR003                                                         "Fabry, Steven F"       <NoonanMJ@state.gov>,                                               Withhold in agency Discussion;
                           4/14/2018 Richard H" <OutzenRH@state.gov>,                                                                  RE: QFRMenendez313
5092      5094                                                              <FabrySF@state.gov>     "Christensen, Brent T"                                              Full        Deliberative -
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                    <ChristensenBT@state.gov>,                                                      Predecisional Draft
                                     "Urena, Michael A"
                                                                                                    PM/RSAT Team Leaders                                                            Document;
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                    <PM_RSATTeamLeaders@state.gov
                                     Roland D" <McKayRD@state.gov>,
                                                                                                    >
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>




                                                                                                  644 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 697 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                         CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE WITHHOLDING



                                                                                                       PM-CPA <PM-CPA@state.gov>,
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                       Legal-PM-DL <Legal-PM-
                                     "Blaha, Charles O"
                                                                                                       DL@state.gov>, "SP_Staff
                                     <BlahaCO@state.gov>, "Cooper, John
                                                                                                       Assistants"
                                     M" <CooperJM3@state.gov>,
                                                                                                       <SP_StaffAssistants@state.gov>,
                                     "Andrews, Cory"
                                                                                                       "Noonan, Michael J"
                                     <AndrewsC2@state.gov>, "Fabry,
                                                                                                       <NoonanMJ@state.gov>,
                                     Steven F" <FabrySF@state.gov>,
                                                                                                       "Christensen, Brent T"
                                     "Curran, Christopher P"
                                                                                                       <ChristensenBT@state.gov>,                                                       Deliberative -
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                       PM/RSAT Team Leaders                                                            Predecisional Intra-
                                     Eduardo" <AbisellanE@state.gov>,
WASHAR003 WASHAR003                                                         "Koelling, Richard W"      <PM_RSATTeamLeaders@state.gov                                       Withhold in agency Discussion;
                           4/14/2018 "Higgins, Scott C"                                                                                   RE: QFRMenendez313
5095      5105                                                              <KoellingRW@state.gov>     >, "Bhatt, Aakash"                                                  Full        Deliberative -
                                     <HigginsSC@state.gov>, "Outzen,
                                                                                                       <BhattAN@state.gov>, "Faulkner,                                                 Predecisional Draft
                                     Richard H" <OutzenRH@state.gov>,
                                                                                                       Charles S" <FaulknerCS@state.gov>,                                              Document;
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                       "Reeser, Tiffany R"
                                     "Urena, Michael A"
                                                                                                       <ReeserTR@state.gov>, "Killion,
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                       William" <KillionW@state.gov>,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                       "Steffens, Jessica L"
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                       <SteffensJL@state.gov>, "Finerty,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                       Carol G (DRL)"
                                     StaffAssistants <EUR-
                                                                                                       <FinertyCG@state.gov>
                                     StaffAssistants@state.gov>




                                                                                                     645 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 698 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING

                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                   Predecisional
                                                                                                                                                                                   Interagency Discussion;
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                                                         Withhold in Deliberative -
                           5/11/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                          0 Re: Roll Out call - CATS 1-3
5106      5110                                                             <Millermf@state.gov>                                                                        Full        Predecisional Intra-
                                                                                                                                                                                   agency Discussion; B6 -
                                                                                                                                                                                   Privileged - Presidential
                                                                                                                                                                                   Communication;




                                     "Koelling, Richard W"
                                     <KoellingRW@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,
                                     "Curran, Christopher P"
                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                     <CurranCP@state.gov>, "Abisellan,
                                                                                                    Legal-PM-DL <Legal-PM-
                                     Eduardo" <AbisellanE@state.gov>,
                                                                                                    DL@state.gov>, "SP_Staff
                                     "Higgins, Scott C"
                                                                                                    Assistants"                                                                     Deliberative -
                                     <HigginsSC@state.gov>, "Paul, Joshua
                                                                                                    <SP_StaffAssistants@state.gov>,                                                Predecisional Intra-
                                     M" <PaulJM@state.gov>, "Outzen,
                                                                            "Fabry, Steven F"       "Noonan, Michael J"                                                            agency Discussion;
WASHAR003 WASHAR003                  Richard H" <OutzenRH@state.gov>,                                                                                                  Withhold in
                           4/14/2018                                        <FabrySF@state.gov>     <NoonanMJ@state.gov>,           RE: QFRMenendez313                             Deliberative -
5111      5114                       "Wall, Amanda J" <WallAJ@state.gov>,                                                                                              Full
                                                                                                    "Christensen, Brent T"                                                         Predecisional Draft
                                     "Urena, Michael A"
                                                                                                    <ChristensenBT@state.gov>,                                                     Document; Attorney-
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                    PM/RSAT Team Leaders                                                           Client Privilege;
                                     Roland D" <McKayRD@state.gov>,
                                                                                                    <PM_RSATTeamLeaders@state.gov
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                    >
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>, "Andrews,
                                     Cory" <AndrewsC2@state.gov>




                                                                                                  646 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 699 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING
                                     "Dearth, Anthony M"                                                                                                                                 Deliberative -
WASHAR003 WASHAR003                                                       "Heidema, Sarah J"         "Miller, Michael F"             for TK tomorrow                        Withhold in
                           4/10/2018 <DearthAM@state.gov>                                                                                                                               Predecisional Intra-
5115      5115                                                            <HeidemaSJ@state.gov>      <Millermf@state.gov>                                                   Full
                                                                                                                                                                                        agency Discussion;
                                                                                                                                                                                         Deliberative -
                                                                                                                                                                                        Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Hart, Robert L"                                                                                  Withhold in agency Discussion;
                           7/27/2018                                                                                               0 FW: Defense Distributed Web Notice
5116      5117                         <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                Full        Attorney Work Product;
                                                                                                                                                                                        Attorney-Client
                                                                                                                                                                                        Privilege;
                                                                                                                                     RE: For Your Review and Clearance - T
                                                                                                                                                                                        Deliberative -
WASHAR003 WASHAR003                  "Taggart, Ross G"                    "Heidema, Sarah J"         "Hart, Robert L"                Discussion with U.S. Chamber of       Withhold in
                           7/26/2018                                                                                                                                                   Predecisional Intra-
5118      5120                       <TaggartRG@state.gov>                <HeidemaSJ@state.gov>      <HartRL@state.gov>              Commerce - Remarks, Q&A and Scenario- Full
                                                                                                                                                                                       agency Discussion;
                                                                                                                                     Suspense Monday COB
                                                                                                                                                                                        Deliberative -
                                                                                                                                                                                       Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Hart, Robert L"                                                                                 Withhold in agency Discussion;
                           7/26/2018                                                                                               0 for the action memo
5121      5121                         <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                               Full        Deliberative -
                                                                                                                                                                                       Predecisional Draft
                                                                                                                                                                                       Document;




                                                                                                  647 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 700 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING

                                                                                                    "Koelling, Richard W"
                                                                                                    <KoellingRW@state.gov>, "Cooper,
                                                                                                    John M" <CooperJM3@state.gov>,
                                                                                                    "Abisellan, Eduardo"
                                                                                                    <AbisellanE@state.gov>, "Paul,
                                                                                                    Joshua M" <PaulJM@state.gov>,
                                                                                                    "Wall, Amanda J"
                                                                                                    <WallAJ@state.gov>, "Urena,
                                                                                                    Michael A" <UrenaMA@state.gov>,
                                                                                                    "McKay, Roland D"
                                                                                                    <McKayRD@state.gov>, "Jost,
                                                                                                    Aaron W" <JostAW@state.gov>,                                                          Deliberative -
                                     "Higgins, Scott C"
                                                                                                    "Lai, Borchien" <LaiB@state.gov>,                                                    Predecisional Intra-
                                     <HigginsSC@state.gov>, "Outzen,
WASHAR003 WASHAR003                                                      "Till, Laura A"            EUR-StaffAssistants <EUR-                                                Withhold in agency Discussion;
                           4/14/2018 Richard H" <OutzenRH@state.gov>,                                                                 Re: QFRMenendez313
5122      5124                                                           <TillLA@state.gov>         StaffAssistants@state.gov>,                                              Full        Deliberative -
                                     "Curran, Christopher P"
                                                                                                    "Andrews, Cory"                                                                      Predecisional Draft
                                     <CurranCP@state.gov>
                                                                                                    <AndrewsC2@state.gov>, PM-CPA                                                        Document;
                                                                                                    <PM-CPA@state.gov>, Legal-PM-DL
                                                                                                    <Legal-PM-DL@state.gov>, SP_Staff
                                                                                                    Assistants
                                                                                                    <SP_StaffAssistants@state.gov>,
                                                                                                    "Noonan, Michael J"
                                                                                                    <NoonanMJ@state.gov>,
                                                                                                    "Christensen, Brent T"
                                                                                                    <ChristensenBT@state.gov>,
                                                                                                    PM/RSAT Team Leaders
                                                                                                    <PM_RSATTeamLeaders@state.gov
                                                                                                    >

                                                                                                                                    RE: Clearance: 1400: Draft Response to                Deliberative -
WASHAR003 WASHAR003                    "Miller, Michael F"               "Paul, Joshua M"                                                                                    Withhold in
                           7/25/2018                                                                                              0 Engel on Pending Settlement                          Predecisional Intra-
5125      5126                         <Millermf@state.gov>              <PaulJM@state.gov>                                                                                  Full
                                                                                                                                                                                         agency Discussion;




                                                                                                 648 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 701 of 812
                                                                   Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                 No. 2:18-1115-RSL
                                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                  FROM                           CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                             PM-DDTC-Staff-Assistants-DL <PM-
                                                                                                             DDTC-Staff-Assistants@state.gov>,     CLEARANCE for Q236 for Secretary
                                                                                                             PM-Staffers Mailbox <PM-              Pompeo’s Hearings bef ore the State                    Deliberative -
WASHAR003 WASHAR003                       "Miller, Michael F"                 "Monjay, Robert"                                                                                               Withhold in
                           6/13/2018                                                                         StaffersMailbox@state.gov>,           Department Oversight Committees                       Predecisional Intra-
5127      5127                            <Millermf@state.gov>                <MonjayR@state.gov>                                                                                            Full
                                                                                                             "Heidema, Sarah J"                    regarding the FY 2019 Budget                          agency Discussion;
                                                                                                             <HeidemaSJ@state.gov>, "Hart,
                                                                                                             Robert L" <HartRL@state.gov>
                                                                                                                                                                                                          Deliberative -
WASHAR003 WASHAR003                                                           "Miller, Michael F"                                                                                            Withhold in
                           7/11/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                         0 RE: Public Comments on Cats I-III Rules               Predecisional Intra-
5128      5130                                                                <Millermf@state.gov>                                                                                           Full
                                                                                                                                                                                                         agency Discussion;
                                                                                                             PM-Staffers Mailbox <PM-
                                                                                                             StaffersMailbox@state.gov>,
                                                                                                                                                                                                      Deliberative -
WASHAR003 WASHAR003                       "Kaidanow, Tina S"                  PM-Staffers Mailbox <PM-       "Carter, Rachel"                   For approval: Draft Response to Engel on Withhold in
                           7/25/2018                                                                                                                                                                 Predecisional Intra-
5131      5133                            <KaidanowTS@state.gov>              StaffersMailbox@state.gov>     <CarterR@state.gov>, "Paul, Joshua Pending Settlement                       Full
                                                                                                                                                                                                     agency Discussion;
                                                                                                             M" <PaulJM@state.gov>

                                                                                                                                                                                                          Deliberative -
                                                                                                                                                                                                         Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,
WASHAR003 WASHAR003                                                       Monjay, Robert                                                                                                     Withhold in agency Discussion;
                           4/19/2018 "Heidema, Sarah J"                                                                                          0 RE: Defense Distributed
5134      5138                                                            <MonjayR@state.gov>                                                                                                Full        Attorney Work Product;
                                     <HeidemaSJ@state.gov>
                                                                                                                                                                                                         Attorney-Client
                                                                                                                                                                                                         Privilege;
                                                                                                                                                                                                          Deliberative -
                                                                                                             "Heidema, Sarah J"
                                                                                                                                                                                                         Predecisional Intra-
WASHAR003 WASHAR003                       "Miller, Michael F"                 "Monjay, Robert"               <HeidemaSJ@state.gov>, "Koelling,                                               Withhold in
                               4/3/2018                                                                                                        Fwd: Cats I-III & Suppressors                             agency Discussion; B6 -
5139      5140                            <Millermf@state.gov>                <MonjayR@state.gov>            Richard W"                                                                      Full
                                                                                                                                                                                                         Privileged - Presidential
                                                                                                             <KoellingRW@state.gov>
                                                                                                                                                                                                         Communication;
                                                                                                             "Heidema, Sarah J"
                                                                                                                                                                                                          Deliberative -
WASHAR003 WASHAR003                  "Miller, Michael F"                      "Paul, Joshua M"               <HeidemaSJ@state.gov>, "Davidson-                                               Withhold in
                           4/26/2018                                                                                                           Clearance: Roll out Plan USML Cats I-III                  Predecisional Intra-
5141      5141                       <Millermf@state.gov>                     <PaulJM@state.gov>             Hood, Simon"                                                                    Full
                                                                                                                                                                                                         agency Discussion;
                                                                                                             <DavidsonHoodS@state.gov>




                                                                                                           649 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 702 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                                                                                                    Deliberative -
                                     "Fabry, Steven F"                                                                                                                             Predecisional Intra-
WASHAR003 WASHAR003                  <FabrySF@state.gov>, "Rogers, Shana "Kottmyer, Alice M"        "Kottmyer, Alice M"             FW: FLASH CLEARANCE - Defense      Withhold in agency Discussion;
                           7/20/2018
5142      5149                       A" <RogersSA2@state.gov>            <KottmyerAM@state.gov>     <KottmyerAM@state.gov>          Distributed                        Full        Attorney Work Product;
                                                                                                                                                                                   Attorney-Client
                                                                                                                                                                                   Privilege;

                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                   Predecisional
                                                                                                                                                                                   Interagency Discussion;
WASHAR003 WASHAR003                    Miller, Michael F                 Paul, Joshua M             Heidema, Sarah J                                                   Withhold in Deliberative -
                           5/10/2018                                                                                                Fwd: Roll Out call - CATS 1-3
5150      5154                         <Millermf@state.gov>              <PaulJM@state.gov>         <HeidemaSJ@state.gov>                                              Full        Predecisional Intra-
                                                                                                                                                                                   agency Discussion; B6 -
                                                                                                                                                                                   Privileged - Presidential
                                                                                                                                                                                   Communication;




                                                                                                  650 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 703 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                        CC                            FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING

                                     "Cooper, John M"
                                     <CooperJM3@state.gov>, "Curran,
                                     Christopher P" <CurranCP@state.gov>,
                                     "Abisellan, Eduardo"
                                     <AbisellanE@state.gov>, "Higgins,
                                     Scott C" <HigginsSC@state.gov>, "Paul,
                                     Joshua M" <PaulJM@state.gov>,
                                     "Outzen, Richard H"
                                     <OutzenRH@state.gov>, "Wall,
                                     Amanda J" <WallAJ@state.gov>,
                                     "Urena, Michael A"
                                     <UrenaMA@state.gov>, "McKay,                                                                                                                    Deliberative -
                                     Roland D" <McKayRD@state.gov>,                                                                                                                 Predecisional Intra-
WASHAR003 WASHAR003                  "Jost, Aaron W" <JostAW@state.gov>, "Koelling, Richard W"                                       RE: QFRMenendez313                 Withhold in agency Discussion;
                           4/14/2018                                                                                             0
5155      5158                       "Lai, Borchien" <LaiB@state.gov>, EUR- <KoellingRW@state.gov>                                                                      Full        Deliberative -
                                     StaffAssistants <EUR-                                                                                                                          Predecisional Draft
                                     StaffAssistants@state.gov>, "Andrews,                                                                                                          Document;
                                     Cory" <AndrewsC2@state.gov>
                                     CC: PM-CPA <PM-CPA@state.gov>,
                                     Legal-PM-DL <Legal-PM-
                                     DL@state.gov>, "SP_Staff Assistants"
                                     <SP_StaffAssistants@state.gov>,
                                     "Noonan, Michael J"
                                     <NoonanMJ@state.gov>, "Christensen,
                                     Brent T" <ChristensenBT@state.gov>,
                                     PM/RSAT Team Leaders
                                     <PM_RSATTeamLeaders@state.gov>


                                                                                                                                                                                     Deliberative -
                                                                                                                                                                                    Predecisional Intra-
WASHAR003 WASHAR003                                                        "Rogers, Shana A"                                         FW: FLASH CLEARANCE - Defense      Withhold in agency Discussion;
                           7/20/2018 Fabry, Steven F <FabrySF@state.gov>                                                         0
5159      5166                                                             <RogersSA2@state.gov>                                     Distributed                        Full        Attorney Work Product;
                                                                                                                                                                                    Attorney-Client
                                                                                                                                                                                    Privilege;


                                                                                                     651 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 704 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING

                                     "Robinson, Stuart J. (CIV)"
                                     <Stuart.J.Robinson@usdoj.gov>,
                                                                                                                                                                                                Deliberative -
                                     "Soskin, Eric (CIV)"                                               "Monjay, Robert"
                                                                                                                                                                                               Predecisional Intra-
                                     <Eric.Soskin@usdoj.gov>, "Cavnar,    "McKeeby, David I"            <MonjayR@state.gov>, "Paul,
WASHAR003 WASHAR003                                                                                                                                                                Withhold in agency Discussion;
                           7/12/2018 Anna" <CavnarA@state.gov>,           <McKeebyDI@state.gov>         Joshua M" <PaulJM@state.gov>,      RE: Defense Distributed article
5167      5171                                                                                                                                                                     Full        Attorney Work Product;
                                     "Heidema, Sarah J"                                                 "Rogers, Shana A"
                                                                                                                                                                                               Attorney-Client
                                     <HeidemaSJ@state.gov>, "Hart, Robert                               <RogersSA2@state.gov>
                                                                                                                                                                                               Privilege;
                                     L" <HartRL@state.gov>, "Freeman,
                                     Jeremy B" <FreemanJB@state.gov>


                                     "Freeman, Jeremy B"                                                                                                                                        Deliberative -
                                     <FreemanJB@state.gov>, "Fabry,                                                                                                                            Predecisional Intra-
WASHAR003 WASHAR003                  Steven F" <FabrySF@state.gov>,          Rogers, Shana A                                                                                       Withhold in agency Discussion;
                           7/25/2018                                                                                                     0 RE: S Contingency Lines
5172      5175                       "Dorosin, Joshua L"                     <RogersSA2@state.gov>                                                                                 Full        Attorney Work Product;
                                     <DorosinJL@state.gov>, "Wall,                                                                                                                             Attorney-Client
                                     Amanda J" <WallAJ@state.gov>                                                                                                                              Privilege;

                                                                                                        "Heidema, Sarah J"                                                                      Deliberative -
                                                                                                        <HeidemaSJ@state.gov>, "Koelling,                                                      Predecisional Intra-
WASHAR003 WASHAR003                       "Monjay, Robert"                   "Miller, Michael F"                                                                                   Withhold in
                               4/3/2018                                                                 Richard W"                        RE: Cats I-III & Suppressors                         agency Discussion; B6 -
5176      5178                            <MonjayR@state.gov>                <Millermf@state.gov>                                                                                  Full
                                                                                                        <KoellingRW@state.gov>, "Hart,                                                         Privileged - Presidential
                                                                                                        Robert L" <HartRL@state.gov>                                                           Communication;

                                                                                                                                           FW: New PM Tasker: Q&A on the Defense                Deliberative -
WASHAR003 WASHAR003                       "Heidema, Sarah J"                 "Hart, Robert L"                                                                                      Withhold in
                           7/25/2018                                                                                                     0 Distributed Protest Issue for PM A/S                Predecisional
5179      5180                            <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                    Full
                                                                                                                                           Nominee R. Clarke Cooper's Hearing, TBD             Interagency Discussion;




                                                                                                     652 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 705 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                      CC                                       FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Heidema,                                    PM-CPA <PM-CPA@state.gov>,
                                     Sarah J" <HeidemaSJ@state.gov>,                                   "Cavnar, Anna"
                                     "McKeeby, David I"                                                <CavnarA@state.gov>, "Carter,                                                                 Deliberative -
                                     <McKeebyDI@state.gov>, "Hart,                                     Rachel" <CarterR@state.gov>,                                                                 Predecisional
WASHAR003 WASHAR003                                                          "Paul, Joshua M"                                                                                           Withhold in
                           7/23/2018 Robert L" <HartRL@state.gov>,                                     "Steffens, Jessica L"                    RE: Briefing next week?                             Interagency Discussion;
5181      5196                                                               <PaulJM@state.gov>                                                                                         Full
                                     "Freeman, Jeremy B"                                               <SteffensJL@state.gov>, "Koelling,                                                           Attorney-Client
                                     <FreemanJB@state.gov>, "Rogers,                                   Richard W"                                                                                   Privilege;
                                     Shana A" <RogersSA2@state.gov>,                                   <KoellingRW@state.gov>
                                     "Miller, Michael F"
                                     <Millermf@state.gov>

                                                                                                                                                                                                       Deliberative -
                                     "Miller, Michael F"                                                                                                                                              Predecisional Intra-
WASHAR003 WASHAR003                  <Millermf@state.gov>, "Hart, Robert     "Heidema, Sarah J"                                                                                         Withhold in   agency Discussion;
                           7/27/2018                                                                                                        0 FW: Call on TRO
5197      5200                       L" <HartRL@state.gov>                   <HeidemaSJ@state.gov>                                                                                      Full          Attorney Work Product;
                                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                                      Privilege;
                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional
                                                                                                                                                                                                      Interagency Discussion;
                                                                                                                                                                                                      Deliberative -
WASHAR003 WASHAR003                       "Miller, Michael F"                "Rogers, Shana A"                                                  L/PM interpretation of notification     Withhold in
                               1/9/2018                                                                                                     0                                                         Predecisional Intra-
5201      5203                            <Millermf@state.gov>               <RogersSA2@state.gov>                                              requirement                             Full
                                                                                                                                                                                                      agency Discussion;
                                                                                                                                                                                                      Attorney Work Product;
                                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                                      Privilege;
                                                                                                                                              RE: FLASH CLEARANCE: Action Memo to T                    Deliberative -
WASHAR003 WASHAR003                       "Paul, Joshua M" <PaulJM@state.gov> "Hart, Robert L"                                                                                         Withhold in
                           7/26/2018                                                                                                        0 regarding Defense Distributed Settlement                Predecisional Intra-
5204      5205                                                                <HartRL@state.gov>                                                                                       Full
                                                                                                                                              Items                                                   agency Discussion;
                                                                                                                                                                                                       Deliberative -
WASHAR003 WASHAR003                                                          "Freeman, Jeremy B"                                                Accepted: Prep & Coordination Call on   Withhold in
                           7/23/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                    0                                                         Predecisional Intra-
5206      5206                                                               <FreemanJB@state.gov>                                              Hill DD Settlement Briefing             Full
                                                                                                                                                                                                      agency Discussion;




                                                                                                     653 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 706 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     "Noonan, Michael J"
                                     <NoonanMJ@state.gov>, "Heidema,                                                                    FW: RE: New PM Tasker: Briefing
                                                                                                                                                                                            Deliberative -
WASHAR003 WASHAR003                  Sarah J" <HeidemaSJ@state.gov>,     "Miller, Michael F"        PM-DDTC-Staff-Assistants-DL <PM-    Materials for PM A/S Nominee R. Clarke Withhold in
                           7/12/2018                                                                                                                                                       Predecisional Intra-
5207      5208                       "Koelling, Richard W"               <Millermf@state.gov>       DDTC-Staff-Assistants@state.gov>    Cooper's Hearing - Issue Paper 8 - Export Full
                                                                                                                                                                                           agency Discussion;
                                     <KoellingRW@state.gov>, "Dearth,                                                                   Control and Cats I-III v.1
                                     Anthony M" <DearthAM@state.gov>

                                                                                                                                                                                              Deliberative -
WASHAR003 WASHAR003                    Dearth, Anthony M                 Heidema, Sarah J                                                                                        Withhold in
                           4/12/2018                                                                                                   0 Action Memo - Counteroffer                          Predecisional
5209      5209                         <DearthAM@state.gov>              <HeidemaSJ@state.gov>                                                                                   Full
                                                                                                                                                                                             Interagency Discussion;
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                     Cavnar, Anna <CavnarA@state.gov>,                              Fabry, Steven F
WASHAR003 WASHAR003                                                      Heidema, Sarah J                                                                                        Withhold in agency Discussion;
                           6/11/2018 "Freeman, Jeremy B"                                            <FabrySF@state.gov>, "Hart, Robert RE: Defense Distributed
5210      5222                                                           <HeidemaSJ@state.gov>                                                                                   Full        Attorney Work Product;
                                     <FreemanJB@state.gov>                                          L" <HartRL@state.gov>
                                                                                                                                                                                             Attorney-Client
                                                                                                                                                                                             Privilege;

                                     PM-DDTC-Directors-DL <PM-DDTC-
                                     Directors-DL@state.gov>, "PM/RSAT
                                     Team Leaders"
                                     <PM_RSATTeamLeaders@state.gov>,
                                                                                                                                                                                              Deliberative -
WASHAR003 WASHAR003                  "Hale, Thomas R"                     Chen, Rachael J                                               Clearance Request: DAS Miller's Public   Withhold in
                           5/16/2018                                                                PM-CPA <PM-CPA@state.gov>                                                                Predecisional Intra-
5223      5223                       <HaleTR@state.gov>, "Milton Vogel,   <ChenRJ@state.gov>                                            Panel                                    Full
                                                                                                                                                                                             agency Discussion;
                                     Brooke E"
                                     <MiltonVogelBE@state.gov>, "O'Keefe,
                                     Kevin P" <OKeefeKP@state.gov>, PM-
                                     Strategy <PM-Strategy@state.gov>


                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
WASHAR003 WASHAR003                    Miller, Michael F                 Paul, Joshua M             Heidema, Sarah J                                                             Withhold in Interagency Discussion;
                           5/11/2018                                                                                                    RE: Roll Out call - CATS 1-3
5224      5228                         <Millermf@state.gov>              <PaulJM@state.gov>         <HeidemaSJ@state.gov>                                                        Full        Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                                                                                                                                                                             agency Discussion;



                                                                                                 654 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 707 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                                                                  Deliberative -
                                                                                                                                                                                                 Predecisional
WASHAR003 WASHAR003                                                        Ricci, Anthony                                                                                            Withhold in
                           6/15/2018 Fabry, Steven F <FabrySF@state.gov>                                                               0 FW: Defense Distributed Settlement                      Interagency Discussion;
5229      5229                                                             <RicciA@state.gov>                                                                                        Full
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;

                                     Rogers, Shana A                                                                                                                                              Deliberative -
                                     <RogersSA2@state.gov>, "Wall,                                                                                                                               Predecisional Intra-
WASHAR003 WASHAR003                  Amanda J" <WallAJ@state.gov>,         Dorosin, Joshua L         Loftus, Elizabeth                                                               Withhold in agency Discussion;
                           7/25/2018                                                                                                       RE: S Contingency Lines
5230      5233                       "Freeman, Jeremy B"                   <DorosinJL@state.gov>     <LoftusE@state.gov>                                                             Full        Attorney Work Product;
                                     <FreemanJB@state.gov>, "Fabry,                                                                                                                              Attorney-Client
                                     Steven F" <FabrySF@state.gov>                                                                                                                               Privilege;

                                                                                                     PM-Staffers Mailbox <PM-                                                                     Deliberative -
WASHAR003 WASHAR003                    Litzenberger, Earle D (Lee)         Paul, Joshua M                                                  RE: Clearance: Draft Response to Engel    Withhold in
                           7/25/2018                                                                 StaffersMailbox@state.gov>, PM-                                                             Predecisional Intra-
5234      5236                         <LitzenbergerED@state.gov>          <PaulJM@state.gov>                                              on Pending Settlement                     Full
                                                                                                     CPA <PM-CPA@state.gov>                                                                      agency Discussion;
                                                                                                                                                                                                  Deliberative -
                                                                                                                                           FW: Tasker: Control Number:                           Predecisional Intra-
                                     Miller, Michael F; PM-DDTC-Staff-     Noonan, Michael J
WASHAR003 WASHAR003                                                                                  Hart, Robert L                        H20180709=000 -- Member: Levin,           Withhold in agency Discussion;
                           7/17/2018 Assistants-DL                         <NoonanMJ@state.gov>
5237      5240                                                                                                                             Sander M. --changes related to control    Full        Deliberative -
                                                                                                                                           and licensing of exports                              Predecisional Draft
                                                                                                                                                                                                 Document;
                                     "Wilson, Karen L (OLA)"
                                                                                                                                                                                                  Deliberative -
WASHAR003 WASHAR003                  <Karen.L.Wilson@usdoj.gov>,           "Paul, Joshua M"                                                RE: Rep. Engel Letter to Sec. Pompeo on   Withhold in
                           7/24/2018                                                                                                   0                                                         Predecisional Intra-
5241      5244                       "Darrach, Tamara A"                   <PaulJM@state.gov>                                              3D Printed guns                           Full
                                                                                                                                                                                                 agency Discussion;
                                     <DarrachTA@state.gov>
                                                                                                                                                                                                  Attorney Work
WASHAR003 WASHAR003                    "Fabry, Steven F"                   "Freeman, Jeremy B"                                             FW: PM Final: Defense Distributed offer   Withhold in
                           4/11/2018                                                                                                   0                                                         Product; Attorney-Client
5245      5254                         <FabrySF@state.gov>                 <FreemanJB@state.gov>                                           of settlement                             Full
                                                                                                                                                                                                 Privilege;




                                                                                                   655 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 708 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE WITHHOLDING



                                     "Crouch, Lara D"
                                     <CrouchLD@state.gov>, "Faulkner,
                                     Charles S" <FaulknerCS@state.gov>,
                                     "Cooper, John M"
                                                                                                   PM-CPA <PM-CPA@state.gov>,
                                     <CooperJM3@state.gov>, "Blaha,
                                                                                                   Legal-PM-DL <Legal-PM-
                                     Charles O" <BlahaCO@state.gov>,
                                                                                                   DL@state.gov>, "SP_Staff
                                     "Bhatt, Aakash" <BhattAN@state.gov>,
                                                                                                   Assistants"
                                     "Koelling, Richard W"
                                                                                                   <SP_StaffAssistants@state.gov>,
                                     <KoellingRW@state.gov>, "Andrews,
                                                                                                   "Noonan, Michael J"
                                     Cory" <AndrewsC2@state.gov>,
                                                                                                   <NoonanMJ@state.gov>,
                                     "Fabry, Steven F"                                                                                                                             Deliberative -
                                                                                                   "Christensen, Brent T"
                                     <FabrySF@state.gov>, "Curran,                                                                                                                Predecisional Intra-
                                                                                                   <ChristensenBT@state.gov>,
WASHAR003 WASHAR003                  Christopher P" <CurranCP@state.gov>, "Paul, Joshua M"                                                                            Withhold in agency Discussion;
                           4/14/2018                                                               PM/RSAT Team Leaders              RE: QFRMenendez313
5255      5271                       "Abisellan, Eduardo"                   <PaulJM@state.gov>                                                                        Full        Deliberative -
                                                                                                   <PM_RSATTeamLeaders@state.gov
                                     <AbisellanE@state.gov>, "Higgins,                                                                                                            Predecisional Draft
                                                                                                   >, "Reeser, Tiffany R"
                                     Scott C" <HigginsSC@state.gov>,                                                                                                              Document;
                                                                                                   <ReeserTR@state.gov>, "Killion,
                                     "Outzen, Richard H"
                                                                                                   William" <KillionW@state.gov>,
                                     <OutzenRH@state.gov>, "Wall,
                                                                                                   "Steffens, Jessica L"
                                     Amanda J" <WallAJ@state.gov>,
                                                                                                   <SteffensJL@state.gov>, "Finerty,
                                     "Urena, Michael A"
                                                                                                   Carol G (DRL)"
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                   <FinertyCG@state.gov>, "Frideres,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                   Taryn F" <FrideresTF@state.gov>
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                 656 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 709 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                     CC                                      FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                    PM-DDTC-Staff-Assistants-DL <PM-
                                                                                                                                                                                                Deliberative -
                                                                                                    DDTC-Staff-Assistants@state.gov>,
                                                                                                                                            FW: CLEARANCE for Q236 for Secretary               Predecisional Intra-
                                                                                                    PM-Staffers Mailbox <PM-
WASHAR003 WASHAR003                  "Monjay, Robert"                      "Miller, Michael F"                                              Pompeo’s Hearings before the State     Withhold in agency Discussion;
                           6/13/2018                                                                StaffersMailbox@state.gov>,
5272      5272                       <MonjayR@state.gov>                   <Millermf@state.gov>                                             Department Oversight Committees        Full        Deliberative -
                                                                                                    "Heidema, Sarah J"
                                                                                                                                            regard ing the FY 2019 Budget                      Predecisional Draft
                                                                                                    <HeidemaSJ@state.gov>, "Hart,
                                                                                                                                                                                               Document;
                                                                                                    Robert L" <HartRL@state.gov>
                                                                                                                                                                                                Deliberative -
                                     "Jost, Aaron W" <JostAW@state.gov>,                                                                                                                       Predecisional Intra-
WASHAR003 WASHAR003                  "Miller, Michael F"                 "Paul, Joshua M"                                                   FW: CAT Policy & UAS Export Policy--   Withhold in agency Discussion;
                           4/18/2018                                                                PM-CPA <PM-CPA@state.gov>
5273      5280                       <Millermf@state.gov>, "Sciandra,    <PaulJM@state.gov>                                                 Releases and Press Guidance            Full        Deliberative -
                                     Salvatore" <SciandraS@state.gov>                                                                                                                          Predecisional Draft
                                                                                                                                                                                               Document;
                                     "Dorosin, Joshua L"                                                                                                                                        Attorney Work
WASHAR003 WASHAR003                                                        "Cavnar, Anna"           "Freeman, Jeremy B"                                                            Withhold in
                           5/29/2018 <DorosinJL@state.gov>, "Fabry, Steven                                                                  FW: Defense Distributed                            Product; Attorney-Client
5281      5289                                                             <CavnarA@state.gov>      <FreemanJB@state.gov>                                                          Full
                                     F" <FabrySF@state.gov>                                                                                                                                    Privilege;
                                                                                                                                                                                                Deliberative -
                                                                                                                                                                                               Predecisional Intra-
WASHAR003 WASHAR003                                                        "Strike, Andrew P"                                               RE: Reported State Department          Withhold in agency Discussion;
                           7/27/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                0
5290      5294                                                             <StrikeAP@state.gov>                                             Spokesperson Statement on 3D Guns      Full        Deliberative -
                                                                                                                                                                                               Predecisional Draft
                                                                                                                                                                                               Document;
                                                                                                                                                                                                Deliberative -
                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                                                                      Predecisional Intra-
                                                                                                                                            RE: Proposed Hill responses: Defense
WASHAR003 WASHAR003                  "Rogers, Shana A"                    "Hart, Robert L"          "Freeman, Jeremy B"                                                            Withhold in agency Discussion;
                           7/26/2018                                                                                                        items and technology vulnerable to
5295      5299                       <RogersSA2@state.gov>, "Heidema,     <HartRL@state.gov>        <FreemanJB@state.gov>                                                          Full        Deliberative -
                                                                                                                                            Disclosure from Future Lawsuits
                                     Sarah J" <HeidemaSJ@state.gov>                                                                                                                            Predecisional Draft
                                                                                                                                                                                               Document;

                                     "Robinson, Stuart J. (CIV)"
                                     <Stuart.J.Robinson@usdoj.gov>,
                                                                                                    "Monjay, Robert"                                                                            Attorney Work
WASHAR003 WASHAR003                  "Cavnar, Anna" <CavnarA@state.gov>, "Heidema, Sarah J"                                                                                        Withhold in
                           4/12/2018                                                                <MonjayR@state.gov>, "Hart,             RE: Defense Distributed                            Product; Attorney-Client
5300      5302                       "Freeman, Jeremy B"                  <HeidemaSJ@state.gov>                                                                                    Full
                                                                                                    Robert L" <HartRL@state.gov>                                                               Privilege;
                                     <FreemanJB@state.gov>, "Soskin, Eric
                                     (CIV)" <Eric.Soskin@usdoj.gov>




                                                                                                  657 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 710 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                               Deliberative -
                                                                                                                                                                                              Predecisional Intra-
                                                                                                                                                                                              agency Discussion;
                                     "Koelling, Richard W"
WASHAR003 WASHAR003                                                       "Dearth, Anthony M"         "Heidema, Sarah J"                                                          Withhold in Deliberative -
                           3/27/2018 <KoellingRW@state.gov>, "Hart,                                                                      RE: Defense Distributed
5303      5304                                                            <DearthAM@state.gov>        <HeidemaSJ@state.gov>                                                       Full        Predecisional Draft
                                     Robert L" <HartRL@state.gov>
                                                                                                                                                                                              Document; Attorney
                                                                                                                                                                                              Work Product; Attorney-
                                                                                                                                                                                              Client Privilege;


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                                                                                                               Deliberative -
                                     "Rogers, Shana A"
                                                                                                                                                                                              Predecisional Intra-
                                     <RogersSA2@state.gov>, "Darrach,
WASHAR003 WASHAR003                                                       "Abisellan, Eduardo"                                           RE: Clearance: 1400: Draft Response to   Withhold in agency Discussion;
                           7/25/2018 Tamara A" <DarrachTA@state.gov>,                                 PM-CPA <PM-CPA@state.gov>
5305      5307                                                            <AbisellanE@state.gov>                                         Engel on Pending Settlement              Full        Deliberative -
                                     "Urena, Michael A"
                                                                                                                                                                                              Predecisional Draft
                                     <UrenaMA@state.gov>, "Freeman,
                                                                                                                                                                                              Document;
                                     Jeremy B" <FreemanJB@state.gov>


                                                                                                      "Hart, Robert L"                                                                           Deliberative -
                                                                                                      <HartRL@state.gov>, "Davidson-     MFM CLEARANCE REQUEST - RE:                            Predecisional Intra-
WASHAR003 WASHAR003                    "Miller, Michael F"                "Willbrand, Ryan T"         Hood, Simon"                       Clearance - IP8 (DDTC Regulatory Update) Withhold in   agency Discussion;
                           3/16/2018
5308      5308                         <Millermf@state.gov>               <WillbrandRT@state.gov>     <DavidsonHoodS@state.gov>, PM- for Amb. Kaidanow's Saudi Arabia, Iraq, Full               Deliberative -
                                                                                                      DDTC- FrontOffice –Staff <PM-DDTC- and Turkey Trip                                        Predecisional Draft
                                                                                                      FrontOffice-Staff@state.gov>                                                              Document;
                                     "Freeman, Jeremy B"
                                                                                                      "Monjay, Robert"
                                     <FreemanJB@state.gov>, "Robinson,
                                                                                                      <MonjayR@state.gov>, "Cavnar,                                                            Attorney Work
WASHAR003 WASHAR003                  Stuart J. (CIV)"                     "Hart, Robert L"                                                                                        Withhold in
                           4/25/2018                                                                  Anna" <CavnarA@state.gov>,         RE: Defense Distributed                              Product; Attorney-Client
5309      5314                       <Stuart.J.Robinson@usdoj.gov>,       <HartRL@state.gov>                                                                                      Full
                                                                                                      "Heidema, Sarah J"                                                                      Privilege;
                                     "Soskin, Eric (CIV)"
                                                                                                      <HeidemaSJ@state.gov>
                                     <Eric.Soskin@usdoj.gov>




                                                                                                    658 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 711 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                       CC                             FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING


                                        "Cavnar, Anna" <CavnarA@state.gov>,
                                        "Heidema, Sarah J"                                                                                                                                    Deliberative -
                                        <HeidemaSJ@state.gov>, "Hart, Robert                                                                                                                 Predecisional Intra-
                                                                                                                                      RE: PM Final: Defense Distributed offer of
WASHAR003 WASHAR003                     L" <HartRL@state.gov>, "Freeman,     "Dearth, Anthony M"       "Miller, Michael F"                                                       Withhold in agency Discussion;
                               4/5/2018                                                                                               settlement
5315      5323                          Jeremy B" <FreemanJB@state.gov>,     <DearthAM@state.gov>      <Millermf@state.gov>                                                      Full        Attorney Work Product;
                                        "Fabry, Steven F"                                                                                                                                    Attorney-Client
                                        <FabrySF@state.gov>, "Monjay,                                                                                                                        Privilege;
                                        Robert" <MonjayR@state.gov>


                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                                                                                       "Tucker, Maureen E"                                                                  agency Discussion;
WASHAR003 WASHAR003                  "Abisellan, Eduardo"                   "Thompson, Andrea L"       <TuckerME@state.gov>,          RE: IM to S regarding Defense Distributed Withhold in Deliberative -
                           7/26/2018
5324      5326                       <AbisellanE@state.gov>                 <ThompsonAL@state.gov>     "Brechwald, Matthew J (T)"     settlement                                Full        Predecisional Draft
                                                                                                       <BrechwaldMJ2@state.gov>                                                             Document; Attorney
                                                                                                                                                                                            Work Product; Attorney-
                                                                                                                                                                                            Client Privilege;

                                     "Cappiello, Cheryl A"
                                     <CappielloCA@state.gov>, "DeBartolo,                              "Freeman, Jeremy B"                                                                 Deliberative -
                                     David M" <DeBartoloDM@state.gov>,                                 <FreemanJB@state.gov>,                                                             Predecisional Intra-
WASHAR003 WASHAR003                  "Kottmyer, Alice M"                  Rogers, Shana A              "Kottmyer, Alice M"            RE: Emails to the Response team         Withhold in agency Discussion;
                           7/26/2018
5327      5331                       <KottmyerAM@state.gov>, "Fabry,      <RogersSA2@state.gov>        <KottmyerAM@state.gov>,        (Defense Distributed)                   Full        Attorney Work Product;
                                     Steven F" <FabrySF@state.gov>,                                    "Wenderoth, Valerie A"                                                             Attorney-Client
                                     "Loftus, Elizabeth"                                               <WenderothVA@state.gov>                                                            Privilege;
                                     <LoftusE@state.gov>

                                                                                                                                                                                           Deliberative -
                                                                                                                                                                                          Predecisional Intra-
                                     PM-Staffers Mailbox <PM-                                          Miller, Michael F
WASHAR003 WASHAR003                                                         "Kaidanow, Tina S"                                        FW: For approval: Draft Response to     Withhold in agency Discussion;
                           7/25/2018 StaffersMailbox@state.gov>, "Carter,                              <Millermf@state.gov>, "Paul,
5332      5334                                                              <KaidanowTS@state.gov>                                    Engel on Pending Settlement             Full        Deliberative -
                                     Rachel" <CarterR@state.gov>                                       Joshua M" <PaulJM@state.gov>
                                                                                                                                                                                          Predecisional Draft
                                                                                                                                                                                          Document;




                                                                                                     659 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 712 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional
                                                                                                                                          FW: [Non-DoD Source] Clearance Request
WASHAR003 WASHAR003                                                           "Foster, John A"                                                                                   Withhold in Interagency Discussion;
                               7/9/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                             0 by COB Monday: Defense Distributed
5335      5337                                                                <FosterJA2@state.gov>                                                                              Full        Deliberative -
                                                                                                                                          Revised Settlement Item Three Letter
                                                                                                                                                                                             Predecisional Draft
                                                                                                                                                                                             Document;



                                        "Foster, John A"
                                                                                                                                                                                               Deliberative -
                                        <FosterJA2@state.gov>, "Dearth,
                                                                                                                                                                                              Predecisional Intra-
                                        Anthony M" <DearthAM@state.gov>,                                 "Hart, Robert L"                RE: Clearance Request by COB Monday:
WASHAR003 WASHAR003                                                          "Hamilton, Catherine E"                                                                              Withhold in agency Discussion;
                               7/6/2018 "Shin, Jae E" <ShinJE@state.gov>,                                <HartRL@state.gov>, "Monjay,    Defense Distributed Revised Settlement
5338      5338                                                               <HamiltonCE@state.gov>                                                                               Full        Deliberative -
                                        "Paul, Joshua M" <PaulJM@state.gov>,                             Robert" <MonjayR@state.gov>     Item Three Letter
                                                                                                                                                                                              Predecisional Draft
                                        "susan.g.daoussi.civ@mail.mil"
                                                                                                                                                                                              Document;
                                        <susan.g.daoussi.civ@mail.mil>



                                                                                                                                                                                               Deliberative -
WASHAR003 WASHAR003                     "Miller, Michael F"                   "Koelling, Richard W"                                                                               Withhold in
                           3/28/2018                                                                                                    0 Fwd: Sig Sauer Trade Issue                          Predecisional Intra-
5339      5344                          <Millermf@state.gov>                  <KoellingRW@state.gov>                                                                              Full
                                                                                                                                                                                              agency Discussion;




                                                                                                       660 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 713 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE WITHHOLDING



                                     "Faulkner, Charles S"
                                     <FaulknerCS@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,
                                     "Blaha, Charles O"
                                                                                                     PM-CPA <PM-CPA@state.gov>,
                                     <BlahaCO@state.gov>, "Bhatt, Aakash"
                                                                                                     Legal-PM-DL <Legal-PM-
                                     <BhattAN@state.gov>, "Paul, Joshua
                                                                                                     DL@state.gov>, "SP_Staff
                                     M" <PaulJM@state.gov>, "Koelling,
                                                                                                     Assistants"
                                     Richard W" <KoellingRW@state.gov>,
                                                                                                     <SP_StaffAssistants@state.gov>,
                                     "Andrews, Cory"
                                                                                                     "Noonan, Michael J"
                                     <AndrewsC2@state.gov>, "Fabry,
                                                                                                     <NoonanMJ@state.gov>,
                                     Steven F" <FabrySF@state.gov>,
                                                                                                     "Christensen, Brent T"
                                     "Curran, Christopher P"                                                                                                                         Deliberative -
WASHAR003 WASHAR003                                                         "Crouch, Lara D"         <ChristensenBT@state.gov>,                                         Withhold in
                           4/14/2018 <CurranCP@state.gov>, "Abisellan,                                                                 RE: QFRMenendez313                           Predecisional Intra-
5345      5359                                                              <CrouchLD@state.gov>     PM/RSAT Team Leaders                                               Full
                                     Eduardo" <AbisellanE@state.gov>,                                                                                                               agency Discussion;
                                                                                                     <PM_RSATTeamLeaders@state.gov
                                     "Higgins, Scott C"
                                                                                                     >, "Reeser, Tiffany R"
                                     <HigginsSC@state.gov>, "Outzen,
                                                                                                     <ReeserTR@state.gov>, "Killion,
                                     Richard H" <OutzenRH@state.gov>,
                                                                                                     William" <KillionW@state.gov>,
                                     "Wall, Amanda J" <WallAJ@state.gov>,
                                                                                                     "Steffens, Jessica L"
                                     "Urena, Michael A"
                                                                                                     <SteffensJL@state.gov>, "Finerty,
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                     Carol G (DRL)"
                                     Roland D" <McKayRD@state.gov>,
                                                                                                     <FinertyCG@state.gov>
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                   661 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 714 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                        CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                        "Hart, Robert L"
                                                                                                                                                                                                       Deliberative -
                                                                                                        <HartRL@state.gov>, "Monjay,
                                     "Koelling, Richard W"                                                                                                                                            Predecisional Intra-
                                                                                                        Robert" <MonjayR@state.gov>,
WASHAR003 WASHAR003                  <KoellingRW@state.gov>, "Davis, Terry "Miller, Michael F"                                                 RE: Defense Distributed: DOJ views on    Withhold in   agency Discussion;
                           3/23/2018                                                                    "Douville, Alex J"
5360      5361                       L" <DavisTL@state.gov>, "Hamilton,    <Millermf@state.gov>                                                State Dept counteroffer                  Full          Attorney Work Product;
                                                                                                        <DouvilleAJ@state.gov>, "Walker,
                                     Catherine E" <HamiltonCE@state.gov>                                                                                                                              Attorney-Client
                                                                                                        Wilbert P (Pete)"
                                                                                                                                                                                                      Privilege;
                                                                                                        <WalkerWP@state.gov>
                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional Intra-
WASHAR003 WASHAR003                    "Dorosin, Joshua L"                  "Cappiello, Cheryl A"       "Wenderoth, Valerie A"                 RE: additional issue in Defense          Withhold in   agency Discussion;
                           7/26/2018
5362      5363                         <DorosinJL@state.gov>                <CappielloCA@state.gov>     <WenderothVA@state.gov>                Distributed case re: emails              Full          Attorney Work Product;
                                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                                      Privilege;
                                                                                                                                                                                                       Deliberative -
WASHAR003 WASHAR003                                                         "McKeeby, David I"                                                 Re: Reported State Department            Withhold in
                           7/27/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                   0                                                          Predecisional Intra-
5364      5367                                                              <McKeebyDI@state.gov>                                              Spokesperson Statement on 3D Guns        Full
                                                                                                                                                                                                      agency Discussion;
                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional Intra-
                                                                                                                                             RE: Clearance: 1400: Draft Response to
WASHAR003 WASHAR003                                                      "Darrach, Tamara A"                                                                                            Withhold in   agency Discussion;
                           7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                   0 Engel on Pending Settlement
5368      5369                                                           <DarrachTA@state.gov>                                                                                          Full          Deliberative -
                                                                                                                                                                                                      Predecisional Draft
                                                                                                                                                                                                      Document;
                                     "Cavnar, Anna" <CavnarA@state.gov>,                                Fabry, Steven F
WASHAR003 WASHAR003                                                      "Heidema, Sarah J"                                                RE: Defense Distributed                      Withhold in
                           6/11/2018 "Freeman, Jeremy B"                                                <FabrySF@state.gov>, "Hart, Robert
5370      5382                                                           <HeidemaSJ@state.gov>                                                                                          Full
                                     <FreemanJB@state.gov>                                              L" <HartRL@state.gov>
                                                                                                                                                                                                    Attorney Work
WASHAR003 WASHAR003                    "Soskin, Eric (CIV)"                 "Heidema, Sarah J"                                                 Read: Defense Distributed - settlement  Withhold in
                           6/26/2018                                                                                                       0                                                       Product; Attorney-Client
5383      5383                         <Eric.Soskin@usdoj.gov>              <HeidemaSJ@state.gov>                                              approved                                Full
                                                                                                                                                                                                   Privilege;
                                                                                                                                                                                                    Deliberative -
                                                                                                                                                                                                   Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                   "Hart, Robert L"                                                                                           Withhold in agency Discussion;
                           7/27/2018                                                                                                       0 Tab 2 Letter to Defense Distributed (003)
5384      5384                         <HeidemaSJ@state.gov>                <HartRL@state.gov>                                                                                         Full        Deliberative -
                                                                                                                                                                                                   Predecisional Draft
                                                                                                                                                                                                   Document;




                                                                                                      662 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 715 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                 FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional
                                     "Heidema, Sarah J"                                               "Monjay, Robert"
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                              RE: Publication of Proposed Rules on    Withhold in Interagency Discussion;
                           4/16/2018 <HeidemaSJ@state.gov>, "Koelling,                                <MonjayR@state.gov>, "Hart,
5385      5388                                                             <Millermf@state.gov>                                             USML Cats I-III                         Full        Deliberative -
                                     Richard W" <KoellingRW@state.gov>                                Robert L" <HartRL@state.gov>
                                                                                                                                                                                                Predecisional Intra-
                                                                                                                                                                                                agency Discussion;




                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>, "Miller, Michael
                                     F" <Millermf@state.gov>, "Koelling,
                                     Richard W" <KoellingRW@state.gov>,
                                                                                                                                                                                                 Deliberative -
                                     "Monjay, Robert"
                                                                                                                                                                                                Predecisional Intra-
                                     <MonjayR@state.gov>, "Hart, Robert
WASHAR003 WASHAR003                                                          "Paul, Joshua M"                                               RE: Defense Distributed: DOJ views on   Withhold in agency Discussion;
                           3/23/2018 L" <HartRL@state.gov>, "Dearth,                                                                    0
5389      5390                                                               <PaulJM@state.gov>                                             State Dept counteroffer                 Full        Attorney Work Product;
                                     Anthony M" <DearthAM@state.gov>,
                                                                                                                                                                                                Attorney-Client
                                     "Shin, Jae E" <ShinJE@state.gov>,
                                                                                                                                                                                                Privilege;
                                     "Tulino, Julia K" <TulinoJK@state.gov>,
                                     "Davis, Terry L" <DavisTL@state.gov>,
                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>




                                                                                                      "Hart, Robert L"
                                                                                                      <HartRL@state.gov>, "Heidema,                                                              Deliberative -
WASHAR003 WASHAR003                     "Kouts, Jodi L. EOP/NSC"           "Monjay, Robert"                                                 RE: Publication of Proposed Rules on    Withhold in
                               4/4/2018                                                               Sarah J" <HeidemaSJ@state.gov>,                                                           Predecisional
5391      5392                          <Jodi.L.Kouts@nsc.eop.gov>         <MonjayR@state.gov>                                              USML Cats I-III                         Full
                                                                                                      "Miller, Michael F"                                                                       Interagency Discussion;
                                                                                                      <Millermf@state.gov>




                                                                                                   663 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 716 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                    FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,                                                              RE: Clearance Request: Draft AM to
WASHAR003 WASHAR003                                                       "Heidema, Sarah J"           "Foster, John A"                                                          Withhold in agency Discussion;
                           7/16/2018 "Davidson-Hood, Simon"                                                                            ADAS Miller re DoS Defense Distributed
5393      5394                                                            <HeidemaSJ@state.gov>        <FosterJA2@state.gov>                                                     Full        Deliberative -
                                     <DavidsonHoodS@state.gov>                                                                         Settlement-Related Obligations
                                                                                                                                                                                             Predecisional Draft
                                                                                                                                                                                             Document;

                                     "Heidema, Sarah J"
                                                                                                                                                                                              Deliberative -
                                     <HeidemaSJ@state.gov>, "Koelling,
                                                                                                                                                                                             Predecisional Intra-
                                     Richard W" <KoellingRW@state.gov>,
WASHAR003 WASHAR003                                                       "Dearth, Anthony M"                                          **Flash Clearance** Use of PM Funds in    Withhold in agency Discussion;
                           4/12/2018 "Cook, Daniel L" <CookDL@state.gov>,                                                          0
5395      5395                                                            <DearthAM@state.gov>                                         DOJ Settlement                            Full        Deliberative -
                                     "Cavnar, Anna" <CavnarA@state.gov>,
                                                                                                                                                                                             Predecisional Draft
                                     "Chandler, Karen R"
                                                                                                                                                                                             Document;
                                     <ChandlerKR@state.gov>

                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                             Predecisional Intra-
WASHAR003 WASHAR003                    "Clay, Noel C" <ClayNC2@state.gov>,   "McKeeby, David I"                                        RE: media inquiry - Defense Distributed   Withhold in
                           7/24/2018                                                                                               0                                                         agency Discussion;
5396      5398                         PM-CPA <PM-CPA@state.gov>             <McKeebyDI@state.gov>                                     settlement                                Full
                                                                                                                                                                                             Attorney-Client
                                                                                                                                                                                             Privilege;




                                                                                                     664 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 717 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE WITHHOLDING

                                                                                                   "Koelling, Richard W"
                                                                                                   <KoellingRW@state.gov>, "Cooper,
                                                                                                   John M" <CooperJM3@state.gov>,
                                                                                                   "Abisellan, Eduardo"
                                                                                                   <AbisellanE@state.gov>, "Paul,
                                                                                                   Joshua M" <PaulJM@state.gov>,
                                                                                                   "Wall, Amanda J"
                                                                                                   <WallAJ@state.gov>, "Urena,
                                                                                                   Michael A" <UrenaMA@state.gov>,
                                                                                                   "McKay, Roland D"
                                                                                                   <McKayRD@state.gov>, "Jost,
                                                                                                   Aaron W" <JostAW@state.gov>,
                                                                                                   "Lai, Borchien" <LaiB@state.gov>,
                                     "Outzen, Richard H"                 "Higgins, Scott C"                                                                                        Deliberative -
WASHAR003 WASHAR003                                                                                EUR-StaffAssistants <EUR-                                          Withhold in
                           4/14/2018 <OutzenRH@state.gov>, "Curran,      <HigginsSC@state.gov>                                       RE: QFRMenendez313                           Predecisional Intra-
5399      5401                                                                                     StaffAssistants@state.gov>,                                        Full
                                     Christopher P" <CurranCP@state.gov>                                                                                                          agency Discussion;
                                                                                                   "Andrews, Cory"
                                                                                                   <AndrewsC2@state.gov>, PM-CPA
                                                                                                   <PM-CPA@state.gov>, Legal-PM-DL
                                                                                                   <Legal-PM-DL@state.gov>, SP_Staff
                                                                                                   Assistants
                                                                                                   <SP_StaffAssistants@state.gov>,
                                                                                                   "Noonan, Michael J"
                                                                                                   <NoonanMJ@state.gov>,
                                                                                                   "Christensen, Brent T"
                                                                                                   <ChristensenBT@state.gov>,
                                                                                                   PM/RSAT Team Leaders
                                                                                                   <PM_RSATTeamLeaders@state.gov
                                                                                                   >




                                                                                                 665 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 718 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING


                                        "Miller, Michael F"
                                        <Millermf@state.gov>, "Jost, Aaron
                                        W" <JostAW@state.gov>, PM-DDTC-
                                        Directors-DL <PM-DDTC-Directors-
                                                                                                                                                                                        Deliberative -
                                        DL@state.gov>, "Cressey, Laura E"
                                                                                                                                                                                       Predecisional
                                        <CresseyLE@state.gov>, "Christensen,                                                          RE: FLASH CLEARANCE: NSC Response to
WASHAR003 WASHAR003                                                          "Strike, Andrew P"                                                                            Withhold in Interagency Discussion;
                               1/5/2018 Brent T" <ChristensenBT@state.gov>,                                                         0 Reuters (Stone) on Arms Transfer
5402      5411                                                               <StrikeAP@state.gov>                                                                          Full        Deliberative -
                                        "Hart, Robert L" <HartRL@state.gov>,                                                          Initiative
                                                                                                                                                                                       Predecisional Draft
                                        "Monjay, Robert"
                                                                                                                                                                                       Document;
                                        <MonjayR@state.gov>, "Steffens,
                                        Jessica L" <SteffensJL@state.gov>,
                                        "Sciandra, Salvatore"
                                        <SciandraS@state.gov>




                                     "Monjay, Robert"
                                                                                                                                                                                           Deliberative -
                                     <MonjayR@state.gov>, "Hart, Robert
                                                                                                                                                                                          Predecisional
                                     L" <HartRL@state.gov>, PM-DTCP-RMA                               PM-CPA <PM-CPA@state.gov>,
WASHAR003 WASHAR003                                                     "Paul, Joshua M"                                              RE: GAO entrance conference, job code   Withhold in Interagency Discussion;
                           2/22/2018 <PM-DTCP-RMA@state.gov>,                                         "Miller, Michael F"
5412      5413                                                          <PaulJM@state.gov>                                            102600: Export Controls of Firearms     Full        Deliberative -
                                     "Koelling, Richard W"                                            <Millermf@state.gov>
                                                                                                                                                                                          Predecisional Intra-
                                     <KoellingRW@state.gov>, "Dearth,
                                                                                                                                                                                          agency Discussion;
                                     Anthony M" <DearthAM@state.gov>




                                                                                                    666 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 719 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING



                                     "Koelling, Richard W"
                                     <KoellingRW@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,
                                     "Fabry, Steven F"                                                PM-CPA <PM-CPA@state.gov>,
                                     <FabrySF@state.gov>, "Curran,                                    Legal-PM-DL <Legal-PM-
                                     Christopher P" <CurranCP@state.gov>,                             DL@state.gov>, "SP_Staff
                                     "Abisellan, Eduardo"                                             Assistants"
                                     <AbisellanE@state.gov>, "Higgins,                                <SP_StaffAssistants@state.gov>,                                                       Deliberative -
                                     Scott C" <HigginsSC@state.gov>, "Paul,                           "Noonan, Michael J"                                                                  Predecisional Intra-
WASHAR003 WASHAR003                  Joshua M" <PaulJM@state.gov>,          "Andrews, Cory"           <NoonanMJ@state.gov>,                                                    Withhold in agency Discussion;
                           4/14/2018                                                                                                  RE: QFRMenendez313
5414      5419                       "Outzen, Richard H"                    <AndrewsC2@state.gov>     "Christensen, Brent T"                                                   Full        Deliberative -
                                     <OutzenRH@state.gov>, "Wall,                                     <ChristensenBT@state.gov>,                                                           Predecisional Draft
                                     Amanda J" <WallAJ@state.gov>,                                    PM/RSAT Team Leaders                                                                 Document;
                                     "Urena, Michael A"                                               <PM_RSATTeamLeaders@state.gov
                                     <UrenaMA@state.gov>, "McKay,                                     >, "Blaha, Charles O"
                                     Roland D" <McKayRD@state.gov>,                                   <BlahaCO@state.gov>
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>



                                                                                                                                                                                            Deliberative -
                                                                                                                                                                                           Predecisional Intra-
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Hart, Robert L"                                             RE: Defense Distributed: DOJ views on   Withhold in agency Discussion;
                           3/26/2018                                                                                               0
5420      5423                         <HeidemaSJ@state.gov>              <HartRL@state.gov>                                           State Dept counteroffer                 Full        Attorney Work Product;
                                                                                                                                                                                           Attorney-Client
                                                                                                                                                                                           Privilege;




                                                                                                    667 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 720 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                            CC                           FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional Intra-
WASHAR003 WASHAR003                       "Heidema, Sarah J"                 "Hart, Robert L"                                                                                       Withhold in agency Discussion;
                           7/23/2018                                                                                                  0 RE: Briefing next week?
5424      5435                            <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                     Full        Attorney Work Product;
                                                                                                                                                                                                Attorney-Client
                                                                                                                                                                                                Privilege;
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional Intra-
WASHAR003 WASHAR003                                                          "Heidema, Sarah J"                                           FW: FLASH CLEARANCE - Defense             Withhold in agency Discussion;
                           7/26/2018 "Hart, Robert L" <HartRL@state.gov>                                                              0
5436      5436                                                               <HeidemaSJ@state.gov>                                        Distributed                               Full        Deliberative -
                                                                                                                                                                                                Predecisional Draft
                                                                                                                                                                                                Document;
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                                                                                             "Dearth, Anthony M"                                                                 Deliberative -
WASHAR003 WASHAR003                  "Carter, Rachel" <CarterR@state.gov>, "Kaidanow, Tina S"                                             RE: For approval: Draft Response to Engel Withhold in
                           7/25/2018                                                                         <DearthAM@state.gov>                                                               Predecisional Intra-
5437      5440                       "Miller, Michael F"                   <KaidanowTS@state.gov>                                         on Pending Settlement                     Full
                                                                                                                                                                                                agency Discussion;
                                     <Millermf@state.gov>
                                                                                                                                                                                             Attorney Work
WASHAR003 WASHAR003                       "Miller, Michael F"                "Rogers, Shana A"                                            RE: L/PM interpretation of notification
                                                                                                                                                                                Withhold in
                               1/9/2018                                                                                               0                                                     Product; Attorney-Client
5441      5443                            <Millermf@state.gov>               <RogersSA2@state.gov>                                        requiremen                            Full
                                                                                                                                                                                            Privilege;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                     "Hart, Robert L" <HartRL@state.gov>,                                                               20180713 Draft AM to DAS Miller re DoS
WASHAR003 WASHAR003                                                       "Heidema, Sarah J"                                                                                    Withhold in agency Discussion;
                           7/16/2018 "Davidson-Hood, Simon"                                                                           0 Defense Distributed Settlement-Related
5444      5444                                                            <HeidemaSJ@state.gov>                                                                                 Full        Deliberative -
                                     <DavidsonHoodS@state.gov>                                                                          Obligations v2 (003)
                                                                                                                                                                                            Predecisional Draft
                                                                                                                                                                                            Document;
                                                                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                                                          "Miller, Michael F"                                        RE: DD Settlement: Cong/Pub State of    Withhold in
                           7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                              0                                                     Predecisional Intra-
5445      5446                                                               <Millermf@state.gov>                                       Play                                    Full
                                                                                                                                                                                            agency Discussion;
                                                                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                       "Heidema, Sarah J"                 "Miller, Michael F"                                                                                Withhold in
                           7/23/2018                                                                                                  0 RE: Briefing next week?                             Predecisional Intra-
5447      5462                            <HeidemaSJ@state.gov>              <Millermf@state.gov>                                                                               Full
                                                                                                                                                                                            agency Discussion;
                                                                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                       PM-Staffers Mailbox <PM-           "Litzenberger, Earle D (Lee)"   "Carter, Rachel"           RE: For Lee: Draft Response to Engel on Withhold in
                           7/25/2018                                                                                                                                                        Predecisional Intra-
5463      5465                            StaffersMailbox@state.gov>         <LitzenbergerED@state.gov>      <CarterR@state.gov>        Pending Settlement                      Full
                                                                                                                                                                                            agency Discussion;




                                                                                                         668 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 721 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                           CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING




                                     "Cooper, John M"
                                     <CooperJM3@state.gov>, "Blaha,
                                     Charles O" <BlahaCO@state.gov>,
                                     "Bhatt, Aakash" <BhattAN@state.gov>,                                PM-CPA <PM-CPA@state.gov>,
                                     "Paul, Joshua M" <PaulJM@state.gov>,                                Legal-PM-DL <Legal-PM-
                                     "Koelling, Richard W"                                               DL@state.gov>, "SP_Staff
                                     <KoellingRW@state.gov>, "Andrews,                                   Assistants"
                                     Cory" <AndrewsC2@state.gov>,                                        <SP_StaffAssistants@state.gov>,
                                     "Fabry, Steven F"                                                   "Noonan, Michael J"
                                     <FabrySF@state.gov>, "Curran,                                       <NoonanMJ@state.gov>,                                                                   Deliberative -
                                     Christopher P" <CurranCP@state.gov>,                                "Christensen, Brent T"                                                                 Predecisional Intra-
WASHAR003 WASHAR003                  "Abisellan, Eduardo"                   "Faulkner, Charles S"        <ChristensenBT@state.gov>,                                                 Withhold in agency Discussion;
                           4/14/2018                                                                                                       RE: QFRMenendez313
5466      5479                       <AbisellanE@state.gov>, "Higgins,      <FaulknerCS@state.gov>       PM/RSAT Team Leaders                                                       Full        Deliberative -
                                     Scott C" <HigginsSC@state.gov>,                                     <PM_RSATTeamLeaders@state.gov                                                          Predecisional Draft
                                     "Outzen, Richard H"                                                 >, "Reeser, Tiffany R"                                                                 Document;
                                     <OutzenRH@state.gov>, "Wall,                                        <ReeserTR@state.gov>, "Killion,
                                     Amanda J" <WallAJ@state.gov>,                                       William" <KillionW@state.gov>,
                                     "Urena, Michael A"                                                  "Steffens, Jessica L"
                                     <UrenaMA@state.gov>, "McKay,                                        <SteffensJL@state.gov>, "Finerty,
                                     Roland D" <McKayRD@state.gov>,                                      Carol G (DRL)"
                                     "Jost, Aaron W" <JostAW@state.gov>,                                 <FinertyCG@state.gov>
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                     "Paul, Joshua M" <PaulJM@state.gov>,                                PM-Staffers Mailbox <PM-                                                                Deliberative -
WASHAR003 WASHAR003                                                       PM-Staffers Mailbox <PM-                                         RE: Clearance: Draft Response to Engel   Withhold in
                           7/25/2018 "Litzenberger, Earle D (Lee)"                                       StaffersMailbox@state.gov>, PM-                                                        Predecisional Intra-
5480      5481                                                            StaffersMailbox@state.gov>                                       on Pending Settlement                    Full
                                     <LitzenbergerED@state.gov>                                          CPA <PM-CPA@state.gov>                                                                 agency Discussion;




                                                                                                       669 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 722 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                      CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Heidema,
                                     Sarah J" <HeidemaSJ@state.gov>,
                                     "Dearth, Anthony M"
                                                                                                                                                                                         Deliberative -
WASHAR003 WASHAR003                  <DearthAM@state.gov>, "Hamilton,     "Monjay, Robert"        PM-DTCP-RMA <PM-DTCP-                                                     Withhold in
                           7/10/2018                                                                                              RE: Public Comments on Cats I-III Rules               Predecisional Intra-
5482      5483                       Catherine E" <HamiltonCE@state.gov>, <MonjayR@state.gov>     RMA@state.gov>                                                            Full
                                                                                                                                                                                        agency Discussion;
                                     "Shin, Jae E" <ShinJE@state.gov>,
                                     "Douville, Alex J"
                                     <DouvilleAJ@state.gov>, "Rogers,
                                     Shana A" <RogersSA2@state.gov>, PM-
                                     CPA <PM-CPA@state.gov>




                                                                                                670 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 723 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                        CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING



                                     "Koelling, Richard W"
                                     <KoellingRW@state.gov>, "Cooper,
                                     John M" <CooperJM3@state.gov>,
                                     "Fabry, Steven F"
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                     <FabrySF@state.gov>, "Curran,
                                                                                                      Legal-PM-DL <Legal-PM-
                                     Christopher P" <CurranCP@state.gov>,
                                                                                                      DL@state.gov>, "SP_Staff
                                     "Abisellan, Eduardo"
                                                                                                      Assistants"
                                     <AbisellanE@state.gov>, "Higgins,                                                                                                                     Deliberative -
                                                                                                      <SP_StaffAssistants@state.gov>,
                                     Scott C" <HigginsSC@state.gov>, "Paul,                                                                                                               Predecisional Intra-
                                                                                                      "Noonan, Michael J"
WASHAR003 WASHAR003                  Joshua M" <PaulJM@state.gov>,          "Andrews, Cory"                                                                                   Withhold in agency Discussion;
                           4/14/2018                                                                  <NoonanMJ@state.gov>,           RE: QFRMenendez313
5484      5489                       "Outzen, Richard H"                    <AndrewsC2@state.gov>                                                                             Full        Deliberative -
                                                                                                      "Christensen, Brent T"
                                     <OutzenRH@state.gov>, "Wall,                                                                                                                         Predecisional Draft
                                                                                                      <ChristensenBT@state.gov>,
                                     Amanda J" <WallAJ@state.gov>,                                                                                                                        Document;
                                                                                                      PM/RSAT Team Leaders
                                     "Urena, Michael A"
                                                                                                      <PM_RSATTeamLeaders@state.gov
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                      >, "Blaha, Charles O"
                                     Roland D" <McKayRD@state.gov>,
                                                                                                      <BlahaCO@state.gov>
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>



                                                                                                                                                                                           Deliberative -
WASHAR003 WASHAR003                    "Heidema, Sarah J"                 "Hart, Robert L"                                             RE: For Clearance: IM to S regarding   Withhold in
                           7/27/2018                                                                                               0                                                      Predecisional Intra-
5490      5492                         <HeidemaSJ@state.gov>              <HartRL@state.gov>                                           Defense Distributed settlement         Full
                                                                                                                                                                                          agency Discussion;




                                                                                                    671 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 724 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                    WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                    PRODUCE WITHHOLDING

                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>, "Rogers,
                                     Shana A" <RogersSA2@state.gov>,
                                                                                                       "Freeman, Jeremy B"
                                     "Fabry, Steven F"                                                                                                                                           Deliberative -
WASHAR003 WASHAR003                                                         "Paul, Joshua M"           <FreemanJB@state.gov>, PM-CPA                                                Withhold in
                           7/25/2018 <FabrySF@state.gov>, "Darrach,                                                                        RE: S Contingency Lines                              Predecisional Intra-
5493      5500                                                              <PaulJM@state.gov>         <PM-CPA@state.gov>                                                           Full
                                     Tamara A" <DarrachTA@state.gov>,                                                                                                                           agency Discussion;
                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Hart, Robert
                                     L" <HartRL@state.gov>

                                                                                                                                         RE: For Your Review and Clearance - T
                                     "Hart, Robert L" <HartRL@state.gov>, "Taggart, Ross G"                                                                                                 Deliberative -
WASHAR003 WASHAR003                                                                                                                      Discussion with U.S. Chamber of       Withhold in
                           7/26/2018 "Heidema, Sarah J"                   <TaggartRG@state.gov>                                        0                                                   Predecisional Intra-
5501      5503                                                                                                                           Commerce - Remarks, Q&A and Scenario- Full
                                     <HeidemaSJ@state.gov>                                                                                                                                 agency Discussion;
                                                                                                                                         Suspense Monday COB
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional
WASHAR003 WASHAR003                       "Miller, Michael F"               "Monjay, Robert"                                               FW: Publication of Proposed Rules on     Withhold in Interagency Discussion;
                               4/3/2018                                                                                                0
5504      5505                            <Millermf@state.gov>              <MonjayR@state.gov>                                            USML Cats I-III                          Full        B6 - Privileged -
                                                                                                                                                                                                Presidential
                                                                                                                                                                                                Communication;

                                     "Miller, Michael F"                                                                                                                                         Deliberative -
WASHAR003 WASHAR003                                                         "Paul, Joshua M"                                               RE: Sen. Menendez Letter to Secretary    Withhold in
                           7/25/2018 <Millermf@state.gov>, "Heidema,                                                                   0                                                        Predecisional Intra-
5506      5506                                                              <PaulJM@state.gov>                                             Pompeo on 3D Guns Issue                  Full
                                     Sarah J" <HeidemaSJ@state.gov>                                                                                                                             agency Discussion;

                                     "Kaidanow, Tina S"
                                     <KaidanowTS@state.gov>, PM-Staffers                                                                                                                          Deliberative -
WASHAR003 WASHAR003                                                       "Paul, Joshua M"             "Miller, Michael F"                 RE: For approval: Draft Response to Engel Withhold in
                           7/26/2018 Mailbox <PM-                                                                                                                                                Predecisional Intra-
5507      5510                                                            <PaulJM@state.gov>           <Millermf@state.gov>                on Pending Settlement                     Full
                                     StaffersMailbox@state.gov>, "Carter,                                                                                                                        agency Discussion;
                                     Rachel" <CarterR@state.gov>




                                                                                                    672 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 725 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE WITHHOLDING




                                     "Blaha, Charles O"
                                     <BlahaCO@state.gov>, "Bhatt, Aakash"
                                     <BhattAN@state.gov>, "Cooper, John                              PM-CPA <PM-CPA@state.gov>,
                                     M" <CooperJM3@state.gov>,                                       Legal-PM-DL <Legal-PM-
                                     "Koelling, Richard W"                                           DL@state.gov>, "SP_Staff
                                     <KoellingRW@state.gov>, "Andrews,                               Assistants"
                                     Cory" <AndrewsC2@state.gov>,                                    <SP_StaffAssistants@state.gov>,
                                     "Fabry, Steven F"                                               "Noonan, Michael J"
                                     <FabrySF@state.gov>, "Curran,                                   <NoonanMJ@state.gov>,
                                                                                                                                                                                       Deliberative -
                                     Christopher P" <CurranCP@state.gov>,                            "Christensen, Brent T"
                                                                                                                                                                                      Predecisional Intra-
                                     "Abisellan, Eduardo"                                            <ChristensenBT@state.gov>,
WASHAR003 WASHAR003                                                         "Paul, Joshua M"                                                                              Withhold in agency Discussion;
                           4/14/2018 <AbisellanE@state.gov>, "Higgins,                               PM/RSAT Team Leaders               RE: QFRMenendez313
5511      5524                                                              <PaulJM@state.gov>                                                                            Full        Deliberative -
                                     Scott C" <HigginsSC@state.gov>,                                 <PM_RSATTeamLeaders@state.gov
                                                                                                                                                                                      Predecisional Draft
                                     "Outzen, Richard H"                                             >, "Faulkner, Charles S"
                                                                                                                                                                                      Document;
                                     <OutzenRH@state.gov>, "Wall,                                    <FaulknerCS@state.gov>, "Reeser,
                                     Amanda J" <WallAJ@state.gov>,                                   Tiffany R" <ReeserTR@state.gov>,
                                     "Urena, Michael A"                                              "Killion, William"
                                     <UrenaMA@state.gov>, "McKay,                                    <KillionW@state.gov>, "Steffens,
                                     Roland D" <McKayRD@state.gov>,                                  Jessica L" <SteffensJL@state.gov>,
                                     "Jost, Aaron W" <JostAW@state.gov>,                             "Finerty, Carol G (DRL)"
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-                          <FinertyCG@state.gov>
                                     StaffAssistants <EUR-
                                     StaffAssistants@state.gov>




                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                      Predecisional Intra-
                                                                                                     "Freeman, Jeremy B"
WASHAR003 WASHAR003                    "Rogers, Shana A"                  "Hart, Robert L"                                                                                Withhold in agency Discussion;
                           7/26/2018                                                                 <FreemanJB@state.gov>, "Heidema, RE: DD draft IM to S
5525      5526                         <RogersSA2@state.gov>              <HartRL@state.gov>                                                                              Full        Attorney Work Product;
                                                                                                     Sarah J" <HeidemaSJ@state.gov>
                                                                                                                                                                                      Attorney-Client
                                                                                                                                                                                      Privilege;




                                                                                                  673 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 726 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING
                                                                                                                                                                                                Deliberative -
                                                                                                                                                                                               Predecisional Intra-
                                        "Dearth, Anthony M"                                                                             RE: PM Final: Defense Distributed offer of
WASHAR003 WASHAR003                                                       "Hart, Robert L"           "Miller, Michael F"                                                           Withhold in agency Discussion;
                               4/5/2018 <DearthAM@state.gov>, "Heidema,                                                                 settlement
5527      5534                                                            <HartRL@state.gov>         <Millermf@state.gov>                                                          Full        Attorney Work Product;
                                        Sarah J" <HeidemaSJ@state.gov>
                                                                                                                                                                                               Attorney-Client
                                                                                                                                                                                               Privilege;
                                     "McKeeby, David I"                                                                                                                                      Deliberative -
WASHAR003 WASHAR003                                                       "Strike, Andrew P"                                                                                    Withhold in
                           7/27/2018 <McKeebyDI@state.gov>, "Paul,                                                                    0 BOLOs                                               Predecisional Intra-
5535      5535                                                            <StrikeAP@state.gov>                                                                                  Full
                                     Joshua M" <PaulJM@state.gov>                                                                                                                           agency Discussion;

                                                                                                     Hart, Robert L <HartRL@state.gov>, Clearance Request: Draft AM to ADAS                  Deliberative -
WASHAR003 WASHAR003                    Heidema, Sarah J                   Foster, John A                                                                                        Withhold in
                           7/13/2018                                                                 "Monjay, Robert"                   Miller re DoS Defense Distributed                   Predecisional Intra-
5536      5536                         <HeidemaSJ@state.gov>              <FosterJA2@state.gov>                                                                                 Full
                                                                                                     <MonjayR@state.gov>                Settlement-Related Obligations                      agency Discussion;
                                                                                                                                                                                             Deliberative -
                                                                                                                                                                                            Predecisional Intra-
                                     "Monjay, Robert"
WASHAR003 WASHAR003                                                       Hart, Robert L                                                                                        Withhold in agency Discussion;
                           4/11/2018 <MonjayR@state.gov>, "Heidema,                                                                   0 RE: !! FW: Offer of Settlement
5537      5547                                                            <HartRL@state.gov>                                                                                    Full        Attorney Work Product;
                                     Sarah J" <HeidemaSJ@state.gov>
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                     Davis, Terry L <DavisTL@state.gov>,
                                     "Miller, Michael F"
                                                                                                     "Koelling, Richard W"
                                     <Millermf@state.gov>, "Young,                                                                                                                           Deliberative -
WASHAR003 WASHAR003                                                       Taggart, Ross G            <KoellingRW@state.gov>, "Jost,                                             Withhold in
                           1/31/2018 Nathaniel H" <YoungNH@state.gov>,                                                                   RE: Draft points for Amb. Kaidanow                 Predecisional Intra-
5548      5550                                                            <TaggartRG@state.gov>      Aaron W" <JostAW@state.gov>,                                               Full
                                     "Sciandra, Salvatore"                                                                                                                                  agency Discussion;
                                                                                                     "Cressey, Laura E"
                                     <SciandraS@state.gov>
                                                                                                     <CresseyLE@state.gov>
                                                                                                                                                                                             Deliberative -
WASHAR003 WASHAR003                    Heidema, Sarah J                   Hart, Robert L                                                                                        Withhold in
                           7/27/2018                                                                                                  0 IM to S                                             Predecisional Intra-
5551      5551                         <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                    Full
                                                                                                                                                                                            agency Discussion;
                                                                          "McKeeby, David I"                                                                                                 Deliberative -
WASHAR003 WASHAR003                    "Edwards, Jeremy M. (OPA)"                                    "Paul, Joshua M"                   RE: Inquiries defense distributed       Withhold in
                           7/20/2018                                      <McKeebyDI@state.gov>                                                                                             Predecisional
5552      5553                         <Jeremy.M.Edwards@usdoj.gov>                                  <PaulJM@state.gov>                                                         Full
                                                                                                                                                                                            Interagency Discussion;




                                                                                                  674 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 727 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                     CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING



                                     "Cooper, John M"
                                                                                                   PM-CPA <PM-CPA@state.gov>,
                                     <CooperJM3@state.gov>, "Blaha,
                                                                                                   Legal-PM-DL <Legal-PM-
                                     Charles O" <BlahaCO@state.gov>,
                                                                                                   DL@state.gov>, "SP_Staff
                                     "Koelling, Richard W"
                                                                                                   Assistants"
                                     <KoellingRW@state.gov>, "Andrews,
                                                                                                   <SP_StaffAssistants@state.gov>,
                                     Cory" <AndrewsC2@state.gov>,
                                                                                                   "Noonan, Michael J"
                                     "Fabry, Steven F"
                                                                                                   <NoonanMJ@state.gov>,
                                     <FabrySF@state.gov>, "Curran,
                                                                                                   "Christensen, Brent T"
                                     Christopher P" <CurranCP@state.gov>,                                                                                                                Deliberative -
                                                                                                   <ChristensenBT@state.gov>,
                                     "Abisellan, Eduardo"                                                                                                                               Predecisional Intra-
                                                                                                   PM/RSAT Team Leaders
WASHAR003 WASHAR003                  <AbisellanE@state.gov>, "Higgins,      "Paul, Joshua M"                                                                                Withhold in agency Discussion;
                           4/14/2018                                                               <PM_RSATTeamLeaders@state.gov RE: QFRMenendez313
5554      5565                       Scott C" <HigginsSC@state.gov>,        <PaulJM@state.gov>                                                                              Full        Deliberative -
                                                                                                   >, "Bhatt, Aakash"
                                     "Outzen, Richard H"                                                                                                                                Predecisional Draft
                                                                                                   <BhattAN@state.gov>, "Faulkner,
                                     <OutzenRH@state.gov>, "Wall,                                                                                                                       Document;
                                                                                                   Charles S" <FaulknerCS@state.gov>,
                                     Amanda J" <WallAJ@state.gov>,
                                                                                                   "Reeser, Tiffany R"
                                     "Urena, Michael A"
                                                                                                   <ReeserTR@state.gov>, "Killion,
                                     <UrenaMA@state.gov>, "McKay,
                                                                                                   William" <KillionW@state.gov>,
                                     Roland D" <McKayRD@state.gov>,
                                                                                                   "Steffens, Jessica L"
                                     "Jost, Aaron W" <JostAW@state.gov>,
                                                                                                   <SteffensJL@state.gov>, "Finerty,
                                     "Lai, Borchien" <LaiB@state.gov>, EUR-
                                                                                                   Carol G (DRL)"
                                     StaffAssistants <EUR-
                                                                                                   <FinertyCG@state.gov>
                                     StaffAssistants@state.gov>




                                                                                                                                                                                       Deliberative -
                                     "Koelling, Richard W"                                                                                                                            Predecisional Intra-
                                     <KoellingRW@state.gov>, "Hart,                                                                                                                   agency Discussion;
WASHAR003 WASHAR003                                                       "Monjay, Robert"                                         RE: Supreme Court Denied Cert: Defense Withhold in
                           3/23/2018 Robert L" <HartRL@state.gov>,                                                               0                                                    Attorney-Client
5566      5569                                                            <MonjayR@state.gov>                                      Distributed and Stagg                  Full
                                     "Heidema, Sarah J"                                                                                                                               Privilege; B6 - Privileged -
                                     <HeidemaSJ@state.gov>                                                                                                                            Presidential
                                                                                                                                                                                      Communication;




                                                                                                 675 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 728 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                           "Robinson, Stuart J. (CIV)"                                                                                                Attorney Work
WASHAR003 WASHAR003                  "Fabry, Steven F"                                                  "Soskin, Eric (CIV)"                                                             Withhold in
                           3/16/2018                                       <Stuart.J.Robinson@usdoj.gov                                        RE: Offer of Settlement                               Product; Attorney-Client
5570      5572                       <FabrySF@state.gov>                                                <Eric.Soskin@usdoj.gov>                                                          Full
                                                                           >                                                                                                                         Privilege;
                                                                                                                                                                                                      Deliberative -
                                                                                                                                                                                                     Predecisional Intra-
WASHAR003 WASHAR003                                                        "Heidema, Sarah J"                                                  RE: Defense Distributed: DOJ views on     Withhold in agency Discussion;
                           3/26/2018 "Hart, Robert L" <HartRL@state.gov>                                                                   0
5573      5575                                                             <HeidemaSJ@state.gov>                                               State Dept counteroffer                   Full        Attorney Work Product;
                                                                                                                                                                                                     Attorney-Client
                                                                                                                                                                                                     Privilege;
                                                                                                        "Mitchell, Yolanda X"
                                                                                                                                                                                                      Deliberative -
WASHAR003 WASHAR003                  "Miller, Michael F"                   "Koelling, Richard W"        <MitchellYX@state.gov>, "Dearth,       HOT: For your 1600 with Peter Navarro: I- Withhold in
                           3/12/2018                                                                                                                                                                 Predecisional Intra-
5576      5577                       <Millermf@state.gov>                  <KoellingRW@state.gov>       Anthony M"                             III status                                Full
                                                                                                                                                                                                     agency Discussion;
                                                                                                        <DearthAM@state.gov>
                                                                                                                                                                                                      Deliberative -
                                                                                                                                                                                                     Predecisional Intra-
                                                                                                                                             FW: Proposed Hill responses: Defense
WASHAR003 WASHAR003                                                        "Miller, Michael F"                                                                                           Withhold in agency Discussion;
                           7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                   0 items and technology vulnerable to
5578      5582                                                             <Millermf@state.gov>                                                                                          Full        Attorney Work Product;
                                                                                                                                             Disclosure from Future Lawsuits
                                                                                                                                                                                                     Attorney-Client
                                                                                                                                                                                                     Privilege;
                                       Freeman, Jeremy B                   Wall, Amanda J                                                                                                Produce in
WASHAR003 WASHAR003        7/25/2018                                                                                                       0 Settlement
                                       <FreemanJB@state.gov>               <WallAJ@state.gov>                                                                                            Full
5583      5583
                                     Darrach, Tamara A
                                                                                                                                                                                         Produce        Deliberative -
                                     <DarrachTA@state.gov>, "Wilson,       Paul, Joshua M               Goldschmidt, Lauren (OLA)              RE: Rep. Engel Letter to Sec. Pompeo on
WASHAR003 WASHAR003        7/20/2018                                                                                                                                                     with          Predecisional Intra-
                                     Karen L (OLA)"                        <PaulJM@state.gov>           <Lauren.Goldschmidt@usdoj.gov>         3D Printed guns
5584      5585                                                                                                                                                                           Redactions    agency Discussion;
                                     <Karen.L.Wilson@usdoj.gov>
                                                                                                                                                                                                         Deliberative -
                                                                                                                                                                                                        Predecisional Intra-
                                       Heidema, Sarah J                    Hart, Robert L                                                      FW: FLASH CLEARANCE - Defense                            agency Discussion;
WASHAR003 WASHAR003        7/25/2018                                                                                                       0                                                          0
                                       <HeidemaSJ@state.gov>               <HartRL@state.gov>                                                  Distributed                                              Attorney Work
5586      5589
                                                                                                                                                                                                        Product;Attorney-Client
                                                                                                                                                                                                        Privilege;




                                                                                                    676 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 729 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                            CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                     'Rice, Edmund'
                                                                                                            McCormick, Jamie
                                     <Edmund.Rice@mail.house.gov>,
                                                                          Fite, David (Foreign Relations)   <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                     "Miller, Michael F"                                                                                                                                Produce in
WASHAR003 WASHAR003        7/20/2018                                      <David_Fite@foreign.senate.g      >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                     <Millermf@state.gov>, "Paul, Joshua"                                                                                                               Full
5590      5590                                                            ov>                               Relations)"                        plastic firearms
                                     <pauljm@state.gov>, "Darrach,
                                                                                                            <Stacie_Oliver@foreign.senate.gov>
                                     Tamara" <darrachta@state.gov>

                                                                            Kerr, Paul                                                                                                  Produce in
WASHAR003 WASHAR003        7/18/2018 'Paul, Joshua M' <PaulJM@state.gov>                                                                    0 RE: Defense Distributed Case
                                                                            <PKERR@crs.loc.gov>                                                                                         Full
5591      5592
                                     Paul, Joshua M <PaulJM@state.gov>,                                                                                                                 Produce       Deliberative -
                                                                            Miller, Michael F                                                   RE: Sen. Menendez Letter to Secretary
WASHAR003 WASHAR003        7/25/2018 "Heidema, Sarah J"                                                                                     0                                           with         Predecisional Intra-
                                                                            <Millermf@state.gov>                                                Pompeo on 3D Guns Issue
5593      5594                       <HeidemaSJ@state.gov>                                                                                                                              Redactions   agency Discussion;

                                       Tucker, Maureen E                    Heidema, Sarah J                                                    FW: Rep. Engel Letter to Sec. Pompeo on Produce in
WASHAR003 WASHAR003        7/24/2018                                                                                                        0
                                       <TuckerME@state.gov>                 <HeidemaSJ@state.gov>                                               3D Printed guns                         Full
5595      5595
                                                                                                                                                                                        Produce       Deliberative -
                                       Dorosin, Joshua L                    Fabry, Steven F
WASHAR003 WASHAR003        4/12/2018                                                                                                        0 FW: For immediate review: DD offer        with         Predecisional Intra-
                                       <DorosinJL@state.gov>                <FabrySF@state.gov>
5596      5596                                                                                                                                                                          Redactions   agency Discussion;

                                     Oliver, Stacie (Foreign Relations)
                                     <Stacie_Oliver@foreign.senate.gov>,
                                     "Darrach, Tamara A"
                                                                            Rice, Edmund
                                     <DarrachTA@state.gov>, "Fite, David                                                                                                                Produce in
WASHAR003 WASHAR003        7/23/2018                                        <Edmund.Rice@mail.house.go Paul, Joshua M <PaulJM@state.gov> RE: Monthly Arms Transfer - Reschedule
                                     (Foreign Relations)"                                                                                                                               Full
5597      5599                                                              v>
                                     <David_Fite@foreign.senate.gov>,
                                     "McCormick, Jamie"
                                     <Jamie.McCormick@mail.house.gov>




                                                                                                       677 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 730 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING

                                     "'Paul, Joshua M'"
                                                                                                           "McCormick, Jamie"
                                     <PaulJM@state.gov>, "Rice, Edmund"       "Fite, David (Foreign
                                                                                                           <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                     <Edmund.Rice@mail.house.gov>,            Relations)"                                                                                              Produce in
WASHAR003 WASHAR003        7/20/2018                                                                       >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                     "Miller, Michael F"                      <David_Fite@foreign.senate.g                                                                             Full
5600      5602                                                                                             Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,          ov>
                                                                                                           <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                                                                                           "Loftus, Elizabeth"
                                                                              "Thompson, Nicole A."                                                                                    Produce in
WASHAR003 WASHAR003        7/17/2018 PM-CPA <PM-CPA@state.gov>                                             <LoftusE@state.gov>, "Kildow,        Fw: Request for Comment
                                                                              <ThompsonNA2@state.gov>                                                                                  Full
5603      5603                                                                                             Cassandra" <KildowC@state.gov>

                                     "Heidema, Sarah J"
                                                                                                                                                                                       Produce        Deliberative -
                                     <HeidemaSJ@state.gov>, "Hart, Robert "Paul, Joshua M"                 "Koelling, Richard W"
WASHAR003 WASHAR003        3/27/2018                                                                                                            RE: Defense Distributed                with          Predecisional Intra-
                                     L" <HartRL@state.gov>, "Dearth,      <PaulJM@state.gov>               <KoellingRW@state.gov>
5604      5606                                                                                                                                                                         Redactions    agency Discussion;
                                     Anthony M" <DearthAM@state.gov>

                                        "Mason, Julia N"                      "Paul, Joshua M"                                                  RE: menendez on State authorizing 3D   Produce in
WASHAR003 WASHAR003        7/25/2018                                                                                                        0
                                        <MasonJN@state.gov>                   <PaulJM@state.gov>                                                plastic guns? what's this?             Full
5607      5609
                                                                                                           PM-CPA <PM-CPA@state.gov>,
                                        PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"                                              CPA Media Monitoring: The Hill: Planned Produce in
WASHAR003 WASHAR003        1/11/2018                                                                       "Miller, Michael F"
                                        RMA@state.gov>                        <MarquisMR@state.gov>                                             shift on gun exports kicks up storm     Full
5610      5612                                                                                             <Millermf@state.gov>
                                                                              "Thompson, Nicole A."                                             3-D Gun Query: Defense Distributed v   Produce in
WASHAR003 WASHAR003        7/20/2018 PM-CPA <PM-CPA@state.gov>                                                                              0
                                                                              <ThompsonNA2@state.gov>                                           United States settlement?              Full
5613      5613

                                                                                                                                                                                                      Deliberative -
                                                                                                                                                                                                     Predecisional
                                                                                                                                                                                                     Interagency Discussion;
                                                                                                                                              RE: FLASH CLEARANCE: NSC Response to Produce
                                                                              "Miller, Michael F"                                                                                                    Deliberative -
WASHAR003 WASHAR003            1/5/2018 "Hart, Robert L" <HartRL@state.gov>                                                                 0 Reuters (Stone) on Arms Transfer     with
                                                                              <Millermf@state.gov>                                                                                                   Predecisional Intra-
5614      5624                                                                                                                                Initiative                           Redactions
                                                                                                                                                                                                     agency Discussion; B6 -
                                                                                                                                                                                                     Privileged - Presidential
                                                                                                                                                                                                     Communication;




                                                                                                        678 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 731 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                        CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING


                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Heidema,
                                     Sarah J" <HeidemaSJ@state.gov>,
                                     "Dearth, Anthony M"
                                     <DearthAM@state.gov>, "Hamilton,
                                                                          "Monjay, Robert"             PM-DTCP-RMA <PM-DTCP-                                                      Produce in
WASHAR003 WASHAR003        7/10/2018 Catherine E" <HamiltonCE@state.gov>,                                                                Public Comments on Cats I-III Rules
                                                                          <MonjayR@state.gov>          RMA@state.gov>                                                             Full
5625      5625                       "Shin, Jae E" <ShinJE@state.gov>,
                                     "Douville, Alex J"
                                     <DouvilleAJ@state.gov>, "Rogers,
                                     Shana A" <RogersSA2@state.gov>, PM-
                                     CPA <PM-CPA@state.gov>


                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: New York Times:
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        5/24/2018                                                                                                     A Bid to Increase Gun Exports, Stalled
                                     RMA@state.gov>                        <MarquisMR@state.gov>       Directors-DL@state.gov>, "Miller,                                        Full
5626      5628                                                                                                                           After Sandy Hook, Moves Ahead
                                                                                                       Michael F" <Millermf@state.gov>

                                     "Darrach, Tamara A"
                                     <DarrachTA@state.gov>, "Fite, David
                                     (Foreign Relations)"                  "Oliver, Stacie (Foreign
                                     <David_Fite@foreign.senate.gov>,      Relations)"                   "Paul, Joshua M"                                                         Produce in
WASHAR003 WASHAR003        7/23/2018                                                                                                     RE: Monthly Arms Transfer - Reschedule
                                     "'McCormick, Jamie'"                  <Stacie_Oliver@foreign.senate <PaulJM@state.gov>                                                       Full
5629      5631
                                     <Jamie.McCormick@mail.house.gov>,     .gov>
                                     "'Rice, Edmund'"
                                     <Edmund.Rice@mail.house.gov>

                                                                                                       PM-CPA <PM-CPA@state.gov>, PM- CPA Media Monitoring: Science Alert:
                                       PM-DTCP-RMA <PM-DTCP-               "Marquis, Matthew R"        DDTC-Directors-DL <PM-DDTC-       The US Just Made It Legal For Anyone to Produce in
WASHAR003 WASHAR003        7/25/2018
                                       RMA@state.gov>                      <MarquisMR@state.gov>       Directors-DL@state.gov>, "Miller, Download And Print Their Own Gun. Yes, Full
5632      5634
                                                                                                       Michael F" <Millermf@state.gov>   Really




                                                                                                    679 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 732 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                   FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING

                                                                                                    PM-CPA <PM-CPA@state.gov>,
                                                                                                    PM/SA Security Assistance Office
                                                                                                    <PMSASecurityAssistanceOffice@st
                                     PM-DTCP-RMA <PM-DTCP-
                                                                                                    ate.gov>, "Miller, Michael F"
                                     RMA@state.gov>, PM-DTCP-RAA <PM-
                                                                                                    <Millermf@state.gov>, "O'Keefe,   CPA Media Monitoring: InSight Crime: US
                                     DTCP-RAA@state.gov>, PM/RSAT     "Marquis, Matthew R"                                                                                     Produce in
WASHAR003 WASHAR003        5/16/2018                                                                Kevin P" <OKeefeKP@state.gov>,    Easing of Gun Export Controls Could Send
                                     EUR/WHA Team                     <MarquisMR@state.gov>                                                                                    Full
5635      5638                                                                                      "Cressey, Laura E"                New Wave of Arms to LatAm
                                     <PM_RSATEUR_WHATeam@state.gov
                                                                                                    <CresseyLE@state.gov>,
                                     >
                                                                                                    "Christensen, Brent T"
                                                                                                    <ChristensenBT@state.gov>, "Jost,
                                                                                                    Aaron W" <JostAW@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: Prince Law
                                     PM-DTCP-RMA <PM-DTCP-                "Marquis, Matthew R"      DDTC-Directors-DL <PM-DDTC-         Offices: Trump to Alleviate ITAR       Produce in
WASHAR003 WASHAR003        5/16/2018
                                     RMA@state.gov>                       <MarquisMR@state.gov>     Directors-DL@state.gov>, "Miller,   Obligations for Firearm and Ammunition Full
5639      5640
                                                                                                    Michael F" <Millermf@state.gov>     Manufacturers and Gunsmiths


                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Rogers, Shana A"
                                     <RogersSA2@state.gov>, "Freeman,
                                                                                                                                                                               Produce       Deliberative -
                                     Jeremy B" <FreemanJB@state.gov>,      "Miller, Michael F"                                           RE: Reported State Department
WASHAR003 WASHAR003        7/27/2018                                                                PM-CPA <PM-CPA@state.gov>                                                  with         Predecisional Intra-
                                     "Heidema, Sarah J"                    <Millermf@state.gov>                                         Spokesperson Statement on 3D Guns
5641      5644                                                                                                                                                                 Redactions   agency Discussion;
                                     <HeidemaSJ@state.gov>, "Fabry,
                                     Steven F" <FabrySF@state.gov>, "Hart,
                                     Robert L" <HartRL@state.gov>


                                                                                                    "Loftus, Elizabeth"
                                     "Thompson, Nicole A."           "McKeeby, David I"
                                                                                                    <LoftusE@state.gov>, "Kildow,                                              Produce in
WASHAR003 WASHAR003        7/17/2018 <ThompsonNA2@state.gov>, PM-CPA <McKeebyDI@state.gov>                                              RE: Request for Comment
                                                                                                    Cassandra" <KildowC@state.gov>                                             Full
5645      5647                       <PM-CPA@state.gov>




                                                                                                  680 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 733 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                     "Clay, Noel C" <ClayNC2@state.gov>,
                                     ISN-Press-DL <ISN-Press-              "Dudding, Maria"                                                RE: Dallas Morning News request about Produce in
WASHAR003 WASHAR003        7/12/2018                                                                                                   0
                                     DL@state.gov>, PM-CPA <PM-            <DuddingM@state.gov>                                            settlement in Defense Distributed lawsuit Full
5648      5649
                                     CPA@state.gov>

                                     "McCormick, Jamie"
                                                                         "Darrach, Tamara A"                                                                                      Produce in
WASHAR003 WASHAR003        7/23/2018 <Jamie.McCormick@mail.house.gov>,                                                                 0 RE: Monthly Arms Transfer - Reschedule
                                                                         <DarrachTA@state.gov>                                                                                    Full
5650      5653                       "Paul, Joshua M" <PaulJM@state.gov>

                                                                                                      "Miller, Michael F"
                                                                                                      <Millermf@state.gov>, "Heidema,
                                                                                                      Sarah J" <HeidemaSJ@state.gov>,
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                                                                                      "Carter, Rachel"
                                       "Kaidanow, Tina S"                  "Paul, Joshua M"                                                                                       Produce in
WASHAR003 WASHAR003        7/25/2018                                                                  <CarterR@state.gov>, "Steffens,    DD Settlement: Cong/Pub State of Play
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>                                                                                     Full
5654      5655                                                                                        Jessica L" <SteffensJL@state.gov>,
                                                                                                      "Hart, Robert L"
                                                                                                      <HartRL@state.gov>, "Litzenberger,
                                                                                                      Earle D (Lee)"
                                                                                                      <LitzenbergerED@state.gov>
                                                                                                      PM-CPA <PM-CPA@state.gov>, PM-       CPA Media Monitoring: NRA-ILA: Trump
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"       DDTC-Directors-DL <PM-DDTC-          Administration’s Proposed Rulemakings Produce in
WASHAR003 WASHAR003        5/29/2018
                                     RMA@state.gov>                        <MarquisMR@state.gov>      Directors-DL@state.gov>, "Miller,    a Win-Win for America's Firearms In   Full
5656      5658
                                                                                                      Michael F" <Millermf@state.gov>      dustry, National Security


                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>, "Hart, Robert
                                     L" <HartRL@state.gov>, "Freeman,
                                     Jeremy B" <FreemanJB@state.gov>,
                                                                          "Paul, Joshua M"                                                                                        Produce in
WASHAR003 WASHAR003        7/24/2018 "Rogers, Shana A"                                                                                 0 RE: SFRC/HFAC Brief on DD Settlement
                                                                          <PaulJM@state.gov>                                                                                      Full
5659      5659                       <RogersSA2@state.gov>, "Darrach,
                                     Tamara A" <DarrachTA@state.gov>,
                                     "Miller, Michael F"
                                     <Millermf@state.gov>




                                                                                                   681 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 734 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                                                                                          Request briefing on proposed ITAR
                                     "Heidema, Sarah J"                   "Miller, Michael F"                                                                                   Produce in
WASHAR003 WASHAR003        7/20/2018                                                                                                    0 change on 3-D printing software for
                                     <HeidemaSJ@state.gov>                <Millermf@state.gov>                                                                                  Full
5660      5661                                                                                                                            plastic firearms
                                                                                                       "Rice, Edmund"
                                                                                                       <Edmund.Rice@mail.house.gov>,
                                                                          "Fite, David (Foreign        "Miller, Michael F"
                                     "Oliver, Stacie (Foreign Relations)"                                                               RE: Request briefing on proposed ITAR
                                                                          Relations)"                  <Millermf@state.gov>, "Darrach,                                          Produce in
WASHAR003 WASHAR003        7/20/2018 <Stacie_Oliver@foreign.senate.gov>,                                                                change on 3-D printing software for
                                                                          <David_Fite@foreign.senate.g Tamara A" <DarrachTA@state.gov>,                                         Full
5662      5666                       "Paul, Joshua M" <PaulJM@state.gov>                                                                plastic firearms
                                                                          ov>                          "McCormick, Jamie"
                                                                                                       <Jamie.McCormick@mail.house.gov
                                                                                                       >

                                     "Rogers, Shana A"
                                     <RogersSA2@state.gov>, "Miller,
                                                                                                                                                                                              Deliberative -
                                     Michael F" <Millermf@state.gov>,
                                                                                                                                                                                             Predecisional Intra-
                                     "Freeman, Jeremy B"                                                                                                                        Produce
                                                                           "Paul, Joshua M"                                                 RE: Reported State Department                    agency Discussion;
WASHAR003 WASHAR003        7/27/2018 <FreemanJB@state.gov>, "Heidema,                                  PM-CPA <PM-CPA@state.gov>                                                with
                                                                           <PaulJM@state.gov>                                               Spokesperson Statement on 3D Guns                Attorney Work Product;
5667      5671                       Sarah J" <HeidemaSJ@state.gov>,                                                                                                            Redactions
                                                                                                                                                                                             Attorney-Client
                                     "Fabry, Steven F"
                                                                                                                                                                                             Privilege;
                                     <FabrySF@state.gov>, "Hart, Robert L"
                                     <HartRL@state.gov>

                                       "Darrach, Tamara A"                "Paul, Joshua M"                                                  Briefing on Defense Distributed     Produce in
WASHAR003 WASHAR003        7/23/2018                                                                                                    0
                                       <DarrachTA@state.gov>              <PaulJM@state.gov>                                                Settlement                          Full
5672      5672
                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: The Hill:
                                     PM-DTCP-RMA <PM-DTCP-                "Marquis, Matthew R"         DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        5/24/2018                                                                                                     Deregulating firearms exports risks
                                     RMA@state.gov>                       <MarquisMR@state.gov>        Directors-DL@state.gov>, "Miller,                                        Full
5673      5674                                                                                                                           putting guns in the wrong hands
                                                                                                       Michael F" <Millermf@state.gov>




                                                                                                    682 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 735 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                               WITHHOLD/ BASIS FOR
BATES START BATES END   DATE          TO                                    FROM                      CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                               PRODUCE WITHHOLDING
                                                                                                       "Rice, Edmund"
                                                                                                      <Edmund.Rice@mail.house.gov>,
                                                                                                      "Miller, Michael F"
                                     "Fite, David (Foreign Relations)"
                                                                                                      <Millermf@state.gov>, "Darrach,  RE: Request briefing on proposed ITAR
                                     <David_Fite@foreign.senate.gov>,       "Paul, Joshua M"                                                                                   Produce in
WASHAR003 WASHAR003        7/20/2018                                                                  Tamara A" <DarrachTA@state.gov>, change on 3-D printing software for
                                     "Oliver, Stacie (Foreign Relations)"   <PaulJM@state.gov>                                                                                 Full
5675      5679                                                                                        "McCormick, Jamie"               plastic firearms
                                     <Stacie_Oliver@foreign.senate.gov>
                                                                                                      <Jamie.McCormick@mail.house.gov
                                                                                                      >


                                                                                                      PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                        CPA Media Monitoring: Accurate
                                     PM-DTCP-RMA <PM-DTCP-                  "Marquis, Matthew R"      DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        5/16/2018                                                                                                    Shooter: Good News for Gu nsmiths —
                                     RMA@state.gov>                         <MarquisMR@state.gov>     Directors-DL@state.gov>, "Miller,                                        Full
5680      5681                                                                                                                          Major ITAR Changes Coming
                                                                                                      Michael F" <Millermf@state.gov>

                                                                                                      "Steffens, Jessica L"
                                                                                                      <SteffensJL@state.gov>, PM-
                                                                                                      Strategy <PM-Strategy@state.gov>,
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                                                                                      "Brown, Stanley L"
                                                                                                      <BrownSL@state.gov>, "O'Keefe,
                                                                                                      Kevin P" <OKeefeKP@state.gov>,
                                     "Steffens, Jessica L"                                            "Miller, Michael F"
                                                                            "Marquis, Matthew R"                                                                               Produce in
WASHAR003 WASHAR003        6/12/2018 <SteffensJL@state.gov>, PM-Strategy                              <Millermf@state.gov>, "Mak,       CPA Media Monitoring: 12 June 2018
                                                                            <MarquisMR@state.gov>                                                                              Full
5682      5684                       <PM-Strategy@state.gov>                                          Daniella" <MakD@state.gov>,
                                                                                                      "Martin, Davette T"
                                                                                                      <MartinDT@state.gov>, "Dudding,
                                                                                                      Maria" <DuddingM@state.gov>,
                                                                                                      "Litzenberger, Earle D (Lee)"
                                                                                                      <LitzenbergerED@state.gov>,
                                                                                                      "Nute, Kathryn M"
                                                                                                      <NuteKM3@state.gov>




                                                                                                    683 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 736 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional Intra-
                                     "Heidema, Sarah J"                                                                                                                              Produce
                                                                          "Monjay, Robert"                                                                                                      agency Discussion;
WASHAR003 WASHAR003        7/18/2018 <HeidemaSJ@state.gov>, "Hart, Robert                                                               0 RE: Defense Distributed Case               with
                                                                          <MonjayR@state.gov>                                                                                                   Deliberative -
5685      5687                       L" <HartRL@state.gov>                                                                                                                           Redactions
                                                                                                                                                                                                Predecisional Draft
                                                                                                                                                                                                Document;
                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: Guns.com:
                                       PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"         DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR003 WASHAR003        6/12/2018                                                                                                     Proposed export reform will boost
                                       RMA@state.gov>                     <MarquisMR@state.gov>        Directors-DL@state.gov>, "Miller,                                           Full
5688      5689                                                                                                                           international gun sales, industry expects
                                                                                                       Michael F" <Millermf@state.gov>
                                     "McKeeby, David I"                                                                                                                              Produce        Deliberative -
                                                                          "Thompson, Nicole A."
WASHAR003 WASHAR003        7/20/2018 <McKeebyDI@state.gov>, PM-CPA                                                                      0 RE: Media Inquiry from Fox News            with          Predecisional Intra-
                                                                          <ThompsonNA2@state.gov>
5690      5692                       <PM-CPA@state.gov>                                                                                                                              Redactions    agency Discussion;

                                     "'Paul, Joshua M'"
                                                                                                       "McCormick, Jamie"
                                     <PaulJM@state.gov>, "Rice, Edmund"   "Fite, David (Foreign
                                                                                                       <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                     <Edmund.Rice@mail.house.gov>,        Relations)"                                                                                                Produce in
WASHAR003 WASHAR003        7/20/2018                                                                   >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                     "Miller, Michael F"                  <David_Fite@foreign.senate.g                                                                               Full
5693      5695                                                                                         Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,      ov>
                                                                                                       <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: Snopes: Did the
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         "Marquis, Matthew R"          DDTC-Directors-DL <PM-DDTC-         U.S. State Department Legalize the         Produce in
WASHAR003 WASHAR003        7/26/2018 RMA@state.gov>, Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>         Directors-DL@state.gov>, "Miller,   Publication of Instructions for 3D-Printed Full
5696      5699                       PM-DL@state.gov>
                                                                                                       Michael F" <Millermf@state.gov>     Guns?




                                                                                                    684 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 737 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING


                                                                                                     "Oliver, Stacie (Foreign Relations)"
                                                                                                     <Stacie_Oliver@foreign.senate.gov>
                                     "'Paul, Joshua M'"
                                                                        "Fite, David (Foreign        , "Edmund.Rice@mail.house.gov
                                     <PaulJM@state.gov>, "Darrach,
                                                                        Relations)"                  (edmund.rice@mail.house.gov)"        RE: Reported State Department       Produce in
WASHAR003 WASHAR003        7/27/2018 Tamara A" <DarrachTA@state.gov>,
                                                                        <David_Fite@foreign.senate.g <edmund.rice@mail.house.gov>,        Spokesperson Statement on 3D Guns   Full
5700      5700                       "Faulkner, Charles S"
                                                                        ov>                          "Jamie.mccormick@mail.house.gov"
                                     <FaulknerCS@state.gov>
                                                                                                     <Jamie.mccormick@mail.house.gov
                                                                                                     >




                                                                                                  685 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 738 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING
                                     "Crosson, Thomas C CIV OSD PA (US)"
                                     <thomas.c.crosson.civ@mail.mil>,
                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "White, Juanita B CIV DSCA STR (US)"
                                     <juanita.b.white8.civ@mail.mil>,
                                     "Rigler, Tara M"
                                     <tara.m.rigler@nsc.eop.gov>, PM-CPA
                                     <PM-CPA@state.gov>, "Cooper, John
                                     M" <CooperJM3@state.gov>,                                       "Strike, Andrew P"
                                     "Sciandra, Salvatore"                                           <StrikeAP@state.gov>, "Chen,
                                     <SciandraS@state.gov>, "Ward, James                             Rachael J" <ChenRJ@state.gov>,
                                     F (Jim) CIV DSCA STR (US)"                                      "Shepherd, Pamela C CIV DSCA STR
                                     <james.f.ward3.civ@mail.mil>,                                   (US)"
                                     "Danielewski, Christopher A CIV DSCA                            <pamela.c.shepherd.civ@mail.mil>,
                                     STR (US)"                                                       "Hizon, Michele H SES DSCA SA-E                                          Produce       Deliberative -
                                                                           "McKeeby, David I"                                          RE: CAT Policy & UAS Export Policy--
WASHAR003 WASHAR003        4/17/2018 <christopher.a.danielewski.civ@mail.m                           (US)"                                                                    with         Predecisional Intra-
                                                                           <McKeebyDI@state.gov>                                       Releases and Press Guidance
5701      5711                       il>, "Jost, Aaron W"                                            <michele.h.hizon.civ@mail.mil>,                                          Redactions   agency Discussion;
                                     <JostAW@state.gov>, Kimberly Ekmark                             "Beall, Jessica D (Duke) CIV OSD
                                     <Kimberly.Ekmark@bis.doc.gov>,                                  OUSD POLICY (US)"
                                     Eugene Cottilli                                                 <jessica.d.beall2.civ@mail.mil>,
                                     <Eugene.Cottilli@bis.doc.gov>,                                  "Michael, Johnny I Jr CIV OSD PA
                                     "Kaplan, James L. EOP/NSC"                                      (US)"
                                     <James.L.Kaplan@nsc.eop.gov>,                                   <johnny.i.michael2.civ@mail.mil>
                                     "Cressey, Laura E"
                                     <CresseyLE@state.gov>, "Taggart, Ross
                                     G" <TaggartRG@state.gov>, "Miller,
                                     Michael F" <Millermf@state.gov>,
                                     "Alami, Laura T CIV DSCA STR (US)"
                                     <laura.t.alami.civ@mail.mil>, "Kouts,
                                     Jodi L. EOP/NSC"
                                     <Jodi L Kouts@nsc eop gov> "Gray




                                                                                                   686 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 739 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                      CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                     PM-CPA <PM-CPA@state.gov>,
                                                                                                     "Brown, Stanley L"
                                                                                                     <BrownSL@state.gov>, "O'Keefe,
                                                                                                     Kevin P" <OKeefeKP@state.gov>,
                                                                                                     "Miller, Michael F"
                                                                                                     <Millermf@state.gov>, "Mak,
                                     "Steffens, Jessica L"
                                                                           "Marquis, Matthew R"      Daniella" <MakD@state.gov>,                                                     Produce in
WASHAR003 WASHAR003        5/21/2018 <SteffensJL@state.gov>, PM-Strategy                                                                    CPA Media Monitoring: 21 May 2018
                                                                           <MarquisMR@state.gov>     "Martin, Davette T"                                                             Full
5712      5714                       <PM-Strategy@state.gov>
                                                                                                     <MartinDT@state.gov>, "Dudding,
                                                                                                     Maria" <DuddingM@state.gov>,
                                                                                                     "Litzenberger, Earle D (Lee)"
                                                                                                     <LitzenbergerED@state.gov>, "(U)
                                                                                                     Nute, Kathryn M"
                                                                                                     <NuteKM3@state.gov>
                                     "mckeebydi@state.gov"
                                     <mckeebydi@state.gov>,                "Largey, Matthew W"                                              Media Request - Defense Distributed et al Withhold in
WASHAR003 WASHAR003        7/23/2018                                                                                                    0
                                     "pauljm@state.gov"                    <mlargey@kut.org>                                                v. United States Department of State et al Full
5715      5715
                                     <pauljm@state.gov>
                                                                           "Freeman, Jeremy B"                                              Accepted: SFRC/HFAC Brief on DD          Produce in
WASHAR003 WASHAR003        7/23/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                0
                                                                           <FreemanJB@state.gov>                                            Settlement                               Full
5716      5716
                                     "Marquis, Matthew R"
                                                                                                     PM-CPA <PM-CPA@state.gov>, PM-         RE: CPA Media Monitoring: Brady
                                     <MarquisMR@state.gov>, PM-DTCP-
                                                                           "Paul, Joshua M"          DDTC-Directors-DL <PM-DDTC-            Campaign: What You Need to Know          Produce in
WASHAR003 WASHAR003        7/25/2018 RMA <PM-DTCP-RMA@state.gov>,
                                                                           <PaulJM@state.gov>        Directors-DL@state.gov>, "Miller,      About the 3D Printing of Guns on         Full
5717      5719                       Legal-PM-DL <Legal-PM-
                                                                                                     Michael F" <Millermf@state.gov>        Demand
                                     DL@state.gov>
                                                                                                     "McKeeby, David I"
                                                                                                     <McKeebyDI@state.gov>, "Miller,
                                                                                                                                                                                     Produce
                                                                           "Heidema, Sarah J"        Michael F" <Millermf@state.gov>,
WASHAR003 WASHAR003        7/11/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                    Cody Wilson's claims on settlement       with
                                                                           <HeidemaSJ@state.gov>     "Hart, Robert L"
5720      5727                                                                                                                                                                       Redactions
                                                                                                     <HartRL@state.gov>, "Monjay,
                                                                                                     Robert" <MonjayR@state.gov>




                                                                                                   687 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 740 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                             CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING

                                     "Freeman, Jeremy B"                                                                                                                                            Deliberative -
                                     <FreemanJB@state.gov>, "Hart,                                                                                                                                 Predecisional Intra-
                                                                                                            "Rogers, Shana A"                RE: Proposed Hill responses: Defense     Produce
                                     Robert L" <HartRL@state.gov>, "Miller, "Paul, Joshua M"                                                                                                       agency Discussion;
WASHAR003 WASHAR003        7/26/2018                                                                        <RogersSA2@state.gov>, "Darrach, items and technology vulnerable to       with
                                     Michael F" <Millermf@state.gov>,       <PaulJM@state.gov>                                                                                                     Attorney Work Product;
5728      5732                                                                                              Tamara A" <DarrachTA@state.gov> Disclosure from Future Lawsuits           Redactions
                                     "Heidema, Sarah J"                                                                                                                                            Attorney-Client
                                     <HeidemaSJ@state.gov>                                                                                                                                         Privilege;

                                                                           "Heidema, Sarah J"                Accepted: SFRC/HFAC Brief on DD    8ed810d7-0883-443b-8a63-              Produce in
WASHAR003 WASHAR003        7/23/2018 "Paul, Joshua M" <PaulJM@state.gov>
                                                                           <HeidemaSJ@state.gov>            Settlement                          63c2000ae2e6.eml                      Full
5733      5733
                                                                                                                                                  FW: CBS EVENING NEWS: ON DEADLINE: Produce
                                                                           "Babington, Thomas M"
WASHAR003 WASHAR003        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                                 0 Defense Distributed & SAF Settlement with
                                                                           <BabingtonTM@state.gov>
5734      5734                                                                                                                                   Inquiry                              Redactions
                                                                                                       "Fite, David (Foreign Relations)"
                                                                                                       <David_Fite@foreign.senate.gov>,
                                                                                                       "Rice, Edmund"
                                                                         "Oliver, Stacie (Foreign      <Edmund.Rice@mail.house.gov>,
                                                                                                                                         Re: Request briefing on proposed ITAR
                                                                         Relations)"                   "Miller, Michael F"                                                            Produce in
WASHAR003 WASHAR003        7/20/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                 change on 3-D printing software for
                                                                         <Stacie_Oliver@foreign.senate <Millermf@state.gov>, "Darrach,                                                Full
5735      5739                                                                                                                           plastic firearms
                                                                         .gov>                         Tamara A" <DarrachTA@state.gov>,
                                                                                                       "McCormick, Jamie"
                                                                                                       <Jamie.McCormick@mail.house.gov
                                                                                                       >

                                                                                                            PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                              CPA Media Monitoring: American
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"             DDTC-Directors-DL <PM-DDTC-                                               Produce in
WASHAR003 WASHAR003        5/16/2018                                                                                                          Shipper: Export reform triggers gun,
                                     RMA@state.gov>                        <MarquisMR@state.gov>            Directors-DL@state.gov>, "Miller,                                         Full
5740      5741                                                                                                                                ammo control shift
                                                                                                            Michael F" <Millermf@state.gov>
                                                                           "Jim Bartlett, Full Circle
                                                                           Compliance"                                                                                                Produce in
WASHAR003 WASHAR003        7/18/2018 <pauljm@state.gov>                                                                                        0 18-0718 Wednesday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                             Full
5742      5755
                                                                           ce.eu>




                                                                                                       688 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 741 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                                                                               Deliberative -
                                                                                                   "Miller, Michael F"                                                                        Predecisional
                                     "Mowers, Matthew D"                                           <Millermf@state.gov>, "Steffens,                                              Produce      Interagency Discussion;
                                                                      Jost, Aaron W"
WASHAR003 WASHAR003        3/30/2018 <MowersMD@state.gov>, "Kaidanow,                              Jessica L" <SteffensJL@state.gov>,   RE: Sig Sauer Trade Issue                with         Deliberative -
                                                                      <JostAW@state.gov>
5756      5758                       Tina S" <KaidanowTS@state.gov>                                "Litzenberger, Earle D (Lee)"                                                 Redactions   Predecisional Intra-
                                                                                                   <LitzenbergerED@state.gov>                                                                 agency Discussion; G1 -
                                                                                                                                                                                              PII;

                                     "Marquis, Matthew R"                                                                            RE: CPA Media Monitoring: The Sun:
                                                                                                   PM-CPA <PM-CPA@state.gov>, PM-
                                     <MarquisMR@state.gov>, PM-DTCP-                                                                 WORLD WAR 3D How the rise of ‘ghost
                                                                         "Paul, Joshua M"          DDTC-Directors-DL <PM-DDTC-                                                   Produce in
WASHAR003 WASHAR003        7/25/2018 RMA <PM-DTCP-RMA@state.gov>,                                                                    guns’ – which anyone can print in t heir
                                                                         <PaulJM@state.gov>        Directors-DL@state.gov>, "Miller,                                             Full
5759      5761                       Legal-PM-DL <Legal-PM-                                                                          own home – could flood Europe with
                                                                                                   Michael F" <Millermf@state.gov>
                                     DL@state.gov>                                                                                   lethal, undete ctable weapons

                                     "Heidema, Sarah J"                                                                                                                          Produce       Deliberative -
                                                                         "Cavnar, Anna"            "Freeman, Jeremy B"
WASHAR003 WASHAR003        7/11/2018 <HeidemaSJ@state.gov>, "Rogers,                                                                    RE: Cody Wilson's claims on settlement   with         Predecisional Intra-
                                                                         <CavnarA@state.gov>       <FreemanJB@state.gov>
5762      5769                       Shana A" <RogersSA2@state.gov>                                                                                                              Redactions   agency Discussion;

                                     "Fite, David (Foreign Relations)"
                                     <David_Fite@foreign.senate.gov>,                              "McCormick, Jamie"
                                     "Rice, Edmund"                                                <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                                                         "Paul, Joshua M"                                                                                        Produce in
WASHAR003 WASHAR003        7/20/2018 <Edmund.Rice@mail.house.gov>,                                 >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                                                         <PaulJM@state.gov>                                                                                      Full
5770      5772                       "Miller, Michael F"                                           Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,                               <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>




                                                                                                689 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 742 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                       PM-CPA <PM-CPA@state.gov>,
                                                                                                       PM/SA Security Assistance Office
                                                                                                       <PMSASecurityAssistanceOffice@st
                                     PM-DTCC-DL <PM-DTCC-                                              ate.gov>, "Miller, Michael F"
                                                                                                                                           CPA Media Monitoring: The Intercept:
                                     DL@state.gov>, PM/RSAT EUR/WHA                                    <Millermf@state.gov>, "O'Keefe,
                                                                    "Marquis, Matthew R"                                                   HOW U.S. GUNS SOLD TO MEXICO END Produce in
WASHAR003 WASHAR003        4/26/2018 Team                                                              Kevin P" <OKeefeKP@state.gov>,
                                                                    <MarquisMR@state.gov>                                                  UP WITH SECURITY FORCES ACCUSED OF Full
5773      5776                       <PM_RSATEUR_WHATeam@state.gov                                     "Cressey, Laura E"
                                                                                                                                           CRIME AND HUMAN RIGHTS ABUSES
                                     >                                                                 <CresseyLE@state.gov>,
                                                                                                       "Christensen, Brent T"
                                                                                                       <ChristensenBT@state.gov>, "Jost,
                                                                                                       Aaron W" <JostAW@state.gov>

                                                                         "Cross-Durrant, Marlo S"                                          FW: Questions on recent settlement with Produce in
WASHAR003 WASHAR003        7/17/2018 PM-CPA <PM-CPA@state.gov>                                                                         0
                                                                         <Cross-DurrantMS@state.gov>                                       Defense Distributed                     Full
5777      5778
                                     "Wolf, Kevin"                                                                                                                                Produce
                                                                         "Monjay, Robert"                                                RE: A Landmark Legal Shift Opens
WASHAR003 WASHAR003        7/10/2018 <kwolf@akingump.com>, "Heidema,                                                                   0                                          with
                                                                         <MonjayR@state.gov>                                             Pandora’s Box for DIY Guns | WIRED
5779      5786                       Sarah J" <HeidemaSJ@state.gov>                                                                                                               Redactions

                                       Michael F.Miller                  Gary Stanley                                                      Defense and Export-Import Update (June Produce in
WASHAR003 WASHAR003        6/13/2018                                                                                                   0
                                       <MillerMF@state.gov>              <gstanley@glstrade.com>                                           12, 2018)                              Full
5787      5797




                                                                                                   690 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 743 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                            PRODUCE WITHHOLDING


                                                                                                      "Miller, Michael F"
                                                                                                      <Millermf@state.gov>, "Darrach,
                                                                                                      Tamara A" <DarrachTA@state.gov>,
                                                                                                      "Oliver, Stacie (Foreign Relations)"
                                                                                                      <Stacie_Oliver@foreign.senate.gov>
                                                                                                      , "Edmund.Rice@mail.house.gov
                                                                                                      (edmund.rice@mail.house.gov)"
                                                                                                      <edmund.rice@mail.house.gov>,
                                       "Fite, David (Foreign Relations)"   "Paul, Joshua M"                                                                                 Produce in
WASHAR003 WASHAR003        7/26/2018                                                                  "Jamie.mccormick@mail.house.gov" RE: "Temporary Suspension"
                                       <David_Fite@foreign.senate.gov>     <PaulJM@state.gov>                                                                               Full
5798      5800                                                                                        <Jamie.mccormick@mail.house.gov
                                                                                                      >, "Bartley, Megan (Foreign
                                                                                                      Relations)"
                                                                                                      <Megan_Bartley@foreign.senate.go
                                                                                                      v>, "Ricchetti, Daniel (Foreign
                                                                                                      Relations)"
                                                                                                      <Daniel_Ricchetti@foreign.senate.g
                                                                                                      ov>


                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                                                                                      "Brown, Stanley L"
                                                                                                      <BrownSL@state.gov>, "O'Keefe,
                                                                                                      Kevin P" <OKeefeKP@state.gov>,
                                                                                                      "Miller, Michael F"
                                                                                                      <Millermf@state.gov>, "Mak,
                                     "Steffens, Jessica L"
                                                                           "Marquis, Matthew R"       Daniella" <MakD@state.gov>,                                           Produce in
WASHAR003 WASHAR003        5/16/2018 <SteffensJL@state.gov>, PM-Strategy                                                                CPA Media Monitoring: 16 May 2018
                                                                           <MarquisMR@state.gov>      "Martin, Davette T"                                                   Full
5801      5803                       <PM-Strategy@state.gov>
                                                                                                      <MartinDT@state.gov>, "Dudding,
                                                                                                      Maria" <DuddingM@state.gov>,
                                                                                                      "Litzenberger, Earle D (Lee)"
                                                                                                      <LitzenbergerED@state.gov>,
                                                                                                      "Nute, Kathryn M"
                                                                                                      <NuteKM3@state.gov>




                                                                                                   691 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 744 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                             CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                             PRODUCE WITHHOLDING

                                        "Marquis, Matthew R"
                                                                                                            PM-CPA <PM-CPA@state.gov>,
                                        <MarquisMR@state.gov>, PM-DTCP-
                                                                                                            PM/SA Security Assistance Office      CPA Media Monitoring: UPDATE: US
                                        RMA <PM-DTCP-RMA@state.gov>,
                                                                           "McKeeby, David I"               <PMSASecurityAssistanceOffice@st      News & World Report: Trump to Speed        Produce in
WASHAR003 WASHAR003            2/7/2018 PM/RSAT – FMS Team
                                                                           <McKeebyDI@state.gov>            ate.gov>, "Miller, Michael F"         Up U.S. Arms Sales by Reducing             Full
5804      5811                          <PM_RSATFMSTeam@state.gov>,
                                                                                                            <Millermf@state.gov>, "O'Keefe,       Oversight, Sources Say
                                        PM/RSAT Team Leaders
                                                                                                            Kevin P" <OKeefeKP@state.gov>
                                        <PM_RSATTeamLeaders@state.gov>

                                                                                                                                                   RE: CPA Media Monitoring: The Sun:
                                                                                                                                                  WORLD WAR 3D How the rise of ‘ghost        Produce
                                                                           "Davidson-Hood, Simon"
WASHAR003 WASHAR003        7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                        0 guns’ – which anyone can print in t heir   with
                                                                           <DavidsonHoodS@state.gov>
5812      5815                                                                                                                                    own home – could flood Europe with         Redactions
                                                                                                                                                  lethal, undete ctable weapons
                                                                           "Jim Bartlett, Full Circle
                                                                           Compliance"                                                                                                       Produce in
WASHAR003 WASHAR003        6/12/2018 <pauljm@state.gov>                                                                                         0 18-0612 Tuesday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                                    Full
5816      5840
                                                                           ce.eu>
                                                                           "Jim Bartlett, Full Circle
                                                                           Compliance"                                                                                                       Produce in
WASHAR003 WASHAR003        5/15/2018 <pauljm@state.gov>                                                                                         0 18-0515 Tuesday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                                    Full
5841      5867
                                                                           ce.eu>
                                                                                                            "Litzenberger, Earle D (Lee)"
                                                                                                            <LitzenbergerED@state.gov>,
                                                                                                            "Miller, Michael F"
                                                                                                            <Millermf@state.gov>, "Heidema,
                                                                                                            Sarah J" <HeidemaSJ@state.gov>,                                                Produce         Deliberative -
                                       "Kaidanow, Tina S"                  "Paul, Joshua M"                                                       Fwd: Rep. Engel Letter to Sec. Pompeo on
WASHAR003 WASHAR003        7/20/2018                                                                        "McKeeby, David I"                                                             with           Predecisional Intra-
                                       <KaidanowTS@state.gov>              <PaulJM@state.gov>                                                     3D Printed guns
5868      5869                                                                                              <McKeebyDI@state.gov>, "Strike,                                                Redactions     agency Discussion;
                                                                                                            Andrew P" <StrikeAP@state.gov>,
                                                                                                            "Carter, Rachel"
                                                                                                            <CarterR@state.gov>, "Steffens,
                                                                                                            Jessica L" <SteffensJL@state.gov>




                                                                                                       692 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 745 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING

                                     "Dudding, Maria"
                                     <DuddingM@state.gov>, "Clay, Noel                                                                                                            Produce       Deliberative -
                                                                          "Strike, Andrew P"                                            Re: Dallas Morning News request about
WASHAR003 WASHAR003        7/12/2018 C" <ClayNC2@state.gov>, ISN-Press-DL                                                           0                                             with         Predecisional Intra-
                                                                          <StrikeAP@state.gov>                                          settlement in Defense Distributed lawsuit
5870      5871                       <ISN-Press-DL@state.gov>, PM-CPA                                                                                                             Redactions   agency Discussion;
                                     <PM-CPA@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>,          CPA Media Monitoring: New York
                                       PM-DTCC-DL <PM-DTCC-              "Marquis, Matthew R"                                                                                    Produce in
WASHAR003 WASHAR003        2/23/2018                                                                "Miller, Michael F"                 Magazine: The American Gun Glut Is a
                                       DL@state.gov>                     <MarquisMR@state.gov>                                                                                   Full
5872      5874                                                                                      <Millermf@state.gov>                Problem for the Entire World


                                     "Freeman, Jeremy B"
                                     <FreemanJB@state.gov>, "Paul, Joshua                                                                                                                       Deliberative -
                                     M" <PaulJM@state.gov>, "Fabry,                                                                                                                            Predecisional Intra-
                                     Steven F" <FabrySF@state.gov>,                                                                                                                            agency Discussion;
                                                                                                    PM-CPA <PM-CPA@state.gov>,                                                   Produce
                                     "McKeeby, David I"                   "Heidema, Sarah J"                                                                                                   Deliberative -
WASHAR003 WASHAR003        7/24/2018                                                                "Cavnar, Anna"                      RE: Briefing next week?                  with
                                     <McKeebyDI@state.gov>, "Hart,        <HeidemaSJ@state.gov>                                                                                                Predecisional Draft
5875      5888                                                                                      <CavnarA@state.gov>                                                          Redactions
                                     Robert L" <HartRL@state.gov>,                                                                                                                             Document; Attorney
                                     "Rogers, Shana A"                                                                                                                                         Work Product; Attorney-
                                     <RogersSA2@state.gov>, "Miller,                                                                                                                           Client Privilege;
                                     Michael F" <Millermf@state.gov>



                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Rogers, Shana A"                                                                                                                                        Deliberative -
                                     <RogersSA2@state.gov>, "Fabry,                                                                                                                          Predecisional Intra-
                                                                                                    "Freeman, Jeremy B"
                                     Steven F" <FabrySF@state.gov>,       "Heidema, Sarah J"                                                                                     Withhold in agency Discussion;
WASHAR003 WASHAR003        7/25/2018                                                                <FreemanJB@state.gov>, PM-CPA       RE: S Contingency Lines
                                     "Darrach, Tamara A"                  <HeidemaSJ@state.gov>                                                                                  Full        Deliberative -
5889      5896                                                                                      <PM-CPA@state.gov>
                                     <DarrachTA@state.gov>, "Miller,                                                                                                                         Predecisional Draft
                                     Michael F" <Millermf@state.gov>,                                                                                                                        Document;
                                     "Hart, Robert L" <HartRL@state.gov>




                                                                                                  693 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 746 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                             CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                                                            "McCormick, Jamie"
                                     "Miller, Michael F"                                                    <Jamie.McCormick@mail.house.gov
                                                                          "Rice, Edmund"                                                        Request briefing on proposed ITAR
                                     <Millermf@state.gov>, "Paul, Joshua"                                   >, "Fite, David"                                                             Produce in
WASHAR003 WASHAR003        7/20/2018                                      <Edmund.Rice@mail.house.go                                           change on 3-D printing software for
                                     <pauljm@state.gov>, "Darrach,                                          <david_fite@foreign.senate.gov>,                                             Full
5897      5897                                                            v>                                                                   plastic firearms
                                     Tamara" <darrachta@state.gov>                                          "Oliver, Stacie"
                                                                                                            <stacie_oliver@foreign.senate.gov>

                                                                                                            PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                              CPA Media Monitoring: The Daily Dot:
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"             DDTC-Directors-DL <PM-DDTC-                                                  Produce in
WASHAR003 WASHAR003        7/19/2018                                                                                                          Cody Wilson on what ’s next for DefCad
                                     RMA@state.gov>                        <MarquisMR@state.gov>            Directors-DL@state.gov>, "Miller,                                            Full
5898      5899                                                                                                                                after 3D-printed gun court victory
                                                                                                            Michael F" <Millermf@state.gov>

                                                                                                            PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: The Outdoor
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"             DDTC-Directors-DL <PM-DDTC-         Wire: How to make international sales    Produce in
WASHAR003 WASHAR003        5/31/2018
                                     RMA@state.gov>                        <MarquisMR@state.gov>            Directors-DL@state.gov>, "Miller,   happen faster under Export Control       Full
5900      5903
                                                                                                            Michael F" <Millermf@state.gov>     Reform

                                                                                                            "Dearth, Anthony M"
                                                                                                            <DearthAM@state.gov>, "Heidema,
                                                                                                            Sarah J" <HeidemaSJ@state.gov>,
                                                                                                            "Koelling, Richard W"
                                                                           PM-Staffers Mailbox <PM-         <KoellingRW@state.gov>, "Paul,  PM Final: Defense Distributed offer of       Produce in
WASHAR003 WASHAR003        3/27/2018 "Hart, Robert L" <HartRL@state.gov>
                                                                           StaffersMailbox@state.gov>       Joshua M" <PaulJM@state.gov>,   settlement                                   Full
5904      5906
                                                                                                            PM-Staffers Mailbox <PM-
                                                                                                            StaffersMailbox@state.gov>,
                                                                                                            "Steffens, Jessica L"
                                                                                                            <SteffensJL@state.gov>
                                                                           Jim Bartlett, Full Circle
                                                                           Compliance                                                                                                    Produce in
WASHAR003 WASHAR003        7/11/2018 <pauljm@state.gov>                                                                                      0 18-0711 Wednesday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                                Full
5907      5929
                                                                           ce.eu>

                                     "Paul, Joshua M" <PaulJM@state.gov>,                                   PM-CPA <PM-CPA@state.gov>, PM-      RE: CPA Media Monitoring: Export Law
                                                                                                                                                                                         Produce
                                     "Marquis, Matthew R"                 "Monjay, Robert"                  DDTC-Directors-DL <PM-DDTC-         Blog: DDTC’s Buzz er Beater to Save
WASHAR003 WASHAR003        5/16/2018                                                                                                                                                     with
                                     <MarquisMR@state.gov>, PM-DTCP- <MonjayR@state.gov>                    Directors-DL@state.gov>, "Miller,   Brokering Authority over Firearms Miss
5930      5932                                                                                                                                                                           Redactions
                                     RMA <PM-DTCP-RMA@state.gov>                                            Michael F" <Millermf@state.gov>     es the Hoop




                                                                                                        694 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 747 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                         WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                             CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                         PRODUCE WITHHOLDING
                                                                           Jim Bartlett, Full Circle
                                                                           Compliance                                                                                                    Produce in
WASHAR003 WASHAR003        5/24/2018 <pauljm@state.gov>                                                                                      0 18-0524 Thursday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                                Full
5933      5968
                                                                           ce.eu>
                                       Joshua Paul                         "Paul, Joshua M"                                                      Fwd: Rep. Engel Letter to Sec. Pompeo on Produce in
WASHAR003 WASHAR003        7/20/2018                                                                                                         0
                                       <joshuampaul@gmail.com>             <PaulJM@state.gov>                                                    3D Printed guns                          Full
5969      5969
                                                                           "Jim Bartlett, Law Office of
                                                                                                                                                                                         Produce in
WASHAR003 WASHAR003        4/23/2018 <pauljm@state.gov>                    James E. Bartlett III, pllc"                                      0 18-0423 Monday "Daily Bugle"
                                                                                                                                                                                         Full
5970      6031                                                             <jebartlett@jebartlett.com>
                                                                                                            "Miller, Michael F"
                                                                                                            <Millermf@state.gov>, "Dearth,
                                     "Jost, Aaron W" <JostAW@state.gov>,                                    Anthony M"
                                                                                                                                                                                         Produce
                                     "Steffens, Jessica L"               "Hart, Robert L"                   <DearthAM@state.gov>, "Paul,
WASHAR003 WASHAR003        3/30/2018                                                                                                             RE: Sig Sauer Trade Issue               with
                                     <SteffensJL@state.gov>, "Koelling,  <HartRL@state.gov>                 Joshua M" <PaulJM@state.gov>,
6032      6036                                                                                                                                                                           Redactions
                                     Richard W" <KoellingRW@state.gov>                                      "PM-Staffers Mailbox" <PM-
                                                                                                            StaffersMailbox@state.gov>

                                     "McKeeby, David I"                                                                                                                                  Produce        Deliberative -
                                                                           "Paul, Joshua M"                                                      RE: Reported State Department
WASHAR003 WASHAR003        7/27/2018 <McKeebyDI@state.gov>                                                                                   0                                           with          Predecisional Intra-
                                                                           <PaulJM@state.gov>                                                    Spokesperson Statement on 3D Guns
6037      6038                                                                                                                                                                           Redactions    agency Discussion;
                                                                           "Heidema, Sarah J"                                                                                            Produce in
WASHAR003 WASHAR003        7/25/2018 "Hart, Robert L" <HartRL@state.gov>                                                                     0 DD QA
                                                                           <HeidemaSJ@state.gov>                                                                                         Full
6039      6039




                                                                                                          695 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 748 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING


                                                                                                    "Oliver, Stacie (Foreign Relations)"
                                                                                                    <Stacie_Oliver@foreign.senate.gov>
                                                                                                    , "'Edmund.Rice@mail.house.gov
                                                                                                    (edmund.rice@mail.house.gov)'"
                                                                                                    <edmund.rice@mail.house.gov>,
                                     "'Miller, Michael F                                            "'Jamie.mccormick@mail.house.gov'
                                     (Millermf@state.gov)'"                "Fite, David (Foreign    "
                                     <Millermf@state.gov>, "'Darrach,      Relations)"              <Jamie.mccormick@mail.house.gov                                                  Produce in
WASHAR003 WASHAR003        7/25/2018                                                                                                     RE: "Temporary Suspension"
                                     Tamara A'" <DarrachTA@state.gov>, <David_Fite@foreign.senate.g >, "Bartley, Megan (Foreign                                                      Full
6040      6040
                                     "'Paul, Joshua M (PaulJM@state.gov)'" ov>                      Relations)"
                                     <PaulJM@state.gov>                                             <Megan_Bartley@foreign.senate.go
                                                                                                    v>, "Ricchetti, Daniel (Foreign
                                                                                                    Relations)"
                                                                                                    <Daniel_Ricchetti@foreign.senate.g
                                                                                                    ov>




                                     "'Paul, Joshua M'"                                                  "Oliver, Stacie (Foreign Relations)"
                                     <PaulJM@state.gov>, "Rice, Edmund"   "Fite, David (Foreign          <Stacie_Oliver@foreign.senate.gov>
                                     <Edmund.Rice@mail.house.gov>,        Relations)"                    , "McCormick, Jamie"                 RE: Reported State Department          Produce in
WASHAR003 WASHAR003        7/27/2018
                                     "Darrach, Tamara A"                  <David_Fite@foreign.senate.g   <Jamie.McCormick@mail.house.gov Spokesperson Statement on 3D Guns           Full
6041      6043
                                     <DarrachTA@state.gov>, "Faulkner,    ov>                            >
                                     Charles S" <FaulknerCS@state.gov>

                                                                                                         PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                         DDTC-Directors-DL <PM-DDTC-       CPA Media Monitoring: The Guardian:
                                       PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"                                                                                       Produce in
WASHAR003 WASHAR003        7/23/2018                                                                     Directors-DL@state.gov>, "Miller, DIY 3D-printed guns get go-ahead after
                                       RMA@state.gov>                     <MarquisMR@state.gov>                                                                                      Full
6044      6045                                                                                           Michael F" <Millermf@state.gov>   Trump administration strikes court deal




                                                                                                    696 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 749 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                FROM                          CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: Everytown: Email
                                     PM-DTCP-RMA <PM-DTCP-                                             DDTC-Directors-DL <PM-DDTC-
                                                                         "Marquis, Matthew R"                                            NOW: Stop the Threat of Downloadable Produce in
WASHAR003 WASHAR003        7/25/2018 RMA@state.gov>                                                    Directors-DL@state.gov>, "Miller,
                                                                         <MarquisMR@state.gov>                                           Guns                                   Full
6046      6047                                                                                         Michael F" <Millermf@state.gov>



                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Monjay, Robert"
                                                                                                       PM-CPA <PM-CPA@state.gov>,          RE: CPA Media Monitoring: The Hill:       Produce       Deliberative -
                                     <MonjayR@state.gov>, "Marquis,       "Hart, Robert L"
WASHAR003 WASHAR003        1/11/2018                                                                   "Miller, Michael F"                 Planned shift on gun exports kicks up     with         Predecisional Intra-
                                     Matthew R" <MarquisMR@state.gov>, <HartRL@state.gov>
6048      6051                                                                                         <Millermf@state.gov>                storm                                     Redactions   agency Discussion;
                                     PM-DTCP-RMA <PM-DTCP-
                                     RMA@state.gov>

                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                                                            Produce       Deliberative -
                                                                          "Wilson, Karen L (OLA)"                                          RE: Rep. Engel Letter to Sec. Pompeo on
WASHAR003 WASHAR003        7/23/2018 "Darrach, Tamara A"                                                                               0                                             with         Predecisional Intra-
                                                                          <Karen.L.Wilson@usdoj.gov>                                       3D Printed guns
6052      6054                       <DarrachTA@state.gov>                                                                                                                           Redactions   agency Discussion;

                                                                         "Marquis, Matthew R"                                                                                        Produce in
WASHAR003 WASHAR003        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                         0 PM/CPA DAILY BULLETIN – July 26, 2018
                                                                         <MarquisMR@state.gov>                                                                                       Full
6055      6058
                                       "Miller, Michael F"               Cressey, Laura E                                                                                            Produce in
WASHAR003 WASHAR003        7/25/2018                                                                                                   0 From Axios
                                       <Millermf@state.gov>              <CresseyLE@state.gov>                                                                                       Full
6059      6060
                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: CT Post: Trump
                                     PM-DTCP-RMA <PM-DTCP-               "Marquis, Matthew R"          DDTC-Directors-DL <PM-DDTC-                                                   Produce in
WASHAR003 WASHAR003        5/21/2018                                                                                                     rule change opens door for more gun
                                     RMA@state.gov>                      <MarquisMR@state.gov>         Directors-DL@state.gov>, "Miller,                                             Full
6061      6064                                                                                                                           exports
                                                                                                       Michael F" <Millermf@state.gov>

                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: Guns.com: State
                                       PM-DTCP-RMA <PM-DTCP-             "Marquis, Matthew R"          DDTC-Directors-DL <PM-DDTC-                                             Produce in
WASHAR003 WASHAR003        5/16/2018                                                                                                     Department releases draft of relaxed
                                       RMA@state.gov>                    <MarquisMR@state.gov>         Directors-DL@state.gov>, "Miller,                                       Full
6065      6066                                                                                                                           export rules
                                                                                                       Michael F" <Millermf@state.gov>

                                     "Robert J. Monjay"
                                                                         "Wolf, Kevin"                                                     A Landmark Legal Shift Opens Pandora’s    Produce in
WASHAR003 WASHAR003        7/10/2018 <monjayr@state.gov>, Sarah J                                                                      0
                                                                         <kwolf@akingump.com>                                              Box for DIY Guns | WIRED                  Full
6067      6073                       Heidema <HeidemaSJ@state.gov>



                                                                                                   697 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 750 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                     "Davidson-Hood, Simon"
                                     <DavidsonHoodS@state.gov>, "Foster,
                                     John A" <FosterJA2@state.gov>, "Hart,                           PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                       CPA Media Monitoring: Vice: Get ready
                                     Robert L" <HartRL@state.gov>,         "Strike, Andrew P"        DDTC-Directors-DL <PM-DDTC-                                                   Produce in
WASHAR003 WASHAR003        7/18/2018                                                                                                   for the new era of 3D-printed guns
                                     "Heidema, Sarah J"                    <StrikeAP@state.gov>      Directors-DL@state.gov>, "Miller,                                             Full
6074      6076                                                                                                                         starting August 1
                                     <HeidemaSJ@state.gov>, "Hess,                                   Michael F" <Millermf@state.gov>
                                     Rachel" <HessR@state.gov>, "Monjay,
                                     Robert" <MonjayR@state.gov>


                                                                                                     PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: Recoil Web:
                                     PM-DTCP-RMA <PM-DTCP-                "Marquis, Matthew R"       DDTC-Directors-DL <PM-DDTC-         Trump Administration Publishes            Produce in
WASHAR003 WASHAR003        5/16/2018
                                     RMA@state.gov>                       <MarquisMR@state.gov>      Directors-DL@state.gov>, "Miller,   Proposed Rule to Remove a Variety of      Full
6077      6078
                                                                                                     Michael F" <Millermf@state.gov>     Firearms from ITAR
                                                                                                     "Tucker, Maureen E"
                                                                                                     <TuckerME@state.gov>,
                                                                                                     "Brechwald, Matthew J (T)"                                                    Produce       Deliberative -
                                       "Thompson, Andrea L"               "Abisellan, Eduardo"                                           RE: Defense Distributed Settlement: 3D
WASHAR003 WASHAR003        7/26/2018                                                                 <BrechwaldMJ2@state.gov>,                                                     with         Predecisional Intra-
                                       <ThompsonAL@state.gov>             <AbisellanE@state.gov>                                         Printing of Firearms
6079      6083                                                                                       "Miller, Michael F"                                                           Redactions   agency Discussion;
                                                                                                     <Millermf@state.gov>, "Paul,
                                                                                                     Joshua M" <PaulJM@state.gov>
                                     "McKeeby, David I"
                                                                          "Clay, Noel C"                                                 Re: media inquiry - Defense Distributed   Produce in
WASHAR003 WASHAR003        7/24/2018 <McKeebyDI@state.gov>, PM-CPA                                                                   0
                                                                          <ClayNC2@state.gov>                                            settlement                                Full
6084      6087                       <PM-CPA@state.gov>
                                                                                                     PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                       CPA Media Monitoring: DC Report: US
                                     PM-DTCP-RMA <PM-DTCP-                "Marquis, Matthew R"       DDTC-Directors-DL <PM-DDTC-                                                   Produce in
WASHAR003 WASHAR003        5/31/2018                                                                                                   Gun Industry Wants A Bigger Piece Of
                                     RMA@state.gov>                       <MarquisMR@state.gov>      Directors-DL@state.gov>, "Miller,                                             Full
6088      6089                                                                                                                         The World’s Arms Trade
                                                                                                     Michael F" <Millermf@state.gov>
                                                                                                                                                                                                 Deliberative -
                                                                                                                                                                                                Predecisional Intra-
                                                                                                                                       RE: Proposed Hill responses: Defense        Produce
                                       "Miller, Michael F"                "Paul, Joshua M"                                                                                                      agency Discussion;
WASHAR003 WASHAR003        7/25/2018                                                                                                 0 items and technology vulnerable to          with
                                       <Millermf@state.gov>               <PaulJM@state.gov>                                                                                                    Attorney Work Product;
6090      6094                                                                                                                         Disclosure from Future Lawsuits             Redactions
                                                                                                                                                                                                Attorney-Client
                                                                                                                                                                                                Privilege;


                                                                                                   698 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 751 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                             CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                                                                                           PM-All-Users <PM-All-
                                                                                                           Users@state.gov>, PM-Post-Officers-
                                                                                                           DL
                                                                                                           <PM_Post_Officers_DL@state.gov>,
                                                                                                           PM-POLAD-DL <PM-POLAD-
                                                                                                           DL@state.gov>, ISN-SCO-DL <ISN-
                                                                                                           SPC-DL@state.gov>, PM-CPA <PM-
                                                                                                           CPA@state.gov>, AVC-Press-DL
                                                                                                           <AVC-Press-DL@state.gov>, "Fong,
                                                                                                           Isaac JY" <FongIJY@state.gov>,
                                                                                                           "Tucker, Maureen E"
                                                                                                           <TuckerME@state.gov>, "Ricci,
                                       PM-Staffers Mailbox <PM-           "Marquis, Matthew R"                                                                                          Produce in
WASHAR003 WASHAR003        5/11/2018                                                                       Anthony" <RicciA@state.gov>,        PM NEWS CLIPS FOR MAY 7-11, 2018
                                       StaffersMailbox@state.gov>         <MarquisMR@state.gov>                                                                                         Full
6095      6106                                                                                             "Fabry, Steven F"
                                                                                                           <FabrySF@state.gov>, "Rogers,
                                                                                                           Shana A" <RogersSA2@state.gov>,
                                                                                                           "Abisellan, Eduardo"
                                                                                                           <AbisellanE@state.gov>, "Cooper,
                                                                                                           John M" <CooperJM3@state.gov>,
                                                                                                           "Sullivan, Jerry"
                                                                                                           <SullivanJ@state.gov>, "Saghieh,
                                                                                                           Luana" <SaghiehL@state.gov>,
                                                                                                           "Wyatt, James A"
                                                                                                           <WyattJA@state.gov>, "Leventhal,
                                                                                                           Todd A" <LeventhalTA@state.gov>

                                                                          "Jim Bartlett, Full Circle
                                                                          Compliance"                                                                                                   Produce in
WASHAR003 WASHAR003        7/12/2018 <pauljm@state.gov>                                                                                    0 18-0712 Thursday "Daily Bugle"
                                                                          <jebartlett@fullcirclecomplian                                                                                Full
6107      6130
                                                                          ce.eu>
                                                                                                           PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: WPTV: Online
                                     PM-DTCP-RMA <PM-DTCP-
                                                                         "Marquis, Matthew R"              DDTC-Directors-DL <PM-DDTC-         plans to print 3-D guns concern dad of   Produce in
WASHAR003 WASHAR003        7/26/2018 RMA@state.gov>, Legal-PM-DL <Legal-
                                                                         <MarquisMR@state.gov>             Directors-DL@state.gov>, "Miller,   MSD shooting victim, law enforcement,    Full
6131      6133                       PM-DL@state.gov>
                                                                                                           Michael F" <Millermf@state.gov>     politicians



                                                                                                      699 of 760
                                                                  Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 752 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING

                                     "Paul, Joshua M" <PaulJM@state.gov>,                               PM-CPA <PM-CPA@state.gov>,            RE: CPA Media Monitoring: Democrats
                                                                          "McKeeby, David I"
                                     "Marquis, Matthew R"                                               "Miller, Michael F"                   are crying foul as President Trump         Produce in
WASHAR003 WASHAR003        1/12/2018                                      <McKeebyDI@state.gov>
                                     <MarquisMR@state.gov>, PM-DTCP-                                    <Millermf@state.gov>                  prepares to loosen restrictions on firearm Full
6134      6137
                                     RMA <PM-DTCP-RMA@state.gov>                                                                              exports.

                                          "Cressey, Laura E"                 "Miller, Michael F"                                              Re: From Axios                            Produce in
WASHAR003 WASHAR003        7/25/2018                                                                                                      0
                                          <CresseyLE@state.gov>              <Millermf@state.gov>                                                                                       Full
6138      6139

                                                                                                        "Picard, Vincent M. EOP/NSC"                                                                   Deliberative -
                                                                                                        <Vincent.M.Picard@nsc.eop.gov>,                                                               Predecisional
                                        "McKeeby, David I"                                              "Eugene Cottilli                                                                              Interagency Discussion;
                                                                                                                                                                                        Produce
                                        <McKeebyDI@state.gov>, PM-DDTC-      "Paul, Joshua M"           (eugene.cottilli@bis.doc.gov)"    RE: Flagging: Media Inquiry: The Hill                       Deliberative -
WASHAR003 WASHAR003            1/9/2018                                                                                                                                                 with
                                        Directors-DL <PM-DDTC-Directors-     <PaulJM@state.gov>         <eugene.cottilli@bis.doc.gov>,    (Wheeler): Cats I-III                                       Predecisional Intra-
6140      6142                                                                                                                                                                          Redactions
                                        DL@state.gov>                                                   "Richard.Ashooh@bis.doc.gov"                                                                  agency Discussion; B6 -
                                                                                                        <Richard.Ashooh@bis.doc.gov>, PM-                                                             Privileged - Presidential
                                                                                                        CPA <PM-CPA@state.gov>                                                                        Communication;

                                     "McKeeby, David I"                      "Paul, Joshua M"                                               FW: DD Settlement: Cong/Pub State of
                                                                                                                                                                                        Produce in
WASHAR003 WASHAR003        7/25/2018 <McKeebyDI@state.gov>                   <PaulJM@state.gov>                                           0 Play
                                                                                                                                                                                        Full
6143      6145
                                          "Heidema, Sarah J"                 "Hart, Robert L"                                                                                           Produce in
WASHAR003 WASHAR003        7/27/2018                                                                                                      0 website announcement docs
                                          <HeidemaSJ@state.gov>              <HartRL@state.gov>                                                                                         Full
6146      6147
                                                                                                                                                                                                       Deliberative -
                                                                                                                                                                                                      Predecisional
                                                                                                                                            RE: [Non-DoD Source] Clearance Request Produce
                                          "Foster, John A"                   "Paul, Joshua M"                                                                                                         Interagency Discussion;
WASHAR003 WASHAR003            7/9/2018                                                                                                   0 by COB Monday: Defense Distributed     with
                                          <FosterJA2@state.gov>              <PaulJM@state.gov>                                                                                                       Deliberative -
6148      6150                                                                                                                              Revised Settlement Item Three Letter   Redactions
                                                                                                                                                                                                      Predecisional Intra-
                                                                                                                                                                                                      agency Discussion;
                                                                                                                                                                                        Produce        Deliberative -
                                          "Heidema, Sarah J"                 "Miller, Michael F"                                              RE: Proposed points for TK's use with T
WASHAR003 WASHAR003        7/25/2018                                                                                                      0                                             with          Predecisional Intra-
                                          <HeidemaSJ@state.gov>              <Millermf@state.gov>                                             tomorrow
6151      6153                                                                                                                                                                          Redactions    agency Discussion;




                                                                                                     700 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 753 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                           CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                                                                                                                                                                                  Deliberative -
                                                                                                         "Fabry, Steven F"                                                                       Predecisional Intra-
                                                                          "Newstead, Jennifer G"                                                                                      Produce
                                       Dorosin, Joshua L"                                                <FabrySF@state.gov>, "Wall,         RE: Defense Distributed                             agency Discussion;
WASHAR003 WASHAR003        5/31/2018                                      <NewsteadJG@state.gov>                                                                                      with
                                       <DorosinJL@state.gov>                                             Amanda J" <WallAJ@state.gov>                                                            Attorney Work Product;
6154      6162                                                                                                                                                                        Redactions
                                                                                                                                                                                                 Attorney-Client
                                                                                                                                                                                                 Privilege;
                                                                                                         PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: Ammoland:
                                       PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"           DDTC-Directors-DL <PM-DDTC-         Firearms Export Control Reform (ECR) –   Produce in
WASHAR003 WASHAR003        6/12/2018
                                       RMA@state.gov>                     <MarquisMR@state.gov>          Directors-DL@state.gov>, "Miller,   Opportunities for International Retail   Full
6163      6166
                                                                                                         Michael F" <Millermf@state.gov>     Sales

                                                                                                         PM-DDTC-Directors-DL <PM-DDTC- CPA Media Monitoring: New York Times:
                                       PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"                                                                                 Produce in
WASHAR003 WASHAR003        7/16/2018                                                                     Directors-DL@state.gov>, "Miller, ‘Downloadable Gu n’ Clears a Legal
                                       RMA@state.gov>                     <MarquisMR@state.gov>                                                                                Full
6167      6169                                                                                           Michael F" <Millermf@state.gov>   Obstacle, and Activists Are Alarmed

                                                                                                         PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                           CPA Media Monitoring: Reuters: Trump
                                     PM-DTCP-RMA <PM-DTCP-                "Marquis, Matthew R"           DDTC-Directors-DL <PM-DDTC-                                                  Produce in
WASHAR003 WASHAR003        5/23/2018                                                                                                       administration to publish proposed rule
                                     RMA@state.gov>                       <MarquisMR@state.gov>          Directors-DL@state.gov>, "Miller,                                            Full
6170      6171                                                                                                                             changes for gun exports: official
                                                                                                         Michael F" <Millermf@state.gov>

                                     "'Paul, Joshua M'"                                                  "McCormick, Jamie"
                                     <PaulJM@state.gov>, "Rice, Edmund"   "Fite, David (Foreign          <Jamie.McCormick@mail.house.gov
                                                                                                                                            RE: Request briefing on proposed ITAR
                                     <Edmund.Rice@mail.house.gov>,        Relations)"                    >, "Oliver, Stacie (Foreign                                                  Produce in
WASHAR003 WASHAR003        7/20/2018                                                                                                        change on 3-D printing software for
                                     "Miller, Michael F"                  <David_Fite@foreign.senate.g   Relations)"                                                                  Full
6172      6174                                                                                                                              plastic firearms
                                     <Millermf@state.gov>, "Darrach,      ov>                            <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                     "Paul, Joshua M" <PaulJM@state.gov>,
                                     "Darrach, Tamara A"                  "Goldschmidt, Lauren (OLA)"                                                                                 Produce       Deliberative -
                                                                                                                                            RE: Rep. Engel Letter to Sec. Pompeo on
WASHAR003 WASHAR003        7/23/2018 <DarrachTA@state.gov>, "Wilson,      <Lauren.Goldschmidt@usdoj.g                                     0                                           with         Predecisional
                                                                                                                                            3D Printed guns
6175      6177                       Karen L (OLA)"                       ov>                                                                                                         Redactions   Interagency Discussion;
                                     <Karen.L.Wilson@usdoj.gov>
                                                                                                                                        CPA Media Monitoring: The Young Turks:
                                        PM-DTCP-RMA <PM-DTCP-             "Marquis, Matthew R"           PM-CPA <PM-CPA@state.gov>, PM-                                         Produce in
WASHAR003 WASHAR003            5/1/2018                                                                                                 Trump Aiming to Toss Ailing Gunmakers a
                                        RMA@state.gov>                    <MarquisMR@state.gov>          DAS's <PM-DASs@state.gov>                                              Full
6178      6182                                                                                                                          Lifeline Worth Millions




                                                                                                    701 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 754 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                     "Marquis, Matthew R"
                                                                                                                                             CPA Media Monitoring: McClatchy:
                                     <MarquisMR@state.gov>, PM-DTCP- "McKeeby, David I"                 PM-CPA <PM-CPA@state.gov>,
                                                                                                                                             Gunmakers, with sales slumping at home, Produce in
WASHAR003 WASHAR003        4/17/2018 RMA <PM-DTCP-RMA@state.gov>, PM- <McKeebyDI@state.gov>             "Miller, Michael F"
                                                                                                                                             ready for eased export rules            Full
6183      6185                       DDTC-Directors-DL <PM-DDTC-                                        <Millermf@state.gov>
                                     Directors-DL@state.gov>
                                                                                                                                                                                                     Deliberative -
                                       "Miller, Michael F"                 "Paul, Joshua M"                                                  Fwd: Clearance: Roll out Plan USML Cats I- Withhold in
WASHAR003 WASHAR003        4/26/2018                                                                                                     0                                                          Predecisional Intra-
                                       <Millermf@state.gov>                <PaulJM@state.gov>                                                III                                        Full
6186      6186                                                                                                                                                                                      agency Discussion;
                                                                                                        "Rogers, Shana A"
                                                                           "Freeman, Jeremy B"                                                                                         Produce in
WASHAR003 WASHAR003        7/25/2018 "Wall, Amanda J" <WallAJ@state.gov>                                <RogersSA2@state.gov>, "Fabry,       RE: Settlement
                                                                           <FreemanJB@state.gov>                                                                                       Full
6187      6187                                                                                          Steven F" <FabrySF@state.gov>
                                                                                                                                          CPA Media Monitoring: The Sun: WORLD
                                                                                                        PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                          WAR 3D How the rise of ‘ghost guns’ –
                                       PM-DTCP-RMA <PM-DTCP-               "Marquis, Matthew R"         DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        7/25/2018                                                                                                      which anyone can print in their own
                                       RMA@state.gov>                      <MarquisMR@state.gov>        Directors-DL@state.gov>, "Miller,                                        Full
6188      6190                                                                                                                            home – could flood Europe with lethal,
                                                                                                        Michael F" <Millermf@state.gov>
                                                                                                                                          undetectab le weapons

                                     "Heidema, Sarah J"                                                                                                                                Produce       Deliberative -
                                                                          "Miller, Michael F"                                                FW: Sen. Menendez Letter to Secretary
WASHAR003 WASHAR003        7/25/2018 <HeidemaSJ@state.gov>, "Paul, Joshua                                                                0                                             with         Predecisional Intra-
                                                                          <Millermf@state.gov>                                               Pompeo on 3D Guns Issue
6191      6191                       M" <PaulJM@state.gov>                                                                                                                             Redactions   agency Discussion;
                                                                                                         Rice, Edmund
                                                                                                         <Edmund.Rice@mail.house.gov>,
                                                                                                         "Darrach, Tamara A"
                                                                           Oliver, Stacie (Foreign
                                                                                                         <DarrachTA@state.gov>, "Fite,
                                                                           Relations)                                                                                                  Produce in
WASHAR003 WASHAR003        7/25/2018 Paul, Joshua M <PaulJM@state.gov                                    David (Foreign Relations)"       Re: Monthly Arms Transfer - Reschedule
                                                                           <Stacie_Oliver@foreign.senate                                                                               Full
6192      6194                                                                                           <David_Fite@foreign.senate.gov>,
                                                                           .gov>
                                                                                                         "McCormick, Jamie"
                                                                                                         <Jamie.McCormick@mail.house.gov
                                                                                                         >




                                                                                                     702 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 755 of 812
                                                                  Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                                No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                                                                                        PM-All-Users <PM-All-
                                                                                                        Users@state.gov>, PM-Post-Officers-
                                                                                                        DL
                                                                                                        <PM_Post_Officers_DL@state.gov>,
                                                                                                        PM-POLAD-DL <PM-POLAD-
                                                                                                        DL@state.gov>, ISN-SCO-DL <ISN-
                                                                                                        SPC-DL@state.gov>, PM-CPA <PM-
                                                                                                        CPA@state.gov>, AVC-Press-DL
                                                                                                        <AVC-Press-DL@state.gov>, "Fong,
                                                                                                        Isaac JY" <FongIJY@state.gov>,
                                                                                                        "Tucker, Maureen E"
                                                                                                        <TuckerME@state.gov>, "Ricci,
                                          PM-Staffers Mailbox <PM-           "Marquis, Matthew R"                                                                                 Produce in
WASHAR003 WASHAR003        5/18/2018                                                                    Anthony" <RicciA@state.gov>,        PM NEWS CLIPS FOR MAY 14-18, 2018
                                          StaffersMailbox@state.gov>         <MarquisMR@state.gov>                                                                                Full
6195      6208                                                                                          "Fabry, Steven F"
                                                                                                        <FabrySF@state.gov>, "Rogers,
                                                                                                        Shana A" <RogersSA2@state.gov>,
                                                                                                        "Abisellan, Eduardo"
                                                                                                        <AbisellanE@state.gov>, "Cooper,
                                                                                                        John M" <CooperJM3@state.gov>,
                                                                                                        "Sullivan, Jerry"
                                                                                                        <SullivanJ@state.gov>, "Saghieh,
                                                                                                        Luana" <SaghiehL@state.gov>,
                                                                                                        "Wyatt, James A"
                                                                                                        <WyattJA@state.gov>, "Leventhal,
                                                                                                        Todd A" <LeventhalTA@state.gov>


                                                                                                        PM-CPA <PM-CPA@state.gov>, PM-      CPA Media Monitoring: New York Daily
                                          PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"       DDTC-Directors-DL <PM-DDTC-         News: Trump administration's proposed Produce in
WASHAR003 WASHAR003            6/5/2018
                                          RMA@state.gov>                     <MarquisMR@state.gov>      Directors-DL@state.gov>, "Miller,   easing of gun export rules could make 3- Full
6209      6211
                                                                                                        Michael F" <Millermf@state.gov      D weapons readily available

                                     "Greenan, Robert J"                                                                                                                          Produce       Deliberative -
                                                                             Strike, Andrew P
WASHAR003 WASHAR003        7/27/2018 <GreenanRJ@state.gov>, PA Press                                    PM-CPA <PM-CPA@state.gov>           RE: guns                              with         Predecisional Intra-
                                                                             <StrikeAP@state.gov>
6212      6213                       Duty <PAPressDuty@state.gov>                                                                                                                 Redactions   agency Discussion;



                                                                                                     703 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 756 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                     WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                     PRODUCE WITHHOLDING
                                                                                                       PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                         CPA Media Monitoring: CNET: Blueprints
                                     PM-DTCP-RMA <PM-DTCP-                "Marquis, Matthew R"         DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        7/18/2018                                                                                                     for 3D printed guns to again appear
                                     RMA@state.gov>                       <MarquisMR@state.gov>        Directors-DL@state.gov>, "Miller,                                        Full
6214      6215                                                                                                                           online
                                                                                                       Michael F" <Millermf@state.gov>

                                                                          "Babington, Thomas M"                                            FW: Seeking comment on Defense            Produce in
WASHAR003 WASHAR003        7/26/2018 PM-CPA <PM-CPA@state.gov>                                                                         0
                                                                          <BabingtonTM@state.gov>                                          Distributed settlement                    Full
6216      6216
                                                                                                                                                                                                   Deliberative -
                                                                                                                                                                                                  Predecisional Intra-
                                     "Rogers, Shana A"                                                                                                                               Produce
                                                                          "Fabry, Steven F"                                                                                                       agency Discussion;
WASHAR003 WASHAR003        7/27/2018 <RogersSA2@state.gov>, "Freeman,                                                                  0 RE: Cleared DD Press Points                 with
                                                                          <FabrySF@state.gov>                                                                                                     Attorney Work Product;
6217      6219                       Jeremy B" <FreemanJB@state.gov>                                                                                                                 Redactions
                                                                                                                                                                                                  Attorney-Client
                                                                                                                                                                                                  Privilege;

                                     "Fite, David (Foreign Relations)"
                                     <David_Fite@foreign.senate.gov>,                                "Oliver, Stacie (Foreign Relations)"
                                     "'Paul, Joshua M'"                   "Rice, Edmund"             <Stacie_Oliver@foreign.senate.gov>
                                                                                                                                          RE: Reported State Department              Produce in
WASHAR003 WASHAR003        7/27/2018 <PaulJM@state.gov>, "Darrach,        <Edmund.Rice@mail.house.go , "McCormick, Jamie"
                                                                                                                                          Spokesperson Statement on 3D Guns          Full
6220      6221                       Tamara A" <DarrachTA@state.gov>,     v>                         <Jamie.McCormick@mail.house.gov
                                     "Faulkner, Charles S"                                           >
                                     <FaulknerCS@state.gov>

                                     "Paul, Joshua M" <PaulJM@state.gov>,                                                                                                            Produce       Deliberative -
                                                                          "Wilson, Karen L (OLA)"                                          RE: Rep. Engel Letter to Sec. Pompeo on
WASHAR003 WASHAR003        7/23/2018 "Darrach, Tamara A"                                                                               0                                             with         Predecisional Intra-
                                                                          <Karen.L.Wilson@usdoj.gov>                                       3D Printed guns
6222      6224                       <DarrachTA@state.gov>                                                                                                                           Redactions   agency Discussion;
                                                                                                       "Heidema, Sarah J"
                                                                                                       <HeidemaSJ@state.gov>, "Monjay,
                                                                                                                                                                                     Produce       Deliberative -
                                     "Paul, Joshua M" <PaulJM@state.gov>, "Hart, Robert L"             Robert" <MonjayR@state.gov>,
WASHAR003 WASHAR003        7/18/2018                                                                                                   RE: Defense Distributed Case                  with         Predecisional Intra-
                                     PM-CPA <PM-CPA@state.gov>            <HartRL@state.gov>           "Foster, John A"
6225      6227                                                                                                                                                                       Redactions   agency Discussion;
                                                                                                       <FosterJA2@state.gov>

                                       "Marquis, Matthew R"               "Paul, Joshua M"                                                                                           Produce in
WASHAR003 WASHAR003        7/26/2018                                                                                                   0 mm
                                       <MarquisMR@state.gov>              <PaulJM@state.gov>                                                                                         Full
6228      6228




                                                                                                    704 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 757 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                                                                                                              Deliberative -
                                                                                                                                                                                  Produce    Predecisional Intra-
                                       PM-Staffers Mailbox <PM-            "Carter, Rachel"                                             Urgent print request pls: Proposed points
WASHAR003 WASHAR003        7/26/2018                                                                                                  0                                           with       agency Discussion;
                                       StaffersMailbox@state.gov>          <CarterR@state.gov>                                          for TK's use with T tomorrow
6229      6231                                                                                                                                                                    Redactions Attorney-Client
                                                                                                                                                                                             Privilege;
                                                                           "Hart, Robert L"           "Heidema, Sarah J"                                                         Produce in
WASHAR003 WASHAR003        7/27/2018 Ross, Paula E" <RossPE@state.gov>                                                                  letter for DAS Miller signature
                                                                           <HartRL@state.gov>         <HeidemaSJ@state.gov>                                                      Full
6232      6232

                                     "Fite, David (Foreign Relations)"
                                     <David_Fite@foreign.senate.gov>,                                 "McCormick, Jamie"
                                     "Rice, Edmund"                                                   <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                                                           "Paul, Joshua M"                                                                                      Produce in
WASHAR003 WASHAR003        7/20/2018 <Edmund.Rice@mail.house.gov>,                                    >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                                                           <PaulJM@state.gov>                                                                                    Full
6233      6236                       "Miller, Michael F"                                              Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,                                  <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                                                                                                                                                                               Deliberative -
                                                                                                      Tucker, Maureen E
                                     Paul, Joshua M <PaulJM@state.gov>,                                                                                                          Produce      Predecisional Intra-
                                                                           Abisellan, Eduardo         <TuckerME@state.gov>,             RE: Defense Distributed Settlement: 3D
WASHAR003 WASHAR003        7/26/2018 "Miller, Michael F"                                                                                                                         with         agency Discussion;
                                                                           <AbisellanE@state.gov>     "Brechwald, Matthew J (T)"        Printing of Firearms
6237      6241                       <Millermf@state.gov>                                                                                                                        Redactions   Attorney-Client
                                                                                                      <BrechwaldMJ2@state.gov>
                                                                                                                                                                                              Privilege;
                                                                                                                                                                                 Produce       Deliberative -
                                                                           Heidema, Sarah J           Monjay, Robert
WASHAR003 WASHAR003        7/18/2018 "Hart, Robert L" <HartRL@state.gov>                                                                RE: Defense Distributed Case             with         Predecisional Intra-
                                                                           <HeidemaSJ@state.gov>      <MonjayR@state.gov>
6242      6244                                                                                                                                                                   Redactions   agency Discussion;
                                       Marquis, Matthew R                  Paul, Joshua M                                                                                        Produce in
WASHAR003 WASHAR003        7/26/2018                                                                                                  0 mm
                                       <MarquisMR@state.gov>               <PaulJM@state.gov>                                                                                    Full
6245      6246
                                                                                                      PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                        CPA Media Monitoring: Zacks: 3 Gun
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"       DDTC-Directors-DL <PM-DDTC-                                                Produce in
WASHAR003 WASHAR003        5/25/2018                                                                                                    Stocks Up on Trump's Deregulatory Gun
                                     RMA@state.gov>                        <MarquisMR@state.gov>      Directors-DL@state.gov>, "Miller,                                          Full
6247      6249                                                                                                                          Export Proposal
                                                                                                      Michael F" <Millermf@state.gov>




                                                                                                    705 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 758 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                   WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                  FROM                      CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                   PRODUCE WITHHOLDING


                                        "Hart, Robert L" <HartRL@state.gov>,
                                        "Miller, Michael F"
                                        <Millermf@state.gov>, "Jost, Aaron
                                        W" <JostAW@state.gov>, PM-DDTC-
                                                                                                                                                                                                 Deliberative -
                                        Directors-DL <PM-DDTC-Directors-
                                                                                                                                                                                                Predecisional
                                        DL@state.gov>, "Cressey, Laura E"                                                                 RE: FLASH CLEARANCE: NSC Response to Produce
                                                                             "Strike, Andrew P"                                                                                                 Interagency Discussion;
WASHAR003 WASHAR003            1/5/2018 <CresseyLE@state.gov>, "Christensen,                          PM-CPA <PM-CPA@state.gov>           Reuters (Stone) on Arms Transfer     with
                                                                             <StrikeAP@state.gov>                                                                                               B6 - Privileged -
6250      6260                          Brent T" <ChristensenBT@state.gov>,                                                               Initiative                           Redactions
                                                                                                                                                                                                Presidential
                                        "Monjay, Robert"
                                                                                                                                                                                                Communication;
                                        <MonjayR@state.gov>, "Steffens,
                                        Jessica L" <SteffensJL@state.gov>,
                                        "Sciandra, Salvatore"
                                        <SciandraS@state.gov>



                                     "Monjay, Robert"
                                                                                                      PM-CPA <PM-CPA@state.gov>, PM-      RE: CPA Media Monitoring: Export Law
                                     <MonjayR@state.gov>, "Marquis,                                                                                                                Produce       Deliberative -
                                                                       "Paul, Joshua M"               DDTC-Directors-DL <PM-DDTC-         Blog: DDTC’s Buzz er Beater to Save
WASHAR003 WASHAR003        5/16/2018 Matthew R" <MarquisMR@state.gov>,                                                                                                             with         Predecisional
                                                                       <PaulJM@state.gov>             Directors-DL@state.gov>, "Miller,   Brokering Authority over Firearms Miss
6261      6264                       PM-DTCP-RMA <PM-DTCP-                                                                                                                         Redactions   Interagency Discussion;
                                                                                                      Michael F" <Millermf@state.gov>     es the Hoop
                                     RMA@state.gov>

                                                                                                      PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                        CPA Media Monitoring: Washington Post:
                                     PM-DTCP-RMA <PM-DTCP-                  Marquis, Matthew R        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        7/18/2018                                                                                                    Meet the man who might have brought
                                     RMA@state.gov>                         <MarquisMR@state.gov>     Directors-DL@state.gov>, "Miller,                                        Full
6265      6268                                                                                                                          on the age of ‘downloadable guns’
                                                                                                      Michael F" <Millermf@state.gov>




                                                                                                    706 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 759 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                          CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING


                                     Paul, Joshua M <PaulJM@state.gov>,
                                     "Miller, Michael F"
                                     <Millermf@state.gov>, "Hart, Robert
                                                                                                                                                                                  Produce       Deliberative -
                                     L" <HartRL@state.gov>, "Rogers,       Heidema, Sarah J
WASHAR003 WASHAR003        7/27/2018                                                                                                    0 RE: 18.04.06 DOJ MTD.pdf                with         Predecisional Intra-
                                     Shana A" <RogersSA2@state.gov>,       <HeidemaSJ@state.gov>
6269      6270                                                                                                                                                                    Redactions   agency Discussion;
                                     "Freeman, Jeremy B"
                                     <FreemanJB@state.gov>, "Fabry,
                                     Steven F" <FabrySF@state.gov>



                                                                           Paul, Joshua M                                                                                         Produce in
WASHAR003 WASHAR003        5/14/2018 PM-DAS's <PM-DASs@state.gov>                                        PM-CPA <PM-CPA@state.gov>          Fwd: Roll Out call - CATS 1-3
                                                                           <PaulJM@state.gov>                                                                                     Full
6271      6277
                                                                                                                                        CPA Media Monitoring: The Trace: Trump
                                       PM-DDTC-Directors-DL <PM-DDTC-      "Marquis, Matthew R"          PM-CPA <PM-CPA@state.gov>, PM-                                        Produce in
WASHAR003 WASHAR003        5/15/2018                                                                                                    Administration Advances Plan to Relax
                                       Directors-DL@state.gov>             <MarquisMR@state.gov>         DAS's <PM-DASs@state.gov>                                             Full
6278      6279                                                                                                                          Gun Export Rules
                                       Sarah J.Heidema                     Gary Stanley                                                     Defense and Export-Import Update (May Produce in
WASHAR003 WASHAR003        5/30/2018                                                                                                    0
                                       <heidemasj@state.gov>               <gstanley@glstrade.com>                                          30, 2018)                             Full
6280      6293
                                                                                                                                          Morning Consult Washington, Presented
                                                                           Morning Consult                                                by the Electronic Payments Coalition:
                                                                                                                                                                                Produce in
WASHAR003 WASHAR003        2/15/2018 <millermf@state.gov>                  <reply@e.morningconsult.com                                  0 Romney Postpones Senate
                                                                                                                                                                                Full
6294      6302                                                             >                                                              Announcement After Florida School
                                                                                                                                          Shooting

                                     "Heidema, Sarah J"
                                     <HeidemaSJ@state.gov>, "Miller,
                                     Michael F" <Millermf@state.gov>,
                                     "Hart, Robert L" <HartRL@state.gov>,                                                                                                         Produce       Deliberative -
                                                                          "Paul, Joshua M"
WASHAR003 WASHAR003        7/27/2018 "Rogers, Shana A"                                                                                  0 RE: 18.04.06 DOJ MTD.pdf                with         Predecisional Intra-
                                                                          <PaulJM@state.gov>
6303      6304                       <RogersSA2@state.gov>, "Freeman,                                                                                                             Redactions   agency Discussion;
                                     Jeremy B" <FreemanJB@state.gov>,
                                     "Fabry, Steven F"
                                     <FabrySF@state.gov>




                                                                                                     707 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 760 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                             CC                                     FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                            PM-CPA <PM-CPA@state.gov>,
                                                                                                            "Brown, Stanley L"
                                                                                                            <BrownSL@state.gov>, "O'Keefe,
                                                                                                            Kevin P" <OKeefeKP@state.gov>,
                                                                                                            "Miller, Michael F"
                                                                                                            <Millermf@state.gov>, "Mak,
                                     "Steffens, Jessica L"
                                                                           "Marquis, Matthew R"             Daniella" <MakD@state.gov>,                                                Produce in
WASHAR003 WASHAR003        5/23/2018 <SteffensJL@state.gov>, PM-Strategy                                                                           CPA Media Monitoring: 23 May 2018
                                                                           <MarquisMR@state.gov>            "Martin, Davette T"                                                        Full
6305      6308                       <PM-Strategy@state.gov>
                                                                                                            <MartinDT@state.gov>, "Dudding,
                                                                                                            Maria" <DuddingM@state.gov>,
                                                                                                            "Litzenberger, Earle D (Lee)"
                                                                                                            <LitzenbergerED@state.gov>, "(U)
                                                                                                            Nute, Kathryn M"
                                                                                                            <NuteKM3@state.gov>
                                                                           Gary Stanley                                                            Defense and Export-Import Update    Produce in
WASHAR003 WASHAR003        3/16/2018 Joshua M.Paul <PaulJM@state.gov>                                                                          0
                                                                           <gstanley@glstrade.com>                                                 (March 16, 2018)                    Full
6309      6323

                                     "Jost, Aaron W" <JostAW@state.gov>,
                                     "Litzenberger, Earle D (Lee)"
                                                                                                                                                                                       Produce       Deliberative -
                                     <LitzenbergerED@state.gov>,         "Kaidanow, Tina S"
WASHAR003 WASHAR003        3/30/2018                                                                                                           0 Re: Sig Sauer Trade Issue             with         Predecisional Intra-
                                     "Steffens, Jessica L"               <KaidanowTS@state.gov>
6324      6326                                                                                                                                                                         Redactions   agency Discussion;
                                     <SteffensJL@state.gov>, "Miller,
                                     Michael F" <Millermf@state.gov>

                                                                           "Jim Bartlett, Full Circle
                                                                           Compliance"                                                                                                 Produce in
WASHAR003 WASHAR003        7/19/2018 <pauljm@state.gov>                                                                                        0 18-0719 Thursday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                              Full
6327      6350
                                                                           ce.eu>




                                                                                                       708 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 761 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING
                                                                                                     PM-All-Users <PM-All-
                                                                                                     Users@state.gov>, PM-Post-Officers-
                                                                                                     DL
                                                                                                     <PM_Post_Officers_DL@state.gov>,
                                                                                                     PM-POLAD-DL <PM-POLAD-
                                                                                                     DL@state.gov>, ISN-SCO-DL <ISN-
                                                                                                     SPC-DL@state.gov>, PM-CPA <PM-
                                                                                                     CPA@state.gov>, AVC-Press-DL
                                                                                                     <AVC-Press-DL@state.gov>, "Fong,
                                                                                                     Isaac JY" <FongIJY@state.gov>,
                                                                                                     "Tucker, Maureen E"
                                                                                                     <TuckerME@state.gov>, "Ricci,
                                                                                                     Anthony" <RicciA@state.gov>,
                                                                                                     "Fabry, Steven F"
                                                                                                     <FabrySF@state.gov>, "Rogers,
                                       PM-Staffers Mailbox <PM-           "Marquis, Matthew R"                                           25 Jul 2018PM NEWS CLIPS FOR JULY 23-    Produce in
WASHAR003 WASHAR003        7/27/2018                                                                 Shana A" <RogersSA2@state.gov>,
                                       StaffersMailbox@state.gov>         <MarquisMR@state.gov>                                          27, 2018                                 Full
6351      6367                                                                                       "Abisellan, Eduardo"
                                                                                                     <AbisellanE@state.gov>, "Cooper,
                                                                                                     John M" <CooperJM3@state.gov>,
                                                                                                     "Sullivan, Jerry"
                                                                                                     <SullivanJ@state.gov>, "Saghieh,
                                                                                                     Luana" <SaghiehL@state.gov>,
                                                                                                     "Wyatt, James A"
                                                                                                     <WyattJA@state.gov>, "Darrach,
                                                                                                     Tamara A" <DarrachTA@state.gov>,
                                                                                                     "Tian, Steven Y"
                                                                                                     <TianSY@state.gov>, "Lao-Talens,
                                                                                                     Daniel N"
                                                                                                     <LaoTalensDN@state.gov>,
                                                                                                     "Paolella, James H"
                                                                                                     <PaolellaJH@state gov> "Basley
                                                                                                     PM-CPA <PM-CPA@state.gov>, PM-
                                       PM-DTCP-RMA <PM-DTCP-              Marquis, Matthew R         DDTC-Directors-DL <PM-DDTC-         CPA Media Monitoring: Export Law Blog:   Produce in
WASHAR003 WASHAR003        7/17/2018
                                       RMA@state.gov>                     <MarquisMR@state.gov>      Directors-DL@state.gov>, "Miller,   Chronicle of a Death Foretold            Full
6368      6369
                                                                                                     Michael F" <Millermf@state.gov>




                                                                                                  709 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 762 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                              WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                  FROM                      CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                              PRODUCE WITHHOLDING


                                     "McKeeby, David I"
                                     <McKeebyDI@state.gov>, "Cavnar,
                                     Anna" <CavnarA@state.gov>, "Fabry,
                                     Steven F" <FabrySF@state.gov>, "Wall,                                                                                                                  Deliberative -
                                     Amanda J" <WallAJ@state.gov>, PM-                                                                                                                     Predecisional Intra-
                                                                                                                                                                              Produce
                                     CPA <PM-CPA@state.gov>, "Cappiello, "Mason, Julia N"                                           RE: Reporter hoping to talk about legal                agency Discussion;
WASHAR003 WASHAR003        7/13/2018                                                                                            0                                             with
                                     Cheryl A" <CappielloCA@state.gov>,    <MasonJN@state.gov>                                      settlement with Defense Distributed                    Attorney Work Product;
6370      6373                                                                                                                                                                Redactions
                                     "Thibodeau, Jessica K"                                                                                                                                Attorney-Client
                                     <ThibodeauJK@state.gov>, "Ricci,                                                                                                                      Privilege;
                                     Anthony" <RicciA@state.gov>,
                                     "Freeman, Jeremy B"
                                     <FreemanJB@state.gov>



                                     "Monjay, Robert"
                                     <MonjayR@state.gov>, "Marquis,                                PM-CPA <PM-CPA@state.gov>,       RE: CPA Media Monitoring: The Hill:       Produce       Deliberative -
                                                                       "Paul, Joshua M"
WASHAR003 WASHAR003        1/11/2018 Matthew R" <MarquisMR@state.gov>,                             "Miller, Michael F"              Planned shift on gun exports kicks up     with         Predecisional Intra-
                                                                       <PaulJM@state.gov>
6374      6377                       PM-DTCP-RMA <PM-DTCP-                                         <Millermf@state.gov>             storm                                     Redactions   agency Discussion;
                                     RMA@state.gov>




                                                                                                 710 of 760
                                                           Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 763 of 812
                                                            Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                          No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                 FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING




                                     "Carter, Rachel" <CarterR@state.gov>,
                                     PM-Strategy <PM-
                                     Strategy@state.gov>, Legal-PM-DL
                                     <Legal-PM-DL@state.gov>
                                     CC: PM-CPA <PM-CPA@state.gov>,
                                     "Brown, Stanley L"
                                     <BrownSL@state.gov>, "O'Keefe, Kevin
                                     P" <OKeefeKP@state.gov>, "Miller,
                                     Michael F" <Millermf@state.gov>,      "Marquis, Matthew R"                                          Defense Distributed Settlement Alerts for Produce in
WASHAR003 WASHAR003        7/26/2018                                                                                                 0
                                     "Mak, Daniella" <MakD@state.gov>, <MarquisMR@state.gov>                                             25 July 2018                              Full
6378      6380
                                     "Martin, Davette T"
                                     <MartinDT@state.gov>, "Dudding,
                                     Maria" <DuddingM@state.gov>,
                                     "Litzenberger, Earle D (Lee)"
                                     <LitzenbergerED@state.gov>, "Nute,
                                     Kathryn M" <NuteKM3@state.gov>,
                                     "McVerry, James"
                                     <James.Mcverry.ctr@dla.mil>




                                                                                                    PM-CPA <PM-CPA@state.gov>, PM-
                                     PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"        DDTC-Directors-DL <PM-DDTC-       CPA Media Monitoring: Giffords: THE         Produce in
WASHAR003 WASHAR003        7/25/2018
                                     RMA@state.gov>                     <MarquisMR@state.gov>       Directors-DL@state.gov>, "Miller, DANGERS OF 3D-PRINTED GUNS                  Full
6381      6382
                                                                                                    Michael F" <Millermf@state.gov>

                                                                                                    PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                      CPA Media Monitoring: Guns.com: Smith
                                     PM-DTCP-RMA <PM-DTCP-              "Marquis, Matthew R"        DDTC-Directors-DL <PM-DDTC-                                                Produce in
WASHAR003 WASHAR003        6/21/2018                                                                                                  & Wesson: Export reform helps, but not a
                                     RMA@state.gov>                     <MarquisMR@state.gov>       Directors-DL@state.gov>, "Miller,                                          Full
6383      6384                                                                                                                        lot
                                                                                                    Michael F" <Millermf@state.gov>




                                                                                                  711 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 764 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                                        WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                             CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                        PRODUCE WITHHOLDING
                                                                                                            PM-CPA <PM-CPA@state.gov>, PM- CPA Media Monitoring: Export Law Blog:
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"             DDTC-Directors-DL <PM-DDTC-       DDTC’s Buzzer B eater to Save Brokering Produce in
WASHAR003 WASHAR003        5/16/2018
                                     RMA@state.gov>                        <MarquisMR@state.gov>            Directors-DL@state.gov>, "Miller, Authority over Firearms Misses t he Hoop Full
6385      6386
                                                                                                            Michael F" <Millermf@state.gov>
                                                                         "McKeeby, David I"
                                                                                                                                                                                        Produce in
WASHAR003 WASHAR003        7/25/2018 "Paul, Joshua M" <PaulJM@state.gov> <McKeebyDI@state.gov>                                                0 D2--MEDIA INQUIRY COUNT--16 so far
                                                                                                                                                                                        Full
6387      6388
                                                                                                            PM-CPA <PM-CPA@state.gov>,
                                                                                                            "Brown, Stanley L"
                                                                                                            <BrownSL@state.gov>, "O'Keefe,
                                                                                                            Kevin P" <OKeefeKP@state.gov>,
                                                                                                            "Miller, Michael F"
                                                                                                            <Millermf@state.gov>, "Mak,
                                     "Steffens, Jessica L"                                                  Daniella" <MakD@state.gov>,
                                     <SteffensJL@state.gov>, PM-Strategy   "Marquis, Matthew R"             "Martin, Davette T"                Defense Distributed Settlement Alerts for Produce in
WASHAR003 WASHAR003        7/25/2018
                                     <PM-Strategy@state.gov>, Legal-PM-    <MarquisMR@state.gov>            <MartinDT@state.gov>, "Dudding,    25 July 2018                              Full
6389      6391
                                     DL <Legal-PM-DL@state.gov>                                             Maria" <DuddingM@state.gov>,
                                                                                                            "Litzenberger, Earle D (Lee)"
                                                                                                            <LitzenbergerED@state.gov>,
                                                                                                            "Nute, Kathryn M"
                                                                                                            <NuteKM3@state.gov>, "McVerry,
                                                                                                            James"
                                                                                                            <James.Mcverry.ctr@dla.mil>
                                                                                                                                                FW: Request briefing on proposed ITAR   Produce        Deliberative -
                                                                           "Paul, Joshua M"
WASHAR003 WASHAR003        7/20/2018 PM-CPA <PM-CPA@state.gov>                                                                                0 change on 3-D printing software for     with          Predecisional Intra-
                                                                           <PaulJM@state.gov
6392      6396                                                                                                                                  plastic firearms                        Redactions    agency Discussion;
                                                                           "Jim Bartlett, Full Circle
                                                                           Compliance"                                                                                                  Produce in
WASHAR003 WASHAR003        7/16/2018 <pauljm@state.gov>                                                                                       0 18-0716 Monday "Daily Bugle"
                                                                           <jebartlett@fullcirclecomplian                                                                               Full
6397      6446
                                                                           ce.eu>
                                                                                                                                                RE: CPA Media Monitoring: USA Today:                 Deliberative -
                                       "Marquis, Matthew R"                "Paul, Joshua M"                                                                                             Withhold in
WASHAR003 WASHAR003        7/25/2018                                                                                                          0 Make an AR-15 at home: 3D printed                   Predecisional Intra-
                                       <MarquisMR@state.gov>               <PaulJM@state.gov>                                                                                           Full
6447      6449                                                                                                                                  'downloadable guns' available Aug. 1                agency Discussion;




                                                                                                       712 of 760
                                                                Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 765 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                      WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                   FROM                        CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                      PRODUCE WITHHOLDING
                                       "Miller, Michael F"                  "Paul, Joshua M"                                                 Accepted: SFRC/HFAC Brief on DD          Produce in
WASHAR003 WASHAR003        7/23/2018                                                                                                     0
                                       <Millermf@state.gov>                 <PaulJM@state.gov>                                               Settlement                               Full
6450      6450
                                                                                                        PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                          CPA Media Monitoring: Forbes: The Good
                                     PM-DTCP-RMA <PM-DTCP-                  "Marquis, Matthew R"        DDTC-Directors-DL <PM-DDTC-                                              Produce in
WASHAR003 WASHAR003        5/29/2018                                                                                                      And The Bad Of Reforms To Firearms
                                     RMA@state.gov>                         <MarquisMR@state.gov>       Directors-DL@state.gov>, "Miller,                                        Full
6451      6453                                                                                                                            Export Controls
                                                                                                        Michael F" <Millermf@state.gov>

                                                                                                        PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                          CPA Media Monitoring: Boston Globe: No
                                        PM-DTCP-RMA <PM-DTCP-               "Marquis, Matthew R"        DDTC-Directors-DL <PM-DDTC-                                                Produce in
WASHAR003 WASHAR003            7/2/2018                                                                                                   easy arms deals for dictators, no matter
                                        RMA@state.gov>                      <MarquisMR@state.gov>       Directors-DL@state.gov>, "Miller,                                          Full
6454      6455                                                                                                                            what Trump says
                                                                                                        Michael F" <Millermf@state.gov>

                                     "Fite, David (Foreign Relations)"
                                     <David_Fite@foreign.senate.gov>,                                   "McCormick, Jamie"
                                     "Rice, Edmund"                                                     <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                                                            "Paul, Joshua M"                                                                                          Produce in
WASHAR003 WASHAR003        7/20/2018 <Edmund.Rice@mail.house.gov>,                                      >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                                                            <PaulJM@state.gov>                                                                                        Full
6456      6458                       "Miller, Michael F"                                                Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,                                    <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                       "Mitchell, Yolanda X"                "Heidema, Sarah J"                                                                                        Produce in
WASHAR003 WASHAR003        7/27/2018                                                                                                     0 FW: Letter
                                       <MitchellYX@state.gov>               <HeidemaSJ@state.gov>                                                                                     Full
6459      6459

                                     "'Darrach, Tamara A'"
                                     <DarrachTA@state.gov>, "'McCormick,
                                     Jamie'"                                "Fite, David (Foreign
                                     <Jamie.McCormick@mail.house.gov>,      Relations)"                  "Paul, Joshua M"                                                             Produce in
WASHAR003 WASHAR003        7/23/2018                                                                                                         RE: Monthly Arms Transfer - Reschedule
                                     "Oliver, Stacie (Foreign Relations)"   <David_Fite@foreign.senate.g <PaulJM@state.gov>                                                           Full
6460      6462
                                     <Stacie_Oliver@foreign.senate.gov>,    ov>
                                     "'Rice, Edmund'"
                                     <Edmund.Rice@mail.house.gov>




                                                                                                     713 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 766 of 812
                                                           Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                         No. 2:18-1115-RSL
                                                                                                                                                                                WITHHOLD/ BASIS FOR
BATES START BATES END   DATE        TO                                 FROM                             CC                               FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                PRODUCE WITHHOLDING
                                                                       "Jim Bartlett, Full Circle
                                                                       Compliance"                                                                                              Produce in
WASHAR003 WASHAR003        7/17/2018 <pauljm@state.gov>                                                                                0 18-0717 Tuesday "Daily Bugle"
                                                                       <jebartlett@fullcirclecomplian                                                                           Full
6463      6487
                                                                       ce.eu>
                                                                                                        PM-CPA <PM-CPA@state.gov>, PM-
                                     PM-DTCP-RMA <PM-DTCP-                                                                                CPA Media Monitoring: Brady Campaign:
                                                                         "Marquis, Matthew R"           DDTC-Directors-DL <PM-DDTC-                                             Withhold in
WASHAR003 WASHAR003        7/25/2018 RMA@state.gov>, Legal-PM-DL <Legal-                                                                  What You Need to Know About the 3D
                                                                         <MarquisMR@state.gov>          Directors-DL@state.gov>, "Miller,                                       Full
6488      6489                       PM-DL@state.gov>                                                                                     Printing of Guns on Demand
                                                                                                        Michael F" <Millermf@state.gov>




                                                                                                   714 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 767 of 812
                                                               Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                             No. 2:18-1115-RSL
                                                                                                                                                                             WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                       CC                                  FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                             PRODUCE WITHHOLDING
                                                                                                     PM-All-Users <PM-All-
                                                                                                     Users@state.gov>, PM-Post-Officers-
                                                                                                     DL
                                                                                                     <PM_Post_Officers_DL@state.gov>,
                                                                                                     PM-POLAD-DL <PM-POLAD-
                                                                                                     DL@state.gov>, ISN-SCO-DL <ISN-
                                                                                                     SPC-DL@state.gov>, PM-CPA <PM-
                                                                                                     CPA@state.gov>, AVC-Press-DL
                                                                                                     <AVC-Press-DL@state.gov>, "Fong,
                                                                                                     Isaac JY" <FongIJY@state.gov>,
                                                                                                     "Tucker, Maureen E"
                                                                                                     <TuckerME@state.gov>, "Ricci,
                                                                                                     Anthony" <RicciA@state.gov>,
                                                                                                     "Fabry, Steven F"
                                                                                                     <FabrySF@state.gov>, "Rogers,
                                       PM-Staffers Mailbox <PM-           "Marquis, Matthew R"                                                                               Produce in
WASHAR003 WASHAR003        7/13/2018                                                                 Shana A" <RogersSA2@state.gov>, PM NEWS CLIPS FOR JULY 9-12, 2018
                                       StaffersMailbox@state.gov>         <MarquisMR@state.gov>                                                                              Full
6490      6503                                                                                       "Abisellan, Eduardo"
                                                                                                     <AbisellanE@state.gov>, "Cooper,
                                                                                                     John M" <CooperJM3@state.gov>,
                                                                                                     "Sullivan, Jerry"
                                                                                                     <SullivanJ@state.gov>, "Saghieh,
                                                                                                     Luana" <SaghiehL@state.gov>,
                                                                                                     "Wyatt, James A"
                                                                                                     <WyattJA@state.gov>, "Darrach,
                                                                                                     Tamara A" <DarrachTA@state.gov>,
                                                                                                     "Tian, Steven Y"
                                                                                                     <TianSY@state.gov>, "Lao-Talens,
                                                                                                     Daniel N"
                                                                                                     <LaoTalensDN@state.gov>,
                                                                                                     "Paolella, James H"
                                                                                                     <PaolellaJH@state gov> "Basley
                                                                         "McKeeby, David I"
                                                                                                                                         Re: Reported State Department       Withhold in
WASHAR003 WASHAR003        7/27/2018 "Paul, Joshua M" <PaulJM@state.gov> <McKeebyDI@state.gov>                                        0
                                                                                                                                         Spokesperson Statement on 3D Guns   Full
6504      6505




                                                                                                  715 of 760
                                                               Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 768 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                            WITHHOLD/ BASIS FOR
BATES START BATES END   DATE            TO                                    FROM                             CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                            PRODUCE WITHHOLDING
                                                                                                               PM-CPA <PM-CPA@state.gov>,
                                                                                                               "Brown, Stanley L"
                                                                                                               <BrownSL@state.gov>, "O'Keefe,
                                                                                                               Kevin P" <OKeefeKP@state.gov>,
                                                                                                               "Miller, Michael F"
                                        "Steffens, Jessica L"
                                                                              "Marquis, Matthew R"             <Millermf@state.gov>, "Mak,                                                  Produce in
WASHAR003 WASHAR003            5/1/2018 <SteffensJL@state.gov>, PM-Strategy                                                                          CPA Media Monitoring: 1 May 2018
                                                                              <MarquisMR@state.gov>            Daniella" <MakD@state.gov>,                                                  Full
6506      6508                          <PM-Strategy@state.gov>
                                                                                                               "Martin, Davette T"
                                                                                                               <MartinDT@state.gov>, "Dudding,
                                                                                                               Maria" <DuddingM@state.gov>,
                                                                                                               "Litzenberger, Earle D (Lee)"
                                                                                                               <LitzenbergerED@state.gov>
                                                                                                                                                   RE: CPA Media Monitoring: USA Today:
                                                                              "Marquis, Matthew R"                                                                                          Produce in
WASHAR003 WASHAR003        7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                         0 Make an AR-15 at home: 3D printed
                                                                              <MarquisMR@state.gov>                                                                                         Full
6509      6511                                                                                                                                     'downloadable guns' available Aug. 1

                                                                                                               PM-CPA <PM-CPA@state.gov>, PM-        CPA Media Monitoring: Forbes: Trump
                                        PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"             DDTC-Directors-DL <PM-DDTC-           Administration's Proposed Reforms To   Produce in
WASHAR003 WASHAR003        5/29/2018
                                        RMA@state.gov>                        <MarquisMR@state.gov>            Directors-DL@state.gov>, "Miller,     Firearms Export Controls Are Good --   Full
6512      6513
                                                                                                               Michael F" <Millermf@state.gov>       Mostly
                                                                              "Jim Bartlett, Full Circle
                                                                              Compliance (\"FCC\")"                                                                                         Produce in
WASHAR003 WASHAR003            5/4/2018 <pauljm@state.gov>                                                                                       0 18-0503 Thursday "Daily Bugle"
                                                                              <jebartlett@fullcirclecomplian                                                                                Full
6514      6527
                                                                              ce.eu>

                                     "Fite, David (Foreign Relations)"
                                     <David_Fite@foreign.senate.gov>,                                          "McCormick, Jamie"
                                     "Rice, Edmund"                                                            <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                                                              "Paul, Joshua M"                                                                                              Produce in
WASHAR003 WASHAR003        7/20/2018 <Edmund.Rice@mail.house.gov>,                                             >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                                                              <PaulJM@state.gov>                                                                                            Full
6528      6531                       "Miller, Michael F"                                                       Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,                                           <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                        Michael F.Miller                      Gary Stanley                                                           Defense and Export-Import Update (May Produce in
WASHAR003 WASHAR003        5/24/2018                                                                                                             0
                                        <MillerMF@state.gov>                  <gstanley@glstrade.com>                                                24, 2018)                             Full
6532      6545


                                                                                                          716 of 760
                                                             Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 769 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                      CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                     PM-CPA <PM-CPA@state.gov>, PM-
                                                                                                                                       CPA Media Monitoring: Defense News:
                                     PM-DTCP-RMA <PM-DTCP-                 "Marquis, Matthew R"      DDTC-Directors-DL <PM-DDTC-                                                 Produce in
WASHAR003 WASHAR003        5/15/2018                                                                                                   Selling guns abroad could get easier,
                                     RMA@state.gov>                        <MarquisMR@state.gov>     Directors-DL@state.gov>, "Miller,                                           Full
6546      6547                                                                                                                         thanks to the Trump administration
                                                                                                     Michael F" <Millermf@state.gov>

                                                                                                                                         RE: CPA Media Monitoring: Huffington
                                                                                                                                                                                 Produce
                                       "Fabry, Steven F"                   "Paul, Joshua M"                                              Post: Gun Safety Gr oups Race To Stop                 Attorney-Client
WASHAR003 WASHAR003        7/26/2018                                                                                                   0                                         with
                                       <FabrySF@state.gov>                 <PaulJM@state.gov>                                            Company From Unleashing ‘The Age Of                  Privilege;
6548      6552                                                                                                                                                                   Redactions
                                                                                                                                         The Downloadable Gun’
                                                                                                     PM-CPA <PM-CPA@state.gov>,
                                                                                                     "Brown, Stanley L"
                                                                                                     <BrownSL@state.gov>, "O'Keefe,
                                                                                                     Kevin P" <OKeefeKP@state.gov>,
                                                                                                     "Miller, Michael F"
                                                                                                     <Millermf@state.gov>, "Mak,
                                                                                                     Daniella" <MakD@state.gov>,
                                     "Steffens, Jessica L"
                                                                           "Marquis, Matthew R"      "Martin, Davette T"                                                         Produce in
WASHAR003 WASHAR003        7/19/2018 <SteffensJL@state.gov>, PM-Strategy                                                                CPA Media Monitoring: 18 July 2018
                                                                           <MarquisMR@state.gov>     <MartinDT@state.gov>, "Dudding,                                             Full
6553      6556                       <PM-Strategy@state.gov>
                                                                                                     Maria" <DuddingM@state.gov>,
                                                                                                     "Litzenberger, Earle D (Lee)"
                                                                                                     <LitzenbergerED@state.gov>,
                                                                                                     "Nute, Kathryn M"
                                                                                                     <NuteKM3@state.gov>, "McVerry,
                                                                                                     James"
                                                                                                     <James.Mcverry.ctr@dla.mil>




                                                                                                   717 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 770 of 812
                                                             Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                           No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE         TO                                    FROM                         CC                                   FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING


                                                                                                        "Oliver, Stacie (Foreign Relations)"
                                                                                                        <Stacie_Oliver@foreign.senate.gov>
                                     "Paul, Joshua M (PaulJM@state.gov)"
                                                                           "Fite, David (Foreign        , "Edmund.Rice@mail.house.gov
                                     <PaulJM@state.gov>, "Darrach,
                                                                           Relations)"                  (edmund.rice@mail.house.gov)"        Reported State Department                 Produce in
WASHAR003 WASHAR003        7/27/2018 Tamara A" <DarrachTA@state.gov>,
                                                                           <David_Fite@foreign.senate.g <edmund.rice@mail.house.gov>,        Spokesperson Statement on 3D Guns         Full
6557      6557                       "Faulkner, Charles S"
                                                                           ov>                          "Jamie.mccormick@mail.house.gov"
                                     <FaulknerCS@state.gov>
                                                                                                        <Jamie.mccormick@mail.house.gov
                                                                                                        >




                                                                                                    "Oliver, Stacie (Foreign Relations)"
                                                                                                    <Stacie_Oliver@foreign.senate.gov>
                                                                                                    , "'Edmund.Rice@mail.house.gov
                                                                                                    (edmund.rice@mail.house.gov)'"
                                                                                                    <edmund.rice@mail.house.gov>,
                                     "'Miller, Michael F
                                                                                                    "'Jamie.mccormick@mail.house.gov'
                                     (Millermf@state.gov)'"                "Fite, David (Foreign
                                                                                                    "
                                     <Millermf@state.gov>, "'Darrach,      Relations)"                                                                                                 Produce in
WASHAR003 WASHAR003        7/25/2018                                                                <Jamie.mccormick@mail.house.gov RE: "Temporary Suspension"
                                     Tamara A'" <DarrachTA@state.gov>, <David_Fite@foreign.senate.g                                                                                    Full
6558      6558                                                                                      >, "Bartley, Megan (Foreign
                                     "'Paul, Joshua M (PaulJM@state.gov)'" ov>
                                                                                                    Relations)"
                                     <PaulJM@state.gov>
                                                                                                    <Megan_Bartley@foreign.senate.go
                                                                                                    v>, "Ricchetti, Daniel (Foreign
                                                                                                    Relations)"
                                                                                                    <Daniel_Ricchetti@foreign.senate.g
                                                                                                    ov>


                                     "Cross-Durrant, Marlo S" <Cross-  "McKeeby, David I"
                                                                                                                                             RE: Questions on recent settlement with Produce in
WASHAR003 WASHAR003        7/17/2018 DurrantMS@state.gov>, PM-CPA <PM- <McKeebyDI@state.gov>                                             0
                                                                                                                                             Defense Distributed                     Full
6559      6560                       CPA@state.gov>

                                                                           "Clay, Noel C"                                                    Fw: media inquiry - Defense Distributed   Produce in
WASHAR003 WASHAR003        7/24/2018 PM-CPA <PM-CPA@state.gov>                                                                           0
                                                                           <ClayNC2@state.gov>                                               settlement                                Full
6561      6562


                                                                                                     718 of 760
                                                            Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 771 of 812
                                                                Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                              No. 2:18-1115-RSL
                                                                                                                                                                                 WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                  FROM                       CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                 PRODUCE WITHHOLDING
                                                                                                                                                                                             Deliberative -
                                                                                                      "Fabry, Steven F"                                                                     Predecisional Intra-
                                                                                                                                                                                 Produce
                                       "Newstead, Jennifer G"              "Dorosin, Joshua L"        <FabrySF@state.gov>, "Wall,                                                           agency Discussion;
WASHAR003 WASHAR003        5/31/2018                                                                                                     FW: Defense Distributed                 with
                                       <NewsteadJG@state.gov>              <DorosinJL@state.gov>      Amanda J" <WallAJ@state.gov>                                                          Attorney Work Product;
6563      6571                                                                                                                                                                   Redactions
                                                                                                                                                                                            Attorney-Client
                                                                                                                                                                                            Privilege;
                                                                                                      PM-CPA <PM-CPA@state.gov>,
                                                                                                      "Brown, Stanley L"
                                                                                                      <BrownSL@state.gov>, "O'Keefe,
                                                                                                      Kevin P" <OKeefeKP@state.gov>,
                                                                                                      "Miller, Michael F"
                                                                                                      <Millermf@state.gov>, "Mak,
                                                                                                      Daniella" <MakD@state.gov>,
                                     "Steffens, Jessica L"
                                                                           "Marquis, Matthew R"       "Martin, Davette T"                                                        Produce in
WASHAR003 WASHAR003        7/16/2018 <SteffensJL@state.gov>, PM-Strategy                                                                 CPA Media Monitoring: 16 July 2018
                                                                           <MarquisMR@state.gov>      <MartinDT@state.gov>, "Dudding,                                            Full
6572      6575                       <PM-Strategy@state.gov>
                                                                                                      Maria" <DuddingM@state.gov>,
                                                                                                      "Litzenberger, Earle D (Lee)"
                                                                                                      <LitzenbergerED@state.gov>,
                                                                                                      "Nute, Kathryn M"
                                                                                                      <NuteKM3@state.gov>, "McVerry,
                                                                                                      James"
                                                                                                      <James.Mcverry.ctr@dla.mil>
                                     "Heidema, Sarah J"                                                                                                                          Produce       Deliberative -
                                                                           Monjay, Robert             "Hart, Robert L"
WASHAR003 WASHAR003        5/14/2018 <HeidemaSJ@state.gov>, "Miller,                                                                     RE: 1-3 brief                           with         Predecisional Intra-
                                                                           <MonjayR@state.gov>        <HartRL@state.gov>
6576      6576                       Michael F" <Millermf@state.gov>                                                                                                             Redactions   agency Discussion;

                                                                                                                                          RE: CPA Media Monitoring: USA Today:
                                                                         "Marquis, Matthew R"                                                                                    Produce in
WASHAR003 WASHAR003        7/25/2018 "Paul, Joshua M" <PaulJM@state.gov>                                                                0 Make an AR-15 at home: 3D printed
                                                                         <MarquisMR@state.gov>                                                                                   Full
6577      6579                                                                                                                            'downloadable guns' available Aug. 1




                                                                                                   719 of 760
                                                                 Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 772 of 812
                                                                 Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                               No. 2:18-1115-RSL
                                                                                                                                                                                       WITHHOLD/ BASIS FOR
BATES START BATES END   DATE              TO                                FROM                       CC                                    FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                       PRODUCE WITHHOLDING
                                                                                                       PM-CPA <PM-CPA@state.gov>,
                                                                                                       "Brown, Stanley L"
                                                                                                       <BrownSL@state.gov>, "O'Keefe,
                                                                                                       Kevin P" <OKeefeKP@state.gov>,
                                                                                                       "Miller, Michael F"
                                                                                                       <Millermf@state.gov>, "Mak,
                                                                                                       Daniella" <MakD@state.gov>,
                                     Steffens, Jessica L
                                                                            Marquis, Matthew R         "Martin, Davette T"                                                             Produce in
WASHAR003 WASHAR003        7/25/2018 <SteffensJL@state.gov>, PM-Strategy                                                                     CPA Media Monitoring: 25 July 2018
                                                                            <MarquisMR@state.gov>      <MartinDT@state.gov>, "Dudding,                                                 Full
6580      6583                       <PM-Strategy@state.gov>
                                                                                                       Maria" <DuddingM@state.gov>,
                                                                                                       "Litzenberger, Earle D (Lee)"
                                                                                                       <LitzenbergerED@state.gov>,
                                                                                                       "Nute, Kathryn M"
                                                                                                       <NuteKM3@state.gov>, "McVerry,
                                                                                                       James"
                                                                                                       <James.Mcverry.ctr@dla.mil>
                                                                                                                                                                                                     Deliberative -
                                                                                                                                                                                                    Predecisional Intra-
                                                                                                                                                                                       Produce
                                          "Miller, Michael F"               Heidema, Sarah J                                                 FW: PM Final: Defense Distributed offer                agency Discussion;
WASHAR003 WASHAR003            4/2/2018                                                                Hart, Robert L <HartRL@state.gov>                                               with
                                          <Millermf@state.gov>              <HeidemaSJ@state.gov>                                            of settlement                                          Attorney Work Product;
6584      6589                                                                                                                                                                         Redactions
                                                                                                                                                                                                    Attorney-Client
                                                                                                                                                                                                    Privilege;


                                        Wall, Amanda J <WallAJ@state.gov>,
                                        "Mason, Julia N"
                                        <MasonJN@state.gov>, PM-CPA <PM-
                                        CPA@state.gov>, "Cappiello, Cheryl A"
                                                                                                                                                                                       Produce       Deliberative -
                                        <CappielloCA@state.gov>, "Thibodeau, Fabry, Steven F                                                 RE: Reporter hoping to talk about legal
WASHAR003 WASHAR003            7/9/2018                                                                                                    0                                           with         Predecisional Intra-
                                        Jessica K" <ThibodeauJK@state.gov>, <FabrySF@state.gov>                                              settlement with Defense Distributed
6590      6591                                                                                                                                                                         Redactions   agency Discussion;
                                        "Ricci, Anthony" <RicciA@state.gov>,
                                        "Cavnar, Anna" <CavnarA@state.gov>,
                                        "Freeman, Jeremy B"
                                        <FreemanJB@state.gov>




                                                                                                    720 of 760
                                                              Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 773 of 812
                                                              Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                            No. 2:18-1115-RSL
                                                                                                                                                                                  WITHHOLD/ BASIS FOR
BATES START BATES END   DATE           TO                                 FROM                         CC                                 FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                                  PRODUCE WITHHOLDING

                                     Rice, Edmund
                                     <Edmund.Rice@mail.house.gov>,                                     "Oliver, Stacie (Foreign Relations)"
                                     "Fite, David (Foreign Relations)"                                 <Stacie_Oliver@foreign.senate.gov>
                                                                          "Paul, Joshua M"                                                  RE: Reported State Department         Produce in
WASHAR003 WASHAR003        7/27/2018 <David_Fite@foreign.senate.gov>,                                  , "McCormick, Jamie"
                                                                          <PaulJM@state.gov>                                                Spokesperson Statement on 3D Guns     Full
6592      6594                       "Darrach, Tamara A"                                               <Jamie.McCormick@mail.house.gov
                                     <DarrachTA@state.gov>, "Faulkner,                                 >
                                     Charles S" <FaulknerCS@state.gov>


                                     "'Paul, Joshua M'"
                                                                                                       "McCormick, Jamie"
                                     <PaulJM@state.gov>, "Rice, Edmund"   "Fite, David (Foreign
                                                                                                       <Jamie.McCormick@mail.house.gov RE: Request briefing on proposed ITAR
                                     <Edmund.Rice@mail.house.gov>,        Relations)"                                                                                             Produce in
WASHAR003 WASHAR003        7/20/2018                                                                   >, "Oliver, Stacie (Foreign        change on 3-D printing software for
                                     "Miller, Michael F"                  <David_Fite@foreign.senate.g                                                                            Full
6595      6597                                                                                         Relations)"                        plastic firearms
                                     <Millermf@state.gov>, "Darrach,      ov>
                                                                                                       <Stacie_Oliver@foreign.senate.gov>
                                     Tamara A" <DarrachTA@state.gov>

                                                                                                                                          RE: Request briefing on proposed ITAR   Produce       Deliberative -
                                       "Miller, Michael F"                "Heidema, Sarah J"
WASHAR003 WASHAR003        7/20/2018                                                                                                    0 change on 3-D printing software for     with         Predecisional Intra-
                                       <Millermf@state.gov>               <HeidemaSJ@state.gov>
6598      6599                                                                                                                            plastic firearms                        Redactions   agency Discussion;
                                       "Wrege, Karen M"                   "Heidema, Sarah J"                                                                                      Produce in
WASHAR003 WASHAR003        7/27/2018                                                                                                    0 Fwd: website announcement docs
                                       <WregeKM@state.gov>                <HeidemaSJ@state.gov>                                                                                   Full
6600      6601

                                     PM-DAS's <PM-DASs@state.gov>, PM-
                                     DDTC-Directors-DL <PM-DDTC-       "Paul, Joshua M"                                                   CPA Media Monitoring: Proposed Rules    Produce in
WASHAR003 WASHAR003        5/16/2018                                                                   PM-CPA <PM-CPA@state.gov>
                                     Directors-DL@state.gov>, PM-DTCP- <PaulJM@state.gov>                                                 Receive a Polarized Response            Full
6602      6603
                                     RMA <PM-DTCP-RMA@state.gov>

                                                                                                                                                                                  Produce       Deliberative -
                                                                          Paul, Joshua M                                                  RE: menendez on State authorizing 3D
WASHAR003 WASHAR003        7/25/2018                                                                                                                                              with         Predecisional Intra-
                                                                          <PaulJM@state.gov>                                              plastic guns? what's this?
6604      6606                                                                                                                                                                    Redactions   agency Discussion;
                                                                                                                                                                                  Produce
WASHAR003 WASHAR003                                                                                                                       Do not allow downloadable gun
                           7/27/2018 DDTC Response Team                   Redacted                                                                                                with         PII
6607      6607                                                                                                                            blueprints to be shared with anyone!
                                                                                                                                                                                  Redactions
                                                                                                                                                                                  Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team                   Redacted                                                        3D guns                                 with         PII
6608      6608
                                                                                                                                                                                  Redactions



                                                                                                    721 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 774 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE      WITHHOLDING
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Stop 3-D Gun Printing                     with         PII
6609      6609
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             STOP special exemption allowing
                           7/27/2018 DDTC Response Team              Redacted                                                                                             with         PII
6610      6610                                                                                                                  downloadable guns
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Gun safety                                with         PII
6611      6611
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Stop the Special exemption for
                           7/27/2018 DDTC Response Team              Redacted                                                                                             with         PII
6612      6612                                                                                                                  downloading 3D Printable Guns
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Stop Downloadable guns                    with         PII
6613      6613
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Downloading of blueprints for 3D guns     with         PII
6614      6615
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Defense Distributed Settlement            with         PII
6616      6616
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   NO 3-D PRINTED GUNS                       with         PII
6617      6617
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                         with         PII
6618      6618
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   Plastic guns                              with         PII
6619      6619
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   3D gun printing                           with         PII
6620      6620
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             End special exemption for 3-D printing of
                           7/27/2018 DDTC Response Team              Redacted                                                                                             with         PII
6621      6621                                                                                                                  online gun plans
                                                                                                                                                                          Redactions




                                                                                             722 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 775 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   3D printed guns                         with         PII
6622      6622
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   No 3D printer guns                      with         PII
6623      6623
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   No to plastic guns                      with         PII
6624      6624
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/27/2018 DDTC Response Team              Redacted                                                   The insanity of 3-D printed weapons     with         PII
6625      6625
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D Gun Printing Fiasco                  with         PII
6626      6626
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D printed guns                         with         PII
6627      6627
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP SPECIAL EXEMPTION!                 with         PII
6628      6628
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Please DO NOT ALLOW people to
                           7/26/2018 DDTC Response Team              Redacted                                                                                           with         PII
6629      6629                                                                                                                  download 3D gun printing instructions
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable guns                       with         PII
6630      6630
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3-D printer guns                        with         PII
6631      6631
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D guns                                 with         PII
6632      6632
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Blueprints for 3D-Printed guns          with         PII
6633      6633
                                                                                                                                                                        Redactions




                                                                                             723 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 776 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE      WITHHOLDING
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   No Guns                               with         PII
6634      6634
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable guns                     with         PII
6635      6635
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable guns                     with         PII
6636      6636
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Please stop the 3D downloadable gun
                           7/26/2018 DDTC Response Team              Redacted                                                                                         with         PII
6637      6637                                                                                                                  exemption
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3-D printers                          with         PII
6638      6638
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D gun blueprints                     with         PII
6639      6639
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   downloadable guns                     with         PII
6640      6640
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Regulation of plastic guns            with         PII
6641      6641
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   special request                       with         PII
6642      6642
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable guns                     with         PII
6643      6643
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   just, no                              with         PII
6644      6644
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Stop the exemption on downloadable
                           7/26/2018 DDTC Response Team              Redacted                                                                                         with         PII
6645      6645                                                                                                                  guns.
                                                                                                                                                                      Redactions




                                                                                             724 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 777 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                   WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                   PRODUCE      WITHHOLDING
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Stop Printable 3-D Guns!           with         PII
6646      6646
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D printed gun blueprints          with         PII
6647      6647
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003                                                                                                             STOP THE EXEMPTION ALLOWING
                           7/26/2018 DDTC Response Team              Redacted                                                                                      with         PII
6648      6648                                                                                                                  DOWNLOADABLE GUNS
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Stop Downloadable Guns             with         PII
6649      6649
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Stop Downloadable Guns             with         PII
6650      6650
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003                                                                                                             Stop Special Exemption Allowing
                           7/26/2018 DDTC Response Team              Redacted                                                                                      with         PII
6651      6651                                                                                                                  Downloadable Guns
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Stop Downloadable guns             with         PII
6652      6652
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003                                                                                                             Stop Special Exemption Allowing
                           7/26/2018 DDTC Response Team              Redacted                                                                                      with         PII
6653      6653                                                                                                                  Downloadable Guns
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D Guns                            with         PII
6654      6654
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Blueprints for downloadable guns   with         PII
6655      6655
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP DOWNLOADABLE GUNS!!!          with         PII
6656      6656
                                                                                                                                                                   Redactions
                                                                                                                                                                   Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Stop Downloadable 3d weapons       with         PII
6657      6657
                                                                                                                                                                   Redactions




                                                                                             725 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 778 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Printed Gun Deregulation                with         PII
6658      6658
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP DOWNLOADABLE GUNS                  with         PII
6659      6659
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns with             PII
6660      6660
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Re: NO downloadable guns                with         PII
6661      6661
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP downloadable guns                  with         PII
6662      6662
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP SPECIAL EXEMPTION!!!!!             with         PII
6663      6663
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   NO downloadable guns                    with         PII
6664      6664
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D Guns                                 with         PII
6665      6665
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption for
                           7/26/2018 DDTC Response Team              Redacted                                                                                           with         PII
6666      6666                                                                                                                  downloadable gun instructions
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                       with         PII
6667      6667
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             3-D Printable Guns?! Have you LOST your
                           7/26/2018 DDTC Response Team              Redacted                                                                                           with         PII
6668      6668                                                                                                                  minds?!
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP 3-D guns Dangerous                 with         PII
6669      6669
                                                                                                                                                                        Redactions




                                                                                             726 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 779 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE      WITHHOLDING
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Email re special exemption            with         PII
6670      6670
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption on
                           7/26/2018 DDTC Response Team              Redacted                                                                                         with         PII
6671      6671                                                                                                                  downloadable guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP Downloadable guns                with         PII
6672      6672
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP SPECIAL EXEMPTION!               with         PII
6673      6673
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns   with         PII
6674      6674
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Printable guns                        with         PII
6675      6675
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Stop Exemption of Downloadable Guns   with         PII
6676      6676
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns   with         PII
6677      6677
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns   with         PII
6678      6678
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   downloadable exemption                with         PII
6679      6679
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns   with         PII
6680      6680
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns   with         PII
6681      6681
                                                                                                                                                                      Redactions




                                                                                             727 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 780 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE      WITHHOLDING
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable guns                          with         PII
6682      6682
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP 3D guns                               with         PII
6683      6683
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             Do Not allow exemption for
                           7/26/2018 DDTC Response Team              Redacted                                                                                              with         PII
6684      6684                                                                                                                  downloadable guns via 3-d printer.
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             STOP THE SPECIAL EXEMPTION
                           7/26/2018 DDTC Response Team              Redacted                                                                                              with         PII
6685      6685                                                                                                                  ALLOWING DOWNLOADABLE GUNS
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                          with         PII
6686      6686
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Please stop the production of plastic guns with         PII
6687      6687
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   plastic guns                               with         PII
6688      6688
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             3D-printed guns - Legal Settlement with
                           7/26/2018 DDTC Response Team              Redacted                                                                                              with         PII
6689      6689                                                                                                                  Defense Distributed
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Printable 3-D Guns                         with         PII
6690      6690
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Printed Gun derugulation                   with         PII
6691      6691
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3-D Printed Guns                           with         PII
6692      6692
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             STOP downloadable blueprints of guns
                           7/26/2018 DDTC Response Team              Redacted                                                                                              with         PII
6693      6693                                                                                                                  for 3d printers
                                                                                                                                                                           Redactions




                                                                                             728 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 781 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D-printed guns settlement               with         PII
6694      6694
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   STOP                                     with         PII
6695      6695
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D printed guns                          with         PII
6696      6696
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   Please regulate plastic gun blueprints   with         PII
6697      6697
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   3D printed guns                          with         PII
6698      6698
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/26/2018 DDTC Response Team              Redacted                                                   No downloadable Guns                     with         PII
6699      6699
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             The Undetectable Firearms Act is for the
                           7/26/2018 DDTC Response Team              Redacted                                                                                            with         PII
6700      6700                                                                                                                  safety of Americans
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3d printed guns                          with         PII
6701      6701
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D gun                                   with         PII
6702      6702
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printer gun blueprints                with         PII
6703      6703
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No 3D Gun Blueprints                     with         PII
6704      6704
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   BLOCK 3D-PRINTED-GUN BLUEPRINTS          with         PII
6705      6705
                                                                                                                                                                         Redactions




                                                                                             729 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 782 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Block 3D-printed-gun blueprints         with         PII
6706      6706
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             I survived gun violence: Ban
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6707      6707                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             please stop the special exemption to
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6708      6708                                                                                                                  allow downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic guns                            with         PII
6709      6709
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Permission of downloading/printing 3D
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6710      6710                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Oppose 3-D printed gun blueprints       with         PII
6711      6711
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No 3-D Gun prints                       with         PII
6712      6712
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D-Printed Guns                         with         PII
6713      6713
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                                 with         PII
6714      6714
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Defense Distributed Settlement          with         PII
6715      6715
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D gun printing                         with         PII
6716      6716
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6717      6717                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions




                                                                                             730 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 783 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic guns                            with         PII
6718      6718
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Printed Guns?!                       with         PII
6719      6719
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Printable 3-D Guns!                with         PII
6720      6720
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Email re special exemption              with         PII
6721      6721
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Gun Safety                              with         PII
6722      6722
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   BLOCK 3D-PRINTED-GUN BLUEPRINTS         with         PII
6723      6723
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP exemption of downloadable guns with             PII
6724      6724
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   BLOCK 3D-PRINTED-GUN BLUEPRINTS         with         PII
6725      6725
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption allowing 3-D
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6726      6726                                                                                                                  Guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO To Plastic Guns!!                    with         PII
6727      6727
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP 3D printed guns!!                  with         PII
6728      6728
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No to 3D guns!!!!                       with         PII
6729      6729
                                                                                                                                                                        Redactions




                                                                                             731 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 784 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE      WITHHOLDING
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printable guns                     with         PII
6730      6730
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Terminate the settlement agreement
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6731      6731                                                                                                                  with Defense Distributed
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop                                  with         PII
6732      6732
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3d gun printing                       with         PII
6733      6733
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   BLOCK 3D-PRINTED-GUN BLUEPRINTS       with         PII
6734      6734
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printed guns                       with         PII
6735      6735
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable plastic guns?!           with         PII
6736      6736
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Stop the Special Exemption Allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6737      6737                                                                                                                  Downloadable Guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                     with         PII
6738      6738
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No 3D printed guns!!                  with         PII
6739      6739
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6740      6740                                                                                                                  downloadable guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   plastic guns                          with         PII
6741      6741
                                                                                                                                                                      Redactions




                                                                                             732 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 785 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE      WITHHOLDING
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   RE: Defense Distributed                    with         PII
6742      6742
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Defense Distributed                        with         PII
6743      6743
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   PLASTIC GUNS                               with         PII
6744      6744
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop downloadable guns!                    with         PII
6745      6745
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   DOWNLOADABLE GUNS                          with         PII
6746      6746
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   It’s Insanity                              with         PII
6747      6747
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop 3D Guns                               with         PII
6748      6748
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO on downloadable/3D-printable guns       with         PII
6749      6749
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   plastic guns                               with         PII
6750      6750
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic guns                               with         PII
6751      6751
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No special allowance for printable guns!   with         PII
6752      6752
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special Exemption                          with         PII
6753      6753
                                                                                                                                                                           Redactions




                                                                                             733 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 786 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Guns                                 with         PII
6754      6754
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             No special exemption for downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6755      6755                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                                 with         PII
6756      6756
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                       with         PII
6757      6757
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic guns                            with         PII
6758      6758
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3 D printed guns                        with         PII
6759      6759
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop 3D gun blueprints                  with         PII
6760      6760
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   opposition to 3D-printed guns           with         PII
6761      6761
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D gun blueprints on-line               with         PII
6762      6762
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP 3D PRINTING OF GUNS                with         PII
6763      6763
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable gun                        with         PII
6764      6764
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic Guns                            with         PII
6765      6765
                                                                                                                                                                        Redactions




                                                                                             734 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 787 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Block downloadable, untraceable guns     with         PII
6766      6766
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Printed Guns?                         with         PII
6767      6767
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6768      6768                                                                                                                  downloadable guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                        with         PII
6769      6769
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printed guns should not be allowed!   with         PII
6770      6770
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Printed guns                          with         PII
6771      6771
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Do not allow exemption that enables
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6772      6772                                                                                                                  people to download gun instructions
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                                  with         PII
6773      6773
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             3-D Printed Guns | NO! PLEASE! STOP
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6774      6774                                                                                                                  THE MADNESS!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Block 3D printed guns                    with         PII
6775      6775
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop                                     with         PII
6776      6776
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printable gun plans                   with         PII
6777      6777
                                                                                                                                                                         Redactions




                                                                                             735 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 788 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                                  with         PII
6778      6778
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic guns - I’m very scared           with         PII
6779      6779
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable Guns Exemption              with         PII
6780      6780
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No exemptions for guns!                  with         PII
6781      6781
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             please stop the special exemption
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6782      6782                                                                                                                  allowing downloadable 3D gun blueprints
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   RE: Stop Special Exemption               with         PII
6783      6783
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Anarchist 3-D downloadable guns          with         PII
6784      6784
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   We cannot let people have access to this with         PII
6785      6785
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop exemption allowing downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6786      6786                                                                                                                  guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6787      6787                                                                                                                  downloadable guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Please do not allow downloadable guns with            PII
6788      6788
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Printed Guns                          with         PII
6789      6789
                                                                                                                                                                         Redactions




                                                                                             736 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 789 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE      WITHHOLDING
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3-D printed gun blueprints                 with         PII
6790      6790
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP                                       with         PII
6791      6791
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No 3-D Printed Guns!                       with         PII
6792      6792
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   printable guns                             with         PII
6793      6793
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Please stop downloadable guns              with         PII
6794      6794
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Printed guns                               with         PII
6795      6795
                                                                                                                                                                           Redactions
                                                                                                                                Defense Distributed et al v. United States Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Department of State et al., (Case No. 15- with          PII
6796      6796
                                                                                                                                CV-00372-RP).                              Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP downloadable guns                     with         PII
6797      6797
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP the special exemption                 with         PII
6798      6798
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                          with         PII
6799      6799
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP the special exemption!                with         PII
6800      6800
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Guns                                    with         PII
6801      6801
                                                                                                                                                                           Redactions




                                                                                             737 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 790 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6802      6802                                                                                                                  downloadable guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Special Exemption                   with         PII
6803      6803
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Special Exemption Allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6804      6804                                                                                                                  Downloadable Guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6805      6805                                                                                                                  downloadable handguns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printed guns                          with         PII
6806      6806
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption to allow
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6807      6807                                                                                                                  downloadable guns
                                                                                                                                                                         Redactions
                                                                                                                                STOP the special exemption allowing      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns!! from Anne            with         PII
6808      6808
                                                                                                                                Schabarum Arasheben                      Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D gun settlement                        with         PII
6809      6809
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6810      6810                                                                                                                  downloadable guns NOW!!!!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Please reject the special exemption on
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6811      6811                                                                                                                  downloadable guns.
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP downloadable guns                   with         PII
6812      6812
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printed guns                          with         PII
6813      6813
                                                                                                                                                                         Redactions




                                                                                             738 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 791 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   DOWNLOAD GUNS                           with         PII
6814      6814
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemptions that allow
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6815      6815                                                                                                                  downloadable/printable handguns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption for downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6816      6816                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                       with         PII
6817      6817
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             STOP SPECIAL EXEMPTION FOR
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6818      6818                                                                                                                  DOWNLOADABLE GUNS
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Downloadable guns
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6819      6819                                                                                                                  Date: Wednesday, July 25,
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Special exemption for 3-D Downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6820      6820                                                                                                                  Guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop. Downloadable. Guns.               with         PII
6821      6821
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop downloadable guns                  with         PII
6822      6822
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable 3D Printable Guns          with         PII
6823      6823
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   no exemption for printable guns         with         PII
6824      6824
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   stop downloadable guns                  with         PII
6825      6825
                                                                                                                                                                        Redactions




                                                                                             739 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 792 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE      WITHHOLDING
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop exemption to 3D guns                 with         PII
6826      6826
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special exemption                         with         PII
6827      6827
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             stop the exemption that allows posting of
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
6828      6828                                                                                                                  plans for 3-d printable guns!
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             STOP THE SPECIAL EXEMPTION
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
6829      6829                                                                                                                  ALLOWING DOWNLOADABLE GUNS
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP downloadable guns                    with         PII
6830      6830
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Stop the exemption that will allow
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
6831      6831                                                                                                                  downloading guns from 3-d printers
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Exemption for Downloadable Guns with              PII
6832      6832
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             STOP Downloadable blueprints of GUNS
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
6833      6833                                                                                                                  for 3d printers
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No 3D gun printing                        with         PII
6834      6834
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Printer - GUNS                         with         PII
6835      6835
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Please STOP Downloadable guns!!!!         with         PII
6836      6836
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
6837      6837                                                                                                                  downloadable/printable guns
                                                                                                                                                                          Redactions




                                                                                             740 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 793 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   stop downloadable guns                   with         PII
6838      6838
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Exemption                                with         PII
6839      6839
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Guns                                  with         PII
6840      6840
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6841      6841                                                                                                                  downloadable guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                        with         PII
6842      6842
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                        with         PII
6843      6843
                                                                                                                                                                         Redactions
                                                                                                                                Please do not approve the exception      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   which would permit the distribution of   with         PII
6844      6844
                                                                                                                                3D printable plastic guns.               Redactions
                                                                                                                                Please do not approve the exception      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   which would permit the distribution of   with         PII
6845      6845
                                                                                                                                3D printable plastic guns.               Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Vote against 3D gun printing             with         PII
6846      6846
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop downloadable guns                   with         PII
6847      6847
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special Exemption: Just, no              with         PII
6848      6848
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP                                     with         PII
6849      6849
                                                                                                                                                                         Redactions




                                                                                             741 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 794 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE      WITHHOLDING
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop allowing 3D printing of guns     with         PII
6850      6850
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Please stop the exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6851      6851                                                                                                                  downloadable guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                     with         PII
6852      6852
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP                                  with         PII
6853      6853
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             STOP SPECIAL EXEMPTION ALLOWING
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6854      6854                                                                                                                  DOWNLOADABLE GUNS!!!!
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop the special exemption            with         PII
6855      6855
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6856      6856                                                                                                                  downloadable guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP 3D print of functional guns!     with         PII
6857      6857
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP exemption for 3D gun printing    with         PII
6858      6858
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             STOP the exemption on downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6859      6859                                                                                                                  guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No downloadable 3D guns PLEASE        with         PII
6860      6860
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns!!!!!!!!             with         PII
6861      6861
                                                                                                                                                                      Redactions




                                                                                             742 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 795 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                     WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                     PRODUCE      WITHHOLDING
                                                                                                                                                                     Produce
WASHAR003 WASHAR003                                                                                                             Stop State Department exception for
                           7/25/2018 DDTC Response Team              Redacted                                                                                        with         PII
6862      6862                                                                                                                  Downloadable Guns
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Gun safety                           with         PII
6863      6863
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                        with         PII
6864      6864                                                                                                                  downloadable 3D guns
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP the Special Exemption           with         PII
6865      6865
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003                                                                                                             STOP the Special Exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                        with         PII
6866      6866                                                                                                                  downloadable guns
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Defense Distributed.            with         PII
6867      6867
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP Printable gun design as         with         PII
6868      6868
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                    with         PII
6869      6869
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003                                                                                                             STOP exemption allowing downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                        with         PII
6870      6870                                                                                                                  guns
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Take action NOW!!                    with         PII
6871      6871
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D print functional gun              with         PII
6872      6872
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printable guns - STOP!            with         PII
6873      6873
                                                                                                                                                                     Redactions




                                                                                             743 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 796 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   OPPOSE 3-D Downloadable Gun Plans       with         PII
6874      6874
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP PRINTABLE GUNS                     with         PII
6875      6875
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Please STOP the passing of the bill for
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6876      6876                                                                                                                  downloadable guns!
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special Exemption for downloadable guns with         PII
6877      6877
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP THE SPECIAL EXEMPTION              with         PII
6878      6878
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop                                    with         PII
6879      6879
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable gun- stop                  with         PII
6880      6880
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             This is common sense -- no to
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6881      6881                                                                                                                  downloadable gun blueprints!
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exception allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6882      6882                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop exemption for 3D downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6883      6883                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Don’t Allow Downloadable Guns           with         PII
6884      6884
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printed guns                         with         PII
6885      6885
                                                                                                                                                                        Redactions




                                                                                             744 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 797 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No to 3D printed guns                   with         PII
6886      6886
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No to special exemption                 with         PII
6887      6887
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             STOP exemption allowing downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6888      6888                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop Special Exemption Allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6889      6889                                                                                                                  Downloadable Guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3d gun printing/downloading             with         PII
6890      6890
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP DOWNLOADABLE GUNS                  with         PII
6891      6891
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Downloadable Guns                  with         PII
6892      6892
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption for printing 3-D
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6893      6893                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                       with         PII
6894      6894
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop exemption for 3d printed guns      with         PII
6895      6895
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop the Special Exemption Allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6896      6896                                                                                                                  Downloadable Guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable gun exemption              with         PII
6897      6897
                                                                                                                                                                        Redactions




                                                                                             745 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 798 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Re: test                                with         PII
6898      6898
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable 3-D printed guns           with         PII
6899      6899
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Downloadable Guns                  with         PII
6900      6900
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             STOP SPECIAL EXEMPTIONS FOR
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6901      6901                                                                                                                  DOWNLOADABLE GUNS
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Please STOP the special exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6902      6902                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloading guns                        with         PII
6903      6903
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable printable guns             with         PII
6904      6904
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                       with         PII
6905      6905
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable 3d Printed guns?           with         PII
6906      6906
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No to downloadable guns                 with         PII
6907      6907
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   petition                                with         PII
6908      6908
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO to downloading and printing guns     with         PII
6909      6909
                                                                                                                                                                        Redactions




                                                                                             746 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 799 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP NEW GUN LEGISLATION                with         PII
6910      6910
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6911      6911                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP the special exemption!!!!!         with         PII
6912      6912
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing the
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6913      6913                                                                                                                  sale of downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Please stop special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6914      6914                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption of downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6915      6915                                                                                                                  guns !!!
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Gun Blueprint                        with         PII
6916      6916
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable Guns                       with         PII
6917      6917
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6918      6918                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO 3-D GUNS!!!                          with         PII
6919      6919
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                                 with         PII
6920      6920
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP downloadable guns!!                with         PII
6921      6921
                                                                                                                                                                        Redactions




                                                                                             747 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 800 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                      WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                      PRODUCE      WITHHOLDING
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                               with         PII
6922      6922
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             STOP the Special Exemption for 3D
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6923      6923                                                                                                                  printed guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3-D printable guns                    with         PII
6924      6924
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             STOP allowing three dimensional
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6925      6925                                                                                                                  printable guns.
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Exemption                        with         PII
6926      6926
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                     with         PII
6927      6927
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Guns                                  with         PII
6928      6928
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special exemption                     with         PII
6929      6929
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                     with         PII
6930      6930
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   RE: 3D downloadable functional guns   with         PII
6931      6931
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003                                                                                                             Stop the Exemption for Downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                         with         PII
6932      6932                                                                                                                  Guns
                                                                                                                                                                      Redactions
                                                                                                                                                                      Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Guns                                  with         PII
6933      6933
                                                                                                                                                                      Redactions




                                                                                             748 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 801 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption for downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6934      6934                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Request to stop special exemption on
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6935      6935                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6936      6936                                                                                                                  downloadable guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D gun exemption                        with         PII
6937      6937
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Anti-downloadable 3D Guns               with         PII
6938      6938
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop 3D guns                            with         PII
6939      6939
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                       with         PII
6940      6940
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO TO DOWNLOADABLE GUNS                 with         PII
6941      6941
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             STOP the Downloadable Gun special
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6942      6942                                                                                                                  exemption!
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop special exemption…                 with         PII
6943      6943
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Stop exemption allowing downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6944      6944                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             STOP SPECIAL EXEMPTION THAT ALLOWS
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6945      6945                                                                                                                  DOWNLOADABLE GUNS!
                                                                                                                                                                        Redactions




                                                                                             749 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 802 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Please STOP downloadable guns!          with         PII
6946      6946
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                       with         PII
6947      6947
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No downloadable guns!                   with         PII
6948      6948
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Special exemptions for downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6949      6949                                                                                                                  guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   stop downloadable blueprints for guns   with         PII
6950      6950
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special Exemption                       with         PII
6951      6951
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop downloadable guns                  with         PII
6952      6952
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Please Stop the Exemption Allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
6953      6953                                                                                                                  Downloadable Guns
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop 3 D gun prints                     with         PII
6954      6954
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                       with         PII
6955      6955
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO to downloadable guns                 with         PII
6956      6956
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloaded guns                         with         PII
6957      6957
                                                                                                                                                                        Redactions




                                                                                             750 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 803 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No downloadable guns, please             with         PII
6958      6958
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO to downloadable guns                  with         PII
6959      6959
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             HALT special exemption allowiing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6960      6960                                                                                                                  downloadable guns!!!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Don’t allow special exemptions for
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6961      6961                                                                                                                  downloadable guns!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Exemption for downloadable guns          with         PII
6962      6962
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO to downloadable guns                  with         PII
6963      6963
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Opposing downloadable guns               with         PII
6964      6964
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   NO to downloadable guns                  with         PII
6965      6965
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns comment                with         PII
6966      6966
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption allowance for
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6967      6967                                                                                                                  downloadable guns!!!!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                        with         PII
6968      6968
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Undetectable 3D Printable Guns           with         PII
6969      6969
                                                                                                                                                                         Redactions




                                                                                             751 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 804 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   printable guns                           with         PII
6970      6970
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP THE EXCEPTION ALLOWING
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6971      6971                                                                                                                  DOWNLOADABLE GUNS
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D special exemption                     with         PII
6972      6972
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable gun blueprints              with         PII
6973      6973
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP the exemption!!!                    with         PII
6974      6974
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D printable guns                        with         PII
6975      6975
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable gun prints                  with         PII
6976      6976
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Downloadable Guns!                  with         PII
6977      6977
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6978      6978                                                                                                                  downloadable guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Re: Exemption for 3D printable
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6979      6979                                                                                                                  downloaded guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption to allow 3D
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
6980      6980                                                                                                                  printable guns!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable, 3D printable guns          with         PII
6981      6981
                                                                                                                                                                         Redactions




                                                                                             752 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 805 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                           WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                           PRODUCE      WITHHOLDING
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             Stop the exemption for downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                              with         PII
6982      6982                                                                                                                  guns!
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   registering disapproval                    with         PII
6983      6983
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable Guns!!??                      with         PII
6984      6984
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             Fwd: PLEASE STOP!! Special exemption
                           7/25/2018 DDTC Response Team              Redacted                                                                                              with         PII
6985      6985                                                                                                                  for downloadable guns
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No exemption for 3D gun blueprints!        with         PII
6986      6986
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3-D gun printing                           with         PII
6987      6987
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             Exemption for 3D printable downloaded
                           7/25/2018 DDTC Response Team              Redacted                                                                                              with         PII
6988      6988                                                                                                                  guns
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                          with         PII
6989      6989
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP special exemption                     with         PII
6990      6990
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003                                                                                                             Stop the release of 3D print details for
                           7/25/2018 DDTC Response Team              Redacted                                                                                              with         PII
6991      6991                                                                                                                  gun production
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D-printed guns                            with         PII
6992      6992
                                                                                                                                                                           Redactions
                                                                                                                                                                           Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                          with         PII
6993      6993
                                                                                                                                                                           Redactions




                                                                                             753 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 806 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                    WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                    PRODUCE      WITHHOLDING
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                   with         PII
6994      6994
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Vote                                with         PII
6995      6995
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3-d printable guns                  with         PII
6996      6996
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop the Special Exemption          with         PII
6997      6997
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003                                                                                                             Please stop the special exemption
                           7/25/2018 DDTC Response Team              Redacted                                                                                       with         PII
6998      6998                                                                                                                  allowing downloadable guns
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP the special exemption          with         PII
6999      6999
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special Exemption                   with         PII
7000      7000
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                             with         PII
7001      7001
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No downloadable guns!               with         PII
7002      7002
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Gun Plans                        with         PII
7003      7003
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   PLEASE STOP                         with         PII
7004      7004
                                                                                                                                                                    Redactions
                                                                                                                                                                    Produce
WASHAR003 WASHAR003                                                                                                             STOP special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                       with         PII
7005      7005                                                                                                                  downloadable guns
                                                                                                                                                                    Redactions




                                                                                             754 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 807 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop the Special Exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7006      7006                                                                                                                  Downloading 3D Printable Guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7007      7007                                                                                                                  downloadable guns!!!
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP downloadable guns                   with         PII
7008      7008
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   half an hour on hold                     with         PII
7009      7009
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP special exemption of downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7010      7010                                                                                                                  guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Block implementation of Downloadable
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7011      7011                                                                                                                  Gun Special Exemption
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   SPECIAL EXEMPTION FOR 3D printing        with         PII
7012      7012
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             STOP EXEMPTION ALLOWING 3D
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7013      7013                                                                                                                  PRINTABLE FUNCTIONAL GUNS
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Printable guns                           with         PII
7014      7014
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             NO EXEMPTION FOR DOWNLOADABLE
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7015      7015                                                                                                                  GUNS
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             I am trying to register my opinion on 3d
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7016      7016                                                                                                                  guns but couldn"t get rhrough
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No exemption for downloadable guns       with         PII
7017      7017
                                                                                                                                                                         Redactions




                                                                                             755 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 808 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                       WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                       PRODUCE      WITHHOLDING
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Please ban all Downloadable Weapons    with         PII
7018      7018
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downoadable and printable firearms     with         PII
7019      7019
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003                                                                                                             Attn Sec Pompeo Stop special exemption
                           7/25/2018 DDTC Response Team              Redacted                                                                                          with         PII
7020      7020                                                                                                                  for downloadable 3D printer guns
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003                                                                                                             Special exemption regarding
                           7/25/2018 DDTC Response Team              Redacted                                                                                          with         PII
7021      7021                                                                                                                  downloadable gun plans
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                      with         PII
7022      7022
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                      with         PII
7023      7023
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003                                                                                                             Stop the exemption to allow
                           7/25/2018 DDTC Response Team              Redacted                                                                                          with         PII
7024      7024                                                                                                                  downloadable guns
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003                                                                                                             Please *stop* the exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                          with         PII
7025      7025                                                                                                                  downloadable guns
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Special Exemption                 with         PII
7026      7026
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Plastic GUNS                           with         PII
7027      7027
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No exemption for downloadable guns     with         PII
7028      7028
                                                                                                                                                                       Redactions
                                                                                                                                                                       Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Concern about 3-D Printed Guns!        with         PII
7029      7029
                                                                                                                                                                       Redactions




                                                                                             756 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 809 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                          WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                          PRODUCE      WITHHOLDING
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                         with         PII
7030      7030
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop 3D Printed Guns                      with         PII
7031      7031
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D Printing of Guns                       with         PII
7032      7032
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Stop special exemption allowing
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
7033      7033                                                                                                                  downloadable guns
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Fwd: STOP Special Exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
7034      7034                                                                                                                  Downloadable Guns!
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   stop ABS plastic guns.                    with         PII
7035      7035
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3D guns                                   with         PII
7036      7036
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             STOP SPECIAL EXEMPTION ALLOWING
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
7037      7037                                                                                                                  DOWNLOADABLE GUNS!!
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Downloadable instructions to be able to
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
7038      7038                                                                                                                  produce a GUN on a 3D printer ??
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Re: Stop issuance of special exemption to
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
7039      7039                                                                                                                  permit download of 3D guns
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Please stop this exemption                with         PII
7040      7040
                                                                                                                                                                          Redactions
                                                                                                                                                                          Produce
WASHAR003 WASHAR003                                                                                                             Stop issuance of special exemption to
                           7/25/2018 DDTC Response Team              Redacted                                                                                             with         PII
7041      7041                                                                                                                  permit download of 3D guns
                                                                                                                                                                          Redactions




                                                                                             757 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 810 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                        WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                        PRODUCE      WITHHOLDING
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Exemption for Downloadable Gun
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
7042      7042                                                                                                                  Printing
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Printable guns?                         with         PII
7043      7043
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   stop special amendment                  with         PII
7044      7044
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             Please stop the exemption allowing 3D
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
7045      7045                                                                                                                  PRInting of guns!
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop the special 3D gun exemption       with         PII
7046      7046
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                       with         PII
7047      7047
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable 3D guns?? WTH??!!          with         PII
7048      7048
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Downloadable guns                       with         PII
7049      7049
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop downloadable guns                  with         PII
7050      7050
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             NO TO 3D PRINTABLE GUNS. STOP THE
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
7051      7051                                                                                                                  SPECIAL EXEMPTION.
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003                                                                                                             No exemptions for downloadable gun
                           7/25/2018 DDTC Response Team              Redacted                                                                                           with         PII
7052      7052                                                                                                                  plans
                                                                                                                                                                        Redactions
                                                                                                                                                                        Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3d Printers                             with         PII
7053      7053
                                                                                                                                                                        Redactions




                                                                                             758 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 811 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                         WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                         PRODUCE      WITHHOLDING
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   3d printable guns                        with         PII
7054      7054
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003                                                                                                             Stop the Special Exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                            with         PII
7055      7055                                                                                                                  Downloadable Guns
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Email to Secretary Pompeo                with         PII
7056      7056
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   To pompeo                                with         PII
7057      7057
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   STOP DOWNLOADABLE GUNS                   with         PII
7058      7058
                                                                                                                                                                         Redactions
                                                                                                                                Fwd: Please Stop the Special Exemption   Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   to allow people access to 3D printable   with         PII
7059      7059
                                                                                                                                guns                                     Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop the special exemption               with         PII
7060      7060
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Special exemption                        with         PII
7061      7061
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   downloadable guns                        with         PII
7062      7062
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop downloadable guns                   with         PII
7063      7063
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   No downloadable guns!                    with         PII
7064      7064
                                                                                                                                                                         Redactions
                                                                                                                                                                         Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   Stop Downloadable Guns                   with         PII
7065      7065
                                                                                                                                                                         Redactions




                                                                                             759 of 760
                                                          Case 2:18-cv-01115-RSL Document 179-23 Filed 04/16/19 Page 812 of 812
                                                          Department of State Supplemental Administrative Record Procudtion (April 16, 2019)
                                                                                        No. 2:18-1115-RSL
                                                                                                                                                                     WITHHOLD/    BASIS FOR
BATES START BATES END   DATE        TO                               FROM                       CC                              FILENAME / SUBJECT / DESCRIPTION
                                                                                                                                                                     PRODUCE      WITHHOLDING
                                                                                                                                                                     Produce
WASHAR003 WASHAR003                                                                                                             STOP the special exemption for
                           7/25/2018 DDTC Response Team              Redacted                                                                                        with         PII
7066      7066                                                                                                                  downloadable guns
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                           7/25/2018 DDTC Response Team              Redacted                                                   gun blueprints                       with         PII
7067      7067
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003                                                                                                             STOP exemption no gun instructions
                           7/25/2018 DDTC Response Team              Redacted                                                                                        with         PII
7068      7068                                                                                                                  online
                                                                                                                                                                     Redactions
                                                                                                                                                                     Produce
WASHAR003 WASHAR003
                                                                                                                                Summary of Duplicative Materials     with         PII
7069      7074
                                                                                                                                                                     Redactions




                                                                                             760 of 760
